Name: Commission Regulation (EU) NoÃ 861/2010 of 5Ã October 2010 amending AnnexÃ I to Council Regulation (EEC) NoÃ 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 29.10.2010 EN Official Journal of the European Union L 284/1 COMMISSION REGULATION (EU) No 861/2010 of 5 October 2010 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Articles 9 and 12 thereof, Whereas: (1) Regulation (EEC) No 2658/87 established a goods nomenclature, hereinafter referred to as the Combined Nomenclature, to meet, at one and the same time, the requirements of the Common Customs Tariff, the external trade statistics of the Community, and other Community policies concerning the importation or exportation of goods. (2) In the interests of legislative simplification, it is appropriate to modernise the Combined Nomenclature and to adapt its structure. (3) It is necessary to amend the Combined Nomenclature, in order to take account of the following: changes in requirements relating to statistics and to commercial policy, changes made in order to fulfil international commitments, technological and commercial developments, and the need to align or clarify texts. (4) In accordance with Article 12 of Regulation (EEC) No 2658/87, Annex I to that Regulation should be replaced, with effect from 1 January 2011, by a complete version of the Combined Nomenclature, together with the autonomous and conventional rates of duty resulting from measures adopted by the Council or by the Commission. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EEC) No 2658/87 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 January 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 October 2010. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. ANNEX I COMBINED NOMENCLATURE SUMMARY PART ONE  PRELIMINARY PROVISIONS Section I  General rules A. General rules for the interpretation of the Combined Nomenclature B. General rules concerning duties C. General rules applicable both to nomenclature and to duties Section II  Special provisions A. Goods for certain categories of ships, boats and other vessels and for drilling or production platforms B. Civil aircraft and goods for use in civil aircraft C. Pharmaceutical products D. Standard rate of duty E. Containers and packing materials F. Favourable tariff treatment by reason of the nature of the goods Signs, abbreviations and symbols Supplementary units PART TWO  SCHEDULE OF CUSTOMS DUTIES Chapter Section I Live animals; animal products 1 Live animals 2 Meat and edible meat offal 3 Fish and crustaceans, molluscs and other aquatic invertebrates 4 Dairy produce; birds' eggs; natural honey; edible products of animal origin, not elsewhere specified or included 5 Products of animal origin, not elsewhere specified or included Section II Vegetable products 6 Live trees and other plants; bulbs, roots and the like; cut flowers and ornamental foliage 7 Edible vegetables and certain roots and tubers 8 Edible fruit and nuts; peel of citrus fruit or melons 9 Coffee, tea, matÃ © and spices 10 Cereals 11 Products of the milling industry; malt; starches; inulin; wheat gluten 12 Oil seeds and oleaginous fruits; miscellaneous grains, seeds and fruit; industrial or medicinal plants; straw and fodder 13 Lac; gums, resins and other vegetable saps and extracts 14 Vegetable plaiting materials; vegetable products not elsewhere specified or included Section III Animal or vegetable fats and oils and their cleavage products; prepared edible fats; animal or vegetable waxes 15 Animal or vegetable fats and oils and their cleavage products; prepared edible fats; animal or vegetable waxes Section IV Prepared foodstuffs; beverages, spirits and vinegar; tobacco and manufactured tobacco substitutes 16 Preparations of meat, of fish or of crustaceans, molluscs or other aquatic invertebrates 17 Sugars and sugar confectionery 18 Cocoa and cocoa preparations 19 Preparations of cereals, flour, starch or milk; pastrycooks' products 20 Preparations of vegetables, fruit, nuts or other parts of plants 21 Miscellaneous edible preparations 22 Beverages, spirits and vinegar 23 Residues and waste from the food industries; prepared animal fodder 24 Tobacco and manufactured tobacco substitutes Section V Mineral products 25 Salt; sulphur; earths and stone; plastering materials, lime and cement 26 Ores, slag and ash 27 Mineral fuels, mineral oils and products of their distillation; bituminous substances; mineral waxes Section VI Products of the chemical or allied industries 28 Inorganic chemicals; organic or inorganic compounds of precious metals, of rare-earth metals, of radioactive elements or of isotopes 29 Organic chemicals 30 Pharmaceutical products 31 Fertilisers 32 Tanning or dyeing extracts; tannins and their derivatives; dyes, pigments and other colouring matter; paints and varnishes; putty and other mastics; inks 33 Essential oils and resinoids; perfumery, cosmetic or toilet preparations 34 Soap, organic surface-active agents, washing preparations, lubricating preparations, artificial waxes, prepared waxes, polishing or scouring preparations, candles and similar articles, modelling pastes, dental waxes and dental preparations with a basis of plaster 35 Albuminoidal substances; modified starches; glues; enzymes 36 Explosives; pyrotechnic products; matches; pyrophoric alloys; certain combustible preparations 37 Photographic or cinematographic goods 38 Miscellaneous chemical products Section VII Plastics and articles thereof; rubber and articles thereof 39 Plastics and articles thereof 40 Rubber and articles thereof Section VIII Raw hides and skins, leather, furskins and articles thereof; saddlery and harness; travel goods, handbags and similar containers; articles of animal gut (other than silkworm gut) 41 Raw hides and skins (other than furskins) and leather 42 Articles of leather; saddlery and harness; travel goods, handbags and similar containers; articles of animal gut (other than silkworm gut) 43 Furskins and artificial fur; manufactures thereof Section IX Wood and articles of wood; wood charcoal; cork and articles of cork; manufactures of straw, of esparto or of other plaiting materials; basketware and wickerwork 44 Wood and articles of wood; wood charcoal 45 Cork and articles of cork 46 Manufactures of straw, of esparto or of other plaiting materials; basketware and wickerwork Section X Pulp of wood or of other fibrous cellulosic material; recovered (waste and scrap) paper or paperboard; paper and paperboard and articles thereof 47 Pulp of wood or of other fibrous cellulosic material; recovered (waste and scrap) paper or paperboard 48 Paper and paperboard; articles of paper pulp, of paper or of paperboard 49 Printed books, newspapers, pictures and other products of the printing industry; manuscripts, typescripts and plans Section XI Textiles and textile articles 50 Silk 51 Wool, fine or coarse animal hair; horsehair yarn and woven fabric 52 Cotton 53 Other vegetable textile fibres; paper yarn and woven fabrics of paper yarn 54 Man-made filaments; strip and the like of man-made textile materials 55 Man-made staple fibres 56 Wadding, felt and nonwovens; special yarns; twine, cordage, ropes and cables and articles thereof 57 Carpets and other textile floor coverings 58 Special woven fabrics; tufted textile fabrics; lace; tapestries; trimmings; embroidery 59 Impregnated, coated, covered or laminated textile fabrics; textile articles of a kind suitable for industrial use 60 Knitted or crocheted fabrics 61 Articles of apparel and clothing accessories, knitted or crocheted 62 Articles of apparel and clothing accessories, not knitted or crocheted 63 Other made-up textile articles; sets; worn clothing and worn textile articles; rags Section XII Footwear, headgear, umbrellas, sun umbrellas, walking sticks, seat-sticks, whips, riding-crops and parts thereof; prepared feathers and articles made therewith; artificial flowers; articles of human hair 64 Footwear, gaiters and the like; parts of such articles 65 Headgear and parts thereof 66 Umbrellas, sun umbrellas, walking sticks, seat-sticks, whips, riding-crops and parts thereof 67 Prepared feathers and down and articles made of feathers or of down; artificial flowers; articles of human hair Section XIII Articles of stone, plaster, cement, asbestos, mica or similar materials; ceramic products; glass and glassware 68 Articles of stone, plaster, cement, asbestos, mica or similar materials 69 Ceramic products 70 Glass and glassware Section XIV Natural or cultured pearls, precious or semi-precious stones, precious metals, metals clad with precious metal, and articles thereof; imitation jewellery; coin 71 Natural or cultured pearls, precious or semi-precious stones, precious metals, metals clad with precious metal, and articles thereof; imitation jewellery; coin Section XV Base metals and articles of base metal 72 Iron and steel 73 Articles of iron or steel 74 Copper and articles thereof 75 Nickel and articles thereof 76 Aluminium and articles thereof 77 (Reserved for possible future use in the Harmonised System) 78 Lead and articles thereof 79 Zinc and articles thereof 80 Tin and articles thereof 81 Other base metals; cermets; articles thereof 82 Tools, implements, cutlery, spoons and forks, of base metal; parts thereof of base metal 83 Miscellaneous articles of base metal Section XVI Machinery and mechanical appliances; electrical equipment; parts thereof; sound recorders and reproducers, television image and sound recorders and reproducers, and parts and accessories of such articles 84 Nuclear reactors, boilers, machinery and mechanical appliances; parts thereof 85 Electrical machinery and equipment and parts thereof; sound recorders and reproducers, television image and sound recorders and reproducers, and parts and accessories of such articles Section XVII Vehicles, aircraft, vessels and associated transport equipment 86 Railway or tramway locomotives, rolling stock and parts thereof; railway or tramway track fixtures and fittings and parts thereof; mechanical (including electromechanical) traffic signalling equipment of all kinds 87 Vehicles other than railway or tramway rolling stock, and parts and accessories thereof 88 Aircraft, spacecraft, and parts thereof 89 Ships, boats and floating structures Section XVIII Optical, photographic, cinematographic, measuring, checking, precision, medical or surgical instruments and apparatus; clocks and watches; musical instruments; parts and accessories thereof 90 Optical, photographic, cinematographic, measuring, checking, precision, medical or surgical instruments and apparatus; parts and accessories thereof 91 Clocks and watches and parts thereof 92 Musical instruments; parts and accessories of such articles Section XIX Arms and ammunition; parts and accessories thereof 93 Arms and ammunition; parts and accessories thereof Section XX Miscellaneous manufactured articles 94 Furniture; bedding, mattresses, mattress supports, cushions and similar stuffed furnishings; lamps and lighting fittings, not elsewhere specified or included; illuminated signs, illuminated nameplates and the like; prefabricated buildings 95 Toys, games and sports requisites; parts and accessories thereof 96 Miscellaneous manufactured articles Section XXI Works of art, collectors' pieces and antiques 97 Works of art, collectors' pieces and antiques 98 Complete industrial plant 99 (Reserved for special uses determined by the competent Community authorities) PART THREE  TARIFF ANNEXES Section I  Agricultural annexes Annex 1 Agricultural components (EA), additional duties for sugar (AD S/Z) and additional duties for flour (AD F/M) Annex 2 Products to which an entry price applies Section II  Lists of pharmaceutical substances which qualify for duty-free treatment Annex 3 List of International Non-proprietary Names (INNs), provided for pharmaceutical substances by the World Health Organisation, which are free of duty Annex 4 List of prefixes and suffixes which, in combination with the INNs of Annex 3, describe the salts, esters or hydrates of INNs; these salts, esters and hydrates are free of duty, on condition that they are classifiable in the same 6-digit HS-subheading as the corresponding INN Annex 5 Salts, esters and hydrates of INNs, which are not classified in the same HS-heading as the corresponding INNs and which are free of duty Annex 6 List of pharmaceutical intermediates, i.e. compounds used for the manufacture of finished pharmaceutical products, which are free of duty Section III  Quotas Annex 7 WTO tariff quotas to be opened by the competent Community authorities Section IV  Favourable tariff treatment by reason of the nature of the goods Annex 8 Goods unfit for consumption (list of denaturants) Annex 9 Certificates PART ONE PRELIMINARY PROVISIONS SECTION I GENERAL RULES A. General rules for the interpretation of the Combined Nomenclature Classification of goods in the Combined Nomenclature shall be governed by the following principles: 1. The titles of sections, chapters and sub-chapters are provided for ease of reference only; for legal purposes, classification shall be determined according to the terms of the headings and any relative section or chapter notes and, provided such headings or notes do not otherwise require, according to the following provisions. 2. (a) Any reference in a heading to an article shall be taken to include a reference to that article incomplete or unfinished, provided that, as presented, the incomplete or unfinished article has the essential character of the complete or finished article. It shall also be taken to include a reference to that article complete or finished (or falling to be classified as complete or finished by virtue of this rule), presented unassembled or disassembled. (b) Any reference in a heading to a material or substance shall be taken to include a reference to mixtures or combinations of that material or substance with other materials or substances. Any reference to goods of a given material or substance shall be taken to include a reference to goods consisting wholly or partly of such material or substance. The classification of goods consisting of more than one material or substance shall be according to the principles of rule 3. 3. When, by application of rule 2(b) or for any other reason, goods are prima facie classifiable under two or more headings, classification shall be effected as follows: (a) the heading which provides the most specific description shall be preferred to headings providing a more general description. However, when two or more headings each refer to part only of the materials or substances contained in mixed or composite goods or to part only of the items in a set put up for retail sale, those headings are to be regarded as equally specific in relation to those goods, even if one of them gives a more complete or precise description of the goods; (b) mixtures, composite goods consisting of different materials or made up of different components, and goods put up in sets for retail sale, which cannot be classified by reference to 3(a), shall be classified as if they consisted of the material or component which gives them their essential character, in so far as this criterion is applicable; (c) when goods cannot be classified by reference to 3(a) or (b), they shall be classified under the heading which occurs last in numerical order among those which equally merit consideration. 4. Goods which cannot be classified in accordance with the above rules shall be classified under the heading appropriate to the goods to which they are most akin. 5. In addition to the foregoing provisions, the following rules shall apply in respect of the goods referred to therein: (a) camera cases, musical instrument cases, gun cases, drawing-instrument cases, necklace cases and similar containers, specially shaped or fitted to contain a specific article or set of articles, suitable for long-term use and presented with the articles for which they are intended, shall be classified with such articles when of a kind normally sold therewith. This rule does not, however, apply to containers which give the whole its essential character; (b) subject to the provisions of rule 5(a), packing materials and packing containers (1) presented with the goods therein shall be classified with the goods if they are of a kind normally used for packing such goods. However, this provision is not binding when such packing materials or packing containers are clearly suitable for repetitive use. 6. For legal purposes, the classification of goods in the subheadings of a heading shall be determined according to the terms of those subheadings and any related subheading notes and, mutatis mutandis, to the above rules, on the understanding that only subheadings at the same level are comparable. For the purposes of this rule, the relative section and chapter notes also apply, unless the context requires otherwise. B. General rules concerning duties 1. The customs duties applicable to imported goods originating in countries which are Contracting Parties to the General Agreement on Tariffs and Trade or with which the European Community has concluded agreements containing the most-favoured-nation tariff clause shall be the conventional duties shown in column 3 of the schedule of duties. Unless the context requires otherwise, these conventional duties are applicable to goods, other than those referred to above, imported from any third country. The conventional rates of duty reproduced in column 3 are applicable from 1 January 2011. When autonomous rates of duty are lower than the conventional rates of duty, the autonomous duties, shown by means of a footnote, are applicable. 2. Paragraph 1 shall not apply where special autonomous customs duties are provided for in respect of goods originating in certain countries or where preferential customs duties are applicable in pursuance of agreements. 3. Paragraphs 1 and 2 shall not preclude the Member States from applying customs duties other than those of the Common Customs Tariff where the application of such other duties is justified by Community law. 4. The duties expressed as percentage rates are ad valorem duties. 5. The symbol EA indicates that the goods concerned are chargeable with an agricultural component fixed in accordance with Annex 1. 6. The symbol AD S/Z or AD F/M in Chapters 17 to 19 indicates that the maximum rate of duty consists of an ad valorem duty plus an additional duty for certain forms of sugar or for flour. This additional duty is fixed in accordance with the provisions of Annex 1. 7. In Chapter 22, the symbol  ¬ /% vol/hl means that a specific duty, expressed in euro, is to be calculated for each percentage volume of alcohol per hectolitre. Thus, a beverage having an alcohol content by volume of 40 % is to be charged as follows:   ¬ 1/% vol/hl =  ¬ 1 Ã  40, giving a duty of  ¬ 40 per hectolitre, or   ¬ 1/% vol/hl +  ¬ 5/hl =  ¬ 1 Ã  40 plus  ¬ 5, giving a duty of  ¬ 45 per hectolitre. Where, in addition, a minimum (MIN) value is shown, for example  ¬ 1,6/% vol/hl MIN  ¬ 9/hl, it means that the duty, calculated on the basis of the abovementioned rule, is to be compared with the minimum duty, for example  ¬ 9/hl, and the higher of the two is to be applied. C. General rules applicable both to nomenclature and to duties 1. Unless provided otherwise, the provisions relating to customs value shall be applied to determine, in addition to the value for the assessment of ad valorem customs duties, the values by reference to which the scope of certain headings or subheadings is defined. 2. The dutiable weight, in the case of goods chargeable by weight, and the weights by reference to which the scope of certain headings or subheadings is defined, shall be taken to be: (a) in the case of a reference to gross weight, the aggregate weight of the goods and of all the packing materials and packing containers; (b) in the case of a reference to net weight or simply to weight without qualification, the weight of the goods themselves without packing materials and packing containers of any kind. 3. The equivalent in national currencies of the euro, for Member States other than participating Member States as defined in Council Regulation (EC) No 974/98 (2) (hereafter called non-participating Member States), shall be fixed in accordance with Article 18 of Council Regulation (EEC) No 2913/92 (3). 4. Goods eligible for favourable tariff treatment by reason of their end-use: Where the import duty applicable under the end-use arrangements to goods for a specific end-use is not lower than that which would otherwise be applicable to the goods, the said goods shall be classified in the code referring to the end-use and Articles 291 to 300 of Commission Regulation (EEC) No 2454/93 (OJ L 253, 11.10.1993, p. 1) shall not apply. SECTION II SPECIAL PROVISIONS A. Goods for certain categories of ships, boats and other vessels and for drilling or production platforms 1. Customs duties shall be suspended in respect of goods intended for incorporation in the ships, boats or other vessels listed in the following schedule, for the purposes of their construction, repair, maintenance or conversion, and in respect of goods intended for fitting to or equipping such ships, boats or other vessels. 2. Customs duties shall be suspended in respect of: (a) goods intended for incorporation in drilling or production platforms: (1) fixed, of subheading ex 8430 49, operating in or outside the territorial sea of Member States, or (2) floating or submersible, of subheading 8905 20, for the purposes of their construction, repair, maintenance or conversion, and in respect of goods intended for equipping the said platforms. Those goods such as motor fuel, lubricants and gas, which are necessary for the operation of machines and apparatus which do not affect permanently, and are not integral parts of the platforms and which are used on board for the construction, repair, maintenance, conversion or equipping of these platforms are regarded also as being used for incorporation in drilling or production platforms; (b) tubes, pipes, cables and their connection pieces, linking these drilling or production platforms to the mainland. CN code Description (1) (2) 8901 Cruise ships, excursion boats, ferry-boats, cargo ships, barges and similar vessels for the transport of persons or goods 8901 10  Cruise ships, excursion boats and similar vessels principally designed for the transport of persons; ferry-boats of all kinds 8901 10 10   Seagoing 8901 20  Tankers 8901 20 10   Seagoing 8901 30  Refrigerated vessels, other than those of subheading 8901 20 8901 30 10   Seagoing 8901 90  Other vessels for the transport of goods and other vessels for the transport of both persons and goods 8901 90 10   Seagoing 8902 00 Fishing vessels; factory ships and other vessels for processing or preserving fishery products 8902 00 10  Seagoing 8903 Yachts and other vessels for pleasure or sports; rowing boats and canoes  Other 8903 91   Sailboats, with or without auxiliary motor 8903 91 10    Seagoing 8903 92   Motorboats, other than outboard motorboats 8903 92 10    Seagoing 8904 00 Tugs and pusher craft 8904 00 10  Tugs  Pusher craft 8904 00 91   Seagoing 8905 Light-vessels, fire-floats, dredgers, floating cranes, and other vessels the navigability of which is subsidiary to their main function; floating docks; floating or submersible drilling or production platforms 8905 10  Dredgers 8905 10 10   Seagoing 8905 90  Other 8905 90 10   Seagoing 8906 Other vessels, including warships and lifeboats other than rowing boats 8906 10 00  Warships  Other 8906 90 10   Seagoing 3. The suspensions shall be subject to conditions laid down in the relevant Community provisions with a view to customs control of the use of such goods. B. Civil aircraft and goods for use in civil aircraft 1. Relief from customs duty is provided for:  civil aircraft,  certain goods for use in civil aircraft and for incorporation therein in the course of their manufacture, repair, maintenance, rebuilding, modification or conversion,  ground flying-trainers and their parts, for civil use. These goods are covered by headings and subheadings listed in tables in paragraph 5. 2. For the purposes of paragraph 1, first and second indent, civil aircraft means aircraft other than aircraft used in military or similar services in the Member States which carry a military or non-civil registration. 3. For the purposes of paragraph 1, second indent, the expression for use in civil aircraft shall include goods for use in ground flying trainers for civil use. 4. Relief from customs duties shall be subject to the conditions laid down in the relevant Community provisions with a view to customs control of the use of such goods (see Articles 291 to 300 of Commission Regulation (EEC) No 2454/93 (OJ L 253, 11.10.1993, p. 1)). 5. Goods eligible for this relief from customs duties are covered by the following headings or subheadings: 3917 40, 4011 30, 4012 13, 4012 20, 4017 00, 6812 99, 7324 10, 7326 20, 8302 10, 8302 20, 8302 42, 8302 49, 8302 60, 8407 10, 8408 90, 8409 10, 8411, 8412 10, 8412 21, 8412 29, 8412 31, 8412 39, 8412 80 80, 8412 90, 8413 19, 8413 20, 8413 30, 8413 50, 8413 60, 8413 70, 8413 81, 8413 91, 8414 10, 8414 20, 8414 30, 8414 51, 8414 59, 8414 80, 8414 90, 8415 81, 8415 82, 8415 83, 8418 10, 8418 30, 8418 40, 8418 61, 8418 69, 8419 50, 8419 81, 8421 19, 8421 21, 8421 23, 8421 29, 8421 31, 8421 39, 8424 10, 8425 11, 8425 19, 8425 31, 8425 39, 8425 42, 8425 49, 8426 99, 8428 10, 8428 20, 8428 33, 8428 39, 8428 90, 8443 32 10, 8471 41, 8471 49, 8471 50, 8471 60, 8471 70, 8479 90, 8483 10, 8483 30, 8483 40, 8483 50, 8483 60, 8483 90, 8484 10, 8484 90, 8501 32, 8501 52, 8501 61, 8501 62, 8501 63, 8502, 8504 10, 8504 31, 8504 32, 8504 33, 8504 40, 8504 50, 8507, 8511 10, 8511 20, 8511 30, 8511 40, 8511 50, 8511 80, 8517 70 11, 8517 70 15, 8517 70 19, 8518 10, 8518 21, 8518 22, 8518 29, 8518 30, 8518 40, 8518 50, 8519 81 95, 8519 89 90, 8521 10, 8526, 8528 41, 8528 51, 8528 61, 8529 10, 8531 10 95, 8531 20, 8531 80, 8539 10, 8544 30, 8801, 8802 11, 8802 12, 8802 20, 8802 30, 8802 40, 8803 10, 8803 20, 8803 30, 8805 29, 9001 90, 9002 90, 9014 10, 9014 20, 9025, 9026, 9029 20 38, 9030 10, 9030 20, 9030 31, 9030 32, 9030 33, 9030 39, 9030 40, 9030 84, 9030 89, 9030 90, 9031 80, 9032, 9104, 9403 20, 9403 70. For the following subheadings, relief from customs duties for products for use in civil aircraft is granted only for the goods described in the second column: Subheading Description 3917 21 90, 3917 22 90, 3917 23 90, 3917 29 00, 3917 31, 3917 33, 3917 39 00, 7413 00, 8307 10, 8307 90 With fittings attached 4008 29 Profile shapes, cut to size 4009 12, 4009 22, 4009 32, 4009 42 Suitable for conducting gases or liquids 3926 90, 4016 10, 4016 93, 4016 99 For technical uses 4504 90, 4823 90 Gaskets, washers and other seals 6812 80 Other than clothing, clothing accessories, footwear, headgear, paper, millboard, felt or compressed asbestos fibre jointing, in sheets or rolls 6813 20, 6813 81, 6813 89 With a basis of asbestos or of other mineral substances 7007 21 Windshields, not framed 7312 10, 7312 90 With fittings attached, or made up into articles 7322 90 Air heaters and hot-air distributors (excluding parts thereof) 7324 90 Sanitary ware (excluding parts thereof) 7304 31, 7304 39, 7304 41, 7304 49, 7304 51, 7304 59, 7304 90, 7306 30, 7306 40, 7306 50, 7306 61, 7306 69, 7608 10, 7608 20 With fittings attached, suitable for conducting gases or liquids 8108 90 Tubes and pipes, with fittings attached, suitable for conducting gases or liquids 8415 90 Of air-conditioning machines of subheading 8415 81, 8415 82 or 8415 83 8419 90 Parts of heat exchange units 8479 89 Hydropneumatic batteries; mechanical actuators for thrust reversers; toilet units specially designed; air humidifiers and dehumidifiers; servomechanisms, non-electric; non-electric starter motors; pneumatic starters for turbojets, turbopropellers and other gas turbines; windscreen wipers, non-electric; propeller regulators, non-electric 8501 20, 8501 40 Of an output exceeding 735 W but not exceeding 150 kW 8501 31 Of an output exceeding 735 W, DC generators 8501 33 Motors of an output not exceeding 150 kW and generators 8501 34 Generators, of an output exceeding 375 kW 8501 51 Of an output exceeding 735 W 8501 53 Of an output not exceeding 150 kW 8516 80 20 Assembled only with a simple insulated former and electrical connections, used for anti-icing or de-icing 8517 69 31, 8517 69 39 For radio-telephony or radio-telegraphy 8517 12, 8517 61, 8517 62, 8517 69 90 Radio-telegraphic or radio-telephonic apparatus 8522 90 Assemblies and sub-assemblies consisting of two or more parts or pieces fastened or joined together, for apparatus of subheadings 8519 81 95 and 8519 89 90 8529 90 Assemblies and sub-assemblies consisting of two or more parts or pieces fastened or joined together, for apparatus of heading 8526 8543 70 90 Flight recorders, electric synchros and transducers, defrosters and demisters with electric resistors 8543 90 Assemblies and sub-assemblies consisting of two or more parts or pieces fastened or joined together, for flight recorders 8803 90 90 Including gliders 9014 90 Of instruments of subheadings 9014 10 or 9014 20 9020 00 Excluding parts 9029 10 Electric or electronic revolution counters 9029 90 Of revolution counters, speed indicators and tachometers 9031 90 Of subheading 9031 80 9109 19, 9109 90 Of a width or diameter not exceeding 50 mm 9401 10 Not leather covered 9405 10, 9405 60 Of plastics or of base metal 9405 92, 9405 99 Of the articles of subheading 9405 10 or 9405 60, of plastics or of base metal 6. The goods specified in paragraph 5 are integrated in TARIC by subheadings with a footnote reference in the following terms: Entry under this subheading is subject to the conditions laid down in the relevant Community provisions (see Articles 291 to 300 of Commission Regulation (EEC) No 2454/93 (OJ L 253, 11.10.1993, p. 1)).. C. Pharmaceutical products 1. Relief from customs duty is provided for pharmaceutical products of the following categories: (1) pharmaceutical substances which are covered by the CAS RN (chemical abstracts service registry numbers) and the international non-proprietary names (INNs) listed in Annex 3; (2) salts, esters and hydrates of INNs which are described by combining INNs of Annex 3 with prefixes or suffixes of Annex 4, provided such products are classifiable in the same 6-digit HS-subheadings as the relevant INN; (3) salts, esters and hydrates of INNs which are listed in Annex 5 and which are not classifiable in the same 6-digit HS-subheadings as the corresponding INNs; (4) pharmaceutical intermediates, i.e. compounds used in the manufacture of finished pharmaceutical products which are covered by the CAS RN and the chemical names, listed in Annex 6. 2. Special cases: (1) INNs cover only those substances described in the lists of recommended and proposed INNs published by the World Health Organisation (WHO). Where the number of substances covered by an INN is less than that covered by the CAS RN, only those substances covered by the INN will be subject to duty-free treatment; (2) where a product of Annex 3 or Annex 6 is identified by a CAS RN corresponding to a specific isomer, only that isomer may qualify for duty-free treatment; (3) double derivatives (salts, esters and hydrates) of INNs identified by a combination of an INN of Annex 3 with a prefix or suffix of Annex 4 qualify for duty-free treatment, provided they are classifiable in the same 6-digit HS-subheading as the relevant INN: example: alanine methyl ester, hydrochloride; (4) where an INN of Annex 3 is a salt (or an ester), no other salt (or ester) of the acid corresponding to the INN may qualify for duty-free treatment: example: oxprenoate potassium (INN): duty-free oxprenoate sodium: not duty-free. D. Standard rate of duty 1. Customs duty shall be charged at the flat rate of 2,5 % ad valorem on goods:  contained in consignments sent by one private individual to another, or  contained in travellers' personal luggage, provided that such importations are not of a commercial nature. This flat-rate 2,5 % customs duty shall apply, provided that the intrisic value of the goods subject to import duty does not exceed  ¬ 700 per consignment or per traveller. Such flat-rate assessment shall not apply to goods for which the rate of duty in the schedule of customs duties is free and to goods of Chapter 24 which are contained in a consignment or in travellers' personal luggage in amounts exceeding those laid down in Article 27 or pursuant to Article 41 of Council Regulation (EC) No 1186/2009 of 16 November 2009 setting up a Community system of reliefs from customs duty (4). 2. Importations shall be treated as not being of a commercial nature if: (a) in the case of goods contained in consignments sent by one private individual to another, such consignments:  are of an occasional nature,  contain goods exclusively for the personal use of the consignee or his family, which do not by their nature or quantity reflect any commercial interest,  are sent to the consignee by the consignor free of payment of any kind; (b) in the case of goods contained in travellers' personal luggage, they:  are of an occasional nature, and  consist exclusively of goods for the personal use of the travellers or their families, or of goods intended as presents; the nature and quantity of such goods must not be such as might indicate that they are being imported for commercial reasons. 3. The flat rate of customs duty shall not apply to goods imported under the conditions set out in paragraphs 1 and 2 if the person entitled has, before the said flat rate is applied to them, requested that they be subject to the customs duties appropriate to them. All the goods making up the consignment shall then be subject to the import duties which are appropriate to them, without prejudice to the duty-free admission provided for pursuant to Articles 25 to 27 and 41 of Regulation (EC) No 1186/2009. For the purposes of the first subparagraph, import duties shall mean both customs duties and charges having equivalent effect and other import charges provided for under the common agricultural policy or under specific arrangements applicable to certain goods resulting from the processing of agricultural products. 4. Non-participating Member States may round off the amount in national currencies resulting from the conversion of the sum of  ¬ 700. 5. Non-participating Member States may maintain unchanged the equivalent in national currency of the sum of  ¬ 700 if, at the time of the annual adjustment provided for in Article 18(2) of Regulation (EEC) No 2913/92 the conversion of this amount, before the rounding off provided for in paragraph 4, results in a change of less than 5 % in the equivalent in national currency, or in a reduction thereof. E. Containers and packing materials The following provisions are applicable to the containers and packing materials referred to in general interpretative rule 5(a) and (b) and put into free circulation at the same time as the goods which they contain or with which they are presented. 1. When the containers and packing materials are classified with the goods in accordance with the provisions of general interpretative rule 5, they shall be: (a) chargeable at the same rate of customs duty as the goods:  where such goods are subject to an ad valorem customs duty, or  where they are to be included in the dutiable weight of the goods; (b) admitted free of customs duties:  where the goods are free of customs duty, or  where the goods are dutiable otherwise than by reference to weight or value, or  where the weight of the containers and packing materials is not to be included in the dutiable weight of the goods. 2. Where containers and packing materials covered by the provisions of paragraph 1(a) and (b) contain or are presented with goods of several different tariff descriptions, the weight and value of the containers and packing materials shall, for the purpose of determining their dutiable weight or value, be apportioned among all the goods contained, in proportion to the weight or value of those goods. F. Favourable tariff treatment by reason of the nature of the goods 1. Under certain conditions, favourable tariff treatment by reason of the nature of the goods is provided for:  goods unfit for consumption,  seeds,  bolting cloth, not made up,  certain types of fresh table grapes, tobacco and nitrate. These goods are covered by subheadings (5) with a footnote reference in the following terms: Entry under this subheading is subject to the conditions laid down in section II, paragraph F, of the preliminary provisions. or This favourable tariff treatment is subject to compliance with the formalities and conditions laid down in section II, paragraph F, of the preliminary provisions.. 2. Goods unfit for consumption for which favourable tariff treatment is granted by reason of their nature are listed in Annex 8 by reference to the heading under which they are classified together with the description and the quantities of the denaturants used. Such goods are presumed to be unfit for consumption when the goods to be denatured and the denaturants are homogeneously mixed and their separation is economically not viable. 3. The goods listed below shall be classified in the appropriate headings for seed or for sowing, provided that the goods comply with the relevant Community provisions:  for sweetcorn, spelt, hybrid maize, rice and sorghum (Council Directive 66/402/EEC (6)),  for seed potatoes (Council Directive 2002/56/EC of 13 June 2002 (7)),  for oil seeds and oleaginous fruits (Council Directive 2002/57/EC of 13 June 2002 (8)). When hybrid sweetcorn, spelt, hybrid maize, rice, hybrid sorghum or oil seeds and oleaginous fruits are of a kind to which the agricultural provisions do not apply, favourable tariff treatment by reason of their nature shall be granted, provided that it is established that the goods are actually intended for sowing. 4. Bolting cloth, not made up, is granted favourable tariff treatment on the condition that the goods are indelibly marked in a way identifying them as being intended for bolting or similar industrial purposes. 5. Fresh table grapes, tobacco and nitrate are granted favourable tariff treatment on production of a duly endorsed certificate. The particular provisions to be applied and the model of the certificates are set out at Annex 9. SIGNS, ABBREVIATIONS AND SYMBOLS Refers to new code numbers  Refers to code numbers used the previous year but with differing coverage AD F/M Additional duty on flour AD S/Z Additional duty on sugar b/f Bottle flask cm/s Centimetre(s) per second EA Agricultural component  ¬ Euro INN International non-proprietary name INNM International non-proprietary name modified ISO International Organisation for Standardisation Kbit 1 024 bits kg/br Kilogram, gross kg/net Kilogram, net kg/net eda Kilogram drained net weight kg/net mas Kilogram net, of dry matter MAX Maximum Mbit 1 048 576 bits MIN Minimum ml/g Millilitre(s) per gram mm/s Millimetre(s) per second RON Research octane number Note: A heading number placed between square brackets in column 1 of the schedule of customs duties indicates that the heading has been deleted (for example, heading [1519]). SUPPLEMENTARY UNITS c/k Carats (1 metric carat = 2 Ã  10 4 kg) ce/el Number of cells ct/l Carrying capacity in tonnes (9) g Gram gi F/S Gram of fissile isotopes kg C5H14ClNO Kilogram of choline chloride kg H2O2 Kilogram of hydrogen peroxide kg K2O Kilogram of potassium oxide kg KOH Kilogram of potassium hydroxide (caustic potash) kg met.am. Kilogram of methylamines kg N Kilogram of nitrogen kg NaOH Kilogram of sodium hydroxide (caustic soda) kg/net eda Kilogram drained net weight kg P2O5 Kilogram of diphosphorus pentaoxide kg 90 % sdt Kilogram of substance 90 % dry kg U Kilogram of uranium 1 000 kWh Thousand kilowatt hours l Litre 1 000 l Thousand litres l alc. 100 % Litre pure (100 %) alcohol m Metre m2 Square metre m3 Cubic metre 1 000 m3 Thousand cubic metres pa Number of pairs p/st Number of items 100 p/st Hundred items 1 000 p/st Thousand items TJ Terajoule (gross calorific value)  No supplementary unit PART TWO SCHEDULE OF CUSTOMS DUTIES SECTION I LIVE ANIMALS; ANIMAL PRODUCTS Notes 1. Any reference in this section to a particular genus or species of an animal, except where the context otherwise requires, includes a reference to the young of that genus or species. 2. Except where the context otherwise requires, throughout the nomenclature any reference to dried products also covers products which have been dehydrated, evaporated or freeze-dried. CHAPTER 1 LIVE ANIMALS Note 1. This chapter covers all live animals, except: (a) fish and crustaceans, molluscs and other aquatic invertebrates, of heading 0301, 0306 or 0307; (b) cultures of micro-organisms and other products of heading 3002; and (c) animals of heading 9508. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 0101 Live horses, asses, mules and hinnies 0101 10  Pure-bred breeding animals 0101 10 10   Horses (11) Free p/st 0101 10 90   Other 7,7 p/st 0101 90  Other   Horses 0101 90 11    For slaughter (12) Free p/st 0101 90 19    Other 11,5 p/st 0101 90 30   Asses 7,7 p/st 0101 90 90   Mules and hinnies 10,9 p/st 0102 Live bovine animals 0102 10  Pure-bred breeding animals (13) 0102 10 10   Heifers (female bovines that have never calved) Free p/st 0102 10 30   Cows Free p/st 0102 10 90   Other Free p/st 0102 90  Other   Domestic species 0102 90 05    Of a weight not exceeding 80 kg 10,2 + 93,1  ¬/100 kg/net (10) p/st    Of a weight exceeding 80 kg but not exceeding 160 kg 0102 90 21     For slaughter 10,2 + 93,1  ¬/100 kg/net p/st 0102 90 29     Other 10,2 + 93,1  ¬/100 kg/net (10) p/st    Of a weight exceeding 160 kg but not exceeding 300 kg 0102 90 41     For slaughter 10,2 + 93,1  ¬/100 kg/net p/st 0102 90 49     Other 10,2 + 93,1  ¬/100 kg/net (10) p/st    Of a weight exceeding 300 kg     Heifers (female bovines that have never calved) 0102 90 51      For slaughter 10,2 + 93,1  ¬/100 kg/net p/st 0102 90 59      Other 10,2 + 93,1  ¬/100 kg/net (10) p/st     Cows 0102 90 61      For slaughter 10,2 + 93,1  ¬/100 kg/net p/st 0102 90 69      Other 10,2 + 93,1  ¬/100 kg/net (10) p/st     Other 0102 90 71      For slaughter 10,2 + 93,1  ¬/100 kg/net p/st 0102 90 79      Other 10,2 + 93,1  ¬/100 kg/net (10) p/st 0102 90 90   Other Free p/st 0103 Live swine 0103 10 00  Pure-bred breeding animals (14) Free p/st  Other 0103 91   Weighing less than 50 kg 0103 91 10    Domestic species 41,2  ¬/100 kg/net p/st 0103 91 90    Other Free p/st 0103 92   Weighing 50 kg or more    Domestic species 0103 92 11     Sows having farrowed at least once, of a weight of not less than 160 kg 35,1  ¬/100 kg/net p/st 0103 92 19     Other 41,2  ¬/100 kg/net p/st 0103 92 90    Other Free p/st 0104 Live sheep and goats 0104 10  Sheep 0104 10 10   Pure-bred breeding animals (15) Free p/st   Other 0104 10 30    Lambs (up to a year old) 80,5  ¬/100 kg/net (10) p/st 0104 10 80    Other 80,5  ¬/100 kg/net (10) p/st 0104 20  Goats 0104 20 10   Pure-bred breeding animals (15) 3,2 p/st 0104 20 90   Other 80,5  ¬/100 kg/net (10) p/st 0105 Live poultry, that is to say, fowls of the species Gallus domesticus, ducks, geese, turkeys and guinea fowls  Weighing not more than 185 g 0105 11   Fowls of the species Gallus domesticus    Grandparent and parent female chicks 0105 11 11     Laying stocks 52  ¬/1 000 p/st p/st 0105 11 19     Other 52  ¬/1 000 p/st p/st    Other 0105 11 91     Laying stocks 52  ¬/1 000 p/st p/st 0105 11 99     Other 52  ¬/1 000 p/st p/st 0105 12 00   Turkeys 152  ¬/1 000 p/st p/st 0105 19   Other 0105 19 20    Geese 152  ¬/1 000 p/st p/st 0105 19 90    Ducks and guinea fowls 52  ¬/1 000 p/st p/st  Other 0105 94 00   Fowls of the species Gallus domesticus 20,9  ¬/100 kg/net p/st 0105 99   Other 0105 99 10    Ducks 32,3  ¬/100 kg/net p/st 0105 99 20    Geese 31,6  ¬/100 kg/net p/st 0105 99 30    Turkeys 23,8  ¬/100 kg/net p/st 0105 99 50    Guinea fowls 34,5  ¬/100 kg/net p/st 0106 Other live animals  Mammals 0106 11 00   Primates Free p/st 0106 12 00   Whales, dolphins and porpoises (mammals of the order Cetacea); manatees and dugongs (mammals of the order Sirenia) Free p/st 0106 19   Other 0106 19 10    Domestic rabbits 3,8 p/st 0106 19 90    Other Free  0106 20 00  Reptiles (including snakes and turtles) Free p/st  Birds 0106 31 00   Birds of prey Free p/st 0106 32 00   Psittaciformes (including parrots, parakeets, macaws and cockatoos) Free p/st 0106 39   Other 0106 39 10    Pigeons 6,4 p/st 0106 39 90    Other Free  0106 90 00  Other Free  CHAPTER 2 MEAT AND EDIBLE MEAT OFFAL Note 1. This chapter does not cover: (a) products of the kinds described in headings 0201 to 0208 or 0210, unfit or unsuitable for human consumption; (b) guts, bladders or stomachs of animals (heading 0504) or animal blood (heading 0511 or 3002); or (c) animal fat, other than products of heading 0209 (Chapter 15). Additional notes 1. A. The following expressions shall have the meanings hereunder assigned to them: (a) carcases of bovine animals, for the purposes of subheadings 0201 10 and 0202 10: whole carcases of the slaughtered animals after having been bled, eviscerated and skinned, imported with or without the heads, with or without the feet and with or without the other offals attached. Where carcases are imported without the heads, the latter must have been separated from the carcase at the atloido-occipital joint. When imported without the feet, the latter must have been cut off at the carpo-metacarpal or tarso-metatarsal joints; carcase shall include the front part of the carcase comprising all the bones and the scrag, neck and shoulder, having more than 10 pairs of ribs; (b) half-carcases of bovine animals, for the purposes of subheadings 0201 10 and 0202 10: the product resulting from the symmetrical division of the whole carcase through the centre of each cervical, dorsal, lumbar and sacral vertebra and through the centre of the sternum and of the ischio-pubic symphysis; half-carcase shall include the front part of the half-carcase comprising all the bones and the scrag, neck and shoulder, having more than 10 ribs; (c) compensated quarters, for the purposes of subheadings 0201 20 20 and 0202 20 10: portions composed of either:  forequarters comprising all the bones and the scrag, neck and shoulder, and cut at the tenth rib; and hindquarters comprising all the bones and the thigh and sirloin, and cut at the third rib, or  forequarters comprising all the bones and the scrag, neck and shoulder, and cut at the fifth rib, with the whole of the flank and breast attached; and hindquarters comprising all the bones and the thigh and sirloin, and cut at the eighth cut rib. The forequarters and the hindquarters constituting compensated quarters must be presented to customs at the same time and in equal numbers, and the total weight of the forequarters must be the same as that of the hindquarters; however, a difference between the weights of the two parts of the consignment is allowed provided that this does not exceed 5 % of the weight of the heavier part (forequarters or hindquarters); (d) unseparated forequarters, for the purposes of subheadings 0201 20 30 and 0202 20 30: the front part of a carcase, comprising all the bones and the scrag, neck and shoulder, with a minimum of four pairs of ribs and a maximum of 10 pairs of ribs (the first four pairs of ribs must be whole, the others may be cut), with or without the thin flank; (e) separated forequarters, for the purposes of subheadings 0201 20 30 and 0202 20 30: the front part of a half-carcase, comprising all the bones and the scrag, neck and shoulder, with a minimum of four ribs and a maximum of 10 ribs (the first four ribs must be whole, the others may be cut), with or without the thin flank; (f) unseparated hindquarters, for the purposes of subheadings 0201 20 50 and 0202 20 50: the rear part of a carcase comprising all the bones and the thigh and sirloin, including the fillet, with a minimum of three pairs of whole or cut ribs, with or without the shank and with or without the thin flank; (g) separated hindquarters, for the purposes of subheadings 0201 20 50 and 0202 20 50: the rear part of a half-carcase, comprising all the bones and the thigh and sirloin, including the fillet, with a minimum of three whole or cut ribs, with or without the shank and with or without the thin flank; (h) 1. crop and chuck and blade cuts, for the purposes of subheading 0202 30 50: the dorsal part of the forequarter, including the upper part of the shoulder, obtained from a forequarter with a minimum of four ribs and a maximum of 10 ribs by a cut along a straight line through the point where the first rib joins the first sternal segment to the point of reflection of the diaphragm on the tenth rib; 2. brisket cut, for the purposes of subheading 0202 30 50: the lower part of the forequarter, comprising the brisket navel end and the brisket point end. B. Products covered by additional notes 1(A)(a) to (g) to this chapter may be presented with or without the vertebral column. C. In determining the number of whole or cut ribs referred to in additional note 1(A), only those attached to the vertebral column shall be taken into consideration. If the vertebral column has been removed, only the whole or cut ribs which otherwise would have been directly attached to the vertebral column shall be taken into consideration. 2. A. The following expressions shall have the meanings hereunder assigned to them: (a) carcases or half-carcases, for the purposes of subheadings 0203 11 10 and 0203 21 10: slaughtered pigs, in the form of carcases of domestic swine which have been bled and eviscerated and from which the bristles and hooves have been removed. Half-carcases are derived from whole carcases by division through each cervical, dorsal, lumbar and sacral vertebra, through or along the sternum and through the ischio-pubic symphysis. These carcases or half-carcases may be with or without head, with or without the chaps, feet, flare fat, kidneys, tail or diaphragm. Half-carcases may be with or without spinal cord, brain or tongue. Carcases and half-carcases of sows may be with or without udders (mammary glands); (b) hams (legs), for the purposes of subheadings 0203 12 11, 0203 22 11, 0210 11 11 and 0210 11 31: the posterior (caudal) part of the half-carcase, including bones, with or without the foot, shank, rind or subcutaneous fat. The ham (leg) is separated from the rest of the half-carcase, so that it includes, at most, the last lumbar vertebra; (c) fore-ends, for the purposes of subheadings 0203 19 11, 0203 29 11, 0210 19 30 and 0210 19 60: the anterior (cranial) part of the half-carcase without the head, with or without the chaps, including bones, with or without foot, shank, rind or subcutaneous fat. The fore-end is separated from the rest of the half-carcase so that it includes, at most, the fifth dorsal vertebra. The upper (dorsal) part of the fore-end, whether or not containing the blade-bone and attached muscles (neck-end in fresh or collar in salted condition), is considered a cut of the loin, when it is separated from the lower (ventral) part of the fore-end, at most by a cut just below the vertebral column; (d) shoulders, for the purposes of subheadings 0203 12 19, 0203 22 19, 0210 11 19 and 0210 11 39: the lower part of the fore-end whether or not containing the blade-bone and attached muscles, including bones, with or without foot, shank, rind or subcutaneous fat. The blade-bone and attached muscles, presented separately, shall remain classified in this subheading as a part of the shoulder; (e) loins, for the purposes of subheadings 0203 19 13, 0203 29 13, 0210 19 40 and 0210 19 70: the upper part of the half-carcase, extending from the first cervical vertebra to the caudal vertebrae, including bones, with or without the tenderloin, blade-bone, subcutaneous fat or rind. The loin is separated from the lower part of the half-carcase by a cut just below the vertebral column; (f) bellies, for the purposes of subheadings 0203 19 15, 0203 29 15, 0210 12 11 and 0210 12 19: the lower part of the half-carcase situated between the ham (leg) and the shoulder, commonly known as streaky, with or without bones, but with the rind and the subcutaneous fat; (g) bacon sides, for the purposes of subheading 0210 19 10: the pig half-carcase without the head, cheek, chap, feet, tail, flare fat, kidney, tenderloin, blade-bone, sternum, vertebral column, pelvic bone and diaphragm; (h) spencers, for the purposes of subheading 0210 19 10: the bacon side without the ham, whether or not boned; (ij) three-quarter sides, for the purposes of subheading 0210 19 20: the bacon side without the fore-end, whether or not boned; (k) middles, for the purposes of subheading 0210 19 20: the bacon side without the ham and the fore-end, whether or not boned. The subheading also includes cuts of middles containing tissue of loin and belly in natural proportion to the entire middles. B. The parts of the cuts defined in paragraph 2(A)(f) fall in the same subheadings only if they contain rind and subcutaneous fat. If the cuts falling in subheadings 0210 11 11, 0210 11 19, 0210 11 31, 0210 11 39, 0210 19 30 and 0210 19 60 are derived from a bacon side from which the bones indicated under paragraph 2(A)(g) have already been removed, the lines of cutting shall follow those defined under paragraph 2(A)(b), (c) and (d) accordingly; in any case, these cuts or parts thereof shall contain bones. C. Subheadings 0206 49 00 and 0210 99 49, shall include, in particular, heads or halves of heads of domestic swine, with or without the brains, cheeks or tongues, and parts thereof. The head is separated from the rest of the half-carcase as follows:  by a straight cut parallel to the cranium; or  by a cut parallel to the cranium up to the level of the eyes and then inclined to the front of the head, thereby causing the chaps to remain attached to the half-carcase. The cheeks, snouts and ears as well as the meat attached to the head, particularly to the rear part, are considered parts of heads. However, the cuts of boneless meat of the fore-end, presented alone (jowls, chaps, or chaps and jowls together), fall in subheading 0203 19 55, 0203 29 55, 0210 19 50 or 0210 19 81, as the case may be. D. For the purposes of subheadings 0209 00 11 and 0209 00 19, subcutaneous pig fat shall have the meaning of the fatty tissue which accumulates under the rind of the pig and adheres to it, irrespective of the part of the pig from which it comes; in any case, the weight of the fatty tissue shall exceed the weight of the rind. These subheadings also include subcutaneous pig fat from which the rind has been removed. E. For the purposes of subheadings 0210 11 31, 0210 11 39, 0210 12 19 and 0210 19 60 to 0210 19 89, products in which the water/protein ratio in the meat (nitrogen content Ã  6,25) is 2,8 or less shall be considered as dried or smoked. The nitrogen content shall be determined according to ISO method 937-1978. 3. A. For the purposes of heading 0204, the following expressions shall have the meanings hereunder assigned to them: (a) carcases, for the purposes of subheadings 0204 10, 0204 21, 0204 30, 0204 41, 0204 50 11 and 0204 50 51: whole carcases of the slaughtered animals after having been bled, eviscerated and skinned, imported with or without the heads, with or without the feet and with or without the other offals attached. Where carcases are imported without the heads, the latter must have been separated from the carcase at the atloido-occipital joint. When imported without the feet, the latter must have been cut off at the carpo-metacarpal or tarso-metatarsal joints; (b) half-carcases, for the purposes of subheadings 0204 10, 0204 21, 0204 30, 0204 41, 0204 50 11 and 0204 50 51: the product resulting from the symmetrical division of the whole carcase through the centre of each cervical, dorsal, lumbar and sacral vertebra and through the centre of the sternum and of the ischio-pubic symphysis; (c) short-forequarters, for the purposes of subheadings 0204 22 10, 0204 42 10, 0204 50 13 and 0204 50 53: the anterior part of the carcase, with or without the breast, including all the bones and the shoulders, scrag and middle neck, cut at right angles to the backbone, with a minimum of five and a maximum of seven pairs of whole or cut ribs; (d) short-forequarters, for the purposes of subheadings 0204 22 10, 0204 42 10, 0204 50 13 and 0204 50 53: the anterior part of the half-carcase, with or without the breast, including all the bones and the shoulder, scrag and middle neck, cut at right angles to the backbone, with a minimum of five and a maximum of seven whole or cut ribs; (e) chines and/or best ends, for the purposes of subheadings 0204 22 30, 0204 42 30, 0204 50 15 and 0204 50 55: the remaining part of the carcase after the legs and short-forequarters have been removed, with or without the kidneys; the chines, when separated from the best ends, must include a minimum of five lumbar vertebrae; the best ends, when separated from the chines, must include a minimum of five pairs of whole or cut ribs; (f) chine and/or best end, for the purposes of subheadings 0204 22 30, 0204 42 30, 0204 50 15 and 0204 50 55: the remaining part of the half-carcase after the legs and short-forequarters have been removed, with or without the kidney; the chine, when separated from the best end, must include a minimum of five lumbar vertebrae; the best end, when separated from the chine, must include a minimum of five whole or cut ribs; (g) legs, for the purposes of subheadings 0204 22 50, 0204 42 50, 0204 50 19 and 0204 50 59: the rear part of the carcase, comprising all the bones and the legs and cut at right angles to the backbone at the sixth lumbar vertebra just under the ilium or at the fourth sacral vertebra through the ilium anterior to the ischio-pubic symphysis; (h) legs, for the purposes of subheadings 0204 22 50, 0204 42 50, 0204 50 19 and 0204 50 59: the rear part of the half-carcase comprising all the bones and the leg cut at right angles to the backbone at the sixth lumbar vertebra just under the ilium or at the fourth sacral vertebra through the ilium anterior to the ischio-pubic symphysis. B. In determining the number of whole or cut ribs referred to in paragraph 3 A, only those attached to the backbone shall be taken into consideration. 4. The following expressions shall have the meanings hereunder assigned to them: (a) poultry cuts, with bone in, for the purposes of subheadings 0207 13 20 to 0207 13 60, 0207 14 20 to 0207 14 60, 0207 26 20 to 0207 26 70, 0207 27 20 to 0207 27 70, 0207 35 21 to 0207 35 63 and 0207 36 21 to 0207 36 63: the cuts specified therein, including all bones. Poultry cuts as referred to in (a) which have been partly boned shall fall in subheading 0207 13 70, 0207 14 70, 0207 26 80, 0207 35 79 or 0207 36 79; (b) halves, for the purposes of subheadings 0207 13 20, 0207 14 20, 0207 26 20, 0207 27 20, 0207 35 21, 0207 35 23, 0207 35 25, 0207 36 21, 0207 36 23 and 0207 36 25: halves of poultry carcases, obtained by a longitudinal cut in a plane along the sternum and the backbone; (c) quarters, for the purposes of subheadings 0207 13 20, 0207 14 20, 0207 26 20, 0207 27 20, 0207 35 21, 0207 35 23, 0207 35 25, 0207 36 21, 0207 36 23 and 0207 36 25: leg quarters or breast quarters, obtained by a transversal cut of a half; (d) whole wings, with or without tips, for the purposes of subheadings 0207 13 30, 0207 14 30, 0207 26 30, 0207 27 30, 0207 35 31 and 0207 36 31: poultry cuts, consisting of the humerus, radius and ulna, together with the surrounding musculature. The tip, including the carpal bones, may or may not have been removed. The cuts shall be made at the joints; (e) breasts, for the purposes of subheadings 0207 13 50, 0207 14 50, 0207 26 50, 0207 27 50, 0207 35 51, 0207 35 53, 0207 36 51 and 0207 36 53: poultry cuts, consisting of the sternum and the ribs distributed on both sides of it, together with the surrounding musculature; (f) legs, for the purposes of subheadings 0207 13 60, 0207 14 60, 0207 35 61, 0207 35 63, 0207 36 61 and 0207 36 63: poultry cuts consisting of the femur, tibia and fibula, together with the surrounding musculature. The two cuts shall be made at the joints; (g) turkey drumsticks, for the purposes of subheadings 0207 26 60 and 0207 27 60: turkey cuts, consisting of the tibia and fibula together with the surrounding musculature. The two cuts shall be made at the joints; (h) turkey legs, other than drumsticks, for the purposes of subheadings 0207 26 70 and 0207 27 70: turkey cuts, consisting of the femur together with the surrounding musculature or of the femur, tibia and fibula, together with the surrounding musculature. The two cuts shall be made at the joints; (ij) goose or duck paletots, for the purposes of subheadings 0207 35 71 and 0207 36 71: geese or ducks, plucked and completely drawn, without heads or feet, with carcase bones (breastbone, ribs, backbone and sacrum) removed but with the femurs, tibias and humeri. 5. The duty rate applicable to mixtures falling in this chapter shall be as follows: (a) in mixtures where one of the components represents at least 90 % by weight, the rate applicable to that component applies; (b) in other mixtures, the rate applicable shall be that of the component which results in the highest amount of import duty. 6. (a) Uncooked seasoned meats fall in Chapter 16. Seasoned meat shall be uncooked meat that has been seasoned either in depth or over the whole surface of the product with seasoning either visible to the naked eye or clearly distinguishable by taste. (b) Products falling in heading 0210 to which seasoning has been added during the process of preparation remain classified therein provided that the addition of seasoning has not changed their character. 7. For the purposes of subheadings 0210 11 to 0210 93, the terms meat and edible meat offal, salted, in brine mean meat and edible meat offal deeply and homogeneously impregnated with salt in all parts and having a total salt content by weight of 1,2 % or more, provided that it is the salting which ensures the long-term preservation. For the purposes of subheading 0210 99, the terms meat and edible meat offal, salted, in brine mean meat and edible meat offal deeply and homogeneously impregnated with salt in all parts and having a total salt content by weight of 1,2 % or more. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 0201 Meat of bovine animals, fresh or chilled 0201 10 00  Carcases and half-carcases 12,8 + 176,8  ¬/100 kg/net (10)  0201 20  Other cuts with bone in 0201 20 20   Compensated quarters 12,8 + 176,8  ¬/100 kg/net (10)  0201 20 30   Unseparated or separated forequarters 12,8 + 141,4  ¬/100 kg/net (10)  0201 20 50   Unseparated or separated hindquarters 12,8 + 212,2  ¬/100 kg/net (10)  0201 20 90   Other 12,8 + 265,2  ¬/100 kg/net (10)  0201 30 00  Boneless 12,8 + 303,4  ¬/100 kg/net (10)  0202 Meat of bovine animals, frozen 0202 10 00  Carcases and half-carcases 12,8 + 176,8  ¬/100 kg/net (10)  0202 20  Other cuts with bone in 0202 20 10   Compensated quarters 12,8 + 176,8  ¬/100 kg/net (10)  0202 20 30   Unseparated or separated forequarters 12,8 + 141,4  ¬/100 kg/net (10)  0202 20 50   Unseparated or separated hindquarters 12,8 + 221,1  ¬/100 kg/net (10)  0202 20 90   Other 12,8 + 265,3  ¬/100 kg/net (10)  0202 30  Boneless 0202 30 10   Forequarters, whole or cut into a maximum of five pieces, each quarter being in a single block; compensated quarters in two blocks, one of which contains the forequarter, whole or cut into a maximum of five pieces, and the other, the hindquarter, excluding the tenderloin, in one piece 12,8 + 221,1  ¬/100 kg/net (10)  0202 30 50   Crop, chuck and blade and brisket cuts (16) 12,8 + 221,1  ¬/100 kg/net (10)  0202 30 90   Other 12,8 + 304,1  ¬/100 kg/net (10)  0203 Meat of swine, fresh, chilled or frozen  Fresh or chilled 0203 11   Carcases and half-carcases 0203 11 10    Of domestic swine 53,6  ¬/100 kg/net (10)  0203 11 90    Other Free  0203 12   Hams, shoulders and cuts thereof, with bone in    Of domestic swine 0203 12 11     Hams and cuts thereof 77,8  ¬/100 kg/net (10)  0203 12 19     Shoulders and cuts thereof 60,1  ¬/100 kg/net (10)  0203 12 90    Other Free  0203 19   Other    Of domestic swine 0203 19 11     Fore-ends and cuts thereof 60,1  ¬/100 kg/net (10)  0203 19 13     Loins and cuts thereof, with bone in 86,9  ¬/100 kg/net (10)  0203 19 15     Bellies (streaky) and cuts thereof 46,7  ¬/100 kg/net (10)      Other 0203 19 55      Boneless 86,9  ¬/100 kg/net (10)  0203 19 59      Other 86,9  ¬/100 kg/net (10)  0203 19 90    Other Free   Frozen 0203 21   Carcases and half-carcases 0203 21 10    Of domestic swine 53,6  ¬/100 kg/net (10)  0203 21 90    Other Free  0203 22   Hams, shoulders and cuts thereof, with bone in    Of domestic swine 0203 22 11     Hams and cuts thereof 77,8  ¬/100 kg/net (10)  0203 22 19     Shoulders and cuts thereof 60,1  ¬/100 kg/net (10)  0203 22 90    Other Free  0203 29   Other    Of domestic swine 0203 29 11     Fore-ends and cuts thereof 60,1  ¬/100 kg/net (10)  0203 29 13     Loins and cuts thereof, with bone in 86,9  ¬/100 kg/net (10)  0203 29 15     Bellies (streaky) and cuts thereof 46,7  ¬/100 kg/net (10)      Other 0203 29 55      Boneless 86,9  ¬/100 kg/net (10)  0203 29 59      Other 86,9  ¬/100 kg/net (10)  0203 29 90    Other Free  0204 Meat of sheep or goats, fresh, chilled or frozen 0204 10 00  Carcases and half-carcases of lamb, fresh or chilled 12,8 + 171,3  ¬/100 kg/net (10)   Other meat of sheep, fresh or chilled 0204 21 00   Carcases and half-carcases 12,8 + 171,3  ¬/100 kg/net (10)  0204 22   Other cuts with bone in 0204 22 10    Short forequarters 12,8 + 119,9  ¬/100 kg/net (10)  0204 22 30    Chines and/or best ends 12,8 + 188,5  ¬/100 kg/net (10)  0204 22 50    Legs 12,8 + 222,7  ¬/100 kg/net (10)  0204 22 90    Other 12,8 + 222,7  ¬/100 kg/net (10)  0204 23 00   Boneless 12,8 + 311,8  ¬/100 kg/net (10)  0204 30 00  Carcases and half-carcases of lamb, frozen 12,8 + 128,8  ¬/100 kg/net (10)   Other meat of sheep, frozen 0204 41 00   Carcases and half-carcases 12,8 + 128,8  ¬/100 kg/net (10)  0204 42   Other cuts with bone in 0204 42 10    Short forequarters 12,8 + 90,2  ¬/100 kg/net (10)  0204 42 30    Chines and/or best ends 12,8 + 141,7  ¬/100 kg/net (10)  0204 42 50    Legs 12,8 + 167,5  ¬/100 kg/net (10)  0204 42 90    Other 12,8 + 167,5  ¬/100 kg/net (10)  0204 43   Boneless 0204 43 10    Of lamb 12,8 + 234,5  ¬/100 kg/net (10)  0204 43 90    Other 12,8 + 234,5  ¬/100 kg/net (10)  0204 50  Meat of goats   Fresh or chilled 0204 50 11    Carcases and half-carcases 12,8 + 171,3  ¬/100 kg/net (10)  0204 50 13    Short forequarters 12,8 + 119,9  ¬/100 kg/net (10)  0204 50 15    Chines and/or best ends 12,8 + 188,5  ¬/100 kg/net (10)  0204 50 19    Legs 12,8 + 222,7  ¬/100 kg/net (10)     Other 0204 50 31     Cuts with bone in 12,8 + 222,7  ¬/100 kg/net (10)  0204 50 39     Boneless cuts 12,8 + 311,8  ¬/100 kg/net (10)    Frozen 0204 50 51    Carcases and half-carcases 12,8 + 128,8  ¬/100 kg/net (10)  0204 50 53    Short forequarters 12,8 + 90,2  ¬/100 kg/net (10)  0204 50 55    Chines and/or best ends 12,8 + 141,7  ¬/100 kg/net (10)  0204 50 59    Legs 12,8 + 167,5  ¬/100 kg/net (10)     Other 0204 50 71     Cuts with bone in 12,8 + 167,5  ¬/100 kg/net (10)  0204 50 79     Boneless cuts 12,8 + 234,5  ¬/100 kg/net (10)  0205 00 Meat of horses, asses, mules or hinnies, fresh, chilled or frozen 0205 00 20  Fresh or chilled 5,1  0205 00 80  Frozen 5,1  0206 Edible offal of bovine animals, swine, sheep, goats, horses, asses, mules or hinnies, fresh, chilled or frozen 0206 10  Of bovine animals, fresh or chilled 0206 10 10   For the manufacture of pharmaceutical products (12) Free    Other 0206 10 95    Thick skirt and thin skirt 12,8 + 303,4  ¬/100 kg/net (10)  0206 10 98    Other Free   Of bovine animals, frozen 0206 21 00   Tongues Free  0206 22 00   Livers Free  0206 29   Other 0206 29 10    For the manufacture of pharmaceutical products (12) Free     Other 0206 29 91     Thick skirt and thin skirt 12,8 + 304,1  ¬/100 kg/net (10)  0206 29 99     Other Free  0206 30 00  Of swine, fresh or chilled Free   Of swine, frozen 0206 41 00   Livers Free  0206 49 00   Other Free  0206 80  Other, fresh or chilled 0206 80 10   For the manufacture of pharmaceutical products (12) Free    Other 0206 80 91    Of horses, asses, mules and hinnies 6,4  0206 80 99    Of sheep and goats Free  0206 90  Other, frozen 0206 90 10   For the manufacture of pharmaceutical products (12) Free    Other 0206 90 91    Of horses, asses, mules and hinnies 6,4  0206 90 99    Of sheep and goats Free  0207 Meat and edible offal, of the poultry of heading 0105, fresh, chilled or frozen  Of fowls of the species Gallus domesticus 0207 11   Not cut in pieces, fresh or chilled 0207 11 10    Plucked and gutted, with heads and feet, known as 83 % chickens 26,2  ¬/100 kg/net (10)  0207 11 30    Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as 70 % chickens 29,9  ¬/100 kg/net (10)  0207 11 90    Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as 65 % chickens, or otherwise presented 32,5  ¬/100 kg/net (10)  0207 12   Not cut in pieces, frozen 0207 12 10    Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as 70 % chickens 29,9  ¬/100 kg/net (10)  0207 12 90    Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as 65 % chickens, or otherwise presented 32,5  ¬/100 kg/net (10)  0207 13   Cuts and offal, fresh or chilled    Cuts 0207 13 10     Boneless 102,4  ¬/100 kg/net (10)      With bone in 0207 13 20      Halves or quarters 35,8  ¬/100 kg/net (10)  0207 13 30      Whole wings, with or without tips 26,9  ¬/100 kg/net (10)  0207 13 40      Backs, necks, backs with necks attached, rumps and wing-tips 18,7  ¬/100 kg/net (10)  0207 13 50      Breasts and cuts thereof 60,2  ¬/100 kg/net (10)  0207 13 60      Legs and cuts thereof 46,3  ¬/100 kg/net (10)  0207 13 70      Other 100,8  ¬/100 kg/net (10)     Offal 0207 13 91     Livers 6,4  0207 13 99     Other 18,7  ¬/100 kg/net  0207 14   Cuts and offal, frozen    Cuts 0207 14 10     Boneless 102,4  ¬/100 kg/net (10)      With bone in 0207 14 20      Halves or quarters 35,8  ¬/100 kg/net (10)  0207 14 30      Whole wings, with or without tips 26,9  ¬/100 kg/net (10)  0207 14 40      Backs, necks, backs with necks attached, rumps and wing-tips 18,7  ¬/100 kg/net (10)  0207 14 50      Breasts and cuts thereof 60,2  ¬/100 kg/net (10)  0207 14 60      Legs and cuts thereof 46,3  ¬/100 kg/net (10)  0207 14 70      Other 100,8  ¬/100 kg/net (10)     Offal 0207 14 91     Livers 6,4  0207 14 99     Other 18,7  ¬/100 kg/net   Of turkeys 0207 24   Not cut in pieces, fresh or chilled 0207 24 10    Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as 80 % turkeys 34  ¬/100 kg/net (10)  0207 24 90    Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as 73 % turkeys, or otherwise presented 37,3  ¬/100 kg/net (10)  0207 25   Not cut in pieces, frozen 0207 25 10    Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as 80 % turkeys 34  ¬/100 kg/net (10)  0207 25 90    Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as 73 % turkeys, or otherwise presented 37,3  ¬/100 kg/net (10)  0207 26   Cuts and offal, fresh or chilled    Cuts 0207 26 10     Boneless 85,1  ¬/100 kg/net (10)      With bone in 0207 26 20      Halves or quarters 41  ¬/100 kg/net (10)  0207 26 30      Whole wings, with or without tips 26,9  ¬/100 kg/net (10)  0207 26 40      Backs, necks, backs with necks attached, rumps and wing-tips 18,7  ¬/100 kg/net (10)  0207 26 50      Breasts and cuts thereof 67,9  ¬/100 kg/net (10)       Legs and cuts thereof 0207 26 60       Drumsticks and cuts of drumsticks 25,5  ¬/100 kg/net (10)  0207 26 70       Other 46  ¬/100 kg/net (10)  0207 26 80      Other 83  ¬/100 kg/net (10)     Offal 0207 26 91     Livers 6,4  0207 26 99     Other 18,7  ¬/100 kg/net  0207 27   Cuts and offal, frozen    Cuts 0207 27 10     Boneless 85,1  ¬/100 kg/net (10)      With bone in 0207 27 20      Halves or quarters 41  ¬/100 kg/net (10)  0207 27 30      Whole wings, with or without tips 26,9  ¬/100 kg/net (10)  0207 27 40      Backs, necks, backs with necks attached, rumps and wing-tips 18,7  ¬/100 kg/net (10)  0207 27 50      Breasts and cuts thereof 67,9  ¬/100 kg/net (10)       Legs and cuts thereof 0207 27 60       Drumsticks and cuts thereof 25,5  ¬/100 kg/net (10)  0207 27 70       Other 46  ¬/100 kg/net (10)  0207 27 80      Other 83  ¬/100 kg/net (10)     Offal 0207 27 91     Livers 6,4  0207 27 99     Other 18,7  ¬/100 kg/net   Of ducks, geese or guinea fowls 0207 32   Not cut in pieces, fresh or chilled    Of ducks 0207 32 11     Plucked, bled, gutted but not drawn, with heads and feet, known as 85 % ducks 38  ¬/100 kg/net  0207 32 15     Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as 70 % ducks 46,2  ¬/100 kg/net  0207 32 19     Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as 63 % ducks, or otherwise presented 51,3  ¬/100 kg/net     Of geese 0207 32 51     Plucked, bled, not drawn, with heads and feet, known as 82 % geese 45,1  ¬/100 kg/net  0207 32 59     Plucked and drawn, without heads and feet, with or without hearts and gizzards, known as 75 % geese, or otherwise presented 48,1  ¬/100 kg/net  0207 32 90    Of guinea fowls 49,3  ¬/100 kg/net  0207 33   Not cut in pieces, frozen    Of ducks 0207 33 11     Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as 70 % ducks 46,2  ¬/100 kg/net  0207 33 19     Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as 63 % ducks, or otherwise presented 51,3  ¬/100 kg/net     Of geese 0207 33 51     Plucked, bled, not drawn, with heads and feet, known as 82 % geese 45,1  ¬/100 kg/net  0207 33 59     Plucked and drawn, without heads and feet, with or without hearts and gizzards, known as 75 % geese, or otherwise presented 48,1  ¬/100 kg/net  0207 33 90    Of guinea fowls 49,3  ¬/100 kg/net  0207 34   Fatty livers, fresh or chilled 0207 34 10    Of geese Free  0207 34 90    Of ducks Free  0207 35   Other, fresh or chilled    Cuts     Boneless 0207 35 11      Of geese 110,5  ¬/100 kg/net  0207 35 15      Of ducks or guinea fowls 128,3  ¬/100 kg/net      With bone in      Halves or quarters 0207 35 21       Of ducks 56,4  ¬/100 kg/net  0207 35 23       Of geese 52,9  ¬/100 kg/net  0207 35 25       Of guinea fowls 54,2  ¬/100 kg/net  0207 35 31      Whole wings, with or without tips 26,9  ¬/100 kg/net  0207 35 41      Backs, necks, backs with necks attached, rumps and wing-tips 18,7  ¬/100 kg/net       Breasts and cuts thereof 0207 35 51       Of geese 86,5  ¬/100 kg/net  0207 35 53       Of ducks or guinea fowls 115,5  ¬/100 kg/net       Legs and cuts thereof 0207 35 61       Of geese 69,7  ¬/100 kg/net  0207 35 63       Of ducks or guinea fowls 46,3  ¬/100 kg/net  0207 35 71      Goose or duck paletots 66  ¬/100 kg/net  0207 35 79      Other 123,2  ¬/100 kg/net     Offal 0207 35 91     Livers, other than fatty livers 6,4  0207 35 99     Other 18,7  ¬/100 kg/net  0207 36   Other, frozen    Cuts     Boneless 0207 36 11      Of geese 110,5  ¬/100 kg/net  0207 36 15      Of ducks or guinea fowls 128,3  ¬/100 kg/net      With bone in      Halves or quarters 0207 36 21       Of ducks 56,4  ¬/100 kg/net  0207 36 23       Of geese 52,9  ¬/100 kg/net  0207 36 25       Of guinea fowls 54,2  ¬/100 kg/net  0207 36 31      Whole wings, with or without tips 26,9  ¬/100 kg/net  0207 36 41      Backs, necks, backs with necks attached, rumps and wing-tips 18,7  ¬/100 kg/net       Breasts and cuts thereof 0207 36 51       Of geese 86,5  ¬/100 kg/net  0207 36 53       Of ducks or guinea fowls 115,5  ¬/100 kg/net       Legs and cuts thereof 0207 36 61       Of geese 69,7  ¬/100 kg/net  0207 36 63       Of ducks or guinea fowls 46,3  ¬/100 kg/net  0207 36 71      Goose or duck paletots 66  ¬/100 kg/net  0207 36 79      Other 123,2  ¬/100 kg/net     Offal     Livers 0207 36 81      Fatty livers of geese Free  0207 36 85      Fatty livers of ducks Free  0207 36 89      Other 6,4  0207 36 90     Other 18,7  ¬/100 kg/net  0208 Other meat and edible meat offal, fresh, chilled or frozen 0208 10  Of rabbits or hares 0208 10 10   Of domestic rabbits 6,4  0208 10 90   Other Free  0208 30 00  Of primates 9  0208 40  Of whales, dolphins and porpoises (mammals of the order Cetacea); of manatees and dugongs (mammals of the order Sirenia) 0208 40 10   Whale meat 6,4  0208 40 90   Other 9  0208 50 00  Of reptiles (including snakes and turtles) 9  0208 90  Other 0208 90 10   Of domestic pigeons 6,4  0208 90 30   Of game, other than of rabbits or hares Free  0208 90 55   Seal meat 6,4  0208 90 60   Of reindeer 9  0208 90 70   Frogs' legs 6,4  0208 90 95   Other 9  0209 00 Pig fat, free of lean meat, and poultry fat, not rendered or otherwise extracted, fresh, chilled, frozen, salted, in brine, dried or smoked  Subcutaneous pig fat 0209 00 11   Fresh, chilled, frozen, salted or in brine 21,4  ¬/100 kg/net  0209 00 19   Dried or smoked 23,6  ¬/100 kg/net  0209 00 30  Pig fat, other than that of subheading 0209 00 11 or 0209 00 19 12,9  ¬/100 kg/net  0209 00 90  Poultry fat 41,5  ¬/100 kg/net  0210 Meat and edible meat offal, salted, in brine, dried or smoked; edible flours and meals of meat or meat offal  Meat of swine 0210 11   Hams, shoulders and cuts thereof, with bone in    Of domestic swine     Salted or in brine 0210 11 11      Hams and cuts thereof 77,8  ¬/100 kg/net  0210 11 19      Shoulders and cuts thereof 60,1  ¬/100 kg/net      Dried or smoked 0210 11 31      Hams and cuts thereof 151,2  ¬/100 kg/net  0210 11 39      Shoulders and cuts thereof 119  ¬/100 kg/net  0210 11 90    Other 15,4  0210 12   Bellies (streaky) and cuts thereof    Of domestic swine 0210 12 11     Salted or in brine 46,7  ¬/100 kg/net  0210 12 19     Dried or smoked 77,8  ¬/100 kg/net  0210 12 90    Other 15,4  0210 19   Other    Of domestic swine     Salted or in brine 0210 19 10      Bacon sides or spencers 68,7  ¬/100 kg/net  0210 19 20      Three-quarter sides or middles 75,1  ¬/100 kg/net  0210 19 30      Fore-ends and cuts thereof 60,1  ¬/100 kg/net  0210 19 40      Loins and cuts thereof 86,9  ¬/100 kg/net  0210 19 50      Other 86,9  ¬/100 kg/net      Dried or smoked 0210 19 60      Fore-ends and cuts thereof 119  ¬/100 kg/net  0210 19 70      Loins and cuts thereof 149,6  ¬/100 kg/net       Other 0210 19 81       Boneless 151,2  ¬/100 kg/net  0210 19 89       Other 151,2  ¬/100 kg/net  0210 19 90    Other 15,4  0210 20  Meat of bovine animals 0210 20 10   With bone in 15,4 + 265,2  ¬/100 kg/net  0210 20 90   Boneless 15,4 + 303,4  ¬/100 kg/net   Other, including edible flours and meals of meat or meat offal 0210 91 00   Of primates 15,4  0210 92 00   Of whales, dolphins and porpoises (mammals of the order Cetacea); of manatees and dugongs (mammals of the order Sirenia) 15,4  0210 93 00   Of reptiles (including snakes and turtles) 15,4  0210 99   Other    Meat 0210 99 10     Of horses, salted, in brine or dried 6,4      Of sheep and goats 0210 99 21      With bone in 222,7  ¬/100 kg/net  0210 99 29      Boneless 311,8  ¬/100 kg/net  0210 99 31     Of reindeer 15,4  0210 99 39     Other 130  ¬/100 kg/net     Offal     Of domestic swine 0210 99 41      Livers 64,9  ¬/100 kg/net  0210 99 49      Other 47,2  ¬/100 kg/net      Of bovine animals 0210 99 51      Thick skirt and thin skirt 15,4 + 303,4  ¬/100 kg/net  0210 99 59      Other 12,8  0210 99 60     Of sheep and goats 15,4      Other      Poultry liver 0210 99 71       Fatty livers of geese or ducks, salted or in brine Free  0210 99 79       Other 6,4  0210 99 80      Other 15,4  0210 99 90    Edible flours and meals of meat or meat offal 15,4 + 303,4  ¬/100 kg/net  CHAPTER 3 FISH AND CRUSTACEANS, MOLLUSCS AND OTHER AQUATIC INVERTEBRATES Notes 1. This chapter does not cover: (a) mammals of heading 0106; (b) meat of mammals of heading 0106 (heading 0208 or 0210); (c) fish (including livers and roes thereof) or crustaceans, molluscs or other aquatic invertebrates, dead and unfit or unsuitable for human consumption by reason of either their species or their condition (Chapter 5); flours, meals or pellets of fish or of crustaceans, molluscs or other aquatic invertebrates, unfit for human consumption (heading 2301); or (d) caviar or caviar substitutes prepared from fish eggs (heading 1604). 2. In this chapter, the term pellets means products which have been agglomerated either directly by compression or by the addition of a small quantity of binder. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 0301 Live fish 0301 10  Ornamental fish 0301 10 10   Freshwater fish Free  0301 10 90   Saltwater fish 7,5   Other live fish 0301 91   Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and Oncorhynchus chrysogaster) 0301 91 10    Of the species Oncorhynchus apache or Oncorhynchus chrysogaster 8  0301 91 90    Other 12  0301 92 00   Eels (Anguilla spp.) Free  0301 93 00   Carp 8  0301 94 00   Bluefin tunas (Thunnus thynnus) 16  0301 95 00   Southern bluefin tunas (Thunnus maccoyii) 16  0301 99   Other    Freshwater fish 0301 99 11     Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 2  0301 99 19     Other 8  0301 99 80    Saltwater fish 16  0302 Fish, fresh or chilled, excluding fish fillets and other fish meat of heading 0304  Salmonidae, excluding livers and roes 0302 11   Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and Oncorhynchus chrysogaster) 0302 11 10    Of the species Oncorhynchus apache or Oncorhynchus chrysogaster 8  0302 11 20    Of the species Oncorhynchus mykiss, with heads and gills on, gutted, weighing more than 1,2 kg each, or with heads off, gilled and gutted, weighing more than 1 kg each 12  0302 11 80    Other 12  0302 12 00   Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 2  0302 19 00   Other 8   Flat fish (Pleuronectidae, Bothidae, Cynoglossidae, Soleidae, Scophthalmidae and Citharidae), excluding livers and roes 0302 21   Halibut (Reinhardtius hippoglossoides, Hippoglossus hippoglossus, Hippoglossus stenolepis) 0302 21 10    Lesser or Greenland halibut (Reinhardtius hippoglossoides) 8  0302 21 30    Atlantic halibut (Hippoglossus hippoglossus) 8  0302 21 90    Pacific halibut (Hippoglossus stenolepis) 15  0302 22 00   Plaice (Pleuronectes platessa) 7,5  0302 23 00   Sole (Solea spp.) 15  0302 29   Other 0302 29 10    Megrim (Lepidorhombus spp.) 15  0302 29 90    Other 15   Tunas (of the genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis), excluding livers and roes 0302 31   Albacore or longfinned tunas (Thunnus alalunga) 0302 31 10    For the industrial manufacture of products of heading 1604 (12) 22 (17) (10)  0302 31 90    Other 22 (10)  0302 32   Yellowfin tunas (Thunnus albacares) 0302 32 10    For the industrial manufacture of products of heading 1604 (12) 22 (17) (10)  0302 32 90    Other 22 (10)  0302 33   Skipjack or stripe-bellied bonito 0302 33 10    For the industrial manufacture of products of heading 1604 (12) 22 (17) (10)  0302 33 90    Other 22 (10)  0302 34   Bigeye tunas (Thunnus obesus) 0302 34 10    For the industrial manufacture of products of heading 1604 (12) 22 (17) (10)  0302 34 90    Other 22 (10)  0302 35   Bluefin tunas (Thunnus thynnus) 0302 35 10    For the industrial manufacture of products of heading 1604 (12) 22 (17) (10)  0302 35 90    Other 22 (10)  0302 36   Southern bluefin tunas (Thunnus maccoyii) 0302 36 10    For the industrial manufacture of products of heading 1604 (12) 22 (17) (10)  0302 36 90    Other 22 (10)  0302 39   Other 0302 39 10    For the industrial manufacture of products of heading 1604 (12) 22 (17) (10)  0302 39 90    Other 22 (10)  0302 40 00  Herrings (Clupea harengus, Clupea pallasii), excluding livers and roes (18)  0302 50  Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus), excluding livers and roes 0302 50 10   Of the species Gadus morhua 12  0302 50 90   Other 12   Other fish, excluding livers and roes 0302 61   Sardines (Sardina pilchardus, Sardinops spp.), sardinella (Sardinella spp.), brisling or sprats (Sprattus sprattus) 0302 61 10    Sardines of the species Sardina pilchardus 23  0302 61 30    Sardines of the genus Sardinops; sardinella (Sardinella spp.) 15  0302 61 80    Brisling or sprats (Sprattus sprattus) (19)  0302 62 00   Haddock (Melanogrammus aeglefinus) 7,5  0302 63 00   Coalfish (Pollachius virens) 7,5  0302 64 00   Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus) (20)  0302 65   Dogfish and other sharks 0302 65 20    Dogfish of the species Squalus acanthias 6  0302 65 50    Dogfish of the species Scyliorhinus spp. 6  0302 65 60    Porbeagle shark (Lamna nasus) 8  0302 65 95    Other 8  0302 66 00   Eels (Anguilla spp.) Free  0302 67 00   Swordfish (Xiphias gladius) 15  0302 68 00   Toothfish (Dissostichus spp.) 15  0302 69   Other    Freshwater fish 0302 69 11     Carp 8  0302 69 15     Tilapia (Oreochromis spp.) 8  0302 69 18     Other 8     Saltwater fish     Fish of the genus Euthynnus, other than the skipjack or stripe-bellied bonitos (Euthynnus (Katsuwonus) pelamis) mentioned in subheading 0302 33 0302 69 21      For the industrial manufacture of products of heading 1604 (12) 22 (17) (10)  0302 69 25      Other 22 (10)      Redfish (Sebastes spp.) 0302 69 31      Of the species Sebastes marinus 7,5  0302 69 33      Other 7,5  0302 69 35     Fish of the species Boreogadus saida 12  0302 69 41     Whiting (Merlangius merlangus) 7,5  0302 69 45     Ling (Molva spp.) 7,5  0302 69 51     Alaska pollack (Theragra chalcogramma) and pollack (Pollachius pollachius) 7,5  0302 69 55     Anchovies (Engraulis spp.) 15  0302 69 61     Sea bream (Dentex dentex and Pagellus spp.) 15      Hake (Merluccius spp., Urophycis spp.)      Hake of the genus Merluccius 0302 69 66       Cape hake (shallow-water hake) (Merluccius capensis) and deepwater hake (deepwater Cape hake) (Merluccius paradoxus) 15  0302 69 67       Southern hake (Merluccius australis) 15  0302 69 68       Other 15 (10)  0302 69 69      Hake of the genus Urophycis 15  0302 69 75     Ray's bream (Brama spp.) 15  0302 69 81     Monkfish (Lophius spp.) 15  0302 69 82     Blue whiting (Micromesistius poutassou or Gadus poutassou) and southern blue whiting (Micromesistius australis) 7,5  0302 69 91     Horse mackerel (scad) (Caranx trachurus, Trachurus trachurus) 15  0302 69 92     Pink cusk-eel (Genypterus blacodes) 7,5  0302 69 94     Sea bass (Dicentrarchus labrax) 15  0302 69 95     Gilt-head seabreams (Sparus aurata) 15  0302 69 99     Other 15  0302 70 00  Livers and roes 10  0303 Fish, frozen, excluding fish fillets and other fish meat of heading 0304  Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), excluding livers and roes 0303 11 00   Sockeye salmon (red salmon) (Oncorhynchus nerka) 2  0303 19 00   Other 2   Other salmonidae, excluding livers and roes 0303 21   Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and Oncorhynchus chrysogaster) 0303 21 10    Of the species Oncorhynchus apache or Oncorhynchus chrysogaster 9  0303 21 20    Of the species Oncorhynchus mykiss, with heads and gills on, gutted, weighing more than 1,2 kg each, or with heads off, gilled and gutted, weighing more than 1 kg each 12  0303 21 80    Other 12  0303 22 00   Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 2  0303 29 00   Other 9 (10)   Flat fish (Pleuronectidae, Bothidae, Cynoglossidae, Soleidae, Scophthalmidae and Citharidae), excluding livers and roes 0303 31   Halibut (Reinhardtius hippoglossoides, Hippoglossus hippoglossus, Hippoglossus stenolepis) 0303 31 10    Lesser or Greenland halibut (Reinhardtius hippoglossoides) 7,5  0303 31 30    Atlantic halibut (Hippoglossus hippoglossus) 7,5  0303 31 90    Pacific halibut (Hippoglossus stenolepis) 15  0303 32 00   Plaice (Pleuronectes platessa) 15  0303 33 00   Sole (Solea spp.) 7,5  0303 39   Other 0303 39 10    Flounder (Platichthys flesus) 7,5  0303 39 30    Fish of the genus Rhombosolea 7,5  0303 39 70    Other 15   Tunas (of the genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis), excluding livers and roes 0303 41   Albacore or longfinned tunas (Thunnus alalunga) 0303 41 10    For the industrial manufacture of products of heading 1604 (12) 22 (17) (10)  0303 41 90    Other 22 (10)  0303 42   Yellowfin tunas (Thunnus albacares)    For the industrial manufacture of products of heading 1604 (12)     Whole 0303 42 12      Weighing more than 10 kg each 20 (17) (10)  0303 42 18      Other 20 (17) (10)      Other 0303 42 42      Weighing more than 10 kg each 22 (17) (10)  0303 42 48      Other 22 (17) (10)  0303 42 90    Other 22 (10)  0303 43   Skipjack or stripe-bellied bonito 0303 43 10    For the industrial manufacture of products of heading 1604 (12) 22 (17) (10)  0303 43 90    Other 22 (10)  0303 44   Bigeye tunas (Thunnus obesus) 0303 44 10    For the industrial manufacture of products of heading 1604 (12) 22 (17) (10)  0303 44 90    Other 22 (10)  0303 45   Bluefin tunas (Thunnus thynnus) 0303 45 10    For the industrial manufacture of products of heading 1604 (12) 22 (17) (10)  0303 45 90    Other 22 (10)  0303 46   Southern bluefin tunas (Thunnus maccoyii) 0303 46 10    For the industrial manufacture of products of heading 1604 (12) 22 (17) (10)  0303 46 90    Other 22 (10)  0303 49   Other 0303 49 30    For the industrial manufacture of products of heading 1604 (12) 22 (17) (10)  0303 49 80    Other 22 (10)   Herrings (Clupea harengus, Clupea pallasii) and cod (Gadus morhua, Gadus ogac, Gadus macrocephalus), excluding livers and roes 0303 51 00   Herrings (Clupea harengus, Clupea pallasii) (18)  0303 52   Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) 0303 52 10    Of the species Gadus morhua 12  0303 52 30    Of the species Gadus ogac 12  0303 52 90    Of the species Gadus macrocephalus 12   Swordfish (Xiphias gladius) and toothfish (Dissostichus spp.), excluding livers and roes 0303 61 00   Swordfish (Xiphias gladius) 7,5  0303 62 00   Toothfish (Dissostichus spp.) 15   Other fish, excluding livers and roes 0303 71   Sardines (Sardina pilchardus, Sardinops spp.), sardinella (Sardinella spp.), brisling or sprats (Sprattus sprattus) 0303 71 10    Sardines of the species Sardina pilchardus 23  0303 71 30    Sardines of the genus Sardinops; sardinella (Sardinella spp.) 15  0303 71 80    Brisling or sprats (Sprattus sprattus) (19)  0303 72 00   Haddock (Melanogrammus aeglefinus) 7,5  0303 73 00   Coalfish (Pollachius virens) 7,5  0303 74   Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus) 0303 74 30    Of the species Scomber scombrus or Scomber japonicus (20)  0303 74 90    Of the species Scomber australasicus 15  0303 75   Dogfish and other sharks 0303 75 20    Dogfish of the species Squalus acanthias 6  0303 75 50    Dogfish of the species Scyliorhinus spp. 6  0303 75 60    Porbeagle shark (Lamna nasus) 8  0303 75 95    Other 8  0303 76 00   Eels (Anguilla spp.) Free  0303 77 00   Sea bass (Dicentrarchus labrax, Dicentrarchus punctatus) 15  0303 78   Hake (Merluccius spp., Urophycis spp.)    Hake of the genus Merluccius 0303 78 11     Cape hake (shallow-water hake) (Merluccius capensis) and deepwater hake (deepwater Cape hake) (Merluccius paradoxus) 15  0303 78 12     Argentine hake (Southwest Atlantic hake) (Merluccius hubbsi) 15  0303 78 13     Southern hake (Merluccius australis) 15  0303 78 19     Other 15 (10)  0303 78 90    Hake of the genus Urophycis 15  0303 79   Other    Freshwater fish 0303 79 11     Carp 8  0303 79 19     Other 8     Saltwater fish     Fish of the genus Euthynnus, other than the skipjack or stripe-bellied bonitos (Euthynnus (Katsuwonus) pelamis) mentioned in subheading 0303 43 0303 79 20      For the industrial manufacture of products of heading 1604 (12) 22 (17) (10)  0303 79 31      Other 22 (10)      Redfish (Sebastes spp.) 0303 79 35      Of the species Sebastes marinus 7,5  0303 79 37      Other 7,5  0303 79 41     Fish of the species Boreogadus saida 12  0303 79 45     Whiting (Merlangius merlangus) 7,5  0303 79 51     Ling (Molva spp.) 7,5  0303 79 55     Alaska pollack (Theragra chalcogramma) and pollack (Pollachius pollachius) 15  0303 79 58     Fish of the species Orcynopsis unicolor (21)  0303 79 65     Anchovies (Engraulis spp.) 15  0303 79 71     Sea bream (Dentex dentex and Pagellus spp.) 15  0303 79 75     Ray's bream (Brama spp.) 15  0303 79 81     Monkfish (Lophius spp.) 15  0303 79 83     Blue whiting (Micromesistius poutassou or Gadus poutassou) 7,5  0303 79 85     Southern blue whiting (Micromesistius australis) 7,5  0303 79 91     Horse mackerel (scad) (Caranx trachurus, Trachurus trachurus) 15  0303 79 92     Blue grenadier (Macruronus novaezelandiae) 7,5  0303 79 93     Pink cusk-eel (Genypterus blacodes) 7,5  0303 79 94     Fish of the species Pelotreis flavilatus or Peltorhamphus novaezelandiae 7,5  0303 79 98     Other 15  0303 80  Livers and roes 0303 80 10   Hard and soft roes for the manufacture of deoxyribonucleic acid or protamine sulphate (12) Free  0303 80 90   Other 10  0304 Fish fillets and other fish meat (whether or not minced), fresh, chilled or frozen  Fresh or chilled 0304 11   Swordfish (Xiphias gladius) 0304 11 10    Fillets 18  0304 11 90    Other fish meat (whether or not minced) 15  0304 12   Toothfish (Dissostichus spp.) 0304 12 10    Fillets 18  0304 12 90    Other fish meat (whether or not minced) 15  0304 19   Other    Fillets     Of freshwater fish 0304 19 01      Of Nile perch (Lates niloticus) 9  0304 19 03      Of pangasius (Pangasius spp.) 9  0304 19 13      Of Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 2       Of trout of the species Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita and Oncorhynchus gilae 0304 19 15       Of the species Oncorhynchus mykiss weighing more than 400 g each 12  0304 19 17       Other 12  0304 19 18      Of other freshwater fish 9      Other 0304 19 31      Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Boreogadus saida 18  0304 19 33      Of coalfish (Pollachius virens) 18  0304 19 35      Of redfish (Sebastes spp.) 18  0304 19 39      Other 18     Other fish meat (whether or not minced) 0304 19 91     Of freshwater fish 8      Other 0304 19 97      Flaps of herring (18)  0304 19 99      Other 15 (10)   Frozen fillets 0304 21 00   Swordfish (Xiphias gladius) 7,5  0304 22 00   Toothfish (Dissostichus spp.) 15  0304 29   Other    Of freshwater fish 0304 29 01     Of Nile perch (Lates niloticus) 9  0304 29 03     Of pangasius (Pangasius spp.) 9  0304 29 05     Of tilapia (Oreochromis spp.) 9  0304 29 13     Of Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 2      Of trout of the species Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita and Oncorhynchus gilae 0304 29 15      Of the species Oncorhynchus mykiss weighing more than 400 g each 12  0304 29 17      Other 12  0304 29 18     Of other freshwater fish 9     Other     Of cod (Gadus morhua, Gadus macrocephalus, Gadus ogac) and of fish of the species Boreogadus saida 0304 29 21      Of cod of the species Gadus macrocephalus 7,5  0304 29 29      Other 7,5  0304 29 31     Of coalfish (Pollachius virens) 7,5  0304 29 33     Of haddock (Melanogrammus aeglefinus) 7,5      Of redfish (Sebastes spp.) 0304 29 35      Of the species Sebastes marinus 7,5  0304 29 39      Other 7,5  0304 29 41     Of whiting (Merlangius merlangus) 7,5  0304 29 43     Of ling (Molva spp.) 7,5  0304 29 45     Of tuna (of the genus Thunnus) and of fish of the genus Euthynnus 18      Of mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus) and of fish of the species Orcynopsis unicolor 0304 29 51      Of mackerel of the species Scomber australasicus 15  0304 29 53      Other 15      Of hake (Merluccius spp., Urophycis spp.)      Of hake of the genus Merluccius 0304 29 55       Of Cape hake (shallow-water hake) (Merluccius capensis) and of deepwater hake (deepwater Cape hake) (Merluccius paradoxus) 7,5  0304 29 56       Of argentine hake (Southwest Atlantic hake) (Merluccius hubbsi) 7,5  0304 29 58       Other 6,1  0304 29 59      Of hake of the genus Urophycis 7,5      Of dogfish and other sharks 0304 29 61      Of dogfish (Squalus acanthias and Scyliorhinus spp.) 7,5  0304 29 65      Of porbeagle shark (Lamna nasus) 7,5  0304 29 68      Of other sharks 7,5  0304 29 71     Of plaice (Pleuronectes platessa) 7,5  0304 29 73     Of flounder (Platichthys flesus) 7,5  0304 29 75     Of herring (Clupea harengus, Clupea pallasii) 15  0304 29 79     Of megrim (Lepidorhombus spp.) 15  0304 29 83     Of monkfish (Lophius spp.) 15  0304 29 85     Of Alaska pollack (Theragra chalcogramma) 13,7  0304 29 91     Of blue grenadier (Macruronus novaezelandiae) 7,5  0304 29 99     Other 15 (10)   Other 0304 91 00   Swordfish (Xiphias gladius) 7,5  0304 92 00   Toothfish (Dissostichus spp.) 7,5  0304 99   Other 0304 99 10    Surimi 14,2     Other 0304 99 21     Of freshwater fish 8      Other 0304 99 23      Of herring (Clupea harengus, Clupea pallasii) (18)  0304 99 29      Of redfish (Sebastes spp.) 8       Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Boreogadus saida 0304 99 31       Of cod of the species Gadus macrocephalus 7,5  0304 99 33       Of cod of the species Gadus morhua 7,5  0304 99 39       Other 7,5  0304 99 41      Of coalfish (Pollachius virens) 7,5  0304 99 45      Of haddock (Melanogrammus aeglefinus) 7,5  0304 99 51      Of hake (Merluccius spp., Urophycis spp.) 7,5  0304 99 55      Of megrim (Lepidorhombus spp.) 15  0304 99 61      Of Ray's bream (Brama spp.) 15  0304 99 65      Of monkfish (Lophius spp.) 7,5  0304 99 71      Of blue whiting (Micromesistius poutassou or Gadus poutassou) 7,5  0304 99 75      Of Alaska pollack (Theragra chalcogramma) 7,5  0304 99 99      Other 7,5  0305 Fish, dried, salted or in brine; smoked fish, whether or not cooked before or during the smoking process; flours, meals and pellets of fish, fit for human consumption 0305 10 00  Flours, meals and pellets of fish, fit for human consumption 13  0305 20 00  Livers and roes of fish, dried, smoked, salted or in brine 11  0305 30  Fish fillets, dried, salted or in brine, but not smoked   Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Boreogadus saida 0305 30 11    Of cod of the species Gadus macrocephalus 16  0305 30 19    Other 20  0305 30 30   Of Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar), and Danube salmon (Hucho hucho), salted or in brine 15  0305 30 50   Of lesser or Greenland halibut (Reinhardtius hippoglossoides), salted or in brine 15  0305 30 90   Other 16   Smoked fish, including fillets 0305 41 00   Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 13  0305 42 00   Herrings (Clupea harengus, Clupea pallasii) 10  0305 49   Other 0305 49 10    Lesser or Greenland halibut (Reinhardtius hippoglossoides) 15  0305 49 20    Atlantic halibut (Hippoglossus hippoglossus) 16  0305 49 30    Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus) 14  0305 49 45    Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and Oncorhynchus chrysogaster) 14  0305 49 50    Eels (Anguilla spp.) 14  0305 49 80    Other 14   Dried fish, whether or not salted but not smoked 0305 51   Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) 0305 51 10    Dried, unsalted 13 (10)  0305 51 90    Dried, salted 13 (10)  0305 59   Other 0305 59 10    Fish of the species Boreogadus saida 13 (10)  0305 59 30    Herrings (Clupea harengus, Clupea pallasii) 12  0305 59 50    Anchovies (Engraulis spp.) 10  0305 59 70    Atlantic halibut (Hippoglossus hippoglossus) 15  0305 59 80    Other 12   Fish, salted but not dried or smoked and fish in brine 0305 61 00   Herrings (Clupea harengus, Clupea pallasii) 12  0305 62 00   Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) 13 (10)  0305 63 00   Anchovies (Engraulis spp.) 10  0305 69   Other 0305 69 10    Fish of the species Boreogadus saida 13 (10)  0305 69 30    Atlantic halibut (Hippoglossus hippoglossus) 15  0305 69 50    Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 11  0305 69 80    Other 12  0306 Crustaceans, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine; crustaceans, in shell, cooked by steaming or by boiling in water, whether or not chilled, frozen, dried, salted or in brine; flours, meals and pellets of crustaceans, fit for human consumption  Frozen 0306 11   Rock lobster and other sea crawfish (Palinurus spp., Panulirus spp., Jasus spp.) 0306 11 10    Crawfish tails 12,5  0306 11 90    Other 12,5  0306 12   Lobsters (Homarus spp.) 0306 12 10    Whole 6  0306 12 90    Other 16  0306 13   Shrimps and prawns 0306 13 10    Of the family Pandalidae 12  0306 13 30    Shrimps of the genus Crangon 18  0306 13 40    Deepwater rose shrimps (Parapenaeus longirostris) 12  0306 13 50    Shrimps of the genus Penaeus 12  0306 13 80    Other 12  0306 14   Crabs 0306 14 10    Crabs of the species Paralithodes camchaticus, Chionoecetes spp. and Callinectes sapidus 7,5  0306 14 30    Crabs of the species Cancer pagurus 7,5  0306 14 90    Other 7,5  0306 19   Other, including flours, meals and pellets of crustaceans, fit for human consumption 0306 19 10    Freshwater crayfish 7,5  0306 19 30    Norway lobsters (Nephrops norvegicus) 12  0306 19 90    Other 12   Not frozen 0306 21 00   Rock lobster and other sea crawfish (Palinurus spp., Panulirus spp., Jasus spp.) 12,5  0306 22   Lobsters (Homarus spp.) 0306 22 10    Live 8     Other 0306 22 91     Whole 8  0306 22 99     Other 10  0306 23   Shrimps and prawns 0306 23 10    Of the family Pandalidae 12     Shrimps of the genus Crangon 0306 23 31     Fresh, chilled or cooked by steaming or by boiling in water 18  0306 23 39     Other 18  0306 23 90    Other 12  0306 24   Crabs 0306 24 30    Crabs of the species Cancer pagurus 7,5  0306 24 80    Other 7,5  0306 29   Other, including flours, meals and pellets of crustaceans, fit for human consumption 0306 29 10    Freshwater crayfish 7,5  0306 29 30    Norway lobsters (Nephrops norvegicus) 12  0306 29 90    Other 12  0307 Molluscs, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine; aquatic invertebrates other than crustaceans and molluscs, live, fresh, chilled, frozen, dried, salted or in brine; flours, meals and pellets of aquatic invertebrates other than crustaceans, fit for human consumption 0307 10  Oysters 0307 10 10   Flat oysters (of the genus Ostrea), live and weighing (shell included) not more than 40 g each Free  0307 10 90   Other 9   Scallops, including queen scallops, of the genera Pecten, Chlamys or Placopecten 0307 21 00   Live, fresh or chilled 8  0307 29   Other 0307 29 10    Coquilles St Jacques (Pecten maximus), frozen 8  0307 29 90    Other 8   Mussels (Mytilus spp., Perna spp.) 0307 31   Live, fresh or chilled 0307 31 10    Mytilus spp. 10  0307 31 90    Perna spp. 8  0307 39   Other 0307 39 10    Mytilus spp. 10  0307 39 90    Perna spp. 8   Cuttle fish (Sepia officinalis, Rossia macrosoma, Sepiola spp.) and squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Sepioteuthis spp.) 0307 41   Live, fresh or chilled 0307 41 10    Cuttle fish (Sepia officinalis, Rossia macrosoma, Sepiola spp.) 8     Squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Sepioteuthis spp.) 0307 41 91     Loligo spp., Ommastrephes sagittatus 6  0307 41 99     Other 8  0307 49   Other    Frozen     Cuttle fish (Sepia officinalis, Rossia macrosoma, Sepiola spp.)      Of the genus Sepiola 0307 49 01       Lesser cuttle fish (Sepiola rondeleti) 6  0307 49 11       Other 8  0307 49 18      Other 8      Squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Sepioteuthis spp.)      Loligo spp. 0307 49 31       Loligo vulgaris 6  0307 49 33       Loligo pealei 6  0307 49 35       Loligo patagonica 6  0307 49 38       Other 6  0307 49 51      Ommastrephes sagittatus 6  0307 49 59      Other 8     Other 0307 49 71     Cuttle fish (Sepia officinalis, Rossia macrosoma, Sepiola spp.) 8      Squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Sepioteuthis spp.) 0307 49 91      Loligo spp., Ommastrephes sagittatus 6  0307 49 99      Other 8   Octopus (Octopus spp.) 0307 51 00   Live, fresh or chilled 8  0307 59   Other 0307 59 10    Frozen 8  0307 59 90    Other 8  0307 60 00  Snails, other than sea snails Free   Other, including flours, meals and pellets of aquatic invertebrates other than crustaceans, fit for human consumption 0307 91 00   Live, fresh or chilled 11  0307 99   Other    Frozen 0307 99 11     Illex spp. 8  0307 99 13     Striped venus and other species of the family Veneridae 8  0307 99 15     Jellyfish (Rhopilema spp.) Free  0307 99 18     Other 11  0307 99 90    Other 11  CHAPTER 4 DAIRY PRODUCE; BIRDS' EGGS; NATURAL HONEY; EDIBLE PRODUCTS OF ANIMAL ORIGIN, NOT ELSEWHERE SPECIFIED OR INCLUDED Notes 1. The expression milk means full-cream milk or partially or completely skimmed milk. 2. For the purposes of heading 0405: (a) the term butter means natural butter, whey butter or recombined butter (fresh, salted or rancid, including canned butter) derived exclusively from milk, with a milkfat content of 80 % or more but not more than 95 % by weight, a maximum milk solids-not-fat content of 2 % by weight and a maximum water content of 16 % by weight. Butter does not contain added emulsifiers, but may contain sodium chloride, food colours, neutralising salts and cultures of harmless lactic-acid-producing bacteria; (b) the expression dairy spreads means a spreadable emulsion of the water-in-oil type, containing milkfat as the only fat in the product, with a milkfat content of 39 % or more but less than 80 % by weight. 3. Products obtained by the concentration of whey and with the addition of milk or milkfat are to be classified as cheese in heading 0406 provided that they have the three following characteristics: (a) a milkfat content, by weight of the dry matter, of 5 % or more; (b) a dry matter content, by weight, of at least 70 % but not exceeding 85 %; and (c) they are moulded or capable of being moulded. 4. This chapter does not cover: (a) products obtained from whey, containing by weight more than 95 % lactose, expressed as anhydrous lactose calculated on the dry matter (heading 1702); or (b) albumins (including concentrates of two or more whey proteins, containing by weight more than 80 % whey proteins, calculated on the dry matter) (heading 3502) or globulins (heading 3504). Subheading notes 1. For the purposes of subheading 0404 10, the expression modified whey means products consisting of whey constituents, that is, whey from which all or part of the lactose, proteins or minerals have been removed, whey to which natural whey constituents have been added, and products obtained by mixing natural whey constituents. 2. For the purposes of subheading 0405 10, the term butter does not include dehydrated butter or ghee (subheading 0405 90). Additional note 1. The duty rate applicable to mixtures falling in headings 0401 to 0406 shall be as follows: (a) in mixtures where one of the components represents at least 90 % by weight, the rate applicable to that component applies; (b) in other mixtures, the rate applicable shall be that of the component which results in the highest amount of import duty. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter 0401 10  Of a fat content, by weight, not exceeding 1 % 0401 10 10   In immediate packings of a net content not exceeding two litres 13,8  ¬/100 kg/net  0401 10 90   Other 12,9  ¬/100 kg/net  0401 20  Of a fat content, by weight, exceeding 1 % but not exceeding 6 %   Not exceeding 3 % 0401 20 11    In immediate packings of a net content not exceeding two litres 18,8  ¬/100 kg/net  0401 20 19    Other 17,9  ¬/100 kg/net    Exceeding 3 % 0401 20 91    In immediate packings of a net content not exceeding two litres 22,7  ¬/100 kg/net  0401 20 99    Other 21,8  ¬/100 kg/net  0401 30  Of a fat content, by weight, exceeding 6 %   Not exceeding 21 % 0401 30 11    In immediate packings of a net content not exceeding two litres 57,5  ¬/100 kg/net  0401 30 19    Other 56,6  ¬/100 kg/net    Exceeding 21 % but not exceeding 45 % 0401 30 31    In immediate packings of a net content not exceeding two litres 110  ¬/100 kg/net  0401 30 39    Other 109,1  ¬/100 kg/net    Exceeding 45 % 0401 30 91    In immediate packings of a net content not exceeding two litres 183,7  ¬/100 kg/net  0401 30 99    Other 182,8  ¬/100 kg/net  0402 Milk and cream, concentrated or containing added sugar or other sweetening matter 0402 10  In powder, granules or other solid forms, of a fat content, by weight, not exceeding 1,5 %   Not containing added sugar or other sweetening matter 0402 10 11    In immediate packings of a net content not exceeding 2,5 kg 125,4  ¬/100 kg/net  0402 10 19    Other 118,8  ¬/100 kg/net (10)    Other 0402 10 91    In immediate packings of a net content not exceeding 2,5 kg 1,19  ¬/kg + 27,5  ¬/100 kg/net (23)  0402 10 99    Other 1,19  ¬/kg + 21  ¬/100 kg/net (23)   In powder, granules or other solid forms, of a fat content, by weight, exceeding 1,5 % 0402 21   Not containing added sugar or other sweetening matter    Of a fat content, by weight, not exceeding 27 % 0402 21 11     In immediate packings of a net content not exceeding 2,5 kg 135,7  ¬/100 kg/net      Other 0402 21 17      Of a fat content, by weight, not exceeding 11 % 130,4  ¬/100 kg/net  0402 21 19      Of a fat content, by weight, exceeding 11 % but not exceeding 27 % 130,4  ¬/100 kg/net     Of a fat content, by weight, exceeding 27 % 0402 21 91     In immediate packings of a net content not exceeding 2,5 kg 167,2  ¬/100 kg/net  0402 21 99     Other 161,9  ¬/100 kg/net  0402 29   Other    Of a fat content, by weight, not exceeding 27 % 0402 29 11     Special milk, for infants, in hermetically sealed containers of a net content not exceeding 500 g, of a fat content, by weight, exceeding 10 % 1,31  ¬/kg + 22  ¬/100 kg/net (23)      Other 0402 29 15      In immediate packings of a net content not exceeding 2,5 kg 1,31  ¬/kg + 22  ¬/100 kg/net (23)  0402 29 19      Other 1,31  ¬/kg + 16,8  ¬/100 kg/net (23)     Of a fat content, by weight, exceeding 27 % 0402 29 91     In immediate packings of a net content not exceeding 2,5 kg 1,62  ¬/kg + 22  ¬/100 kg/net (23)  0402 29 99     Other 1,62  ¬/kg + 16,8  ¬/100 kg/net (23)   Other 0402 91   Not containing added sugar or other sweetening matter 0402 91 10    Of a fat content, by weight, not exceeding 8 % 34,7  ¬/100 kg/net  0402 91 30    Of a fat content, by weight, exceeding 8 % but not exceeding 10 % 43,4  ¬/100 kg/net     Of a fat content, by weight, exceeding 10 % but not exceeding 45 % 0402 91 51     In immediate packings of a net content not exceeding 2,5 kg 110  ¬/100 kg/net  0402 91 59     Other 109,1  ¬/100 kg/net     Of a fat content, by weight, exceeding 45 % 0402 91 91     In immediate packings of a net content not exceeding 2,5 kg 183,7  ¬/100 kg/net  0402 91 99     Other 182,8  ¬/100 kg/net  0402 99   Other 0402 99 10    Of a fat content, by weight, not exceeding 9,5 % 57,2  ¬/100 kg/net     Of a fat content, by weight, exceeding 9,5 % but not exceeding 45 % 0402 99 31     In immediate packings of a net content not exceeding 2,5 kg 1,08  ¬/kg + 19,4  ¬/100 kg/net (23)  0402 99 39     Other 1,08  ¬/kg + 18,5  ¬/100 kg/net (23)     Of a fat content, by weight, exceeding 45 % 0402 99 91     In immediate packings of a net content not exceeding 2,5 kg 1,81  ¬/kg + 19,4  ¬/100 kg/net (23)  0402 99 99     Other 1,81  ¬/kg + 18,5  ¬/100 kg/net (23)  0403 Buttermilk, curdled milk and cream, yogurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa 0403 10  Yogurt   Not flavoured nor containing added fruit, nuts or cocoa    Not containing added sugar or other sweetening matter, of a fat content, by weight 0403 10 11     Not exceeding 3 % 20,5  ¬/100 kg/net  0403 10 13     Exceeding 3 % but not exceeding 6 % 24,4  ¬/100 kg/net  0403 10 19     Exceeding 6 % 59,2  ¬/100 kg/net     Other, of a fat content, by weight 0403 10 31     Not exceeding 3 % 0,17  ¬/kg + 21,1  ¬/100 kg/net (23)  0403 10 33     Exceeding 3 % but not exceeding 6 % 0,20  ¬/kg + 21,1  ¬/100 kg/net (23)  0403 10 39     Exceeding 6 % 0,54  ¬/kg + 21,1  ¬/100 kg/net (23)    Flavoured or containing added fruit, nuts or cocoa    In powder, granules or other solid forms, of a milkfat content, by weight 0403 10 51     Not exceeding 1,5 % 8,3 + 95  ¬/100 kg/net  0403 10 53     Exceeding 1,5 % but not exceeding 27 % 8,3 + 130,4  ¬/100 kg/net  0403 10 59     Exceeding 27 % 8,3 + 168,8  ¬/100 kg/net     Other, of a milkfat content, by weight 0403 10 91     Not exceeding 3 % 8,3 + 12,4  ¬/100 kg/net  0403 10 93     Exceeding 3 % but not exceeding 6 % 8,3 + 17,1  ¬/100 kg/net  0403 10 99     Exceeding 6 % 8,3 + 26,6  ¬/100 kg/net  0403 90  Other   Not flavoured nor containing added fruit, nuts or cocoa    In powder, granules or other solid forms     Not containing added sugar or other sweetening matter, of a fat content, by weight 0403 90 11      Not exceeding 1,5 % 100,4  ¬/100 kg/net  0403 90 13      Exceeding 1,5 % but not exceeding 27 % 135,7  ¬/100 kg/net  0403 90 19      Exceeding 27 % 167,2  ¬/100 kg/net      Other, of a fat content, by weight 0403 90 31      Not exceeding 1,5 % 0,95  ¬/kg + 22  ¬/100 kg/net (23)  0403 90 33      Exceeding 1,5 % but not exceeding 27 % 1,31  ¬/kg + 22  ¬/100 kg/net (23)  0403 90 39      Exceeding 27 % 1,62  ¬/kg + 22  ¬/100 kg/net (23)     Other     Not containing added sugar or other sweetening matter, of a fat content, by weight 0403 90 51      Not exceeding 3 % 20,5  ¬/100 kg/net  0403 90 53      Exceeding 3 % but not exceeding 6 % 24,4  ¬/100 kg/net  0403 90 59      Exceeding 6 % 59,2  ¬/100 kg/net      Other, of a fat content, by weight 0403 90 61      Not exceeding 3 % 0,17  ¬/kg + 21,1  ¬/100 kg/net (23)  0403 90 63      Exceeding 3 % but not exceeding 6 % 0,20  ¬/kg + 21,1  ¬/100 kg/net (23)  0403 90 69      Exceeding 6 % 0,54  ¬/kg + 21,1  ¬/100 kg/net (23)    Flavoured or containing added fruit, nuts or cocoa    In powder, granules or other solid forms, of a milkfat content, by weight 0403 90 71     Not exceeding 1,5 % 8,3 + 95  ¬/100 kg/net  0403 90 73     Exceeding 1,5 % but not exceeding 27 % 8,3 + 130,4  ¬/100 kg/net  0403 90 79     Exceeding 27 % 8,3 + 168,8  ¬/100 kg/net     Other, of a milkfat content, by weight 0403 90 91     Not exceeding 3 % 8,3 + 12,4  ¬/100 kg/net  0403 90 93     Exceeding 3 % but not exceeding 6 % 8,3 + 17,1  ¬/100 kg/net  0403 90 99     Exceeding 6 % 8,3 + 26,6  ¬/100 kg/net  0404 Whey, whether or not concentrated or containing added sugar or other sweetening matter; products consisting of natural milk constituents, whether or not containing added sugar or other sweetening matter, not elsewhere specified or included 0404 10  Whey and modified whey, whether or not concentrated or containing added sugar or other sweetening matter   In powder, granules or other solid forms    Not containing added sugar or other sweetening matter, of a protein content (nitrogen content Ã  6,38), by weight     Not exceeding 15 %, and of a fat content, by weight 0404 10 02      Not exceeding 1,5 % 7  ¬/100 kg/net  0404 10 04      Exceeding 1,5 % but not exceeding 27 % 135,7  ¬/100 kg/net  0404 10 06      Exceeding 27 % 167,2  ¬/100 kg/net      Exceeding 15 %, and of a fat content, by weight 0404 10 12      Not exceeding 1,5 % 100,4  ¬/100 kg/net  0404 10 14      Exceeding 1,5 % but not exceeding 27 % 135,7  ¬/100 kg/net  0404 10 16      Exceeding 27 % 167,2  ¬/100 kg/net     Other, of a protein content (nitrogen content Ã  6,38), by weight     Not exceeding 15 %, and of a fat content, by weight 0404 10 26      Not exceeding 1,5 % 0,07  ¬/kg/net + 16,8  ¬/100 kg/net (23)  0404 10 28      Exceeding 1,5 % but not exceeding 27 % 1,31  ¬/kg/net + 22  ¬/100 kg/net (23)  0404 10 32      Exceeding 27 % 1,62  ¬/kg/net + 22  ¬/100 kg/net (23)      Exceeding 15 %, and of a fat content, by weight 0404 10 34      Not exceeding 1,5 % 0,95  ¬/kg/net + 22  ¬/100 kg/net (23)  0404 10 36      Exceeding 1,5 % but not exceeding 27 % 1,31  ¬/kg/net + 22  ¬/100 kg/net (23)  0404 10 38      Exceeding 27 % 1,62  ¬/kg/net + 22  ¬/100 kg/net (23)    Other    Not containing added sugar or other sweetening matter, of a protein content (nitrogen content Ã  6,38), by weight     Not exceeding 15 %, and of a fat content, by weight 0404 10 48      Not exceeding 1,5 % 0,07  ¬/kg/net (24)  0404 10 52      Exceeding 1,5 % but not exceeding 27 % 135,7  ¬/100 kg/net  0404 10 54      Exceeding 27 % 167,2  ¬/100 kg/net      Exceeding 15 %, and of a fat content, by weight 0404 10 56      Not exceeding 1,5 % 100,4  ¬/100 kg/net  0404 10 58      Exceeding 1,5 % but not exceeding 27 % 135,7  ¬/100 kg/net  0404 10 62      Exceeding 27 % 167,2  ¬/100 kg/net     Other, of a protein content (nitrogen content Ã  6,38), by weight     Not exceeding 15 %, and of a fat content, by weight 0404 10 72      Not exceeding 1,5 % 0,07  ¬/kg/net + 16,8  ¬/100 kg/net (25)  0404 10 74      Exceeding 1,5 % but not exceeding 27 % 1,31  ¬/kg/net + 22  ¬/100 kg/net (23)  0404 10 76      Exceeding 27 % 1,62  ¬/kg/net + 22  ¬/100 kg/net (23)      Exceeding 15 %, and of a fat content, by weight 0404 10 78      Not exceeding 1,5 % 0,95  ¬/kg/net + 22  ¬/100 kg/net (23)  0404 10 82      Exceeding 1,5 % but not exceeding 27 % 1,31  ¬/kg/net + 22  ¬/100 kg/net (23)  0404 10 84      Exceeding 27 % 1,62  ¬/kg/net + 22  ¬/100 kg/net (23)  0404 90  Other   Not containing added sugar or other sweetening matter, of a fat content, by weight 0404 90 21    Not exceeding 1,5 % 100,4  ¬/100 kg/net  0404 90 23    Exceeding 1,5 % but not exceeding 27 % 135,7  ¬/100 kg/net  0404 90 29    Exceeding 27 % 167,2  ¬/100 kg/net    Other, of a fat content, by weight 0404 90 81    Not exceeding 1,5 % 0,95  ¬/kg/net + 22  ¬/100 kg/net (23)  0404 90 83    Exceeding 1,5 % but not exceeding 27 % 1,31  ¬/kg/net + 22  ¬/100 kg/net (23)  0404 90 89    Exceeding 27 % 1,62  ¬/kg/net + 22  ¬/100 kg/net (23)  0405 Butter and other fats and oils derived from milk; dairy spreads 0405 10  Butter   Of a fat content, by weight, not exceeding 85 %    Natural butter 0405 10 11     In immediate packings of a net content not exceeding 1 kg 189,6  ¬/100 kg/net (10)  0405 10 19     Other 189,6  ¬/100 kg/net (10)  0405 10 30    Recombined butter 189,6  ¬/100 kg/net (10)  0405 10 50    Whey butter 189,6  ¬/100 kg/net (10)  0405 10 90   Other 231,3  ¬/100 kg/net (10)  0405 20  Dairy spreads 0405 20 10   Of a fat content, by weight, of 39 % or more but less than 60 % 9 + EA (22)  0405 20 30   Of a fat content, by weight, of 60 % or more but not exceeding 75 % 9 + EA (22)  0405 20 90   Of a fat content, by weight, of more than 75 % but less than 80 % 189,6  ¬/100 kg/net  0405 90  Other 0405 90 10   Of a fat content, by weight, of 99,3 % or more and of a water content, by weight, not exceeding 0,5 % 231,3  ¬/100 kg/net (10)  0405 90 90   Other 231,3  ¬/100 kg/net (10)  0406 Cheese and curd 0406 10  Fresh (unripened or uncured) cheese, including whey cheese, and curd 0406 10 20   Of a fat content, by weight, not exceeding 40 % 185,2  ¬/100 kg/net (10)  0406 10 80   Other 221,2  ¬/100 kg/net (10)  0406 20  Grated or powdered cheese, of all kinds 0406 20 10   Glarus herb cheese (known as Schabziger) made from skimmed milk and mixed with finely ground herbs (27) 7,7  0406 20 90   Other 188,2  ¬/100 kg/net (10)  0406 30  Processed cheese, not grated or powdered 0406 30 10   In the manufacture of which no cheeses other than Emmentaler, GruyÃ ¨re and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schabziger); put up for retail sale, of a fat content by weight in the dry matter not exceeding 56 % 144,9  ¬/100 kg/net (10)    Other    Of a fat content, by weight, not exceeding 36 % and of a fat content, by weight, in the dry matter 0406 30 31     Not exceeding 48 % 139,1  ¬/100 kg/net (10)  0406 30 39     Exceeding 48 % 144,9  ¬/100 kg/net (10)  0406 30 90    Of a fat content, by weight, exceeding 36 % 215  ¬/100 kg/net (10)  0406 40  Blue-veined cheese and other cheese containing veins produced by Penicillium roqueforti 0406 40 10   Roquefort 140,9  ¬/100 kg/net (10)  0406 40 50   Gorgonzola 140,9  ¬/100 kg/net (10)  0406 40 90   Other 140,9  ¬/100 kg/net (10)  0406 90  Other cheese 0406 90 01   For processing (26) 167,1  ¬/100 kg/net (10)    Other 0406 90 13    Emmentaler 171,7  ¬/100 kg/net (10)  0406 90 15    GruyÃ ¨re, Sbrinz 171,7  ¬/100 kg/net (10)  0406 90 17    BergkÃ ¤se, Appenzell 171,7  ¬/100 kg/net (10)  0406 90 18    Fromage fribourgeois, Vacherin Mont d'Or and TÃ ªte de Moine 171,7  ¬/100 kg/net (10)  0406 90 19    Glarus herb cheese (known as Schabziger) made from skimmed milk and mixed with finely ground herbs (27) 7,7  0406 90 21    Cheddar 167,1  ¬/100 kg/net (10)  0406 90 23    Edam 151  ¬/100 kg/net (10)  0406 90 25    Tilsit 151  ¬/100 kg/net (10)  0406 90 27    ButterkÃ ¤se 151  ¬/100 kg/net (10)  0406 90 29    Kashkaval 151  ¬/100 kg/net (10)  0406 90 32    Feta 151  ¬/100 kg/net (10)  0406 90 35    Kefalo-Tyri 151  ¬/100 kg/net (10)  0406 90 37    Finlandia 151  ¬/100 kg/net (10)  0406 90 39    Jarlsberg 151  ¬/100 kg/net (10)     Other 0406 90 50     Cheese of sheep's milk or buffalo milk in containers containing brine, or in sheepskin or goatskin bottles 151  ¬/100 kg/net (10)      Other      Of a fat content, by weight, not exceeding 40 % and a water content, by weight, in the non-fatty matter       Not exceeding 47 % 0406 90 61        Grana Padano, Parmigiano Reggiano 188,2  ¬/100 kg/net  0406 90 63        Fiore Sardo, Pecorino 188,2  ¬/100 kg/net (10)  0406 90 69        Other 188,2  ¬/100 kg/net (10)        Exceeding 47 % but not exceeding 72 % 0406 90 73        Provolone 151  ¬/100 kg/net (10)  0406 90 75        Asiago, Caciocavallo, Montasio, Ragusano 151  ¬/100 kg/net (10)  0406 90 76        Danbo, Fontal, Fontina, Fynbo, Havarti, Maribo, SamsÃ ¸ 151  ¬/100 kg/net (10)  0406 90 78        Gouda 151  ¬/100 kg/net (10)  0406 90 79        Esrom, Italico, Kernhem, Saint-Nectaire, Saint-Paulin, Taleggio 151  ¬/100 kg/net (10)  0406 90 81        Cantal, Cheshire, Wensleydale, Lancashire, Double Gloucester, Blarney, Colby, Monterey 151  ¬/100 kg/net (10)  0406 90 82        Camembert 151  ¬/100 kg/net (10)  0406 90 84        Brie 151  ¬/100 kg/net (10)  0406 90 85        Kefalograviera, Kasseri 151  ¬/100 kg/net         Other cheese, of a water content, by weight, in the non-fatty matter 0406 90 86         Exceeding 47 % but not exceeding 52 % 151  ¬/100 kg/net (10)  0406 90 87         Exceeding 52 % but not exceeding 62 % 151  ¬/100 kg/net (10)  0406 90 88         Exceeding 62 % but not exceeding 72 % 151  ¬/100 kg/net (10)  0406 90 93       Exceeding 72 % 185,2  ¬/100 kg/net (10)  0406 90 99      Other 221,2  ¬/100 kg/net (10)  0407 00 Birds' eggs, in shell, fresh, preserved or cooked  Of poultry   For hatching (28) 0407 00 11    Of turkeys or geese 105  ¬/1 000 p/st p/st 0407 00 19    Other 35  ¬/1 000 p/st p/st 0407 00 30   Other 30,4  ¬/100 kg/net (10) 1 000 p/st 0407 00 90  Other 7,7 p/st 0408 Birds' eggs, not in shell, and egg yolks, fresh, dried, cooked by steaming or by boiling in water, moulded, frozen or otherwise preserved, whether or not containing added sugar or other sweetening matter  Egg yolks 0408 11   Dried 0408 11 20    Unfit for human consumption (29) Free  0408 11 80    Other 142,3  ¬/100 kg/net (10)  0408 19   Other 0408 19 20    Unfit for human consumption (29) Free     Other 0408 19 81     Liquid 62  ¬/100 kg/net (10)  0408 19 89     Other, including frozen 66,3  ¬/100 kg/net (10)   Other 0408 91   Dried 0408 91 20    Unfit for human consumption (29) Free  0408 91 80    Other 137,4  ¬/100 kg/net (10)  0408 99   Other 0408 99 20    Unfit for human consumption (29) Free  0408 99 80    Other 35,3  ¬/100 kg/net (10)  0409 00 00 Natural honey 17,3  0410 00 00 Edible products of animal origin, not elsewhere specified or included 7,7  CHAPTER 5 PRODUCTS OF ANIMAL ORIGIN, NOT ELSEWHERE SPECIFIED OR INCLUDED Notes 1. This chapter does not cover: (a) edible products (other than guts, bladders and stomachs of animals, whole and pieces thereof, and animal blood, liquid or dried); (b) hides or skins (including furskins), other than goods of heading 0505 and parings and similar waste of raw hides or skins of heading 0511(Chapter 41 or 43); (c) animal textile materials, other than horsehair and horsehair waste (Section XI); or (d) prepared knots or tufts for broom or brush making (heading 9603). 2. For the purposes of heading 0501, the sorting of hair by length (provided the root ends and tip ends respectively are not arranged together) shall be deemed not to constitute working. 3. Throughout the nomenclature, elephant, hippopotamus, walrus, narwhal and wild boar tusks, rhinoceros horns and the teeth of all animals are regarded as ivory. 4. Throughout the nomenclature, the expression horsehair means hair of the manes or tails of equine or bovine animals. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 0501 00 00 Human hair, unworked, whether or not washed or scoured; waste of human hair Free  0502 Pigs', hogs' or boars' bristles and hair; badger hair and other brush making hair; waste of such bristles or hair 0502 10 00  Pigs', hogs' or boars' bristles and hair and waste thereof Free  0502 90 00  Other Free  0503 0504 00 00 Guts, bladders and stomachs of animals (other than fish), whole and pieces thereof, fresh, chilled, frozen, salted, in brine, dried or smoked Free  0505 Skins and other parts of birds, with their feathers or down, feathers and parts of feathers (whether or not with trimmed edges) and down, not further worked than cleaned, disinfected or treated for preservation; powder and waste of feathers or parts of feathers 0505 10  Feathers of a kind used for stuffing; down 0505 10 10   Raw Free  0505 10 90   Other Free  0505 90 00  Other Free  0506 Bones and horn-cores, unworked, defatted, simply prepared (but not cut to shape), treated with acid or degelatinised; powder and waste of these products 0506 10 00  Ossein and bones treated with acid Free  0506 90 00  Other Free  0507 Ivory, tortoiseshell, whalebone and whalebone hair, horns, antlers, hooves, nails, claws and beaks, unworked or simply prepared but not cut to shape; powder and waste of these products 0507 10 00  Ivory; ivory powder and waste Free  0507 90 00  Other Free  0508 00 00 Coral and similar materials, unworked or simply prepared but not otherwise worked; shells of molluscs, crustaceans or echinoderms and cuttle-bone, unworked or simply prepared but not cut to shape, powder and waste thereof Free  0509 0510 00 00 Ambergris, castoreum, civet and musk; cantharides; bile, whether or not dried; glands and other animal products used in the preparation of pharmaceutical products, fresh, chilled, frozen or otherwise provisionally preserved Free  0511 Animal products not elsewhere specified or included; dead animals of Chapter 1 or 3, unfit for human consumption 0511 10 00  Bovine semen Free p/st (30)  Other 0511 91   Products of fish or crustaceans, molluscs or other aquatic invertebrates; dead animals of Chapter 3 0511 91 10    Fish waste Free  0511 91 90    Other Free  0511 99   Other 0511 99 10    Sinews or tendons; parings and similar waste of raw hides or skins Free     Natural sponges of animal origin 0511 99 31     Raw Free  0511 99 39     Other 5,1  0511 99 85    Other Free  SECTION II VEGETABLE PRODUCTS Note 1. In this section, the term pellets means products which have been agglomerated either directly by compression or by the addition of a binder in a proportion not exceeding 3 % by weight. CHAPTER 6 LIVE TREES AND OTHER PLANTS; BULBS, ROOTS AND THE LIKE; CUT FLOWERS AND ORNAMENTAL FOLIAGE Notes 1. Subject to the second part of heading 0601, this chapter covers only live trees and goods (including seedling vegetables) of a kind commonly supplied by nursery gardeners or florists for planting or for ornamental use; nevertheless, it does not include potatoes, onions, shallots, garlic or other products of Chapter 7. 2. Any reference in heading 0603 or 0604 to goods of any kind shall be construed as including a reference to bouquets, floral baskets, wreaths and similar articles made wholly or partly of goods of that kind, account not being taken of accessories of other materials. However, these headings do not include collages or similar decorative plaques of heading 9701. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 0601 Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, dormant, in growth or in flower; chicory plants and roots other than roots of heading 1212 0601 10  Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, dormant 0601 10 10   Hyacinths 5,1 p/st 0601 10 20   Narcissi 5,1 p/st 0601 10 30   Tulips 5,1 p/st 0601 10 40   Gladioli 5,1 p/st 0601 10 90   Other 5,1  0601 20  Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, in growth or in flower; chicory plants and roots 0601 20 10   Chicory plants and roots Free  0601 20 30   Orchids, hyacinths, narcissi and tulips 9,6  0601 20 90   Other 6,4  0602 Other live plants (including their roots), cuttings and slips; mushroom spawn 0602 10  Unrooted cuttings and slips 0602 10 10   Of vines Free  0602 10 90   Other 4  0602 20  Trees, shrubs and bushes, grafted or not, of kinds which bear edible fruit or nuts 0602 20 10   Vine slips, grafted or rooted Free  0602 20 90   Other 8,3  0602 30 00  Rhododendrons and azaleas, grafted or not 8,3  0602 40 00  Roses, grafted or not 8,3 p/st 0602 90  Other 0602 90 10   Mushroom spawn 8,3  0602 90 20   Pineapple plants Free  0602 90 30   Vegetable and strawberry plants 8,3    Other    Outdoor plants     Trees, shrubs and bushes 0602 90 41      Forest trees 8,3       Other 0602 90 45       Rooted cuttings and young plants 6,5  0602 90 49       Other 8,3  0602 90 50     Other outdoor plants 8,3     Indoor plants 0602 90 70     Rooted cuttings and young plants, excluding cacti 6,5      Other 0602 90 91      Flowering plants with buds or flowers, excluding cacti 6,5  0602 90 99      Other 6,5  0603 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared  Fresh 0603 11 00   Roses (31) p/st 0603 12 00   Carnations (31) p/st 0603 13 00   Orchids (31) p/st 0603 14 00   Chrysanthemums (31) p/st 0603 19   Other 0603 19 10    Gladioli (31) p/st 0603 19 90    Other (31)  0603 90 00  Other 10  0604 Foliage, branches and other parts of plants, without flowers or flower buds, and grasses, mosses and lichens, being goods of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared 0604 10  Mosses and lichens 0604 10 10   Reindeer moss Free  0604 10 90   Other 5   Other 0604 91   Fresh 0604 91 20    Christmas trees 2,5 p/st 0604 91 40    Conifer branches 2,5  0604 91 90    Other 2  0604 99   Other 0604 99 10    Not further prepared than dried Free  0604 99 90    Other 10,9  CHAPTER 7 EDIBLE VEGETABLES AND CERTAIN ROOTS AND TUBERS Notes 1. This chapter does not cover forage products of heading 1214. 2. In headings 0709 to 0712, the word vegetables includes edible mushrooms, truffles, olives, capers, marrows, pumpkins, aubergines, sweetcorn (Zea mays var. saccharata), fruits of the genus Capsicum or of the genus Pimenta, fennel, parsley, chervil, tarragon, cress and sweet marjoram (Majorana hortensis or Origanum majorana). 3. Heading 0712 covers all dried vegetables of the kinds falling in headings 0701 to 0711, other than: (a) dried leguminous vegetables, shelled (heading 0713); (b) sweetcorn in the forms specified in headings 1102 to 1104; (c) flour, meal, powder, flakes, granules and pellets of potatoes (heading 1105); (d) flour, meal and powder of the dried leguminous vegetables of heading 0713 (heading 1106). 4. However, dried or crushed or ground fruits of the genus Capsicum or of the genus Pimenta are excluded from this chapter (heading 0904). CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 0701 Potatoes, fresh or chilled 0701 10 00  Seed (29) 4,5  0701 90  Other 0701 90 10   For the manufacture of starch (12) 5,8    Other 0701 90 50    New, from 1 January to 30 June (35)  0701 90 90    Other 11,5  0702 00 00 Tomatoes, fresh or chilled (33)  0703 Onions, shallots, garlic, leeks and other alliaceous vegetables, fresh or chilled 0703 10  Onions and shallots   Onions 0703 10 11    Sets 9,6  0703 10 19    Other 9,6  0703 10 90   Shallots 9,6  0703 20 00  Garlic 9,6 + 120  ¬/100 kg/net (10)  0703 90 00  Leeks and other alliaceous vegetables 10,4  0704 Cabbages, cauliflowers, kohlrabi, kale and similar edible brassicas, fresh or chilled 0704 10 00  Cauliflowers and headed broccoli (36)  0704 20 00  Brussels sprouts 12  0704 90  Other 0704 90 10   White cabbages and red cabbages 12 MIN 0,4  ¬/100 kg/net  0704 90 90   Other 12  0705 Lettuce (Lactuca sativa) and chicory (Cichorium spp.), fresh or chilled  Lettuce 0705 11 00   Cabbage lettuce (head lettuce) (37)  0705 19 00   Other 10,4   Chicory 0705 21 00   Witloof chicory (Cichorium intybus var. foliosum) 10,4  0705 29 00   Other 10,4  0706 Carrots, turnips, salad beetroot, salsify, celeriac, radishes and similar edible roots, fresh or chilled 0706 10 00  Carrots and turnips 13,6 (10)  0706 90  Other 0706 90 10   Celeriac (rooted celery or German celery) (38)  0706 90 30   Horseradish (Cochlearia armoracia) 12  0706 90 90   Other 13,6  0707 00 Cucumbers and gherkins, fresh or chilled 0707 00 05  Cucumbers (33)  0707 00 90  Gherkins 12,8  0708 Leguminous vegetables, shelled or unshelled, fresh or chilled 0708 10 00  Peas (Pisum sativum) (39)  0708 20 00  Beans (Vigna spp., Phaseolus spp.) (40)  0708 90 00  Other leguminous vegetables 11,2  0709 Other vegetables, fresh or chilled 0709 20 00  Asparagus 10,2  0709 30 00  Aubergines (eggplants) 12,8  0709 40 00  Celery other than celeriac 12,8   Mushrooms and truffles 0709 51 00   Mushrooms of the genus Agaricus 12,8  0709 59   Other 0709 59 10    Chanterelles 3,2  0709 59 30    Flap mushrooms 5,6  0709 59 50    Truffles 6,4  0709 59 90    Other 6,4  0709 60  Fruits of the genus Capsicum or of the genus Pimenta 0709 60 10   Sweet peppers 7,2 (10)    Other 0709 60 91    Of the genus Capsicum, for the manufacture of capsicin or capsicum oleoresin dyes (12) Free  0709 60 95    For the industrial manufacture of essential oils or resinoids (12) Free  0709 60 99    Other 6,4  0709 70 00  Spinach, New Zealand spinach and orache spinach (garden spinach) 10,4  0709 90  Other 0709 90 10   Salad vegetables, other than lettuce (Lactuca sativa) and chicory (Cichorium spp.) 10,4  0709 90 20   Chard (or white beet) and cardoons 10,4    Olives 0709 90 31    For uses other than the production of oil (12) 4,5  0709 90 39    Other 13,1  ¬/100 kg/net  0709 90 40   Capers 5,6  0709 90 50   Fennel 8  0709 90 60   Sweetcorn 9,4  ¬/100 kg/net  0709 90 70   Courgettes (33)  0709 90 80   Globe artichokes (33)  0709 90 90   Other 12,8  0710 Vegetables (uncooked or cooked by steaming or boiling in water), frozen 0710 10 00  Potatoes 14,4   Leguminous vegetables, shelled or unshelled 0710 21 00   Peas (Pisum sativum) 14,4  0710 22 00   Beans (Vigna spp., Phaseolus spp.) 14,4  0710 29 00   Other 14,4  0710 30 00  Spinach, New Zealand spinach and orache spinach (garden spinach) 14,4  0710 40 00  Sweetcorn 5,1 + 9,4  ¬/100 kg/net (34)  0710 80  Other vegetables 0710 80 10   Olives 15,2    Fruits of the genus Capsicum or of the genus Pimenta 0710 80 51    Sweet peppers 14,4  0710 80 59    Other 6,4    Mushrooms 0710 80 61    Of the genus Agaricus 14,4  0710 80 69    Other 14,4  0710 80 70   Tomatoes 14,4  0710 80 80   Globe artichokes 14,4  0710 80 85   Asparagus 14,4  0710 80 95   Other 14,4  0710 90 00  Mixtures of vegetables 14,4  0711 Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption 0711 20  Olives 0711 20 10   For uses other than the production of oil (12) 6,4  0711 20 90   Other 13,1  ¬/100 kg/net  0711 40 00  Cucumbers and gherkins 12   Mushrooms and truffles 0711 51 00   Mushrooms of the genus Agaricus 9,6 + 191  ¬/100 kg/net eda (10) kg/net eda 0711 59 00   Other 9,6  0711 90  Other vegetables; mixtures of vegetables   Vegetables 0711 90 10    Fruits of the genus Capsicum or of the genus Pimenta, excluding sweet peppers 6,4  0711 90 30    Sweetcorn 5,1 + 9,4  ¬/100 kg/net (34)  0711 90 50    Onions 7,2  0711 90 70    Capers 4,8  0711 90 80    Other 9,6  0711 90 90   Mixtures of vegetables 12  0712 Dried vegetables, whole, cut, sliced, broken or in powder, but not further prepared 0712 20 00  Onions 12,8 (10)   Mushrooms, wood ears (Auricularia spp.), jelly fungi (Tremella spp.) and truffles 0712 31 00   Mushrooms of the genus Agaricus 12,8  0712 32 00   Wood ears (Auricularia spp.) 12,8  0712 33 00   Jelly fungi (Tremella spp.) 12,8  0712 39 00   Other 12,8  0712 90  Other vegetables; mixtures of vegetables 0712 90 05   Potatoes, whether or not cut or sliced but not further prepared 10,2    Sweetcorn (Zea mays var. saccharata) 0712 90 11    Hybrids for sowing (29) Free  0712 90 19    Other 9,4  ¬/100 kg/net  0712 90 30   Tomatoes 12,8  0712 90 50   Carrots 12,8  0712 90 90   Other 12,8  0713 Dried leguminous vegetables, shelled, whether or not skinned or split 0713 10  Peas (Pisum sativum) 0713 10 10   For sowing Free  0713 10 90   Other Free  0713 20 00  Chickpeas (garbanzos) Free   Beans (Vigna spp., Phaseolus spp.) 0713 31 00   Beans of the species Vigna mungo (L.) Hepper or Vigna radiata (L.) Wilczek Free  0713 32 00   Small red (Adzuki) beans (Phaseolus or Vigna angularis) Free  0713 33   Kidney beans, including white pea beans (Phaseolus vulgaris) 0713 33 10    For sowing Free  0713 33 90    Other Free  0713 39 00   Other Free  0713 40 00  Lentils Free  0713 50 00  Broad beans (Vicia faba var. major) and horse beans (Vicia faba var. equina, Vicia faba var. minor) 3,2  0713 90 00  Other 3,2  0714 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and similar roots and tubers with high starch or inulin content, fresh, chilled, frozen or dried, whether or not sliced or in the form of pellets; sago pith 0714 10  Manioc (cassava) 0714 10 91   Of a kind used for human consumption, in immediate packings of a net content not exceeding 28 kg, either fresh and whole or without skin and frozen, whether or not sliced 9,5  ¬/100 kg/net (10)  0714 10 98   Other 9,5  ¬/100 kg/net (10)  0714 20  Sweet potatoes 0714 20 10   Fresh, whole, intended for human consumption (41) 3,8 (32)  0714 20 90   Other 6,4  ¬/100 kg/net (10)  0714 90  Other   Arrowroot, salep and similar roots and tubers with high starch content 0714 90 11    Of a kind used for human consumption, in immediate packings of a net content not exceeding 28 kg, either fresh and whole or without skin and frozen, whether or not sliced 9,5  ¬/100 kg/net (10)  0714 90 19    Other 9,5  ¬/100 kg/net (10)  0714 90 90   Other 3,8 (32)  CHAPTER 8 EDIBLE FRUIT AND NUTS; PEEL OF CITRUS FRUIT OR MELONS Notes 1. This chapter does not cover inedible nuts or fruits. 2. Chilled fruits and nuts are to be classified in the same headings as the corresponding fresh fruits and nuts. 3. Dried fruit or dried nuts of this chapter may be partially rehydrated, or treated for the following purposes: (a) for additional preservation or stabilisation (for example, by moderate heat treatment, sulphuring, the addition of sorbic acid or potassium sorbate), (b) to improve or maintain their appearance (for example, by the addition of vegetable oil or small quantities of glucose syrup), provided that they retain the character of dried fruit or dried nuts. Additional notes 1. The content of various sugars expressed as sucrose (sugar content) of the products classified in this chapter corresponds to the figure indicated by a refractometer (used in accordance with the method prescribed in the Annex to Commission Regulation (EEC) No 558/93) at a temperature of 20 °C and multiplied by the factor 0,95. 2. For the purposes of subheadings 0811 90 11, 0811 90 31 and 0811 90 85, tropical fruit means guavas, mangoes, mangosteens, papaws (papayas), tamarinds, cashew apples, lychees, jackfruit, sapodillo plums, passion fruit, carambola and pitahaya. 3. For the purposes of subheadings 0811 90 11, 0811 90 31, 0811 90 85, 0812 90 70 and 0813 50 31, tropical nuts means coconuts, cashew nuts, Brazil nuts, areca (or betel), cola and macadamia nuts. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 0801 Coconuts, Brazil nuts and cashew nuts, fresh or dried, whether or not shelled or peeled  Coconuts 0801 11 00   Desiccated Free  0801 19 00   Other Free   Brazil nuts 0801 21 00   In shell Free  0801 22 00   Shelled Free   Cashew nuts 0801 31 00   In shell Free  0801 32 00   Shelled Free  0802 Other nuts, fresh or dried, whether or not shelled or peeled  Almonds 0802 11   In shell 0802 11 10    Bitter Free  0802 11 90    Other 5,6 (10)  0802 12   Shelled 0802 12 10    Bitter Free  0802 12 90    Other 3,5 (10)   Hazelnuts or filberts (Corylus spp.) 0802 21 00   In shell 3,2  0802 22 00   Shelled 3,2   Walnuts 0802 31 00   In shell 4  0802 32 00   Shelled 5,1  0802 40 00  Chestnuts (Castanea spp.) 5,6  0802 50 00  Pistachios 1,6  0802 60 00  Macadamia nuts 2  0802 90  Other 0802 90 20   Areca (or betel), cola and pecans Free  0802 90 50   Pine nuts 3,2 (48)  0802 90 85   Other 3,2 (48)  0803 00 Bananas, including plantains, fresh or dried  Fresh 0803 00 11   Plantains 16  0803 00 19   Other 143  ¬/1 000 kg/net  0803 00 90  Dried 16  0804 Dates, figs, pineapples, avocados, guavas, mangoes and mangosteens, fresh or dried 0804 10 00  Dates 7,7  0804 20  Figs 0804 20 10   Fresh 5,6  0804 20 90   Dried 8  0804 30 00  Pineapples 5,8  0804 40 00  Avocados (42)  0804 50 00  Guavas, mangoes and mangosteens Free  0805 Citrus fruit, fresh or dried 0805 10  Oranges 0805 10 20   Sweet oranges, fresh (33)  0805 10 80   Other (43)  0805 20  Mandarins (including tangerines and satsumas); clementines, wilkings and similar citrus hybrids 0805 20 10   Clementines (33)  0805 20 30   Monreales and satsumas (33)  0805 20 50   Mandarins and wilkings (33)  0805 20 70   Tangerines (33)  0805 20 90   Other (33)  0805 40 00  Grapefruit, including pomelos (44)  0805 50  Lemons (Citrus limon, Citrus limonum) and limes (Citrus aurantifolia, Citrus latifolia) 0805 50 10   Lemons (Citrus limon, Citrus limonum) (33)  0805 50 90   Limes (Citrus aurantifolia, Citrus latifolia) 12,8  0805 90 00  Other 12,8  0806 Grapes, fresh or dried 0806 10  Fresh 0806 10 10   Table grapes (33)  0806 10 90   Other (45)  0806 20  Dried 0806 20 10   Currants 2,4  0806 20 30   Sultanas 2,4  0806 20 90   Other 2,4  0807 Melons (including watermelons) and papaws (papayas), fresh  Melons (including watermelons) 0807 11 00   Watermelons 8,8  0807 19 00   Other 8,8  0807 20 00  Papaws (papayas) Free  0808 Apples, pears and quinces, fresh 0808 10  Apples 0808 10 10   Cider apples, in bulk, from 16 September to 15 December 7,2 MIN 0,36  ¬/100 kg/net  0808 10 80   Other (33)  0808 20  Pears and quinces   Pears 0808 20 10    Perry pears, in bulk, from 1 August to 31 December 7,2 MIN 0,36  ¬/100 kg/net  0808 20 50    Other (33)  0808 20 90   Quinces 7,2  0809 Apricots, cherries, peaches (including nectarines), plums and sloes, fresh 0809 10 00  Apricots (33)  0809 20  Cherries 0809 20 05   Sour cherries (Prunus cerasus) (33)  0809 20 95   Other (33)  0809 30  Peaches, including nectarines 0809 30 10   Nectarines (33)  0809 30 90   Other (33)  0809 40  Plums and sloes 0809 40 05   Plums (33)  0809 40 90   Sloes 12  0810 Other fruit, fresh 0810 10 00  Strawberries (46)  0810 20  Raspberries, blackberries, mulberries and loganberries 0810 20 10   Raspberries 8,8  0810 20 90   Other 9,6  0810 40  Cranberries, bilberries and other fruits of the genus Vaccinium 0810 40 10   Cowberries, foxberries or mountain cranberries (fruit of the species Vaccinium vitis-idaea) Free  0810 40 30   Fruit of the species Vaccinium myrtillus 3,2  0810 40 50   Fruit of the species Vaccinium macrocarpon and Vaccinium corymbosum 3,2  0810 40 90   Other 9,6  0810 50 00  Kiwifruit (47)  0810 60 00  Durians 8,8  0810 90  Other 0810 90 20   Tamarinds, cashew apples, lychees, jackfruit, sapodillo plums, passion fruit, carambola and pitahaya Free    Black-, white- or redcurrants and gooseberries 0810 90 50    Blackcurrants 8,8  0810 90 60    Redcurrants 8,8  0810 90 70    Other 9,6  0810 90 95   Other 8,8  0811 Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter 0811 10  Strawberries   Containing added sugar or other sweetening matter 0811 10 11    With a sugar content exceeding 13 % by weight 20,8 + 8,4  ¬/100 kg/net  0811 10 19    Other 20,8  0811 10 90   Other 14,4  0811 20  Raspberries, blackberries, mulberries, loganberries, black-, white- or redcurrants and gooseberries   Containing added sugar or other sweetening matter 0811 20 11    With a sugar content exceeding 13 % by weight 20,8 + 8,4  ¬/100 kg/net  0811 20 19    Other 20,8    Other 0811 20 31    Raspberries 14,4  0811 20 39    Blackcurrants 14,4  0811 20 51    Redcurrants 12  0811 20 59    Blackberries and mulberries 12  0811 20 90    Other 14,4  0811 90  Other   Containing added sugar or other sweetening matter    With a sugar content exceeding 13 % by weight 0811 90 11     Tropical fruit and tropical nuts 13 + 5,3  ¬/100 kg/net  0811 90 19     Other 20,8 + 8,4  ¬/100 kg/net     Other 0811 90 31     Tropical fruit and tropical nuts 13  0811 90 39     Other 20,8    Other 0811 90 50    Fruit of the species Vaccinium myrtillus 12  0811 90 70    Fruit of the species Vaccinium myrtilloides and Vaccinium angustifolium 3,2     Cherries 0811 90 75     Sour cherries (Prunus cerasus) 14,4  0811 90 80     Other 14,4  0811 90 85    Tropical fruit and tropical nuts 9  0811 90 95    Other 14,4  0812 Fruit and nuts, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption 0812 10 00  Cherries 8,8  0812 90  Other 0812 90 10   Apricots 12,8  0812 90 20   Oranges 12,8  0812 90 30   Papaws (papayas) 2,3  0812 90 40   Fruit of the species Vaccinium myrtillus 6,4  0812 90 70   Guavas, mangoes, mangosteens, tamarinds, cashew apples, lychees, jackfruit, sapodillo plums, passion fruit, carambola, pitahaya and tropical nuts 5,5  0812 90 98   Other 8,8  0813 Fruit, dried, other than that of headings 0801 to 0806; mixtures of nuts or dried fruits of this chapter 0813 10 00  Apricots 5,6  0813 20 00  Prunes 9,6  0813 30 00  Apples 3,2  0813 40  Other fruit 0813 40 10   Peaches, including nectarines 5,6  0813 40 30   Pears 6,4  0813 40 50   Papaws (papayas) 2  0813 40 65   Tamarinds, cashew apples, lychees, jackfruit, sapodillo plums, passion fruit, carambola and pitahaya Free  0813 40 95   Other 2,4  0813 50  Mixtures of nuts or dried fruits of this chapter   Mixtures of dried fruit, other than that of headings 0801 to 0806    Not containing prunes 0813 50 12     Of papaws (papayas), tamarinds, cashew apples, lychees, jackfruit, sapodillo plums, passion fruit, carambola and pitahaya 4  0813 50 15     Other 6,4  0813 50 19    Containing prunes 9,6    Mixtures exclusively of nuts of headings 0801 and 0802 0813 50 31    Of tropical nuts 4  0813 50 39    Other 6,4    Other mixtures 0813 50 91    Not containing prunes or figs 8  0813 50 99    Other 9,6  0814 00 00 Peel of citrus fruit or melons (including watermelons), fresh, frozen, dried or provisionally preserved in brine, in sulphur water or in other preservative solutions 1,6  CHAPTER 9 COFFEE, TEA, MATÃ  AND SPICES Notes 1. Mixtures of the products of headings 0904 to 0910 are to be classified as follows: (a) mixtures of two or more of the products of the same heading are to be classified in that heading; (b) mixtures of two or more of the products of different headings are to be classified in heading 0910. The addition of other substances to the products of headings 0904 to 0910 (or to the mixtures referred to in paragraph (a) or (b) above) shall not affect their classification, provided the resulting mixtures retain the essential character of the goods of those headings. Otherwise, such mixtures are not classified in this chapter; those constituting mixed condiments or mixed seasonings are classified in heading 2103. 2. This chapter does not cover cubeb pepper (Piper cubeba) or other products of heading 1211. Additional note 1. The rate of duty applicable to mixtures referred to in note 1(a) shall be the one applicable to the component having the highest duty rate. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 0901 Coffee, whether or not roasted or decaffeinated; coffee husks and skins; coffee substitutes containing coffee in any proportion  Coffee, not roasted 0901 11 00   Not decaffeinated Free  0901 12 00   Decaffeinated 8,3   Coffee, roasted 0901 21 00   Not decaffeinated 7,5  0901 22 00   Decaffeinated 9  0901 90  Other 0901 90 10   Coffee husks and skins Free  0901 90 90   Coffee substitutes containing coffee 11,5  0902 Tea, whether or not flavoured 0902 10 00  Green tea (not fermented) in immediate packings of a content not exceeding 3 kg 3,2  0902 20 00  Other green tea (not fermented) Free  0902 30 00  Black tea (fermented) and partly fermented tea, in immediate packings of a content not exceeding 3 kg Free  0902 40 00  Other black tea (fermented) and other partly fermented tea Free  0903 00 00 MatÃ © Free  0904 Pepper of the genus Piper; dried or crushed or ground fruits of the genus Capsicum or of the genus Pimenta  Pepper 0904 11 00   Neither crushed nor ground Free  0904 12 00   Crushed or ground 4  0904 20  Fruits of the genus Capsicum or of the genus Pimenta, dried or crushed or ground   Neither crushed nor ground 0904 20 10    Sweet peppers 9,6  0904 20 30    Other Free  0904 20 90   Crushed or ground 5  0905 00 00 Vanilla 6  0906 Cinnamon and cinnamon-tree flowers  Neither crushed nor ground 0906 11 00   Cinnamon (Cinnamomum zeylanicum Blume) Free  0906 19 00   Other Free  0906 20 00  Crushed or ground Free  0907 00 00 Cloves (whole fruit, cloves and stems) 8  0908 Nutmeg, mace and cardamoms 0908 10 00  Nutmeg Free  0908 20 00  Mace Free  0908 30 00  Cardamoms Free  0909 Seeds of anise, badian, fennel, coriander, cumin or caraway; juniper berries 0909 10 00  Seeds of anise or badian Free  0909 20 00  Seeds of coriander Free  0909 30 00  Seeds of cumin Free  0909 40 00  Seeds of caraway Free  0909 50 00  Seeds of fennel; juniper berries Free  0910 Ginger, saffron, turmeric (curcuma), thyme, bay leaves, curry and other spices 0910 10 00  Ginger Free  0910 20  Saffron 0910 20 10   Neither crushed nor ground Free  0910 20 90   Crushed or ground 8,5  0910 30 00  Turmeric (curcuma) Free   Other spices 0910 91   Mixtures referred to in note 1(b) to this chapter 0910 91 05    Curry Free     Other 0910 91 10     Neither crushed nor ground Free  0910 91 90     Crushed or ground 12,5  0910 99   Other 0910 99 10    Fenugreek seed Free     Thyme     Neither crushed nor ground 0910 99 31      Wild thyme (Thymus serpyllum) Free  0910 99 33      Other 7  0910 99 39     Crushed or ground 8,5  0910 99 50    Bay leaves 7     Other 0910 99 91     Neither crushed nor ground Free  0910 99 99     Crushed or ground 12,5  CHAPTER 10 CEREALS Notes 1. (A) The products specified in the headings of this chapter are to be classified in those headings only if grains are present, whether or not in the ear or on the stalk. (B) The chapter does not cover grains which have been hulled or otherwise worked. However, rice, husked, milled, polished, glazed, parboiled or broken, remains classified in heading 1006. 2. Heading 1005 does not cover sweetcorn (Chapter 7). Subheading note 1. The term durum wheat means wheat of the species Triticum durum and the hybrids derived from the inter-specific crossing of Triticum durum which have the same number (28) of chromosomes as that species. Additional notes 1. The following terms shall have the meanings hereunder assigned to them: (a) round grain rice (subheadings 1006 10 21, 1006 10 92, 1006 20 11, 1006 20 92, 1006 30 21, 1006 30 42, 1006 30 61 and 1006 30 92): rice, the grains of which are of a length not exceeding 5,2 mm and of a length/width ratio of less than 2; (b) medium grain rice (subheadings 1006 10 23, 1006 10 94, 1006 20 13, 1006 20 94, 1006 30 23, 1006 30 44, 1006 30 63 and 1006 30 94): rice, the grains of which are of a length exceeding 5,2 mm but not exceeding 6,0 mm and of a length/width ratio of less than 3; (c) long grain rice (subheadings 1006 10 25, 1006 10 27, 1006 10 96, 1006 10 98, 1006 20 15, 1006 20 17, 1006 20 96, 1006 20 98, 1006 30 25, 1006 30 27, 1006 30 46, 1006 30 48, 1006 30 65, 1006 30 67, 1006 30 96 and 1006 30 98): rice, the grains of which are of a length exceeding 6,0 mm; (d) paddy rice (subheadings 1006 10 21, 1006 10 23, 1006 10 25, 1006 10 27, 1006 10 92, 1006 10 94, 1006 10 96 and 1006 10 98): rice which has retained its husk after threshing; (e) husked rice (subheadings 1006 20 11, 1006 20 13, 1006 20 15, 1006 20 17, 1006 20 92, 1006 20 94, 1006 20 96 and 1006 20 98): rice from which only the husk has been removed. Examples of rice falling within this definition are those with the commercial descriptions brown rice, cargo rice, loonzain and riso sbramato; (f) semi-milled rice (subheadings 1006 30 21, 1006 30 23, 1006 30 25, 1006 30 27, 1006 30 42, 1006 30 44, 1006 30 46 and 1006 30 48): rice from which the husk, part of the germ and the whole or part of the outer layers of the pericarp, but not the inner layers, have been removed; (g) wholly milled rice (subheadings 1006 30 61, 1006 30 63, 1006 30 65, 1006 30 67, 1006 30 92, 1006 30 94, 1006 30 96 and 1006 30 98): rice from which the husk, the whole of the outer and inner layers of the pericarp, the whole of the germ in the case of long or medium grain rice, and at least part thereof in the case of round grain rice, have been removed, but in which longitudinal white striations may remain on not more than 10 % of the grains; (h) broken rice (subheading 1006 40): grain fragments the length of which does not exceed three quarters of the average length of the whole grain. 2. The duty-rate applicable to mixtures of this chapter shall be as follows: (a) in mixtures where one of the components represents at least 90 % by weight, the rate applicable to that component applies; (b) in other mixtures, the rate applicable shall be that of the component which results in the highest amount of import duty. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 1001 Wheat and meslin 1001 10 00  Durum wheat 148  ¬/t (10) (49)  1001 90  Other 1001 90 10   Spelt for sowing (29) 12,8    Other spelt, common wheat and meslin 1001 90 91    Common wheat and meslin seed 95  ¬/t (49)  1001 90 99    Other 95  ¬/t (10) (49)  1002 00 00 Rye 93  ¬/t (49)  1003 00 Barley 1003 00 10  Seed 93  ¬/t (10)  1003 00 90  Other 93  ¬/t (10)  1004 00 00 Oats 89  ¬/t  1005 Maize (corn) 1005 10  Seed   Hybrid (29) 1005 10 11    Double hybrids and top cross hybrids Free  1005 10 13    Three-cross hybrids Free  1005 10 15    Simple hybrids Free  1005 10 19    Other Free  1005 10 90   Other 94  ¬/t (10) (49)  1005 90 00  Other 94  ¬/t (10) (49)  1006 Rice 1006 10  Rice in the husk (paddy or rough) 1006 10 10   For sowing (29) 7,7    Other    Parboiled 1006 10 21     Round grain 211  ¬/t (10)  1006 10 23     Medium grain 211  ¬/t (10)      Long grain 1006 10 25      Of a length/width ratio greater than 2 but less than 3 211  ¬/t (10)  1006 10 27      Of a length/width ratio equal to or greater than 3 211  ¬/t (10)     Other 1006 10 92     Round grain 211  ¬/t (10)  1006 10 94     Medium grain 211  ¬/t (10)      Long grain 1006 10 96      Of a length/width ratio greater than 2 but less than 3 211  ¬/t (10)  1006 10 98      Of a length/width ratio equal to or greater than 3 211  ¬/t (10)  1006 20  Husked (brown) rice   Parboiled 1006 20 11    Round grain 65  ¬/t (50) (10)  1006 20 13    Medium grain 65  ¬/t (50) (10)     Long grain 1006 20 15     Of a length/width ratio greater than 2 but less than 3 65  ¬/t (50) (10)  1006 20 17     Of a length/width ratio equal to or greater than 3 65  ¬/t (50) (10)    Other 1006 20 92    Round grain 65  ¬/t (50) (10)  1006 20 94    Medium grain 65  ¬/t (50) (10)     Long grain 1006 20 96     Of a length/width ratio greater than 2 but less than 3 65  ¬/t (50) (10)  1006 20 98     Of a length/width ratio equal to or greater than 3 65  ¬/t (50) (10)  1006 30  Semi-milled or wholly milled rice, whether or not polished or glazed   Semi-milled rice    Parboiled 1006 30 21     Round grain 175  ¬/t (50) (10)  1006 30 23     Medium grain 175  ¬/t (50) (10)      Long grain 1006 30 25      Of a length/width ratio greater than 2 but less than 3 175  ¬/t (50) (10)  1006 30 27      Of a length/width ratio equal to or greater than 3 175  ¬/t (50) (10)     Other 1006 30 42     Round grain 175  ¬/t (50) (10)  1006 30 44     Medium grain 175  ¬/t (50) (10)      Long grain 1006 30 46      Of a length/width ratio greater than 2 but less than 3 175  ¬/t (50) (10)  1006 30 48      Of a length/width ratio equal to or greater than 3 175  ¬/t (50) (10)    Wholly milled rice    Parboiled 1006 30 61     Round grain 175  ¬/t (50) (10)  1006 30 63     Medium grain 175  ¬/t (50) (10)      Long grain 1006 30 65      Of a length/width ratio greater than 2 but less than 3 175  ¬/t (50) (10)  1006 30 67      Of a length/width ratio equal to or greater than 3 175  ¬/t (50) (10)     Other 1006 30 92     Round grain 175  ¬/t (50) (10)  1006 30 94     Medium grain 175  ¬/t (50) (10)      Long grain 1006 30 96      Of a length/width ratio greater than 2 but less than 3 175  ¬/t (50) (10)  1006 30 98      Of a length/width ratio equal to or greater than 3 175  ¬/t (50) (10)  1006 40 00  Broken rice 128  ¬/t (10)  1007 00 Grain sorghum 1007 00 10  Hybrids for sowing (29) 6,4  1007 00 90  Other 94  ¬/t (10) (49)  1008 Buckwheat, millet and canary seed; other cereals 1008 10 00  Buckwheat 37  ¬/t  1008 20 00  Millet 56  ¬/t (10)  1008 30 00  Canary seed Free  1008 90  Other cereals 1008 90 10   Triticale 93  ¬/t  1008 90 90   Other 37  ¬/t  CHAPTER 11 PRODUCTS OF THE MILLING INDUSTRY; MALT; STARCHES; INULIN; WHEAT GLUTEN Notes 1. This chapter does not cover: (a) roasted malt put up as coffee substitutes (heading 0901 or 2101); (b) prepared flours, groats, meals or starches of heading 1901; (c) corn flakes and other products of heading 1904; (d) vegetables, prepared or preserved, of heading 2001, 2004 or 2005; (e) pharmaceutical products (Chapter 30); or (f) starches having the character of perfumery, cosmetic or toilet preparations (Chapter 33). 2. (A) Products from the milling of the cereals listed in the table below fall in this chapter if they have, by weight on the dry product: (a) a starch content (determined by the modified Ewers polarimetric method) exceeding that indicated in column 2; and (b) an ash content (after deduction of any added minerals) not exceeding that indicated in column 3. Otherwise, they fall in heading 2302. However, germ of cereals, whole, rolled, flaked or ground, is always classified in heading 1104. (B) Products falling in this chapter under the above provisions shall be classified in heading 1101 or 1102 if the percentage passing through a woven metal wire cloth sieve with the aperture indicated in column 4 or 5 is not less, by weight, than that shown against the cereal concerned. Otherwise, they fall in heading 1103 or 1104. Cereal Starch content Ash content Rate of passage through a sieve with an aperture of 315 micrometres (microns) 500 micrometres (microns) (1) (2) (3) (4) (5) Wheat and rye 45 % 2,5 % 80 %  Barley 45 % 3 % 80 %  Oats 45 % 5 % 80 %  Maize (corn) and grain sorghum 45 % 2 %  90 % Rice 45 % 1,6 % 80 %  Buckwheat 45 % 4 % 80 %  Other cereals 45 % 2 % 50 %  3. For the purposes of heading 1103, the terms groats and meal mean products obtained by the fragmentation of cereal grains, of which: (a) in the case of maize (corn) products, at least 95 % by weight passes through a woven metal wire cloth sieve with an aperture of 2 mm; (b) in the case of other cereal products, at least 95 % by weight passes through a woven metal wire cloth sieve with an aperture of 1,25 mm. Additional notes 1. The duty-rate applicable to mixtures of this chapter shall be as follows: (a) in mixtures where one of the components represents at least 90 % by weight, the rate applicable to that component applies; (b) in other mixtures, the rate applicable shall be that of the component which results in the highest amount of import duty. 2. For the purposes of heading 1106, the terms flour, meal and powder mean products (other than shredded desiccated coconut), obtained by milling or some other fragmentation process from dried leguminous vegetables of heading 0713, from sago or roots or tubers of heading 0714 or from products of Chapter 8, of which: (a) in the case of dried leguminous vegetables, sago, roots, tubers and products of Chapter 8 (excluding nuts of headings 0801 and 0802), at least 95 % by weight passes through a woven metal wire cloth sieve with an aperture of 2 mm; (b) in the case of nuts of headings 0801 and 0802, at least 50 % by weight passes through a woven metal wire cloth sieve with an aperture of 2,5 mm. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 1101 00 Wheat or meslin flour  Wheat flour 1101 00 11   Of durum wheat 172  ¬/t  1101 00 15   Of common wheat and spelt 172  ¬/t  1101 00 90  Meslin flour 172  ¬/t  1102 Cereal flours other than of wheat or meslin 1102 10 00  Rye flour 168  ¬/t  1102 20  Maize (corn) flour 1102 20 10   Of a fat content not exceeding 1,5 % by weight 173  ¬/t  1102 20 90   Other 98  ¬/t  1102 90  Other 1102 90 10   Barley flour 171  ¬/t  1102 90 30   Oat flour 164  ¬/t  1102 90 50   Rice flour 138  ¬/t  1102 90 90   Other 98  ¬/t  1103 Cereal groats, meal and pellets  Groats and meal 1103 11   Of wheat 1103 11 10    Durum wheat 267  ¬/t  1103 11 90    Common wheat and spelt 186  ¬/t  1103 13   Of maize (corn) 1103 13 10    Of a fat content not exceeding 1,5 % by weight 173  ¬/t  1103 13 90    Other 98  ¬/t  1103 19   Of other cereals 1103 19 10    Of rye 171  ¬/t  1103 19 30    Of barley 171  ¬/t  1103 19 40    Of oats 164  ¬/t  1103 19 50    Of rice 138  ¬/t  1103 19 90    Other 98  ¬/t  1103 20  Pellets 1103 20 10   Of rye 171  ¬/t  1103 20 20   Of barley 171  ¬/t  1103 20 30   Of oats 164  ¬/t  1103 20 40   Of maize 173  ¬/t  1103 20 50   Of rice 138  ¬/t  1103 20 60   Of wheat 175  ¬/t  1103 20 90   Other 98  ¬/t  1104 Cereal grains otherwise worked (for example, hulled, rolled, flaked, pearled, sliced or kibbled), except rice of heading 1006; germ of cereals, whole, rolled, flaked or ground  Rolled or flaked grains 1104 12   Of oats 1104 12 10    Rolled 93  ¬/t  1104 12 90    Flaked 182  ¬/t  1104 19   Of other cereals 1104 19 10    Of wheat 175  ¬/t  1104 19 30    Of rye 171  ¬/t  1104 19 50    Of maize 173  ¬/t     Of barley 1104 19 61     Rolled 97  ¬/t  1104 19 69     Flaked 189  ¬/t     Other 1104 19 91     Flaked rice 234  ¬/t  1104 19 99     Other 173  ¬/t   Other worked grains (for example, hulled, pearled, sliced or kibbled) 1104 22   Of oats 1104 22 20    Hulled (shelled or husked) 162  ¬/t  1104 22 30    Hulled and sliced or kibbled (GrÃ ¼tze or grutten) 162  ¬/t  1104 22 50    Pearled 145  ¬/t  1104 22 90    Not otherwise worked than kibbled 93  ¬/t  1104 22 98    Other 93  ¬/t (10)  1104 23   Of maize (corn) 1104 23 10    Hulled (shelled or husked), whether or not sliced or kibbled 152  ¬/t  1104 23 30    Pearled 152  ¬/t  1104 23 90    Not otherwise worked than kibbled 98  ¬/t  1104 23 99    Other 98  ¬/t  1104 29   Of other cereals    Of barley 1104 29 01     Hulled (shelled or husked) 150  ¬/t  1104 29 03     Hulled and sliced or kibbled (GrÃ ¼tze or grutten) 150  ¬/t  1104 29 05     Pearled 236  ¬/t  1104 29 07     Not otherwise worked than kibbled 97  ¬/t  1104 29 09     Other 97  ¬/t     Other     Hulled (shelled or husked), whether or not sliced or kibbled 1104 29 11      Of wheat 129  ¬/t  1104 29 18      Other 129  ¬/t  1104 29 30     Pearled 154  ¬/t      Not otherwise worked than kibbled 1104 29 51      Of wheat 99  ¬/t  1104 29 55      Of rye 97  ¬/t  1104 29 59      Other 98  ¬/t      Other 1104 29 81      Of wheat 99  ¬/t  1104 29 85      Of rye 97  ¬/t  1104 29 89      Other 98  ¬/t  1104 30  Germ of cereals, whole, rolled, flaked or ground 1104 30 10   Of wheat 76  ¬/t  1104 30 90   Of other cereals 75  ¬/t  1105 Flour, meal, powder, flakes, granules and pellets of potatoes 1105 10 00  Flour, meal and powder 12,2  1105 20 00  Flakes, granules and pellets 12,2  1106 Flour, meal and powder of the dried leguminous vegetables of heading 0713, of sago or of roots or tubers of heading 0714 or of the products of Chapter 8 1106 10 00  Of the dried leguminous vegetables of heading 0713 7,7  1106 20  Of sago or of roots or tubers of heading 0714 1106 20 10   Denatured (29) 95  ¬/t  1106 20 90   Other 166  ¬/t  1106 30  Of the products of Chapter 8 1106 30 10   Of bananas 10,9  1106 30 90   Other 8,3  1107 Malt, whether or not roasted 1107 10  Not roasted   Of wheat 1107 10 11    In the form of flour 177  ¬/t  1107 10 19    Other 134  ¬/t    Other 1107 10 91    In the form of flour 173  ¬/t  1107 10 99    Other 131  ¬/t  1107 20 00  Roasted 152  ¬/t  1108 Starches; inulin  Starches 1108 11 00   Wheat starch 224  ¬/t  1108 12 00   Maize (corn) starch 166  ¬/t  1108 13 00   Potato starch 166  ¬/t  1108 14 00   Manioc (cassava) starch 166  ¬/t  1108 19   Other starches 1108 19 10    Rice starch 216  ¬/t  1108 19 90    Other 166  ¬/t  1108 20 00  Inulin 19,2  1109 00 00 Wheat gluten, whether or not dried 512  ¬/t  CHAPTER 12 OIL SEEDS AND OLEAGINOUS FRUITS; MISCELLANEOUS GRAINS, SEEDS AND FRUIT; INDUSTRIAL OR MEDICINAL PLANTS; STRAW AND FODDER Notes 1. Heading 1207 applies, inter alia, to palm nuts and kernels, cotton seeds, castor oil seeds, sesamum seeds, mustard seeds, safflower seeds, poppy seeds and shea nuts (karite nuts). It does not apply to products of heading 0801 or 0802 or to olives (Chapter 7 or 20). 2. Heading 1208 applies not only to non-defatted flours and meals but also to flours and meals which have been partially defatted or defatted and wholly or partially refatted with their original oils. It does not, however, apply to residues of headings 2304 to 2306. 3. For the purposes of heading 1209, beet seeds, grass and other herbage seeds, seeds of ornamental flowers, vegetable seeds, seeds of forest trees, seeds of fruit trees, seeds of vetches (other than those of the species Vicia faba) or of lupines are to be regarded as seeds of a kind used for sowing. Heading 1209 does not, however, apply to the following, even if for sowing: (a) leguminous vegetables or sweetcorn (Chapter 7); (b) spices or other products of Chapter 9; (c) cereals (Chapter 10); or (d) products of headings 1201 to 1207 or 1211. 4. Heading 1211 applies, inter alia, to the following plants or parts thereof: basil, borage, ginseng, hyssop, liquorice, all species of mint, rosemary, rue, sage and wormwood. Heading 1211 does not, however, apply to: (a) medicaments of Chapter 30; (b) perfumery, cosmetic or toilet preparations of Chapter 33; or (c) insecticides, fungicides, herbicides, disinfectants or similar products of heading 3808. 5. For the purposes of heading 1212, the term seaweeds and other algae does not include: (a) dead single-cell micro-organisms of heading 2102; (b) cultures of micro-organisms of heading 3002; or (c) fertilisers of heading 3101 or 3105. Subheading note 1. For the purposes of subheading 1205 10, the expression low erucic acid rape or colza seeds means rape or colza seeds yielding a fixed oil which has an erucic acid content of less than 2 % by weight and yielding a solid component which contains less than 30 micromoles of glucosinolates per gram. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 1201 00 Soya beans, whether or not broken 1201 00 10  For sowing (29) Free  1201 00 90  Other Free  1202 Groundnuts, not roasted or otherwise cooked, whether or not shelled or broken 1202 10  In shell 1202 10 10   For sowing (29) Free  1202 10 90   Other Free  1202 20 00  Shelled, whether or not broken Free  1203 00 00 Copra Free  1204 00 Linseed, whether or not broken 1204 00 10  For sowing (29) Free  1204 00 90  Other Free  1205 Rape or colza seeds, whether or not broken 1205 10  Low erucic acid rape or colza seeds 1205 10 10   For sowing (29) Free  1205 10 90   Other Free  1205 90 00  Other Free  1206 00 Sunflower seeds, whether or not broken 1206 00 10  For sowing (29) Free   Other 1206 00 91   Shelled; in grey-and-white-striped shell Free  1206 00 99   Other Free  1207 Other oil seeds and oleaginous fruits, whether or not broken 1207 20  Cotton seeds 1207 20 10   For sowing (29) Free  1207 20 90   Other Free  1207 40  Sesamum seeds 1207 40 10   For sowing (29) Free  1207 40 90   Other Free  1207 50  Mustard seeds 1207 50 10   For sowing (29) Free  1207 50 90   Other Free   Other 1207 91   Poppy seeds 1207 91 10    For sowing (29) Free  1207 91 90    Other Free  1207 99   Other 1207 99 15    For sowing (29) Free     Other 1207 99 91     Hemp seeds Free  1207 99 97     Other Free  1208 Flours and meals of oil seeds or oleaginous fruits, other than those of mustard 1208 10 00  Of soya beans 4,5  1208 90 00  Other Free  1209 Seeds, fruit and spores, of a kind used for sowing 1209 10 00  Sugar beet seed 8,3   Seeds of forage plants 1209 21 00   Lucerne (alfalfa) seed 2,5  1209 22   Clover (Trifolium spp.) seed 1209 22 10    Red clover (Trifolium pratense L.) Free  1209 22 80    Other Free  1209 23   Fescue seed 1209 23 11    Meadow fescue (Festuca pratensis Huds.) seed Free  1209 23 15    Red fescue (Festuca rubra L.) seed Free  1209 23 80    Other 2,5  1209 24 00   Kentucky blue grass (Poa pratensis L.) seed Free  1209 25   Ryegrass (Lolium multiflorum Lam., Lolium perenne L.) seed 1209 25 10    Italian ryegrass (including westerwolds) (Lolium multiflorum Lam.) Free  1209 25 90    Perennial ryegrass (Lolium perenne L.) Free  1209 29   Other 1209 29 10    Vetch seed; seeds of the genus Poa (Poa palustris L., Poa trivialis L.); cocksfoot grass (Dactylis glomerata L.); bent grass (Agrostis) Free  1209 29 35    Timothy grass seed Free  1209 29 50    Lupine seed 2,5  1209 29 60    Fodder beet seed (Beta vulgaris var. alba) 8,3  1209 29 80    Other 2,5  1209 30 00  Seeds of herbaceous plants cultivated principally for their flowers 3   Other 1209 91   Vegetable seeds 1209 91 10    Kohlrabi seeds (Brassica oleracea, var. caulorapa and gongylodes L.) 3  1209 91 30    Salad beet seed or beetroot seed (Beta vulgaris var. conditiva) 8,3  1209 91 90    Other 3  1209 99   Other 1209 99 10    Forest-tree seeds Free     Other 1209 99 91     Seeds of plants cultivated principally for their flowers, other than those of subheading 1209 30 3  1209 99 99     Other 4  1210 Hop cones, fresh or dried, whether or not ground, powdered or in the form of pellets; lupulin 1210 10 00  Hop cones, neither ground nor powdered nor in the form of pellets 5,8  1210 20  Hop cones, ground, powdered or in the form of pellets; lupulin 1210 20 10   Hop cones, ground, powdered or in the form of pellets, with higher lupulin content; lupulin 5,8  1210 20 90   Other 5,8  1211 Plants and parts of plants (including seeds and fruits), of a kind used primarily in perfumery, in pharmacy or for insecticidal, fungicidal or similar purposes, fresh or dried, whether or not cut, crushed or powdered 1211 20 00  Ginseng roots Free  1211 30 00  Coca leaf Free  1211 40 00  Poppy straw Free  1211 90  Other 1211 90 30   Tonquin beans 3  1211 90 85   Other Free  1212 Locust beans, seaweeds and other algae, sugar beet and sugar cane, fresh, chilled, frozen or dried, whether or not ground; fruit stones and kernels and other vegetable products (including unroasted chicory roots of the variety Cichorium intybus sativum) of a kind used primarily for human consumption, not elsewhere specified or included 1212 20 00  Seaweeds and other algae Free   Other 1212 91   Sugar beet 1212 91 20    Dried, whether or not ground 23  ¬/100 kg/net  1212 91 80    Other 6,7  ¬/100 kg/net  1212 99   Other 1212 99 20    Sugar cane 4,6  ¬/100 kg/net  1212 99 30    Locust beans 5,1     Locust bean seeds 1212 99 41     Not decorticated, crushed or ground Free  1212 99 49     Other 5,8  1212 99 70    Other Free  1213 00 00 Cereal straw and husks, unprepared, whether or not chopped, ground, pressed or in the form of pellets Free  1214 Swedes, mangolds, fodder roots, hay, lucerne (alfalfa), clover, sainfoin, forage kale, lupines, vetches and similar forage products, whether or not in the form of pellets 1214 10 00  Lucerne (alfalfa) meal and pellets Free  1214 90  Other 1214 90 10   Mangolds, swedes and other fodder roots 5,8  1214 90 90   Other Free  CHAPTER 13 LAC; GUMS, RESINS AND OTHER VEGETABLE SAPS AND EXTRACTS Note 1. Heading 1302 applies, inter alia, to liquorice extract and extract of pyrethrum, extract of hops, extract of aloes and opium. The heading does not apply to: (a) liquorice extract containing more than 10 % by weight of sucrose or put up as confectionery (heading 1704); (b) malt extract (heading 1901); (c) extracts of coffee, tea or matÃ © (heading 2101); (d) vegetable saps or extracts constituting alcoholic beverages (Chapter 22); (e) camphor, glycyrrhizin or other products of heading 2914 or 2938; (f) concentrates of poppy straw containing not less than 50 % by weight of alkaloids (heading 2939); (g) medicaments of heading 3003 or 3004 or blood-grouping reagents (heading 3006); (h) tanning or dyeing extracts (heading 3201 or 3203); (ij) essential oils, concretes, absolutes, resinoids, extracted oleoresins, aqueous distillates or aqueous solutions of essential oils or preparations based on odoriferous substances of a kind used for the manufacture of beverages (Chapter 33); or (k) natural rubber, balata, gutta-percha, guayule, chicle or similar natural gums (heading 4001). CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 1301 Lac; natural gums, resins, gum-resins and oleoresins (for example, balsams) 1301 20 00  Gum Arabic Free  1301 90 00  Other Free  1302 Vegetable saps and extracts; pectic substances, pectinates and pectates; agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable products  Vegetable saps and extracts 1302 11 00   Opium Free  1302 12 00   Of liquorice 3,2  1302 13 00   Of hops 3,2  1302 19   Other 1302 19 05    Vanilla oleoresin 3  1302 19 80    Other Free  1302 20  Pectic substances, pectinates and pectates 1302 20 10   Dry 19,2  1302 20 90   Other 11,2   Mucilages and thickeners, whether or not modified, derived from vegetable products 1302 31 00   Agar-agar Free  1302 32   Mucilages and thickeners, whether or not modified, derived from locust beans, locust bean seeds or guar seeds 1302 32 10    Of locust beans or locust bean seeds Free  1302 32 90    Of guar seeds Free  1302 39 00   Other Free  CHAPTER 14 VEGETABLE PLAITING MATERIALS; VEGETABLE PRODUCTS NOT ELSEWHERE SPECIFIED OR INCLUDED Notes 1. This chapter does not cover the following products which are to be classified in Section XI: vegetable materials or fibres of vegetable materials of a kind used primarily in the manufacture of textiles, however prepared, or other vegetable materials which have undergone treatment so as to render them suitable for use only as textile materials. 2. Heading 1401 applies, inter alia, to bamboos (whether or not split, sawn lengthwise, cut to length, rounded at the ends, bleached, rendered non-inflammable, polished or dyed), split osier, reeds and the like, to rattan cores and to drawn or split rattans. The heading does not apply to chipwood (heading 4404). 3. Heading 1404 does not apply to wood wool (heading 4405) and prepared knots or tufts for broom or brush making (heading 9603). CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 1401 Vegetable materials of a kind used primarily for plaiting (for example, bamboos, rattans, reeds, rushes, osier, raffia, cleaned, bleached or dyed cereal straw, and lime bark) 1401 10 00  Bamboos Free  1401 20 00  Rattans Free  1401 90 00  Other Free  1402 1403 1404 Vegetable products not elsewhere specified or included 1404 20 00  Cotton linters Free  1404 90 00  Other Free  SECTION III ANIMAL OR VEGETABLE FATS AND OILS AND THEIR CLEAVAGE PRODUCTS; PREPARED EDIBLE FATS; ANIMAL OR VEGETABLE WAXES CHAPTER 15 ANIMAL OR VEGETABLE FATS AND OILS AND THEIR CLEAVAGE PRODUCTS; PREPARED EDIBLE FATS; ANIMAL OR VEGETABLE WAXES Notes 1. This chapter does not cover: (a) pig fat or poultry fat of heading 0209; (b) cocoa butter, fat and oil (heading 1804); (c) edible preparations containing by weight more than 15 % of the products of heading 0405 (generally, Chapter 21); (d) greaves (heading 2301) or residues of headings 2304 to 2306; (e) fatty acids, prepared waxes, medicaments, paints, varnishes, soap, perfumery, cosmetic or toilet preparations, sulphonated oils or other goods of Section VI; or (f) factice derived from oils (heading 4002). 2. Heading 1509 does not apply to oils obtained from olives by solvent extraction (heading 1510). 3. Heading 1518 does not cover fats or oils or their fractions, merely denatured, which are to be classified in the heading appropriate to the corresponding undenatured fats and oils and their fractions. 4. Soap-stocks, oil foots and dregs, stearin pitch, glycerol pitch and wool grease residues fall in heading 1522. Subheading note 1. For the purposes of subheadings 1514 11 and 1514 19, the expression low erucic acid rape or colza oil means the fixed oil which has an erucic acid content of less than 2 % by weight. Additional notes 1. For the purposes of subheadings 1507 10, 1508 10, 1510 00 10, 1511 10, 1512 11, 1512 21, 1513 11, 1513 21, 1514 11, 1514 91, 1515 11, 1515 21, 1515 50 11, 1515 50 19, 1515 90 21, 1515 90 29, 1515 90 40 to 1515 90 59 and 1518 00 31: (a) fixed vegetable oils, fluid or solid, obtained by pressure, shall be considered as crude if they have undergone no other processing than:  decantation within the normal time limits,  centrifugation or filtration, provided that, in order to separate the oils from their solid constituents, only mechanical force, such as gravity, pressure or centrifugal force, has been employed (excluding any adsorption filtering process or any other physical or chemical process); (b) fixed vegetable oils, fluid or solid, obtained by extraction shall continue to be considered as crude when they cannot be distinguished, by their colour, odour or taste, nor by recognised special analytical properties, from vegetable oils and fats obtained by pressure; (c) the expression crude oils shall be taken to extend to degummed soya-bean oil and to cotton-seed oil from which the gossypol has been removed. 2. A. Headings 1509 and 1510 cover only oils derived solely from the treatment of olives, the analytical characteristics of whose fatty acid content  determined using the methods set out in Annexes V, X-A and X-B to Commission Regulation (EEC) No 2568/91  and sterol content are as follows: Table I Fatty acid composition as percentage of total fatty acids Fatty acids Percentages Myristic acid  ¤ 0,05 Palmitic acid 7,5  20,0 Palmitoleic acid 0,3  3,5 Heptadecanoic acid  ¤ 0,3 Heptadecenoic acid  ¤ 0,3 Stearic acid 0,5  5,0 Oleic acid 55,0  83,0 Linoleic acid 3,5  21,0 Linolenic acid  ¤ 1,0 Arachidic acid  ¤ 0,6 Eicosenoic acid  ¤ 0,4 Behenic acid (51)  ¤ 0,3 Lignoceric acid  ¤ 0,2 Table II Sterol content as percentage of total sterols Sterol Percentage Cholesterol  ¤ 0,5 Brassicasterol (52)  ¤ 0,1 Campesterol  ¤ 4,0 Stigmasterol (53) < Campesterol Betasitosterol (54)  ¥ 93,0 Delta-7-Stigmasterol  ¤ 0,5 Headings 1509 and 1510 do not cover chemically altered olive oil (in particular re-esterified olive oil) and mixtures of olive oil with other oils. The presence of re-esterified olive oil or other oils is ascertained using the methods set out in Annex VII to Commission Regulation (EEC) No 2568/91. B. Subheading 1509 10 covers only the olive oils defined in points 1 and 2 below, obtained solely by mechanical or other physical means under conditions which do not lead to the modification of the oil, and which have not undergone any treatment other than washing, decantation, centrifugation or filtration. Olive oils obtained using solvents, chemical or biochemical reagents, or re-esterification processes, as well as any mixtures with oils of other kinds, are excluded from this subheading. 1. For the purposes of subheading 1509 10 10, lampante olive oil, whatever its acidity, means olive oil with: (a) one of the following wax contents: (i) a wax content not exceeding 300 mg/kg, or (ii) a wax content exceeding 300 mg/kg but not exceeding 350 mg/kg, provided that:  the total aliphatic-alcohol content does not exceed 350 mg/kg, or  the erythrodiol-and-uvaol content does not exceed 3,5 %; (b) an erythrodiol and uvaol content not exceeding 4,5 %; (c) one of the following two characteristics: (i) a content in 2-glyceryl monopalmitate not exceeding 0,9 %, if the palmitic-acid content does not exceed 14 % of the total content in fatty acids; (ii) a content in 2-glyceryl monopalmitate not exceeding 1,1 %, if the palmitic-acid content exceeds 14 % of the total content in fatty acids; (d) a sum of transoleic isomers not exceeding 0,10 % and a sum of translinoleic + translinolenic isomers not exceeding 0,10 %; (e) a stigmastadiene content not exceeding 0,50 mg/kg; (f) a difference between the HPLC and theoretical content of triglycerides with ECN42 of 0,3 or less; and (g) one or more of the following characteristics: 1. a content in volatile halogenated solvents not exceeding 0,2 mg/kg overall and not exceeding 0,1 mg/kg for each solvent; 2. organoleptic characteristics showing a median of defects exceeding 3,5 in accordance with Annex XII to Commission Regulation (EEC) No 2568/91; 2. For the purposes of subheading 1509 10 90, virgin oil means olive oil having the following characteristics: (a) an acid content, expressed as oleic acid, not exceeding 2,0 g per 100 g; (b) a peroxide number not exceeding 20 meq O2/kg; (c) a wax content not exceeding 250 mg/kg; (d) a content in volatile halogenated solvents not exceeding 0,2 mg/kg overall and not exceeding 0,1 mg/kg for each solvent; (e) a K270 extinction coefficient not higher than 0,25; (f) an extinction-coefficient variation (Ã K), in the 270-nm region, not higher than 0,01; (g) organoleptic characteristics showing a median of defects not exceeding 3,5 in accordance with Annex XII to Commission Regulation (EEC) No 2568/91; (h) an erythrodiol and uvaol content not exceeding 4,5 %; (ij) one of the following two characteristics: (i) a content in 2-glyceryl monopalmitate not exceeding 0,9 %, if the palmitic-acid content does not exceed 14 % of the total content in fatty acids; (ii) a content in 2-glyceryl monopalmitate not exceeding 1,0 %, if the palmitic-acid content exceeds 14 % of the total content in fatty acids; (k) a sum of transoleic isomers not exceeding 0,05 % and a sum of translinoleic + translinolenic isomers not exceeding 0,05 %; (l) a content in stigmastadienes not exceeding 0,10 mg/kg; (m) a difference between the HPLC and theoretical content of triglycerides with ECN42 of 0,2 or less. C. Subheading 1509 90 covers olive oil obtained by the treatment of olive oils of subheading 1509 10 10 and/or 1509 10 90, whether or not blended with virgin olive oil, having the following characteristics: (a) an acid content, expressed as oleic acid, not exceeding 1,0 g per 100 g; (b) a wax content not exceeding 350 mg/kg; (c) a K270 extinction coefficient not exceeding 0,90; (d) an extinction-coefficient variation (Ã K), in the 270-nm region, not exceeding 0,15; (e) an erythrodiol and uvaol content not exceeding 4,5 %; (f) one of the following two characteristics: (i) a content in 2-glyceryl monopalmitate not exceeding 0,9 %, if the palmitic-acid content does not exceed 14 % of the total content in fatty acids; (ii) a content in 2-glyceryl monopalmitate not exceeding 1,0 %, if the palmitic-acid content exceeds 14 % of the total content in fatty acids; (g) the sum of transoleic isomers not exceeding 0,20 % and the sum of translinoleic + translinolenic isomers not exceeding 0,30 %. (h) a difference between the HPLC and theoretical content of triglycerides with ECN42 of 0,3 or less. D. For the purposes of subheading 1510 00 10, crude oils means oils, particularly olive-residue oils, with the following characteristics: (a) one of the following wax contents: (i) a wax content exceeding 350 mg/kg, or (ii) a wax content exceeding 300 mg/kg but not exceeding 350 mg/kg, provided that:  the total aliphatic-alcohol content exceeds 350 mg/kg, and  the erythrodiol-and-uvaol content exceeds 3,5 %; (b) an erythrodiol-and-uvaol content exceeding 4,5 %; (c) a content in 2-glyceryl monopalmitate not exceeding 1,4 %; (d) the sum of transoleic isomers not exceeding 0,20 %, and the sum of translinoleic + translinolenic isomers not exceeding 0,10 %; (e) a difference between the HPLC and theoretical content of triglycerides with ECN42 not exceeding 0,6. E. Subheading 1510 00 90 covers oils obtained by the treatment of oils of subheading 1510 00 10, whether or not blended with virgin olive oil, and oils not having the characteristics of the oils referred to in additional notes 2(B), 2(C) and 2(D). Oils of this subheading must have a content in 2-glyceryl monopalmitate not exceeding 1,4 %, a sum of transoleic isomers of less than 0,4 %, a sum of translinoleic + translinolenic isomers of less than 0,35 %, and a difference between the HPLC and theoretical content of triglycerides with ECN42 not exceeding 0,5. 3. Subheadings 1522 00 31 and 1522 00 39 do not cover: (a) residues resulting from the treatment of fatty substances containing oil having an iodine index, determined in accordance with the method laid down in Annex XVI to Commission Regulation (EEC) No 2568/91, lower than 70 or higher than 100; (b) residues resulting from the treatment of fatty substances containing oil having an iodine index higher than 70 or lower than 100, of which the peak area representing the retention volume of betasitosterol (55), determined in accordance with Annex V to Commission Regulation (EEC) No 2568/91, is less than 93,0 % of the total sterol peak areas. 4. The analytical methods for the determination of the characteristics of the products referred to above are those laid down in the Annexes to Commission Regulation (EEC) No 2568/91. Accordingly, account is to be taken also of the footnotes of Annex I to the Regulation. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 1501 00 Pig fat (including lard) and poultry fat, other than that of heading 0209 or 1503  Pig fat (including lard) 1501 00 11   For industrial uses other than the manufacture of foodstuffs for human consumption (12) Free  1501 00 19   Other 17,2  ¬/100 kg/net  1501 00 90  Poultry fat 11,5  1502 00 Fats of bovine animals, sheep or goats, other than those of heading 1503 1502 00 10  For industrial uses other than the manufacture of foodstuffs for human consumption (12) Free  1502 00 90  Other 3,2  1503 00 Lard stearin, lard oil, oleostearin, oleo-oil and tallow oil, not emulsified or mixed or otherwise prepared  Lard stearin and oleostearin 1503 00 11   For industrial uses (12) Free  1503 00 19   Other 5,1  1503 00 30  Tallow oil for industrial uses other than the manufacture of foodstuffs for human consumption (12) Free  1503 00 90  Other 6,4  1504 Fats and oils and their fractions, of fish or marine mammals, whether or not refined, but not chemically modified 1504 10  Fish-liver oils and their fractions 1504 10 10   Of a vitamin A content not exceeding 2 500 International Units per gram 3,8    Other 1504 10 91    Of halibut Free  1504 10 99    Other 3,8 (17)  1504 20  Fats and oils and their fractions, of fish, other than liver oils 1504 20 10   Solid fractions 10,9  1504 20 90   Other Free  1504 30  Fats and oils and their fractions, of marine mammals 1504 30 10   Solid fractions 10,9  1504 30 90   Other Free  1505 00 Wool grease and fatty substances derived therefrom (including lanolin) 1505 00 10  Wool grease, crude 3,2  1505 00 90  Other Free  1506 00 00 Other animal fats and oils and their fractions, whether or not refined, but not chemically modified Free  1507 Soya-bean oil and its fractions, whether or not refined, but not chemically modified 1507 10  Crude oil, whether or not degummed 1507 10 10   For technical or industrial uses other than the manufacture of foodstuffs for human consumption (12) 3,2  1507 10 90   Other 6,4  1507 90  Other 1507 90 10   For technical or industrial uses other than the manufacture of foodstuffs for human consumption (12) 5,1  1507 90 90   Other 9,6  1508 Groundnut oil and its fractions, whether or not refined, but not chemically modified 1508 10  Crude oil 1508 10 10   For technical or industrial uses other than the manufacture of foodstuffs for human consumption (12) Free  1508 10 90   Other 6,4  1508 90  Other 1508 90 10   For technical or industrial uses other than the manufacture of foodstuffs for human consumption (12) 5,1  1508 90 90   Other 9,6  1509 Olive oil and its fractions, whether or not refined, but not chemically modified 1509 10  Virgin 1509 10 10   Lampante olive oil 122,6  ¬/100 kg/net  1509 10 90   Other 124,5  ¬/100 kg/net  1509 90 00  Other 134,6  ¬/100 kg/net  1510 00 Other oils and their fractions, obtained solely from olives, whether or not refined, but not chemically modified, including blends of these oils or fractions with oils or fractions of heading 1509 1510 00 10  Crude oils 110,2  ¬/100 kg/net  1510 00 90  Other 160,3  ¬/100 kg/net  1511 Palm oil and its fractions, whether or not refined, but not chemically modified 1511 10  Crude oil 1511 10 10   For technical or industrial uses other than the manufacture of foodstuffs for human consumption (12) Free  1511 10 90   Other 3,8  1511 90  Other   Solid fractions 1511 90 11    In immediate packings of a net content not exceeding 1 kg 12,8  1511 90 19    Other 10,9    Other 1511 90 91    For technical or industrial uses other than the manufacture of foodstuffs for human consumption (12) 5,1  1511 90 99    Other 9  1512 Sunflower-seed, safflower or cotton-seed oil and fractions thereof, whether or not refined, but not chemically modified  Sunflower-seed or safflower oil and fractions thereof 1512 11   Crude oil 1512 11 10    For technical or industrial uses other than the manufacture of foodstuffs for human consumption (12) 3,2     Other 1512 11 91     Sunflower-seed oil 6,4  1512 11 99     Safflower oil 6,4  1512 19   Other 1512 19 10    For technical or industrial uses other than the manufacture of foodstuffs for human consumption (12) 5,1  1512 19 90    Other 9,6   Cotton-seed oil and its fractions 1512 21   Crude oil, whether or not gossypol has been removed 1512 21 10    For technical or industrial uses other than the manufacture of foodstuffs for human consumption (12) 3,2  1512 21 90    Other 6,4  1512 29   Other 1512 29 10    For technical or industrial uses other than the manufacture of foodstuffs for human consumption (12) 5,1  1512 29 90    Other 9,6  1513 Coconut (copra), palm kernel or babassu oil and fractions thereof, whether or not refined, but not chemically modified  Coconut (copra) oil and its fractions 1513 11   Crude oil 1513 11 10    For technical or industrial uses other than the manufacture of foodstuffs for human consumption (12) 2,5     Other 1513 11 91     In immediate packings of a net content not exceeding 1 kg 12,8  1513 11 99     Other 6,4  1513 19   Other    Solid fractions 1513 19 11     In immediate packings of a net content not exceeding 1 kg 12,8  1513 19 19     Other 10,9     Other 1513 19 30     For technical or industrial uses other than the manufacture of foodstuffs for human consumption (12) 5,1      Other 1513 19 91      In immediate packings of a net content not exceeding 1 kg 12,8  1513 19 99      Other 9,6   Palm kernel or babassu oil and fractions thereof 1513 21   Crude oil 1513 21 10    For technical or industrial uses other than the manufacture of foodstuffs for human consumption (12) 3,2     Other 1513 21 30     In immediate packings of a net content not exceeding 1 kg 12,8  1513 21 90     Other 6,4  1513 29   Other    Solid fractions 1513 29 11     In immediate packings of a net content not exceeding 1 kg 12,8  1513 29 19     Other 10,9     Other 1513 29 30     For technical or industrial uses other than the manufacture of foodstuffs for human consumption (12) 5,1      Other 1513 29 50      In immediate packings of a net content not exceeding 1 kg 12,8  1513 29 90      Other 9,6  1514 Rape, colza or mustard oil and fractions thereof, whether or not refined, but not chemically modified  Low erucic acid rape or colza oil and its fractions 1514 11   Crude oil 1514 11 10    For technical or industrial uses other than the manufacture of foodstuffs for human consumption (12) 3,2  1514 11 90    Other 6,4  1514 19   Other 1514 19 10    For technical or industrial uses other than the manufacture of foodstuffs for human consumption (12) 5,1  1514 19 90    Other 9,6   Other 1514 91   Crude oil 1514 91 10    For technical or industrial uses other than the manufacture of foodstuffs for human consumption (12) 3,2  1514 91 90    Other 6,4  1514 99   Other 1514 99 10    For technical or industrial uses other than the manufacture of foodstuffs for human consumption (12) 5,1  1514 99 90    Other 9,6  1515 Other fixed vegetable fats and oils (including jojoba oil) and their fractions, whether or not refined, but not chemically modified  Linseed oil and its fractions 1515 11 00   Crude oil 3,2  1515 19   Other 1515 19 10    For technical or industrial uses other than the manufacture of foodstuffs for human consumption (12) 5,1  1515 19 90    Other 9,6   Maize (corn) oil and its fractions 1515 21   Crude oil 1515 21 10    For technical or industrial uses other than the manufacture of foodstuffs for human consumption (12) 3,2  1515 21 90    Other 6,4  1515 29   Other 1515 29 10    For technical or industrial uses other than the manufacture of foodstuffs for human consumption (12) 5,1  1515 29 90    Other 9,6  1515 30  Castor oil and its fractions 1515 30 10   For the production of aminoundecanoic acid for use in the manufacture of synthetic textile fibres or of artificial plastic materials (12) Free  1515 30 90   Other 5,1  1515 50  Sesame oil and its fractions   Crude oil 1515 50 11    For technical or industrial uses other than the manufacture of foodstuffs for human consumption (12) 3,2  1515 50 19    Other 6,4    Other 1515 50 91    For technical or industrial uses other than the manufacture of foodstuffs for human consumption (12) 5,1  1515 50 99    Other 9,6  1515 90  Other 1515 90 11   Tung oil; jojoba and oiticica oils; myrtle wax and Japan wax; their fractions Free    Tobacco-seed oil and its fractions    Crude oil 1515 90 21     For technical or industrial uses other than the manufacture of foodstuffs for human consumption (12) Free  1515 90 29     Other 6,4     Other 1515 90 31     For technical or industrial uses other than the manufacture of foodstuffs for human consumption (12) Free  1515 90 39     Other 9,6    Other oils and their fractions    Crude oils 1515 90 40     For technical or industrial uses other than the manufacture of foodstuffs for human consumption (12) 3,2      Other 1515 90 51      Solid, in immediate packings of a net content not exceeding 1 kg 12,8  1515 90 59      Solid, other; fluid 6,4     Other 1515 90 60     For technical or industrial uses other than the manufacture of foodstuffs for human consumption (12) 5,1      Other 1515 90 91      Solid, in immediate packings of a net content not exceeding 1 kg 12,8  1515 90 99      Solid, other; fluid 9,6  1516 Animal or vegetable fats and oils and their fractions, partly or wholly hydrogenated, inter-esterified, re-esterified or elaidinised, whether or not refined, but not further prepared 1516 10  Animal fats and oils and their fractions 1516 10 10   In immediate packings of a net content not exceeding 1 kg 12,8  1516 10 90   Other 10,9  1516 20  Vegetable fats and oils and their fractions 1516 20 10   Hydrogenated castor oil, so called opal-wax 3,4    Other 1516 20 91    In immediate packings of a net content not exceeding 1 kg 12,8     Other 1516 20 95     Colza, linseed, rapeseed, sunflower-seed, illipe, karite, makore, touloucouna or babassu oils, for technical or industrial uses other than the manufacture of foodstuffs for human consumption (12) 5,1      Other 1516 20 96      Groundnut, cotton-seed, soya-bean or sunflower-seed oils; other oils containing less than 50 % by weight of free fatty acids and excluding palm kernel, illipe, coconut, colza, rapeseed or copaiba oils 9,6  1516 20 98      Other 10,9  1517 Margarine; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter, other than edible fats or oils or their fractions of heading 1516 1517 10  Margarine, excluding liquid margarine 1517 10 10   Containing, by weight, more than 10 % but not more than 15 % of milkfats 8,3 + 28,4  ¬/100 kg/net  1517 10 90   Other 16  1517 90  Other 1517 90 10   Containing, by weight, more than 10 % but not more than 15 % of milkfats 8,3 + 28,4  ¬/100 kg/net    Other 1517 90 91    Fixed vegetable oils, fluid, mixed 9,6  1517 90 93    Edible mixtures or preparations of a kind used as mould-release preparations 2,9  1517 90 99    Other 16  1518 00 Animal or vegetable fats and oils and their fractions, boiled, oxidised, dehydrated, sulphurised, blown, polymerised by heat in vacuum or in inert gas or otherwise chemically modified, excluding those of heading 1516; inedible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter, not elsewhere specified or included 1518 00 10  Linoxyn 7,7   Fixed vegetable oils, fluid, mixed, for technical or industrial uses other than the manufacture of foodstuffs for human consumption (12) 1518 00 31   Crude 3,2  1518 00 39   Other 5,1   Other 1518 00 91   Animal or vegetable fats and oils and their fractions, boiled, oxidised, dehydrated, sulphurised, blown, polymerised by heat in vacuum or in inert gas or otherwise chemically modified, excluding those of heading 1516 7,7    Other 1518 00 95    Inedible mixtures or preparations of animal or of animal and vegetable fats and oils and their fractions 2  1518 00 99    Other 7,7  1519 1520 00 00 Glycerol, crude; glycerol waters and glycerol lyes Free  1521 Vegetable waxes (other than triglycerides), beeswax, other insect waxes and spermaceti, whether or not refined or coloured 1521 10 00  Vegetable waxes Free  1521 90  Other 1521 90 10   Spermaceti, whether or not refined or coloured Free    Beeswax and other insect waxes, whether or not refined or coloured 1521 90 91    Raw Free  1521 90 99    Other 2,5  1522 00 Degras; residues resulting from the treatment of fatty substances or animal or vegetable waxes 1522 00 10  Degras 3,8   Residues resulting from the treatment of fatty substances or animal or vegetable waxes   Containing oil having the characteristics of olive oil 1522 00 31    Soapstocks 29,9  ¬/100 kg/net  1522 00 39    Other 47,8  ¬/100 kg/net    Other 1522 00 91    Oil foots and dregs; soapstocks 3,2  1522 00 99    Other Free  SECTION IV PREPARED FOODSTUFFS; BEVERAGES, SPIRITS AND VINEGAR; TOBACCO AND MANUFACTURED TOBACCO SUBSTITUTES Note 1. In this section, the term pellets means products which have been agglomerated either directly by compression or by the addition of a binder in a proportion not exceeding 3 % by weight. CHAPTER 16 PREPARATIONS OF MEAT, OF FISH OR OF CRUSTACEANS, MOLLUSCS OR OTHER AQUATIC INVERTEBRATES Notes 1. This chapter does not cover meat, meat offal, fish, crustaceans, molluscs or other aquatic invertebrates, prepared or preserved by the processes specified in Chapter 2 or 3 or heading 0504. 2. Food preparations fall in this chapter provided that they contain more than 20 % by weight of sausage, meat, meat offal, blood, fish or crustaceans, molluscs or other aquatic invertebrates, or any combination thereof. In cases where the preparation contains two or more of the products mentioned above, it is classified in the heading of Chapter 16 corresponding to the component or components which predominate by weight. These provisions do not apply to the stuffed products of heading 1902 or to the preparations of heading 2103 or 2104. For preparations containing liver, the provisions of the second sentence shall not apply in determining the subheadings within heading 1601 or 1602. Subheading notes 1. For the purposes of subheading 1602 10, the expression homogenised preparations means preparations of meat, meat offal or blood, finely homogenised, put up for retail sale as infant food or for dietetic purposes, in containers of a net weight content not exceeding 250 g. For the application of this definition, no account is to be taken of small quantities of any ingredients which may have been added to the preparation for seasoning, preservation or other purposes. These preparations may contain a small quantity of visible pieces of meat or meat offal. This subheading takes precedence over all other subheadings of heading 1602. 2. The fish and crustaceans specified in the subheadings of heading 1604 or 1605 under their common names only, are of the same species as those mentioned in Chapter 3 under the same name. Additional notes 1. For the purposes of subheadings 1602 31 11, 1602 32 11, 1602 39 21, 1602 50 10, 1602 90 61, 1602 90 72 and 1602 90 74, the term uncooked shall apply to products which have not been subjected to any heat treatment or which have been subjected to a heat treatment insufficient to ensure the coagulation of meat proteins in the whole of the product and which, therefore, in the case of subheadings 1602 50 10, 1602 90 61, 1602 90 72 and 1602 90 74, show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part. 2. For the purposes of subheadings 1602 41 10, 1602 42 10 and 1602 49 11 to 1602 49 15, the expression cuts thereof applies only to prepared or preserved meat which, due to the size and the characteristics of the coherent muscle tissue, is identifiable as having been obtained from hams, shoulders, loins, or collars of domestic swine, as the case may be. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 1601 00 Sausages and similar products, of meat, meat offal or blood; food preparations based on these products 1601 00 10  Of liver 15,4   Other (57) 1601 00 91   Sausages, dry or for spreading, uncooked 149,4  ¬/100 kg/net (10)  1601 00 99   Other 100,5  ¬/100 kg/net (10)  1602 Other prepared or preserved meat, meat offal or blood 1602 10 00  Homogenised preparations 16,6  1602 20  Of liver of any animal 1602 20 10   Goose or duck liver 10,2  1602 20 90   Other 16   Of poultry of heading 0105 1602 31   Of turkeys    Containing 57 % or more by weight of poultry meat or offal (56) 1602 31 11     Containing exclusively uncooked turkey meat 102,4  ¬/100 kg/net  1602 31 19     Other 102,4  ¬/100 kg/net  1602 31 30    Containing 25 % or more but less than 57 % by weight of poultry meat or offal (56) 102,4  ¬/100 kg/net  1602 31 90    Other 102,4  ¬/100 kg/net  1602 32   Of fowls of the species Gallus domesticus    Containing 57 % or more by weight of poultry meat or offal (56) 1602 32 11     Uncooked 86,7  ¬/100 kg/net  1602 32 19     Other 102,4  ¬/100 kg/net  1602 32 30    Containing 25 % or more but less than 57 % by weight of poultry meat or offal (56) 10,9  1602 32 90    Other 10,9  1602 39   Other    Containing 57 % or more by weight of poultry meat or offal (56) 1602 39 21     Uncooked 86,7  ¬/100 kg/net  1602 39 29     Other 10,9  1602 39 40    Containing 25 % or more but less than 57 % by weight of poultry meat or offal (56) 10,9  1602 39 80    Other 10,9   Of swine 1602 41   Hams and cuts thereof 1602 41 10    Of domestic swine 156,8  ¬/100 kg/net (10)  1602 41 90    Other 10,9  1602 42   Shoulders and cuts thereof 1602 42 10    Of domestic swine 129,3  ¬/100 kg/net (10)  1602 42 90    Other 10,9  1602 49   Other, including mixtures    Of domestic swine     Containing by weight 80 % or more of meat or meat offal, of any kind, including fats of any kind or origin 1602 49 11      Loins (excluding collars) and cuts thereof, including mixtures of loins or hams 156,8  ¬/100 kg/net (10)  1602 49 13      Collars and cuts thereof, including mixtures of collars and shoulders 129,3  ¬/100 kg/net (10)  1602 49 15      Other mixtures containing hams (legs), shoulders, loins or collars, and cuts thereof 129,3  ¬/100 kg/net (10)  1602 49 19      Other 85,7  ¬/100 kg/net (10)  1602 49 30     Containing by weight 40 % or more but less than 80 % of meat or meat offal, of any kind, including fats of any kind or origin 75  ¬/100 kg/net (10)  1602 49 50     Containing by weight less than 40 % of meat or meat offal, of any kind, including fats of any kind or origin 54,3  ¬/100 kg/net (10)  1602 49 90    Other 10,9  1602 50  Of bovine animals 1602 50 10   Uncooked; mixtures of cooked meat or offal and uncooked meat or offal 303,4  ¬/100 kg/net    Other 1602 50 31    Corned beef, in airtight containers 16,6  1602 50 95    Other 16,6  1602 90  Other, including preparations of blood of any animal 1602 90 10   Preparations of blood of any animal 16,6    Other 1602 90 31    Of game or rabbit 10,9     Other 1602 90 51     Containing meat or meat offal of domestic swine 85,7  ¬/100 kg/net      Other      Containing bovine meat or offal 1602 90 61       Uncooked; mixtures of cooked meat or offal and uncooked meat or offal 303,4  ¬/100 kg/net  1602 90 69       Other 16,6       Other       Of sheep or goats        Uncooked; mixtures of cooked meat or offal and uncooked meat or offal 1602 90 72         Of sheep 12,8  1602 90 74         Of goats 16,6         Other 1602 90 76         Of sheep 12,8  1602 90 78         Of goats 16,6  1602 90 99       Other 16,6  1603 00 Extracts and juices of meat, fish or crustaceans, molluscs or other aquatic invertebrates 1603 00 10  In immediate packings of a net content of 1 kg or less 12,8  1603 00 80  Other Free  1604 Prepared or preserved fish; caviar and caviar substitutes prepared from fish eggs  Fish, whole or in pieces, but not minced 1604 11 00   Salmon 5,5  1604 12   Herrings 1604 12 10    Fillets, raw, merely coated with batter or breadcrumbs, whether or not pre-fried in oil, frozen 15     Other 1604 12 91     In airtight containers 20  1604 12 99     Other 20  1604 13   Sardines, sardinella and brisling or sprats    Sardines 1604 13 11     In olive oil 12,5  1604 13 19     Other 12,5  1604 13 90    Other 12,5  1604 14   Tunas, skipjack and bonito (Sarda spp.)    Tunas and skipjack 1604 14 11     In vegetable oil 24      Other 1604 14 16      Fillets known as loins 24  1604 14 18      Other 24  1604 14 90    Bonito (Sarda spp.) 25  1604 15   Mackerel    Of the species Scomber scombrus and Scomber japonicus 1604 15 11     Fillets 25  1604 15 19     Other 25  1604 15 90    Of the species Scomber australasicus 20  1604 16 00   Anchovies 25  1604 19   Other 1604 19 10    Salmonidae, other than salmon 7     Fish of the genus Euthynnus, other than skipjack (Euthynnus (Katsuwonus) pelamis) 1604 19 31     Fillets known as loins 24  1604 19 39     Other 24  1604 19 50    Fish of the species Orcynopsis unicolor 12,5     Other 1604 19 91     Fillets, raw, merely coated with batter or breadcrumbs, whether or not pre-fried in oil, frozen 7,5      Other 1604 19 92      Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) 20  1604 19 93      Coalfish (Pollachius virens) 20  1604 19 94      Hake (Merluccius spp., Urophycis spp.) 20  1604 19 95      Alaska pollack (Theragra chalcogramma) and pollack (Pollachius pollachius) 20  1604 19 98      Other 20  1604 20  Other prepared or preserved fish 1604 20 05   Preparations of surimi 20    Other 1604 20 10    Of salmon 5,5  1604 20 30    Of salmonidae, other than salmon 7  1604 20 40    Of anchovies 25  1604 20 50    Of sardines, bonito, mackerel of the species Scomber scombrus and Scomber japonicus, fish of the species Orcynopsis unicolor 25 (10)  1604 20 70    Of tunas, skipjack or other fish of the genus Euthynnus 24 (10)  1604 20 90    Of other fish 14  1604 30  Caviar and caviar substitutes 1604 30 10   Caviar (sturgeon roe) 20  1604 30 90   Caviar substitutes 20  1605 Crustaceans, molluscs and other aquatic invertebrates, prepared or preserved 1605 10 00  Crab 8  1605 20  Shrimps and prawns 1605 20 10   In airtight containers 20 (10)    Other 1605 20 91    In immediate packings of a net content not exceeding 2 kg 20 (10)  1605 20 99    Other 20 (10)  1605 30  Lobster 1605 30 10   Lobster meat, cooked, for the manufacture of lobster butter or of lobster pastes, pÃ ¢tÃ ©s, soups or sauces (12) Free  1605 30 90   Other 20  1605 40 00  Other crustaceans 20 (10)  1605 90  Other   Molluscs    Mussels (Mytilus spp., Perna spp.) 1605 90 11     In airtight containers 20  1605 90 19     Other 20  1605 90 30    Other 20  1605 90 90   Other aquatic invertebrates 26  CHAPTER 17 SUGARS AND SUGAR CONFECTIONERY Note 1. This chapter does not cover: (a) sugar confectionery containing cocoa (heading 1806); (b) chemically pure sugars (other than sucrose, lactose, maltose, glucose and fructose) or other products of heading 2940; or (c) medicaments or other products of Chapter 30. Subheading note 1. For the purposes of subheadings 1701 11 and 1701 12, raw sugar means sugar whose content of sucrose by weight, in the dry state, corresponds to a polarimeter reading of less than 99,5 °. Additional notes 1. For the purposes of subheadings 1701 11 10, 1701 11 90, 1701 12 10 and 1701 12 90, raw sugar means sugar, not flavoured or coloured or containing any other added substances, containing, in the dry state, less than 99,5 % by weight of sucrose determined by the polarimetric method. 2. The duty applicable to raw sugar of subheadings 1701 11 10 and 1701 12 10 whose yield established according to part B(III) of Annex IV to Council Regulation (EC) No 1234/2007 differs from 92 % is fixed in the following manner: the relevant rate is multiplied by a correcting coefficient obtained by dividing the percentage yield established according to the above provisions by 92. 3. For the purposes of subheading 1701 99 10, white sugar means sugar, not flavoured or coloured or containing any other added substances, containing, in the dry state, 99,5 % or more by weight of sucrose, determined by the polarimetric method. 4. For the purposes of establishing the duty applicable to products of subheadings 1702 20 10, 1702 60 80, 1702 60 95, 1702 90 71, 1702 90 80 and 1702 90 95, the sucrose content, including other sugars expressed as sucrose, is determined by the methods laid down in Article 42(2) and (4) of Commission Regulation (EC) No 951/2006. 5. For the purposes of subheadings 1702 30 10, 1702 40 10, 1702 60 10 and 1702 90 30, isoglucose means the product obtained from glucose or its polymers with a content by weight in the dry state of at least 10 % fructose. For the purposes of establishing the duty applicable to products of the subheadings referred to in the preceding paragraph, the dry matter content is determined according to Article 42(3) of Commission Regulation (EC) No 951/2006. 6. Inulin syrup means: (a) for the purposes of subheading 1702 60 80, the immediate product obtained by hydrolysis of inulin or oligofructoses, containing in the dry state more than 50 % fructose in free form or as sucrose; (b) for the purposes of subheading 1702 90 80, the immediate product obtained by hydrolysis of inulin or oligofructoses, containing in the dry state at least 10 % but not more than 50 % of fructose in free form or as sucrose. 7. When imported in the form of an assortment, goods of subheading 1704 90 are subject to an agricultural component (EA) fixed according to the average content in milkfats, milk proteins, sucrose, isoglucose, glucose and starch of the assortment as a whole. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 1701 Cane or beet sugar and chemically pure sucrose, in solid form  Raw sugar not containing added flavouring or colouring matter 1701 11   Cane sugar 1701 11 10    For refining (12) 33,9  ¬/100 kg/net (58) (10)  1701 11 90    Other 41,9  ¬/100 kg/net (10)  1701 12   Beet sugar 1701 12 10    For refining (12) 33,9  ¬/100 kg/net (58) (10)  1701 12 90    Other 41,9  ¬/100 kg/net (10)   Other 1701 91 00   Containing added flavouring or colouring matter 41,9  ¬/100 kg/net (10)  1701 99   Other 1701 99 10    White sugar 41,9  ¬/100 kg/net (10)  1701 99 90    Other 41,9  ¬/100 kg/net (10)  1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel  Lactose and lactose syrup 1702 11 00   Containing by weight 99 % or more lactose, expressed as anhydrous lactose, calculated on the dry matter 14  ¬/100 kg/net  1702 19 00   Other 14  ¬/100 kg/net  1702 20  Maple sugar and maple syrup 1702 20 10   Maple sugar in solid form, containing added flavouring or colouring matter 0,4  ¬/100 kg/net (59)  1702 20 90   Other 8  1702 30  Glucose and glucose syrup, not containing fructose or containing in the dry state less than 20 % by weight of fructose 1702 30 10   Isoglucose 50,7  ¬/100 kg/net mas    Other 1702 30 50    In the form of white crystalline powder, whether or not agglomerated 26,8  ¬/100 kg/net  1702 30 90    Other 20  ¬/100 kg/net  1702 40  Glucose and glucose syrup, containing in the dry state at least 20 % but less than 50 % by weight of fructose, excluding invert sugar 1702 40 10   Isoglucose 50,7  ¬/100 kg/net mas  1702 40 90   Other 20  ¬/100 kg/net  1702 50 00  Chemically pure fructose 16 + 50,7  ¬/100 kg/net mas (10)  1702 60  Other fructose and fructose syrup, containing in the dry state more than 50 % by weight of fructose, excluding invert sugar 1702 60 10   Isoglucose 50,7  ¬/100 kg/net mas  1702 60 80   Inulin syrup 0,4  ¬/100 kg/net (59)  1702 60 95   Other 0,4  ¬/100 kg/net (59)  1702 90  Other, including invert sugar and other sugar and sugar syrup blends containing in the dry state 50 % by weight of fructose 1702 90 10   Chemically pure maltose 12,8  1702 90 30   Isoglucose 50,7  ¬/100 kg/net mas  1702 90 50   Maltodextrine and maltodextrine syrup 20  ¬/100 kg/net    Caramel 1702 90 71    Containing 50 % or more by weight of sucrose in the dry matter 0,4  ¬/100 kg/net (59)     Other 1702 90 75     In the form of powder, whether or not agglomerated 27,7  ¬/100 kg/net  1702 90 79     Other 19,2  ¬/100 kg/net  1702 90 80   Inulin syrup 0,4  ¬/100 kg/net (59)  1702 90 95   Other 0,4  ¬/100 kg/net (59)  1703 Molasses resulting from the extraction or refining of sugar 1703 10 00  Cane molasses 0,35  ¬/100 kg/net  1703 90 00  Other 0,35  ¬/100 kg/net  1704 Sugar confectionery (including white chocolate), not containing cocoa 1704 10  Chewing gum, whether or not sugar-coated 1704 10 10   Containing less than 60 % by weight of sucrose (including invert sugar expressed as sucrose) 6,2 + 27,1  ¬/100 kg/net MAX 17,9  1704 10 90   Containing 60 % or more by weight of sucrose (including invert sugar expressed as sucrose) 6,3 + 30,9  ¬/100 kg/net MAX 18,2  1704 90  Other 1704 90 10   Liquorice extract containing more than 10 % by weight of sucrose but not containing other added substances 13,4  1704 90 30   White chocolate 9,1 + 45,1  ¬/100 kg/net MAX 18,9 + 16,5  ¬/100 kg/net    Other 1704 90 51    Pastes, including marzipan, in immediate packings of a net content of 1 kg or more 9 + EA MAX 18,7 + AD S/Z (22)  1704 90 55    Throat pastilles and cough drops 9 + EA MAX 18,7 + AD S/Z (22)  1704 90 61    Sugar-coated (panned) goods 9 + EA MAX 18,7 + AD S/Z (22)     Other 1704 90 65     Gum confectionery and jelly confectionery, including fruit pastes in the form of sugar confectionery 9 + EA MAX 18,7 + AD S/Z (22)  1704 90 71     Boiled sweets, whether or not filled 9 + EA MAX 18,7 + AD S/Z (22)  1704 90 75     Toffees, caramels and similar sweets 9 + EA MAX 18,7 + AD S/Z (22)      Other 1704 90 81      Compressed tablets 9 + EA MAX 18,7 + AD S/Z (22)  1704 90 99      Other 9 + EA MAX 18,7 + AD S/Z (22)  CHAPTER 18 COCOA AND COCOA PREPARATIONS Notes 1. This chapter does not cover the preparations of heading 0403, 1901, 1904, 1905, 2105, 2202, 2208, 3003 or 3004. 2. Heading 1806 includes sugar confectionery containing cocoa and, subject to note 1 to this chapter, other food preparations containing cocoa. Additional notes 1. When imported in the form of an assortment, goods of subheadings 1806 20, 1806 31, 1806 32 and 1806 90 are subject to an agricultural component (EA) fixed according to the average content in milkfats, milk proteins, sucrose, isoglucose, glucose and starch of the assortment as a whole. 2. Subheadings 1806 90 11 and 1806 90 19 do not cover chocolates made entirely of one type of chocolate. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 1801 00 00 Cocoa beans, whole or broken, raw or roasted Free  1802 00 00 Cocoa shells, husks, skins and other cocoa waste Free  1803 Cocoa paste, whether or not defatted 1803 10 00  Not defatted 9,6  1803 20 00  Wholly or partly defatted 9,6  1804 00 00 Cocoa butter, fat and oil 7,7  1805 00 00 Cocoa powder, not containing added sugar or other sweetening matter 8  1806 Chocolate and other food preparations containing cocoa 1806 10  Cocoa powder, containing added sugar or other sweetening matter 1806 10 15   Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 8  1806 10 20   Containing 5 % or more but less than 65 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 8 + 25,2  ¬/100 kg/net (10)  1806 10 30   Containing 65 % or more but less than 80 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 8 + 31,4  ¬/100 kg/net (10)  1806 10 90   Containing 80 % or more by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 8 + 41,9  ¬/100 kg/net (10)  1806 20  Other preparations in blocks, slabs or bars weighing more than 2 kg or in liquid, paste, powder, granular or other bulk form in containers or immediate packings, of a content exceeding 2 kg 1806 20 10   Containing 31 % or more by weight of cocoa butter or containing a combined weight of 31 % or more of cocoa butter and milkfat 8,3 + EA MAX 18,7 + AD S/Z (22) (10)  1806 20 30   Containing a combined weight of 25 % or more, but less than 31 % of cocoa butter and milkfat 8,3 + EA MAX 18,7 + AD S/Z (22) (10)    Other 1806 20 50    Containing 18 % or more by weight of cocoa butter 8,3 + EA MAX 18,7 + AD S/Z (22) (10)  1806 20 70    Chocolate milk crumb 15,4 + EA (22) (10)  1806 20 80    Chocolate flavour coating 8,3 + EA MAX 18,7 + AD S/Z (22) (10)  1806 20 95    Other 8,3 + EA MAX 18,7 + AD S/Z (22) (10)   Other, in blocks, slabs or bars 1806 31 00   Filled 8,3 + EA MAX 18,7 + AD S/Z (22) (10)  1806 32   Not filled 1806 32 10    With added cereal, fruit or nuts 8,3 + EA MAX 18,7 + AD S/Z (10) (22)  1806 32 90    Other 8,3 + EA MAX 18,7 + AD S/Z (10) (22)  1806 90  Other   Chocolate and chocolate products    Chocolates (including pralines), whether or not filled 1806 90 11     Containing alcohol 8,3 + EA MAX 18,7 + AD S/Z (10) (22)  1806 90 19     Other 8,3 + EA MAX 18,7 + AD S/Z (10) (22)     Other 1806 90 31     Filled 8,3 + EA MAX 18,7 + AD S/Z (10) (22)  1806 90 39     Not filled 8,3 + EA MAX 18,7 + AD S/Z (10) (22)  1806 90 50   Sugar confectionery and substitutes therefor made from sugar substitution products, containing cocoa 8,3 + EA MAX 18,7 + AD S/Z (10) (22)  1806 90 60   Spreads containing cocoa 8,3 + EA MAX 18,7 + AD S/Z (10) (22)  1806 90 70   Preparations containing cocoa for making beverages 8,3 + EA MAX 18,7 + AD S/Z (10) (22)  1806 90 90   Other 8,3 + EA MAX 18,7 + AD S/Z (10) (22)  CHAPTER 19 PREPARATIONS OF CEREALS, FLOUR, STARCH OR MILK; PASTRYCOOKS' PRODUCTS Notes 1. This chapter does not cover: (a) except in the case of stuffed products of heading 1902, food preparations containing more than 20 % by weight of sausage, meat, meat offal, blood, fish or crustaceans, molluscs or other aquatic invertebrates, or any combination thereof (Chapter 16); (b) biscuits or other articles made from flour or from starch, specially prepared for use in animal feeding (heading 2309); or (c) medicaments or other products of Chapter 30. 2. For the purposes of heading 1901: (a) the term groats means cereal groats of Chapter 11; (b) the terms flour and meal mean: (1) cereal flour and meal of Chapter 11, and (2) flour, meal and powder of vegetable origin of any chapter, other than flour, meal or powder of dried vegetables (heading 0712), of potatoes (heading 1105) or of dried leguminous vegetables (heading 1106). 3. Heading 1904 does not cover preparations containing more than 6 % by weight of cocoa calculated on a totally defatted basis or completely coated with chocolate or other food preparations containing cocoa of heading 1806 (heading 1806). 4. For the purposes of heading 1904, the expression otherwise prepared means prepared or processed to an extent beyond that provided for in the headings of or notes to Chapter 10 or 11. Additional notes 1. Goods of subheadings 1905 31, 1905 32, 1905 40 and 1905 90, presented in the form of an assortment, are subject to an agricultural component (EA) fixed according to the average content in milkfats, milk proteins, sucrose, isoglucose, glucose and starch of the assortment as a whole. 2. The expression sweet biscuits in subheading 1905 31 applies only to products having a water content of not more than 12 % by weight and a fat content of not more than 35 % by weight (fillings and coatings are not to be taken into consideration in determining these contents). 3. Subheading 1905 90 20 covers only dry and brittle products. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 1901 Malt extract; food preparations of flour, groats, meal, starch or malt extract, not containing cocoa or containing less than 40 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included; food preparations of goods of headings 0401 to 0404, not containing cocoa or containing less than 5 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included 1901 10 00  Preparations for infant use, put up for retail sale 7,6 + EA (22)  1901 20 00  Mixes and doughs for the preparation of bakers' wares of heading 1905 7,6 + EA (22)  1901 90  Other   Malt extract 1901 90 11    With a dry extract content of 90 % or more by weight 5,1 + 18  ¬/100 kg/net  1901 90 19    Other 5,1 + 14,7  ¬/100 kg/net    Other 1901 90 91    Containing no milkfats, sucrose, isoglucose, glucose or starch or containing less than 1,5 % milkfat, 5 % sucrose (including invert sugar) or isoglucose, 5 % glucose or starch, excluding food preparations in powder form of goods of headings 0401 to 0404 12,8  1901 90 99    Other 7,6 + EA (10) (22)  1902 Pasta, whether or not cooked or stuffed (with meat or other substances) or otherwise prepared, such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni; couscous, whether or not prepared  Uncooked pasta, not stuffed or otherwise prepared 1902 11 00   Containing eggs 7,7 + 24,6  ¬/100 kg/net (10)  1902 19   Other 1902 19 10    Containing no common wheat flour or meal 7,7 + 24,6  ¬/100 kg/net (10)  1902 19 90    Other 7,7 + 21,1  ¬/100 kg/net (10)  1902 20  Stuffed pasta, whether or not cooked or otherwise prepared 1902 20 10   Containing more than 20 % by weight of fish, crustaceans, molluscs or other aquatic invertebrates 8,5  1902 20 30   Containing more than 20 % by weight of sausages and the like, of meat and meat offal of any kind, including fats of any kind or origin 54,3  ¬/100 kg/net    Other 1902 20 91    Cooked 8,3 + 6,1  ¬/100 kg/net (10)  1902 20 99    Other 8,3 + 17,1  ¬/100 kg/net (10)  1902 30  Other pasta 1902 30 10   Dried 6,4 + 24,6  ¬/100 kg/net (10)  1902 30 90   Other 6,4 + 9,7  ¬/100 kg/net (10)  1902 40  Couscous 1902 40 10   Unprepared 7,7 + 24,6  ¬/100 kg/net (10)  1902 40 90   Other 6,4 + 9,7  ¬/100 kg/net (10)  1903 00 00 Tapioca and substitutes therefor prepared from starch, in the form of flakes, grains, pearls, siftings or similar forms 6,4 + 15,1  ¬/100 kg/net (10)  1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example, corn flakes); cereals (other than maize (corn)) in grain form or in the form of flakes or other worked grains (except flour, groats and meal), pre-cooked or otherwise prepared, not elsewhere specified or included 1904 10  Prepared foods obtained by the swelling or roasting of cereals or cereal products 1904 10 10   Obtained from maize 3,8 + 20  ¬/100 kg/net  1904 10 30   Obtained from rice 5,1 + 46  ¬/100 kg/net  1904 10 90   Other 5,1 + 33,6  ¬/100 kg/net  1904 20  Prepared foods obtained from unroasted cereal flakes or from mixtures of unroasted cereal flakes and roasted cereal flakes or swelled cereals 1904 20 10   Preparation of the MÃ ¼sli type based on unroasted cereal flakes 9 + EA (22)    Other 1904 20 91    Obtained from maize 3,8 + 20  ¬/100 kg/net  1904 20 95    Obtained from rice 5,1 + 46  ¬/100 kg/net  1904 20 99    Other 5,1 + 33,6  ¬/100 kg/net  1904 30 00  Bulgur wheat 8,3 + 25,7  ¬/100 kg/net (10)  1904 90  Other 1904 90 10   Obtained from rice 8,3 + 46  ¬/100 kg/net  1904 90 80   Other 8,3 + 25,7  ¬/100 kg/net (10)  1905 Bread, pastry, cakes, biscuits and other bakers' wares, whether or not containing cocoa; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products 1905 10 00  Crispbread 5,8 + 13  ¬/100 kg/net  1905 20  Gingerbread and the like 1905 20 10   Containing by weight less than 30 % of sucrose (including invert sugar expressed as sucrose) 9,4 + 18,3  ¬/100 kg/net  1905 20 30   Containing by weight 30 % or more but less than 50 % of sucrose (including invert sugar expessed as sucrose) 9,8 + 24,6  ¬/100 kg/net  1905 20 90   Containing by weight 50 % or more of sucrose (including invert sugar expressed as sucrose) 10,1 + 31,4  ¬/100 kg/net   Sweet biscuits; waffles and wafers 1905 31   Sweet biscuits    Completely or partially coated or covered with chocolate or other preparations containing cocoa 1905 31 11     In immediate packings of a net content not exceeding 85 g 9 + EA MAX 24,2 + AD S/Z (22)  1905 31 19     Other 9 + EA MAX 24,2 + AD S/Z (22)     Other 1905 31 30     Containing 8 % or more by weight of milkfats 9 + EA MAX 24,2 + AD S/Z (22)      Other 1905 31 91      Sandwich biscuits 9 + EA MAX 24,2 + AD S/Z (22)  1905 31 99      Other 9 + EA MAX 24,2 + AD S/Z (22)  1905 32   Waffles and wafers 1905 32 05    With a water content exceeding 10 % by weight 9 + EA MAX 20,7 + AD F/M (22)     Other     Completely or partially coated or covered with chocolate or other preparations containing cocoa 1905 32 11      In immediate packings of a net content not exceeding 85 g 9 + EA MAX 24,2 + AD S/Z (22)  1905 32 19      Other 9 + EA MAX 24,2 + AD S/Z (22)      Other 1905 32 91      Salted, whether or not filled 9 + EA MAX 20,7 + AD F/M (22)  1905 32 99      Other 9 + EA MAX 24,2 + AD S/Z (22)  1905 40  Rusks, toasted bread and similar toasted products 1905 40 10   Rusks 9,7 + EA (22)  1905 40 90   Other 9,7 + EA (22)  1905 90  Other 1905 90 10   Matzos 3,8 + 15,9  ¬/100 kg/net  1905 90 20   Communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products 4,5 + 60,5  ¬/100 kg/net (10)    Other 1905 90 30    Bread, not containing added honey, eggs, cheese or fruit, and containing by weight in the dry matter state not more than 5 % of sugars and not more than 5 % of fat 9,7 + EA (22)  1905 90 45    Biscuits 9 + EA MAX 20,7 + AD F/M (22)  1905 90 55    Extruded or expanded products, savoury or salted 9 + EA MAX 20,7 + AD F/M (22)     Other 1905 90 60     With added sweetening matter 9 + EA MAX 24,2 + AD S/Z (22)  1905 90 90     Other 9 + EA MAX 20,7 + AD F/M (22)  CHAPTER 20 PREPARATIONS OF VEGETABLES, FRUIT, NUTS OR OTHER PARTS OF PLANTS Notes 1. This chapter does not cover: (a) vegetables, fruit or nuts, prepared or preserved by the processes specified in Chapter 7, 8 or 11; (b) food preparations containing more than 20 % by weight of sausage, meat, meat offal, blood, fish or crustaceans, molluscs or other aquatic invertebrates, or any combination thereof (Chapter 16); (c) bakers' wares and other products of heading 1905; or (d) homogenised composite food preparations of heading 2104. 2. Headings 2007 and 2008 do not apply to fruit jellies, fruit pastes, sugar-coated almonds or the like in the form of sugar confectionery (heading 1704) or chocolate confectionery (heading 1806). 3. Headings 2001, 2004 and 2005 cover, as the case may be, only those products of Chapter 7 or of heading 1105 or 1106 (other than flour, meal and powder of the products of Chapter 8) which have been prepared or preserved by processes other than those referred to in note 1(a). 4. Tomato juice, the dry weight content of which is 7 % or more, is to be classified in heading 2002. 5. For the purposes of heading 2007, the expression obtained by cooking means obtained by heat treatment at atmospheric pressure or under reduced pressure to increase the viscosity of a product through reduction of water content or other means. 6. For the purposes of heading 2009, the expression juices, unfermented and not containing added spirit means juices of an alcoholic strength by volume (see note 2 to Chapter 22) not exceeding 0,5 % vol. Subheading notes 1. For the purposes of subheading 2005 10, the expression homogenised vegetables means preparations of vegetables, finely homogenised, put up for retail sale as infant food or for dietetic purposes, in containers of a net weight content not exceeding 250 g. For the application of this definition, no account is to be taken of small quantities of any ingredients which may have been added to the preparation for seasoning, preservation or other purposes. These preparations may contain a small quantity of visible pieces of vegetables. Subheading 2005 10 takes precedence over all other subheadings of heading 2005. 2. For the purposes of subheading 2007 10, the expression homogenised preparations means preparations of fruit, finely homogenised, put up for retail sale as infant food or for dietetic purposes, in containers of a net weight content not exceeding 250 g. For the application of this definition, no account is to be taken of small quantities of any ingredients which may have been added to the preparation for seasoning, preservation or other purposes. These preparations may contain a small quantity of visible pieces of fruit. Subheading 2007 10 takes precedence over all other subheadings of heading 2007. 3. For the purposes of subheadings 2009 12, 2009 21, 2009 31, 2009 41, 2009 61 and 2009 71, the expression Brix value means the direct reading of degrees Brix obtained from a Brix hydrometer or of refractive index expressed in terms of percentage sucrose content obtained from a refractometer, at a temperature of 20 °C or corrected for 20 °C if the reading is made at a different temperature. Additional notes 1. For the purposes of heading 2001, vegetables, fruit, nuts and other edible parts of plants prepared or preserved by vinegar or acetic acid must have a content of free, volatile acid of 0,5 % by weight or more, expressed as acetic acid. In addition, mushrooms of subheading 2001 90 50 should not have a salt content exceeding 2,5 % by weight. 2. (a) The content of various sugars expressed as sucrose (sugar content) of the products classified in this chapter corresponds to the figure indicated by a refractometer (used in accordance with the method prescribed in the Annex to Regulation (EEC) No 558/93) at a temperature of 20 °C and multiplied by the factor:  0,93 in respect of products of subheadings 2008 20 to 2008 80, 2008 92 and 2008 99, or  0,95 in respect of products of the other headings. (b) The expression Brix value, mentioned in the subheadings of heading 2009, corresponds to the figure indicated by a refractometer (used in accordance with the method prescribed in the Annex to Regulation (EEC) No 558/93) at a temperature of 20 °C. 3. The products of subheadings 2008 20 to 2008 80, 2008 92 and 2008 99 shall be considered as containing added sugar when the sugar content thereof exceeds by weight the percentages given hereunder, according to the kind of fruit or edible part of plant concerned:  pineapples and grapes: 13 %,  other fruits, including mixtures of fruit, and other edible parts of plants: 9 %. 4. For the purposes of subheadings 2008 30 11 to 2008 30 39, 2008 40 11 to 2008 40 39, 2008 50 11 to 2008 50 59, 2008 60 11 to 2008 60 39, 2008 70 11 to 2008 70 59, 2008 80 11 to 2008 80 39, 2008 92 12 to 2008 92 38 and 2008 99 11 to 2008 99 40, the following expressions shall have the meanings hereby assigned to them:  actual alcoholic strength by mass: the number of kilograms of pure alcohol contained in 100 kg of the product,  % mas: the symbol for alcoholic strength by mass. 5. The following shall be applied to the products as they are presented: (a) the added sugar content of products of heading 2009 corresponds to the sugar content less the figures given hereunder, according to the kind of juice concerned:  lemon or tomato juice: 3,  grape juice: 15,  other fruit or vegetable juices, including mixtures of juices: 13. (b) the fruit juices with added sugar, of a Brix value not exceeding 67 and containing less than 50 % by weight of fruit juice lose their original character of fruit juices of heading 2009. Item (b) shall not apply to concentrated natural fruit juices. Consequently, concentrated natural fruit juices are not excluded from heading 2009. 6. For the purposes of subheadings 2009 69 51 and 2009 69 71, concentrated grape juice (including grape must) means grape juice (including grape must) for which the figure indicated by a refractometer (used in accordance with the method prescribed in the Annex to Regulation (EEC) No 558/93) at a temperature of 20 °C is not less than 50,9 %. 7. For the purposes of subheadings 2001 90 91, 2006 00 35, 2006 00 91, 2007 10 91, 2007 99 93, 2008 19 11, 2008 19 91, 2008 92 12, 2008 92 16, 2008 92 32, 2008 92 36, 2008 92 51, 2008 92 72, 2008 92 76, 2008 92 92, 2008 92 94, 2008 92 97, 2008 99 24, 2008 99 31, 2008 99 36, 2008 99 38, 2008 99 48, 2008 99 63, 2009 80 34, 2009 80 36, 2009 80 73, 2009 80 85, 2009 80 88, 2009 80 97, 2009 90 92, 2009 90 95 and 2009 90 97, tropical fruit means guavas, mangoes, mangosteens, papaws (papayas), tamarinds, cashew apples, lychees, jackfruit, sapodillo plums, passion fruit, carambola and pitahaya. 8. For the purposes of subheadings 2001 90 91, 2006 00 35, 2006 00 91, 2007 99 93, 2008 19 11, 2008 19 91, 2008 92 12, 2008 92 16, 2008 92 32, 2008 92 36, 2008 92 51, 2008 92 72, 2008 92 76, 2008 92 92, 2008 92 94 and 2008 92 97, tropical nuts means coconuts, cashew nuts, Brazil nuts, areca (or betel), cola and macadamia nuts. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 2001 Vegetables, fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid 2001 10 00  Cucumbers and gherkins 17,6 kg/net eda 2001 90  Other 2001 90 10   Mango chutney Free  2001 90 20   Fruit of the genus Capsicum other than sweet peppers or pimentos 5  2001 90 30   Sweetcorn (Zea mays var. saccharata) 5,1 + 9,4  ¬/100 kg/net (34)  2001 90 40   Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch 8,3 + 3,8  ¬/100 kg/net (34)  2001 90 50   Mushrooms 16  2001 90 60   Palm hearts 10  2001 90 65   Olives 16  2001 90 70   Sweet peppers 16  2001 90 91   Tropical fruit and tropical nuts 10  2001 90 97   Other 16  2002 Tomatoes prepared or preserved otherwise than by vinegar or acetic acid 2002 10  Tomatoes, whole or in pieces 2002 10 10   Peeled 14,4  2002 10 90   Other 14,4  2002 90  Other   With a dry matter content of less than 12 % by weight 2002 90 11    In immediate packings of a net content exceeding 1 kg 14,4  2002 90 19    In immediate packings of a net content not exceeding 1 kg 14,4    With a dry matter content of not less than 12 % but not more than 30 % by weight 2002 90 31    In immediate packings of a net content exceeding 1 kg 14,4  2002 90 39    In immediate packings of a net content not exceeding 1 kg 14,4    With a dry matter content of more than 30 % by weight 2002 90 91    In immediate packings of a net content exceeding 1 kg 14,4  2002 90 99    In immediate packings of a net content not exceeding 1 kg 14,4  2003 Mushrooms and truffles, prepared or preserved otherwise than by vinegar or acetic acid 2003 10  Mushrooms of the genus Agaricus 2003 10 20   Provisionally preserved, completely cooked 18,4 + 191  ¬/100 kg/net eda (10) kg/net eda 2003 10 30   Other 18,4 + 222  ¬/100 kg/net eda (10) kg/net eda 2003 20 00  Truffles 14,4  2003 90 00  Other 18,4  2004 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen, other than products of heading 2006 2004 10  Potatoes 2004 10 10   Cooked, not otherwise prepared 14,4    Other 2004 10 91    In the form of flour, meal or flakes 7,6 + EA (22)  2004 10 99    Other 17,6  2004 90  Other vegetables and mixtures of vegetables 2004 90 10   Sweetcorn (Zea mays var. saccharata) 5,1 + 9,4  ¬/100 kg/net (34)  2004 90 30   Sauerkraut, capers and olives 16  2004 90 50   Peas (Pisum sativum) and immature beans of the species Phaseolus spp., in pod 19,2    Other, including mixtures 2004 90 91    Onions, cooked, not otherwise prepared 14,4  2004 90 98    Other 17,6  2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen, other than products of heading 2006 2005 10 00  Homogenised vegetables 17,6  2005 20  Potatoes 2005 20 10   In the form of flour, meal or flakes 8,8 + EA (22)    Other 2005 20 20    Thin slices, fried or baked, whether or not salted or flavoured, in airtight packings, suitable for immediate consumption 14,1  2005 20 80    Other 14,1  2005 40 00  Peas (Pisum sativum) 19,2   Beans (Vigna spp., Phaseolus spp.) 2005 51 00   Beans, shelled 17,6  2005 59 00   Other 19,2  2005 60 00  Asparagus 17,6  2005 70 00  Olives 12,8 kg/net eda 2005 80 00  Sweetcorn (Zea mays var. saccharata) 5,1 + 9,4  ¬/100 kg/net (34)   Other vegetables and mixtures of vegetables 2005 91 00   Bamboo shoots 17,6  2005 99   Other 2005 99 10    Fruit of the genus Capsicum, other than sweet peppers or pimentos 6,4  2005 99 20    Capers 16  2005 99 30    Globe artichokes 17,6  2005 99 40    Carrots 17,6  2005 99 50    Mixtures of vegetables 17,6  2005 99 60    Sauerkraut 16  2005 99 90    Other 17,6  2006 00 Vegetables, fruit, nuts, fruit-peel and other parts of plants, preserved by sugar (drained, glacÃ © or crystallised) 2006 00 10  Ginger Free   Other   With a sugar content exceeding 13 % by weight 2006 00 31    Cherries 20 + 23,9  ¬/100 kg/net  2006 00 35    Tropical fruit and tropical nuts 12,5 + 15  ¬/100 kg/net  2006 00 38    Other 20 + 23,9  ¬/100 kg/net    Other 2006 00 91    Tropical fruit and tropical nuts 12,5  2006 00 99    Other 20  2007 Jams, fruit jellies, marmalades, fruit or nut purÃ ©e and fruit or nut pastes, obtained by cooking, whether or not containing added sugar or other sweetening matter 2007 10  Homogenised preparations 2007 10 10   With a sugar content exceeding 13 % by weight 24 + 4,2  ¬/100 kg/net    Other 2007 10 91    Of tropical fruit 15  2007 10 99    Other 24   Other 2007 91   Citrus fruit 2007 91 10    With a sugar content exceeding 30 % by weight 20 + 23  ¬/100 kg/net  2007 91 30    With a sugar content exceeding 13 % but not exceeding 30 % by weight 20 + 4,2  ¬/100 kg/net  2007 91 90    Other 21,6  2007 99   Other    With a sugar content exceeding 30 % by weight 2007 99 10     Plum purÃ ©e and paste and prune purÃ ©e and paste, in immediate packings of a net content exceeding 100 kg, for industrial processing (12) 22,4  2007 99 20     Chestnut purÃ ©e and paste 24 + 19,7  ¬/100 kg/net      Other 2007 99 31      Of cherries 24 + 23  ¬/100 kg/net  2007 99 33      Of strawberries 24 + 23  ¬/100 kg/net  2007 99 35      Of raspberries 24 + 23  ¬/100 kg/net  2007 99 39      Other 24 + 23  ¬/100 kg/net  2007 99 50    With a sugar content exceeding 13 % but not exceeding 30 % by weight 24 + 4,2  ¬/100 kg/net     Other 2007 99 93     Of tropical fruit and tropical nuts 15  2007 99 97     Other 24  2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included  Nuts, groundnuts and other seeds, whether or not mixed together 2008 11   Groundnuts 2008 11 10    Peanut butter 12,8     Other, in immediate packings of a net content 2008 11 91     Exceeding 1 kg 11,2      Not exceeding 1 kg 2008 11 96      Roasted 12  2008 11 98      Other 12,8  2008 19   Other, including mixtures    In immediate packings of a net content exceeding 1 kg 2008 19 11     Tropical nuts; mixtures containing 50 % or more by weight of tropical nuts and tropical fruit 7      Other 2008 19 13      Roasted almonds and pistachios 9  2008 19 19      Other 11,2     In immediate packings of a net content not exceeding 1 kg 2008 19 91     Tropical nuts; mixtures containing by weight 50 % or more of tropical nuts and tropical fruit 8      Other      Roasted nuts 2008 19 93       Almonds and pistachios 10,2  2008 19 95       Other 12  2008 19 99      Other 12,8  2008 20  Pineapples   Containing added spirit    In immediate packings of a net content exceeding 1 kg 2008 20 11     With a sugar content exceeding 17 % by weight 25,6 + 2,5  ¬/100 kg/net (10)  2008 20 19     Other 25,6 (10)     In immediate packings of a net content not exceeding 1 kg 2008 20 31     With a sugar content exceeding 19 % by weight 25,6 + 2,5  ¬/100 kg/net (10)  2008 20 39     Other 25,6 (10)    Not containing added spirit    Containing added sugar, in immediate packings of a net content exceeding 1 kg 2008 20 51     With a sugar content exceeding 17 % by weight 19,2  2008 20 59     Other 17,6     Containing added sugar, in immediate packings of a net content not exceeding 1 kg 2008 20 71     With a sugar content exceeding 19 % by weight 20,8 (10)  2008 20 79     Other 19,2  2008 20 90    Not containing added sugar 18,4  2008 30  Citrus fruit   Containing added spirit    With a sugar content exceeding 9 % by weight 2008 30 11     Of an actual alcoholic strength by mass not exceeding 11,85 % mas 25,6 (10)  2008 30 19     Other 25,6 + 4,2  ¬/100 kg/net (10)     Other 2008 30 31     Of an actual alcoholic strength by mass not exceeding 11,85 % mas 24 (10)  2008 30 39     Other 25,6 (10)    Not containing added spirit    Containing added sugar, in immediate packings of a net content exceeding 1 kg 2008 30 51     Grapefruit segments, including pomelos 15,2  2008 30 55     Mandarins (including tangerines and satsumas); clementines, wilkings and other similar citrus hybrids 18,4  2008 30 59     Other 17,6     Containing added sugar, in immediate packings of a net content not exceeding 1 kg 2008 30 71     Grapefruit segments, including pomelos 15,2  2008 30 75     Mandarins (including tangerines and satsumas); clementines, wilkings and other similar citrus hybrids 17,6  2008 30 79     Other 20,8 (10)  2008 30 90    Not containing added sugar 18,4  2008 40  Pears   Containing added spirit    In immediate packings of a net content exceeding 1 kg     With a sugar content exceeding 13 % by weight 2008 40 11      Of an actual alcoholic strength by mass not exceeding 11,85 % mas 25,6 (10)  2008 40 19      Other 25,6 + 4,2  ¬/100 kg/net (10)      Other 2008 40 21      Of an actual alcoholic strength by mass not exceeding 11,85 % mas 24 (10)  2008 40 29      Other 25,6 (10)     In immediate packings of a net content not exceeding 1 kg 2008 40 31     With a sugar content exceeding 15 % by weight 25,6 + 4,2  ¬/100 kg/net (10)  2008 40 39     Other 25,6 (10)    Not containing added spirit    Containing added sugar, in immediate packings of a net content exceeding 1 kg 2008 40 51     With a sugar content exceeding 13 % by weight 17,6  2008 40 59     Other 16     Containing added sugar, in immediate packings of a net content not exceeding 1 kg 2008 40 71     With a sugar content exceeding 15 % by weight 19,2  2008 40 79     Other 17,6  2008 40 90    Not containing added sugar 16,8  2008 50  Apricots   Containing added spirit    In immediate packings of a net content exceeding 1 kg     With a sugar content exceeding 13 % by weight 2008 50 11      Of an actual alcoholic strength by mass not exceeding 11,85 % mas 25,6 (10)  2008 50 19      Other 25,6 + 4,2  ¬/100 kg/net (10)      Other 2008 50 31      Of an actual alcoholic strength by mass not exceeding 11,85 % mas 24 (10)  2008 50 39      Other 25,6 (10)     In immediate packings of a net content not exceeding 1 kg 2008 50 51     With a sugar content exceeding 15 % by weight 25,6 + 4,2  ¬/100 kg/net (10)  2008 50 59     Other 25,6 (10)    Not containing added spirit    Containing added sugar, in immediate packings of a net content exceeding 1 kg 2008 50 61     With a sugar content exceeding 13 % by weight 19,2  2008 50 69     Other 17,6     Containing added sugar, in immediate packings of a net content not exceeding 1 kg 2008 50 71     With a sugar content exceeding 15 % by weight 20,8 (10)  2008 50 79     Other 19,2     Not containing added sugar, in immediate packings of a net content 2008 50 92     Of 5 kg or more 13,6  2008 50 94     Of 4,5 kg or more but less than 5 kg 18,4 (60)  2008 50 99     Of less than 4,5 kg 18,4  2008 60  Cherries   Containing added spirit    With a sugar content exceeding 9 % by weight 2008 60 11     Of an actual alcoholic strength by mass not exceeding 11,85 % mas 25,6 (10)  2008 60 19     Other 25,6 + 4,2  ¬/100 kg/net (10)     Other 2008 60 31     Of an actual alcoholic strength by mass not exceeding 11,85 % mas 24 (10)  2008 60 39     Other 25,6 (10)    Not containing added spirit    Containing added sugar, in immediate packings of a net content 2008 60 50     Exceeding 1 kg 17,6  2008 60 60     Not exceeding 1 kg 20,8 (10)     Not containing added sugar, in immediate packings of a net content 2008 60 70     Of 4,5 kg or more 18,4  2008 60 90     Of less than 4,5 kg 18,4  2008 70  Peaches, including nectarines   Containing added spirit    In immediate packings of a net content exceeding 1 kg     With a sugar content exceeding 13 % by weight 2008 70 11      Of an actual alcoholic strength by mass not exceeding 11,85 % mas 25,6 (10)  2008 70 19      Other 25,6 + 4,2  ¬/100 kg/net (10)      Other 2008 70 31      Of an actual alcoholic strength by mass not exceeding 11,85 % mas 24 (10)  2008 70 39      Other 25,6 (10)     In immediate packings of a net content not exceeding 1 kg 2008 70 51     With a sugar content exceeding 15 % by weight 25,6 + 4,2  ¬/100 kg/net (10)  2008 70 59     Other 25,6 (10)    Not containing added spirit    Containing added sugar, in immediate packings of a net content exceeding 1 kg 2008 70 61     With a sugar content exceeding 13 % by weight 19,2  2008 70 69     Other 17,6     Containing added sugar, in immediate packings of a net content not exceeding 1 kg 2008 70 71     With a sugar content exceeding 15 % by weight 19,2  2008 70 79     Other 17,6     Not containing added sugar, in immediate packings of a net content 2008 70 92     Of 5 kg or more 15,2  2008 70 98     Of less than 5 kg 18,4  2008 80  Strawberries   Containing added spirit    With a sugar content exceeding 9 % by weight 2008 80 11     Of an actual alcoholic strength by mass not exceeding 11,85 % mas 25,6 (10)  2008 80 19     Other 25,6 + 4,2  ¬/100 kg/net (10)     Other 2008 80 31     Of an actual alcoholic strength by mass not exceeding 11,85 % mas 24 (10)  2008 80 39     Other 25,6 (10)    Not containing added spirit 2008 80 50    Containing added sugar, in immediate packings of a net content exceeding 1 kg 17,6  2008 80 70    Containing added sugar, in immediate packings of a net content not exceeding 1 kg 20,8 (10)  2008 80 90    Not containing added sugar 18,4   Other, including mixtures other than those of subheading 2008 19 2008 91 00   Palm hearts 10  2008 92   Mixtures    Containing added spirit     With a sugar content exceeding 9 % by weight      Of an actual alcoholic strength by mass not exceeding 11,85 % mas 2008 92 12       Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 16  2008 92 14       Other 25,6       Other 2008 92 16       Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 16 + 2,6  ¬/100 kg/net  2008 92 18       Other 25,6 + 4,2  ¬/100 kg/net      Other      Of an actual alcoholic strength by mass not exceeding 11,85 % mas 2008 92 32       Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 15  2008 92 34       Other 24       Other 2008 92 36       Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 16  2008 92 38       Other 25,6     Not containing added spirit     Containing added sugar      In immediate packings of a net content exceeding 1 kg 2008 92 51       Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 11  2008 92 59       Other 17,6       Other       Mixtures of fruit in which no single fruit exceeds 50 % of the total weight of the fruits 2008 92 72        Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 8,5  2008 92 74        Other 13,6        Other 2008 92 76        Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 12  2008 92 78        Other 19,2      Not containing added sugar, in immediate packings of a net content      Of 5 kg or more 2008 92 92       Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 11,5  2008 92 93       Other 18,4       Of 4,5 kg or more but less than 5 kg 2008 92 94       Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 11,5  2008 92 96       Other 18,4       Of less than 4,5 kg 2008 92 97       Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 11,5  2008 92 98       Other 18,4  2008 99   Other    Containing added spirit     Ginger 2008 99 11      Of an actual alcoholic strength by mass not exceeding 11,85 % mas 10  2008 99 19      Other 16      Grapes 2008 99 21      With a sugar content exceeding 13 % by weight 25,6 + 3,8  ¬/100 kg/net  2008 99 23      Other 25,6      Other      With a sugar content exceeding 9 % by weight       Of an actual alcoholic strength by mass not exceeding 11,85 % mas 2008 99 24        Tropical fruit 16  2008 99 28        Other 25,6        Other 2008 99 31        Tropical fruit 16 + 2,6  ¬/100 kg/net  2008 99 34        Other 25,6 + 4,2  ¬/100 kg/net       Other       Of an actual alcoholic strength by mass not exceeding 11,85 % mas 2008 99 36        Tropical fruit 15  2008 99 37        Other 24        Other 2008 99 38        Tropical fruit 16  2008 99 40        Other 25,6     Not containing added spirit     Containing added sugar, in immediate packings of a net content exceeding 1 kg 2008 99 41      Ginger Free  2008 99 43      Grapes 19,2  2008 99 45      Plums and prunes 17,6  2008 99 48      Tropical fruit 11  2008 99 49      Other 17,6      Containing added sugar, in immediate packings of a net content not exceeding 1 kg 2008 99 51      Ginger Free  2008 99 63      Tropical fruit 13  2008 99 67      Other 20,8      Not containing added sugar      Plums and prunes, in immediate packings of a net content 2008 99 72       Of 5 kg or more 15,2  2008 99 78       Of less than 5 kg 18,4  2008 99 85      Maize (corn), other than sweetcorn (Zea mays var. saccharata) 5,1 + 9,4  ¬/100 kg/net (34)  2008 99 91      Yams, sweet potatoes and similar edible parts of plants, containing 5 % or more by weight of starch 8,3 + 3,8  ¬/100 kg/net (34)  2008 99 99      Other 18,4  2009 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter  Orange juice 2009 11   Frozen    Of a Brix value exceeding 67 2009 11 11     Of a value not exceeding  ¬ 30 per 100 kg net weight 33,6 + 20,6  ¬/100 kg/net (10)  2009 11 19     Other 33,6 (10)     Of a Brix value not exceeding 67 2009 11 91     Of a value not exceeding  ¬ 30 per 100 kg net weight and with an added sugar content exceeding 30 % by weight 15,2 + 20,6  ¬/100 kg/net  2009 11 99     Other 15,2 (10)  2009 12 00   Not frozen, of a Brix value not exceeding 20 12,2  2009 19   Other    Of a Brix value exceeding 67 2009 19 11     Of a value not exceeding  ¬ 30 per 100 kg net weight 33,6 + 20,6  ¬/100 kg/net (10)  2009 19 19     Other 33,6 (10)     Of a Brix value exceeding 20 but not exceeding 67 2009 19 91     Of a value not exceeding  ¬ 30 per 100 kg net weight and with an added sugar content exceeding 30 % by weight 15,2 + 20,6  ¬/100 kg/net  2009 19 98     Other 12,2   Grapefruit (including pomelo) juice 2009 21 00   Of a Brix value not exceeding 20 12  2009 29   Other    Of a Brix value exceeding 67 2009 29 11     Of a value not exceeding  ¬ 30 per 100 kg net weight 33,6 + 20,6  ¬/100 kg/net (10)  2009 29 19     Other 33,6 (10)     Of a Brix value exceeding 20 but not exceeding 67 2009 29 91     Of a value not exceeding  ¬ 30 per 100 kg net weight and with an added sugar content exceeding 30 % by weight 12 + 20,6  ¬/100 kg/net  2009 29 99     Other 12   Juice of any other single citrus fruit 2009 31   Of a Brix value not exceeding 20    Of a value exceeding  ¬ 30 per 100 kg net weight 2009 31 11     Containing added sugar 14,4  2009 31 19     Not containing added sugar 15,2     Of a value not exceeding  ¬ 30 per 100 kg net weight     Lemon juice 2009 31 51      Containing added sugar 14,4  2009 31 59      Not containing added sugar 15,2      Other citrus fruit juices 2009 31 91      Containing added sugar 14,4  2009 31 99      Not containing added sugar 15,2  2009 39   Other    Of a Brix value exceeding 67 2009 39 11     Of a value not exceeding  ¬ 30 per 100 kg net weight 33,6 + 20,6  ¬/100 kg/net (10)  2009 39 19     Other 33,6 (10)     Of a Brix value exceeding 20 but not exceeding 67     Of a value exceeding  ¬ 30 per 100 kg net weight 2009 39 31      Containing added sugar 14,4  2009 39 39      Not containing added sugar 15,2      Of a value not exceeding  ¬ 30 per 100 kg net weight      Lemon juice 2009 39 51       With an added sugar content exceeding 30 % by weight 14,4 + 20,6  ¬/100 kg/net  2009 39 55       With an added sugar content not exceeding 30 % by weight 14,4  2009 39 59       Not containing added sugar 15,2       Other citrus fruit juices 2009 39 91       With an added sugar content exceeding 30 % by weight 14,4 + 20,6  ¬/100 kg/net  2009 39 95       With an added sugar content not exceeding 30 % by weight 14,4  2009 39 99       Not containing added sugar 15,2   Pineapple juice 2009 41   Of a Brix value not exceeding 20 2009 41 10    Of a value exceeding  ¬ 30 per 100 kg net weight, containing added sugar 15,2     Other 2009 41 91     Containing added sugar 15,2  2009 41 99     Not containing added sugar 16  2009 49   Other    Of a Brix value exceeding 67 2009 49 11     Of a value not exceeding  ¬ 30 per 100 kg net weight 33,6 + 20,6  ¬/100 kg/net (10)  2009 49 19     Other 33,6 (10)     Of a Brix value exceeding 20 but not exceeding 67 2009 49 30     Of a value exceeding  ¬ 30 per 100 kg net weight, containing added sugar 15,2      Other 2009 49 91      With an added sugar content exceeding 30 % by weight 15,2 + 20,6  ¬/100 kg/net  2009 49 93      With an added sugar content not exceeding 30 % by weight 15,2  2009 49 99      Not containing added sugar 16  2009 50  Tomato juice 2009 50 10   Containing added sugar 16  2009 50 90   Other 16,8   Grape juice (including grape must) 2009 61   Of a Brix value not exceeding 30 2009 61 10    Of a value exceeding  ¬ 18 per 100 kg net weight (33)  2009 61 90    Of a value not exceeding  ¬ 18 per 100 kg net weight 22,4 + 27  ¬/hl (10)  2009 69   Other    Of a Brix value exceeding 67 2009 69 11     Of a value not exceeding  ¬ 22 per 100 kg net weight 40 + 121  ¬/hl + 20,6  ¬/100 kg/net (10)  2009 69 19     Other (33)     Of a Brix value exceeding 30 but not exceeding 67     Of a value exceeding  ¬ 18 per 100 kg net weight 2009 69 51      Concentrated (33)  2009 69 59      Other (33)      Of a value not exceeding  ¬ 18 per 100 kg net weight      With an added sugar content exceeding 30 % by weight 2009 69 71       Concentrated 22,4 + 131  ¬/hl + 20,6  ¬/100 kg/net  2009 69 79       Other 22,4 + 27  ¬/hl + 20,6  ¬/100 kg/net  2009 69 90      Other 22,4 + 27  ¬/hl (10)   Apple juice 2009 71   Of a Brix value not exceeding 20 2009 71 20    Containing added sugar 18  2009 71 99    Not containing added sugar 18  2009 79   Other    Of a Brix value exceeding 67 2009 79 11     Of a value not exceeding  ¬ 22 per 100 kg net weight 30 + 18,4  ¬/100 kg/net (10)  2009 79 19     Other 30 (10)     Of a Brix value exceeding 20 but not exceeding 67 2009 79 30     Of a value exceeding  ¬ 18 per 100 kg net weight, containing added sugar 18      Other 2009 79 91      With an added sugar content exceeding 30 % by weight 18 + 19,3  ¬/100 kg/net  2009 79 93      With an added sugar content not exceeding 30 % by weight 18  2009 79 99      Not containing added sugar 18  2009 80  Juice of any other single fruit or vegetable   Of a Brix value exceeding 67    Pear juice 2009 80 11     Of a value not exceeding  ¬ 22 per 100 kg net weight 33,6 + 20,6  ¬/100 kg/net (10)  2009 80 19     Other 33,6 (10)     Other     Of a value not exceeding  ¬ 30 per 100 kg net weight 2009 80 34      Juices of tropical fruit 21 + 12,9  ¬/100 kg/net (10)  2009 80 35      Other 33,6 + 20,6  ¬/100 kg/net (10)      Other 2009 80 36      Juices of tropical fruit 21 (10)  2009 80 38      Other 33,6 (10)    Of a Brix value not exceeding 67    Pear juice 2009 80 50     Of a value exceeding  ¬ 18 per 100 kg net weight, containing added sugar 19,2      Other 2009 80 61      With an added sugar content exceeding 30 % by weight 19,2 + 20,6  ¬/100 kg/net  2009 80 63      With an added sugar content not exceeding 30 % by weight 19,2  2009 80 69      Not containing added sugar 20     Other     Of a value exceeding  ¬ 30 per 100 kg net weight, containing added sugar 2009 80 71      Cherry juice 16,8  2009 80 73      Juices of tropical fruit 10,5  2009 80 79      Other 16,8      Other      With an added sugar content exceeding 30 % by weight 2009 80 85       Juices of tropical fruit 10,5 + 12,9  ¬/100 kg/net  2009 80 86       Other 16,8 + 20,6  ¬/100 kg/net       With an added sugar content not exceeding 30 % by weight 2009 80 88       Juices of tropical fruit 10,5  2009 80 89       Other 16,8       Not containing added sugar 2009 80 95       Juice of fruit of the species Vaccinium macrocarpon 14  2009 80 96       Cherry juice 17,6  2009 80 97       Juices of tropical fruit 11  2009 80 99       Other 17,6  2009 90  Mixtures of juices   Of a Brix value exceeding 67    Mixtures of apple and pear juice 2009 90 11     Of a value not exceeding  ¬ 22 per 100 kg net weight 33,6 + 20,6  ¬/100 kg/net (10)  2009 90 19     Other 33,6 (10)     Other 2009 90 21     Of a value not exceeding  ¬ 30 per 100 kg net weight 33,6 + 20,6  ¬/100 kg/net (10)  2009 90 29     Other 33,6 (10)    Of a Brix value not exceeding 67    Mixtures of apple and pear juice 2009 90 31     Of a value not exceeding  ¬ 18 per 100 kg net weight and with an added sugar content exceeding 30 % by weight 20 + 20,6  ¬/100 kg/net  2009 90 39     Other 20     Other     Of a value exceeding  ¬ 30 per 100 kg net weight      Mixtures of citrus fruit juices and pineapple juice 2009 90 41       Containing added sugar 15,2  2009 90 49       Other 16       Other 2009 90 51       Containing added sugar 16,8  2009 90 59       Other 17,6      Of a value not exceeding  ¬ 30 per 100 kg net weight      Mixtures of citrus fruit juices and pineapple juice 2009 90 71       With an added sugar content exceeding 30 % by weight 15,2 + 20,6  ¬/100 kg/net  2009 90 73       With an added sugar content not exceeding 30 % by weight 15,2  2009 90 79       Not containing added sugar 16       Other       With an added sugar content exceeding 30 % by weight 2009 90 92        Mixtures of juices of tropical fruit 10,5 + 12,9  ¬/100 kg/net  2009 90 94        Other 16,8 + 20,6  ¬/100 kg/net        With an added sugar content not exceeding 30 % by weight 2009 90 95        Mixtures of juices of tropical fruit 10,5  2009 90 96        Other 16,8        Not containing added sugar 2009 90 97        Mixtures of juices of tropical fruit 11  2009 90 98        Other 17,6  CHAPTER 21 MISCELLANEOUS EDIBLE PREPARATIONS Notes 1. This chapter does not cover: (a) mixed vegetables of heading 0712; (b) roasted coffee substitutes containing coffee in any proportion (heading 0901); (c) flavoured tea (heading 0902); (d) spices or other products of headings 0904 to 0910; (e) food preparations, other than the products described in heading 2103 or 2104, containing more than 20 % by weight of sausage, meat, meat offal, blood, fish or crustaceans, molluscs or other aquatic invertebrates, or any combination thereof (Chapter 16); (f) yeast put up as a medicament or other products of heading 3003 or 3004; or (g) prepared enzymes of heading 3507. 2. Extracts of the substitutes referred to in note 1(b) are to be classified in heading 2101. 3. For the purposes of heading 2104, the expression homogenised composite food preparations means preparations consisting of a finely homogenised mixture of two or more basic ingredients such as meat, fish, vegetables or fruit, put up for retail sale as infant food or for dietetic purposes, in containers of a net weight content not exceeding 250 g. For the application of this definition, no account is to be taken of small quantities of any ingredients which may be added to the mixture for seasoning, preservation or other purposes. Such preparations may contain a small quantity of visible pieces of ingredients. Additional notes 1. For the purposes of subheadings 2106 10 20 and 2106 90 92, the term starch also covers starch breakdown products. 2. For the purposes of subheading 2106 90 20, compound alcoholic preparations, other than those based on odoriferous substances, of a kind used for the manufacture of beverages means those preparations having an alcoholic strength by volume of more than 0,5 % vol. 3. For the purposes of subheading 2106 90 30, isoglucose means the product obtained from glucose or its polymers with a content by weight in the dry state of at least 10 % fructose. For the purposes of establishing the duty applicable to products of subheading 2106 90 30, the dry matter content is determined according to Article 42(3) of Regulation (EC) No 951/2006. 4. For the purposes of establishing the duty applicable to products of subheading 2106 90 59, the sucrose content, including other sugars expressed as sucrose, is determined by the method laid down in Article 42(2) of Regulation (EC) No 951/2006. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 2101 Extracts, essences and concentrates, of coffee, tea or matÃ © and preparations with a basis of these products or with a basis of coffee, tea or matÃ ©; roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof  Extracts, essences and concentrates, of coffee, and preparations with a basis of these extracts, essences or concentrates or with a basis of coffee 2101 11 00   Extracts, essences and concentrates 9  2101 12   Preparations with a basis of these extracts, essences or concentrates or with a basis of coffee 2101 12 92    Preparations with a basis of these extracts, essences or concentrates of coffee 11,5  2101 12 98    Other 9 + EA (22)  2101 20  Extracts, essences and concentrates, of tea or matÃ ©, and preparations with a basis of these extracts, essences or concentrates, or with a basis of tea or matÃ © 2101 20 20   Extracts, essences or concentrates 6    Preparations 2101 20 92    With a basis of extracts, essences or concentrates of tea or matÃ © 6  2101 20 98    Other 6,5 + EA (22)  2101 30  Roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof   Roasted chicory and other roasted coffee substitutes 2101 30 11    Roasted chicory 11,5  2101 30 19    Other 5,1 + 12,7  ¬/100 kg/net    Extracts, essences and concentrates of roasted chicory and other roasted coffee substitutes 2101 30 91    Of roasted chicory 14,1  2101 30 99    Other 10,8 + 22,7  ¬/100 kg/net  2102 Yeasts (active or inactive); other single-cell micro-organisms, dead (but not including vaccines of heading 3002); prepared baking powders 2102 10  Active yeasts 2102 10 10   Culture yeast 10,9    Bakers' yeast 2102 10 31    Dried 12 + 49,2  ¬/100 kg/net (61)  2102 10 39    Other 12 + 14,5  ¬/100 kg/net (61)  2102 10 90   Other 14,7  2102 20  Inactive yeasts; other single-cell micro-organisms, dead   Inactive yeasts 2102 20 11    In tablet, cube or similar form, or in immediate packings of a net content not exceeding 1 kg 8,3  2102 20 19    Other 5,1  2102 20 90   Other Free  2102 30 00  Prepared baking powders 6,1  2103 Sauces and preparations therefor; mixed condiments and mixed seasonings; mustard flour and meal and prepared mustard 2103 10 00  Soya sauce 7,7  2103 20 00  Tomato ketchup and other tomato sauces 10,2  2103 30  Mustard flour and meal and prepared mustard 2103 30 10   Mustard flour and meal Free  2103 30 90   Prepared mustard 9  2103 90  Other 2103 90 10   Mango chutney, liquid Free  2103 90 30   Aromatic bitters of an alcoholic strength by volume of 44,2 to 49,2 % vol containing from 1,5 to 6 % by weight of gentian, spices and various ingredients and from 4 to 10 % of sugar, in containers holding 0,5 litre or less Free l alc. 100 % 2103 90 90   Other 7,7  2104 Soups and broths and preparations therefor; homogenised composite food preparations 2104 10 00  Soups and broths and preparations therefor 11,5  2104 20 00  Homogenised composite food preparations 14,1  2105 00 Ice cream and other edible ice, whether or not containing cocoa 2105 00 10  Containing no milkfats or containing less than 3 % by weight of such fats 8,6 + 20,2  ¬/100 kg/net MAX 19,4 + 9,4  ¬/100 kg/net   Containing by weight of milkfats 2105 00 91   3 % or more but less than 7 % 8 + 38,5  ¬/100 kg/net MAX 18,1 + 7  ¬/100 kg/net  2105 00 99   7 % or more 7,9 + 54  ¬/100 kg/net MAX 17,8 + 6,9  ¬/100 kg/net  2106 Food preparations not elsewhere specified or included 2106 10  Protein concentrates and textured protein substances 2106 10 20   Containing no milkfats, sucrose, isoglucose, glucose or starch or containing, by weight, less than 1,5 % milkfat, 5 % sucrose or isoglucose, 5 % glucose or starch 12,8  2106 10 80   Other EA (22)  2106 90  Other 2106 90 20   Compound alcoholic preparations, other than those based on odoriferous substances, of a kind used for the manufacture of beverages 17,3 MIN 1  ¬/% vol/hl l alc. 100 %   Flavoured or coloured sugar syrups 2106 90 30    Isoglucose syrups 42,7  ¬/100 kg/net mas     Other 2106 90 51     Lactose syrup 14  ¬/100 kg/net  2106 90 55     Glucose syrup and maltodextrine syrup 20  ¬/100 kg/net  2106 90 59     Other 0,4  ¬/100 kg/net (59)    Other 2106 90 92    Containing no milkfats, sucrose, isoglucose, glucose or starch or containing, by weight, less than 1,5 % milkfat, 5 % sucrose or isoglucose, 5 % glucose or starch 12,8  2106 90 98    Other 9 + EA (10) (22)  CHAPTER 22 BEVERAGES, SPIRITS AND VINEGAR Notes 1. This chapter does not cover: (a) products of this chapter (other than those of heading 2209) prepared for culinary purposes and thereby rendered unsuitable for consumption as beverages (generally, heading 2103); (b) sea water (heading 2501); (c) distilled or conductivity water or water of similar purity (heading 2853); (d) acetic acid of a concentration exceeding 10 % by weight of acetic acid (heading 2915); (e) medicaments of heading 3003 or 3004; or (f) perfumery or toilet preparations (Chapter 33). 2. For the purposes of this chapter and of Chapters 20 and 21, the alcoholic strength by volume shall be determined at a temperature of 20 °C. 3. For the purposes of heading 2202, the term non-alcoholic beverages means beverages of an alcoholic strength by volume not exceeding 0,5 % vol. Alcoholic beverages are classified in headings 2203 to 2206 or heading 2208 as appropriate. Subheading note 1. For the purposes of subheading 2204 10, the expression sparkling wine means wine which, when kept at a temperature of 20 °C in closed containers, has an excess pressure of not less than 3 bar. Additional notes 1. Subheading 2202 10 00 covers waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured, providing they are for direct consumption as a beverage. 2. For the purposes of headings 2204 and 2205 and subheading 2206 00 10: (a) actual alcoholic strength by volume means the number of volumes of pure alcohol contained at a temperature of 20 °C in 100 volumes of the product at that temperature; (b) potential alcoholic strength by volume means the number of volumes of pure alcohol at a temperature of 20 °C capable of being produced by total fermentation of the sugars contained in 100 volumes of the product at that temperature; (c) total alcoholic strength by volume means the sum of the actual and potential alcoholic strengths; (d) natural alcoholic strength by volume means the total alcoholic strength by volume of a product before any enrichment; (e) % vol is the symbol for alcoholic strength by volume. 3. For the purposes of subheading 2204 30 10, grape must in fermentation means the product derived from the fermentation of grape must, having an actual alcoholic strength by volume of more than 1 % vol and less than three-fifths of its total alcoholic strength by volume. 4. For the purposes of subheadings 2204 21 and 2204 29: A. total dry extract means the content in grams per litre of all the substances in a product which, under given physical conditions, do not volatilise. The total dry extract must be determined with the densimeter at 20 °C; B. (a) the presence in the products of subheadings 2204 21 11 to 2204 21 98 and 2204 29 11 to 2204 29 98 of the quantities of total dry extract per litre indicated in 1, 2, 3 and 4 below does not affect their classification: 1. products of an actual alcoholic strength by volume of not more than 13 % vol: 90 g or less of total extract per litre; 2. products of an actual alcoholic strength by volume of more than 13 % vol but not more than 15 % vol: 130 g or less of total dry extract per litre; 3. products of an actual alcoholic strength by volume of more than 15 % vol but not more than 18 % vol: 130 g or less of total dry extract per litre; 4. products of an actual alcoholic strength by volume of more than 18 % vol but not more than 22 % vol: 330 g or less of total dry extract per litre. Products with a total dry extract exceeding the maximum quantity shown above in each category are to be classified in the next following category, except that if the total dry extract exceeds 330 g/l the products are to be classified in subheadings 2204 21 98 and 2204 29 98; (b) the above rules do not apply to products of subheadings 2204 21 23 and 2204 29 11. 5. Subheadings 2204 21 11 to 2204 21 98 and 2204 29 11 to 2204 29 98 shall be taken to include: (a) grape must with fermentation arrested by the addition of alcohol, that is to say, a product:  having an actual alcoholic strength by volume of not less than 12 % vol but less than 15 % vol, and  obtained by the addition to unfermented grape must having a natural alcoholic strength by volume of not less than 8,5 % vol of a product derived from the distillation of wine; (b) wine fortified for distillation, that is to say, a product:  having an actual alcoholic strength by volume of not less than 18 % vol but not more than 24 % vol,  obtained exclusively by the addition to wine containing no residual sugar of an unrectified product derived from the distillation of wine and having a maximum actual alcoholic strength by volume of 86 % vol, and  having a maximum volatile acidity of 1,5 g/l, expressed as acetic acid; (c) liqueur wine, that is to say, a product:  having a total alcoholic strength by volume of not less than 17,5 % vol and an actual alcoholic strength by volume of not less than 15 % vol but not more than 22 % vol, and  obtained from grape must or wine, which must come from vine varieties approved in the third country of origin for the production of liqueur wine and have a minimum natural alcoholic strength by volume of 12 % vol,  by freezing, or  by the addition during or after fermentation:  of a product derived from the distillation of wine, or  of concentrated grape must or, in the case of certain liqueur wines with a designation of origin or with a geographical indication appearing on the list set out in Regulation (EC) No 607/2009 (OJ L 193, 24.7.2009, p. 60) and for which such practice is traditional, of grape must concentrated by direct heat, which, apart from this operation, corresponds to the definition of concentrated grape must, or  of a mixture of these products. However, certain liqueur wines with a designation of origin or with a geographical indication appearing on the list set out in Regulation (EC) No 607/2009 (OJ L 193, 24.7.2009, p. 60) may be obtained from unfermented fresh grape must which does not need to have a minimum natural alcoholic strength by volume of 12 % vol. 6. For the purposes of subheadings 2204 10, 2204 21 and 2204 29: (a) wines with a protected designation of origin (PDO) and wines with a protected geographical indication (PGI) are wines which comply with the provisions of Articles 118b to 118t of Council Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1) and the provisions adopted in implementation of the aforesaid Regulation and defined in national regulations; (b) varietal wines are wines which comply with the provisions of Article 118z of Council Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1) and the provisions adopted in implementation of the aforesaid Regulation and defined in national regulations; (c) wines produced in the Community are wines which comply with the provisions of Council Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1) and Article 55 of Commission Regulation (EC) No 607/2009 (OJ L 193, 24.7.2009, p. 60). 7. For the purposes of subheadings 2204 30 92 and 2204 30 96, concentrated grape must means grape must for which the figure indicated by a refractometer (used in accordance with the method prescribed in the Compendium of International Methods of Analysis of Wines and Musts of the International Organisation of Vine and Wine, as published in the C series of the Official Journal) at a temperature of 20 °C is not less than 50,9 %. 8. Only vermouth and other wine of fresh grapes flavoured with plants or aromatic substances having an actual alcoholic strength by volume of not less than 7 % vol shall be regarded as products of heading 2205. 9. For the purposes of subheading 2206 00 10, the expression piquette means the product obtained by the fermentation of untreated grape marc macerated in water or by the extraction of fermented grape marc with water. 10. For the purposes of subheadings 2206 00 31 and 2206 00 39, the following are regarded as sparkling:  fermented beverages in bottles with mushroom stoppers held in place by ties or fastenings,  fermented beverages otherwise put up, with an excess pressure of not less than 1,5 bar, measured at a temperature of 20 °C. 11. For the purposes of subheadings 2209 00 11 and 2209 00 19, the expression wine vinegar means vinegar obtained exclusively by acetous fermentation of wine and having a total acidity of not less than 60 g/l, expressed as acetic acid. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 2201 Waters, including natural or artificial mineral waters and aerated waters, not containing added sugar or other sweetening matter nor flavoured; ice and snow 2201 10  Mineral waters and aerated waters   Natural mineral waters 2201 10 11    Not carbonated Free l 2201 10 19    Other Free l 2201 10 90   Other Free l 2201 90 00  Other Free  2202 Waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured, and other non-alcoholic beverages, not including fruit or vegetable juices of heading 2009 2202 10 00  Waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured 9,6 l 2202 90  Other 2202 90 10   Not containing products of headings 0401 to 0404 or fat obtained from products of headings 0401 to 0404 9,6 l   Other, containing by weight of fat obtained from the products of headings 0401 to 0404 2202 90 91    Less than 0,2 % 6,4 + 13,7  ¬/100 kg/net l 2202 90 95    0,2 % or more but less than 2 % 5,5 + 12,1  ¬/100 kg/net l 2202 90 99    2 % or more 5,4 + 21,2  ¬/100 kg/net l 2203 00 Beer made from malt  In containers holding 10 litres or less 2203 00 01   In bottles Free l 2203 00 09   Other Free l 2203 00 10  In containers holding more than 10 litres Free l 2204 Wine of fresh grapes, including fortified wines; grape must other than that of heading 2009 2204 10  Sparkling wine   With a protected designation of origin (PDO) 2204 10 11    Champagne 32  ¬/hl l 2204 10 91    Asti spumante 32  ¬/hl l 2204 10 93    Other 32  ¬/hl l 2204 10 94   With a protected geographical indication (PGI) 32  ¬/hl l 2204 10 96   Other varietal wines 32  ¬/hl l 2204 10 98   Other 32  ¬/hl l  Other wine; grape must with fermentation prevented or arrested by the addition of alcohol 2204 21   In containers holding 2 litres or less    Wine, other than that referred to in subheading 2204 10, in bottles with mushroom stoppers held in place by ties or fastenings; wine, otherwise put up, with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at a temperature of 20 °C 2204 21 06     With a protected designation of origin (PDO) 32  ¬/hl l 2204 21 07     With a protected geographical indication (PGI) 32  ¬/hl l 2204 21 08     Other varietal wines 32  ¬/hl l 2204 21 09     Other 32  ¬/hl l    Other     Produced in the Community      Of an actual alcoholic strength by volume not exceeding 15 % vol       Wine with a protected designation of origin (PDO)        White 2204 21 11         Alsace (136) l 2204 21 12         Bordeaux (136) l 2204 21 13         Bourgogne (Burgundy) (136) l 2204 21 17         Val de Loire (Loire Valley) (136) l 2204 21 18         Mosel (136) l 2204 21 19         Pfalz (136) l 2204 21 22         Rheinhessen (136) l 2204 21 23         Tokaj (137) l 2204 21 24         Lazio (Latium) (136) l 2204 21 26         Toscana (Tuscany) (136) l 2204 21 27         Trentino, Alto Adige and Friuli (136) l 2204 21 28         Veneto (136) l 2204 21 32         Vinho Verde (136) l 2204 21 34         PenedÃ ©s (136) l 2204 21 36         Rioja (136) l 2204 21 37         Valencia (136) l 2204 21 38         Other (136) l        Other 2204 21 42         Bordeaux (136) l 2204 21 43         Bourgogne (Burgundy) (136) l 2204 21 44         Beaujolais (136) l 2204 21 46         CÃ ´tes-du-RhÃ ´ne (136) l 2204 21 47         Languedoc-Roussillon (136) l 2204 21 48         Val de Loire (Loire Valley) (136) l 2204 21 62         Piemonte (Piedmont) (136) l 2204 21 66         Toscana (Tuscany) (136) l 2204 21 67         Trentino and Alto Adige (136) l 2204 21 68         Veneto (136) l 2204 21 69         DÃ £o, Bairrada and Douro (136) l 2204 21 71         Navarra (136) l 2204 21 74         PenedÃ ©s (136) l 2204 21 76         Rioja (136) l 2204 21 77         ValdepeÃ ±as (136) l 2204 21 78         Other (136) l       Wine with a protected geographical indication (PGI) 2204 21 79        White (136) l 2204 21 80        Other (136) l       Other varietal wines 2204 21 81        White (136) l 2204 21 82        Other (136) l       Other 2204 21 83        White (136) l 2204 21 84        Other (136) l      Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 22 % vol       Wine with a protected designation of origin (PDO) or a protected geographical indication (PGI) 2204 21 85        Madeira and Setubal muscatel (139) l 2204 21 86        Sherry (139) l 2204 21 87        Marsala (138) l 2204 21 88        Samos and Muscat de Lemnos (138) l 2204 21 89        Port (139) l 2204 21 90        Other (138) l 2204 21 91       Other (138) l 2204 21 92      Of an actual alcoholic strength by volume exceeding 22 % vol 1,75  ¬/% vol/hl l     Other      Wine with a protected designation of origin (PDO) or a protected geographical indication (PGI) 2204 21 93       White (140) l 2204 21 94       Other (140) l      Other varietal wines 2204 21 95       White (140) l 2204 21 96       Other (140) l      Other 2204 21 97       White (140) l 2204 21 98       Other (140) l 2204 29   Other 2204 29 10    Wine, other than that referred to in subheading 2204 10, in bottles with mushroom stoppers held in place by ties or fastenings; wine, otherwise put up, with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at a temperature of 20 °C 32  ¬/hl l    Other     Produced in the Community      Of an actual alcoholic strength by volume not exceeding 15 % vol       Wine with a protected designation of origin (PDO)        White 2204 29 11         Tokaj (141) l 2204 29 12         Bordeaux (142) l 2204 29 13         Bourgogne (Burgundy) (142) l 2204 29 17         Val de Loire (Loire Valley) (142) l 2204 29 18         Other (142) l        Other 2204 29 42         Bordeaux (142) l 2204 29 43         Bourgogne (Burgundy) (142) l 2204 29 44         Beaujolais (142) l 2204 29 46         CÃ ´tes-du-RhÃ ´ne (142) l 2204 29 47         Languedoc-Roussillon (142) l 2204 29 48         Val de Loire (Loire Valley) (142) l 2204 29 58         Other (142) l       Wine with a protected geographical indication (PGI) 2204 29 79        White (142) l 2204 29 80        Other (142) l       Other varietal wines 2204 29 81        White (142) l 2204 29 82        Other (142) l       Other 2204 29 83        White (142) l 2204 29 84        Other (142) l      Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 22 % vol       Wine with a protected designation of origin (PDO) or a protected geographical indication (PGI) 2204 29 85        Madeira and Setubal muscatel (144) l 2204 29 86        Sherry (144) l 2204 29 87        Marsala (143) l 2204 29 88        Samos and Muscat de Lemnos (143) l 2204 29 89        Port (144) l 2204 29 90        Other (143) l 2204 29 91       Other (143) l 2204 29 92      Of an actual alcoholic strength by volume exceeding 22 % vol 1,75  ¬/% vol/hl l     Other      Wine with a protected designation of origin (PDO) or a protected geographical indication (PGI) 2204 29 93       White (145) l 2204 29 94       Other (145) l      Other varietal wines 2204 29 95       White (145) l 2204 29 96       Other (145) l      Other 2204 29 97       White (145) l 2204 29 98       Other (145) l 2204 30  Other grape must 2204 30 10   In fermentation or with fermentation arrested otherwise than by the addition of alcohol 32 l   Other    Of a density of 1,33 g/cm3 or less at 20 °C and of an actual alcoholic strength by volume not exceeding 1 % vol 2204 30 92     Concentrated (33) l 2204 30 94     Other (33) l    Other 2204 30 96     Concentrated (33) l 2204 30 98     Other (33) l 2205 Vermouth and other wine of fresh grapes flavoured with plants or aromatic substances 2205 10  In containers holding 2 litres or less 2205 10 10   Of an actual alcoholic strength by volume of 18 % vol or less 10,9  ¬/hl l 2205 10 90   Of an actual alcoholic strength by volume exceeding 18 % vol 0,9  ¬/% vol/hl + 6,4  ¬/hl l 2205 90  Other 2205 90 10   Of an actual alcoholic strength by volume of 18 % vol or less 9  ¬/hl l 2205 90 90   Of an actual alcoholic strength by volume exceeding 18 % vol 0,9  ¬/% vol/hl l 2206 00 Other fermented beverages (for example, cider, perry, mead); mixtures of fermented beverages and mixtures of fermented beverages and non-alcoholic beverages, not elsewhere specified or included 2206 00 10  Piquette 1,3  ¬/% vol/hl MIN 7,2  ¬/hl l  Other   Sparkling 2206 00 31    Cider and perry 19,2  ¬/hl l 2206 00 39    Other 19,2  ¬/hl l   Still, in containers holding    2 litres or less 2206 00 51     Cider and perry 7,7  ¬/hl l 2206 00 59     Other 7,7  ¬/hl l    More than 2 litres 2206 00 81     Cider and perry 5,76  ¬/hl l 2206 00 89     Other 5,76  ¬/hl l 2207 Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol or higher; ethyl alcohol and other spirits, denatured, of any strength 2207 10 00  Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol or higher 19,2  ¬/hl l 2207 20 00  Ethyl alcohol and other spirits, denatured, of any strength 10,2  ¬/hl l 2208 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol; spirits, liqueurs and other spirituous beverages 2208 20  Spirits obtained by distilling grape wine or grape marc   In containers holding 2 litres or less 2208 20 12    Cognac Free l alc. 100 % 2208 20 14    Armagnac Free l alc. 100 % 2208 20 26    Grappa Free l alc. 100 % 2208 20 27    Brandy de Jerez Free l alc. 100 % 2208 20 29    Other Free l alc. 100 %   In containers holding more than 2 litres 2208 20 40    Raw distillate Free l alc. 100 %    Other 2208 20 62     Cognac Free l alc. 100 % 2208 20 64     Armagnac Free l alc. 100 % 2208 20 86     Grappa Free l alc. 100 % 2208 20 87     Brandy de Jerez Free l alc. 100 % 2208 20 89     Other Free l alc. 100 % 2208 30  Whiskies   Bourbon whiskey, in containers holding 2208 30 11    2 litres or less Free l alc. 100 % 2208 30 19    More than 2 litres Free l alc. 100 %   Scotch whisky 2208 30 30    Single malt whisky Free l alc. 100 %    Blended malt whisky, in containers holding 2208 30 41     2 litres or less Free l alc. 100 % 2208 30 49     More than 2 litres Free l alc. 100 %    Single grain whisky and blended grain whisky, in containers holding 2208 30 61     2 litres or less Free l alc. 100 % 2208 30 69     More than 2 litres Free l alc. 100 %    Other blended whisky, in containers holding 2208 30 71     2 litres or less Free l alc. 100 % 2208 30 79     More than 2 litres Free l alc. 100 %   Other, in containers holding 2208 30 82    2 litres or less Free l alc. 100 % 2208 30 88    More than 2 litres Free l alc. 100 % 2208 40  Rum and other spirits obtained by distilling fermented sugar-cane products   In containers holding 2 litres or less 2208 40 11    Rum with a content of volatile substances other than ethyl and methyl alcohol equal to or exceeding 225 grams per hectolitre of pure alcohol (with a 10 % tolerance) 0,6  ¬/% vol/hl + 3,2  ¬/hl l alc. 100 %    Other 2208 40 31     Of a value exceeding  ¬ 7,9 per litre of pure alcohol Free l alc. 100 % 2208 40 39     Other 0,6  ¬/% vol/hl + 3,2  ¬/hl l alc. 100 %   In containers holding more than 2 litres 2208 40 51    Rum with a content of volatile substances other than ethyl and methyl alcohol equal to or exceeding 225 grams per hectolitre of pure alcohol (with a 10 % tolerance) 0,6  ¬/% vol/hl l alc. 100 %    Other 2208 40 91     Of a value exceeding  ¬ 2 per litre of pure alcohol Free l alc. 100 % 2208 40 99     Other 0,6  ¬/% vol/hl l alc. 100 % 2208 50  Gin and Geneva   Gin, in containers holding 2208 50 11    2 litres or less Free l alc. 100 % 2208 50 19    More than 2 litres Free l alc. 100 %   Geneva, in containers holding 2208 50 91    2 litres or less Free l alc. 100 % 2208 50 99    More than 2 litres Free l alc. 100 % 2208 60  Vodka   Of an alcoholic strength by volume of 45,4 % vol or less in containers holding 2208 60 11    2 litres or less Free l alc. 100 % 2208 60 19    More than 2 litres Free l alc. 100 %   Of an alcoholic strength by volume of more than 45,4 % vol in containers holding 2208 60 91    2 litres or less Free l alc. 100 % 2208 60 99    More than 2 litres Free l alc. 100 % 2208 70  Liqueurs and cordials 2208 70 10   In containers holding 2 litres or less Free l alc. 100 % 2208 70 90   In containers holding more than 2 litres Free l alc. 100 % 2208 90  Other   Arrack, in containers holding 2208 90 11    2 litres or less Free l alc. 100 % 2208 90 19    More than 2 litres Free l alc. 100 %   Plum, pear or cherry spirit (excluding liqueurs), in containers holding 2208 90 33    2 litres or less Free l alc. 100 % 2208 90 38    More than 2 litres Free l alc. 100 %   Other spirits and other spirituous beverages, in containers holding    2 litres or less 2208 90 41     Ouzo Free l alc. 100 %     Other      Spirits (excluding liqueurs)       Distilled from fruit 2208 90 45        Calvados Free l alc. 100 % 2208 90 48        Other Free l alc. 100 %       Other 2208 90 52        Korn Free l alc. 100 % 2208 90 54        Tequila Free l alc. 100 % 2208 90 56        Other Free l alc. 100 % 2208 90 69      Other spirituous beverages Free l alc. 100 %    More than 2 litres     Spirits (excluding liqueurs) 2208 90 71      Distilled from fruit Free l alc. 100 % 2208 90 75      Tequila Free l alc. 100 % 2208 90 77      Other Free l alc. 100 % 2208 90 78     Other spirituous beverages Free l alc. 100 %   Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol, in containers holding 2208 90 91    2 litres or less 1  ¬/% vol/hl + 6,4  ¬/hl l alc. 100 % 2208 90 99    More than 2 litres 1  ¬/% vol/hl l alc. 100 % 2209 00 Vinegar and substitutes for vinegar obtained from acetic acid  Wine vinegar, in containers holding 2209 00 11   2 litres or less 6,4  ¬/hl l 2209 00 19   More than 2 litres 4,8  ¬/hl l  Other, in containers holding 2209 00 91   2 litres or less 5,12  ¬/hl l 2209 00 99   More than 2 litres 3,84  ¬/hl l CHAPTER 23 RESIDUES AND WASTE FROM THE FOOD INDUSTRIES; PREPARED ANIMAL FODDER Note 1. Heading 2309 includes products of a kind used in animal feeding, not elsewhere specified or included, obtained by processing vegetable or animal materials to such an extent that they have lost the essential characteristics of the original material, other than vegetable waste, vegetable residues and by-products of such processing. Subheading note 1. For the purposes of subheading 2306 41, the expression low erucic acid rape or colza seeds means seeds as defined in subheading note 1 to Chapter 12. Additional notes 1. Subheadings 2303 10 11 and 2303 10 19 include only residues from the manufacture of starch from maize and do not cover blends of such residues with products derived from other plants or products derived from maize otherwise than in the course of the production of starch by the wet process. Their starch content may not exceed 28 % by weight on the dry product, in accordance with the method contained in Annex III, part L, to Commission Regulation (EC) No 152/2009, and their fat content cannot exceed 4,5 % by weight on the dry product, determined in accordance with method A contained in Annex I to Commission Directive 84/4/EEC. 2. Subheading 2306 90 05 includes only residues from the extraction of oil of germs of maize and containing the following ingredients in the quantities specified, calculated by weight on the dry product: (a) products of an oil content of less than 3 %:  starch content: less than 45 %,  protein content (nitrogen content Ã  6,25): not less than 11,5 %; (b) products of an oil content of not less than 3 % and not more than 8 %:  starch content: less than 45 %,  protein content (nitrogen content Ã  6,25): not less than 13 %. Moreover, such residues shall not contain ingredients which are not obtained from maize grains. For the determination of the starch and protein content, the methods set out in Commission Regulation (EC) No 152/2009, Annex III, parts L and C, are to be applied. For the determination of the oil and moisture content, the methods set out in Commission Regulation (EC) No 152/2009, Annex III, parts H and A, respectively, are to be applied. Products containing components from parts of maize grains which have been added after processing and have not been subjected to the oil extraction process are excluded. 3. For the purposes of subheadings 2307 00 11, 2307 00 19, 2308 00 11 and 2308 00 19, the following expressions shall have the meanings hereby assigned to them:  actual alcoholic strength by mass: the number of kilograms of pure alcohol contained in 100 kg of the product,  potential alcoholic strength by mass: the number of kilograms of pure alcohol capable of being produced by total fermentation of the sugars contained in 100 kg of the product,  total alcoholic strength by mass: the sum of the actual and potential alcoholic strengths by mass,  % mas: the symbol for alcoholic strength by mass. 4. For the purposes of subheadings 2309 10 11 to 2309 10 70 and 2309 90 31 to 2309 90 70, the expression milk products means the products of headings 0401, 0402, 0404, 0405 and 0406 and of subheadings 0403 10 11 to 0403 10 39, 0403 90 11 to 0403 90 69, 1702 11 00, 1702 19 00 and 2106 90 51. 5. Subheading 2309 90 20 includes only residues from the manufacture of starch from maize, and does not cover blends of such residues with products derived from other plants or products derived from maize otherwise than in the course of the production of starch by the wet process, containing:  screenings from maize used in the wet process in a proportion not exceeding 15 % by weight, and/or  residues of maize steep-water, from the wet process, including residues of steep-water used for the manufacture of alcohol or of other starch derived products. These products may also contain residues from the extraction of maize germ oil by the wet milling process. Their starch content may not exceed 28 % by weight on the dry product in accordance with the method contained in Annex III, part L, to Commission Regulation (EC) No 152/2009, their fat content may not exceed 4,5 % by weight on the dry product determined in accordance with method A contained in Annex I to Commission Directive 84/4/EEC, and their protein content may not exceed 40 % on the dry product determined in accordance with the method contained in Annex III, part C, to Commission Regulation (EC) No 152/2009. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 2301 Flours, meals and pellets, of meat or meat offal, of fish or of crustaceans, molluscs or other aquatic invertebrates, unfit for human consumption; greaves 2301 10 00  Flours, meals and pellets, of meat or meat offal; greaves Free  2301 20 00  Flours, meals and pellets, of fish or of crustaceans, molluscs or other aquatic invertebrates Free  2302 Bran, sharps and other residues, whether or not in the form of pellets, derived from the sifting, milling or other working of cereals or of leguminous plants 2302 10  Of maize (corn) 2302 10 10   With a starch content not exceeding 35 % by weight 44  ¬/t  2302 10 90   Other 89  ¬/t  2302 30  Of wheat 2302 30 10   Of which the starch content does not exceed 28 % by weight, and of which the proportion that passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or alternatively the proportion that passes through the sieve has an ash content, calculated on the dry product, equal to or more than 1,5 % by weight 44  ¬/t (10)  2302 30 90   Other 89  ¬/t (10)  2302 40  Of other cereals   Of rice 2302 40 02    With a starch content not exceeding 35 % by weight 44  ¬/t  2302 40 08    Other 89  ¬/t    Other 2302 40 10    Of which the starch content does not exceed 28 % by weight, and of which the proportion that passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or alternatively the proportion that passes through the sieve has an ash content, calculated on the dry product, equal to or more than 1,5 % by weight 44  ¬/t (10)  2302 40 90    Other 89  ¬/t (10)  2302 50 00  Of leguminous plants 5,1  2303 Residues of starch manufacture and similar residues, beet-pulp, bagasse and other waste of sugar manufacture, brewing or distilling dregs and waste, whether or not in the form of pellets 2303 10  Residues of starch manufacture and similar residues   Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content, calculated on the dry product 2303 10 11    Exceeding 40 % by weight 320  ¬/t (10)  2303 10 19    Not exceeding 40 % by weight Free  2303 10 90   Other Free  2303 20  Beet-pulp, bagasse and other waste of sugar manufacture 2303 20 10   Beet-pulp Free  2303 20 90   Other Free  2303 30 00  Brewing or distilling dregs and waste Free  2304 00 00 Oilcake and other solid residues, whether or not ground or in the form of pellets, resulting from the extraction of soya-bean oil Free  2305 00 00 Oilcake and other solid residues, whether or not ground or in the form of pellets, resulting from the extraction of groundnut oil Free  2306 Oilcake and other solid residues, whether or not ground or in the form of pellets, resulting from the extraction of vegetable fats or oils, other than those of heading 2304 or 2305 2306 10 00  Of cotton seeds Free  2306 20 00  Of linseed Free  2306 30 00  Of sunflower seeds Free   Of rape or colza seeds 2306 41 00   Of low erucic acid rape or colza seeds Free  2306 49 00   Other Free  2306 50 00  Of coconut or copra Free  2306 60 00  Of palm nuts or kernels Free  2306 90  Other 2306 90 05   Of maize (corn) germ Free    Other    Oilcake and other residues resulting from the extraction of olive oil 2306 90 11     Containing 3 % or less by weight of olive oil Free  2306 90 19     Containing more than 3 % by weight of olive oil 48  ¬/t  2306 90 90    Other Free  2307 00 Wine lees; argol  Wine lees 2307 00 11   Having a total alcoholic strength by mass not exceeding 7,9 % mas and a dry matter content not less than 25 % by weight Free  2307 00 19   Other 1,62  ¬/kg/tot. alc.  2307 00 90  Argol Free  2308 00 Vegetable materials and vegetable waste, vegetable residues and by-products, whether or not in the form of pellets, of a kind used in animal feeding, not elsewhere specified or included  Grape marc 2308 00 11   Having a total alcoholic strength by mass not exceeding 4,3 % mas and a dry matter content not less than 40 % by weight Free  2308 00 19   Other 1,62  ¬/kg/tot. alc.  2308 00 40  Acorns and horse-chestnuts; pomace or marc of fruit, other than grapes Free  2308 00 90  Other 1,6  2309 Preparations of a kind used in animal feeding 2309 10  Dog or cat food, put up for retail sale   Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup of subheadings 1702 30 50, 1702 30 90, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products    Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup     Containing no starch or containing 10 % or less by weight of starch 2309 10 11      Containing no milk products or containing less than 10 % by weight of such products Free  2309 10 13      Containing not less than 10 % but less than 50 % by weight of milk products 498  ¬/t (10)  2309 10 15      Containing not less than 50 % but less than 75 % by weight of milk products 730  ¬/t (10)  2309 10 19      Containing not less than 75 % by weight of milk products 948  ¬/t (10)      Containing more than 10 % but not more than 30 % by weight of starch 2309 10 31      Containing no milk products or containing less than 10 % by weight of such products Free  2309 10 33      Containing not less than 10 % but less than 50 % by weight of milk products 530  ¬/t (10)  2309 10 39      Containing not less than 50 % by weight of milk products 888  ¬/t (10)      Containing more than 30 % by weight of starch 2309 10 51      Containing no milk products or containing less than 10 % by weight of such products 102  ¬/t (10)  2309 10 53      Containing not less than 10 % but less than 50 % by weight of milk products 577  ¬/t (10)  2309 10 59      Containing not less than 50 % by weight of milk products 730  ¬/t (10)  2309 10 70    Containing no starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup but containing milk products 948  ¬/t (10)  2309 10 90   Other 9,6  2309 90  Other 2309 90 10   Fish or marine mammal solubles 3,8  2309 90 20   Products referred to in additional note 5 to this chapter Free    Other, including premixes    Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup of subheadings 1702 30 50, 1702 30 90, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products     Containing starch, glucose, glucose syrup, maltodextrine or maltodextrin syrup      Containing no starch or containing 10 % or less by weight of starch 2309 90 31       Containing no milk products or containing less than 10 % by weight of such products 23  ¬/t (10)  2309 90 33       Containing not less than 10 % but less than 50 % by weight of milk products 498  ¬/t  2309 90 35       Containing not less than 50 % but less than 75 % by weight of milk products 730  ¬/t  2309 90 39       Containing not less than 75 % by weight of milk products 948  ¬/t       Containing more than 10 % but not more than 30 % by weight of starch 2309 90 41       Containing no milk products or containing less than 10 % by weight of such products 55  ¬/t (10)  2309 90 43       Containing not less than 10 % but less than 50 % by weight of milk products 530  ¬/t  2309 90 49       Containing not less than 50 % by weight of milk products 888  ¬/t       Containing more than 30 % by weight of starch 2309 90 51       Containing no milk products or containing less than 10 % by weight of such products 102  ¬/t (10)  2309 90 53       Containing not less than 10 % but less than 50 % by weight of milk products 577  ¬/t  2309 90 59       Containing not less than 50 % by weight of milk products 730  ¬/t  2309 90 70     Containing no starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup but containing milk products 948  ¬/t     Other 2309 90 91     Beet-pulp with added molasses 12      Other 2309 90 95      Containing by weight 49 % or more of choline chloride, on an organic or inorganic base 9,6 kg C5H14ClNO 2309 90 99      Other 9,6  CHAPTER 24 TOBACCO AND MANUFACTURED TOBACCO SUBSTITUTES Note 1. This chapter does not cover medicinal cigarettes (Chapter 30). CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 2401 Unmanufactured tobacco; tobacco refuse 2401 10  Tobacco, not stemmed/stripped 2401 10 35   Light air-cured tobacco 11,2 MIN 22  ¬ MAX 56  ¬/100 kg/net (133)  2401 10 60   Sun-cured Oriental type tobacco 11,2 MIN 22  ¬ MAX 56  ¬/100 kg/net  2401 10 70   Dark air-cured tobacco 11,2 MIN 22  ¬ MAX 56  ¬/100 kg/net  2401 10 85   Flue-cured tobacco 11,2 MIN 22  ¬ MAX 56  ¬/100 kg/net (134)  2401 10 95   Other 10 MIN 22  ¬ MAX 56  ¬/100 kg/net (135)  2401 20  Tobacco, partly or wholly stemmed/stripped 2401 20 35   Light air-cured tobacco 11,2 MIN 22  ¬ MAX 56  ¬/100 kg/net (133)  2401 20 60   Sun-cured Oriental type tobacco 11,2 MIN 22  ¬ MAX 56  ¬/100 kg/net  2401 20 70   Dark air-cured tobacco 11,2 MIN 22  ¬ MAX 56  ¬/100 kg/net  2401 20 85   Flue-cured tobacco 11,2 MIN 22  ¬ MAX 56  ¬/100 kg/net (134)  2401 20 95   Other 11,2 MIN 22  ¬ MAX 56  ¬/100 kg/net (135)  2401 30 00  Tobacco refuse 11,2 MIN 22  ¬ MAX 56  ¬/100 kg/net  2402 Cigars, cheroots, cigarillos and cigarettes, of tobacco or of tobacco substitutes 2402 10 00  Cigars, cheroots and cigarillos, containing tobacco 26 1 000 p/st 2402 20  Cigarettes containing tobacco 2402 20 10   Containing cloves 10 1 000 p/st 2402 20 90   Other 57,6 1 000 p/st 2402 90 00  Other 57,6  2403 Other manufactured tobacco and manufactured tobacco substitutes; homogenised or reconstituted tobacco; tobacco extracts and essences 2403 10  Smoking tobacco, whether or not containing tobacco substitutes in any proportion 2403 10 10   In immediate packings of a net content not exceeding 500 g 74,9  2403 10 90   Other 74,9   Other 2403 91 00   Homogenised or reconstituted tobacco 16,6  2403 99   Other 2403 99 10    Chewing tobacco and snuff 41,6  2403 99 90    Other 16,6  SECTION V MINERAL PRODUCTS CHAPTER 25 SALT; SULPHUR; EARTHS AND STONE; PLASTERING MATERIALS, LIME AND CEMENT Notes 1. Except where their context or note 4 to this chapter otherwise requires, the headings of this chapter cover only products which are in the crude state or which have been washed (even with chemical substances eliminating the impurities without changing the structure of the product), crushed, ground, powdered, levigated, sifted, screened, concentrated by flotation, magnetic separation or other mechanical or physical processes (except crystallisation), but not products which have been roasted, calcined, obtained by mixing or subjected to processing beyond that mentioned in each heading. The products of this chapter may contain an added anti-dusting agent, provided that such addition does not render the product particularly suitable for specific use rather than for general use. 2. This chapter does not cover: (a) sublimed sulphur, precipitated sulphur or colloidal sulphur (heading 2802); (b) earth colours containing 70 % or more by weight of combined iron evaluated as Fe2O3 (heading 2821); (c) medicaments or other products of Chapter 30; (d) perfumery, cosmetic or toilet preparations (Chapter 33); (e) setts, curbstones or flagstones (heading 6801); mosaic cubes or the like (heading 6802); roofing, facing or damp-course slates (heading 6803); (f) precious or semi-precious stones (heading 7102 or 7103); (g) cultured crystals (other than optical elements) weighing not less than 2,5 g each, of sodium chloride or of magnesium oxide, of heading 3824; optical elements of sodium chloride or of magnesium oxide (heading 9001); (h) billiard chalks (heading 9504); or (ij) writing or drawing chalks or tailors chalks (heading 9609). 3. Any products classifiable in heading 2517 and any other heading of the chapter are to be classified in heading 2517. 4. Heading 2530 applies, inter alia, to: vermiculite, perlite and chlorites, unexpanded; earth colours, whether or not calcined or mixed together; natural micaceous iron oxides; meerschaum (whether or not in polished pieces); amber; agglomerated meerschaum and agglomerated amber, in plates, rods, sticks or similar forms, not worked after moulding; jet; strontianite (whether or not calcined), other than strontium oxide; broken pieces of pottery, brick or concrete. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 2501 00 Salt (including table salt and denatured salt) and pure sodium chloride, whether or not in aqueous solution or containing added anti-caking or free-flowing agents; sea water 2501 00 10  Sea water and salt liquors Free   Salt (including table salt and denatured salt) and pure sodium chloride, whether or not in aqueous solution or containing added anti-caking or free-flowing agents 2501 00 31   For chemical transformation (separation of Na from Cl) for the manufacture of other products (12) Free    Other 2501 00 51    Denatured (29) or for industrial uses (including refining) other than the preservation or preparation of foodstuffs for human or animal consumption (12) 1,7  ¬/1 000 kg/net     Other 2501 00 91     Salt suitable for human consumption 2,6  ¬/1 000 kg/net  2501 00 99     Other 2,6  ¬/1 000 kg/net  2502 00 00 Unroasted iron pyrites Free  2503 00 Sulphur of all kinds, other than sublimed sulphur, precipitated sulphur and colloidal sulphur 2503 00 10  Crude or unrefined sulphur Free  2503 00 90  Other 1,7  2504 Natural graphite 2504 10 00  In powder or in flakes Free  2504 90 00  Other Free  2505 Natural sands of all kinds, whether or not coloured, other than metal-bearing sands of Chapter 26 2505 10 00  Silica sands and quartz sands Free  2505 90 00  Other Free  2506 Quartz (other than natural sands); quartzite, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape 2506 10 00  Quartz Free  2506 20 00  Quartzite Free  2507 00 Kaolin and other kaolinic clays, whether or not calcined 2507 00 20  Kaolin Free  2507 00 80  Other kaolinic clays Free  2508 Other clays (not including expanded clays of heading 6806), andalusite, kyanite and sillimanite, whether or not calcined; mullite; chamotte or dinas earths 2508 10 00  Bentonite Free  2508 30 00  Fireclay Free  2508 40 00  Other clays Free  2508 50 00  Andalusite, kyanite and sillimanite Free  2508 60 00  Mullite Free  2508 70 00  Chamotte or dinas earths Free  2509 00 00 Chalk Free  2510 Natural calcium phosphates, natural aluminium calcium phosphates and phosphatic chalk 2510 10 00  Unground Free  2510 20 00  Ground Free  2511 Natural barium sulphate (barytes); natural barium carbonate (witherite), whether or not calcined, other than barium oxide of heading 2816 2511 10 00  Natural barium sulphate (barytes) Free  2511 20 00  Natural barium carbonate (witherite) Free  2512 00 00 Siliceous fossil meals (for example, kieselguhr, tripolite and diatomite) and similar siliceous earths, whether or not calcined, of an apparent specific gravity of 1 or less Free  2513 Pumice stone; emery; natural corundum, natural garnet and other natural abrasives, whether or not heat-treated 2513 10 00  Pumice stone Free  2513 20 00  Emery, natural corundum, natural garnet and other natural abrasives Free  2514 00 00 Slate, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape Free  2515 Marble, travertine, ecaussine and other calcareous monumental or building stone of an apparent specific gravity of 2,5 or more, and alabaster, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape  Marble and travertine 2515 11 00   Crude or roughly trimmed Free  2515 12 00   Merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape Free  2515 20 00  Ecaussine and other calcareous monumental or building stone; alabaster Free  2516 Granite, porphyry, basalt, sandstone and other monumental or building stone, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape  Granite 2516 11 00   Crude or roughly trimmed Free  2516 12 00   Merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape Free  2516 20 00  Sandstone Free  2516 90 00  Other monumental or building stone Free  2517 Pebbles, gravel, broken or crushed stone, of a kind commonly used for concrete aggregates, for road metalling or for railway or other ballast, shingle and flint, whether or not heat-treated; macadam of slag, dross or similar industrial waste, whether or not incorporating the materials cited in the first part of the heading; tarred macadam; granules, chippings and powder, of stones of heading 2515 or 2516, whether or not heat-treated 2517 10  Pebbles, gravel, broken or crushed stone, of a kind commonly used for concrete aggregates, for road metalling or for railway or other ballast, shingle and flint, whether or not heat-treated 2517 10 10   Pebbles, gravel, shingle and flint Free  2517 10 20   Limestone, dolomite and other calcareous stone, broken or crushed Free  2517 10 80   Other Free  2517 20 00  Macadam of slag, dross or similar industrial waste, whether or not incorporating the materials cited in subheading 2517 10 Free  2517 30 00  Tarred macadam Free   Granules, chippings and powder, of stones of heading 2515 or 2516, whether or not heat-treated 2517 41 00   Of marble Free  2517 49 00   Other Free  2518 Dolomite, whether or not calcined or sintered, including dolomite roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape; dolomite ramming mix 2518 10 00  Dolomite, not calcined or sintered Free  2518 20 00  Calcined or sintered dolomite Free  2518 30 00  Dolomite ramming mix Free  2519 Natural magnesium carbonate (magnesite); fused magnesia; dead-burned (sintered) magnesia, whether or not containing small quantities of other oxides added before sintering; other magnesium oxide, whether or not pure 2519 10 00  Natural magnesium carbonate (magnesite) Free  2519 90  Other 2519 90 10   Magnesium oxide, other than calcined natural magnesium carbonate 1,7  2519 90 30   Dead-burned (sintered) magnesia Free  2519 90 90   Other Free  2520 Gypsum; anhydrite; plasters (consisting of calcined gypsum or calcium sulphate) whether or not coloured, with or without small quantities of accelerators or retarders 2520 10 00  Gypsum; anhydrite Free  2520 20 00  Plasters Free  2521 00 00 Limestone flux; limestone and other calcareous stone, of a kind used for the manufacture of lime or cement Free  2522 Quicklime, slaked lime and hydraulic lime, other than calcium oxide and hydroxide of heading 2825 2522 10 00  Quicklime 1,7  2522 20 00  Slaked lime 1,7  2522 30 00  Hydraulic lime 1,7  2523 Portland cement, aluminous cement, slag cement, supersulphate cement and similar hydraulic cements, whether or not coloured or in the form of clinkers 2523 10 00  Cement clinkers 1,7   Portland cement 2523 21 00   White cement, whether or not artificially coloured 1,7  2523 29 00   Other 1,7  2523 30 00  Aluminous cement 1,7  2523 90 00  Other hydraulic cements 1,7  2524 Asbestos 2524 10 00  Crocidolite Free  2524 90 00  Other Free  2525 Mica, including splittings; mica waste 2525 10 00  Crude mica and mica rifted into sheets or splittings Free  2525 20 00  Mica powder Free  2525 30 00  Mica waste Free  2526 Natural steatite, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape; talc 2526 10 00  Not crushed, not powdered Free  2526 20 00  Crushed or powdered Free  2527 2528 Natural borates and concentrates thereof (whether or not calcined), but not including borates separated from natural brine; natural boric acid containing not more than 85 % of H3BO3 calculated on the dry weight 2528 10 00  Natural sodium borates and concentrates thereof (whether or not calcined) Free  2528 90 00  Other Free  2529 Feldspar; leucite; nepheline and nepheline syenite; fluorspar 2529 10 00  Feldspar Free   Fluorspar 2529 21 00   Containing by weight 97 % or less of calcium fluoride Free  2529 22 00   Containing by weight more than 97 % of calcium fluoride Free  2529 30 00  Leucite; nepheline and nepheline syenite Free  2530 Mineral substances not elsewhere specified or included 2530 10 00  Vermiculite, perlite and chlorites, unexpanded Free  2530 20 00  Kieserite, epsomite (natural magnesium sulphates) Free  2530 90 00  Other Free  CHAPTER 26 ORES, SLAG AND ASH Notes 1. This chapter does not cover: (a) slag or similar industrial waste prepared as macadam (heading 2517); (b) natural magnesium carbonate (magnesite), whether or not calcined (heading 2519); (c) sludges from the storage tanks of petroleum oils, consisting mainly of such oils (heading 2710); (d) basic slag of Chapter 31; (e) slag wool, rock wool or similar mineral wools (heading 6806); (f) waste or scrap of precious metal or of metal clad with precious metal; other waste or scrap containing precious metal or precious-metal compounds, of a kind used principally for the recovery of precious metal (heading 7112); or (g) copper, nickel or cobalt mattes produced by any process of smelting (Section XV). 2. For the purposes of headings 2601 to 2617, the term ores means minerals of mineralogical species actually used in the metallurgical industry for the extraction of mercury, of the metals of heading 2844 or of the metals of Section XIV or XV, even if they are intended for non-metallurgical purposes. Headings 2601 to 2617 do not, however, include minerals which have been submitted to processes not normal to the metallurgical industry. 3. Heading 2620 applies only to: (a) slag, ash and residues of a kind used in industry either for the extraction of metals or as a basis for the manufacture of chemical compounds of metals, excluding ash and residues from the incineration of municipal waste (heading 2621); and (b) slag, ash and residues containing arsenic, whether or not containing metals, of a kind used either for the extraction of arsenic or metals or for the manufacture of their chemical compounds. Subheading notes 1. For the purposes of subheading 2620 21, leaded gasoline sludges and leaded anti-knock compound sludges mean sludges obtained from storage tanks of leaded gasoline and leaded anti-knock compounds (for example, tetraethyl lead), and consisting essentially of lead, lead compounds and iron oxide. 2. Slag, ash and residues containing arsenic, mercury, thallium or their mixtures, of a kind used for the extraction of arsenic or those metals or for the manufacture of their chemical compounds, are to be classified in subheading 2620 60. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 2601 Iron ores and concentrates, including roasted iron pyrites  Iron ores and concentrates, other than roasted iron pyrites 2601 11 00   Non-agglomerated Free  2601 12 00   Agglomerated Free  2601 20 00  Roasted iron pyrites Free  2602 00 00 Manganese ores and concentrates, including ferruginous manganese ores and concentrates with a manganese content of 20 % or more, calculated on the dry weight Free  2603 00 00 Copper ores and concentrates Free  2604 00 00 Nickel ores and concentrates Free  2605 00 00 Cobalt ores and concentrates Free  2606 00 00 Aluminium ores and concentrates Free  2607 00 00 Lead ores and concentrates Free  2608 00 00 Zinc ores and concentrates Free  2609 00 00 Tin ores and concentrates Free  2610 00 00 Chromium ores and concentrates Free  2611 00 00 Tungsten ores and concentrates Free  2612 Uranium or thorium ores and concentrates 2612 10  Uranium ores and concentrates 2612 10 10   Uranium ores and pitchblende, and concentrates thereof, with a uranium content of more than 5 % by weight (Euratom) Free  2612 10 90   Other Free  2612 20  Thorium ores and concentrates 2612 20 10   Monazite; urano-thorianite and other thorium ores and concentrates, with a thorium content of more than 20 % by weight (Euratom) Free  2612 20 90   Other Free  2613 Molybdenum ores and concentrates 2613 10 00  Roasted Free  2613 90 00  Other Free  2614 00 00 Titanium ores and concentrates Free  2615 Niobium, tantalum, vanadium or zirconium ores and concentrates 2615 10 00  Zirconium ores and concentrates Free  2615 90 00  Other Free  2616 Precious-metal ores and concentrates 2616 10 00  Silver ores and concentrates Free  2616 90 00  Other Free  2617 Other ores and concentrates 2617 10 00  Antimony ores and concentrates Free  2617 90 00  Other Free  2618 00 00 Granulated slag (slag sand) from the manufacture of iron or steel Free  2619 00 Slag, dross (other than granulated slag), scalings and other waste from the manufacture of iron or steel 2619 00 20  Waste suitable for the recovery of iron or manganese Free  2619 00 90  Other Free  2620 Slag, ash and residues (other than from the manufacture of iron or steel), containing metals, arsenic or their compounds  Containing mainly zinc 2620 11 00   Hard zinc spelter Free  2620 19 00   Other Free   Containing mainly lead 2620 21 00   Leaded gasoline sludges and leaded anti-knock compound sludges Free  2620 29 00   Other Free  2620 30 00  Containing mainly copper Free  2620 40 00  Containing mainly aluminium Free  2620 60 00  Containing arsenic, mercury, thallium or their mixtures, of a kind used for the extraction of arsenic or those metals or for the manufacture of their chemical compounds Free   Other 2620 91 00   Containing antimony, beryllium, cadmium, chromium or their mixtures Free  2620 99   Other 2620 99 10    Containing mainly nickel Free  2620 99 20    Containing mainly niobium and tantalum Free  2620 99 40    Containing mainly tin Free  2620 99 60    Containing mainly titanium Free  2620 99 95    Other Free  2621 Other slag and ash, including seaweed ash (kelp); ash and residues from the incineration of municipal waste 2621 10 00  Ash and residues from the incineration of municipal waste Free  2621 90 00  Other Free  CHAPTER 27 MINERAL FUELS, MINERAL OILS AND PRODUCTS OF THEIR DISTILLATION; BITUMINOUS SUBSTANCES; MINERAL WAXES Notes 1. This chapter does not cover: (a) separate chemically defined organic compounds, other than pure methane and propane which are to be classified in heading 2711; (b) medicaments of heading 3003 or 3004; or (c) mixed unsaturated hydrocarbons of heading 3301, 3302 or 3805. 2. References in heading 2710 to petroleum oils and oils obtained from bituminous minerals include not only petroleum oils and oils obtained from bituminous minerals but also similar oils, as well as those consisting mainly of mixed unsaturated hydrocarbons, obtained by any process, provided that the weight of the non-aromatic constituents exceeds that of the aromatic constituents. However, the references do not include liquid synthetic polyolefins of which less than 60 % by volume distils at 300 °C, after conversion to 1 013 mbar when a reduced-pressure distillation method is used (Chapter 39). 3. For the purposes of heading 2710, waste oils means waste containing mainly petroleum oils and oils obtained from bituminous minerals (as described in note 2 to this chapter), whether or not mixed with water. These include: (a) such oils no longer fit for use as primary products (for example, used lubricating oils, used hydraulic oils and used transformer oils); (b) sludge oils from the storage tanks of petroleum oils, mainly containing such oils and a high concentration of additives (for example, chemicals) used in the manufacture of the primary products; and (c) such oils in the form of emulsions in water or mixtures with water, such as those resulting from oil spills, storage tank washings, or from the use of cutting oils for machining operations. Subheading notes 1. For the purposes of subheading 2701 11, anthracite means coal having a volatile matter limit (on a dry, mineral-matter-free basis) not exceeding 14 %. 2. For the purposes of subheading 2701 12, bituminous coal means coal having a volatile matter limit (on a dry, mineral-matter-free basis) exceeding 14 % and a calorific value limit (on a moist, mineral-matter-free basis) equal to or greater than 5 833 kcal/kg. 3. For the purposes of subheadings 2707 10, 2707 20, 2707 30 and 2707 40, the terms benzol (benzene), toluol (toluene), xylol (xylenes) and naphthalene apply to products which contain more than 50 % by weight of benzene, toluene, xylenes or naphthalene, respectively. 4. For the purposes of subheading 2710 11, light oils and preparations are those of which 90 % or more by volume (including losses) distil at 210 °C (ASTM D 86 method). Additional notes (62) 1. For the purposes of subheading 2707 99 80, the term phenols applies to products which contain more than 50 % by weight of phenols. 2. For the purposes of heading 2710: (a) special spirits (subheadings 2710 11 21 and 2710 11 25) mean light oils as defined in subheading note 4 to this chapter, not containing any anti-knock preparations, and with a difference of not more than 60 °C between the temperatures at which 5 % and 90 % by volume (including losses) distil; (b) white spirit (subheading 2710 11 21) means special spirits as defined in paragraph (a) above with a flash-point higher than 21 °C by the EN ISO 13736 method; (c) medium oils (subheadings 2710 19 11 to 2710 19 29) mean oils and preparations of which less than 90 % by volume (including losses) distils at 210 °C and 65 % or more by volume (including losses) distils at 250 °C (ISO 3405 method, equivalent to the ASTM D 86 method); (d) heavy oils (subheadings 2710 19 31 to 2710 19 99) mean oils and preparations of which less than 65 % by volume (including losses) distils at 250 °C by the ISO 3405 method (equivalent to the ASTM D 86 method) or of which the distillation percentage at 250 °C cannot be determined by that method; (e) gas oils (subheadings 2710 19 31 to 2710 19 49) mean heavy oils as defined in paragraph (d) above of which 85 % or more by volume (including losses) distils at 350 °C (ISO 3405 method, equivalent to the ASTM D 86 method); (f) fuel oils (subheadings 2710 19 51 to 2710 19 69) mean heavy oils as defined in paragraph (d) above (other than gas oils as defined in paragraph (e)) which, for a corresponding diluted colour C, have a viscosity V:  not exceeding that shown in line I of the following table when the sulphated ashes content is less than 1 % by the ISO 3987 method and the saponification number is less than 4 by the ISO 6293-1 or 6293-2 method,  exceeding that shown in line II when the pour point is not less than 10 °C by the ISO 3016 method,  exceeding that shown in line I but not exceeding that shown in line II when 25 % or more by volume distils at 300 °C by the ISO 3405 method (equivalent to the ASTM D 86 method) or, if less than 25 % by volume distils at 300 °C, when the pour point is higher than 10 °C below zero by the ISO 3016 method. These provisions apply only to oils having a diluted colour C of less than 2. Diluted colour C/Viscosity V concordance table Colour C 0 0,5 1 1,5 2 2,5 3 3,5 4 4,5 5 5,5 6 6,5 7 7,5 and above Viscosity V I 4 4 4 5,4 9 15,1 25,3 42,4 71,1 119 200 335 562 943 1 580 2 650 II 7 7 7 7 9 15,1 25,3 42,4 71,1 119 200 335 562 943 1 580 2 650 The term viscosity V means the kinematic viscosity at 50 °C expressed in 10 6 m2 s 1 by the EN ISO 3104 method. The term diluted colour C means the colour of a product, as determined by the ASTM D 1500 method, after one part of such product has been mixed with 100 parts by volume of xylene, toluene or another suitable solvent. The colour must be determined immediately after dilution. Subheadings 2710 19 51 to 2710 19 69 cover only fuel oils of natural colour. These subheadings do not cover heavy oils defined in paragraph (d) above for which it is not possible to determine:  the distillation percentage at 250 °C by the ISO 3405 method, equivalent to the ASTM D 86 method (zero shall be deemed to be a percentage),  the kinematic viscosity at 50 °C by the EN ISO 3104 method,  or the diluted colour C by the ASTM D 1500 method. Such products fall in subheadings 2710 19 71 to 2710 19 99. 3. For the purposes of heading 2712, the expression crude petroleum jelly (subheading 2712 10 10) shall be taken to apply to petroleum jelly of a natural colour higher than 4,5 by the ASTM D 1500 method. 4. For the purposes of subheadings 2712 90 31 to 2712 90 39, the term crude shall be taken to apply to products: (a) with an oil content of 3,5 or higher by the ISO 2908 method, if their viscosity at 100 °C is lower than 9 Ã  10 6 m2 s 1 by the EN ISO 3104 method; or (b) of a natural colour higher than 3 by the ASTM D 1500 method, if their viscosity at 100 °C is 9 Ã  10 6 m2 s 1 or higher by the EN ISO 3104 method. 5. For the purposes of headings 2710, 2711 and 2712, the term specific process shall be taken to apply to the following operations: (a) vacuum distillation; (b) redistillation by a very thorough fractionation process; (c) cracking; (d) reforming; (e) extraction by means of selective solvents; (f) the process comprising all the following operations: processing with concentrated sulphuric acid, oleum or sulphuric anhydride; neutralisation with alkaline agents; decolorisation and purification with naturally active earth, activated earth, activated charcoal or bauxite; (g) polymerisation; (h) alkylation; (ij) isomerisation; (k) (in respect of products of subheadings 2710 19 31 to 2710 19 99 only) desulphurisation with hydrogen resulting in a reduction of at least 85 % of the sulphur content of the products processed (EN ISO 20846, EN ISO 20884 or EN ISO 14596 or EN ISO 24260, EN ISO 20847 and EN ISO 8754 methods); (l) (in respect of products of heading 2710 only) deparaffining by a process other than filtering; (m) (in respect of products of subheadings 2710 19 31 to 2710 19 99 only) treatment with hydrogen at a pressure of more than 20 bar and a temperature of more than 250 °C with the use of a catalyst, other than to effect desulphurisation, when the hydrogen constitutes an active element in a chemical reaction. The further treatment with hydrogen of lubricating oils of subheadings 2710 19 71 to 2710 19 99 (for example, hydrofinishing or decolorisation) in order, more especially, to improve colour or stability shall not, however, be deemed to be a specific process; (n) (in respect of products of subheadings 2710 19 51 to 2710 19 69 only) atmospheric distillation, on condition that less than 30 % of these products distils, by volume, including losses, at 300 °C by the ISO 3405 method (equivalent to the ASTM D 86 method). If 30 % or more by volume, including losses, of such products distils at 300 °C by the ISO 3405 method (equivalent to the ASTM D 86 method), the quantities of products which may be obtained during the atmospheric distillation and which fall in subheadings 2710 11 11 to 2710 11 90 or 2710 19 11 to 2710 19 29 shall be dutiable at the same rates as those provided for under subheadings 2710 19 61 to 2710 19 69 according to the kind and value of the products used and on the net weight of the products obtained. This rule shall not apply to products so obtained which, within a period of six months and subject to such other conditions as may be determined by the competent authorities, are to undergo a specific process or chemical transformation by a process not being a specific process; (o) (in respect of products of subheadings 2710 19 71 to 2710 19 99 only) treatment by means of a high-frequency electrical brush-discharge; (p) solely for products of subheading 2712 90 31: de-oiling by fractional crystallisation. Should any preparatory treatment prior to the above treatments be necessary by reason of technical requirements, the customs exemption shall apply only to the quantities of the products intended for and actually subjected to such of the above treatments; any waste products arising during preparatory treatment shall also be exempt from customs duty. 6. The quantities of products which may be obtained during chemical transformation, or during preparatory treatment which may be necessary by reason of technical requirements, and which fall in headings or subheadings 2707 10 10, 2707 20 10, 2707 30 10, 2707 50 10, 2710, 2711, 2712 10, 2712 20, 2712 90 31 to 2712 90 99 and 2713 90 shall be dutiable at the same rates as those provided for in respect of products for other purposes, according to the kind and value of the products used and on the net weight of the products obtained. This rule shall not apply to such products of headings 2710 to 2712 which, within a period of six months and subject to such other conditions as may be determined by the competent authorities, are to undergo a specific process or further chemical transformation. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 2701 Coal; briquettes, ovoids and similar solid fuels manufactured from coal  Coal, whether or not pulverised, but not agglomerated 2701 11   Anthracite 2701 11 10    Having a volatile matter limit (on a dry, mineral-matter-free basis) not exceeding 10 % Free  2701 11 90    Other Free  2701 12   Bituminous coal 2701 12 10    Coking coal Free  2701 12 90    Other Free  2701 19 00   Other coal Free  2701 20 00  Briquettes, ovoids and similar solid fuels manufactured from coal Free  2702 Lignite, whether or not agglomerated, excluding jet 2702 10 00  Lignite, whether or not pulverised, but not agglomerated Free  2702 20 00  Agglomerated lignite Free  2703 00 00 Peat (including peat litter), whether or not agglomerated Free  2704 00 Coke and semi-coke of coal, of lignite or of peat, whether or not agglomerated; retort carbon  Coke and semi-coke of coal 2704 00 11   For the manufacture of electrodes Free  2704 00 19   Other Free  2704 00 30  Coke and semi-coke of lignite Free  2704 00 90  Other Free  2705 00 00 Coal gas, water gas, producer gas and similar gases, other than petroleum gases and other gaseous hydrocarbons Free 1 000 m3 2706 00 00 Tar distilled from coal, from lignite or from peat, and other mineral tars, whether or not dehydrated or partially distilled, including reconstituted tars Free  2707 Oils and other products of the distillation of high temperature coal tar; similar products in which the weight of the aromatic constituents exceeds that of the non-aromatic constituents 2707 10  Benzol (benzene) 2707 10 10   For use as a power or heating fuel 3  2707 10 90   For other purposes (12) Free  2707 20  Toluol (toluene) 2707 20 10   For use as a power or heating fuel 3  2707 20 90   For other purposes (12) Free  2707 30  Xylol (xylenes) 2707 30 10   For use as a power or heating fuel 3  2707 30 90   For other purposes (12) Free  2707 40 00  Naphthalene Free  2707 50  Other aromatic hydrocarbon mixtures of which 65 % or more by volume (including losses) distils at 250 °C by the ASTM D 86 method 2707 50 10   For use as power or heating fuels 3  2707 50 90   For other purposes (12) Free   Other 2707 91 00   Creosote oils 1,7  2707 99   Other    Crude oils 2707 99 11     Crude light oils of which 90 % or more by volume distils at temperatures of up to 200 °C 1,7  2707 99 19     Other Free  2707 99 30    Sulphuretted toppings Free  2707 99 50    Basic products 1,7  2707 99 70    Anthracene Free  2707 99 80    Phenols 1,2     Other 2707 99 91     For the manufacture of the products of heading 2803 (12) Free  2707 99 99     Other 1,7  2708 Pitch and pitch coke, obtained from coal tar or from other mineral tars 2708 10 00  Pitch Free  2708 20 00  Pitch coke Free  2709 00 Petroleum oils and oils obtained from bituminous minerals, crude 2709 00 10  Natural gas condensates Free  2709 00 90  Other Free  2710 Petroleum oils and oils obtained from bituminous minerals, other than crude; preparations not elsewhere specified or included, containing by weight 70 % or more of petroleum oils or of oils obtained from bituminous minerals, these oils being the basic constituents of the preparations; waste oils  Petroleum oils and oils obtained from bituminous minerals (other than crude) and preparations not elsewhere specified or included, containing by weight 70 % or more of petroleum oils or of oils obtained from bituminous minerals, these oils being the basic constituents of the preparations, other than waste oils 2710 11   Light oils and preparations 2710 11 11    For undergoing a specific process (12) 4,7 (17)  2710 11 15    For undergoing chemical transformation by a process other than those specified in respect of subheading 2710 11 11 (12) 4,7 (17) (63)     For other purposes     Special spirits 2710 11 21      White spirit 4,7  2710 11 25      Other 4,7      Other      Motor spirit 2710 11 31       Aviation spirit 4,7        Other, with a lead content        Not exceeding 0,013 g per litre 2710 11 41         With an octane number (RON) of less than 95 4,7 1 000 l (64) 2710 11 45         With an octane number (RON) of 95 or more but less than 98 4,7 1 000 l (64) 2710 11 49         With an octane number (RON) of 98 or more 4,7 1 000 l (64)        Exceeding 0,013 g per litre 2710 11 51         With an octane number (RON) of less than 98 4,7 1 000 l (64) 2710 11 59         With an octane number (RON) of 98 or more 4,7 1 000 l (64) 2710 11 70      Spirit type jet fuel 4,7  2710 11 90      Other light oils 4,7  2710 19   Other    Medium oils 2710 19 11     For undergoing a specific process (12) 4,7 (17)  2710 19 15     For undergoing chemical transformation by a process other than those specified in respect of subheading 2710 19 11 (12) 4,7 (17) (63)      For other purposes      Kerosene 2710 19 21       Jet fuel 4,7  2710 19 25       Other 4,7  2710 19 29      Other 4,7     Heavy oils     Gas oils 2710 19 31      For undergoing a specific process (12) 3,5 (17)  2710 19 35      For undergoing chemical transformation by a process other than those specified in respect of subheading 2710 19 31 (12) 3,5 (17) (63)       For other purposes 2710 19 41       With a sulphur content not exceeding 0,05 % by weight 3,5 (65)  2710 19 45       With a sulphur content exceeding 0,05 % by weight but not exceeding 0,2 % by weight 3,5 (65)  2710 19 49       With a sulphur content exceeding 0,2 % by weight 3,5      Fuel oils 2710 19 51      For undergoing a specific process (12) 3,5 (17)  2710 19 55      For undergoing chemical transformation by a process other than those specified in respect of subheading 2710 19 51 (12) 3,5 (17) (63)       For other purposes 2710 19 61       With a sulphur content not exceeding 1 % by weight 3,5  2710 19 63       With a sulphur content exceeding 1 % by weight but not exceeding 2 % by weight 3,5  2710 19 65       With a sulphur content exceeding 2 % by weight but not exceeding 2,8 % by weight 3,5  2710 19 69       With a sulphur content exceeding 2,8 % by weight 3,5      Lubricating oils; other oils 2710 19 71      For undergoing a specific process (12) 3,7 (17)  2710 19 75      For undergoing chemical transformation by a process other than those specified in respect of subheading 2710 19 71 (12) 3,7 (17) (63)       For other purposes 2710 19 81       Motor oils, compressor lube oils, turbine lube oils 3,7  2710 19 83       Liquids for hydraulic purposes 3,7  2710 19 85       White oils, liquid paraffin 3,7  2710 19 87       Gear oils and reductor oils 3,7  2710 19 91       Metal-working compounds, mould-release oils, anti-corrosion oils 3,7  2710 19 93       Electrical insulating oils 3,7  2710 19 99       Other lubricating oils and other oils 3,7   Waste oils 2710 91 00   Containing polychlorinated biphenyls (PCBs), polychlorinated terphenyls (PCTs) or polybrominated biphenyls (PBBs) 3,5  2710 99 00   Other 3,5 (132)  2711 Petroleum gases and other gaseous hydrocarbons  Liquefied 2711 11 00   Natural gas 0,7 (17) TJ 2711 12   Propane    Propane of a purity of not less than 99 % 2711 12 11     For use as a power or heating fuel 8  2711 12 19     For other purposes (12) Free     Other 2711 12 91     For undergoing a specific process (12) 0,7 (17)  2711 12 93     For undergoing chemical transformation by a process other than those specified in respect of subheading 2711 12 91 (12) 0,7 (17) (63)      For other purposes 2711 12 94      Of a purity exceeding 90 % but of less than 99 % 0,7  2711 12 97      Other 0,7  2711 13   Butanes 2711 13 10    For undergoing a specific process (12) 0,7 (17)  2711 13 30    For undergoing chemical transformation by a process other than those specified in respect of subheading 2711 13 10 (12) 0,7 (17) (63)     For other purposes 2711 13 91     Of a purity exceeding 90 % but of less than 95 % 0,7  2711 13 97     Other 0,7  2711 14 00   Ethylene, propylene, butylene and butadiene 0,7 (17)  2711 19 00   Other 0,7 (17)   In gaseous state 2711 21 00   Natural gas 0,7 (17) TJ 2711 29 00   Other 0,7 (17)  2712 Petroleum jelly; paraffin wax, microcrystalline petroleum wax, slack wax, ozokerite, lignite wax, peat wax, other mineral waxes, and similar products obtained by synthesis or by other processes, whether or not coloured 2712 10  Petroleum jelly 2712 10 10   Crude 0,7 (17)  2712 10 90   Other 2,2  2712 20  Paraffin wax containing by weight less than 0,75 % of oil 2712 20 10   Synthetic paraffin wax of a molecular weight of 460 or more but not exceeding 1 560 Free  2712 20 90   Other 2,2  2712 90  Other   Ozokerite, lignite wax or peat wax (natural products) 2712 90 11    Crude 0,7  2712 90 19    Other 2,2    Other    Crude 2712 90 31     For undergoing a specific process (12) 0,7 (17)  2712 90 33     For undergoing chemical transformation by a process other than those specified in respect of subheading 2712 90 31 (12) 0,7 (17) (63)  2712 90 39     For other purposes 0,7     Other 2712 90 91     Blend of 1-alkenes containing by weight 80 % or more of 1-alkenes of a chain-length of 24 carbon atoms or more but not exceeding 28 carbon atoms Free  2712 90 99     Other 2,2  2713 Petroleum coke, petroleum bitumen and other residues of petroleum oils or of oils obtained from bituminous minerals  Petroleum coke 2713 11 00   Not calcined Free  2713 12 00   Calcined Free  2713 20 00  Petroleum bitumen Free  2713 90  Other residues of petroleum oils or of oils obtained from bituminous minerals 2713 90 10   For the manufacture of the products of heading 2803 (12) 0,7 (17)  2713 90 90   Other 0,7  2714 Bitumen and asphalt, natural; bituminous or oil-shale and tar sands; asphaltites and asphaltic rocks 2714 10 00  Bituminous or oil-shale and tar sands Free  2714 90 00  Other Free  2715 00 00 Bituminous mixtures based on natural asphalt, on natural bitumen, on petroleum bitumen, on mineral tar or on mineral tar pitch (for example, bituminous mastics, cut-backs) Free  2716 00 00 Electrical energy Free 1 000 kWh SECTION VI PRODUCTS OF THE CHEMICAL OR ALLIED INDUSTRIES Notes 1. (A) Goods (other than radioactive ores) answering to a description in heading 2844 or 2845 are to be classified in those headings and in no other heading of the nomenclature. (B) Subject to paragraph (A) above, goods answering to a description in heading 2843, 2846 or 2852 are to be classified in those headings and in no other heading of this section. 2. Subject to note 1 above, goods classifiable in heading 3004, 3005, 3006, 3212, 3303, 3304, 3305, 3306, 3307, 3506, 3707 or 3808 by reason of being put up in measured doses or for retail sale are to be classified in those headings and in no other heading of the nomenclature. 3. Goods put up in sets consisting of two or more separate constituents, some or all of which fall in this section and are intended to be mixed together to obtain a product of Section VI or VII, are to be classified in the heading appropriate to that product, provided that the constituents are: (a) having regard to the manner in which they are put up, clearly identifiable as being intended to be used together without first being repacked; (b) presented together; and (c) identifiable, whether by their nature or by the relative proportions in which they are present, as being complementary one to another. CHAPTER 28 INORGANIC CHEMICALS; ORGANIC OR INORGANIC COMPOUNDS OF PRECIOUS METALS, OF RARE-EARTH METALS, OF RADIOACTIVE ELEMENTS OR OF ISOTOPES Notes 1. Except where the context otherwise requires, the headings of this chapter apply only to: (a) separate chemical elements and separate chemically defined compounds, whether or not containing impurities; (b) the products mentioned in (a) above dissolved in water; (c) the products mentioned in (a) above dissolved in other solvents provided that the solution constitutes a normal and necessary method of putting up these products adopted solely for reasons of safety or for transport and that the solvent does not render the product particularly suitable for specific use rather than for general use; (d) the products mentioned in (a), (b) or (c) above with an added stabiliser (including an anti-caking agent) necessary for their preservation or transport; (e) the products mentioned in (a), (b), (c) or (d) above with an added anti-dusting agent or a colouring substance added to facilitate their identification or for safety reasons, provided that the additions do not render the product particularly suitable for specific use rather than for general use. 2. In addition to dithionites and sulphoxylates, stabilised with organic substances (heading 2831), carbonates and peroxocarbonates of inorganic bases (heading 2836), cyanides, cyanide oxides and complex cyanides of inorganic bases (heading 2837), fulminates, cyanates and thiocyanates, of inorganic bases (heading 2842), organic products included in headings 2843 to 2846 and 2852 and carbides (heading 2849), only the following compounds of carbon are to be classified in this chapter: (a) oxides of carbon, hydrogen cyanide and fulminic, isocyanic, thiocyanic and other simple or complex cyanogen acids (heading 2811); (b) halide oxides of carbon (heading 2812); (c) carbon disulphide (heading 2813); (d) thiocarbonates, selenocarbonates, tellurocarbonates, selenocyanates, tellurocyanates, tetrathiocyanatodiamminochromates (reineckates) and other complex cyanates, of inorganic bases (heading 2842); (e) hydrogen peroxide, solidified with urea (heading 2847), carbon oxysulphide, thiocarbonyl halides, cyanogen, cyanogen halides and cyanamide and its metal derivatives (heading 2853) other than calcium cyanamide, whether or not pure (Chapter 31). 3. Subject to the provisions of note 1 to Section VI, this chapter does not cover: (a) sodium chloride or magnesium oxide, whether or not pure, or other products of Section V; (b) organo-inorganic compounds other than those mentioned in note 2 above; (c) products mentioned in note 2, 3, 4 or 5 to Chapter 31; (d) inorganic products of a kind used as luminophores, of heading 3206; glass frit and other glass in the form of powder, granules or flakes, of heading 3207; (e) artificial graphite (heading 3801); products put up as charges for fire-extinguishers or put up in fire-extinguishing grenades, of heading 3813; ink removers put up in packings for retail sale, of heading 3824; cultured crystals (other than optical elements) weighing not less than 2,5 g each, of the halides of the alkali or alkaline-earth metals, of heading 3824; (f) precious or semi-precious stones (natural, synthetic or reconstructed) or dust or powder of such stones (headings 7102 to 7105), or precious metals or precious-metal alloys of Chapter 71; (g) the metals, whether or not pure, metal alloys or cermets, including sintered metal carbides (metal carbides sintered with a metal), of Section XV; or (h) optical elements, for example, of the halides of the alkali or alkaline-earth metals (heading 9001). 4. Chemically defined complex acids consisting of a non-metal acid of sub-chapter II and a metal acid of sub-chapter IV are to be classified in heading 2811. 5. Headings 2826 to 2842 apply only to metal or ammonium salts or peroxysalts. Except where the context otherwise requires, double or complex salts are to be classified in heading 2842. 6. Heading 2844 applies only to: (a) technetium (atomic No 43), promethium (atomic No 61), polonium (atomic No 84) and all elements with an atomic number greater than 84; (b) natural or artificial radioactive isotopes (including those of the precious metals or of the base metals of Sections XIV and XV), whether or not mixed together; (c) compounds, inorganic or organic, of these elements or isotopes, whether or not chemically defined, whether or not mixed together; (d) alloys, dispersions (including cermets), ceramic products and mixtures containing these elements or isotopes or inorganic or organic compounds thereof and having a specific radioactivity exceeding 74 Bq/g (0,002 Ã ¼Ci/g); (e) spent (irradiated) fuel elements (cartridges) of nuclear reactors; (f) radioactive residues whether or not usable. The term isotopes, for the purposes of this note and of the wording of headings 2844 and 2845, refers to:  individual nuclides, excluding, however, those existing in nature in the monoisotopic state,  mixtures of isotopes of one and the same element, enriched in one or several of the said isotopes, that is, elements of which the natural isotopic composition has been artificially modified. 7. Heading 2848 includes copper phosphide (phosphor copper) containing more than 15 % by weight of phosphorus. 8. Chemical elements (for example, silicon and selenium) doped for use in electronics are to be classified in this chapter, provided that they are in forms unworked as drawn, or in the form of cylinders or rods. When cut in the form of discs, wafers or similar forms, they fall in heading 3818. Additional note 1. Unless provided otherwise, the salts specified in subheadings include acid salts and basic salts. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) I. CHEMICAL ELEMENTS 2801 Fluorine, chlorine, bromine and iodine 2801 10 00  Chlorine 5,5  2801 20 00  Iodine Free  2801 30  Fluorine; bromine 2801 30 10   Fluorine 5  2801 30 90   Bromine 5,5  2802 00 00 Sulphur, sublimed or precipitated; colloidal sulphur 4,6  2803 00 00 Carbon (carbon blacks and other forms of carbon not elsewhere specified or included) Free  2804 Hydrogen, rare gases and other non-metals 2804 10 00  Hydrogen 3,7 m3 (66)  Rare gases 2804 21 00   Argon 5 m3 (66) 2804 29   Other 2804 29 10    Helium Free m3 (66) 2804 29 90    Other 5 m3 (66) 2804 30 00  Nitrogen 5,5 m3 (66) 2804 40 00  Oxygen 5 m3 (66) 2804 50  Boron; tellurium 2804 50 10   Boron 5,5  2804 50 90   Tellurium 2,1   Silicon 2804 61 00   Containing by weight not less than 99,99 % of silicon Free  2804 69 00   Other 5,5  2804 70 00  Phosphorus 5,5  2804 80 00  Arsenic 2,1  2804 90 00  Selenium Free  2805 Alkali or alkaline-earth metals; rare-earth metals, scandium and yttrium, whether or not intermixed or interalloyed; mercury  Alkali or alkaline-earth metals 2805 11 00   Sodium 5  2805 12 00   Calcium 5,5  2805 19   Other 2805 19 10    Strontium and barium 5,5  2805 19 90    Other 4,1  2805 30  Rare-earth metals, scandium and yttrium, whether or not intermixed or interalloyed 2805 30 10   Intermixtures or interalloys 5,5  2805 30 90   Other 2,7  2805 40  Mercury 2805 40 10   In flasks of a net content of 34,5 kg (standard weight), of a fob value, per flask, not exceeding  ¬ 224 3  2805 40 90   Other Free  II. INORGANIC ACIDS AND INORGANIC OXYGEN COMPOUNDS OF NON-METALS 2806 Hydrogen chloride (hydrochloric acid); chlorosulphuric acid 2806 10 00  Hydrogen chloride (hydrochloric acid) 5,5  2806 20 00  Chlorosulphuric acid 5,5  2807 00 Sulphuric acid; oleum 2807 00 10  Sulphuric acid 3  2807 00 90  Oleum 3  2808 00 00 Nitric acid; sulphonitric acids 5,5  2809 Diphosphorus pentaoxide; phosphoric acid; polyphosphoric acids, whether or not chemically defined 2809 10 00  Diphosphorus pentaoxide 5,5 kg P2O5 2809 20 00  Phosphoric acid and polyphosphoric acids 5,5 kg P2O5 2810 00 Oxides of boron; boric acids 2810 00 10  Diboron trioxide Free  2810 00 90  Other 3,7  2811 Other inorganic acids and other inorganic oxygen compounds of non-metals  Other inorganic acids 2811 11 00   Hydrogen fluoride (hydrofluoric acid) 5,5  2811 19   Other 2811 19 10    Hydrogen bromide (hydrobromic acid) Free  2811 19 20    Hydrogen cyanide (hydrocyanic acid) 5,3  2811 19 80    Other 5,3   Other inorganic oxygen compounds of non-metals 2811 21 00   Carbon dioxide 5,5  2811 22 00   Silicon dioxide 4,6  2811 29   Other 2811 29 05    Sulphur dioxide 5,5  2811 29 10    Sulphur trioxide (sulphuric anhydride); diarsenic trioxide 4,6  2811 29 30    Nitrogen oxides 5  2811 29 90    Other 5,3  III. HALOGEN OR SULPHUR COMPOUNDS OF NON-METALS 2812 Halides and halide oxides of non-metals 2812 10  Chlorides and chloride oxides   Of phosphorus 2812 10 11    Phosphorus trichloride oxide (phosphoryl trichloride) 5,5  2812 10 15    Phosphorus trichloride 5,5  2812 10 16    Phosphorus pentachloride 5,5  2812 10 18    Other 5,5    Other 2812 10 91    Disulphur dichloride 5,5  2812 10 93    Sulphur dichloride 5,5  2812 10 94    Phosgene (carbonyl chloride) 5,5  2812 10 95    Thionyl dichloride (thionyl chloride) 5,5  2812 10 99    Other 5,5  2812 90 00  Other 5,5  2813 Sulphides of non-metals; commercial phosphorus trisulphide 2813 10 00  Carbon disulphide 5,5  2813 90  Other 2813 90 10   Phosphorus sulphides, commercial phosphorus trisulphide 5,3  2813 90 90   Other 3,7  IV. INORGANIC BASES AND OXIDES, HYDROXIDES AND PEROXIDES OF METALS 2814 Ammonia, anhydrous or in aqueous solution 2814 10 00  Anhydrous ammonia 5,5  2814 20 00  Ammonia in aqueous solution 5,5  2815 Sodium hydroxide (caustic soda); potassium hydroxide (caustic potash); peroxides of sodium or potassium  Sodium hydroxide (caustic soda) 2815 11 00   Solid 5,5  2815 12 00   In aqueous solution (soda lye or liquid soda) 5,5 kg NaOH 2815 20 00  Potassium hydroxide (caustic potash) 5,5 kg KOH 2815 30 00  Peroxides of sodium or potassium 5,5  2816 Hydroxide and peroxide of magnesium; oxides, hydroxides and peroxides, of strontium or barium 2816 10 00  Hydroxide and peroxide of magnesium 4,1  2816 40 00  Oxides, hydroxides and peroxides, of strontium or barium 5,5  2817 00 00 Zinc oxide; zinc peroxide 5,5  2818 Artificial corundum, whether or not chemically defined; aluminium oxide; aluminium hydroxide 2818 10  Artificial corundum, whether or not chemically defined   With an aluminium oxide content of 98,5 % by weight or more 2818 10 11    With less than 50 % of the total weight having a particle size of more than 10 mm 5,2  2818 10 19    With 50 % or more of the total weight having a particle size of more than 10 mm 5,2    With an aluminium oxide content of less than 98,5 % by weight 2818 10 91    With less than 50 % of the total weight having a particle size of more than 10 mm 5,2  2818 10 99    With 50 % or more of the total weight having a particle size of more than 10 mm 5,2  2818 20 00  Aluminium oxide, other than artificial corundum 4  2818 30 00  Aluminium hydroxide 5,5  2819 Chromium oxides and hydroxides 2819 10 00  Chromium trioxide 5,5  2819 90  Other 2819 90 10   Chromium dioxide 3,7  2819 90 90   Other 5,5  2820 Manganese oxides 2820 10 00  Manganese dioxide 5,3  2820 90  Other 2820 90 10   Manganese oxide containing by weight 77 % or more of manganese Free  2820 90 90   Other 5,5  2821 Iron oxides and hydroxides; earth colours containing 70 % or more by weight of combined iron evaluated as Fe2O3 2821 10 00  Iron oxides and hydroxides 4,6  2821 20 00  Earth colours 4,6  2822 00 00 Cobalt oxides and hydroxides; commercial cobalt oxides 4,6  2823 00 00 Titanium oxides 5,5  2824 Lead oxides; red lead and orange lead 2824 10 00  Lead monoxide (litharge, massicot) 5,5  2824 90  Other 2824 90 10   Red lead and orange lead 5,5  2824 90 90   Other 5,5  2825 Hydrazine and hydroxylamine and their inorganic salts; other inorganic bases; other metal oxides, hydroxides and peroxides 2825 10 00  Hydrazine and hydroxylamine and their inorganic salts 5,5  2825 20 00  Lithium oxide and hydroxide 5,3  2825 30 00  Vanadium oxides and hydroxides 5,5  2825 40 00  Nickel oxides and hydroxides Free  2825 50 00  Copper oxides and hydroxides 3,2  2825 60 00  Germanium oxides and zirconium dioxide 5,5  2825 70 00  Molybdenum oxides and hydroxides 5,3  2825 80 00  Antimony oxides 5,5  2825 90  Other   Calcium oxide, hydroxide and peroxide 2825 90 11    Calcium hydroxide of a purity of 98 % or more calculated on the dry weight, in the form of particles of which:  not more than 1 % by weight have a particle-size exceeding 75 micrometres and  not more than 4 % by weight have a particle-size of less than 1,3 micrometres Free  2825 90 19    Other 4,6  2825 90 20   Beryllium oxide and hydroxide 5,3  2825 90 40   Tungsten oxides and hydroxides 4,6  2825 90 60   Cadmium oxide Free  2825 90 85   Other 5,5  V. SALTS AND PEROXYSALTS, OF INORGANIC ACIDS AND METALS 2826 Fluorides; fluorosilicates, fluoroaluminates and other complex fluorine salts  Fluorides 2826 12 00   Of aluminium 5,3  2826 19   Other 2826 19 10    Of ammonium or of sodium 5,5  2826 19 90    Other 5,3  2826 30 00  Sodium hexafluoroaluminate (synthetic cryolite) 5,5  2826 90  Other 2826 90 10   Dipotassium hexafluorozirconate 5  2826 90 80   Other 5,5  2827 Chlorides, chloride oxides and chloride hydroxides; bromides and bromide oxides; iodides and iodide oxides 2827 10 00  Ammonium chloride 5,5  2827 20 00  Calcium chloride 4,6   Other chlorides 2827 31 00   Of magnesium 4,6  2827 32 00   Of aluminium 5,5  2827 35 00   Of nickel 5,5  2827 39   Other 2827 39 10    Of tin 4,1  2827 39 20    Of iron 2,1  2827 39 30    Of cobalt 5,5  2827 39 85    Other 5,5   Chloride oxides and chloride hydroxides 2827 41 00   Of copper 3,2  2827 49   Other 2827 49 10    Of lead 3,2  2827 49 90    Other 5,3   Bromides and bromide oxides 2827 51 00   Bromides of sodium or of potassium 5,5  2827 59 00   Other 5,5  2827 60 00  Iodides and iodide oxides 5,5  2828 Hypochlorites; commercial calcium hypochlorite; chlorites; hypobromites 2828 10 00  Commercial calcium hypochlorite and other calcium hypochlorites 5,5  2828 90 00  Other 5,5  2829 Chlorates and perchlorates; bromates and perbromates; iodates and periodates  Chlorates 2829 11 00   Of sodium 5,5  2829 19 00   Other 5,5  2829 90  Other 2829 90 10   Perchlorates 4,8  2829 90 40   Bromates of potassium or of sodium Free  2829 90 80   Other 5,5  2830 Sulphides; polysulphides, whether or not chemically defined 2830 10 00  Sodium sulphides 5,5  2830 90  Other 2830 90 11   Sulphides of calcium, of antimony or of iron 4,6  2830 90 85   Other 5,5  2831 Dithionites and sulphoxylates 2831 10 00  Of sodium 5,5  2831 90 00  Other 5,5  2832 Sulphites; thiosulphates 2832 10 00  Sodium sulphites 5,5  2832 20 00  Other sulphites 5,5  2832 30 00  Thiosulphates 5,5  2833 Sulphates; alums; peroxosulphates (persulphates)  Sodium sulphates 2833 11 00   Disodium sulphate 5,5  2833 19 00   Other 5,5   Other sulphates 2833 21 00   Of magnesium 5,5  2833 22 00   Of aluminium 5,5  2833 24 00   Of nickel 5  2833 25 00   Of copper 3,2  2833 27 00   Of barium 5,5  2833 29   Other 2833 29 20    Of cadmium; of chromium; of zinc 5,5  2833 29 30    Of cobalt; of titanium 5,3  2833 29 60    Of lead 4,6  2833 29 80    Other 5  2833 30 00  Alums 5,5  2833 40 00  Peroxosulphates (persulphates) 5,5  2834 Nitrites; nitrates 2834 10 00  Nitrites 5,5   Nitrates 2834 21 00   Of potassium 5,5  2834 29   Other 2834 29 20    Of barium; of beryllium; of cadmium; of cobalt; of nickel; of lead 5,5  2834 29 40    Of copper 4,6  2834 29 80    Other 3  2835 Phosphinates (hypophosphites), phosphonates (phosphites) and phosphates; polyphosphates, whether or not chemically defined 2835 10 00  Phosphinates (hypophosphites) and phosphonates (phosphites) 5,5   Phosphates 2835 22 00   Of mono- or disodium 5,5  2835 24 00   Of potassium 5,5  2835 25 00   Calcium hydrogenorthophosphate (dicalcium phosphate) 5,5  2835 26 00   Other phosphates of calcium 5,5  2835 29   Other 2835 29 10    Of triammonium 5,3  2835 29 30    Of trisodium 5,5  2835 29 90    Other 5,5   Polyphosphates 2835 31 00   Sodium triphosphate (sodium tripolyphosphate) 5,5  2835 39 00   Other 5,5  2836 Carbonates; peroxocarbonates (percarbonates); commercial ammonium carbonate containing ammonium carbamate 2836 20 00  Disodium carbonate 5,5  2836 30 00  Sodium hydrogencarbonate (sodium bicarbonate) 5,5  2836 40 00  Potassium carbonates 5,5  2836 50 00  Calcium carbonate 5  2836 60 00  Barium carbonate 5,5   Other 2836 91 00   Lithium carbonates 5,5  2836 92 00   Strontium carbonate 5,5  2836 99   Other    Carbonates 2836 99 11     Of magnesium; of copper 3,7  2836 99 17     Other 5,5  2836 99 90    Peroxocarbonates (percarbonates) 5,5  2837 Cyanides, cyanide oxides and complex cyanides  Cyanides and cyanide oxides 2837 11 00   Of sodium 5,5  2837 19 00   Other 5,5  2837 20 00  Complex cyanides 5,5  2838 2839 Silicates; commercial alkali metal silicates  Of sodium 2839 11 00   Sodium metasilicates 5  2839 19 00   Other 5  2839 90  Other 2839 90 10   Of potassium 5  2839 90 90   Other 5  2840 Borates; peroxoborates (perborates)  Disodium tetraborate (refined borax) 2840 11 00   Anhydrous Free  2840 19   Other 2840 19 10    Disodium tetraborate pentahydrate Free  2840 19 90    Other 5,3  2840 20  Other borates 2840 20 10   Borates of sodium, anhydrous Free  2840 20 90   Other 5,3  2840 30 00  Peroxoborates (perborates) 5,5  2841 Salts of oxometallic or peroxometallic acids 2841 30 00  Sodium dichromate 5,5  2841 50 00  Other chromates and dichromates; peroxochromates 5,5   Manganites, manganates and permanganates 2841 61 00   Potassium permanganate 5,5  2841 69 00   Other 5,5  2841 70 00  Molybdates 5,5  2841 80 00  Tungstates (wolframates) 5,5  2841 90  Other 2841 90 30   Zincates and vanadates 4,6  2841 90 85   Other 5,5  2842 Other salts of inorganic acids or peroxoacids (including aluminosilicates whether or not chemically defined), other than azides 2842 10 00  Double or complex silicates, including aluminosilicates whether or not chemically defined 5,5  2842 90  Other 2842 90 10   Salts, double salts or complex salts of selenium or tellurium acids 5,3  2842 90 80   Other 5,5  VI. MISCELLANEOUS 2843 Colloidal precious metals; inorganic or organic compounds of precious metals, whether or not chemically defined; amalgams of precious metals 2843 10  Colloidal precious metals 2843 10 10   Silver 5,3  2843 10 90   Other 3,7   Silver compounds 2843 21 00   Silver nitrate 5,5  2843 29 00   Other 5,5  2843 30 00  Gold compounds 3 g 2843 90  Other compounds; amalgams 2843 90 10   Amalgams 5,3  2843 90 90   Other 3 g 2844 Radioactive chemical elements and radioactive isotopes (including the fissile or fertile chemical elements and isotopes) and their compounds; mixtures and residues containing these products 2844 10  Natural uranium and its compounds; alloys, dispersions (including cermets), ceramic products and mixtures containing natural uranium or natural uranium compounds   Natural uranium 2844 10 10    Crude; waste and scrap (Euratom) Free kg U 2844 10 30    Worked (Euratom) Free kg U 2844 10 50   Ferro-uranium Free kg U 2844 10 90   Other (Euratom) Free kg U 2844 20  Uranium enriched in U 235 and its compounds; plutonium and its compounds; alloys, dispersions (including cermets), ceramic products and mixtures containing uranium enriched in U 235, plutonium or compounds of these products   Uranium enriched in U 235 and its compounds; alloys, dispersions (including cermets), ceramic products and mixtures containing uranium enriched in U 235 or compounds of these products 2844 20 25    Ferro-uranium Free gi F/S 2844 20 35    Other (Euratom) Free gi F/S   Plutonium and its compounds; alloys, dispersions (including cermets), ceramic products and mixtures containing plutonium or compounds of these products    Mixtures of uranium and plutonium 2844 20 51     Ferro-uranium Free gi F/S 2844 20 59     Other (Euratom) Free gi F/S 2844 20 99    Other Free gi F/S 2844 30  Uranium depleted in U 235 and its compounds; thorium and its compounds; alloys, dispersions (including cermets), ceramic products and mixtures containing uranium depleted in U 235, thorium or compounds of these products   Uranium depleted in U 235; alloys, dispersions (including cermets), ceramic products and mixtures containing uranium depleted in U 235 or compounds of this product 2844 30 11    Cermets 5,5  2844 30 19    Other 2,9    Thorium; alloys, dispersions (including cermets), ceramic products and mixtures containing thorium or compounds of this product 2844 30 51    Cermets 5,5     Other 2844 30 55     Crude, waste and scrap (Euratom) Free      Worked 2844 30 61      Bars, rods, angles, shapes and sections, sheets and strips (Euratom) Free  2844 30 69      Other (Euratom) 1,5 (17)    Compounds of uranium depleted in U 235 or of thorium, whether or not mixed together 2844 30 91    Of thorium or of uranium depleted in U 235, whether or not mixed together (Euratom), other than thorium salts Free  2844 30 99    Other Free  2844 40  Radioactive elements and isotopes and compounds other than those of subheading 2844 10, 2844 20 or 2844 30; alloys, dispersions (including cermets), ceramic products and mixtures containing these elements, isotopes or compounds; radioactive residues 2844 40 10   Uranium derived from U 233 and its compounds; alloys, dispersions (including cermets), ceramic products and mixtures and compounds derived from U 233 or compounds of this product Free    Other 2844 40 20    Artificial radioactive isotopes (Euratom) Free  2844 40 30    Compounds of artificial radioactive isotopes (Euratom) Free  2844 40 80    Other Free  2844 50 00  Spent (irradiated) fuel elements (cartridges) of nuclear reactors (Euratom) Free gi F/S 2845 Isotopes other than those of heading 2844; compounds, inorganic or organic, of such isotopes, whether or not chemically defined 2845 10 00  Heavy water (deuterium oxide) (Euratom) 5,5  2845 90  Other 2845 90 10   Deuterium and compounds thereof; hydrogen and compounds thereof, enriched in deuterium; mixtures and solutions containing these products (Euratom) 5,5  2845 90 90   Other 5,5  2846 Compounds, inorganic or organic, of rare-earth metals, of yttrium or of scandium or of mixtures of these metals 2846 10 00  Cerium compounds 3,2  2846 90 00  Other 3,2  2847 00 00 Hydrogen peroxide, whether or not solidified with urea 5,5 kg H2O2 2848 00 00 Phosphides, whether or not chemically defined, excluding ferrophosphorus 5,5  2849 Carbides, whether or not chemically defined 2849 10 00  Of calcium 5,5  2849 20 00  Of silicon 5,5  2849 90  Other 2849 90 10   Of boron 4,1  2849 90 30   Of tungsten 5,5  2849 90 50   Of aluminium; of chromium; of molybdenum; of vanadium; of tantalum; of titanium 5,5  2849 90 90   Other 5,3  2850 00 Hydrides, nitrides, azides, silicides and borides, whether or not chemically defined, other than compounds which are also carbides of heading 2849 2850 00 20  Hydrides; nitrides 4,6  2850 00 60  Azides; silicides 5,5  2850 00 90  Borides 5,3  2851 2852 00 00 Compounds, inorganic or organic, of mercury, excluding amalgams 5,5  2853 00 Other inorganic compounds (including distilled or conductivity water and water of similar purity); liquid air (whether or not rare gases have been removed); compressed air; amalgams, other than amalgams of precious metals 2853 00 10  Distilled and conductivity water and water of similar purity 2,7  2853 00 30  Liquid air (whether or not rare gases have been removed); compressed air 4,1  2853 00 50  Cyanogen chloride 5,5  2853 00 90  Other 5,5  CHAPTER 29 ORGANIC CHEMICALS Notes 1. Except where the context otherwise requires, the headings of this chapter apply only to: (a) separate chemically defined organic compounds, whether or not containing impurities; (b) mixtures of two or more isomers of the same organic compound (whether or not containing impurities), except mixtures of acyclic hydrocarbon isomers (other than stereoisomers), whether or not saturated (Chapter 27); (c) the products of headings 2936 to 2939 or the sugar ethers, sugar acetals and sugar esters, and their salts, of heading 2940, or the products of heading 2941, whether or not chemically defined; (d) the products mentioned in (a), (b) or (c) above dissolved in water; (e) the products mentioned in (a), (b) or (c) above dissolved in other solvents provided that the solution constitutes a normal and necessary method of putting up these products adopted solely for reasons of safety or for transport and that the solvent does not render the product particularly suitable for a specific use rather than for general use; (f) the products mentioned in (a), (b), (c), (d) or (e) above with an added stabiliser (including an anti-caking agent) necessary for their preservation or transport; (g) the products mentioned in (a), (b), (c), (d), (e) or (f) above with an added anti-dusting agent or a colouring or odoriferous substance added to facilitate their identification or for safety reasons, provided that the additions do not render the product particularly suitable for a specific use rather than for general use; (h) the following products, diluted to standard strengths, for the production of azo dyes: diazonium salts, couplers used for these salts and diazotizable amines and their salts. 2. This chapter does not cover: (a) goods of heading 1504 or crude glycerol of heading 1520; (b) ethyl alcohol (heading 2207 or 2208); (c) methane or propane (heading 2711); (d) the compounds of carbon mentioned in note 2 to Chapter 28; (e) urea (heading 3102 or 3105); (f) colouring matter of vegetable or animal origin (heading 3203), synthetic organic colouring matter, synthetic organic products of a kind used as fluorescent brightening agents or as luminophores (heading 3204) or dyes or other colouring matter put up in forms or packings for retail sale (heading 3212); (g) enzymes (heading 3507); (h) metaldehyde, hexamethylenetetramine or similar substances, put up in forms (for example, tablets, sticks or similar forms) for use as fuels, or liquid or liquefied-gas fuels in containers of a kind used for filling or refilling cigarette or similar lighters and of a capacity not exceeding 300 cm3 (heading 3606); (ij) products put up as charges for fire-extinguishers or put up in fire-extinguishing grenades, of heading 3813; ink removers put up in packings for retail sale, of heading 3824; or (k) optical elements, for example, of ethylenediamine tartrate (heading 9001). 3. Goods which could be included in two or more of the headings of this chapter are to be classified in that one of those headings which occurs last in numerical order. 4. In headings 2904 to 2906, 2908 to 2911 and 2913 to 2920, any reference to halogenated, sulphonated, nitrated or nitrosated derivatives includes a reference to compound derivatives, such as sulphohalogenated, nitrohalogenated, nitrosulphonated or nitrosulphohalogenated derivatives. Nitro or nitroso groups are not to be taken as nitrogen-functions for the purposes of heading 2929. For the purposes of headings 2911, 2912, 2914, 2918 and 2922, oxygen-function is to be restricted to the functions (the characteristic organic oxygen-containing groups) referred to in headings 2905 to 2920. 5. (A) The esters of acid-function organic compounds of sub-chapters I to VII with organic compounds of these sub-chapters are to be classified with that compound which is classified in the heading which occurs last in numerical order in these sub-chapters. (B) Esters of ethyl alcohol with acid-function organic compounds of sub-chapters I to VII are to be classified in the same heading as the corresponding acid-function compounds. (C) Subject to note 1 to Section VI and note 2 to Chapter 28: (1) inorganic salts of organic compounds such as acid-, phenol- or enol-function compounds or organic bases, of sub-chapters I to X or heading 2942, are to be classified in the heading appropriate to the organic compound; (2) salts formed between organic compounds of sub-chapters I to X or heading 2942 are to be classified in the heading appropriate to the base or to the acid (including phenol- or enol-function compounds) from which they are formed, whichever occurs last in numerical order in the chapter; and (3) coordination compounds, other than products classifiable in sub-chapter XI or heading 2941, are to be classified in the heading which occurs last in numerical order in Chapter 29, among those appropriate to the fragments formed by cleaving of all metal bonds, other than metal-carbon bonds. (D) Metal alcoholates are to be classified in the same heading as the corresponding alcohols except in the case of ethanol (heading 2905). (E) Halides of carboxylic acids are to be classified in the same heading as the corresponding acids. 6. The compounds of headings 2930 and 2931 are organic compounds the molecules of which contain, in addition to atoms of hydrogen, oxygen or nitrogen, atoms of other non-metals or of metals (such as sulphur, arsenic or lead) directly linked to carbon atoms. Heading 2930 (organo-sulphur compounds) and heading 2931 (other organo-inorganic compounds) do not include sulphonated or halogenated derivatives (including compound derivatives) which, apart from hydrogen, oxygen and nitrogen, only have directly linked to carbon the atoms of sulphur or of a halogen which give them their nature of sulphonated or halogenated derivatives (or compound derivatives). 7. Headings 2932, 2933 and 2934 do not include epoxides with a three-membered ring, ketone peroxides, cyclic polymers of aldehydes or of thioaldehydes, anhydrides of polybasic carboxylic acids, cyclic esters of polyhydric alcohols or phenols with polybasic acids, or imides of polybasic acids. These provisions apply only when the ring-position hetero-atoms are those resulting solely from the cyclising function or functions here listed. 8. For the purposes of heading 2937: (a) the term hormones includes hormone-releasing or hormone-stimulating factors, hormone inhibitors and hormone antagonists (anti-hormones); (b) the expression used primarily as hormones applies not only to hormone derivatives and structural analogues used primarily for their hormonal effect, but also to those derivatives and structural analogues used primarily as intermediates in the synthesis of products of this heading. Subheading notes 1. Within any one heading of this chapter, derivatives of a chemical compound (or group of chemical compounds) are to be classified in the same subheading as that compound (or group of compounds), provided that they are not more specifically covered by any other subheading and that there is no residual subheading named Other in the series of subheadings concerned. 2. Note 3 to Chapter 29 does not apply to the subheadings of this chapter. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) I. HYDROCARBONS AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES 2901 Acyclic hydrocarbons 2901 10 00  Saturated Free   Unsaturated 2901 21 00   Ethylene Free  2901 22 00   Propene (propylene) Free  2901 23 00   Butene (butylene) and isomers thereof Free  2901 24 00   Buta-1,3-diene and isoprene Free  2901 29 00   Other Free  2902 Cyclic hydrocarbons  Cyclanes, cyclenes and cycloterpenes 2902 11 00   Cyclohexane Free  2902 19 00   Other Free  2902 20 00  Benzene Free  2902 30 00  Toluene Free   Xylenes 2902 41 00   o-Xylene Free  2902 42 00   m-Xylene Free  2902 43 00   p-Xylene Free  2902 44 00   Mixed xylene isomers Free  2902 50 00  Styrene Free  2902 60 00  Ethylbenzene Free  2902 70 00  Cumene Free  2902 90 00  Other Free  2903 Halogenated derivatives of hydrocarbons  Saturated chlorinated derivatives of acyclic hydrocarbons 2903 11 00   Chloromethane (methyl chloride) and chloroethane (ethyl chloride) 5,5  2903 12 00   Dichloromethane (methylene chloride) 5,5  2903 13 00   Chloroform (trichloromethane) 5,5  2903 14 00   Carbon tetrachloride 5,5  2903 15 00   Ethylene dichloride (ISO) (1,2-dichloroethane) 5,5  2903 19   Other 2903 19 10    1,1,1-Trichloroethane (methylchloroform) 5,5  2903 19 80    Other 5,5   Unsaturated chlorinated derivatives of acyclic hydrocarbons 2903 21 00   Vinyl chloride (chloroethylene) 5,5  2903 22 00   Trichloroethylene 5,5  2903 23 00   Tetrachloroethylene (perchloroethylene) 5,5  2903 29 00   Other 5,5   Fluorinated, brominated or iodinated derivatives of acyclic hydrocarbons 2903 31 00   Ethylene dibromide (ISO) (1,2-dibromoethane) 5,5  2903 39   Other    Bromides 2903 39 11     Bromomethane (methyl bromide) 5,5  2903 39 15     Dibromomethane Free  2903 39 19     Other 5,5  2903 39 90    Fluorides and iodides 5,5   Halogenated derivatives of acyclic hydrocarbons containing two or more different halogens 2903 41 00   Trichlorofluoromethane 5,5  2903 42 00   Dichlorodifluoromethane 5,5  2903 43 00   Trichlorotrifluoroethanes 5,5  2903 44   Dichlorotetrafluoroethanes and chloropentafluoroethane 2903 44 10    Dichlorotetrafluoroethanes 5,5  2903 44 90    Chloropentafluoroethane 5,5  2903 45   Other derivatives perhalogenated only with fluorine and chlorine 2903 45 10    Chlorotrifluoromethane 5,5  2903 45 15    Pentachlorofluoroethane 5,5  2903 45 20    Tetrachlorodifluoroethanes 5,5  2903 45 25    Heptachlorofluoropropanes 5,5  2903 45 30    Hexachlorodifluoropropanes 5,5  2903 45 35    Pentachlorotrifluoropropanes 5,5  2903 45 40    Tetrachlorotetrafluoropropanes 5,5  2903 45 45    Trichloropentafluoropropanes 5,5  2903 45 50    Dichlorohexafluoropropanes 5,5  2903 45 55    Chloroheptafluoropropanes 5,5  2903 45 90    Other 5,5  2903 46   Bromochlorodifluoromethane, bromotrifluoromethane and dibromotetrafluoroethanes 2903 46 10    Bromochlorodifluoromethane 5,5  2903 46 20    Bromotrifluoromethane 5,5  2903 46 90    Dibromotetrafluoroethanes 5,5  2903 47 00   Other perhalogenated derivatives 5,5  2903 49   Other    Halogenated only with fluorine and chlorine     Of methane, ethane or propane (HCFCs) 2903 49 11      Chlorodifluoromethane (HCFC-22) 5,5  2903 49 15      1,1-Dichloro-1-fluoroethane (HCFC-141b) 5,5  2903 49 19      Other 5,5  2903 49 20     Other 5,5     Halogenated only with fluorine and bromine 2903 49 30     Of methane, ethane or propane 5,5  2903 49 40     Other 5,5  2903 49 80    Other 5,5   Halogenated derivatives of cyclanic, cyclenic or cycloterpenic hydrocarbons 2903 51 00   1,2,3,4,5,6-Hexachlorocyclohexane (HCH (ISO)), including lindane (ISO, INN) 5,5  2903 52 00   Aldrin (ISO), chlordane (ISO) and heptachlor (ISO) 5,5  2903 59   Other 2903 59 20    1,2-Dibromo-4-(1,2-dibromoethyl)cyclohexane; tetrabromocyclooctanes Free  2903 59 80    Other 5,5   Halogenated derivatives of aromatic hydrocarbons 2903 61 00   Chlorobenzene, o-dichlorobenzene and p-dichlorobenzene 5,5  2903 62 00   Hexachlorobenzene (ISO) and DDT (ISO) (clofenotane (INN) 1,1,1-trichloro-2,2-bis(p-chlorophenyl)ethane) 5,5  2903 69   Other 2903 69 10    2,3,4,5,6-Pentabromoethylbenzene Free  2903 69 90    Other 5,5  2904 Sulphonated, nitrated or nitrosated derivatives of hydrocarbons, whether or not halogenated 2904 10 00  Derivatives containing only sulpho groups, their salts and ethyl esters 5,5  2904 20 00  Derivatives containing only nitro or only nitroso groups 5,5  2904 90  Other 2904 90 40   Trichloronitromethane (chloropicrin) 5,5  2904 90 95   Other 5,5  II. ALCOHOLS AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES 2905 Acyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives  Saturated monohydric alcohols 2905 11 00   Methanol (methyl alcohol) 5,5  2905 12 00   Propan-1-ol (propyl alcohol) and propan-2-ol (isopropyl alcohol) 5,5  2905 13 00   Butan-1-ol (n-butyl alcohol) 5,5  2905 14   Other butanols 2905 14 10    2-Methylpropan-2-ol (tert-butyl alcohol) 4,6  2905 14 90    Other 5,5  2905 16   Octanol (octyl alcohol) and isomers thereof 2905 16 20    Octan-2-ol Free  2905 16 85    Other 5,5  2905 17 00   Dodecan-1-ol (lauryl alcohol), hexadecan-1-ol (cetyl alcohol) and octadecan-1-ol (stearyl alcohol) 5,5  2905 19 00   Other 5,5   Unsaturated monohydric alcohols 2905 22 00   Acyclic terpene alcohols 5,5  2905 29   Other 2905 29 10    Allyl alcohol 5,5  2905 29 90    Other 5,5   Diols 2905 31 00   Ethylene glycol (ethanediol) 5,5  2905 32 00   Propylene glycol (propane-1,2-diol) 5,5  2905 39   Other 2905 39 20    Butane-1,3-diol Free  2905 39 25    Butane-1,4-diol 5,5  2905 39 30    2,4,7,9-Tetramethyldec-5-yne-4,7-diol Free  2905 39 95    Other 5,5   Other polyhydric alcohols 2905 41 00   2-Ethyl-2-(hydroxymethyl)propane-1,3-diol (trimethylolpropane) 5,5  2905 42 00   Pentaerythritol 5,5  2905 43 00   Mannitol 9,6 + 125,8  ¬/100 kg/net  2905 44   D-glucitol (sorbitol)    In aqueous solution 2905 44 11     Containing 2 % or less by weight of D-mannitol, calculated on the D-glucitol content 7,7 + 16,1  ¬/100 kg/net  2905 44 19     Other 9,6 + 37,8  ¬/100 kg/net (67)     Other 2905 44 91     Containing 2 % or less by weight of D-mannitol, calculated on the D-glucitol content 7,7 + 23  ¬/100 kg/net  2905 44 99     Other 9,6 + 53,7  ¬/100 kg/net (67)  2905 45 00   Glycerol 3,8  2905 49 00   Other 5,5   Halogenated, sulphonated, nitrated or nitrosated derivatives of acyclic alcohols 2905 51 00   Ethchlorvynol (INN) Free  2905 59   Other 2905 59 91    2,2-Bis(bromomethyl)propanediol Free  2905 59 98    Other 5,5  2906 Cyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives  Cyclanic, cyclenic or cycloterpenic 2906 11 00   Menthol 5,5  2906 12 00   Cyclohexanol, methylcyclohexanols and dimethylcyclohexanols 5,5  2906 13   Sterols and inositols 2906 13 10    Sterols 5,5  2906 13 90    Inositols Free  2906 19 00   Other 5,5   Aromatic 2906 21 00   Benzyl alcohol 5,5  2906 29 00   Other 5,5  III. PHENOLS, PHENOL-ALCOHOLS, AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES 2907 Phenols; phenol-alcohols  Monophenols 2907 11 00   Phenol (hydroxybenzene) and its salts 3  2907 12 00   Cresols and their salts 2,1  2907 13 00   Octylphenol, nonylphenol and their isomers; salts thereof 5,5  2907 15   Naphthols and their salts 2907 15 10    1-Naphthol Free  2907 15 90    Other 5,5  2907 19   Other 2907 19 10    Xylenols and their salts 2,1  2907 19 90    Other 5,5   Polyphenols; phenol-alcohols 2907 21 00   Resorcinol and its salts 5,5  2907 22 00   Hydroquinone (quinol) and its salts 5,5  2907 23 00   4,4 ²-Isopropylidenediphenol (bisphenol A, diphenylolpropane) and its salts 5,5  2907 29 00   Other 5,5  2908 Halogenated, sulphonated, nitrated or nitrosated derivatives of phenols or phenol-alcohols  Derivatives containing only halogen substituents and their salts 2908 11 00   Pentachlorophenol (ISO) 5,5  2908 19 00   Other 5,5   Other 2908 91 00   Dinoseb (ISO) and its salts 5,5  2908 99   Other 2908 99 10    Derivatives containing only sulpho groups, their salts and esters 5,5  2908 99 90    Other 5,5  IV. ETHERS, ALCOHOL PEROXIDES, ETHER PEROXIDES, KETONE PEROXIDES, EPOXIDES WITH A THREE-MEMBERED RING, ACETALS AND HEMIACETALS, AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES 2909 Ethers, ether-alcohols, ether-phenols, ether-alcohol-phenols, alcohol peroxides, ether peroxides, ketone peroxides (whether or not chemically defined), and their halogenated, sulphonated, nitrated or nitrosated derivatives  Acyclic ethers and their halogenated, sulphonated, nitrated or nitrosated derivatives 2909 11 00   Diethyl ether 5,5  2909 19   Other 2909 19 10    Tert-butyl ethyl ether (ethyl-tertio-butyl-ether, ETBE) 5,5  2909 19 90    Other 5,5  2909 20 00  Cyclanic, cyclenic or cycloterpenic ethers and their halogenated, sulphonated, nitrated or nitrosated derivatives 5,5  2909 30  Aromatic ethers and their halogenated, sulphonated, nitrated or nitrosated derivatives 2909 30 10   Diphenyl ether Free    Brominated derivatives 2909 30 31    Pentabromodiphenyl ether; 1,2,4,5-tetrabromo-3,6-bis(pentabromophenoxy)benzene Free  2909 30 35    1,2-Bis(2,4,6-tribromophenoxy)ethane, for the manufacture of acrylonitrile-butadiene-styrene (ABS) (12) Free  2909 30 38    Other 5,5  2909 30 90   Other 5,5   Ether-alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives 2909 41 00   2,2 ²-Oxydiethanol (diethylene glycol, digol) 5,5  2909 43 00   Monobutyl ethers of ethylene glycol or of diethylene glycol 5,5  2909 44 00   Other monoalkylethers of ethylene glycol or of diethylene glycol 5,5  2909 49   Other 2909 49 11    2-(2-Chloroethoxy)ethanol Free  2909 49 80    Other 5,5  2909 50 00  Ether-phenols, ether-alcohol-phenols and their halogenated, sulphonated, nitrated or nitrosated derivatives 5,5  2909 60 00  Alcohol peroxides, ether peroxides, ketone peroxides and their halogenated, sulphonated, nitrated or nitrosated derivatives 5,5  2910 Epoxides, epoxyalcohols, epoxyphenols and epoxyethers, with a three-membered ring, and their halogenated, sulphonated, nitrated or nitrosated derivatives 2910 10 00  Oxirane (ethylene oxide) 5,5  2910 20 00  Methyloxirane (propylene oxide) 5,5  2910 30 00  1-Chloro-2,3-epoxypropane (epichlorohydrin) 5,5  2910 40 00  Dieldrin (ISO, INN) 5,5  2910 90 00  Other 5,5  2911 00 00 Acetals and hemiacetals, whether or not with other oxygen function, and their halogenated, sulphonated, nitrated or nitrosated derivatives 5  V. ALDEHYDE-FUNCTION COMPOUNDS 2912 Aldehydes, whether or not with other oxygen function; cyclic polymers of aldehydes; paraformaldehyde  Acyclic aldehydes without other oxygen function 2912 11 00   Methanal (formaldehyde) 5,5  2912 12 00   Ethanal (acetaldehyde) 5,5  2912 19   Other 2912 19 10    Butanal (butyraldehyde, normal isomer) 5,5  2912 19 90    Other 5,5   Cyclic aldehydes without other oxygen function 2912 21 00   Benzaldehyde 5,5  2912 29 00   Other 5,5  2912 30 00  Aldehyde-alcohols 5,5   Aldehyde-ethers, aldehyde-phenols and aldehydes with other oxygen function 2912 41 00   Vanillin (4-hydroxy-3-methoxybenzaldehyde) 5,5  2912 42 00   Ethylvanillin (3-ethoxy-4-hydroxybenzaldehyde) 5,5  2912 49 00   Other 5,5  2912 50 00  Cyclic polymers of aldehydes 5,5  2912 60 00  Paraformaldehyde 5,5  2913 00 00 Halogenated, sulphonated, nitrated or nitrosated derivatives of products of heading 2912 5,5  VI. KETONE-FUNCTION COMPOUNDS AND QUINONE-FUNCTION COMPOUNDS 2914 Ketones and quinones, whether or not with other oxygen function, and their halogenated, sulphonated, nitrated or nitrosated derivatives  Acyclic ketones without other oxygen function 2914 11 00   Acetone 5,5  2914 12 00   Butanone (methyl ethyl ketone) 5,5  2914 13 00   4-Methylpentan-2-one (methyl isobutyl ketone) 5,5  2914 19   Other 2914 19 10    5-Methylhexan-2-one Free  2914 19 90    Other 5,5   Cyclanic, cyclenic or cycloterpenic ketones without other oxygen function 2914 21 00   Camphor 5,5  2914 22 00   Cyclohexanone and methylcyclohexanones 5,5  2914 23 00   Ionones and methylionones 5,5  2914 29 00   Other 5,5   Aromatic ketones without other oxygen function 2914 31 00   Phenylacetone (phenylpropan-2-one) 5,5  2914 39 00   Other 5,5  2914 40  Ketone-alcohols and ketone-aldehydes 2914 40 10   4-Hydroxy-4-methylpentan-2-one (diacetone alcohol) 5,5  2914 40 90   Other 3  2914 50 00  Ketone-phenols and ketones with other oxygen function 5,5   Quinones 2914 61 00   Anthraquinone 5,5  2914 69   Other 2914 69 10    1,4-Naphthoquinone Free  2914 69 90    Other 5,5  2914 70 00  Halogenated, sulphonated, nitrated or nitrosated derivatives 5,5  VII. CARBOXYLIC ACIDS AND THEIR ANHYDRIDES, HALIDES, PEROXIDES AND PEROXYACIDS AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES 2915 Saturated acyclic monocarboxylic acids and their anhydrides, halides, peroxides and peroxyacids; their halogenated, sulphonated, nitrated or nitrosated derivatives  Formic acid, its salts and esters 2915 11 00   Formic acid 5,5  2915 12 00   Salts of formic acid 5,5  2915 13 00   Esters of formic acid 5,5   Acetic acid and its salts; acetic anhydride 2915 21 00   Acetic acid 5,5  2915 24 00   Acetic anhydride 5,5  2915 29 00   Other 5,5   Esters of acetic acid 2915 31 00   Ethyl acetate 5,5  2915 32 00   Vinyl acetate 5,5  2915 33 00   n-Butyl acetate 5,5  2915 36 00   Dinoseb (ISO) acetate 5,5  2915 39 00   Other 5,5  2915 40 00  Mono-, di- or trichloroacetic acids, their salts and esters 5,5  2915 50 00  Propionic acid, its salts and esters 4,2  2915 60  Butanoic acids, pentanoic acids, their salts and esters   Butanoic acids and their salts and esters 2915 60 11    1-Isopropyl-2,2-dimethyltrimethylene diisobutyrate Free  2915 60 19    Other 5,5  2915 60 90   Pentanoic acids and their salts and esters 5,5  2915 70 00  Palmitic acid, stearic acid, their salts and esters 5,5  2915 90 00  Other 5,5  2916 Unsaturated acyclic monocarboxylic acids, cyclic monocarboxylic acids, their anhydrides, halides, peroxides and peroxyacids; their halogenated, sulphonated, nitrated or nitrosated derivatives  Unsaturated acyclic monocarboxylic acids, their anhydrides, halides, peroxides, peroxyacids and their derivatives 2916 11 00   Acrylic acid and its salts 6,5  2916 12 00   Esters of acrylic acid 6,5  2916 13 00   Methacrylic acid and its salts 6,5  2916 14 00   Esters of methacrylic acid 6,5  2916 15 00   Oleic, linoleic or linolenic acids, their salts and esters 6,5  2916 19   Other 2916 19 10    Undecenoic acids and their salts and esters 5,9  2916 19 40    Crotonic acid Free  2916 19 50    Binapacryl (ISO) 6,5  2916 19 95    Other 6,5  2916 20 00  Cyclanic, cyclenic or cycloterpenic monocarboxylic acids, their anhydrides, halides, peroxides, peroxyacids and their derivatives 6,5   Aromatic monocarboxylic acids, their anhydrides, halides, peroxides, peroxyacids and their derivatives 2916 31 00   Benzoic acid, its salts and esters 6,5  2916 32 00   Benzoyl peroxide and benzoyl chloride 6,5  2916 34 00   Phenylacetic acid and its salts Free  2916 35 00   Esters of phenylacetic acid Free  2916 39 00   Other 6,5  2917 Polycarboxylic acids, their anhydrides, halides, peroxides and peroxyacids; their halogenated, sulphonated, nitrated or nitrosated derivatives  Acyclic polycarboxylic acids, their anhydrides, halides, peroxides, peroxyacids and their derivatives 2917 11 00   Oxalic acid, its salts and esters 6,5  2917 12 00   Adipic acid, its salts and esters 6,5  2917 13   Azelaic acid, sebacic acid, their salts and esters 2917 13 10    Sebacic acid Free  2917 13 90    Other 6  2917 14 00   Maleic anhydride 6,5  2917 19   Other 2917 19 10    Malonic acid, its salts and esters 6,5  2917 19 90    Other 6,3  2917 20 00  Cyclanic, cyclenic or cycloterpenic polycarboxylic acids, their anhydrides, halides, peroxides, peroxyacids and their derivatives 6   Aromatic polycarboxylic acids, their anhydrides, halides, peroxides, peroxyacids and their derivatives 2917 32 00   Dioctyl orthophthalates 6,5  2917 33 00   Dinonyl or didecyl orthophthalates 6,5  2917 34   Other esters of orthophthalic acid 2917 34 10    Dibutyl orthophthalates 6,5  2917 34 90    Other 6,5  2917 35 00   Phthalic anhydride 6,5  2917 36 00   Terephthalic acid and its salts 6,5  2917 37 00   Dimethyl terephthalate 6,5  2917 39   Other 2917 39 20    Ester or anhydride of tetrabromophthalic acid; benzene-1,2,4-tricarboxylic acid; isophthaloyl dichloride, containing by weight 0,8 % or less of terephthaloyl dichloride; naphthalene-1,4,5,8-tetracarboxylic acid; tetrachlorophthalic anhydride; sodium 3,5-bis(methoxycarbonyl)benzenesulphonate Free  2917 39 95    Other 6,5  2918 Carboxylic acids with additional oxygen function and their anhydrides, halides, peroxides and peroxyacids; their halogenated, sulphonated, nitrated or nitrosated derivatives  Carboxylic acids with alcohol function but without other oxygen function, their anhydrides, halides, peroxides, peroxyacids and their derivatives 2918 11 00   Lactic acid, its salts and esters 6,5  2918 12 00   Tartaric acid 6,5  2918 13 00   Salts and esters of tartaric acid 6,5  2918 14 00   Citric acid 6,5  2918 15 00   Salts and esters of citric acid 6,5  2918 16 00   Gluconic acid, its salts and esters 6,5  2918 18 00   Chlorobenzilate (ISO) 6,5  2918 19   Other 2918 19 30    Cholic acid, 3-Ã ±,12-Ã ±-dihydroxy-5-Ã ²-cholan-24-oic acid (deoxycholic acid), their salts and esters 6,3  2918 19 40    2,2-Bis(hydroxymethyl)propionic acid Free  2918 19 50    2,2-Diphenyl-2-hydroxyacetic acid (benzilic acid) 6,5  2918 19 98    Other 6,5   Carboxylic acids with phenol function but without other oxygen function, their anhydrides, halides, peroxides, peroxyacids and their derivatives 2918 21 00   Salicylic acid and its salts 6,5  2918 22 00   o-Acetylsalicylic acid, its salts and esters 6,5  2918 23 00   Other esters of salicylic acid and their salts 6,5  2918 29 00   Other 6,5  2918 30 00  Carboxylic acids with aldehyde or ketone function but without other oxygen function, their anhydrides, halides, peroxides, peroxyacids and their derivatives 6,5   Other 2918 91 00   2,4,5-T (ISO) (2,4,5-trichlorophenoxyacetic acid), its salts and esters 6,5  2918 99   Other 2918 99 40    2,6-Dimethoxybenzoic acid; dicamba (ISO); sodium phenoxyacetate Free  2918 99 90    Other 6,5  VIII. ESTERS OF INORGANIC ACIDS OF NON-METALS AND THEIR SALTS, AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES 2919 Phosphoric esters and their salts, including lactophosphates; their halogenated, sulphonated, nitrated or nitrosated derivatives 2919 10 00  Tris(2,3-dibromopropyl) phosphate 6,5  2919 90 00  Other 6,5  2920 Esters of other inorganic acids of non-metals (excluding esters of hydrogen halides) and their salts; their halogenated, sulphonated, nitrated or nitrosated derivatives  Thiophosphoric esters (phosphorothioates) and their salts; their halogenated, sulphonated, nitrated or nitrosated derivatives 2920 11 00   Parathion (ISO) and parathion-methyl (ISO) (methyl-parathion) 6,5  2920 19 00   Other 6,5  2920 90  Other 2920 90 10   Sulphuric esters and carbonic esters and their salts, and their halogenated, sulphonated, nitrated or nitrosated derivatives 6,5  2920 90 20   Dimethyl phosphonate (dimethyl phosphite) 6,5  2920 90 30   Trimethyl phosphite (trimethoxyphosphine) 6,5  2920 90 40   Triethyl phosphite 6,5  2920 90 50   Diethyl phosphonate (diethyl hydrogenphosphite) (diethyl phosphite) 6,5  2920 90 85   Other 6,5  IX. NITROGEN-FUNCTION COMPOUNDS 2921 Amine-function compounds  Acyclic monoamines and their derivatives; salts thereof 2921 11 00   Methylamine, di- or trimethylamine and their salts 6,5 kg met.am. 2921 19   Other 2921 19 40    1,1,3,3-Tetramethylbutylamine Free  2921 19 50    Diethylamine and its salts 5,7  2921 19 60    2-(N,N-Diethylamino)ethyl chloride hydrochloride, 2-(N,N-diisopropylamino)ethyl chloride hydrochloride, and 2-(N,N-dimethylamino)ethyl chloride hydrochloride 6,5  2921 19 99    Other 6,5   Acyclic polyamines and their derivatives; salts thereof 2921 21 00   Ethylenediamine and its salts 6  2921 22 00   Hexamethylenediamine and its salts 6,5  2921 29 00   Other 6  2921 30  Cyclanic, cyclenic or cycloterpenic mono- or polyamines, and their derivatives; salts thereof 2921 30 10   Cyclohexylamine and cyclohexyldimethylamine, and their salts 6,3  2921 30 91   Cyclohex-1,3-ylenediamine (1,3-diaminocyclohexane) Free  2921 30 99   Other 6,5   Aromatic monoamines and their derivatives; salts thereof 2921 41 00   Aniline and its salts 6,5  2921 42 00   Aniline derivatives and their salts 6,5  2921 43 00   Toluidines and their derivatives; salts thereof 6,5  2921 44 00   Diphenylamine and its derivatives; salts thereof 6,5  2921 45 00   1-Naphthylamine (Ã ±-naphthylamine), 2-naphthylamine (Ã ²-naphthylamine) and their derivatives; salts thereof 6,5  2921 46 00   Amfetamine (INN), benzfetamine (INN), dexamfetamine (INN), etilamfetamine (INN), fencamfamin (INN), lefetamine (INN), levamfetamine (INN), mefenorex (INN) and phentermine (INN); salts thereof Free  2921 49 00   Other 6,5   Aromatic polyamines and their derivatives; salts thereof 2921 51   o-, m-, p-Phenylenediamine, diaminotoluenes, and their derivatives; salts thereof    o-, m-, p-Phenylenediamine, diaminotoluenes and their halogenated, sulphonated, nitrated and nitrosated derivatives; salts thereof 2921 51 11     m-Phenylenediamine, of a purity by weight of 99 % or more and containing:  1 % or less by weight of water,  200 mg/kg or less of o-phenylenediamine and  450 mg/kg or less of p-phenylenediamine Free  2921 51 19     Other 6,5  2921 51 90    Other 6,5  2921 59   Other 2921 59 50    m-Phenylenebis(methylamine); 2,2 ²-dichloro-4,4 ²-methylenedianiline; 4,4 ²-bi-o-toluidine; 1,8-naphthylenediamine Free  2921 59 90    Other 6,5  2922 Oxygen-function amino-compounds  Amino-alcohols, other than those containing more than one kind of oxygen function, their ethers and esters; salts thereof 2922 11 00   Monoethanolamine and its salts 6,5  2922 12 00   Diethanolamine and its salts 6,5  2922 13   Triethanolamine and its salts 2922 13 10    Triethanolamine 6,5  2922 13 90    Salts of triethanolamine 6,5  2922 14 00   Dextropropoxyphene (INN) and its salts Free  2922 19   Other 2922 19 10    N-Ethyldiethanolamine 6,5  2922 19 20    2,2 ²-Methyliminodiethanol (N-methyldiethanolamine) 6,5  2922 19 30    2-(N,N-Diisopropylamino)ethanol 6,5  2922 19 85    Other 6,5   Amino-naphthols and other amino-phenols, other than those containing more than one kind of oxygen function, their ethers and esters; salts thereof 2922 21 00   Aminohydroxynaphthalenesulphonic acids and their salts 6,5  2922 29 00   Other 6,5   Amino-aldehydes, amino-ketones and amino-quinones, other than those containing more than one kind of oxygen function; salts thereof 2922 31 00   Amfepramone (INN), methadone (INN) and normethadone (INN); salts thereof Free  2922 39 00   Other 6,5   Amino-acids, other than those containing more than one kind of oxygen function, and their esters; salts thereof 2922 41 00   Lysine and its esters; salts thereof 6,3  2922 42 00   Glutamic acid and its salts 6,5  2922 43 00   Anthranilic acid and its salts 6,5  2922 44 00   Tilidine (INN) and its salts Free  2922 49   Other 2922 49 20    Ã -Alanine Free  2922 49 85    Other 6,5  2922 50 00  Amino-alcohol-phenols, amino-acid-phenols and other amino-compounds with oxygen function 6,5  2923 Quaternary ammonium salts and hydroxides; lecithins and other phosphoaminolipids, whether or not chemically defined 2923 10 00  Choline and its salts 6,5  2923 20 00  Lecithins and other phosphoaminolipids 5,7  2923 90 00  Other 6,5  2924 Carboxyamide-function compounds; amide-function compounds of carbonic acid  Acyclic amides (including acyclic carbamates) and their derivatives; salts thereof 2924 11 00   Meprobamate (INN) Free  2924 12 00   Fluoroacetamide (ISO), monocrotophos (ISO) and phosphamidon (ISO) 6,5  2924 19 00   Other 6,5   Cyclic amides (including cyclic carbamates) and their derivatives; salts thereof 2924 21 00   Ureines and their derivatives; salts thereof 6,5  2924 23 00   2-Acetamidobenzoic acid (N-acetylanthranilic acid) and its salts 6,5  2924 24 00   Ethinamate (INN) Free  2924 29   Other 2924 29 10    Lidocaine (INN) Free  2924 29 98    Other 6,5  2925 Carboxyimide-function compounds (including saccharin and its salts) and imine-function compounds  Imides and their derivatives; salts thereof 2925 11 00   Saccharin and its salts 6,5  2925 12 00   Glutethimide (INN) Free  2925 19   Other 2925 19 20    3,3 ²,4,4 ²,5,5 ²,6,6 ²-Octabromo-N,N ²-ethylenediphthalimide; N,N ²-ethylenebis(4,5-dibromohexahydro-3,6-methanophthalimide) Free  2925 19 95    Other 6,5   Imines and their derivatives; salts thereof 2925 21 00   Chlordimeform (ISO) 6,5  2925 29 00   Other 6,5  2926 Nitrile-function compounds 2926 10 00  Acrylonitrile 6,5  2926 20 00  1-Cyanoguanidine (dicyandiamide) 6,5  2926 30 00  Fenproporex (INN) and its salts; methadone (INN) intermediate (4-cyano-2-dimethylamino-4,4-diphenylbutane) 6,5  2926 90  Other 2926 90 20   Isophthalonitrile 6  2926 90 95   Other 6,5  2927 00 00 Diazo-, azo- or azoxy-compounds 6,5  2928 00 Organic derivatives of hydrazine or of hydroxylamine 2928 00 10  N,N-Bis(2-methoxyethyl)hydroxylamine Free  2928 00 90  Other 6,5  2929 Compounds with other nitrogen function 2929 10 00  Isocyanates 6,5  2929 90 00  Other 6,5  X. ORGANO-INORGANIC COMPOUNDS, HETEROCYCLIC COMPOUNDS, NUCLEIC ACIDS AND THEIR SALTS, AND SULPHONAMIDES 2930 Organo-sulphur compounds 2930 20 00  Thiocarbamates and dithiocarbamates 6,5  2930 30 00  Thiuram mono-, di- or tetrasulphides 6,5  2930 40  Methionine 2930 40 10   Methionine (INN) Free  2930 40 90   Other 6,5  2930 50 00  Captafol (ISO) and methamidophos (ISO) 6,5  2930 90  Other 2930 90 13   Cysteine and cystine 6,5  2930 90 16   Derivatives of cysteine or cystine 6,5  2930 90 20   Thiodiglycol (INN) (2,2-thiodiethanol) 6,5  2930 90 30   DL-2-hydroxy-4-(methylthio)butyric acid Free  2930 90 40   2,2 ²-Thiodiethylbis[3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate] Free  2930 90 50   Mixture of isomers consisting of 4-methyl-2,6-bis(methylthio)-m-phenylenediamine and 2-methyl-4,6-bis(methylthio)-m-phenylenediamine Free  2930 90 60   2-(N,N-Diethylamino)ethanethiol 6,5  2930 90 99   Other 6,5  2931 00 Other organo-inorganic compounds 2931 00 10  Dimethyl methylphosphonate 6,5  2931 00 20  Methylphosphonoyl difluoride (methylphosphonic difluoride) 6,5  2931 00 30  Methylphosphonoyl dichloride (methylphosphonic dichloride) 6,5  2931 00 40  (5-Ethyl-2-methyl-2-oxido-1,3,2-dioxaphosphinan-5-yl)methyl methyl methylphosphonate; bis[(5-ethyl-2-methyl-2-oxido-1,3,2-dioxaphosphinan-5-yl)methyl]methylphosphonate; 2,4,6-tripropyl-1,3,5,2,4,6-trioxatriphosphinane 2,4,6-trioxide; dimethyl propylphosphonate; diethyl ethylphosphonate; sodium 3-(trihydroxysilyl)propyl methylphosphonate; mixtures consisting mainly of methylphosphonic acid and (aminoiminomethyl)urea (in the ratio 50:50) 6,5  2931 00 99  Other 6,5  2932 Heterocyclic compounds with oxygen hetero-atom(s) only  Compounds containing an unfused furan ring (whether or not hydrogenated) in the structure 2932 11 00   Tetrahydrofuran 6,5  2932 12 00   2-Furaldehyde (furfuraldehyde) 6,5  2932 13 00   Furfuryl alcohol and tetrahydrofurfuryl alcohol 6,5  2932 19 00   Other 6,5   Lactones 2932 21 00   Coumarin, methylcoumarins and ethylcoumarins 6,5  2932 29   Other lactones 2932 29 10    Phenolphthalein Free  2932 29 20    1-Hydroxy-4-[1-(4-hydroxy-3-methoxycarbonyl-1-naphthyl)-3-oxo-1H,3H-benzo[de]isochromen-1-yl]-6-octadecyloxy-2-naphthoic acid Free  2932 29 30    3 ²-Chloro-6 ²-cyclohexylaminospiro[isobenzofuran-1(3H),9 ²-xanthen]-3-one Free  2932 29 40    6 ²-(N-Ethyl-p-toluidino)-2 ²-methylspiro[isobenzofuran-1(3H),9 ²-xanthen]-3-one Free  2932 29 50    Methyl-6-docosyloxy-1-hydroxy-4-[1-(4-hydroxy-3-methyl-1-phenanthryl)-3-oxo-1H,3H-naphtho[1,8-cd]pyran-1-yl]naphthalene-2-carboxylate Free  2932 29 60    gamma-Butyrolactone 6,5  2932 29 85    Other 6,5   Other 2932 91 00   Isosafrole 6,5  2932 92 00   1-(1,3-Benzodioxol-5-yl)propan-2-one 6,5  2932 93 00   Piperonal 6,5  2932 94 00   Safrole 6,5  2932 95 00   Tetrahydrocannabinols (all isomers) 6,5  2932 99 00   Other 6,5  2933 Heterocyclic compounds with nitrogen hetero-atom(s) only  Compounds containing an unfused pyrazole ring (whether or not hydrogenated) in the structure 2933 11   Phenazone (antipyrin) and its derivatives 2933 11 10    Propyphenazone (INN) Free  2933 11 90    Other 6,5  2933 19   Other 2933 19 10    Phenylbutazone (INN) Free  2933 19 90    Other 6,5   Compounds containing an unfused imidazole ring (whether or not hydrogenated) in the structure 2933 21 00   Hydantoin and its derivatives 6,5  2933 29   Other 2933 29 10    Naphazoline hydrochloride (INNM) and naphazoline nitrate (INNM); phentolamine (INN); tolazoline hydrochloride (INNM) Free  2933 29 90    Other 6,5   Compounds containing an unfused pyridine ring (whether or not hydrogenated) in the structure 2933 31 00   Pyridine and its salts 5,3  2933 32 00   Piperidine and its salts 6,5  2933 33 00   Alfentanil (INN), anileridine (INN), bezitramide (INN), bromazepam (INN), difenoxin (INN), diphenoxylate (INN), dipipanone (INN), fentanyl (INN), ketobemidone (INN), methylphenidate (INN), pentazocine (INN), pethidine (INN), pethidine (INN) intermediate A, phencyclidine (INN) (PCP), phenoperidine (INN), pipradrol (INN), piritramide (INN), propiram (INN) and trimeperidine (INN); salts thereof 6,5  2933 39   Other 2933 39 10    Iproniazid (INN); ketobemidone hydrochloride (INNM); pyridostigmine bromide (INN) Free  2933 39 20    2,3,5,6-Tetrachloropyridine Free  2933 39 25    3,6-Dichloropyridine-2-carboxylic acid Free  2933 39 35    2-Hydroxyethylammonium-3,6-dichloropyridine-2-carboxylate Free  2933 39 40    2-Butoxyethyl(3,5,6-trichloro-2-pyridyloxy)acetate Free  2933 39 45    3,5-Dichloro-2,4,6-trifluoropyridine Free  2933 39 50    Fluroxypyr (ISO), methyl ester 4  2933 39 55    4-Methylpyridine Free  2933 39 99    Other 6,5   Compounds containing in the structure a quinoline or isoquinoline ring-system (whether or not hydrogenated), not further fused 2933 41 00   Levorphanol (INN) and its salts Free  2933 49   Other 2933 49 10    Halogen derivatives of quinoline; quinolinecarboxylic acid derivatives 5,5  2933 49 30    Dextromethorphan (INN) and its salts Free  2933 49 90    Other 6,5   Compounds containing a pyrimidine ring (whether or not hydrogenated) or piperazine ring in the structure 2933 52 00   Malonylurea (barbituric acid) and its salts 6,5  2933 53   Allobarbital (INN), amobarbital (INN), barbital (INN), butalbital (INN), butobarbital, cyclobarbital (INN), methylphenobarbital (INN), pentobarbital (INN), phenobarbital (INN), secbutabarbital (INN), secobarbital (INN) and vinylbital (INN); salts thereof 2933 53 10    Phenobarbital (INN), barbital (INN), and their salts Free  2933 53 90    Other 6,5  2933 54 00   Other derivatives of malonylurea (barbituric acid); salts thereof 6,5  2933 55 00   Loprazolam (INN), mecloqualone (INN), methaqualone (INN) and zipeprol (INN); salts thereof Free  2933 59   Other 2933 59 10    Diazinon (ISO) Free  2933 59 20    1,4-Diazabicyclo[2.2.2]octane (triethylenediamine) Free  2933 59 95    Other 6,5   Compounds containing an unfused triazine ring (whether or not hydrogenated) in the structure 2933 61 00   Melamine 6,5  2933 69   Other 2933 69 10    Atrazine (ISO); propazine (ISO); simazine (ISO); hexahydro-1,3,5-trinitro-1,3,5-triazine (hexogen, trimethylenetrinitramine) 5,5  2933 69 40    Methenamine (INN) (hexamethylenetetramine); 2,6-di-tert-butyl-4-[4,6-bis(octylthio)-1,3,5-triazin-2-ylamino]phenol Free  2933 69 80    Other 6,5   Lactams 2933 71 00   6-Hexanelactam (epsilon-caprolactam) 6,5  2933 72 00   Clobazam (INN) and methyprylon (INN) Free  2933 79 00   Other lactams 6,5   Other 2933 91   Alprazolam (INN), camazepam (INN), chlordiazepoxide (INN), clonazepam (INN), clorazepate, delorazepam (INN), diazepam (INN), estazolam (INN), ethyl loflazepate (INN), fludiazepam (INN), flunitrazepam (INN), flurazepam (INN), halazepam (INN), lorazepam (INN), lormetazepam (INN), mazindol (INN), medazepam (INN), midazolam (INN), nimetazepam (INN), nitrazepam (INN), nordazepam (INN), oxazepam (INN), pinazepam (INN), prazepam (INN), pyrovalerone (INN), temazepam (INN), tetrazepam (INN) and triazolam (INN); salts thereof 2933 91 10    Chlordiazepoxide (INN) Free  2933 91 90    Other 6,5  2933 99   Other 2933 99 20    Indole, 3-methylindole (skatole), 6-allyl-6,7-dihydro-5H-dibenz[c,e]azepine (azapetine), phenindamine (INN) and their salts; imipramine hydrochloride (INNM) 5,5  2933 99 50    2,4-Di-tert-butyl-6-(5-chlorobenzotriazol-2-yl)phenol Free  2933 99 80    Other 6,5  2934 Nucleic acids and their salts, whether or not chemically defined; other heterocyclic compounds 2934 10 00  Compounds containing an unfused thiazole ring (whether or not hydrogenated) in the structure 6,5  2934 20  Compounds containing in the structure a benzothiazole ring-system (whether or not hydrogenated), not further fused 2934 20 20   Di(benzothiazol-2-yl)disulphide; benzothiazole-2-thiol (mercaptobenzothiazole) and its salts 6,5  2934 20 80   Other 6,5  2934 30  Compounds containing in the structure a phenothiazine ring-system (whether or not hydrogenated), not further fused 2934 30 10   Thiethylperazine (INN); thioridazine (INN) and its salts Free  2934 30 90   Other 6,5   Other 2934 91 00   Aminorex (INN), brotizolam (INN), clotiazepam (INN), cloxazolam (INN), dextromoramide (INN), haloxazolam (INN), ketazolam (INN), mesocarb (INN), oxazolam (INN), pemoline (INN), phendimetrazine (INN), phenmetrazine (INN) and sufentanil (INN); salts thereof Free  2934 99   Other 2934 99 60    Chlorprothixene (INN); thenalidine (INN) and its tartrates and maleates; furazolidone (INN); 7-aminocephalosporanic acid; salts and esters of (6R,7R)-3-acetoxymethyl-7-[(R)-2-formyloxy-2-phenylacetamido]-8-oxo-5-thia-1-azabicyclo[4.2.0]oct-2-ene-2-carboxylic acid; 1-[2-(1,3-dioxan-2-yl)ethyl]-2-methylpyridinium bromide Free  2934 99 90    Other 6,5  2935 00 Sulphonamides 2935 00 30  3-{1-[7-(Hexadecylsulphonylamino)-1H-indole-3-yl]-3-oxo-1H,3H-naphtho[1,8-cd]pyran-1-yl}-N,N-dimethyl-1H-indole-7-sulphonamide; metosulam (ISO) Free  2935 00 90  Other 6,5  XI. PROVITAMINS, VITAMINS AND HORMONES 2936 Provitamins and vitamins, natural or reproduced by synthesis (including natural concentrates), derivatives thereof used primarily as vitamins, and intermixtures of the foregoing, whether or not in any solvent  Vitamins and their derivatives, unmixed 2936 21 00   Vitamins A and their derivatives Free  2936 22 00   Vitamin B1 and its derivatives Free  2936 23 00   Vitamin B2 and its derivatives Free  2936 24 00   D- or DL-Pantothenic acid (vitamin B3 or vitamin B5) and its derivatives Free  2936 25 00   Vitamin B6 and its derivatives Free  2936 26 00   Vitamin B12 and its derivatives Free  2936 27 00   Vitamin C and its derivatives Free  2936 28 00   Vitamin E and its derivatives Free  2936 29 00   Other vitamins and their derivatives Free  2936 90 00  Other, including natural concentrates Free  2937 Hormones, prostaglandins, thromboxanes and leukotrienes, natural or reproduced by synthesis; derivatives and structural analogues thereof, including chain modified polypeptides, used primarily as hormones  Polypeptide hormones, protein hormones and glycoprotein hormones, their derivatives and structural analogues 2937 11 00   Somatotropin, its derivatives and structural analogues Free g 2937 12 00   Insulin and its salts Free g 2937 19 00   Other Free g  Steroidal hormones, their derivatives and structural analogues 2937 21 00   Cortisone, hydrocortisone, prednisone (dehydrocortisone) and prednisolone (dehydrohydrocortisone) Free g 2937 22 00   Halogenated derivatives of corticosteroidal hormones Free g 2937 23 00   Oestrogens and progestogens Free g 2937 29 00   Other Free g  Catecholamine hormones, their derivatives and structural analogues 2937 31 00   Epinephrine Free g 2937 39 00   Other Free g 2937 40 00  Amino-acid derivatives Free g 2937 50 00  Prostaglandins, thromboxanes and leukotrienes, their derivatives and structural analogues Free g 2937 90 00  Other Free g XII. GLYCOSIDES AND VEGETABLE ALKALOIDS, NATURAL OR REPRODUCED BY SYNTHESIS, AND THEIR SALTS, ETHERS, ESTERS AND OTHER DERIVATIVES 2938 Glycosides, natural or reproduced by synthesis, and their salts, ethers, esters and other derivatives 2938 10 00  Rutoside (rutin) and its derivatives 6,5  2938 90  Other 2938 90 10   Digitalis glycosides 6  2938 90 30   Glycyrrhizic acid and glycyrrhizates 5,7  2938 90 90   Other 6,5  2939 Vegetable alkaloids, natural or reproduced by synthesis, and their salts, ethers, esters and other derivatives  Alkaloids of opium and their derivatives; salts thereof 2939 11 00   Concentrates of poppy straw; buprenorphine (INN), codeine, dihydrocodeine (INN), ethylmorphine, etorphine (INN), heroin, hydrocodone (INN), hydromorphone (INN), morphine, nicomorphine (INN), oxycodone (INN), oxymorphone (INN), pholcodine (INN), thebacon (INN) and thebaine; salts thereof Free  2939 19 00   Other Free  2939 20 00  Alkaloids of cinchona and their derivatives; salts thereof Free  2939 30 00  Caffeine and its salts Free   Ephedrines and their salts 2939 41 00   Ephedrine and its salts Free  2939 42 00   Pseudoephedrine (INN) and its salts Free  2939 43 00   Cathine (INN) and its salts Free  2939 49 00   Other Free   Theophylline and aminophylline (theophylline-ethylenediamine) and their derivatives; salts thereof 2939 51 00   Fenetylline (INN) and its salts Free  2939 59 00   Other Free   Alkaloids of rye ergot and their derivatives; salts thereof 2939 61 00   Ergometrine (INN) and its salts Free  2939 62 00   Ergotamine (INN) and its salts Free  2939 63 00   Lysergic acid and its salts Free  2939 69 00   Other Free   Other 2939 91 00   Cocaine, ecgonine, levometamfetamine, metamfetamine (INN), metamfetamine racemate; salts, esters and other derivatives thereof Free  2939 99 00   Other Free  XIII. OTHER ORGANIC COMPOUNDS 2940 00 00 Sugars, chemically pure, other than sucrose, lactose, maltose, glucose and fructose; sugar ethers, sugar acetals and sugar esters, and their salts, other than products of heading 2937, 2938 or 2939 6,5  2941 Antibiotics 2941 10 00  Penicillins and their derivatives with a penicillanic acid structure; salts thereof Free  2941 20  Streptomycins and their derivatives; salts thereof 2941 20 30   Dihydrostreptomycin, its salts, esters and hydrates 5,3  2941 20 80   Other Free  2941 30 00  Tetracyclines and their derivatives; salts thereof Free  2941 40 00  Chloramphenicol and its derivatives; salts thereof Free  2941 50 00  Erythromycin and its derivatives; salts thereof Free  2941 90 00  Other Free  2942 00 00 Other organic compounds 6,5  CHAPTER 30 PHARMACEUTICAL PRODUCTS Notes 1. This chapter does not cover: (a) foods or beverages (such as dietetic, diabetic or fortified foods, food supplements, tonic beverages and mineral waters), other than nutritional preparations for intravenous administration (Section IV); (b) plasters specially calcined or finely ground for use in dentistry (heading 2520); (c) aqueous distillates or aqueous solutions of essential oils, suitable for medicinal uses (heading 3301); (d) preparations of headings 3303 to 3307, even if they have therapeutic or prophylactic properties; (e) soap or other products of heading 3401 containing added medicaments; (f) preparations with a basis of plaster for use in dentistry (heading 3407); or (g) blood albumin not prepared for therapeutic or prophylactic uses (heading 3502). 2. For the purposes of heading 3002, the expression modified immunological products applies only to monoclonal antibodies (MABs), antibody fragments, antibody conjugates and antibody fragment conjugates. 3. For the purposes of headings 3003 and 3004 and of note 4(d) to this chapter, the following are to be treated: (a) as unmixed products: (1) unmixed products dissolved in water; (2) all goods of Chapter 28 or 29; and (3) simple vegetable extracts of heading 1302, merely standardised or dissolved in any solvent; (b) as products which have been mixed: (1) colloidal solutions and suspensions (other than colloidal sulphur); (2) vegetable extracts obtained by the treatment of mixtures of vegetable materials; and (3) salts and concentrates obtained by evaporating natural mineral waters. 4. Heading 3006 applies only to the following, which are to be classified in that heading and in no other heading of the nomenclature: (a) sterile surgical catgut, similar sterile suture materials (including sterile absorbable surgical or dental yarns) and sterile tissue adhesives for surgical wound closure; (b) sterile laminaria and sterile laminaria tents; (c) sterile absorbable surgical or dental haemostatics; sterile surgical or dental adhesion barriers, whether or not absorbable; (d) opacifying preparations for X-ray examinations and diagnostic reagents designed to be administered to the patient, being unmixed products put up in measured doses or products consisting of two or more ingredients which have been mixed together for such uses; (e) blood-grouping reagents; (f) dental cements and other dental fillings; bone reconstruction cements; (g) first-aid boxes and kits; (h) chemical contraceptive preparations based on hormones, on other products of heading 2937 or on spermicides; (ij) gel preparations designed to be used in human or veterinary medicine as a lubricant for parts of the body for surgical operations or physical examinations or as a coupling agent between the body and medical instruments; (k) waste pharmaceuticals, that is, pharmaceutical products which are unfit for their original intended purpose due to, for example, expiry of shelf life; and (l) appliances identifiable for ostomy use, that is, colostomy, ileostomy and urostomy pouches cut to shape and their adhesive wafers or faceplates. Additional notes 1. Heading 3004 includes herbal medicinal preparations and preparations based on the following active substances: vitamins, minerals, essential amino-acids or fatty acids, in packings for retail sale. These preparations are classified in heading 3004 if they bear on the label, packaging or on the accompanying user directions the following statements of: (a) the specific diseases, ailments or their symptoms for which the product is to be used; (b) the concentration of active substance or substances contained therein; (c) dosage; and (d) mode of application. This heading includes homeopathic medicinal preparations when they meet the above mentioned conditions of (a), (c) and (d). In the case of preparations based on vitamins, minerals, essential amino-acids or fatty acids, the level of one of these substances per recommended daily dose indicated on the label must be significantly higher than the recommended daily allowance to maintain general health or well-being. 2. This chapter does not cover products such as tablets, chewing gum or other preparations intended to assist smokers to stop smoking, which fall within heading 2106 or 3824, with the exclusion of nicotine patches. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 3001 Glands and other organs for organo-therapeutic uses, dried, whether or not powdered; extracts of glands or other organs or of their secretions for organo-therapeutic uses; heparin and its salts; other human or animal substances prepared for therapeutic or prophylactic uses, not elsewhere specified or included 3001 20  Extracts of glands or other organs or of their secretions 3001 20 10   Of human origin Free  3001 20 90   Other Free  3001 90  Other 3001 90 20   Of human origin Free    Other 3001 90 91    Heparin and its salts Free  3001 90 98    Other Free  3002 Human blood; animal blood prepared for therapeutic, prophylactic or diagnostic uses; antisera and other blood fractions and modified immunological products, whether or not obtained by means of biotechnological processes; vaccines, toxins, cultures of micro-organisms (excluding yeasts) and similar products 3002 10  Antisera and other blood fractions and modified immunological products, whether or not obtained by means of biotechnological processes 3002 10 10   Antisera Free    Other 3002 10 91    Haemoglobin, blood globulins and serum globulins Free     Other 3002 10 95     Of human origin Free  3002 10 99     Other Free  3002 20 00  Vaccines for human medicine Free  3002 30 00  Vaccines for veterinary medicine Free  3002 90  Other 3002 90 10   Human blood Free  3002 90 30   Animal blood prepared for therapeutic, prophylactic or diagnostic uses Free  3002 90 50   Cultures of micro-organisms Free  3002 90 90   Other Free  3003 Medicaments (excluding goods of heading 3002, 3005 or 3006) consisting of two or more constituents which have been mixed together for therapeutic or prophylactic uses, not put up in measured doses or in forms or packings for retail sale 3003 10 00  Containing penicillins or derivatives thereof, with a penicillanic acid structure, or streptomycins or their derivatives Free  3003 20 00  Containing other antibiotics Free   Containing hormones or other products of heading 2937 but not containing antibiotics 3003 31 00   Containing insulin Free  3003 39 00   Other Free  3003 40 00  Containing alkaloids or derivatives thereof but not containing hormones or other products of heading 2937 or antibiotics Free  3003 90 00  Other Free  3004 Medicaments (excluding goods of heading 3002, 3005 or 3006) consisting of mixed or unmixed products for therapeutic or prophylactic uses, put up in measured doses (including those in the form of transdermal administration systems) or in forms or packings for retail sale 3004 10 00  Containing penicillins or derivatives thereof, with a penicillanic acid structure, or streptomycins or their derivatives Free  3004 20 00  Containing other antibiotics Free   Containing hormones or other products of heading 2937 but not containing antibiotics 3004 31 00   Containing insulin Free  3004 32 00   Containing corticosteroid hormones, their derivatives or structural analogues Free  3004 39 00   Other Free  3004 40 00  Containing alkaloids or derivatives thereof but not containing hormones, other products of heading 2937 or antibiotics Free  3004 50 00  Other medicaments containing vitamins or other products of heading 2936 Free  3004 90 00  Other Free  3005 Wadding, gauze, bandages and similar articles (for example, dressings, adhesive plasters, poultices), impregnated or coated with pharmaceutical substances or put up in forms or packings for retail sale for medical, surgical, dental or veterinary purposes 3005 10 00  Adhesive dressings and other articles having an adhesive layer Free  3005 90  Other 3005 90 10   Wadding and articles of wadding Free    Other    Of textile materials 3005 90 31     Gauze and articles of gauze Free  3005 90 50     Other Free  3005 90 99    Other Free  3006 Pharmaceutical goods specified in note 4 to this chapter 3006 10  Sterile surgical catgut, similar sterile suture materials (including sterile absorbable surgical or dental yarns) and sterile tissue adhesives for surgical wound closure; sterile laminaria and sterile laminaria tents; sterile absorbable surgical or dental haemostatics; sterile surgical or dental adhesion barriers, whether or not absorbable 3006 10 10   Sterile surgical catgut Free  3006 10 30   Sterile surgical or dental adhesion barriers, whether or not absorbable 6,5 (17)  3006 10 90   Other Free  3006 20 00  Blood-grouping reagents Free  3006 30 00  Opacifying preparations for X-ray examinations; diagnostic reagents designed to be administered to the patient Free  3006 40 00  Dental cements and other dental fillings; bone reconstruction cements Free  3006 50 00  First-aid boxes and kits Free  3006 60  Chemical contraceptive preparations based on hormones, on other products of heading 2937 or on spermicides 3006 60 10   Based on hormones or on other products of heading 2937 Free  3006 60 90   Based on spermicides Free  3006 70 00  Gel preparations designed to be used in human or veterinary medicine as a lubricant for parts of the body for surgical operations or physical examinations or as a coupling agent between the body and medical instruments 6,5 (17)   Other 3006 91 00   Appliances identifiable for ostomy use 6,5 (17)  3006 92 00   Waste pharmaceuticals Free  CHAPTER 31 FERTILISERS Notes 1. This chapter does not cover: (a) animal blood of heading 0511; (b) separate chemically defined compounds (other than those answering to the descriptions in note 2(a), 3(a), 4(a) or 5 below); or (c) cultured potassium chloride crystals (other than optical elements) weighing not less than 2,5 g each, of heading 3824; optical elements of potassium chloride (heading 9001). 2. Heading 3102 applies only to the following goods, provided that they are not put up in the forms or packages described in heading 3105: (a) goods which answer to one or other of the descriptions given below: (1) sodium nitrate, whether or not pure; (2) ammonium nitrate, whether or not pure; (3) double salts, whether or not pure, of ammonium sulphate and ammonium nitrate; (4) ammonium sulphate, whether or not pure; (5) double salts (whether or not pure) or mixtures of calcium nitrate and ammonium nitrate; (6) double salts (whether or not pure) or mixtures of calcium nitrate and magnesium nitrate; (7) calcium cyanamide, whether or not pure or treated with oil; (8) urea, whether or not pure; (b) fertilisers consisting of any of the goods described in (a) above mixed together; (c) fertilisers consisting of ammonium chloride or of any of the goods described in (a) or (b) above mixed with chalk, gypsum or other inorganic non-fertilising substances; (d) liquid fertilisers consisting of the goods of subparagraph (a)(2) or (8) above, or of mixtures of those goods, in an aqueous or ammoniacal solution. 3. Heading 3103 applies only to the following goods, provided that they are not put up in the forms or packages described in heading 3105: (a) goods which answer to one or other of the descriptions given below: (1) basic slag; (2) natural phosphates of heading 2510, calcined or further heat-treated than for the removal of impurities; (3) superphosphates (single, double or triple); (4) calcium hydrogenorthophosphate containing not less than 0,2 % by weight of fluorine calculated on the dry anhydrous product; (b) fertilisers consisting of any of the goods described in (a) above mixed together, but with no account being taken of the fluorine content limit; (c) fertilisers consisting of any of the goods described in (a) or (b) above, but with no account being taken of the fluorine content limit, mixed with chalk, gypsum or other inorganic non-fertilising substances. 4. Heading 3104 applies only to the following goods, provided that they are not put up in the forms or packages described in heading 3105: (a) goods which answer to one or other of the descriptions given below: (1) crude natural potassium salts (for example, carnallite, kainite and sylvite); (2) potassium chloride, whether or not pure, except as provided in note 1(c) above; (3) potassium sulphate, whether or not pure; (4) magnesium potassium sulphate, whether or not pure; (b) fertilisers consisting of any of the goods described in (a) above mixed together. 5. Ammonium dihydrogenorthophosphate (monoammonium phosphate) and diammonium hydrogenorthophosphate (diammonium phosphate), whether or not pure, and intermixtures thereof, are to be classified in heading 3105. 6. For the purposes of heading 3105, the term other fertilisers applies only to products of a kind used as fertilisers and containing, as an essential constituent, at least one of the fertilising elements nitrogen, phosphorus or potassium. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 3101 00 00 Animal or vegetable fertilisers, whether or not mixed together or chemically treated; fertilisers produced by the mixing or chemical treatment of animal or vegetable products Free  3102 Mineral or chemical fertilisers, nitrogenous 3102 10  Urea, whether or not in aqueous solution 3102 10 10   Urea containing more than 45 % by weight of nitrogen on the dry anhydrous product 6,5 kg N 3102 10 90   Other 6,5 kg N  Ammonium sulphate; double salts and mixtures of ammonium sulphate and ammonium nitrate 3102 21 00   Ammonium sulphate 6,5 kg N 3102 29 00   Other 6,5 kg N 3102 30  Ammonium nitrate, whether or not in aqueous solution 3102 30 10   In aqueous solution 6,5 kg N 3102 30 90   Other 6,5 kg N 3102 40  Mixtures of ammonium nitrate with calcium carbonate or other inorganic non-fertilising substances 3102 40 10   With a nitrogen content not exceeding 28 % by weight 6,5 kg N 3102 40 90   With a nitrogen content exceeding 28 % by weight 6,5 kg N 3102 50  Sodium nitrate 3102 50 10   Natural sodium nitrate (29) Free  3102 50 90   Other 6,5 kg N 3102 60 00  Double salts and mixtures of calcium nitrate and ammonium nitrate 6,5 kg N 3102 80 00  Mixtures of urea and ammonium nitrate in aqueous or ammoniacal solution 6,5 kg N 3102 90 00  Other, including mixtures not specified in the foregoing subheadings 6,5 kg N 3103 Mineral or chemical fertilisers, phosphatic 3103 10  Superphosphates 3103 10 10   Containing more than 35 % by weight of diphosphorus pentaoxide 4,8 kg P2O5 3103 10 90   Other 4,8 kg P2O5 3103 90 00  Other Free kg P2O5 3104 Mineral or chemical fertilisers, potassic 3104 20  Potassium chloride 3104 20 10   With a potassium content evaluated as K2O, by weight, not exceeding 40 % on the dry anhydrous product Free kg K2O 3104 20 50   With a potassium content evaluated as K2O, by weight, exceeding 40 % but not exceeding 62 % on the dry anhydrous product Free kg K2O 3104 20 90   With a potassium content evaluated as K2O, by weight, exceeding 62 % on the dry anhydrous product Free kg K2O 3104 30 00  Potassium sulphate Free kg K2O 3104 90 00  Other Free kg K2O 3105 Mineral or chemical fertilisers containing two or three of the fertilising elements nitrogen, phosphorus and potassium; other fertilisers; goods of this chapter in tablets or similar forms or in packages of a gross weight not exceeding 10 kg 3105 10 00  Goods of this chapter in tablets or similar forms or in packages of a gross weight not exceeding 10 kg 6,5  3105 20 00  Mineral or chemical fertilisers containing the three fertilising elements nitrogen, phosphorus and potassium 6,5  3105 30 00  Diammonium hydrogenorthophosphate (diammonium phosphate) 6,5  3105 40 00  Ammonium dihydrogenorthophosphate (monoammonium phosphate) and mixtures thereof with diammonium hydrogenorthophosphate (diammonium phosphate) 6,5   Other mineral or chemical fertilisers containing the two fertilising elements nitrogen and phosphorus 3105 51 00   Containing nitrates and phosphates 6,5  3105 59 00   Other 6,5  3105 60 00  Mineral or chemical fertilisers containing the two fertilising elements phosphorus and potassium 3,2  3105 90  Other 3105 90 10   Natural potassic sodium nitrate, consisting of a natural mixture of sodium nitrate and potassium nitrate (the proportion of potassium nitrate may be as high as 44 %), of a total nitrogen content not exceeding 16,3 % by weight on the dry anhydrous product (29) Free    Other 3105 90 91    With a nitrogen content exceeding 10 % by weight on the dry anhydrous product 6,5  3105 90 99    Other 3,2  CHAPTER 32 TANNING OR DYEING EXTRACTS; TANNINS AND THEIR DERIVATIVES; DYES, PIGMENTS AND OTHER COLOURING MATTER; PAINTS AND VARNISHES; PUTTY AND OTHER MASTICS; INKS Notes 1. This chapter does not cover: (a) separate chemically defined elements or compounds (except those of heading 3203 or 3204, inorganic products of a kind used as luminophores (heading 3206), glass obtained from fused quartz or other fused silica in the forms provided for in heading 3207, and also dyes and other colouring matter put up in forms or packings for retail sale of heading 3212); (b) tannates or other tannin derivatives of products of headings 2936 to 2939, 2941 or 3501 to 3504; or (c) mastics of asphalt or other bituminous mastics (heading 2715). 2. Heading 3204 includes mixtures of stabilised diazonium salts and couplers for the production of azo dyes. 3. Headings 3203, 3204, 3205 and 3206 apply also to preparations based on colouring matter (including, in the case of heading 3206, colouring pigments of heading 2530 or Chapter 28, metal flakes and metal powders), of a kind used for colouring any material or used as ingredients in the manufacture of colouring preparations. The headings do not apply, however, to pigments dispersed in non-aqueous media, in liquid or paste form, of a kind used in the manufacture of paints, including enamels (heading 3212), or to other preparations of headings 3207, 3208, 3209, 3210, 3212, 3213 or 3215. 4. Heading 3208 includes solutions (other than collodions) consisting of any of the products specified in headings 3901 to 3913 in volatile organic solvents when the weight of the solvent exceeds 50 % of the weight of the solution. 5. The expression colouring matter in this chapter does not include products of a kind used as extenders in oil paints, whether or not they are also suitable for colouring distempers. 6. The expression stamping foils in heading 3212 applies only to thin sheets of a kind used for printing, for example, book covers or hat bands, and consisting of: (a) metallic powder (including powder of precious metal) or pigment, agglomerated with glue, gelatin or other binder; or (b) metal (including precious metal) or pigment, deposited on a supporting sheet of any material. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 3201 Tanning extracts of vegetable origin; tannins and their salts, ethers, esters and other derivatives 3201 10 00  Quebracho extract Free  3201 20 00  Wattle extract 6,5 (68)  3201 90  Other 3201 90 20   Sumach extract, vallonia extract, oak extract or chestnut extract 5,8  3201 90 90   Other 5,3 (10)  3202 Synthetic organic tanning substances; inorganic tanning substances; tanning preparations, whether or not containing natural tanning substances; enzymatic preparations for pre-tanning 3202 10 00  Synthetic organic tanning substances 5,3  3202 90 00  Other 5,3  3203 00 Colouring matter of vegetable or animal origin (including dyeing extracts but excluding animal black), whether or not chemically defined; preparations as specified in note 3 to this chapter based on colouring matter of vegetable or animal origin 3203 00 10  Colouring matter of vegetable origin and preparations based thereon Free  3203 00 90  Colouring matter of animal origin and preparations based thereon 2,5  3204 Synthetic organic colouring matter, whether or not chemically defined; preparations as specified in note 3 to this chapter based on synthetic organic colouring matter; synthetic organic products of a kind used as fluorescent brightening agents or as luminophores, whether or not chemically defined  Synthetic organic colouring matter and preparations based thereon as specified in note 3 to this chapter 3204 11 00   Disperse dyes and preparations based thereon 6,5  3204 12 00   Acid dyes, whether or not premetallised, and preparations based thereon; mordant dyes and preparations based thereon 6,5  3204 13 00   Basic dyes and preparations based thereon 6,5  3204 14 00   Direct dyes and preparations based thereon 6,5  3204 15 00   Vat dyes (including those usable in that state as pigments) and preparations based thereon 6,5  3204 16 00   Reactive dyes and preparations based thereon 6,5  3204 17 00   Pigments and preparations based thereon 6,5  3204 19 00   Other, including mixtures of colouring matter of two or more of the subheadings 3204 11 to 3204 19 6,5  3204 20 00  Synthetic organic products of a kind used as fluorescent brightening agents 6  3204 90 00  Other 6,5  3205 00 00 Colour lakes; preparations as specified in note 3 to this chapter based on colour lakes 6,5  3206 Other colouring matter; preparations as specified in note 3 to this chapter, other than those of heading 3203, 3204 or 3205; inorganic products of a kind used as luminophores, whether or not chemically defined  Pigments and preparations based on titanium dioxide 3206 11 00   Containing 80 % or more by weight of titanium dioxide calculated on the dry matter 6  3206 19 00   Other 6,5  3206 20 00  Pigments and preparations based on chromium compounds 6,5   Other colouring matter and other preparations 3206 41 00   Ultramarine and preparations based thereon 6,5  3206 42 00   Lithopone and other pigments and preparations based on zinc sulphide 6,5  3206 49   Other 3206 49 10    Magnetite 4,9 (17)  3206 49 30    Pigments and preparations based on cadmium compounds 6,5  3206 49 80    Other 6,5  3206 50 00  Inorganic products of a kind used as luminophores 5,3  3207 Prepared pigments, prepared opacifiers and prepared colours, vitrifiable enamels and glazes, engobes (slips), liquid lustres and similar preparations, of a kind used in the ceramic, enamelling or glass industry; glass frit and other glass, in the form of powder, granules or flakes 3207 10 00  Prepared pigments, prepared opacifiers, prepared colours and similar preparations 6,5  3207 20  Vitrifiable enamels and glazes, engobes (slips) and similar preparations 3207 20 10   Engobes (slips) 5,3  3207 20 90   Other 6,3  3207 30 00  Liquid lustres and similar preparations 5,3  3207 40  Glass frit and other glass, in the form of powder, granules or flakes 3207 40 40   Glass in the form of flakes of a length of 0,1 mm or more but not exceeding 3,5 mm and of a thickness of 2 micrometres or more but not exceeding 5 micrometres; glass, in the form of powder or granules, containing by weight 99 % or more of silicon dioxide Free  3207 40 85   Other 3,7  3208 Paints and varnishes (including enamels and lacquers) based on synthetic polymers or chemically modified natural polymers, dispersed or dissolved in a non-aqueous medium; solutions as defined in note 4 to this chapter 3208 10  Based on polyesters 3208 10 10   Solutions as defined in note 4 to this chapter 6,5  3208 10 90   Other 6,5  3208 20  Based on acrylic or vinyl polymers 3208 20 10   Solutions as defined in note 4 to this chapter 6,5  3208 20 90   Other 6,5  3208 90  Other   Solutions as defined in note 4 to this chapter 3208 90 11    Polyurethane of 2,2 ²-(tert-butylimino)diethanol and 4,4 ²-methylenedicyclohexyl diisocyanate, in the form of a solution in N,N-dimethylacetamide, containing by weight 48 % or more of polymer Free  3208 90 13    Copolymer of p-cresol and divinylbenzene, in the form of a solution in N,N-dimethylacetamide, containing by weight 48 % or more of polymer Free  3208 90 19    Other 6,5    Other 3208 90 91    Based on synthetic polymers 6,5  3208 90 99    Based on chemically modified natural polymers 6,5  3209 Paints and varnishes (including enamels and lacquers) based on synthetic polymers or chemically modified natural polymers, dispersed or dissolved in an aqueous medium 3209 10 00  Based on acrylic or vinyl polymers 6,5  3209 90 00  Other 6,5  3210 00 Other paints and varnishes (including enamels, lacquers and distempers); prepared water pigments of a kind used for finishing leather 3210 00 10  Oil paints and varnishes (including enamels and lacquers) 6,5  3210 00 90  Other 6,5  3211 00 00 Prepared driers 6,5  3212 Pigments (including metallic powders and flakes) dispersed in non-aqueous media, in liquid or paste form, of a kind used in the manufacture of paints (including enamels); stamping foils; dyes and other colouring matter put up in forms or packings for retail sale 3212 10 00  Stamping foils 6,5  3212 90 00  Other 6,5  3213 Artists, students or signboard painters colours, modifying tints, amusement colours and the like, in tablets, tubes, jars, bottles, pans or in similar forms or packings 3213 10 00  Colours in sets 6,5  3213 90 00  Other 6,5  3214 Glaziers putty, grafting putty, resin cements, caulking compounds and other mastics; painters fillings; non-refractory surfacing preparations for faÃ §ades, indoor walls, floors, ceilings or the like 3214 10  Glaziers putty, grafting putty, resin cements, caulking compounds and other mastics; painters fillings 3214 10 10   Glaziers putty, grafting putty, resin cements, caulking compounds and other mastics 5  3214 10 90   Painters fillings 5  3214 90 00  Other 5  3215 Printing ink, writing or drawing ink and other inks, whether or not concentrated or solid  Printing ink 3215 11 00   Black 6,5  3215 19 00   Other 6,5  3215 90 00  Other 6,5  CHAPTER 33 ESSENTIAL OILS AND RESINOIDS; PERFUMERY, COSMETIC OR TOILET PREPARATIONS Notes 1. This chapter does not cover: (a) natural oleoresins or vegetable extracts of heading 1301 or 1302; (b) soap or other products of heading 3401; or (c) gum, wood or sulphate turpentine or other products of heading 3805. 2. The expression odoriferous substances in heading 3302 refers only to the substances of heading 3301, to odoriferous constituents isolated from those substances or to synthetic aromatics. 3. Headings 3303 to 3307 apply, inter alia, to products, whether or not mixed (other than aqueous distillates and aqueous solutions of essential oils), suitable for use as goods of these headings and put up in packings of a kind sold by retail for such use. 4. The expression perfumery, cosmetic or toilet preparations in heading 3307 applies, inter alia, to the following products: scented sachets; odoriferous preparations which operate by burning; perfumed papers and papers impregnated or coated with cosmetics; contact lens or artificial eye solutions; wadding, felt and nonwovens, impregnated, coated or covered with perfume or cosmetics; animal toilet preparations. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 3301 Essential oils (terpeneless or not), including concretes and absolutes; resinoids; extracted oleoresins; concentrates of essential oils in fats, in fixed oils, in waxes or the like, obtained by enfleurage or maceration; terpenic by-products of the deterpenation of essential oils; aqueous distillates and aqueous solutions of essential oils  Essential oils of citrus fruit 3301 12   Of orange 3301 12 10    Not deterpenated 7  3301 12 90    Deterpenated 4,4  3301 13   Of lemon 3301 13 10    Not deterpenated 7  3301 13 90    Deterpenated 4,4  3301 19   Other 3301 19 20    Not deterpenated 7  3301 19 80    Deterpenated 4,4   Essential oils other than those of citrus fruit 3301 24   Of peppermint (Mentha piperita) 3301 24 10    Not deterpenated Free  3301 24 90    Deterpenated 2,9  3301 25   Of other mints 3301 25 10    Not deterpenated Free  3301 25 90    Deterpenated 2,9  3301 29   Other    Of clove, niaouli and ylang-ylang 3301 29 11     Not deterpenated Free  3301 29 31     Deterpenated 2,9 (69)     Other 3301 29 41     Not deterpenated Free      Deterpenated 3301 29 71      Of geranium; of jasmin; of vetiver 2,3  3301 29 79      Of lavender or of lavandin 2,9  3301 29 91      Other 2,9 (69)  3301 30 00  Resinoids 2  3301 90  Other 3301 90 10   Terpenic by-products of the deterpenation of essential oils 2,3    Extracted oleoresins 3301 90 21    Of liquorice and hops 3,2  3301 90 30    Other Free  3301 90 90   Other 3  3302 Mixtures of odoriferous substances and mixtures (including alcoholic solutions) with a basis of one or more of these substances, of a kind used as raw materials in industry; other preparations based on odoriferous substances, of a kind used for the manufacture of beverages 3302 10  Of a kind used in the food or drink industries   Of a kind used in the drink industries    Preparations containing all flavouring agents characterising a beverage 3302 10 10     Of an actual alcoholic strength by volume exceeding 0,5 % 17,3 MIN 1  ¬/% vol/hl      Other 3302 10 21      Containing no milkfats, sucrose, isoglucose, glucose or starch or containing, by weight, less than 1,5 % milkfat, 5 % sucrose or isoglucose, 5 % glucose or starch 12,8  3302 10 29      Other 9 + EA (22)  3302 10 40    Other Free  3302 10 90   Of a kind used in the food industries Free  3302 90  Other 3302 90 10   Alcoholic solutions Free  3302 90 90   Other Free  3303 00 Perfumes and toilet waters 3303 00 10  Perfumes Free  3303 00 90  Toilet waters Free  3304 Beauty or make-up preparations and preparations for the care of the skin (other than medicaments), including sunscreen or suntan preparations; manicure or pedicure preparations 3304 10 00  Lip make-up preparations Free  3304 20 00  Eye make-up preparations Free  3304 30 00  Manicure or pedicure preparations Free   Other 3304 91 00   Powders, whether or not compressed Free  3304 99 00   Other Free  3305 Preparations for use on the hair 3305 10 00  Shampoos Free  3305 20 00  Preparations for permanent waving or straightening Free  3305 30 00  Hair lacquers Free  3305 90 00  Other Free  3306 Preparations for oral or dental hygiene, including denture fixative pastes and powders; yarn used to clean between the teeth (dental floss), in individual retail packages 3306 10 00  Dentifrices Free  3306 20 00  Yarn used to clean between the teeth (dental floss) 4  3306 90 00  Other Free  3307 Pre-shave, shaving or aftershave preparations, personal deodorants, bath preparations, depilatories and other perfumery, cosmetic or toilet preparations, not elsewhere specified or included; prepared room deodorisers, whether or not perfumed or having disinfectant properties 3307 10 00  Pre-shave, shaving or aftershave preparations 6,5  3307 20 00  Personal deodorants and antiperspirants 6,5  3307 30 00  Perfumed bath salts and other bath preparations 6,5   Preparations for perfuming or deodorising rooms, including odoriferous preparations used during religious rites 3307 41 00   Agarbatti and other odoriferous preparations which operate by burning 6,5  3307 49 00   Other 6,5  3307 90 00  Other 6,5  CHAPTER 34 SOAP, ORGANIC SURFACE-ACTIVE AGENTS, WASHING PREPARATIONS, LUBRICATING PREPARATIONS, ARTIFICIAL WAXES, PREPARED WAXES, POLISHING OR SCOURING PREPARATIONS, CANDLES AND SIMILAR ARTICLES, MODELLING PASTES, DENTAL WAXES AND DENTAL PREPARATIONS WITH A BASIS OF PLASTER Notes 1. This chapter does not cover: (a) edible mixtures or preparations of animal or vegetable fats or oils of a kind used as mould-release preparations (heading 1517); (b) separate chemically defined compounds; or (c) shampoos, dentifrices, shaving creams and foams, or bath preparations, containing soap or other organic surface-active agents (heading 3305, 3306 or 3307). 2. For the purposes of heading 3401, the expression soap applies only to soap soluble in water. Soap and the other products of heading 3401 may contain added substances (for example, disinfectants, abrasive powders, fillers or medicaments). Products containing abrasive powders remain classified in heading 3401 only if in the form of bars, cakes or moulded pieces or shapes. In other forms, they are to be classified in heading 3405 as scouring powders and similar preparations. 3. For the purposes of heading 3402, organic surface-active agents are products which, when mixed with water at a concentration of 0,5 % at 20 °C and left to stand for one hour at the same temperature: (a) give a transparent or translucent liquid or stable emulsion without separation of insoluble matter; and (b) reduce the surface tension of water to 4,5 Ã  10 2 N/m (45 dyn/cm) or less. 4. In heading 3403, the expression petroleum oils and oils obtained from bituminous minerals applies to the products defined in note 2 to Chapter 27. 5. In heading 3404, subject to the exclusions provided below, the expression artificial waxes and prepared waxes applies only to: (a) chemically produced organic products of a waxy character, whether or not water-soluble; (b) products obtained by mixing different waxes; (c) products of a waxy character with a basis of one or more waxes and containing fats, resins, mineral substances or other materials. The heading does not apply to: (a) products of heading 1516, 3402 or 3823, even if having a waxy character; (b) unmixed animal waxes or unmixed vegetable waxes, whether or not refined or coloured, of heading 1521; (c) mineral waxes or similar products of heading 2712, whether or not intermixed or merely coloured; or (d) waxes mixed with, dispersed in or dissolved in a liquid medium (headings 3405, 3809, etc.). CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 3401 Soap; organic surface-active products and preparations for use as soap, in the form of bars, cakes, moulded pieces or shapes, whether or not containing soap; organic surface-active products and preparations for washing the skin, in the form of liquid or cream and put up for retail sale, whether or not containing soap; paper, wadding, felt and nonwovens, impregnated, coated or covered with soap or detergent  Soap and organic surface-active products and preparations, in the form of bars, cakes, moulded pieces or shapes, and paper, wadding, felt and nonwovens, impregnated, coated or covered with soap or detergent 3401 11 00   For toilet use (including medicated products) Free  3401 19 00   Other Free  3401 20  Soap in other forms 3401 20 10   Flakes, wafers, granules or powders Free  3401 20 90   Other Free  3401 30 00  Organic surface-active products and preparations for washing the skin, in the form of liquid or cream and put up for retail sale, whether or not containing soap 4  3402 Organic surface-active agents (other than soap); surface-active preparations, washing preparations (including auxiliary washing preparations) and cleaning preparations, whether or not containing soap, other than those of heading 3401  Organic surface-active agents, whether or not put up for retail sale 3402 11   Anionic 3402 11 10    Aqueous solution containing by weight 30 % or more but not more than 50 % of disodium alkyl [oxydi(benzenesulphonate)] Free  3402 11 90    Other 4  3402 12 00   Cationic 4  3402 13 00   Non-ionic 4  3402 19 00   Other 4  3402 20  Preparations put up for retail sale 3402 20 20   Surface-active preparations 4  3402 20 90   Washing preparations and cleaning preparations 4  3402 90  Other 3402 90 10   Surface-active preparations 4  3402 90 90   Washing preparations and cleaning preparations 4  3403 Lubricating preparations (including cutting-oil preparations, bolt or nut release preparations, anti-rust or anti-corrosion preparations and mould-release preparations, based on lubricants) and preparations of a kind used for the oil or grease treatment of textile materials, leather, furskins or other materials, but excluding preparations containing, as basic constituents, 70 % or more by weight of petroleum oils or of oils obtained from bituminous minerals  Containing petroleum oils or oils obtained from bituminous minerals 3403 11 00   Preparations for the treatment of textile materials, leather, furskins or other materials 4,6  3403 19   Other 3403 19 10    Containing 70 % or more by weight of petroleum oils or of oils obtained from bituminous minerals but not as the basic constituent 6,5  3403 19 90    Other 4,6   Other 3403 91 00   Preparations for the treatment of textile materials, leather, furskins or other materials 4,6  3403 99 00   Other 4,6  3404 Artificial waxes and prepared waxes 3404 20 00  Of poly(oxyethylene) (polyethylene glycol) Free  3404 90 00  Other Free  3405 Polishes and creams, for footwear, furniture, floors, coachwork, glass or metal, scouring pastes and powders and similar preparations (whether or not in the form of paper, wadding, felt, nonwovens, cellular plastics or cellular rubber, impregnated, coated or covered with such preparations), excluding waxes of heading 3404 3405 10 00  Polishes, creams and similar preparations, for footwear or leather Free  3405 20 00  Polishes, creams and similar preparations, for the maintenance of wooden furniture, floors or other woodwork Free  3405 30 00  Polishes and similar preparations for coachwork, other than metal polishes Free  3405 40 00  Scouring pastes and powders and other scouring preparations Free  3405 90  Other 3405 90 10   Metal polishes Free  3405 90 90   Other Free  3406 00 00 Candles, tapers and the like Free  3407 00 00 Modelling pastes, including those put up for children's amusement; preparations known as dental wax or as dental impression compounds, put up in sets, in packings for retail sale or in plates, horseshoe shapes, sticks or similar forms; other preparations for use in dentistry, with a basis of plaster (of calcined gypsum or calcium sulphate) Free  CHAPTER 35 ALBUMINOIDAL SUBSTANCES; MODIFIED STARCHES; GLUES; ENZYMES Notes 1. This chapter does not cover: (a) yeasts (heading 2102); (b) blood fractions (other than blood albumin not prepared for therapeutic or prophylactic uses), medicaments or other products of Chapter 30; (c) enzymatic preparations for pre-tanning (heading 3202); (d) enzymatic soaking or washing preparations and other products of Chapter 34; (e) hardened proteins (heading 3913); or (f) gelatin products of the printing industry (Chapter 49). 2. For the purposes of heading 3505, the term dextrins means starch degradation products with a reducing sugar content, expressed as dextrose on the dry substance, not exceeding 10 %. Such products with a reducing sugar content exceeding 10 % fall in heading 1702. Additional note 1. Subheading 3504 00 10 covers concentrated milk proteins with a protein content of more than 85 % by weight, calculated on the dry matter. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 3501 Casein, caseinates and other casein derivatives; casein glues 3501 10  Casein 3501 10 10   For the manufacture of regenerated textile fibres (12) Free  3501 10 50   For industrial uses other than the manufacture of foodstuffs or fodder (12) 3,2  3501 10 90   Other 9  3501 90  Other 3501 90 10   Casein glues 8,3  3501 90 90   Other 6,4  3502 Albumins (including concentrates of two or more whey proteins, containing by weight more than 80 % whey proteins, calculated on the dry matter), albuminates and other albumin derivatives  Egg albumin 3502 11   Dried 3502 11 10    Unfit, or to be rendered unfit, for human consumption (29) Free  3502 11 90    Other 123,5  ¬/100 kg/net (10)  3502 19   Other 3502 19 10    Unfit, or to be rendered unfit, for human consumption (29) Free  3502 19 90    Other 16,7  ¬/100 kg/net (10)  3502 20  Milk albumin, including concentrates of two or more whey proteins 3502 20 10   Unfit, or to be rendered unfit, for human consumption (29) Free    Other 3502 20 91    Dried (for example, in sheets, scales, flakes, powder) 123,5  ¬/100 kg/net  3502 20 99    Other 16,7  ¬/100 kg/net  3502 90  Other   Albumins, other than egg albumin and milk albumin (lactalbumin) 3502 90 20    Unfit, or to be rendered unfit, for human consumption (29) Free  3502 90 70    Other 6,4  3502 90 90   Albuminates and other albumin derivatives 7,7  3503 00 Gelatin (including gelatin in rectangular (including square) sheets, whether or not surface-worked or coloured) and gelatin derivatives; isinglass; other glues of animal origin, excluding casein glues of heading 3501 3503 00 10  Gelatin and derivatives thereof 7,7  3503 00 80  Other 7,7  3504 00 Peptones and their derivatives; other protein substances and their derivatives, not elsewhere specified or included; hide powder, whether or not chromed 3504 00 10  Concentrated milk proteins specified in additional note 1 to this chapter 3,4  3504 00 90  Other 3,4  3505 Dextrins and other modified starches (for example, pregelatinised or esterified starches); glues based on starches, or on dextrins or other modified starches 3505 10  Dextrins and other modified starches 3505 10 10   Dextrins 9 + 17,7  ¬/100 kg/net    Other modified starches 3505 10 50    Starches, esterified or etherified 7,7  3505 10 90    Other 9 + 17,7  ¬/100 kg/net  3505 20  Glues 3505 20 10   Containing, by weight, less than 25 % of starches or dextrins or other modified starches 8,3 + 4,5  ¬/100 kg/net MAX 11,5  3505 20 30   Containing, by weight, 25 % or more but less than 55 % of starches or dextrins or other modified starches 8,3 + 8,9  ¬/100 kg/net MAX 11,5  3505 20 50   Containing, by weight, 55 % or more but less than 80 % of starches or dextrins or other modified starches 8,3 + 14,2  ¬/100 kg/net MAX 11,5  3505 20 90   Containing, by weight, 80 % or more of starches or dextrins or other modified starches 8,3 + 17,7  ¬/100 kg/net MAX 11,5  3506 Prepared glues and other prepared adhesives, not elsewhere specified or included; products suitable for use as glues or adhesives, put up for retail sale as glues or adhesives, not exceeding a net weight of 1 kg 3506 10 00  Products suitable for use as glues or adhesives, put up for retail sale as glues or adhesives, not exceeding a net weight of 1 kg 6,5   Other 3506 91 00   Adhesives based on polymers of headings 3901 to 3913 or on rubber 6,5  3506 99 00   Other 6,5  3507 Enzymes; prepared enzymes not elsewhere specified or included 3507 10 00  Rennet and concentrates thereof 6,3  3507 90  Other 3507 90 30   Lipoprotein lipase; aspergillus alkaline protease Free  3507 90 90   Other 6,3  CHAPTER 36 EXPLOSIVES; PYROTECHNIC PRODUCTS; MATCHES; PYROPHORIC ALLOYS; CERTAIN COMBUSTIBLE PREPARATIONS Notes 1. This chapter does not cover separate chemically defined compounds other than those described in note 2(a) or (b) below. 2. The expression articles of combustible materials in heading 3606 applies only to: (a) metaldehyde, hexamethylenetetramine and similar substances, put up in forms (for example, tablets, sticks or similar forms) for use as fuels; fuels with a basis of alcohol, and similar prepared fuels, in solid or semi-solid form; (b) liquid or liquefied-gas fuels in containers of a kind used for filling or refilling cigarette or similar lighters and of a capacity not exceeding 300 cm3; and (c) resin torches, firelighters and the like. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 3601 00 00 Propellent powders 5,7  3602 00 00 Prepared explosives, other than propellent powders 6,5  3603 00 Safety fuses; detonating fuses; percussion or detonating caps; igniters; electric detonators 3603 00 10  Safety fuses; detonating fuses 6  3603 00 90  Other 6,5  3604 Fireworks, signalling flares, rain rockets, fog signals and other pyrotechnic articles 3604 10 00  Fireworks 6,5  3604 90 00  Other 6,5  3605 00 00 Matches, other than pyrotechnic articles of heading 3604 6,5  3606 Ferro-cerium and other pyrophoric alloys in all forms; articles of combustible materials as specified in note 2 to this chapter 3606 10 00  Liquid or liquefied-gas fuels in containers of a kind used for filling or refilling cigarette or similar lighters and of a capacity not exceeding 300 cm3 6,5  3606 90  Other 3606 90 10   Ferro-cerium and other pyrophoric alloys in all forms 6  3606 90 90   Other 6,5  CHAPTER 37 PHOTOGRAPHIC OR CINEMATOGRAPHIC GOODS Notes 1. This chapter does not cover waste or scrap. 2. In this chapter, the word photographic relates to the process by which visible images are formed, directly or indirectly, by the action of light or other forms of radiation on photosensitive surfaces. Additional notes 1. In the case of sound films imported in two bands (the band bearing only the images and the band used for recording the sound), each band is to be classified in its appropriate heading. 2. The expression newsreels (subheading 3706 90 51) shall be taken to apply to films of length of less than 330 m, and depicting current events of a political, sporting, military, scientific, literary, folkloric, touristic, society, etc., nature. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 3701 Photographic plates and film in the flat, sensitised, unexposed, of any material other than paper, paperboard or textiles; instant print film in the flat, sensitised, unexposed, whether or not in packs 3701 10 00  For X-ray 6,5 m2 3701 20 00  Instant print film 6,5 p/st 3701 30 00  Other plates and film, with any side exceeding 255 mm 6,5 m2  Other 3701 91 00   For colour photography (polychrome) 6,5  3701 99 00   Other 6,5  3702 Photographic film in rolls, sensitised, unexposed, of any material other than paper, paperboard or textiles; instant print film in rolls, sensitised, unexposed 3702 10 00  For X-ray 6,5 m2  Other film, without perforations, of a width not exceeding 105 mm 3702 31   For colour photography (polychrome) 3702 31 20    Of a length not exceeding 30 m 6,5 p/st    Of a length exceeding 30 m 3702 31 91     Colour negative film:  of a width of 75 mm or more but not exceeding 105 mm and  of a length of 100 m or more for the manufacture of instant-picture film-packs (12) Free m 3702 31 98     Other 6,5 m 3702 32   Other, with silver halide emulsion    Of a width not exceeding 35 mm 3702 32 10     Microfilm; film for the graphic arts 6,5  3702 32 20     Other 5,3  3702 32 85    Of a width exceeding 35 mm 6,5  3702 39 00   Other 6,5   Other film, without perforations, of a width exceeding 105 mm 3702 41 00   Of a width exceeding 610 mm and of a length exceeding 200 m, for colour photography (polychrome) 6,5 m2 3702 42 00   Of a width exceeding 610 mm and of a length exceeding 200 m, other than for colour photography 6,5 m2 3702 43 00   Of a width exceeding 610 mm and of a length not exceeding 200 m 6,5 m2 3702 44 00   Of a width exceeding 105 mm but not exceeding 610 mm 6,5 m2  Other film, for colour photography (polychrome) 3702 51 00   Of a width not exceeding 16 mm and of a length not exceeding 14 m 5,3 p/st 3702 52 00   Of a width not exceeding 16 mm and of a length exceeding 14 m 5,3  3702 53 00   Of a width exceeding 16 mm but not exceeding 35 mm and of a length not exceeding 30 m, for slides 5,3 p/st 3702 54 00   Of a width exceeding 16 mm but not exceeding 35 mm and of a length not exceeding 30 m, other than for slides 5 p/st 3702 55 00   Of a width exceeding 16 mm but not exceeding 35 mm and of a length exceeding 30 m 5,3 m 3702 56 00   Of a width exceeding 35 mm 6,5   Other 3702 91   Of a width not exceeding 16 mm 3702 91 20    Film for the graphic arts 6,5  3702 91 80    Other 5,3  3702 93   Of a width exceeding 16 mm but not exceeding 35 mm and of a length not exceeding 30 m 3702 93 10    Microfilm; film for the graphic arts 6,5  3702 93 90    Other 5,3 p/st 3702 94   Of a width exceeding 16 mm but not exceeding 35 mm and of a length exceeding 30 m 3702 94 10    Microfilm; film for the graphic arts 6,5  3702 94 90    Other 5,3 m 3702 95 00   Of a width exceeding 35 mm 6,5  3703 Photographic paper, paperboard and textiles, sensitised, unexposed 3703 10 00  In rolls of a width exceeding 610 mm 6,5  3703 20 00  Other, for colour photography (polychrome) 6,5  3703 90 00  Other 6,5  3704 00 Photographic plates, film, paper, paperboard and textiles, exposed but not developed 3704 00 10  Plates and film Free  3704 00 90  Other 6,5  3705 Photographic plates and film, exposed and developed, other than cinematographic film 3705 10 00  For offset reproduction 5,3  3705 90  Other 3705 90 10   Microfilms 3,2  3705 90 90   Other 5,3  3706 Cinematographic film, exposed and developed, whether or not incorporating soundtrack or consisting only of soundtrack 3706 10  Of a width of 35 mm or more 3706 10 10   Consisting only of soundtrack Free m   Other 3706 10 91    Negatives; intermediate positives Free m 3706 10 99    Other positives 6,5 (70) m 3706 90  Other 3706 90 10   Consisting only of soundtrack Free m   Other 3706 90 31    Negatives; intermediate positives Free m    Other positives 3706 90 51     Newsreels Free m     Other, of a width of 3706 90 91      Less than 10 mm Free m 3706 90 99      10 mm or more 5,4 (71) m 3707 Chemical preparations for photographic uses (other than varnishes, glues, adhesives and similar preparations); unmixed products for photographic uses, put up in measured portions or put up for retail sale in a form ready for use 3707 10 00  Sensitising emulsions 6  3707 90  Other 3707 90 20   Developers and fixers 6  3707 90 90   Other 6  CHAPTER 38 MISCELLANEOUS CHEMICAL PRODUCTS Notes 1. This chapter does not cover: (a) separate chemically defined elements or compounds with the exception of the following: (1) artificial graphite (heading 3801); (2) insecticides, rodenticides, fungicides, herbicides, anti-sprouting products and plant-growth regulators, disinfectants and similar products, put up as described in heading 3808; (3) products put up as charges for fire-extinguishers or put up in fire-extinguishing grenades (heading 3813); (4) certified reference materials specified in note 2 below; (5) products specified in note 3(a) or 3(c) below; (b) mixtures of chemicals with foodstuffs or other substances with nutritive value, of a kind used in the preparation of human foodstuffs (generally, heading 2106); (c) slag, ash and residues (including sludges, other than sewage sludge), containing metals, arsenic or their mixtures and meeting the requirements of note 3(a) or 3(b) to Chapter 26 (heading 2620); (d) medicaments (heading 3003 or 3004); or (e) spent catalysts of a kind used for the extraction of base metals or for the manufacture of chemical compounds of base metals (heading 2620), spent catalysts of a kind used principally for the recovery of precious metal (heading 7112) or catalysts consisting of metals or metal alloys in the form of, for example, finely divided powder or woven gauze (Section XIV or XV). 2. (A) For the purpose of heading 3822, the expression certified reference materials means reference materials which are accompanied by a certificate which indicates the values of the certified properties, the methods used to determine these values and the degree of certainty associated with each value and which are suitable for analytical, calibrating or referencing purposes. (B) With the exception of the products of Chapter 28 or 29, for the classification of certified reference materials, heading 3822 shall take precedence over any other heading in the nomenclature. 3. Heading 3824 includes the following goods which are not to be classified in any other heading of the nomenclature: (a) cultured crystals (other than optical elements) weighing not less than 2,5 g each, of magnesium oxide or of the halides of the alkali or alkaline-earth metals; (b) fusel oil; Dippel's oil; (c) ink removers put up in packings for retail sale; (d) stencil correctors and other correcting fluids put up in packings for retail sale; and (e) ceramic firing testers, fusible (for example, Seger cones). 4. Throughout the nomenclature, municipal waste means waste of a kind collected from households, hotels, restaurants, hospitals, shops, offices, etc., road and pavement sweepings, as well as construction and demolition waste. Municipal waste generally contains a large variety of materials such as plastics, rubber, wood, paper, textiles, glass, metals, food materials, broken furniture and other damaged or discarded articles. The term municipal waste, however, does not cover: (a) individual materials or articles segregated from the waste, such as wastes of plastics, rubber, wood, paper, textiles, glass or metals and spent batteries which fall in their appropriate headings of the nomenclature; (b) industrial waste; (c) waste pharmaceuticals, as defined in note 4(k) to Chapter 30; or (d) clinical waste, as defined in note 6(a) below. 5. For the purposes of heading 3825, sewage sludge means sludge arising from urban effluent treatment plant and includes pre-treatment waste, scourings and unstabilised sludge. Stabilised sludge when suitable for use as fertiliser is excluded (Chapter 31). 6. For the purposes of heading 3825, the expression other wastes applies to: (a) clinical waste, that is, contaminated waste arising from medical research, diagnosis, treatment or other medical, surgical, dental or veterinary procedures, which often contain pathogens and pharmaceutical substances and require special disposal procedures (for example, soiled dressings, used gloves and used syringes); (b) waste organic solvents; (c) wastes of metal pickling liquors, hydraulic fluids, brake fluids and anti-freezing fluids; and (d) other wastes from chemical or allied industries. The expression other wastes does not, however, cover wastes which contain mainly petroleum oils or oils obtained from bituminous minerals (heading 2710). Subheading notes 1. Subheading 3808 50 covers only goods of heading 3808, containing one or more of the following substances: aldrin (ISO); binapacryl (ISO); camphechlor (ISO) (toxaphene); captafol (ISO); chlordane (ISO); chlordimeform (ISO); chlorobenzilate (ISO); DDT (ISO) (clofenotane (INN), 1,1,1-trichloro-2,2-bis(p-chlorophenyl)ethane); dieldrin (ISO, INN); dinoseb (ISO), its salts or its esters; ethylene dibromide (ISO) (1,2-dibromoethane); ethylene dichloride (ISO) (1,2-dichloroethane); fluoroacetamide (ISO); heptachlor (ISO); hexachlorobenzene (ISO); 1,2,3,4,5,6-hexachlorocyclohexane (HCH (ISO)), including lindane (ISO, INN); mercury compounds; methamidophos (ISO); monocrotophos (ISO); oxirane (ethylene oxide); parathion (ISO); parathion-methyl (ISO) (methyl-parathion); pentachlorophenol (ISO); phosphamidon (ISO); 2,4,5-T (ISO) (2,4,5-trichlorophenoxyacetic acid), its salts or its esters. 2. For the purposes of subheadings 3825 41 and 3825 49, waste organic solvents are wastes containing mainly organic solvents, not fit for further use as presented as primary products, whether or not intended for recovery of the solvents. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 3801 Artificial graphite; colloidal or semi-colloidal graphite; preparations based on graphite or other carbon in the form of pastes, blocks, plates or other semi-manufactures 3801 10 00  Artificial graphite 3,6  3801 20  Colloidal or semi-colloidal graphite 3801 20 10   Colloidal graphite in suspension in oil; semi-colloidal graphite 6,5  3801 20 90   Other 4,1  3801 30 00  Carbonaceous pastes for electrodes and similar pastes for furnace linings 5,3  3801 90 00  Other 3,7  3802 Activated carbon; activated natural mineral products; animal black, including spent animal black 3802 10 00  Activated carbon 3,2  3802 90 00  Other 5,7  3803 00 Tall oil, whether or not refined 3803 00 10  Crude Free  3803 00 90  Other 4,1  3804 00 00 Residual lyes from the manufacture of wood pulp, whether or not concentrated, desugared or chemically treated, including lignin sulphonates, but excluding tall oil of heading 3803 5  3805 Gum, wood or sulphate turpentine and other terpenic oils produced by the distillation or other treatment of coniferous woods; crude dipentene; sulphite turpentine and other crude para-cymene; pine oil containing alpha-terpineol as the main constituent 3805 10  Gum, wood or sulphate turpentine oils 3805 10 10   Gum turpentine 4  3805 10 30   Wood turpentine 3,7  3805 10 90   Sulphate turpentine 3,2  3805 90  Other 3805 90 10   Pine oil 3,7  3805 90 90   Other 3,4  3806 Rosin and resin acids, and derivatives thereof; rosin spirit and rosin oils; run gums 3806 10 00  Rosin and resin acids 5  3806 20 00  Salts of rosin, of resin acids or of derivatives of rosin or resin acids, other than salts of rosin adducts 4,2  3806 30 00  Ester gums 6,5  3806 90 00  Other 4,2  3807 00 Wood tar; wood tar oils; wood creosote; wood naphtha; vegetable pitch; brewers pitch and similar preparations based on rosin, resin acids or on vegetable pitch 3807 00 10  Wood tar 2,1  3807 00 90  Other 4,6  3808 Insecticides, rodenticides, fungicides, herbicides, anti-sprouting products and plant-growth regulators, disinfectants and similar products, put up in forms or packings for retail sale or as preparations or articles (for example, sulphur-treated bands, wicks and candles, and fly-papers) 3808 50 00  Goods specified in subheading note 1 to this chapter 6   Other 3808 91   Insecticides 3808 91 10    Based on pyrethroids 6  3808 91 20    Based on chlorinated hydrocarbons 6  3808 91 30    Based on carbamates 6  3808 91 40    Based on organophosphorus compounds 6  3808 91 90    Other 6  3808 92   Fungicides    Inorganic 3808 92 10     Preparations based on copper compounds 4,6  3808 92 20     Other 6     Other 3808 92 30     Based on dithiocarbamates 6  3808 92 40     Based on benzimidazoles 6  3808 92 50     Based on diazoles or triazoles 6  3808 92 60     Based on diazines or morpholines 6  3808 92 90     Other 6  3808 93   Herbicides, anti-sprouting products and plant-growth regulators    Herbicides 3808 93 11     Based on phenoxy-phytohormones 6  3808 93 13     Based on triazines 6  3808 93 15     Based on amides 6  3808 93 17     Based on carbamates 6  3808 93 21     Based on dinitroaniline derivatives 6  3808 93 23     Based on derivatives of urea, of uracil or of sulphonylurea 6  3808 93 27     Other 6  3808 93 30    Anti-sprouting products 6  3808 93 90    Plant-growth regulators 6,5  3808 94   Disinfectants 3808 94 10    Based on quaternary ammonium salts 6  3808 94 20    Based on halogenated compounds 6  3808 94 90    Other 6  3808 99   Other 3808 99 10    Rodenticides 6  3808 99 90    Other 6  3809 Finishing agents, dye carriers to accelerate the dyeing or fixing of dyestuffs and other products and preparations (for example, dressings and mordants), of a kind used in the textile, paper, leather or like industries, not elsewhere specified or included 3809 10  With a basis of amylaceous substances 3809 10 10   Containing by weight of such substances less than 55 % 8,3 + 8,9  ¬/100 kg/net MAX 12,8  3809 10 30   Containing by weight of such substances 55 % or more but less than 70 % 8,3 + 12,4  ¬/100 kg/net MAX 12,8  3809 10 50   Containing by weight of such substances 70 % or more but less than 83 % 8,3 + 15,1  ¬/100 kg/net MAX 12,8  3809 10 90   Containing by weight of such substances 83 % or more 8,3 + 17,7  ¬/100 kg/net MAX 12,8   Other 3809 91 00   Of a kind used in the textile or like industries 6,3  3809 92 00   Of a kind used in the paper or like industries 6,3  3809 93 00   Of a kind used in the leather or like industries 6,3  3810 Pickling preparations for metal surfaces; fluxes and other auxiliary preparations for soldering, brazing or welding; soldering, brazing or welding powders and pastes consisting of metal and other materials; preparations of a kind used as cores or coatings for welding electrodes or rods 3810 10 00  Pickling preparations for metal surfaces; soldering, brazing or welding powders and pastes consisting of metal and other materials 6,5  3810 90  Other 3810 90 10   Preparations of a kind used as cores or coatings for welding electrodes and rods 4,1  3810 90 90   Other 5  3811 Anti-knock preparations, oxidation inhibitors, gum inhibitors, viscosity improvers, anti-corrosive preparations and other prepared additives, for mineral oils (including gasoline) or for other liquids used for the same purposes as mineral oils  Anti-knock preparations 3811 11   Based on lead compounds 3811 11 10    Based on tetraethyl-lead 6,5  3811 11 90    Other 5,8  3811 19 00   Other 5,8   Additives for lubricating oils 3811 21 00   Containing petroleum oils or oils obtained from bituminous minerals 5,3  3811 29 00   Other 5,8  3811 90 00  Other 5,8  3812 Prepared rubber accelerators; compound plasticisers for rubber or plastics, not elsewhere specified or included; anti-oxidising preparations and other compound stabilisers for rubber or plastics 3812 10 00  Prepared rubber accelerators 6,3  3812 20  Compound plasticisers for rubber or plastics 3812 20 10   Reaction mixture containing benzyl 3-isobutyryloxy-1-isopropyl-2,2-dimethylpropyl phthalate and benzyl 3-isobutyryloxy-2,2,4-trimethylpentyl phthalate Free  3812 20 90   Other 6,5  3812 30  Anti-oxidising preparations and other compound stabilisers for rubber or plastics   Anti-oxidising preparations 3812 30 21    Mixtures of oligomers of 1,2-dihydro-2,2,4-trimethylquinoline 6,5  3812 30 29    Other 6,5  3812 30 80   Other 6,5  3813 00 00 Preparations and charges for fire-extinguishers; charged fire-extinguishing grenades 6,5  3814 00 Organic composite solvents and thinners, not elsewhere specified or included; prepared paint or varnish removers 3814 00 10  Based on butyl acetate 6,5  3814 00 90  Other 6,5  3815 Reaction initiators, reaction accelerators and catalytic preparations, not elsewhere specified or included  Supported catalysts 3815 11 00   With nickel or nickel compounds as the active substance 6,5  3815 12 00   With precious metal or precious-metal compounds as the active substance 6,5  3815 19   Other 3815 19 10    Catalyst in the form of grains of which 90 % or more by weight have a particle-size not exceeding 10 micrometres, consisting of a mixture of oxides on a magnesium-silicate support, containing by weight:  20 % or more but not more than 35 % of copper and  2 % or more but not more than 3 % of bismuth, and of an apparent specific gravity of 0,2 or more but not exceeding 1,0 Free  3815 19 90    Other 6,5  3815 90  Other 3815 90 10   Catalyst consisting of ethyltriphenylphosphonium acetate in the form of a solution in methanol Free  3815 90 90   Other 6,5  3816 00 00 Refractory cements, mortars, concretes and similar compositions, other than products of heading 3801 2,7  3817 00 Mixed alkylbenzenes and mixed alkylnaphthalenes, other than those of heading 2707 or 2902 3817 00 50  Linear alkylbenzene 6,3  3817 00 80  Other 6,3  3818 00 Chemical elements doped for use in electronics, in the form of discs, wafers or similar forms; chemical compounds doped for use in electronics 3818 00 10  Doped silicon Free  3818 00 90  Other Free  3819 00 00 Hydraulic brake fluids and other prepared liquids for hydraulic transmission, not containing or containing less than 70 % by weight of petroleum oils or oils obtained from bituminous minerals 6,5  3820 00 00 Anti-freezing preparations and prepared de-icing fluids 6,5  3821 00 00 Prepared culture media for the development or maintenance of micro-organisms (including viruses and the like) or of plant, human or animal cells 5  3822 00 00 Diagnostic or laboratory reagents on a backing, prepared diagnostic or laboratory reagents whether or not on a backing, other than those of heading 3002 or 3006; certified reference materials Free  3823 Industrial monocarboxylic fatty acids; acid oils from refining; industrial fatty alcohols  Industrial monocarboxylic fatty acids; acid oils from refining 3823 11 00   Stearic acid 5,1  3823 12 00   Oleic acid 4,5  3823 13 00   Tall oil fatty acids 2,9  3823 19   Other 3823 19 10    Distilled fatty acids 2,9  3823 19 30    Fatty acid distillate 2,9  3823 19 90    Other 2,9  3823 70 00  Industrial fatty alcohols 3,8  3824 Prepared binders for foundry moulds or cores; chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included 3824 10 00  Prepared binders for foundry moulds or cores 6,5  3824 30 00  Non-agglomerated metal carbides mixed together or with metallic binders 5,3  3824 40 00  Prepared additives for cements, mortars or concretes 6,5  3824 50  Non-refractory mortars and concretes 3824 50 10   Concrete ready to pour 6,5  3824 50 90   Other 6,5  3824 60  Sorbitol other than that of subheading 2905 44   In aqueous solution 3824 60 11    Containing 2 % or less by weight of D-mannitol, calculated on the D-glucitol content 7,7 + 16,1  ¬/100 kg/net  3824 60 19    Other 9,6 + 37,8  ¬/100 kg/net (67)    Other 3824 60 91    Containing 2 % or less by weight of D-mannitol, calculated on the D-glucitol content 7,7 + 23  ¬/100 kg/net  3824 60 99    Other 9,6 + 53,7  ¬/100 kg/net (67)   Mixtures containing halogenated derivatives of methane, ethane or propane 3824 71 00   Containing chlorofluorocarbons (CFCs), whether or not containing hydrochlorofluorocarbons (HCFCs), perfluorocarbons (PFCs) or hydrofluorocarbons (HFCs) 6,5  3824 72 00   Containing bromochlorodifluoromethane, bromotrifluoromethane or dibromotetrafluoroethanes 6,5  3824 73 00   Containing hydrobromofluorocarbons (HBFCs) 6,5  3824 74 00   Containing hydrochlorofluorocarbons (HCFCs), whether or not containing perfluorocarbons (PFCs) or hydrofluorocarbons (HFCs), but not containing chlorofluorocarbons (CFCs) 6,5  3824 75 00   Containing carbon tetrachloride 6,5  3824 76 00   Containing 1,1,1-trichloroethane (methyl chloroform) 6,5  3824 77 00   Containing bromomethane (methyl bromide) or bromochloromethane 6,5  3824 78 00   Containing perfluorocarbons (PFCs) or hydrofluorocarbons (HFCs), but not containing chlorofluorocarbons (CFCs) or hydrochlorofluorocarbons (HCFCs) 6,5  3824 79 00   Other 6,5   Mixtures and preparations containing oxirane (ethylene oxide), polybrominated biphenyls (PBBs), polychlorinated biphenyls (PCBs), polychlorinated terphenyls (PCTs) or tris(2,3-dibromopropyl) phosphate 3824 81 00   Containing oxirane (ethylene oxide) 6,5  3824 82 00   Containing polychlorinated biphenyls (PCBs), polychlorinated terphenyls (PCTs) or polybrominated biphenyls (PBBs) 6,5  3824 83 00   Containing tris(2,3-dibromopropyl) phosphate 6,5  3824 90  Other 3824 90 10   Petroleum sulphonates, excluding petroleum sulphonates of alkali metals, of ammonium or of ethanolamines; thiophenated sulphonic acids of oils obtained from bituminous minerals, and their salts 5,7  3824 90 15   Ion-exchangers 6,5  3824 90 20   Getters for vacuum tubes 6  3824 90 25   Pyrolignites (for example, of calcium); crude calcium tartrate; crude calcium citrate 5,1  3824 90 30   Naphthenic acids, their water-insoluble salts and their esters 3,2  3824 90 35   Anti-rust preparations containing amines as active constituents 6,5  3824 90 40   Inorganic composite solvents and thinners for varnishes and similar products 6,5    Other 3824 90 45    Anti-scaling and similar compounds 6,5  3824 90 50    Preparations for electroplating 6,5  3824 90 55    Mixtures of mono-, di- and tri-, fatty acid esters of glycerol (emulsifiers for fats) 6,5     Products and preparations for pharmaceutical or surgical uses 3824 90 61     Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Streptomyces tenebrarius, whether or not dried, for use in the manufacture of human medicaments of heading 3004 (12) Free  3824 90 62     Intermediate products from the manufacture of monensin salts Free  3824 90 64     Other 6,5  3824 90 65    Auxiliary products for foundries (other than those of subheading 3824 10 00) 6,5  3824 90 70    Fireproofing, waterproofing and similar protective preparations used in the building industry 6,5     Other 3824 90 75     Lithium niobate wafer, undoped Free  3824 90 80     Mixture of amines derived from dimerised fatty acids, of an average molecular weight of 520 or more but not exceeding 550 Free  3824 90 85     3-(1-Ethyl-1-methylpropyl)isoxazol-5-ylamine, in the form of a solution in toluene Free  3824 90 87     Mixtures consisting mainly of (5-ethyl-2-methyl-2-oxido-1,3,2-dioxaphosphinan-5-yl)methyl methyl methylphosphonate and bis[(5-ethyl-2-methyl-2-oxido-1,3,2-dioxaphosphinan-5-yl)methyl] methylphosphonate, and mixtures consisting mainly of dimethyl methylphosphonate, oxirane and diphosphorus pentaoxide 6,5  3824 90 91     Fatty-acid mono-alkyl esters, containing by volume 96,5 % or more of esters (FAMAE) 6,5  3824 90 97     Other 6,5  3825 Residual products of the chemical or allied industries, not elsewhere specified or included; municipal waste; sewage sludge; other wastes specified in note 6 to this chapter 3825 10 00  Municipal waste 6,5  3825 20 00  Sewage sludge 6,5  3825 30 00  Clinical waste 6,5   Waste organic solvents 3825 41 00   Halogenated 6,5  3825 49 00   Other 6,5  3825 50 00  Wastes of metal pickling liquors, hydraulic fluids, brake fluids and anti-freeze fluids 6,5   Other wastes from chemical or allied industries 3825 61 00   Mainly containing organic constituents 6,5  3825 69 00   Other 6,5  3825 90  Other 3825 90 10   Alkaline iron oxide for the purification of gas 5  3825 90 90   Other 6,5  SECTION VII PLASTICS AND ARTICLES THEREOF; RUBBER AND ARTICLES THEREOF Notes 1. Goods put up in sets consisting of two or more separate constituents, some or all of which fall in this section and are intended to be mixed together to obtain a product of Section VI or VII, are to be classified in the heading appropriate to that product, provided that the constituents are: (a) having regard to the manner in which they are put up, clearly identifiable as being intended to be used together without first being repacked; (b) presented together; and (c) identifiable, whether by their nature or by the relative proportions in which they are present, as being complementary one to another. 2. Except for the goods of heading 3918 or 3919, plastics, rubber, and articles thereof, printed with motifs, characters or pictorial representations, which are not merely incidental to the primary use of the goods, fall in Chapter 49. CHAPTER 39 PLASTICS AND ARTICLES THEREOF Notes 1. Throughout the nomenclature, the expression plastics means those materials of headings 3901 to 3914 which are or have been capable, either at the moment of polymerisation or at some subsequent stage, of being formed under external influence (usually heat and pressure, if necessary with a solvent or plasticiser) by moulding, casting, extruding, rolling or other process into shapes which are retained on the removal of the external influence. Throughout the nomenclature, any reference to plastics also includes vulcanised fibre. The expression, however, does not apply to materials regarded as textile materials of Section XI. 2. This chapter does not cover: (a) lubricating preparations of heading 2710 or 3403; (b) waxes of heading 2712 or 3404; (c) separate chemically defined organic compounds (Chapter 29); (d) heparin or its salts (heading 3001); (e) solutions (other than collodions) consisting of any of the products specified in headings 3901 to 3913 in volatile organic solvents when the weight of the solvent exceeds 50 % of the weight of the solution (heading 3208); stamping foils of heading 3212; (f) organic surface-active agents or preparations of heading 3402; (g) run gums or ester gums (heading 3806); (h) prepared additives for mineral oils (including gasoline) or for other liquids used for the same purposes as mineral oils (heading 3811); (ij) prepared hydraulic fluids based on polyglycols, silicones or other polymers of Chapter 39 (heading 3819); (k) diagnostic or laboratory reagents on a backing of plastics (heading 3822); (l) synthetic rubber, as defined for the purposes of Chapter 40, or articles thereof; (m) saddlery or harness (heading 4201) or trunks, suitcases, handbags or other containers of heading 4202; (n) plaits, wickerwork or other articles of Chapter 46; (o) wallcoverings of heading 4814; (p) goods of Section XI (textiles and textile articles); (q) articles of Section XII (for example, footwear, headgear, umbrellas, sun umbrellas, walking sticks, whips, riding-crops or parts thereof); (r) imitation jewellery of heading 7117; (s) articles of Section XVI (machines and mechanical or electrical appliances); (t) parts of aircraft or vehicles of Section XVII; (u) articles of Chapter 90 (for example, optical elements, spectacle frames, drawing instruments); (v) articles of Chapter 91 (for example, clock or watch cases); (w) articles of Chapter 92 (for example, musical instruments or parts thereof); (x) articles of Chapter 94 (for example, furniture, lamps and lighting fittings, illuminated signs, prefabricated buildings); (y) articles of Chapter 95 (for example, toys, games, sports requisites); or (z) articles of Chapter 96 (for example, brushes, buttons, slide fasteners, combs, mouthpieces or stems for smoking pipes, cigarette-holders or the like, parts of vacuum flasks or the like, pens, propelling pencils). 3. Headings 3901 to 3911 apply only to goods of a kind produced by chemical synthesis, falling in the following categories: (a) liquid synthetic polyolefins of which less than 60 % by volume distils at 300 °C, after conversion to 1 013 mbar when a reduced-pressure distillation method is used (headings 3901 and 3902); (b) resins, not highly polymerised, of the coumarone-indene type (heading 3911); (c) other synthetic polymers with an average of at least five monomer units; (d) silicones (heading 3910); (e) resols (heading 3909) and other prepolymers. 4. The expression copolymers covers all polymers in which no single monomer unit contributes 95 % or more by weight to the total polymer content. For the purposes of this chapter, except where the context otherwise requires, copolymers (including co-polycondensates, co-polyaddition products, block copolymers and graft copolymers) and polymer blends are to be classified in the heading covering polymers of that comonomer unit which predominates by weight over every other single comonomer unit. For the purposes of this note, constituent comonomer units of polymers falling in the same heading shall be taken together. If no single comonomer unit predominates, copolymers or polymer blends, as the case may be, are to be classified in the heading which occurs last in numerical order among those which equally merit consideration. 5. Chemically modified polymers, that is those in which only appendages to the main polymer chain have been changed by chemical reaction, are to be classified in the heading appropriate to the unmodified polymer. This provision does not apply to graft copolymers. 6. In headings 3901 to 3914, the expression primary forms applies only to the following forms: (a) liquids and pastes, including dispersions (emulsions and suspensions) and solutions; (b) blocks of irregular shape, lumps, powders (including moulding powders), granules, flakes and similar bulk forms. 7. Heading 3915 does not apply to waste, parings and scrap of a single thermoplastic material, transformed into primary forms (headings 3901 to 3914). 8. For the purposes of heading 3917, the expression tubes, pipes and hoses means hollow products, whether semi-manufactured or finished products, of a kind generally used for conveying, conducting or distributing gases or liquids (for example, ribbed garden hose, perforated tubes). This expression also includes sausage casings and other lay-flat tubing. However, except for the last mentioned, those having an internal cross-section other than round, oval, rectangular (in which the length does not exceed one-and-a-half times the width) or in the shape of a regular polygon are not to be regarded as tubes, pipes and hoses but as profile shapes. 9. For the purposes of heading 3918, the expression wall or ceiling coverings of plastics applies to products in rolls, of a width not less than 45 cm, suitable for wall or ceiling decoration, consisting of plastics fixed permanently on a backing of any material other than paper, the layer of plastics (on the face side) being grained, embossed, coloured, design-printed or otherwise decorated. 10. In headings 3920 and 3921, the expression plates, sheets, film, foil and strip applies only to plates, sheets, film, foil and strip (other than those of Chapter 54) and to blocks of regular geometric shape, whether or not printed or otherwise surface-worked, uncut or cut into rectangles (including squares) but not further worked (even if when so cut they become articles ready for use). 11. Heading 3925 applies only to the following articles, not being products covered by any of the earlier headings of sub-chapter II: (a) reservoirs, tanks (including septic tanks), vats and similar containers, of a capacity exceeding 300 litres; (b) structural elements used, for example, in floors, walls or partitions, ceilings or roofs; (c) gutters and fittings therefor; (d) doors, windows and their frames and thresholds for doors; (e) balconies, balustrades, fencing, gates and similar barriers; (f) shutters, blinds (including venetian blinds) and similar articles and parts and fittings thereof; (g) large-scale shelving for assembly and permanent installation, for example, in shops, workshops, warehouses; (h) ornamental architectural features, for example, flutings, cupolas, dovecotes; and (ij) fittings and mountings intended for permanent installation in or on doors, windows, staircases, walls or other parts of buildings, for example, knobs, handles, hooks, brackets, towel rails, switch-plates and other protective plates. Subheading notes 1. Within any one heading of this chapter, polymers (including copolymers) and chemically modified polymers are to be classified according to the following provisions: (a) where there is a subheading named Other in the same series: (1) the designation in a subheading of a polymer by the prefix poly (for example, polyethylene and polyamide-6,6) means that the constituent monomer unit or monomer units of the named polymer taken together must contribute 95 % or more by weight of the total polymer content; (2) the copolymers named in subheadings 3901 30, 3903 20, 3903 30 and 3904 30 are to be classified in those subheadings, provided that the comonomer units of the named copolymers contribute 95 % or more by weight of the total polymer content; (3) chemically modified polymers are to be classified in the subheading named Other, provided that the chemically modified polymers are not more specifically covered by another subheading; (4) polymers not meeting (1), (2) or (3) above, are to be classified in the subheading, among the remaining subheadings in the series, covering polymers of that monomer unit which predominates by weight over every other single comonomer unit. For this purpose, constituent monomer units of polymers falling in the same subheading shall be taken together. Only the constituent comonomer units of the polymers in the series of subheadings under consideration are to be compared; (b) where there is no subheading named Other in the same series: (1) polymers are to be classified in the subheading covering polymers of that monomer unit which predominates by weight over every other single comonomer unit. For this purpose, constituent monomer units of polymers falling in the same subheading shall be taken together. Only the constituent comonomer units of the polymers in the series under consideration are to be compared; (2) chemically modified polymers are to be classified in the subheading appropriate to the unmodified polymer. Polymer blends are to be classified in the same subheading as polymers of the same monomer units in the same proportions. 2. For the purposes of subheading 3920 43, the term plasticisers includes secondary plasticisers. Additional note 1. Where the woven, knitted or crocheted fabrics, felt or nonwovens are present merely for reinforcing purposes, gloves, mittens or mitts impregnated, coated or covered with cellular plastics belong to Chapter 39, even if they are:  made up from woven, knitted or crocheted fabrics (other than those of heading 5903), felt or nonwovens impregnated, coated or covered with cellular plastics, or  made up from unimpregnated, uncoated or uncovered woven, knitted or crocheted fabrics, felt or nonwovens and subsequently impregnated, coated or covered with cellular plastics. (Note 3(c) to Chapter 56 and note 2(a)(5) to Chapter 59). CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) I. PRIMARY FORMS 3901 Polymers of ethylene, in primary forms 3901 10  Polyethylene having a specific gravity of less than 0,94 3901 10 10   Linear polyethylene 6,5  3901 10 90   Other 6,5  3901 20  Polyethylene having a specific gravity of 0,94 or more 3901 20 10   Polyethylene in one of the forms mentioned in note 6(b) to this chapter, of a specific gravity of 0,958 or more at 23 °C, containing:  50 mg/kg or less of aluminium,  2 mg/kg or less of calcium,  2 mg/kg or less of chromium,  2 mg/kg or less of iron,  2 mg/kg or less of nickel,  2 mg/kg or less of titanium and  8 mg/kg or less of vanadium, for the manufacture of chlorosulphonated polyethylene (12) Free  3901 20 90   Other 6,5  3901 30 00  Ethylene-vinyl acetate copolymers 6,5  3901 90  Other 3901 90 30   Ionomer resin consisting of a salt of a terpolymer of ethylene with isobutyl acrylate and methacrylic acid; A-B-A block copolymer of polystyrene, ethylene-butylene copolymer and polystyrene, containing by weight 35 % or less of styrene, in one of the forms mentioned in note 6(b) to this chapter Free  3901 90 90   Other 6,5  3902 Polymers of propylene or of other olefins, in primary forms 3902 10 00  Polypropylene 6,5  3902 20 00  Polyisobutylene 6,5  3902 30 00  Propylene copolymers 6,5  3902 90  Other 3902 90 10   A-B-A block copolymer of polystyrene, ethylene-butylene copolymer and polystyrene, containing by weight 35 % or less of styrene, in one of the forms mentioned in note 6(b) to this chapter Free  3902 90 20   Polybut-1-ene, a copolymer of but-1-ene with ethylene containing by weight 10 % or less of ethylene, or a blend of polybut-1-ene with polyethylene and/or polypropylene containing by weight 10 % or less of polyethylene and/or 25 % or less of polypropylene, in one of the forms mentioned in note 6(b) to this chapter Free  3902 90 90   Other 6,5  3903 Polymers of styrene, in primary forms  Polystyrene 3903 11 00   Expansible 6,5  3903 19 00   Other 6,5  3903 20 00  Styrene-acrylonitrile (SAN) copolymers 6,5  3903 30 00  Acrylonitrile-butadiene-styrene (ABS) copolymers 6,5  3903 90  Other 3903 90 10   Copolymer, solely of styrene with allyl alcohol, of an acetyl value of 175 or more Free  3903 90 20   Brominated polystyrene, containing by weight 58 % or more but not more than 71 % of bromine, in one of the forms mentioned in note 6(b) to this chapter Free  3903 90 90   Other 6,5  3904 Polymers of vinyl chloride or of other halogenated olefins, in primary forms 3904 10 00  Poly(vinyl chloride), not mixed with any other substances 6,5   Other poly(vinyl chloride) 3904 21 00   Non-plasticised 6,5  3904 22 00   Plasticised 6,5  3904 30 00  Vinyl chloride-vinyl acetate copolymers 6,5  3904 40 00  Other vinyl chloride copolymers 6,5  3904 50  Vinylidene chloride polymers 3904 50 10   Copolymer of vinylidene chloride with acrylonitrile, in the form of expansible beads of a diameter of 4 micrometres or more but not more than 20 micrometres Free  3904 50 90   Other 6,5   Fluoropolymers 3904 61 00   Polytetrafluoroethylene 6,5  3904 69   Other 3904 69 10    Poly(vinyl fluoride), in one of the forms mentioned in note 6(b) to this chapter Free  3904 69 20    Fluoroelastomer FKM 6,5  3904 69 80    Other 6,5  3904 90 00  Other 6,5  3905 Polymers of vinyl acetate or of other vinyl esters, in primary forms; other vinyl polymers in primary forms  Poly(vinyl acetate) 3905 12 00   In aqueous dispersion 6,5  3905 19 00   Other 6,5   Vinyl acetate copolymers 3905 21 00   In aqueous dispersion 6,5  3905 29 00   Other 6,5  3905 30 00  Poly(vinyl alcohol), whether or not containing unhydrolysed acetate groups 6,5   Other 3905 91 00   Copolymers 6,5  3905 99   Other 3905 99 10    Poly(vinyl formal), in one of the forms mentioned in note 6(b) to this chapter, of a molecular weight of 10 000 or more but not exceeding 40 000 and containing by weight:  9,5 % or more but not more than 13 % of acetyl groups evaluated as vinyl acetate and  5 % or more but not more than 6,5 % of hydroxy groups evaluated as vinyl alcohol Free  3905 99 90    Other 6,5  3906 Acrylic polymers in primary forms 3906 10 00  Poly(methyl methacrylate) 6,5  3906 90  Other 3906 90 10   Poly[N-(3-hydroxyimino-1,1-dimethylbutyl)acrylamide] Free  3906 90 20   Copolymer of 2-diisopropylaminoethyl methacrylate with decyl methacrylate, in the form of a solution in N,N-dimethylacetamide, containing by weight 55 % or more of copolymer Free  3906 90 30   Copolymer of acrylic acid with 2-ethylhexyl acrylate, containing by weight 10 % or more but not more than 11 % of 2-ethylhexyl acrylate Free  3906 90 40   Copolymer of acrylonitrile with methyl acrylate, modified with polybutadiene-acrylonitrile (NBR) Free  3906 90 50   Polymerisation product of acrylic acid with alkyl methacrylate and small quantities of other monomers, for use as a thickener in the manufacture of textile printing pastes (12) Free  3906 90 60   Copolymer of methyl acrylate with ethylene and a monomer containing a non-terminal carboxy group as a substituent, containing by weight 50 % or more of methyl acrylate, whether or not compounded with silica 5  3906 90 90   Other 6,5  3907 Polyacetals, other polyethers and epoxide resins, in primary forms; polycarbonates, alkyd resins, polyallyl esters and other polyesters, in primary forms 3907 10 00  Polyacetals 6,5  3907 20  Other polyethers   Polyether alcohols 3907 20 11    Polyethylene glycols 6,5  3907 20 20    Other 6,5    Other 3907 20 91    Copolymer of 1-chloro-2,3-epoxypropane with ethylene oxide Free  3907 20 99    Other 6,5  3907 30 00  Epoxide resins 6,5  3907 40 00  Polycarbonates 6,5  3907 50 00  Alkyd resins 6,5  3907 60  Poly(ethylene terephthalate) 3907 60 20   Having a viscosity number of 78 ml/g or higher 6,5  3907 60 80   Other 6,5  3907 70 00  Poly(lactic acid) 6,5   Other polyesters 3907 91   Unsaturated 3907 91 10    Liquid 6,5  3907 91 90    Other 6,5  3907 99   Other 3907 99 10    Poly(ethylene naphthalene-2,6-dicarboxylate) Free  3907 99 90    Other 6,5  3908 Polyamides in primary forms 3908 10 00  Polyamide-6, -11, -12, -6,6, -6,9, -6,10 or -6,12 6,5  3908 90 00  Other 6,5  3909 Amino-resins, phenolic resins and polyurethanes, in primary forms 3909 10 00  Urea resins; thiourea resins 6,5  3909 20 00  Melamine resins 6,5  3909 30 00  Other amino-resins 6,5  3909 40 00  Phenolic resins 6,5  3909 50  Polyurethanes 3909 50 10   Polyurethane of 2,2 ²-(tert-butylimino)diethanol and 4,4 ²-methylenedicyclohexyl diisocyanate, in the form of a solution in N,N-dimethylacetamide, containing by weight 50 % or more of polymer Free  3909 50 90   Other 6,5  3910 00 00 Silicones in primary forms 6,5  3911 Petroleum resins, coumarone-indene resins, polyterpenes, polysulphides, polysulphones and other products specified in note 3 to this chapter, not elsewhere specified or included, in primary forms 3911 10 00  Petroleum resins, coumarone, indene or coumarone-indene resins and polyterpenes 6,5  3911 90  Other   Condensation or rearrangement polymerisation products whether or not chemically modified 3911 90 11    Poly(oxy-1,4-phenylenesulphonyl-1,4-phenyleneoxy-1,4-phenyleneisopropylidene-1,4-phenylene), in one of the forms mentioned in note 6(b) to this chapter 3,5  3911 90 13    Poly(thio-1,4-phenylene) Free  3911 90 19    Other 6,5    Other 3911 90 92    Copolymer of p-cresol and divinylbenzene, in the form of a solution in N,N-dimethylacetamide containing by weight 50 % or more of polymer; hydrogenated copolymers of vinyltoluene and Ã ±-methylstyrene Free  3911 90 99    Other 6,5  3912 Cellulose and its chemical derivatives, not elsewhere specified or included, in primary forms  Cellulose acetates 3912 11 00   Non-plasticised 6,5  3912 12 00   Plasticised 6,5  3912 20  Cellulose nitrates (including collodions)   Non-plasticised 3912 20 11    Collodions and celloidin 6,5  3912 20 19    Other 6  3912 20 90   Plasticised 6,5   Cellulose ethers 3912 31 00   Carboxymethylcellulose and its salts 6,5  3912 39   Other 3912 39 20    Hydroxypropylcellulose Free  3912 39 85    Other 6,5  3912 90  Other 3912 90 10   Cellulose esters 6,4  3912 90 90   Other 6,5  3913 Natural polymers (for example, alginic acid) and modified natural polymers (for example, hardened proteins, chemical derivatives of natural rubber), not elsewhere specified or included, in primary forms 3913 10 00  Alginic acid, its salts and esters 5  3913 90 00  Other 6,5  3914 00 00 Ion-exchangers based on polymers of headings 3901 to 3913, in primary forms 6,5  II. WASTE, PARINGS AND SCRAP; SEMI-MANUFACTURES; ARTICLES 3915 Waste, parings and scrap, of plastics 3915 10 00  Of polymers of ethylene 6,5  3915 20 00  Of polymers of styrene 6,5  3915 30 00  Of polymers of vinyl chloride 6,5  3915 90  Of other plastics 3915 90 11   Of polymers of propylene 6,5  3915 90 80   Other 6,5  3916 Monofilament of which any cross-sectional dimension exceeds 1 mm, rods, sticks and profile shapes, whether or not surface-worked but not otherwise worked, of plastics 3916 10 00  Of polymers of ethylene 6,5  3916 20 00  Of polymers of vinyl chloride 6,5  3916 90  Of other plastics 3916 90 10   Of condensation or rearrangement polymerisation products, whether or not chemically modified 6,5  3916 90 50   Of addition polymerisation products 6,5  3916 90 90   Other 6,5  3917 Tubes, pipes and hoses, and fittings therefor (for example, joints, elbows, flanges), of plastics 3917 10  Artificial guts (sausage casings) of hardened protein or of cellulosic materials 3917 10 10   Of hardened protein 5,3  3917 10 90   Of cellulosic materials 6,5   Tubes, pipes and hoses, rigid 3917 21   Of polymers of ethylene 3917 21 10    Seamless and of a length exceeding the maximum cross-sectional dimension, whether or not surface-worked, but not otherwise worked 6,5  3917 21 90    Other 6,5  3917 22   Of polymers of propylene 3917 22 10    Seamless and of a length exceeding the maximum cross-sectional dimension, whether or not surface-worked, but not otherwise worked 6,5  3917 22 90    Other 6,5  3917 23   Of polymers of vinyl chloride 3917 23 10    Seamless and of a length exceeding the maximum cross-sectional dimension, whether or not surface-worked, but not otherwise worked 6,5  3917 23 90    Other 6,5  3917 29 00   Of other plastics 6,5   Other tubes, pipes and hoses 3917 31 00   Flexible tubes, pipes and hoses, having a minimum burst pressure of 27,6 MPa 6,5  3917 32 00   Other, not reinforced or otherwise combined with other materials, without fittings 6,5  3917 33 00   Other, not reinforced or otherwise combined with other materials, with fittings 6,5  3917 39 00   Other 6,5  3917 40 00  Fittings 6,5  3918 Floor coverings of plastics, whether or not self-adhesive, in rolls or in the form of tiles; wall or ceiling coverings of plastics, as defined in note 9 to this chapter 3918 10  Of polymers of vinyl chloride 3918 10 10   Consisting of a support impregnated, coated or covered with poly(vinyl chloride) 6,5 m2 3918 10 90   Other 6,5 m2 3918 90 00  Of other plastics 6,5 m2 3919 Self-adhesive plates, sheets, film, foil, tape, strip and other flat shapes, of plastics, whether or not in rolls 3919 10  In rolls of a width not exceeding 20 cm   Strips, the coating of which consists of unvulcanised natural or synthetic rubber 3919 10 12    Of poly(vinyl chloride) or of polyethylene 6,3  3919 10 15    Of polypropylene 6,3  3919 10 19    Other 6,3  3919 10 80   Other 6,5  3919 90 00  Other 6,5  3920 Other plates, sheets, film, foil and strip, of plastics, non-cellular and not reinforced, laminated, supported or similarly combined with other materials 3920 10  Of polymers of ethylene   Of a thickness not exceeding 0,125 mm    Of polyethylene having a specific gravity of     Less than 0,94 3920 10 23      Polyethylene film, of a thickness of 20 micrometres or more but not exceeding 40 micrometres, for the production of photoresist film used in the manufacture of semiconductors or printed circuits (12) Free  3920 10 24      Stretch film, not printed 6,5  3920 10 25      Other 6,5  3920 10 28     0,94 or more 6,5  3920 10 40    Other 6,5    Of a thickness exceeding 0,125 mm 3920 10 81    Synthetic paper pulp, in the form of moist sheets made from unconnected finely branched polyethylene fibrils, whether or not blended with cellulose fibres in a quantity not exceeding 15 %, containing poly(vinyl alcohol) dissolved in water as the moistening agent Free  3920 10 89    Other 6,5  3920 20  Of polymers of propylene   Of a thickness not exceeding 0,10 mm 3920 20 21    Biaxially oriented 6,5  3920 20 29    Other 6,5  3920 20 80   Of a thickness exceeding 0,10 mm 6,5  3920 30 00  Of polymers of styrene 6,5   Of polymers of vinyl chloride 3920 43   Containing by weight not less than 6 % of plasticisers 3920 43 10    Of a thickness not exceeding 1 mm 6,5  3920 43 90    Of a thickness exceeding 1 mm 6,5  3920 49   Other 3920 49 10    Of a thickness not exceeding 1 mm 6,5  3920 49 90    Of a thickness exceeding 1 mm 6,5   Of acrylic polymers 3920 51 00   Of poly(methyl methacrylate) 6,5  3920 59   Other 3920 59 10    Copolymer of acrylic and methacrylic esters, in the form of film of a thickness not exceeding 150 micrometres Free  3920 59 90    Other 6,5   Of polycarbonates, alkyd resins, polyallyl esters or other polyesters 3920 61 00   Of polycarbonates 6,5  3920 62   Of poly(ethylene terephthalate)    Of a thickness not exceeding 0,35 mm 3920 62 12     Poly(ethylene terephthalate) film, of a thickness of 72 micrometres or more but not exceeding 79 micrometres, for the manufacture of flexible magnetic disks (12); poly(ethylene terephthalate) film, of a thickness of 100 micrometres or more but not exceeding 150 micrometres, for the manufacture of photopolymer printing plates (12) Free  3920 62 19     Other 6,5  3920 62 90    Of a thickness exceeding 0,35 mm 6,5  3920 63 00   Of unsaturated polyesters 6,5  3920 69 00   Of other polyesters 6,5   Of cellulose or its chemical derivatives 3920 71 00   Of regenerated cellulose 6,5  3920 73   Of cellulose acetate 3920 73 10    Film in rolls or in strips, for cinematography or photography 6,3  3920 73 80    Other 6,5  3920 79   Of other cellulose derivatives 3920 79 10    Of vulcanised fibre 5,7  3920 79 90    Other 6,5   Of other plastics 3920 91 00   Of poly(vinyl butyral) 6,1  3920 92 00   Of polyamides 6,5  3920 93 00   Of amino-resins 6,5  3920 94 00   Of phenolic resins 6,5  3920 99   Of other plastics    Of condensation or rearrangement polymerisation products, whether or not chemically modified 3920 99 21     Polyimide sheet and strip, uncoated, or coated or covered solely with plastic Free  3920 99 28     Other 6,5     Of addition polymerisation products 3920 99 52     Poly(vinyl fluoride) sheet; biaxially oriented poly(vinyl alcohol) film, containing by weight 97 % or more of poly(vinyl alcohol), uncoated, of a thickness not exceeding 1 mm Free  3920 99 53     Ion-exchange membranes of fluorinated plastic material, for use in chlor-alkali electrolytic cells (12) Free  3920 99 59     Other 6,5  3920 99 90    Other 6,5  3921 Other plates, sheets, film, foil and strip, of plastics  Cellular 3921 11 00   Of polymers of styrene 6,5  3921 12 00   Of polymers of vinyl chloride 6,5  3921 13   Of polyurethanes 3921 13 10    Flexible 6,5  3921 13 90    Other 6,5  3921 14 00   Of regenerated cellulose 6,5  3921 19 00   Of other plastics 6,5  3921 90  Other   Of condensation or rearrangement polymerisation products, whether or not chemically modified 3921 90 10    Of polyesters 6,5  3921 90 30    Of phenolic resins 6,5     Of amino-resins     Laminated 3921 90 41      High-pressure laminates with a decorative surface on one or both sides 6,5  3921 90 43      Other 6,5  3921 90 49     Other 6,5  3921 90 55    Other 6,5  3921 90 60   Of addition polymerisation products 6,5  3921 90 90   Other 6,5  3922 Baths, shower-baths, sinks, washbasins, bidets, lavatory pans, seats and covers, flushing cisterns and similar sanitary ware, of plastics 3922 10 00  Baths, shower-baths, sinks and washbasins 6,5  3922 20 00  Lavatory seats and covers 6,5  3922 90 00  Other 6,5  3923 Articles for the conveyance or packing of goods, of plastics; stoppers, lids, caps and other closures, of plastics 3923 10 00  Boxes, cases, crates and similar articles 6,5   Sacks and bags (including cones) 3923 21 00   Of polymers of ethylene 6,5  3923 29   Of other plastics 3923 29 10    Of poly(vinyl chloride) 6,5  3923 29 90    Other 6,5  3923 30  Carboys, bottles, flasks and similar articles 3923 30 10   Of a capacity not exceeding two litres 6,5 p/st 3923 30 90   Of a capacity exceeding two litres 6,5 p/st 3923 40  Spools, cops, bobbins and similar supports 3923 40 10   Spools, reels and similar supports for photographic and cinematographic film or for tapes, films and the like of heading 8523 5,3  3923 40 90   Other 6,5  3923 50  Stoppers, lids, caps and other closures 3923 50 10   Caps and capsules for bottles 6,5  3923 50 90   Other 6,5  3923 90 00  Other 6,5  3924 Tableware, kitchenware, other household articles and hygienic or toilet articles, of plastics 3924 10 00  Tableware and kitchenware 6,5  3924 90 00  Other 6,5  3925 Builders ware of plastics, not elsewhere specified or included 3925 10 00  Reservoirs, tanks, vats and similar containers, of a capacity exceeding 300 litres 6,5  3925 20 00  Doors, windows and their frames and thresholds for doors 6,5 p/st (72) 3925 30 00  Shutters, blinds (including venetian blinds) and similar articles and parts thereof 6,5  3925 90  Other 3925 90 10   Fittings and mountings intended for permanent installation in or on doors, windows, staircases, walls or other parts of buildings 6,5  3925 90 20   Trunking, ducting and cable trays for electrical circuits 6,5  3925 90 80   Other 6,5  3926 Other articles of plastics and articles of other materials of headings 3901 to 3914 3926 10 00  Office or school supplies 6,5  3926 20 00  Articles of apparel and clothing accessories (including gloves, mittens and mitts) 6,5  3926 30 00  Fittings for furniture, coachwork or the like 6,5  3926 40 00  Statuettes and other ornamental articles 6,5  3926 90  Other 3926 90 50   Perforated buckets and similar articles used to filter water at the entrance to drains 6,5    Other 3926 90 92    Made from sheet 6,5  3926 90 97    Other 6,5 (73)  CHAPTER 40 RUBBER AND ARTICLES THEREOF Notes 1. Except where the context otherwise requires, throughout the nomenclature the expression rubber means the following products, whether or not vulcanised or hard: natural rubber, balata, gutta-percha, guayule, chicle and similar natural gums, synthetic rubber, factice derived from oils, and such substances reclaimed. 2. This chapter does not cover: (a) goods of Section XI (textiles and textile articles); (b) footwear or parts thereof of Chapter 64; (c) headgear or parts thereof (including bathing caps) of Chapter 65; (d) mechanical or electrical appliances or parts thereof of Section XVI (including electrical goods of all kinds), of hard rubber; (e) articles of Chapter 90, 92, 94 or 96; or (f) articles of Chapter 95 (other than sports gloves, mittens and mitts and articles of headings 4011 to 4013). 3. In headings 4001 to 4003 and 4005, the expression primary forms applies only to the following forms: (a) liquids and pastes (including latex, whether or not pre-vulcanised, and other dispersions and solutions); (b) blocks of irregular shape, lumps, bales, powders, granules, crumbs and similar bulk forms. 4. In note 1 to this chapter and in heading 4002, the expression synthetic rubber applies to: (a) unsaturated synthetic substances which can be irreversibly transformed by vulcanisation with sulphur into non-thermoplastic substances which, at a temperature between 18 and 29 °C, will not break on being extended to three times their original length and will return, after being extended to twice their original length, within a period of five minutes, to a length not greater than one-and-a-half times their original length. For the purposes of this test, substances necessary for the cross-linking, such as vulcanising activators or accelerators, may be added; the presence of substances as provided for by note 5(B)(2) and (3) is also permitted. However, the presence of any substances not necessary for the cross-linking, such as extenders, plasticisers and fillers, is not permitted; (b) thioplasts (TM); and (c) natural rubber modified by grafting or mixing with plastics, depolymerised natural rubber, mixtures of unsaturated synthetic substances with saturated synthetic high polymers provided that all the abovementioned products comply with the requirements concerning vulcanisation, elongation and recovery in (a) above. 5. (A) Headings 4001 and 4002 do not apply to any rubber or mixture of rubbers which has been compounded, before or after coagulation, with: (1) vulcanising agents, accelerators, retarders or activators (other than those added for the preparation of pre-vulcanised rubber latex); (2) pigments or other colouring matter, other than those added solely for the purpose of identification; (3) plasticisers or extenders (except mineral oil in the case of oil-extended rubber), fillers, reinforcing agents, organic solvents or any other substances, except those permitted under (B). (B) The presence of the following substances in any rubber or mixture of rubbers shall not affect its classification in heading 4001 or 4002, as the case may be, provided that such rubber or mixture of rubbers retains its essential character as a raw material: (1) emulsifiers or anti-tack agents; (2) small amounts of breakdown products of emulsifiers; (3) very small amounts of the following: heat-sensitive agents (generally, for obtaining thermosensitive rubber latexes), cationic surface-active agents (generally, for obtaining electropositive rubber latexes), antioxidants, coagulants, crumbling agents, freeze-resisting agents, peptisers, preservatives, stabilisers, viscosity-control agents, or similar special-purpose additives. 6. For the purposes of heading 4004, the expression waste, parings and scrap means rubber waste, parings and scrap from the manufacture or working of rubber and rubber goods definitely not usable as such because of cutting-up, wear or other reasons. 7. Thread wholly of vulcanised rubber, of which any cross-sectional dimension exceeds 5 mm, is to be classified as strip, rods or profile shapes, of heading 4008. 8. Heading 4010 includes conveyor or transmission belts or belting of textile fabric impregnated, coated, covered or laminated with rubber or made from textile yarn or cord impregnated, coated, covered or sheathed with rubber. 9. In headings 4001, 4002, 4003, 4005 and 4008, the expressions plates, sheets and strip apply only to plates, sheets and strip and to blocks of regular geometric shape, uncut or simply cut to rectangular (including square) shape, whether or not having the character of articles and whether or not printed or otherwise surface-worked, but not otherwise cut to shape or further worked. In heading 4008, the expressions rods and profile shapes apply only to such products, whether or not cut to length or surface-worked but not otherwise worked. Additional note 1. Where the woven, knitted or crocheted fabrics, felt or nonwovens are present merely for reinforcing purposes, gloves, mittens or mitts impregnated, coated or covered with cellular rubber belong to Chapter 40, even if they are:  made up from woven, knitted or crocheted fabrics (other than those of heading 5906), felt or nonwovens impregnated, coated or covered with cellular rubber, or  made up from unimpregnated, uncoated or uncovered woven, knitted or crocheted fabrics, felt or nonwovens and subsequently impregnated, coated or covered with cellular rubber. (Note 3(c) to Chapter 56 and note 4, last paragraph, to Chapter 59). CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 4001 Natural rubber, balata, gutta-percha, guayule, chicle and similar natural gums, in primary forms or in plates, sheets or strip 4001 10 00  Natural rubber latex, whether or not prevulcanised Free   Natural rubber in other forms 4001 21 00   Smoked sheets Free  4001 22 00   Technically specified natural rubber (TSNR) Free  4001 29 00   Other Free  4001 30 00  Balata, gutta-percha, guayule, chicle and similar natural gums Free  4002 Synthetic rubber and factice derived from oils, in primary forms or in plates, sheets or strip; mixtures of any product of heading 4001 with any product of this heading, in primary forms or in plates, sheets or strip  Styrene-butadiene rubber (SBR); carboxylated styrene-butadiene rubber (XSBR) 4002 11 00   Latex Free  4002 19   Other 4002 19 10    Styrene-butadiene rubber produced by emulsion polymerisation (E-SBR), in bales Free  4002 19 20    Styrene-butadiene-styrene block copolymers produced by solution polymerisation (SBS, thermoplastic elastomers), in granules, crumbs or powders Free  4002 19 30    Styrene-butadiene rubber produced by solution polymerisation (S-SBR), in bales Free  4002 19 90    Other Free  4002 20 00  Butadiene rubber (BR) Free   Isobutene-isoprene (butyl) rubber (IIR); halo-isobutene-isoprene rubber (CIIR or BIIR) 4002 31 00   Isobutene-isoprene (butyl) rubber (IIR) Free  4002 39 00   Other Free   Chloroprene (chlorobutadiene) rubber (CR) 4002 41 00   Latex Free  4002 49 00   Other Free   Acrylonitrile-butadiene rubber (NBR) 4002 51 00   Latex Free  4002 59 00   Other Free  4002 60 00  Isoprene rubber (IR) Free  4002 70 00  Ethylene-propylene-non-conjugated diene rubber (EPDM) Free  4002 80 00  Mixtures of any product of heading 4001 with any product of this heading Free   Other 4002 91 00   Latex Free  4002 99   Other 4002 99 10    Products modified by the incorporation of plastics 2,9  4002 99 90    Other Free  4003 00 00 Reclaimed rubber in primary forms or in plates, sheets or strip Free  4004 00 00 Waste, parings and scrap of rubber (other than hard rubber) and powders and granules obtained therefrom Free  4005 Compounded rubber, unvulcanised, in primary forms or in plates, sheets or strip 4005 10 00  Compounded with carbon black or silica Free  4005 20 00  Solutions; dispersions other than those of subheading 4005 10 Free   Other 4005 91 00   Plates, sheets and strip Free  4005 99 00   Other Free  4006 Other forms (for example, rods, tubes and profile shapes) and articles (for example, discs and rings), of unvulcanised rubber 4006 10 00  Camel-back strips for retreading rubber tyres Free  4006 90 00  Other Free  4007 00 00 Vulcanised rubber thread and cord 3  4008 Plates, sheets, strip, rods and profile shapes, of vulcanised rubber other than hard rubber  Of cellular rubber 4008 11 00   Plates, sheets and strip 3  4008 19 00   Other 2,9   Of non-cellular rubber 4008 21   Plates, sheets and strip 4008 21 10    Floor coverings and mats 3 m2 4008 21 90    Other 3  4008 29 00   Other 2,9  4009 Tubes, pipes and hoses, of vulcanised rubber other than hard rubber, with or without their fittings (for example, joints, elbows, flanges)  Not reinforced or otherwise combined with other materials 4009 11 00   Without fittings 3  4009 12 00   With fittings 3   Reinforced or otherwise combined only with metal 4009 21 00   Without fittings 3  4009 22 00   With fittings 3   Reinforced or otherwise combined only with textile materials 4009 31 00   Without fittings 3  4009 32 00   With fittings 3   Reinforced or otherwise combined with other materials 4009 41 00   Without fittings 3  4009 42 00   With fittings 3  4010 Conveyor or transmission belts or belting, of vulcanised rubber  Conveyor belts or belting 4010 11 00   Reinforced only with metal 6,5  4010 12 00   Reinforced only with textile materials 6,5  4010 19 00   Other 6,5   Transmission belts or belting 4010 31 00   Endless transmission belts of trapezoidal cross-section (V-belts), V-ribbed, of an outside circumference exceeding 60 cm but not exceeding 180 cm 6,5  4010 32 00   Endless transmission belts of trapezoidal cross-section (V-belts), other than V-ribbed, of an outside circumference exceeding 60 cm but not exceeding 180 cm 6,5  4010 33 00   Endless transmission belts of trapezoidal cross-section (V-belts), V-ribbed, of an outside circumference exceeding 180 cm but not exceeding 240 cm 6,5  4010 34 00   Endless transmission belts of trapezoidal cross-section (V-belts), other than V-ribbed, of an outside circumference exceeding 180 cm but not exceeding 240 cm 6,5  4010 35 00   Endless synchronous belts, of an outside circumference exceeding 60 cm but not exceeding 150 cm 6,5  4010 36 00   Endless synchronous belts, of an outside circumference exceeding 150 cm but not exceeding 198 cm 6,5  4010 39 00   Other 6,5  4011 New pneumatic tyres, of rubber 4011 10 00  Of a kind used on motor cars (including station wagons and racing cars) 4,5 p/st 4011 20  Of a kind used on buses or lorries 4011 20 10   With a load index not exceeding 121 4,5 p/st 4011 20 90   With a load index exceeding 121 4,5 p/st 4011 30 00  Of a kind used on aircraft 4,5 p/st 4011 40 00  Of a kind used on motorcycles 4,5 p/st 4011 50 00  Of a kind used on bicycles 4 p/st  Other, having a herring-bone or similar tread 4011 61 00   Of a kind used on agricultural or forestry vehicles and machines 4 p/st 4011 62 00   Of a kind used on construction or industrial handling vehicles and machines and having a rim size not exceeding 61 cm 4 p/st 4011 63 00   Of a kind used on construction or industrial handling vehicles and machines and having a rim size exceeding 61 cm 4 p/st 4011 69 00   Other 4 p/st  Other 4011 92 00   Of a kind used on agricultural or forestry vehicles and machines 4 p/st 4011 93 00   Of a kind used on construction or industrial handling vehicles and machines and having a rim size not exceeding 61 cm 4 p/st 4011 94 00   Of a kind used on construction or industrial handling vehicles and machines and having a rim size exceeding 61 cm 4 p/st 4011 99 00   Other 4 p/st 4012 Retreaded or used pneumatic tyres of rubber; solid or cushion tyres, tyre treads and tyre flaps, of rubber  Retreaded tyres 4012 11 00   Of a kind used on motor cars (including station wagons and racing cars) 4,5 p/st 4012 12 00   Of a kind used on buses or lorries 4,5 p/st 4012 13 00   Of a kind used on aircraft 4,5 p/st 4012 19 00   Other 4,5 p/st 4012 20 00  Used pneumatic tyres 4,5 p/st 4012 90  Other 4012 90 20   Solid or cushion tyres 2,5  4012 90 30   Tyre treads 2,5  4012 90 90   Tyre flaps 4  4013 Inner tubes, of rubber 4013 10 00  Of a kind used on motor cars (including station wagons and racing cars), buses or lorries 4 p/st 4013 20 00  Of a kind used on bicycles 4 p/st 4013 90 00  Other 4 p/st 4014 Hygienic or pharmaceutical articles (including teats), of vulcanised rubber other than hard rubber, with or without fittings of hard rubber 4014 10 00  Sheath contraceptives Free  4014 90 00  Other Free  4015 Articles of apparel and clothing accessories (including gloves, mittens and mitts), for all purposes, of vulcanised rubber other than hard rubber  Gloves, mittens and mitts 4015 11 00   Surgical 2 pa 4015 19 00   Other 2,7 pa 4015 90 00  Other 5  4016 Other articles of vulcanised rubber other than hard rubber 4016 10 00  Of cellular rubber 3,5   Other 4016 91 00   Floor coverings and mats 2,5  4016 92 00   Erasers 2,5  4016 93 00   Gaskets, washers and other seals 2,5  4016 94 00   Boat or dock fenders, whether or not inflatable 2,5  4016 95 00   Other inflatable articles 2,5  4016 99   Other    For motor vehicles of headings 8701 to 8705 4016 99 52     Rubber-to-metal bonded parts 2,5  4016 99 57     Other 2,5     Other 4016 99 91     Rubber-to-metal bonded parts 2,5  4016 99 97     Other 2,5  4017 00 00 Hard rubber (for example, ebonite) in all forms, including waste and scrap; articles of hard rubber Free  SECTION VIII RAW HIDES AND SKINS, LEATHER, FURSKINS AND ARTICLES THEREOF; SADDLERY AND HARNESS; TRAVEL GOODS, HANDBAGS AND SIMILAR CONTAINERS; ARTICLES OF ANIMAL GUT (OTHER THAN SILKWORM GUT) CHAPTER 41 RAW HIDES AND SKINS (OTHER THAN FURSKINS) AND LEATHER Notes 1. This chapter does not cover: (a) parings or similar waste, of raw hides or skins (heading 0511); (b) birdskins or parts of birdskins, with their feathers or down, of heading 0505 or 6701; or (c) hides or skins, with the hair or wool on, raw, tanned or dressed (Chapter 43); the following are, however, to be classified in Chapter 41, namely, raw hides and skins with the hair or wool on, of bovine animals (including buffalo), of equine animals, of sheep or lambs (except Astrakhan, Broadtail, Caracul, Persian or similar lambs, Indian, Chinese, Mongolian or Tibetan lambs), of goats or kids (except Yemen, Mongolian or Tibetan goats and kids), of swine (including peccary), of chamois, of gazelle, of camels (including dromedaries), of reindeer, of elk, of deer, of roebucks or of dogs. 2. (A) Headings 4104 to 4106 do not cover hides and skins which have undergone a tanning (including pre-tanning) process which is reversible (headings 4101 to 4103, as the case may be). (B) For the purposes of headings 4104 to 4106, the term crust includes hides and skins that have been retanned, coloured or fat-liquored (stuffed) prior to drying. 3. Throughout the nomenclature, the expression composition leather means only substances of the kind referred to in heading 4115. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 4101 Raw hides and skins of bovine (including buffalo) or equine animals (fresh, or salted, dried, limed, pickled or otherwise preserved, but not tanned, parchment-dressed or further prepared), whether or not dehaired or split 4101 20  Whole hides and skins, of a weight per skin not exceeding 8 kg when simply dried, 10 kg when dry-salted, or 16 kg when fresh, wet-salted or otherwise preserved 4101 20 10   Fresh Free p/st 4101 20 30   Wet-salted Free p/st 4101 20 50   Dried or dry-salted Free p/st 4101 20 90   Other Free p/st 4101 50  Whole hides and skins, of a weight exceeding 16 kg 4101 50 10   Fresh Free p/st 4101 50 30   Wet-salted Free p/st 4101 50 50   Dried or dry-salted Free p/st 4101 50 90   Other Free p/st 4101 90 00  Other, including butts, bends and bellies Free  4102 Raw skins of sheep or lambs (fresh, or salted, dried, limed, pickled or otherwise preserved, but not tanned, parchment-dressed or further prepared), whether or not with wool on or split, other than those excluded by note 1(c) to this chapter 4102 10  With wool on 4102 10 10   Of lambs Free p/st 4102 10 90   Other Free p/st  Without wool on 4102 21 00   Pickled Free p/st 4102 29 00   Other Free p/st 4103 Other raw hides and skins (fresh, or salted, dried, limed, pickled or otherwise preserved, but not tanned, parchment-dressed or further prepared), whether or not dehaired or split, other than those excluded by note 1(b) or 1(c) to this chapter 4103 20 00  Of reptiles Free p/st 4103 30 00  Of swine Free p/st 4103 90  Other 4103 90 10   Of goats or kids Free p/st 4103 90 90   Other Free  4104 Tanned or crust hides and skins of bovine (including buffalo) or equine animals, without hair on, whether or not split, but not further prepared  In the wet state (including wet-blue) 4104 11   Full grains, unsplit; grain splits 4104 11 10    Whole bovine (including buffalo) hides and skins, of a unit surface area not exceeding 28 square feet (2,6 m2) Free p/st    Other     Of bovine (including buffalo) animals 4104 11 51      Whole hides and skins, of a unit surface area exceeding 28 square feet (2,6 m2) Free p/st 4104 11 59      Other Free p/st 4104 11 90     Other 5,5 p/st 4104 19   Other 4104 19 10    Whole bovine (including buffalo) hides and skins, of a unit surface area not exceeding 28 square feet (2,6 m2) Free p/st    Other     Of bovine (including buffalo) animals 4104 19 51      Whole hides and skins, of a unit surface area exceeding 28 square feet (2,6 m2) Free p/st 4104 19 59      Other Free p/st 4104 19 90     Other 5,5 p/st  In the dry state (crust) 4104 41   Full grains, unsplit; grain splits    Whole bovine (including buffalo) hides and skins, of a unit surface area not exceeding 28 square feet (2,6 m2) 4104 41 11     East India kip, whole, whether or not the heads and legs have been removed, each of a net weight of not more than 4,5 kg, not further prepared than vegetable tanned, whether or not having undergone certain treatments, but obviously unsuitable for immediate use for the manufacture of leather articles Free p/st 4104 41 19     Other 6,5 p/st    Other     Of bovine (including buffalo) animals 4104 41 51      Whole hides and skins, of a unit surface area exceeding 28 square feet (2,6 m2) 6,5 p/st 4104 41 59      Other 6,5 p/st 4104 41 90     Other 5,5 p/st 4104 49   Other    Whole bovine (including buffalo) hides and skins, of a unit surface area not exceeding 28 square feet (2,6 m2) 4104 49 11     East India kip, whole, whether or not the heads and legs have been removed, each of a net weight of not more than 4,5 kg, not further prepared than vegetable tanned, whether or not having undergone certain treatments, but obviously unsuitable for immediate use for the manufacture of leather articles Free p/st 4104 49 19     Other 6,5 p/st    Other     Of bovine (including buffalo) animals 4104 49 51      Whole hides and skins, of a unit surface area exceeding 28 square feet (2,6 m2) 6,5 p/st 4104 49 59      Other 6,5 p/st 4104 49 90     Other 5,5 p/st 4105 Tanned or crust skins of sheep or lambs, without wool on, whether or not split, but not further prepared 4105 10  In the wet state (including wet-blue) 4105 10 10   Not split 2 p/st 4105 10 90   Split 2 p/st 4105 30  In the dry state (crust) 4105 30 10   Vegetable pre-tanned Indian hair sheep, whether or not having undergone certain treatments, but obviously unsuitable for immediate use for the manufacture of leather articles Free p/st   Other 4105 30 91    Not split 2 p/st 4105 30 99    Split 2 p/st 4106 Tanned or crust hides and skins of other animals, without wool or hair on, whether or not split, but not further prepared  Of goats or kids 4106 21   In the wet state (including wet-blue) 4106 21 10    Not split 2 p/st 4106 21 90    Split 2 p/st 4106 22   In the dry state (crust) 4106 22 10    Vegetable pre-tanned Indian goat or kid, whether or not having undergone certain treatments, but obviously unsuitable for immediate use for the manufacture of leather articles Free p/st 4106 22 90    Other 2 p/st  Of swine 4106 31 00   In the wet state (including wet-blue) 2 p/st 4106 32 00   In the dry state (crust) 2 p/st 4106 40  Of reptiles 4106 40 10   Vegetable pre-tanned Free p/st 4106 40 90   Other 2 p/st  Other 4106 91 00   In the wet state (including wet-blue) 2  4106 92 00   In the dry state (crust) 2 p/st 4107 Leather further prepared after tanning or crusting, including parchment-dressed leather, of bovine (including buffalo) or equine animals, without hair on, whether or not split, other than leather of heading 4114  Whole hides and skins 4107 11   Full grains, unsplit    Bovine (including buffalo) leather, of a unit surface area not exceeding 28 square feet (2,6 m2) 4107 11 11     Boxcalf 6,5 m2 4107 11 19     Other 6,5 m2 4107 11 90    Other 6,5 m2 4107 12   Grain splits    Bovine (including buffalo) leather, of a unit surface area not exceeding 28 square feet (2,6 m2) 4107 12 11     Boxcalf 6,5 m2 4107 12 19     Other 6,5 m2    Other 4107 12 91     Bovine (including buffalo) leather 5,5 m2 4107 12 99     Equine leather 6,5 m2 4107 19   Other 4107 19 10    Bovine (including buffalo) leather, of a unit surface area not exceeding 28 square feet (2,6 m2) 6,5 m2 4107 19 90    Other 6,5 m2  Other, including sides 4107 91   Full grains, unsplit 4107 91 10    Sole leather 6,5  4107 91 90    Other 6,5 m2 4107 92   Grain splits 4107 92 10    Bovine (including buffalo) leather 5,5 m2 4107 92 90    Equine leather 6,5 m2 4107 99   Other 4107 99 10    Bovine (including buffalo) leather 6,5 m2 4107 99 90    Equine leather 6,5 m2 4108 4109 4110 4111 4112 00 00 Leather further prepared after tanning or crusting, including parchment-dressed leather, of sheep or lamb, without wool on, whether or not split, other than leather of heading 4114 3,5 m2 4113 Leather further prepared after tanning or crusting, including parchment-dressed leather, of other animals, without wool or hair on, whether or not split, other than leather of heading 4114 4113 10 00  Of goats or kids 3,5 m2 4113 20 00  Of swine 2 m2 4113 30 00  Of reptiles 2 m2 4113 90 00  Other 2 m2 4114 Chamois (including combination chamois) leather; patent leather and patent laminated leather; metallised leather 4114 10  Chamois (including combination chamois) leather 4114 10 10   Of sheep or lambs 2,5 p/st 4114 10 90   Of other animals 2,5 p/st 4114 20 00  Patent leather and patent laminated leather; metallised leather 2,5 m2 4115 Composition leather with a basis of leather or leather fibre, in slabs, sheets or strip, whether or not in rolls; parings and other waste of leather or of composition leather, not suitable for the manufacture of leather articles; leather dust, powder and flour 4115 10 00  Composition leather with a basis of leather or leather fibre, in slabs, sheets or strip, whether or not in rolls 2,5  4115 20 00  Parings and other waste of leather or of composition leather, not suitable for the manufacture of leather articles; leather dust, powder and flour Free  CHAPTER 42 ARTICLES OF LEATHER; SADDLERY AND HARNESS; TRAVEL GOODS, HANDBAGS AND SIMILAR CONTAINERS; ARTICLES OF ANIMAL GUT (OTHER THAN SILKWORM GUT) Notes 1. This chapter does not cover: (a) sterile surgical catgut or similar sterile suture materials (heading 3006); (b) articles of apparel and clothing accessories (except gloves, mittens and mitts), lined with furskin or artificial fur or to which furskin or artificial fur is attached on the outside except as mere trimming (heading 4303 or 4304); (c) made-up articles of netting (heading 5608); (d) articles of Chapter 64; (e) headgear or parts thereof of Chapter 65; (f) whips, riding-crops or other articles of heading 6602; (g) cuff links, bracelets or other imitation jewellery (heading 7117); (h) fittings or trimmings for harness, such as stirrups, bits, horse brasses and buckles, separately presented (generally, Section XV); (ij) strings, skins for drums or the like, or other parts of musical instruments (heading 9209); (k) articles of Chapter 94 (for example, furniture, lamps and lighting fittings); (l) articles of Chapter 95 (for example, toys, games, sports requisites); or (m) buttons, press-fasteners, snap-fasteners, press studs, button moulds or other parts of these articles, button blanks, of heading 9606. 2. (A) In addition to the provisions of note 1 above, heading 4202 does not cover: (a) bags made of sheeting of plastics, whether or not printed, with handles, not designed for prolonged use (heading 3923); (b) articles of plaiting materials (heading 4602). (B) Articles of headings 4202 and 4203 which have parts of precious metal or metal clad with precious metal, of natural or cultured pearls, of precious or semi-precious stones (natural, synthetic or reconstructed) remain classified in those headings, even if such parts constitute more than minor fittings or minor ornamentation, provided that these parts do not give the articles their essential character. If, on the other hand, the parts give the articles their essential character, the articles are to be classified in Chapter 71. 3. For the purposes of heading 4203, the expression articles of apparel and clothing accessories applies, inter alia, to gloves, mittens and mitts (including those for sport or for protection), aprons and other protective clothing, braces, belts, bandoliers and wrist straps, but excluding watch straps (heading 9113). Additional note 1. For the purposes of the subheadings of heading 4202, the term outer surface shall refer to the material of the outer surface of the container being visible to the naked eye, even where this material is the outer layer of a combination of materials which makes up the outer material of the container. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 4201 00 00 Saddlery and harness for any animal (including traces, leads, knee pads, muzzles, saddle-cloths, saddlebags, dog coats and the like), of any material 2,7  4202 Trunks, suitcases, vanity cases, executive-cases, briefcases, school satchels, spectacle cases, binocular cases, camera cases, musical instrument cases, gun cases, holsters and similar containers; travelling-bags, insulated food or beverages bags, toilet bags, rucksacks, handbags, shopping-bags, wallets, purses, map-cases, cigarette-cases, tobacco-pouches, tool bags, sports bags, bottle-cases, jewellery boxes, powder boxes, cutlery cases and similar containers, of leather or of composition leather, of sheeting of plastics, of textile materials, of vulcanised fibre or of paperboard, or wholly or mainly covered with such materials or with paper  Trunks, suitcases, vanity cases, executive-cases, briefcases, school satchels and similar containers 4202 11   With outer surface of leather, of composition leather or of patent leather 4202 11 10    Executive-cases, briefcases, school satchels and similar containers 3 p/st 4202 11 90    Other 3  4202 12   With outer surface of plastics or of textile materials    In the form of plastic sheeting 4202 12 11     Executive-cases, briefcases, school satchels and similar containers 9,7 p/st 4202 12 19     Other 9,7  4202 12 50    Of moulded plastic material 5,2     Of other materials, including vulcanised fibre 4202 12 91     Executive-cases, briefcases, school satchels and similar containers 3,7 p/st 4202 12 99     Other 3,7  4202 19   Other 4202 19 10    Of aluminium 5,7  4202 19 90    Of other materials 3,7   Handbags, whether or not with shoulder strap, including those without handle 4202 21 00   With outer surface of leather, of composition leather or of patent leather 3 p/st 4202 22   With outer surface of plastic sheeting or of textile materials 4202 22 10    Of plastic sheeting 9,7 p/st 4202 22 90    Of textile materials 3,7 p/st 4202 29 00   Other 3,7 p/st  Articles of a kind normally carried in the pocket or in the handbag 4202 31 00   With outer surface of leather, of composition leather or of patent leather 3  4202 32   With outer surface of plastic sheeting or of textile materials 4202 32 10    Of plastic sheeting 9,7  4202 32 90    Of textile materials 3,7  4202 39 00   Other 3,7   Other 4202 91   With outer surface of leather, of composition leather or of patent leather 4202 91 10    Travelling-bags, toilet bags, rucksacks and sports bags 3  4202 91 80    Other 3  4202 92   With outer surface of plastic sheeting or of textile materials    Of plastic sheeting 4202 92 11     Travelling-bags, toilet bags, rucksacks and sports bags 9,7  4202 92 15     Musical instrument cases 6,7  4202 92 19     Other 9,7     Of textile materials 4202 92 91     Travelling-bags, toilet bags, rucksacks and sports bags 2,7  4202 92 98     Other 2,7  4202 99 00   Other 3,7  4203 Articles of apparel and clothing accessories, of leather or of composition leather 4203 10 00  Articles of apparel 4   Gloves, mittens and mitts 4203 21 00   Specially designed for use in sports 9 pa 4203 29   Other 4203 29 10    Protective for all trades 9 pa 4203 29 90    Other 7 pa 4203 30 00  Belts and bandoliers 5  4203 40 00  Other clothing accessories 5  4204 4205 00 Other articles of leather or of composition leather  Of a kind used in machinery or mechanical appliances or for other technical uses 4205 00 11   Conveyor or transmission belts or belting 2  4205 00 19   Other 3  4205 00 90  Other 2,5  4206 00 00 Articles of gut (other than silkworm gut), of goldbeater's skin, of bladders or of tendons 1,7  CHAPTER 43 FURSKINS AND ARTIFICIAL FUR; MANUFACTURES THEREOF Notes 1. Throughout the nomenclature, references to furskins, other than to raw furskins of heading 4301, apply to hides or skins of all animals which have been tanned or dressed with the hair or wool on. 2. This chapter does not cover: (a) birdskins or parts of birdskins, with their feathers or down (heading 0505 or 6701); (b) raw hides or skins, with the hair or wool on, of Chapter 41 (see note 1(c) to that chapter); (c) gloves, mittens and mitts consisting of leather and furskin or of leather and artificial fur (heading 4203); (d) articles of Chapter 64; (e) headgear or parts thereof of Chapter 65; or (f) articles of Chapter 95 (for example, toys, games, sports requisites). 3. Heading 4303 includes furskins and parts thereof, assembled with the addition of other materials, and furskins and parts thereof, sewn together in the form of garments or parts or accessories of garments or in the form of other articles. 4. Articles of apparel and clothing accessories (except those excluded by note 2) lined with furskin or artificial fur or to which furskin or artificial fur is attached on the outside except as mere trimming are to be classified in heading 4303 or 4304, as the case may be. 5. Throughout the nomenclature, the expression artificial fur means any imitation of furskin consisting of wool, hair or other fibres gummed or sewn on to leather, woven fabric or other materials, but does not include imitation furskins obtained by weaving or knitting (generally, heading 5801 or 6001). CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 4301 Raw furskins (including heads, tails, paws and other pieces or cuttings, suitable for furriers use), other than raw hides and skins of heading 4101, 4102 or 4103 4301 10 00  Of mink, whole, with or without head, tail or paws Free p/st 4301 30 00  Of lamb, the following: Astrakhan, Broadtail, Caracul, Persian and similar lamb, Indian, Chinese, Mongolian or Tibetan lamb, whole, with or without head, tail or paws Free p/st 4301 60 00  Of fox, whole, with or without head, tail or paws Free p/st 4301 80  Other furskins, whole, with or without head, tail or paws 4301 80 30   Of marmots Free p/st 4301 80 50   Of wild felines Free p/st 4301 80 70   Other Free  4301 90 00  Heads, tails, paws and other pieces or cuttings, suitable for furriers use Free  4302 Tanned or dressed furskins (including heads, tails, paws and other pieces or cuttings), unassembled, or assembled (without the addition of other materials) other than those of heading 4303  Whole skins, with or without head, tail or paws, not assembled 4302 11 00   Of mink Free p/st 4302 19   Other 4302 19 10    Of beaver Free p/st 4302 19 20    Of muskrat Free p/st 4302 19 30    Of fox Free p/st 4302 19 35    Of rabbit or hare Free p/st    Of seal 4302 19 41     Of whitecoat pups of harp seal or of pups of hooded seal (blue-backs) 2,2 p/st 4302 19 49     Other 2,2 p/st 4302 19 50    Of sea otters or of nutria (coypu) 2,2 p/st 4302 19 60    Of marmots 2,2 p/st 4302 19 70    Of wild felines 2,2 p/st    Of sheep or lambs 4302 19 75     Of lamb, the following: Astrakhan, Broadtail, Caracul, Persian and similar lamb, Indian, Chinese, Mongolian or Tibetan lamb Free p/st 4302 19 80     Other 2,2 p/st 4302 19 95    Other 2,2  4302 20 00  Heads, tails, paws and other pieces or cuttings, not assembled Free  4302 30  Whole skins and pieces or cuttings thereof, assembled 4302 30 10   Dropped furskins 2,7    Other 4302 30 21    Of mink 2,2 p/st 4302 30 25    Of rabbit or hare 2,2 p/st 4302 30 31    Of lamb, the following: Astrakhan, Broadtail, Caracul, Persian and similar lamb, Indian, Chinese, Mongolian or Tibetan lamb 2,2 p/st 4302 30 41    Of muskrat 2,2 p/st 4302 30 45    Of fox 2,2 p/st    Of seal 4302 30 51     Of whitecoat pups of harp seal or of pups of hooded seal (blue-backs) 2,2 p/st 4302 30 55     Other 2,2 p/st 4302 30 61    Of sea otters or of nutria (coypu) 2,2 p/st 4302 30 71    Of wild felines 2,2 p/st 4302 30 95    Other 2,2  4303 Articles of apparel, clothing accessories and other articles of furskin 4303 10  Articles of apparel and clothing accessories 4303 10 10   Of furskins of whitecoat pups of harp seal or of pups of hooded seal (blue-backs) 3,7  4303 10 90   Other 3,7  4303 90 00  Other 3,7  4304 00 00 Artificial fur and articles thereof 3,2  SECTION IX WOOD AND ARTICLES OF WOOD; WOOD CHARCOAL; CORK AND ARTICLES OF CORK; MANUFACTURES OF STRAW, OF ESPARTO OR OF OTHER PLAITING MATERIALS; BASKETWARE AND WICKERWORK CHAPTER 44 WOOD AND ARTICLES OF WOOD; WOOD CHARCOAL Notes 1. This chapter does not cover: (a) wood, in chips, in shavings, crushed, ground or powdered, of a kind used primarily in perfumery, in pharmacy, or for insecticidal, fungicidal or similar purposes (heading 1211); (b) bamboos or other materials of a woody nature of a kind used primarily for plaiting, in the rough, whether or not split, sawn lengthwise or cut to length (heading 1401); (c) wood, in chips, in shavings, ground or powdered, of a kind used primarily in dyeing or in tanning (heading 1404); (d) activated charcoal (heading 3802); (e) articles of heading 4202; (f) goods of Chapter 46; (g) footwear or parts thereof of Chapter 64; (h) goods of Chapter 66 (for example, umbrellas and walking sticks and parts thereof); (ij) goods of heading 6808; (k) imitation jewellery of heading 7117; (l) goods of Section XVI or XVII (for example, machine parts, cases, covers, cabinets for machines and apparatus and wheelwrights wares); (m) goods of Section XVIII (for example, clock cases and musical instruments and parts thereof); (n) parts of firearms (heading 9305); (o) articles of Chapter 94 (for example, furniture, lamps and lighting fittings, prefabricated buildings); (p) articles of Chapter 95 (for example, toys, games, sports requisites); (q) articles of Chapter 96 (for example, smoking pipes and parts thereof, buttons, pencils) excluding bodies and handles, of wood, for articles of heading 9603; or (r) articles of Chapter 97 (for example, works of art). 2. In this chapter, the expression densified wood means wood which has been subjected to chemical or physical treatment (being, in the case of layers bonded together, treatment in excess of that needed to ensure a good bond), and which has thereby acquired increased density or hardness together with improved mechanical strength or resistance to chemical or electrical agencies. 3. Headings 4414 to 4421 apply to articles of the respective descriptions of particle board or similar board, fibreboard, laminated wood or densified wood as they apply to such articles of wood. 4. Products of heading 4410, 4411 or 4412 may be worked to form the shapes provided for in respect of the goods of heading 4409, curved, corrugated, perforated, cut or formed to shapes other than square or rectangular or submitted to any other operation, provided it does not give them the character of articles of other headings. 5. Heading 4417 does not apply to tools in which the blade, working edge, working surface or other working part is formed by any of the materials specified in note 1 to Chapter 82. 6. Subject to note 1 above and except where the context otherwise requires, any reference to wood in a heading of this chapter applies also to bamboos and other materials of a woody nature. Subheading note 1. For the purposes of subheadings 4403 41 to 4403 49, 4407 21 to 4407 29, 4408 31 to 4408 39 and 4412 31, the expression tropical wood means one of the following types of wood: abura, acajou d'Afrique, afrormosia, ako, alan, andiroba, aningrÃ ©, avodirÃ ©, azobÃ ©, balau, balsa, bossÃ © clair, bossÃ © foncÃ ©, cativo, cedro, dabema, dark red meranti, dibÃ ©tou, doussiÃ ©, framirÃ ©, freijo, fromager, fuma, geronggang, ilomba, imbuia, ipÃ ©, iroko, jaboty, jelutong, jequitiba, jongkong, kapur, kempas, keruing, kosipo, kotibÃ ©, koto, light red meranti, limba, louro, maÃ §aranduba, mahogany, makorÃ ©, mandioqueira, mansonia, mengkulang, meranti bakau, merawan, merbau, merpauh, mersawa, moabi, niangon, nyatoh, obeche, okoumÃ ©, onzabili, orey, ovengkol, ozigo, padauk, paldao, palissandre de Guatemala, palissandre de Para, palissandre de Rio, palissandre de Rose, pau Amarelo, pau marfim, pulai, punah, quaruba, ramin, sapelli, saqui-saqui, sepetir, sipo, sucupira, suren, tauari, teak, tiama, tola, virola, white lauan, white meranti, white seraya, yellow meranti. Additional notes 1. For the purposes of subheading 4401 30 20, the expression pellets means cylindrical products which have been agglomerated either directly by compression or by the addition of a small quantity of binder, having a diameter not exceeding 25 mm and a length not exceeding 45 mm. 2. For the purposes of heading 4405, wood flour means wood powder of which not more than 8 % by weight is retained by a sieve with an aperture of 0,63 mm. 3. For the purposes of subheadings 4414 00 10, 4418 10 10, 4418 20 10, 4419 00 10, 4420 10 11 and 4420 90 91, tropical wood means the following tropical woods: acajou d'Afrique, alan, azobÃ ©, balsa, dark red meranti, dibÃ ©tou, ilomba, imbuia, iroko, jelutong, jongkong, kapur, kempas, keruing, light red meranti, limba, mahogany (Swietenia spp.), makorÃ ©, mansonia, meranti bakau, merbau, obeche, okoumÃ ©, palissandre de Para, palissandre de Rio, palissandre de Rose, ramin, sapelli, sipo, teak, tiama, virola, white lauan, white meranti, white seraya and yellow meranti. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 4401 Fuel wood, in logs, in billets, in twigs, in faggots or in similar forms; wood in chips or particles; sawdust and wood waste and scrap, whether or not agglomerated in logs, briquettes, pellets or similar forms 4401 10 00  Fuel wood, in logs, in billets, in twigs, in faggots or in similar forms Free   Wood in chips or particles 4401 21 00   Coniferous Free  4401 22 00   Non-coniferous Free  4401 30  Sawdust and wood waste and scrap, whether or not agglomerated in logs, briquettes, pellets or similar forms 4401 30 20   Pellets Free    Other 4401 30 40    Sawdust Free  4401 30 80    Other Free  4402 Wood charcoal (including shell or nut charcoal), whether or not agglomerated 4402 10 00  Of bamboo Free  4402 90 00  Other Free  4403 Wood in the rough, whether or not stripped of bark or sapwood, or roughly squared 4403 10 00  Treated with paint, stains, creosote or other preservatives Free m3 4403 20  Other, coniferous   Spruce of the species Picea abies Karst. or silver fir (Abies alba Mill.) 4403 20 11    Sawlogs Free m3 4403 20 19    Other Free m3   Pine of the species Pinus sylvestris L. 4403 20 31    Sawlogs Free m3 4403 20 39    Other Free m3   Other 4403 20 91    Sawlogs Free m3 4403 20 99    Other Free m3  Other, of tropical wood specified in subheading note 1 to this chapter 4403 41 00   Dark red meranti, light red meranti and meranti bakau Free m3 4403 49   Other 4403 49 10    Acajou d'Afrique, iroko and sapelli Free m3 4403 49 35    OkoumÃ © and sipo Free m3 4403 49 95    Other Free m3  Other 4403 91   Of oak (Quercus spp.) 4403 91 10    Sawlogs Free m3 4403 91 90    Other Free m3 4403 92   Of beech (Fagus spp.) 4403 92 10    Sawlogs Free m3 4403 92 90    Other Free m3 4403 99   Other 4403 99 10    Of poplar Free m3 4403 99 30    Of eucalyptus Free m3    Of birch 4403 99 51     Sawlogs Free m3 4403 99 59     Other Free m3 4403 99 95    Other Free m3 4404 Hoopwood; split poles; piles, pickets and stakes of wood, pointed but not sawn lengthwise; wooden sticks, roughly trimmed but not turned, bent or otherwise worked, suitable for the manufacture of walking sticks, umbrellas, tool handles or the like; chipwood and the like 4404 10 00  Coniferous Free  4404 20 00  Non-coniferous Free  4405 00 00 Wood wool; wood flour Free  4406 Railway or tramway sleepers (cross-ties) of wood 4406 10 00  Not impregnated Free m3 4406 90 00  Other Free m3 4407 Wood sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or end-jointed, of a thickness exceeding 6 mm 4407 10  Coniferous 4407 10 15   Sanded; end-jointed, whether or not planed or sanded Free m3   Other    Planed 4407 10 31     Spruce of the species Picea abies Karst. or silver fir (Abies alba Mill.) Free m3 4407 10 33     Pine of the species Pinus sylvestris L. Free m3 4407 10 38     Other Free m3    Other 4407 10 91     Spruce of the species Picea abies Karst. or silver fir (Abies alba Mill.) Free m3 4407 10 93     Pine of the species Pinus sylvestris L. Free m3 4407 10 98     Other Free m3  Of tropical wood specified in subheading note 1 to this chapter 4407 21   Mahogany (Swietenia spp.) 4407 21 10    Sanded; end-jointed, whether or not planed or sanded 4,9 (74) m3    Other 4407 21 91     Planed 4 (48) m3 4407 21 99     Other Free m3 4407 22   Virola, imbuia and balsa 4407 22 10    Sanded; end-jointed, whether or not planed or sanded 4,9 (74) m3    Other 4407 22 91     Planed 4 (48) m3 4407 22 99     Other Free m3 4407 25   Dark red meranti, light red meranti and meranti bakau 4407 25 10    End-jointed, whether or not planed or sanded 4,9 (74) m3    Other 4407 25 30     Planed 4 (48) m3 4407 25 50     Sanded 4,9 (74) m3 4407 25 90     Other Free m3 4407 26   White lauan, white meranti, white seraya, yellow meranti and alan 4407 26 10    End-jointed, whether or not planed or sanded 4,9 (74) m3    Other 4407 26 30     Planed 4 (48) m3 4407 26 50     Sanded 4,9 (74) m3 4407 26 90     Other Free m3 4407 27   Sapelli 4407 27 10    Sanded; end-jointed, whether or not planed or sanded 4,9 (74) m3    Other 4407 27 91     Planed 4 (48) m3 4407 27 99     Other Free m3 4407 28   Iroko 4407 28 10    Sanded; end-jointed, whether or not planed or sanded 4,9 (74) m3    Other 4407 28 91     Planed 4 (48) m3 4407 28 99     Other Free m3 4407 29   Other 4407 29 15    End-jointed, whether or not planed or sanded 4,9 (74) m3    Other     Acajou d'Afrique, azobÃ ©, dibÃ ©tou, ilomba, jelutong, jongkong, kapur, kempas, keruing, limba, makorÃ ©, mansonia, merbau, obeche, okoumÃ ©, palissandre de Rio, palissandre de Para, palissandre de Rose, ramin, sipo, teak and tiama      Planed 4407 29 20       Palissandre de Para, palissandre de Rio and palissandre de Rose 4,9 (48) m3 4407 29 25       Other 4 (48) m3 4407 29 45      Sanded 4,9 (74) m3      Other 4407 29 61       AzobÃ © Free m3 4407 29 68       Other Free m3     Other 4407 29 83      Planed 4 (48) m3 4407 29 85      Sanded 4,9 (74) m3 4407 29 95      Other Free m3  Other 4407 91   Of oak (Quercus spp.) 4407 91 15    Sanded; end-jointed, whether or not planed or sanded Free m3    Other     Planed 4407 91 31      Blocks, strips and friezes for parquet or wood block flooring, not assembled Free m2 4407 91 39      Other Free m3 4407 91 90     Other Free m3 4407 92 00   Of beech (Fagus spp.) Free m3 4407 93   Of maple (Acer spp.) 4407 93 10    Planed; end-jointed, whether or not planed or sanded Free m3    Other 4407 93 91     Sanded 2,5 m3 4407 93 99     Other Free m3 4407 94   Of cherry (Prunus spp.) 4407 94 10    Planed; end-jointed, whether or not planed or sanded Free m3    Other 4407 94 91     Sanded 2,5 m3 4407 94 99     Other Free m3 4407 95   Of ash (Fraxinus spp.) 4407 95 10    Planed; end-jointed, whether or not planed or sanded Free m3    Other 4407 95 91     Sanded 2,5 m3 4407 95 99     Other Free m3 4407 99   Other 4407 99 20    End-jointed, whether or not planed or sanded Free m3    Other 4407 99 25     Planed Free m3 4407 99 40     Sanded 2,5 m3     Other 4407 99 91      Of poplar Free m3 4407 99 96      Of tropical wood Free m3 4407 99 98      Other Free m3 4408 Sheets for veneering (including those obtained by slicing laminated wood), for plywood or for similar laminated wood and other wood, sawn lengthwise, sliced or peeled, whether or not planed, sanded, spliced or end-jointed, of a thickness not exceeding 6 mm 4408 10  Coniferous 4408 10 15   Planed; sanded; end-jointed, whether or not planed or sanded 3 m3   Other 4408 10 91    Small boards for the manufacture of pencils (12) Free m3    Other 4408 10 93     Of a thickness not exceeding 1 mm 4 m3 4408 10 99     Of a thickness exceeding 1 mm 4 m3  Of tropical wood specified in subheading note 1 to this chapter 4408 31   Dark red meranti, light red meranti and meranti bakau 4408 31 11    End-jointed, whether or not planed or sanded 4,9 m3    Other 4408 31 21     Planed 4 m3 4408 31 25     Sanded 4,9 m3 4408 31 30     Other 6 m3 4408 39   Other    Acajou d'Afrique, limba, mahogany (Swietenia spp.), obeche, okoumÃ ©, palissandre de Para, palissandre de Rio, palissandre de Rose, sapelli, sipo, virola and white lauan 4408 39 15     Sanded; end-jointed, whether or not planed or sanded 4,9 m3     Other 4408 39 21      Planed 4 m3      Other 4408 39 31       Of a thickness not exceeding 1 mm 6 m3 4408 39 35       Of a thickness exceeding 1 mm 6 m3    Other 4408 39 55     Planed; sanded; end-jointed, whether or not planed or sanded 3 m3     Other 4408 39 70      Small boards for the manufacture of pencils (12) Free m3      Other 4408 39 85       Of a thickness not exceeding 1 mm 4 m3 4408 39 95       Of a thickness exceeding 1 mm 4 m3 4408 90  Other 4408 90 15   Planed; sanded; end-jointed, whether or not planed or sanded 3 m3   Other 4408 90 35    Small boards for the manufacture of pencils (12) Free m3    Other 4408 90 85     Of a thickness not exceeding 1 mm 4 m3 4408 90 95     Of a thickness exceeding 1 mm 4 m3 4409 Wood (including strips and friezes for parquet flooring, not assembled) continuously shaped (tongued, grooved, rebated, chamfered, V-jointed, beaded, moulded, rounded or the like) along any of its edges, ends or faces, whether or not planed, sanded or end-jointed 4409 10  Coniferous 4409 10 11   Mouldings for frames for paintings, photographs, mirrors or similar objects Free m 4409 10 18   Other Free   Non-coniferous 4409 21 00   Of bamboo Free  4409 29   Other 4409 29 10    Mouldings for frames for paintings, photographs, mirrors or similar objects Free m    Other 4409 29 91     Blocks, strips and friezes for parquet or wood block flooring, not assembled Free m2 4409 29 99     Other Free  4410 Particle board, oriented strand board (OSB) and similar board (for example, waferboard) of wood or other ligneous materials, whether or not agglomerated with resins or other organic binding substances  Of wood 4410 11   Particle board 4410 11 10    Unworked or not further worked than sanded 7 m3 4410 11 30    Surface-covered with melamine-impregnated paper 7 m3 4410 11 50    Surface-covered with decorative laminates of plastics 7 m3 4410 11 90    Other 7 m3 4410 12   Oriented strand board (OSB) 4410 12 10    Unworked or not further worked than sanded 7 m3 4410 12 90    Other 7 m3 4410 19 00   Other 7 m3 4410 90 00  Other 7 m3 4411 Fibreboard of wood or other ligneous materials, whether or not bonded with resins or other organic substances  Medium density fibreboard (MDF) 4411 12   Of a thickness not exceeding 5 mm 4411 12 10    Not mechanically worked or surface covered 7 m2 4411 12 90    Other 7 m2 4411 13   Of a thickness exceeding 5 mm but not exceeding 9 mm 4411 13 10    Not mechanically worked or surface covered 7 m2 4411 13 90    Other 7 m2 4411 14   Of a thickness exceeding 9 mm 4411 14 10    Not mechanically worked or surface covered 7 m2 4411 14 90    Other 7 m2  Other 4411 92   Of a density exceeding 0,8 g/cm3 4411 92 10    Not mechanically worked or surface covered 7 m2 4411 92 90    Other 7 m2 4411 93   Of a density exceeding 0,5 g/cm3 but not exceeding 0,8 g/cm3 4411 93 10    Not mechanically worked or surface covered 7 m2 4411 93 90    Other 7 m2 4411 94   Of a density not exceeding 0,5 g/cm3 4411 94 10    Not mechanically worked or surface covered 7 m2 4411 94 90    Other 7 m2 4412 Plywood, veneered panels and similar laminated wood 4412 10 00  Of bamboo 10 m3  Other plywood consisting solely of sheets of wood (other than bamboo), each ply not exceeding 6 mm thickness 4412 31   With at least one outer ply of tropical wood specified in subheading note 1 to this chapter 4412 31 10    Of acajou d'Afrique, dark red meranti, light red meranti, limba, mahogany (Swietenia spp.), obeche, okoumÃ ©, palissandre de Para, palissandre de Rio, palissandre de Rose, sapelli, sipo, virola or white lauan 10 m3 4412 31 90    Other 7 m3 4412 32   Other, with at least one outer ply of non-coniferous wood 4412 32 10    Of alder, ash, beech, birch, cherry, chestnut, elm, hickory, hornbeam, horse chestnut, lime, maple, oak, plane tree, poplar, robinia, walnut or yellow poplar 7 m3 4412 32 90    Other 7 m3 4412 39 00   Other 7 (10) m3  Other 4412 94   Blockboard, laminboard and battenboard 4412 94 10    With at least one outer ply of non-coniferous wood 10 m3 4412 94 90    Other 6 m3 4412 99   Other 4412 99 30    Containing at least one layer of particle board 6 m3    Other     With at least one outer ply of non-coniferous wood 4412 99 40      Of alder, ash, beech, birch, cherry, chestnut, elm, hickory, hornbeam, horse chestnut, lime, maple, oak, plane tree, poplar, robinia, walnut or yellow poplar 10 m3 4412 99 50      Other 10 m3 4412 99 85     Other 10 (10) m3 4413 00 00 Densified wood, in blocks, plates, strips or profile shapes Free m3 4414 00 Wooden frames for paintings, photographs, mirrors or similar objects 4414 00 10  Of tropical wood specified in additional note 3 to this chapter 5,1 (74)  4414 00 90  Of other wood Free  4415 Packing cases, boxes, crates, drums and similar packings, of wood; cable-drums of wood; pallets, box pallets and other load boards, of wood; pallet collars of wood 4415 10  Cases, boxes, crates, drums and similar packings; cable-drums 4415 10 10   Cases, boxes, crates, drums and similar packings 4  4415 10 90   Cable-drums 3  4415 20  Pallets, box pallets and other load boards; pallet collars 4415 20 20   Flat pallets; pallet collars 3 p/st 4415 20 90   Other 4  4416 00 00 Casks, barrels, vats, tubs and other coopers products and parts thereof, of wood, including staves Free  4417 00 00 Tools, tool bodies, tool handles, broom or brush bodies and handles, of wood; boot or shoe lasts and trees, of wood Free  4418 Builders joinery and carpentry of wood, including cellular wood panels, assembled flooring panels, shingles and shakes 4418 10  Windows, French windows and their frames 4418 10 10   Of tropical wood specified in additional note 3 to this chapter 3 p/st (75) 4418 10 50   Coniferous 3 p/st (75) 4418 10 90   Of other wood 3 p/st (75) 4418 20  Doors and their frames and thresholds 4418 20 10   Of tropical wood specified in additional note 3 to this chapter 6 (76) p/st (77) 4418 20 50   Coniferous Free p/st (77) 4418 20 80   Of other wood Free p/st (77) 4418 40 00  Shuttering for concrete constructional work Free  4418 50 00  Shingles and shakes Free  4418 60 00  Posts and beams Free   Assembled flooring panels 4418 71 00   For mosaic floors 3 m2 4418 72 00   Other, multilayer Free m2 4418 79 00   Other Free m2 4418 90  Other 4418 90 10   Glue-laminated timber Free  4418 90 80   Other Free  4419 00 Tableware and kitchenware, of wood 4419 00 10  Of tropical wood specified in additional note 3 to this chapter 3 (17)  4419 00 90  Of other wood Free  4420 Wood marquetry and inlaid wood; caskets and cases for jewellery or cutlery, and similar articles, of wood; statuettes and other ornaments, of wood; wooden articles of furniture not falling in Chapter 94 4420 10  Statuettes and other ornaments, of wood 4420 10 11   Of tropical wood specified in additional note 3 to this chapter 6 (76)  4420 10 19   Of other wood Free  4420 90  Other 4420 90 10   Wood marquetry and inlaid wood 4 m3   Other 4420 90 91    Of tropical wood specified in additional note 3 to this chapter 6 (76)  4420 90 99    Other Free  4421 Other articles of wood 4421 10 00  Clothes hangers Free p/st 4421 90  Other 4421 90 91   Of fibreboard 4  4421 90 98   Other Free  CHAPTER 45 CORK AND ARTICLES OF CORK Note 1. This chapter does not cover: (a) footwear or parts of footwear of Chapter 64; (b) headgear or parts of headgear of Chapter 65; or (c) articles of Chapter 95 (for example, toys, games, sports requisites). CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 4501 Natural cork, raw or simply prepared; waste cork; crushed, granulated or ground cork 4501 10 00  Natural cork, raw or simply prepared Free  4501 90 00  Other Free  4502 00 00 Natural cork, debacked or roughly squared, or in rectangular (including square) blocks, plates, sheets or strip (including sharp-edged blanks for corks or stoppers) Free  4503 Articles of natural cork 4503 10  Corks and stoppers 4503 10 10   Cylindrical 4,7  4503 10 90   Other 4,7  4503 90 00  Other 4,7  4504 Agglomerated cork (with or without a binding substance) and articles of agglomerated cork 4504 10  Blocks, plates, sheets and strip; tiles of any shape; solid cylinders, including discs   Corks and stoppers 4504 10 11    For sparkling wine, including those with discs of natural cork 4,7  4504 10 19    Other 4,7    Other 4504 10 91    With a binding substance 4,7  4504 10 99    Other 4,7  4504 90  Other 4504 90 20   Corks and stoppers 4,7  4504 90 80   Other 4,7  CHAPTER 46 MANUFACTURES OF STRAW, OF ESPARTO OR OF OTHER PLAITING MATERIALS; BASKETWARE AND WICKERWORK Notes 1. In this chapter, the expression plaiting materials means materials in a state or form suitable for plaiting, interlacing or similar processes; it includes straw, osier or willow, bamboos, rattans, rushes, reeds, strips of wood, strips of other vegetable material (for example, strips of bark, narrow leaves and raffia or other strips obtained from broad leaves), unspun natural textile fibres, monofilament and strip and the like of plastics and strips of paper, but not strips of leather or composition leather or of felt or nonwovens, human hair, horsehair, textile rovings or yarns, or monofilament and strip and the like of Chapter 54. 2. This chapter does not cover: (a) wallcoverings of heading 4814; (b) twine, cordage, ropes or cables, plaited or not (heading 5607); (c) footwear or headgear or parts thereof of Chapter 64 or 65; (d) vehicles or bodies for vehicles of basketware (Chapter 87); or (e) articles of Chapter 94 (for example, furniture, lamps and lighting fittings). 3. For the purposes of heading 4601, the expression plaiting materials, plaits and similar products of plaiting materials, bound together in parallel strands means plaiting materials, plaits and similar products of plaiting materials, placed side by side and bound together, in the form of sheets, whether or not the binding materials are of spun textile materials. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 4601 Plaits and similar products of plaiting materials, whether or not assembled into strips; plaiting materials, plaits and similar products of plaiting materials, bound together in parallel strands or woven, in sheet form, whether or not being finished articles (for example, mats, matting, screens)  Mats, matting and screens of vegetable materials 4601 21   Of bamboo 4601 21 10    Of plaits or similar products of plaiting materials 3,7  4601 21 90    Other 2,2  4601 22   Of rattan 4601 22 10    Of plaits or similar products of plaiting materials 3,7  4601 22 90    Other 2,2  4601 29   Other 4601 29 10    Of plaits or similar products of plaiting materials 3,7  4601 29 90    Other 2,2   Other 4601 92   Of bamboo 4601 92 05    Plaits and similar products of plaiting materials, whether or not assembled into strips Free     Other 4601 92 10     Of plaits or similar products of plaiting materials 3,7  4601 92 90     Other 2,2  4601 93   Of rattan 4601 93 05    Plaits and similar products of plaiting materials, whether or not assembled into strips Free     Other 4601 93 10     Of plaits or similar products of plaiting materials 3,7  4601 93 90     Other 2,2  4601 94   Of other vegetable materials 4601 94 05    Plaits and similar products of plaiting materials, whether or not assembled into strips Free     Other 4601 94 10     Of plaits or similar products of plaiting materials 3,7  4601 94 90     Other 2,2  4601 99   Other 4601 99 05    Plaits and similar products of plaiting materials, whether or not assembled into strips 1,7     Other 4601 99 10     Of plaits or similar products of plaiting materials 4,7  4601 99 90     Other 2,7  4602 Basketwork, wickerwork and other articles, made directly to shape from plaiting materials or made up from goods of heading 4601; articles of loofah  Of vegetable materials 4602 11 00   Of bamboo 3,7  4602 12 00   Of rattan 3,7  4602 19   Other 4602 19 10    Straw envelopes for bottles 1,7  4602 19 90    Other 3,7  4602 90 00  Other 4,7  SECTION X PULP OF WOOD OR OF OTHER FIBROUS CELLULOSIC MATERIAL; RECOVERED (WASTE AND SCRAP) PAPER OR PAPERBOARD; PAPER AND PAPERBOARD AND ARTICLES THEREOF CHAPTER 47 PULP OF WOOD OR OF OTHER FIBROUS CELLULOSIC MATERIAL; RECOVERED (WASTE AND SCRAP) PAPER OR PAPERBOARD Note 1. For the purposes of heading 4702, the expression chemical wood pulp, dissolving grades means chemical wood pulp having by weight an insoluble fraction of 92 % or more for soda or sulphate wood pulp or of 88 % or more for sulphite wood pulp after one hour in a caustic soda solution containing 18 % sodium hydroxide (NaOH) at 20 °C, and for sulphite wood pulp an ash content that does not exceed 0,15 % by weight. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 4701 00 Mechanical wood pulp 4701 00 10  Thermo-mechanical wood pulp Free kg 90 % sdt 4701 00 90  Other Free kg 90 % sdt 4702 00 00 Chemical wood pulp, dissolving grades Free kg 90 % sdt 4703 Chemical wood pulp, soda or sulphate, other than dissolving grades  Unbleached 4703 11 00   Coniferous Free kg 90 % sdt 4703 19 00   Non-coniferous Free kg 90 % sdt  Semi-bleached or bleached 4703 21 00   Coniferous Free kg 90 % sdt 4703 29 00   Non-coniferous Free kg 90 % sdt 4704 Chemical wood pulp, sulphite, other than dissolving grades  Unbleached 4704 11 00   Coniferous Free kg 90 % sdt 4704 19 00   Non-coniferous Free kg 90 % sdt  Semi-bleached or bleached 4704 21 00   Coniferous Free kg 90 % sdt 4704 29 00   Non-coniferous Free kg 90 % sdt 4705 00 00 Wood pulp obtained by a combination of mechanical and chemical pulping processes Free kg 90 % sdt 4706 Pulps of fibres derived from recovered (waste and scrap) paper or paperboard or of other fibrous cellulosic material 4706 10 00  Cotton linters pulp Free  4706 20 00  Pulps of fibres derived from recovered (waste and scrap) paper or paperboard Free kg 90 % sdt 4706 30 00  Other, of bamboo Free kg 90 % sdt  Other 4706 91 00   Mechanical Free kg 90 % sdt 4706 92 00   Chemical Free kg 90 % sdt 4706 93 00   Semi-chemical Free kg 90 % sdt 4707 Recovered (waste and scrap) paper or paperboard 4707 10 00  Unbleached kraft paper or paperboard or corrugated paper or paperboard Free  4707 20 00  Other paper or paperboard made mainly of bleached chemical pulp, not coloured in the mass Free  4707 30  Paper or paperboard made mainly of mechanical pulp (for example, newspapers, journals and similar printed matter) 4707 30 10   Old and unsold newspapers and magazines, telephone directories, brochures and printed advertising material Free  4707 30 90   Other Free  4707 90  Other, including unsorted waste and scrap 4707 90 10   Unsorted Free  4707 90 90   Sorted Free  CHAPTER 48 PAPER AND PAPERBOARD; ARTICLES OF PAPER PULP, OF PAPER OR OF PAPERBOARD Notes 1. For the purposes of this chapter, except where the context otherwise requires, a reference to paper includes references to paperboard (irrespective of thickness or weight per m2). 2. This chapter does not cover: (a) articles of Chapter 30; (b) stamping foils of heading 3212; (c) perfumed papers or papers impregnated or coated with cosmetics (Chapter 33); (d) paper or cellulose wadding impregnated, coated or covered with soap or detergent (heading 3401) or with polishes, creams or similar preparations (heading 3405); (e) sensitised paper or paperboard of headings 3701 to 3704; (f) paper impregnated with diagnostic or laboratory reagents (heading 3822); (g) paper-reinforced stratified sheeting of plastics, or one layer of paper or paperboard coated or covered with a layer of plastics, the latter constituting more than half the total thickness, or articles of such materials, other than wallcoverings of heading 4814 (Chapter 39); (h) articles of heading 4202 (for example, travel goods); (ij) articles of Chapter 46 (manufactures of plaiting material); (k) paper yarn or textile articles of paper yarn (Section XI); (l) articles of Chapter 64 or 65; (m) abrasive paper or paperboard (heading 6805) or paper- or paperboard-backed mica (heading 6814) (paper and paperboard coated with mica powder are, however, to be classified in this chapter); (n) metal foil backed with paper or paperboard (generally Section XIV or XV); (o) articles of heading 9209; or (p) articles of Chapter 95 (for example, toys, games, sports requisites) or Chapter 96 (for example, buttons). 3. Subject to the provisions of note 7, headings 4801 to 4805 include paper and paperboard which have been subjected to calendering, supercalendering, glazing or similar finishing, false watermarking or surface sizing, and also paper, paperboard, cellulose wadding and webs of cellulose fibres, coloured or marbled throughout the mass by any method. Except where heading 4803 otherwise requires, these headings do not apply to paper, paperboard, cellulose wadding or webs of cellulose fibres which have been otherwise processed. 4. In this chapter, the expression newsprint means uncoated paper of a kind used for the printing of newspapers, of which not less than 50 % by weight of the total fibre content consists of wood fibres obtained by a mechanical or chemi-mechanical process, unsized or very lightly sized, having a surface roughness Parker Print Surf (1 MPa) on each side exceeding 2,5 micrometres (microns), weighing not less than 40 g/m2 and not more than 65 g/m2. 5. For the purposes of heading 4802, the expressions paper and paperboard, of a kind used for writing, printing or other graphic purposes and non-perforated punchcards and punch-tape paper mean paper and paperboard made mainly from bleached pulp or from pulp obtained by a mechanical or chemi-mechanical process and satisfying any of the following criteria:  For paper or paperboard weighing not more than 150 g/m2: (a) containing 10 % or more of fibres obtained by a mechanical or chemi-mechanical process, and 1. weighing not more than 80 g/m2, or 2. coloured throughout the mass; or (b) containing more than 8 % ash, and 1. weighing not more than 80 g/m2, or 2. coloured throughout the mass; or (c) containing more than 3 % ash and having a brightness of 60 % or more; or (d) containing more than 3 % but not more than 8 % ash, having a brightness less than 60 %, and a burst index equal to or less than 2,5 kPaÃ m2/g; or (e) containing 3 % ash or less, having a brightness of 60 % or more and a burst index equal to or less than 2,5 kPaÃ m2/g.  For paper or paperboard weighing more than 150 g/m2: (a) coloured throughout the mass; or (b) having a brightness of 60 % or more, and 1. a caliper of 225 micrometres (microns) or less, or 2. a caliper of more than 225 micrometres (microns) but not more than 508 micrometres (microns) and an ash content of more than 3 %; or (c) having a brightness of less than 60 %, a caliper of 254 micrometres (microns) or less and an ash content of more than 8 %. Heading 4802 does not, however, cover filter paper or paperboard (including tea-bag paper) or felt paper or paperboard. 6. In this chapter, kraft paper and paperboard means paper and paperboard of which not less than 80 % by weight of the total fibre content consists of fibres obtained by the chemical sulphate or soda processes. 7. Except where the terms of the headings otherwise require, paper, paperboard, cellulose wadding and webs of cellulose fibres answering to a description in two or more of the headings 4801 to 4811 are to be classified under that one of such headings which occurs last in numerical order in the nomenclature. 8. Headings 4801 and 4803 to 4809 apply only to paper, paperboard, cellulose wadding and webs of cellulose fibres: (a) in strips or rolls of a width exceeding 36 cm; or (b) in rectangular (including square) sheets with one side exceeding 36 cm and the other side exceeding 15 cm in the unfolded state. 9. For the purposes of heading 4814, the expression wallpaper and similar wallcoverings applies only to: (a) paper in rolls, of a width of not less than 45 cm and not more than 160 cm, suitable for wall or ceiling decoration: (1) grained, embossed, surface-coloured, design-printed or otherwise surface-decorated (for example, with textile flock), whether or not coated or covered with transparent protective plastics; (2) with an uneven surface resulting from the incorporation of particles of wood, straw, etc.; (3) coated or covered on the face side with plastics, the layer of plastics being grained, embossed, coloured, design-printed or otherwise decorated; or (4) covered on the face side with plaiting material, whether or not bound together in parallel strands or woven; (b) borders and friezes, of paper, treated as above, whether or not in rolls, suitable for wall or ceiling decoration; (c) wallcoverings of paper made up of several panels, in rolls or sheets, printed so as to make up a scene, design or motif when applied to a wall. Products on a base of paper or paperboard, suitable for use both as floor coverings and as wallcoverings, are to be classified in heading 4823. 10. Heading 4820 does not cover loose sheets or cards, cut to size, whether or not printed, embossed or perforated. 11. Heading 4823 applies, inter alia, to perforated paper or paperboard cards for jacquard or similar machines and paper lace. 12. Except for the goods of heading 4814 or 4821, paper, paperboard, cellulose wadding and articles thereof, printed with motifs, characters or pictorial representations, which are not merely incidental to the primary use of the goods fall in Chapter 49. Subheading notes 1. For the purposes of subheadings 4804 11 and 4804 19, kraftliner means machine-finished or machine-glazed paper and paperboard, of which not less than 80 % by weight of the total fibre content consists of wood fibres obtained by the chemical sulphate or soda processes, in rolls, weighing more than 115 g/m2 and having a minimum Mullen bursting strength as indicated in the following table or the linearly interpolated or extrapolated equivalent for any other weight. Weight (g/m2) Minimum Mullen bursting strength (kPa) 115 393 125 417 200 637 300 824 400 961 2. For the purposes of subheadings 4804 21 and 4804 29, sack kraft paper means machine-finished paper, of which not less than 80 % by weight of the total fibre content consists of fibres obtained by the chemical sulphate or soda processes, in rolls, weighing not less than 60 g/m2 but not more than 115 g/m2 and meeting one of the following sets of specifications: (a) having a Mullen burst index of not less than 3,7 kPaÃ m2/g and a stretch factor of more than 4,5 % in the cross direction and of more than 2 % in the machine direction; (b) having minima for tear and tensile as indicated in the following table or the linearly interpolated equivalent for any other weight: Weight (g/m2) Minimum tear (mN) Minimum tensile (kN/m) Machine direction Machine direction plus cross direction Cross direction Machine direction plus cross direction 60 700 1 510 1,9 6 70 830 1 790 2,3 7,2 80 965 2 070 2,8 8,3 100 1 230 2 635 3,7 10,6 115 1 425 3 060 4,4 12,3 3. For the purposes of subheading 4805 11, semi-chemical fluting paper means paper, in rolls, of which not less than 65 % by weight of the total fibre content consists of unbleached hardwood fibres obtained by a semi-chemical pulping process, and having a CMT 30 (Corrugated Medium Test with 30 minutes of conditioning) crush resistance exceeding 1,8 newtons/g/m2 at 50 % relative humidity, at 23 °C. 4. Subheading 4805 12 covers paper, in rolls, made mainly of straw pulp obtained by a semi-chemical process, weighing 130 g/m2 or more, and having a CMT 30 (Corrugated Medium Test with 30 minutes of conditioning) crush resistance exceeding 1,4 newtons/g/m2 at 50 % relative humidity, at 23 °C. 5. Subheadings 4805 24 and 4805 25 cover paper and paperboard made wholly or mainly of pulp of recovered (waste and scrap) paper or paperboard. Testliner may also have a surface layer of dyed paper or of paper made of bleached or unbleached non-recovered pulp. These products have a Mullen burst index of not less than 2 kPaÃ m2/g. 6. For the purposes of subheading 4805 30, sulphite wrapping paper means machine-glazed paper, of which more than 40 % by weight of the total fibre content consists of wood fibres obtained by the chemical sulphite process, having an ash content not exceeding 8 % and having a Mullen burst index of not less than 1,47 kPaÃ m2/g. 7. For the purposes of subheading 4810 22, lightweight coated paper means paper, coated on both sides, of a total weight not exceeding 72 g/m2, with a coating weight not exceeding 15 g/m2 per side, on a base of which not less than 50 % by weight of the total fibre content consists of wood fibres obtained by a mechanical process. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 4801 00 00 Newsprint, in rolls or sheets Free  4802 Uncoated paper and paperboard, of a kind used for writing, printing or other graphic purposes, and non-perforated punchcards and punch-tape paper, in rolls or rectangular (including square) sheets, of any size, other than paper of heading 4801 or 4803; handmade paper and paperboard 4802 10 00  Handmade paper and paperboard Free  4802 20 00  Paper and paperboard of a kind used as a base for photosensitive, heat-sensitive or electrosensitive paper or paperboard Free  4802 40  Wallpaper base 4802 40 10   Not containing fibres obtained by a mechanical process or of which not more than 10 % by weight of the total fibre content consists of such fibres Free  4802 40 90   Other Free   Other paper and paperboard, not containing fibres obtained by a mechanical or chemi-mechanical process or of which not more than 10 % by weight of the total fibre content consists of such fibres 4802 54 00   Weighing less than 40 g/m2 Free  4802 55   Weighing 40 g/m2 or more but not more than 150 g/m2, in rolls 4802 55 15    Weighing 40 g/m2 or more but less than 60 g/m2 Free  4802 55 25    Weighing 60 g/m2 or more but less than 75 g/m2 Free  4802 55 30    Weighing 75 g/m2 or more but less than 80 g/m2 Free  4802 55 90    Weighing 80 g/m2 or more Free  4802 56   Weighing 40 g/m2 or more but not more than 150 g/m2, in sheets with one side not exceeding 435 mm and the other side not exceeding 297 mm in the unfolded state 4802 56 20    With one side measuring 297 mm and the other side measuring 210 mm (A4 format) Free  4802 56 80    Other Free  4802 57 00   Other, weighing 40 g/m2 or more but not more than 150 g/m2 Free  4802 58   Weighing more than 150 g/m2 4802 58 10    In rolls Free  4802 58 90    Other Free   Other paper and paperboard, of which more than 10 % by weight of the total fibre content consists of fibres obtained by a mechanical or chemi-mechanical process 4802 61   In rolls 4802 61 15    Weighing less than 72 g/m2 and of which more than 50 % by weight of the total fibre content consists of fibres obtained by a mechanical process Free  4802 61 80    Other Free  4802 62 00   In sheets with one side not exceeding 435 mm and the other side not exceeding 297 mm in the unfolded state Free  4802 69 00   Other Free  4803 00 Toilet or facial tissue stock, towel or napkin stock and similar paper of a kind used for household or sanitary purposes, cellulose wadding and webs of cellulose fibres, whether or not creped, crinkled, embossed, perforated, surface-coloured, surface-decorated or printed, in rolls or sheets 4803 00 10  Cellulose wadding Free   Creped paper and webs of cellulose fibres (tissues), weighing, per ply 4803 00 31   Not more than 25 g/m2 Free  4803 00 39   More than 25 g/m2 Free  4803 00 90  Other Free  4804 Uncoated kraft paper and paperboard, in rolls or sheets, other than that of heading 4802 or 4803  Kraftliner 4804 11   Unbleached    Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process 4804 11 11     Weighing less than 150 g/m2 Free  4804 11 15     Weighing 150 g/m2 or more but less than 175 g/m2 Free  4804 11 19     Weighing 175 g/m2 or more Free  4804 11 90    Other Free  4804 19   Other    Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process     Composed of one or more layers unbleached and an outside layer bleached, semi-bleached or coloured, weighing per m2 4804 19 12      Less than 175 g Free  4804 19 19      175 g or more Free  4804 19 30     Other Free  4804 19 90    Other Free   Sack kraft paper 4804 21   Unbleached 4804 21 10    Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process Free  4804 21 90    Other Free  4804 29   Other 4804 29 10    Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process Free  4804 29 90    Other Free   Other kraft paper and paperboard weighing 150 g/m2 or less 4804 31   Unbleached    Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process 4804 31 51     Kraft electro-technical insulating paper Free  4804 31 58     Other Free  4804 31 80    Other Free  4804 39   Other    Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process 4804 39 51     Bleached uniformly throughout the mass Free  4804 39 58     Other Free  4804 39 80    Other Free   Other kraft paper and paperboard weighing more than 150 g/m2 but less than 225 g/m2 4804 41   Unbleached 4804 41 91    Saturating kraft Free  4804 41 98    Other Free  4804 42 00   Bleached uniformly throughout the mass and of which more than 95 % by weight of the total fibre content consists of wood fibres obtained by a chemical process Free  4804 49 00   Other Free   Other kraft paper and paperboard weighing 225 g/m2 or more 4804 51 00   Unbleached Free  4804 52 00   Bleached uniformly throughout the mass and of which more than 95 % by weight of the total fibre content consists of wood fibres obtained by a chemical process Free  4804 59   Other 4804 59 10    Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process Free  4804 59 90    Other Free  4805 Other uncoated paper and paperboard, in rolls or sheets, not further worked or processed than as specified in note 3 to this chapter  Fluting paper 4805 11 00   Semi-chemical fluting paper Free  4805 12 00   Straw fluting paper Free  4805 19   Other 4805 19 10    Wellenstoff Free  4805 19 90    Other Free   Testliner (recycled liner board) 4805 24 00   Weighing 150 g/m2 or less Free  4805 25 00   Weighing more than 150 g/m2 Free  4805 30  Sulphite wrapping paper 4805 30 10   Weighing less than 30 g/m2 Free  4805 30 90   Weighing 30 g/m2 or more Free  4805 40 00  Filter paper and paperboard Free  4805 50 00  Felt paper and paperboard Free   Other 4805 91 00   Weighing 150 g/m2 or less Free  4805 92 00   Weighing more than 150 g/m2 but less than 225 g/m2 Free  4805 93   Weighing 225 g/m2 or more 4805 93 20    Made from recovered paper Free  4805 93 80    Other Free  4806 Vegetable parchment, greaseproof papers, tracing papers and glassine and other glazed transparent or translucent papers, in rolls or sheets 4806 10 00  Vegetable parchment Free  4806 20 00  Greaseproof papers Free  4806 30 00  Tracing papers Free  4806 40  Glassine and other glazed transparent or translucent papers 4806 40 10   Glassine papers Free  4806 40 90   Other Free  4807 00 Composite paper and paperboard (made by sticking flat layers of paper or paperboard together with an adhesive), not surface-coated or impregnated, whether or not internally reinforced, in rolls or sheets 4807 00 30  Made from recovered paper, whether or not covered with paper Free  4807 00 80  Other Free  4808 Paper and paperboard, corrugated (with or without glued flat surface sheets), creped, crinkled, embossed or perforated, in rolls or sheets, other than paper of the kind described in heading 4803 4808 10 00  Corrugated paper and paperboard, whether or not perforated Free  4808 20 00  Sack kraft paper, creped or crinkled, whether or not embossed or perforated Free  4808 30 00  Other kraft paper, creped or crinkled, whether or not embossed or perforated Free  4808 90 00  Other Free  4809 Carbon paper, self-copy paper and other copying or transfer papers (including coated or impregnated paper for duplicator stencils or offset plates), whether or not printed, in rolls or sheets 4809 20 00  Self-copy paper Free  4809 90  Other 4809 90 10   Carbon or similar copying papers Free  4809 90 90   Other Free  4810 Paper and paperboard, coated on one or both sides with kaolin (China clay) or other inorganic substances, with or without a binder, and with no other coating, whether or not surface-coloured, surface-decorated or printed, in rolls or rectangular (including square) sheets, of any size  Paper and paperboard of a kind used for writing, printing or other graphic purposes, not containing fibres obtained by a mechanical or chemi-mechanical process or of which not more than 10 % by weight of the total fibre content consists of such fibres 4810 13   In rolls 4810 13 20    Paper and paperboard of a kind used as a base for photosensitive, heat-sensitive or electrosensitive paper or paperboard, weighing not more than 150 g/m2 Free  4810 13 80    Other Free  4810 14   In sheets with one side not exceeding 435 mm and the other side not exceeding 297 mm in the unfolded state 4810 14 20    Paper and paperboard of a kind used as a base for photosensitive, heat-sensitive or electrosensitive paper or paperboard, weighing not more than 150 g/m2 Free  4810 14 80    Other Free  4810 19   Other 4810 19 10    Paper and paperboard of a kind used as a base for photosensitive, heat-sensitive or electrosensitive paper or paperboard, weighing not more than 150 g/m2 Free  4810 19 90    Other Free   Paper and paperboard of a kind used for writing, printing or other graphic purposes, of which more than 10 % by weight of the total fibre content consists of fibres obtained by a mechanical or chemi-mechanical process 4810 22   Lightweight coated paper 4810 22 10    In rolls of a width exceeding 15 cm or in sheets with one side exceeding 36 cm and the other side exceeding 15 cm in the unfolded state Free  4810 22 90    Other Free  4810 29   Other 4810 29 30    In rolls Free  4810 29 80    Other Free   Kraft paper and paperboard, other than that of a kind used for writing, printing or other graphic purposes 4810 31 00   Bleached uniformly throughout the mass and of which more than 95 % by weight of the total fibre content consists of wood fibres obtained by a chemical process, and weighing 150 g/m2 or less Free  4810 32   Bleached uniformly throughout the mass and of which more than 95 % by weight of the total fibre content consists of wood fibres obtained by a chemical process, and weighing more than 150 g/m2 4810 32 10    Coated with kaolin Free  4810 32 90    Other Free  4810 39 00   Other Free   Other paper and paperboard 4810 92   Multi-ply 4810 92 10    Each layer bleached Free  4810 92 30    With only one outer layer bleached Free  4810 92 90    Other Free  4810 99   Other 4810 99 10    Bleached paper and paperboard, coated with kaolin Free  4810 99 30    Coated with mica powder Free  4810 99 90    Other Free  4811 Paper, paperboard, cellulose wadding and webs of cellulose fibres, coated, impregnated, covered, surface-coloured, surface-decorated or printed, in rolls or rectangular (including square) sheets, of any size, other than goods of the kind described in heading 4803, 4809 or 4810 4811 10 00  Tarred, bituminised or asphalted paper and paperboard Free   Gummed or adhesive paper and paperboard 4811 41   Self-adhesive 4811 41 20    Of a width not exceeding 10 cm, the coating of which consists of unvulcanised natural or synthetic rubber Free  4811 41 90    Other Free  4811 49 00   Other Free   Paper and paperboard, coated, impregnated or covered with plastics (excluding adhesives) 4811 51 00   Bleached, weighing more than 150 g/m2 Free  4811 59 00   Other Free  4811 60 00  Paper and paperboard, coated, impregnated or covered with wax, paraffin wax, stearin, oil or glycerol Free  4811 90 00  Other paper, paperboard, cellulose wadding and webs of cellulose fibres Free  4812 00 00 Filter blocks, slabs and plates, of paper pulp Free  4813 Cigarette paper, whether or not cut to size or in the form of booklets or tubes 4813 10 00  In the form of booklets or tubes Free  4813 20 00  In rolls of a width not exceeding 5 cm Free  4813 90  Other 4813 90 10   In rolls of a width exceeding 5 cm but not exceeding 15 cm Free  4813 90 90   Other Free  4814 Wallpaper and similar wallcoverings; window transparencies of paper 4814 10 00  Ingrain paper Free  4814 20 00  Wallpaper and similar wallcoverings, consisting of paper coated or covered, on the face side, with a grained, embossed, coloured, design-printed or otherwise decorated layer of plastics Free  4814 90  Other 4814 90 10   Wallpaper and similar wallcoverings, consisting of grained, embossed, surface-coloured, design-printed or otherwise surface-decorated paper, coated or covered with transparent protective plastics Free  4814 90 80   Other Free  4815 4816 Carbon paper, self-copy paper and other copying or transfer papers (other than those of heading 4809), duplicator stencils and offset plates, of paper, whether or not put up in boxes 4816 20 00  Self-copy paper Free  4816 90 00  Other Free  4817 Envelopes, letter cards, plain postcards and correspondence cards, of paper or paperboard; boxes, pouches, wallets and writing compendiums, of paper or paperboard, containing an assortment of paper stationery 4817 10 00  Envelopes Free  4817 20 00  Letter cards, plain postcards and correspondence cards Free  4817 30 00  Boxes, pouches, wallets and writing compendiums, of paper or paperboard, containing an assortment of paper stationery Free  4818 Toilet paper and similar paper, cellulose wadding or webs of cellulose fibres, of a kind used for household or sanitary purposes, in rolls of a width not exceeding 36 cm, or cut to size or shape; handkerchiefs, cleansing tissues, towels, tablecloths, serviettes, napkins for babies, tampons, bedsheets and similar household, sanitary or hospital articles, articles of apparel and clothing accessories, of paper pulp, paper, cellulose wadding or webs of cellulose fibres 4818 10  Toilet paper 4818 10 10   Weighing, per ply, 25 g/m2 or less Free  4818 10 90   Weighing, per ply, more than 25 g/m2 Free  4818 20  Handkerchiefs, cleansing or facial tissues and towels 4818 20 10   Handkerchiefs and cleansing or facial tissues Free    Hand towels 4818 20 91    In rolls Free  4818 20 99    Other Free  4818 30 00  Tablecloths and serviettes Free  4818 40  Sanitary towels and tampons, napkins and napkin liners for babies and similar sanitary articles   Sanitary towels, tampons and similar articles 4818 40 11    Sanitary towels Free  4818 40 13    Tampons Free  4818 40 19    Other Free    Napkins and napkin liners for babies and similar sanitary articles 4818 40 91    Napkins and napkin liners for babies Free  4818 40 99    Other (for example, incontinence care articles) Free  4818 50 00  Articles of apparel and clothing accessories Free  4818 90  Other 4818 90 10   Articles of a kind used for surgical, medical or hygienic purposes, not put up for retail sale Free  4818 90 90   Other Free  4819 Cartons, boxes, cases, bags and other packing containers, of paper, paperboard, cellulose wadding or webs of cellulose fibres; box files, letter trays, and similar articles, of paper or paperboard, of a kind used in offices, shops or the like 4819 10 00  Cartons, boxes and cases, of corrugated paper or paperboard Free  4819 20 00  Folding cartons, boxes and cases, of non-corrugated paper or paperboard Free  4819 30 00  Sacks and bags, having a base of a width of 40 cm or more Free  4819 40 00  Other sacks and bags, including cones Free  4819 50 00  Other packing containers, including record sleeves Free  4819 60 00  Box files, letter trays, storage boxes and similar articles, of a kind used in offices, shops or the like Free  4820 Registers, account books, notebooks, order books, receipt books, letter pads, memorandum pads, diaries and similar articles, exercise books, blotting pads, binders (loose-leaf or other), folders, file covers, manifold business forms, interleaved carbon sets and other articles of stationery, of paper or paperboard; albums for samples or for collections and book covers, of paper or paperboard 4820 10  Registers, account books, notebooks, order books, receipt books, letter pads, memorandum pads, diaries and similar articles 4820 10 10   Registers, account books, order books and receipt books Free  4820 10 30   Notebooks, letter pads and memorandum pads Free  4820 10 50   Diaries Free  4820 10 90   Other Free  4820 20 00  Exercise books Free  4820 30 00  Binders (other than book covers), folders and file covers Free  4820 40 00  Manifold business forms and interleaved carbon sets Free  4820 50 00  Albums for samples or for collections Free  4820 90 00  Other Free  4821 Paper or paperboard labels of all kinds, whether or not printed 4821 10  Printed 4821 10 10   Self-adhesive Free  4821 10 90   Other Free  4821 90  Other 4821 90 10   Self-adhesive Free  4821 90 90   Other Free  4822 Bobbins, spools, cops and similar supports, of paper pulp, paper or paperboard (whether or not perforated or hardened) 4822 10 00  Of a kind used for winding textile yarn Free  4822 90 00  Other Free  4823 Other paper, paperboard, cellulose wadding and webs of cellulose fibres, cut to size or shape; other articles of paper pulp, paper, paperboard, cellulose wadding or webs of cellulose fibres 4823 20 00  Filter paper and paperboard Free  4823 40 00  Rolls, sheets and dials, printed for self-recording apparatus Free   Trays, dishes, plates, cups and the like, of paper or paperboard 4823 61 00   Of bamboo Free  4823 69   Other 4823 69 10    Trays, dishes and plates Free  4823 69 90    Other Free  4823 70  Moulded or pressed articles of paper pulp 4823 70 10   Moulded trays and boxes for packing eggs Free  4823 70 90   Other Free  4823 90  Other 4823 90 40   Paper and paperboard, of a kind used for writing, printing or other graphic purposes Free  4823 90 85   Other Free  CHAPTER 49 PRINTED BOOKS, NEWSPAPERS, PICTURES AND OTHER PRODUCTS OF THE PRINTING INDUSTRY; MANUSCRIPTS, TYPESCRIPTS AND PLANS Notes 1. This chapter does not cover: (a) photographic negatives or positives on transparent bases (Chapter 37); (b) maps, plans or globes, in relief, whether or not printed (heading 9023); (c) playing cards or other goods of Chapter 95; or (d) original engravings, prints or lithographs (heading 9702), postage or revenue stamps, stamp-postmarks, first-day covers, postal stationery or the like of heading 9704, antiques of an age exceeding 100 years or other articles of Chapter 97. 2. For the purposes of Chapter 49, the term printed also means reproduced by means of a duplicating machine, produced under the control of an automatic data-processing machine, embossed, photographed, photocopied, thermocopied or typewritten. 3. Newspapers, journals and periodicals which are bound otherwise than in paper, and sets of newspapers, journals or periodicals comprising more than one number under a single cover are to be classified in heading 4901, whether or not containing advertising material. 4. Heading 4901 also covers: (a) a collection of printed reproductions of, for example, works of art or drawings, with a relative text, put up with numbered pages in a form suitable for binding into one or more volumes; (b) a pictorial supplement accompanying, and subsidiary to, a bound volume; and (c) printed parts of books or booklets, in the form of assembled or separate sheets or signatures, constituting the whole or a part of a complete work and designed for binding. However, printed pictures or illustrations not bearing a text, whether in the form of signatures or separate sheets, fall in heading 4911. 5. Subject to note 3 to this chapter, heading 4901 does not cover publications which are essentially devoted to advertising (for example, brochures, pamphlets, leaflets, trade catalogues, yearbooks published by trade associations, tourist propaganda). Such publications are to be classified in heading 4911. 6. For the purposes of heading 4903, the expression children's picture books means books for children in which the pictures form the principal interest and the text is subsidiary. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 4901 Printed books, brochures, leaflets and similar printed matter, whether or not in single sheets 4901 10 00  In single sheets, whether or not folded Free   Other 4901 91 00   Dictionaries and encyclopaedias, and serial instalments thereof Free  4901 99 00   Other Free  4902 Newspapers, journals and periodicals, whether or not illustrated or containing advertising material 4902 10 00  Appearing at least four times a week Free  4902 90 00  Other Free  4903 00 00 Children's picture, drawing or colouring books Free  4904 00 00 Music, printed or in manuscript, whether or not bound or illustrated Free  4905 Maps and hydrographic or similar charts of all kinds, including atlases, wall maps, topographical plans and globes, printed 4905 10 00  Globes Free   Other 4905 91 00   In book form Free  4905 99 00   Other Free  4906 00 00 Plans and drawings for architectural, engineering, industrial, commercial, topographical or similar purposes, being originals drawn by hand; handwritten texts; photographic reproductions on sensitised paper and carbon copies of the foregoing Free  4907 00 Unused postage, revenue or similar stamps of current or new issue in the country in which they have, or will have, a recognised face value; stamp-impressed paper; banknotes; cheque forms; stock, share or bond certificates and similar documents of title 4907 00 10  Postage, revenue and similar stamps Free  4907 00 30  Banknotes Free  4907 00 90  Other Free  4908 Transfers (decalcomanias) 4908 10 00  Transfers (decalcomanias), vitrifiable Free  4908 90 00  Other Free  4909 00 00 Printed or illustrated postcards; printed cards bearing personal greetings, messages or announcements, whether or not illustrated, with or without envelopes or trimmings Free  4910 00 00 Calendars of any kind, printed, including calendar blocks Free  4911 Other printed matter, including printed pictures and photographs 4911 10  Trade advertising material, commercial catalogues and the like 4911 10 10   Commercial catalogues Free  4911 10 90   Other Free   Other 4911 91 00   Pictures, designs and photographs Free  4911 99 00   Other Free  SECTION XI TEXTILES AND TEXTILE ARTICLES Notes 1. This section does not cover: (a) animal brush-making bristles or hair (heading 0502); horsehair or horsehair waste (heading 0511); (b) human hair or articles of human hair (heading 0501, 6703 or 6704), except straining cloth of a kind commonly used in oil-presses or the like (heading 5911); (c) cotton linters or other vegetable materials of Chapter 14; (d) asbestos of heading 2524 or articles of asbestos or other products of heading 6812 or 6813; (e) articles of heading 3005 or 3006; yarn used to clean between the teeth (dental floss), in individual retail packages, of heading 3306; (f) sensitised textiles of headings 3701 to 3704; (g) monofilament of which any cross-sectional dimension exceeds 1 mm or strip or the like (for example, artificial straw) of an apparent width exceeding 5 mm, of plastics (Chapter 39), or plaits or fabrics or other basketware or wickerwork of such monofilament or strip (Chapter 46); (h) woven, knitted or crocheted fabrics, felt or nonwovens, impregnated, coated, covered or laminated with plastics, or articles thereof, of Chapter 39; (ij) woven, knitted or crocheted fabrics, felt or nonwovens, impregnated, coated, covered or laminated with rubber, or articles thereof, of Chapter 40; (k) hides or skins with their hair or wool on (Chapter 41 or 43) or articles of furskin, artificial fur or articles thereof, of heading 4303 or 4304; (l) articles of textile materials of heading 4201 or 4202; (m) products or articles of Chapter 48 (for example, cellulose wadding); (n) footwear or parts of footwear, gaiters or leggings or similar articles of Chapter 64; (o) hairnets or other headgear or parts thereof of Chapter 65; (p) goods of Chapter 67; (q) abrasive-coated textile material (heading 6805) and also carbon fibres or articles of carbon fibres of heading 6815; (r) glass fibres or articles of glass fibres, other than embroidery with glass thread on a visible ground of fabric (Chapter 70); (s) articles of Chapter 94 (for example, furniture, bedding, lamps and lighting fittings); (t) articles of Chapter 95 (for example, toys, games, sports requisites and nets); (u) articles of Chapter 96 (for example, brushes, travel sets for sewing, slide fasteners and typewriter ribbons); or (v) articles of Chapter 97. 2. (A) Goods classifiable in Chapters 50 to 55 or in heading 5809 or 5902 and of a mixture of two or more textile materials are to be classified as if consisting wholly of that one textile material which predominates by weight over any other single textile material. When no one textile material predominates by weight, the goods are to be classified as if consisting wholly of that one textile material which is covered by the heading which occurs last in numerical order among those which equally merit consideration. (B) For the purposes of the above rule: (a) gimped horsehair yarn (heading 5110) and metallised yarn (heading 5605) are to be treated as a single textile material the weight of which is to be taken as the aggregate of the weights of its components; for the classification of woven fabrics, metal thread is to be regarded as a textile material; (b) the choice of the appropriate heading shall be effected by determining first the chapter and then the applicable heading within that chapter, disregarding any materials not classified in that chapter; (c) when both Chapters 54 and 55 are involved with any other chapter, Chapters 54 and 55 are to be treated as a single chapter; (d) where a chapter or a heading refers to goods of different textile materials, such materials are to be treated as a single textile material. (C) The provisions of paragraphs (A) and (B) above apply also to the yarns referred to in note 3, 4, 5 or 6 below. 3. (A) For the purposes of this section, and subject to the exceptions in paragraph (B) below, yarns (single, multiple (folded) or cabled) of the following descriptions are to be treated as twine, cordage, ropes and cables: (a) of silk or waste silk, measuring more than 20 000 decitex; (b) of man-made fibres (including yarn of two or more monofilaments of Chapter 54), measuring more than 10 000 decitex; (c) of true hemp or flax: (1) polished or glazed, measuring 1 429 decitex or more; or (2) not polished or glazed, measuring more than 20 000 decitex; (d) of coir, consisting of three or more plies; (e) of other vegetable fibres, measuring more than 20 000 decitex; or (f) reinforced with metal thread. (B) Exceptions: (a) yarn of wool or other animal hair and paper yarn, other than yarn reinforced with metal thread; (b) man-made filament tow of Chapter 55 and multifilament yarn without twist or with a twist of less than five turns per metre of Chapter 54; (c) silkworm gut of heading 5006, and monofilaments of Chapter 54; (d) metallised yarn of heading 5605; yarn reinforced with metal thread is subject to paragraph (A)(f) above; and (e) chenille yarn, gimped yarn and loop wale-yarn of heading 5606. 4. (A) For the purposes of Chapters 50, 51, 52, 54 and 55, the expression put up for retail sale in relation to yarn means, subject to the exceptions in paragraph (B) below, yarn (single, multiple (folded) or cabled) put up: (a) on cards, reels, tubes or similar supports, of a weight (including support) not exceeding: (1) 85 g in the case of silk, waste silk or man-made filament yarn; or (2) 125 g in other cases; (b) in balls, hanks or skeins of a weight not exceeding: (1) 85 g in the case of man-made filament yarn of less than 3 000 decitex, silk or silk waste; (2) 125 g in the case of all other yarns of less than 2 000 decitex; or (3) 500 g in other cases; (c) in hanks or skeins comprising several smaller hanks or skeins separated by dividing threads which render them independent one of the other, each of uniform weight not exceeding: (1) 85 g in the case of silk, waste silk or man-made filament yarn; or (2) 125 g in other cases. (B) Exceptions: (a) single yarn of any textile material, except: (1) single yarn of wool or fine animal hair, unbleached; and (2) single yarn of wool or fine animal hair, bleached, dyed or printed, measuring more than 5 000 decitex; (b) multiple (folded) or cabled yarn, unbleached: (1) of silk or waste silk, however put up; or (2) of other textile material except wool or fine animal hair, in hanks or skeins; (c) multiple (folded) or cabled yarn of silk or waste silk, bleached, dyed or printed, measuring 133 decitex or less; and (d) single, multiple (folded) or cabled yarn of any textile material: (1) in cross-reeled hanks or skeins; or (2) put up on supports or in some other manner indicating its use in the textile industry (for example, on cops, twisting mill tubes, pirns, conical bobbins or spindles, or reeled in the form of cocoons for embroidery looms). 5. For the purposes of headings 5204, 5401 and 5508, the expression sewing thread means multiple (folded) or cabled yarn: (a) put up on supports (for example, reels, tubes) of a weight (including support) not exceeding 1 000 grams; (b) dressed for use as sewing thread; and (c) with a final Z twist. 6. For the purposes of this section, the expression high-tenacity yarn means yarn having a tenacity, expressed in cN/tex (centinewtons per tex), greater than the following:  single yarn of nylon or other polyamides, or of polyesters: 60 cN/tex,  multiple (folded) or cabled yarn of nylon or other polyamides, or of polyesters: 53 cN/tex,  single, multiple (folded) or cabled yarn of viscose rayon: 27 cN/tex. 7. For the purposes of this section, the expression made up means: (a) cut otherwise than into squares or rectangles; (b) produced in the finished state, ready for use (or merely needing separation by cutting dividing threads) without sewing or other working (for example, certain dusters, towels, tablecloths, scarf squares, blankets); (c) hemmed or with rolled edges, or with a knotted fringe at any of the edges, but excluding fabrics the cut edges of which have been prevented from unravelling by whipping or by other simple means; (d) cut to size and having undergone a process of drawn thread work; (e) assembled by sewing, gumming or otherwise (other than piece goods consisting of two or more lengths of identical material joined end to end and piece goods composed of two or more textiles assembled in layers, whether or not padded); (f) knitted or crocheted to shape, whether presented as separate items or in the form of a number of items in the length. 8. For the purposes of Chapters 50 to 60: (a) Chapters 50 to 55 and 60 and, except where the context otherwise requires, Chapters 56 to 59 do not apply to goods made up within the meaning of note 7 above; and (b) Chapters 50 to 55 and 60 do not apply to goods of Chapters 56 to 59. 9. The woven fabrics of Chapters 50 to 55 include fabrics consisting of layers of parallel textile yarns superimposed on each other at acute or right angles. These layers are bonded at the intersections of the yarns by an adhesive or by thermal bonding. 10. Elastic products consisting of textile materials combined with rubber threads are classified in this section. 11. For the purposes of this section, the expression impregnated includes dipped. 12. For the purposes of this section, the expression polyamides includes aramids. 13. For the purposes of this section and, where applicable, throughout the nomenclature, the expression elastomeric yarn means filament yarn, including monofilament, of synthetic textile material, other than textured yarn, which does not break on being extended to three times its original length and which returns, after being extended to twice its original length, within a period of five minutes, to a length not greater than one and a half times its original length. 14. Unless the context otherwise requires, textile garments of different headings are to be classified in their own headings, even if put up in sets for retail sale. For the purposes of this note, the expression textile garments means garments of headings 6101 to 6114 and headings 6201 to 6211. Subheading notes 1. In this section and, where applicable, throughout the nomenclature, the following expressions have the meanings hereby assigned to them: (a) Unbleached yarn: Yarn which: (1) has the natural colour of its constituent fibres and has not been bleached, dyed (whether or not in the mass) or printed; or (2) is of indeterminate colour (grey yarn), manufactured from garnetted stock. Such yarn may have been treated with a colourless dressing or fugitive dye (which disappears after simple washing with soap) and, in the case of man-made fibres, treated in the mass with delustring agents (for example, titanium dioxide). (b) Bleached yarn: Yarn which: (1) has undergone a bleaching process, is made of bleached fibres or, unless the context otherwise requires, has been dyed white (whether or not in the mass) or treated with a white dressing; (2) consists of a mixture of unbleached and bleached fibres; or (3) is multiple (folded) or cabled and consists of unbleached and bleached yarns. (c) Coloured (dyed or printed) yarn: Yarn which: (1) is dyed (whether or not in the mass) other than white or in a fugitive colour, or printed, or made from dyed or printed fibres; (2) consists of a mixture of dyed fibres of different colours or of a mixture of unbleached or bleached fibres with coloured fibres (marl or mixture yarns), or is printed in one or more colours at intervals to give the impression of dots; (3) is obtained from slivers or rovings which have been printed; or (4) is multiple (folded) or cabled and consists of unbleached or bleached yarn and coloured yarn. The above definitions also apply, mutatis mutandis, to monofilament and to strip or the like of Chapter 54. (d) Unbleached woven fabric: Woven fabric made from unbleached yarn and which has not been bleached, dyed or printed. Such fabric may have been treated with a colourless dressing or a fugitive dye. (e) Bleached woven fabric: Woven fabric which: (1) has been bleached or, unless the context otherwise requires, dyed white or treated with a white dressing, in the piece; (2) consists of bleached yarn; or (3) consists of unbleached and bleached yarn. (f) Dyed woven fabric: Woven fabric which: (1) is dyed a single uniform colour other than white (unless the context otherwise requires) or has been treated with a coloured finish other than white (unless the context otherwise requires), in the piece; or (2) consists of coloured yarn of a single uniform colour. (g) Woven fabric of yarns of different colours: Woven fabric (other than printed woven fabric) which: (1) consists of yarns of different colours or yarns of different shades of the same colour (other than the natural colour of the constituent fibres); (2) consists of unbleached or bleached yarn and coloured yarn; or (3) consists of marl or mixture yarns. (In all cases, the yarn used in selvedges and piece ends is not taken into consideration.) (h) Printed woven fabric: Woven fabric which has been printed in the piece, whether or not made from yarns of different colours. (The following are also regarded as printed woven fabrics: woven fabrics bearing designs made, for example, with a brush or spray gun, by means of transfer paper, by flocking or by the batik process.) The process of mercerization does not affect the classification of yarns or fabrics within the above categories. The definitions at (d) to (h) above apply, mutatis mutandis, to knitted or crocheted fabrics. (ij) Plain weave: A fabric construction in which each yarn of the weft passes alternately over and under successive yarns of the warp and each yarn of the warp passes alternately over and under successive yarns of the weft. 2. (A) Products of Chapters 56 to 63 containing two or more textile materials are to be regarded as consisting wholly of that textile material which would be selected under note 2 to this section for the classification of a product of Chapters 50 to 55 or of heading 5809 consisting of the same textile materials. (B) For the application of this rule: (a) where appropriate, only the part which determines the classification under interpretative rule 3 shall be taken into account; (b) in the case of textile products consisting of a ground fabric and a pile or looped surface, no account shall be taken of the ground fabric; (c) in the case of embroidery of heading 5810 and goods thereof, only the ground fabric shall be taken into account. However, embroidery without visible ground, and goods thereof, shall be classified with reference to the embroidering threads alone. CHAPTER 50 SILK CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 5001 00 00 Silkworm cocoons suitable for reeling Free  5002 00 00 Raw silk (not thrown) Free  5003 00 00 Silk waste (including cocoons unsuitable for reeling, yarn waste and garnetted stock) Free  5004 00 Silk yarn (other than yarn spun from silk waste) not put up for retail sale 5004 00 10  Unbleached, scoured or bleached 4  5004 00 90  Other 4  5005 00 Yarn spun from silk waste, not put up for retail sale 5005 00 10  Unbleached, scoured or bleached 2,9  5005 00 90  Other 2,9  5006 00 Silk yarn and yarn spun from silk waste, put up for retail sale; silkworm gut 5006 00 10  Silk yarn 5  5006 00 90  Yarn spun from noil or other silk waste; silkworm gut 2,9  5007 Woven fabrics of silk or of silk waste 5007 10 00  Fabrics of noil silk 3 m2 5007 20  Other fabrics, containing 85 % or more by weight of silk or of silk waste other than noil silk   CrÃ ªpes 5007 20 11    Unbleached, scoured or bleached 6,9 m2 5007 20 19    Other 6,9 m2   Pongee, habutai, honan, shantung, corah and similar far eastern fabrics, wholly of silk (not mixed with noil or other silk waste or with other textile materials) 5007 20 21    Plain-woven, unbleached or not further processed than scoured 5,3 m2    Other 5007 20 31     Plain-woven 7,5 m2 5007 20 39     Other 7,5 m2   Other 5007 20 41    Diaphanous fabrics (open weave) 7,2 m2    Other 5007 20 51     Unbleached, scoured or bleached 7,2 m2 5007 20 59     Dyed 7,2 m2     Of yarns of different colours 5007 20 61      Of a width exceeding 57 cm but not exceeding 75 cm 7,2 m2 5007 20 69      Other 7,2 m2 5007 20 71     Printed 7,2 m2 5007 90  Other fabrics 5007 90 10   Unbleached, scoured or bleached 6,9 m2 5007 90 30   Dyed 6,9 m2 5007 90 50   Of yarns of different colours 6,9 m2 5007 90 90   Printed 6,9 m2 CHAPTER 51 WOOL, FINE OR COARSE ANIMAL HAIR; HORSEHAIR YARN AND WOVEN FABRIC Note 1. Throughout the nomenclature: (a) wool means the natural fibre grown by sheep or lambs; (b) fine animal hair means the hair of alpaca, llama, vicuna, camel (including dromedary), yak, angora, Tibetan, Kashmir or similar goats (but not common goats), rabbit (including angora rabbit), hare, beaver, nutria or muskrat; (c) coarse animal hair means the hair of animals not mentioned above, excluding brush-making hair and bristles (heading 0502) and horsehair (heading 0511). CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 5101 Wool, not carded or combed  Greasy, including fleece-washed wool 5101 11 00   Shorn wool Free  5101 19 00   Other Free   Degreased, not carbonised 5101 21 00   Shorn wool Free  5101 29 00   Other Free  5101 30 00  Carbonised Free  5102 Fine or coarse animal hair, not carded or combed  Fine animal hair 5102 11 00   Of Kashmir (cashmere) goats Free  5102 19   Other 5102 19 10    Of angora rabbit Free  5102 19 30    Of alpaca, llama or vicuna Free  5102 19 40    Of camel (including dromedary) or yak, or of angora, Tibetan or similar goats Free  5102 19 90    Of rabbit (other than angora rabbit), hare, beaver, nutria or muskrat Free  5102 20 00  Coarse animal hair Free  5103 Waste of wool or of fine or coarse animal hair, including yarn waste but excluding garnetted stock 5103 10  Noils of wool or of fine animal hair 5103 10 10   Not carbonised Free  5103 10 90   Carbonised Free  5103 20 00  Other waste of wool or of fine animal hair Free  5103 30 00  Waste of coarse animal hair Free  5104 00 00 Garnetted stock of wool or of fine or coarse animal hair Free  5105 Wool and fine or coarse animal hair, carded or combed (including combed wool in fragments) 5105 10 00  Carded wool 2   Wool tops and other combed wool 5105 21 00   Combed wool in fragments 2  5105 29 00   Other 2   Fine animal hair, carded or combed 5105 31 00   Of Kashmir (cashmere) goats 2  5105 39 00   Other 2  5105 40 00  Coarse animal hair, carded or combed 2  5106 Yarn of carded wool, not put up for retail sale 5106 10  Containing 85 % or more by weight of wool 5106 10 10   Unbleached 3,8  5106 10 90   Other 3,8  5106 20  Containing less than 85 % by weight of wool 5106 20 10   Containing 85 % or more by weight of wool and fine animal hair 4 (78)    Other 5106 20 91    Unbleached 4  5106 20 99    Other 4  5107 Yarn of combed wool, not put up for retail sale 5107 10  Containing 85 % or more by weight of wool 5107 10 10   Unbleached 3,8  5107 10 90   Other 3,8  5107 20  Containing less than 85 % by weight of wool   Containing 85 % or more by weight of wool and fine animal hair 5107 20 10    Unbleached 4  5107 20 30    Other 4    Other    Mixed solely or mainly with synthetic staple fibres 5107 20 51     Unbleached 4  5107 20 59     Other 4     Otherwise mixed 5107 20 91     Unbleached 4  5107 20 99     Other 4  5108 Yarn of fine animal hair (carded or combed), not put up for retail sale 5108 10  Carded 5108 10 10   Unbleached 3,2  5108 10 90   Other 3,2  5108 20  Combed 5108 20 10   Unbleached 3,2  5108 20 90   Other 3,2  5109 Yarn of wool or of fine animal hair, put up for retail sale 5109 10  Containing 85 % or more by weight of wool or of fine animal hair 5109 10 10   In balls, hanks or skeins, of a weight exceeding 125 g but not exceeding 500 g 3,8  5109 10 90   Other 5  5109 90 00  Other 5  5110 00 00 Yarn of coarse animal hair or of horsehair (including gimped horsehair yarn), whether or not put up for retail sale 3,5  5111 Woven fabrics of carded wool or of carded fine animal hair  Containing 85 % or more by weight of wool or of fine animal hair 5111 11 00   Of a weight not exceeding 300 g/m2 8 m2 5111 19   Other 5111 19 10    Of a weight exceeding 300 g/m2 but not exceeding 450 g/m2 8 m2 5111 19 90    Of a weight exceeding 450 g/m2 8 m2 5111 20 00  Other, mixed mainly or solely with man-made filaments 8 m2 5111 30  Other, mixed mainly or solely with man-made staple fibres 5111 30 10   Of a weight not exceeding 300 g/m2 8 m2 5111 30 30   Of a weight exceeding 300 g/m2 but not exceeding 450 g/m2 8 m2 5111 30 90   Of a weight exceeding 450 g/m2 8 m2 5111 90  Other 5111 90 10   Containing a total of more than 10 % by weight of textile materials of Chapter 50 7,2 m2   Other 5111 90 91    Of a weight not exceeding 300 g/m2 8 m2 5111 90 93    Of a weight exceeding 300 g/m2 but not exceeding 450 g/m2 8 m2 5111 90 99    Of a weight exceeding 450 g/m2 8 m2 5112 Woven fabrics of combed wool or of combed fine animal hair  Containing 85 % or more by weight of wool or of fine animal hair 5112 11 00   Of a weight not exceeding 200 g/m2 8 m2 5112 19   Other 5112 19 10    Of a weight exceeding 200 g/m2 but not exceeding 375 g/m2 8 m2 5112 19 90    Of a weight exceeding 375 g/m2 8 m2 5112 20 00  Other, mixed mainly or solely with man-made filaments 8 m2 5112 30  Other, mixed mainly or solely with man-made staple fibres 5112 30 10   Of a weight not exceeding 200 g/m2 8 m2 5112 30 30   Of a weight exceeding 200 g/m2 but not exceeding 375 g/m2 8 m2 5112 30 90   Of a weight exceeding 375 g/m2 8 m2 5112 90  Other 5112 90 10   Containing a total of more than 10 % by weight of textile materials of Chapter 50 7,2 m2   Other 5112 90 91    Of a weight not exceeding 200 g/m2 8 m2 5112 90 93    Of a weight exceeding 200 g/m2 but not exceeding 375 g/m2 8 m2 5112 90 99    Of a weight exceeding 375 g/m2 8 m2 5113 00 00 Woven fabrics of coarse animal hair or of horsehair 5,3 m2 CHAPTER 52 COTTON Subheading note 1. For the purposes of subheadings 5209 42 and 5211 42, the expression denim means fabrics of yarns of different colours, of 3-thread or 4-thread twill, including broken twill, warp faced, the warp yarns of which are of one and the same colour and the weft yarns of which are unbleached, bleached, dyed grey or coloured a lighter shade of the colour of the warp yarns. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 5201 00 Cotton, not carded or combed 5201 00 10  Rendered absorbent or bleached Free  5201 00 90  Other Free  5202 Cotton waste (including yarn waste and garnetted stock) 5202 10 00  Yarn waste (including thread waste) Free   Other 5202 91 00   Garnetted stock Free  5202 99 00   Other Free  5203 00 00 Cotton, carded or combed Free  5204 Cotton sewing thread, whether or not put up for retail sale  Not put up for retail sale 5204 11 00   Containing 85 % or more by weight of cotton 4  5204 19 00   Other 4  5204 20 00  Put up for retail sale 5  5205 Cotton yarn (other than sewing thread), containing 85 % or more by weight of cotton, not put up for retail sale  Single yarn, of uncombed fibres 5205 11 00   Measuring 714,29 decitex or more (not exceeding 14 metric number) 4  5205 12 00   Measuring less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number) 4  5205 13 00   Measuring less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number) 4  5205 14 00   Measuring less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number) 4  5205 15   Measuring less than 125 decitex (exceeding 80 metric number) 5205 15 10    Measuring less than 125 decitex but not less than 83,33 decitex (exceeding 80 metric number but not exceeding 120 metric number) 4,4  5205 15 90    Measuring less than 83,33 decitex (exceeding 120 metric number) 4   Single yarn, of combed fibres 5205 21 00   Measuring 714,29 decitex or more (not exceeding 14 metric number) 4  5205 22 00   Measuring less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number) 4  5205 23 00   Measuring less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number) 4  5205 24 00   Measuring less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number) 4  5205 26 00   Measuring less than 125 decitex but not less than 106,38 decitex (exceeding 80 metric number but not exceeding 94 metric number) 4  5205 27 00   Measuring less than 106,38 decitex but not less than 83,33 decitex (exceeding 94 metric number but not exceeding 120 metric number) 4  5205 28 00   Measuring less than 83,33 decitex (exceeding 120 metric number) 4   Multiple (folded) or cabled yarn, of uncombed fibres 5205 31 00   Measuring per single yarn 714,29 decitex or more (not exceeding 14 metric number per single yarn) 4  5205 32 00   Measuring per single yarn less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number per single yarn) 4  5205 33 00   Measuring per single yarn less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number per single yarn) 4  5205 34 00   Measuring per single yarn less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number per single yarn) 4  5205 35 00   Measuring per single yarn less than 125 decitex (exceeding 80 metric number per single yarn) 4   Multiple (folded) or cabled yarn, of combed fibres 5205 41 00   Measuring per single yarn 714,29 decitex or more (not exceeding 14 metric number per single yarn) 4  5205 42 00   Measuring per single yarn less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number per single yarn) 4  5205 43 00   Measuring per single yarn less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number per single yarn) 4  5205 44 00   Measuring per single yarn less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number per single yarn) 4  5205 46 00   Measuring per single yarn less than 125 decitex but not less than 106,38 decitex (exceeding 80 metric number but not exceeding 94 metric number per single yarn) 4  5205 47 00   Measuring per single yarn less than 106,38 decitex but not less than 83,33 decitex (exceeding 94 metric number but not exceeding 120 metric number per single yarn) 4  5205 48 00   Measuring per single yarn less than 83,33 decitex (exceeding 120 metric number per single yarn) 4  5206 Cotton yarn (other than sewing thread), containing less than 85 % by weight of cotton, not put up for retail sale  Single yarn, of uncombed fibres 5206 11 00   Measuring 714,29 decitex or more (not exceeding 14 metric number) 4  5206 12 00   Measuring less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number) 4  5206 13 00   Measuring less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number) 4  5206 14 00   Measuring less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number) 4  5206 15 00   Measuring less than 125 decitex (exceeding 80 metric number) 4   Single yarn, of combed fibres 5206 21 00   Measuring 714,29 decitex or more (not exceeding 14 metric number) 4  5206 22 00   Measuring less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number) 4  5206 23 00   Measuring less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number) 4  5206 24 00   Measuring less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number) 4  5206 25 00   Measuring less than 125 decitex (exceeding 80 metric number) 4   Multiple (folded) or cabled yarn, of uncombed fibres 5206 31 00   Measuring per single yarn 714,29 decitex or more (not exceeding 14 metric number per single yarn) 4  5206 32 00   Measuring per single yarn less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number per single yarn) 4  5206 33 00   Measuring per single yarn less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number per single yarn) 4  5206 34 00   Measuring per single yarn less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number per single yarn) 4  5206 35 00   Measuring per single yarn less than 125 decitex (exceeding 80 metric number per single yarn) 4   Multiple (folded) or cabled yarn, of combed fibres 5206 41 00   Measuring per single yarn 714,29 decitex or more (not exceeding 14 metric number per single yarn) 4  5206 42 00   Measuring per single yarn less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number per single yarn) 4  5206 43 00   Measuring per single yarn less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number per single yarn) 4  5206 44 00   Measuring per single yarn less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number per single yarn) 4  5206 45 00   Measuring per single yarn less than 125 decitex (exceeding 80 metric number per single yarn) 4  5207 Cotton yarn (other than sewing thread) put up for retail sale 5207 10 00  Containing 85 % or more by weight of cotton 5  5207 90 00  Other 5  5208 Woven fabrics of cotton, containing 85 % or more by weight of cotton, weighing not more than 200 g/m2  Unbleached 5208 11   Plain weave, weighing not more than 100 g/m2 5208 11 10    Fabrics for the manufacture of bandages, dressings and medical gauzes 8 m2 5208 11 90    Other 8 m2 5208 12   Plain weave, weighing more than 100 g/m2    Plain weave, weighing more than 100 g/m2 but not more than 130 g/m2 and of a width 5208 12 16     Not exceeding 165 cm 8 m2 5208 12 19     Exceeding 165 cm 8 m2    Plain weave, weighing more than 130 g/m2 and of a width 5208 12 96     Not exceeding 165 cm 8 m2 5208 12 99     Exceeding 165 cm 8 m2 5208 13 00   3-thread or 4-thread twill, including cross twill 8 m2 5208 19 00   Other fabrics 8 m2  Bleached 5208 21   Plain weave, weighing not more than 100 g/m2 5208 21 10    Fabrics for the manufacture of bandages, dressings and medical gauzes 8 m2 5208 21 90    Other 8 m2 5208 22   Plain weave, weighing more than 100 g/m2    Plain weave, weighing more than 100 g/m2 but not more than 130 g/m2 and of a width 5208 22 16     Not exceeding 165 cm 8 m2 5208 22 19     Exceeding 165 cm 8 m2    Plain weave, weighing more than 130 g/m2 and of a width 5208 22 96     Not exceeding 165 cm 8 m2 5208 22 99     Exceeding 165 cm 8 m2 5208 23 00   3-thread or 4-thread twill, including cross twill 8 m2 5208 29 00   Other fabrics 8 m2  Dyed 5208 31 00   Plain weave, weighing not more than 100 g/m2 8 m2 5208 32   Plain weave, weighing more than 100 g/m2    Plain weave, weighing more than 100 g/m2 but not more than 130 g/m2 and of a width 5208 32 16     Not exceeding 165 cm 8 m2 5208 32 19     Exceeding 165 cm 8 m2    Plain weave, weighing more than 130 g/m2 and of a width 5208 32 96     Not exceeding 165 cm 8 m2 5208 32 99     Exceeding 165 cm 8 m2 5208 33 00   3-thread or 4-thread twill, including cross twill 8 m2 5208 39 00   Other fabrics 8 m2  Of yarns of different colours 5208 41 00   Plain weave, weighing not more than 100 g/m2 8 m2 5208 42 00   Plain weave, weighing more than 100 g/m2 8 m2 5208 43 00   3-thread or 4-thread twill, including cross twill 8 m2 5208 49 00   Other fabrics 8 m2  Printed 5208 51 00   Plain weave, weighing not more than 100 g/m2 8 m2 5208 52 00   Plain weave, weighing more than 100 g/m2 8 m2 5208 59   Other fabrics 5208 59 10    3-thread or 4-thread twill, including cross twill 8 m2 5208 59 90    Other 8 m2 5209 Woven fabrics of cotton, containing 85 % or more by weight of cotton, weighing more than 200 g/m2  Unbleached 5209 11 00   Plain weave 8 m2 5209 12 00   3-thread or 4-thread twill, including cross twill 8 m2 5209 19 00   Other fabrics 8 m2  Bleached 5209 21 00   Plain weave 8 m2 5209 22 00   3-thread or 4-thread twill, including cross twill 8 m2 5209 29 00   Other fabrics 8 m2  Dyed 5209 31 00   Plain weave 8 m2 5209 32 00   3-thread or 4-thread twill, including cross twill 8 m2 5209 39 00   Other fabrics 8 m2  Of yarns of different colours 5209 41 00   Plain weave 8 m2 5209 42 00   Denim 8 m2 5209 43 00   Other fabrics of 3-thread or 4-thread twill, including cross twill 8 m2 5209 49 00   Other fabrics 8 m2  Printed 5209 51 00   Plain weave 8 m2 5209 52 00   3-thread or 4-thread twill, including cross twill 8 m2 5209 59 00   Other fabrics 8 m2 5210 Woven fabrics of cotton, containing less than 85 % by weight of cotton, mixed mainly or solely with man-made fibres, weighing not more than 200 g/m2  Unbleached 5210 11 00   Plain weave 8 m2 5210 19 00   Other fabrics 8 m2  Bleached 5210 21 00   Plain weave 8 m2 5210 29 00   Other fabrics 8 m2  Dyed 5210 31 00   Plain weave 8 m2 5210 32 00   3-thread or 4-thread twill, including cross twill 8 m2 5210 39 00   Other fabrics 8 m2  Of yarns of different colours 5210 41 00   Plain weave 8 m2 5210 49 00   Other fabrics 8 m2  Printed 5210 51 00   Plain weave 8 m2 5210 59 00   Other fabrics 8 m2 5211 Woven fabrics of cotton, containing less than 85 % by weight of cotton, mixed mainly or solely with man-made fibres, weighing more than 200 g/m2  Unbleached 5211 11 00   Plain weave 8 m2 5211 12 00   3-thread or 4-thread twill, including cross twill 8 m2 5211 19 00   Other fabrics 8 m2 5211 20 00  Bleached 8 m2  Dyed 5211 31 00   Plain weave 8 m2 5211 32 00   3-thread or 4-thread twill, including cross twill 8 m2 5211 39 00   Other fabrics 8 m2  Of yarns of different colours 5211 41 00   Plain weave 8 m2 5211 42 00   Denim 8 m2 5211 43 00   Other fabrics of 3-thread or 4-thread twill, including cross twill 8 m2 5211 49   Other fabrics 5211 49 10    Jacquard fabrics 8 m2 5211 49 90    Other 8 m2  Printed 5211 51 00   Plain weave 8 m2 5211 52 00   3-thread or 4-thread twill, including cross twill 8 m2 5211 59 00   Other fabrics 8 m2 5212 Other woven fabrics of cotton  Weighing not more than 200 g/m2 5212 11   Unbleached 5212 11 10    Mixed mainly or solely with flax 8 m2 5212 11 90    Otherwise mixed 8 m2 5212 12   Bleached 5212 12 10    Mixed mainly or solely with flax 8 m2 5212 12 90    Otherwise mixed 8 m2 5212 13   Dyed 5212 13 10    Mixed mainly or solely with flax 8 m2 5212 13 90    Otherwise mixed 8 m2 5212 14   Of yarns of different colours 5212 14 10    Mixed mainly or solely with flax 8 m2 5212 14 90    Otherwise mixed 8 m2 5212 15   Printed 5212 15 10    Mixed mainly or solely with flax 8 m2 5212 15 90    Otherwise mixed 8 m2  Weighing more than 200 g/m2 5212 21   Unbleached 5212 21 10    Mixed mainly or solely with flax 8 m2 5212 21 90    Otherwise mixed 8 m2 5212 22   Bleached 5212 22 10    Mixed mainly or solely with flax 8 m2 5212 22 90    Otherwise mixed 8 m2 5212 23   Dyed 5212 23 10    Mixed mainly or solely with flax 8 m2 5212 23 90    Otherwise mixed 8 m2 5212 24   Of yarns of different colours 5212 24 10    Mixed mainly or solely with flax 8 m2 5212 24 90    Otherwise mixed 8 m2 5212 25   Printed 5212 25 10    Mixed mainly or solely with flax 8 m2 5212 25 90    Otherwise mixed 8 m2 CHAPTER 53 OTHER VEGETABLE TEXTILE FIBRES; PAPER YARN AND WOVEN FABRICS OF PAPER YARN Additional note 1. (A) For the purposes of subheadings 5306 10 90, 5306 20 90 and 5308 20 90, the expression put up for retail sale in relation to yarn (single, multiple or cabled) means, subject to the exceptions in paragraph (B) below, yarn put up: (a) in balls or on cards, reels, tubes or similar supports, of a weight (including support) not exceeding 200 grams; (b) in hanks or skeins of a weight not exceeding 125 grams; (c) in hanks or skeins comprising several smaller hanks or skeins separated by dividing threads which render them independent one of the other, each of uniform weight not exceeding 125 grams. (B) Exceptions: (a) multiple or cabled yarn, unbleached, in hanks or skeins; (b) multiple or cabled yarn, put up: (1) in cross-reeled hanks or skeins; or (2) put up on supports or in some other manner indicating its use in the textile industry (for example, on cops, twisting mill tubes, pirns, conical bobbins or spindles, or reeled in the form of cocoons for embroidery looms). CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 5301 Flax, raw or processed but not spun; flax tow and waste (including yarn waste and garnetted stock) 5301 10 00  Flax, raw or retted Free   Flax, broken, scutched, hackled or otherwise processed, but not spun 5301 21 00   Broken or scutched Free  5301 29 00   Other Free  5301 30 00  Flax tow and waste Free  5302 True hemp (Cannabis sativa L.), raw or processed but not spun; tow and waste of true hemp (including yarn waste and garnetted stock) 5302 10 00  True hemp, raw or retted Free  5302 90 00  Other Free  5303 Jute and other textile bast fibres (excluding flax, true hemp and ramie), raw or processed but not spun; tow and waste of these fibres (including yarn waste and garnetted stock) 5303 10 00  Jute and other textile bast fibres, raw or retted Free  5303 90 00  Other Free  5304 5305 00 00 Coconut, abaca (Manila hemp or Musa textilis Nee), ramie and other vegetable textile fibres, not elsewhere specified or included, raw or processed but not spun; tow, noils and waste of these fibres (including yarn waste and garnetted stock) Free  5306 Flax yarn 5306 10  Single   Not put up for retail sale 5306 10 10    Measuring 833,3 decitex or more (not exceeding 12 metric number) 4 (10)  5306 10 30    Measuring less than 833,3 decitex but not less than 277,8 decitex (exceeding 12 metric number but not exceeding 36 metric number) 4 (10)  5306 10 50    Measuring less than 277,8 decitex (exceeding 36 metric number) 3,8  5306 10 90   Put up for retail sale 5  5306 20  Multiple (folded) or cabled 5306 20 10   Not put up for retail sale 4  5306 20 90   Put up for retail sale 5  5307 Yarn of jute or of other textile bast fibres of heading 5303 5307 10 00  Single Free  5307 20 00  Multiple (folded) or cabled Free  5308 Yarn of other vegetable textile fibres; paper yarn 5308 10 00  Coir yarn Free  5308 20  True hemp yarn 5308 20 10   Not put up for retail sale 3  5308 20 90   Put up for retail sale 4,9  5308 90  Other   Ramie yarn 5308 90 12    Measuring 277,8 decitex or more (not exceeding 36 metric number) 4  5308 90 19    Measuring less than 277,8 decitex (exceeding 36 metric number) 3,8  5308 90 50   Paper yarn 4  5308 90 90   Other 3,8  5309 Woven fabrics of flax  Containing 85 % or more by weight of flax 5309 11   Unbleached or bleached 5309 11 10    Unbleached 8 m2 5309 11 90    Bleached 8 m2 5309 19 00   Other 8 m2  Containing less than 85 % by weight of flax 5309 21 00   Unbleached or bleached 8 m2 5309 29 00   Other 8 m2 5310 Woven fabrics of jute or of other textile bast fibres of heading 5303 5310 10  Unbleached 5310 10 10   Of a width not exceeding 150 cm 4 m2 5310 10 90   Of a width exceeding 150 cm 4 m2 5310 90 00  Other 4 m2 5311 00 Woven fabrics of other vegetable textile fibres; woven fabrics of paper yarn 5311 00 10  Of ramie 8 m2 5311 00 90  Other 5,8 m2 CHAPTER 54 MAN-MADE FILAMENTS; STRIP AND THE LIKE OF MAN-MADE TEXTILE MATERIALS Notes 1. Throughout the nomenclature, the term man-made fibres means staple fibres and filaments of organic polymers produced by manufacturing processes, either: (a) by polymerisation of organic monomers to produce polymers such as polyamides, polyesters, polyolefins or polyurethanes, or by chemical modification of polymers produced by this process (for example, poly(vinyl alcohol) prepared by the hydrolysis of poly(vinyl acetate)); or (b) by dissolution or chemical treatment of natural organic polymers (for example, cellulose) to produce polymers such as cuprammonium rayon (cupro) or viscose rayon, or by chemical modification of natural organic polymers (for example, cellulose, casein and other proteins, or alginic acid), to produce polymers such as cellulose acetate or alginates. The terms synthetic and artificial, used in relation to fibres, mean: synthetic: fibres as defined at (a); artificial: fibres as defined at (b). Strip and the like of heading 5404 or 5405 are not considered to be man-made fibres. The terms man-made, synthetic and artificial shall have the same meanings when used in relation to textile materials. 2. Headings 5402 and 5403 do not apply to synthetic or artificial filament tow of Chapter 55. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 5401 Sewing thread of man-made filaments, whether or not put up for retail sale 5401 10  Of synthetic filaments   Not put up for retail sale    Core yarn 5401 10 12     Polyester filament surrounded by cotton fibres 4  5401 10 14     Other 4     Other 5401 10 16     Textured yarn 4  5401 10 18     Other 4  5401 10 90   Put up for retail sale 5  5401 20  Of artificial filaments 5401 20 10   Not put up for retail sale 4  5401 20 90   Put up for retail sale 5  5402 Synthetic filament yarn (other than sewing thread), not put up for retail sale, including synthetic monofilament of less than 67 decitex  High-tenacity yarn of nylon or other polyamides 5402 11 00   Of aramids 4  5402 19 00   Other 4  5402 20 00  High-tenacity yarn of polyesters 4   Textured yarn 5402 31 00   Of nylon or other polyamides, measuring per single yarn not more than 50 tex 4  5402 32 00   Of nylon or other polyamides, measuring per single yarn more than 50 tex 4  5402 33 00   Of polyesters 4  5402 34 00   Of polypropylene 4  5402 39 00   Other 4   Other yarn, single, untwisted or with a twist not exceeding 50 turns per metre 5402 44 00   Elastomeric 4  5402 45 00   Other, of nylon or other polyamides 4  5402 46 00   Other, of polyesters, partially oriented 4  5402 47 00   Other, of polyesters 4  5402 48 00   Other, of polypropylene 4  5402 49 00   Other 4   Other yarn, single, with a twist exceeding 50 turns per metre 5402 51 00   Of nylon or other polyamides 4  5402 52 00   Of polyesters 4  5402 59   Other 5402 59 10    Of polypropylene 4  5402 59 90    Other 4   Other yarn, multiple (folded) or cabled 5402 61 00   Of nylon or other polyamides 4  5402 62 00   Of polyesters 4  5402 69   Other 5402 69 10    Of polypropylene 4  5402 69 90    Other 4  5403 Artificial filament yarn (other than sewing thread), not put up for retail sale, including artificial monofilament of less than 67 decitex 5403 10 00  High-tenacity yarn of viscose rayon 4   Other yarn, single 5403 31 00   Of viscose rayon, untwisted or with a twist not exceeding 120 turns per metre 4  5403 32 00   Of viscose rayon, with a twist exceeding 120 turns per metre 4  5403 33 00   Of cellulose acetate 4  5403 39 00   Other 4   Other yarn, multiple (folded) or cabled 5403 41 00   Of viscose rayon 4  5403 42 00   Of cellulose acetate 4  5403 49 00   Other 4  5404 Synthetic monofilament of 67 decitex or more and of which no cross-sectional dimension exceeds 1 mm; strip and the like (for example, artificial straw), of synthetic textile materials, of an apparent width not exceeding 5 mm  Monofilament 5404 11 00   Elastomeric 4  5404 12 00   Other, of polypropylene 4  5404 19 00   Other 4  5404 90  Other 5404 90 10   Of polypropylene 4  5404 90 90   Other 4  5405 00 00 Artificial monofilament of 67 decitex or more and of which no cross-sectional dimension exceeds 1 mm; strip and the like (for example, artificial straw), of artificial textile materials, of an apparent width not exceeding 5 mm 3,8  5406 00 00 Man-made filament yarn (other than sewing thread), put up for retail sale 5  5407 Woven fabrics of synthetic filament yarn, including woven fabrics obtained from materials of heading 5404 5407 10 00  Woven fabrics obtained from high-tenacity yarn of nylon or other polyamides or of polyesters 8 m2 5407 20  Woven fabrics obtained from strip or the like   Of polyethylene or polypropylene, of a width of 5407 20 11    Less than 3 m 8 m2 5407 20 19    3 m or more 8 m2 5407 20 90   Other 8 m2 5407 30 00  Fabrics specified in note 9 to Section XI 8 m2  Other woven fabrics, containing 85 % or more by weight of filaments of nylon or other polyamides 5407 41 00   Unbleached or bleached 8 m2 5407 42 00   Dyed 8 m2 5407 43 00   Of yarns of different colours 8 m2 5407 44 00   Printed 8 m2  Other woven fabrics, containing 85 % or more by weight of textured polyester filaments 5407 51 00   Unbleached or bleached 8 m2 5407 52 00   Dyed 8 m2 5407 53 00   Of yarns of different colours 8 m2 5407 54 00   Printed 8 m2  Other woven fabrics, containing 85 % or more by weight of polyester filaments 5407 61   Containing 85 % or more by weight of non-textured polyester filaments 5407 61 10    Unbleached or bleached 8 m2 5407 61 30    Dyed 8 m2 5407 61 50    Of yarns of different colours 8 m2 5407 61 90    Printed 8 m2 5407 69   Other 5407 69 10    Unbleached or bleached 8 m2 5407 69 90    Other 8 m2  Other woven fabrics, containing 85 % or more by weight of synthetic filaments 5407 71 00   Unbleached or bleached 8 m2 5407 72 00   Dyed 8 m2 5407 73 00   Of yarns of different colours 8 m2 5407 74 00   Printed 8 m2  Other woven fabrics, containing less than 85 % by weight of synthetic filaments, mixed mainly or solely with cotton 5407 81 00   Unbleached or bleached 8 m2 5407 82 00   Dyed 8 m2 5407 83 00   Of yarns of different colours 8 m2 5407 84 00   Printed 8 m2  Other woven fabrics 5407 91 00   Unbleached or bleached 8 m2 5407 92 00   Dyed 8 m2 5407 93 00   Of yarns of different colours 8 m2 5407 94 00   Printed 8 m2 5408 Woven fabrics of artificial filament yarn, including woven fabrics obtained from materials of heading 5405 5408 10 00  Woven fabrics obtained from high-tenacity yarn of viscose rayon 8 m2  Other woven fabrics, containing 85 % or more by weight of artificial filament or strip or the like 5408 21 00   Unbleached or bleached 8 m2 5408 22   Dyed 5408 22 10    Of a width exceeding 135 cm but not exceeding 155 cm, plain weave, twill weave, cross twill weave or satin weave 8 m2 5408 22 90    Other 8 m2 5408 23 00   Of yarns of different colours 8 m2 5408 24 00   Printed 8 m2  Other woven fabrics 5408 31 00   Unbleached or bleached 8 m2 5408 32 00   Dyed 8 m2 5408 33 00   Of yarns of different colours 8 m2 5408 34 00   Printed 8 m2 CHAPTER 55 MAN-MADE STAPLE FIBRES Note 1. Headings 5501 and 5502 apply only to man-made filament tow, consisting of parallel filaments of a uniform length equal to the length of the tow, meeting the following specifications: (a) length of tow exceeding 2 m; (b) twist less than five turns per metre; (c) measuring per filament less than 67 decitex; (d) synthetic filament tow only: the tow must be drawn, that is to say, be incapable of being stretched by more than 100 % of its length; (e) total measurement of tow more than 20 000 decitex. Tow of a length not exceeding 2 m is to be classified in heading 5503 or 5504. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 5501 Synthetic filament tow 5501 10 00  Of nylon or other polyamides 4  5501 20 00  Of polyesters 4  5501 30 00  Acrylic or modacrylic 4  5501 40 00  Of polypropylene 4  5501 90 00  Other 4  5502 00 Artificial filament tow 5502 00 10  Of viscose rayon 4  5502 00 40  Of acetate 4  5502 00 80  Other 4  5503 Synthetic staple fibres, not carded, combed or otherwise processed for spinning  Of nylon or other polyamides 5503 11 00   Of aramids 4  5503 19 00   Other 4  5503 20 00  Of polyesters 4  5503 30 00  Acrylic or modacrylic 4  5503 40 00  Of polypropylene 4  5503 90 00  Other 4  5504 Artificial staple fibres, not carded, combed or otherwise processed for spinning 5504 10 00  Of viscose rayon 4  5504 90 00  Other 4  5505 Waste (including noils, yarn waste and garnetted stock) of man-made fibres 5505 10  Of synthetic fibres 5505 10 10   Of nylon or other polyamides 4  5505 10 30   Of polyesters 4  5505 10 50   Acrylic or modacrylic 4  5505 10 70   Of polypropylene 4  5505 10 90   Other 4  5505 20 00  Of artificial fibres 4  5506 Synthetic staple fibres, carded, combed or otherwise processed for spinning 5506 10 00  Of nylon or other polyamides 4  5506 20 00  Of polyesters 4  5506 30 00  Acrylic or modacrylic 4  5506 90 00  Other 4  5507 00 00 Artificial staple fibres, carded, combed or otherwise processed for spinning 4  5508 Sewing thread of man-made staple fibres, whether or not put up for retail sale 5508 10  Of synthetic staple fibres 5508 10 10   Not put up for retail sale 4  5508 10 90   Put up for retail sale 5  5508 20  Of artificial staple fibres 5508 20 10   Not put up for retail sale 4  5508 20 90   Put up for retail sale 5  5509 Yarn (other than sewing thread) of synthetic staple fibres, not put up for retail sale  Containing 85 % or more by weight of staple fibres of nylon or other polyamides 5509 11 00   Single yarn 4  5509 12 00   Multiple (folded) or cabled yarn 4   Containing 85 % or more by weight of polyester staple fibres 5509 21 00   Single yarn 4  5509 22 00   Multiple (folded) or cabled yarn 4   Containing 85 % or more by weight of acrylic or modacrylic staple fibres 5509 31 00   Single yarn 4  5509 32 00   Multiple (folded) or cabled yarn 4   Other yarn, containing 85 % or more by weight of synthetic staple fibres 5509 41 00   Single yarn 4  5509 42 00   Multiple (folded) or cabled yarn 4   Other yarn, of polyester staple fibres 5509 51 00   Mixed mainly or solely with artificial staple fibres 4  5509 52 00   Mixed mainly or solely with wool or fine animal hair 4  5509 53 00   Mixed mainly or solely with cotton 4  5509 59 00   Other 4   Other yarn, of acrylic or modacrylic staple fibres 5509 61 00   Mixed mainly or solely with wool or fine animal hair 4  5509 62 00   Mixed mainly or solely with cotton 4  5509 69 00   Other 4   Other yarn 5509 91 00   Mixed mainly or solely with wool or fine animal hair 4  5509 92 00   Mixed mainly or solely with cotton 4  5509 99 00   Other 4  5510 Yarn (other than sewing thread) of artificial staple fibres, not put up for retail sale  Containing 85 % or more by weight of artificial staple fibres 5510 11 00   Single yarn 4  5510 12 00   Multiple (folded) or cabled yarn 4  5510 20 00  Other yarn, mixed mainly or solely with wool or fine animal hair 4  5510 30 00  Other yarn, mixed mainly or solely with cotton 4  5510 90 00  Other yarn 4  5511 Yarn (other than sewing thread) of man-made staple fibres, put up for retail sale 5511 10 00  Of synthetic staple fibres, containing 85 % or more by weight of such fibres 5  5511 20 00  Of synthetic staple fibres, containing less than 85 % by weight of such fibres 5  5511 30 00  Of artificial staple fibres 5  5512 Woven fabrics of synthetic staple fibres, containing 85 % or more by weight of synthetic staple fibres  Containing 85 % or more by weight of polyester staple fibres 5512 11 00   Unbleached or bleached 8 m2 5512 19   Other 5512 19 10    Printed 8 m2 5512 19 90    Other 8 m2  Containing 85 % or more by weight of acrylic or modacrylic staple fibres 5512 21 00   Unbleached or bleached 8 m2 5512 29   Other 5512 29 10    Printed 8 m2 5512 29 90    Other 8 m2  Other 5512 91 00   Unbleached or bleached 8 m2 5512 99   Other 5512 99 10    Printed 8 m2 5512 99 90    Other 8 m2 5513 Woven fabrics of synthetic staple fibres, containing less than 85 % by weight of such fibres, mixed mainly or solely with cotton, of a weight not exceeding 170 g/m2  Unbleached or bleached 5513 11   Of polyester staple fibres, plain weave 5513 11 20    Of a width of 165 cm or less 8 m2 5513 11 90    Of a width of more than 165 cm 8 m2 5513 12 00   3-thread or 4-thread twill, including cross twill, of polyester staple fibres 8 m2 5513 13 00   Other woven fabrics of polyester staple fibres 8 m2 5513 19 00   Other woven fabrics 8 m2  Dyed 5513 21 00   Of polyester staple fibres, plain weave 8 m2 5513 23   Other woven fabrics of polyester staple fibres 5513 23 10    3-thread or 4-thread twill, including cross twill 8 m2 5513 23 90    Other 8 m2 5513 29 00   Other woven fabrics 8 m2  Of yarns of different colours 5513 31 00   Of polyester staple fibres, plain weave 8 m2 5513 39 00   Other woven fabrics 8 m2  Printed 5513 41 00   Of polyester staple fibres, plain weave 8 m2 5513 49 00   Other woven fabrics 8 m2 5514 Woven fabrics of synthetic staple fibres, containing less than 85 % by weight of such fibres, mixed mainly or solely with cotton, of a weight exceeding 170 g/m2  Unbleached or bleached 5514 11 00   Of polyester staple fibres, plain weave 8 m2 5514 12 00   3-thread or 4-thread twill, including cross twill, of polyester staple fibres 8 m2 5514 19   Other woven fabrics 5514 19 10    Of polyester staple fibres 8 m2 5514 19 90    Other 8 m2  Dyed 5514 21 00   Of polyester staple fibres, plain weave 8 m2 5514 22 00   3-thread or 4-thread twill, including cross twill, of polyester staple fibres 8 m2 5514 23 00   Other woven fabrics of polyester staple fibres 8 m2 5514 29 00   Other woven fabrics 8 m2 5514 30  Of yarns of different colours 5514 30 10   Of polyester staple fibres, plain weave 8 m2 5514 30 30   3-thread or 4-thread twill, including cross twill, of polyester staple fibres 8 m2 5514 30 50   Other woven fabrics of polyester staple fibres 8 m2 5514 30 90   Other woven fabrics 8 m2  Printed 5514 41 00   Of polyester staple fibres, plain weave 8 m2 5514 42 00   3-thread or 4-thread twill, including cross twill, of polyester staple fibres 8 m2 5514 43 00   Other woven fabrics of polyester staple fibres 8 m2 5514 49 00   Other woven fabrics 8 m2 5515 Other woven fabrics of synthetic staple fibres  Of polyester staple fibres 5515 11   Mixed mainly or solely with viscose rayon staple fibres 5515 11 10    Unbleached or bleached 8 m2 5515 11 30    Printed 8 m2 5515 11 90    Other 8 m2 5515 12   Mixed mainly or solely with man-made filaments 5515 12 10    Unbleached or bleached 8 m2 5515 12 30    Printed 8 m2 5515 12 90    Other 8 m2 5515 13   Mixed mainly or solely with wool or fine animal hair    Mixed mainly or solely with carded wool or fine animal hair (woollen) 5515 13 11     Unbleached or bleached 8 m2 5515 13 19     Other 8 m2    Mixed mainly or solely with combed wool or fine animal hair (worsted) 5515 13 91     Unbleached or bleached 8 m2 5515 13 99     Other 8 m2 5515 19   Other 5515 19 10    Unbleached or bleached 8 m2 5515 19 30    Printed 8 m2 5515 19 90    Other 8 m2  Of acrylic or modacrylic staple fibres 5515 21   Mixed mainly or solely with man-made filaments 5515 21 10    Unbleached or bleached 8 m2 5515 21 30    Printed 8 m2 5515 21 90    Other 8 m2 5515 22   Mixed mainly or solely with wool or fine animal hair    Mixed mainly or solely with carded wool or fine animal hair (woollen) 5515 22 11     Unbleached or bleached 8 m2 5515 22 19     Other 8 m2    Mixed mainly or solely with combed wool or fine animal hair (worsted) 5515 22 91     Unbleached or bleached 8 m2 5515 22 99     Other 8 m2 5515 29 00   Other 8 m2  Other woven fabrics 5515 91   Mixed mainly or solely with man-made filaments 5515 91 10    Unbleached or bleached 8 m2 5515 91 30    Printed 8 m2 5515 91 90    Other 8 m2 5515 99   Other 5515 99 20    Unbleached or bleached 8 m2 5515 99 40    Printed 8 m2 5515 99 80    Other 8 m2 5516 Woven fabrics of artificial staple fibres  Containing 85 % or more by weight of artificial staple fibres 5516 11 00   Unbleached or bleached 8 m2 5516 12 00   Dyed 8 m2 5516 13 00   Of yarns of different colours 8 m2 5516 14 00   Printed 8 m2  Containing less than 85 % by weight of artificial staple fibres, mixed mainly or solely with man-made filaments 5516 21 00   Unbleached or bleached 8 m2 5516 22 00   Dyed 8 m2 5516 23   Of yarns of different colours 5516 23 10    Jacquard fabrics of a width of 140 cm or more (mattress tickings) 8 m2 5516 23 90    Other 8 m2 5516 24 00   Printed 8 m2  Containing less than 85 % by weight of artificial staple fibres, mixed mainly or solely with wool or fine animal hair 5516 31 00   Unbleached or bleached 8 m2 5516 32 00   Dyed 8 m2 5516 33 00   Of yarns of different colours 8 m2 5516 34 00   Printed 8 m2  Containing less than 85 % by weight of artificial staple fibres, mixed mainly or solely with cotton 5516 41 00   Unbleached or bleached 8 m2 5516 42 00   Dyed 8 m2 5516 43 00   Of yarns of different colours 8 m2 5516 44 00   Printed 8 m2  Other 5516 91 00   Unbleached or bleached 8 m2 5516 92 00   Dyed 8 m2 5516 93 00   Of yarns of different colours 8 m2 5516 94 00   Printed 8 m2 CHAPTER 56 WADDING, FELT AND NONWOVENS; SPECIAL YARNS; TWINE, CORDAGE, ROPES AND CABLES AND ARTICLES THEREOF Notes 1. This chapter does not cover: (a) wadding, felt or nonwovens, impregnated, coated or covered with substances or preparations (for example, perfumes or cosmetics of Chapter 33, soaps or detergents of heading 3401, polishes, creams or similar preparations of heading 3405, fabric softeners of heading 3809), where the textile material is present merely as a carrying medium; (b) textile products of heading 5811; (c) natural or artificial abrasive powder or grain, on a backing of felt or nonwovens (heading 6805); (d) agglomerated or reconstituted mica, on a backing of felt or nonwovens (heading 6814); or (e) metal foil on a backing of felt or nonwovens (generally Section XIV or XV). 2. The term felt includes needleloom felt and fabrics consisting of a web of textile fibres the cohesion of which has been enhanced by a stitch-bonding process using fibres from the web itself. 3. Headings 5602 and 5603 cover, respectively, felt and nonwovens, impregnated, coated, covered or laminated with plastics or rubber, whatever the nature of these materials (compact or cellular). Heading 5603 also includes nonwovens in which plastics or rubber forms the bonding substance. Headings 5602 and 5603 do not, however, cover: (a) felt impregnated, coated, covered or laminated with plastics or rubber, containing 50 % or less by weight of textile material or felt completely embedded in plastics or rubber (Chapter 39 or 40); (b) nonwovens, either completely embedded in plastics or rubber, or entirely coated or covered on both sides with such materials, provided that such coating or covering can be seen with the naked eye with no account being taken of any resulting change of colour (Chapter 39 or 40); or (c) plates, sheets or strip of cellular plastics or cellular rubber combined with felt or nonwovens, where the textile material is present merely for reinforcing purposes (Chapter 39 or 40). 4. Heading 5604 does not cover textile yarn, or strip or the like of heading 5404 or 5405, in which the impregnation, coating or covering cannot be seen with the naked eye (usually Chapters 50 to 55); for the purpose of this provision, no account should be taken of any resulting change of colour. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 5601 Wadding of textile materials and articles thereof; textile fibres, not exceeding 5 mm in length (flock), textile dust and mill neps 5601 10  Sanitary towels and tampons, napkins and napkin liners for babies and similar sanitary articles, of wadding 5601 10 10   Of man-made fibres 5  5601 10 90   Of other textile materials 3,8   Wadding; other articles of wadding 5601 21   Of cotton 5601 21 10    Absorbent 3,8  5601 21 90    Other 3,8  5601 22   Of man-made fibres 5601 22 10    Rolls of a diameter not exceeding 8 mm 3,8  5601 22 90    Other 4  5601 29 00   Other 3,8  5601 30 00  Textile flock and dust and mill neps 3,2  5602 Felt, whether or not impregnated, coated, covered or laminated 5602 10  Needleloom felt and stitch-bonded fibre fabrics   Not impregnated, coated, covered or laminated    Needleloom felt 5602 10 11     Of jute or other textile bast fibres of heading 5303 6,7  5602 10 19     Of other textile materials 6,7     Stitch-bonded fibre fabrics 5602 10 31     Of wool or fine animal hair 6,7  5602 10 38     Of other textile materials 6,7  5602 10 90   Impregnated, coated, covered or laminated 6,7   Other felt, not impregnated, coated, covered or laminated 5602 21 00   Of wool or fine animal hair 6,7  5602 29 00   Of other textile materials 6,7  5602 90 00  Other 6,7  5603 Nonwovens, whether or not impregnated, coated, covered or laminated  Of man-made filaments 5603 11   Weighing not more than 25 g/m2 5603 11 10    Coated or covered 4,3  5603 11 90    Other 4,3  5603 12   Weighing more than 25 g/m2 but not more than 70 g/m2 5603 12 10    Coated or covered 4,3  5603 12 90    Other 4,3  5603 13   Weighing more than 70 g/m2 but not more than 150 g/m2 5603 13 10    Coated or covered 4,3  5603 13 90    Other 4,3  5603 14   Weighing more than 150 g/m2 5603 14 10    Coated or covered 4,3  5603 14 90    Other 4,3   Other 5603 91   Weighing not more than 25 g/m2 5603 91 10    Coated or covered 4,3  5603 91 90    Other 4,3  5603 92   Weighing more than 25 g/m2 but not more than 70 g/m2 5603 92 10    Coated or covered 4,3  5603 92 90    Other 4,3  5603 93   Weighing more than 70 g/m2 but not more than 150 g/m2 5603 93 10    Coated or covered 4,3  5603 93 90    Other 4,3  5603 94   Weighing more than 150 g/m2 5603 94 10    Coated or covered 4,3  5603 94 90    Other 4,3  5604 Rubber thread and cord, textile covered; textile yarn, and strip and the like of heading 5404 or 5405, impregnated, coated, covered or sheathed with rubber or plastics 5604 10 00  Rubber thread and cord, textile covered 4  5604 90  Other 5604 90 10   High-tenacity yarn of polyesters, of nylon or other polyamides or of viscose rayon, impregnated or coated 4  5604 90 90   Other 4  5605 00 00 Metallised yarn, whether or not gimped, being textile yarn, or strip or the like of heading 5404 or 5405, combined with metal in the form of thread, strip or powder or covered with metal 4  5606 00 Gimped yarn, and strip and the like of heading 5404 or 5405, gimped (other than those of heading 5605 and gimped horsehair yarn); chenille yarn (including flock chenille yarn); loop wale-yarn 5606 00 10  Loop wale-yarn 8   Other 5606 00 91   Gimped yarn 5,3  5606 00 99   Other 5,3  5607 Twine, cordage, ropes and cables, whether or not plaited or braided and whether or not impregnated, coated, covered or sheathed with rubber or plastics  Of sisal or other textile fibres of the genus Agave 5607 21 00   Binder or baler twine 12  5607 29 00   Other 12   Of polyethylene or polypropylene 5607 41 00   Binder or baler twine 8  5607 49   Other    Measuring more than 50 000 decitex (5 g/m) 5607 49 11     Plaited or braided 8  5607 49 19     Other 8  5607 49 90    Measuring 50 000 decitex (5 g/m) or less 8  5607 50  Of other synthetic fibres   Of nylon or other polyamides or of polyesters    Measuring more than 50 000 decitex (5 g/m) 5607 50 11     Plaited or braided 8  5607 50 19     Other 8  5607 50 30    Measuring 50 000 decitex (5 g/m) or less 8  5607 50 90   Of other synthetic fibres 8  5607 90  Other 5607 90 20   Of abaca (Manila hemp or Musa textilis Nee) or other hard (leaf) fibres; of jute or other textile bast fibres of heading 5303 6  5607 90 90   Other 8  5608 Knotted netting of twine, cordage or rope; made-up fishing nets and other made-up nets, of textile materials  Of man-made textile materials 5608 11   Made-up fishing nets 5608 11 20    Of twine, cordage, rope or cables 8  5608 11 80    Other 8  5608 19   Other    Made-up nets     Of nylon or other polyamides 5608 19 11      Of twine, cordage, rope or cables 8  5608 19 19      Other 8  5608 19 30     Other 8  5608 19 90    Other 8  5608 90 00  Other 8  5609 00 00 Articles of yarn, strip or the like of heading 5404 or 5405, twine, cordage, rope or cables, not elsewhere specified or included 5,8  CHAPTER 57 CARPETS AND OTHER TEXTILE FLOOR COVERINGS Notes 1. For the purposes of this chapter, the term carpets and other textile floor coverings means floor coverings in which textile materials serve as the exposed surface of the article when in use and includes articles having the characteristics of textile floor coverings but intended for use for other purposes. 2. This chapter does not cover floor-covering underlays. Additional note 1. For the purposes of applying the maximum rate of duty provided for in respect of carpets, carpeting and rugs of subheading 5701 10 90, the dutiable surface shall not include the heading, the selvedges and the fringes. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 5701 Carpets and other textile floor coverings, knotted, whether or not made up 5701 10  Of wool or fine animal hair 5701 10 10   Containing a total of more than 10 % by weight of silk or of waste silk other than noil 8 m2 5701 10 90   Other 8 MAX 2,8  ¬/m2 m2 5701 90  Of other textile materials 5701 90 10   Of silk, of waste silk other than noil, of synthetic fibres, of yarn of heading 5605 or of textile materials containing metal threads 8 m2 5701 90 90   Of other textile materials 3,5 m2 5702 Carpets and other textile floor coverings, woven, not tufted or flocked, whether or not made up, including Kelem, Schumacks, Karamanie and similar hand-woven rugs 5702 10 00  Kelem, Schumacks, Karamanie and similar hand-woven rugs 3 m2 5702 20 00  Floor coverings of coconut fibres (coir) 4 m2  Other, of pile construction, not made up 5702 31   Of wool or fine animal hair 5702 31 10    Axminster carpets 8 m2 5702 31 80    Other 8 m2 5702 32   Of man-made textile materials 5702 32 10    Axminster carpets 8 m2 5702 32 90    Other 8 m2 5702 39 00   Of other textile materials 8 m2  Other, of pile construction, made up 5702 41   Of wool or fine animal hair 5702 41 10    Axminster carpets 8 m2 5702 41 90    Other 8 m2 5702 42   Of man-made textile materials 5702 42 10    Axminster carpets 8 m2 5702 42 90    Other 8 m2 5702 49 00   Of other textile materials 8 m2 5702 50  Other, not of pile construction, not made up 5702 50 10   Of wool or fine animal hair 8 m2   Of man-made textile materials 5702 50 31    Of polypropylene 8 m2 5702 50 39    Other 8 m2 5702 50 90   Of other textile materials 8 m2  Other, not of pile construction, made up 5702 91 00   Of wool or fine animal hair 8 m2 5702 92   Of man-made textile materials 5702 92 10    Of polypropylene 8 m2 5702 92 90    Other 8 m2 5702 99 00   Of other textile materials 8 m2 5703 Carpets and other textile floor coverings, tufted, whether or not made up 5703 10 00  Of wool or fine animal hair 8 m2 5703 20  Of nylon or other polyamides   Printed 5703 20 12    Tiles, having a maximum surface area of 1 m2 8 m2 5703 20 18    Other 8 m2   Other 5703 20 92    Tiles, having a maximum surface area of 1 m2 8 m2 5703 20 98    Other 8 m2 5703 30  Of other man-made textile materials   Of polypropylene 5703 30 12    Tiles, having a maximum surface area of 1 m2 8 m2 5703 30 18    Other 8 m2   Other 5703 30 82    Tiles, having a maximum surface area of 1 m2 8 m2 5703 30 88    Other 8 m2 5703 90  Of other textile materials 5703 90 20   Tiles, having a maximum surface area of 1 m2 8 m2 5703 90 80   Other 8 m2 5704 Carpets and other textile floor coverings, of felt, not tufted or flocked, whether or not made up 5704 10 00  Tiles, having a maximum surface area of 0,3 m2 6,7 m2 5704 90 00  Other 6,7 m2 5705 00 Other carpets and other textile floor coverings, whether or not made up 5705 00 30  Of man-made textile materials 8 m2 5705 00 80  Of other textile materials 8 m2 CHAPTER 58 SPECIAL WOVEN FABRICS; TUFTED TEXTILE FABRICS; LACE; TAPESTRIES; TRIMMINGS; EMBROIDERY Notes 1. This chapter does not apply to textile fabrics referred to in note 1 to Chapter 59, impregnated, coated, covered or laminated, or to other goods of Chapter 59. 2. Heading 5801 also includes woven weft pile fabrics which have not yet had the floats cut, at which stage they have no pile standing up. 3. For the purposes of heading 5803, gauze means a fabric with a warp composed wholly or in part of standing or ground threads and crossing or doup threads which cross the standing or ground threads making a half turn, a complete turn or more to form loops through which weft threads pass. 4. Heading 5804 does not apply to knotted net fabrics of twine, cordage or rope, of heading 5608. 5. For the purposes of heading 5806, the expression narrow woven fabrics means: (a) woven fabrics of a width not exceeding 30 cm, whether woven as such or cut from wider pieces, provided with selvedges (woven, gummed or otherwise made) on both edges; (b) tubular woven fabrics of a flattened width not exceeding 30 cm; and (c) bias binding with folded edges, of a width when unfolded not exceeding 30 cm. Narrow woven fabrics with woven fringes are to be classified in heading 5808. 6. In heading 5810, the expression embroidery means, inter alia, embroidery with metal or glass thread on a visible ground of textile fabric, and sewn appliquÃ © work of sequins, beads or ornamental motifs of textile or other materials. The heading does not apply to needlework tapestry (heading 5805). 7. In addition to the products of heading 5809, this chapter also includes articles made of metal thread and of a kind used in apparel, as furnishing fabrics or for similar purposes. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 5801 Woven pile fabrics and chenille fabrics, other than fabrics of heading 5802 or 5806 5801 10 00  Of wool or fine animal hair 8 m2  Of cotton 5801 21 00   Uncut weft pile fabrics 8 m2 5801 22 00   Cut corduroy 8 m2 5801 23 00   Other weft pile fabrics 8 m2 5801 24 00   Warp pile fabrics, Ã ©pinglÃ © (uncut) 8 m2 5801 25 00   Warp pile fabrics, cut 8 m2 5801 26 00   Chenille fabrics 8 m2  Of man-made fibres 5801 31 00   Uncut weft pile fabrics 8 m2 5801 32 00   Cut corduroy 8 m2 5801 33 00   Other weft pile fabrics 8 m2 5801 34 00   Warp pile fabrics, Ã ©pinglÃ © (uncut) 8 m2 5801 35 00   Warp pile fabrics, cut 8 m2 5801 36 00   Chenille fabrics 8 m2 5801 90  Of other textile materials 5801 90 10   Of flax 8 m2 5801 90 90   Other 8 m2 5802 Terry towelling and similar woven terry fabrics, other than narrow fabrics of heading 5806; tufted textile fabrics, other than products of heading 5703  Terry towelling and similar woven terry fabrics, of cotton 5802 11 00   Unbleached 8 m2 5802 19 00   Other 8 m2 5802 20 00  Terry towelling and similar woven terry fabrics, of other textile materials 8 m2 5802 30 00  Tufted textile fabrics 8 m2 5803 00 Gauze, other than narrow fabrics of heading 5806 5803 00 10  Of cotton 5,8 m2 5803 00 30  Of silk or silk waste 7,2 m2 5803 00 90  Other 8 m2 5804 Tulles and other net fabrics, not including woven, knitted or crocheted fabrics; lace in the piece, in strips or in motifs, other than fabrics of headings 6002 to 6006 5804 10  Tulles and other net fabrics 5804 10 10   Plain 6,5  5804 10 90   Other 8   Mechanically made lace 5804 21   Of man-made fibres 5804 21 10    Made on mechanical bobbin machines 8  5804 21 90    Other 8  5804 29   Of other textile materials 5804 29 10    Made on mechanical bobbin machines 8  5804 29 90    Other 8  5804 30 00  Handmade lace 8  5805 00 00 Hand-woven tapestries of the type Gobelins, Flanders, Aubusson, Beauvais and the like, and needle-worked tapestries (for example, petit point, cross stitch), whether or not made up 5,6  5806 Narrow woven fabrics, other than goods of heading 5807; narrow fabrics consisting of warp without weft assembled by means of an adhesive (bolducs) 5806 10 00  Woven pile fabrics (including terry towelling and similar terry fabrics) and chenille fabrics 6,3  5806 20 00  Other woven fabrics, containing by weight 5 % or more of elastomeric yarn or rubber thread 7,5   Other woven fabrics 5806 31 00   Of cotton 7,5  5806 32   Of man-made fibres 5806 32 10    With real selvedges 7,5  5806 32 90    Other 7,5  5806 39 00   Of other textile materials 7,5  5806 40 00  Fabrics consisting of warp without weft assembled by means of an adhesive (bolducs) 6,2  5807 Labels, badges and similar articles of textile materials, in the piece, in strips or cut to shape or size, not embroidered 5807 10  Woven 5807 10 10   With woven inscription 6,2  5807 10 90   Other 6,2  5807 90  Other 5807 90 10   Of felt or nonwovens 6,3  5807 90 90   Other 8  5808 Braids in the piece; ornamental trimmings in the piece, without embroidery, other than knitted or crocheted; tassels, pompons and similar articles 5808 10 00  Braids, in the piece 5  5808 90 00  Other 5,3  5809 00 00 Woven fabrics of metal thread and woven fabrics of metallised yarn of heading 5605, of a kind used in apparel, as furnishing fabrics or for similar purposes, not elsewhere specified or included 5,6  5810 Embroidery in the piece, in strips or in motifs 5810 10  Embroidery without visible ground 5810 10 10   Of a value exceeding  ¬ 35/kg (net weight) 5,8  5810 10 90   Other 8   Other embroidery 5810 91   Of cotton 5810 91 10    Of a value exceeding  ¬ 17,50/kg (net weight) 5,8  5810 91 90    Other 7,2  5810 92   Of man-made fibres 5810 92 10    Of a value exceeding  ¬ 17,50/kg (net weight) 5,8  5810 92 90    Other 7,2  5810 99   Of other textile materials 5810 99 10    Of a value exceeding  ¬ 17,50/kg (net weight) 5,8  5810 99 90    Other 7,2  5811 00 00 Quilted textile products in the piece, composed of one or more layers of textile materials assembled with padding by stitching or otherwise, other than embroidery of heading 5810 8 m2 CHAPTER 59 IMPREGNATED, COATED, COVERED OR LAMINATED TEXTILE FABRICS; TEXTILE ARTICLES OF A KIND SUITABLE FOR INDUSTRIAL USE Notes 1. Except where the context otherwise requires, for the purposes of this chapter, the expression textile fabrics applies only to the woven fabrics of Chapters 50 to 55 and headings 5803 and 5806, the braids and ornamental trimmings in the piece of heading 5808 and the knitted or crocheted fabrics of headings 6002 to 6006. 2. Heading 5903 applies to: (a) textile fabrics, impregnated, coated, covered or laminated with plastics, whatever the weight per square metre and whatever the nature of the plastic material (compact or cellular), other than: (1) fabrics in which the impregnation, coating or covering cannot be seen with the naked eye (usually, Chapters 50 to 55, 58 or 60); for the purpose of this provision, no account should be taken of any resulting change of colour; (2) products which cannot, without fracturing, be bent manually around a cylinder of a diameter of 7 mm, at a temperature between 15 and 30 °C (usually, Chapter 39); (3) products in which the textile fabric is either completely embedded in plastics or entirely coated or covered on both sides with such material, provided that such coating or covering can be seen with the naked eye with no account being taken of any resulting change of colour (Chapter 39); (4) fabrics partially coated or partially covered with plastics and bearing designs resulting from these treatments (usually, Chapters 50 to 55, 58 or 60); (5) plates, sheets or strip of cellular plastics, combined with textile fabric, where the textile fabric is present merely for reinforcing purposes (Chapter 39); or (6) textile products of heading 5811; (b) fabrics made from yarn, strip or the like, impregnated, coated, covered or sheathed with plastics, of heading 5604. 3. For the purposes of heading 5905, the expression textile wallcoverings applies to products in rolls, of a width of not less than 45 cm, suitable for wall or ceiling decoration, consisting of a textile surface which has been fixed on a backing or has been treated on the back (impregnated or coated to permit pasting). This heading does not, however, apply to wallcoverings consisting of textile flock or dust fixed directly on a backing of paper (heading 4814) or on a textile backing (generally, heading 5907). 4. For the purposes of heading 5906, the expression rubberised textile fabrics means: (a) textile fabrics impregnated, coated, covered or laminated with rubber:  weighing not more than 1 500 g/m2; or  weighing more than 1 500 g/m2 and containing more than 50 % by weight of textile material; (b) fabrics made from yarn, strip or the like, impregnated, coated, covered or sheathed with rubber, of heading 5604; and (c) fabrics composed of parallel textile yarns agglomerated with rubber, irrespective of their weight per square metre. This heading does not, however, apply to plates, sheets or strip of cellular rubber, combined with textile fabric, where the textile fabric is present merely for reinforcing purposes (Chapter 40), or textile products of heading 5811. 5. Heading 5907 does not apply to: (a) fabrics in which the impregnation, coating or covering cannot be seen with the naked eye (usually Chapters 50 to 55, 58 or 60); for the purpose of this provision, no account should be taken of any resulting change of colour; (b) fabrics painted with designs (other than painted canvas being theatrical scenery, studio backcloths or the like); (c) fabrics partially covered with flock, dust, powdered cork or the like and bearing designs resulting from these treatments. However, imitation pile fabrics remain classified in this heading; (d) fabrics finished with normal dressings having a basis of amylaceous or similar substances; (e) wood veneered on a backing of textile fabrics (heading 4408); (f) natural or artificial abrasive powder or grain, on a backing of textile fabrics (heading 6805); (g) agglomerated or reconstituted mica, on a backing of textile fabrics (heading 6814); or (h) metal foil on a backing of textile fabrics (generally Section XIV or XV). 6. Heading 5910 does not apply to: (a) transmission or conveyor belting, of textile material, of a thickness of less than 3 mm; or (b) transmission or conveyor belts or belting of textile fabric impregnated, coated, covered or laminated with rubber or made from textile yarn or cord impregnated, coated, covered or sheathed with rubber (heading 4010). 7. Heading 5911 applies to the following goods, which do not fall in any other heading of Section XI: (a) textile products in the piece, cut to length or simply cut to rectangular (including square) shape (other than those having the character of the products of headings 5908 to 5910), the following only:  textile fabrics, felt and felt-lined woven fabrics, coated, covered or laminated with rubber, leather or other material, of a kind used for card clothing, and similar fabrics of a kind used for other technical purposes, including narrow fabrics made of velvet impregnated with rubber, for covering weaving spindles (weaving beams);  bolting cloth;  straining cloth of a kind used in oil-presses or the like, of textile material or of human hair;  flat woven textile fabrics with multiple warp or weft, whether or not felted, impregnated or coated, of a kind used in machinery or for other technical purposes;  textile fabrics reinforced with metal, of a kind used for technical purposes;  cords, braids and the like, whether or not coated, impregnated or reinforced with metal, of a kind used in industry as packing or lubricating materials; (b) textile articles (other than those of headings 5908 to 5910) of a kind used for technical purposes (for example, textile fabrics and felts, endless or fitted with linking devices, of a kind used in papermaking or similar machines (for example, for pulp or asbestos-cement), gaskets, washers, polishing discs and other machinery parts). CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 5901 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books or the like; tracing cloth; prepared painting canvas; buckram and similar stiffened textile fabrics of a kind used for hat foundations 5901 10 00  Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books or the like 6,5 m2 5901 90 00  Other 6,5 m2 5902 Tyre cord fabric of high-tenacity yarn of nylon or other polyamides, polyesters or viscose rayon 5902 10  Of nylon or other polyamides 5902 10 10   Impregnated with rubber 5,6 m2 5902 10 90   Other 8 m2 5902 20  Of polyesters 5902 20 10   Impregnated with rubber 5,6 m2 5902 20 90   Other 8 m2 5902 90  Other 5902 90 10   Impregnated with rubber 5,6 m2 5902 90 90   Other 8 m2 5903 Textile fabrics impregnated, coated, covered or laminated with plastics, other than those of heading 5902 5903 10  With poly(vinyl chloride) 5903 10 10   Impregnated 8 m2 5903 10 90   Coated, covered or laminated 8 m2 5903 20  With polyurethane 5903 20 10   Impregnated 8 m2 5903 20 90   Coated, covered or laminated 8 m2 5903 90  Other 5903 90 10   Impregnated 8 m2   Coated, covered or laminated 5903 90 91    With cellulose derivatives or other plastics, with the fabric forming the right side 8 m2 5903 90 99    Other 8 m2 5904 Linoleum, whether or not cut to shape; floor coverings consisting of a coating or covering applied on a textile backing, whether or not cut to shape 5904 10 00  Linoleum 5,3 m2 5904 90 00  Other 5,3 m2 5905 00 Textile wall coverings 5905 00 10  Consisting of parallel yarns, fixed on a backing of any material 5,8   Other 5905 00 30   Of flax 8  5905 00 50   Of jute 4  5905 00 70   Of man-made fibres 8  5905 00 90   Other 6  5906 Rubberised textile fabrics, other than those of heading 5902 5906 10 00  Adhesive tape of a width not exceeding 20 cm 4,6   Other 5906 91 00   Knitted or crocheted 6,5  5906 99   Other 5906 99 10    Fabrics mentioned in note 4(c) to this chapter 8  5906 99 90    Other 5,6  5907 00 00 Textile fabrics otherwise impregnated, coated or covered; painted canvas being theatrical scenery, studio backcloths or the like 4,9 m2 5908 00 00 Textile wicks, woven, plaited or knitted, for lamps, stoves, lighters, candles or the like; incandescent gas mantles and tubular knitted gas-mantle fabric therefor, whether or not impregnated 5,6  5909 00 Textile hosepiping and similar textile tubing, with or without lining, armour or accessories of other materials 5909 00 10  Of synthetic fibres 6,5  5909 00 90  Of other textile materials 6,5  5910 00 00 Transmission or conveyor belts or belting, of textile material, whether or not impregnated, coated, covered or laminated with plastics, or reinforced with metal or other material 5,1  5911 Textile products and articles, for technical uses, specified in note 7 to this chapter 5911 10 00  Textile fabrics, felt and felt-lined woven fabrics, coated, covered or laminated with rubber, leather or other material, of a kind used for card clothing, and similar fabrics of a kind used for other technical purposes, including narrow fabrics made of velvet impregnated with rubber, for covering weaving spindles (weaving beams) 5,3  5911 20 00  Bolting cloth, whether or not made up (79) 4,6   Textile fabrics and felts, endless or fitted with linking devices, of a kind used in paper-making or similar machines (for example, for pulp or asbestos-cement) 5911 31   Weighing less than 650 g/m2    Of silk or man-made fibres 5911 31 11     Woven fabrics, of a kind used in papermaking machines (for example, forming fabrics) 5,8 m2 5911 31 19     Other 5,8  5911 31 90    Of other textile materials 4,4  5911 32   Weighing 650 g/m2 or more    Of silk or man-made fibres 5911 32 11     Woven fabrics having a batt layer needled on them, of a kind used in papermaking machines (for example, press felts) 5,8 m2 5911 32 19     Other 5,8 m2 5911 32 90    Of other textile materials 4,4  5911 40 00  Straining cloth of a kind used in oil-presses or the like, including that of human hair 6  5911 90  Other 5911 90 10   Of felt 6  5911 90 90   Other 6  CHAPTER 60 KNITTED OR CROCHETED FABRICS Notes 1. This chapter does not cover: (a) crochet lace of heading 5804; (b) labels, badges and similar articles, knitted or crocheted, of heading 5807; or (c) knitted or crocheted fabrics, impregnated, coated, covered or laminated of Chapter 59. However, knitted or crocheted pile fabrics, impregnated, coated, covered or laminated, remain classified in heading 6001. 2. This chapter also includes fabrics made of metal thread and of a kind used in apparel, as furnishing fabrics or for similar purposes. 3. Throughout the nomenclature, any reference to knitted goods includes a reference to stitch-bonded goods in which the chain stitches are formed of textile yarn. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 6001 Pile fabrics, including long pile fabrics and terry fabrics, knitted or crocheted 6001 10 00  Long pile fabrics 8   Looped pile fabrics 6001 21 00   Of cotton 8  6001 22 00   Of man-made fibres 8  6001 29 00   Of other textile materials 8   Other 6001 91 00   Of cotton 8  6001 92 00   Of man-made fibres 8  6001 99 00   Of other textile materials 8  6002 Knitted or crocheted fabrics of a width not exceeding 30 cm, containing by weight 5 % or more of elastomeric yarn or rubber thread, other than those of heading 6001 6002 40 00  Containing by weight 5 % or more of elastomeric yarn, but not containing rubber thread 8  6002 90 00  Other 6,5  6003 Knitted or crocheted fabrics of a width not exceeding 30 cm, other than those of heading 6001 or 6002 6003 10 00  Of wool or fine animal hair 8  6003 20 00  Of cotton 8  6003 30  Of synthetic fibres 6003 30 10   Raschel lace 8  6003 30 90   Other 8  6003 40 00  Of artificial fibres 8  6003 90 00  Other 8  6004 Knitted or crocheted fabrics of a width exceeding 30 cm, containing by weight 5 % or more of elastomeric yarn or rubber thread, other than those of heading 6001 6004 10 00  Containing by weight 5 % or more of elastomeric yarn, but not containing rubber thread 8  6004 90 00  Other 6,5  6005 Warp knit fabrics (including those made on galloon knitting machines), other than those of headings 6001 to 6004  Of cotton 6005 21 00   Unbleached or bleached 8  6005 22 00   Dyed 8  6005 23 00   Of yarns of different colours 8  6005 24 00   Printed 8   Of synthetic fibres 6005 31   Unbleached or bleached 6005 31 10    For curtains, including net curtain fabric 8  6005 31 50    Raschel lace, other than for curtains or net curtain fabric 8  6005 31 90    Other 8  6005 32   Dyed 6005 32 10    For curtains, including net curtain fabric 8  6005 32 50    Raschel lace, other than for curtains or net curtain fabric 8  6005 32 90    Other 8  6005 33   Of yarns of different colours 6005 33 10    For curtains, including net curtain fabric 8  6005 33 50    Raschel lace, other than for curtains or net curtain fabric 8  6005 33 90    Other 8  6005 34   Printed 6005 34 10    For curtains, including net curtain fabric 8  6005 34 50    Raschel lace, other than for curtains or net curtain fabric 8  6005 34 90    Other 8   Of artificial fibres 6005 41 00   Unbleached or bleached 8  6005 42 00   Dyed 8  6005 43 00   Of yarns of different colours 8  6005 44 00   Printed 8  6005 90  Other 6005 90 10   Of wool or fine animal hair 8  6005 90 90   Other 8  6006 Other knitted or crocheted fabrics 6006 10 00  Of wool or fine animal hair 8   Of cotton 6006 21 00   Unbleached or bleached 8  6006 22 00   Dyed 8  6006 23 00   Of yarns of different colours 8  6006 24 00   Printed 8   Of synthetic fibres 6006 31   Unbleached or bleached 6006 31 10    For curtains, including net curtain fabric 8  6006 31 90    Other 8  6006 32   Dyed 6006 32 10    For curtains, including net curtain fabric 8  6006 32 90    Other 8  6006 33   Of yarns of different colours 6006 33 10    For curtains, including net curtain fabric 8  6006 33 90    Other 8  6006 34   Printed 6006 34 10    For curtains, including net curtain fabric 8  6006 34 90    Other 8   Of artificial fibres 6006 41 00   Unbleached or bleached 8  6006 42 00   Dyed 8  6006 43 00   Of yarns of different colours 8  6006 44 00   Printed 8  6006 90 00  Other 8  CHAPTER 61 ARTICLES OF APPAREL AND CLOTHING ACCESSORIES, KNITTED OR CROCHETED Notes 1. This chapter applies only to made-up knitted or crocheted articles. 2. This chapter does not cover: (a) goods of heading 6212; (b) worn clothing or other worn articles of heading 6309; or (c) orthopaedic appliances, surgical belts, trusses or the like (heading 9021). 3. For the purposes of headings 6103 and 6104: (a) The term suit means a set of garments composed of two or three pieces made up, in respect of their outer surface, in identical fabric and comprising:  one suit coat or jacket the outer shell of which, exclusive of sleeves, consists of four or more panels, designed to cover the upper part of the body, possibly with a tailored waistcoat in addition whose front is made from the same fabric as the outer surface of the other components of the set and whose back is made from the same fabric as the lining of the suit coat or jacket, and  one garment designed to cover the lower part of the body and consisting of trousers, breeches or shorts (other than swimwear), a skirt or a divided skirt, having neither braces nor bibs. All of the components of a suit must be of the same fabric construction, colour and composition; they must also be of the same style and of corresponding or compatible size. However, these components may have piping (a strip of fabric sewn into the seam) in a different fabric. If several separate components to cover the lower part of the body are presented together (for example, two pairs of trousers or trousers and shorts, or a skirt or divided skirt and trousers), the constituent lower part shall be one pair of trousers or, in the case of women's or girls' suits, the skirt or divided skirt, the other garments being considered separately. The term suit includes the following sets of garments, whether or not they fulfil all the above conditions:  morning dress, comprising a plain jacket (cutaway) with rounded tails hanging well down at the back and striped trousers,  evening dress (tailcoat), generally made of black fabric, the jacket of which is relatively short at the front, does not close and has narrow skirts cut in at the hips and hanging down behind,  dinner jacket suits, in which the jacket is similar in style to an ordinary jacket (though perhaps revealing more of the shirt-front), but has shiny silk or imitation silk lapels. (b) The term ensemble means a set of garments (other than suits and articles of heading 6107, 6108 or 6109), composed of several pieces made up in identical fabric, put up for retail sale, and comprising:  one garment designed to cover the upper part of the body, with the exception of pullovers which may form a second upper garment in the sole context of twin sets, and of waistcoats which may also form a second upper garment, and  one or two different garments, designed to cover the lower part of the body and consisting of trousers, bib and brace overalls, breeches, shorts (other than swimwear), a skirt or a divided skirt. All of the components of an ensemble must be of the same fabric construction, style, colour and composition; they also must be of corresponding or compatible size. The term ensemble does not apply to tracksuits or ski suits, of heading 6112. 4. Headings 6105 and 6106 do not cover garments with pockets below the waist, with a ribbed waistband or other means of tightening at the bottom of the garment, or garments having an average of less than 10 stitches per linear centimetre in each direction counted on an area measuring at least 10 cm Ã  10 cm. Heading 6105 does not cover sleeveless garments. 5. Heading 6109 does not cover garments with a drawstring, ribbed waistband or other means of tightening at the bottom of the garment. 6. For the purposes of heading 6111: (a) the expression babies' garments and clothing accessories means articles for young children of a body height not exceeding 86 cm; it also covers babies' napkins; (b) articles which are prima facie classifiable both in heading 6111 and in other headings of this chapter are to be classified in heading 6111. 7. For the purposes of heading 6112, ski suits means garments or sets of garments which, by their general appearance and texture, are identifiable as intended to be worn principally for skiing (cross-country or alpine). They consist of either: (a) a ski overall, that is, a one-piece garment designed to cover the upper and the lower parts of the body; in addition to sleeves and a collar, the ski overall may have pockets or footstraps; or (b) a ski ensemble, that is, a set of garments composed of two or three pieces, put up for retail sale and comprising:  one garment such as an anorak, windcheater, wind-jacket or similar article, closed by a slide fastener (zipper), possibly with a waistcoat in addition, and  one pair of trousers, whether or not extending above waist level, one pair of breeches or one bib and brace overall. The ski ensemble may also consist of an overall similar to the one mentioned in paragraph (a) above and a type of padded, sleeveless jacket worn over the overall. All the components of a ski ensemble must be made up in a fabric of the same texture, style and composition whether or not of the same colour; they also must be of corresponding or compatible size. 8. Garments which are prima facie classifiable both in heading 6113 and in other headings of this chapter, excluding heading 6111, are to be classified in heading 6113. 9. Garments of this chapter designed for left-over-right closure at the front shall be regarded as men's or boys' garments, and those designed for right-over-left closure at the front as women's or girls' garments. These provisions do not apply where the cut of the garment clearly indicates that it is designed for one or other of the sexes. Garments which cannot be identified as either men's or boys' garments or as women's or girls' garments are to be classified in the headings covering women's or girls' garments. 10. Articles of this chapter may be made of metal thread. Additional notes 1. For the application of note 3(b) to this chapter, the components of an ensemble must be made up entirely in a single identical fabric, subject to compliance with the other conditions laid down in the said note. For this purpose:  the fabric used can be unbleached, bleached, dyed, of yarns of different colours or printed,  a pullover or waistcoat with ribbing is to be considered as a component of an ensemble, even if there is no ribbing on the component intended to cover the lower part of the body, provided that the ribbing is not sewn on but produced directly by the knitting process. Sets of garments are not regarded as ensembles when their components are made up in different fabrics, even if the difference is due only to their respective colours. All the components of an ensemble must be presented together for retail sale as a single unit. Individual wrapping or separate labelling of each component of such a single unit does not influence its classification as an ensemble. 2. For the purposes of heading 6109, the terms singlets and other vests include garments, even if of a fancy design, worn next to the body, without collar, with or without sleeves, including those with shoulder straps. These garments, which are intended to cover the upper part of the body, often possess many characteristics in common with those of T-shirts or with more traditional kinds of singlets and other vests of heading 6109. 3. Heading 6111 and subheadings 6116 10 20 and 6116 10 80 cover gloves, mittens and mitts, impregnated, coated or covered with plastics or rubber, even if they are:  made up from knitted or crocheted textile fabrics impregnated, coated or covered with plastics or rubber of heading 5903 or 5906, or  made up from unimpregnated, uncoated or uncovered knitted or crocheted textile fabrics and subsequently impregnated, coated or covered with plastics or rubber. Where knitted or crocheted textile fabrics serve only as reinforcement, gloves, mittens or mitts impregnated, coated or covered with cellular plastics or cellular rubber belong in Chapter 39 or 40, even if they are made up from unimpregnated, uncoated or uncovered knitted or crocheted textile fabrics and subsequently impregnated, coated or covered with cellular plastics or cellular rubber (note 2(a)(5) and note 4, last paragraph, to Chapter 59). CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 6101 Men's or boys' overcoats, car coats, capes, cloaks, anoraks (including ski jackets), windcheaters, wind-jackets and similar articles, knitted or crocheted, other than those of heading 6103 6101 20  Of cotton 6101 20 10   Overcoats, car coats, capes, cloaks and similar articles 12 p/st 6101 20 90   Anoraks (including ski jackets), windcheaters, wind-jackets and similar articles 12 p/st 6101 30  Of man-made fibres 6101 30 10   Overcoats, car coats, capes, cloaks and similar articles 12 p/st 6101 30 90   Anoraks (including ski jackets), windcheaters, wind-jackets and similar articles 12 p/st 6101 90  Of other textile materials 6101 90 20   Overcoats, car coats, capes, cloaks and similar articles 12 p/st 6101 90 80   Anoraks (including ski jackets), windcheaters, wind-jackets and similar articles 12 p/st 6102 Women's or girls' overcoats, car coats, capes, cloaks, anoraks (including ski jackets), windcheaters, wind-jackets and similar articles, knitted or crocheted, other than those of heading 6104 6102 10  Of wool or fine animal hair 6102 10 10   Overcoats, car coats, capes, cloaks and similar articles 12 p/st 6102 10 90   Anoraks (including ski jackets), windcheaters, wind-jackets and similar articles 12 p/st 6102 20  Of cotton 6102 20 10   Overcoats, car coats, capes, cloaks and similar articles 12 p/st 6102 20 90   Anoraks (including ski jackets), windcheaters, wind-jackets and similar articles 12 p/st 6102 30  Of man-made fibres 6102 30 10   Overcoats, car coats, capes, cloaks and similar articles 12 p/st 6102 30 90   Anoraks (including ski jackets), windcheaters, wind-jackets and similar articles 12 p/st 6102 90  Of other textile materials 6102 90 10   Overcoats, car coats, capes, cloaks and similar articles 12 p/st 6102 90 90   Anoraks (including ski jackets), windcheaters, wind-jackets and similar articles 12 p/st 6103 Men's or boys' suits, ensembles, jackets, blazers, trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted 6103 10  Suits 6103 10 10   Of wool or fine animal hair 12 p/st 6103 10 90   Of other textile materials 12 p/st  Ensembles 6103 22 00   Of cotton 12 p/st 6103 23 00   Of synthetic fibres 12 p/st 6103 29 00   Of other textile materials 12 p/st  Jackets and blazers 6103 31 00   Of wool or fine animal hair 12 p/st 6103 32 00   Of cotton 12 p/st 6103 33 00   Of synthetic fibres 12 p/st 6103 39 00   Of other textile materials 12 p/st  Trousers, bib and brace overalls, breeches and shorts 6103 41 00   Of wool or fine animal hair 12 p/st 6103 42 00   Of cotton 12 p/st 6103 43 00   Of synthetic fibres 12 p/st 6103 49 00   Of other textile materials 12 p/st 6104 Women's or girls' suits, ensembles, jackets, blazers, dresses, skirts, divided skirts, trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted  Suits 6104 13 00   Of synthetic fibres 12 p/st 6104 19   Of other textile materials 6104 19 20    Of cotton 12 p/st 6104 19 90    Of other textile materials 12 p/st  Ensembles 6104 22 00   Of cotton 12 p/st 6104 23 00   Of synthetic fibres 12 p/st 6104 29   Of other textile materials 6104 29 10    Of wool or fine animal hair 12 p/st 6104 29 90    Of other textile materials 12 p/st  Jackets and blazers 6104 31 00   Of wool or fine animal hair 12 p/st 6104 32 00   Of cotton 12 p/st 6104 33 00   Of synthetic fibres 12 p/st 6104 39 00   Of other textile materials 12 p/st  Dresses 6104 41 00   Of wool or fine animal hair 12 p/st 6104 42 00   Of cotton 12 p/st 6104 43 00   Of synthetic fibres 12 p/st 6104 44 00   Of artificial fibres 12 p/st 6104 49 00   Of other textile materials 12 p/st  Skirts and divided skirts 6104 51 00   Of wool or fine animal hair 12 p/st 6104 52 00   Of cotton 12 p/st 6104 53 00   Of synthetic fibres 12 p/st 6104 59 00   Of other textile materials 12 p/st  Trousers, bib and brace overalls, breeches and shorts 6104 61 00   Of wool or fine animal hair 12 p/st 6104 62 00   Of cotton 12 p/st 6104 63 00   Of synthetic fibres 12 p/st 6104 69 00   Of other textile materials 12 p/st 6105 Men's or boys' shirts, knitted or crocheted 6105 10 00  Of cotton 12 p/st 6105 20  Of man-made fibres 6105 20 10   Of synthetic fibres 12 p/st 6105 20 90   Of artificial fibres 12 p/st 6105 90  Of other textile materials 6105 90 10   Of wool or fine animal hair 12 p/st 6105 90 90   Of other textile materials 12 p/st 6106 Women's or girls' blouses, shirts and shirt-blouses, knitted or crocheted 6106 10 00  Of cotton 12 p/st 6106 20 00  Of man-made fibres 12 p/st 6106 90  Of other textile materials 6106 90 10   Of wool or fine animal hair 12 p/st 6106 90 30   Of silk or silk waste 12 p/st 6106 90 50   Of flax or of ramie 12 p/st 6106 90 90   Of other textile materials 12 p/st 6107 Men's or boys' underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, knitted or crocheted  Underpants and briefs 6107 11 00   Of cotton 12 p/st 6107 12 00   Of man-made fibres 12 p/st 6107 19 00   Of other textile materials 12 p/st  Nightshirts and pyjamas 6107 21 00   Of cotton 12 p/st 6107 22 00   Of man-made fibres 12 p/st 6107 29 00   Of other textile materials 12 p/st  Other 6107 91 00   Of cotton 12 p/st 6107 99 00   Of other textile materials 12 p/st 6108 Women's or girls' slips, petticoats, briefs, panties, nightdresses, pyjamas, nÃ ©gligÃ ©s, bathrobes, dressing gowns and similar articles, knitted or crocheted  Slips and petticoats 6108 11 00   Of man-made fibres 12 p/st 6108 19 00   Of other textile materials 12 p/st  Briefs and panties 6108 21 00   Of cotton 12 p/st 6108 22 00   Of man-made fibres 12 p/st 6108 29 00   Of other textile materials 12 p/st  Nightdresses and pyjamas 6108 31 00   Of cotton 12 p/st 6108 32 00   Of man-made fibres 12 p/st 6108 39 00   Of other textile materials 12 p/st  Other 6108 91 00   Of cotton 12 p/st 6108 92 00   Of man-made fibres 12 p/st 6108 99 00   Of other textile materials 12 p/st 6109 T-shirts, singlets and other vests, knitted or crocheted 6109 10 00  Of cotton 12 p/st 6109 90  Of other textile materials 6109 90 20   Of wool or fine animal hair or man-made fibres 12 p/st 6109 90 90   Of other textile materials 12 p/st 6110 Jerseys, pullovers, cardigans, waistcoats and similar articles, knitted or crocheted  Of wool or fine animal hair 6110 11   Of wool 6110 11 10    Jerseys and pullovers, containing at least 50 % by weight of wool and weighing 600 g or more per article 10,5 p/st    Other 6110 11 30     Men's or boys' 12 p/st 6110 11 90     Women's or girls' 12 p/st 6110 12   Of Kashmir (cashmere) goats 6110 12 10    Men's or boys' 12 p/st 6110 12 90    Women's or girls' 12 p/st 6110 19   Other 6110 19 10    Men's or boys' 12 p/st 6110 19 90    Women's or girls' 12 p/st 6110 20  Of cotton 6110 20 10   Lightweight fine knit roll, polo or turtleneck jumpers and pullovers 12 p/st   Other 6110 20 91    Men's or boys' 12 p/st 6110 20 99    Women's or girls' 12 p/st 6110 30  Of man-made fibres 6110 30 10   Lightweight fine knit roll, polo or turtleneck jumpers and pullovers 12 p/st   Other 6110 30 91    Men's or boys' 12 p/st 6110 30 99    Women's or girls' 12 p/st 6110 90  Of other textile materials 6110 90 10   Of flax or ramie 12 p/st 6110 90 90   Of other textile materials 12 p/st 6111 Babies' garments and clothing accessories, knitted or crocheted 6111 20  Of cotton 6111 20 10   Gloves, mittens and mitts 8,9 pa 6111 20 90   Other 12  6111 30  Of synthetic fibres 6111 30 10   Gloves, mittens and mitts 8,9 pa 6111 30 90   Other 12  6111 90  Of other textile materials   Of wool or fine animal hair 6111 90 11    Gloves, mittens and mitts 8,9 pa 6111 90 19    Other 12  6111 90 90   Of other textile materials 12  6112 Tracksuits, ski suits and swimwear, knitted or crocheted  Tracksuits 6112 11 00   Of cotton 12 p/st 6112 12 00   Of synthetic fibres 12 p/st 6112 19 00   Of other textile materials 12 p/st 6112 20 00  Ski suits 12   Men's or boys' swimwear 6112 31   Of synthetic fibres 6112 31 10    Containing by weight 5 % or more of rubber thread 8 p/st 6112 31 90    Other 12 p/st 6112 39   Of other textile materials 6112 39 10    Containing by weight 5 % or more of rubber thread 8 p/st 6112 39 90    Other 12 p/st  Women's or girls' swimwear 6112 41   Of synthetic fibres 6112 41 10    Containing by weight 5 % or more of rubber thread 8 p/st 6112 41 90    Other 12 p/st 6112 49   Of other textile materials 6112 49 10    Containing by weight 5 % or more of rubber thread 8 p/st 6112 49 90    Other 12 p/st 6113 00 Garments, made up of knitted or crocheted fabrics of heading 5903, 5906 or 5907 6113 00 10  Of knitted or crocheted fabrics of heading 5906 8  6113 00 90  Other 12  6114 Other garments, knitted or crocheted 6114 20 00  Of cotton 12  6114 30 00  Of man-made fibres 12  6114 90 00  Of other textile materials 12  6115 Pantyhose, tights, stockings, socks and other hosiery, including graduated compression hosiery (for example, stockings for varicose veins) and footwear without applied soles, knitted or crocheted 6115 10  Graduated compression hosiery (for example, stockings for varicose veins) 6115 10 10   Stockings for varicose veins of synthetic fibres 8 pa 6115 10 90   Other 12   Other pantyhose and tights 6115 21 00   Of synthetic fibres, measuring per single yarn less than 67 decitex 12 p/st 6115 22 00   Of synthetic fibres, measuring per single yarn 67 decitex or more 12 p/st 6115 29 00   Of other textile materials 12 p/st 6115 30  Other women's full-length or knee-length hosiery, measuring per single yarn less than 67 decitex   Of synthetic fibres 6115 30 11    Knee-length stockings 12 pa 6115 30 19    Other 12 pa 6115 30 90   Of other textile materials 12 pa  Other 6115 94 00   Of wool or fine animal hair 12 pa 6115 95 00   Of cotton 12 pa 6115 96   Of synthetic fibres 6115 96 10    Knee-length stockings 12 pa    Other 6115 96 91     Women's stockings 12 pa 6115 96 99     Other 12 pa 6115 99 00   Of other textile materials 12 pa 6116 Gloves, mittens and mitts, knitted or crocheted 6116 10  Impregnated, coated or covered with plastics or rubber 6116 10 20   Gloves impregnated, coated or covered with rubber 8 pa 6116 10 80   Other 8,9 pa  Other 6116 91 00   Of wool or fine animal hair 8,9 pa 6116 92 00   Of cotton 8,9 pa 6116 93 00   Of synthetic fibres 8,9 pa 6116 99 00   Of other textile materials 8,9 pa 6117 Other made-up clothing accessories, knitted or crocheted; knitted or crocheted parts of garments or of clothing accessories 6117 10 00  Shawls, scarves, mufflers, mantillas, veils and the like 12  6117 80  Other accessories 6117 80 10   Knitted or crocheted, elasticated or rubberised 8  6117 80 80   Other 12  6117 90 00  Parts 12  CHAPTER 62 ARTICLES OF APPAREL AND CLOTHING ACCESSORIES, NOT KNITTED OR CROCHETED Notes 1. This chapter applies only to made-up articles of any textile fabric other than wadding, excluding knitted or crocheted articles (other than those of heading 6212). 2. This chapter does not cover: (a) worn clothing or other worn articles of heading 6309; or (b) orthopaedic appliances, surgical belts, trusses or the like (heading 9021). 3. For the purposes of headings 6203 and 6204: (a) The term suit means a set of garments composed of two or three pieces made up, in respect of their outer surface, in identical fabric and comprising:  one suit coat or jacket the outer shell of which, exclusive of sleeves, consists of four or more panels, designed to cover the upper part of the body, possibly with a tailored waistcoat in addition whose front is made from the same fabric as the outer surface of the other components of the set and whose back is made from the same fabric as the lining of the suit coat or jacket, and  one garment designed to cover the lower part of the body and consisting of trousers, breeches or shorts (other than swimwear), a skirt or a divided skirt, having neither braces nor bibs. All of the components of a suit must be of the same fabric construction, colour and composition; they must also be of the same style and of corresponding or compatible size. However, these components may have piping (a strip of fabric sewn into the seam) in a different fabric. If several separate components to cover the lower part of the body are presented together (for example, two pairs of trousers or trousers and shorts, or a skirt or divided skirt and trousers), the constituent lower part shall be one pair of trousers or, in the case of women's or girls' suits, the skirt or divided skirt, the other garments being considered separately. The term suit includes the following sets of garments, whether or not they fulfil all the above conditions:  morning dress, comprising a plain jacket (cutaway) with rounded tails hanging well down at the back and striped trousers,  evening dress (tailcoat), generally made of black fabric, the jacket of which is relatively short at the front, does not close and has narrow skirts cut in at the hips and hanging down behind,  dinner jacket suits, in which the jacket is similar in style to an ordinary jacket (though perhaps revealing more of the shirt front), but has shiny silk or imitation silk lapels. (b) The term ensemble means a set of garments (other than suits and articles of heading 6207 or 6208) composed of several pieces made up in identical fabric, put up for retail sale, and comprising:  one garment designed to cover the upper part of the body, with the exception of waistcoats which may also form a second upper garment, and  one or two different garments, designed to cover the lower part of the body and consisting of trousers, bib and brace overalls, breeches, shorts (other than swimwear), a skirt or a divided skirt. All of the components of an ensemble must be of the same fabric construction, style, colour and composition; they also must be of corresponding or compatible size. The term ensemble does not apply to tracksuits or ski suits, of heading 6211. 4. For the purposes of heading 6209: (a) the expression babies' garments and clothing accessories means articles for young children of a body height not exceeding 86 cm; it also covers babies' napkins; (b) articles which are prima facie classifiable both in heading 6209 and in other headings of this chapter are to be classified in heading 6209. 5. Garments which are prima facie classifiable both in heading 6210 and in other headings of this chapter, excluding heading 6209, are to be classified in heading 6210. 6. For the purposes of heading 6211, ski suits means garments or sets of garments which, by their general appearance and texture, are identifiable as intended to be worn principally for skiing (cross-country or alpine). They consist of either: (a) a ski overall, that is, a one-piece garment designed to cover the upper and the lower parts of the body; in addition to sleeves and a collar, the ski overall may have pockets or footstraps; or (b) a ski ensemble, that is, a set of garments composed of two or three pieces, put up for retail sale and comprising:  one garment, such as an anorak, windcheater, wind-jacket or similar article, closed by a slide fastener (zipper), possibly with a waistcoat in addition, and  one pair of trousers, whether or not extending above waist level, one pair of breeches or one bib and brace overall. The ski ensemble may also consist of an overall similar to the one mentioned in paragraph (a) above and a type of padded, sleeveless jacket worn over the overall. All the components of a ski ensemble must be made up in a fabric of the same texture, style and composition, whether or not of the same colour; they also must be of corresponding or compatible size. 7. Scarves and articles of the scarf type, square or approximately square, of which no side exceeds 60 cm, are to be classified as handkerchiefs (heading 6213). Handkerchiefs of which any side exceeds 60 cm are to be classified in heading 6214. 8. Garments of this chapter designed for left-over-right closure at the front shall be regarded as men's or boys' garments, and those designed for right-over-left closure at the front as women's or girls' garments. These provisions do not apply where the cut of the garment clearly indicates that it is designed for one or other of the sexes. Garments which cannot be identified as either men's or boys' garments or as women's or girls' garments are to be classified in the headings covering women's or girls' garments. 9. Articles of this chapter may be made of metal thread. Additional notes 1. For the application of note 3(b) to this chapter, the components of an ensemble must be made up entirely in a single identical fabric, subject to compliance with the other conditions laid down in the said note. For this purpose, the fabric used can be unbleached, bleached, dyed, of yarns of different colours or printed. Sets of garments are not regarded as ensembles when their components are made up in different fabrics, even if the difference is due only to their respective colours. All the components of an ensemble must be presented together for retail sale as a single unit. Individual wrapping or separate labelling of each component of such a single unit does not influence its classification as an ensemble. 2. Headings 6209 and 6216 cover gloves, mittens and mitts, impregnated, coated or covered with plastics or rubber, even if they are:  made up from textile fabrics (other than knitted or crocheted) impregnated, coated or covered with plastics or rubber of heading 5903 or 5906, or  made up from unimpregnated, uncoated or uncovered textile fabrics (other than knitted or crocheted) and subsequently impregnated, coated or covered with plastics or rubber. Where textile fabrics (other than knitted or crocheted) serve only as reinforcement, gloves, mittens or mitts impregnated, coated or covered with cellular plastics or cellular rubber belong in Chapter 39 or 40, even if they are made up from unimpregnated, uncoated or uncovered textile fabrics (other than knitted or crocheted) and subsequently impregnated, coated or covered with cellular plastics or cellular rubber (note 2(a)(5) and note 4, last paragraph, to Chapter 59). CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 6201 Men's or boys' overcoats, car coats, capes, cloaks, anoraks (including ski jackets), windcheaters, wind-jackets and similar articles, other than those of heading 6203  Overcoats, raincoats, car coats, capes, cloaks and similar articles 6201 11 00   Of wool or fine animal hair 12 p/st 6201 12   Of cotton 6201 12 10    Of a weight, per garment, not exceeding 1 kg 12 p/st 6201 12 90    Of a weight, per garment, exceeding 1 kg 12 p/st 6201 13   Of man-made fibres 6201 13 10    Of a weight, per garment, not exceeding 1 kg 12 p/st 6201 13 90    Of a weight, per garment, exceeding 1 kg 12 p/st 6201 19 00   Of other textile materials 12 p/st  Other 6201 91 00   Of wool or fine animal hair 12 p/st 6201 92 00   Of cotton 12 p/st 6201 93 00   Of man-made fibres 12 p/st 6201 99 00   Of other textile materials 12 p/st 6202 Women's or girls' overcoats, car coats, capes, cloaks, anoraks (including ski jackets), windcheaters, wind-jackets and similar articles, other than those of heading 6204  Overcoats, raincoats, car coats, capes, cloaks and similar articles 6202 11 00   Of wool or fine animal hair 12 p/st 6202 12   Of cotton 6202 12 10    Of a weight, per garment, not exceeding 1 kg 12 p/st 6202 12 90    Of a weight, per garment, exceeding 1 kg 12 p/st 6202 13   Of man-made fibres 6202 13 10    Of a weight, per garment, not exceeding 1 kg 12 p/st 6202 13 90    Of a weight, per garment, exceeding 1 kg 12 p/st 6202 19 00   Of other textile materials 12 p/st  Other 6202 91 00   Of wool or fine animal hair 12 p/st 6202 92 00   Of cotton 12 p/st 6202 93 00   Of man-made fibres 12 p/st 6202 99 00   Of other textile materials 12 p/st 6203 Men's or boys' suits, ensembles, jackets, blazers, trousers, bib and brace overalls, breeches and shorts (other than swimwear)  Suits 6203 11 00   Of wool or fine animal hair 12 p/st 6203 12 00   Of synthetic fibres 12 p/st 6203 19   Of other textile materials 6203 19 10    Of cotton 12 p/st 6203 19 30    Of artificial fibres 12 p/st 6203 19 90    Of other textile materials 12 p/st  Ensembles 6203 22   Of cotton 6203 22 10    Industrial and occupational 12 p/st 6203 22 80    Other 12 p/st 6203 23   Of synthetic fibres 6203 23 10    Industrial and occupational 12 p/st 6203 23 80    Other 12 p/st 6203 29   Of other textile materials    Of artificial fibres 6203 29 11     Industrial and occupational 12 p/st 6203 29 18     Other 12 p/st 6203 29 30    Of wool or fine animal hair 12 p/st 6203 29 90    Of other textile materials 12 p/st  Jackets and blazers 6203 31 00   Of wool or fine animal hair 12 p/st 6203 32   Of cotton 6203 32 10    Industrial and occupational 12 p/st 6203 32 90    Other 12 p/st 6203 33   Of synthetic fibres 6203 33 10    Industrial and occupational 12 p/st 6203 33 90    Other 12 p/st 6203 39   Of other textile materials    Of artificial fibres 6203 39 11     Industrial and occupational 12 p/st 6203 39 19     Other 12 p/st 6203 39 90    Of other textile materials 12 p/st  Trousers, bib and brace overalls, breeches and shorts 6203 41   Of wool or fine animal hair 6203 41 10    Trousers and breeches 12 p/st 6203 41 30    Bib and brace overalls 12 p/st 6203 41 90    Other 12 p/st 6203 42   Of cotton    Trousers and breeches 6203 42 11     Industrial and occupational 12 p/st     Other 6203 42 31      Of denim 12 p/st 6203 42 33      Of cut corduroy 12 p/st 6203 42 35      Other 12 p/st    Bib and brace overalls 6203 42 51     Industrial and occupational 12 p/st 6203 42 59     Other 12 p/st 6203 42 90    Other 12 p/st 6203 43   Of synthetic fibres    Trousers and breeches 6203 43 11     Industrial and occupational 12 p/st 6203 43 19     Other 12 p/st    Bib and brace overalls 6203 43 31     Industrial and occupational 12 p/st 6203 43 39     Other 12 p/st 6203 43 90    Other 12 p/st 6203 49   Of other textile materials    Of artificial fibres     Trousers and breeches 6203 49 11      Industrial and occupational 12 p/st 6203 49 19      Other 12 p/st     Bib and brace overalls 6203 49 31      Industrial and occupational 12 p/st 6203 49 39      Other 12 p/st 6203 49 50     Other 12 p/st 6203 49 90    Of other textile materials 12 p/st 6204 Women's or girls' suits, ensembles, jackets, blazers, dresses, skirts, divided skirts, trousers, bib and brace overalls, breeches and shorts (other than swimwear)  Suits 6204 11 00   Of wool or fine animal hair 12 p/st 6204 12 00   Of cotton 12 p/st 6204 13 00   Of synthetic fibres 12 p/st 6204 19   Of other textile materials 6204 19 10    Of artificial fibres 12 p/st 6204 19 90    Of other textile materials 12 p/st  Ensembles 6204 21 00   Of wool or fine animal hair 12 p/st 6204 22   Of cotton 6204 22 10    Industrial and occupational 12 p/st 6204 22 80    Other 12 p/st 6204 23   Of synthetic fibres 6204 23 10    Industrial and occupational 12 p/st 6204 23 80    Other 12 p/st 6204 29   Of other textile materials    Of artificial fibres 6204 29 11     Industrial and occupational 12 p/st 6204 29 18     Other 12 p/st 6204 29 90    Of other textile materials 12 p/st  Jackets and blazers 6204 31 00   Of wool or fine animal hair 12 p/st 6204 32   Of cotton 6204 32 10    Industrial and occupational 12 p/st 6204 32 90    Other 12 p/st 6204 33   Of synthetic fibres 6204 33 10    Industrial and occupational 12 p/st 6204 33 90    Other 12 p/st 6204 39   Of other textile materials    Of artificial fibres 6204 39 11     Industrial and occupational 12 p/st 6204 39 19     Other 12 p/st 6204 39 90    Of other textile materials 12 p/st  Dresses 6204 41 00   Of wool or fine animal hair 12 p/st 6204 42 00   Of cotton 12 p/st 6204 43 00   Of synthetic fibres 12 p/st 6204 44 00   Of artificial fibres 12 p/st 6204 49   Of other textile materials 6204 49 10    Of silk or silk waste 12 p/st 6204 49 90    Of other textile materials 12 p/st  Skirts and divided skirts 6204 51 00   Of wool or fine animal hair 12 p/st 6204 52 00   Of cotton 12 p/st 6204 53 00   Of synthetic fibres 12 p/st 6204 59   Of other textile materials 6204 59 10    Of artificial fibres 12 p/st 6204 59 90    Of other textile materials 12 p/st  Trousers, bib and brace overalls, breeches and shorts 6204 61   Of wool or fine animal hair 6204 61 10    Trousers and breeches 12 p/st 6204 61 85    Other 12 p/st 6204 62   Of cotton    Trousers and breeches 6204 62 11     Industrial and occupational 12 p/st     Other 6204 62 31      Of denim 12 p/st 6204 62 33      Of cut corduroy 12 p/st 6204 62 39      Other 12 p/st    Bib and brace overalls 6204 62 51     Industrial and occupational 12 p/st 6204 62 59     Other 12 p/st 6204 62 90    Other 12 p/st 6204 63   Of synthetic fibres    Trousers and breeches 6204 63 11     Industrial and occupational 12 p/st 6204 63 18     Other 12 p/st    Bib and brace overalls 6204 63 31     Industrial and occupational 12 p/st 6204 63 39     Other 12 p/st 6204 63 90    Other 12 p/st 6204 69   Of other textile materials    Of artificial fibres     Trousers and breeches 6204 69 11      Industrial and occupational 12 p/st 6204 69 18      Other 12 p/st     Bib and brace overalls 6204 69 31      Industrial and occupational 12 p/st 6204 69 39      Other 12 p/st 6204 69 50     Other 12 p/st 6204 69 90    Of other textile materials 12 p/st 6205 Men's or boys' shirts 6205 20 00  Of cotton 12 p/st 6205 30 00  Of man-made fibres 12 p/st 6205 90  Of other textile materials 6205 90 10   Of flax or ramie 12 p/st 6205 90 80   Of other textile materials 12 p/st 6206 Women's or girls' blouses, shirts and shirt-blouses 6206 10 00  Of silk or silk waste 12 p/st 6206 20 00  Of wool or fine animal hair 12 p/st 6206 30 00  Of cotton 12 p/st 6206 40 00  Of man-made fibres 12 p/st 6206 90  Of other textile materials 6206 90 10   Of flax or ramie 12 p/st 6206 90 90   Of other textile materials 12 p/st 6207 Men's or boys' singlets and other vests, underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles  Underpants and briefs 6207 11 00   Of cotton 12 p/st 6207 19 00   Of other textile materials 12 p/st  Nightshirts and pyjamas 6207 21 00   Of cotton 12 p/st 6207 22 00   Of man-made fibres 12 p/st 6207 29 00   Of other textile materials 12 p/st  Other 6207 91 00   Of cotton 12  6207 99   Of other textile materials 6207 99 10    Of man-made fibres 12  6207 99 90    Of other textile materials 12  6208 Women's or girls' singlets and other vests, slips, petticoats, briefs, panties, nightdresses, pyjamas, nÃ ©gligÃ ©s, bathrobes, dressing gowns and similar articles  Slips and petticoats 6208 11 00   Of man-made fibres 12 p/st 6208 19 00   Of other textile materials 12 p/st  Nightdresses and pyjamas 6208 21 00   Of cotton 12 p/st 6208 22 00   Of man-made fibres 12 p/st 6208 29 00   Of other textile materials 12 p/st  Other 6208 91 00   Of cotton 12  6208 92 00   Of man-made fibres 12  6208 99 00   Of other textile materials 12  6209 Babies' garments and clothing accessories 6209 20 00  Of cotton 10,5  6209 30 00  Of synthetic fibres 10,5  6209 90  Of other textile materials 6209 90 10   Of wool or fine animal hair 10,5  6209 90 90   Of other textile materials 10,5  6210 Garments, made up of fabrics of heading 5602, 5603, 5903, 5906 or 5907 6210 10  Of fabrics of heading 5602 or 5603 6210 10 10   Of fabrics of heading 5602 12  6210 10 90   Of fabrics of heading 5603 12  6210 20 00  Other garments, of the type described in subheadings 6201 11 to 6201 19 12 p/st 6210 30 00  Other garments, of the type described in subheadings 6202 11 to 6202 19 12 p/st 6210 40 00  Other men's or boys' garments 12  6210 50 00  Other women's or girls' garments 12  6211 Tracksuits, ski suits and swimwear; other garments  Swimwear 6211 11 00   Men's or boys' 12 p/st 6211 12 00   Women's or girls' 12 p/st 6211 20 00  Ski suits 12 p/st  Other garments, men's or boys' 6211 32   Of cotton 6211 32 10    Industrial and occupational clothing 12     Tracksuits with lining 6211 32 31     With an outer shell of a single identical fabric 12 p/st     Other 6211 32 41      Upper parts 12 p/st 6211 32 42      Lower parts 12 p/st 6211 32 90    Other 12  6211 33   Of man-made fibres 6211 33 10    Industrial and occupational clothing 12     Tracksuits with lining 6211 33 31     With an outer shell of a single identical fabric 12 p/st     Other 6211 33 41      Upper parts 12 p/st 6211 33 42      Lower parts 12 p/st 6211 33 90    Other 12  6211 39 00   Of other textile materials 12   Other garments, women's or girls' 6211 41 00   Of wool or fine animal hair 12  6211 42   Of cotton 6211 42 10    Aprons, overalls, smock-overalls and other industrial and occupational clothing (whether or not also suitable for domestic use) 12     Tracksuits with lining 6211 42 31     With an outer shell of a single identical fabric 12 p/st     Other 6211 42 41      Upper parts 12 p/st 6211 42 42      Lower parts 12 p/st 6211 42 90    Other 12  6211 43   Of man-made fibres 6211 43 10    Aprons, overalls, smock-overalls and other industrial and occupational clothing (whether or not also suitable for domestic use) 12     Tracksuits with lining 6211 43 31     With an outer shell of a single identical fabric 12 p/st     Other 6211 43 41      Upper parts 12 p/st 6211 43 42      Lower parts 12 p/st 6211 43 90    Other 12  6211 49 00   Of other textile materials 12  6212 BrassiÃ ¨res, girdles, corsets, braces, suspenders, garters and similar articles and parts thereof, whether or not knitted or crocheted 6212 10  BrassiÃ ¨res 6212 10 10   In a set made up for retail sale containing a brassiÃ ¨re and a pair of briefs 6,5 p/st 6212 10 90   Other 6,5 p/st 6212 20 00  Girdles and panty girdles 6,5 p/st 6212 30 00  Corselettes 6,5 p/st 6212 90 00  Other 6,5  6213 Handkerchiefs 6213 20 00  Of cotton 10 p/st 6213 90 00  Of other textile materials 10 p/st 6214 Shawls, scarves, mufflers, mantillas, veils and the like 6214 10 00  Of silk or silk waste 8 p/st 6214 20 00  Of wool or fine animal hair 8 p/st 6214 30 00  Of synthetic fibres 8 p/st 6214 40 00  Of artificial fibres 8 p/st 6214 90 00  Of other textile materials 8 p/st 6215 Ties, bow ties and cravats 6215 10 00  Of silk or silk waste 6,3 p/st 6215 20 00  Of man-made fibres 6,3 p/st 6215 90 00  Of other textile materials 6,3 p/st 6216 00 00 Gloves, mittens and mitts 7,6 pa 6217 Other made-up clothing accessories; parts of garments or of clothing accessories, other than those of heading 6212 6217 10 00  Accessories 6,3  6217 90 00  Parts 12  CHAPTER 63 OTHER MADE-UP TEXTILE ARTICLES; SETS; WORN CLOTHING AND WORN TEXTILE ARTICLES; RAGS Notes 1. Sub-chapter I applies only to made-up articles, of any textile fabric. 2. Sub-chapter I does not cover: (a) goods of Chapters 56 to 62; or (b) worn clothing or other worn articles of heading 6309. 3. Heading 6309 applies only to the following goods: (a) articles of textile materials:  clothing and clothing accessories, and parts thereof,  blankets and travelling rugs,  bedlinen, table linen, toilet linen and kitchen linen,  furnishing articles, other than carpets of headings 5701 to 5705 and tapestries of heading 5805; (b) footwear and headgear of any material other than asbestos. In order to be classified in this heading, the articles mentioned above must comply with both of the following requirements:  they must show signs of appreciable wear, and  they must be presented in bulk or in bales, sacks or similar packings. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) I. OTHER MADE-UP TEXTILE ARTICLES 6301 Blankets and travelling rugs 6301 10 00  Electric blankets 6,9 p/st 6301 20  Blankets (other than electric blankets) and travelling rugs, of wool or of fine animal hair 6301 20 10   Knitted or crocheted 12 p/st 6301 20 90   Other 12 p/st 6301 30  Blankets (other than electric blankets) and travelling rugs, of cotton 6301 30 10   Knitted or crocheted 12 p/st 6301 30 90   Other 7,5 p/st 6301 40  Blankets (other than electric blankets) and travelling rugs, of synthetic fibres 6301 40 10   Knitted or crocheted 12 p/st 6301 40 90   Other 12 p/st 6301 90  Other blankets and travelling rugs 6301 90 10   Knitted or crocheted 12 p/st 6301 90 90   Other 12 p/st 6302 Bedlinen, table linen, toilet linen and kitchen linen 6302 10 00  Bedlinen, knitted or crocheted 12   Other bedlinen, printed 6302 21 00   Of cotton 12  6302 22   Of man-made fibres 6302 22 10    Nonwovens 6,9  6302 22 90    Other 12  6302 29   Of other textile materials 6302 29 10    Of flax or ramie 12  6302 29 90    Of other textile materials 12   Other bedlinen 6302 31 00   Of cotton 12  6302 32   Of man-made fibres 6302 32 10    Nonwovens 6,9  6302 32 90    Other 12  6302 39   Of other textile materials 6302 39 20    Of flax or ramie 12  6302 39 90    Of other textile materials 12  6302 40 00  Table linen, knitted or crocheted 12   Other table linen 6302 51 00   Of cotton 12  6302 53   Of man-made fibres 6302 53 10    Nonwovens 6,9  6302 53 90    Other 12  6302 59   Of other textile materials 6302 59 10    Of flax 12  6302 59 90    Other 12  6302 60 00  Toilet linen and kitchen linen, of terry towelling or similar terry fabrics, of cotton 12   Other 6302 91 00   Of cotton 12  6302 93   Of man-made fibres 6302 93 10    Nonwovens 6,9  6302 93 90    Other 12  6302 99   Of other textile materials 6302 99 10    Of flax 12  6302 99 90    Other 12  6303 Curtains (including drapes) and interior blinds; curtain or bed valances  Knitted or crocheted 6303 12 00   Of synthetic fibres 12 m2 6303 19 00   Of other textile materials 12 m2  Other 6303 91 00   Of cotton 12 m2 6303 92   Of synthetic fibres 6303 92 10    Nonwovens 6,9 m2 6303 92 90    Other 12 m2 6303 99   Of other textile materials 6303 99 10    Nonwovens 6,9 m2 6303 99 90    Other 12 m2 6304 Other furnishing articles, excluding those of heading 9404  Bedspreads 6304 11 00   Knitted or crocheted 12 p/st 6304 19   Other 6304 19 10    Of cotton 12 p/st 6304 19 30    Of flax or ramie 12 p/st 6304 19 90    Of other textile materials 12 p/st  Other 6304 91 00   Knitted or crocheted 12  6304 92 00   Not knitted or crocheted, of cotton 12  6304 93 00   Not knitted or crocheted, of synthetic fibres 12  6304 99 00   Not knitted or crocheted, of other textile materials 12  6305 Sacks and bags, of a kind used for the packing of goods 6305 10  Of jute or of other textile bast fibres of heading 5303 6305 10 10   Used 2  6305 10 90   Other 4  6305 20 00  Of cotton 7,2   Of man-made textile materials 6305 32   Flexible intermediate bulk containers    Of polyethylene or polypropylene strip or the like 6305 32 11     Knitted or crocheted 12  6305 32 19     Other 7,2  6305 32 90    Other 7,2  6305 33   Other, of polyethylene or polypropylene strip or the like 6305 33 10    Knitted or crocheted 12  6305 33 90    Other 7,2  6305 39 00   Other 7,2  6305 90 00  Of other textile materials 6,2  6306 Tarpaulins, awnings and sunblinds; tents; sails for boats, sailboards or landcraft; camping goods  Tarpaulins, awnings and sunblinds 6306 12 00   Of synthetic fibres 12  6306 19 00   Of other textile materials 12   Tents 6306 22 00   Of synthetic fibres 12  6306 29 00   Of other textile materials 12  6306 30 00  Sails 12  6306 40 00  Pneumatic mattresses 12 p/st  Other 6306 91 00   Of cotton 12  6306 99 00   Of other textile materials 12  6307 Other made-up articles, including dress patterns 6307 10  Floorcloths, dishcloths, dusters and similar cleaning cloths 6307 10 10   Knitted or crocheted 12  6307 10 30   Nonwovens 6,9  6307 10 90   Other 7,7  6307 20 00  Life jackets and lifebelts 6,3  6307 90  Other 6307 90 10   Knitted or crocheted 12    Other 6307 90 91    Of felt 6,3  6307 90 99    Other 6,3  II. SETS 6308 00 00 Sets consisting of woven fabric and yarn, whether or not with accessories, for making up into rugs, tapestries, embroidered tablecloths or serviettes, or similar textile articles, put up in packings for retail sale 12  III. WORN CLOTHING AND WORN TEXTILE ARTICLES; RAGS 6309 00 00 Worn clothing and other worn articles 5,3  6310 Used or new rags, scrap twine, cordage, rope and cables and worn-out articles of twine, cordage, rope or cables, of textile materials 6310 10 00  Sorted Free  6310 90 00  Other Free  SECTION XII FOOTWEAR, HEADGEAR, UMBRELLAS, SUN UMBRELLAS, WALKING STICKS, SEAT-STICKS, WHIPS, RIDING-CROPS AND PARTS THEREOF; PREPARED FEATHERS AND ARTICLES MADE THEREWITH; ARTIFICIAL FLOWERS; ARTICLES OF HUMAN HAIR CHAPTER 64 FOOTWEAR, GAITERS AND THE LIKE; PARTS OF SUCH ARTICLES Notes 1. This chapter does not cover: (a) disposable foot or shoe coverings of flimsy material (for example, paper, sheeting of plastics) without applied soles. These products are classified according to their constituent material; (b) footwear of textile material, without an outer sole glued, sewn or otherwise affixed or applied to the upper (Section XI); (c) worn footwear of heading 6309; (d) articles of asbestos (heading 6812); (e) orthopaedic footwear or other orthopaedic appliances, or parts thereof (heading 9021); or (f) toy footwear or skating boots with ice or roller skates attached; shin-guards or similar protective sportswear (Chapter 95). 2. For the purposes of heading 6406, the term parts does not include pegs, protectors, eyelets, hooks, buckles, ornaments, braid, laces, pompons or other trimmings (which are to be classified in their appropriate headings) or buttons or other goods of heading 9606. 3. For the purposes of this chapter: (a) the terms rubber and plastics include woven fabrics or other textile products with an external layer of rubber or plastics being visible to the naked eye; for the purpose of this provision, no account should be taken of any resulting change of colour; and (b) the term leather refers to the goods of headings 4107 and 4112 to 4114. 4. Subject to note 3 to this chapter: (a) the material of the upper shall be taken to be the constituent material having the greatest external surface area, no account being taken of accessories or reinforcements such as ankle patches, edging, ornamentation, buckles, tabs, eyelet stays or similar attachments; (b) the constituent material of the outer sole shall be taken to be the material having the greatest surface area in contact with the ground, no account being taken of accessories or reinforcements such as spikes, bars, nails, protectors or similar attachments. Subheading note 1. For the purposes of subheadings 6402 12, 6402 19, 6403 12, 6403 19 and 6404 11, the expression sports footwear applies only to: (a) footwear which is designed for a sporting activity and has, or has provision for the attachment of, spikes, sprigs, stops, clips, bars or the like; (b) skating boots, ski-boots and cross-country ski footwear, snowboard boots, wrestling boots, boxing boots and cycling shoes. Additional notes 1. Within the meaning of note 4(a), reinforcements is taken to mean all pieces of material (for example, plastics or leather) attached to the external surface of the upper to give additional strength, whether or not also attached to the sole. After the removal of reinforcements, the visible material must have the characteristics of an upper and not lining, supporting the foot sufficiently to enable the wearer, with the original fastening systems in place, to walk in the footwear. Account is to be taken of sections covered by accessories or reinforcements when deciding on the composition of the upper. 2. Within the meaning of note 4(b), one or more layers of textile material which do not possess the characteristics usually required for normal use of an outer sole (for example, durability, strength, etc.) are not to be taken into consideration for classification purposes. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 6401 Waterproof footwear with outer soles and uppers of rubber or of plastics, the uppers of which are neither fixed to the sole nor assembled by stitching, riveting, nailing, screwing, plugging or similar processes 6401 10 00  Footwear incorporating a protective metal toecap 17 pa  Other footwear 6401 92   Covering the ankle but not covering the knee 6401 92 10    With uppers of rubber 17 pa 6401 92 90    With uppers of plastics 17 pa 6401 99 00   Other 17 pa 6402 Other footwear with outer soles and uppers of rubber or plastics  Sports footwear 6402 12   Ski-boots, cross-country ski footwear and snowboard boots 6402 12 10    Ski-boots and cross-country ski footwear 17 pa 6402 12 90    Snowboard boots 17 pa 6402 19 00   Other 16,9 pa 6402 20 00  Footwear with upper straps or thongs assembled to the sole by means of plugs 17 pa  Other footwear 6402 91   Covering the ankle 6402 91 10    Incorporating a protective metal toecap 17 pa 6402 91 90    Other 16,9 pa 6402 99   Other 6402 99 05    Incorporating a protective metal toecap 17 pa    Other 6402 99 10     With uppers of rubber 16,8 pa     With uppers of plastics      Footwear with a vamp made of straps or which has one or several pieces cut out 6402 99 31       With sole and heel combined having a height of more than 3 cm 16,8 pa 6402 99 39       Other 16,8 pa 6402 99 50      Slippers and other indoor footwear 16,8 pa      Other, with insoles of a length 6402 99 91       Of less than 24 cm 16,8 pa       Of 24 cm or more 6402 99 93        Footwear which cannot be identified as men's or women's footwear 16,8 pa        Other 6402 99 96         For men 16,8 pa 6402 99 98         For women 16,8 pa 6403 Footwear with outer soles of rubber, plastics, leather or composition leather and uppers of leather  Sports footwear 6403 12 00   Ski-boots, cross-country ski footwear and snowboard boots 8 pa 6403 19 00   Other 8 pa 6403 20 00  Footwear with outer soles of leather, and uppers which consist of leather straps across the instep and around the big toe 8 pa 6403 40 00  Other footwear, incorporating a protective metal toecap 8 pa  Other footwear with outer soles of leather 6403 51   Covering the ankle 6403 51 05    Made on a base or platform of wood, not having an inner sole 8 pa    Other     Covering the ankle but no part of the calf, with insoles of a length 6403 51 11      Of less than 24 cm 8 pa      Of 24 cm or more 6403 51 15       For men 8 pa 6403 51 19       For women 8 pa     Other, with insoles of a length 6403 51 91      Of less than 24 cm 8 pa      Of 24 cm or more 6403 51 95       For men 8 pa 6403 51 99       For women 8 pa 6403 59   Other 6403 59 05    Made on a base or platform of wood, not having an inner sole 8 pa    Other     Footwear with a vamp made of straps or which has one or several pieces cut out 6403 59 11      With sole and heel combined having a height of more than 3 cm 5 pa      Other, with insoles of a length 6403 59 31       Of less than 24 cm 8 pa       Of 24 cm or more 6403 59 35        For men 8 pa 6403 59 39        For women 8 pa 6403 59 50     Slippers and other indoor footwear 8 pa     Other, with insoles of a length 6403 59 91      Of less than 24 cm 8 pa      Of 24 cm or more 6403 59 95       For men 8 pa 6403 59 99       For women 8 pa  Other footwear 6403 91   Covering the ankle 6403 91 05    Made on a base or platform of wood, not having an inner sole 8 pa    Other     Covering the ankle but no part of the calf, with insoles of a length 6403 91 11      Of less than 24 cm 8 pa      Of 24 cm or more 6403 91 13       Footwear which cannot be identified as men's or women's footwear 8 pa       Other 6403 91 16        For men 8 pa 6403 91 18        For women 8 pa     Other, with insoles of a length 6403 91 91      Of less than 24 cm 8 pa      Of 24 cm or more 6403 91 93       Footwear which cannot be identified as men's or women's footwear 8 pa       Other 6403 91 96        For men 8 pa 6403 91 98        For women 5 pa 6403 99   Other 6403 99 05    Made on a base or platform of wood, not having an inner sole 8 pa    Other     Footwear with a vamp made of straps or which has one or several pieces cut out 6403 99 11      With sole and heel combined having a height of more than 3 cm 8 pa      Other, with insoles of a length 6403 99 31       Of less than 24 cm 8 pa       Of 24 cm or more 6403 99 33        Footwear which cannot be identified as men's or women's footwear 8 pa        Other 6403 99 36         For men 8 pa 6403 99 38         For women 5 pa 6403 99 50     Slippers and other indoor footwear 8 pa     Other, with insoles of a length 6403 99 91      Of less than 24 cm 8 pa      Of 24 cm or more 6403 99 93       Footwear which cannot be identified as men's or women's footwear 8 pa       Other 6403 99 96        For men 8 pa 6403 99 98        For women 7 pa 6404 Footwear with outer soles of rubber, plastics, leather or composition leather and uppers of textile materials  Footwear with outer soles of rubber or plastics 6404 11 00   Sports footwear; tennis shoes, basketball shoes, gym shoes, training shoes and the like 16,9 pa 6404 19   Other 6404 19 10    Slippers and other indoor footwear 16,9 pa 6404 19 90    Other 17 pa 6404 20  Footwear with outer soles of leather or composition leather 6404 20 10   Slippers and other indoor footwear 17 pa 6404 20 90   Other 17 pa 6405 Other footwear 6405 10 00  With uppers of leather or composition leather 3,5 pa 6405 20  With uppers of textile materials 6405 20 10   With outer soles of wood or cork 3,5 pa   With outer soles of other materials 6405 20 91    Slippers and other indoor footwear 4 pa 6405 20 99    Other 4 pa 6405 90  Other 6405 90 10   With outer soles of rubber, plastics, leather or composition leather 17 pa 6405 90 90   With outer soles of other materials 4 pa 6406 Parts of footwear (including uppers whether or not attached to soles other than outer soles); removable insoles, heel cushions and similar articles; gaiters, leggings and similar articles, and parts thereof 6406 10  Uppers and parts thereof, other than stiffeners 6406 10 10   Of leather 3  6406 10 90   Of other materials 3  6406 20  Outer soles and heels, of rubber or plastics 6406 20 10   Of rubber 3  6406 20 90   Of plastics 3   Other 6406 91 00   Of wood 3  6406 99   Of other materials 6406 99 30    Assemblies of uppers affixed to inner soles or to other sole components, but without outer soles 3 pa 6406 99 50    Removable insoles and other removable accessories 3  6406 99 60    Outer soles of leather or composition leather 3  6406 99 85    Other 3  CHAPTER 65 HEADGEAR AND PARTS THEREOF Notes 1. This chapter does not cover: (a) worn headgear of heading 6309; (b) asbestos headgear (heading 6812); or (c) dolls hats, other toy hats or carnival articles of Chapter 95. 2. Heading 6502 does not cover hat shapes made by sewing, other than those obtained simply by sewing strips in spirals. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 6501 00 00 Hat-forms, hat bodies and hoods of felt, neither blocked to shape nor with made brims; plateaux and manchons (including slit manchons), of felt 2,7 p/st 6502 00 00 Hat-shapes, plaited or made by assembling strips of any material, neither blocked to shape, nor with made brims, nor lined, nor trimmed Free p/st 6503 6504 00 00 Hats and other headgear, plaited or made by assembling strips of any material, whether or not lined or trimmed Free p/st 6505 Hats and other headgear, knitted or crocheted, or made up from lace, felt or other textile fabric, in the piece (but not in strips), whether or not lined or trimmed; hairnets of any material, whether or not lined or trimmed 6505 10 00  Hairnets 2,7  6505 90  Other 6505 90 05   Of fur felt or of felt of wool and fur, made from the hat bodies, hoods or plateaux of heading 6501 5,7 p/st   Other 6505 90 10    Berets, bonnets, skullcaps, fezzes, tarbooshes and the like 2,7 p/st 6505 90 30    Peaked caps 2,7 p/st 6505 90 80    Other 2,7  6506 Other headgear, whether or not lined or trimmed 6506 10  Safety headgear 6506 10 10   Of plastics 2,7 p/st 6506 10 80   Of other materials 2,7 p/st  Other 6506 91 00   Of rubber or of plastics 2,7 p/st 6506 99   Of other materials 6506 99 10    Of fur felt or of felt of wool and fur, made from the hat bodies, hoods or plateaux of heading 6501 5,7 p/st 6506 99 90    Other 2,7 p/st 6507 00 00 Headbands, linings, covers, hat foundations, hat frames, peaks and chinstraps, for headgear 2,7  CHAPTER 66 UMBRELLAS, SUN UMBRELLAS, WALKING STICKS, SEAT-STICKS, WHIPS, RIDING-CROPS AND PARTS THEREOF Notes 1. This chapter does not cover: (a) measure walking sticks or the like (heading 9017); (b) firearm-sticks, swordsticks, loaded walking sticks or the like (Chapter 93); or (c) goods of Chapter 95 (for example, toy umbrellas, toy sun umbrellas). 2. Heading 6603 does not cover parts, trimmings or accessories of textile material, or covers, tassels, thongs, umbrella cases or the like, of any material. Such goods presented with, but not fitted to, articles of heading 6601 or 6602 are to be classified separately and are not to be treated as forming part of those articles. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 6601 Umbrellas and sun umbrellas (including walking-stick umbrellas, garden umbrellas and similar umbrellas) 6601 10 00  Garden or similar umbrellas 4,7 p/st  Other 6601 91 00   Having a telescopic shaft 4,7 p/st 6601 99   Other 6601 99 20    With a cover of woven textile materials 4,7 p/st 6601 99 90    Other 4,7 p/st 6602 00 00 Walking sticks, seat-sticks, whips, riding-crops and the like 2,7  6603 Parts, trimmings and accessories of articles of heading 6601 or 6602 6603 20 00  Umbrella frames, including frames mounted on shafts (sticks) 5,2  6603 90  Other 6603 90 10   Handles and knobs 2,7  6603 90 90   Other 5  CHAPTER 67 PREPARED FEATHERS AND DOWN AND ARTICLES MADE OF FEATHERS OR OF DOWN; ARTIFICIAL FLOWERS; ARTICLES OF HUMAN HAIR Notes 1. This chapter does not cover: (a) straining cloth of human hair (heading 5911); (b) floral motifs of lace, of embroidery or other textile fabric (Section XI); (c) footwear (Chapter 64); (d) headgear or hairnets (Chapter 65); (e) toys, sports requisites or carnival articles (Chapter 95); or (f) feather dusters, powder puffs or hair sieves (Chapter 96). 2. Heading 6701 does not cover: (a) articles in which feathers or down constitute only filling or padding (for example, bedding of heading 9404); (b) articles of apparel or clothing accessories in which feathers or down constitute no more than mere trimming or padding; or (c) artificial flowers or foliage or parts thereof or made-up articles of heading 6702. 3. Heading 6702 does not cover: (a) articles of glass (Chapter 70); or (b) artificial flowers, foliage or fruit of pottery, stone, metal, wood or other materials, obtained in one piece by moulding, forging, carving, stamping or other process, or consisting of parts assembled otherwise than by binding, glueing, fitting into one another or similar methods. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 6701 00 00 Skins and other parts of birds with their feathers or down, feathers, parts of feathers, down and articles thereof (other than goods of heading 0505 and worked quills and scapes) 2,7  6702 Artificial flowers, foliage and fruit and parts thereof; articles made of artificial flowers, foliage or fruit 6702 10 00  Of plastics 4,7  6702 90 00  Of other materials 4,7  6703 00 00 Human hair, dressed, thinned, bleached or otherwise worked; wool or other animal hair or other textile materials, prepared for use in making wigs or the like 1,7  6704 Wigs, false beards, eyebrows and eyelashes, switches and the like, of human or animal hair or of textile materials; articles of human hair not elsewhere specified or included  Of synthetic textile materials 6704 11 00   Complete wigs 2,2  6704 19 00   Other 2,2  6704 20 00  Of human hair 2,2  6704 90 00  Of other materials 2,2  SECTION XIII ARTICLES OF STONE, PLASTER, CEMENT, ASBESTOS, MICA OR SIMILAR MATERIALS; CERAMIC PRODUCTS; GLASS AND GLASSWARE CHAPTER 68 ARTICLES OF STONE, PLASTER, CEMENT, ASBESTOS, MICA OR SIMILAR MATERIALS Notes 1. This chapter does not cover: (a) goods of Chapter 25; (b) coated, impregnated or covered paper and paperboard of heading 4810 or 4811 (for example, paper and paperboard coated with mica powder or graphite, bituminised or asphalted paper and paperboard); (c) coated, impregnated or covered textile fabric of Chapter 56 or 59 (for example, fabric coated or covered with mica powder, bituminised or asphalted fabric); (d) articles of Chapter 71; (e) tools or parts of tools, of Chapter 82; (f) lithographic stones of heading 8442; (g) electrical insulators (heading 8546) or fittings of insulating material of heading 8547; (h) dental burrs (heading 9018); (ij) articles of Chapter 91 (for example, clocks and clock cases); (k) articles of Chapter 94 (for example, furniture, lamps and lighting fittings, prefabricated buildings); (l) articles of Chapter 95 (for example, toys, games and sports requisites); (m) articles of heading 9602, if made of materials specified in note 2(b) to Chapter 96, or of heading 9606 (for example, buttons), 9609 (for example, slate pencils) or 9610 (for example, drawing slates); or (n) articles of Chapter 97 (for example, works of art). 2. In heading 6802, the expression worked monumental or building stone applies not only to the varieties of stone referred to in heading 2515 or 2516 but also to all other natural stone (for example, quartzite, flint, dolomite and steatite) similarly worked; it does not, however, apply to slate. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 6801 00 00 Setts, curbstones and flagstones, of natural stone (except slate) Free  6802 Worked monumental or building stone (except slate) and articles thereof, other than goods of heading 6801; mosaic cubes and the like, of natural stone (including slate), whether or not on a backing; artificially coloured granules, chippings and powder, of natural stone (including slate) 6802 10 00  Tiles, cubes and similar articles, whether or not rectangular (including square), the largest surface area of which is capable of being enclosed in a square the side of which is less than 7 cm; artificially coloured granules, chippings and powder Free   Other monumental or building stone and articles thereof, simply cut or sawn, with a flat or even surface 6802 21 00   Marble, travertine and alabaster 1,7  6802 23 00   Granite 1,7  6802 29 00   Other stone 1,7   Other 6802 91 00   Marble, travertine and alabaster 1,7  6802 92 00   Other calcareous stone 1,7  6802 93   Granite 6802 93 10    Polished, decorated or otherwise worked, but not carved, of a net weight of 10 kg or more Free  6802 93 90    Other 1,7  6802 99   Other stone 6802 99 10    Polished, decorated or otherwise worked, but not carved, of a net weight of 10 kg or more Free  6802 99 90    Other 1,7  6803 00 00 Worked slate and articles of slate or of agglomerated slate 1,7  6804 Millstones, grindstones, grinding wheels and the like, without frameworks, for grinding, sharpening, polishing, trueing or cutting, hand sharpening or polishing stones, and parts thereof, of natural stone, of agglomerated natural or artificial abrasives, or of ceramics, with or without parts of other materials 6804 10 00  Millstones and grindstones for milling, grinding or pulping Free   Other millstones, grindstones, grinding wheels and the like 6804 21 00   Of agglomerated synthetic or natural diamond 1,7  6804 22   Of other agglomerated abrasives or of ceramics    Of artificial abrasives, with binder     Of synthetic or artificial resin 6804 22 12      Not reinforced Free  6804 22 18      Reinforced Free  6804 22 30     Of ceramics or silicates Free  6804 22 50     Of other materials Free  6804 22 90    Other Free  6804 23 00   Of natural stone Free  6804 30 00  Hand sharpening or polishing stones Free  6805 Natural or artificial abrasive powder or grain, on a base of textile material, of paper, of paperboard or of other materials, whether or not cut to shape or sewn or otherwise made up 6805 10 00  On a base of woven textile fabric only 1,7  6805 20 00  On a base of paper or paperboard only 1,7  6805 30 00  On a base of other materials 1,7  6806 Slag-wool, rock-wool and similar mineral wools; exfoliated vermiculite, expanded clays, foamed slag and similar expanded mineral materials; mixtures and articles of heat-insulating, sound-insulating or sound-absorbing mineral materials, other than those of heading 6811 or 6812 or of Chapter 69 6806 10 00  Slag-wool, rock-wool and similar mineral wools (including intermixtures thereof), in bulk, sheets or rolls Free  6806 20  Exfoliated vermiculite, expanded clays, foamed slag and similar expanded mineral materials (including intermixtures thereof) 6806 20 10   Expanded clays Free  6806 20 90   Other Free  6806 90 00  Other Free  6807 Articles of asphalt or of similar material (for example, petroleum bitumen or coal tar pitch) 6807 10 00  In rolls Free m2 6807 90 00  Other Free  6808 00 00 Panels, boards, tiles, blocks and similar articles of vegetable fibre, of straw or of shavings, chips, particles, sawdust or other waste of wood, agglomerated with cement, plaster or other mineral binders 1,7  6809 Articles of plaster or of compositions based on plaster  Boards, sheets, panels, tiles and similar articles, not ornamented 6809 11 00   Faced or reinforced with paper or paperboard only 1,7 m2 6809 19 00   Other 1,7 m2 6809 90 00  Other articles 1,7  6810 Articles of cement, of concrete or of artificial stone, whether or not reinforced  Tiles, flagstones, bricks and similar articles 6810 11   Building blocks and bricks 6810 11 10    Of light concrete (with a basis of crushed pumice, granulated slag, etc.) 1,7  6810 11 90    Other 1,7  6810 19 00   Other 1,7   Other articles 6810 91 00   Prefabricated structural components for building or civil engineering 1,7  6810 99 00   Other 1,7  6811 Articles of asbestos-cement, of cellulose fibre-cement or the like 6811 40 00  Containing asbestos 1,7   Not containing asbestos 6811 81 00   Corrugated sheets 1,7  6811 82 00   Other sheets, panels, tiles and similar articles 1,7  6811 83 00   Tubes, pipes and tube or pipe fittings 1,7  6811 89 00   Other articles 1,7  6812 Fabricated asbestos fibres; mixtures with a basis of asbestos or with a basis of asbestos and magnesium carbonate; articles of such mixtures or of asbestos (for example, thread, woven fabric, clothing, headgear, footwear, gaskets), whether or not reinforced, other than goods of heading 6811 or 6813 6812 80  Of crocidolite 6812 80 10   Fabricated fibres; mixtures with a basis of asbestos or with a basis of asbestos and magnesium carbonate 1,7  6812 80 90   Other 3,7   Other 6812 91 00   Clothing, clothing accessories, footwear and headgear 3,7  6812 92 00   Paper, millboard and felt 3,7  6812 93 00   Compressed asbestos fibre jointing, in sheets or rolls 3,7  6812 99   Other 6812 99 10    Fabricated asbestos fibres; mixtures with a basis of asbestos or with a basis of asbestos and magnesium carbonate 1,7  6812 99 90    Other 3,7  6813 Friction material and articles thereof (for example, sheets, rolls, strips, segments, discs, washers, pads), not mounted, for brakes, for clutches or the like, with a basis of asbestos, of other mineral substances or of cellulose, whether or not combined with textile or other materials 6813 20 00  Containing asbestos 2,7   Not containing asbestos 6813 81 00   Brake linings and pads 2,7  6813 89 00   Other 2,7  6814 Worked mica and articles of mica, including agglomerated or reconstituted mica, whether or not on a support of paper, paperboard or other materials 6814 10 00  Plates, sheets and strips of agglomerated or reconstituted mica, whether or not on a support 1,7  6814 90 00  Other 1,7  6815 Articles of stone or of other mineral substances (including carbon fibres, articles of carbon fibres and articles of peat), not elsewhere specified or included 6815 10  Non-electrical articles of graphite or other carbon 6815 10 10   Carbon fibres and articles of carbon fibres Free  6815 10 90   Other Free  6815 20 00  Articles of peat Free   Other articles 6815 91 00   Containing magnesite, dolomite or chromite Free  6815 99 00   Other Free  CHAPTER 69 CERAMIC PRODUCTS Notes 1. This chapter applies only to ceramic products which have been fired after shaping. Headings 6904 to 6914 apply only to such products other than those classifiable in headings 6901 to 6903. 2. This chapter does not cover: (a) products of heading 2844; (b) articles of heading 6804; (c) articles of Chapter 71 (for example, imitation jewellery); (d) cermets of heading 8113; (e) articles of Chapter 82; (f) electrical insulators (heading 8546) or fittings of insulating material of heading 8547; (g) artificial teeth (heading 9021); (h) articles of Chapter 91 (for example, clocks and clock cases); (ij) articles of Chapter 94 (for example, furniture, lamps and lighting fittings, prefabricated buildings); (k) articles of Chapter 95 (for example, toys, games and sports requisites); (l) articles of heading 9606 (for example, buttons) or of heading 9614 (for example, smoking pipes); or (m) articles of Chapter 97 (for example, works of art). CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) I. GOODS OF SILICEOUS FOSSIL MEALS OR OF SIMILAR SILICEOUS EARTHS, AND REFRACTORY GOODS 6901 00 00 Bricks, blocks, tiles and other ceramic goods of siliceous fossil meals (for example, kieselguhr, tripolite or diatomite) or of similar siliceous earths 2  6902 Refractory bricks, blocks, tiles and similar refractory ceramic constructional goods, other than those of siliceous fossil meals or similar siliceous earths 6902 10 00  Containing, by weight, singly or together, more than 50 % of the elements Mg, Ca or Cr, expressed as MgO, CaO or Cr2O3 2  6902 20  Containing, by weight, more than 50 % of alumina (Al2O3), of silica (SiO2) or of a mixture or compound of these products 6902 20 10   Containing, by weight, 93 % or more of silica (SiO2) 2    Other 6902 20 91    Containing, by weight, more than 7 % but less than 45 % of alumina (Al2O3) 2  6902 20 99    Other 2  6902 90 00  Other 2  6903 Other refractory ceramic goods (for example, retorts, crucibles, muffles, nozzles, plugs, supports, cupels, tubes, pipes, sheaths and rods), other than those of siliceous fossil meals or of similar siliceous earths 6903 10 00  Containing, by weight, more than 50 % of graphite or other carbon or of a mixture of these products 5  6903 20  Containing, by weight, more than 50 % of alumina (Al2O3) or of a mixture or compound of alumina and of silica (SiO2) 6903 20 10   Containing, by weight, less than 45 % of alumina (Al2O3) 5  6903 20 90   Containing, by weight, 45 % or more of alumina (Al2O3) 5  6903 90  Other 6903 90 10   Containing, by weight, more than 25 % but not more than 50 % of graphite or other carbon or of a mixture of these products 5  6903 90 90   Other 5  II. OTHER CERAMIC PRODUCTS 6904 Ceramic building bricks, flooring blocks, support or filler tiles and the like 6904 10 00  Building bricks 2 p/st 6904 90 00  Other 2  6905 Roofing tiles, chimney pots, cowls, chimney liners, architectural ornaments and other ceramic constructional goods 6905 10 00  Roofing tiles Free p/st 6905 90 00  Other Free  6906 00 00 Ceramic pipes, conduits, guttering and pipe fittings Free  6907 Unglazed ceramic flags and paving, hearth or wall tiles; unglazed ceramic mosaic cubes and the like, whether or not on a backing 6907 10 00  Tiles, cubes and similar articles, whether or not rectangular, the largest surface area of which is capable of being enclosed in a square the side of which is less than 7 cm 5 m2 6907 90  Other 6907 90 20   Stoneware 5 m2 6907 90 80   Other 5 m2 6908 Glazed ceramic flags and paving, hearth or wall tiles; glazed ceramic mosaic cubes and the like, whether or not on a backing 6908 10 00  Tiles, cubes and similar articles, whether or not rectangular, the largest surface area of which is capable of being enclosed in a square the side of which is less than 7 cm 7 m2 6908 90  Other   Of common pottery 6908 90 11    Double tiles of the Spaltplatten type 6 m2 6908 90 20    Other 5 m2   Other 6908 90 31    Double tiles of the Spaltplatten type 5 m2    Other 6908 90 51     With a face of not more than 90 cm2 7 m2     Other 6908 90 91      Stoneware 5 m2 6908 90 93      Earthenware or fine pottery 5 m2 6908 90 99      Other 5 m2 6909 Ceramic wares for laboratory, chemical or other technical uses; ceramic troughs, tubs and similar receptacles of a kind used in agriculture; ceramic pots, jars and similar articles of a kind used for the conveyance or packing of goods  Ceramic wares for laboratory, chemical or other technical uses 6909 11 00   Of porcelain or china 5  6909 12 00   Articles having a hardness equivalent to 9 or more on the Mohs scale 5  6909 19 00   Other 5  6909 90 00  Other 5  6910 Ceramic sinks, washbasins, washbasin pedestals, baths, bidets, water closet pans, flushing cisterns, urinals and similar sanitary fixtures 6910 10 00  Of porcelain or china 7  6910 90 00  Other 7  6911 Tableware, kitchenware, other household articles and toilet articles, of porcelain or china 6911 10 00  Tableware and kitchenware 12  6911 90 00  Other 12  6912 00 Ceramic tableware, kitchenware, other household articles and toilet articles, other than of porcelain or china 6912 00 10  Of common pottery 5  6912 00 30  Stoneware 5,5  6912 00 50  Earthenware or fine pottery 9  6912 00 90  Other 7  6913 Statuettes and other ornamental ceramic articles 6913 10 00  Of porcelain or china 6  6913 90  Other 6913 90 10   Of common pottery 3,5    Other 6913 90 93    Earthenware or fine pottery 6  6913 90 98    Other 6  6914 Other ceramic articles 6914 10 00  Of porcelain or china 5  6914 90 00  Other 3  CHAPTER 70 GLASS AND GLASSWARE Notes 1. This chapter does not cover: (a) goods of heading 3207 (for example, vitrifiable enamels and glazes, glass frit, other glass in the form of powder, granules or flakes); (b) articles of Chapter 71 (for example, imitation jewellery); (c) optical fibre cables of heading 8544, electrical insulators (heading 8546) or fittings of insulating material of heading 8547; (d) optical fibres, optically worked optical elements, hypodermic syringes, artificial eyes, thermometers, barometers, hydrometers or other articles of Chapter 90; (e) lamps or lighting fittings, illuminated signs, illuminated nameplates or the like, having a permanently fixed light source, or parts thereof of heading 9405; (f) toys, games, sports requisites, Christmas tree ornaments or other articles of Chapter 95 (excluding glass eyes without mechanisms for dolls or for other articles of Chapter 95); or (g) buttons, fitted vacuum flasks, scent or similar sprays or other articles of Chapter 96. 2. For the purposes of headings 7003, 7004 and 7005: (a) glass is not regarded as worked by reason of any process it has undergone before annealing; (b) cutting to shape does not affect the classification of glass in sheets; (c) the expression absorbent, reflecting or non-reflecting layer means a microscopically thin coating of metal or of a chemical compound (for example, metal oxide) which absorbs, for example, infra-red light or improves the reflecting qualities of the glass while still allowing it to retain a degree of transparency or translucency; or which prevents light from being reflected on the surface of the glass. 3. The products referred to in heading 7006 remain classified in that heading, whether or not they have the character of articles. 4. For the purposes of heading 7019, the expression glass wool means: (a) mineral wools with a silica (SiO2) content not less than 60 % by weight; (b) mineral wools with a silica (SiO2) content less than 60 % but with an alkaline oxide (K2O or Na2O) content exceeding 5 % by weight or a boric oxide (B2O3) content exceeding 2 % by weight. Mineral wools which do not comply with the above specifications fall in heading 6806. 5. Throughout the nomenclature, the expression glass includes fused quartz and other fused silica. Subheading note 1. For the purposes of subheadings 7013 22, 7013 33, 7013 41 and 7013 91, the expression lead crystal means only glass having a minimum lead monoxide (PbO) content by weight of 24 %. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 7001 00 Cullet and other waste and scrap of glass; glass in the mass 7001 00 10  Cullet and other waste and scrap of glass Free   Glass in the mass 7001 00 91   Optical glass 3  7001 00 99   Other Free  7002 Glass in balls (other than microspheres of heading 7018), rods or tubes, unworked 7002 10 00  Balls 3  7002 20  Rods 7002 20 10   Of optical glass 3  7002 20 90   Other 3   Tubes 7002 31 00   Of fused quartz or other fused silica 3  7002 32 00   Of other glass having a linear coefficient of expansion not exceeding 5 Ã  10 6 per Kelvin within a temperature range of 0 °C to 300 °C 3  7002 39 00   Other 3  7003 Cast glass and rolled glass, in sheets or profiles, whether or not having an absorbent, reflecting or non-reflecting layer, but not otherwise worked  Non-wired sheets 7003 12   Coloured throughout the mass (body tinted), opacified, flashed or having an absorbent, reflecting or non-reflecting layer 7003 12 10    Of optical glass 3 m2    Other 7003 12 91     Having a non-reflecting layer 3 m2 7003 12 99     Other 3,8 MIN 0,6  ¬/100 kg/br m2 7003 19   Other 7003 19 10    Of optical glass 3 m2 7003 19 90    Other 3,8 MIN 0,6  ¬/100 kg/br m2 7003 20 00  Wired sheets 3,8 MIN 0,4  ¬/100 kg/br m2 7003 30 00  Profiles 3  7004 Drawn glass and blown glass, in sheets, whether or not having an absorbent, reflecting or non-reflecting layer, but not otherwise worked 7004 20  Glass, coloured throughout the mass (body tinted), opacified, flashed or having an absorbent, reflecting or non-reflecting layer 7004 20 10   Optical glass 3 m2   Other 7004 20 91    Having a non-reflecting layer 3 m2 7004 20 99    Other 4,4 MIN 0,4  ¬/100 kg/br m2 7004 90  Other glass 7004 90 10   Optical glass 3 m2 7004 90 80   Other 4,4 MIN 0,4  ¬/100 kg/br m2 7005 Float glass and surface ground or polished glass, in sheets, whether or not having an absorbent, reflecting or non-reflecting layer, but not otherwise worked 7005 10  Non-wired glass, having an absorbent, reflecting or non-reflecting layer 7005 10 05   Having a non-reflecting layer 3 m2   Other, of a thickness 7005 10 25    Not exceeding 3,5 mm 2 m2 7005 10 30    Exceeding 3,5 mm but not exceeding 4,5 mm 2 m2 7005 10 80    Exceeding 4,5 mm 2 m2  Other non-wired glass 7005 21   Coloured throughout the mass (body tinted), opacified, flashed or merely surface ground 7005 21 25    Of a thickness not exceeding 3,5 mm 2 m2 7005 21 30    Of a thickness exceeding 3,5 mm but not exceeding 4,5 mm 2 m2 7005 21 80    Of a thickness exceeding 4,5 mm 2 m2 7005 29   Other 7005 29 25    Of a thickness not exceeding 3,5 mm 2 m2 7005 29 35    Of a thickness exceeding 3,5 mm but not exceeding 4,5 mm 2 m2 7005 29 80    Of a thickness exceeding 4,5 mm 2 m2 7005 30 00  Wired glass 2 m2 7006 00 Glass of heading 7003, 7004 or 7005, bent, edge-worked, engraved, drilled, enamelled or otherwise worked, but not framed or fitted with other materials 7006 00 10  Optical glass 3  7006 00 90  Other 3  7007 Safety glass, consisting of toughened (tempered) or laminated glass  Toughened (tempered) safety glass 7007 11   Of size and shape suitable for incorporation in vehicles, aircraft, spacecraft or vessels 7007 11 10    Of size and shape suitable for incorporation in motor vehicles 3  7007 11 90    Other 3  7007 19   Other 7007 19 10    Enamelled 3 m2 7007 19 20    Coloured throughout the mass (body tinted), opacified, flashed or having an absorbent or reflecting layer 3 m2 7007 19 80    Other 3 m2  Laminated safety glass 7007 21   Of size and shape suitable for incorporation in vehicles, aircraft, spacecraft or vessels 7007 21 20    Of size and shape suitable for incorporation in motor vehicles 3  7007 21 80    Other 3  7007 29 00   Other 3 m2 7008 00 Multiple-walled insulating units of glass 7008 00 20  Coloured throughout the mass (body tinted), opacified, flashed or having an absorbent or reflecting layer 3 m2  Other 7008 00 81   Consisting of two panels of glass sealed around the edges by an airtight joint and separated by a layer of air, other gases or a vacuum 3 m2 7008 00 89   Other 3 m2 7009 Glass mirrors, whether or not framed, including rear-view mirrors 7009 10 00  Rear-view mirrors for vehicles 4 p/st  Other 7009 91 00   Unframed 4  7009 92 00   Framed 4  7010 Carboys, bottles, flasks, jars, pots, phials, ampoules and other containers, of glass, of a kind used for the conveyance or packing of goods; preserving jars of glass; stoppers, lids and other closures, of glass 7010 10 00  Ampoules 3 p/st 7010 20 00  Stoppers, lids and other closures 5  7010 90  Other 7010 90 10   Preserving jars (sterilising jars) 5 p/st   Other 7010 90 21    Made from tubing of glass 5 p/st    Other, of a nominal capacity of 7010 90 31     2,5 l or more 5 p/st     Less than 2,5 l      For beverages and foodstuffs       Bottles        Of colourless glass, of a nominal capacity of 7010 90 41         1 l or more 5 p/st 7010 90 43         More than 0,33 l but less than 1 l 5 p/st 7010 90 45         0,15 l or more but not more than 0,33 l 5 p/st 7010 90 47         Less than 0,15 l 5 p/st        Of coloured glass, of a nominal capacity of 7010 90 51         1 l or more 5 p/st 7010 90 53         More than 0,33 l but less than 1 l 5 p/st 7010 90 55         0,15 l or more but not more than 0,33 l 5 p/st 7010 90 57         Less than 0,15 l 5 p/st       Other, of a nominal capacity of 7010 90 61        0,25 l or more 5 p/st 7010 90 67        Less than 0,25 l 5 p/st      For pharmaceutical products, of a nominal capacity 7010 90 71       Exceeding 0,055 l 5 p/st 7010 90 79       Not exceeding 0,055 l 5 p/st      For other products 7010 90 91       Of colourless glass 5 p/st 7010 90 99       Of coloured glass 5 p/st 7011 Glass envelopes (including bulbs and tubes), open, and glass parts thereof, without fittings, for electric lamps, cathode ray tubes or the like 7011 10 00  For electric lighting 4  7011 20 00  For cathode ray tubes 4  7011 90 00  Other 4  7012 7013 Glassware of a kind used for table, kitchen, toilet, office, indoor decoration or similar purposes (other than that of heading 7010 or 7018) 7013 10 00  Of glass ceramics 11 p/st  Stemware drinking glasses, other than of glass ceramics 7013 22   Of lead crystal 7013 22 10    Gathered by hand 11 p/st 7013 22 90    Gathered mechanically 11 p/st 7013 28   Other 7013 28 10    Gathered by hand 11 p/st 7013 28 90    Gathered mechanically 11 p/st  Other drinking glasses, other than of glass ceramics 7013 33   Of lead crystal    Gathered by hand 7013 33 11     Cut or otherwise decorated 11 p/st 7013 33 19     Other 11 p/st    Gathered mechanically 7013 33 91     Cut or otherwise decorated 11 p/st 7013 33 99     Other 11 p/st 7013 37   Other 7013 37 10    Of toughened glass 11 p/st    Other     Gathered by hand 7013 37 51      Cut or otherwise decorated 11 p/st 7013 37 59      Other 11 p/st     Gathered mechanically 7013 37 91      Cut or otherwise decorated 11 p/st 7013 37 99      Other 11 p/st  Glassware of a kind used for table (other than drinking glasses) or kitchen purposes other than of glass ceramics 7013 41   Of lead crystal 7013 41 10    Gathered by hand 11 p/st 7013 41 90    Gathered mechanically 11 p/st 7013 42 00   Of glass having a linear coefficient of expansion not exceeding 5 Ã  10 6 per Kelvin within a temperature range of 0 °C to 300 °C 11 p/st 7013 49   Other 7013 49 10    Of toughened glass 11 p/st    Other 7013 49 91     Gathered by hand 11 p/st 7013 49 99     Gathered mechanically 11 p/st  Other glassware 7013 91   Of lead crystal 7013 91 10    Gathered by hand 11 p/st 7013 91 90    Gathered mechanically 11 p/st 7013 99 00   Other 11 p/st 7014 00 00 Signalling glassware and optical elements of glass (other than those of heading 7015), not optically worked 3  7015 Clock or watch glasses and similar glasses, glasses for non-corrective or corrective spectacles, curved, bent, hollowed or the like, not optically worked; hollow glass spheres and their segments, for the manufacture of such glasses 7015 10 00  Glasses for corrective spectacles 3  7015 90 00  Other 3  7016 Paving blocks, slabs, bricks, squares, tiles and other articles of pressed or moulded glass, whether or not wired, of a kind used for building or construction purposes; glass cubes and other glass smallwares, whether or not on a backing, for mosaics or similar decorative purposes; leaded lights and the like; multicellular or foam glass in blocks, panels, plates, shells or similar forms 7016 10 00  Glass cubes and other glass smallwares, whether or not on a backing, for mosaics or similar decorative purposes 8  7016 90  Other 7016 90 10   Leaded lights and the like 3 m2 7016 90 40   Blocks and bricks, of a kind used for building or construction purposes 3 MIN 1,2  ¬/100 kg/br  7016 90 70   Other 3 MIN 1,2  ¬/100 kg/br  7017 Laboratory, hygienic or pharmaceutical glassware, whether or not graduated or calibrated 7017 10 00  Of fused quartz or other fused silica 3  7017 20 00  Of other glass having a linear coefficient of expansion not exceeding 5 Ã  10 6 per Kelvin within a temperature range of 0 °C to 300 °C 3  7017 90 00  Other 3  7018 Glass beads, imitation pearls, imitation precious or semi-precious stones and similar glass smallwares, and articles thereof other than imitation jewellery; glass eyes other than prosthetic articles; statuettes and other ornaments of lamp-worked glass, other than imitation jewellery; glass microspheres not exceeding 1 mm in diameter 7018 10  Glass beads, imitation pearls, imitation precious or semi-precious stones and similar glass smallwares   Glass beads 7018 10 11    Cut and mechanically polished Free  7018 10 19    Other 7  7018 10 30   Imitation pearls Free    Imitation precious or semi-precious stones 7018 10 51    Cut and mechanically polished Free  7018 10 59    Other 3  7018 10 90   Other 3 (10)  7018 20 00  Glass microspheres not exceeding 1 mm in diameter 3  7018 90  Other 7018 90 10   Glass eyes; articles of glass smallware 3  7018 90 90   Other 6  7019 Glass fibres (including glass wool) and articles thereof (for example, yarn, woven fabrics)  Slivers, rovings, yarn and chopped strands 7019 11 00   Chopped strands, of a length of not more than 50 mm 7  7019 12 00   Rovings 7  7019 19   Other 7019 19 10    Of filaments 7  7019 19 90    Of staple fibres 7   Thin sheets (voiles), webs, mats, mattresses, boards and similar non-woven products 7019 31 00   Mats 7  7019 32 00   Thin sheets (voiles) 5  7019 39 00   Other 5  7019 40 00  Woven fabrics of rovings 7   Other woven fabrics 7019 51 00   Of a width not exceeding 30 cm 7  7019 52 00   Of a width exceeding 30 cm, plain weave, weighing less than 250 g/m2, of filaments measuring per single yarn not more than 136 tex 7  7019 59 00   Other 7  7019 90  Other 7019 90 10   Non-textile fibres in bulk or flocks 7  7019 90 30   Pads and casings for insulating tubes and pipes 7    Other 7019 90 91    Of textile fibres 7  7019 90 99    Other 7  7020 00 Other articles of glass 7020 00 05  Quartz reactor tubes and holders designed for insertion into diffusion and oxidation furnaces for production of semiconductor materials Free   Glass inners for vacuum flasks or for other vacuum vessels 7020 00 07   Unfinished 3  7020 00 08   Finished 6   Other 7020 00 10   Of fused quartz or other fused silica 3  7020 00 30   Of glass having a linear coefficient of expansion not exceeding 5 Ã  10 6 per Kelvin within a temperature range of 0 °C to 300 °C 3  7020 00 80   Other 3  SECTION XIV NATURAL OR CULTURED PEARLS, PRECIOUS OR SEMI-PRECIOUS STONES, PRECIOUS METALS, METALS CLAD WITH PRECIOUS METAL, AND ARTICLES THEREOF; IMITATION JEWELLERY; COIN CHAPTER 71 NATURAL OR CULTURED PEARLS, PRECIOUS OR SEMI-PRECIOUS STONES, PRECIOUS METALS, METALS CLAD WITH PRECIOUS METAL, AND ARTICLES THEREOF; IMITATION JEWELLERY; COIN Notes 1. Subject to note 1(A) to Section VI and except as provided below, all articles consisting wholly or partly: (a) of natural or cultured pearls or of precious or semi-precious stones (natural, synthetic or reconstructed), or (b) of precious metal or of metal clad with precious metal, are to be classified in this chapter. 2. (A) Headings 7113, 7114 and 7115 do not cover articles in which precious metal or metal clad with precious metal is present as minor constituents only, such as minor fittings or minor ornamentation (for example, monograms, ferrules and rims), and paragraph (b) of the foregoing note does not apply to such articles. (B) Heading 7116 does not cover articles containing precious metal or metal clad with precious metal (other than as minor constituents). 3. This chapter does not cover: (a) amalgams of precious metal, or colloidal precious metal (heading 2843); (b) sterile surgical suture materials, dental fillings or other goods of Chapter 30; (c) goods of Chapter 32 (for example, lustres); (d) supported catalysts (heading 3815); (e) articles of heading 4202 or 4203 referred to in note 2(B) to Chapter 42; (f) articles of heading 4303 or 4304; (g) goods of Section XI (textiles and textile articles); (h) footwear, headgear or other articles of Chapter 64 or 65; (ij) umbrellas, walking sticks or other articles of Chapter 66; (k) abrasive goods of heading 6804 or 6805 or Chapter 82, containing dust or powder of precious or semi-precious stones (natural or synthetic); articles of Chapter 82 with a working part of precious or semi-precious stones (natural, synthetic or reconstructed); machinery, mechanical appliances or electrical goods, or parts thereof, of Section XVI. However, articles and parts thereof, wholly of precious or semi-precious stones (natural, synthetic or reconstructed) remain classified in this chapter, except unmounted worked sapphires and diamonds for styluses (heading 8522); (l) articles of Chapter 90, 91 or 92 (scientific instruments, clocks and watches, musical instruments); (m) arms or parts thereof (Chapter 93); (n) articles covered by note 2 to Chapter 95; (o) articles classified in Chapter 96 by virtue of note 4 to that chapter; or (p) original sculptures or statuary (heading 9703), collectors pieces (heading 9705) or antiques of an age exceeding 100 years (heading 9706), other than natural or cultured pearls or precious or semi-precious stones. 4. (A) The expression precious metal means silver, gold and platinum. (B) The expression platinum means platinum, iridium, osmium, palladium, rhodium and ruthenium. (C) The expression precious or semi-precious stones does not include any of the substances specified in note 2(b) to Chapter 96. 5. For the purposes of this chapter, any alloy (including a sintered mixture and an inter-metallic compound) containing precious metal is to be treated as an alloy of precious metal if any one precious metal constitutes as much as 2 %, by weight, of the alloy. Alloys of precious metal are to be classified according to the following rules: (a) An alloy containing 2 % or more, by weight, of platinum is to be treated as an alloy of platinum. (b) An alloy containing 2 % or more, by weight, of gold but no platinum, or less than 2 %, by weight, of platinum, is to be treated as an alloy of gold. (c) Other alloys containing 2 % or more, by weight, of silver are to be treated as alloys of silver. 6. Except where the context otherwise requires, any reference in the nomenclature to precious metal or to any particular precious metal includes a reference to alloys treated as alloys of precious metal or of the particular metal in accordance with the rules in note 5 above, but not to metal clad with precious metal or to base metal or non-metals plated with precious metal. 7. Throughout the nomenclature, the expression metal clad with precious metal means material made with a base of metal upon one or more surfaces of which there is affixed by soldering, brazing, welding, hot-rolling or similar mechanical means a covering of precious metal. Except where the context otherwise requires, the expression also covers base metal inlaid with precious metal. 8. Subject to note 1(A) to Section VI, goods answering to a description in heading 7112 are to be classified in that heading and in no other heading of the nomenclature. 9. For the purposes of heading 7113, the expression articles of jewellery means: (a) any small objects of personal adornment (for example, rings, bracelets, necklaces, brooches, earrings, watch-chains, fobs, pendants, tiepins, cuff links, dress-studs, religious or other medals and insignia); and (b) articles of personal use of a kind normally carried in the pocket, in the handbag or on the person (for example, cigar or cigarette cases, snuff boxes, cachou or pill boxes, powder boxes, chain purses or prayer beads). These articles may be combined or set, for example, with natural or cultured pearls, precious or semiprecious stones, synthetic or reconstructed precious or semi-precious stones, tortoise shell, mother-of-pearl, ivory, natural or reconstituted amber, jet or coral. 10. For the purposes of heading 7114, the expression articles of goldsmiths or silversmiths wares includes such articles as ornaments, tableware, toilet-ware, smokers requisites and other articles of household, office or religious use. 11. For the purposes of heading 7117, the expression imitation jewellery means articles of jewellery within the meaning of paragraph (a) of note 9 (but not including buttons or other articles of heading 9606, or dress-combs, hairslides or the like, or hairpins, of heading 9615), not incorporating natural or cultured pearls, precious or semi-precious stones (natural, synthetic or reconstructed) nor (except as plating or as minor constituents) precious metal or metal clad with precious metal. Subheading notes 1. For the purposes of subheadings 7106 10, 7108 11, 7110 11, 7110 21, 7110 31 and 7110 41, the expressions powder and in powder form mean products of which 90 % or more by weight passes through a sieve having a mesh aperture of 0,5 mm. 2. Notwithstanding the provisions of chapter note 4(B), for the purposes of subheadings 7110 11 and 7110 19, the expression platinum does not include iridium, osmium, palladium, rhodium or ruthenium. 3. For the classification of alloys in the subheadings of heading 7110, each alloy is to be classified with that metal, platinum, palladium, rhodium, iridium, osmium or ruthenium which predominates by weight over each other of these metals. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) I. NATURAL OR CULTURED PEARLS AND PRECIOUS OR SEMI-PRECIOUS STONES 7101 Pearls, natural or cultured, whether or not worked or graded but not strung, mounted or set; pearls, natural or cultured, temporarily strung for convenience of transport 7101 10 00  Natural pearls Free g  Cultured pearls 7101 21 00   Unworked Free g 7101 22 00   Worked Free g 7102 Diamonds, whether or not worked, but not mounted or set 7102 10 00  Unsorted Free c/k  Industrial 7102 21 00   Unworked or simply sawn, cleaved or bruted Free c/k 7102 29 00   Other Free c/k  Non-industrial 7102 31 00   Unworked or simply sawn, cleaved or bruted Free c/k 7102 39 00   Other Free c/k 7103 Precious stones (other than diamonds) and semi-precious stones, whether or not worked or graded but not strung, mounted or set; ungraded precious stones (other than diamonds) and semi-precious stones, temporarily strung for convenience of transport 7103 10 00  Unworked or simply sawn or roughly shaped Free   Otherwise worked 7103 91 00   Rubies, sapphires and emeralds Free g 7103 99 00   Other Free g 7104 Synthetic or reconstructed precious or semi-precious stones, whether or not worked or graded but not strung, mounted or set; ungraded synthetic or reconstructed precious or semi-precious stones, temporarily strung for convenience of transport 7104 10 00  Piezoelectric quartz Free g 7104 20 00  Other, unworked or simply sawn or roughly shaped Free g 7104 90 00  Other Free g 7105 Dust and powder of natural or synthetic precious or semi-precious stones 7105 10 00  Of diamonds Free g 7105 90 00  Other Free g II. PRECIOUS METALS AND METALS CLAD WITH PRECIOUS METAL 7106 Silver (including silver plated with gold or platinum), unwrought or in semi-manufactured forms, or in powder form 7106 10 00  Powder Free g  Other 7106 91 00   Unwrought Free g 7106 92 00   Semi-manufactured Free g 7107 00 00 Base metals clad with silver, not further worked than semi-manufactured Free  7108 Gold (including gold plated with platinum), unwrought or in semi-manufactured forms, or in powder form  Non-monetary 7108 11 00   Powder Free g 7108 12 00   Other unwrought forms Free g 7108 13   Other semi-manufactured forms 7108 13 10    Bars, rods, wire and sections; plates; sheets and strips of a thickness, excluding any backing, exceeding 0,15 mm Free g 7108 13 80    Other Free g 7108 20 00  Monetary Free g 7109 00 00 Base metals or silver, clad with gold, not further worked than semi-manufactured Free  7110 Platinum, unwrought or in semi-manufactured forms, or in powder form  Platinum 7110 11 00   Unwrought or in powder form Free g 7110 19   Other 7110 19 10    Bars, rods, wire and sections; plates; sheets and strips of a thickness, excluding any backing, exceeding 0,15 mm Free g 7110 19 80    Other Free g  Palladium 7110 21 00   Unwrought or in powder form Free g 7110 29 00   Other Free g  Rhodium 7110 31 00   Unwrought or in powder form Free g 7110 39 00   Other Free g  Iridium, osmium and ruthenium 7110 41 00   Unwrought or in powder form Free g 7110 49 00   Other Free g 7111 00 00 Base metals, silver or gold, clad with platinum, not further worked than semi-manufactured Free  7112 Waste and scrap of precious metal or of metal clad with precious metal; other waste and scrap containing precious metal or precious-metal compounds, of a kind used principally for the recovery of precious metal 7112 30 00  Ash containing precious metal or precious-metal compounds Free   Other 7112 91 00   Of gold, including metal clad with gold but excluding sweepings containing other precious metals Free  7112 92 00   Of platinum, including metal clad with platinum but excluding sweepings containing other precious metals Free  7112 99 00   Other Free  III. JEWELLERY, GOLDSMITHS AND SILVERSMITHS WARES AND OTHER ARTICLES 7113 Articles of jewellery and parts thereof, of precious metal or of metal clad with precious metal  Of precious metal whether or not plated or clad with precious metal 7113 11 00   Of silver, whether or not plated or clad with other precious metal 2,5 g 7113 19 00   Of other precious metal, whether or not plated or clad with precious metal 2,5 g 7113 20 00  Of base metal clad with precious metal 4  7114 Articles of goldsmiths or silversmiths wares and parts thereof, of precious metal or of metal clad with precious metal  Of precious metal whether or not plated or clad with precious metal 7114 11 00   Of silver, whether or not plated or clad with other precious metal 2 g 7114 19 00   Of other precious metal, whether or not plated or clad with precious metal 2 g 7114 20 00  Of base metal clad with precious metal 2  7115 Other articles of precious metal or of metal clad with precious metal 7115 10 00  Catalysts in the form of wire cloth or grill, of platinum Free  7115 90 00  Other 3  7116 Articles of natural or cultured pearls, precious or semi-precious stones (natural, synthetic or reconstructed) 7116 10 00  Of natural or cultured pearls Free g 7116 20  Of precious or semi-precious stones (natural, synthetic or reconstructed) 7116 20 11   Necklaces, bracelets and other articles made wholly of natural precious or semi-precious stones, simply strung without fasteners or other accessories Free g 7116 20 80   Other 2,5 g 7117 Imitation jewellery  Of base metal, whether or not plated with precious metal 7117 11 00   Cuff links and studs 4  7117 19 00   Other 4  7117 90 00  Other 4  7118 Coin 7118 10 00  Coin (other than gold coin), not being legal tender Free g 7118 90 00  Other Free g SECTION XV BASE METALS AND ARTICLES OF BASE METAL Notes 1. This section does not cover: (a) prepared paints, inks or other products with a basis of metallic flakes or powder (headings 3207 to 3210, 3212, 3213 or 3215); (b) ferro-cerium or other pyrophoric alloys (heading 3606); (c) headgear or parts thereof of heading 6506 or 6507; (d) umbrella frames or other articles of heading 6603; (e) goods of Chapter 71 (for example, precious-metal alloys, base metal clad with precious metal, imitation jewellery); (f) articles of Section XVI (machinery, mechanical appliances and electrical goods); (g) assembled railway or tramway track (heading 8608) or other articles of Section XVII (vehicles, ships and boats, aircraft); (h) instruments or apparatus of Section XVIII, including clock or watch springs; (ij) lead shot prepared for ammunition (heading 9306) or other articles of Section XIX (arms and ammunition); (k) articles of Chapter 94 (for example, furniture, mattress supports, lamps and lighting fittings, illuminated signs, prefabricated buildings); (l) articles of Chapter 95 (for example, toys, games, sports requisites); (m) hand sieves, buttons, pens, pencil-holders, pen nibs or other articles of Chapter 96 (miscellaneous manufactured articles); or (n) articles of Chapter 97 (for example, works of art). 2. Throughout the nomenclature, the expression parts of general use means: (a) articles of heading 7307, 7312, 7315, 7317 or 7318 and similar articles of other base metal; (b) springs and leaves for springs, of base metal, other than clock or watch springs (heading 9114); and (c) articles of headings 8301, 8302, 8308, 8310 and frames and mirrors, of base metal, of heading 8306. In Chapters 73 to 76 and 78 to 82 (but not in heading 7315), references to parts of goods do not include references to parts of general use as defined above. Subject to the preceding paragraph and to note 1 to Chapter 83, the articles of Chapter 82 or 83 are excluded from Chapters 72 to 76 and 78 to 81. 3. Throughout the nomenclature, the expression base metals means: iron and steel, copper, nickel, aluminium, lead, zinc, tin, tungsten (wolfram), molybdenum, tantalum, magnesium, cobalt, bismuth, cadmium, titanium, zirconium, antimony, manganese, beryllium, chromium, germanium, vanadium, gallium, hafnium, indium, niobium (columbium), rhenium and thallium. 4. Throughout the nomenclature, the term cermets means products containing a microscopic heterogeneous combination of a metallic component and a ceramic component. The term cermets includes sintered metal carbides (metal carbides sintered with a metal). 5. Classification of alloys (other than ferro-alloys and master alloys as defined in Chapters 72 and 74): (a) An alloy of base metals is to be classified as an alloy of the metal which predominates by weight over each of the other metals. (b) An alloy composed of base metals of this section and of elements not falling within this section is to be treated as an alloy of base metals of this section if the total weight of such metals equals or exceeds the total weight of the other elements present. (c) In this section, the term alloys includes sintered mixtures of metal powders, heterogeneous intimate mixtures obtained by melting (other than cermets) and intermetallic compounds. 6. Unless the context otherwise requires, any reference in the nomenclature to a base metal includes a reference to alloys which, by virtue of note 5 above, are to be classified as alloys of that metal. 7. Classification of composite articles: Except where the headings otherwise require, articles of base metal (including articles of mixed materials treated as articles of base metal under the interpretative rules) containing two or more base metals are to be treated as articles of the base metal predominating by weight over each of the other metals. For this purpose: (a) Iron and steel, or different kinds of iron or steel, are regarded as one and the same metal. (b) An alloy is regarded as being entirely composed of that metal as an alloy of which, by virtue of note 5, it is classified. (c) A cermet of heading 8113 is regarded as a single base metal. 8. In this section, the following expressions have the meanings hereby assigned to them: (a) Waste and scrap Metal waste and scrap from the manufacture or mechanical working of metals, and metal goods definitely not usable as such because of breakage, cutting-up, wear or other reasons. (b) Powders Products of which 90 % or more by weight passes through a sieve having a mesh aperture of 1 mm. CHAPTER 72 IRON AND STEEL Notes 1. In this chapter and, in the case of notes (d), (e) and (f) throughout the nomenclature, the following expressions have the meanings hereby assigned to them: (a) Pig iron Iron-carbon alloys not usefully malleable, containing more than 2 % by weight of carbon and which may contain by weight one or more other elements within the following limits:  not more than 10 % of chromium,  not more than 6 % of manganese,  not more than 3 % of phosphorus,  not more than 8 % of silicon,  a total of not more than 10 % of other elements. (b) Spiegeleisen Iron-carbon alloys containing by weight more than 6 % but not more than 30 % of manganese and otherwise conforming to the specification at (a) above. (c) Ferro-alloys Alloys in pigs, blocks, lumps or similar primary forms, in forms obtained by continuous casting and also in granular or powder forms, whether or not agglomerated, commonly used as an additive in the manufacture of other alloys or as de-oxidants, de-sulphurising agents or for similar uses in ferrous metallurgy and generally not usefully malleable, containing by weight 4 % or more of the element iron and one or more of the following:  more than 10 % of chromium,  more than 30 % of manganese,  more than 3 % of phosphorus,  more than 8 % of silicon,  a total of more than 10 % of other elements, excluding carbon, subject to a maximum content of 10 % in the case of copper. (d) Steel Ferrous materials other than those of heading 7203 which (with the exception of certain types produced in the form of castings) are usefully malleable and which contain by weight 2 % or less of carbon. However, chromium steels may contain higher proportions of carbon. (e) Stainless steel Alloy steels containing, by weight, 1,2 % or less of carbon and 10,5 % or more of chromium, with or without other elements. (f) Other alloy steel Steels not complying with the definition of stainless steel and containing by weight one or more of the following elements in the proportion shown:  0,3 % or more of aluminium,  0,0008 % or more of boron,  0,3 % or more of chromium,  0,3 % or more of cobalt,  0,4 % or more of copper,  0,4 % or more of lead,  1,65 % or more of manganese,  0,08 % or more of molybdenum,  0,3 % or more of nickel,  0,06 % or more of niobium,  0,6 % or more of silicon,  0,05 % or more of titanium,  0,3 % or more of tungsten (wolfram),  0,1 % or more of vanadium,  0,05 % or more of zirconium,  0,1 % or more of other elements (except sulphur, phosphorus, carbon and nitrogen), taken separately. (g) Remelting scrap ingots of iron or steel Products roughly cast in the form of ingots without feeder-heads or hot tops, or of pigs, having obvious surface faults and not complying with the chemical composition of pig iron, spiegeleisen or ferro-alloys. (h) Granules Products of which less than 90 % by weight passes through a sieve with a mesh aperture of 1 mm and of which 90 % or more by weight passes through a sieve with a mesh aperture of 5 mm. (ij) Semi-finished products Continuous cast products of solid section, whether or not subjected to primary hot-rolling; and other products of solid section, which have not been further worked than subjected to primary hot-rolling or roughly shaped by forging, including blanks for angles, shapes or sections. These products are not presented in coils. (k) Flat-rolled products Rolled products of solid rectangular (other than square) cross-section, which do not conform to the definition at (Ã ³) above in the form of:  coils of successively superimposed layers, or  straight lengths, which if of a thickness less than 4,75 mm are of a width measuring at least 10 times the thickness or if of a thickness of 4,75 mm or more are of a width which exceeds 150 mm and measures at least twice the thickness. Flat-rolled products include those with patterns in relief derived directly from rolling (for example, grooves, ribs, chequers, tears, buttons, lozenges) and those which have been perforated, corrugated or polished, provided that they do not thereby assume the character of articles or products of other headings. Flat-rolled products of a shape other than rectangular or square, of any size, are to be classified as products of a width of 600 mm or more, provided that they do not assume the character of articles or products of other headings. (l) Bars and rods, hot-rolled, in irregularly wound coils Hot-rolled products in irregularly wound coils, which have a solid cross-section in the shape of circles, segments of circles, ovals, rectangles (including squares), triangles or other convex polygons (including flattened circles and modified rectangles, of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). These products may have indentations, ribs, grooves or other deformations produced during the rolling process (reinforcing bars and rods). (m) Other bars and rods Products which do not conform to any of the definitions at (Ã ³), (k) or (l) above or to the definition of wire, which have a uniform solid cross-section along their whole length in the shape of circles, segments of circles, ovals, rectangles (including squares), triangles or other convex polygons (including flattened circles and modified rectangles, of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). These products may:  have indentations, ribs, grooves or other deformations produced during the rolling process (reinforcing bars and rods),  be twisted after rolling. (n) Angles, shapes and sections Products having a uniform solid cross-section along their whole length which do not conform to any of the definitions at (Ã ³), (k), (l) or (m) above or to the definition of wire. Chapter 72 does not include products of heading 7301 or 7302. (o) Wire Cold-formed products in coils, of any uniform solid cross-section along their whole length, which do not conform to the definition of flat-rolled products. (p) Hollow drill bars and rods Hollow bars and rods of any cross-section, suitable for drills, of which the greatest external dimension of the cross-section exceeds 15 mm but does not exceed 52 mm, and of which the greatest internal dimension does not exceed one half of the greatest external dimension. Hollow bars and rods of iron or steel not conforming to this definition are to be classified in heading 7304. 2. Ferrous metals clad with another ferrous metal are to be classified as products of the ferrous metal predominating by weight. 3. Iron or steel products obtained by electrolytic deposition, by pressure casting or by sintering are to be classified, according to their form, their composition and their appearance, in the headings of this chapter appropriate to similar hot-rolled products. Subheading notes 1. In this chapter, the following expressions have the meanings hereby assigned to them: (a) Alloy pig iron Pig iron containing, by weight, one or more of the following elements in the specified proportions:  more than 0,2 % of chromium,  more than 0,3 % of copper,  more than 0,3 % of nickel,  more than 0,1 % of any of the following elements: aluminium, molybdenum, titanium, tungsten (wolfram), vanadium. (b) Non-alloy free-cutting steel Non-alloy steel containing, by weight, one or more of the following elements in the specified proportions:  0,08 % or more of sulphur,  0,1 % or more of lead,  more than 0,05 % of selenium,  more than 0,01 % of tellurium,  more than 0,05 % of bismuth. (c) Silicon-electrical steel Alloy steels containing by weight at least 0,6 % but not more than 6 % of silicon and not more than 0,08 % of carbon. They may also contain by weight not more than 1 % of aluminium but no other element in a proportion that would give the steel the characteristics of another alloy steel. (d) High-speed steel Alloy steels containing, with or without other elements, at least two of the three elements molybdenum, tungsten and vanadium with a combined content by weight of 7 % or more, 0,6 % or more of carbon and 3 to 6 % of chromium. (e) Silico-manganese steel Alloy steels containing by weight:  not more than 0,7 % of carbon,  0,5 % or more but not more than 1,9 % of manganese, and  0,6 % or more but not more than 2,3 % of silicon, but no other element in a proportion that would give the steel the characteristics of another alloy steel. 2. For the classification of ferro-alloys in the subheadings of heading 7202, the following rule should be observed: A ferro-alloy is considered as binary and classified under the relevant subheading (if it exists) if only one of the alloy elements exceeds the minimum percentage laid down in note 1(c) to this chapter; by analogy, it is considered respectively as ternary or quaternary if two or three alloy elements exceed the minimum percentage. For the application of this rule, the unspecified other elements referred to in note 1(c) to this chapter must each exceed 10 % by weight. Additional note 1. The following expressions have the meanings hereby assigned to them:  Electrical: for the purposes of subheadings 7209 16 10, 7209 17 10, 7209 18 10, 7209 26 10, 7209 27 10, 7209 28 10 and 7211 23 20, flat-rolled products which under a current at 50 Hz and a magnetic flux of 1 T have a watt-loss per kilogram, calculated by the Epstein method, of:  2,1 W or less, when their thickness does not exceed 0,20 mm,  3,6 W or less, when their thickness is not less than 0,20 mm but less than 0,60 mm,  6 W or less, when their thickness is not less than 0,60 mm but not greater than 1,50 mm.  Tinplate: for the purposes of subheadings 7210 12 20, 7210 70 10, 7212 10 10 and 7212 40 20, flat-rolled products (of a thickness of less than 0,5 mm) coated with a layer of metal containing, by weight, 97 % or more of tin.  Tool steel: for the purposes of subheadings 7224 10 10, 7224 90 02, 7225 30 10, 7225 40 12, 7226 91 20, 7228 30 20, 7228 40 10, 7228 50 20 and 7228 60 20, alloy steels, other than stainless or high-speed steel, containing, by weight, one of the following compositions, with or without other elements:  less than 0,6 % of carbon and 0,7 % or more of silicon and 0,05 % or more of vanadium or 4 % or more of tungsten,  0,8 % or more of carbon and 0,05 % or more of vanadium,  more than 1,2 % of carbon and not less than 11 % but not more than 15 % of chromium,  0,16 % or more but not more than 0,5 % of carbon and 3,8 % or more but not more than 4,3 % of nickel and 1,1 % or more but not more than 1,5 % of chromium and 0,15 % or more but not more than 0,5 % of molybdenum,  0,3 % or more but not more than 0,5 % of carbon and 1,4 % or more but not more than 2,1 % of chromium and 0,15 % or more but not more than 0,5 % of molybdenum and less than 1,2 % of nickel,  0,3 % or more of carbon and less than 5,2 % of chromium and 0,65 % or more of molybdenum or 0,4 % or more of tungsten,  0,5 % or more but not more than 0,6 % of carbon and 1,25 % or more but not more than 1,8 % of nickel and 0,5 % or more but not more than 1,2 % of chromium and 0,15 % or more but not more than 0,5 % of molybdenum. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) I. PRIMARY MATERIALS; PRODUCTS IN GRANULAR OR POWDER FORM 7201 Pig iron and spiegeleisen in pigs, blocks or other primary forms 7201 10  Non-alloy pig iron containing by weight 0,5 % or less of phosphorus   Containing by weight not less than 0,4 % of manganese 7201 10 11    Containing by weight 1 % or less of silicon 1,7  7201 10 19    Containing by weight more than 1 % of silicon 1,7  7201 10 30   Containing by weight not less than 0,1 % but less than 0,4 % of manganese 1,7  7201 10 90   Containing by weight less than 0,1 % of manganese Free  7201 20 00  Non-alloy pig iron containing by weight more than 0,5 % of phosphorus 2,2  7201 50  Alloy pig iron; spiegeleisen 7201 50 10   Alloy pig iron containing by weight not less than 0,3 % but not more than 1 % of titanium and not less than 0,5 % but not more than 1 % of vanadium Free  7201 50 90   Other 1,7  7202 Ferro-alloys  Ferro-manganese 7202 11   Containing by weight more than 2 % of carbon 7202 11 20    With a granulometry not exceeding 5 mm and a manganese content by weight exceeding 65 % 2,7  7202 11 80    Other 2,7  7202 19 00   Other 2,7   Ferro-silicon 7202 21 00   Containing by weight more than 55 % of silicon 5,7 (10)  7202 29   Other 7202 29 10    Containing by weight 4 % or more but not more than 10 % of magnesium 5,7 (10)  7202 29 90    Other 5,7 (10)  7202 30 00  Ferro-silico-manganese 3,7   Ferro-chromium 7202 41   Containing by weight more than 4 % of carbon 7202 41 10    Containing by weight more than 4 % but not more than 6 % of carbon 4  7202 41 90    Containing by weight more than 6 % of carbon 4  7202 49   Other 7202 49 10    Containing by weight not more than 0,05 % of carbon 7  7202 49 50    Containing by weight more than 0,05 % but not more than 0,5 % of carbon 7  7202 49 90    Containing by weight more than 0,5 % but not more than 4 % of carbon 7  7202 50 00  Ferro-silico-chromium 2,7  7202 60 00  Ferro-nickel Free  7202 70 00  Ferro-molybdenum 2,7  7202 80 00  Ferro-tungsten and ferro-silico-tungsten Free   Other 7202 91 00   Ferro-titanium and ferro-silico-titanium 2,7  7202 92 00   Ferro-vanadium 2,7  7202 93 00   Ferro-niobium Free  7202 99   Other 7202 99 10    Ferro-phosphorus Free  7202 99 30    Ferro-silico-magnesium 2,7  7202 99 80    Other 2,7  7203 Ferrous products obtained by direct reduction of iron ore and other spongy ferrous products, in lumps, pellets or similar forms; iron having a minimum purity by weight of 99,94 %, in lumps, pellets or similar forms 7203 10 00  Ferrous products obtained by direct reduction of iron ore Free  7203 90 00  Other Free  7204 Ferrous waste and scrap; remelting scrap ingots of iron or steel 7204 10 00  Waste and scrap of cast iron Free   Waste and scrap of alloy steel 7204 21   Of stainless steel 7204 21 10    Containing by weight 8 % or more of nickel Free  7204 21 90    Other Free  7204 29 00   Other Free  7204 30 00  Waste and scrap of tinned iron or steel Free   Other waste and scrap 7204 41   Turnings, shavings, chips, milling waste, sawdust, filings, trimmings and stampings, whether or not in bundles 7204 41 10    Turnings, shavings, chips, milling waste, sawdust and filings Free     Trimmings and stampings 7204 41 91     In bundles Free  7204 41 99     Other Free  7204 49   Other 7204 49 10    Fragmentised (shredded) Free     Other 7204 49 30     In bundles Free  7204 49 90     Other Free  7204 50 00  Remelting scrap ingots Free  7205 Granules and powders, of pig iron, spiegeleisen, iron or steel 7205 10 00  Granules Free   Powders 7205 21 00   Of alloy steel Free  7205 29 00   Other Free  II. IRON AND NON-ALLOY STEEL 7206 Iron and non-alloy steel in ingots or other primary forms (excluding iron of heading 7203) 7206 10 00  Ingots Free  7206 90 00  Other Free  7207 Semi-finished products of iron or non-alloy steel  Containing by weight less than 0,25 % of carbon 7207 11   Of rectangular (including square) cross-section, the width measuring less than twice the thickness    Rolled or obtained by continuous casting 7207 11 11     Of free-cutting steel Free      Other 7207 11 14      Of a thickness not exceeding 130 mm Free  7207 11 16      Of a thickness exceeding 130 mm Free  7207 11 90    Forged Free  7207 12   Other, of rectangular (other than square) cross-section 7207 12 10    Rolled or obtained by continuous casting Free  7207 12 90    Forged Free  7207 19   Other    Of circular or polygonal cross-section 7207 19 12     Rolled or obtained by continuous casting Free  7207 19 19     Forged Free  7207 19 80    Other Free  7207 20  Containing by weight 0,25 % or more of carbon   Of rectangular (including square) cross-section, the width measuring less than twice the thickness    Rolled or obtained by continuous casting 7207 20 11     Of free-cutting steel Free      Other, containing by weight 7207 20 15      0,25 % or more but less than 0,6 % of carbon Free  7207 20 17      0,6 % or more of carbon Free  7207 20 19    Forged Free    Other, of rectangular (other than square) cross-section 7207 20 32    Rolled or obtained by continuous casting Free  7207 20 39    Forged Free    Of circular or polygonal cross-section 7207 20 52    Rolled or obtained by continuous casting Free  7207 20 59    Forged Free  7207 20 80   Other Free  7208 Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, hot-rolled, not clad, plated or coated 7208 10 00  In coils, not further worked than hot-rolled, with patterns in relief Free   Other, in coils, not further worked than hot-rolled, pickled 7208 25 00   Of a thickness of 4,75 mm or more Free  7208 26 00   Of a thickness of 3 mm or more but less than 4,75 mm Free  7208 27 00   Of a thickness of less than 3 mm Free   Other, in coils, not further worked than hot-rolled 7208 36 00   Of a thickness exceeding 10 mm Free  7208 37 00   Of a thickness of 4,75 mm or more but not exceeding 10 mm Free  7208 38 00   Of a thickness of 3 mm or more but less than 4,75 mm Free  7208 39 00   Of a thickness of less than 3 mm Free  7208 40 00  Not in coils, not further worked than hot-rolled, with patterns in relief Free   Other, not in coils, not further worked than hot-rolled 7208 51   Of a thickness exceeding 10 mm 7208 51 20    Of a thickness exceeding 15 mm Free     Of a thickness exceeding 10 mm but not exceeding 15 mm, of a width of 7208 51 91     2 050 mm or more Free  7208 51 98     Less than 2 050 mm Free  7208 52   Of a thickness of 4,75 mm or more but not exceeding 10 mm 7208 52 10    Rolled on four faces or in a closed box pass, of a width not exceeding 1 250 mm Free     Other, of a width of 7208 52 91     2 050 mm or more Free  7208 52 99     Less than 2 050 mm Free  7208 53   Of a thickness of 3 mm or more but less than 4,75 mm 7208 53 10    Rolled on four faces or in a closed box pass, of a width not exceeding 1 250 mm and of a thickness of 4 mm or more Free  7208 53 90    Other Free  7208 54 00   Of a thickness of less than 3 mm Free  7208 90  Other 7208 90 20   Perforated Free  7208 90 80   Other Free  7209 Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, cold-rolled (cold-reduced), not clad, plated or coated  In coils, not further worked than cold-rolled (cold-reduced) 7209 15 00   Of a thickness of 3 mm or more Free  7209 16   Of a thickness exceeding 1 mm but less than 3 mm 7209 16 10    Electrical Free  7209 16 90    Other Free  7209 17   Of a thickness of 0,5 mm or more but not exceeding 1 mm 7209 17 10    Electrical Free  7209 17 90    Other Free  7209 18   Of a thickness of less than 0,5 mm 7209 18 10    Electrical Free     Other 7209 18 91     Of a thickness of 0,35 mm or more but less than 0,5 mm Free  7209 18 99     Of a thickness of less than 0,35 mm Free   Not in coils, not further worked than cold-rolled (cold-reduced) 7209 25 00   Of a thickness of 3 mm or more Free  7209 26   Of a thickness exceeding 1 mm but less than 3 mm 7209 26 10    Electrical Free  7209 26 90    Other Free  7209 27   Of a thickness of 0,5 mm or more but not exceeding 1 mm 7209 27 10    Electrical Free  7209 27 90    Other Free  7209 28   Of a thickness of less than 0,5 mm 7209 28 10    Electrical Free  7209 28 90    Other Free  7209 90  Other 7209 90 20   Perforated Free  7209 90 80   Other Free  7210 Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, clad, plated or coated  Plated or coated with tin 7210 11 00   Of a thickness of 0,5 mm or more Free  7210 12   Of a thickness of less than 0,5 mm 7210 12 20    Tinplate Free  7210 12 80    Other Free  7210 20 00  Plated or coated with lead, including terne-plate Free  7210 30 00  Electrolytically plated or coated with zinc Free   Otherwise plated or coated with zinc 7210 41 00   Corrugated Free  7210 49 00   Other Free  7210 50 00  Plated or coated with chromium oxides or with chromium and chromium oxides Free   Plated or coated with aluminium 7210 61 00   Plated or coated with aluminium-zinc alloys Free  7210 69 00   Other Free  7210 70  Painted, varnished or coated with plastics 7210 70 10   Tinplate, varnished; products, plated or coated with chromium oxides or with chromium and chromium oxides, varnished Free  7210 70 80   Other Free  7210 90  Other 7210 90 30   Clad Free  7210 90 40   Tinned and printed Free  7210 90 80   Other Free  7211 Flat-rolled products of iron or non-alloy steel, of a width of less than 600 mm, not clad, plated or coated  Not further worked than hot-rolled 7211 13 00   Rolled on four faces or in a closed box pass, of a width exceeding 150 mm and a thickness of not less than 4 mm, not in coils and without patterns in relief Free  7211 14 00   Other, of a thickness of 4,75 mm or more Free  7211 19 00   Other Free   Not further worked than cold-rolled (cold-reduced) 7211 23   Containing by weight less than 0,25 % of carbon 7211 23 20    Electrical Free     Other 7211 23 30     Of a thickness of 0,35 mm or more Free  7211 23 80     Of a thickness of less than 0,35 mm Free  7211 29 00   Other Free  7211 90  Other 7211 90 20   Perforated Free  7211 90 80   Other Free  7212 Flat-rolled products of iron or non-alloy steel, of a width of less than 600 mm, clad, plated or coated 7212 10  Plated or coated with tin 7212 10 10   Tinplate, not further worked than surface-treated Free  7212 10 90   Other Free  7212 20 00  Electrolytically plated or coated with zinc Free  7212 30 00  Otherwise plated or coated with zinc Free  7212 40  Painted, varnished or coated with plastics 7212 40 20   Tinplate, not further worked than varnished; products, plated or coated with chromium oxides or with chromium and chromium oxides, varnished Free  7212 40 80   Other Free  7212 50  Otherwise plated or coated 7212 50 20   Plated or coated with chromium oxides or with chromium and chromium oxides Free  7212 50 30   Plated or coated with chromium or nickel Free  7212 50 40   Plated or coated with copper Free    Plated or coated with aluminium 7212 50 61    Plated or coated with aluminium-zinc alloys Free  7212 50 69    Other Free  7212 50 90   Other Free  7212 60 00  Clad Free  7213 Bars and rods, hot-rolled, in irregularly wound coils, of iron or non-alloy steel 7213 10 00  Containing indentations, ribs, grooves or other deformations produced during the rolling process Free  7213 20 00  Other, of free-cutting steel Free   Other 7213 91   Of circular cross-section measuring less than 14 mm in diameter 7213 91 10    Of a type used for concrete reinforcement Free  7213 91 20    Of a type used for tyre cord Free     Other 7213 91 41     Containing by weight 0,06 % or less of carbon Free  7213 91 49     Containing by weight more than 0,06 % but less than 0,25 % of carbon Free  7213 91 70     Containing by weight 0,25 % or more but not more than 0,75 % of carbon Free  7213 91 90     Containing by weight more than 0,75 % of carbon Free  7213 99   Other 7213 99 10    Containing by weight less than 0,25 % of carbon Free  7213 99 90    Containing by weight 0,25 % or more of carbon Free  7214 Other bars and rods of iron or non-alloy steel, not further worked than forged, hot-rolled, hot-drawn or hot-extruded, but including those twisted after rolling 7214 10 00  Forged Free  7214 20 00  Containing indentations, ribs, grooves or other deformations produced during the rolling process or twisted after rolling Free  7214 30 00  Other, of free-cutting steel Free   Other 7214 91   Of rectangular (other than square) cross-section 7214 91 10    Containing by weight less than 0,25 % of carbon Free  7214 91 90    Containing by weight 0,25 % or more of carbon Free  7214 99   Other    Containing by weight less than 0,25 % of carbon 7214 99 10     Of a type used for concrete reinforcement Free      Other, of circular cross-section measuring in diameter 7214 99 31      80 mm or more Free  7214 99 39      Less than 80 mm Free  7214 99 50     Other Free     Containing by weight 0,25 % or more of carbon     Of a circular cross-section measuring in diameter 7214 99 71      80 mm or more Free  7214 99 79      Less than 80 mm Free  7214 99 95     Other Free  7215 Other bars and rods of iron or non-alloy steel 7215 10 00  Of free-cutting steel, not further worked than cold-formed or cold-finished Free  7215 50  Other, not further worked than cold-formed or cold-finished   Containing by weight less than 0,25 % of carbon 7215 50 11    Of rectangular (other than square) cross-section Free  7215 50 19    Other Free  7215 50 80   Containing by weight 0,25 % or more of carbon Free  7215 90 00  Other Free  7216 Angles, shapes and sections of iron or non-alloy steel 7216 10 00  U, I or H sections, not further worked than hot-rolled, hot-drawn or extruded, of a height of less than 80 mm Free   L or T sections, not further worked than hot-rolled, hot-drawn or extruded, of a height of less than 80 mm 7216 21 00   L sections Free  7216 22 00   T sections Free   U, I or H sections, not further worked than hot-rolled, hot-drawn or extruded, of a height of 80 mm or more 7216 31   U sections 7216 31 10    Of a height of 80 mm or more but not exceeding 220 mm Free  7216 31 90    Of a height exceeding 220 mm Free  7216 32   I sections    Of a height of 80 mm or more but not exceeding 220 mm 7216 32 11     With parallel flange faces Free  7216 32 19     Other Free     Of a height exceeding 220 mm 7216 32 91     With parallel flange faces Free  7216 32 99     Other Free  7216 33   H sections 7216 33 10    Of a height of 80 mm or more but not exceeding 180 mm Free  7216 33 90    Of a height exceeding 180 mm Free  7216 40  L or T sections, not further worked than hot-rolled, hot-drawn or extruded, of a height of 80 mm or more 7216 40 10   L sections Free  7216 40 90   T sections Free  7216 50  Other angles, shapes and sections, not further worked than hot-rolled, hot-drawn or extruded 7216 50 10   With a cross-section which is capable of being enclosed in a square the side of which is 80 mm Free    Other 7216 50 91    Bulb flats Free  7216 50 99    Other Free   Angles, shapes and sections, not further worked than cold-formed or cold-finished 7216 61   Obtained from flat-rolled products 7216 61 10    C, L, U, Z, omega or open-ended sections Free  7216 61 90    Other Free  7216 69 00   Other Free   Other 7216 91   Cold-formed or cold-finished from flat-rolled products 7216 91 10    Profiled (ribbed) sheets Free  7216 91 80    Other Free  7216 99 00   Other Free  7217 Wire of iron or non-alloy steel 7217 10  Not plated or coated, whether or not polished   Containing by weight less than 0,25 % of carbon 7217 10 10    With a maximum cross-sectional dimension of less than 0,8 mm Free     With a maximum cross-sectional dimension of 0,8 mm or more 7217 10 31     Containing indentations, ribs, grooves or other deformations produced during the rolling process Free  7217 10 39     Other Free  7217 10 50   Containing by weight 0,25 % or more but less than 0,6 % of carbon Free  7217 10 90   Containing by weight 0,6 % or more of carbon Free  7217 20  Plated or coated with zinc   Containing by weight less than 0,25 % of carbon 7217 20 10    With a maximum cross-sectional dimension of less than 0,8 mm Free  7217 20 30    With a maximum cross-sectional dimension of 0,8 mm or more Free  7217 20 50   Containing by weight 0,25 % or more but less than 0,6 % of carbon Free  7217 20 90   Containing by weight 0,6 % or more of carbon Free  7217 30  Plated or coated with other base metals   Containing by weight less than 0,25 % of carbon 7217 30 41    Copper-coated Free  7217 30 49    Other Free  7217 30 50   Containing by weight 0,25 % or more but less than 0,6 % of carbon Free  7217 30 90   Containing by weight 0,6 % or more of carbon Free  7217 90  Other 7217 90 20   Containing by weight less than 0,25 % of carbon Free  7217 90 50   Containing by weight 0,25 % or more but less than 0,6 % of carbon Free  7217 90 90   Containing by weight 0,6 % or more of carbon Free  III. STAINLESS STEEL 7218 Stainless steel in ingots or other primary forms; semi-finished products of stainless steel 7218 10 00  Ingots and other primary forms Free   Other 7218 91   Of rectangular (other than square) cross-section 7218 91 10    Containing by weight 2,5 % or more of nickel Free  7218 91 80    Containing by weight less than 2,5 % of nickel Free  7218 99   Other    Of square cross-section 7218 99 11     Rolled or obtained by continous casting Free  7218 99 19     Forged Free     Other 7218 99 20     Rolled or obtained by continuous casting Free  7218 99 80     Forged Free  7219 Flat-rolled products of stainless steel, of a width of 600 mm or more  Not further worked than hot-rolled, in coils 7219 11 00   Of a thickness exceeding 10 mm Free  7219 12   Of a thickness of 4,75 mm or more but not exceeding 10 mm 7219 12 10    Containing by weight 2,5 % or more of nickel Free  7219 12 90    Containing by weight less than 2,5 % of nickel Free  7219 13   Of a thickness of 3 mm or more but less than 4,75 mm 7219 13 10    Containing by weight 2,5 % or more of nickel Free  7219 13 90    Containing by weight less than 2,5 % of nickel Free  7219 14   Of a thickness of less than 3 mm 7219 14 10    Containing by weight 2,5 % or more of nickel Free  7219 14 90    Containing by weight less than 2,5 % of nickel Free   Not further worked than hot-rolled, not in coils 7219 21   Of a thickness exceeding 10 mm 7219 21 10    Containing by weight 2,5 % or more of nickel Free  7219 21 90    Containing by weight less than 2,5 % of nickel Free  7219 22   Of a thickness of 4,75 mm or more but not exceeding 10 mm 7219 22 10    Containing by weight 2,5 % or more of nickel Free  7219 22 90    Containing by weight less than 2,5 % of nickel Free  7219 23 00   Of a thickness of 3 mm or more but less than 4,75 mm Free  7219 24 00   Of a thickness of less than 3 mm Free   Not further worked than cold-rolled (cold-reduced) 7219 31 00   Of a thickness of 4,75 mm or more Free  7219 32   Of a thickness of 3 mm or more but less than 4,75 mm 7219 32 10    Containing by weight 2,5 % or more of nickel Free  7219 32 90    Containing by weight less than 2,5 % of nickel Free  7219 33   Of a thickness exceeding 1 mm but less than 3 mm 7219 33 10    Containing by weight 2,5 % or more of nickel Free  7219 33 90    Containing by weight less than 2,5 % of nickel Free  7219 34   Of a thickness of 0,5 mm or more but not exceeding 1 mm 7219 34 10    Containing by weight 2,5 % or more of nickel Free  7219 34 90    Containing by weight less than 2,5 % of nickel Free  7219 35   Of a thickness of less than 0,5 mm 7219 35 10    Containing by weight 2,5 % or more of nickel Free  7219 35 90    Containing by weight less than 2,5 % of nickel Free  7219 90  Other 7219 90 20   Perforated Free  7219 90 80   Other Free  7220 Flat-rolled products of stainless steel, of a width of less than 600 mm  Not further worked than hot-rolled 7220 11 00   Of a thickness of 4,75 mm or more Free  7220 12 00   Of a thickness of less than 4,75 mm Free  7220 20  Not further worked than cold-rolled (cold-reduced)   Of a thickness of 3 mm or more, containing by weight 7220 20 21    2,5 % or more of nickel Free  7220 20 29    Less than 2,5 % of nickel Free    Of a thickness exceeding 0,35 mm but of less than 3 mm, containing by weight 7220 20 41    2,5 % or more of nickel Free  7220 20 49    Less than 2,5 % of nickel Free    Of a thickness not exceeding 0,35 mm, containing by weight 7220 20 81    2,5 % or more of nickel Free  7220 20 89    Less than 2,5 % of nickel Free  7220 90  Other 7220 90 20   Perforated Free  7220 90 80   Other Free  7221 00 Bars and rods, hot-rolled, in irregularly wound coils, of stainless steel 7221 00 10  Containing by weight 2,5 % or more of nickel Free  7221 00 90  Containing by weight less than 2,5 % of nickel Free  7222 Other bars and rods of stainless steel; angles, shapes and sections of stainless steel  Bars and rods, not further worked than hot-rolled, hot-drawn or extruded 7222 11   Of circular cross-section    Of a diameter of 80 mm or more, containing by weight 7222 11 11     2,5 % or more of nickel Free  7222 11 19     Less than 2,5 % of nickel Free     Of a diameter of less than 80 mm, containing by weight 7222 11 81     2,5 % or more of nickel Free  7222 11 89     Less than 2,5 % of nickel Free  7222 19   Other 7222 19 10    Containing by weight 2,5 % or more of nickel Free  7222 19 90    Containing by weight less than 2,5 % of nickel Free  7222 20  Bars and rods, not further worked than cold-formed or cold-finished   Of circular cross-section    Of a diameter of 80 mm or more, containing by weight 7222 20 11     2,5 % or more of nickel Free  7222 20 19     Less than 2,5 % of nickel Free     Of a diameter of 25 mm or more, but less than 80 mm, containing by weight 7222 20 21     2,5 % or more of nickel Free  7222 20 29     Less than 2,5 % of nickel Free     Of a diameter of less than 25 mm, containing by weight 7222 20 31     2,5 % or more of nickel Free  7222 20 39     Less than 2,5 % of nickel Free    Other, containing by weight 7222 20 81    2,5 % or more of nickel Free  7222 20 89    Less than 2,5 % of nickel Free  7222 30  Other bars and rods   Forged, containing by weight 7222 30 51    2,5 % or more of nickel Free  7222 30 91    Less than 2,5 % of nickel Free  7222 30 97   Other Free  7222 40  Angles, shapes and sections 7222 40 10   Not further worked than hot-rolled, hot-drawn or extruded Free  7222 40 50   Not further worked than cold-formed or cold-finished Free  7222 40 90   Other Free  7223 00 Wire of stainless steel  Containing by weight 2,5 % or more of nickel 7223 00 11   Containing by weight 28 % or more but not more than 31 % of nickel and 20 % or more but not more than 22 % of chromium Free  7223 00 19   Other Free   Containing by weight less than 2,5 % of nickel 7223 00 91   Containing by weight 13 % or more but not more than 25 % of chromium and 3,5 % or more but not more than 6 % of aluminium Free  7223 00 99   Other Free  IV. OTHER ALLOY STEEL; HOLLOW DRILL BARS AND RODS, OF ALLOY OR NON-ALLOY STEEL 7224 Other alloy steel in ingots or other primary forms; semi-finished products of other alloy steel 7224 10  Ingots and other primary forms 7224 10 10   Of tool steel Free  7224 10 90   Other Free  7224 90  Other 7224 90 02   Of tool steel Free    Other    Of rectangular (including square) cross-section     Hot-rolled or obtained by continuous casting      The width measuring less than twice the thickness 7224 90 03       Of high-speed steel Free  7224 90 05       Containing by weight not more than 0,7 % of carbon, 0,5 % or more but not more than 1,2 % of manganese and 0,6 % or more but not more than 2,3 % of silicon; containing by weight 0,0008 % or more of boron with any other element less than the minimum content referred to in note 1(f) to this chapter Free  7224 90 07       Other Free  7224 90 14      Other Free  7224 90 18     Forged Free     Other     Hot-rolled or obtained by continuous casting 7224 90 31      Containing by weight not less than 0,9 % but not more than 1,15 % of carbon, not less than 0,5 % but not more than 2 % of chromium and, if present, not more than 0,5 % of molybdenum Free  7224 90 38      Other Free  7224 90 90     Forged Free  7225 Flat-rolled products of other alloy steel, of a width of 600 mm or more  Of silicon-electrical steel 7225 11 00   Grain-oriented Free  7225 19   Other 7225 19 10    Hot-rolled Free  7225 19 90    Cold-rolled Free  7225 30  Other, not further worked than hot-rolled, in coils 7225 30 10   Of tool steel Free  7225 30 30   Of high-speed steel Free  7225 30 90   Other Free  7225 40  Other, not further worked than hot-rolled, not in coils 7225 40 12   Of tool steel Free  7225 40 15   Of high-speed steel Free    Other 7225 40 40    Of a thickness exceeding 10 mm Free  7225 40 60    Of a thickness of 4,75 mm or more but not exceeding 10 mm Free  7225 40 90    Of a thickness of less than 4,75 mm Free  7225 50  Other, not further worked than cold-rolled (cold-reduced) 7225 50 20   Of high-speed steel Free  7225 50 80   Other Free   Other 7225 91 00   Electrolytically plated or coated with zinc Free  7225 92 00   Otherwise plated or coated with zinc Free  7225 99 00   Other Free  7226 Flat-rolled products of other alloy steel, of a width of less than 600 mm  Of silicon-electrical steel 7226 11 00   Grain-oriented Free  7226 19   Other 7226 19 10    Not further worked than hot-rolled Free  7226 19 80    Other Free  7226 20 00  Of high-speed steel Free   Other 7226 91   Not further worked than hot-rolled 7226 91 20    Of tool steel Free     Other 7226 91 91     Of a thickness of 4,75 mm or more Free  7226 91 99     Of a thickness of less than 4,75 mm Free  7226 92 00   Not further worked than cold-rolled (cold-reduced) Free  7226 99   Other 7226 99 10    Electrolytically plated or coated with zinc Free  7226 99 30    Otherwise plated or coated with zinc Free  7226 99 70    Other Free  7227 Bars and rods, hot-rolled, in irregularly wound coils, of other alloy steel 7227 10 00  Of high-speed steel Free  7227 20 00  Of silico-manganese steel Free  7227 90  Other 7227 90 10   Containing by weight 0,0008 % or more of boron with any other element less than the minimum content referred to in note 1(f) to this chapter Free  7227 90 50   Containing by weight 0,9 % or more but not more than 1,15 % of carbon, 0,5 % or more but not more than 2 % of chromium and, if present, not more than 0,5 % of molybdenum Free  7227 90 95   Other Free  7228 Other bars and rods of other alloy steel; angles, shapes and sections, of other alloy steel; hollow drill bars and rods, of alloy or non-alloy steel 7228 10  Bars and rods, of high-speed steel 7228 10 20   Not further worked than hot-rolled, hot-drawn or extruded; hot-rolled, hot-drawn or extruded, not further worked than clad Free  7228 10 50   Forged Free  7228 10 90   Other Free  7228 20  Bars and rods, of silico-manganese steel 7228 20 10   Of rectangular (other than square) cross-section, hot-rolled on four faces Free    Other 7228 20 91    Not further worked than hot-rolled, hot-drawn or extruded; hot-rolled, hot-drawn or extruded, not further worked than clad Free  7228 20 99    Other Free  7228 30  Other bars and rods, not further worked than hot-rolled, hot-drawn or extruded 7228 30 20   Of tool steel Free    Containing by weight 0,9 % or more but not more than 1,15 % of carbon, 0,5 % or more but not more than 2 % of chromium and, if present, not more than 0,5 % of molybdenum 7228 30 41    Of circular cross-section of a diameter of 80 mm or more Free  7228 30 49    Other Free    Other    Of circular cross-section, of a diameter of 7228 30 61     80 mm or more Free  7228 30 69     Less than 80 mm Free  7228 30 70    Of rectangular (other than square) cross-section, hot-rolled on four faces Free  7228 30 89    Other Free  7228 40  Other bars and rods, not further worked than forged 7228 40 10   Of tool steel Free  7228 40 90   Other Free  7228 50  Other bars and rods, not further worked than cold-formed or cold-finished 7228 50 20   Of tool steel Free  7228 50 40   Containing by weight 0,9 % or more but not more than 1,15 % of carbon, 0,5 % or more but not more than 2 % of chromium and, if present, not more than 0,5 % of molybdenum Free    Other    Of circular cross-section, of a diameter of 7228 50 61     80 mm or more Free  7228 50 69     Less than 80 mm Free  7228 50 80    Other Free  7228 60  Other bars and rods 7228 60 20   Of tool steel Free  7228 60 80   Other Free  7228 70  Angles, shapes and sections 7228 70 10   Not further worked than hot-rolled, hot-drawn or extruded Free  7228 70 90   Other Free  7228 80 00  Hollow drill bars and rods Free  7229 Wire of other alloy steel 7229 20 00  Of silico-manganese steel Free  7229 90  Other 7229 90 20   Of high-speed steel Free  7229 90 50   Containing by weight 0,9 % or more but not more than 1,15 % of carbon, 0,5 % or more but not more than 2 % of chromium and, if present, not more than 0,5 % of molybdenum Free  7229 90 90   Other Free  CHAPTER 73 ARTICLES OF IRON OR STEEL Notes 1. In this chapter, the expression cast iron applies to products obtained by casting in which iron predominates by weight over each of the other elements and which do not comply with the chemical composition of steel as defined in note 1(d) to Chapter 72. 2. In this chapter, the word wire means hot- or cold-formed products of any cross-sectional shape, of which no cross-sectional dimension exceeds 16 mm. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 7301 Sheet piling of iron or steel, whether or not drilled, punched or made from assembled elements; welded angles, shapes and sections, of iron or steel 7301 10 00  Sheet piling Free  7301 20 00  Angles, shapes and sections Free  7302 Railway or tramway track construction material of iron or steel, the following: rails, check-rails and rack rails, switch blades, crossing frogs, point rods and other crossing pieces, sleepers (cross-ties), fish-plates, chairs, chair wedges, sole plates (base plates), rail clips, bedplates, ties and other material specialised for jointing or fixing rails 7302 10  Rails 7302 10 10   Current-conducting, with parts of non-ferrous metal Free    Other    New     Vignole rails 7302 10 21      Of a weight per metre of 46 kg or more Free  7302 10 23      Of a weight per metre of 27 kg or more but less than 46 kg Free  7302 10 29      Of a weight per metre of less than 27 kg Free  7302 10 40     Grooved rails Free  7302 10 50     Other Free  7302 10 90    Used Free  7302 30 00  Switch blades, crossing frogs, point rods and other crossing pieces 2,7  7302 40 00  Fish-plates and sole plates Free  7302 90 00  Other Free  7303 00 Tubes, pipes and hollow profiles, of cast iron 7303 00 10  Tubes and pipes of a kind used in pressure systems 3,2  7303 00 90  Other 3,2  7304 Tubes, pipes and hollow profiles, seamless, of iron (other than cast iron) or steel  Line pipe of a kind used for oil or gas pipelines 7304 11 00   Of stainless steel Free  7304 19   Other 7304 19 10    Of an external diameter not exceeding 168,3 mm Free  7304 19 30    Of an external diameter exceeding 168,3 mm but not exceeding 406,4 mm Free  7304 19 90    Of an external diameter exceeding 406,4 mm Free   Casing, tubing and drill pipe, of a kind used in drilling for oil or gas 7304 22 00   Drill pipe of stainless steel Free  7304 23 00   Other drill pipe Free  7304 24 00   Other, of stainless steel Free  7304 29   Other 7304 29 10    Of an external diameter not exceeding 168,3 mm Free  7304 29 30    Of an external diameter exceeding 168,3 mm but not exceeding 406,4 mm Free  7304 29 90    Of an external diameter exceeding 406,4 mm Free   Other, of circular cross-section, of iron or non-alloy steel 7304 31   Cold-drawn or cold-rolled (cold-reduced) 7304 31 20    Precision tubes Free  7304 31 80    Other Free  7304 39   Other 7304 39 10    Unworked, straight and of uniform wall thickness, for use solely in the manufacture of tubes and pipes with other cross-sections and wall thicknesses Free     Other     Threaded or threadable tubes (gas pipe) 7304 39 52      Plated or coated with zinc Free  7304 39 58      Other Free      Other, of an external diameter 7304 39 92      Not exceeding 168,3 mm Free  7304 39 93      Exceeding 168,3 mm but not exceeding 406,4 mm Free  7304 39 98      Exceeding 406,4 mm Free   Other, of circular cross-section, of stainless steel 7304 41 00   Cold-drawn or cold-rolled (cold-reduced) Free  7304 49   Other 7304 49 10    Unworked, straight and of uniform wall thickness, for use solely in the manufacture of tubes and pipes with other cross-sections and wall thicknesses Free     Other 7304 49 93     Of an external diameter not exceeding 168,3 mm Free  7304 49 95     Of an external diameter exceeding 168,3 mm but not exceeding 406,4 mm Free  7304 49 99     Of an external diameter exceeding 406,4 mm Free   Other, of circular cross-section, of other alloy steel 7304 51   Cold-drawn or cold-rolled (cold-reduced)    Straight and of uniform wall thickness, of alloy steel containing by weight not less than 0,9 % but not more than 1,15 % of carbon, not less than 0,5 % but not more than 2 % of chromium and, if present, not more than 0,5 % of molybdenum, of a length 7304 51 12     Not exceeding 0,5 m Free  7304 51 18     Exceeding 0,5 m Free     Other 7304 51 81     Precision tubes Free  7304 51 89     Other Free  7304 59   Other 7304 59 10    Unworked, straight and of uniform wall thickness, for use solely in the manufacture of tubes and pipes with other cross-sections and wall-thicknesses Free     Other, straight and of uniform wall thickness, of alloy steel containing by weight not less than 0,9 % but not more than 1,15 % of carbon, not less than 0,5 % but not more than 2 % of chromium and, if present, not more than 0,5 % of molybdenum, of a length 7304 59 32     Not exceeding 0,5 m Free  7304 59 38     Exceeding 0,5 m Free     Other 7304 59 92     Of an external diameter not exceeding 168,3 mm Free  7304 59 93     Of an external diameter exceeding 168,3 mm but not exceeding 406,4 mm Free  7304 59 99     Of an external diameter exceeding 406,4 mm Free  7304 90 00  Other Free  7305 Other tubes and pipes (for example, welded, riveted or similarly closed), having circular cross-sections, the external diameter of which exceeds 406,4 mm, of iron or steel  Line pipe of a kind used for oil or gas pipelines 7305 11 00   Longitudinally submerged arc welded Free  7305 12 00   Other, longitudinally welded Free  7305 19 00   Other Free  7305 20 00  Casing of a kind used in drilling for oil or gas Free   Other, welded 7305 31 00   Longitudinally welded Free  7305 39 00   Other Free  7305 90 00  Other Free  7306 Other tubes, pipes and hollow profiles (for example, open seam or welded, riveted or similarly closed), of iron or steel  Line pipe of a kind used for oil or gas pipelines 7306 11   Welded, of stainless steel 7306 11 10    Longitudinally welded Free  7306 11 90    Spirally welded Free  7306 19   Other 7306 19 10    Longitudinally welded Free  7306 19 90    Spirally welded Free   Casing and tubing of a kind used in drilling for oil or gas 7306 21 00   Welded, of stainless steel Free  7306 29 00   Other Free  7306 30  Other, welded, of circular cross-section, of iron or non-alloy steel   Precision tubes, with a wall thickness 7306 30 11    Not exceeding 2 mm Free  7306 30 19    Exceeding 2 mm Free    Other    Threaded or threadable tubes (gas pipe) 7306 30 41     Plated or coated with zinc Free  7306 30 49     Other Free     Other, of an external diameter     Not exceeding 168,3 mm 7306 30 72      Plated or coated with zinc Free  7306 30 77      Other Free  7306 30 80     Exceeding 168,3 mm but not exceeding 406,4 mm Free  7306 40  Other, welded, of circular cross-section, of stainless steel 7306 40 20   Cold-drawn or cold-rolled (cold-reduced) Free  7306 40 80   Other Free  7306 50  Other, welded, of circular cross-section, of other alloy steel 7306 50 20   Precision tubes Free  7306 50 80   Other Free   Other, welded, of non-circular cross-section 7306 61   Of square or rectangular cross-section 7306 61 10    Of stainless steel Free     Other 7306 61 92     With a wall thickness not exceeding 2 mm Free  7306 61 99     With a wall thickness exceeding 2 mm Free  7306 69   Of other non-circular cross-section 7306 69 10    Of stainless steel Free  7306 69 90    Other Free  7306 90 00  Other Free  7307 Tube or pipe fittings (for example, couplings, elbows, sleeves), of iron or steel  Cast fittings 7307 11   Of non-malleable cast iron 7307 11 10    Of a kind used in pressure systems 3,7  7307 11 90    Other 3,7  7307 19   Other 7307 19 10    Of malleable cast iron 3,7  7307 19 90    Other 3,7   Other, of stainless steel 7307 21 00   Flanges 3,7  7307 22   Threaded elbows, bends and sleeves 7307 22 10    Sleeves Free  7307 22 90    Elbows and bends 3,7  7307 23   Butt welding fittings 7307 23 10    Elbows and bends 3,7  7307 23 90    Other 3,7  7307 29   Other 7307 29 10    Threaded 3,7  7307 29 30    For welding 3,7  7307 29 90    Other 3,7   Other 7307 91 00   Flanges 3,7  7307 92   Threaded elbows, bends and sleeves 7307 92 10    Sleeves Free  7307 92 90    Elbows and bends 3,7  7307 93   Butt welding fittings    With greatest external diameter not exceeding 609,6 mm 7307 93 11     Elbows and bends 3,7  7307 93 19     Other 3,7     With greatest external diameter exceeding 609,6 mm 7307 93 91     Elbows and bends 3,7  7307 93 99     Other 3,7  7307 99   Other 7307 99 10    Threaded 3,7  7307 99 30    For welding 3,7  7307 99 90    Other 3,7  7308 Structures (excluding prefabricated buildings of heading 9406) and parts of structures (for example, bridges and bridge-sections, lock-gates, towers, lattice masts, roofs, roofing frameworks, doors and windows and their frames and thresholds for doors, shutters, balustrades, pillars and columns), of iron or steel; plates, rods, angles, shapes, sections, tubes and the like, prepared for use in structures, of iron or steel 7308 10 00  Bridges and bridge-sections Free  7308 20 00  Towers and lattice masts Free  7308 30 00  Doors, windows and their frames and thresholds for doors Free p/st (72) 7308 40  Equipment for scaffolding, shuttering, propping or pit-propping 7308 40 10   Mine supports Free  7308 40 90   Other Free  7308 90  Other 7308 90 10   Weirs, sluices, lock-gates, landing stages, fixed docks and other maritime and waterway structures Free    Other    Solely or principally of sheet 7308 90 51     Panels comprising two walls of profiled (ribbed) sheet with an insulating core Free  7308 90 59     Other Free  7308 90 99    Other Free  7309 00 Reservoirs, tanks, vats and similar containers for any material (other than compressed or liquefied gas), of iron or steel, of a capacity exceeding 300 l, whether or not lined or heat-insulated, but not fitted with mechanical or thermal equipment 7309 00 10  For gases (other than compressed or liquefied gas) 2,2   For liquids 7309 00 30   Lined or heat-insulated 2,2    Other, of a capacity 7309 00 51    Exceeding 100 000 l 2,2  7309 00 59    Not exceeding 100 000 l 2,2  7309 00 90  For solids 2,2  7310 Tanks, casks, drums, cans, boxes and similar containers, for any material (other than compressed or liquefied gas), of iron or steel, of a capacity not exceeding 300 l, whether or not lined or heat-insulated, but not fitted with mechanical or thermal equipment 7310 10 00  Of a capacity of 50 l or more 2,7   Of a capacity of less than 50 l 7310 21   Cans which are to be closed by soldering or crimping 7310 21 11    Cans of a kind used for preserving food 2,7  7310 21 19    Cans of a kind used for preserving drink 2,7     Other, with a wall thickness of 7310 21 91     Less than 0,5 mm 2,7  7310 21 99     0,5 mm or more 2,7  7310 29   Other 7310 29 10    With a wall thickness of less than 0,5 mm 2,7  7310 29 90    With a wall thickness of 0,5 mm or more 2,7  7311 00 Containers for compressed or liquefied gas, of iron or steel  Seamless   For a pressure of 165 bar or more, of a capacity of 7311 00 11    Less than 20 l 2,7 p/st 7311 00 13    20 l or more but not more than 50 l 2,7 p/st 7311 00 19    More than 50 l 2,7 p/st 7311 00 30   Other 2,7 p/st  Other, of a capacity of 7311 00 91   Less than 1 000 l 2,7  7311 00 99   1 000 l or more 2,7  7312 Stranded wire, ropes, cables, plaited bands, slings and the like, of iron or steel, not electrically insulated 7312 10  Stranded wire, ropes and cables 7312 10 20   Of stainless steel Free    Other, with a maximum cross-sectional dimension    Not exceeding 3 mm 7312 10 41     Plated or coated with copper-zinc alloys (brass) Free  7312 10 49     Other Free     Exceeding 3 mm     Stranded wire 7312 10 61      Not coated Free       Coated 7312 10 65       Plated or coated with zinc Free  7312 10 69       Other Free      Ropes and cables (including locked coil ropes)      Not coated or only plated or coated with zinc, with a maximum cross-sectional dimension 7312 10 81       Exceeding 3 mm but not exceeding 12 mm Free  7312 10 83       Exceeding 12 mm but not exceeding 24 mm Free  7312 10 85       Exceeding 24 mm but not exceeding 48 mm Free  7312 10 89       Exceeding 48 mm Free  7312 10 98      Other Free  7312 90 00  Other Free  7313 00 00 Barbed wire of iron or steel; twisted hoop or single flat wire, barbed or not, and loosely twisted double wire, of a kind used for fencing, of iron or steel Free  7314 Cloth (including endless bands), grill, netting and fencing, of iron or steel wire; expanded metal of iron or steel  Woven cloth 7314 12 00   Endless bands for machinery, of stainless steel Free  7314 14 00   Other woven cloth, of stainless steel Free  7314 19 00   Other Free  7314 20  Grill, netting and fencing, welded at the intersection, of wire with a maximum cross-sectional dimension of 3 mm or more and having a mesh size of 100 cm2 or more 7314 20 10   Of ribbed wire Free  7314 20 90   Other Free   Other grill, netting and fencing, welded at the intersection 7314 31 00   Plated or coated with zinc Free  7314 39 00   Other Free   Other cloth, grill, netting and fencing 7314 41   Plated or coated with zinc 7314 41 10    Hexagonal netting Free  7314 41 90    Other Free  7314 42   Coated with plastics 7314 42 10    Hexagonal netting Free  7314 42 90    Other Free  7314 49 00   Other Free  7314 50 00  Expanded metal Free  7315 Chain and parts thereof, of iron or steel  Articulated link chain and parts thereof 7315 11   Roller chain 7315 11 10    Of a kind used for cycles and motorcycles 2,7  7315 11 90    Other 2,7  7315 12 00   Other chain 2,7  7315 19 00   Parts 2,7  7315 20 00  Skid chain 2,7   Other chain 7315 81 00   Stud-link 2,7  7315 82   Other, welded link 7315 82 10    The constituent material of which has a maximum cross-sectional dimension of 16 mm or less 2,7  7315 82 90    The constituent material of which has a maximum cross-sectional dimension of more than 16 mm 2,7  7315 89 00   Other 2,7  7315 90 00  Other parts 2,7  7316 00 00 Anchors, grapnels and parts thereof, of iron or steel 2,7  7317 00 Nails, tacks, drawing pins, corrugated nails, staples (other than those of heading 8305) and similar articles, of iron or steel, whether or not with heads of other material, but excluding such articles with heads of copper 7317 00 10  Drawing pins Free   Other   Cold-pressed from wire 7317 00 20    Nails in strips or coils Free  7317 00 40    Nails of steel containing by weight 0,5 % or more of carbon, hardened Free     Other 7317 00 61     Plated or coated with zinc Free  7317 00 69     Other Free  7317 00 90   Other Free  7318 Screws, bolts, nuts, coach screws, screw hooks, rivets, cotters, cotter pins, washers (including spring washers) and similar articles, of iron or steel  Threaded articles 7318 11 00   Coach screws 3,7  7318 12   Other wood screws 7318 12 10    Of stainless steel 3,7  7318 12 90    Other 3,7  7318 13 00   Screw hooks and screw rings 3,7  7318 14   Self-tapping screws 7318 14 10    Of stainless steel 3,7     Other 7318 14 91     Spaced-thread screws 3,7  7318 14 99     Other 3,7  7318 15   Other screws and bolts, whether or not with their nuts or washers 7318 15 10    Screws, turned from bars, rods, profiles, or wire, of solid section, of a shank thickness not exceeding 6 mm 3,7     Other 7318 15 20     For fixing railway track construction material 3,7      Other      Without heads 7318 15 30       Of stainless steel 3,7        Other, with a tensile strength 7318 15 41        Of less than 800 MPa 3,7  7318 15 49        Of 800 MPa or more 3,7       With heads       Slotted and cross-recessed screws 7318 15 51        Of stainless steel 3,7  7318 15 59        Other 3,7        Hexagon socket head screws 7318 15 61        Of stainless steel 3,7  7318 15 69        Other 3,7        Hexagon bolts 7318 15 70        Of stainless steel 3,7         Other, with a tensile strength 7318 15 81         Of less than 800 MPa 3,7  7318 15 89         Of 800 MPa or more 3,7  7318 15 90       Other 3,7  7318 16   Nuts 7318 16 10    Turned from bars, rods, profiles, or wire, of solid section, of a hole diameter not exceeding 6 mm 3,7     Other 7318 16 30     Of stainless steel 3,7      Other 7318 16 50      Self-locking nuts 3,7       Other, with an inside diameter 7318 16 91       Not exceeding 12 mm 3,7  7318 16 99       Exceeding 12 mm 3,7  7318 19 00   Other 3,7   Non-threaded articles 7318 21 00   Spring washers and other lock washers 3,7  7318 22 00   Other washers 3,7  7318 23 00   Rivets 3,7  7318 24 00   Cotters and cotter pins 3,7  7318 29 00   Other 3,7  7319 Sewing needles, knitting needles, bodkins, crochet hooks, embroidery stilettos and similar articles, for use in the hand, of iron or steel; safety pins and other pins of iron or steel, not elsewhere specified or included 7319 20 00  Safety pins 2,7  7319 30 00  Other pins 2,7  7319 90  Other 7319 90 10   Sewing, darning or embroidery needles 2,7  7319 90 90   Other 2,7  7320 Springs and leaves for springs, of iron or steel 7320 10  Leaf-springs and leaves therefor   Hot-worked 7320 10 11    Laminated springs and leaves therefor 2,7  7320 10 19    Other 2,7  7320 10 90   Other 2,7  7320 20  Helical springs 7320 20 20   Hot-worked 2,7    Other 7320 20 81    Coil compression springs 2,7  7320 20 85    Coil tension springs 2,7  7320 20 89    Other 2,7  7320 90  Other 7320 90 10   Flat spiral springs 2,7  7320 90 30   Discs springs 2,7  7320 90 90   Other 2,7  7321 Stoves, ranges, grates, cookers (including those with subsidiary boilers for central heating), barbecues, braziers, gas rings, plate warmers and similar non-electric domestic appliances, and parts thereof, of iron or steel  Cooking appliances and plate warmers 7321 11   For gas fuel or for both gas and other fuels 7321 11 10    With oven, including separate ovens 2,7 p/st 7321 11 90    Other 2,7 p/st 7321 12 00   For liquid fuel 2,7 p/st 7321 19 00   Other, including appliances for solid fuel 2,7 p/st  Other appliances 7321 81   For gas fuel or for both gas and other fuels 7321 81 10    With exhaust outlet 2,7 p/st 7321 81 90    Other 2,7 p/st 7321 82   For liquid fuel 7321 82 10    With exhaust outlet 2,7 p/st 7321 82 90    Other 2,7 p/st 7321 89 00   Other, including appliances for solid fuel 2,7 p/st 7321 90 00  Parts 2,7  7322 Radiators for central heating, not electrically heated, and parts thereof, of iron or steel; air heaters and hot-air distributors (including distributors which can also distribute fresh or conditioned air), not electrically heated, incorporating a motor-driven fan or blower, and parts thereof, of iron or steel  Radiators and parts thereof 7322 11 00   Of cast iron 3,2  7322 19 00   Other 3,2  7322 90 00  Other 3,2  7323 Table, kitchen or other household articles and parts thereof, of iron or steel; iron or steel wool; pot scourers and scouring or polishing pads, gloves and the like, of iron or steel 7323 10 00  Iron or steel wool; pot scourers and scouring or polishing pads, gloves and the like 3,2   Other 7323 91 00   Of cast iron, not enamelled 3,2  7323 92 00   Of cast iron, enamelled 3,2  7323 93   Of stainless steel 7323 93 10    Articles for table use 3,2  7323 93 90    Other 3,2  7323 94   Of iron (other than cast iron) or steel, enamelled 7323 94 10    Articles for table use 3,2  7323 94 90    Other 3,2  7323 99   Other 7323 99 10    Articles for table use 3,2     Other 7323 99 91     Varnished or painted 3,2  7323 99 99     Other 3,2  7324 Sanitary ware and parts thereof, of iron or steel 7324 10 00  Sinks and washbasins, of stainless steel 2,7   Baths 7324 21 00   Of cast iron, whether or not enamelled 3,2 p/st 7324 29 00   Other 3,2 p/st 7324 90 00  Other, including parts 3,2  7325 Other cast articles of iron or steel 7325 10  Of non-malleable cast iron 7325 10 50   Surface and valve boxes 1,7 p/st   Other 7325 10 92    For sewage, water, etc., systems 1,7  7325 10 99    Other 1,7   Other 7325 91 00   Grinding balls and similar articles for mills 2,7  7325 99   Other 7325 99 10    Of malleable cast iron 2,7  7325 99 90    Other 2,7  7326 Other articles of iron or steel  Forged or stamped, but not further worked 7326 11 00   Grinding balls and similar articles for mills 2,7  7326 19   Other 7326 19 10    Open-die forged 2,7  7326 19 90    Other 2,7  7326 20  Articles of iron or steel wire 7326 20 30   Small cages and aviaries 2,7  7326 20 50   Wire baskets 2,7  7326 20 80   Other 2,7  7326 90  Other 7326 90 10   Snuffboxes, cigarette cases, cosmetic and powder boxes and cases, and similar pocket articles 2,7  7326 90 30   Ladders and steps 2,7  7326 90 40   Pallets and similar platforms for handling goods 2,7  7326 90 50   Reels for cables, piping and the like 2,7  7326 90 60   Non-mechanical ventilators, guttering, hooks and like articles used in the building industry 2,7  7326 90 70   Perforated buckets and similar articles of sheet used to filter water at the entrance to drains 2,7    Other articles of iron or steel 7326 90 91    Open-die forged 2,7  7326 90 93    Closed-die forged 2,7  7326 90 95    Sintered 2,7  7326 90 98    Other 2,7  CHAPTER 74 COPPER AND ARTICLES THEREOF Note 1. In this chapter, the following expressions have the meanings hereby assigned to them: (a) Refined copper: Metal containing at least 99,85 % by weight of copper; or Metal containing at least 97,5 % by weight of copper, provided that the content by weight of any other element does not exceed the limit specified in the following table: Other elements Element Limiting content % by weight Ag Silver 0,25 As Arsenic 0,5 Cd Cadmium 1,3 Cr Chromium 1,4 Mg Magnesium 0,8 Pb Lead 1,5 S Sulphur 0,7 Sn Tin 0,8 Te Tellurium 0,8 Zn Zinc 1 Zr Zirconium 0,3 Other elements (80), each 0,3 (b) Copper alloys: Metallic substances other than unrefined copper in which copper predominates by weight over each of the other elements, provided that: (1) the content by weight of at least one of the other elements is greater than the limit specified in the foregoing table; or (2) the total content by weight of such other elements exceeds 2,5 %. (c) Master alloys: Alloys containing with other elements more than 10 % by weight of copper, not usefully malleable and commonly used as an additive in the manufacture of other alloys or as de-oxidants, de-sulphurising agents or for similar uses in the metallurgy of non-ferrous metals. However, copper phosphide (phosphor copper) containing more than 15 % by weight of phosphorus falls in heading 2848. (d) Bars and rods: Rolled, extruded, drawn or forged products, not in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including flattened circles and modified rectangles, of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length. The thickness of such products which have a rectangular (including modified rectangular) cross-section exceeds one-tenth of the width. The expression also covers cast or sintered products, of the same forms and dimensions, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings. Wire-bars and billets with their ends tapered or otherwise worked simply to facilitate their entry into machines for converting them into, for example, drawing stock (wire-rod) or tubes, are however to be taken to be unwrought copper of heading 7403. (e) Profiles: Rolled, extruded, drawn, forged or formed products, coiled or not, of a uniform cross-section along their whole length, which do not conform to any of the definitions of bars, rods, wire, plates, sheets, strip, foil, tubes or pipes. The expression also covers cast or sintered products, of the same forms, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings. (f) Wire: Rolled, extruded or drawn products, in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including flattened circles and modified rectangles, of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length. The thickness of such products which have a rectangular (including modified rectangular) cross-section exceeds one-tenth of the width. (g) Plates, sheets, strip and foil: Flat-surfaced products (other than the unwrought products of heading 7403), coiled or not, of solid rectangular (other than square) cross-section with or without rounded corners (including modified rectangles of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel) of a uniform thickness, which are:  of rectangular (including square) shape with a thickness not exceeding one-tenth of the width,  of a shape other than rectangular or square, of any size, provided that they do not assume the character of articles or products of other headings. Headings 7409 and 7410 apply, inter alia, to plates, sheets, strip and foil with patterns (for example, grooves, ribs, chequers, tears, buttons, lozenges) and to such products which have been perforated, corrugated, polished or coated, provided that they do not thereby assume the character of articles or products of other headings. (h) Tubes and pipes: Hollow products, coiled or not, which have a uniform cross-section with only one enclosed void along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons, and which have a uniform wall thickness. Products with a rectangular (including square), equilateral triangular or regular convex polygonal cross-section, which may have corners rounded along their whole length, are also to be taken to be tubes and pipes provided the inner and outer cross-sections are concentric and have the same form and orientation. Tubes and pipes of the foregoing cross-sections may be polished, coated, bent, threaded, drilled, waisted, expanded, cone-shaped or fitted with flanges, collars or rings. Subheading note 1. In this chapter, the following expressions have the meanings hereby assigned to them: (a) Copper-zinc base alloys (brasses): Alloys of copper and zinc, with or without other elements. When other elements are present:  zinc predominates by weight over each of such other elements,  any nickel content by weight is less than 5 % (see copper-nickel-zinc alloys (nickel silvers)), and  any tin content by weight is less than 3 % (see copper-tin alloys (bronzes)). (b) Copper-tin base alloys (bronzes): Alloys of copper and tin, with or without other elements. When other elements are present, tin predominates by weight over each of such other elements, except that when the tin content is 3 % or more the zinc content by weight may exceed that of tin but must be less than 10 %. (c) Copper-nickel-zinc base alloys (nickel silvers): Alloys of copper, nickel and zinc, with or without other elements. The nickel content is 5 % or more by weight (see copper-zinc alloys (brasses)). (d) Copper-nickel base alloys: Alloys of copper and nickel, with or without other elements but in any case containing by weight not more than 1 % of zinc. When other elements are present, nickel predominates by weight over each of such other elements. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 7401 00 00 Copper mattes; cement copper (precipitated copper) Free  7402 00 00 Unrefined copper; copper anodes for electrolytic refining Free  7403 Refined copper and copper alloys, unwrought  Refined copper 7403 11 00   Cathodes and sections of cathodes Free  7403 12 00   Wire-bars Free  7403 13 00   Billets Free  7403 19 00   Other Free   Copper alloys 7403 21 00   Copper-zinc base alloys (brass) Free  7403 22 00   Copper-tin base alloys (bronze) Free  7403 29 00   Other copper alloys (other than master alloys of heading 7405) Free  7404 00 Copper waste and scrap 7404 00 10  Of refined copper Free   Of copper alloys 7404 00 91   Of copper-zinc base alloys (brass) Free  7404 00 99   Other Free  7405 00 00 Master alloys of copper Free  7406 Copper powders and flakes 7406 10 00  Powders of non-lamellar structure Free  7406 20 00  Powders of lamellar structure; flakes Free  7407 Copper bars, rods and profiles 7407 10 00  Of refined copper 4,8   Of copper alloys 7407 21   Of copper-zinc base alloys (brass) 7407 21 10    Bars and rods 4,8  7407 21 90    Profiles 4,8  7407 29 00   Other 4,8  7408 Copper wire  Of refined copper 7408 11 00   Of which the maximum cross-sectional dimension exceeds 6 mm 4,8  7408 19   Other 7408 19 10    Of which the maximum cross-sectional dimension exceeds 0,5 mm 4,8  7408 19 90    Of which the maximum cross-sectional dimension does not exceed 0,5 mm 4,8   Of copper alloys 7408 21 00   Of copper-zinc base alloys (brass) 4,8  7408 22 00   Of copper-nickel base alloys (cupro-nickel) or copper-nickel-zinc base alloys (nickel silver) 4,8  7408 29 00   Other 4,8  7409 Copper plates, sheets and strip, of a thickness exceeding 0,15 mm  Of refined copper 7409 11 00   In coils 4,8  7409 19 00   Other 4,8   Of copper-zinc base alloys (brass) 7409 21 00   In coils 4,8  7409 29 00   Other 4,8   Of copper-tin base alloys (bronze) 7409 31 00   In coils 4,8  7409 39 00   Other 4,8  7409 40 00  Of copper-nickel base alloys (cupro-nickel) or copper-nickel-zinc base alloys (nickel silver) 4,8  7409 90 00  Of other copper alloys 4,8  7410 Copper foil (whether or not printed or backed with paper, paperboard, plastics or similar backing materials) of a thickness (excluding any backing) not exceeding 0,15 mm  Not backed 7410 11 00   Of refined copper 5,2  7410 12 00   Of copper alloys 5,2   Backed 7410 21 00   Of refined copper 5,2  7410 22 00   Of copper alloys 5,2  7411 Copper tubes and pipes 7411 10  Of refined copper 7411 10 10   Straight 4,8  7411 10 90   Other 4,8   Of copper alloys 7411 21   Of copper-zinc base alloys (brass) 7411 21 10    Straight 4,8  7411 21 90    Other 4,8  7411 22 00   Of copper-nickel base alloys (cupro-nickel) or copper-nickel-zinc base alloys (nickel silver) 4,8  7411 29 00   Other 4,8  7412 Copper tube or pipe fittings (for example, couplings, elbows, sleeves) 7412 10 00  Of refined copper 5,2  7412 20 00  Of copper alloys 5,2  7413 00 00 Stranded wire, cables, plaited bands and the like, of copper, not electrically insulated 5,2  7414 7415 Nails, tacks, drawing pins, staples (other than those of heading 8305) and similar articles, of copper or of iron or steel with heads of copper; screws, bolts, nuts, screw hooks, rivets, cotters, cotter pins, washers (including spring washers) and similar articles, of copper 7415 10 00  Nails and tacks, drawing pins, staples and similar articles 4   Other articles, not threaded 7415 21 00   Washers (including spring washers) 3  7415 29 00   Other 3   Other threaded articles 7415 33 00   Screws; bolts and nuts 3  7415 39 00   Other 3  7416 7417 7418 Table, kitchen or other household articles and parts thereof, of copper; pot scourers and scouring or polishing pads, gloves and the like, of copper; sanitary ware and parts thereof, of copper  Table, kitchen or other household articles and parts thereof; pot scourers and scouring or polishing pads, gloves and the like 7418 11 00   Pot scourers and scouring or polishing pads, gloves and the like 3  7418 19   Other 7418 19 10    Cooking or heating apparatus of a kind used for domestic purposes, non-electric, and parts thereof 4  7418 19 90    Other 3  7418 20 00  Sanitary ware and parts thereof 3  7419 Other articles of copper 7419 10 00  Chain and parts thereof 3   Other 7419 91 00   Cast, moulded, stamped or forged, but not further worked 3  7419 99   Other 7419 99 10    Cloth (including endless bands), grill and netting, of wire of which no cross-sectional dimension exceeds 6 mm; expanded metal 4,3  7419 99 30    Springs 4  7419 99 90    Other 3  CHAPTER 75 NICKEL AND ARTICLES THEREOF Note 1. In this chapter, the following expressions have the meanings hereby assigned to them: (a) Bars and rods: Rolled, extruded, drawn or forged products, not in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including flattened circles and modified rectangles, of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length. The thickness of such products which have a rectangular (including modified rectangular) cross-section exceeds one-tenth of the width. The expression also covers cast or sintered products, of the same forms and dimensions, which have been subsequently worked after production (otherwise than by simple trimming or descaling), provided that they have not thereby assumed the character of articles or products of other headings. (b) Profiles: Rolled, extruded, drawn, forged or formed products, coiled or not, of a uniform cross-section along their whole length, which do not conform to any of the definitions of bars, rods, wire, plates, sheets, strip, foil, tubes or pipes. The expression also covers cast or sintered products, of the same forms, which have been subsequently worked after production (otherwise than by simple trimming or descaling), provided that they have not thereby assumed the character of articles or products of other headings. (c) Wire: Rolled, extruded or drawn products, in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including flattened circles and modified rectangles, of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length. The thickness of such products which have a rectangular (including modified rectangular) cross-section exceeds one-tenth of the width. (d) Plates, sheets, strip and foil: Flat-surfaced products (other than the unwrought products of heading 7502), coiled or not, of solid rectangular (other than square) cross-section with or without rounded corners (including modified rectangles of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel) of a uniform thickness, which are:  of rectangular (including square) shape with a thickness not exceeding one-tenth of the width,  of a shape other than rectangular or square, of any size, provided that they do not assume the character of articles or products of other headings. Heading 7506 applies, inter alia, to plates, sheets, strip and foil with patterns (for example, grooves, ribs, chequers, tears, buttons, lozenges) and to such products which have been perforated, corrugated, polished or coated, provided that they do not thereby assume the character of articles or products of other headings. (e) Tubes and pipes: Hollow products, coiled or not, which have a uniform cross-section with only one enclosed void along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons, and which have a uniform wall thickness. Products with a rectangular (including square), equilateral triangular, or regular convex polygonal cross-section, which may have corners rounded along their whole length, are also to be considered as tubes and pipes provided the inner and outer cross-sections are concentric and have the same form and orientation. Tubes and pipes of the foregoing cross-sections may be polished, coated, bent, threaded, drilled, waisted, expanded, cone-shaped or fitted with flanges, collars or rings. Subheading notes 1. In this chapter, the following expressions have the meanings hereby assigned to them: (a) Nickel, not alloyed: Metal containing by weight at least 99 % of nickel plus cobalt, provided that: (1) the cobalt content by weight does not exceed 1,5 %, and (2) the content by weight of any other element does not exceed the limit specified in the following table: Other elements Element Limiting content % by weight Fe Iron 0,5 O Oxygen 0,4 Other elements, each 0,3 (b) Nickel alloys: Metallic substances in which nickel predominates by weight over each of the other elements provided that: (1) the content by weight of cobalt exceeds 1,5 %, (2) the content by weight of at least one of the other elements is greater than the limit specified in the foregoing table, or (3) the total content by weight of elements other than nickel plus cobalt exceeds 1 %. 2. Notwithstanding the provisions of chapter note 1(c), for the purposes of subheading 7508 10 the term wire applies only to products, whether or not in coils, of any cross-sectional shape, of which no cross-sectional dimension exceeds 6 mm. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 7501 Nickel mattes, nickel oxide sinters and other intermediate products of nickel metallurgy 7501 10 00  Nickel mattes Free  7501 20 00  Nickel oxide sinters and other intermediate products of nickel metallurgy Free  7502 Unwrought nickel 7502 10 00  Nickel, not alloyed Free  7502 20 00  Nickel alloys Free  7503 00 Nickel waste and scrap 7503 00 10  Of nickel, not alloyed Free  7503 00 90  Of nickel alloys Free  7504 00 00 Nickel powders and flakes Free  7505 Nickel bars, rods, profiles and wire  Bars, rods and profiles 7505 11 00   Of nickel, not alloyed Free  7505 12 00   Of nickel alloys 2,9   Wire 7505 21 00   Of nickel, not alloyed Free  7505 22 00   Of nickel alloys 2,9  7506 Nickel plates, sheets, strip and foil 7506 10 00  Of nickel, not alloyed Free  7506 20 00  Of nickel alloys 3,3  7507 Nickel tubes, pipes and tube or pipe fittings (for example, couplings, elbows, sleeves)  Tubes and pipes 7507 11 00   Of nickel, not alloyed Free  7507 12 00   Of nickel alloys Free  7507 20 00  Tube or pipe fittings 2,5  7508 Other articles of nickel 7508 10 00  Cloth, grill and netting, of nickel wire Free  7508 90 00  Other Free  CHAPTER 76 ALUMINIUM AND ARTICLES THEREOF Note 1. In this chapter, the following expressions have the meanings hereby assigned to them: (a) Bars and rods: Rolled, extruded, drawn or forged products, not in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including flattened circles and modified rectangles, of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length. The thickness of such products which have a rectangular (including modified rectangular) cross-section exceeds one-tenth of the width. The expression also covers cast or sintered products, of the same forms and dimensions, which have been subsequently worked after production (otherwise than by simple trimming or descaling), provided that they have not thereby assumed the character of articles or products of other headings. (b) Profiles: Rolled, extruded, drawn, forged or formed products, coiled or not, of a uniform cross-section along their whole length, which do not conform to any of the definitions of bars, rods, wire, plates, sheets, strip, foil, tubes or pipes. The expression also covers cast or sintered products, of the same forms, which have been subsequently worked after production (otherwise than by simple trimming or descaling), provided that they have not thereby assumed the character of articles or products of other headings. (c) Wire: Rolled, extruded or drawn products, in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including flattened circles and modified rectangles, of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length. The thickness of such products which have a rectangular (including modified rectangular) cross-section exceeds one-tenth of the width. (d) Plates, sheets, strip and foil: Flat-surfaced products (other than the unwrought products of heading 7601), coiled or not, of solid rectangular (other than square) cross-section with or without rounded corners (including modified rectangles of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel) of a uniform thickness, which are:  of rectangular (including square) shape with a thickness not exceeding one-tenth of the width,  of a shape other than rectangular or square, of any size, provided that they do not assume the character of articles or products of other headings. Headings 7606 and 7607 apply, inter alia, to plates, sheets, strip and foil with patterns (for example, grooves, ribs, chequers, tears, buttons, lozenges) and to such products which have been perforated, corrugated, polished or coated, provided that they do not thereby assume the character of articles or products of other headings. (e) Tubes and pipes: Hollow products, coiled or not, which have a uniform cross-section with only one enclosed void along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons, and which have a uniform wall thickness. Products with a rectangular (including square), equilateral triangular or regular convex polygonal cross-section, which may have corners rounded along their whole length, are also to be considered as tubes and pipes provided the inner and outer cross-sections are concentric and have the same form and orientation. Tubes and pipes of the foregoing cross-sections may be polished, coated, bent, threaded, drilled, waisted, expanded, cone-shaped or fitted with flanges, collars or rings. Subheading notes 1. In this chapter, the following expressions have the meanings hereby assigned to them: (a) Aluminium, not alloyed: Metal containing by weight at least 99 % of aluminium, provided that the content by weight of any other element does not exceed the limit specified in the following table: Other elements Element Limiting content % by weight Fe + Si (iron plus silicon) 1 Other elements (81), each 0,1 (82) (b) Aluminium alloys: Metallic substances in which aluminium predominates by weight over each of the other elements, provided that: (1) the content by weight of at least one of the other elements or of iron plus silicon taken together is greater than the limit specified in the foregoing table; or (2) the total content by weight of such other elements exceeds 1 %. 2. Notwithstanding the provisions of chapter note 1(c), for the purposes of subheading 7616 91 the term wire applies only to products, whether or not in coils, of any cross-sectional shape, of which no cross-sectional dimension exceeds 6 mm. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 7601 Unwrought aluminium 7601 10 00  Aluminium, not alloyed 6 (76)  7601 20  Aluminium alloys 7601 20 10   Primary 6    Secondary 7601 20 91    In ingots or in liquid state 6  7601 20 99    Other 6  7602 00 Aluminium waste and scrap  Waste 7602 00 11   Turnings, shavings, chips, milling waste, sawdust and filings; waste of coloured, coated or bonded sheets and foil, of a thickness (excluding any backing) not exceeding 0,2 mm Free  7602 00 19   Other (including factory rejects) Free  7602 00 90  Scrap Free  7603 Aluminium powders and flakes 7603 10 00  Powders of non-lamellar structure 5  7603 20 00  Powders of lamellar structure; flakes 5  7604 Aluminium bars, rods and profiles 7604 10  Of aluminium, not alloyed 7604 10 10   Bars and rods 7,5  7604 10 90   Profiles 7,5   Of aluminium alloys 7604 21 00   Hollow profiles 7,5  7604 29   Other 7604 29 10    Bars and rods 7,5  7604 29 90    Profiles 7,5  7605 Aluminium wire  Of aluminium, not alloyed 7605 11 00   Of which the maximum cross-sectional dimension exceeds 7 mm 7,5  7605 19 00   Other 7,5   Of aluminium alloys 7605 21 00   Of which the maximum cross-sectional dimension exceeds 7 mm 7,5  7605 29 00   Other 7,5  7606 Aluminium plates, sheets and strip, of a thickness exceeding 0,2 mm  Rectangular (including square) 7606 11   Of aluminium, not alloyed 7606 11 10    Painted, varnished or coated with plastics 7,5     Other, of a thickness of 7606 11 91     Less than 3 mm 7,5  7606 11 93     Not less than 3 mm but less than 6 mm 7,5  7606 11 99     Not less than 6 mm 7,5  7606 12   Of aluminium alloys 7606 12 20    Painted, varnished or coated with plastics 7,5     Other, of a thickness of 7606 12 92     Less than 3 mm 7,5  7606 12 93     Not less than 3 mm but less than 6 mm 7,5  7606 12 99     Not less than 6 mm 7,5   Other 7606 91 00   Of aluminium, not alloyed 7,5  7606 92 00   Of aluminium alloys 7,5  7607 Aluminium foil (whether or not printed or backed with paper, paperboard, plastics or similar backing materials) of a thickness (excluding any backing) not exceeding 0,2 mm  Not backed 7607 11   Rolled but not further worked    Of a thickness of less than 0,021 mm 7607 11 11     In rolls of a weight not exceeding 10 kg 7,5  7607 11 19     Other 7,5  7607 11 90    Of a thickness of not less than 0,021 mm but not more than 0,2 mm 7,5  7607 19   Other 7607 19 10    Of a thickness of less than 0,021 mm 7,5  7607 19 90    Of a thickness of not less than 0,021 mm but not more than 0,2 mm 7,5  7607 20  Backed 7607 20 10   Of a thickness (excluding any backing) of less than 0,021 mm 10  7607 20 90   Of a thickness (excluding any backing) of not less than 0,021 mm but not more than 0,2 mm 7,5  7608 Aluminium tubes and pipes 7608 10 00  Of aluminium, not alloyed 7,5  7608 20  Of aluminium alloys 7608 20 20   Welded 7,5    Other 7608 20 81    Not further worked than extruded 7,5  7608 20 89    Other 7,5  7609 00 00 Aluminium tube or pipe fittings (for example, couplings, elbows, sleeves) 5,9  7610 Aluminium structures (excluding prefabricated buildings of heading 9406) and parts of structures (for example, bridges and bridge-sections, towers, lattice masts, roofs, roofing frameworks, doors and windows and their frames and thresholds for doors, balustrades, pillars and columns); aluminium plates, rods, profiles, tubes and the like, prepared for use in structures 7610 10 00  Doors, windows and their frames and thresholds for doors 6 p/st (72) 7610 90  Other 7610 90 10   Bridges and bridge-sections, towers and lattice masts 7  7610 90 90   Other 6  7611 00 00 Aluminium reservoirs, tanks, vats and similar containers, for any material (other than compressed or liquefied gas), of a capacity exceeding 300 litres, whether or not lined or heat-insulated, but not fitted with mechanical or thermal equipment 6  7612 Aluminium casks, drums, cans, boxes and similar containers (including rigid or collapsible tubular containers), for any material (other than compressed or liquefied gas), of a capacity not exceeding 300 litres, whether or not lined or heat-insulated, but not fitted with mechanical or thermal equipment 7612 10 00  Collapsible tubular containers 6  7612 90  Other 7612 90 20   Containers of a kind used for aerosols 6 p/st 7612 90 90   Other 6  7613 00 00 Aluminium containers for compressed or liquefied gas 6  7614 Stranded wire, cables, plaited bands and the like, of aluminium, not electrically insulated 7614 10 00  With steel core 6  7614 90 00  Other 6  7615 Table, kitchen or other household articles and parts thereof, of aluminium; pot scourers and scouring or polishing pads, gloves and the like, of aluminium; sanitary ware and parts thereof, of aluminium  Table, kitchen or other household articles and parts thereof; pot scourers and scouring or polishing pads, gloves and the like 7615 11 00   Pot scourers and scouring or polishing pads, gloves and the like 6  7615 19   Other 7615 19 10    Cast 6  7615 19 90    Other 6  7615 20 00  Sanitary ware and parts thereof 6  7616 Other articles of aluminium 7616 10 00  Nails, tacks, staples (other than those of heading 8305), screws, bolts, nuts, screw hooks, rivets, cotters, cotter pins, washers and similar articles 6   Other 7616 91 00   Cloth, grill, netting and fencing, of aluminium wire 6  7616 99   Other 7616 99 10    Cast 6  7616 99 90    Other 6  CHAPTER 78 LEAD AND ARTICLES THEREOF Note 1. In this chapter, the following expressions have the meanings hereby assigned to them: (a) Bars and rods: Rolled, extruded, drawn or forged products, not in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including flattened circles and modified rectangles, of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length. The thickness of such products which have a rectangular (including modified rectangular) cross-section exceeds one-tenth of the width. The expression also covers cast or sintered products, of the same forms and dimensions, which have been subsequently worked after production (otherwise than by simple trimming or descaling), provided that they have not thereby assumed the character of articles or products of other headings. (b) Profiles: Rolled, extruded, drawn, forged or formed products, coiled or not, of a uniform cross-section along their whole length, which do not conform to any of the definitions of bars, rods, wire, plates, sheets, strip, foil, tubes or pipes. The expression also covers cast or sintered products, of the same forms, which have been subsequently worked after production (otherwise than by simple trimming or descaling), provided that they have not thereby assumed the character of articles or products of other headings. (c) Wire: Rolled, extruded or drawn products, in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including flattened circles and modified rectangles, of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length. The thickness of such products which have a rectangular (including modified rectangular) cross-section exceeds one-tenth of the width. (d) Plates, sheets, strip and foil: Flat-surfaced products (other than the unwrought products of heading 7801), coiled or not, of solid rectangular (other than square) cross-section with or without rounded corners (including modified rectangles of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel) of a uniform thickness, which are:  of rectangular (including square) shape with a thickness not exceeding one-tenth of the width,  of a shape other than rectangular or square, of any size, provided that they do not assume the character of articles or products of other headings. Heading 7804 applies, inter alia, to plates, sheets, strip and foil with patterns (for example, grooves, ribs, chequers, tears, buttons, lozenges) and to such products which have been perforated, corrugated, polished or coated, provided that they do not thereby assume the character of articles or products of other headings. (e) Tubes and pipes: Hollow products, coiled or not, which have a uniform cross-section with only one enclosed void along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons, and which have a uniform wall thickness. Products with a rectangular (including square), equilateral triangular or regular convex polygonal cross-section, which may have corners rounded along their whole length, are also to be considered as tubes and pipes provided the inner and outer cross-sections are concentric and have the same form and orientation. Tubes and pipes of the foregoing cross-sections may be polished, coated, bent, threaded, drilled, waisted, expanded, cone-shaped or fitted with flanges, collars or rings. Subheading note 1. In this chapter, the expression refined lead means: Metal containing by weight at least 99,9 % of lead, provided that the content by weight of any other element does not exceed the limit specified in the following table: Other elements Element Limiting content % by weight Ag Silver 0,02 As Arsenic 0,005 Bi Bismuth 0,05 Ca Calcium 0,002 Cd Cadmium 0,002 Cu Copper 0,08 Fe Iron 0,002 S Sulphur 0,002 Sb Antimony 0,005 Sn Tin 0,005 Zn Zinc 0,002 Other (for example, Te), each 0,001 CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 7801 Unwrought lead 7801 10 00  Refined lead 2,5   Other 7801 91 00   Containing by weight antimony as the principal other element 2,5 (83)  7801 99   Other 7801 99 10    For refining, containing 0,02 % or more by weight of silver (bullion lead) (12) Free  7801 99 90    Other 2,5  7802 00 00 Lead waste and scrap Free  7803 7804 Lead plates, sheets, strip and foil; lead powders and flakes  Plates, sheets, strip and foil 7804 11 00   Sheets, strip and foil of a thickness (excluding any backing) not exceeding 0,2 mm 5  7804 19 00   Other 5  7804 20 00  Powders and flakes Free  7805 7806 00 Other articles of lead 7806 00 10  Containers with an anti-radiation lead covering, for the transport or storage of radioactive materials (Euratom) Free  7806 00 80  Other 5  CHAPTER 79 ZINC AND ARTICLES THEREOF Note 1. In this chapter, the following expressions have the meanings hereby assigned to them: (a) Bars and rods: Rolled, extruded, drawn or forged products, not in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including flattened circles and modified rectangles, of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length. The thickness of such products which have a rectangular (including modified rectangular) cross-section exceeds one-tenth of the width. The expression also covers cast or sintered products, of the same forms and dimensions, which have been subsequently worked after production (otherwise than by simple trimming or descaling), provided that they have not thereby assumed the character of articles or products of other headings. (b) Profiles: Rolled, extruded, drawn, forged or formed products, coiled or not, of a uniform cross-section along their whole length, which do not conform to any of the definitions of bars, rods, wire, plates, sheets, strip, foil, tubes or pipes. The expression also covers cast or sintered products, of the same forms, which have been subsequently worked after production (otherwise than by simple trimming or descaling), provided that they have not thereby assumed the character of articles or products of other headings. (c) Wire: Rolled, extruded or drawn products, in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including flattened circles and modified rectangles, of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length. The thickness of such products which have a rectangular (including modified rectangular) cross-section exceeds one-tenth of the width. (d) Plates, sheets, strip and foil: Flat-surfaced products (other than the unwrought products of heading 7901), coiled or not, of solid rectangular (other than square) cross-section with or without rounded corners (including modified rectangles of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel) of a uniform thickness, which are:  of rectangular (including square) shape with a thickness not exceeding one-tenth of the width,  of a shape other than rectangular or square, of any size, provided that they do not assume the character of articles or products of other headings. Heading 7905 applies, inter alia, to plates, sheets, strip and foil with patterns (for example, grooves, ribs, chequers, tears, buttons, lozenges) and to such products which have been perforated, corrugated, polished or coated, provided that they do not thereby assume the character of articles or products of other headings. (e) Tubes and pipes: Hollow products, coiled or not, which have a uniform cross-section with only one enclosed void along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons, and which have a uniform wall thickness. Products with a rectangular (including square), equilateral triangular or regular convex polygonal cross-section, which may have corners rounded along their whole length, are also to be considered as tubes and pipes provided the inner and outer cross-sections are concentric and have the same form and orientation. Tubes and pipes of the foregoing cross-sections may be polished, coated, bent, threaded, drilled, waisted, expanded, cone-shaped or fitted with flanges, collars or rings. Subheading note 1. In this chapter, the following expressions have the meanings hereby assigned to them: (a) Zinc, not alloyed: Metal containing by weight at least 97,5 % of zinc. (b) Zinc alloys: Metallic substances in which zinc predominates by weight over each of the other elements, provided that the total content by weight of such other elements exceeds 2,5 %. (c) Zinc dust: Dust obtained by condensation of zinc vapour, consisting of spherical particles which are finer than zinc powders. At least 80 % by weight of the particles pass through a sieve with 63 Ã ¼m (microns) mesh. It must contain at least 85 % by weight of metallic zinc. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 7901 Unwrought zinc  Zinc, not alloyed 7901 11 00   Containing by weight 99,99 % or more of zinc 2,5  7901 12   Containing by weight less than 99,99 % of zinc 7901 12 10    Containing by weight 99,95 % or more but less than 99,99 % of zinc 2,5  7901 12 30    Containing by weight 98,5 % or more but less than 99,95 % of zinc 2,5  7901 12 90    Containing by weight 97,5 % or more but less than 98,5 % of zinc 2,5  7901 20 00  Zinc alloys 2,5  7902 00 00 Zinc waste and scrap Free  7903 Zinc dust, powders and flakes 7903 10 00  Zinc dust 2,5  7903 90 00  Other 2,5  7904 00 00 Zinc bars, rods, profiles and wire 5  7905 00 00 Zinc plates, sheets, strip and foil 5  7906 7907 00 00 Other articles of zinc 5  CHAPTER 80 TIN AND ARTICLES THEREOF Note 1. In this chapter, the following expressions have the meanings hereby assigned to them: (a) Bars and rods: Rolled, extruded, drawn or forged products, not in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including flattened circles and modified rectangles, of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length. The thickness of such products which have a rectangular (including modified rectangular) cross-section exceeds one-tenth of the width. The expression also covers cast or sintered products, of the same forms and dimensions, which have been subsequently worked after production (otherwise than by simple trimming or descaling), provided that they have not thereby assumed the character of articles or products of other headings. (b) Profiles: Rolled, extruded, drawn, forged or formed products, coiled or not, of a uniform cross-section along their whole length, which do not conform to any of the definitions of bars, rods, wire, plates, sheets, strip, foil, tubes or pipes. The expression also covers cast or sintered products, of the same forms, which have been subsequently worked after production (otherwise than by simple trimming or descaling), provided that they have not thereby assumed the character of articles or products of other headings. (c) Wire: Rolled, extruded or drawn products, in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including flattened circles and modified rectangles, of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length. The thickness of such products which have a rectangular (including modified rectangular) cross-section exceeds one-tenth of the width. (d) Plates, sheets, strip and foil: Flat-surfaced products (other than the unwrought products of heading 8001), coiled or not, of solid rectangular (other than square) cross-section with or without rounded corners (including modified rectangles of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel) of a uniform thickness, which are:  of rectangular (including square) shape with a thickness not exceeding one-tenth of the width,  of a shape other than rectangular or square, of any size, provided that they do not assume the character of articles or products of other headings. (e) Tubes and pipes: Hollow products, coiled or not, which have a uniform cross-section with only one enclosed void along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons, and which have a uniform wall thickness. Products with a rectangular (including square), equilateral triangular or regular convex polygonal cross-section, which may have corners rounded along their whole length, are also to be considered as tubes and pipes provided the inner and outer cross-sections are concentric and have the same form and orientation. Tubes and pipes of the foregoing cross-sections may be polished, coated, bent, threaded, drilled, waisted, expanded, cone-shaped or fitted with flanges, collars or rings. Subheading note 1. In this chapter, the following expressions have the meanings hereby assigned to them: (a) Tin, not alloyed: Metal containing by weight at least 99 % of tin, provided that the content by weight of any bismuth or copper is less than the limit specified in the following table: Other elements Element Limiting content % by weight Bi Bismuth 0,1 Cu Copper 0,4 (b) Tin alloys: Metallic substances in which tin predominates by weight over each of the other elements, provided that: (1) the total content by weight of such other elements exceeds 1 %, or (2) the content by weight of either bismuth or copper is equal to or greater than the limit specified in the foregoing table. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 8001 Unwrought tin 8001 10 00  Tin, not alloyed Free  8001 20 00  Tin alloys Free  8002 00 00 Tin waste and scrap Free  8003 00 00 Tin bars, rods, profiles and wire Free  8004 8005 8006 8007 00 Other articles of tin 8007 00 10  Plates, sheets and strip, of a thickness exceeding 0,2 mm Free  8007 00 80  Other Free  CHAPTER 81 OTHER BASE METALS; CERMETS; ARTICLES THEREOF Subheading note 1. Note 1 to Chapter 74, defining bars and rods, profiles, wire and plates, sheets, strip and foil applies, mutatis mutandis, to this chapter. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 8101 Tungsten (wolfram) and articles thereof, including waste and scrap 8101 10 00  Powders 5   Other 8101 94 00   Unwrought tungsten, including bars and rods obtained simply by sintering 5  8101 96 00   Wire 6  8101 97 00   Waste and scrap Free  8101 99   Other 8101 99 10    Bars and rods, other than those obtained simply by sintering, profiles, plates, sheets, strip and foil 6  8101 99 90    Other 7  8102 Molybdenum and articles thereof, including waste and scrap 8102 10 00  Powders 4   Other 8102 94 00   Unwrought molybdenum, including bars and rods obtained simply by sintering 3  8102 95 00   Bars and rods, other than those obtained simply by sintering, profiles, plates, sheets, strip and foil 5  8102 96 00   Wire 6,1  8102 97 00   Waste and scrap Free  8102 99 00   Other 7  8103 Tantalum and articles thereof, including waste and scrap 8103 20 00  Unwrought tantalum, including bars and rods obtained simply by sintering; powders Free  8103 30 00  Waste and scrap Free  8103 90  Other 8103 90 10   Bars and rods, other than those obtained simply by sintering, profiles, wire, plates, sheets, strip and foil 3  8103 90 90   Other 4  8104 Magnesium and articles thereof, including waste and scrap  Unwrought magnesium 8104 11 00   Containing at least 99,8 % by weight of magnesium 5,3  8104 19 00   Other 4  8104 20 00  Waste and scrap Free  8104 30 00  Raspings, turnings and granules, graded according to size; powders 4  8104 90 00  Other 4  8105 Cobalt mattes and other intermediate products of cobalt metallurgy; cobalt and articles thereof, including waste and scrap 8105 20 00  Cobalt mattes and other intermediate products of cobalt metallurgy; unwrought cobalt; powders Free  8105 30 00  Waste and scrap Free  8105 90 00  Other 3  8106 00 Bismuth and articles thereof, including waste and scrap 8106 00 10  Unwrought bismuth; waste and scrap; powders Free  8106 00 90  Other 2  8107 Cadmium and articles thereof, including waste and scrap 8107 20 00  Unwrought cadmium; powders 3  8107 30 00  Waste and scrap Free  8107 90 00  Other 4  8108 Titanium and articles thereof, including waste and scrap 8108 20 00  Unwrought titanium; powders 5  8108 30 00  Waste and scrap 5  8108 90  Other 8108 90 30   Bars, rods, profiles and wire 7  8108 90 50   Plates, sheets, strip and foil 7  8108 90 60   Tubes and pipes 7  8108 90 90   Other 7  8109 Zirconium and articles thereof, including waste and scrap 8109 20 00  Unwrought zirconium; powders 5  8109 30 00  Waste and scrap Free  8109 90 00  Other 9  8110 Antimony and articles thereof, including waste and scrap 8110 10 00  Unwrought antimony; powders 7  8110 20 00  Waste and scrap Free  8110 90 00  Other 7  8111 00 Manganese and articles thereof, including waste and scrap  Unwrought manganese; waste and scrap; powders 8111 00 11   Unwrought manganese; powders Free  8111 00 19   Waste and scrap Free  8111 00 90  Other 5  8112 Beryllium, chromium, germanium, vanadium, gallium, hafnium, indium, niobium (columbium), rhenium and thallium, and articles of these metals, including waste and scrap  Beryllium 8112 12 00   Unwrought; powders Free  8112 13 00   Waste and scrap Free  8112 19 00   Other 3   Chromium 8112 21   Unwrought; powders 8112 21 10    Alloys containing more than 10 % by weight of nickel Free  8112 21 90    Other 3  8112 22 00   Waste and scrap Free  8112 29 00   Other 5   Thallium 8112 51 00   Unwrought; powders 1,5  8112 52 00   Waste and scrap Free  8112 59 00   Other 3   Other 8112 92   Unwrought; waste and scrap; powders 8112 92 10    Hafnium (celtium) 3     Niobium (columbium); rhenium; gallium; indium; vanadium; germanium 8112 92 21     Waste and scrap Free      Other 8112 92 31      Niobium (columbium); rhenium 3  8112 92 81      Indium 2  8112 92 89      Gallium 1,5  8112 92 91      Vanadium Free  8112 92 95      Germanium 4,5  8112 99   Other 8112 99 20    Hafnium (celtium); germanium 7  8112 99 30    Niobium (columbium); rhenium 9  8112 99 70    Gallium; indium; vanadium 3  8113 00 Cermets and articles thereof, including waste and scrap 8113 00 20  Unwrought 4  8113 00 40  Waste and scrap Free  8113 00 90  Other 5  CHAPTER 82 TOOLS, IMPLEMENTS, CUTLERY, SPOONS AND FORKS, OF BASE METAL; PARTS THEREOF OF BASE METAL Notes 1. Apart from blowlamps, portable forges, grinding wheels with frameworks, manicure and pedicure sets, and goods of heading 8209, this chapter covers only articles with a blade, working edge, working surface or other working part of: (a) base metal; (b) metal carbides or cermets; (c) precious or semi-precious stones (natural, synthetic or reconstructed) on a support of base metal, metal carbide or cermet; or (d) abrasive materials on a support of base metal, provided that the articles have cutting teeth, flutes, grooves, or the like, of base metal, which retain their identity and function after the application of the abrasive. 2. Parts of base metal of the articles of this chapter are to be classified with the articles of which they are parts, except parts separately specified as such and tool-holders for hand tools (heading 8466). However, parts of general use as defined in note 2 to Section XV are in all cases excluded from this chapter. Heads, blades and cutting plates for electric shavers or electric hair clippers are to be classified in heading 8510. 3. Sets consisting of one or more knives of heading 8211 and at least an equal number of articles of heading 8215 are to be classified in heading 8215. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 8201 Hand tools, the following: spades, shovels, mattocks, picks, hoes, forks and rakes; axes, billhooks and similar hewing tools; secateurs and pruners of any kind; scythes, sickles, hay knives, hedge shears, timber wedges and other tools of a kind used in agriculture, horticulture or forestry 8201 10 00  Spades and shovels 1,7 p/st 8201 20 00  Forks 1,7 p/st 8201 30 00  Mattocks, picks, hoes and rakes 1,7  8201 40 00  Axes, billhooks and similar hewing tools 1,7  8201 50 00  Secateurs and similar one-handed pruners and shears (including poultry shears) 1,7 p/st 8201 60 00  Hedge shears, two-handed pruning shears and similar two-handed shears 1,7  8201 90 00  Other hand tools of a kind used in agriculture, horticulture or forestry 1,7  8202 Handsaws; blades for saws of all kinds (including slitting, slotting or toothless saw blades) 8202 10 00  Handsaws 1,7  8202 20 00  Bandsaw blades 1,7   Circular saw blades (including slitting or slotting saw blades) 8202 31 00   With working part of steel 2,7  8202 39 00   Other, including parts 2,7  8202 40 00  Chainsaw blades 1,7   Other saw blades 8202 91 00   Straight saw blades, for working metal 2,7  8202 99   Other 8202 99 20    For working metal 2,7  8202 99 80    For working other materials 2,7  8203 Files, rasps, pliers (including cutting pliers), pincers, tweezers, metal-cutting shears, pipe-cutters, bolt croppers, perforating punches and similar hand tools 8203 10 00  Files, rasps and similar tools 1,7  8203 20 00  Pliers (including cutting pliers), pincers, tweezers and similar tools 1,7  8203 30 00  Metal-cutting shears and similar tools 1,7  8203 40 00  Pipe-cutters, bolt croppers, perforating punches and similar tools 1,7  8204 Hand-operated spanners and wrenches (including torque meter wrenches but not including tap wrenches); interchangeable spanner sockets, with or without handles  Hand-operated spanners and wrenches 8204 11 00   Non-adjustable 1,7  8204 12 00   Adjustable 1,7  8204 20 00  Interchangeable spanner sockets, with or without handles 1,7  8205 Hand tools (including glaziers' diamonds), not elsewhere specified or included; blowlamps; vices, clamps and the like, other than accessories for and parts of machine tools; anvils; portable forges; hand- or pedal-operated grinding wheels with frameworks 8205 10 00  Drilling, threading or tapping tools 1,7  8205 20 00  Hammers and sledge hammers 3,7  8205 30 00  Planes, chisels, gouges and similar cutting tools for working wood 3,7  8205 40 00  Screwdrivers 3,7   Other hand tools (including glaziers' diamonds) 8205 51 00   Household tools 3,7  8205 59   Other 8205 59 10    Tools for masons, moulders, cement workers, plasterers and painters 3,7  8205 59 80    Other 2,7  8205 60 00  Blowlamps 2,7  8205 70 00  Vices, clamps and the like 3,7  8205 80 00  Anvils; portable forges; hand- or pedal-operated grinding wheels with frameworks 2,7  8205 90 00  Sets of articles of two or more of the foregoing subheadings 3,7  8206 00 00 Tools of two or more of headings 8202 to 8205, put up in sets for retail sale 3,7  8207 Interchangeable tools for hand tools, whether or not power-operated, or for machine tools (for example, for pressing, stamping, punching, tapping, threading, drilling, boring, broaching, milling, turning or screw driving), including dies for drawing or extruding metal, and rock-drilling or earth-boring tools  Rock-drilling or earth-boring tools 8207 13 00   With working part of cermets 2,7  8207 19   Other, including parts 8207 19 10    With working part of diamond or agglomerated diamond 2,7  8207 19 90    Other 2,7  8207 20  Dies for drawing or extruding metal 8207 20 10   With working part of diamond or agglomerated diamond 2,7  8207 20 90   With working part of other materials 2,7  8207 30  Tools for pressing, stamping or punching 8207 30 10   For working metal 2,7  8207 30 90   Other 2,7  8207 40  Tools for tapping or threading   For working metal 8207 40 10    Tools for tapping 2,7  8207 40 30    Tools for threading 2,7  8207 40 90   Other 2,7  8207 50  Tools for drilling, other than for rock-drilling 8207 50 10   With working part of diamond or agglomerated diamond 2,7    With working part of other materials 8207 50 30    Masonry drills 2,7     Other     For working metal, with working part 8207 50 50      Of cermets 2,7  8207 50 60      Of high speed steel 2,7  8207 50 70      Of other materials 2,7  8207 50 90     Other 2,7  8207 60  Tools for boring or broaching 8207 60 10   With working part of diamond or agglomerated diamond 2,7    With working part of other materials    Tools for boring 8207 60 30     For working metal 2,7  8207 60 50     Other 2,7     Tools for broaching 8207 60 70     For working metal 2,7  8207 60 90     Other 2,7  8207 70  Tools for milling   For working metal, with working part 8207 70 10    Of cermets 2,7     Of other materials 8207 70 31     Shank type 2,7  8207 70 35     Hobs 2,7  8207 70 38     Other 2,7  8207 70 90   Other 2,7  8207 80  Tools for turning   For working metal, with working part 8207 80 11    Of cermets 2,7  8207 80 19    Of other materials 2,7  8207 80 90   Other 2,7  8207 90  Other interchangeable tools 8207 90 10   With working part of diamond or agglomerated diamond 2,7    With working part of other materials 8207 90 30    Screwdriver bits 2,7  8207 90 50    Gear-cutting tools 2,7     Other, with working part     Of cermets 8207 90 71      For working metal 2,7  8207 90 78      Other 2,7      Of other materials 8207 90 91      For working metal 2,7  8207 90 99      Other 2,7  8208 Knives and cutting blades, for machines or for mechanical appliances 8208 10 00  For metalworking 1,7  8208 20 00  For woodworking 1,7  8208 30 00  For kitchen appliances or for machines used by the food industry 1,7  8208 40 00  For agricultural, horticultural or forestry machines 1,7  8208 90 00  Other 1,7  8209 00 Plates, sticks, tips and the like for tools, unmounted, of cermets 8209 00 20  Indexable inserts 2,7  8209 00 80  Other 2,7  8210 00 00 Hand-operated mechanical appliances, weighing 10 kg or less, used in the preparation, conditioning or serving of food or drink 2,7  8211 Knives with cutting blades, serrated or not (including pruning knives), other than knives of heading 8208, and blades therefor 8211 10 00  Sets of assorted articles 8,5   Other 8211 91 00   Table knives having fixed blades 8,5  8211 92 00   Other knives having fixed blades 8,5  8211 93 00   Knives having other than fixed blades 8,5  8211 94 00   Blades 6,7  8211 95 00   Handles of base metal 2,7  8212 Razors and razor blades (including razor blade blanks in strips) 8212 10  Razors 8212 10 10   Safety razors with non-replaceable blades 2,7 p/st 8212 10 90   Other 2,7 p/st 8212 20 00  Safety razor blades, including razor blade blanks in strips 2,7 1 000 p/st 8212 90 00  Other parts 2,7  8213 00 00 Scissors, tailors' shears and similar shears, and blades therefor 4,2  8214 Other articles of cutlery (for example, hair clippers, butchers' or kitchen cleavers, choppers and mincing knives, paperknives); manicure or pedicure sets and instruments (including nail files) 8214 10 00  Paperknives, letter openers, erasing knives, pencil sharpeners and blades therefor 2,7  8214 20 00  Manicure or pedicure sets and instruments (including nail files) 2,7  8214 90 00  Other 2,7  8215 Spoons, forks, ladles, skimmers, cake-servers, fish-knives, butter-knives, sugar tongs and similar kitchen or tableware 8215 10  Sets of assorted articles containing at least one article plated with precious metal 8215 10 20   Containing only articles plated with precious metal 4,7    Other 8215 10 30    Of stainless steel 8,5  8215 10 80    Other 4,7  8215 20  Other sets of assorted articles 8215 20 10   Of stainless steel 8,5  8215 20 90   Other 4,7   Other 8215 91 00   Plated with precious metal 4,7  8215 99   Other 8215 99 10    Of stainless steel 8,5  8215 99 90    Other 4,7  CHAPTER 83 MISCELLANEOUS ARTICLES OF BASE METAL Notes 1. For the purposes of this chapter, parts of base metal are to be classified with their parent articles. However, articles of iron or steel of heading 7312, 7315, 7317, 7318 or 7320, or similar articles of other base metal (Chapters 74 to 76 and 78 to 81) are not to be taken as parts of articles of this chapter. 2. For the purposes of heading 8302, the word castors means those having a diameter (including, where appropriate, tyres) not exceeding 75 mm, or those having a diameter (including, where appropriate, tyres) exceeding 75 mm provided that the width of the wheel or tyre fitted thereto is less than 30 mm. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 8301 Padlocks and locks (key, combination or electrically operated), of base metal; clasps and frames with clasps, incorporating locks, of base metal; keys for any of the foregoing articles, of base metal 8301 10 00  Padlocks 2,7  8301 20 00  Locks of a kind used for motor vehicles 2,7  8301 30 00  Locks of a kind used for furniture 2,7  8301 40  Other locks   Locks of a kind used for doors of buildings 8301 40 11    Cylinder 2,7  8301 40 19    Other 2,7  8301 40 90   Other locks 2,7  8301 50 00  Clasps and frames with clasps, incorporating locks 2,7  8301 60 00  Parts 2,7  8301 70 00  Keys presented separately 2,7  8302 Base metal mountings, fittings and similar articles suitable for furniture, doors, staircases, windows, blinds, coachwork, saddlery, trunks, chests, caskets or the like; base metal hat-racks, hat-pegs, brackets and similar fixtures; castors with mountings of base metal; automatic door closers of base metal 8302 10 00  Hinges 2,7  8302 20 00  Castors 2,7  8302 30 00  Other mountings, fittings and similar articles suitable for motor vehicles 2,7   Other mountings, fittings and similar articles 8302 41   Suitable for buildings 8302 41 10    For doors 2,7  8302 41 50    For windows and French windows 2,7  8302 41 90    Other 2,7  8302 42 00   Other, suitable for furniture 2,7  8302 49 00   Other 2,7  8302 50 00  Hat-racks, hat-pegs, brackets and similar fixtures 2,7  8302 60 00  Automatic door closers 2,7  8303 00 Armoured or reinforced safes, strongboxes and doors and safe deposit lockers for strong-rooms, cash or deed boxes and the like, of base metal 8303 00 40  Armoured or reinforced safes, strongboxes and doors and safe deposit lockers for strongrooms 2,7  8303 00 90  Cash or deed boxes and the like 2,7  8304 00 00 Filing cabinets, card-index cabinets, paper trays, paper rests, pen trays, office-stamp stands and similar office or desk equipment, of base metal, other than office furniture of heading 9403 2,7  8305 Fittings for loose-leaf binders or files, letter clips, letter corners, paper clips, indexing tags and similar office articles, of base metal; staples in strips (for example, for offices, upholstery, packaging), of base metal 8305 10 00  Fittings for loose-leaf binders or files 2,7  8305 20 00  Staples in strips 2,7  8305 90 00  Other, including parts 2,7  8306 Bells, gongs and the like, non-electric, of base metal; statuettes and other ornaments, of base metal; photograph, picture or similar frames, of base metal; mirrors of base metal 8306 10 00  Bells, gongs and the like Free   Statuettes and other ornaments 8306 21 00   Plated with precious metal Free  8306 29 00   Other Free  8306 30 00  Photograph, picture or similar frames; mirrors 2,7  8307 Flexible tubing of base metal, with or without fittings 8307 10 00  Of iron or steel 2,7  8307 90 00  Of other base metal 2,7  8308 Clasps, frames with clasps, buckles, buckle-clasps, hooks, eyes, eyelets and the like, of base metal, of a kind used for clothing, footwear, awnings, handbags, travel goods or other made-up articles, tubular or bifurcated rivets, of base metal; beads and spangles of base metal 8308 10 00  Hooks, eyes and eyelets 2,7  8308 20 00  Tubular or bifurcated rivets 2,7  8308 90 00  Other, including parts 2,7  8309 Stoppers, caps and lids (including crown corks, screw caps and pouring stoppers), capsules for bottles, threaded bungs, bung covers, seals and other packing accessories, of base metal 8309 10 00  Crown corks 2,7  8309 90  Other 8309 90 10   Capsules of lead; capsules of aluminium of a diameter exceeding 21 mm 3,7  8309 90 90   Other 2,7  8310 00 00 Sign-plates, nameplates, address-plates and similar plates, numbers, letters and other symbols, of base metal, excluding those of heading 9405 2,7  8311 Wire, rods, tubes, plates, electrodes and similar products, of base metal or of metal carbides, coated or cored with flux material, of a kind used for soldering, brazing, welding or deposition of metal or of metal carbides; wire and rods, of agglomerated base metal powder, used for metal spraying 8311 10 00  Coated electrodes of base metal, for electric arc-welding 2,7  8311 20 00  Cored wire of base metal, for electric arc-welding 2,7  8311 30 00  Coated rods and cored wire, of base metal, for soldering, brazing or welding by flame 2,7  8311 90 00  Other 2,7  SECTION XVI MACHINERY AND MECHANICAL APPLIANCES; ELECTRICAL EQUIPMENT; PARTS THEREOF; SOUND RECORDERS AND REPRODUCERS, TELEVISION IMAGE AND SOUND RECORDERS AND REPRODUCERS, AND PARTS AND ACCESSORIES OF SUCH ARTICLES Notes 1. This section does not cover: (a) transmission or conveyor belts or belting, of plastics of Chapter 39, or of vulcanised rubber (heading 4010); or other articles of a kind used in machinery or mechanical or electrical appliances or for other technical uses, of vulcanised rubber other than hard rubber (heading 4016); (b) articles of leather or of composition leather (heading 4205) or of furskin (heading 4303), of a kind used in machinery or mechanical appliances or for other technical uses; (c) bobbins, spools, cops, cones, cores, reels or similar supports, of any material (for example, Chapter 39, 40, 44 or 48 or Section XV); (d) perforated cards for jacquard or similar machines (for example, Chapter 39 or 48 or Section XV); (e) transmission or conveyor belts or belting, of textile material (heading 5910) or other articles of textile material for technical uses (heading 5911); (f) precious or semi-precious stones (natural, synthetic or reconstructed) of headings 7102 to 7104, or articles wholly of such stones of heading 7116, except unmounted worked sapphires and diamonds for styli (heading 8522); (g) parts of general use, as defined in note 2 to Section XV, of base metal (Section XV), or similar goods of plastics (Chapter 39); (h) drill pipe (heading 7304); (ij) endless belts of metal wire or strip (Section XV); (k) articles of Chapter 82 or 83; (l) articles of Section XVII; (m) articles of Chapter 90; (n) clocks, watches or other articles of Chapter 91; (o) interchangeable tools of heading 8207 or brushes of a kind used as parts of machines (heading 9603); similar interchangeable tools are to be classified according to the constituent material of their working part (for example, in Chapter 40, 42, 43, 45 or 59 or heading 6804 or 6909); (p) articles of Chapter 95; or (q) typewriter or similar ribbons, whether or not on spools or in cartridges (classified according to their constituent material, or in heading 9612 if inked or otherwise prepared for giving impressions). 2. Subject to note 1 to this section, note 1 to Chapter 84 and note 1 to Chapter 85, parts of machines (not being parts of the articles of heading 8484, 8544, 8545, 8546 or 8547) are to be classified according to the following rules: (a) Parts which are goods included in any of the headings of Chapter 84 or 85 (other than headings 8409, 8431, 8448, 8466, 8473, 8487, 8503, 8522, 8529, 8538 and 8548) are in all cases to be classified in their respective headings. (b) Other parts, if suitable for use solely or principally with a particular kind of machine, or with a number of machines of the same heading (including a machine of heading 8479 or 8543) are to be classified with the machines of that kind or in heading 8409, 8431, 8448, 8466, 8473, 8503, 8522, 8529 or 8538 as appropriate. However, parts which are equally suitable for use principally with the goods of headings 8517 and 8525 to 8528 are to be classified in heading 8517. (c) All other parts are to be classified in heading 8409, 8431, 8448, 8466, 8473, 8503, 8522, 8529 or 8538 as appropriate or, failing that, in heading 8487 or 8548. 3. Unless the context otherwise requires, composite machines consisting of two or more machines fitted together to form a whole and other machines designed for the purpose of performing two or more complementary or alternative functions are to be classified as if consisting only of that component or as being that machine which performs the principal function. 4. Where a machine (including a combination of machines) consists of individual components (whether separate or interconnected by piping, by transmission devices, by electric cables or by other devices) intended to contribute together to a clearly defined function covered by one of the headings in Chapter 84 or 85, then the whole falls to be classified in the heading appropriate to that function. 5. For the purposes of these notes, the expression machine means any machine, machinery, plant, equipment, apparatus or appliance cited in the headings of Chapter 84 or 85. Additional notes 1. Tools necessary for the assembly or maintenance of machines are to be classified with those machines if imported with them. Interchangeable tools imported with machines are also to be classified therewith if they form part of the normal equipment of the machines and are normally sold with them. 2. Should the customs so require, the declarant shall produce, in support of his declaration, an illustrated document (for example, instructions, prospectus, a page from a catalogue, a photograph) giving the normal description of the machine, its uses and essential characteristics and, in respect of an unassembled or disassembled machine, an assembly plan and a list of the contents of the various packages. 3. The provisions of general rule 2(a) are also applicable, at the request of the declarant and subject to conditions stipulated by the competent authorities, to machines imported in split consignments. CHAPTER 84 NUCLEAR REACTORS, BOILERS, MACHINERY AND MECHANICAL APPLIANCES; PARTS THEREOF Notes 1. This chapter does not cover: (a) millstones, grindstones or other articles of Chapter 68; (b) machinery or appliances (for example, pumps) of ceramic material and ceramic parts of machinery or appliances of any material (Chapter 69); (c) laboratory glassware (heading 7017); machinery, appliances or other articles for technical uses or parts thereof, of glass (heading 7019 or 7020); (d) articles of heading 7321 or 7322 or similar articles of other base metals (Chapters 74 to 76 or 78 to 81); (e) vacuum cleaners of heading 8508; (f) electromechanical domestic appliances of heading 8509; digital cameras of heading 8525; or (g) hand-operated mechanical floor sweepers, not motorised (heading 9603). 2. Subject to the operation of note 3 to Section XVI and subject to note 9 to this chapter, a machine or appliance which answers to a description in one or more of the headings 8401 to 8424, or heading 8486 and at the same time to a description in one or other of the headings 8425 to 8480 is to be classified under the appropriate heading of the former group or under heading 8486, as the case may be, and not the latter group. Heading 8419 does not, however, cover: (a) germination plant, incubators or brooders (heading 8436); (b) grain dampening machines (heading 8437); (c) diffusing apparatus for sugar juice extraction (heading 8438); (d) machinery for the heat treatment of textile yarns, fabrics or made-up textile articles (heading 8451); or (e) machinery or plant, designed for mechanical operation, in which a change of temperature, even if necessary, is subsidiary. Heading 8422 does not cover: (a) sewing machines for closing bags or similar containers (heading 8452); or (b) office machinery of heading 8472. Heading 8424 does not cover ink-jet printing machines (heading 8443). 3. A machine tool for working any material which answers to a description in heading 8456 and at the same time to a description in heading 8457, 8458, 8459, 8460, 8461, 8464 or 8465 is to be classified in heading 8456. 4. Heading 8457 applies only to machine tools for working metal, other than lathes (including turning centres), which can carry out different types of machining operations either: (a) by automatic tool change from a magazine or the like in conformity with a machining programme (machining centres); (b) by the automatic use, simultaneously or sequentially, of different unit heads working on a fixed position workpiece (unit construction machines, single station); or (c) by the automatic transfer of the workpiece to different unit heads (multi-station transfer machines). 5. (A) For the purposes of heading 8471, the expression automatic data-processing machines means machines, capable of (1) storing the processing program or programs and at least the data immediately necessary for the execution of the program; (2) being freely programmed in accordance with the requirements of the user; (3) performing arithmetical computations specified by the user; and (4) executing, without human intervention, a processing program which requires them to modify their execution, by logical decision during the processing run. (B) Automatic data-processing machines may be in the form of systems consisting of a variable number of separate units. (C) Subject to paragraph (D) and (E) below, a unit is to be regarded as being a part of an automatic data-processing system if it meets all of the following conditions: (1) it is of a kind solely or principally used in an automatic data-processing system; (2) it is connectable to the central processing unit either directly or through one or more other units; and (3) it is able to accept or deliver data in a form (codes or signals) which can be used by the system. Separately presented units of an automatic data-processing machine are to be classified in heading 8471. However keyboards, X-Y coordinate input devices and disk storage units which satisfy the conditions of paragraphs (C)(2) and (C)(3) above, are in all cases to be classified as units of heading 8471. (D) Heading 8471 does not cover the following when presented separately, even if they meet all of the conditions set forth in note 5(C) above: (1) printers, copying machines, facsimile machines, whether or not combined; (2) apparatus for the transmission or reception of voice, images or other data, including apparatus for communication in a wired or wireless network (such as a local or wide area network); (3) loudspeakers and microphones; (4) television cameras, digital cameras and video camera recorders; (5) monitors and projectors, not incorporating television reception apparatus. (E) Machines incorporating or working in conjunction with an automatic data-processing machine and performing a specific function other than data processing are to be classified in the headings appropriate to their respective functions or, failing that, in residual headings. 6. Heading 8482 applies, inter alia, to polished steel balls, the maximum and minimum diameters of which do not differ from the nominal diameter by more than 1 % or by more than 0,05 mm, whichever is less. Other steel balls are to be classified in heading 7326. 7. A machine which is used for more than one purpose is, for the purposes of classification, to be treated as if its principal purpose were its sole purpose. Subject to note 2 to this chapter and note 3 to Section XVI, a machine the principal purpose of which is not described in any heading or for which no one purpose is the principal purpose is, unless the context otherwise requires, to be classified in heading 8479. Heading 8479 also covers machines for making rope or cable (for example, stranding, twisting or cabling machines) from metal wire, textile yarn or any other material or from a combination of such materials. 8. For the purposes of heading 8470, the term pocket-size applies only to machines the dimensions of which do not exceed 170 mm Ã  100 mm Ã  45 mm. 9. (A) Notes 8(a) and 8(b) to Chapter 85 also apply with respect to the expressions semiconductor devices and electronic integrated circuits, respectively, as used in this note and in heading 8486. However, for the purposes of this note and of heading 8486, the expression semiconductor devices also covers photosensitive semiconductor devices and light emitting diodes. (B) For the purposes of this note and of heading 8486, the expression manufacture of flat panel displays covers the fabrication of substrates into a flat panel. It does not cover the manufacture of glass or the assembly of printed circuit boards or other electronic components onto the flat panel. The expression flat panel display does not cover cathode-ray tube technology. (C) Heading 8486 also includes machines and apparatus solely or principally of a kind used for: (1) the manufacture or repair of masks and reticles; (2) assembling semiconductor devices or electronic integrated circuits; and (3) lifting, handling, loading or unloading of boules, wafers, semiconductor devices, electronic integrated circuits and flat panel displays. (D) Subject to note 1 to Section XVI and note 1 to Chapter 84, machines and apparatus answering to the description in heading 8486 are to be classified in that heading and in no other heading of the nomenclature. Subheading notes 1. For the purposes of subheading 8471 49, the term systems means automatic data-processing machines whose units satisfy the conditions laid down in note 5(C) to Chapter 84 and which comprise at least a central processing unit, one input unit (for example, a keyboard or a scanner), and one output unit (for example, a visual display unit or a printer). 2. Subheading 8482 40 applies only to bearings with cylindrical rollers of a uniform diameter not exceeding 5 mm and having a length which is at least three times the diameter. The ends of the rollers may be rounded. Additional notes 1. For the purposes of subheadings 8407 10 and 8409 10, the expression aircraft engines shall apply only to engines designed for fitting with an airscrew or rotor. 2. Subheading 8471 70 30 shall also apply to CD-ROM drives, being storage units for automatic data-processing machines, which consist of drive units designed for retrieving the signals from CD-ROMs, audio CDs and photo CDs and equipped with a jack for earphones, a volume-control button or a start/stop button. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 8401 Nuclear reactors; fuel elements (cartridges), non-irradiated, for nuclear reactors; machinery and apparatus for isotopic separation 8401 10 00  Nuclear reactors (Euratom) 5,7  8401 20 00  Machinery and apparatus for isotopic separation, and parts thereof (Euratom) 3,7  8401 30 00  Fuel elements (cartridges), non-irradiated (Euratom) 3,7 gi F/S 8401 40 00  Parts of nuclear reactors (Euratom) 3,7  8402 Steam or other vapour generating boilers (other than central heating hot water boilers capable also of producing low pressure steam); superheated water boilers  Steam or other vapour generating boilers 8402 11 00   Watertube boilers with a steam production exceeding 45 tonnes per hour 2,7  8402 12 00   Watertube boilers with a steam production not exceeding 45 tonnes per hour 2,7  8402 19   Other vapour generating boilers, including hybrid boilers 8402 19 10    Firetube boilers 2,7  8402 19 90    Other 2,7  8402 20 00  Superheated water boilers 2,7  8402 90 00  Parts 2,7  8403 Central heating boilers other than those of heading 8402 8403 10  Boilers 8403 10 10   Of cast iron 2,7  8403 10 90   Other 2,7  8403 90  Parts 8403 90 10   Of cast iron 2,7  8403 90 90   Other 2,7  8404 Auxiliary plant for use with boilers of heading 8402 or 8403 (for example, economisers, superheaters, soot removers, gas recoverers); condensers for steam or other vapour power units 8404 10 00  Auxiliary plant for use with boilers of heading 8402 or 8403 2,7  8404 20 00  Condensers for steam or other vapour power units 2,7  8404 90 00  Parts 2,7  8405 Producer gas or water gas generators, with or without their purifiers; acetylene gas generators and similar water process gas generators, with or without their purifiers 8405 10 00  Producer gas or water gas generators, with or without their purifiers; acetylene gas generators and similar water process gas generators, with or without their purifiers 1,7  8405 90 00  Parts 1,7  8406 Steam turbines and other vapour turbines 8406 10 00  Turbines for marine propulsion 2,7   Other turbines 8406 81 00   Of an output exceeding 40 MW 2,7  8406 82 00   Of an output not exceeding 40 MW 2,7  8406 90  Parts 8406 90 10   Stator blades, rotors and their blades 2,7  8406 90 90   Other 2,7  8407 Spark-ignition reciprocating or rotary internal combustion piston engines 8407 10 00  Aircraft engines 1,7 (84) p/st  Marine propulsion engines 8407 21   Outboard motors 8407 21 10    Of a cylinder capacity not exceeding 325 cm3 6,2 p/st    Of a cylinder capacity exceeding 325 cm3 8407 21 91     Of a power not exceeding 30 kW 4,2 p/st 8407 21 99     Of a power exceeding 30 kW 4,2 p/st 8407 29 00   Other 4,2 p/st  Reciprocating piston engines of a kind used for the propulsion of vehicles of Chapter 87 8407 31 00   Of a cylinder capacity not exceeding 50 cm3 2,7 p/st 8407 32   Of a cylinder capacity exceeding 50 cm3 but not exceeding 250 cm3 8407 32 10    Of a cylinder capacity exceeding 50 cm3 but not exceeding 125 cm3 2,7 p/st 8407 32 90    Of a cylinder capacity exceeding 125 cm3 but not exceeding 250 cm3 2,7 p/st 8407 33 00   Of a cylinder capacity exceeding 250 cm3 but not exceeding 1 000 cm3 2,7 p/st 8407 34   Of a cylinder capacity exceeding 1 000 cm3 8407 34 10    For the industrial assembly of: pedestrian-controlled tractors of subheading 8701 10; motor vehicles of heading 8703; motor vehicles of heading 8704 with an engine of a cylinder capacity of less than 2 800 cm3; motor vehicles of heading 8705 (12) 2,7 p/st    Other 8407 34 30     Used 4,2 p/st     New, of a cylinder capacity 8407 34 91      Not exceeding 1 500 cm3 4,2 p/st 8407 34 99      Exceeding 1 500 cm3 4,2 p/st 8407 90  Other engines 8407 90 10   Of a cylinder capacity not exceeding 250 cm3 2,7 p/st   Of a cylinder capacity exceeding 250 cm3 8407 90 50    For the industrial assembly of: pedestrian-controlled tractors of subheading 8701 10; motor vehicles of heading 8703; motor vehicles of heading 8704 with an engine of a cylinder capacity of less than 2 800 cm3; motor vehicles of heading 8705 (12) 2,7 p/st    Other 8407 90 80     Of a power not exceeding 10 kW 4,2 p/st 8407 90 90     Of a power exceeding 10 kW 4,2 p/st 8408 Compression-ignition internal combustion piston engines (diesel or semi-diesel engines) 8408 10  Marine propulsion engines   Used 8408 10 11    For seagoing vessels of headings 8901 to 8906, tugs of subheading 8904 00 10 and warships of subheading 8906 10 00 (12) Free p/st 8408 10 19    Other 2,7 p/st   New, of a power    Not exceeding 50 kW 8408 10 23     For seagoing vessels of headings 8901 to 8906, tugs of subheading 8904 00 10 and warships of subheading 8906 10 00 (12) Free p/st 8408 10 27     Other 2,7 p/st    Exceeding 50 kW but not exceeding 100 kW 8408 10 31     For seagoing vessels of headings 8901 to 8906, tugs of subheading 8904 00 10 and warships of subheading 8906 10 00 (12) Free p/st 8408 10 39     Other 2,7 p/st    Exceeding 100 kW but not exceeding 200 kW 8408 10 41     For seagoing vessels of headings 8901 to 8906, tugs of subheading 8904 00 10 and warships of subheading 8906 10 00 (12) Free p/st 8408 10 49     Other 2,7 p/st    Exceeding 200 kW but not exceeding 300 kW 8408 10 51     For seagoing vessels of headings 8901 to 8906, tugs of subheading 8904 00 10 and warships of subheading 8906 10 00 (12) Free p/st 8408 10 59     Other 2,7 p/st    Exceeding 300 kW but not exceeding 500 kW 8408 10 61     For seagoing vessels of headings 8901 to 8906, tugs of subheading 8904 00 10 and warships of subheading 8906 10 00 (12) Free p/st 8408 10 69     Other 2,7 p/st    Exceeding 500 kW but not exceeding 1 000 kW 8408 10 71     For seagoing vessels of headings 8901 to 8906, tugs of subheading 8904 00 10 and warships of subheading 8906 10 00 (12) Free p/st 8408 10 79     Other 2,7 p/st    Exceeding 1 000 kW but not exceeding 5 000 kW 8408 10 81     For seagoing vessels of headings 8901 to 8906, tugs of subheading 8904 00 10 and warships of subheading 8906 10 00 (12) Free p/st 8408 10 89     Other 2,7 p/st    Exceeding 5 000 kW 8408 10 91     For seagoing vessels of headings 8901 to 8906, tugs of subheading 8904 00 10 and warships of subheading 8906 10 00 (12) Free p/st 8408 10 99     Other 2,7 p/st 8408 20  Engines of a kind used for the propulsion of vehicles of Chapter 87 8408 20 10   For the industrial assembly of: pedestrian-controlled tractors of subheading 8701 10; motor vehicles of heading 8703; motor vehicles of heading 8704 with an engine of a cylinder capacity of less than 2 500 cm3; motor vehicles of heading 8705 (12) 2,7 p/st   Other    For wheeled agricultural or forestry tractors, of a power 8408 20 31     Not exceeding 50 kW 4,2 p/st 8408 20 35     Exceeding 50 kW but not exceeding 100 kW 4,2 p/st 8408 20 37     Exceeding 100 kW 4,2 p/st    For other vehicles of Chapter 87, of a power 8408 20 51     Not exceeding 50 kW 4,2 p/st 8408 20 55     Exceeding 50 kW but not exceeding 100 kW 4,2 p/st 8408 20 57     Exceeding 100 kW but not exceeding 200 kW 4,2 p/st 8408 20 99     Exceeding 200 kW 4,2 p/st 8408 90  Other engines 8408 90 21   For rail traction 4,2 p/st   Other 8408 90 27    Used 4,2 p/st    New, of a power 8408 90 41     Not exceeding 15 kW 4,2 p/st 8408 90 43     Exceeding 15 kW but not exceeding 30 kW 4,2 p/st 8408 90 45     Exceeding 30 kW but not exceeding 50 kW 4,2 p/st 8408 90 47     Exceeding 50 kW but not exceeding 100 kW 4,2 p/st 8408 90 61     Exceeding 100 kW but not exceeding 200 kW 4,2 p/st 8408 90 65     Exceeding 200 kW but not exceeding 300 kW 4,2 p/st 8408 90 67     Exceeding 300 kW but not exceeding 500 kW 4,2 p/st 8408 90 81     Exceeding 500 kW but not exceeding 1 000 kW 4,2 p/st 8408 90 85     Exceeding 1 000 kW but not exceeding 5 000 kW 4,2 p/st 8408 90 89     Exceeding 5 000 kW 4,2 p/st 8409 Parts suitable for use solely or principally with the engines of heading 8407 or 8408 8409 10 00  For aircraft engines 1,7 (84)   Other 8409 91 00   Suitable for use solely or principally with spark-ignition internal combustion piston engines 2,7  8409 99 00   Other 2,7  8410 Hydraulic turbines, water wheels, and regulators therefor  Hydraulic turbines and water wheels 8410 11 00   Of a power not exceeding 1 000 kW 4,5  8410 12 00   Of a power exceeding 1 000 kW but not exceeding 10 000 kW 4,5  8410 13 00   Of a power exceeding 10 000 kW 4,5  8410 90 00  Parts, including regulators 4,5  8411 Turbojets, turbopropellers and other gas turbines  Turbojets 8411 11 00   Of a thrust not exceeding 25 kN 3,2 (84) p/st 8411 12   Of a thrust exceeding 25 kN 8411 12 10    Of a thrust exceeding 25 kN but not exceeding 44 kN 2,7 (84) p/st 8411 12 30    Of a thrust exceeding 44 kN but not exceeding 132 kN 2,7 (84) p/st 8411 12 80    Of a thrust exceeding 132 kN 2,7 (84) p/st  Turbopropellers 8411 21 00   Of a power not exceeding 1 100 kW 3,6 (84) p/st 8411 22   Of a power exceeding 1 100 kW 8411 22 20    Of a power exceeding 1 100 kW but not exceeding 3 730 kW 2,7 (84) p/st 8411 22 80    Of a power exceeding 3 730 kW 2,7 (84) p/st  Other gas turbines 8411 81 00   Of a power not exceeding 5 000 kW 4,1 p/st 8411 82   Of a power exceeding 5 000 kW 8411 82 20    Of a power exceeding 5 000 kW but not exceeding 20 000 kW 4,1 p/st 8411 82 60    Of a power exceeding 20 000 kW but not exceeding 50 000 kW 4,1 p/st 8411 82 80    Of a power exceeding 50 000 kW 4,1 p/st  Parts 8411 91 00   Of turbojets or turbopropellers 2,7 (84)  8411 99 00   Other 4,1  8412 Other engines and motors 8412 10 00  Reaction engines other than turbojets 2,2 (84) p/st  Hydraulic power engines and motors 8412 21   Linear acting (cylinders) 8412 21 20    Hydraulic systems 2,7  8412 21 80    Other 2,7  8412 29   Other 8412 29 20    Hydraulic systems 4,2     Other 8412 29 81     Hydraulic fluid power motors 4,2  8412 29 89     Other 4,2   Pneumatic power engines and motors 8412 31 00   Linear acting (cylinders) 4,2  8412 39 00   Other 4,2  8412 80  Other 8412 80 10   Steam or other vapour power engines 2,7  8412 80 80   Other 4,2  8412 90  Parts 8412 90 20   Of reaction engines other than turbojets 1,7 (84)  8412 90 40   Of hydraulic power engines and motors 2,7  8412 90 80   Other 2,7  8413 Pumps for liquids, whether or not fitted with a measuring device; liquid elevators  Pumps fitted or designed to be fitted with a measuring device 8413 11 00   Pumps for dispensing fuel or lubricants, of the type used in filling stations or in garages 1,7 p/st 8413 19 00   Other 1,7 p/st 8413 20 00  Handpumps, other than those of subheading 8413 11 or 8413 19 1,7 p/st 8413 30  Fuel, lubricating or cooling medium pumps for internal combustion piston engines 8413 30 20   Injection pumps 1,7 p/st 8413 30 80   Other 1,7 p/st 8413 40 00  Concrete pumps 1,7 p/st 8413 50  Other reciprocating positive displacement pumps 8413 50 20   Hydraulic units 1,7  8413 50 40   Dosing and proportioning pumps 1,7 p/st   Other    Piston pumps 8413 50 61     Hydraulic fluid power 1,7 p/st 8413 50 69     Other 1,7 p/st 8413 50 80    Other 1,7 p/st 8413 60  Other rotary positive displacement pumps 8413 60 20   Hydraulic units 1,7    Other    Gear pumps 8413 60 31     Hydraulic fluid power 1,7 p/st 8413 60 39     Other 1,7 p/st    Vane pumps 8413 60 61     Hydraulic fluid power 1,7 p/st 8413 60 69     Other 1,7 p/st 8413 60 70    Screw pumps 1,7 p/st 8413 60 80    Other 1,7 p/st 8413 70  Other centrifugal pumps   Submersible pumps 8413 70 21    Single-stage 1,7 p/st 8413 70 29    Multi-stage 1,7 p/st 8413 70 30   Glandless impeller pumps for heating systems and warm water supply 1,7 p/st   Other, with a discharge outlet diameter 8413 70 35    Not exceeding 15 mm 1,7 p/st    Exceeding 15 mm 8413 70 45     Channel impeller pumps and side channel pumps 1,7 p/st     Radial flow pumps      Single-stage       With single entry impeller 8413 70 51        Monobloc 1,7 p/st 8413 70 59        Other 1,7 p/st 8413 70 65       With more than one entry impeller 1,7 p/st 8413 70 75      Multi-stage 1,7 p/st     Other centrifugal pumps 8413 70 81      Single-stage 1,7 p/st 8413 70 89      Multi-stage 1,7 p/st  Other pumps; liquid elevators 8413 81 00   Pumps 1,7 p/st 8413 82 00   Liquid elevators 1,7 p/st  Parts 8413 91 00   Of pumps 1,7  8413 92 00   Of liquid elevators 1,7  8414 Air or vacuum pumps, air or other gas compressors and fans; ventilating or recycling hoods incorporating a fan, whether or not fitted with filters 8414 10  Vacuum pumps 8414 10 20   For use in semiconductor production (12) 1,7 (17) p/st   Other 8414 10 25    Rotary piston pumps, sliding vane rotary pumps, molecular drag pumps and Roots pumps 1,7 p/st    Other 8414 10 81     Diffusion pumps, cryopumps and adsorption pumps 1,7 p/st 8414 10 89     Other 1,7 p/st 8414 20  Hand- or foot-operated air pumps 8414 20 20   Handpumps for cycles 1,7 p/st 8414 20 80   Other 2,2 p/st 8414 30  Compressors of a kind used in refrigerating equipment 8414 30 20   Of a power not exceeding 0,4 kW 2,2 p/st   Of a power exceeding 0,4 kW 8414 30 81    Hermetic or semi-hermetic 2,2 p/st 8414 30 89    Other 2,2 p/st 8414 40  Air compressors mounted on a wheeled chassis for towing 8414 40 10   Giving a flow per minute not exceeding 2 m3 2,2 p/st 8414 40 90   Giving a flow per minute exceeding 2 m3 2,2 p/st  Fans 8414 51 00   Table, floor, wall, window, ceiling or roof fans, with a self-contained electric motor of an output not exceeding 125 W 3,2 p/st 8414 59   Other 8414 59 20    Axial fans 2,3 p/st 8414 59 40    Centrifugal fans 2,3 p/st 8414 59 80    Other 2,3 p/st 8414 60 00  Hoods having a maximum horizontal side not exceeding 120 cm 2,7 p/st 8414 80  Other   Turbo-compressors 8414 80 11    Single-stage 2,2 p/st 8414 80 19    Multi-stage 2,2 p/st   Reciprocating displacement compressors, having a gauge pressure capacity of    Not exceeding 15 bar, giving a flow per hour 8414 80 22     Not exceeding 60 m3 2,2 p/st 8414 80 28     Exceeding 60 m3 2,2 p/st    Exceeding 15 bar, giving a flow per hour 8414 80 51     Not exceeding 120 m3 2,2 p/st 8414 80 59     Exceeding 120 m3 2,2 p/st   Rotary displacement compressors 8414 80 73    Single-shaft 2,2 p/st    Multi-shaft 8414 80 75     Screw compressors 2,2 p/st 8414 80 78     Other 2,2 p/st 8414 80 80   Other 2,2 p/st 8414 90 00  Parts 2,2  8415 Air-conditioning machines, comprising a motor-driven fan and elements for changing the temperature and humidity, including those machines in which the humidity cannot be separately regulated 8415 10  Window or wall types, self-contained or split-system 8415 10 10   Self-contained 2,2  8415 10 90   Split-system 2,7  8415 20 00  Of a kind used for persons, in motor vehicles 2,7   Other 8415 81 00   Incorporating a refrigerating unit and a valve for reversal of the cooling/heat cycle (reversible heat pumps) 2,7  8415 82 00   Other, incorporating a refrigerating unit 2,7  8415 83 00   Not incorporating a refrigerating unit 2,7  8415 90 00  Parts 2,7  8416 Furnace burners for liquid fuel, for pulverised solid fuel or for gas; mechanical stokers, including their mechanical grates, mechanical ash dischargers and similar appliances 8416 10  Furnace burners for liquid fuel 8416 10 10   Incorporating an automatic control device 1,7 p/st 8416 10 90   Other 1,7 p/st 8416 20  Other furnace burners, including combination burners 8416 20 10   Only for gas, monobloc, incorporating a ventilator and a control device 1,7 p/st   Other 8416 20 20    Combination burners 1,7 p/st 8416 20 80    Other 1,7  8416 30 00  Mechanical stokers, including their mechanical grates, mechanical ash dischargers and similar appliances 1,7  8416 90 00  Parts 1,7  8417 Industrial or laboratory furnaces and ovens, including incinerators, non-electric 8417 10 00  Furnaces and ovens for the roasting, melting or other heat treatment of ores, pyrites or of metals 1,7  8417 20  Bakery ovens, including biscuit ovens 8417 20 10   Tunnel ovens 1,7  8417 20 90   Other 1,7  8417 80  Other 8417 80 30   Ovens and furnaces for firing ceramic products 1,7 p/st 8417 80 50   Ovens and furnaces for firing cement, glass or chemical products 1,7 p/st 8417 80 70   Other 1,7  8417 90 00  Parts 1,7  8418 Refrigerators, freezers and other refrigerating or freezing equipment, electric or other; heat pumps other than air-conditioning machines of heading 8415 8418 10  Combined refrigerator-freezers, fitted with separate external doors 8418 10 20   Of a capacity exceeding 340 litres 1,9 p/st 8418 10 80   Other 1,9 p/st  Refrigerators, household type 8418 21   Compression-type 8418 21 10    Of a capacity exceeding 340 litres 1,5 p/st    Other 8418 21 51     Table model 2,5 p/st 8418 21 59     Building-in type 1,9 p/st     Other, of a capacity 8418 21 91      Not exceeding 250 litres 2,5 p/st 8418 21 99      Exceeding 250 litres but not exceeding 340 litres 1,9 p/st 8418 29 00   Other 2,2 p/st 8418 30  Freezers of the chest type, not exceeding 800 litres capacity 8418 30 20   Of a capacity not exceeding 400 litres 2,2 p/st 8418 30 80   Of a capacity exceeding 400 litres but not exceeding 800 litres 2,2 p/st 8418 40  Freezers of the upright type, not exceeding 900 litres capacity 8418 40 20   Of a capacity not exceeding 250 litres 2,2 p/st 8418 40 80   Of a capacity exceeding 250 litres but not exceeding 900 litres 2,2 p/st 8418 50  Other furniture (chests, cabinets, display counters, showcases and the like) for storage and display, incorporating refrigerating or freezing equipment   Refrigerated showcases and counters (incorporating a refrigerating unit or evaporator) 8418 50 11    For frozen food storage 2,2 p/st 8418 50 19    Other 2,2 p/st 8418 50 90   Other refrigerating furniture 2,2 p/st  Other refrigerating or freezing equipment; heat pumps 8418 61 00   Heat pumps other than air conditioning machines of heading 8415 2,2  8418 69 00   Other 2,2   Parts 8418 91 00   Furniture designed to receive refrigerating or freezing equipment 2,2  8418 99   Other 8418 99 10    Evaporators and condensers, excluding those for refrigerators of the household type 2,2  8418 99 90    Other 2,2  8419 Machinery, plant or laboratory equipment, whether or not electrically heated (excluding furnaces, ovens and other equipment of heading 8514), for the treatment of materials by a process involving a change of temperature such as heating, cooking, roasting, distilling, rectifying, sterilising, pasteurising, steaming, drying, evaporating, vaporising, condensing or cooling, other than machinery or plant of a kind used for domestic purposes; instantaneous or storage water heaters, non-electric  Instantaneous or storage water heaters, non-electric 8419 11 00   Instantaneous gas water heaters 2,6  8419 19 00   Other 2,6  8419 20 00  Medical, surgical or laboratory sterilisers Free   Dryers 8419 31 00   For agricultural products 1,7  8419 32 00   For wood, paper pulp, paper or paperboard 1,7  8419 39 00   Other 1,7  8419 40 00  Distilling or rectifying plant 1,7  8419 50 00  Heat-exchange units 1,7  8419 60 00  Machinery for liquefying air or other gases 1,7   Other machinery, plant and equipment 8419 81   For making hot drinks or for cooking or heating food 8419 81 20    Percolators and other appliances for making coffee and other hot drinks 2,7  8419 81 80    Other 1,7  8419 89   Other 8419 89 10    Cooling towers and similar plant for direct cooling (without a separating wall) by means of recirculated water 1,7  8419 89 30    Vacuum-vapour plant for the deposition of metal 2,4  8419 89 98    Other 2,4  8419 90  Parts 8419 90 15   Of sterilisers of subheading 8419 20 00 Free  8419 90 85   Other 1,7  8420 Calendering or other rolling machines, other than for metals or glass, and cylinders therefor 8420 10  Calendering or other rolling machines 8420 10 10   Of a kind used in the textile industry 1,7  8420 10 30   Of a kind used in the paper industry 1,7  8420 10 80   Other 1,7   Parts 8420 91   Cylinders 8420 91 10    Of cast iron 1,7  8420 91 80    Other 2,2  8420 99 00   Other 2,2  8421 Centrifuges, including centrifugal dryers; filtering or purifying machinery and apparatus, for liquids or gases  Centrifuges, including centrifugal dryers 8421 11 00   Cream separators 2,2  8421 12 00   Clothes dryers 2,7 p/st 8421 19   Other 8421 19 20    Centrifuges of a kind used in laboratories 1,5  8421 19 70    Other Free   Filtering or purifying machinery and apparatus for liquids 8421 21 00   For filtering or purifying water 1,7  8421 22 00   For filtering or purifying beverages other than water 1,7  8421 23 00   Oil or petrol filters for internal combustion engines 1,7  8421 29 00   Other 1,7   Filtering or purifying machinery and apparatus for gases 8421 31 00   Intake air filters for internal combustion engines 1,7  8421 39   Other 8421 39 20    Machinery and apparatus for filtering or purifying air 1,7     Machinery and apparatus for filtering or purifying other gases 8421 39 60     By a catalytic process 1,7  8421 39 80     Other 1,7   Parts 8421 91 00   Of centrifuges, including centrifugal dryers 1,7  8421 99 00   Other 1,7  8422 Dishwashing machines; machinery for cleaning or drying bottles or other containers; machinery for filling, closing, sealing or labelling bottles, cans, boxes, bags or other containers; machinery for capsuling bottles, jars, tubes and similar containers; other packing or wrapping machinery (including heat-shrink wrapping machinery); machinery for aerating beverages  Dishwashing machines 8422 11 00   Of the household type 2,7 p/st 8422 19 00   Other 1,7 p/st 8422 20 00  Machinery for cleaning or drying bottles or other containers 1,7  8422 30 00  Machinery for filling, closing, sealing or labelling bottles, cans, boxes, bags or other containers; machinery for capsuling bottles, jars, tubes and similar containers; machinery for aerating beverages 1,7  8422 40 00  Other packing or wrapping machinery (including heat-shrink wrapping machinery) 1,7  8422 90  Parts 8422 90 10   Of dishwashing machines 1,7  8422 90 90   Other 1,7  8423 Weighing machinery (excluding balances of a sensitivity of 5 cg or better), including weight-operated counting or checking machines; weighing machine weights of all kinds 8423 10  Personal weighing machines, including baby scales; household scales 8423 10 10   Household scales 1,7 p/st 8423 10 90   Other 1,7 p/st 8423 20 00  Scales for continuous weighing of goods on conveyors 1,7 p/st 8423 30 00  Constant weight scales and scales for discharging a predetermined weight of material into a bag or container, including hopper scales 1,7 p/st  Other weighing machinery 8423 81   Having a maximum weighing capacity not exceeding 30 kg 8423 81 10    Check weighers and automatic control machines operating by reference to a pre-determined weight 1,7 p/st 8423 81 30    Machinery for weighing and labelling pre-packaged goods 1,7 p/st 8423 81 50    Shop scales 1,7 p/st 8423 81 90    Other 1,7 p/st 8423 82   Having a maximum weighing capacity exceeding 30 kg but not exceeding 5 000 kg 8423 82 10    Check weighers and automatic control machines operating by reference to a pre-determined weight 1,7 p/st 8423 82 90    Other 1,7 p/st 8423 89 00   Other 1,7 p/st 8423 90 00  Weighing machine weights of all kinds; parts of weighing machinery 1,7  8424 Mechanical appliances (whether or not hand-operated) for projecting, dispersing or spraying liquids or powders; fire extinguishers, whether or not charged; spray guns and similar appliances; steam or sandblasting machines and similar jet projecting machines 8424 10 00  Fire extinguishers, whether or not charged 1,7  8424 20 00  Spray guns and similar appliances 1,7  8424 30  Steam or sandblasting machines and similar jet projecting machines   Water cleaning appliances, with built-in motor 8424 30 01    With heating device 1,7 p/st 8424 30 08    Other 1,7 p/st   Other machines 8424 30 10    Compressed air operated 1,7  8424 30 90    Other 1,7   Other appliances 8424 81   Agricultural or horticultural 8424 81 10    Watering appliances 1,7     Other 8424 81 30     Portable appliances 1,7 p/st     Other 8424 81 91      Sprayers and powder distributors designed to be mounted on or drawn by tractors 1,7 p/st 8424 81 99      Other 1,7 p/st 8424 89 00   Other 1,7  8424 90 00  Parts 1,7  8425 Pulley tackle and hoists other than skip hoists; winches and capstans; jacks  Pulley tackle and hoists other than skip hoists or hoists of a kind used for raising vehicles 8425 11 00   Powered by electric motor Free p/st 8425 19 00   Other Free p/st  Other winches; capstans 8425 31 00   Powered by electric motor Free p/st 8425 39 00   Other Free p/st  Jacks; hoists of a kind used for raising vehicles 8425 41 00   Built-in jacking systems of a type used in garages Free p/st 8425 42 00   Other jacks and hoists, hydraulic Free p/st 8425 49 00   Other Free p/st 8426 Ships derricks; cranes, including cable cranes; mobile lifting frames, straddle carriers and works trucks fitted with a crane  Overhead travelling cranes, transporter cranes, gantry cranes, bridge cranes, mobile lifting frames and straddle carriers 8426 11 00   Overhead travelling cranes on fixed support Free  8426 12 00   Mobile lifting frames on tyres and straddle carriers Free  8426 19 00   Other Free  8426 20 00  Tower cranes Free  8426 30 00  Portal or pedestal jib cranes Free   Other machinery, self-propelled 8426 41 00   On tyres Free  8426 49 00   Other Free   Other machinery 8426 91   Designed for mounting on road vehicles 8426 91 10    Hydraulic cranes designed for the loading and unloading of the vehicle Free p/st 8426 91 90    Other Free  8426 99 00   Other Free  8427 Fork-lift trucks; other works trucks fitted with lifting or handling equipment 8427 10  Self-propelled trucks powered by an electric motor 8427 10 10   With a lifting height of 1 m or more 4,5 p/st 8427 10 90   Other 4,5 p/st 8427 20  Other self-propelled trucks   With a lifting height of 1 m or more 8427 20 11    Rough terrain fork-lift and other stacking trucks 4,5 p/st 8427 20 19    Other 4,5 p/st 8427 20 90   Other 4,5 p/st 8427 90 00  Other trucks 4 p/st 8428 Other lifting, handling, loading or unloading machinery (for example, lifts, escalators, conveyors, teleferics) 8428 10  Lifts and skip hoists 8428 10 20   Electrically operated Free  8428 10 80   Other Free  8428 20  Pneumatic elevators and conveyors 8428 20 20   For bulk materials Free  8428 20 80   Other Free   Other continuous-action elevators and conveyors, for goods or materials 8428 31 00   Specially designed for underground use Free  8428 32 00   Other, bucket type Free  8428 33 00   Other, belt type Free  8428 39   Other 8428 39 20    Roller conveyors Free  8428 39 90    Other Free  8428 40 00  Escalators and moving walkways Free  8428 60 00  Teleferics, chairlifts, ski-draglines; traction mechanisms for funiculars Free  8428 90  Other machinery   Loaders specially designed for use in agriculture 8428 90 71    Designed for attachment to agricultural tractors Free  8428 90 79    Other Free  8428 90 90   Other Free  8429 Self-propelled bulldozers, angledozers, graders, levellers, scrapers, mechanical shovels, excavators, shovel loaders, tamping machines and roadrollers  Bulldozers and angledozers 8429 11 00   Track laying Free p/st 8429 19 00   Other Free p/st 8429 20 00  Graders and levellers Free p/st 8429 30 00  Scrapers Free p/st 8429 40  Tamping machines and roadrollers   Roadrollers 8429 40 10    Vibratory Free p/st 8429 40 30    Other Free p/st 8429 40 90   Tamping machines Free p/st  Mechanical shovels, excavators and shovel loaders 8429 51   Front-end shovel loaders 8429 51 10    Loaders specially designed for underground use Free p/st    Other 8429 51 91     Crawler shovel loaders Free p/st 8429 51 99     Other Free p/st 8429 52   Machinery with a 360 ° revolving superstructure 8429 52 10    Track-laying excavators Free p/st 8429 52 90    Other Free p/st 8429 59 00   Other Free p/st 8430 Other moving, grading, levelling, scraping, excavating, tamping, compacting, extracting or boring machinery, for earth, minerals or ores; piledrivers and pile extractors; snowploughs and snowblowers 8430 10 00  Piledrivers and pile extractors Free p/st 8430 20 00  Snowploughs and snowblowers Free p/st  Coal or rock cutters and tunnelling machinery 8430 31 00   Self-propelled Free  8430 39 00   Other Free   Other boring or sinking machinery 8430 41 00   Self-propelled Free  8430 49 00   Other Free  8430 50 00  Other machinery, self-propelled Free   Other machinery, not self-propelled 8430 61 00   Tamping or compacting machinery Free p/st 8430 69 00   Other Free  8431 Parts suitable for use solely or principally with the machinery of headings 8425 to 8430 8431 10 00  Of machinery of heading 8425 Free  8431 20 00  Of machinery of heading 8427 4   Of machinery of heading 8428 8431 31 00   Of lifts, skip hoists or escalators Free  8431 39 00   Other Free   Of machinery of heading 8426, 8429 or 8430 8431 41 00   Buckets, shovels, grabs and grips Free  8431 42 00   Bulldozer or angledozer blades Free  8431 43 00   Parts for boring or sinking machinery of subheading 8430 41 or 8430 49 Free  8431 49   Other 8431 49 20    Of cast iron or cast steel Free  8431 49 80    Other Free  8432 Agricultural, horticultural or forestry machinery for soil preparation or cultivation; lawn or sports-ground rollers 8432 10 00  Ploughs Free p/st  Harrows, scarifiers, cultivators, weeders and hoes 8432 21 00   Disc harrows Free p/st 8432 29   Other 8432 29 10    Scarifiers and cultivators Free p/st 8432 29 30    Harrows Free p/st 8432 29 50    Rotovators Free p/st 8432 29 90    Other Free p/st 8432 30  Seeders, planters and transplanters   Seeders 8432 30 11    Central driven precision spacing seeders Free p/st 8432 30 19    Other Free p/st 8432 30 90   Planters and transplanters Free p/st 8432 40  Manure spreaders and fertiliser distributors 8432 40 10   Mineral or chemical fertiliser distribution Free p/st 8432 40 90   Other Free p/st 8432 80 00  Other machinery Free  8432 90 00  Parts Free  8433 Harvesting or threshing machinery, including straw or fodder balers; grass or hay mowers; machines for cleaning, sorting or grading eggs, fruit or other agricultural produce, other than machinery of heading 8437  Mowers for lawns, parks or sports grounds 8433 11   Powered, with the cutting device rotating in a horizontal plane 8433 11 10    Electric Free p/st    Other     Self-propelled 8433 11 51      With a seat Free p/st 8433 11 59      Other Free p/st 8433 11 90     Other Free p/st 8433 19   Other    With motor 8433 19 10     Electric Free p/st     Other      Self-propelled 8433 19 51       With a seat Free p/st 8433 19 59       Other Free p/st 8433 19 70      Other Free p/st 8433 19 90    Without motor Free p/st 8433 20  Other mowers, including cutter bars for tractor mounting 8433 20 10   With motor Free p/st   Other 8433 20 50    Designed to be carried on or hauled by a tractor Free p/st 8433 20 90    Other Free p/st 8433 30 00  Other haymaking machinery Free p/st 8433 40 00  Straw or fodder balers, including pick-up balers Free p/st  Other harvesting machinery; threshing machinery 8433 51 00   Combine harvester-threshers Free p/st 8433 52 00   Other threshing machinery Free p/st 8433 53   Root or tuber harvesting machines 8433 53 10    Potato diggers and potato harvesters Free p/st 8433 53 30    Beet-topping machines and beet harvesters Free p/st 8433 53 90    Other Free p/st 8433 59   Other    Forage harvesters 8433 59 11     Self-propelled Free p/st 8433 59 19     Other Free p/st 8433 59 85    Other Free p/st 8433 60 00  Machines for cleaning, sorting or grading eggs, fruit or other agricultural produce Free  8433 90 00  Parts Free  8434 Milking machines and dairy machinery 8434 10 00  Milking machines Free  8434 20 00  Dairy machinery Free  8434 90 00  Parts Free  8435 Presses, crushers and similar machinery used in the manufacture of wine, cider, fruit juices or similar beverages 8435 10 00  Machinery 1,7  8435 90 00  Parts 1,7  8436 Other agricultural, horticultural, forestry, poultry-keeping or bee-keeping machinery, including germination plant fitted with mechanical or thermal equipment; poultry incubators and brooders 8436 10 00  Machinery for preparing animal feedingstuffs 1,7   Poultry-keeping machinery; poultry incubators and brooders 8436 21 00   Poultry incubators and brooders 1,7  8436 29 00   Other 1,7  8436 80  Other machinery 8436 80 10   Forestry machinery 1,7 p/st 8436 80 90   Other 1,7   Parts 8436 91 00   Of poultry-keeping machinery or poultry incubators and brooders 1,7  8436 99 00   Other 1,7  8437 Machines for cleaning, sorting or grading seed, grain or dried leguminous vegetables; machinery used in the milling industry or for the working of cereals or dried leguminous vegetables, other than farm-type machinery 8437 10 00  Machines for cleaning, sorting or grading seed, grain or dried leguminous vegetables 1,7 p/st 8437 80 00  Other machinery 1,7  8437 90 00  Parts 1,7  8438 Machinery, not specified or included elsewhere in this chapter, for the industrial preparation or manufacture of food or drink, other than machinery for the extraction or preparation of animal or fixed vegetable fats or oils 8438 10  Bakery machinery and machinery for the manufacture of macaroni, spaghetti or similar products 8438 10 10   Bakery machinery 1,7  8438 10 90   Machinery for the manufacture of macaroni, spaghetti or similar products 1,7  8438 20 00  Machinery for the manufacture of confectionery, cocoa or chocolate 1,7  8438 30 00  Machinery for sugar manufacture 1,7  8438 40 00  Brewery machinery 1,7  8438 50 00  Machinery for the preparation of meat or poultry 1,7  8438 60 00  Machinery for the preparation of fruits, nuts or vegetables 1,7  8438 80  Other machinery 8438 80 10   For the preparation of tea or coffee 1,7    Other 8438 80 91    For the preparation or manufacture of drink 1,7  8438 80 99    Other 1,7  8438 90 00  Parts 1,7  8439 Machinery for making pulp of fibrous cellulosic material or for making or finishing paper or paperboard 8439 10 00  Machinery for making pulp of fibrous cellulosic material 1,7  8439 20 00  Machinery for making paper or paperboard 1,7  8439 30 00  Machinery for finishing paper or paperboard 1,7   Parts 8439 91   Of machinery for making pulp of fibrous cellulosic material 8439 91 10    Of cast iron or cast steel 1,7  8439 91 90    Other 1,7  8439 99   Other 8439 99 10    Of cast iron or cast steel 1,7  8439 99 90    Other 1,7  8440 Bookbinding machinery, including book-sewing machines 8440 10  Machinery 8440 10 10   Folding machines 1,7  8440 10 20   Collating machines and gathering machines 1,7  8440 10 30   Sewing, wire stitching and stapling machines 1,7  8440 10 40   Unsewn (perfect) binding machines 1,7  8440 10 90   Other 1,7  8440 90 00  Parts 1,7  8441 Other machinery for making up paper pulp, paper or paperboard, including cutting machines of all kinds 8441 10  Cutting machines 8441 10 10   Combined reel slitting and re-reeling machines 1,7  8441 10 20   Other slitting and cross-cutting machines 1,7  8441 10 30   Guillotines 1,7  8441 10 70   Other 1,7  8441 20 00  Machines for making bags, sacks or envelopes 1,7  8441 30 00  Machines for making cartons, boxes, cases, tubes, drums or similar containers, other than by moulding 1,7  8441 40 00  Machines for moulding articles in paper pulp, paper or paperboard 1,7  8441 80 00  Other machinery 1,7  8441 90  Parts 8441 90 10   Of cutting machines 1,7  8441 90 90   Other 1,7  8442 Machinery, apparatus and equipment (other than the machine tools of headings 8456 to 8465) for preparing or making plates, cylinders or other printing components; plates, cylinders and other printing components; plates, cylinders and lithographic stones, prepared for printing purposes (for example, planed, grained or polished) 8442 30  Machinery, apparatus and equipment 8442 30 10   Phototypesetting and composing machines 1,7 p/st   Other 8442 30 91    For typefounding and typesetting (for example, linotypes, monotypes, intertypes), with or without founding devices Free p/st 8442 30 99    Other 1,7  8442 40 00  Parts of the foregoing machinery, apparatus or equipment 1,7  8442 50  Plates, cylinders and other printing components; plates, cylinders and lithographic stones, prepared for printing purposes (for example, planed, grained or polished) 8442 50 20   With printing image 1,7  8442 50 80   Other 1,7  8443 Printing machinery used for printing by means of plates, cylinders and other printing components of heading 8442; other printers, copying machines and facsimile machines, whether or not combined; parts and accessories thereof  Printing machinery used for printing by means of plates, cylinders and other printing components of heading 8442 8443 11 00   Offset printing machinery, reel fed 1,7 p/st 8443 12 00   Offset printing machinery, sheet fed, office type (using sheets with one side not exceeding 22 cm and the other side not exceeding 36 cm in the unfolded state) 1,7 p/st 8443 13   Other offset printing machinery    Sheet fed 8443 13 10     Used 1,7 p/st     New, taking sheets of a size 8443 13 31      Not exceeding 52 Ã  74 cm 1,7 p/st 8443 13 35      Exceeding 52 Ã  74 cm but not exceeding 74 Ã  107 cm 1,7 p/st 8443 13 39      Exceeding 74 Ã  107 cm 1,7 p/st 8443 13 90    Other 1,7 p/st 8443 14 00   Letterpress printing machinery, reel fed, excluding flexographic printing 1,7 p/st 8443 15 00   Letterpress printing machinery, other than reel fed, excluding flexographic printing 1,7 p/st 8443 16 00   Flexographic printing machinery 1,7 p/st 8443 17 00   Gravure printing machinery 1,7 p/st 8443 19   Other 8443 19 20    For printing textile materials 1,7 p/st 8443 19 40    For use in the production of semiconductors (12) 1,7 (17) p/st 8443 19 70    Other 1,7 p/st  Other printers, copying machines and facsimile machines, whether or not combined 8443 31   Machines which perform two or more of the functions of printing, copying or facsimile transmission, capable of connecting to an automatic data-processing machine or to a network 8443 31 10    Machines performing the functions of copying and facsimile transmission, whether or not with a printing function, with a copying speed not exceeding 12 monochrome pages per minute Free p/st    Other 8443 31 91     Machines performing a copying function by scanning the original and printing the copies by means of an electrostatic print engine 6 p/st 8443 31 99     Other Free p/st 8443 32   Other, capable of connecting to an automatic data-processing machine or to a network 8443 32 10    Printers Free p/st 8443 32 30    Facsimile machines Free p/st    Other 8443 32 91     Machines performing a copying function by scanning the original and printing the copies by means of an electrostatic print engine 6 p/st 8443 32 93     Other machines performing a copying function incorporating an optical system Free p/st 8443 32 99     Other 2,2 p/st 8443 39   Other 8443 39 10    Machines performing a copying function by scanning the original and printing the copies by means of an electrostatic print engine 6 p/st    Other copying machines 8443 39 31     Incorporating an optical system Free p/st 8443 39 39     Other 3 p/st 8443 39 90    Other 2,2 p/st  Parts and accessories 8443 91   Parts and accessories of printing machinery used for printing by means of plates, cylinders and other printing components of heading 8442 8443 91 10    Of apparatus of subheading 8443 19 40 (12) 1,7 (17)     Other 8443 91 91     Of cast iron or cast steel 1,7  8443 91 99     Other 1,7  8443 99   Other 8443 99 10    Electronic assemblies Free  8443 99 90    Other Free  8444 00 Machines for extruding, drawing, texturing or cutting man-made textile materials 8444 00 10  Machines for extruding 1,7 p/st 8444 00 90  Other 1,7 p/st 8445 Machines for preparing textile fibres; spinning, doubling or twisting machines and other machinery for producing textile yarns; textile reeling or winding (including weft-winding) machines and machines for preparing textile yarns for use on the machines of heading 8446 or 8447  Machines for preparing textile fibres 8445 11 00   Carding machines 1,7 p/st 8445 12 00   Combing machines 1,7 p/st 8445 13 00   Drawing or roving machines 1,7 p/st 8445 19 00   Other 1,7 p/st 8445 20 00  Textile spinning machines 1,7 p/st 8445 30  Textile doubling or twisting machines 8445 30 10   Textile doubling machines 1,7 p/st 8445 30 90   Textile twisting machines 1,7 p/st 8445 40 00  Textile winding (including weft-winding) or reeling machines 1,7 p/st 8445 90 00  Other 1,7 p/st 8446 Weaving machines (looms) 8446 10 00  For weaving fabrics of a width not exceeding 30 cm 1,7 p/st  For weaving fabrics of a width exceeding 30 cm, shuttle type 8446 21 00   Power looms 1,7 p/st 8446 29 00   Other 1,7 p/st 8446 30 00  For weaving fabrics of a width exceeding 30 cm, shuttleless type 1,7 p/st 8447 Knitting machines, stitch-bonding machines and machines for making gimped yarn, tulle, lace, embroidery, trimmings, braid or net and machines for tufting  Circular knitting machines 8447 11 00   With cylinder diameter not exceeding 165 mm 1,7 p/st 8447 12 00   With cylinder diameter exceeding 165 mm 1,7 p/st 8447 20  Flat knitting machines; stitch-bonding machines 8447 20 20   Warp knitting machines (including Raschel type); stitch-bonding machines 1,7 p/st 8447 20 80   Other 1,7 p/st 8447 90 00  Other 1,7 p/st 8448 Auxiliary machinery for use with machines of heading 8444, 8445, 8446 or 8447 (for example, dobbies, jacquards, automatic stop motions, shuttle changing mechanisms); parts and accessories suitable for use solely or principally with the machines of this heading or of heading 8444, 8445, 8446 or 8447 (for example, spindles and spindle flyers, card clothing, combs, extruding nipples, shuttles, healds and heald-frames, hosiery needles)  Auxiliary machinery for machines of heading 8444, 8445, 8446 or 8447 8448 11 00   Dobbies and jacquards; card-reducing, copying, punching or assembling machines for use therewith 1,7  8448 19 00   Other 1,7  8448 20 00  Parts and accessories of machines of heading 8444 or of their auxiliary machinery 1,7   Parts and accessories of machines of heading 8445 or of their auxiliary machinery 8448 31 00   Card clothing 1,7  8448 32 00   Of machines for preparing textile fibres, other than card clothing 1,7  8448 33 00   Spindles, spindle flyers, spinning rings and ring travellers 1,7  8448 39 00   Other 1,7   Parts and accessories of weaving machines (looms) or of their auxiliary machinery 8448 42 00   Reeds for looms, healds and heald-frames 1,7  8448 49 00   Other 1,7   Parts and accessories of machines of heading 8447 or of their auxiliary machinery 8448 51   Sinkers, needles and other articles used in forming stitches 8448 51 10    Sinkers 1,7  8448 51 90    Other 1,7  8448 59 00   Other 1,7  8449 00 00 Machinery for the manufacture or finishing of felt or nonwovens in the piece or in shapes, including machinery for making felt hats; blocks for making hats 1,7  8450 Household or laundry-type washing machines, including machines which both wash and dry  Machines, each of a dry linen capacity not exceeding 10 kg 8450 11   Fully-automatic machines    Each of a dry linen capacity not exceeding 6 kg 8450 11 11     Front-loading machines 3 p/st 8450 11 19     Top-loading machines 3 p/st 8450 11 90    Each of a dry linen capacity exceeding 6 kg but not exceeding 10 kg 2,6 p/st 8450 12 00   Other machines, with built-in centrifugal drier 2,7 p/st 8450 19 00   Other 2,7 p/st 8450 20 00  Machines, each of a dry linen capacity exceeding 10 kg 2,2 p/st 8450 90 00  Parts 2,7  8451 Machinery (other than machines of heading 8450) for washing, cleaning, wringing, drying, ironing, pressing (including fusing presses), bleaching, dyeing, dressing, finishing, coating or impregnating textile yarns, fabrics or made-up textile articles and machines for applying the paste to the base fabric or other support used in the manufacture of floor coverings such as linoleum; machines for reeling, unreeling, folding, cutting or pinking textile fabrics 8451 10 00  Dry-cleaning machines 2,2   Drying machines 8451 21 00   Each of a dry linen capacity not exceeding 10 kg 2,2  8451 29 00   Other 2,2  8451 30  Ironing machines and presses (including fusing presses)   Electrically heated, of a power 8451 30 10    Not exceeding 2 500 W 2,2 p/st 8451 30 30    Exceeding 2 500 W 2,2 p/st 8451 30 80   Other 2,2 p/st 8451 40 00  Washing, bleaching or dyeing machines 2,2  8451 50 00  Machines for reeling, unreeling, folding, cutting or pinking textile fabrics 2,2  8451 80  Other machinery 8451 80 10   Machines used in the manufacture of linoleum or other floor coverings for applying the paste to the base fabric or other support 2,2  8451 80 30   Machines for dressing or finishing 2,2  8451 80 80   Other 2,2  8451 90 00  Parts 2,2  8452 Sewing machines, other than book-sewing machines of heading 8440; furniture, bases and covers specially designed for sewing machines; sewing machine needles 8452 10  Sewing machines of the household type   Sewing machines (lock-stitch only), with heads of a weight not exceeding 16 kg without motor or 17 kg including the motor; sewing machine heads (lock-stitch only), of a weight not exceeding 16 kg without motor or 17 kg including the motor 8452 10 11    Sewing machines having a value (not including frames, tables or furniture) of more than  ¬ 65 each 5,7 p/st 8452 10 19    Other 9,7 p/st 8452 10 90   Other sewing machines and other sewing machine heads 3,7 p/st  Other sewing machines 8452 21 00   Automatic units 3,7 p/st 8452 29 00   Other 3,7 p/st 8452 30  Sewing machine needles 8452 30 10   With single flat shank 2,7 1 000 p/st 8452 30 90   Other 2,7 1 000 p/st 8452 40 00  Furniture, bases and covers for sewing machines and parts thereof 2,7  8452 90 00  Other parts of sewing machines 2,7  8453 Machinery for preparing, tanning or working hides, skins or leather or for making or repairing footwear or other articles of hides, skins or leather, other than sewing machines 8453 10 00  Machinery for preparing, tanning or working hides, skins or leather 1,7  8453 20 00  Machinery for making or repairing footwear 1,7  8453 80 00  Other machinery 1,7  8453 90 00  Parts 1,7  8454 Converters, ladles, ingot moulds and casting machines, of a kind used in metallurgy or in metal foundries 8454 10 00  Converters 1,7  8454 20 00  Ingot moulds and ladles 1,7  8454 30  Casting machines 8454 30 10   For casting under pressure 1,7  8454 30 90   Other 1,7  8454 90 00  Parts 1,7  8455 Metal-rolling mills and rolls therefor 8455 10 00  Tube mills 2,7   Other rolling mills 8455 21 00   Hot or combination hot and cold 2,7  8455 22 00   Cold 2,7  8455 30  Rolls for rolling mills 8455 30 10   Of cast iron 2,7    Of open-die forged steel 8455 30 31    Hot-rolling work-rolls; hot-rolling and cold-rolling back-up rolls 2,7  8455 30 39    Cold-rolling work-rolls 2,7  8455 30 90   Other 2,7  8455 90 00  Other parts 2,7  8456 Machine tools for working any material by removal of material, by laser or other light or photon beam, ultrasonic, electrodischarge, electrochemical, electron beam, ionic-beam or plasma arc processes 8456 10 00  Operated by laser or other light or photon beam processes 4,5 p/st 8456 20 00  Operated by ultrasonic processes 3,5 p/st 8456 30  Operated by electrodischarge processes   Numerically controlled 8456 30 11    Wire-cut 3,5 p/st 8456 30 19    Other 3,5 p/st 8456 30 90   Other 3,5 p/st 8456 90 00  Other 3,5 p/st 8457 Machining centres, unit construction machines (single station) and multi-station transfer machines, for working metal 8457 10  Machining centres 8457 10 10   Horizontal 2,7 p/st 8457 10 90   Other 2,7 p/st 8457 20 00  Unit construction machines (single station) 2,7 p/st 8457 30  Multi-station transfer machines 8457 30 10   Numerically controlled 2,7 p/st 8457 30 90   Other 2,7 p/st 8458 Lathes (including turning centres) for removing metal  Horizontal lathes 8458 11   Numerically controlled 8458 11 20    Turning centres 2,7 p/st    Automatic lathes 8458 11 41     Single spindle 2,7 p/st 8458 11 49     Multi-spindle 2,7 p/st 8458 11 80    Other 2,7 p/st 8458 19 00   Other 2,7 p/st  Other lathes 8458 91   Numerically controlled 8458 91 20    Turning centres 2,7 p/st 8458 91 80    Other 2,7 p/st 8458 99 00   Other 2,7 p/st 8459 Machine tools (including way-type unit head machines) for drilling, boring, milling, threading or tapping by removing metal, other than lathes (including turning centres) of heading 8458 8459 10 00  Way-type unit head machines 2,7 p/st  Other drilling machines 8459 21 00   Numerically controlled 2,7 p/st 8459 29 00   Other 2,7 p/st  Other boring-milling machines 8459 31 00   Numerically controlled 1,7 p/st 8459 39 00   Other 1,7 p/st 8459 40  Other boring machines 8459 40 10   Numerically controlled 1,7 p/st 8459 40 90   Other 1,7 p/st  Milling machines, knee-type 8459 51 00   Numerically controlled 2,7 p/st 8459 59 00   Other 2,7 p/st  Other milling machines 8459 61   Numerically controlled 8459 61 10    Tool milling machines 2,7 p/st 8459 61 90    Other 2,7 p/st 8459 69   Other 8459 69 10    Tool milling machines 2,7 p/st 8459 69 90    Other 2,7 p/st 8459 70 00  Other threading or tapping machines 2,7 p/st 8460 Machine tools for deburring, sharpening, grinding, honing, lapping, polishing or otherwise finishing metal or cermets by means of grinding stones, abrasives or polishing products, other than gear cutting, gear grinding or gear finishing machines of heading 8461  Flat-surface grinding machines, in which the positioning in any one axis can be set up to an accuracy of at least 0,01 mm 8460 11 00   Numerically controlled 2,7 p/st 8460 19 00   Other 2,7 p/st  Other grinding machines, in which the positioning in any one axis can be set up to an accuracy of at least 0,01 mm 8460 21   Numerically controlled    For cylindrical surfaces 8460 21 11     Internal cylindrical grinding machines 2,7 p/st 8460 21 15     Centreless grinding machines 2,7 p/st 8460 21 19     Other 2,7 p/st 8460 21 90    Other 2,7 p/st 8460 29   Other 8460 29 10    For cylindrical surfaces 2,7 p/st 8460 29 90    Other 2,7 p/st  Sharpening (tool or cutter grinding) machines 8460 31 00   Numerically controlled 1,7 p/st 8460 39 00   Other 1,7 p/st 8460 40  Honing or lapping machines 8460 40 10   Numerically controlled 1,7 p/st 8460 40 90   Other 1,7 p/st 8460 90  Other 8460 90 10   Fitted with a micrometric adjusting system, in which the positioning in any one axis can be set up to an accuracy of at least 0,01 mm 2,7 p/st 8460 90 90   Other 1,7 p/st 8461 Machine tools for planing, shaping, slotting, broaching, gear cutting, gear grinding or gear finishing, sawing, cutting-off and other machine tools working by removing metal or cermets, not elsewhere specified or included 8461 20 00  Shaping or slotting machines 1,7 p/st 8461 30  Broaching machines 8461 30 10   Numerically controlled 1,7 p/st 8461 30 90   Other 1,7 p/st 8461 40  Gear-cutting, gear-grinding or gear-finishing machines   Gear-cutting machines (including abrasive gear-cutting machines)    For cutting cylindrical gears 8461 40 11     Numerically controlled 2,7 p/st 8461 40 19     Other 2,7 p/st    For cutting other gears 8461 40 31     Numerically controlled 1,7 p/st 8461 40 39     Other 1,7 p/st   Gear-finishing machines    Fitted with a micrometric adjusting system, in which the positioning in any one axis can be set up to an accuracy of at least 0,01 mm 8461 40 71     Numerically controlled 2,7 p/st 8461 40 79     Other 2,7 p/st 8461 40 90    Other 1,7 p/st 8461 50  Sawing or cutting-off machines   Sawing machines 8461 50 11    Circular saws 1,7 p/st 8461 50 19    Other 1,7 p/st 8461 50 90   Cutting-off machines 1,7 p/st 8461 90 00  Other 2,7 p/st 8462 Machine tools (including presses) for working metal by forging, hammering or die-stamping; machine tools (including presses) for working metal by bending, folding, straightening, flattening, shearing, punching or notching; presses for working metal or metal carbides, not specified above 8462 10  Forging or die-stamping machines (including presses) and hammers 8462 10 10   Numerically controlled 2,7 p/st 8462 10 90   Other 1,7 p/st  Bending, folding, straightening or flattening machines (including presses) 8462 21   Numerically controlled 8462 21 10    For working flat products 2,7 p/st 8462 21 80    Other 2,7 p/st 8462 29   Other 8462 29 10    For working flat products 1,7 p/st    Other 8462 29 91     Hydraulic 1,7 p/st 8462 29 98     Other 1,7 p/st  Shearing machines (including presses), other than combined punching and shearing machines 8462 31 00   Numerically controlled 2,7 p/st 8462 39   Other 8462 39 10    For working flat products 1,7 p/st    Other 8462 39 91     Hydraulic 1,7 p/st 8462 39 99     Other 1,7 p/st  Punching or notching machines (including presses), including combined punching and shearing machines 8462 41   Numerically controlled 8462 41 10    For working flat products 2,7 p/st 8462 41 90    Other 2,7 p/st 8462 49   Other 8462 49 10    For working flat products 1,7 p/st 8462 49 90    Other 1,7 p/st  Other 8462 91   Hydraulic presses 8462 91 20    Numerically controlled 2,7 p/st 8462 91 80    Other 2,7 p/st 8462 99   Other 8462 99 20    Numerically controlled 2,7 p/st 8462 99 80    Other 2,7 p/st 8463 Other machine tools for working metal or cermets, without removing material 8463 10  Drawbenches for bars, tubes, profiles, wire or the like 8463 10 10   Drawbenches for wire 2,7 p/st 8463 10 90   Other 2,7 p/st 8463 20 00  Thread-rolling machines 2,7 p/st 8463 30 00  Machines for working wire 2,7 p/st 8463 90 00  Other 2,7 p/st 8464 Machine tools for working stone, ceramics, concrete, asbestos-cement or like mineral materials or for cold working glass 8464 10 00  Sawing machines 2,2 p/st 8464 20  Grinding or polishing machines   For working glass 8464 20 11    Optical glass 2,2 p/st 8464 20 19    Other 2,2  8464 20 80   Other 2,2  8464 90 00  Other 2,2  8465 Machine tools (including machines for nailing, stapling, glueing or otherwise assembling) for working wood, cork, bone, hard rubber, hard plastics or similar hard materials 8465 10  Machines which can carry out different types of machining operations without tool change between such operations 8465 10 10   With manual transfer of workpiece between each operation 2,7 p/st 8465 10 90   With automatic transfer of workpiece between each operation 2,7 p/st  Other 8465 91   Sawing machines 8465 91 10    Bandsaws 2,7 p/st 8465 91 20    Circular saws 2,7 p/st 8465 91 90    Other 2,7 p/st 8465 92 00   Planing, milling or moulding (by cutting) machines 2,7 p/st 8465 93 00   Grinding, sanding or polishing machines 2,7 p/st 8465 94 00   Bending or assembling machines 2,7 p/st 8465 95 00   Drilling or morticing machines 2,7 p/st 8465 96 00   Splitting, slicing or paring machines 2,7 p/st 8465 99 00   Other 2,7 p/st 8466 Parts and accessories suitable for use solely or principally with the machines of headings 8456 to 8465, including work or tool holders, self-opening dieheads, dividing heads and other special attachments for machine tools; tool holders for any type of tool for working in the hand 8466 10  Tool holders and self-opening dieheads   Tool holders 8466 10 20    Arbors, collets and sleeves 1,2     Other 8466 10 31     For lathes 1,2  8466 10 38     Other 1,2  8466 10 80   Self-opening dieheads 1,2  8466 20  Work holders 8466 20 20   Jigs and fixtures for specific applications; sets of standard jig and fixture components 1,2    Other 8466 20 91    For lathes 1,2  8466 20 98    Other 1,2  8466 30 00  Dividing heads and other special attachments for machine tools 1,2   Other 8466 91   For machines of heading 8464 8466 91 20    Of cast iron or cast steel 1,2  8466 91 95    Other 1,2  8466 92   For machines of heading 8465 8466 92 20    Of cast iron or cast steel 1,2  8466 92 80    Other 1,2  8466 93 00   For machines of headings 8456 to 8461 1,2  8466 94 00   For machines of heading 8462 or 8463 1,2  8467 Tools for working in the hand, pneumatic, hydraulic or with self-contained electric or non-electric motor  Pneumatic 8467 11   Rotary type (including combined rotary-percussion) 8467 11 10    Metalworking 1,7  8467 11 90    Other 1,7  8467 19 00   Other 1,7   With self-contained electric motor 8467 21   Drills of all kinds 8467 21 10    Capable of operation without an external source of power 2,7 p/st    Other 8467 21 91     Electropneumatic 2,7 p/st 8467 21 99     Other 2,7 p/st 8467 22   Saws 8467 22 10    Chainsaws 2,7 p/st 8467 22 30    Circular saws 2,7 p/st 8467 22 90    Other 2,7 p/st 8467 29   Other 8467 29 10    Of a kind used for working textile materials 2,7     Other 8467 29 30     Capable of operation without an external source of power 2,7 p/st     Other      Grinders and sanders 8467 29 51       Angle grinders 2,7 p/st 8467 29 53       Belt sanders 2,7 p/st 8467 29 59       Other 2,7 p/st 8467 29 70      Planers 2,7 p/st 8467 29 80      Hedge trimmers and lawn edge cutters 2,7 p/st 8467 29 90      Other 2,7 p/st  Other tools 8467 81 00   Chainsaws 1,7 p/st 8467 89 00   Other 1,7   Parts 8467 91 00   Of chainsaws 1,7  8467 92 00   Of pneumatic tools 1,7  8467 99 00   Other 1,7  8468 Machinery and apparatus for soldering, brazing or welding, whether or not capable of cutting, other than those of heading 8515; gas-operated surface tempering machines and appliances 8468 10 00  Hand-held blow pipes 2,2  8468 20 00  Other gas-operated machinery and apparatus 2,2  8468 80 00  Other machinery and apparatus 2,2  8468 90 00  Parts 2,2  8469 00 Typewriters other than printers of heading 8443; word-processing machines 8469 00 10  Word-processing machines Free p/st  Other 8469 00 91   Electric 2,3 p/st 8469 00 99   Other 2,5 p/st 8470 Calculating machines and pocket-size data-recording, reproducing and displaying machines with calculating functions; accounting machines, postage-franking machines, ticket-issuing machines and similar machines, incorporating a calculating device; cash registers 8470 10 00  Electronic calculators capable of operation without an external source of electric power and pocket-size data-recording, reproducing and displaying machines with calculating functions Free p/st  Other electronic calculating machines 8470 21 00   Incorporating a printing device Free p/st 8470 29 00   Other Free p/st 8470 30 00  Other calculating machines Free p/st 8470 50 00  Cash registers Free p/st 8470 90 00  Other Free p/st 8471 Automatic data-processing machines and units thereof; magnetic or optical readers, machines for transcribing data onto data media in coded form and machines for processing such data, not elsewhere specified or included 8471 30 00  Portable automatic data-processing machines, weighing not more than 10 kg, consisting of at least a central processing unit, a keyboard and a display Free p/st  Other automatic data-processing machines 8471 41 00   Comprising in the same housing at least a central processing unit and an input and output unit, whether or not combined Free p/st 8471 49 00   Other, presented in the form of systems Free p/st 8471 50 00  Processing units other than those of subheading 8471 41 or 8471 49, whether or not containing in the same housing one or two of the following types of unit: storage units, input units, output units Free p/st 8471 60  Input or output units, whether or not containing storage units in the same housing 8471 60 60   Keyboards Free p/st 8471 60 70   Other Free p/st 8471 70  Storage units 8471 70 20   Central storage units Free p/st   Other    Disk storage units 8471 70 30     Optical, including magneto-optical Free p/st     Other 8471 70 50      Hard disk drives Free p/st 8471 70 70      Other Free p/st 8471 70 80    Magnetic tape storage units Free p/st 8471 70 98    Other Free p/st 8471 80 00  Other units of automatic data-processing machines Free p/st 8471 90 00  Other Free p/st 8472 Other office machines (for example, hectograph or stencil duplicating machines, addressing machines, automatic banknote dispensers, coin-sorting machines, coin-counting or -wrapping machines, pencil-sharpening machines, perforating or stapling machines) 8472 10 00  Duplicating machines 2 p/st 8472 30 00  Machines for sorting or folding mail or for inserting mail in envelopes or bands, machines for opening, closing or sealing mail and machines for affixing or cancelling postage stamps 2,2 p/st 8472 90  Other 8472 90 10   Coin-sorting, coin-counting or coin-wrapping machines 2,2 p/st 8472 90 30   Automatic teller machines Free p/st 8472 90 70   Other 2,2  8473 Parts and accessories (other than covers, carrying cases and the like) suitable for use solely or principally with machines of headings 8469 to 8472 8473 10  Parts and accessories of the machines of heading 8469   Electronic assemblies 8473 10 11    Of machines of subheading 8469 00 10 Free  8473 10 19    Other 3  8473 10 90   Other Free   Parts and accessories of the machines of heading 8470 8473 21   Of the electronic calculating machines of subheading 8470 10, 8470 21 or 8470 29 8473 21 10    Electronic assemblies Free  8473 21 90    Other Free  8473 29   Other 8473 29 10    Electronic assemblies Free  8473 29 90    Other Free  8473 30  Parts and accessories of the machines of heading 8471 8473 30 20   Electronic assemblies Free  8473 30 80   Other Free  8473 40  Parts and accessories of the machines of heading 8472   Electronic assemblies 8473 40 11    Of machines of subheading 8472 90 30 Free  8473 40 18    Other 3  8473 40 80   Other Free  8473 50  Parts and accessories equally suitable for use with machines of two or more of the headings 8469 to 8472 8473 50 20   Electronic assemblies Free  8473 50 80   Other Free  8474 Machinery for sorting, screening, separating, washing, crushing, grinding, mixing or kneading earth, stone, ores or other mineral substances, in solid (including powder or paste) form; machinery for agglomerating, shaping or moulding solid mineral fuels, ceramic paste, unhardened cements, plastering materials or other mineral products in powder or paste form; machines for forming foundry moulds of sand 8474 10 00  Sorting, screening, separating or washing machines Free  8474 20 00  Crushing or grinding machines Free   Mixing or kneading machines 8474 31 00   Concrete or mortar mixers Free  8474 32 00   Machines for mixing mineral substances with bitumen Free  8474 39 00   Other Free  8474 80  Other machinery 8474 80 10   Machinery for agglomerating, shaping or moulding ceramic paste Free  8474 80 90   Other Free  8474 90  Parts 8474 90 10   Of cast iron or cast steel Free  8474 90 90   Other Free  8475 Machines for assembling electric or electronic lamps, tubes or valves or flashbulbs, in glass envelopes; machines for manufacturing or hot working glass or glassware 8475 10 00  Machines for assembling electric or electronic lamps, tubes or valves or flashbulbs, in glass envelopes 1,7   Machines for manufacturing or hot working glass or glassware 8475 21 00   Machines for making optical fibres and preforms thereof 1,7  8475 29 00   Other 1,7  8475 90 00  Parts 1,7  8476 Automatic goods-vending machines (for example, postage stamp, cigarette, food or beverage machines), including money-changing machines  Automatic beverage-vending machines 8476 21 00   Incorporating heating or refrigerating devices 1,7 p/st 8476 29 00   Other 1,7 p/st  Other machines 8476 81 00   Incorporating heating or refrigerating devices 1,7 p/st 8476 89 00   Other 1,7 p/st 8476 90 00  Parts 1,7  8477 Machinery for working rubber or plastics or for the manufacture of products from these materials, not specified or included elsewhere in this chapter 8477 10 00  Injection-moulding machines 1,7 p/st 8477 20 00  Extruders 1,7 p/st 8477 30 00  Blow-moulding machines 1,7 p/st 8477 40 00  Vacuum-moulding machines and other thermoforming machines 1,7 p/st  Other machinery for moulding or otherwise forming 8477 51 00   For moulding or retreading pneumatic tyres or for moulding or otherwise forming inner tubes 1,7 p/st 8477 59   Other 8477 59 10    Presses 1,7 p/st 8477 59 80    Other 1,7 p/st 8477 80  Other machinery   Machines for the manufacture of foam products 8477 80 11    Machines for processing reactive resins 1,7 p/st 8477 80 19    Other 1,7 p/st   Other 8477 80 91    Size reduction equipment 1,7 p/st 8477 80 93    Mixers, kneaders and agitators 1,7 p/st 8477 80 95    Cutting, splitting and peeling machines 1,7 p/st 8477 80 99    Other 1,7  8477 90  Parts 8477 90 10   Of cast iron or cast steel 1,7  8477 90 80   Other 1,7  8478 Machinery for preparing or making up tobacco, not specified or included elsewhere in this chapter 8478 10 00  Machinery 1,7  8478 90 00  Parts 1,7  8479 Machines and mechanical appliances having individual functions, not specified or included elsewhere in this chapter 8479 10 00  Machinery for public works, building or the like Free  8479 20 00  Machinery for the extraction or preparation of animal or fixed vegetable fats or oils 1,7  8479 30  Presses for the manufacture of particle board or fibre building board of wood or other ligneous materials and other machinery for treating wood or cork 8479 30 10   Presses 1,7  8479 30 90   Other 1,7  8479 40 00  Rope or cable-making machines 1,7 p/st 8479 50 00  Industrial robots, not elsewhere specified or included 1,7  8479 60 00  Evaporative air coolers 1,7   Other machines and mechanical appliances 8479 81 00   For treating metal, including electric wire coil-winders 1,7  8479 82 00   Mixing, kneading, crushing, grinding, screening, sifting, homogenising, emulsifying or stirring machines 1,7  8479 89   Other 8479 89 30    Mobile hydraulic-powered mine roof supports 1,7  8479 89 60    Central greasing systems 1,7  8479 89 97    Other 1,7  8479 90  Parts 8479 90 20   Of cast iron or cast steel 1,7  8479 90 80   Other 1,7  8480 Moulding boxes for metal foundry; mould bases; moulding patterns; moulds for metal (other than ingot moulds), metal carbides, glass, mineral materials, rubber or plastics 8480 10 00  Moulding boxes for metal foundry 1,7  8480 20 00  Mould bases 1,7  8480 30  Moulding patterns 8480 30 10   Of wood 1,7  8480 30 90   Other 2,7   Moulds for metal or metal carbides 8480 41 00   Injection or compression types 1,7  8480 49 00   Other 1,7  8480 50 00  Moulds for glass 1,7  8480 60 00  Moulds for mineral materials 1,7   Moulds for rubber or plastics 8480 71 00   Injection or compression types 1,7  8480 79 00   Other 1,7  8481 Taps, cocks, valves and similar appliances for pipes, boiler shells, tanks, vats or the like, including pressure-reducing valves and thermostatically controlled valves 8481 10  Pressure-reducing valves 8481 10 05   Combined with filters or lubricators 2,2    Other 8481 10 19    Of cast iron or steel 2,2  8481 10 99    Other 2,2  8481 20  Valves for oleohydraulic or pneumatic transmissions 8481 20 10   Valves for the control of oleohydraulic power transmission 2,2  8481 20 90   Valves for the control of pneumatic power transmission 2,2  8481 30  Check (non-return) valves 8481 30 91   Of cast iron or steel 2,2  8481 30 99   Other 2,2  8481 40  Safety or relief valves 8481 40 10   Of cast iron or steel 2,2  8481 40 90   Other 2,2  8481 80  Other appliances   Taps, cocks and valves for sinks, washbasins, bidets, water cisterns, baths and similar fixtures 8481 80 11    Mixing valves 2,2  8481 80 19    Other 2,2    Central heating radiator valves 8481 80 31    Thermostatic valves 2,2  8481 80 39    Other 2,2  8481 80 40   Valves for pneumatic tyres and inner tubes 2,2    Other    Process control valves 8481 80 51     Temperature regulators 2,2  8481 80 59     Other 2,2     Other     Gate valves 8481 80 61      Of cast iron 2,2  8481 80 63      Of steel 2,2  8481 80 69      Other 2,2      Globe valves 8481 80 71      Of cast iron 2,2  8481 80 73      Of steel 2,2  8481 80 79      Other 2,2  8481 80 81     Ball and plug valves 2,2  8481 80 85     Butterfly valves 2,2  8481 80 87     Diaphragm valves 2,2  8481 80 99     Other 2,2  8481 90 00  Parts 2,2  8482 Ball or roller bearings 8482 10  Ball bearings 8482 10 10   With greatest external diameter not exceeding 30 mm 8  8482 10 90   Other 8  8482 20 00  Tapered roller bearings, including cone and tapered roller assemblies 8  8482 30 00  Spherical roller bearings 8  8482 40 00  Needle roller bearings 8  8482 50 00  Other cylindrical roller bearings 8  8482 80 00  Other, including combined ball/roller bearings 8   Parts 8482 91   Balls, needles and rollers 8482 91 10    Tapered rollers 8  8482 91 90    Other 7,7  8482 99 00   Other 8  8483 Transmission shafts (including cam shafts and crank shafts) and cranks; bearing housings and plain shaft bearings; gears and gearing; ball or roller screws; gear boxes and other speed changers, including torque converters; flywheels and pulleys, including pulley blocks; clutches and shaft couplings (including universal joints) 8483 10  Transmission shafts (including cam shafts and crank shafts) and cranks   Cranks and crank shafts 8483 10 21    Of cast iron or cast steel 4  8483 10 25    Of open-die forged steel 4  8483 10 29    Other 4  8483 10 50   Articulated shafts 4  8483 10 95   Other 4  8483 20 00  Bearing housings, incorporating ball or roller bearings 6  8483 30  Bearing housings, not incorporating ball or roller bearings; plain shaft bearings   Bearing housings 8483 30 32    For ball or roller bearings 5,7  8483 30 38    Other 3,4  8483 30 80   Plain shaft bearings 3,4  8483 40  Gears and gearing, other than toothed wheels, chain sprockets and other transmission elements presented separately; ball or roller screws; gear boxes and other speed changers, including torque converters   Gears and gearing (other than friction gears) 8483 40 21    Spur and helical 3,7  8483 40 23    Bevel and bevel/spur 3,7  8483 40 25    Worm gear 3,7  8483 40 29    Other 3,7  8483 40 30   Ball or roller screws 3,7    Gear boxes and other speed changers 8483 40 51    Gear boxes 3,7  8483 40 59    Other 3,7  8483 40 90   Other 3,7  8483 50  Flywheels and pulleys, including pulley blocks 8483 50 20   Of cast iron or cast steel 2,7  8483 50 80   Other 2,7  8483 60  Clutches and shaft couplings (including universal joints) 8483 60 20   Of cast iron or cast steel 2,7  8483 60 80   Other 2,7  8483 90  Toothed wheels, chain sprockets and other transmission elements presented separately; parts 8483 90 20   Parts of bearing housings 5,7    Other 8483 90 81    Of cast iron or cast steel 2,7  8483 90 89    Other 2,7  8484 Gaskets and similar joints of metal sheeting combined with other material or of two or more layers of metal; sets or assortments of gaskets and similar joints, dissimilar in composition, put up in pouches, envelopes or similar packings; mechanical seals 8484 10 00  Gaskets and similar joints of metal sheeting combined with other material or of two or more layers of metal 1,7  8484 20 00  Mechanical seals 1,7  8484 90 00  Other 1,7  8485 8486 Machines and apparatus of a kind used solely or principally for the manufacture of semiconductor boules or wafers, semiconductor devices, electronic integrated circuits or flat panel displays; machines and apparatus specified in note 9(C) to this chapter; parts and accessories 8486 10 00  Machines and apparatus for the manufacture of boules or wafers Free  8486 20  Machines and apparatus for the manufacture of semiconductor devices or of electronic integrated circuits 8486 20 10   Machine-tools operated by ultrasonic processes 3,5 p/st 8486 20 90   Other Free  8486 30  Machines and apparatus for the manufacture of flat panel displays 8486 30 10   Apparatus for chemical vapour deposition on liquid crystal devices (LCD) substrates 2,4 (17)  8486 30 30   Apparatus for dry-etching patterns on liquid crystal devices (LCD) substrates 3,5 (17)  8486 30 50   Apparatus for physical deposition by sputtering on liquid crystal devices (LCD) substrates 3,7 (17)  8486 30 90   Other Free  8486 40 00  Machines and apparatus specified in note 9(C) to this chapter Free  8486 90  Parts and accessories 8486 90 10   Tool holders and self-opening dieheads; workholders 1,2    Other 8486 90 20    Parts of spinners for coating photographic emulsions on liquid crystal devices (LCD) substrates 1,7 (17)  8486 90 30    Parts of deflash machines for cleaning the metal leads of semiconductor packages prior to the electroplating process 1,7 (17)  8486 90 40    Parts of apparatus for physical deposition by sputtering on liquid crystal devices (LCD) substrates 3,7 (17)  8486 90 50    Parts and accessories for apparatus for dry-etching patterns on liquid crystal devices (LCD) substrates 1,2 (17)  8486 90 60    Parts and accessories for apparatus for chemical vapour deposition on liquid crystal devices (LCD) substrates 1,7 (17)  8486 90 70    Parts and accessories for machine-tools operated by ultrasonic processes 1,2  8486 90 90    Other Free  8487 Machinery parts, not containing electrical connectors, insulators, coils, contacts or other electrical features, not specified or included elsewhere in this chapter 8487 10  Ships or boats propellers and blades therefor 8487 10 10   Of bronze 1,7 p/st 8487 10 90   Other 1,7 p/st 8487 90  Other 8487 90 10   Of non-malleable cast iron 1,7  8487 90 30   Of malleable cast iron 1,7    Of iron or steel 8487 90 51    Of cast steel 1,7  8487 90 53    Of open-die forged iron or steel 1,7  8487 90 55    Of closed-die forged iron or steel 1,7  8487 90 59    Other 1,7  8487 90 90   Other 1,7  CHAPTER 85 ELECTRICAL MACHINERY AND EQUIPMENT AND PARTS THEREOF; SOUND RECORDERS AND REPRODUCERS, TELEVISION IMAGE AND SOUND RECORDERS AND REPRODUCERS, AND PARTS AND ACCESSORIES OF SUCH ARTICLES Notes 1. This chapter does not cover: (a) electrically warmed blankets, bed pads, foot-muffs or the like; electrically warmed clothing, footwear or ear pads or other electrically warmed articles worn on or about the person; (b) articles of glass of heading 7011; (c) machines and apparatus of heading 8486; (d) vacuum apparatus of a kind used in medical, surgical, dental or veterinary purposes (Chapter 90); or (e) electrically heated furniture of Chapter 94. 2. Headings 8501 to 8504 do not apply to goods described in heading 8511, 8512, 8540, 8541 or 8542. However, metal tank mercury arc rectifiers remain classified in heading 8504. 3. Heading 8509 covers only the following electromechanical machines of the kind commonly used for domestic purposes: (a) floor polishers, food grinders and mixers, and fruit or vegetable juice extractors, of any weight; (b) other machines provided the weight of such machines does not exceed 20 kg. The heading does not, however, apply to fans or ventilating or recycling hoods incorporating a fan, whether or not fitted with filters (heading 8414), centrifugal clothes-dryers (heading 8421), dishwashing machines (heading 8422), household washing machines (heading 8450), roller or other ironing machines (heading 8420 or 8451), sewing machines (heading 8452), electric scissors (heading 8467) or to electrothermic appliances (heading 8516). 4. For the purposes of heading 8523: (a) solid-state non-volatile storage devices (for example, flash memory cards or flash electronic storage cards) are storage devices with a connecting socket, comprising in the same housing one or more flash memories (for example, Flash E2PROM) in the form of integrated circuits mounted on a printed circuit board. They may include a controller in the form of an integrated circuit and discrete passive components, such as capacitors and resistors; (b) the term smart cards means cards which have embedded in them one or more electronic integrated circuits (a microprocessor, random access memory (RAM) or read-only memory (ROM)) in the form of chips. These cards may contain contacts, a magnetic stripe or an embedded antenna but do not contain any other active or passive circuit elements. 5. For the purposes of heading 8534, printed circuits are circuits obtained by forming on an insulating base, by any printing process (for example, embossing, plating-up, etching) or by the film circuit technique, conductor elements, contacts or other printed components (for example, inductances, resistors, capacitors) alone or interconnected according to a pre-established pattern, other than elements which can produce, rectify, modulate or amplify an electrical signal (for example, semiconductor elements). The expression printed circuits does not cover circuits combined with elements other than those obtained during the printing process, nor does it cover individual, discrete resistors, capacitors or inductances. Printed circuits may, however, be fitted with non-printed connecting elements. Thin- or thick-film circuits comprising passive and active elements obtained during the same technological process are to be classified in heading 8542. 6. For the purpose of heading 8536, connectors for optical fibres, optical fibre bundles or cables means connectors that simply mechanically align optical fibres end to end in a digital line system. They perform no other function, such as the amplification, regeneration or modification of a signal. 7. Heading 8537 does not include cordless infrared devices for the remote control of television receivers or other electrical equipment (heading 8543). 8. For the purposes of headings 8541 and 8542: (a) Diodes, transistors and similar semiconductor devices are semiconductor devices the operation of which depends on variations in resistivity on the application of an electric field. (b) Electronic integrated circuits are: (1) monolithic integrated circuits in which the circuit elements (diodes, transistors, resistors, capacitors, inductances, etc.) are created in the mass (essentially) and on the surface of a semiconductor or compound semiconductor material (for example, doped silicon, gallium arsenide, silicon germanium, indium phosphide) and are inseparably associated; (2) hybrid integrated circuits in which passive elements (resistors, capacitors, inductances, etc.), obtained by thin- or thick-film technology, and active elements (diodes, transistors, monolithic integrated circuits, etc.), obtained by semiconductor technology, are combined to all intents and purposes indivisibly, by interconnections or interconnecting cables, on a single insulating substrate (glass, ceramic, etc.). These circuits may also include discrete components; (3) multichip integrated circuits consisting of two or more interconnected monolithic integrated circuits combined to all intents and purposes indivisibly, whether or not on one or more insulating substrates, with or without leadframes, but with no other active or passive circuit elements. For the classification of the articles defined in this note, headings 8541 and 8542 shall take precedence over any other heading in the nomenclature, except in the case of heading 8523, which might cover them by reference to, in particular, their function. 9. For the purposes of heading 8548, spent primary cells, spent primary batteries and spent electric accumulators are those which are neither usable as such because of breakage, cutting-up, wear or other reasons, nor capable of being recharged. Subheading note 1. Subheading 8527 12 covers only cassette-players with built-in amplifier, without built-in loudspeaker, capable of operating without an external source of electric power and the dimensions of which do not exceed 170 mm Ã  100 mm Ã  45 mm. Additional notes 1. Subheadings 8519 20 10, 8519 30 00 and 8519 89 11 are to be taken not to apply to sound reproducing apparatus with laser reading system. 2. Subheading note 1 is applicable, mutatis mutandis, to subheadings 8519 81 15 and 8519 81 65. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 8501 Electric motors and generators (excluding generating sets) 8501 10  Motors of an output not exceeding 37,5 W 8501 10 10   Synchronous motors of an output not exceeding 18 W 4,7 p/st   Other 8501 10 91    Universal AC/DC motors 2,7 p/st 8501 10 93    AC motors 2,7 p/st 8501 10 99    DC motors 2,7 p/st 8501 20 00  Universal AC/DC motors of an output exceeding 37,5 W 2,7 p/st  Other DC motors; DC generators 8501 31 00   Of an output not exceeding 750 W 2,7 p/st 8501 32 00   Of an output exceeding 750 W but not exceeding 75 kW 2,7 p/st 8501 33 00   Of an output exceeding 75 kW but not exceeding 375 kW 2,7 p/st 8501 34 00   Of an output exceeding 375 kW 2,7 p/st 8501 40  Other AC motors, single-phase 8501 40 20   Of an output not exceeding 750 W 2,7 p/st 8501 40 80   Of an output exceeding 750 W 2,7 p/st  Other AC motors, multi-phase 8501 51 00   Of an output not exceeding 750 W 2,7 p/st 8501 52   Of an output exceeding 750 W but not exceeding 75 kW 8501 52 20    Of an output exceeding 750 W but not exceeding 7,5 kW 2,7 p/st 8501 52 30    Of an output exceeding 7,5 kW but not exceeding 37 kW 2,7 p/st 8501 52 90    Of an output exceeding 37 kW but not exceeding 75 kW 2,7 p/st 8501 53   Of an output exceeding 75 kW 8501 53 50    Traction motors 2,7 p/st    Other, of an output 8501 53 81     Exceeding 75 kW but not exceeding 375 kW 2,7 p/st 8501 53 94     Exceeding 375 kW but not exceeding 750 kW 2,7 p/st 8501 53 99     Exceeding 750 kW 2,7 p/st  AC generators (alternators) 8501 61   Of an output not exceeding 75 kVA 8501 61 20    Of an output not exceeding 7,5 kVA 2,7 p/st 8501 61 80    Of an output exceeding 7,5 kVA but not exceeding 75 kVA 2,7 p/st 8501 62 00   Of an output exceeding 75 kVA but not exceeding 375 kVA 2,7 p/st 8501 63 00   Of an output exceeding 375 kVA but not exceeding 750 kVA 2,7 p/st 8501 64 00   Of an output exceeding 750 kVA 2,7 p/st 8502 Electric generating sets and rotary converters  Generating sets with compression-ignition internal combustion piston engines (diesel or semi-diesel engines) 8502 11   Of an output not exceeding 75 kVA 8502 11 20    Of an output not exceeding 7,5 kVA 2,7 p/st 8502 11 80    Of an output exceeding 7,5 kVA but not exceeding 75 kVA 2,7 p/st 8502 12 00   Of an output exceeding 75 kVA but not exceeding 375 kVA 2,7 p/st 8502 13   Of an output exceeding 375 kVA 8502 13 20    Of an output exceeding 375 kVA but not exceeding 750 kVA 2,7 p/st 8502 13 40    Of an output exceeding 750 kVA but not exceeding 2 000 kVA 2,7 p/st 8502 13 80    Of an output exceeding 2 000 kVA 2,7 p/st 8502 20  Generating sets with spark-ignition internal combustion piston engines 8502 20 20   Of an output not exceeding 7,5 kVA 2,7 p/st 8502 20 40   Of an output exceeding 7,5 kVA but not exceeding 375 kVA 2,7 p/st 8502 20 60   Of an output exceeding 375 kVA but not exceeding 750 kVA 2,7 p/st 8502 20 80   Of an output exceeding 750 kVA 2,7 p/st  Other generating sets 8502 31 00   Wind-powered 2,7 p/st 8502 39   Other 8502 39 20    Turbo-generators 2,7 p/st 8502 39 80    Other 2,7 p/st 8502 40 00  Electric rotary converters 2,7 p/st 8503 00 Parts suitable for use solely or principally with the machines of heading 8501 or 8502 8503 00 10  Non-magnetic retaining rings 2,7   Other 8503 00 91   Of cast iron or cast steel 2,7  8503 00 99   Other 2,7  8504 Electrical transformers, static converters (for example, rectifiers) and inductors 8504 10  Ballasts for discharge lamps or tubes 8504 10 20   Inductors, whether or not connected with a capacitor 3,7 p/st 8504 10 80   Other 3,7 p/st  Liquid dielectric transformers 8504 21 00   Having a power handling capacity not exceeding 650 kVA 3,7 p/st 8504 22   Having a power handling capacity exceeding 650 kVA but not exceeding 10 000 kVA 8504 22 10    Exceeding 650 kVA but not exceeding 1 600 kVA 3,7 p/st 8504 22 90    Exceeding 1 600 kVA but not exceeding 10 000 kVA 3,7 p/st 8504 23 00   Having a power handling capacity exceeding 10 000 kVA 3,7 p/st  Other transformers 8504 31   Having a power handling capacity not exceeding 1 kVA    Measuring transformers 8504 31 21     For voltage measurement 3,7 p/st 8504 31 29     Other 3,7 p/st 8504 31 80    Other 3,7 p/st 8504 32 00   Having a power handling capacity exceeding 1 kVA but not exceeding 16 kVA 3,7 p/st 8504 33 00   Having a power handling capacity exceeding 16 kVA but not exceeding 500 kVA 3,7 p/st 8504 34 00   Having a power handling capacity exceeding 500 kVA 3,7 p/st 8504 40  Static converters 8504 40 30   Of a kind used with telecommunication apparatus, automatic data-processing machines and units thereof Free p/st   Other 8504 40 55    Accumulator chargers 3,3 p/st    Other 8504 40 82     Rectifiers 3,3      Inverters 8504 40 84      Having a power handling capacity not exceeding 7,5 kVA 3,3  8504 40 88      Having a power handling capacity exceeding 7,5 kVA 3,3  8504 40 90     Other 3,3  8504 50  Other inductors 8504 50 20   Of a kind used with telecommunication apparatus and for power supplies for automatic data-processing machines and units thereof Free  8504 50 95   Other 3,7  8504 90  Parts   Of transformers and inductors 8504 90 05    Electronic assemblies of machines of subheading 8504 50 20 Free     Other 8504 90 11     Ferrite cores 2,2  8504 90 18     Other 2,2    Of static converters 8504 90 91    Electronic assemblies of machines of subheading 8504 40 30 Free  8504 90 99    Other 2,2  8505 Electromagnets; permanent magnets and articles intended to become permanent magnets after magnetisation; electromagnetic or permanent magnet chucks, clamps and similar holding devices; electromagnetic couplings, clutches and brakes; electromagnetic lifting heads  Permanent magnets and articles intended to become permanent magnets after magnetisation 8505 11 00   Of metal 2,2  8505 19   Other 8505 19 10    Permanent magnets of agglomerated ferrite 2,2  8505 19 90    Other 2,2  8505 20 00  Electromagnetic couplings, clutches and brakes 2,2  8505 90  Other, including parts 8505 90 20   Electromagnets; electromagnetic or permanent magnet chucks, clamps and similar holding devices 1,8  8505 90 50   Electromagnetic lifting heads 2,2  8505 90 90   Parts 1,8  8506 Primary cells and primary batteries 8506 10  Manganese dioxide   Alkaline 8506 10 11    Cylindrical cells 4,7 p/st 8506 10 18    Other 4,7 p/st   Other 8506 10 91    Cylindrical cells 4,7 p/st 8506 10 98    Other 4,7 p/st 8506 30 00  Mercuric oxide 4,7 p/st 8506 40 00  Silver oxide 4,7 p/st 8506 50  Lithium 8506 50 10   Cylindrical cells 4,7 p/st 8506 50 30   Button cells 4,7 p/st 8506 50 90   Other 4,7 p/st 8506 60 00  Air-zinc 4,7 p/st 8506 80  Other primary cells and primary batteries 8506 80 05   Dry zinc-carbon batteries of a voltage of 5,5 V or more but not exceeding 6,5 V Free p/st 8506 80 80   Other 4,7 p/st 8506 90 00  Parts 4,7  8507 Electric accumulators, including separators therefor, whether or not rectangular (including square) 8507 10  Lead-acid, of a kind used for starting piston engines 8507 10 20   Working with liquid electrolyte 3,7 p/st 8507 10 80   Other 3,7 p/st 8507 20  Other lead-acid accumulators 8507 20 20   Working with liquid electrolyte 3,7 ce/el 8507 20 80   Other 3,7 ce/el 8507 30  Nickel-cadmium 8507 30 20   Hermetically sealed 2,6 p/st 8507 30 80   Other 2,6 ce/el 8507 40 00  Nickel-iron 2,7 p/st 8507 80  Other accumulators 8507 80 20   Nickel-hydride 2,7 p/st 8507 80 30   Lithium-ion 2,7 p/st 8507 80 80   Other 2,7 p/st 8507 90  Parts 8507 90 30   Separators 2,7  8507 90 80   Other 2,7  8508 Vacuum cleaners  With self-contained electric motor 8508 11 00   Of a power not exceeding 1 500 W and having a dust bag or other receptacle capacity not exceeding 20 l 2,2 p/st 8508 19 00   Other 1,7 p/st 8508 60 00  Other vacuum cleaners 1,7 p/st 8508 70 00  Parts 1,7  8509 Electromechanical domestic appliances, with self-contained electric motor, other than vacuum cleaners of heading 8508 8509 40 00  Food grinders and mixers; fruit or vegetable juice extractors 2,2 p/st 8509 80 00  Other appliances 2,2  8509 90 00  Parts 2,2  8510 Shavers, hair clippers and hair-removing appliances, with self-contained electric motor 8510 10 00  Shavers 2,2 p/st 8510 20 00  Hair clippers 2,2 p/st 8510 30 00  Hair-removing appliances 2,2 p/st 8510 90 00  Parts 2,2  8511 Electrical ignition or starting equipment of a kind used for spark-ignition or compression-ignition internal combustion engines (for example, ignition magnetos, magneto-dynamos, ignition coils, sparking plugs and glow plugs, starter motors); generators (for example, dynamos, alternators) and cut-outs of a kind used in conjunction with such engines 8511 10 00  Sparking plugs 3,2  8511 20 00  Ignition magnetos; magneto-dynamos; magnetic flywheels 3,2  8511 30 00  Distributors; ignition coils 3,2  8511 40 00  Starter motors and dual purpose starter-generators 3,2  8511 50 00  Other generators 3,2  8511 80 00  Other equipment 3,2  8511 90 00  Parts 3,2  8512 Electrical lighting or signalling equipment (excluding articles of heading 8539), windscreen wipers, defrosters and demisters, of a kind used for cycles or motor vehicles 8512 10 00  Lighting or visual signalling equipment of a kind used on bicycles 2,7  8512 20 00  Other lighting or visual signalling equipment 2,7  8512 30  Sound signalling equipment 8512 30 10   Burglar alarms of a kind used for motor vehicles 2,2 p/st 8512 30 90   Other 2,7  8512 40 00  Windscreen wipers, defrosters and demisters 2,7  8512 90  Parts 8512 90 10   Of apparatus of subheading 8512 30 10 2,2  8512 90 90   Other 2,7  8513 Portable electric lamps designed to function by their own source of energy (for example, dry batteries, accumulators, magnetos), other than lighting equipment of heading 8512 8513 10 00  Lamps 5,7  8513 90 00  Parts 5,7  8514 Industrial or laboratory electric furnaces and ovens (including those functioning by induction or dielectric loss); other industrial or laboratory equipment for the heat treatment of materials by induction or dielectric loss 8514 10  Resistance heated furnaces and ovens 8514 10 10   Bakery and biscuit ovens 2,2 p/st 8514 10 80   Other 2,2 p/st 8514 20  Furnaces and ovens functioning by induction or dielectric loss 8514 20 10   Induction furnaces and ovens 2,2 p/st 8514 20 80   Dielectric furnaces and ovens 2,2 p/st 8514 30 00  Other furnaces and ovens 2,2 p/st 8514 40 00  Other equipment for the heat treatment of materials by induction or dielectric loss 2,2 p/st 8514 90 00  Parts 2,2  8515 Electric (including electrically heated gas), laser or other light or photon beam, ultrasonic, electron beam, magnetic pulse or plasma arc soldering, brazing or welding machines and apparatus, whether or not capable of cutting; electric machines and apparatus for hot spraying of metals or cermets  Brazing or soldering machines and apparatus 8515 11 00   Soldering irons and guns 2,7  8515 19 00   Other 2,7   Machines and apparatus for resistance welding of metal 8515 21 00   Fully or partly automatic 2,7  8515 29 00   Other 2,7   Machines and apparatus for arc (including plasma arc) welding of metals 8515 31 00   Fully or partly automatic 2,7  8515 39   Other    For manual welding with coated electrodes, complete with welding or cutting devices, and consigned with 8515 39 13     Transformers 2,7  8515 39 18     Generators or rotary converters or static converters, rectifiers or rectifying apparatus 2,7  8515 39 90    Other 2,7  8515 80  Other machines and apparatus 8515 80 10   For treating metals 2,7 p/st 8515 80 90   Other 2,7 p/st 8515 90 00  Parts 2,7  8516 Electric instantaneous or storage water heaters and immersion heaters; electric space-heating apparatus and soil-heating apparatus; electrothermic hairdressing apparatus (for example, hairdryers, hair curlers, curling tong heaters) and hand dryers; electric smoothing irons; other electrothermic appliances of a kind used for domestic purposes; electric heating resistors, other than those of heading 8545 8516 10  Electric instantaneous or storage water heaters and immersion heaters 8516 10 11   Instantaneous water heaters 2,7 p/st 8516 10 80   Other 2,7 p/st  Electric space-heating apparatus and electric soil-heating apparatus 8516 21 00   Storage heating radiators 2,7 p/st 8516 29   Other 8516 29 10    Liquid-filled radiators 2,7 p/st 8516 29 50    Convection heaters 2,7 p/st    Other 8516 29 91     With built-in fan 2,7 p/st 8516 29 99     Other 2,7 p/st  Electrothermic hairdressing or hand-drying apparatus 8516 31 00   Hairdryers 2,7 p/st 8516 32 00   Other hairdressing apparatus 2,7  8516 33 00   Hand-drying apparatus 2,7 p/st 8516 40 00  Electric smoothing irons 2,7 p/st 8516 50 00  Microwave ovens 5 p/st 8516 60  Other ovens; cookers, cooking plates, boiling rings; grillers and roasters 8516 60 10   Cookers (incorporating at least an oven and a hob) 2,7 p/st 8516 60 50   Cooking plates, boiling rings and hobs 2,7 p/st 8516 60 70   Grillers and roasters 2,7 p/st 8516 60 80   Ovens for building in 2,7 p/st 8516 60 90   Other 2,7 p/st  Other electrothermic appliances 8516 71 00   Coffee or tea makers 2,7 p/st 8516 72 00   Toasters 2,7 p/st 8516 79   Other 8516 79 20    Deep fat fryers 2,7 p/st 8516 79 70    Other 2,7 p/st 8516 80  Electric heating resistors 8516 80 20   Assembled with an insulated former 2,7  8516 80 80   Other 2,7  8516 90 00  Parts 2,7  8517 Telephone sets, including telephones for cellular networks or for other wireless networks; other apparatus for the transmission or reception of voice, images or other data, including apparatus for communication in a wired or wireless network (such as a local or wide area network), other than transmission or reception apparatus of heading 8443, 8525, 8527 or 8528  Telephone sets, including telephones for cellular networks or for other wireless networks 8517 11 00   Line telephone sets with cordless handsets Free p/st 8517 12 00   Telephones for cellular networks or for other wireless networks Free p/st 8517 18 00   Other Free   Other apparatus for the transmission or reception of voice, images or other data, including apparatus for communication in a wired or wireless network (such as a local or wide area network) 8517 61 00   Base stations Free p/st 8517 62 00   Machines for the reception, conversion and transmission or regeneration of voice, images or other data, including switching and routing apparatus Free  8517 69   Other 8517 69 10    Videophones Free p/st 8517 69 20    Entry-phone systems Free     Reception apparatus for radio-telephony or radio-telegraphy 8517 69 31     Portable receivers for calling, alerting or paging Free p/st 8517 69 39     Other 9,3 p/st 8517 69 90    Other Free  8517 70  Parts   Aerials and aerial reflectors of all kinds; parts suitable for use therewith 8517 70 11    Aerials for radio-telegraphic or radio-telephonic apparatus Free  8517 70 15    Telescopic and whip-type aerials for portable apparatus or for apparatus for fitting in motor vehicles 5  8517 70 19    Other 3,6  8517 70 90   Other Free  8518 Microphones and stands therefor; loudspeakers, whether or not mounted in their enclosures; headphones and earphones, whether or not combined with a microphone, and sets consisting of a microphone and one or more loudspeakers; audio-frequency electric amplifiers; electric sound amplifier sets 8518 10  Microphones and stands therefor 8518 10 30   Microphones having a frequency range of 300 Hz to 3,4 kHz, of a diameter not exceeding 10 mm and a height not exceeding 3 mm, of a kind used for telecommunications Free  8518 10 95   Other 2,5   Loudspeakers, whether or not mounted in their enclosures 8518 21 00   Single loudspeakers, mounted in their enclosures 4,5 p/st 8518 22 00   Multiple loudspeakers, mounted in the same enclosure 4,5 p/st 8518 29   Other 8518 29 30    Loudspeakers having a frequency range of 300 Hz to 3,4 kHz, of a diameter not exceeding 50 mm, of a kind used for telecommunications Free p/st 8518 29 95    Other 3 p/st 8518 30  Headphones and earphones, whether or not combined with a microphone, and sets consisting of a microphone and one or more loudspeakers 8518 30 20   Line telephone handsets Free  8518 30 95   Other 2  8518 40  Audio-frequency electric amplifiers 8518 40 30   Telephonic and measurement amplifiers 3  8518 40 80   Other 4,5 p/st 8518 50 00  Electric sound amplifier sets 2 p/st 8518 90 00  Parts 2  8519 Sound recording or sound reproducing apparatus 8519 20  Apparatus operated by coins, banknotes, bank cards, tokens or by other means of payment 8519 20 10   Coin- or disc-operated record-players 6 p/st   Other 8519 20 91    With laser reading system 9,5 p/st 8519 20 99    Other 4,5 p/st 8519 30 00  Turntables (record-decks) 2 p/st 8519 50 00  Telephone answering machines Free p/st  Other apparatus 8519 81   Using magnetic, optical or semiconductor media    Sound reproducing apparatus (including cassette-players), not incorporating a sound recording device 8519 81 11     Transcribing machines 5 p/st     Other sound reproducing apparatus 8519 81 15      Pocket-size cassette-players Free p/st      Other, cassette-type 8519 81 21       With an analogue and digital reading system 9 p/st 8519 81 25       Other 2 p/st      Other       With laser reading system 8519 81 31        Of a kind used in motor vehicles, of a type using discs of a diameter not exceeding 6,5 cm 9 p/st 8519 81 35        Other 9,5 p/st 8519 81 45       Other 4,5 p/st    Other apparatus 8519 81 51     Dictating machines not capable of operating without an external source of power 4 p/st     Other magnetic tape recorders incorporating sound reproducing apparatus      Cassette-type       With built-in amplifier and one or more built-in loudspeakers 8519 81 55        Capable of operating without an external source of power Free p/st 8519 81 61        Other 2 p/st 8519 81 65       Pocket-size recorders Free p/st 8519 81 75       Other 2 p/st      Other 8519 81 81       Using magnetic tapes on reels, allowing sound recording or reproduction either at a single speed of 19 cm per second or at several speeds if those comprise only 19 cm per second and lower speeds 2 p/st 8519 81 85       Other 7 p/st 8519 81 95     Other 2 p/st 8519 89   Other    Sound reproducing apparatus, not incorporating a sound recording device 8519 89 11     Record-players, other than those of subheading 8519 20 2 p/st 8519 89 15     Transcribing machines 5 p/st 8519 89 19     Other 4,5 p/st 8519 89 90    Other 2 p/st 8520 8521 Video recording or reproducing apparatus, whether or not incorporating a video tuner 8521 10  Magnetic tape-type 8521 10 20   Using tape of a width not exceeding 1,3 cm and allowing recording or reproduction at a tape speed not exceeding 50 mm per second 14 p/st 8521 10 95   Other 8 p/st 8521 90 00  Other 13,9 p/st 8522 Parts and accessories suitable for use solely or principally with the apparatus of headings 8519 to 8521 8522 10 00  Pick-up cartridges 4  8522 90  Other 8522 90 30   Styli; diamonds, sapphires and other precious or semi-precious stones (natural, synthetic or reconstructed) for styli, whether or not mounted Free    Other    Electronic assemblies 8522 90 41     Of apparatus of subheading 8519 50 00 Free  8522 90 49     Other 4  8522 90 70    Single cassette-deck assemblies with a total thickness not exceeding 53 mm, of a kind used in the manufacture of sound recording and reproducing apparatus Free  8522 90 80    Other 4  8523 Discs, tapes, solid-state non-volatile storage devices, smart cards and other media for the recording of sound or of other phenomena, whether or not recorded, including matrices and masters for the production of discs, but excluding products of Chapter 37  Magnetic media 8523 21 00   Cards incorporating a magnetic stripe 3,5 p/st 8523 29   Other    Magnetic tapes; magnetic discs 8523 29 15     Unrecorded Free p/st     Other 8523 29 31      For reproducing phenomena other than sound or image Free p/st 8523 29 33      For reproducing representations of instructions, data, sound, and image recorded in a machine-readable binary form, and capable of being manipulated or providing interactivity to a user, by means of an automatic data-processing machine Free p/st 8523 29 39      Other 3,5 p/st 8523 29 90    Other 3,5  8523 40  Optical media   Unrecorded 8523 40 11    Discs for laser reading systems of a recording capacity not exceeding 900 megabytes, other than erasable Free p/st 8523 40 13    Discs for laser reading systems of a recording capacity exceeding 900 megabytes but not exceeding 18 gigabytes, other than erasable Free p/st 8523 40 19    Other Free    Other    Discs for laser reading systems 8523 40 25     For reproducing phenomena other than sound or image Free p/st     For reproducing sound only 8523 40 31      Of a diameter not exceeding 6,5 cm 3,5 p/st 8523 40 39      Of a diameter exceeding 6,5 cm 3,5 p/st     Other 8523 40 45      For reproducing representations of instructions, data, sound, and image recorded in a machine-readable binary form, and capable of being manipulated or providing interactivity to a user, by means of an automatic data-processing machine Free p/st      Other 8523 40 51       Digital versatile discs (DVD) 3,5 p/st 8523 40 59       Other 3,5 p/st    Other 8523 40 91     For reproducing phenomena other than sound or image Free p/st 8523 40 93     For reproducing representations of instructions, data, sound, and image recorded in a machine-readable binary form, and capable of being manipulated or providing interactivity to a user, by means of an automatic data-processing machine Free p/st 8523 40 99     Other 3,5 p/st  Semiconductor media 8523 51   Solid-state non-volatile storage devices 8523 51 10    Unrecorded Free p/st    Other 8523 51 91     For reproducing phenomena other than sound or image Free p/st 8523 51 93     For reproducing representations of instructions, data, sound, and image recorded in a machine-readable binary form, and capable of being manipulated or providing interactivity to a user, by means of an automatic data-processing machine Free p/st 8523 51 99     Other 3,5 p/st 8523 52   Smart cards 8523 52 10    With two or more electronic integrated circuits 3,7 p/st 8523 52 90    Other Free p/st 8523 59   Other 8523 59 10    Unrecorded Free p/st    Other 8523 59 91     For reproducing phenomena other than sound or image Free p/st 8523 59 93     For reproducing representations of instructions, data, sound, and image recorded in a machine-readable binary form, and capable of being manipulated or providing interactivity to a user, by means of an automatic data-processing machine Free p/st 8523 59 99     Other 3,5 p/st 8523 80  Other 8523 80 10   Unrecorded Free    Other 8523 80 91    For reproducing phenomena other than sound or image Free  8523 80 93    For reproducing representations of instructions, data, sound, and image recorded in a machine-readable binary form, and capable of being manipulated or providing interactivity to a user, by means of an automatic data-processing machine Free  8523 80 99    Other 3,5  8524 8525 Transmission apparatus for radio-broadcasting or television, whether or not incorporating reception apparatus or sound recording or reproducing apparatus; television cameras, digital cameras and video camera recorders 8525 50 00  Transmission apparatus 3,6 p/st 8525 60 00  Transmission apparatus incorporating reception apparatus Free p/st 8525 80  Television cameras, digital cameras and video camera recorders   Television cameras 8525 80 11    With 3 or more camera tubes 3 p/st 8525 80 19    Other 4,9 p/st 8525 80 30   Digital cameras Free p/st   Video camera recorders 8525 80 91    Only able to record sound and images taken by the television camera 4,9 p/st 8525 80 99    Other 14 p/st 8526 Radar apparatus, radio navigational aid apparatus and radio remote control apparatus 8526 10 00  Radar apparatus 3,7   Other 8526 91   Radio navigational aid apparatus 8526 91 20    Radio navigational receivers 3,7 p/st 8526 91 80    Other 3,7  8526 92 00   Radio remote control apparatus 3,7  8527 Reception apparatus for radio-broadcasting, whether or not combined, in the same housing, with sound recording or reproducing apparatus or a clock  Radio-broadcast receivers capable of operating without an external source of power 8527 12   Pocket-size radio cassette players 8527 12 10    With an analogue and digital reading system 14 p/st 8527 12 90    Other 10 p/st 8527 13   Other apparatus combined with sound recording or reproducing apparatus 8527 13 10    With laser reading system 12 p/st    Other 8527 13 91     Of the cassette-type with an analogue and digital reading system 14 p/st 8527 13 99     Other 10 p/st 8527 19 00   Other Free p/st  Radio-broadcast receivers not capable of operating without an external source of power, of a kind used in motor vehicles 8527 21   Combined with sound recording or reproducing apparatus    Capable of receiving and decoding digital radio data system signals 8527 21 20     With laser reading system 14 p/st     Other 8527 21 52      Of the cassette-type with an analogue and digital reading system 14 p/st 8527 21 59      Other 10 p/st    Other 8527 21 70     With laser reading system 14 p/st     Other 8527 21 92      Of the cassette-type with an analogue and digital reading system 14 p/st 8527 21 98      Other 10 p/st 8527 29 00   Other 12 p/st  Other 8527 91   Combined with sound recording or reproducing apparatus    Within the same housing one or more loudspeakers 8527 91 11     Of the cassette-type with an analogue and digital reading system 14 p/st 8527 91 19     Other 10 p/st    Other 8527 91 35     With laser reading system 12 p/st     Other 8527 91 91      Of the cassette-type with an analogue and digital reading system 14 p/st 8527 91 99      Other 10 p/st 8527 92   Not combined with sound recording or reproducing apparatus but combined with a clock 8527 92 10    Alarm clock radios Free p/st 8527 92 90    Other 9 p/st 8527 99 00   Other 9 p/st 8528 Monitors and projectors, not incorporating television reception apparatus; reception apparatus for television, whether or not incorporating radio-broadcast receivers or sound or video recording or reproducing apparatus  Cathode-ray tube monitors 8528 41 00   Of a kind solely or principally used in an automatic data-processing system of heading 8471 Free p/st 8528 49   Other 8528 49 10    Black and white or other monochrome 14 p/st 8528 49 80    Colour 14 p/st  Other monitors 8528 51 00   Of a kind solely or principally used in an automatic data-processing system of heading 8471 Free p/st 8528 59   Other 8528 59 10    Black and white or other monochrome 14 p/st    Colour 8528 59 40     With a screen of the liquid crystal display (LCD) technology 14 p/st 8528 59 80     Other 14 p/st  Projectors 8528 61 00   Of a kind solely or principally used in an automatic data-processing system of heading 8471 Free p/st 8528 69   Other 8528 69 10    Operating by means of flat panel display (for example, a liquid crystal device), capable of displaying digital information generated by an automatic data-processing machine Free p/st    Other 8528 69 91     Black and white or other monochrome 2 p/st 8528 69 99     Colour 14 p/st  Reception apparatus for television, whether or not incorporating radio-broadcast receivers or sound or video recording or reproducing apparatus 8528 71   Not designed to incorporate a video display or screen    Video tuners 8528 71 11     Electronic assemblies for incorporation into automatic data-processing machines Free p/st 8528 71 13     Apparatus with a microprocessor-based device incorporating a modem for gaining access to the Internet, and having a function of interactive information exchange, capable of receiving television signals (set-top boxes with communication function) Free p/st 8528 71 19     Other 14 p/st 8528 71 90    Other 14 p/st 8528 72   Other, colour 8528 72 10    Television projection equipment 14 p/st 8528 72 20    Apparatus incorporating a video recorder or reproducer 14 p/st    Other 8528 72 30     With integral tube 14 p/st 8528 72 40     With a screen of the liquid crystal display (LCD) technology 14 p/st 8528 72 60     With a screen of the plasma display panel (PDP) technology 14 p/st 8528 72 80     Other 14 p/st 8528 73 00   Other, black and white or other monochrome 2 p/st 8529 Parts suitable for use solely or principally with the apparatus of headings 8525 to 8528 8529 10  Aerials and aerial reflectors of all kinds; parts suitable for use therewith   Aerials 8529 10 11    Telescopic and whip-type aerials for portable apparatus or for apparatus for fitting in motor vehicles 5     Outside aerials for radio or television broadcast receivers 8529 10 31     For reception via satellite 3,6  8529 10 39     Other 3,6  8529 10 65    Inside aerials for radio or television broadcast receivers, including built-in types 4  8529 10 69    Other 3,6  8529 10 80   Aerial filters and separators 3,6  8529 10 95   Other 3,6  8529 90  Other 8529 90 20   Parts of apparatus of subheadings 8525 60 00, 8525 80 30, 8528 41 00, 8528 51 00 and 8528 61 00 Free    Other    Cabinets and cases 8529 90 41     Of wood 2  8529 90 49     Of other materials 3  8529 90 65    Electronic assemblies 3     Other 8529 90 92     For television cameras of subheadings 8525 80 11 and 8525 80 19 and apparatus of headings 8527 and 8528 5  8529 90 97     Other 3  8530 Electrical signalling, safety or traffic control equipment for railways, tramways, roads, inland waterways, parking facilities, port installations or airfields (other than those of heading 8608) 8530 10 00  Equipment for railways or tramways 1,7  8530 80 00  Other equipment 1,7  8530 90 00  Parts 1,7  8531 Electric sound or visual signalling apparatus (for example, bells, sirens, indicator panels, burglar or fire alarms), other than those of heading 8512 or 8530 8531 10  Burglar or fire alarms and similar apparatus 8531 10 30   Of a kind used for buildings 2,2 p/st 8531 10 95   Other 2,2 p/st 8531 20  Indicator panels incorporating liquid crystal devices (LCD) or light emitting diodes (LED) 8531 20 20   Incorporating light emitting diodes (LED) Free    Incorporating liquid crystal devices (LCD) 8531 20 40    Incorporating active matrix liquid crystal devices (LCD) Free  8531 20 95    Other Free  8531 80  Other apparatus 8531 80 20   Flat panel display devices Free  8531 80 95   Other 2,2  8531 90  Parts 8531 90 20   Of apparatus of subheadings 8531 20 and 8531 80 20 Free  8531 90 85   Other 2,2  8532 Electrical capacitors, fixed, variable or adjustable (pre-set) 8532 10 00  Fixed capacitors designed for use in 50/60 Hz circuits and having a reactive power handling capacity of not less than 0,5 kvar (power capacitors) Free   Other fixed capacitors 8532 21 00   Tantalum Free  8532 22 00   Aluminium electrolytic Free  8532 23 00   Ceramic dielectric, single layer Free  8532 24 00   Ceramic dielectric, multilayer Free  8532 25 00   Dielectric of paper or plastics Free  8532 29 00   Other Free  8532 30 00  Variable or adjustable (pre-set) capacitors Free  8532 90 00  Parts Free  8533 Electrical resistors (including rheostats and potentiometers), other than heating resistors 8533 10 00  Fixed carbon resistors, composition or film types Free   Other fixed resistors 8533 21 00   For a power handling capacity not exceeding 20 W Free  8533 29 00   Other Free   Wirewound variable resistors, including rheostats and potentiometers 8533 31 00   For a power handling capacity not exceeding 20 W Free  8533 39 00   Other Free  8533 40  Other variable resistors, including rheostats and potentiometers 8533 40 10   For a power handling capacity not exceeding 20 W Free  8533 40 90   Other Free  8533 90 00  Parts Free  8534 00 Printed circuits  Consisting only of conductor elements and contacts 8534 00 11   Multilayer circuits Free  8534 00 19   Other Free  8534 00 90  With other passive elements Free  8535 Electrical apparatus for switching or protecting electrical circuits, or for making connections to or in electrical circuits (for example, switches, fuses, lightning arresters, voltage limiters, surge suppressors, plugs and other connectors, junction boxes), for a voltage exceeding 1 000 V 8535 10 00  Fuses 2,7   Automatic circuit breakers 8535 21 00   For a voltage of less than 72,5 kV 2,7  8535 29 00   Other 2,7  8535 30  Isolating switches and make-and-break switches 8535 30 10   For a voltage of less than 72,5 kV 2,7  8535 30 90   Other 2,7  8535 40 00  Lightning arresters, voltage limiters and surge suppressors 2,7  8535 90 00  Other 2,7  8536 Electrical apparatus for switching or protecting electrical circuits, or for making connections to or in electrical circuits (for example, switches, relays, fuses, surge suppressors, plugs, sockets, lamp holders and other connectors, junction boxes), for a voltage not exceeding 1 000 V; connectors for optical fibres, optical fibre bundles or cables 8536 10  Fuses 8536 10 10   For a current not exceeding 10 A 2,3  8536 10 50   For a current exceeding 10 A but not exceeding 63 A 2,3  8536 10 90   For a current exceeding 63 A 2,3  8536 20  Automatic circuit breakers 8536 20 10   For a current not exceeding 63 A 2,3  8536 20 90   For a current exceeding 63 A 2,3  8536 30  Other apparatus for protecting electrical circuits 8536 30 10   For a current not exceeding 16 A 2,3  8536 30 30   For a current exceeding 16 A but not exceeding 125 A 2,3  8536 30 90   For a current exceeding 125 A 2,3   Relays 8536 41   For a voltage not exceeding 60 V 8536 41 10    For a current not exceeding 2 A 2,3  8536 41 90    For a current exceeding 2 A 2,3  8536 49 00   Other 2,3  8536 50  Other switches 8536 50 03   Electronic AC switches consisting of optically coupled input and output circuits (insulated thyristor AC switches) Free  8536 50 05   Electronic switches, including temperature protected electronic switches, consisting of a transistor and a logic chip (chip-on-chip technology) Free  8536 50 07   Electromechanical snap-action switches for a current not exceeding 11 A Free    Other    For a voltage not exceeding 60 V 8536 50 11     Push-button switches 2,3  8536 50 15     Rotary switches 2,3  8536 50 19     Other 2,3  8536 50 80    Other 2,3   Lamp holders, plugs and sockets 8536 61   Lamp holders 8536 61 10    Edison lamp holders 2,3  8536 61 90    Other 2,3  8536 69   Other 8536 69 10    For coaxial cables Free  8536 69 30    For printed circuits Free  8536 69 90    Other 2,3  8536 70 00  Connectors for optical fibres, optical fibre bundles or cables 3  8536 90  Other apparatus 8536 90 01   Prefabricated elements for electrical circuits 2,3  8536 90 10   Connections and contact elements for wire and cables Free  8536 90 20   Wafer probers Free  8536 90 85   Other 2,3  8537 Boards, panels, consoles, desks, cabinets and other bases, equipped with two or more apparatus of heading 8535 or 8536, for electric control or the distribution of electricity, including those incorporating instruments or apparatus of Chapter 90, and numerical control apparatus, other than switching apparatus of heading 8517 8537 10  For a voltage not exceeding 1 000 V 8537 10 10   Numerical control panels with built-in automatic data-processing machine 2,1    Other 8537 10 91    Programmable memory controllers 2,1  8537 10 99    Other 2,1  8537 20  For a voltage exceeding 1 000 V 8537 20 91   For a voltage exceeding 1 000 V but not exceeding 72,5 kV 2,1  8537 20 99   For a voltage exceeding 72,5 kV 2,1  8538 Parts suitable for use solely or principally with the apparatus of heading 8535, 8536 or 8537 8538 10 00  Boards, panels, consoles, desks, cabinets and other bases for the goods of heading 8537, not equipped with their apparatus 2,2  8538 90  Other   For wafer probers of subheading 8536 90 20 8538 90 11    Electronic assemblies 3,2 (17)  8538 90 19    Other 1,7 (17)    Other 8538 90 91    Electronic assemblies 3,2  8538 90 99    Other 1,7  8539 Electric filament or discharge lamps, including sealed beam lamp units and ultraviolet or infra-red lamps; arc lamps 8539 10 00  Sealed beam lamp units 2,7 p/st  Other filament lamps, excluding ultraviolet or infra-red lamps 8539 21   Tungsten halogen 8539 21 30    Of a kind used for motorcycles or other motor vehicles 2,7 p/st    Other, for a voltage 8539 21 92     Exceeding 100 V 2,7 p/st 8539 21 98     Not exceeding 100 V 2,7 p/st 8539 22   Other, of a power not exceeding 200 W and for a voltage exceeding 100 V 8539 22 10    Reflector lamps 2,7 p/st 8539 22 90    Other 2,7 p/st 8539 29   Other 8539 29 30    Of a kind used for motorcycles or other motor vehicles 2,7 p/st    Other, for a voltage 8539 29 92     Exceeding 100 V 2,7 p/st 8539 29 98     Not exceeding 100 V 2,7 p/st  Discharge lamps, other than ultraviolet lamps 8539 31   Fluorescent, hot cathode 8539 31 10    With double ended cap 2,7 p/st 8539 31 90    Other 2,7 p/st 8539 32   Mercury or sodium vapour lamps; metal halide lamps 8539 32 20    Mercury or sodium vapour lamps 2,7 p/st 8539 32 90    Metal halide lamps 2,7 p/st 8539 39 00   Other 2,7 p/st  Ultraviolet or infra-red lamps; arc lamps 8539 41 00   Arc lamps 2,7 p/st 8539 49 00   Other 2,7 p/st 8539 90  Parts 8539 90 10   Lamp bases 2,7  8539 90 90   Other 2,7  8540 Thermionic, cold cathode or photocathode valves and tubes (for example, vacuum or vapour or gas filled valves and tubes, mercury arc rectifying valves and tubes, cathode ray tubes, television camera tubes)  Cathode ray television picture tubes, including video monitor cathode ray tubes 8540 11 00   Colour 14 p/st 8540 12 00   Black and white or other monochrome 7,5 p/st 8540 20  Television camera tubes; image converters and intensifiers; other photocathode tubes 8540 20 10   Television camera tubes 2,7 p/st 8540 20 80   Other 2,7 p/st 8540 40 00  Data/graphic display tubes, colour, with a phosphor dot screen pitch smaller than 0,4 mm 2,6 p/st 8540 50 00  Data/graphic display tubes, black and white or other monochrome 2,6 p/st 8540 60 00  Other cathode ray tubes 2,6 p/st  Microwave tubes (for example, magnetrons, klystrons, travelling wave tubes, carcinotrons), excluding grid-controlled tubes 8540 71 00   Magnetrons 2,7 p/st 8540 72 00   Klystrons 2,7 p/st 8540 79 00   Other 2,7 p/st  Other valves and tubes 8540 81 00   Receiver or amplifier valves and tubes 2,7 p/st 8540 89 00   Other 2,7 p/st  Parts 8540 91 00   Of cathode ray tubes 2,7  8540 99 00   Other 2,7  8541 Diodes, transistors and similar semiconductor devices; photosensitive semiconductor devices, including photovoltaic cells whether or not assembled in modules or made up into panels; light-emitting diodes; mounted piezoelectric crystals 8541 10 00  Diodes, other than photosensitive or light-emitting diodes Free   Transistors, other than photosensitive transistors 8541 21 00   With a dissipation rate of less than 1 W Free  8541 29 00   Other Free  8541 30 00  Thyristors, diacs and triacs, other than photosensitive devices Free  8541 40  Photosensitive semiconductor devices, including photovoltaic cells whether or not assembled in modules or made up into panels; light-emitting diodes 8541 40 10   Light-emitting diodes, including laser diodes Free  8541 40 90   Other Free  8541 50 00  Other semiconductor devices Free  8541 60 00  Mounted piezoelectric crystals Free  8541 90 00  Parts Free  8542 Electronic integrated circuits  Electronic integrated circuits 8542 31   Processors and controllers, whether or not combined with memories, converters, logic circuits, amplifiers, clock and timing circuits, or other circuits 8542 31 10    Goods specified in note 8(b)(3) to this chapter Free  8542 31 90    Other Free  8542 32   Memories 8542 32 10    Goods specified in note 8(b)(3) to this chapter Free     Other     Dynamic random-access memories (D-RAMs) 8542 32 31      With a storage capacity not exceeding 512 Mbits Free p/st 8542 32 39      With a storage capacity exceeding 512 Mbits Free p/st 8542 32 45     Static random-access memories (S-RAMs), including cache random-access memories (cache-RAMs) Free p/st 8542 32 55     UV erasable, programmable, read only memories (EPROMs) Free p/st     Electrically erasable, programmable, read only memories (E2PROMs), including flash E2PROMs      Flash E2PROMs 8542 32 61       With a storage capacity not exceeding 512 Mbits Free p/st 8542 32 69       With a storage capacity exceeding 512 Mbits Free p/st 8542 32 75      Other Free p/st 8542 32 90     Other memories Free  8542 33 00   Amplifiers Free  8542 39   Other 8542 39 10    Goods specified in note 8(b)(3) to this chapter Free  8542 39 90    Other Free  8542 90 00  Parts Free  8543 Electrical machines and apparatus, having individual functions, not specified or included elsewhere in this chapter 8543 10 00  Particle accelerators 4  8543 20 00  Signal generators 3,7  8543 30 00  Machines and apparatus for electroplating, electrolysis or electrophoresis 3,7  8543 70  Other machines and apparatus 8543 70 10   Electrical machines with translation or dictionary functions Free  8543 70 30   Aerial amplifiers 3,7  8543 70 50   Sunbeds, sunlamps and similar suntanning equipment 3,7 p/st 8543 70 60   Electric fence energisers 3,7  8543 70 90   Other 3,7  8543 90 00  Parts 3,7  8544 Insulated (including enamelled or anodised) wire, cable (including coaxial cable) and other insulated electric conductors, whether or not fitted with connectors; optical fibre cables, made up of individually sheathed fibres, whether or not assembled with electric conductors or fitted with connectors  Winding wire 8544 11   Of copper 8544 11 10    Lacquered or enamelled 3,7  8544 11 90    Other 3,7  8544 19 00   Other 3,7  8544 20 00  Coaxial cable and other coaxial electric conductors 3,7  8544 30 00  Ignition wiring sets and other wiring sets of a kind used in vehicles, aircraft or ships 3,7   Other electric conductors, for a voltage not exceeding 1 000 V 8544 42   Fitted with connectors 8544 42 10    Of a kind used for telecommunications Free  8544 42 90    Other 3,3  8544 49   Other 8544 49 20    Of a kind used for telecommunications, for a voltage not exceeding 80 V Free     Other 8544 49 91     Wire and cables, with individual conductor wires of a diameter exceeding 0,51 mm 3,7      Other 8544 49 93      For a voltage not exceeding 80 V 3,7  8544 49 95      For a voltage exceeding 80 V but less than 1 000 V 3,7  8544 49 99      For a voltage of 1 000 V 3,7  8544 60  Other electric conductors, for a voltage exceeding 1 000 V 8544 60 10   With copper conductors 3,7  8544 60 90   With other conductors 3,7  8544 70 00  Optical fibre cables Free  8545 Carbon electrodes, carbon brushes, lamp carbons, battery carbons and other articles of graphite or other carbon, with or without metal, of a kind used for electrical purposes  Electrodes 8545 11 00   Of a kind used for furnaces 2,7  8545 19 00   Other 2,7  8545 20 00  Brushes 2,7  8545 90  Other 8545 90 10   Heating resistors 1,7  8545 90 90   Other 2,7  8546 Electrical insulators of any material 8546 10 00  Of glass 3,7  8546 20 00  Of ceramics 4,7  8546 90  Other 8546 90 10   Of plastics 3,7  8546 90 90   Other 3,7  8547 Insulating fittings for electrical machines, appliances or equipment, being fittings wholly of insulating material apart from any minor components of metal (for example, threaded sockets) incorporated during moulding solely for purposes of assembly, other than insulators of heading 8546; electrical conduit tubing and joints therefor, of base metal lined with insulating material 8547 10 00  Insulating fittings of ceramics 4,7  8547 20 00  Insulating fittings of plastics 3,7  8547 90 00  Other 3,7  8548 Waste and scrap of primary cells, primary batteries and electric accumulators; spent primary cells, spent primary batteries and spent electric accumulators; electrical parts of machinery or apparatus, not specified or included elsewhere in this chapter 8548 10  Waste and scrap of primary cells, primary batteries and electric accumulators; spent primary cells, spent primary batteries and spent electric accumulators 8548 10 10   Spent primary cells, spent primary batteries 4,7 p/st   Spent electric accumulators 8548 10 21    Lead-acid accumulators 2,6 ce/el 8548 10 29    Other 2,6 ce/el   Waste and scrap of primary cells, primary batteries and electric accumulators 8548 10 91    Containing lead Free  8548 10 99    Other Free  8548 90  Other 8548 90 20   Memories in multicombinational forms such as stack D-RAMs and modules Free  8548 90 90   Other 2,7  SECTION XVII VEHICLES, AIRCRAFT, VESSELS AND ASSOCIATED TRANSPORT EQUIPMENT Notes 1. This section does not cover articles of heading 9503 or 9508, or bobsleighs, toboggans or the like of heading 9506. 2. The expressions parts and parts and accessories do not apply to the following articles, whether or not they are identifiable as for the goods of this section: (a) joints, washers and the like of any material (classified according to their constituent material or in heading 8484) or other articles of vulcanised rubber other than hard rubber (heading 4016); (b) parts of general use, as defined in note 2 to Section XV, of base metal (Section XV), or similar goods of plastics (Chapter 39); (c) articles of Chapter 82 (tools); (d) articles of heading 8306; (e) machines or apparatus of headings 8401 to 8479, or parts thereof; articles of heading 8481 or 8482 or, provided they constitute integral parts of engines or motors, articles of heading 8483; (f) electrical machinery or equipment (Chapter 85); (g) articles of Chapter 90; (h) articles of Chapter 91; (ij) arms (Chapter 93); (k) lamps or lighting fittings of heading 9405; (l) brushes of a kind used as parts of vehicles (heading 9603). 3. References in Chapters 86 to 88 to parts or accessories do not apply to parts or accessories which are not suitable for use solely or principally with the articles of those chapters. A part or accessory which answers to a description in two or more of the headings of those chapters is to be classified under that heading which corresponds to the principal use of that part or accessory. 4. For the purposes of this section: (a) vehicles specially constructed to travel on both road and rail are classified under the appropriate heading of Chapter 87; (b) amphibious motor vehicles are classified under the appropriate heading of Chapter 87; (c) aircraft specially constructed so that they can also be used as road vehicles are classified under the appropriate heading of Chapter 88. 5. Air-cushion vehicles are to be classified in this section with the vehicles to which they are most akin as follows: (a) in Chapter 86 if designed to travel on a guide-track (hovertrains); (b) in Chapter 87 if designed to travel over land or over both land and water; (c) in Chapter 89 if designed to travel over water, whether or not able to land on beaches or landing stages or also able to travel over ice. Parts and accessories of air-cushion vehicles are to be classified in the same way as those of vehicles of the heading in which the air-cushion vehicles are classified under the above provisions. Hovertrain track fixtures and fittings are to be classified as railway track fixtures and fittings, and signalling, safety or traffic control equipment for hovertrain transport systems as signalling, safety or traffic control equipment for railways. Additional notes 1. Subject to the provisions of additional note 3 to Chapter 89, tools and articles necessary for the maintenance or repair of vehicles, aircraft or vessels are to be classified with those vehicles, aircraft or vessels if presented with them. Other accessories presented with vehicles, aircraft or vessels are also to be classified therewith, if they form part of the normal equipment of the vehicles, aircraft or vessels and are normally sold with them. 2. The provisions of general rule 2(a) are also applicable, at the request of the declarant and subject to conditions stipulated by the competent authorities, to goods of headings 8608, 8805, 8905 and 8907 imported in split consignments. CHAPTER 86 RAILWAY OR TRAMWAY LOCOMOTIVES, ROLLING STOCK AND PARTS THEREOF; RAILWAY OR TRAMWAY TRACK FIXTURES AND FITTINGS AND PARTS THEREOF; MECHANICAL (INCLUDING ELECTROMECHANICAL) TRAFFIC SIGNALLING EQUIPMENT OF ALL KINDS Notes 1. This chapter does not cover: (a) railway or tramway sleepers of wood or of concrete, or concrete guide-track sections for hovertrains (heading 4406 or 6810); (b) railway or tramway track construction material of iron or steel of heading 7302; or (c) electrical signalling, safety or traffic control equipment of heading 8530. 2. Heading 8607 applies inter alia to: (a) axles, wheels, wheel sets (running gear), metal tyres, hoops and hubs and other parts of wheels; (b) frames, underframes, bogies and bissel-bogies; (c) axle-boxes; brake gear; (d) buffers for rolling-stock; hooks and other coupling gear and corridor connections; (e) coachwork. 3. Subject to the provisions of note 1 above, heading 8608 applies inter alia to: (a) assembled track, turntables, platform buffers, loading gauges; (b) semaphores, mechanical signal discs, level-crossing control gear, signal and point controls, and other mechanical (including electro-mechanical) signalling, safety or traffic control equipment, whether or not fitted for electric lighting, for railways, tramways, roads, inland waterways, parking facilities, port installations or airfields. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 8601 Rail locomotives powered from an external source of electricity or by electric accumulators 8601 10 00  Powered from an external source of electricity 1,7 p/st 8601 20 00  Powered by electric accumulators 1,7 p/st 8602 Other rail locomotives; locomotive tenders 8602 10 00  Diesel-electric locomotives 1,7  8602 90 00  Other 1,7  8603 Self-propelled railway or tramway coaches, vans and trucks, other than those of heading 8604 8603 10 00  Powered from an external source of electricity 1,7 p/st 8603 90 00  Other 1,7 p/st 8604 00 00 Railway or tramway maintenance or service vehicles, whether or not self-propelled (for example, workshops, cranes, ballast tampers, trackliners, testing coaches and track inspection vehicles) 1,7 p/st 8605 00 00 Railway or tramway passenger coaches, not self-propelled; luggage vans, post office coaches and other special purpose railway or tramway coaches, not self-propelled (excluding those of heading 8604) 1,7 p/st 8606 Railway or tramway goods vans and wagons, not self-propelled 8606 10 00  Tank wagons and the like 1,7 p/st 8606 30 00  Self-discharging vans and wagons, other than those of subheading 8606 10 1,7 p/st  Other 8606 91   Covered and closed 8606 91 10    Specially designed for the transport of highly radioactive materials (Euratom) 1,7 p/st 8606 91 80    Other 1,7 p/st 8606 92 00   Open, with non-removable sides of a height exceeding 60 cm 1,7 p/st 8606 99 00   Other 1,7 p/st 8607 Parts of railway or tramway locomotives or rolling stock  Bogies, bissel-bogies, axles and wheels, and parts thereof 8607 11 00   Driving bogies and bissel-bogies 1,7  8607 12 00   Other bogies and bissel-bogies 1,7  8607 19   Other, including parts 8607 19 10    Axles, assembled or not; wheels and parts thereof 2,7  8607 19 90    Parts of bogies, bissel-bogies and the like 1,7   Brakes and parts thereof 8607 21   Air brakes and parts thereof 8607 21 10    Of cast iron or cast steel 1,7  8607 21 90    Other 1,7  8607 29 00   Other 1,7  8607 30 00  Hooks and other coupling devices, buffers, and parts thereof 1,7   Other 8607 91   Of locomotives 8607 91 10    Axle-boxes and parts thereof 3,7  8607 91 90    Other 1,7  8607 99   Other 8607 99 10    Axle-boxes and parts thereof 3,7  8607 99 80    Other 1,7  8608 00 00 Railway or tramway track fixtures and fittings; mechanical (including electromechanical) signalling, safety or traffic control equipment for railways, tramways, roads, inland waterways, parking facilities, port installations or airfields; parts of the foregoing 1,7  8609 00 Containers (including containers for the transport of fluids) specially designed and equipped for carriage by one or more modes of transport 8609 00 10  Containers with an anti-radiation lead covering, for the transport of radioactive materials (Euratom) Free p/st 8609 00 90  Other Free p/st CHAPTER 87 VEHICLES OTHER THAN RAILWAY OR TRAMWAY ROLLING STOCK, AND PARTS AND ACCESSORIES THEREOF Notes 1. This chapter does not cover railway or tramway rolling stock designed solely for running on rails. 2. For the purposes of this chapter, tractors means vehicles constructed essentially for hauling or pushing another vehicle, appliance or load, whether or not they contain subsidiary provision for the transport, in connection with the main use of the tractor, of tools, seeds, fertilisers or other goods. Machines and working tools designed for fitting to tractors of heading 8701 as interchangeable equipment remain classified in their respective headings even if presented with the tractor, and whether or not mounted on it. 3. Motor chassis fitted with cabs fall in headings 8702 to 8704, and not in heading 8706. 4. Heading 8712 includes all children's bicycles. Other children's cycles fall in heading 9503. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 8701 Tractors (other than tractors of heading 8709) 8701 10 00  Pedestrian-controlled tractors 3 p/st 8701 20  Road tractors for semi-trailers 8701 20 10   New 16 p/st 8701 20 90   Used 16 p/st 8701 30 00  Track-laying tractors Free p/st 8701 90  Other   Agricultural tractors (excluding pedestrian-controlled tractors) and forestry tractors, wheeled    New, of an engine power 8701 90 11     Not exceeding 18 kW Free p/st 8701 90 20     Exceeding 18 kW but not exceeding 37 kW Free p/st 8701 90 25     Exceeding 37 kW but not exceeding 59 kW Free p/st 8701 90 31     Exceeding 59 kW but not exceeding 75 kW Free p/st 8701 90 35     Exceeding 75 kW but not exceeding 90 kW Free p/st 8701 90 39     Exceeding 90 kW Free p/st 8701 90 50    Used Free p/st 8701 90 90   Other 7 p/st 8702 Motor vehicles for the transport of ten or more persons, including the driver 8702 10  With compression-ignition internal combustion piston engine (diesel or semi-diesel)   Of a cylinder capacity exceeding 2 500 cm3 8702 10 11    New 16 p/st 8702 10 19    Used 16 p/st   Of a cylinder capacity not exceeding 2 500 cm3 8702 10 91    New 10 p/st 8702 10 99    Used 10 p/st 8702 90  Other   With spark-ignition internal combustion piston engine    Of a cylinder capacity exceeding 2 800 cm3 8702 90 11     New 16 p/st 8702 90 19     Used 16 p/st    Of a cylinder capacity not exceeding 2 800 cm3 8702 90 31     New 10 p/st 8702 90 39     Used 10 p/st 8702 90 90   With other engines 10 p/st 8703 Motor cars and other motor vehicles principally designed for the transport of persons (other than those of heading 8702), including station wagons and racing cars 8703 10  Vehicles specially designed for travelling on snow; golf cars and similar vehicles 8703 10 11   Vehicles specially designed for travelling on snow, with compression-ignition internal combustion piston engine (diesel or semi-diesel), or with spark-ignition internal combustion piston engine 5 p/st 8703 10 18   Other 10 p/st  Other vehicles, with spark-ignition internal combustion reciprocating piston engine 8703 21   Of a cylinder capacity not exceeding 1 000 cm3 8703 21 10    New 10 p/st 8703 21 90    Used 10 p/st 8703 22   Of a cylinder capacity exceeding 1 000 cm3 but not exceeding 1 500 cm3 8703 22 10    New 10 p/st 8703 22 90    Used 10 p/st 8703 23   Of a cylinder capacity exceeding 1 500 cm3 but not exceeding 3 000 cm3    New 8703 23 11     Motor caravans 10 p/st 8703 23 19     Other 10 p/st 8703 23 90    Used 10 p/st 8703 24   Of a cylinder capacity exceeding 3 000 cm3 8703 24 10    New 10 p/st 8703 24 90    Used 10 p/st  Other vehicles, with compression-ignition internal combustion piston engine (diesel or semi-diesel) 8703 31   Of a cylinder capacity not exceeding 1 500 cm3 8703 31 10    New 10 p/st 8703 31 90    Used 10 p/st 8703 32   Of a cylinder capacity exceeding 1 500 cm3 but not exceeding 2 500 cm3    New 8703 32 11     Motor caravans 10 p/st 8703 32 19     Other 10 p/st 8703 32 90    Used 10 p/st 8703 33   Of a cylinder capacity exceeding 2 500 cm3    New 8703 33 11     Motor caravans 10 p/st 8703 33 19     Other 10 p/st 8703 33 90    Used 10 p/st 8703 90  Other 8703 90 10   With electric motors 10 p/st 8703 90 90   Other 10 p/st 8704 Motor vehicles for the transport of goods 8704 10  Dumpers designed for off-highway use 8704 10 10   With compression-ignition internal combustion piston engine (diesel or semi-diesel), or with spark-ignition internal combustion piston engine Free p/st 8704 10 90   Other Free p/st  Other, with compression-ignition internal combustion piston engine (diesel or semi-diesel) 8704 21   Of a gross vehicle weight not exceeding 5 tonnes 8704 21 10    Specially designed for the transport of highly radioactive materials (Euratom) 3,5 p/st    Other     With engines of a cylinder capacity exceeding 2 500 cm3 8704 21 31      New 22 p/st 8704 21 39      Used 22 p/st     With engines of a cylinder capacity not exceeding 2 500 cm3 8704 21 91      New 10 p/st 8704 21 99      Used 10 p/st 8704 22   Of a gross vehicle weight exceeding 5 tonnes but not exceeding 20 tonnes 8704 22 10    Specially designed for the transport of highly radioactive materials (Euratom) 3,5 p/st    Other 8704 22 91     New 22 p/st 8704 22 99     Used 22 p/st 8704 23   Of a gross vehicle weight exceeding 20 tonnes 8704 23 10    Specially designed for the transport of highly radioactive materials (Euratom) 3,5 p/st    Other 8704 23 91     New 22 p/st 8704 23 99     Used 22 p/st  Other, with spark-ignition internal combustion piston engine 8704 31   Of a gross vehicle weight not exceeding 5 tonnes 8704 31 10    Specially designed for the transport of highly radioactive materials (Euratom) 3,5 p/st    Other     With engines of a cylinder capacity exceeding 2 800 cm3 8704 31 31      New 22 p/st 8704 31 39      Used 22 p/st     With engines of a cylinder capacity not exceeding 2 800 cm3 8704 31 91      New 10 p/st 8704 31 99      Used 10 p/st 8704 32   Of a gross vehicle weight exceeding 5 tonnes 8704 32 10    Specially designed for the transport of highly radioactive materials (Euratom) 3,5 p/st    Other 8704 32 91     New 22 p/st 8704 32 99     Used 22 p/st 8704 90 00  Other 10 p/st 8705 Special purpose motor vehicles, other than those principally designed for the transport of persons or goods (for example, breakdown lorries, crane lorries, fire fighting vehicles, concrete-mixer lorries, road sweeper lorries, spraying lorries, mobile workshops, mobile radiological units) 8705 10 00  Crane lorries 3,7 p/st 8705 20 00  Mobile drilling derricks 3,7 p/st 8705 30 00  Fire fighting vehicles 3,7 p/st 8705 40 00  Concrete-mixer lorries 3,7 p/st 8705 90  Other 8705 90 10   Breakdown lorries 3,7 p/st 8705 90 30   Concrete-pumping vehicles 3,7 p/st 8705 90 90   Other 3,7 p/st 8706 00 Chassis fitted with engines, for the motor vehicles of headings 8701 to 8705  Chassis for tractors of heading 8701; chassis for motor vehicles of heading 8702, 8703 or 8704, with either a compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity exceeding 2 800 cm3 8706 00 11   For vehicles of heading 8702 or 8704 19 p/st 8706 00 19   Other 6 p/st  Other 8706 00 91   For vehicles of heading 8703 4,5 p/st 8706 00 99   Other 10 p/st 8707 Bodies (including cabs), for the motor vehicles of headings 8701 to 8705 8707 10  For the vehicles of heading 8703 8707 10 10   For industrial assembly purposes 4,5 p/st 8707 10 90   Other 4,5 p/st 8707 90  Other 8707 90 10   For the industrial assembly of: Pedestrian-controlled tractors of subheading 8701 10; Vehicles of heading 8704 with either a compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not exceeding 2 800 cm3; Special purpose motor vehicles of heading 8705 4,5 p/st 8707 90 90   Other 4,5 p/st 8708 Parts and accessories of the motor vehicles of headings 8701 to 8705 8708 10  Bumpers and parts thereof 8708 10 10   For the industrial assembly of: Vehicles of heading 8703; Vehicles of heading 8704 with either a compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not exceeding 2 800 cm3; Vehicles of heading 8705 (12) 3  8708 10 90   Other 4,5   Other parts and accessories of bodies (including cabs) 8708 21   Safety seat belts 8708 21 10    For the industrial assembly of: Vehicles of heading 8703; Vehicles of heading 8704 with either a compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not exceeding 2 800 cm3; Vehicles of heading 8705 (12) 3 p/st 8708 21 90    Other 4,5 p/st 8708 29   Other 8708 29 10    For the industrial assembly of: Pedestrian-controlled tractors of subheading 8701 10; Vehicles of heading 8703; Vehicles of heading 8704 with either a compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not exceeding 2 800 cm3; Vehicles of heading 8705 (12) 3  8708 29 90    Other 4,5  8708 30  Brakes and servo-brakes; parts thereof 8708 30 10   For the industrial assembly of: Pedestrian-controlled tractors of subheading 8701 10; Vehicles of heading 8703; Vehicles of heading 8704 with either a compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not exceeding 2 800 cm3; Vehicles of heading 8705 (12) 3    Other 8708 30 91    For disc brakes 4,5  8708 30 99    Other 4,5  8708 40  Gear boxes and parts thereof 8708 40 20   For the industrial assembly of: Pedestrian-controlled tractors of subheading 8701 10; Vehicles of heading 8703; Vehicles of heading 8704 with either a compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not exceeding 2 800 cm3; Vehicles of heading 8705 (12) 3    Other 8708 40 50    Gear boxes 4,5     Parts 8708 40 91     Of closed-die forged steel 4,5  8708 40 99     Other 3,5  8708 50  Drive-axles with differential, whether or not provided with other transmission components, and non-driving axles; parts thereof 8708 50 20   For the industrial assembly of: Vehicles of heading 8703; Vehicles of heading 8704 with either a compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not exceeding 2 800 cm3; Vehicles of heading 8705 (12) 3    Other 8708 50 35    Drive-axles with differential, whether or not provided with other transmission components, and non-driving axles 4,5     Parts 8708 50 55     Of closed-die forged steel 4,5      Other 8708 50 91      For non-driving axles 4,5  8708 50 99      Other 3,5  8708 70  Road wheels and parts and accessories thereof 8708 70 10   For the industrial assembly of: Pedestrian-controlled tractors of subheading 8701 10; Vehicles of heading 8703; Vehicles of heading 8704 with either a compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not exceeding 2 800 cm3; Vehicles of heading 8705 (12) 3    Other 8708 70 50    Wheels of aluminium; parts and accessories of wheels, of aluminium 4,5  8708 70 91    Wheel centres in star form, cast in one piece, of iron or steel 3  8708 70 99    Other 4,5  8708 80  Suspension systems and parts thereof (including shock-absorbers) 8708 80 20   For the industrial assembly of: Vehicles of heading 8703; Vehicles of heading 8704 with either a compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not exceeding 2 800 cm3; Vehicles of heading 8705 (12) 3    Other 8708 80 35    Suspension shock-absorbers 4,5  8708 80 55    Anti roll bars; other torsion bars 3,5     Other 8708 80 91     Of closed-die forged steel 4,5  8708 80 99     Other 3,5   Other parts and accessories 8708 91   Radiators and parts thereof 8708 91 20    For the industrial assembly of: Pedestrian-controlled tractors of subheading 8701 10; Vehicles of heading 8703; Vehicles of heading 8704 with either a compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not exceeding 2 800 cm3; Vehicles of heading 8705 (12) 3     Other 8708 91 35     Radiators 4,5      Parts 8708 91 91      Of closed-die forged steel 4,5  8708 91 99      Other 3,5  8708 92   Silencers (mufflers) and exhaust pipes; parts thereof 8708 92 20    For the industrial assembly of: Pedestrian-controlled tractors of subheading 8701 10; Vehicles of heading 8703; Vehicles of heading 8704 with either a compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not exceeding 2 800 cm3; Vehicles of heading 8705 (12) 3     Other 8708 92 35     Silencers (mufflers) and exhaust pipes 4,5      Parts 8708 92 91      Of closed-die forged steel 4,5  8708 92 99      Other 3,5  8708 93   Clutches and parts thereof 8708 93 10    For the industrial assembly of: Pedestrian-controlled tractors of subheading 8701 10; Vehicles of heading 8703; Vehicles of heading 8704 with either a compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not exceeding 2 800 cm3; Vehicles of heading 8705 (12) 3  8708 93 90    Other 4,5  8708 94   Steering wheels, steering columns and steering boxes; parts thereof 8708 94 20    For the industrial assembly of: Vehicles of heading 8703; Vehicles of heading 8704 with either a compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not exceeding 2 800 cm3; Vehicles of heading 8705 (12) 3     Other 8708 94 35     Steering wheels, steering columns and steering boxes 4,5      Parts 8708 94 91      Of closed-die forged steel 4,5  8708 94 99      Other 3,5  8708 95   Safety airbags with inflator system; parts thereof 8708 95 10    For the industrial assembly of: Pedestrian-controlled tractors of subheading 8701 10; Vehicles of heading 8703; Vehicles of heading 8704 with either a compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not exceeding 2 800 cm3; Vehicles of heading 8705 (12) 3 p/st    Other 8708 95 91     Of closed-die forged steel 4,5  8708 95 99     Other 3,5  8708 99   Other 8708 99 10    For the industrial assembly of: Pedestrian-controlled tractors of subheading 8701 10; Vehicles of heading 8703; Vehicles of heading 8704 with either a compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not exceeding 2 800 cm3; Vehicles of heading 8705 (12) 3     Other 8708 99 93     Of closed-die forged steel 4,5  8708 99 97     Other 3,5  8709 Works trucks, self-propelled, not fitted with lifting or handling equipment, of the type used in factories, warehouses, dock areas or airports for short distance transport of goods; tractors of the type used on railway station platforms; parts of the foregoing vehicles  Vehicles 8709 11   Electrical 8709 11 10    Specially designed for the transport of highly radioactive materials (Euratom) 2 p/st 8709 11 90    Other 4 p/st 8709 19   Other 8709 19 10    Specially designed for the transport of highly radioactive materials (Euratom) 2 p/st 8709 19 90    Other 4 p/st 8709 90 00  Parts 3,5  8710 00 00 Tanks and other armoured fighting vehicles, motorised, whether or not fitted with weapons, and parts of such vehicles 1,7  8711 Motorcycles (including mopeds) and cycles fitted with an auxiliary motor, with or without side-cars; side-cars 8711 10 00  With reciprocating internal combustion piston engine of a cylinder capacity not exceeding 50 cm3 8 p/st 8711 20  With reciprocating internal combustion piston engine of a cylinder capacity exceeding 50 cm3 but not exceeding 250 cm3 8711 20 10   Scooters 8 p/st   Other, of a cylinder capacity 8711 20 91    Exceeding 50 cm3 but not exceeding 80 cm3 8 p/st 8711 20 93    Exceeding 80 cm3 but not exceeding 125 cm3 8 p/st 8711 20 98    Exceeding 125 cm3 but not exceeding 250 cm3 8 p/st 8711 30  With reciprocating internal combustion piston engine of a cylinder capacity exceeding 250 cm3 but not exceeding 500 cm3 8711 30 10   Of a cylinder capacity exceeding 250 cm3 but not exceeding 380 cm3 6 p/st 8711 30 90   Of a cylinder capacity exceeding 380 cm3 but not exceeding 500 cm3 6 p/st 8711 40 00  With reciprocating internal combustion piston engine of a cylinder capacity exceeding 500 cm3 but not exceeding 800 cm3 6 p/st 8711 50 00  With reciprocating internal combustion piston engine of a cylinder capacity exceeding 800 cm3 6 p/st 8711 90 00  Other 6 p/st 8712 00 Bicycles and other cycles (including delivery tricycles), not motorised 8712 00 10  Without ball bearings 15 p/st  Other 8712 00 30   Bicycles 14 p/st 8712 00 80   Other 15 p/st 8713 Carriages for disabled persons, whether or not motorised or otherwise mechanically propelled 8713 10 00  Not mechanically propelled Free p/st 8713 90 00  Other Free p/st 8714 Parts and accessories of vehicles of headings 8711 to 8713  Of motorcycles (including mopeds) 8714 11 00   Saddles 3,7 p/st 8714 19 00   Other 3,7  8714 20 00  Of carriages for disabled persons Free   Other 8714 91   Frames and forks, and parts thereof 8714 91 10    Frames 4,7 p/st 8714 91 30    Front forks 4,7 p/st 8714 91 90    Parts 4,7  8714 92   Wheel rims and spokes 8714 92 10    Rims 4,7 p/st 8714 92 90    Spokes 4,7  8714 93   Hubs, other than coaster braking hubs and hub brakes, and free-wheel sprocket-wheels 8714 93 10    Hubs without free-wheel or braking device 4,7 p/st 8714 93 90    Free-wheel sprocket-wheels 4,7  8714 94   Brakes, including coaster braking hubs and hub brakes, and parts thereof 8714 94 10    Coaster braking hubs and hub brakes 4,7 p/st 8714 94 30    Other brakes 4,7  8714 94 90    Parts 4,7  8714 95 00   Saddles 4,7  8714 96   Pedals and crank-gear, and parts thereof 8714 96 10    Pedals 4,7 pa 8714 96 30    Crank-gear 4,7  8714 96 90    Parts 4,7  8714 99   Other 8714 99 10    Handlebars 4,7 p/st 8714 99 30    Luggage carriers 4,7 p/st 8714 99 50    Derailleur gears 4,7  8714 99 90    Other; parts 4,7  8715 00 Baby carriages and parts thereof 8715 00 10  Baby carriages 2,7 p/st 8715 00 90  Parts 2,7  8716 Trailers and semi-trailers; other vehicles, not mechanically propelled; parts thereof 8716 10  Trailers and semi-trailers of the caravan type, for housing or camping 8716 10 10   Folding caravans 2,7 p/st   Other, of a weight 8716 10 91    Not exceeding 750 kg 2,7 p/st 8716 10 94    Exceeding 750 kg but not exceeding 1 600 kg 2,7 p/st 8716 10 96    Exceeding 1 600 kg but not exceeding 3 500 kg 2,7 p/st 8716 10 99    Exceeding 3 500 kg 2,7 p/st 8716 20 00  Self-loading or self-unloading trailers and semi-trailers for agricultural purposes 2,7 p/st  Other trailers and semi-trailers for the transport of goods 8716 31 00   Tanker trailers and tanker semi-trailers 2,7 p/st 8716 39   Other 8716 39 10    Specially designed for the transport of highly radioactive materials (Euratom) 2,7 p/st    Other     New 8716 39 30      Semi-trailers 2,7 p/st      Other 8716 39 51       With a single axle 2,7 p/st 8716 39 59       Other 2,7 p/st 8716 39 80     Used 2,7 p/st 8716 40 00  Other trailers and semi-trailers 2,7  8716 80 00  Other vehicles 1,7  8716 90  Parts 8716 90 10   Chassis 1,7  8716 90 30   Bodies 1,7  8716 90 50   Axles 1,7  8716 90 90   Other parts 1,7  CHAPTER 88 AIRCRAFT, SPACECRAFT, AND PARTS THEREOF Subheading note 1. For the purposes of subheadings 8802 11 to 8802 40, the expression unladen weight means the weight of the machine in normal flying order, excluding the weight of the crew and of fuel and equipment other than permanently fitted items of equipment. CN code Description Conventional Rate of duty (%) Supplementary unit (1) (2) (3) (4) 8801 00 Balloons and dirigibles; gliders, hang gliders and other non-powered aircraft 8801 00 10  Balloons and dirigibles; gliders and hang gliders 3,7 p/st 8801 00 90  Other 2,7 p/st 8802 Other aircraft (for example, helicopters, aeroplanes); spacecraft (including satellites) and suborbital and spacecraft launch vehicles  Helicopters 8802 11 00   Of an unladen weight not exceeding 2 000 kg 7,5 p/st 8802 12 00   Of an unladen weight exceeding 2 000 kg 2,7 p/st 8802 20 00  Aeroplanes and other aircraft, of an unladen weight not exceeding 2 000 kg 7,7 p/st 8802 30 00  Aeroplanes and other aircraft, of an unladen weight exceeding 2 000 kg but not exceeding 15 000 kg 2,7 p/st 8802 40 00  Aeroplanes and other aircraft, of an unladen weight exceeding 15 000 kg 2,7 p/st 8802 60  Spacecraft (including satellites) and suborbital and spacecraft launch vehicles 8802 60 10   Spacecraft (including satellites) 4,2 p/st 8802 60 90   Suborbital and spacecraft launch vehicles 4,2 p/st 8803 Parts of goods of heading 8801 or 8802 8803 10 00  Propellers and rotors and parts thereof 2,7 (84)  8803 20 00  Under-carriages and parts thereof 2,7 (84)  8803 30 00  Other parts of aeroplanes or helicopters 2,7 (84)  8803 90  Other 8803 90 10   Of kites 1,7  8803 90 20   Of spacecraft (including satellites) 1,7  8803 90 30   Of suborbital and spacecraft launch vehicles 1,7  8803 90 90   Other 2,7 (84)  8804 00 00 Parachutes (including dirigible parachutes and paragliders) and rotochutes; parts thereof and accessories thereto 2,7  8805 Aircraft launching gear; deck-arrestor or similar gear; ground flying trainers; parts of the foregoing articles 8805 10  Aircraft launching gear and parts thereof; deck-arrestor or similar gear and parts thereof 8805 10 10   Aircraft launching gear and parts thereof 2,7  8805 10 90   Other 1,7   Ground flying trainers and parts thereof 8805 21 00   Air combat simulators and parts thereof 1,7  8805 29 00   Other 1,7  CHAPTER 89 SHIPS, BOATS AND FLOATING STRUCTURES Note 1. A hull, an unfinished or incomplete vessel, assembled, unassembled or disassembled, or a complete vessel unassembled or disassembled, is to be classified in heading 8906 if it does not have the essential character of a vessel of a particular kind. Additional notes 1. Subheadings 8901 10 10, 8901 20 10, 8901 30 10, 8901 90 10, 8902 00 10, 8903 91 10, 8903 92 10, 8904 00 91 and 8906 90 10 are to be taken to apply only to vessels, designed as seagoing, having a hull of an overall length (excluding any projecting parts) of not less than 12 m. However, fishing boats and lifeboats, designed as seagoing, shall be considered as seagoing vessels regardless of their length. 2. Subheadings 8905 10 10 and 8905 90 10 are to be taken to apply only to vessels and floating docks, designed as seagoing. 3. For the purpose of heading 8908, the expression vessels and other floating structures for breaking up includes the following articles when presented for breaking up, on condition that they have formed part of their normal equipment:  spare parts (such as propellers), whether or not in a new condition,  movable articles (furniture, kitchen equipment, tableware, etc.) showing clear evidence of use. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 8901 Cruise ships, excursion boats, ferry-boats, cargo ships, barges and similar vessels for the transport of persons or goods 8901 10  Cruise ships, excursion boats and similar vessels principally designed for the transport of persons; ferry-boats of all kinds 8901 10 10   Seagoing Free p/st 8901 10 90   Other 1,7 p/st 8901 20  Tankers 8901 20 10   Seagoing Free p/st 8901 20 90   Other 1,7 ct/l 8901 30  Refrigerated vessels, other than those of subheading 8901 20 8901 30 10   Seagoing Free p/st 8901 30 90   Other 1,7 ct/l 8901 90  Other vessels for the transport of goods and other vessels for the transport of both persons and goods 8901 90 10   Seagoing Free p/st 8901 90 90   Other 1,7 ct/l 8902 00 Fishing vessels; factory ships and other vessels for processing or preserving fishery products 8902 00 10  Seagoing Free p/st 8902 00 90  Other 1,7 p/st 8903 Yachts and other vessels for pleasure or sports; rowing boats and canoes 8903 10  Inflatable 8903 10 10   Of a weight not exceeding 100 kg each 2,7 p/st 8903 10 90   Other 1,7 p/st  Other 8903 91   Sailboats, with or without auxiliary motor 8903 91 10    Seagoing Free p/st 8903 91 90    Other 1,7 p/st 8903 92   Motor boats, other than outboard motor boats 8903 92 10    Seagoing Free p/st    Other 8903 92 91     Of a length not exceeding 7,5 m 1,7 p/st 8903 92 99     Of a length exceeding 7,5 m 1,7 p/st 8903 99   Other 8903 99 10    Of a weight not exceeding 100 kg each 2,7 p/st    Other 8903 99 91     Of a length not exceeding 7,5 m 1,7 p/st 8903 99 99     Of a length exceeding 7,5 m 1,7 p/st 8904 00 Tugs and pusher craft 8904 00 10  Tugs Free p/st  Pusher craft 8904 00 91   Seagoing Free p/st 8904 00 99   Other 1,7  8905 Light-vessels, fire-floats, dredgers, floating cranes, and other vessels the navigability of which is subsidiary to their main function; floating docks; floating or submersible drilling or production platforms 8905 10  Dredgers 8905 10 10   Seagoing Free p/st 8905 10 90   Other 1,7 p/st 8905 20 00  Floating or submersible drilling or production platforms Free p/st 8905 90  Other 8905 90 10   Seagoing Free p/st 8905 90 90   Other 1,7 p/st 8906 Other vessels, including warships and lifeboats other than rowing boats 8906 10 00  Warships Free p/st 8906 90  Other 8906 90 10   Seagoing Free p/st   Other 8906 90 91    Of a weight not exceeding 100 kg each 2,7 p/st 8906 90 99    Other 1,7 p/st 8907 Other floating structures (for example, rafts, tanks, coffer-dams, landing stages, buoys and beacons) 8907 10 00  Inflatable rafts 2,7 p/st 8907 90 00  Other 2,7 p/st 8908 00 00 Vessels and other floating structures for breaking up (12) Free  SECTION XVIII OPTICAL, PHOTOGRAPHIC, CINEMATOGRAPHIC, MEASURING, CHECKING, PRECISION, MEDICAL OR SURGICAL INSTRUMENTS AND APPARATUS; CLOCKS AND WATCHES; MUSICAL INSTRUMENTS; PARTS AND ACCESSORIES THEREOF CHAPTER 90 OPTICAL, PHOTOGRAPHIC, CINEMATOGRAPHIC, MEASURING, CHECKING, PRECISION, MEDICAL OR SURGICAL INSTRUMENTS AND APPARATUS; PARTS AND ACCESSORIES THEREOF Notes 1. This chapter does not cover: (a) articles of a kind used in machines, appliances or for other technical uses, of vulcanised rubber other than hard rubber (heading 4016), of leather or of composition leather (heading 4205) or of textile material (heading 5911); (b) supporting belts or other support articles of textile material, whose intended effect on the organ to be supported or held derives solely from their elasticity (for example, maternity belts, thoracic support bandages, abdominal support bandages, supports for joints or muscles) (Section XI); (c) refractory goods of heading 6903; ceramic wares for laboratory, chemical or other technical uses, of heading 6909; (d) glass mirrors, not optically worked, of heading 7009, or mirrors of base metal or of precious metal, not being optical elements (heading 8306 or Chapter 71); (e) goods of heading 7007, 7008, 7011, 7014, 7015 or 7017; (f) parts of general use, as defined in note 2 to Section XV, of base metal (Section XV) or similar goods of plastics (Chapter 39); (g) pumps incorporating measuring devices, of heading 8413; weight-operated counting and checking machinery, or separately presented weights for balances (heading 8423); lifting or handling machinery (headings 8425 to 8428); paper or paperboard cutting machines of all kinds (heading 8441); fittings for adjusting work or tools on machine tools, of heading 8466, including fittings with optical devices for reading the scale (for example, optical dividing heads) but not those which are in themselves essentially optical instruments (for example, alignment telescopes); calculating machines (heading 8470); valves and other appliances of heading 8481; machines and apparatus (including apparatus for the projection or drawing of circuit patterns on sensitised semiconductor materials) of heading 8486; (h) searchlights or spotlights of a kind used for cycles or motor vehicles (heading 8512); portable electric lamps of heading 8513; cinematographic sound recording, reproducing or re-recording apparatus (heading 8519); sound-heads (heading 8522); television cameras, digital cameras and video camera recorders (heading 8525); radar apparatus, radio navigational aid apparatus or radio remote control apparatus (heading 8526); connectors for optical fibres, optical fibre bundles or cables (heading 8536); numerical control apparatus of heading 8537; sealed beam lamp units of heading 8539; optical fibre cables of heading 8544; (ij) searchlights or spotlights of heading 9405; (k) articles of Chapter 95; (l) capacity measures, which are to be classified according to their constituent material; or (m) spools, reels or similar supports (which are to be classified according to their constituent material, for example, in heading 3923 or Section XV). 2. Subject to note 1 above, parts and accessories for machines, apparatus, instruments or articles of this chapter are to be classified according to the following rules: (a) Parts and accessories which are goods included in any of the headings of this chapter or of Chapter 84, 85 or 91 (other than heading 8487, 8548 or 9033) are in all cases to be classified in their respective headings. (b) Other parts and accessories, if suitable for use solely or principally with a particular kind of machine, instrument or apparatus, or with a number of machines, instruments or apparatus of the same heading (including a machine, instrument or apparatus of heading 9010, 9013 or 9031) are to be classified with the machines, instruments or apparatus of that kind. (c) All other parts and accessories are to be classified in heading 9033. 3. The provisions of notes 3 and 4 to Section XVI apply also to this chapter. 4. Heading 9005 does not apply to telescopic sights for fitting to arms, periscopic telescopes for fitting to submarines or tanks, or to telescopes for machines, appliances, instruments or apparatus of this chapter or Section XVI; such telescopic sights and telescopes are to be classified in heading 9013. 5. Measuring or checking optical instruments, appliances or machines which, but for this note, could be classified both in heading 9013 and in heading 9031 are to be classified in heading 9031. 6. For the purposes of heading 9021, the expression orthopaedic appliances means appliances for:  preventing or correcting bodily deformities; or  supporting or holding parts of the body following an illness, operation or injury. Orthopaedic appliances include footwear and special insoles designed to correct orthopaedic conditions, provided that they are either (1) made to measure or (2) mass-produced, presented singly and not in pairs and designed to fit either foot equally. 7. Heading 9032 applies only to: (a) instruments and apparatus for automatically controlling the flow, level, pressure or other variables of liquids or gases, or for automatically controlling temperature, whether or not their operation depends on an electrical phenomenon which varies according to the factor to be automatically controlled, which are designed to bring this factor to, and maintain it at, a desired value, stabilised against disturbances, by constantly or periodically measuring its actual value; and (b) automatic regulators of electrical quantities, and instruments or apparatus for automatically controlling non-electrical quantities the operation of which depends on an electrical phenomenon varying according to the factor to be controlled, which are designed to bring this factor to, and maintain it at, a desired value, stabilised against disturbances, by constantly or periodically measuring its actual value. Additional note 1. For the purposes of subheadings 9015 10 10, 9015 20 10, 9015 30 10, 9015 40 10, 9015 80 11, 9015 80 19, 9024 10 11, 9024 10 13, 9024 10 19, 9024 80 11, 9024 80 19, 9025 19 20, 9025 80 40, 9026 10 21, 9026 10 29, 9026 20 20, 9026 80 20, 9027 10 10, 9027 80 11, 9027 80 13, 9027 80 17, 9030 20 91, 9030 33 10, 9030 89 30, 9031 80 32, 9031 80 34, 9031 80 38 and 9032 10 20, the expression electronic means instruments and apparatus which incorporate one or more articles of heading 8540, 8541 or 8542 but for the purposes of the foregoing, no account shall be taken of articles of heading 8540, 8541 or 8542 which have solely the function of rectifying current or which are included in the power pack of instruments or apparatus. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 9001 Optical fibres and optical fibre bundles; optical fibre cables other than those of heading 8544; sheets and plates of polarising material; lenses (including contact lenses), prisms, mirrors and other optical elements, of any material, unmounted, other than such elements of glass not optically worked 9001 10  Optical fibres, optical fibre bundles and cables 9001 10 10   Image conductor cables 2,9  9001 10 90   Other 2,9  9001 20 00  Sheets and plates of polarising material 2,9  9001 30 00  Contact lenses 2,9 p/st 9001 40  Spectacle lenses of glass 9001 40 20   Not for the correction of vision 2,9 p/st   For the correction of vision    Both sides finished 9001 40 41     Single focal 2,9 p/st 9001 40 49     Other 2,9 p/st 9001 40 80    Other 2,9 p/st 9001 50  Spectacle lenses of other materials 9001 50 20   Not for the correction of vision 2,9 p/st   For the correction of vision    Both sides finished 9001 50 41     Single focal 2,9 p/st 9001 50 49     Other 2,9 p/st 9001 50 80    Other 2,9 p/st 9001 90 00  Other 2,9  9002 Lenses, prisms, mirrors and other optical elements, of any material, mounted, being parts of or fittings for instruments or apparatus, other than such elements of glass not optically worked  Objective lenses 9002 11 00   For cameras, projectors or photographic enlargers or reducers 6,7 p/st 9002 19 00   Other 6,7 p/st 9002 20 00  Filters 6,7 p/st 9002 90 00  Other 6,7  9003 Frames and mountings for spectacles, goggles or the like, and parts thereof  Frames and mountings 9003 11 00   Of plastics 2,2 p/st 9003 19 00   Of other materials 2,2 p/st 9003 90 00  Parts 2,2  9004 Spectacles, goggles and the like, corrective, protective or other 9004 10  Sunglasses 9004 10 10   With lenses optically worked 2,9 p/st   Other 9004 10 91    With lenses of plastics 2,9 p/st 9004 10 99    Other 2,9 p/st 9004 90  Other 9004 90 10   With lenses of plastics 2,9  9004 90 90   Other 2,9  9005 Binoculars, monoculars, other optical telescopes, and mountings therefor; other astronomical instruments and mountings therefor, but not including instruments for radio-astronomy 9005 10 00  Binoculars 4,2 p/st 9005 80 00  Other instruments 4,2  9005 90 00  Parts and accessories (including mountings) 4,2  9006 Photographic (other than cinematographic) cameras; photographic flashlight apparatus and flashbulbs other than discharge lamps of heading 8539 9006 10 00  Cameras of a kind used for preparing printing plates or cylinders 4,2 p/st 9006 30 00  Cameras specially designed for underwater use, for aerial survey or for medical or surgical examination of internal organs; comparison cameras for forensic or criminological purposes 4,2 p/st 9006 40 00  Instant print cameras 3,2 p/st  Other cameras 9006 51 00   With a through-the-lens viewfinder (single lens reflex (SLR)), for roll film of a width not exceeding 35 mm 4,2 p/st 9006 52 00   Other, for roll film of a width less than 35 mm 4,2 p/st 9006 53   Other, for roll film of a width of 35 mm 9006 53 10    Disposable cameras 4,2 p/st 9006 53 80    Other 4,2 p/st 9006 59 00   Other 4,2 p/st  Photographic flashlight apparatus and flashbulbs 9006 61 00   Discharge lamp (electronic) flashlight apparatus 3,2 p/st 9006 69 00   Other 3,2 p/st  Parts and accessories 9006 91 00   For cameras 3,7  9006 99 00   Other 3,2  9007 Cinematographic cameras and projectors, whether or not incorporating sound recording or reproducing apparatus  Cameras 9007 11 00   For film of less than 16 mm width or for double-8 mm film 3,7 p/st 9007 19 00   Other 3,7 p/st 9007 20 00  Projectors 3,7 p/st  Parts and accessories 9007 91 00   For cameras 3,7  9007 92 00   For projectors 3,7  9008 Image projectors, other than cinematographic; photographic (other than cinematographic) enlargers and reducers 9008 10 00  Slide projectors 3,7 p/st 9008 20 00  Microfilm, microfiche or other microform readers, whether or not capable of producing copies 3,7 p/st 9008 30 00  Other image projectors 3,7 p/st 9008 40 00  Photographic (other than cinematographic) enlargers and reducers 3,7 p/st 9008 90 00  Parts and accessories 3,7  9009 9010 Apparatus and equipment for photographic (including cinematographic) laboratories, not specified or included elsewhere in this chapter; negatoscopes; projection screens 9010 10 00  Apparatus and equipment for automatically developing photographic (including cinematographic) film or paper in rolls or for automatically exposing developed film to rolls of photographic paper 2,7  9010 50 00  Other apparatus and equipment for photographic (including cinematographic) laboratories; negatoscopes 2,7  9010 60 00  Projection screens 2,7  9010 90 00  Parts and accessories 2,7  9011 Compound optical microscopes, including those for photomicrography, cinephotomicrography or microprojection 9011 10  Stereoscopic microscopes 9011 10 10   Fitted with equipment specifically designed for the handling and transport of semiconductor wafers or reticles Free p/st 9011 10 90   Other 6,7 p/st 9011 20  Other microscopes, for photomicrography, cinephotomicrography or microprojection 9011 20 10   Photomicrographic microscopes fitted with equipment specifically designed for the handling and transport of semiconductor wafers or reticles Free p/st 9011 20 90   Other 6,7 p/st 9011 80 00  Other microscopes 6,7 p/st 9011 90  Parts and accessories 9011 90 10   Of apparatus of subheading 9011 10 10 or 9011 20 10 Free  9011 90 90   Other 6,7  9012 Microscopes other than optical microscopes; diffraction apparatus 9012 10  Microscopes other than optical microscopes; diffraction apparatus 9012 10 10   Electron microscopes fitted with equipment specifically designed for the handling and transport of semiconductor wafers or reticles Free  9012 10 90   Other 3,7  9012 90  Parts and accessories 9012 90 10   Of apparatus of subheading 9012 10 10 Free  9012 90 90   Other 3,7  9013 Liquid crystal devices not constituting articles provided for more specifically in other headings; lasers, other than laser diodes; other optical appliances and instruments, not specified or included elsewhere in this chapter 9013 10 00  Telescopic sights for fitting to arms; periscopes; telescopes designed to form parts of machines, appliances, instruments or apparatus of this chapter or Section XVI 4,7  9013 20 00  Lasers, other than laser diodes 4,7  9013 80  Other devices, appliances and instruments   Liquid crystal devices 9013 80 20    Active matrix liquid crystal devices Free  9013 80 30    Other Free  9013 80 90   Other 4,7  9013 90  Parts and accessories 9013 90 10   For liquid crystal devices (LCD) Free  9013 90 90   Other 4,7  9014 Direction finding compasses; other navigational instruments and appliances 9014 10 00  Direction finding compasses 2,7  9014 20  Instruments and appliances for aeronautical or space navigation (other than compasses) 9014 20 20   Inertial navigation systems 3,7 p/st 9014 20 80   Other 3,7  9014 80 00  Other instruments and appliances 3,7  9014 90 00  Parts and accessories 2,7  9015 Surveying (including photogrammetrical surveying), hydrographic, oceanographic, hydrological, meteorological or geophysical instruments and appliances, excluding compasses; rangefinders 9015 10  Rangefinders 9015 10 10   Electronic 3,7  9015 10 90   Other 2,7  9015 20  Theodolites and tachymeters (tacheometers) 9015 20 10   Electronic 3,7  9015 20 90   Other 2,7  9015 30  Levels 9015 30 10   Electronic 3,7  9015 30 90   Other 2,7  9015 40  Photogrammetrical, surveying instruments and appliances 9015 40 10   Electronic 3,7  9015 40 90   Other 2,7  9015 80  Other instruments and appliances   Electronic 9015 80 11    Meteorological, hydrological and geophysical instruments and apparatus 3,7  9015 80 19    Other 3,7    Other 9015 80 91    Instruments and appliances used in geodesy, topography, surveying or levelling; hydrographic instruments 2,7  9015 80 93    Meteorological, hydrological and geophysical instruments and apparatus 2,7  9015 80 99    Other 2,7  9015 90 00  Parts and accessories 2,7  9016 00 Balances of a sensitivity of 5 cg or better, with or without weights 9016 00 10  Balances 3,7 p/st 9016 00 90  Parts and accessories 3,7  9017 Drawing, marking-out or mathematical calculating instruments (for example, drafting machines, pantographs, protractors, drawing sets, slide rules, disc calculators); instruments for measuring length, for use in the hand (for example, measuring rods and tapes, micrometers, callipers), not specified or included elsewhere in this chapter 9017 10  Drafting tables and machines, whether or not automatic 9017 10 10   Plotters Free p/st 9017 10 90   Other 2,7 p/st 9017 20  Other drawing, marking-out or mathematical calculating instruments 9017 20 05   Plotters Free p/st 9017 20 10   Other drawing instruments 2,7  9017 20 39   Marking-out instruments 2,7 p/st 9017 20 90   Mathematical calculating instruments (including slide rules, disc calculators and the like) 2,7 p/st 9017 30 00  Micrometers, callipers and gauges 2,7 p/st 9017 80  Other instruments 9017 80 10   Measuring rods and tapes and divided scales 2,7  9017 80 90   Other 2,7  9017 90 00  Parts and accessories 2,7  9018 Instruments and appliances used in medical, surgical, dental or veterinary sciences, including scintigraphic apparatus, other electromedical apparatus and sight-testing instruments  Electrodiagnostic apparatus (including apparatus for functional exploratory examination or for checking physiological parameters) 9018 11 00   Electrocardiographs Free  9018 12 00   Ultrasonic scanning apparatus Free  9018 13 00   Magnetic resonance imaging apparatus Free  9018 14 00   Scintigraphic apparatus Free  9018 19   Other 9018 19 10    Monitoring apparatus for simultaneous monitoring of two or more parameters Free  9018 19 90    Other Free  9018 20 00  Ultraviolet or infra-red ray apparatus Free   Syringes, needles, catheters, cannulae and the like 9018 31   Syringes, with or without needles 9018 31 10    Of plastics Free  9018 31 90    Other Free  9018 32   Tubular metal needles and needles for sutures 9018 32 10    Tubular metal needles Free  9018 32 90    Needles for sutures Free  9018 39 00   Other Free   Other instruments and appliances, used in dental sciences 9018 41 00   Dental drill engines, whether or not combined on a single base with other dental equipment Free  9018 49   Other 9018 49 10    Burrs, discs, drills and brushes, for use in dental drills Free  9018 49 90    Other Free  9018 50  Other ophthalmic instruments and appliances 9018 50 10   Non-optical Free  9018 50 90   Optical Free  9018 90  Other instruments and appliances 9018 90 10   Instruments and apparatus for measuring blood-pressure Free  9018 90 20   Endoscopes Free  9018 90 30   Renal dialysis equipment (artificial kidneys, kidney machines and dialysers) Free  9018 90 40   Diathermic apparatus Free  9018 90 50   Transfusion apparatus Free  9018 90 60   Anaesthetic apparatus and instruments Free  9018 90 75   Apparatus for nerve stimulation Free  9018 90 84   Other Free  9019 Mechano-therapy appliances; massage apparatus; psychological aptitude-testing apparatus; ozone therapy, oxygen therapy, aerosol therapy, artificial respiration or other therapeutic respiration apparatus 9019 10  Mechano-therapy appliances; massage apparatus; psychological aptitude-testing apparatus 9019 10 10   Electrical vibratory-massage apparatus Free  9019 10 90   Other Free  9019 20 00  Ozone therapy, oxygen therapy, aerosol therapy, artificial respiration or other therapeutic respiration apparatus Free  9020 00 00 Other breathing appliances and gas masks, excluding protective masks having neither mechanical parts nor replaceable filters 1,7  9021 Orthopaedic appliances, including crutches, surgical belts and trusses; splints and other fracture appliances; artificial parts of the body; hearing aids and other appliances which are worn or carried, or implanted in the body, to compensate for a defect or disability 9021 10  Orthopaedic or fracture appliances 9021 10 10   Orthopaedic appliances Free  9021 10 90   Splints and other fracture appliances Free   Artificial teeth and dental fittings 9021 21   Artificial teeth 9021 21 10    Of plastics Free 100 p/st 9021 21 90    Of other materials Free 100 p/st 9021 29 00   Other Free   Other artificial parts of the body 9021 31 00   Artificial joints Free  9021 39   Other 9021 39 10    Ocular prostheses Free  9021 39 90    Other Free  9021 40 00  Hearing aids, excluding parts and accessories Free p/st 9021 50 00  Pacemakers for stimulating heart muscles, excluding parts and accessories Free p/st 9021 90  Other 9021 90 10   Parts and accessories of hearing aids Free  9021 90 90   Other Free  9022 Apparatus based on the use of X-rays or of alpha, beta or gamma radiations, whether or not for medical, surgical, dental or veterinary uses, including radiography or radiotherapy apparatus, X-ray tubes and other X-ray generators, high tension generators, control panels and desks, screens, examination or treatment tables, chairs and the like  Apparatus based on the use of X-rays, whether or not for medical, surgical, dental or veterinary uses, including radiography or radiotherapy apparatus 9022 12 00   Computed tomography apparatus Free p/st 9022 13 00   Other, for dental uses Free p/st 9022 14 00   Other, for medical, surgical or veterinary uses Free p/st 9022 19 00   For other uses Free p/st  Apparatus based on the use of alpha, beta or gamma radiations, whether or not for medical, surgical, dental or veterinary uses, including radiography or radiotherapy apparatus 9022 21 00   For medical, surgical, dental or veterinary uses Free p/st 9022 29 00   For other uses 2,1 p/st 9022 30 00  X-ray tubes 2,1 p/st 9022 90 00  Other, including parts and accessories 2,1  9023 00 Instruments, apparatus and models, designed for demonstrational purposes (for example, in education or exhibitions), unsuitable for other uses 9023 00 10  Of a type used for teaching physics, chemistry or technical subjects 1,4  9023 00 80  Other 1,4 (85)  9024 Machines and appliances for testing the hardness, strength, compressibility, elasticity or other mechanical properties of materials (for example, metals, wood, textiles, paper, plastics) 9024 10  Machines and appliances for testing metals   Electronic 9024 10 11    Universal or for tensile tests 3,2  9024 10 13    For hardness tests 3,2  9024 10 19    Other 3,2  9024 10 90   Other 2,1  9024 80  Other machines and appliances   Electronic 9024 80 11    For testing textiles, paper or paperboard 3,2  9024 80 19    Other 3,2  9024 80 90   Other 2,1  9024 90 00  Parts and accessories 2,1  9025 Hydrometers and similar floating instruments, thermometers, pyrometers, barometers, hygrometers and psychrometers, recording or not, and any combination of these instruments  Thermometers and pyrometers, not combined with other instruments 9025 11   Liquid-filled, for direct reading 9025 11 20    Clinical or veterinary thermometers Free p/st 9025 11 80    Other 2,8 p/st 9025 19   Other 9025 19 20    Electronic 3,2 p/st 9025 19 80    Other 2,1 p/st 9025 80  Other instruments 9025 80 20   Barometers, not combined with other instruments 2,1 p/st   Other 9025 80 40    Electronic 3,2  9025 80 80    Other 2,1  9025 90 00  Parts and accessories 3,2  9026 Instruments and apparatus for measuring or checking the flow, level, pressure or other variables of liquids or gases (for example, flow meters, level gauges, manometers, heat meters), excluding instruments and apparatus of heading 9014, 9015, 9028 or 9032 9026 10  For measuring or checking the flow or level of liquids   Electronic 9026 10 21    Flow meters Free p/st 9026 10 29    Other Free p/st   Other 9026 10 81    Flow meters Free p/st 9026 10 89    Other Free p/st 9026 20  For measuring or checking pressure 9026 20 20   Electronic Free p/st   Other 9026 20 40    Spiral or metal diaphragm type pressure gauges Free p/st 9026 20 80    Other Free p/st 9026 80  Other instruments or apparatus 9026 80 20   Electronic Free  9026 80 80   Other Free  9026 90 00  Parts and accessories Free  9027 Instruments and apparatus for physical or chemical analysis (for example, polarimeters, refractometers, spectrometers, gas or smoke analysis apparatus); instruments and apparatus for measuring or checking viscosity, porosity, expansion, surface tension or the like; instruments and apparatus for measuring or checking quantities of heat, sound or light (including exposure meters); microtomes 9027 10  Gas or smoke analysis apparatus 9027 10 10   Electronic 2,5 p/st 9027 10 90   Other 2,5 p/st 9027 20 00  Chromatographs and electrophoresis instruments Free  9027 30 00  Spectrometers, spectrophotometers and spectrographs using optical radiations (UV, visible, IR) Free  9027 50 00  Other instruments and apparatus using optical radiations (UV, visible, IR) Free  9027 80  Other instruments and apparatus 9027 80 05   Exposure meters 2,5    Other    Electronic 9027 80 11     pH meters, rH meters and other apparatus for measuring conductivity Free  9027 80 13     Apparatus for performing measurements of the physical properties of semiconductor materials or of LCD substrates or associated insulating and conducting layers during the semiconductor wafer production process or the LCD production process Free  9027 80 17     Other Free     Other 9027 80 91     Viscometers, porosimeters and expansion meters Free  9027 80 99     Other Free  9027 90  Microtomes; parts and accessories 9027 90 10   Microtomes 2,5 p/st   Parts and accessories 9027 90 50    Of apparatus of subheadings 9027 20 to 9027 80 Free  9027 90 80    Of microtomes or of gas or smoke analysis apparatus 2,5  9028 Gas, liquid or electricity supply or production meters, including calibrating meters therefor 9028 10 00  Gas meters 2,1 p/st 9028 20 00  Liquid meters 2,1 p/st 9028 30  Electricity meters   For alternating current 9028 30 11    For single-phase 2,1 p/st 9028 30 19    For multiphase 2,1 p/st 9028 30 90   Other 2,1 p/st 9028 90  Parts and accessories 9028 90 10   For electricity meters 2,1  9028 90 90   Other 2,1  9029 Revolution counters, production counters, taximeters, milometers, pedometers and the like; speed indicators and tachometers, other than those of heading 9014 or 9015; stroboscopes 9029 10 00  Revolution counters, production counters, taximeters, milometers, pedometers and the like 1,9  9029 20  Speed indicators and tachometers; stroboscopes   Speed indicators and tachometers 9029 20 31    Speed indicators for vehicles 2,6  9029 20 38    Other 2,6  9029 20 90   Stroboscopes 2,6  9029 90 00  Parts and accessories 2,2  9030 Oscilloscopes, spectrum analysers and other instruments and apparatus for measuring or checking electrical quantities, excluding meters of heading 9028; instruments and apparatus for measuring or detecting alpha, beta, gamma, X-ray, cosmic or other ionising radiations 9030 10 00  Instruments and apparatus for measuring or detecting ionising radiations 4,2  9030 20  Oscilloscopes and oscillographs 9030 20 10   Cathode ray 4,2  9030 20 30   Other, with a recording device Free    Other 9030 20 91    Electronic Free  9030 20 99    Other 2,1   Other instruments and apparatus, for measuring or checking voltage, current, resistance or power 9030 31 00   Multimeters, without a recording device 4,2  9030 32 00   Multimeters, with a recording device Free  9030 33   Other, without a recording device 9030 33 10    Electronic 4,2     Other 9030 33 91     Voltmeters 2,1  9030 33 99     Other 2,1  9030 39 00   Other, with a recording device Free  9030 40 00  Other instruments and apparatus, specially designed for telecommunications (for example, cross-talk meters, gain measuring instruments, distortion factor meters, psophometers) Free   Other instruments and apparatus 9030 82 00   For measuring or checking semiconductor wafers or devices Free  9030 84 00   Other, with a recording device Free  9030 89   Other 9030 89 30    Electronic Free  9030 89 90    Other 2,1  9030 90  Parts and accessories 9030 90 20   For apparatus of subheading 9030 82 00 Free  9030 90 85   Other 2,5  9031 Measuring or checking instruments, appliances and machines, not specified or included elsewhere in this chapter; profile projectors 9031 10 00  Machines for balancing mechanical parts 2,8  9031 20 00  Test benches 2,8   Other optical instruments and appliances 9031 41 00   For inspecting semiconductor wafers or devices or for inspecting photomasks or reticles used in manufacturing semiconductor devices Free  9031 49   Other 9031 49 10    Profile projectors 2,8 p/st 9031 49 90    Other Free  9031 80  Other instruments, appliances and machines   Electronic    For measuring or checking geometrical quantities 9031 80 32     For inspecting semiconductor wafers or devices or for inspecting photomasks or reticles used in manufacturing semiconductor devices 2,8 (17)  9031 80 34     Other 2,8  9031 80 38    Other 4    Other 9031 80 91    For measuring or checking geometrical quantities 2,8  9031 80 98    Other 4  9031 90  Parts and accessories 9031 90 20   For apparatus of subheading 9031 41 00 or for optical instruments and appliances for measuring surface particulate contamination on semiconductor wafers of subheading 9031 49 90 Free  9031 90 30   For apparatus of subheading 9031 80 32 2,8 (17)  9031 90 85   Other 2,8  9032 Automatic regulating or controlling instruments and apparatus 9032 10  Thermostats 9032 10 20   Electronic 2,8 p/st   Other 9032 10 81    With electrical triggering device 2,1 p/st 9032 10 89    Other 2,1 p/st 9032 20 00  Manostats 2,8 p/st  Other instruments and apparatus 9032 81 00   Hydraulic or pneumatic 2,8  9032 89 00   Other 2,8  9032 90 00  Parts and accessories 2,8  9033 00 00 Parts and accessories (not specified or included elsewhere in this chapter) for machines, appliances, instruments or apparatus of Chapter 90 3,7  CHAPTER 91 CLOCKS AND WATCHES AND PARTS THEREOF Notes 1. This chapter does not cover: (a) clock or watch glasses or weights (classified according to their constituent material); (b) watch chains (heading 7113 or 7117, as the case may be); (c) parts of general use defined in note 2 to Section XV, of base metal (Section XV), or similar goods of plastics (Chapter 39) or of precious metal or metal clad with precious metal (generally heading 7115); clock or watch springs are, however, to be classified as clock or watch parts (heading 9114); (d) bearing balls (heading 7326 or 8482, as the case may be); (e) articles of heading 8412 constructed to work without an escapement; (f) ball bearings (heading 8482); or (g) articles of Chapter 85, not yet assembled together or with other components into watch or clock movements or into articles suitable for use solely or principally as parts of such movements (Chapter 85). 2. Heading 9101 covers only watches with case wholly of precious metal or of metal clad with precious metal, or of the same materials combined with natural or cultured pearls, or precious or semi-precious stones (natural, synthetic or reconstructed) of headings 7101 to 7104. Watches with case of base metal inlaid with precious metal fall in heading 9102. 3. For the purposes of this chapter, the expression watch movements means devices regulated by a balance-wheel and hairspring, quartz crystal or any other system capable of determining intervals of time, with a display or a system to which a mechanical display can be incorporated. Such watch movements shall not exceed 12 mm in thickness and 50 mm in width, length or diameter. 4. Except as provided in note 1, movements and other parts suitable for use both in clocks or watches and in other articles (for example, precision instruments) are to be classified in this chapter. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 9101 Wristwatches, pocket-watches and other watches, including stopwatches, with case of precious metal or of metal clad with precious metal  Wristwatches, electrically operated, whether or not incorporating a stopwatch facility 9101 11 00   With mechanical display only 4,5 MIN 0,3  ¬ p/st MAX 0,8  ¬ p/st p/st 9101 19 00   Other 4,5 MIN 0,3  ¬ p/st MAX 0,8  ¬ p/st p/st  Other wristwatches, whether or not incorporating a stopwatch facility 9101 21 00   With automatic winding 4,5 MIN 0,3  ¬ p/st MAX 0,8  ¬ p/st p/st 9101 29 00   Other 4,5 MIN 0,3  ¬ p/st MAX 0,8  ¬ p/st p/st  Other 9101 91 00   Electrically operated 4,5 MIN 0,3  ¬ p/st MAX 0,8  ¬ p/st p/st 9101 99 00   Other 4,5 MIN 0,3  ¬ p/st MAX 0,8  ¬ p/st p/st 9102 Wristwatches, pocket-watches and other watches, including stopwatches, other than those of heading 9101  Wristwatches, electrically operated, whether or not incorporating a stopwatch facility 9102 11 00   With mechanical display only 4,5 MIN 0,3  ¬ p/st MAX 0,8  ¬ p/st p/st 9102 12 00   With opto-electronic display only 4,5 MIN 0,3  ¬ p/st MAX 0,8  ¬ p/st p/st 9102 19 00   Other 4,5 MIN 0,3  ¬ p/st MAX 0,8  ¬ p/st p/st  Other wristwatches, whether or not incorporating a stopwatch facility 9102 21 00   With automatic winding 4,5 MIN 0,3  ¬ p/st MAX 0,8  ¬ p/st p/st 9102 29 00   Other 4,5 MIN 0,3  ¬ p/st MAX 0,8  ¬ p/st p/st  Other 9102 91 00   Electrically operated 4,5 MIN 0,3  ¬ p/st MAX 0,8  ¬ p/st p/st 9102 99 00   Other 4,5 MIN 0,3  ¬ p/st MAX 0,8  ¬ p/st p/st 9103 Clocks with watch movements, excluding clocks of heading 9104 9103 10 00  Electrically operated 4,7 p/st 9103 90 00  Other 4,7 p/st 9104 00 00 Instrument panel clocks and clocks of a similar type for vehicles, aircraft, spacecraft or vessels 3,7 p/st 9105 Other clocks  Alarm clocks 9105 11 00   Electrically operated 4,7 p/st 9105 19 00   Other 3,7 p/st  Wall clocks 9105 21 00   Electrically operated 4,7 p/st 9105 29 00   Other 3,7 p/st  Other 9105 91 00   Electrically operated 4,7 p/st 9105 99 00   Other 3,7 p/st 9106 Time of day recording apparatus and apparatus for measuring, recording or otherwise indicating intervals of time, with clock or watch movement or with synchronous motor (for example, time-registers, time-recorders) 9106 10 00  Time-registers; time-recorders 4,7 p/st 9106 90 00  Other 4,7 p/st 9107 00 00 Time switches, with clock or watch movement or with synchronous motor 4,7 p/st 9108 Watch movements, complete and assembled  Electrically operated 9108 11 00   With mechanical display only or with a device to which a mechanical display can be incorporated 4,7 p/st 9108 12 00   With opto-electronic display only 4,7 p/st 9108 19 00   Other 4,7 p/st 9108 20 00  With automatic winding 5 MIN 0,17  ¬ p/st p/st 9108 90 00  Other 5 MIN 0,17  ¬ p/st p/st 9109 Clock movements, complete and assembled  Electrically operated 9109 11 00   Of alarm clocks 4,7 p/st 9109 19 00   Other 4,7 p/st 9109 90 00  Other 4,7 p/st 9110 Complete watch or clock movements, unassembled or partly assembled (movement sets); incomplete watch or clock movements, assembled; rough watch or clock movements  Of watches 9110 11   Complete movements, unassembled or partly assembled (movement sets) 9110 11 10    With balance wheel and hairspring 5 MIN 0,17  ¬ p/st p/st 9110 11 90    Other 4,7 p/st 9110 12 00   Incomplete movements, assembled 3,7  9110 19 00   Rough movements 4,7  9110 90 00  Other 3,7  9111 Watch cases and parts thereof 9111 10 00  Cases of precious metal or of metal clad with precious metal 0,5  ¬ p/st MIN 2,7 MAX 4,6 p/st 9111 20 00  Cases of base metal, whether or not gold- or silver-plated 0,5  ¬ p/st MIN 2,7 MAX 4,6 p/st 9111 80 00  Other cases 0,5  ¬ p/st MIN 2,7 MAX 4,6 p/st 9111 90 00  Parts 0,5  ¬ p/st MIN 2,7 MAX 4,6  9112 Clock cases and cases of a similar type for other goods of this chapter, and parts thereof 9112 20 00  Cases 2,7 p/st 9112 90 00  Parts 2,7  9113 Watch straps, watch bands and watch bracelets, and parts thereof 9113 10  Of precious metal or of metal clad with precious metal 9113 10 10   Of precious metal 2,7  9113 10 90   Of metal clad with precious metal 3,7  9113 20 00  Of base metal, whether or not gold- or silver-plated 6  9113 90 00  Other 6  9114 Other clock or watch parts 9114 10 00  Springs, including hairsprings 3,7  9114 20 00  Jewels 2,7  9114 30 00  Dials 2,7  9114 40 00  Plates and bridges 2,7  9114 90 00  Other 2,7  CHAPTER 92 MUSICAL INSTRUMENTS; PARTS AND ACCESSORIES OF SUCH ARTICLES Notes 1. This chapter does not cover: (a) parts of general use, as defined in note 2 to Section XV, of base metal (Section XV), or similar goods of plastics (Chapter 39); (b) microphones, amplifiers, loudspeakers, headphones, switches, stroboscopes and other accessory instruments, apparatus or equipment of Chapter 85 or 90, for use with but not incorporated in or housed in the same cabinet as instruments of this chapter; (c) toy instruments and apparatus (heading 9503); (d) brushes for cleaning musical instruments (heading 9603); or (e) collectors pieces or antiques (heading 9705 or 9706). 2. Bows and sticks and similar devices used in playing the musical instruments of headings 9202 or 9206 presented with such instruments in numbers normal thereto and clearly intended for use therewith, are to be classified in the same heading as the relative instruments. Cards, discs and rolls of heading 9209 presented with an instrument are to be treated as separate articles and not as forming a part of such instrument. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 9201 Pianos, including automatic pianos; harpsichords and other keyboard stringed instruments 9201 10  Upright pianos 9201 10 10   New 4 p/st 9201 10 90   Used 4 p/st 9201 20 00  Grand pianos 4 p/st 9201 90 00  Other 4  9202 Other string musical instruments (for example, guitars, violins, harps) 9202 10  Played with a bow 9202 10 10   Violins 3,2 p/st 9202 10 90   Other 3,2 p/st 9202 90  Other 9202 90 30   Guitars 3,2 p/st 9202 90 80   Other 3,2 p/st 9203 9204 9205 Other wind musical instruments (for example, clarinets, trumpets, bagpipes) 9205 10 00  Brass-wind instruments 3,2 p/st 9205 90  Other 9205 90 10   Accordions and similar instruments 3,7 p/st 9205 90 30   Mouth organs 3,7 p/st 9205 90 50   Keyboard pipe organs; harmoniums and similar keyboard instruments with free metal reeds 3,2  9205 90 90   Other 3,2  9206 00 00 Percussion musical instruments (for example, drums, xylophones, cymbals, castanets, maracas) 3,2  9207 Musical instruments, the sound of which is produced, or must be amplified, electrically (for example, organs, guitars, accordions) 9207 10  Keyboard instruments, other than accordions 9207 10 10   Organs 3,2 p/st 9207 10 30   Digital pianos 3,2 p/st 9207 10 50   Synthesisers 3,2 p/st 9207 10 80   Other 3,2  9207 90  Other 9207 90 10   Guitars 3,7 p/st 9207 90 90   Other 3,7  9208 Musical boxes, fairground organs, mechanical street organs, mechanical singing birds, musical saws and other musical instruments not falling within any other heading of this chapter; decoy calls of all kinds; whistles, call horns and other mouth-blown sound signalling instruments 9208 10 00  Musical boxes 2,7  9208 90 00  Other 3,2  9209 Parts (for example, mechanisms for musical boxes) and accessories (for example, cards, discs and rolls for mechanical instruments) of musical instruments; metronomes, tuning forks and pitch pipes of all kinds 9209 30 00  Musical instrument strings 2,7   Other 9209 91 00   Parts and accessories for pianos 2,7  9209 92 00   Parts and accessories for the musical instruments of heading 9202 2,7  9209 94 00   Parts and accessories for the musical instruments of heading 9207 2,7  9209 99   Other 9209 99 20    Parts and accessories for the musical instruments of heading 9205 2,7     Other 9209 99 40     Metronomes, tuning forks and pitch pipes 3,2  9209 99 50     Mechanisms for musical boxes 1,7  9209 99 70     Other 2,7  SECTION XIX ARMS AND AMMUNITION; PARTS AND ACCESSORIES THEREOF CHAPTER 93 ARMS AND AMMUNITION; PARTS AND ACCESSORIES THEREOF Notes 1. This chapter does not cover: (a) goods of Chapter 36 (for example, percussion caps, detonators, signalling flares); (b) parts of general use, as defined in note 2 to Section XV, of base metal (Section XV), or similar goods of plastics (Chapter 39); (c) armoured fighting vehicles (heading 8710); (d) telescopic sights or other optical devices suitable for use with arms, unless mounted on a firearm or presented with the firearm on which they are designed to be mounted (Chapter 90); (e) bows, arrows, fencing foils or toys (Chapter 95); or (f) collectors' pieces or antiques (heading 9705 or 9706). 2. In heading 9306, the reference to parts thereof does not include radio or radar apparatus of heading 8526. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 9301 Military weapons, other than revolvers, pistols and the arms of heading 9307  Artillery weapons (for example, guns, howitzers and mortars) 9301 11 00   Self-propelled Free  9301 19 00   Other Free  9301 20 00  Rocket launchers; flame-throwers; grenade launchers; torpedo tubes and similar projectors Free  9301 90 00  Other Free  9302 00 00 Revolvers and pistols, other than those of heading 9303 or 9304 2,7 p/st 9303 Other firearms and similar devices which operate by the firing of an explosive charge (for example, sporting shotguns and rifles, muzzle-loading firearms, Very pistols and other devices designed to project only signal flares, pistols and revolvers for firing blank ammunition, captive-bolt humane killers, line-throwing guns) 9303 10 00  Muzzle-loading firearms 3,2 p/st 9303 20  Other sporting, hunting or target-shooting shotguns, including combination shotgun-rifles 9303 20 10   Single-barrelled, smooth bore 3,2 p/st 9303 20 95   Other 3,2 p/st 9303 30 00  Other sporting, hunting or target-shooting rifles 3,2 p/st 9303 90 00  Other 3,2 p/st 9304 00 00 Other arms (for example, spring, air or gas guns and pistols, truncheons), excluding those of heading 9307 3,2  9305 Parts and accessories of articles of headings 9301 to 9304 9305 10 00  Of revolvers or pistols 3,2   Of shotguns or rifles of heading 9303 9305 21 00   Shotgun barrels 2,7 p/st 9305 29 00   Other 2,7   Other 9305 91 00   Of military weapons of heading 9301 Free  9305 99 00   Other 2,7  9306 Bombs, grenades, torpedoes, mines, missiles and similar munitions of war and parts thereof; cartridges and other ammunition and projectiles and parts thereof, including shot and cartridge wads  Shotgun cartridges and parts thereof; air gun pellets 9306 21 00   Cartridges 2,7 1 000 p/st 9306 29 00   Other 2,7  9306 30  Other cartridges and parts thereof 9306 30 10   For revolvers and pistols of heading 9302 and for sub-machine-guns of heading 9301 2,7    Other 9306 30 30    For military weapons 1,7  9306 30 90    Other 2,7  9306 90  Other 9306 90 10   For military purposes 1,7  9306 90 90   Other 2,7  9307 00 00 Swords, cutlasses, bayonets, lances and similar arms and parts thereof and scabbards and sheaths therefor 1,7  SECTION XX MISCELLANEOUS MANUFACTURED ARTICLES CHAPTER 94 FURNITURE; BEDDING, MATTRESSES, MATTRESS SUPPORTS, CUSHIONS AND SIMILAR STUFFED FURNISHINGS; LAMPS AND LIGHTING FITTINGS, NOT ELSEWHERE SPECIFIED OR INCLUDED; ILLUMINATED SIGNS, ILLUMINATED NAMEPLATES AND THE LIKE; PREFABRICATED BUILDINGS Notes 1. This chapter does not cover: (a) pneumatic or water mattresses, pillows or cushions, of Chapter 39, 40 or 63; (b) mirrors designed for placing on the floor or ground (for example, cheval-glasses (swing-mirrors)) of heading 7009; (c) articles of Chapter 71; (d) parts of general use as defined in note 2 to Section XV, of base metal (Section XV), or similar goods of plastics (Chapter 39), or safes of heading 8303; (e) furniture specially designed as parts of refrigerating or freezing equipment of heading 8418; furniture specially designed for sewing machines (heading 8452); (f) lamps or lighting fittings of Chapter 85; (g) furniture specially designed as parts of apparatus of heading 8518 (heading 8518), of headings 8519 to 8521 (heading 8522) or of headings 8525 to 8528 (heading 8529); (h) articles of heading 8714; (ij) dentists chairs incorporating dental appliances of heading 9018 or dentists spittoons (heading 9018); (k) articles of Chapter 91 (for example, clocks and clock cases); or (l) toy furniture or toy lamps or lighting fittings (heading 9503), billiard tables or other furniture specially constructed for games (heading 9504), furniture for conjuring tricks or decorations (other than electric garlands) such as Chinese lanterns (heading 9505). 2. The articles (other than parts) referred to in headings 9401 to 9403 are to be classified in those headings only if they are designed for placing on the floor or ground. The following are, however, to be classified in the abovementioned headings even if they are designed to be hung, to be fixed to the wall or to stand one on the other: (a) cupboards, bookcases, other shelved furniture and unit furniture; (b) seats and beds. 3. (A) In headings 9401 to 9403 references to parts of goods do not include references to sheets or slabs (whether or not cut to shape but not combined with other parts) of glass (including mirrors), marble or other stone or of any other material referred to in Chapter 68 or 69. (B) Goods described in heading 9404, presented separately, are not to be classified in heading 9401, 9402 or 9403 as parts of goods. 4. For the purposes of heading 9406, the expression prefabricated buildings means buildings which are finished in the factory or put up as elements, presented together, to be assembled on site, such as housing or worksite accommodation, offices, schools, shops, sheds, garages or similar buildings. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 9401 Seats (other than those of heading 9402), whether or not convertible into beds, and parts thereof 9401 10 00  Seats of a kind used for aircraft Free  9401 20 00  Seats of a kind used for motor vehicles 3,7  9401 30 00  Swivel seats with variable height adjustment Free  9401 40 00  Seats other than garden seats or camping equipment, convertible into beds Free   Seats of cane, osier, bamboo or similar materials 9401 51 00   Of bamboo or rattan 5,6  9401 59 00   Other 5,6   Other seats, with wooden frames 9401 61 00   Upholstered Free  9401 69 00   Other Free   Other seats, with metal frames 9401 71 00   Upholstered Free  9401 79 00   Other Free  9401 80 00  Other seats Free  9401 90  Parts 9401 90 10   Of seats of a kind used for aircraft 1,7    Other 9401 90 30    Of wood 2,7  9401 90 80    Other 2,7  9402 Medical, surgical, dental or veterinary furniture (for example, operating tables, examination tables, hospital beds with mechanical fittings, dentists chairs); barbers chairs and similar chairs, having rotating as well as both reclining and elevating movements; parts of the foregoing articles 9402 10 00  Dentists, barbers or similar chairs and parts thereof Free  9402 90 00  Other Free  9403 Other furniture and parts thereof 9403 10  Metal furniture of a kind used in offices   Not exceeding 80 cm in height 9403 10 51    Desks Free  9403 10 58    Other Free    Exceeding 80 cm in height 9403 10 91    Cupboards with doors, shutters or flaps Free  9403 10 93    Filing, card-index and other cabinets Free  9403 10 98    Other Free  9403 20  Other metal furniture 9403 20 20   Beds Free  9403 20 80   Other Free  9403 30  Wooden furniture of a kind used in offices   Not exceeding 80 cm in height 9403 30 11    Desks Free  9403 30 19    Other Free    Exceeding 80 cm in height 9403 30 91    Cupboards with doors, shutters or flaps; filing, card-index and other cabinets Free  9403 30 99    Other Free  9403 40  Wooden furniture of a kind used in the kitchen 9403 40 10   Fitted kitchen units 2,7  9403 40 90   Other 2,7  9403 50 00  Wooden furniture of a kind used in the bedroom Free  9403 60  Other wooden furniture 9403 60 10   Wooden furniture of a kind used in the dining room and the living room Free  9403 60 30   Wooden furniture of a kind used in shops Free  9403 60 90   Other wooden furniture Free  9403 70 00  Furniture of plastics Free   Furniture of other materials, including cane, osier, bamboo or similar materials 9403 81 00   Of bamboo or rattan 5,6  9403 89 00   Other 5,6  9403 90  Parts 9403 90 10   Of metal 2,7  9403 90 30   Of wood 2,7  9403 90 90   Of other materials 2,7  9404 Mattress supports; articles of bedding and similar furnishing (for example, mattresses, quilts, eiderdowns, cushions, pouffes and pillows) fitted with springs or stuffed or internally fitted with any material or of cellular rubber or plastics, whether or not covered 9404 10 00  Mattress supports 3,7   Mattresses 9404 21   Of cellular rubber or plastics, whether or not covered 9404 21 10    Of rubber 3,7  9404 21 90    Of plastics 3,7  9404 29   Of other materials 9404 29 10    Spring interior 3,7  9404 29 90    Other 3,7  9404 30 00  Sleeping bags 3,7 p/st 9404 90  Other 9404 90 10   Filled with feathers or down 3,7  9404 90 90   Other 3,7  9405 Lamps and lighting fittings including searchlights and spotlights and parts thereof, not elsewhere specified or included; illuminated signs, illuminated nameplates and the like, having a permanently fixed light source, and parts thereof not elsewhere specified or included 9405 10  Chandeliers and other electric ceiling or wall lighting fittings, excluding those of a kind used for lighting public open spaces or thoroughfares   Of plastics or of ceramic materials 9405 10 21    Of plastics, of a kind used with filament lamps 4,7  9405 10 40    Other 4,7  9405 10 50   Of glass 3,7    Of other materials 9405 10 91    Of a kind used with filament lamps 2,7  9405 10 98    Other 2,7  9405 20  Electric table, desk, bedside or floor-standing lamps   Of plastics or of ceramic materials 9405 20 11    Of plastics, of a kind used with filament lamps 4,7  9405 20 40    Other 4,7  9405 20 50   Of glass 3,7    Of other materials 9405 20 91    Of a kind used with filament lamps 2,7  9405 20 99    Other 2,7  9405 30 00  Lighting sets of a kind used for Christmas trees 3,7  9405 40  Other electric lamps and lighting fittings 9405 40 10   Searchlights and spotlights 3,7    Other    Of plastics 9405 40 31     Of a kind used with filament lamps 4,7  9405 40 35     Of a kind used with tubular fluorescent lamps 4,7  9405 40 39     Other 4,7     Of other materials 9405 40 91     Of a kind used with filament lamps 2,7  9405 40 95     Of a kind used with tubular fluorescent lamps 2,7  9405 40 99     Other 2,7  9405 50 00  Non-electrical lamps and lighting fittings 2,7  9405 60  Illuminated signs, illuminated nameplates and the like 9405 60 20   Of plastics 4,7  9405 60 80   Of other materials 2,7   Parts 9405 91   Of glass 9405 91 10    Articles for electrical lighting fittings (excluding searchlights and spotlights) 5,7  9405 91 90    Other 3,7  9405 92 00   Of plastics 4,7  9405 99 00   Other 2,7  9406 00 Prefabricated buildings 9406 00 11  Mobile homes 2,7   Other 9406 00 20   Of wood 2,7    Of iron or steel 9406 00 31    Greenhouses 2,7  9406 00 38    Other 2,7  9406 00 80   Of other materials 2,7  CHAPTER 95 TOYS, GAMES AND SPORTS REQUISITES; PARTS AND ACCESSORIES THEREOF Notes 1. This chapter does not cover: (a) Candles (heading 3406); (b) fireworks or other pyrotechnic articles of heading 3604; (c) yarns, monofilament, cords or gut or the like for fishing, cut to length but not made up into fishing lines, of Chapter 39, heading 4206 or Section XI; (d) sports bags or other containers of heading 4202, 4303 or 4304; (e) sports clothing or fancy dress, of textiles, of Chapter 61 or 62; (f) textile flags or bunting, or sails for boats, sailboards or land craft, of Chapter 63; (g) sports footwear (other than skating boots with ice or roller skates attached) of Chapter 64, or sports headgear of Chapter 65; (h) walking sticks, whips, riding-crops or the like (heading 6602), or parts thereof (heading 6603); (ij) unmounted glass eyes for dolls or other toys, of heading 7018; (k) parts of general use, as defined in note 2 to Section XV, of base metal (Section XV), or similar goods of plastics (Chapter 39); (l) bells, gongs or the like of heading 8306; (m) pumps for liquids (heading 8413), filtering or purifying machinery and apparatus for liquids or gases (heading 8421), electric motors (heading 8501), electric transformers (heading 8504) or radio remote control apparatus (heading 8526); (n) sports vehicles (other than bobsleighs, toboggans and the like) of Section XVII; (o) children's bicycles (heading 8712); (p) sports craft such as canoes and skiffs (Chapter 89), or their means of propulsion (Chapter 44 for such articles made of wood); (q) spectacles, goggles or the like, for sports or outdoor games (heading 9004); (r) decoy calls or whistles (heading 9208); (s) arms or other articles of Chapter 93; (t) electric garlands of all kinds (heading 9405); (u) racket strings, tents or other camping goods, or gloves, mittens and mitts (classified according to their constituent material); or (v) tableware, kitchenware, toilet articles, carpets and other textile floor coverings, apparel, bed linen, table linen, toilet linen, kitchen linen and similar articles having a utilitarian function (classified according to their constituent material). 2. This chapter includes articles in which natural or cultured pearls, precious or semi-precious stones (natural, synthetic or reconstructed), precious metal or metal clad with precious metal constitute only minor constituents. 3. Subject to note 1 above, parts and accessories which are suitable for use solely or principally with articles of this chapter are to be classified with those articles. 4. Subject to the provisions of note 1 above, heading 9503 applies, inter alia, to articles of this heading combined with one or more items, which cannot be considered as sets under the terms of General Interpretative Rule 3(b), and which, if presented separately, would be classified in other headings, provided the articles are put up together for retail sale and the combinations have the essential character of toys. 5. Heading 9503 does not cover articles which, on account of their design, shape or constituent material, are identifiable as intended exclusively for animals, for example, pet toys (classification in their own appropriate heading). CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 9501 9502 9503 00 Tricycles, scooters, pedal cars and similar wheeled toys; dolls carriages; dolls; other toys; reduced-size (scale) models and similar recreational models, working or not; puzzles of all kinds 9503 00 10  Tricycles, scooters, pedal cars and similar wheeled toys; dolls carriages Free   Dolls representing only human beings and parts and accessories thereof 9503 00 21   Dolls 4,7  9503 00 29   Parts and accessories Free  9503 00 30  Electric trains, including tracks, signals and other accessories therefor; reduced-size (scale) model assembly kits Free   Other construction sets and constructional toys 9503 00 35   Of plastics 4,7  9503 00 39   Of other materials Free   Toys representing animals or non-human creatures 9503 00 41   Stuffed 4,7  9503 00 49   Other Free  9503 00 55  Toy musical instruments and apparatus Free   Puzzles 9503 00 61   Of wood Free  9503 00 69   Other 4,7  9503 00 70  Other toys, put up in sets or outfits 4,7   Other toys and models, incorporating a motor 9503 00 75   Of plastics 4,7  9503 00 79   Of other materials Free   Other 9503 00 81   Toy weapons Free  9503 00 85   Die-cast miniature models of metal 4,7    Other 9503 00 95    Of plastics 4,7  9503 00 99    Other Free  9504 Articles for funfair, table or parlour games, including pintables, billiards, special tables for casino games and automatic bowling alley equipment 9504 10 00  Video games of a kind used with a television receiver Free  9504 20 00  Articles and accessories for billiards of all kinds Free  9504 30  Other games, operated by coins, banknotes, bank cards, tokens or by other means of payment, other than bowling alley equipment 9504 30 10   Games with screen Free p/st 9504 30 20   Other games Free p/st 9504 30 90   Parts Free  9504 40 00  Playing cards 2,7  9504 90  Other 9504 90 10   Electric car racing sets, having the character of competitive games Free  9504 90 90   Other Free  9505 Festive, carnival or other entertainment articles, including conjuring tricks and novelty jokes 9505 10  Articles for Christmas festivities 9505 10 10   Of glass Free  9505 10 90   Of other materials 2,7  9505 90 00  Other 2,7  9506 Articles and equipment for general physical exercise, gymnastics, athletics, other sports (including table tennis) or outdoor games, not specified or included elsewhere in this chapter; swimming pools and paddling pools  Snow-skis and other snow-ski equipment 9506 11   Skis 9506 11 10    Cross-country skis 3,7 pa    Downhill skis 9506 11 21     Monoskis and snowboards 3,7 p/st 9506 11 29     Other 3,7 pa 9506 11 80    Other skis 3,7 pa 9506 12 00   Ski-fastenings (ski-bindings) 3,7  9506 19 00   Other 2,7   Water-skis, surf-bÃ ¿ards, sailboards and other water-sport equipment 9506 21 00   Sailboards 2,7  9506 29 00   Other 2,7   Golf clubs and other golf equipment 9506 31 00   Clubs, complete 2,7 p/st 9506 32 00   Balls 2,7 p/st 9506 39   Other 9506 39 10    Parts of golf clubs 2,7  9506 39 90    Other 2,7  9506 40 00  Articles and equipment for table tennis 2,7   Tennis, badminton or similar rackets, whether or not strung 9506 51 00   Lawn-tennis rackets, whether or not strung 4,7  9506 59 00   Other 2,7   Balls, other than golf balls and table-tennis balls 9506 61 00   Lawn-tennis balls 2,7  9506 62 00   Inflatable 2,7  9506 69   Other 9506 69 10    Cricket and polo balls Free  9506 69 90    Other 2,7  9506 70  Ice skates and roller skates, including skating boots with skates attached 9506 70 10   Ice skates Free pa 9506 70 30   Roller skates 2,7 pa 9506 70 90   Parts and accessories 2,7   Other 9506 91   Articles and equipment for general physical exercise, gymnastics or athletics 9506 91 10    Exercising apparatus with adjustable resistance mechanisms 2,7  9506 91 90    Other 2,7  9506 99   Other 9506 99 10    Cricket and polo equipment, other than balls Free  9506 99 90    Other 2,7  9507 Fishing rods, fish-hooks and other line fishing tackle; fish landing nets, butterfly nets and similar nets; decoy birds (other than those of heading 9208 or 9705) and similar hunting or shooting requisites 9507 10 00  Fishing rods 3,7  9507 20  Fish-hooks, whether or not snelled 9507 20 10   Fish-hooks, not snelled 1,7  9507 20 90   Other 3,7  9507 30 00  Fishing reels 3,7  9507 90 00  Other 3,7  9508 Roundabouts, swings, shooting galleries and other fairground amusements; travelling circuses and travelling menageries; travelling theatres 9508 10 00  Travelling circuses and travelling menageries 1,7  9508 90 00  Other 1,7  CHAPTER 96 MISCELLANEOUS MANUFACTURED ARTICLES Notes 1. This chapter does not cover: (a) pencils for cosmetic or toilet uses (Chapter 33); (b) articles of Chapter 66 (for example, parts of umbrellas or walking sticks); (c) imitation jewellery (heading 7117); (d) parts of general use, as defined in note 2 to Section XV, of base metal (Section XV), or similar goods of plastics (Chapter 39); (e) cutlery or other articles of Chapter 82 with handles or other parts of carving or moulding materials; heading 9601 or 9602 applies, however, to separately presented handles or other parts of such articles; (f) articles of Chapter 90 (for example, spectacle frames (heading 9003), mathematical drawing pens (heading 9017), brushes of a kind specialised for use in dentistry or for medical, surgical or veterinary purposes (heading 9018)); (g) articles of Chapter 91 (for example, clock or watch cases); (h) musical instruments or parts or accessories thereof (Chapter 92); (ij) articles of Chapter 93 (arms and parts thereof); (k) articles of Chapter 94 (for example, furniture, lamps and lighting fittings); (l) articles of Chapter 95 (toys, games, sports requisites); or (m) works of art, collectors pieces or antiques (Chapter 97). 2. In heading 9602, the expression vegetable or mineral carving material means: (a) hard seeds, pips, hulls and nuts and similar vegetable materials of a kind used for carving (for example, corozo and dom); (b) amber, meerschaum, agglomerated amber and agglomerated meerschaum, jet and mineral substitutes for jet. 3. In heading 9603, the expression prepared knots and tufts for broom or brush making applies only to unmounted knots and tufts of animal hair, vegetable fibre or other material, which are ready for incorporation without division in brooms or brushes, or which require only such further minor processes as trimming to shape at the top, to render them ready for such incorporation. 4. Articles of this chapter, other than those of headings 9601 to 9606 or 9615, remain classified in the chapter whether or not composed wholly or partly of precious metal or metal clad with precious metal, of natural or cultured pearls, or precious or semi-precious stones (natural, synthetic or reconstructed). However, headings 9601 to 9606 and 9615 include articles in which natural or cultured pearls, precious or semi-precious stones (natural, synthetic or reconstructed), precious metal or metal clad with precious metal constitute only minor constituents. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 9601 Worked ivory, bone, tortoiseshell, horn, antlers, coral, mother-of-pearl and other animal carving material, and articles of these materials (including articles obtained by moulding) 9601 10 00  Worked ivory and articles of ivory 2,7  9601 90 00  Other Free  9602 00 00 Worked vegetable or mineral carving material and articles of these materials; moulded or carved articles of wax, of stearin, of natural gums or natural resins or of modelling pastes, and other moulded or carved articles, not elsewhere specified or included; worked, unhardened gelatin (except gelatin of heading 3503) and articles of unhardened gelatin 2,2  9603 Brooms, brushes (including brushes constituting parts of machines, appliances or vehicles), hand-operated mechanical floor sweepers, not motorised, mops and feather dusters; prepared knots and tufts for broom or brush making; paint pads and rollers; squeegees (other than roller squeegees) 9603 10 00  Brooms and brushes, consisting of twigs or other vegetable materials bound together, with or without handles 3,7 p/st  Toothbrushes, shaving brushes, hairbrushes, nail brushes, eyelash brushes and other toilet brushes for use on the person, including such brushes constituting parts of appliances 9603 21 00   Toothbrushes, including dental-plate brushes 3,7 p/st 9603 29   Other 9603 29 30    Hair brushes 3,7 p/st 9603 29 80    Other 3,7  9603 30  Artists brushes, writing brushes and similar brushes for the application of cosmetics 9603 30 10   Artists and writing brushes 3,7 p/st 9603 30 90   Brushes for the application of cosmetics 3,7 p/st 9603 40  Paint, distemper, varnish or similar brushes (other than brushes of subheading 9603 30); paint pads and rollers 9603 40 10   Paint, distemper, varnish or similar brushes 3,7 p/st 9603 40 90   Paint pads and rollers 3,7 p/st 9603 50 00  Other brushes constituting parts of machines, appliances or vehicles 2,7  9603 90  Other 9603 90 10   Hand-operated mechanical floor sweepers, not motorised 2,7 p/st   Other 9603 90 91    Road-sweeping brushes; household type brooms and brushes, including shoe brushes and clothes brushes; brushes for grooming animals 3,7  9603 90 99    Other 3,7  9604 00 00 Hand sieves and hand riddles 3,7  9605 00 00 Travel sets for personal toilet, sewing or shoe or clothes cleaning 3,7  9606 Buttons, press-fasteners, snap-fasteners and press studs, button moulds and other parts of these articles; button blanks 9606 10 00  Press-fasteners, snap-fasteners and press studs and parts therefor 3,7   Buttons 9606 21 00   Of plastics, not covered with textile material 3,7  9606 22 00   Of base metal, not covered with textile material 3,7  9606 29 00   Other 3,7  9606 30 00  Button moulds and other parts of buttons; button blanks 2,7  9607 Slide fasteners and parts thereof  Slide fasteners 9607 11 00   Fitted with chain scoops of base metal 6,7 m 9607 19 00   Other 7,7 m 9607 20  Parts 9607 20 10   Of base metal, including narrow strips mounted with chain scoops of base metal 6,7  9607 20 90   Other 7,7  9608 Ballpoint pens; felt-tipped and other porous-tipped pens and markers; fountain pens, stylograph pens and other pens; duplicating stylos; propelling or sliding pencils; pen-holders, pencil-holders and similar holders; parts (including caps and clips) of the foregoing articles, other than those of heading 9609 9608 10  Ballpoint pens 9608 10 10   With liquid ink (rolling ball pens) 3,7 p/st   Other 9608 10 92    With replaceable refill 3,7 p/st 9608 10 99    Other 3,7 p/st 9608 20 00  Felt-tipped and other porous-tipped pens and markers 3,7 p/st  Fountain pens, stylograph pens and other pens 9608 31 00   Indian ink drawing pens 3,7 p/st 9608 39   Other 9608 39 10    With body or cap of precious metal or rolled precious metal 3,7 p/st 9608 39 90    Other 3,7 p/st 9608 40 00  Propelling or sliding pencils 3,7 p/st 9608 50 00  Sets of articles from two or more of the foregoing subheadings 3,7  9608 60  Refills for ballpoint pens, comprising the ball point and ink-reservoir 9608 60 10   With liquid ink (for rolling-ball pens) 2,7 p/st 9608 60 90   Other 2,7 p/st  Other 9608 91 00   Pen nibs and nib points 2,7  9608 99 00   Other 2,7  9609 Pencils (other than pencils of heading 9608), crayons, pencil leads, pastels, drawing charcoals, writing or drawing chalks and tailors chalks 9609 10  Pencils and crayons, with leads encased in a rigid sheath 9609 10 10   With leads of graphite 2,7  9609 10 90   Other 2,7  9609 20 00  Pencil leads, black or coloured 2,7  9609 90  Other 9609 90 10   Pastels and drawing charcoals 2,7  9609 90 90   Other 1,7  9610 00 00 Slates and boards, with writing or drawing surfaces, whether or not framed 2,7  9611 00 00 Date, sealing or numbering stamps, and the like (including devices for printing or embossing labels), designed for operating in the hand; hand-operated composing sticks and hand printing sets incorporating such composing sticks 2,7  9612 Typewriter or similar ribbons, inked or otherwise prepared for giving impressions, whether or not on spools or in cartridges; ink-pads, whether or not inked, with or without boxes 9612 10  Ribbons 9612 10 10   Of plastics 2,7  9612 10 20   Of man-made fibres, measuring less than 30 mm in width, permanently put in plastic or metal cartridges of a kind used in automatic typewriters, automatic data-processing equipment and other machines Free  9612 10 80   Other 2,7  9612 20 00  Ink-pads 2,7  9613 Cigarette lighters and other lighters, whether or not mechanical or electrical, and parts thereof other than flints and wicks 9613 10 00  Pocket lighters, gas fuelled, non-refillable 2,7 p/st 9613 20 00  Pocket lighters, gas fuelled, refillable 2,7 p/st 9613 80 00  Other lighters 2,7  9613 90 00  Parts 2,7  9614 00 Smoking pipes (including pipe bowls) and cigar or cigarette holders, and parts thereof 9614 00 10  Roughly shaped blocks of wood or root, for the manufacture of pipes Free  9614 00 90  Other 2,7  9615 Combs, hair-slides and the like; hairpins, curling pins, curling grips, hair-curlers and the like, other than those of heading 8516, and parts thereof  Combs, hair-slides and the like 9615 11 00   Of hard rubber or plastics 2,7  9615 19 00   Other 2,7  9615 90 00  Other 2,7  9616 Scent sprays and similar toilet sprays, and mounts and heads therefor; powder-puffs and pads for the application of cosmetics or toilet preparations 9616 10  Scent sprays and similar toilet sprays, and mounts and heads therefor 9616 10 10   Toilet sprays 2,7  9616 10 90   Mounts and heads 2,7  9616 20 00  Powder-puffs and pads for the application of cosmetics or toilet preparations 2,7  9617 00 00 Vacuum flasks and other vacuum vessels, complete with cases; parts thereof other than glass inners 6,7  9618 00 00 Tailors dummies and other lay figures; automata and other animated displays used for shop window dressing 1,7  SECTION XXI WORKS OF ART, COLLECTORS PIECES AND ANTIQUES CHAPTER 97 WORKS OF ART, COLLECTORS PIECES AND ANTIQUES Notes 1. This chapter does not cover: (a) unused postage or revenue stamps, postal stationery (stamped paper) or the like, of heading 4907; (b) theatrical scenery, studio backcloths or the like, of painted canvas (heading 5907) except if they may be classified in heading 9706; or (c) pearls, natural or cultured, or precious or semi-precious stones (headings 7101 to 7103). 2. For the purposes of heading 9702, the expression original engravings, prints and lithographs means impressions produced directly, in black and white or in colour, of one or of several plates wholly executed by hand by the artist, irrespective of the process or of the material employed by him, but not including any mechanical or photomechanical process. 3. Heading 9703 does not apply to mass-produced reproductions or works of conventional craftsmanship of a commercial character, even if these articles are designed or created by artists. 4. (A) Subject to notes 1 to 3 above, articles of this chapter are to be classified in this chapter and not in any other chapter of the nomenclature. (B) Heading 9706 does not apply to articles of the preceding headings of this chapter. 5. Frames around paintings, drawings, pastels, collages or similar decorative plaques, engravings, prints or lithographs are to be classified with those articles, provided they are of a kind and of a value normal to those articles. Frames which are not of a kind or of a value normal to the articles referred to in this note are to be classified separately. CN code Description Conventional rate of duty (%) Supplementary unit (1) (2) (3) (4) 9701 Paintings, drawings and pastels, executed entirely by hand, other than drawings of heading 4906 and other than hand-painted or hand-decorated manufactured articles; collages and similar decorative plaques 9701 10 00  Paintings, drawings and pastels Free  9701 90 00  Other Free  9702 00 00 Original engravings, prints and lithographs Free  9703 00 00 Original sculptures and statuary, in any material Free  9704 00 00 Postage or revenue stamps, stamp-postmarks, first-day covers, postal stationery (stamped paper), and the like, used or unused, other than those of heading 4907 Free  9705 00 00 Collections and collectors pieces of zoological, botanical, mineralogical, anatomical, historical, archaeological, palaeontological, ethnographic or numismatic interest Free  9706 00 00 Antiques of an age exceeding 100 years Free  CHAPTER 98 COMPLETE INDUSTRIAL PLANT Note Commission Regulations (EU) No 113/2010 (87) Ã ¿f 9 February 2010 and (EC) No 1982/2004 (86) of 18 November 2004 allow the Member States to use a simplified declaration procedure for recording exports and arrivals or dispatches of complete industrial plant in the external and intra-EU trade statistics of the Union. National instructions define the criteria and procedures for this simplification, in the case where the Member State applies the simplification possibility (see the list of competent departments, below). Member State Name and address of the competent department Belgium Institut des comptes nationaux p/a Banque nationale de Belgique Boulevard de Berlaimont 14 1000 Bruxelles Instituut voor de Nationale Rekeningen p/a Nationale Bank van BelgiÃ « de Berlaimontlaan 14 1000 Brussel Bulgaria Ã Ã °Ã Ã ¸Ã ¾Ã ½Ã °Ã »Ã ½Ã ° Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã ·Ã ° Ã ¿ÃÃ ¸Ã Ã ¾Ã ´Ã ¸Ã Ã µ Ã ±Ã Ã ». Ã Ã ¾Ã ½Ã ´Ã Ã ºÃ ¾Ã ²   52 Ã ³Ã. Ã ¡Ã ¾Ã Ã ¸Ã , 1000 Czech Republic Ã eskÃ ½ statistickÃ ½ Ã ºÃ ad Na padesÃ ¡tÃ ©m 3268/81 100 82 Praha 10  StraÃ ¡nice Denmark SKAT KÃ ¸benhavn Told Sluseholmen 8 B 2450 KÃ ¸benhavn SV Germany Statistisches Bundesamt Gruppe G3  AuÃ enhandel 65180 Wiesbaden Estonia Maksu-ja Tolliamet Narva mnt 9j 15176 Tallinn Statistikaamet VÃ ¤liskaubandusstatistika talitus Endla 15 15174 Tallinn Greece Ã Ã ¸Ã ½Ã ¹Ã ºÃ ® Ã £Ã Ã ±Ã Ã ¹Ã Ã Ã ¹Ã ºÃ ® Ã ¥ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Ã Ã ·Ã  Ã Ã »Ã »Ã ¬Ã ´Ã ±Ã  Ã Ã µÃ ¹Ã Ã ±Ã ¹Ã Ã  46 & Ã ÃÃ ¿Ã ½Ã ¹Ã Ã Ã ½ 18510 Ã Ã µÃ ¹Ã Ã ±Ã ¹Ã ¬Ã  Spain Departamento de Aduanas e Impuestos Especiales Avda. Llano Castellano, 17 28071 Madrid France Direction gÃ ©nÃ ©rale des douanes et droits indirects Bureau E/3 (ensembles industriels extracommunautaires) DÃ ©partement des statistiques et des Ã ©tudes Ã ©conomiques (ensembles industriels intracommunautaires) 11, rue des Deux Communes 93558 Montreuil Cedex Italy Agenzia delle Dogane Area Centrale Gestione Tributi e Rapporto con gli Utenti Ufficio per la tariffa doganale, per i dazi e per i regimi dei prodotti agricoli Via Mario Carucci, 71 00143 Roma Istituto Nazionale di Statistica Servizio Commercio con l'Estero Via Cesare Balbo 16 00184 Roma Ireland Central Statistics Office Ardee Rd. Rathmines Dublin 6 Office of the Revenue Commissioners Dublin Castle Dublin 2 Cyprus Ã ¤Ã ¼Ã ®Ã ¼Ã ± Ã ¤Ã µÃ »Ã Ã ½Ã µÃ ¯Ã Ã ½ Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã Ã Ã ½Ã ¯Ã ± Ã Ã ¹Ã Ã ±Ã ®Ã » Ã Ã ±Ã Ã ±Ã ¿Ã »Ã ® KÃ ±Ã ¹ Ã Ã Ã ·Ã ³Ã Ã Ã · Ã Ã Ã ¾Ã µÃ ½Ã Ã ¯Ã ¿Ã 1096, Ã Ã µÃ Ã ºÃ Ã Ã ¯Ã ± Ã ¥ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Ã ¦Ã Ã Ã ¿Ã Ã Ã Ã ¿Ã Ã Ã ¹Ã ¸Ã ­Ã ¼Ã µÃ ½Ã ·Ã  Ã Ã ¾Ã ¯Ã ±Ã  Ã ¤Ã ¼Ã ®Ã ¼Ã ± Ã ¤Ã µÃ »Ã Ã ½Ã µÃ ¯Ã Ã ½ Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã Ã Ã ½Ã ¯Ã ± Ã Ã ¹Ã Ã ±Ã ®Ã » Ã Ã ±Ã Ã ±Ã ¿Ã »Ã ® KÃ ±Ã ¹ Ã Ã . Ã Ã Ã ¾Ã µÃ ½Ã Ã ¯Ã ¿Ã 1471, Ã Ã µÃ Ã ºÃ Ã Ã ¯Ã ± Latvia Latvijas Republikas CentrÃ lÃ  statistikas pÃ rvalde, LÃ Ã plÃ Ã ¡a ielÃ  1, RÃ «ga, LV-1301 Latvijas Republikas Valsts ieÃ Ã mumu dienesta GalvenÃ  muitas pÃ rvalde, Kr.ValdemÃ ra ielÃ  1a, RÃ «ga, LV-1841 Lithuania MuitinÃ s departamentas prie Lietuvos Respublikos finansÃ ³ ministerijos A.JakÃ ¡to g.1/25 LT-01105 Vilnius Luxembourg Service Central de la Statistique et des Ã tudes Ã conomiques Centre administratif Pierre Werner 13, rue Erasme 1468 Luxembourg-Kirchberg Hungary KÃ ¶zponti Statisztikai Hivatal KÃ ¼lkereskedelem-statisztikai FÃ osztÃ ¡ly 1024, Budapest, Petrezselyem u. 7-9. Malta UffiÃ Ã ju Nazzjonali ta I-Istatistika Lascaris. II-Belt. CMR 02 Netherlands De inspecteur in wiens ambtsgebied belanghebbende woont of is gevestigd Austria Zollamt des Bundeslandes, in dem der Anmeldepflichtige seinen Sitz oder Wohnsitz hat or Bundesanstalt Statistik Austria Guglgasse 13 1110 Wien Poland WÃ aÃ ciwy dyrektor izby celnej Portugal DirecÃ §Ã £o-Geral das AlfÃ ¢ndegas e dos Impostos Especiais sobre o Consumo DirecÃ §Ã £o de ServiÃ §os de TributaÃ §Ã £o Aduaneira Rua Terreiro do Trigo, Edificio da AlfÃ ¢ndega, 1.o andar 1149-060 Lisboa Instituto Nacional de EstatÃ ­stica DEE/CII - Departamento de EstatÃ ­sticas EconÃ ³micas ServiÃ §o de EstatÃ ­sticas do ComÃ ©rcio Internacional e ProduÃ §Ã £o Industrial Av. AntÃ ³nio JosÃ © de Almeida 1000-043 Lisboa Romania Institutul National de Statistica Bd. Libertatii 16 Bucuresti Sector 5 Slovenia Ministrstvo za finance Carinska uprava Republike Slovenije Generalni carinski urad Ã martinska 55 SI-1523 Ljubljana (za izvoz blaga) StatistiÃ ni urad Republike Slovenije VoÃ ¾arski pot 12 SI-1000 Ljubljana (za odpreme in prejeme blaga) Slovakia Ã tatistickÃ ½ Ã ºrad SR Odbor Ã ¡tatistiky zahraniÃ nÃ ©ho obchodu MiletiÃ ova 3 824 67 Bratislava 26 ColnÃ © riaditelstvo SR MierovÃ ¡ 23 815 11 Bratislava Finland Tullihallitus PL 512 FI-00101 Helsinki Tullstyrelsen PB 512 FI-00101 Helsingfors Sweden Tullverket Box 12854 SE-11298 Stockholm Statistiska centralbyrÃ ¥n Box 24300 SE-10451 Stockholm United Kingdom Head of Compilation: Operations Statistics and Analysis of Trade Unit HM Revenue and Customs 3rd floor, Alexander House 21 Victoria Avenue Southend-on-Sea SS99 1AA CN code Description Component parts of complete industrial plant in the framework of external trade (Commission Regulation (EU) No 113/2010 of 9 February 2010) and intra-EU trade (Commission Regulation (EC) No 1982/2004 of 18 November 2004): 9880XX 00 The commodity code shall be composed as follows:  the first four digits shall be 9880,  the fifth and the sixth digit shall correspond to the Combined Nomenclature chapter to which the goods of the component part belong,  the seventh and the eighth digit shall be 0. PART THREE TARIFF ANNEXES SECTION I AGRICULTURAL ANNEXES ANNEX 1 AGRICULTURAL COMPONENTS (EA), ADDITIONAL DUTIES FOR SUGAR (AD S/Z) AND ADDITIONAL DUTIES FOR FLOUR (AD F/M) Where reference is made to this Annex, the agricultural component (EA) as well as, where appropriate, the additional duty on sugar (AD S/Z) or the additional duty on flour (AD F/M), is to be determined on the basis of the content of:  milkfat,  milk protein,  sucrose/invert sugar/isoglucose,  starch/glucose on the product concerned. A corresponding additional code for these goods can be obtained from Table 1, below. The agricultural component (in euro per 100 kilograms net) to be applied to the goods is set out in column 2 of Table 2. The additional duty on sugar (AD S/Z) (in euro per 100 kilograms net) given in column 3 of Table 2 shall not apply in full, unless the tariff schedule makes reference to Annex 1 by means of the symbol AD S/Z; the additional duty on flour (AD F/M) (in euro per 100 kilograms net) shall not apply in full, unless the tariff schedule makes reference to Annex 1 by means of the symbol AD F/M. Table 1 Additional code (by composition) Milkfat (% by weight) Milk proteins (% by weight) (91) Starch/Glucose (% by weight) (89)  ¥ 0 < 5  ¥ 5 < 25  ¥ 25 < 50  ¥ 50 < 75  ¥ 75 Sucrose/Invert sugar/Isoglucose (% by weight) (90)  ¥ 0 < 5  ¥ 5 < 30  ¥ 30 < 50  ¥ 50 < 70  ¥ 70  ¥ 0 < 5  ¥ 5 < 30  ¥ 30 < 50  ¥ 50 < 70  ¥ 70  ¥ 0 < 5  ¥ 5 < 30  ¥ 30 < 50  ¥ 50  ¥ 0 < 5  ¥ 5 < 30  ¥ 30  ¥ 0 < 5  ¥ 5  ¥ 0 < 1,5  ¥ 0 < 2,5 7000 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7758 7759  ¥ 2,5 < 6 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 7036 7037 7768 7769  ¥ 6 < 18 7040 7041 7042 7043 7044 7045 7046 7047 7048 7049 7050 7051 7052 7053 7055 7056 7057 7778 7779  ¥ 18 < 30 7060 7061 7062 7063 7064 7065 7066 7067 7068 7069 7070 7071 7072 7073 7075 7076 7077 7788 7789  ¥ 30 < 60 7080 7081 7082 7083 7084 7085 7086 7087 7088 Ã  7090 7091 7092 Ã  7095 7096 Ã  Ã  Ã   ¥ 60 7800 7801 7802 Ã  Ã  7805 7806 7807 Ã  Ã  7810 7811 Ã  Ã  Ã  Ã  Ã  Ã  Ã   ¥ 1,5 < 3  ¥ 0 < 2,5 7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7798 7799  ¥ 2,5 < 6 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7808 7809  ¥ 6 < 18 7140 7141 7142 7143 7144 7145 7146 7147 7148 7149 7150 7151 7152 7153 7155 7156 7157 7818 7819  ¥ 18 < 30 7160 7161 7162 7163 7164 7165 7166 7167 7168 7169 7170 7171 7172 7173 7175 7176 7177 7828 7829  ¥ 30 < 60 7180 7181 7182 7183 Ã  7185 7186 7187 7188 Ã  7190 7191 7192 Ã  7195 7196 Ã  Ã  Ã   ¥ 60 7820 7821 7822 Ã  Ã  7825 7826 7827 Ã  Ã  7830 7831 Ã  Ã  Ã  Ã  Ã  Ã  Ã   ¥ 3 < 6  ¥ 0 < 2,5 7840 7841 7842 7843 7844 7845 7846 7847 7848 7849 7850 7851 7852 7853 7855 7856 7857 7858 7859  ¥ 2,5 < 12 7200 7201 7202 7203 7204 7205 7206 7207 7208 7209 7210 7211 7212 7213 7215 7216 7217 7220 7221  ¥ 12 7260 7261 7262 7263 7264 7265 7266 7267 7268 7269 7270 7271 7272 7273 7275 7276 Ã  7838 Ã   ¥ 6 < 9  ¥ 0 < 4 7860 7861 7862 7863 7864 7865 7866 7867 7868 7869 7870 7871 7872 7873 7875 7876 7877 7878 7879  ¥ 4 < 15 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 7315 7316 7317 7320 7321  ¥ 15 7360 7361 7362 7363 7364 7365 7366 7367 7368 7369 7370 7371 7372 7373 7375 7376 Ã  7378 Ã   ¥ 9 < 12  ¥ 0 < 6 7900 7901 7902 7903 7904 7905 7906 7907 7908 7909 7910 7911 7912 7913 7915 7916 7917 7918 7919  ¥ 6 < 18 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421  ¥ 18 7460 7461 7462 7463 7464 7465 7466 7467 7468 Ã  7470 7471 7472 Ã  7475 7476 Ã  Ã  Ã   ¥ 12 < 18  ¥ 0 < 6 7940 7941 7942 7943 7944 7945 7946 7947 7948 7949 7950 7951 7952 7953 7955 7956 7957 7958 7959  ¥ 6 < 18 7500 7501 7502 7503 7504 7505 7506 7507 7508 7509 7510 7511 7512 7513 7515 7516 7517 7520 7521  ¥ 18 7560 7561 7562 7563 7564 7565 7566 7567 7568 Ã  7570 7571 7572 Ã  7575 7576 Ã  Ã  Ã   ¥ 18 < 26  ¥ 0 < 6 7960 7961 7962 7963 7964 7965 7966 7967 7968 7969 7970 7971 7972 7973 7975 7976 7977 7978 7979  ¥ 6 7600 7601 7602 7603 7604 7605 7606 7607 7608 7609 7610 7611 7612 7613 7615 7616 Ã  7620 Ã   ¥ 26 < 40  ¥ 0 < 6 7980 7981 7982 7983 7984 7985 7986 7987 7988 Ã  7990 7991 7992 Ã  7995 7996 Ã  Ã  Ã   ¥ 6 7700 7701 7702 7703 Ã  7705 7706 7707 7708 Ã  7710 7711 7712 Ã  7715 7716 Ã  Ã  Ã   ¥ 40 < 55 7720 7721 7722 7723 Ã  7725 7726 7727 7728 Ã  7730 7731 7732 Ã  7735 7736 Ã  Ã  Ã   ¥ 55 < 70 7740 7741 7742 Ã  Ã  7745 7746 7747 Ã  Ã  7750 7751 Ã  Ã  Ã  Ã  Ã  Ã  Ã   ¥ 70 < 85 7760 7761 7762 Ã  Ã  7765 7766 Ã  Ã  Ã  7770 7771 Ã  Ã  Ã  Ã  Ã  Ã  Ã   ¥ 85 7780 7781 Ã  Ã  Ã  7785 7786 Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ã  Table 2 Code Agricultural component AD S/Z AD F/M 1 2 3 4 7000 0 0 0 7001 10,06 10,06 7002 18,87 18,87 7003 27,25 27,25 7004 38,99 38,99 7005 4,16 4,16 7006 14,22 10,06 4,16 7007 23,03 18,87 4,16 7008 31,41 27,25 4,16 7009 43,15 38,99 4,16 7010 8,88 8,88 7011 18,95 10,06 8,88 7012 27,75 18,87 8,88 7013 36,14 27,25 8,88 7015 13,99 13,99 7016 24,05 10,06 13,99 7017 32,85 18,87 13,99 7020 16,63 7021 26,69 10,06 7022 35,5 18,87 7023 40,56 27,25 7024 52,3 38,99 7025 20,79 4,16 7026 30,85 10,06 4,16 7027 39,66 18,87 4,16 7028 44,72 27,25 4,16 7029 56,46 38,99 4,16 7030 25,51 8,88 7031 35,58 10,06 8,88 7032 44,38 18,87 8,88 7033 49,44 27,25 8,88 7035 27,29 13,99 7036 37,35 10,06 13,99 7037 46,16 18,87 13,99 7040 49,9 7041 59,96 10,06 7042 68,76 18,87 7043 67,17 27,25 7044 78,91 38,99 7045 54,05 4,16 7046 64,12 10,06 4,16 7047 72,92 18,87 4,16 7048 71,33 27,25 4,16 7049 83,07 38,99 4,16 7050 58,78 8,88 7051 68,84 10,06 8,88 7052 77,65 18,87 8,88 7053 76,05 27,25 8,88 7055 53,9 13,99 7056 63,96 10,06 13,99 7057 72,77 18,87 13,99 7060 89,1 7061 99,16 10,06 7062 107,97 18,87 7063 93,53 27,25 7064 110,27 38,99 7065 93,26 4,16 7066 103,32 10,06 4,16 7067 112,13 18,87 4,16 7068 102,69 27,25 4,16 7069 114,43 38,99 4,16 7070 97,98 8,88 7071 108,05 10,06 8,88 7072 116,85 18,87 8,88 7073 107,42 27,25 8,88 7075 85,27 13,99 7076 95,33 10,06 13,99 7077 104,13 18,87 13,99 7080 173,45 7081 183,51 10,06 7082 192,32 18,87 7083 166,01 27,25 7084 177,75 38,99 7085 177,61 4,16 7086 187,67 10,06 4,16 7087 196,47 18,87 4,16 7088 170,17 27,25 4,16 7090 182,33 8,88 7091 192,39 10,06 8,88 7092 201,2 18,87 8,88 7095 152,74 13,99 7096 162,81 10,06 13,99 7100 5,69 7101 15,75 10,06 7102 24,55 18,87 7103 32,94 27,25 7104 44,68 38,99 7105 9,84 4,16 7106 19,91 10,06 4,16 7107 28,71 18,87 4,16 7108 37,1 27,25 4,16 7109 48,84 38,99 4,16 7110 14,57 8,88 7111 24,63 10,06 8,88 7112 33,44 18,87 8,88 7113 41,82 27,25 8,88 7115 19,67 13,99 7116 29,73 10,06 13,99 7117 38,54 18,87 13,99 7120 22,32 7121 32,38 10,06 7122 41,19 18,87 7123 46,25 27,25 7124 57,99 38,99 7125 26,48 4,16 7126 36,54 10,06 4,16 7127 45,34 18,87 4,16 7128 50,4 27,25 4,16 7129 62,14 38,99 4,16 7130 31,2 8,88 7131 41,26 10,06 8,88 7132 50,07 18,87 8,88 7133 55,13 27,25 8,88 7135 32,98 13,99 7136 43,04 10,06 13,99 7137 51,85 18,87 13,99 7140 55,58 7141 65,65 10,06 7142 74,45 18,87 7143 72,86 27,25 7144 84,6 38,99 7145 59,74 4,16 7146 69,8 10,06 4,16 7147 78,61 18,87 4,16 7148 77,01 27,25 4,16 7149 88,75 38,99 4,16 7150 64,47 8,88 7151 74,53 10,06 8,88 7152 88,33 18,87 8,88 7153 81,74 27,25 8,88 7155 59,59 13,99 7156 69,65 10,06 13,99 7157 78,46 18,87 13,99 7160 94,79 7161 104,85 10,06 7162 113,65 18,87 7163 104,22 27,25 7164 115,96 38,99 7165 98,94 4,16 7166 109,1 10,06 4,16 7167 117,81 18,87 4,16 7168 108,38 27,25 4,16 7169 120,12 38,99 4,16 7170 103,67 8,88 7171 113,73 10,06 8,88 7172 122,54 18,87 8,88 7173 113,1 27,25 8,88 7175 90,95 13,99 7176 101,01 10,06 13,99 7177 109,82 18,87 13,99 7180 179,13 7181 189,2 10,06 7182 198 18,87 7183 171,7 27,25 7185 183,29 4,16 7186 193,36 10,06 4,16 7187 202,16 18,87 4,16 7188 175,86 27,25 4,16 7190 188,02 8,88 7191 198,08 10,06 8,88 7192 206,89 18,87 8,88 7195 158,43 13,99 7196 168,49 10,06 13,99 7200 37,49 7201 47,55 10,06 7202 56,36 18,87 7203 64,74 27,25 7204 76,48 38,99 7205 41,65 4,16 7206 51,71 10,06 4,16 7207 60,52 18,87 4,16 7208 68,9 27,25 4,16 7209 80,64 38,99 4,16 7210 46,37 8,88 7211 56,44 10,06 8,88 7212 65,24 18,87 8,88 7213 73,63 27,25 8,88 7215 51,48 13,99 7216 61,54 10,06 13,99 7217 70,34 18,87 13,99 7220 56,58 19,09 7221 66,64 10,06 19,09 7260 78,85 7261 88,91 10,06 7262 97,72 18,87 7263 106,11 27,25 7264 117,85 38,99 7265 83,01 4,16 7266 93,07 10,06 4,16 7267 101,88 18,87 4,16 7268 110,26 27,25 4,16 7269 122 38,99 4,16 7270 87,73 8,88 7271 97,8 10,06 8,88 7272 106,6 18,87 8,88 7273 114,99 27,25 8,88 7275 92,84 13,99 7276 102,9 10,06 13,99 7300 51,24 7301 61,3 10,06 7302 70,11 18,87 7303 78,5 27,25 7304 90,24 38,99 7305 55,4 4,16 7306 65,46 10,06 4,16 7307 74,27 18,87 4,16 7308 82,65 27,25 4,16 7309 94,39 38,99 4,16 7310 60,12 8,88 7311 70,19 10,06 8,88 7312 78,99 18,87 8,88 7313 87,38 27,25 8,88 7315 65,23 13,99 7316 75,29 10,06 13,99 7317 84,1 18,87 13,99 7320 70,33 19,09 7321 80,39 10,06 19,09 7360 86,43 7361 96,5 10,06 7362 105,3 18,87 7363 113,69 27,25 7364 125,43 38,99 7365 90,59 4,16 7366 100,66 10,06 4,16 7367 109,46 18,87 4,16 7368 117,85 27,25 4,16 7369 129,59 38,99 4,16 7370 95,32 8,88 7371 105,38 10,06 8,88 7372 114,18 18,87 8,88 7373 122,57 27,25 8,88 7375 100,42 13,99 7376 110,48 10,06 13,99 7378 105,52 19,09 7400 64,64 7401 74,7 10,06 7402 83,51 18,87 7403 91,89 27,25 7404 103,63 38,99 7405 68,8 4,16 7406 78,86 10,06 4,16 7407 87,66 18,87 4,16 7408 96,05 27,25 4,16 7409 107,79 38,99 4,16 7410 73,52 8,88 7411 83,58 10,06 8,88 7412 92,39 18,87 8,88 7413 100,78 27,25 8,88 7415 78,62 13,99 7416 88,69 10,06 13,99 7417 97,49 27,25 13,99 7420 83,73 19,09 7421 93,79 10,06 19,09 7460 93,07 7461 103,13 10,06 7462 111,93 18,87 7463 120,32 27,25 7464 132,06 38,99 7465 97,22 4,16 7466 107,29 10,06 4,16 7467 116,09 18,87 4,16 7468 124,48 27,25 4,16 7470 101,95 8,88 7471 112,01 10,06 8,88 7472 120,82 18,87 8,88 7475 107,05 13,99 7476 117,11 10,06 13,99 7500 76,83 7501 86,9 10,06 7502 95,7 18,87 7503 104,09 27,25 7504 115,83 38,99 7505 80,99 4,16 7506 91,05 10,06 4,16 7507 99,88 18,87 4,16 7508 108,24 27,25 4,16 7509 119,98 38,99 4,16 7510 85,72 8,88 7511 95,78 10,06 8,88 7512 104,58 18,87 8,88 7513 112,97 27,25 8,88 7515 90,82 13,99 7516 100,88 10,06 13,99 7517 109,69 18,87 13,99 7520 95,92 19,09 7521 105,98 10,06 19,09 7560 99,69 7561 109,75 10,06 7562 118,56 18,87 7563 126,94 27,25 7564 138,68 38,99 7565 103,85 4,16 7566 113,91 10,06 4,16 7567 122,71 18,87 4,16 7568 131,1 27,25 4,16 7570 108,57 8,88 7571 118,63 10,06 8,88 7572 127,44 18,87 8,88 7575 113,67 13,99 7576 123,74 10,06 13,99 7600 102,49 7601 112,56 10,06 7602 121,36 18,87 7603 129,75 27,25 7604 141,49 38,99 7605 106,65 4,16 7606 116,71 10,06 4,16 7607 125,52 18,87 4,16 7608 133,9 27,25 4,16 7609 145,64 38,99 4,16 7610 111,38 8,88 7611 121,44 10,06 8,88 7612 130,24 18,87 8,88 7613 138,63 27,25 8,88 7615 116,48 13,99 7616 126,54 10,06 13,99 7620 121,58 7700 121,42 7701 131,48 10,06 7702 140,29 18,87 7703 148,67 27,25 7705 125,58 4,16 7706 135,64 10,06 4,16 7707 144,44 18,87 4,16 7708 152,83 27,25 4,16 7710 130,3 8,88 7711 140,36 10,06 8,88 7712 149,17 18,87 8,88 7715 135,4 13,99 7716 145,47 10,06 13,99 7720 119,42 7721 129,49 10,06 7722 138,29 18,87 7723 146,68 27,25 7725 123,58 4,16 7726 133,64 10,06 4,16 7727 142,45 18,87 4,16 7728 150,83 27,25 4,16 7730 128,31 8,88 7731 138,37 10,06 8,88 7732 147,17 18,87 8,88 7735 133,41 13,99 7736 143,47 10,06 13,99 7740 153,54 7741 163,61 10,06 7742 172,41 18,87 7745 157,7 4,16 7746 167,77 10,06 4,16 7747 176,57 18,87 4,16 7750 162,43 8,88 7751 172,49 10,06 8,88 7758 19,09 19,09 7759 29,15 10,06 19,09 7760 187,67 7761 197,73 10,06 7762 206,53 18,87 7765 191,82 4,16 7766 201,89 10,06 4,16 7768 32,39 19,09 7769 42,46 10,06 19,09 7770 196,55 8,88 7771 206,61 10,06 8,88 7778 59 19,09 7779 69,07 10,06 19,09 7780 221,79 7781 231,85 10,06 7785 225,94 4,16 7786 236,01 10,06 4,16 7788 90,37 19,09 7789 100,43 10,06 19,09 7798 24,78 19,09 7799 34,84 10,06 19,09 7800 247,1 7801 257,17 10,06 7802 265,97 18,87 7805 251,26 4,16 7806 261,32 10,06 4,16 7807 270,13 18,87 4,16 7808 38,08 19,09 7809 48,14 10,06 19,09 7810 255,99 8,88 7811 266,05 10,06 8,88 7818 64,69 19,09 7819 74,75 10,06 19,09 7820 252,79 7821 262,85 10,06 7822 271,66 18,87 7825 256,95 4,16 7826 267,01 10,06 4,16 7827 275,82 18,87 4,16 7828 96,06 19,09 7829 106,12 10,06 19,09 7830 261,67 8,88 7831 271,74 10,06 8,88 7838 97,94 19,09 7840 11,37 7841 21,44 10,06 7842 30,24 18,87 7843 38,63 27,25 7844 50,37 38,99 7845 15,53 4,16 7846 25,59 10,06 4,16 7847 34,4 18,87 4,16 7848 42,78 27,25 4,16 7849 54,52 38,99 4,16 7850 20,26 8,88 7851 30,32 10,06 8,88 7852 39,12 18,87 8,88 7853 47,51 27,25 8,88 7855 25,36 13,99 7856 35,42 10,06 13,99 7857 44,23 18,87 13,99 7858 30,46 19,09 7859 40,52 10,06 19,09 7860 18,96 7861 29,02 10,06 7862 37,82 18,87 7863 46,21 27,25 7864 57,95 38,99 7865 23,11 4,16 7866 33,18 10,06 4,16 7867 41,98 18,87 4,16 7868 50,37 27,25 4,16 7869 62,11 38,99 4,16 7870 27,84 8,88 7871 37,9 10,06 8,88 7872 46,71 18,87 8,88 7873 55,09 27,25 8,88 7875 32,94 13,99 7876 43 10,06 13,99 7877 51,81 18,87 13,99 7878 38,04 19,09 7879 48,11 10,06 19,09 7900 26,54 7901 36,6 10,06 7902 45,41 18,87 7903 53,79 27,25 7904 65,53 38,99 7905 30,7 4,16 7906 40,76 10,06 4,16 7907 49,56 18,87 4,16 7908 57,95 27,25 4,16 7909 69,69 38,99 4,16 7910 35,42 8,88 7911 45,48 10,06 8,88 7912 54,29 18,87 8,88 7913 62,67 27,25 8,88 7915 40,52 13,99 7916 50,59 10,06 13,99 7917 59,39 18,87 13,99 7918 45,63 19,09 7919 55,69 10,06 19,09 7940 37,91 7941 47,98 10,06 7942 56,78 18,87 7943 65,17 27,25 7944 76,91 38,99 7945 42,07 4,16 7946 52,13 10,06 4,16 7947 60,94 18,87 4,16 7948 69,32 27,25 4,16 7949 81,06 38,99 4,16 7950 46,79 8,88 7951 56,86 10,06 8,88 7952 65,66 18,87 8,88 7953 74,05 27,25 8,88 7955 51,9 13,99 7956 61,96 10,06 13,99 7957 70,77 27,25 13,99 7958 57 19,09 7959 67,06 10,06 19,09 7960 54,97 7961 65,04 10,06 7962 73,84 18,87 7963 82,23 27,25 7964 93,97 38,99 7965 59,13 4,16 7966 69,19 10,06 4,16 7967 78 18,87 4,16 7968 86,38 27,25 4,16 7969 98,12 38,99 4,16 7970 63,86 8,88 7971 73,92 10,06 8,88 7972 82,72 18,87 8,88 7973 91,11 27,25 8,88 7975 68,96 13,99 7976 79,02 10,06 13,99 7977 87,83 18,87 13,99 7978 74,06 19,09 7979 84,12 10,06 19,09 7980 85,3 7981 95,37 10,06 7982 104,17 18,87 7983 112,56 27,25 7984 124,3 38,99 7985 89,46 4,16 7986 99,52 10,06 4,16 7987 108,33 18,87 4,16 7988 116,71 27,25 4,16 7990 94,19 8,88 7991 104,25 10,06 8,88 7992 113,05 18,87 8,88 7995 99,29 13,99 7996 109,35 10,06 13,99 ANNEX 2 PRODUCTS TO WHICH AN ENTRY PRICE (88) APPLIES CN code Description Conventional rate of duty (%) (1) (2) 0702 00 00 Tomatoes, fresh or chilled  From 1 January to 31 March   With an entry price per 100 kg net weight of    Not less than  ¬ 84,6    Not less than  ¬ 82,9 but less than  ¬ 84,6    Not less than  ¬ 81,2 but less than  ¬ 82,9    Not less than  ¬ 79,5 but less than  ¬ 81,2    Not less than  ¬ 77,8 but less than  ¬ 79,5    Less than  ¬ 77,8  From 1 to 30 April   With an entry price per 100 kg net weight of    Not less than  ¬ 112,6    Not less than  ¬ 110,3 but less than  ¬ 112,6    Not less than  ¬ 108,1 but less than  ¬ 110,3    Not less than  ¬ 105,8 but less than  ¬ 108,1    Not less than  ¬ 103,6 but less than  ¬ 105,8    Less than  ¬ 103,6  From 1 to 14 May   With an entry price per 100 kg net weight of    Not less than  ¬ 72,6    Not less than  ¬ 71,1 but less than  ¬ 72,6    Not less than  ¬ 69,7 but less than  ¬ 71,1    Not less than  ¬ 68,2 but less than  ¬ 69,7    Not less than  ¬ 66,8 but less than  ¬ 68,2    Less than  ¬ 66,8  From 15 to 31 May   With an entry price per 100 kg net weight of    Not less than  ¬ 72,6    Not less than  ¬ 71,1 but less than  ¬ 72,6    Not less than  ¬ 69,7 but less than  ¬ 71,1    Not less than  ¬ 68,2 but less than  ¬ 69,7    Not less than  ¬ 66,8 but less than  ¬ 68,2    Less than  ¬ 66,8  From 1 June to 30 September   With an entry price per 100 kg net weight of    Not less than  ¬ 52,6    Not less than  ¬ 51,5 but less than  ¬ 52,6    Not less than  ¬ 50,5 but less than  ¬ 51,5    Not less than  ¬ 49,4 but less than  ¬ 50,5    Not less than  ¬ 48,4 but less than  ¬ 49,4    Less than  ¬ 48,4  From 1 to 31 October   With an entry price per 100 kg net weight of    Not less than  ¬ 62,6    Not less than  ¬ 61,3 but less than  ¬ 62,6    Not less than  ¬ 60,1 but less than  ¬ 61,3    Not less than  ¬ 58,8 but less than  ¬ 60,1    Not less than  ¬ 57,6 but less than  ¬ 58,8    Less than  ¬ 57,6  From 1 November to 20 December   With an entry price per 100 kg net weight of    Not less than  ¬ 62,6    Not less than  ¬ 61,3 but less than  ¬ 62,6    Not less than  ¬ 60,1 but less than  ¬ 61,3    Not less than  ¬ 58,8 but less than  ¬ 60,1    Not less than  ¬ 57,6 but less than  ¬ 58,8    Less than  ¬ 57,6  From 21 to 31 December   With an entry price per 100 kg net weight of    Not less than  ¬ 67,6    Not less than  ¬ 66,2 but less than  ¬ 67,6    Not less than  ¬ 64,9 but less than  ¬ 66,2    Not less than  ¬ 63,5 but less than  ¬ 64,9    Not less than  ¬ 62,2 but less than  ¬ 63,5    Less than  ¬ 62,2 0707 00 Cucumbers and gherkins, fresh or chilled 0707 00 05  Cucumbers   From 1 January to end February    With an entry price per 100 kg net weight of     Not less than  ¬ 67,5     Not less than  ¬ 66,2 but less than  ¬ 67,5     Not less than  ¬ 64,8 but less than  ¬ 66,2     Not less than  ¬ 63,5 but less than  ¬ 64,8     Not less than  ¬ 62,1 but less than  ¬ 63,5     Less than  ¬ 62,1   From 1 March to 30 April    With an entry price per 100 kg net weight of     Not less than  ¬ 110,5     Not less than  ¬ 108,3 but less than  ¬ 110,5     Not less than  ¬ 106,1 but less than  ¬ 108,3     Not less than  ¬ 103,9 but less than  ¬ 106,1     Not less than  ¬ 101,7 but less than  ¬ 103,9     Less than  ¬ 101,7   From 1 to 15 May    For processing (12)     With an entry price per 100 kg net weight of      Not less than  ¬ 48,1      Not less than  ¬ 47,1 but less than  ¬ 48,1      Not less than  ¬ 46,2 but less than  ¬ 47,1      Not less than  ¬ 45,2 but less than  ¬ 46,2      Not less than  ¬ 44,3 but less than  ¬ 45,2      Not less than  ¬ 35 (92) but less than  ¬ 44,3      Not less than  ¬ 34,3 (92) but less than  ¬ 35 (92)      Not less than  ¬ 33,6 (92) but less than  ¬ 34,3 (92)      Not less than  ¬ 32,9 (92) but less than  ¬ 33,6 (92)      Not less than  ¬ 32,2 (92) but less than  ¬ 32,9 (92)      Less than  ¬ 32,2 (92)    Other     With an entry price per 100 kg net weight of      Not less than  ¬ 48,1      Not less than  ¬ 47,1 but less than  ¬ 48,1      Not less than  ¬ 46,2 but less than  ¬ 47,1      Not less than  ¬ 45,2 but less than  ¬ 46,2      Not less than  ¬ 44,3 but less than  ¬ 45,2      Less than  ¬ 44,3   From 16 May to 30 September    For processing (12)     With an entry price per 100 kg net weight of      Not less than  ¬ 48,1      Not less than  ¬ 47,1 but less than  ¬ 48,1      Not less than  ¬ 46,2 but less than  ¬ 47,1      Not less than  ¬ 45,2 but less than  ¬ 46,2      Not less than  ¬ 44,3 but less than  ¬ 45,2      Not less than  ¬ 35 (92) but less than  ¬ 44,3      Not less than  ¬ 34,3 (92) but less than  ¬ 35 (92)      Not less than  ¬ 33,6 (92) but less than  ¬ 34,3 (92)      Not less than  ¬ 32,9 (92) but less than  ¬ 33,6 (92)      Not less than  ¬ 32,2 (92) but less than  ¬ 32,9 (92)      Less than  ¬ 32,2 (92)    Other     With an entry price per 100 kg net weight of      Not less than  ¬ 48,1      Not less than  ¬ 47,1 but less than  ¬ 48,1      Not less than  ¬ 46,2 but less than  ¬ 47,1      Not less than  ¬ 45,2 but less than  ¬ 46,2      Not less than  ¬ 44,3 but less than  ¬ 45,2      Less than  ¬ 44,3   From 1 to 31 October    For processing (12)     With an entry price per 100 kg net weight of      Not less than  ¬ 68,3      Not less than  ¬ 66,9 but less than  ¬ 68,3      Not less than  ¬ 65,6 but less than  ¬ 66,9      Not less than  ¬ 64,2 but less than  ¬ 65,6      Not less than  ¬ 62,8 but less than  ¬ 64,2      Not less than  ¬ 35 (92) but less than  ¬ 62,8      Not less than  ¬ 34,3 (92) but less than  ¬ 35 (92)      Not less than  ¬ 33,6 (92) but less than  ¬ 34,3 (92)      Not less than  ¬ 32,9 (92) but less than  ¬ 33,6 (92)      Not less than  ¬ 32,2 (92) but less than  ¬ 32,9 (92)      Less than  ¬ 32,2 (92)    Other     With an entry price per 100 kg net weight of      Not less than  ¬ 68,3      Not less than  ¬ 66,9 but less than  ¬ 68,3      Not less than  ¬ 65,6 but less than  ¬ 66,9      Not less than  ¬ 64,2 but less than  ¬ 65,6      Not less than  ¬ 62,8 but less than  ¬ 64,2      Less than  ¬ 62,8   From 1 to 10 November    With an entry price per 100 kg net weight of     Not less than  ¬ 68,3     Not less than  ¬ 66,9 but less than  ¬ 68,3     Not less than  ¬ 65,6 but less than  ¬ 66,9     Not less than  ¬ 64,2 but less than  ¬ 65,6     Not less than  ¬ 62,8 but less than  ¬ 64,2     Less than  ¬ 62,8   From 11 November to 31 December    With an entry price per 100 kg net weight of     Not less than  ¬ 60,5     Not less than  ¬ 59,3 but less than  ¬ 60,5     Not less than  ¬ 58,1 but less than  ¬ 59,3     Not less than  ¬ 56,9 but less than  ¬ 58,1     Not less than  ¬ 55,7 but less than  ¬ 56,9     Less than  ¬ 55,7 0709 Other vegetables, fresh or chilled 0709 90  Other 0709 90 70   Courgettes    From 1 to 31 January     With an entry price per 100 kg net weight of      Not less than  ¬ 48,8      Not less than  ¬ 47,8 but less than  ¬ 48,8      Not less than  ¬ 46,8 but less than  ¬ 47,8      Not less than  ¬ 45,9 but less than  ¬ 46,8      Not less than  ¬ 44,9 but less than  ¬ 45,9      Less than  ¬ 44,9    From 1 February to 31 March     With an entry price per 100 kg net weight of      Not less than  ¬ 41,3      Not less than  ¬ 40,5 but less than  ¬ 41,3      Not less than  ¬ 39,6 but less than  ¬ 40,5      Not less than  ¬ 38,8 but less than  ¬ 39,6      Not less than  ¬ 38 but less than  ¬ 38,8      Less than  ¬ 38    From 1 April to 31 May     With an entry price per 100 kg net weight of      Not less than  ¬ 69,2      Not less than  ¬ 67,8 but less than  ¬ 69,2      Not less than  ¬ 66,4 but less than  ¬ 67,8      Not less than  ¬ 65 but less than  ¬ 66,4      Not less than  ¬ 63,7 but less than  ¬ 65      Less than  ¬ 63,7    From 1 June to 31 July     With an entry price per 100 kg net weight of      Not less than  ¬ 41,3      Not less than  ¬ 40,5 but less than  ¬ 41,3      Not less than  ¬ 39,6 but less than  ¬ 40,5      Not less than  ¬ 38,8 but less than  ¬ 39,6      Not less than  ¬ 38 but less than  ¬ 38,8      Less than  ¬ 38    From 1 August to 31 December     With an entry price per 100 kg net weight of      Not less than  ¬ 48,8      Not less than  ¬ 47,8 but less than  ¬ 48,8      Not less than  ¬ 46,8 but less than  ¬ 47,8      Not less than  ¬ 45,9 but less than  ¬ 46,8      Not less than  ¬ 44,9 but less than  ¬ 45,9      Less than  ¬ 44,9 0709 90 80   Globe artichokes    From 1 January to 31 May     With an entry price per 100 kg net weight of      Not less than  ¬ 82,6      Not less than  ¬ 80,9 but less than  ¬ 82,6      Not less than  ¬ 79,3 but less than  ¬ 80,9      Not less than  ¬ 77,6 but less than  ¬ 79,3      Not less than  ¬ 76 but less than  ¬ 77,6      Less than  ¬ 76    From 1 to 30 June     With an entry price per 100 kg net weight of      Not less than  ¬ 65,4      Not less than  ¬ 64,1 but less than  ¬ 65,4      Not less than  ¬ 62,8 but less than  ¬ 64,1      Not less than  ¬ 61,5 but less than  ¬ 62,8      Not less than  ¬ 60,2 but less than  ¬ 61,5      Less than  ¬ 60,2    From 1 July to 31 October    From 1 November to 31 December     With an entry price per 100 kg net weight of      Not less than  ¬ 94,3      Not less than  ¬ 92,4 but less than  ¬ 94,3      Not less than  ¬ 90,5 but less than  ¬ 92,4      Not less than  ¬ 88,6 but less than  ¬ 90,5      Not less than  ¬ 86,8 but less than  ¬ 88,6      Less than  ¬ 86,8 0805 Citrus fruit, fresh or dried 0805 10  Oranges 0805 10 20   Sweet oranges, fresh    From 1 January to 31 March     With an entry price per 100 kg net weight of      Not less than  ¬ 35,4      Not less than  ¬ 34,7 but less than  ¬ 35,4      Not less than  ¬ 34 but less than  ¬ 34,7      Not less than  ¬ 33,3 but less than  ¬ 34      Not less than  ¬ 32,6 but less than  ¬ 33,3      Less than  ¬ 32,6    From 1 to 30 April     With an entry price per 100 kg net weight of      Not less than  ¬ 35,4      Not less than  ¬ 34,7 but less than  ¬ 35,4      Not less than  ¬ 34 but less than  ¬ 34,7      Not less than  ¬ 33,3 but less than  ¬ 34      Not less than  ¬ 32,6 but less than  ¬ 33,3      Less than  ¬ 32,6    From 1 to 15 May     With an entry price per 100 kg net weight of      Not less than  ¬ 35,4      Not less than  ¬ 34,7 but less than  ¬ 35,4      Not less than  ¬ 34 but less than  ¬ 34,7      Not less than  ¬ 33,3 but less than  ¬ 34      Not less than  ¬ 32,6 but less than  ¬ 33,3      Less than  ¬ 32,6    From 16 to 31 May     With an entry price per 100 kg net weight of      Not less than  ¬ 35,4      Not less than  ¬ 34,7 but less than  ¬ 35,4      Not less than  ¬ 34 but less than  ¬ 34,7      Not less than  ¬ 33,3 but less than  ¬ 34      Not less than  ¬ 32,6 but less than  ¬ 33,3      Less than  ¬ 32,6    From 1 June to 15 October    From 16 October to 30 November    From 1 to 31 December     With an entry price per 100 kg net weight of      Not less than  ¬ 35,4      Not less than  ¬ 34,7 but less than  ¬ 35,4      Not less than  ¬ 34 but less than  ¬ 34,7      Not less than  ¬ 33,3 but less than  ¬ 34      Not less than  ¬ 32,6 but less than  ¬ 33,3      Less than  ¬ 32,6 0805 20  Mandarins (including tangerines and satsumas); clementines, wilkings and similar citrus hybrids 0805 20 10   Clementines    From 1 January to end February     With an entry price per 100 kg net weight of      Not less than  ¬ 64,9      Not less than  ¬ 63,6 but less than  ¬ 64,9      Not less than  ¬ 62,3 but less than  ¬ 63,6      Not less than  ¬ 61 but less than  ¬ 62,3      Not less than  ¬ 59,7 but less than  ¬ 61      Less than  ¬ 59,7    From 1 March to 31 October    From 1 November to 31 December     With an entry price per 100 kg net weight of      Not less than  ¬ 64,9      Not less than  ¬ 63,6 but less than  ¬ 64,9      Not less than  ¬ 62,3 but less than  ¬ 63,6      Not less than  ¬ 61 but less than  ¬ 62,3      Not less than  ¬ 59,7 but less than  ¬ 61      Less than  ¬ 59,7 0805 20 30   Monreales and satsumas    From 1 January to end February     With an entry price per 100 kg net weight of      Not less than  ¬ 28,6      Not less than  ¬ 28 but less than  ¬ 28,6      Not less than  ¬ 27,5 but less than  ¬ 28      Not less than  ¬ 26,9 but less than  ¬ 27,5      Not less than  ¬ 26,3 but less than  ¬ 26,9      Less than  ¬ 26,3    From 1 March to 31 October    From 1 November to 31 December     With an entry price per 100 kg net weight of      Not less than  ¬ 28,6      Not less than  ¬ 28 but less than  ¬ 28,6      Not less than  ¬ 27,5 but less than  ¬ 28      Not less than  ¬ 26,9 but less than  ¬ 27,5      Not less than  ¬ 26,3 but less than  ¬ 26,9      Less than  ¬ 26,3 0805 20 50   Mandarins and wilkings    From 1 January to end February     With an entry price per 100 kg net weight of      Not less than  ¬ 28,6      Not less than  ¬ 28 but less than  ¬ 28,6      Not less than  ¬ 27,5 but less than  ¬ 28      Not less than  ¬ 26,9 but less than  ¬ 27,5      Not less than  ¬ 26,3 but less than  ¬ 26,9      Less than  ¬ 26,3    From 1 March to 31 October    From 1 November to 31 December     With an entry price per 100 kg net weight of      Not less than  ¬ 28,6      Not less than  ¬ 28 but less than  ¬ 28,6      Not less than  ¬ 27,5 but less than  ¬ 28      Not less than  ¬ 26,9 but less than  ¬ 27,5      Not less than  ¬ 26,3 but less than  ¬ 26,9      Less than  ¬ 26,3 0805 20 70   Tangerines    From 1 January to end February     With an entry price per 100 kg net weight of      Not less than  ¬ 28,6      Not less than  ¬ 28 but less than  ¬ 28,6      Not less than  ¬ 27,5 but less than  ¬ 28      Not less than  ¬ 26,9 but less than  ¬ 27,5      Not less than  ¬ 26,3 but less than  ¬ 26,9      Less than  ¬ 26,3    From 1 March to 31 October    From 1 November to 31 December     With an entry price per 100 kg net weight of      Not less than  ¬ 28,6      Not less than  ¬ 28 but less than  ¬ 28,6      Not less than  ¬ 27,5 but less than  ¬ 28      Not less than  ¬ 26,9 but less than  ¬ 27,5      Not less than  ¬ 26,3 but less than  ¬ 26,9      Less than  ¬ 26,3 0805 20 90   Other    From 1 January to end February     With an entry price per 100 kg net weight of      Not less than  ¬ 28,6      Not less than  ¬ 28 but less than  ¬ 28,6      Not less than  ¬ 27,5 but less than  ¬ 28      Not less than  ¬ 26,9 but less than  ¬ 27,5      Not less than  ¬ 26,3 but less than  ¬ 26,9      Less than  ¬ 26,3    From 1 March to 31 October    From 1 November to 31 December     With an entry price per 100 kg net weight of      Not less than  ¬ 28,6      Not less than  ¬ 28 but less than  ¬ 28,6      Not less than  ¬ 27,5 but less than  ¬ 28      Not less than  ¬ 26,9 but less than  ¬ 27,5      Not less than  ¬ 26,3 but less than  ¬ 26,9      Less than  ¬ 26,3 0805 50  Lemons (Citrus limon, Citrus limonum) and limes (Citrus aurantifolia, Citrus latifolia) 0805 50 10   Lemons (Citrus limon, Citrus limonum)    From 1 January to 30 April     With an entry price per 100 kg net weight of      Not less than  ¬ 46,2      Not less than  ¬ 45,3 but less than  ¬ 46,2      Not less than  ¬ 44,4 but less than  ¬ 45,3      Not less than  ¬ 43,4 but less than  ¬ 44,4      Not less than  ¬ 42,5 but less than  ¬ 43,4      Less than  ¬ 42,5    From 1 May to 31 May     With an entry price per 100 kg net weight of      Not less than  ¬ 46,2      Not less than  ¬ 45,3 but less than  ¬ 46,2      Not less than  ¬ 44,4 but less than  ¬ 45,3      Not less than  ¬ 43,4 but less than  ¬ 44,4      Not less than  ¬ 42,5 but less than  ¬ 43,4      Not less than  ¬ 41,6 but less than  ¬ 42,5      Not less than  ¬ 40,7 but less than  ¬ 41,6      Not less than  ¬ 39,7 but less than  ¬ 40,7      Not less than  ¬ 38,8 but less than  ¬ 39,7      Less than  ¬ 38,8    From 1 June to 31 July     With an entry price per 100 kg net weight of      Not less than  ¬ 55,8      Not less than  ¬ 54,7 but less than  ¬ 55,8      Not less than  ¬ 53,6 but less than  ¬ 54,7      Not less than  ¬ 52,5 but less than  ¬ 53,6      Not less than  ¬ 51,3 but less than  ¬ 52,5      Not less than  ¬ 50,2 but less than  ¬ 51,3      Not less than  ¬ 49,1 but less than  ¬ 50,2      Not less than  ¬ 48 but less than  ¬ 49,1      Not less than  ¬ 46,9 but less than  ¬ 48      Less than  ¬ 46,9    From 1 August to 15 August     With an entry price per 100 kg net weight of      Not less than  ¬ 55,8      Not less than  ¬ 54,7 but less than  ¬ 55,8      Not less than  ¬ 53,6 but less than  ¬ 54,7      Not less than  ¬ 52,5 but less than  ¬ 53,6      Not less than  ¬ 51,3 but less than  ¬ 52,5      Not less than  ¬ 50,2 but less than  ¬ 51,3      Not less than  ¬ 49,1 but less than  ¬ 50,2      Not less than  ¬ 48 but less than  ¬ 49,1      Less than  ¬ 48    From 16 August to 31 October     With an entry price per 100 kg net weight of      Not less than  ¬ 55,8      Not less than  ¬ 54,7 but less than  ¬ 55,8      Not less than  ¬ 53,6 but less than  ¬ 54,7      Not less than  ¬ 52,5 but less than  ¬ 53,6      Not less than  ¬ 51,3 but less than  ¬ 52,5      Less than  ¬ 51,3    From 1 November to 31 December     With an entry price per 100 kg net weight of      Not less than  ¬ 46,2      Not less than  ¬ 45,3 but less than  ¬ 46,2      Not less than  ¬ 44,4 but less than  ¬ 45,3      Not less than  ¬ 43,4 but less than  ¬ 44,4      Not less than  ¬ 42,5 but less than  ¬ 43,4      Less than  ¬ 42,5 0806 Grapes, fresh or dried 0806 10  Fresh 0806 10 10   Table grapes    From 1 January to 14 July     Of the variety Emperor (Vitis vinifera cv.) from 1 to 31 January (29)     Other    From 15 to 20 July    From 21 July to 31 October     With an entry price per 100 kg net weight of      Not less than  ¬ 54,6      Not less than  ¬ 53,5 but less than  ¬ 54,6      Not less than  ¬ 52,4 but less than  ¬ 53,5      Not less than  ¬ 51,3 but less than  ¬ 52,4      Not less than  ¬ 50,2 but less than  ¬ 51,3      Less than  ¬ 50,2    From 1 to 20 November     With an entry price per 100 kg net weight of      Not less than  ¬ 47,6      Not less than  ¬ 46,6 but less than  ¬ 47,6      Not less than  ¬ 45,7 but less than  ¬ 46,6      Not less than  ¬ 44,7 but less than  ¬ 45,7      Not less than  ¬ 43,8 but less than  ¬ 44,7      Less than  ¬ 43,8    From 21 November to 31 December     Of the variety Emperor (Vitis vinifera cv.) from 1 to 31 December (29)     Other 0808 Apples, pears and quinces, fresh 0808 10  Apples 0808 10 80   Other    From 1 January to 14 February     With an entry price per 100 kg net weight of      Not less than  ¬ 56,8      Not less than  ¬ 55,7 but less than  ¬ 56,8      Not less than  ¬ 54,5 but less than  ¬ 55,7      Not less than  ¬ 53,4 but less than  ¬ 54,5      Not less than  ¬ 52,3 but less than  ¬ 53,4      Less than  ¬ 52,3    From 15 February to 31 March     With an entry price per 100 kg net weight of      Not less than  ¬ 56,8      Not less than  ¬ 55,7 but less than  ¬ 56,8      Not less than  ¬ 54,5 but less than  ¬ 55,7      Not less than  ¬ 53,4 but less than  ¬ 54,5      Not less than  ¬ 52,3 but less than  ¬ 53,4      Not less than  ¬ 51,1 but less than  ¬ 52,3      Not less than  ¬ 50 but less than  ¬ 51,1      Less than  ¬ 50    From 1 April to 30 June     With an entry price per 100 kg net weight of      Not less than  ¬ 56,8      Not less than  ¬ 55,7 but less than  ¬ 56,8      Not less than  ¬ 54,5 but less than  ¬ 55,7      Not less than  ¬ 53,4 but less than  ¬ 54,5      Not less than  ¬ 52,3 but less than  ¬ 53,4      Not less than  ¬ 51,1 but less than  ¬ 52,3      Not less than  ¬ 50 but less than  ¬ 51,1      Not less than  ¬ 48,8 but less than  ¬ 50      Less than  ¬ 48,8    From 1 July to 15 July     With an entry price per 100 kg net weight of      Not less than  ¬ 45,7      Not less than  ¬ 44,8 but less than  ¬ 45,7      Not less than  ¬ 43,9 but less than  ¬ 44,8      Not less than  ¬ 43 but less than  ¬ 43,9      Not less than  ¬ 42 but less than  ¬ 43      Not less than  ¬ 41,1 but less than  ¬ 42      Not less than  ¬ 40,2 but less than  ¬ 41,1      Not less than  ¬ 39,3 but less than  ¬ 40,2      Less than  ¬ 39,3    From 16 July to 31 July     With an entry price per 100 kg net weight of      Not less than  ¬ 45,7      Not less than  ¬ 44,8 but less than  ¬ 45,7      Not less than  ¬ 43,9 but less than  ¬ 44,8      Not less than  ¬ 43 but less than  ¬ 43,9      Not less than  ¬ 42 but less than  ¬ 43      Less than  ¬ 42    From 1 August to 31 December     With an entry price per 100 kg net weight of      Not less than  ¬ 45,7      Not less than  ¬ 44,8 but less than  ¬ 45,7      Not less than  ¬ 43,9 but less than  ¬ 44,8      Not less than  ¬ 43 but less than  ¬ 43,9      Not less than  ¬ 42 but less than  ¬ 43      Less than  ¬ 42 0808 20  Pears and quinces   Pears 0808 20 50    Other     From 1 January to 31 January      With an entry price per 100 kg net weight of       Not less than  ¬ 51       Not less than  ¬ 50 but less than  ¬ 51       Not less than  ¬ 49 but less than  ¬ 50       Not less than  ¬ 47,9 but less than  ¬ 49       Not less than  ¬ 46,9 but less than  ¬ 47,9       Less than  ¬ 46,9     From 1 February to 31 March      With an entry price per 100 kg net weight of       Not less than  ¬ 51       Not less than  ¬ 50 but less than  ¬ 51       Not less than  ¬ 49 but less than  ¬ 50       Not less than  ¬ 47,9 but less than  ¬ 49       Not less than  ¬ 46,9 but less than  ¬ 47,9       Less than  ¬ 46,9     From 1 to 30 April      With an entry price per 100 kg net weight of       Not less than  ¬ 51       Not less than  ¬ 50 but less than  ¬ 51       Not less than  ¬ 49 but less than  ¬ 50       Not less than  ¬ 47,9 but less than  ¬ 49       Not less than  ¬ 46,9 but less than  ¬ 47,9       Not less than  ¬ 45,9 but less than  ¬ 46,9       Not less than  ¬ 44,9 but less than  ¬ 45,9       Not less than  ¬ 43,9 but less than  ¬ 44,9       Less than  ¬ 43,9     From 1 May to 30 June     From 1 to 15 July      With an entry price per 100 kg net weight of       Not less than  ¬ 46,5       Not less than  ¬ 45,6 but less than  ¬ 46,5       Not less than  ¬ 44,6 but less than  ¬ 45,6       Not less than  ¬ 43,7 but less than  ¬ 44,6       Not less than  ¬ 42,8 but less than  ¬ 43,7       Not less than  ¬ 41,9 but less than  ¬ 42,8       Not less than  ¬ 40,9 but less than  ¬ 41,9       Not less than  ¬ 40 but less than  ¬ 40,9       Less than  ¬ 40     From 16 to 31 July      With an entry price per 100 kg net weight of       Not less than  ¬ 46,5       Not less than  ¬ 45,6 but less than  ¬ 46,5       Not less than  ¬ 44,6 but less than  ¬ 45,6       Not less than  ¬ 43,7 but less than  ¬ 44,6       Not less than  ¬ 42,8 but less than  ¬ 43,7       Less than  ¬ 42,8     From 1 August to 31 October      With an entry price per 100 kg net weight of       Not less than  ¬ 38,8       Not less than  ¬ 38 but less than  ¬ 38,8       Not less than  ¬ 37,2 but less than  ¬ 38       Not less than  ¬ 36,5 but less than  ¬ 37,2       Not less than  ¬ 35,7 but less than  ¬ 36,5       Less than  ¬ 35,7     From 1 November to 31 December      With an entry price per 100 kg net weight of       Not less than  ¬ 51       Not less than  ¬ 50 but less than  ¬ 51       Not less than  ¬ 49 but less than  ¬ 50       Not less than  ¬ 47,9 but less than  ¬ 49       Not less than  ¬ 46,9 but less than  ¬ 47,9       Less than  ¬ 46,9 0809 Apricots, cherries, peaches (including nectarines), plums and sloes, fresh 0809 10 00  Apricots   From 1 January to 31 May   From 1 to 20 June    With an entry price per 100 kg net weight of     Not less than  ¬ 107,1     Not less than  ¬ 105 but less than  ¬ 107,1     Not less than  ¬ 102,8 but less than  ¬ 105     Not less than  ¬ 100,7 but less than  ¬ 102,8     Not less than  ¬ 98,5 but less than  ¬ 100,7     Less than  ¬ 98,5   From 21 to 30 June    With an entry price per 100 kg net weight of     Not less than  ¬ 87,3     Not less than  ¬ 85,6 but less than  ¬ 87,3     Not less than  ¬ 83,8 but less than  ¬ 85,6     Not less than  ¬ 82,1 but less than  ¬ 83,8     Not less than  ¬ 80,3 but less than  ¬ 82,1     Less than  ¬ 80,3   From 1 to 31 July    With an entry price per 100 kg net weight of     Not less than  ¬ 77,1     Not less than  ¬ 75,6 but less than  ¬ 77,1     Not less than  ¬ 74 but less than  ¬ 75,6     Not less than  ¬ 72,5 but less than  ¬ 74     Not less than  ¬ 70,9 but less than  ¬ 72,5     Less than  ¬ 70,9   From 1 August to 31 December 0809 20  Cherries 0809 20 05   Sour cherries (Prunus cerasus)    From 1 January to 30 April    From 1 to 20 May    From 21 to 31 May     With an entry price per 100 kg net weight of      Not less than  ¬ 149,4      Not less than  ¬ 146,4 but less than  ¬ 149,4      Not less than  ¬ 143,4 but less than  ¬ 146,4      Not less than  ¬ 140,4 but less than  ¬ 143,4      Not less than  ¬ 137,4 but less than  ¬ 140,4      Not less than  ¬ 50,7 (92) but less than  ¬ 137,4      Not less than  ¬ 49,7 (92) but less than  ¬ 50,7 (92)      Not less than  ¬ 48,7 (92) but less than  ¬ 49,7 (92)      Not less than  ¬ 47,7 (92) but less than  ¬ 48,7 (92)      Not less than  ¬ 46,6 (92) but less than  ¬ 47,7 (92)      Less than  ¬ 46,6 (92)    From 1 June to 15 July     With an entry price per 100 kg net weight of      Not less than  ¬ 125,4      Not less than  ¬ 122,9 but less than  ¬ 125,4      Not less than  ¬ 120,4 but less than  ¬ 122,9      Not less than  ¬ 117,9 but less than  ¬ 120,4      Not less than  ¬ 115,4 but less than  ¬ 117,9      Not less than  ¬ 50,7 (92) but less than  ¬ 115,4      Not less than  ¬ 49,7 (92) but less than  ¬ 50,7 (92)      Not less than  ¬ 48,7 (92) but less than  ¬ 49,7 (92)      Not less than  ¬ 47,7 (92) but less than  ¬ 48,7 (92)      Not less than  ¬ 46,6 (92) but less than  ¬ 47,7 (92)      Less than  ¬ 46,6 (92)    From 16 to 31 July     With an entry price per 100 kg net weight of      Not less than  ¬ 125,4      Not less than  ¬ 122,9 but less than  ¬ 125,4      Not less than  ¬ 120,4 but less than  ¬ 122,9      Not less than  ¬ 117,9 but less than  ¬ 120,4      Not less than  ¬ 115,4 but less than  ¬ 117,9      Not less than  ¬ 45,9 (92) but less than  ¬ 115,4      Not less than  ¬ 45 (92) but less than  ¬ 45,9 (92)      Not less than  ¬ 44,1 (92) but less than  ¬ 45 (92)      Not less than  ¬ 43,1 (92) but less than  ¬ 44,1 (92)      Not less than  ¬ 42,2 (92) but less than  ¬ 43,1 (92)      Less than  ¬ 42,2 (92)    From 1 to 10 August     With an entry price per 100 kg net weight of      Not less than  ¬ 91,6      Not less than  ¬ 89,8 but less than  ¬ 91,6      Not less than  ¬ 87,9 but less than  ¬ 89,8      Not less than  ¬ 86,1 but less than  ¬ 87,9      Not less than  ¬ 84,1 but less than  ¬ 86,1      Not less than  ¬ 45,9 (92) but less than  ¬ 84,1      Not less than  ¬ 45 (92) but less than  ¬ 45,9 (92)      Not less than  ¬ 44,1 (92) but less than  ¬ 45 (92)      Not less than  ¬ 43,1 (92) but less than  ¬ 44,1 (92)      Not less than  ¬ 42,2 (92) but less than  ¬ 43,1 (92)      Less than  ¬ 42,2 (92)    From 11 August to 31 December 0809 20 95   Other    From 1 January to 30 April    From 1 to 20 May    From 21 to 31 May     With an entry price per 100 kg net weight of      Not less than  ¬ 149,4      Not less than  ¬ 146,4 but less than  ¬ 149,4      Not less than  ¬ 143,4 but less than  ¬ 146,4      Not less than  ¬ 140,4 but less than  ¬ 143,4      Not less than  ¬ 137,4 but less than  ¬ 140,4      Less than  ¬ 137,4    From 1 June to 15 June     With an entry price per 100 kg net weight of      Not less than  ¬ 125,4      Not less than  ¬ 122,9 but less than  ¬ 125,4      Not less than  ¬ 120,4 but less than  ¬ 122,9      Not less than  ¬ 117,9 but less than  ¬ 120,4      Not less than  ¬ 115,4 but less than  ¬ 117,9      Less than  ¬ 115,4    From 16 June to 15 July     With an entry price per 100 kg net weight of      Not less than  ¬ 125,4      Not less than  ¬ 122,9 but less than  ¬ 125,4      Not less than  ¬ 120,4 but less than  ¬ 122,9      Not less than  ¬ 117,9 but less than  ¬ 120,4      Not less than  ¬ 115,4 but less than  ¬ 117,9      Less than  ¬ 115,4    From 16 to 31 July     With an entry price per 100 kg net weight of      Not less than  ¬ 125,4      Not less than  ¬ 122,9 but less than  ¬ 125,4      Not less than  ¬ 120,4 but less than  ¬ 122,9      Not less than  ¬ 117,9 but less than  ¬ 120,4      Not less than  ¬ 115,4 but less than  ¬ 117,9      Less than  ¬ 115,4    From 1 to 10 August     With an entry price per 100 kg net weight of      Not less than  ¬ 91,6      Not less than  ¬ 89,8 but less than  ¬ 91,6      Not less than  ¬ 87,9 but less than  ¬ 89,8      Not less than  ¬ 86,1 but less than  ¬ 87,9      Not less than  ¬ 84,1 but less than  ¬ 86,1      Less than  ¬ 84,1    From 11 August to 31 December 0809 30  Peaches, including nectarines 0809 30 10   Nectarines    From 1 January to 10 June    From 11 to 20 June     With an entry price per 100 kg net weight of      Not less than  ¬ 88,3      Not less than  ¬ 86,5 but less than  ¬ 88,3      Not less than  ¬ 84,8 but less than  ¬ 86,5      Not less than  ¬ 83 but less than  ¬ 84,8      Not less than  ¬ 81,2 but less than  ¬ 83      Less than  ¬ 81,2    From 21 June to 31 July     With an entry price per 100 kg net weight of      Not less than  ¬ 77,6      Not less than  ¬ 76 but less than  ¬ 77,6      Not less than  ¬ 74,5 but less than  ¬ 76      Not less than  ¬ 72,9 but less than  ¬ 74,5      Not less than  ¬ 71,4 but less than  ¬ 72,9      Less than  ¬ 71,4    From 1 August to 30 September     With an entry price per 100 kg net weight of      Not less than  ¬ 60      Not less than  ¬ 58,8 but less than  ¬ 60      Not less than  ¬ 57,6 but less than  ¬ 58,8      Not less than  ¬ 56,4 but less than  ¬ 57,6      Not less than  ¬ 55,2 but less than  ¬ 56,4      Less than  ¬ 55,2    From 1 October to 31 December 0809 30 90   Other    From 1 January to 10 June    From 11 to 20 June     With an entry price per 100 kg net weight of      Not less than  ¬ 88,3      Not less than  ¬ 86,5 but less than  ¬ 88,3      Not less than  ¬ 84,8 but less than  ¬ 86,5      Not less than  ¬ 83 but less than  ¬ 84,8      Not less than  ¬ 81,2 but less than  ¬ 83      Less than  ¬ 81,2    From 21 June to 31 July     With an entry price per 100 kg net weight of      Not less than  ¬ 77,6      Not less than  ¬ 76 but less than  ¬ 77,6      Not less than  ¬ 74,5 but less than  ¬ 76      Not less than  ¬ 72,9 but less than  ¬ 74,5      Not less than  ¬ 71,4 but less than  ¬ 72,9      Less than  ¬ 71,4    From 1 August to 30 September     With an entry price per 100 kg net weight of      Not less than  ¬ 60      Not less than  ¬ 58,8 but less than  ¬ 60      Not less than  ¬ 57,6 but less than  ¬ 58,8      Not less than  ¬ 56,4 but less than  ¬ 57,6      Not less than  ¬ 55,2 but less than  ¬ 56,4      Less than  ¬ 55,2    From 1 October to 31 December 0809 40  Plums and sloes 0809 40 05   Plums    From 1 January to 10 June    From 11 to 30 June     With an entry price per 100 kg net weight of      Not less than  ¬ 69,6      Not less than  ¬ 68,2 but less than  ¬ 69,6      Not less than  ¬ 66,8 but less than  ¬ 68,2      Not less than  ¬ 65,4 but less than  ¬ 66,8      Not less than  ¬ 64 but less than  ¬ 65,4      Less than  ¬ 64    From 1 July to 30 September     With an entry price per 100 kg net weight of      Not less than  ¬ 69,6      Not less than  ¬ 68,2 but less than  ¬ 69,6      Not less than  ¬ 66,8 but less than  ¬ 68,2      Not less than  ¬ 65,4 but less than  ¬ 66,8      Not less than  ¬ 64 but less than  ¬ 65,4      Less than  ¬ 64    From 1 October to 31 December 2009 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter  Grape juice (including grape must) 2009 61   Of a Brix value not exceeding 30 2009 61 10    Of a value exceeding  ¬ 18 per 100 kg net weight     With an entry price per hl of      Not less than  ¬ 42,5      Not less than  ¬ 41,7 but less than  ¬ 42,5      Not less than  ¬ 40,8 but less than  ¬ 41,7      Not less than  ¬ 40 but less than  ¬ 40,8      Not less than  ¬ 39,1 but less than  ¬ 40      Less than  ¬ 39,1 2009 69   Other    Of a Brix value exceeding 67 2009 69 19     Other      With an entry price per hl of       Not less than  ¬ 212,4       Not less than  ¬ 208,2 but less than  ¬ 212,4       Not less than  ¬ 203,9 but less than  ¬ 208,2       Not less than  ¬ 199,7 but less than  ¬ 203,9       Not less than  ¬ 195,4 but less than  ¬ 199,7       Less than  ¬ 195,4    Of a Brix value exceeding 30 but not exceeding 67     Of a value exceeding  ¬ 18 per 100 kg net weight 2009 69 51      Concentrated       With an entry price per hl of        Not less than  ¬ 209,4        Not less than  ¬ 205,2 but less than  ¬ 209,4        Not less than  ¬ 201 but less than  ¬ 205,2        Not less than  ¬ 196,8 but less than  ¬ 201        Not less than  ¬ 192,6 but less than  ¬ 196,8        Less than  ¬ 192,6 2009 69 59      Other       With an entry price per hl of        Not less than  ¬ 42,5        Not less than  ¬ 41,7 but less than  ¬ 42,5        Not less than  ¬ 40,8 but less than  ¬ 41,7        Not less than  ¬ 40 but less than  ¬ 40,8        Not less than  ¬ 39,1 but less than  ¬ 40        Less than  ¬ 39,1 2204 Wine of fresh grapes, including fortified wines; grape must other than that of heading 2009 2204 30  Other grape must   Other    Of a density of 1,33 g/cm3 or less at 20 °C and of an actual alcoholic strength by volume not exceeding 1 % vol 2204 30 92     Concentrated      With an entry price per hl of       Not less than  ¬ 209,4       Not less than  ¬ 205,2 but less than  ¬ 209,4       Not less than  ¬ 201 but less than  ¬ 205,2       Not less than  ¬ 196,8 but less than  ¬ 201       Not less than  ¬ 192,6 but less than  ¬ 196,8       Less than  ¬ 192,6 2204 30 94     Other      With an entry price per hl of       Not less than  ¬ 42,5       Not less than  ¬ 41,7 but less than  ¬ 42,5       Not less than  ¬ 40,8 but less than  ¬ 41,7       Not less than  ¬ 40 but less than  ¬ 40,8       Not less than  ¬ 39,1 but less than  ¬ 40       Less than  ¬ 39,1    Other 2204 30 96     Concentrated      With an entry price per hl of       Not less than  ¬ 212,4       Not less than  ¬ 208,2 but less than  ¬ 212,4       Not less than  ¬ 203,9 but less than  ¬ 208,2       Not less than  ¬ 199,7 but less than  ¬ 203,9       Not less than  ¬ 195,4 but less than  ¬ 199,7       Less than  ¬ 195,4 2204 30 98     Other      With an entry price per hl of       Not less than  ¬ 42,5       Not less than  ¬ 41,7 but less than  ¬ 42,5       Not less than  ¬ 40,8 but less than  ¬ 41,7       Not less than  ¬ 40 but less than  ¬ 40,8       Not less than  ¬ 39,1 but less than  ¬ 40       Less than  ¬ 39,1 SECTION II LISTS OF PHARMACEUTICAL SUBSTANCES WHICH QUALIFY FOR DUTY-FREE TREATMENT ANNEX 3 LIST OF INTERNATIONAL NON-PROPRIETARY NAMES (INNS), PROVIDED FOR PHARMACEUTICAL SUBSTANCES BY THE WORLD HEALTH ORGANISATION, WHICH ARE FREE OF DUTY CN Code CAS RN Name 2818 30 00 1330-44-5 algeldrate 2833 22 00 61115-28-4 alusulf 2842 10 00 12408-47-8 simaldrate 71205-22-6 almasilate 2842 90 80 0-00-0 almagodrate 12304-65-3 hydrotalcite 12539-23-0 vangatalcite 41342-54-5 carbaldrate 60239-66-9 almadrate sulfate 66827-12-1 almagate 74978-16-8 magaldrate 2843 30 00 10210-36-3 sodium aurotiosulfate 12244-57-4 sodium aurothiomalate 16925-51-2 aurothioglycanide 34031-32-8 auranofin 2843 90 90 15663-27-1 cisplatin 41575-94-4 carboplatin 61825-94-3 oxaliplatin 62816-98-2 ormaplatin 62928-11-4 iproplatin 74790-08-2 spiroplatin 95734-82-0 nedaplatin 96392-96-0 dexormaplatin 103775-75-3 miboplatin 110172-45-7 sebriplatin 111490-36-9 zeniplatin 111523-41-2 enloplatin 129580-63-8 satraplatin 135558-11-1 lobaplatin 141977-79-9 miriplatin 146665-77-2 eptaplatin 172903-00-3 triplatin tetranitrate 181630-15-9 picoplatin 274679-00-4 padoporfin 2844 40 20 14932-42-4 xenon (133 Xe) 2844 40 30 0-00-0 fibrinogen (125 I) 881-17-4 sodium iodohippurate (131 I) 1187-56-0 selenomethionine (75 Se) 5579-94-2 merisoprol (197 Hg) 7790-26-3 sodium iodide (131 I) 8016-07-7 ethiodized oil (131 I) 8027-28-9 sodium phosphate (32 P) 9048-49-1 iodinated (125 I) human serum albumin 9048-49-1 iodinated (131 I) human serum albumin 10039-53-9 sodium chromate (51 Cr) 10375-56-1 chlormerodrin (197 Hg) 13115-03-2 cyanocobalamin (57 Co) 13422-53-2 cyanocobalamin (60 Co) 15251-14-6 rose bengal (131 I) sodium 15690-63-8 cesium (131 Cs) chloride 15845-98-4 sodium iotalamate (131 I) 17033-82-8 iometin (125 I) 17033-83-9 iometin (131 I) 17692-74-9 sodium iotalamate (125 I) 18195-32-9 cyanocobalamin (58 Co) 24359-64-6 sodium iodide (125 I) 41183-64-6 gallium (67 Ga) citrate 42220-21-3 iodocholesterol (131 I) 54063-42-2 ferric (59 Fe) citrate injection 54182-60-4 tolpovidone (131 I) 54182-63-7 macrosalb (131 I) 54277-47-3 macrosalb (99m Tc) 54510-20-2 iodocetylic acid (123 I) 74855-17-7 iocanlidic acid (123 I) 75917-92-9 iofetamine (123 I) 77679-27-7 iobenguane (131 I) 92812-82-3 fluorodopa (18 F) 94153-50-1 mespiperone (11 C) 104716-22-5 technetium (99m Tc) teboroxime 105851-17-0 fludeoxyglucose (18 F) 106417-28-1 technetium (99m Tc) siboroxime 109581-73-9 technetium (99m Tc) sestamibi 113716-48-6 iolopride (123 I) 121281-41-2 technetium (99m Tc) bicisate 127396-36-5 iomazenil (123 I) 131608-78-1 technetium (99m Tc) nitridocade 136794-86-0 iometopane (123 I) 142481-95-6 technetium (99m Tc) furifosmin 154427-83-5 samarium (153 Sm) lexidronam 155798-07-5 ioflupane (123 I) 157476-76-1 technetium (99m Tc) pintumomab 165942-79-0 technetium (99m Tc) nofetumomab merpentan 178959-14-3 technetium (99m Tc) apcitide 225239-31-6 technetium (99m Tc) fanolesomab 476413-07-7 yttrium (90 Y) tacatuzumab tetraxetan 2844 40 80 10043-49-9 gold (198 Au), colloidal 2845 90 10 35523-45-6 fludalanine 122431-96-3 zilascorb (2 H) 474641-19-5 deutolperisone 2845 90 90 103831-41-0 sodium borocaptate (10 B) 2846 90 00 72573-82-1 gadoteric acid 80529-93-7 gadopentetic acid 113662-23-0 gadobenic acid 117827-80-2 gadopenamide 120066-54-8 gadoteridol 131069-91-5 gadoversetamide 131410-48-5 gadodiamide 135326-11-3 gadoxetic acid 138071-82-6 gadobutrol 138721-73-0 sprodiamide 193901-90-5 gadofosveset 227622-74-4 gadomelitol 280776-87-6 gadocoletic acid 544697-52-1 gadodenterate 2852 00 00 54-64-8 thiomersal 4386-35-0 meralein sodium 14235-86-0 hydrargaphen 16509-11-8 otimerate sodium 20223-84-1 mercaptomerin 2902 19 00 75-19-4 cyclopropane 2902 90 00 75078-91-0 temarotene 2903 39 90 76-19-7 perflutren 354-92-7 perflisobutane 355-25-9 perflubutane 355-42-0 perflexane 2903 44 10 76-14-2 cryofluorane 2903 47 00 307-43-7 perflubrodec 423-55-2 perflubron 2903 49 30 124-72-1 teflurane 2903 49 80 151-67-7 halothane 2903 59 80 306-94-5 perflunafene 1715-40-8 bromociclen 2903 62 00 50-29-3 clofenotane 2903 69 90 53-19-0 mitotane 479-68-5 broparestrol 34106-48-4 feniodium chloride 56917-29-4 fluretofen 2904 10 00 5560-69-0 ethyl dibunate 6223-35-4 sodium gualenate 14992-59-7 sodium dibunate 99287-30-6 egualen 2904 90 95 124-88-9 dimethiodal sodium 126-31-8 methiodal sodium 2905 29 90 77-75-8 methylpentynol 2905 39 95 55-98-1 busulfan 35449-36-6 gemcadiol 64218-02-6 plaunotol 2905 49 00 299-75-2 treosulfan 7518-35-6 mannosulfan 2905 51 00 113-18-8 ethchlorvynol 2905 59 98 52-51-7 bronopol 57-15-8 chlorobutanol 488-41-5 mitobronitol 2209-86-1 loprodiol 10318-26-0 mitolactol 24403-04-1 debropol 2906 11 00 15356-70-4 racementhol 2906 19 00 67-96-9 dihydrotachysterol 19793-20-5 bolandiol 23089-26-1 levomenol 29474-12-2 cimepanol 57333-96-7 tacalcitol 112828-00-9 calcipotriol 131918-61-1 paricalcitol 134404-52-7 seocalcitol 163217-09-2 inecalcitol 524067-21-8 becocalcidiol 2906 29 00 79-93-6 phenaglycodol 583-03-9 fenipentol 13980-94-4 metaglycodol 14088-71-2 proclonol 15687-18-0 fenpentadiol 56430-99-0 flumecinol 104561-36-6 doretinel 2907 19 90 1300-94-3 amylmetacresol 2078-54-8 propofol 5591-47-9 cyclomenol 13741-18-9 xibornol 2907 29 00 56-53-1 diethylstilbestrol 57-91-0 alfatradiol 84-17-3 dienestrol 85-95-0 benzestrol 130-73-4 methestrol 5635-50-7 hexestrol 10457-66-6 geroquinol 27686-84-6 masoprocol 2908 19 00 59-50-7 chlorocresol 70-30-4 hexachlorophene 88-04-0 chloroxylenol 97-23-4 dichlorophen 120-32-1 clorofene 133-53-9 dichloroxylenol 145-94-8 clorindanol 6915-57-7 bibrocathol 10572-34-6 cicliomenol 15686-33-6 biclotymol 34633-34-6 bifluranol 37693-01-9 clofoctol 64396-09-4 terfluranol 65634-39-1 pentafluranol 127035-60-3 enofelast 2908 99 10 4444-23-9 persilic acid 20123-80-2 calcium dobesilate 57775-26-5 sultosilic acid 78480-14-5 dicresulene 2908 99 90 10331-57-4 niclofolan 39224-48-1 nitroclofene 2909 19 90 76-38-0 methoxyflurane 333-36-8 flurotyl 406-90-6 fluroxene 679-90-3 roflurane 13838-16-9 enflurane 26675-46-7 isoflurane 28523-86-6 sevoflurane 57041-67-5 desflurane 2909 20 00 56689-41-9 aliflurane 2909 30 90 569-57-3 chlorotrianisene 777-11-7 haloprogin 55837-16-6 entsufon 80844-07-1 etofenprox 2909 49 80 59-47-2 mephenesin 93-14-1 guaifenesin 104-29-0 chlorphenesin 544-62-7 batilol 2216-77-5 dibuprol 3102-00-9 febuprol 3671-05-4 fenocinol 13021-53-9 terbuprol 26159-36-4 naproxol 27318-86-1 floverine 63834-83-3 guaietolin 128607-22-7 ospemifene 131875-08-6 lexacalcitol 302904-82-1 atocalcitol 341524-89-8 fispemifene 2909 50 00 103-16-2 monobenzone 150-76-5 mequinol 1321-14-8 sulfogaiacol 2174-64-3 flamenol 3380-30-1 soneclosan 3380-34-5 triclosan 2910 40 00 60-57-1 dieldrin 2910 90 00 1954-28-5 etoglucid 2911 00 00 78-12-6 petrichloral 3563-58-4 chloralodol 6055-48-7 toloxychlorinol 2912 19 90 111-30-8 glutaral 2914 19 90 6809-52-5 teprenone 2914 29 00 2226-11-1 bornelone 2914 39 00 82-66-6 diphenadione 83-12-5 phenindione 55845-78-8 xenipentone 2914 40 90 128-20-1 eltanolone 465-53-2 cyclopregnol 565-99-1 renanolone 2673-23-6 xenygloxal 14107-37-0 alfadolone 20098-14-0 idramantone 21208-26-4 dimepregnen 23930-19-0 alfaxalone 35100-44-8 endrisone 38398-32-2 ganaxolone 50673-97-7 colestolone 85969-07-9 budotitane 158440-71-2 irofulven 2914 50 00 70-70-2 paroxypropione 114-43-2 desaspidin 117-37-3 anisindione 131-53-3 dioxybenzone 131-57-7 oxybenzone 480-22-8 dithranol 579-23-7 cyclovalone 1641-17-4 mexenone 1843-05-6 octabenzone 2295-58-1 flopropione 7114-11-6 naphthonone 18493-30-6 metochalcone 27762-78-3 ketoxal 42924-53-8 nabumetone 52479-85-3 exifone 70356-09-1 avobenzone 75464-11-8 butantrone 112018-00-5 tebufelone 2914 69 90 117-10-2 dantron 303-98-0 ubidecarenone 319-89-1 tetroquinone 863-61-6 menatetrenone 4042-30-2 parvaquone 14561-42-3 menoctone 58186-27-9 idebenone 80809-81-0 docebenone 88426-33-9 buparvaquone 2914 70 00 130-37-0 menadione sodium bisulfite 957-56-2 fluindione 1146-98-1 bromindione 1146-99-2 clorindione 1470-35-5 isobromindione 1879-77-2 doxibetasol 3030-53-3 clofenoxyde 4065-45-6 sulisobenzone 6723-40-6 fluindarol 15687-21-5 flumedroxone 16469-74-2 hydromadinone 49561-92-4 nivimedone 56219-57-9 arildone 95233-18-4 atovaquone 116313-94-1 nitecapone 134308-13-7 tolcapone 274925-86-9 nebicapone 2915 39 00 102-76-1 triacetin 514-50-1 acebrochol 2624-43-3 cyclofenil 5984-83-8 fenabutene 80595-73-9 acefluranol 91431-42-4 lonapalene 99107-52-5 bunaprolast 2915 70 00 555-44-2 tripalmitin 2915 90 00 99-66-1 valproic acid 124-07-2 octanoic acid 7008-02-8 iodetryl 76584-70-8 valproate semisodium 77372-61-3 valproate pivoxil 185517-21-9 arundic acid 2916 15 00 26266-58-0 sorbitan trioleate 2916 19 95 51-77-4 gefarnate 506-26-3 gamolenic acid 6217-54-5 doconexent 10417-94-4 icosapent 83689-23-0 molfarnate 2916 20 00 25229-42-9 cicrotoic acid 26002-80-2 phenothrin 52645-53-1 permethrin 69915-62-4 loxanast 75867-00-4 fenfluthrin 2916 39 00 99-79-6 iofendylate 959-10-4 xenbucin 964-82-9 xenyhexenic acid 1085-91-2 nafcaproic acid 1553-60-2 ibufenac 5104-49-4 flurbiprofen 5728-52-9 felbinac 7698-97-7 fenestrel 15301-67-4 feneritrol 17692-38-5 fluprofen 24645-20-3 hexaprofen 28168-10-7 tetriprofen 33159-27-2 ecabet 34148-01-1 clidanac 36616-52-1 fenclorac 36950-96-6 cicloprofen 37529-08-1 mexoprofen 51146-56-6 dexibuprofen 51543-39-6 esflurbiprofen 55837-18-8 butibufen 57144-56-6 isoprofen 71109-09-6 vedaprofen 84392-17-6 xenalipin 91587-01-8 pelretin 153559-49-0 bexarotene 2917 13 90 123-99-9 azelaic acid 2917 19 90 53-10-1 hydroxydione sodium succinate 577-11-7 docusate sodium 2917 34 90 131-67-9 ftalofyne 2918 11 00 15145-14-9 ciclactate 2918 16 00 1317-30-2 potassium glucaldrate 2918 19 98 128-13-2 ursodeoxycholic acid 456-59-7 cyclandelate 474-25-9 chenodeoxycholic acid 503-49-1 meglutol 512-16-3 cyclobutyrol 5793-88-4 calcium saccharate 5977-10-6 fencibutirol 7007-81-0 trethocanic acid 7009-49-6 sodium hexacyclonate 17140-60-2 calcium glucoheptonate 17692-20-5 cyclobutoic acid 26976-72-7 aceburic acid 31221-85-9 ibuverine 34150-62-4 calcium sodium ferriclate 54845-95-3 icomucret 57808-63-6 cicloxilic acid 68635-50-7 deloxolone 81093-37-0 pravastatin 93105-81-8 lodelaben 121009-77-6 tenivastatin 156965-06-9 tisocalcitate 2918 22 00 55482-89-8 guacetisal 64496-66-8 salafibrate 2918 23 00 118-56-9 homosalate 552-94-3 salsalate 58703-77-8 sulprosal 2918 29 00 83-40-9 hydroxytoluic acid 96-84-4 iophenoic acid 153-43-5 clorindanic acid 322-79-2 triflusal 486-79-3 dipyrocetyl 490-79-9 gentisic acid 1884-24-8 cynarine 4955-90-2 sodium gentisate 7009-60-1 pheniodol sodium 15534-92-6 terbuficin 22494-27-5 flufenisal 22494-42-4 diflunisal 2918 30 00 81-23-2 dehydrocholic acid 145-41-5 sodium dehydrocholate 519-95-9 florantyrone 892-01-3 hexacyprone 2522-81-8 pibecarb 22071-15-4 ketoprofen 22161-81-5 dexketoprofen 32808-51-8 bucloxic acid 36330-85-5 fenbufen 41387-02-4 lexofenac 58182-63-1 itanoxone 63472-04-8 metbufen 68767-14-6 loxoprofen 69956-77-0 pelubiprofen 112665-43-7 seratrodast 2918 99 90 51-24-1 tiratricol 51-26-3 thyropropic acid 58-54-8 etacrynic acid 104-28-9 cinoxate 471-53-4 enoxolone 517-18-0 methallenestril 554-24-5 phenobutiodil 579-94-2 menglytate 637-07-0 clofibrate 882-09-7 clofibric acid 2181-04-6 potassium canrenoate 2217-44-9 iodophthalein sodium 2260-08-4 acetiromate 3562-99-0 menbutone 3771-19-5 nafenopin 4138-96-9 canrenoic acid 5129-14-6 anisacril 5697-56-3 carbenoxolone 5711-40-0 bromebric acid 7706-67-4 dimecrotic acid 12214-50-5 sodium glucaspaldrate 13739-02-1 diacerein 14613-30-0 magnesium clofibrate 14929-11-4 simfibrate 17243-33-3 fepentolic acid 22131-79-9 alclofenac 22204-53-1 naproxen 22494-47-9 clobuzarit 24818-79-9 aluminium clofibrate 25812-30-0 gemfibrozil 26281-69-6 exiproben 30299-08-2 clinofibrate 31581-02-9 cinoxolone 31879-05-7 fenoprofen 34645-84-6 fenclofenac 35703-32-3 cinametic acid 39087-48-4 calcium clofibrate 40596-69-8 methoprene 41791-49-5 lonaprofen 41826-92-0 trepibutone 49562-28-9 fenofibrate 52214-84-3 ciprofibrate 52247-86-6 cicloxolone 54350-48-0 etretinate 54419-31-7 fenirofibrate 55079-83-9 acitretin 55902-94-8 sitofibrate 55937-99-0 beclobrate 56488-59-6 terbufibrol 57296-63-6 indacrinone 61887-16-9 dulofibrate 64506-49-6 sofalcone 66984-59-6 cinfenoac 68170-97-8 palmoxiric acid 68548-99-2 oxindanac 74168-08-4 losmiprofen 76676-34-1 oxprenoate potassium 77858-21-0 velaresol 84290-27-7 tucaresol 84386-11-8 baxitozine 88431-47-4 clomoxir 96609-16-4 lifibrol 106685-40-9 adapalene 117819-25-7 bakeprofen 124083-20-1 etomoxir 157283-68-6 travoprost 161172-51-6 etalocib 183293-82-5 gemcabene 251565-85-2 tesaglitazar 476436-68-7 naveglitazar 2919 90 00 62-73-7 dichlorvos 83-86-3 fytic acid 306-52-5 triclofos 470-90-6 clofenvinfos 522-40-7 fosfestrol 6064-83-1 fosfosal 17196-88-2 vincofos 21466-07-9 bromofenofos 28841-62-5 atrinositol 65708-37-4 flufosal 2920 19 00 299-84-3 fenclofos 2104-96-3 bromofos 2920 90 10 126-92-1 sodium etasulfate 139-88-8 sodium tetradecyl sulfate 1612-30-2 menadiol sodium sulfate 5634-37-7 cloretate 88426-32-8 ursulcholic acid 2920 90 85 78-11-5 pentaerithrityl tetranitrate 1607-17-6 pentrinitrol 2612-33-1 clonitrate 2921-92-8 propatylnitrate 7297-25-8 eritrityl tetranitrate 15825-70-4 mannitol hexanitrate 2921 19 50 2624-44-4 etamsylate 2921 19 99 51-75-2 chlormethine 107-35-7 taurine 123-82-0 tuaminoheptane 124-28-7 dimantine 338-83-0 perfluamine 502-59-0 octamylamine 503-01-5 isometheptene 543-82-8 octodrine 555-77-1 trichlormethine 3151-59-5 hetaflur 3735-65-7 butynamine 13946-02-6 iproheptine 36505-83-6 dectaflur 61822-36-4 diprobutine 2921 29 00 112-24-3 trientine 9011-04-5 hexadimethrine bromide 2921 30 99 60-40-2 mecamylamine 102-45-4 cyclopentamine 768-94-5 amantadine 3570-07-8 dimecamine 3595-11-7 propylhexedrine 6192-97-8 levopropylhexedrine 13392-28-4 rimantadine 19982-08-2 memantine 79594-24-4 somantadine 219810-59-0 neramexane 2921 45 00 494-03-1 chlornaphazine 52795-02-5 tametraline 2921 46 00 51-64-9 dexamfetamine 122-09-8 phentermine 156-08-1 benzfetamine 156-34-3 levamfetamine 300-62-9 amfetamine 457-87-4 etilamfetamine 1209-98-9 fencamfamin 7262-75-1 lefetamine 17243-57-1 mefenorex 2921 49 00 50-48-6 amitriptyline 72-69-5 nortriptyline 93-88-9 phenpromethamine 100-92-5 mephentermine 102-05-6 dibemethine 150-59-4 alverine 155-09-9 tranylcypromine 303-53-7 cyclobenzaprine 341-00-4 etifelmine 390-64-7 prenylamine 434-43-5 pentorex 438-60-8 protriptyline 458-24-2 fenfluramine 461-78-9 chlorphentermine 555-57-7 pargyline 2201-15-2 eticyclidine 3239-44-9 dexfenfluramine 4255-23-6 alfetamine 5118-29-6 melitracen 5118-30-9 litracen 5580-32-5 ortetamine 5581-40-8 dimefadane 5632-44-0 tolpropamine 5966-41-6 diisopromine 7273-99-6 gamfexine 7395-90-6 indriline 10262-69-8 maprotiline 10389-73-8 clortermine 13042-18-7 fendiline 13364-32-4 clobenzorex 13977-33-8 demelverine 14334-40-8 pramiverine 14611-51-9 selegiline 15301-54-9 cypenamine 15686-27-8 amfepentorex 15793-40-5 terodiline 17243-39-9 benzoctamine 17279-39-9 dimetamfetamine 19992-80-4 butixirate 27466-27-9 intriptyline 33817-09-3 levmetamfetamine 35764-73-9 fluotracen 35941-65-2 butriptyline 37577-24-5 levofenfluramine 47166-67-6 octriptyline 54063-48-8 heptaverine 57653-27-7 droprenilamine 58757-61-2 trimexiline 65472-88-0 naftifine 78628-80-5 terbinafine 79617-96-2 sertraline 86939-10-8 indatraline 101828-21-1 butenafine 106650-56-0 sibutramine 119386-96-8 mofegiline 136236-51-6 rasagiline 140850-73-3 igmesine 186495-49-8 delucemine 226256-56-0 cinacalcet 2921 59 90 3572-43-8 bromhexine 3590-16-7 feclemine 37640-71-4 aprindine 77518-07-1 amiflamine 2922 11 00 2272-11-9 monoethanolamine oleate 2922 14 00 469-62-5 dextropropoxyphene 2922 19 85 51-68-3 meclofenoxate 54-03-5 hexobendine 54-32-0 moxisylyte 54-80-8 pronetalol 58-73-1 diphenhydramine 59-96-1 phenoxybenzamine 64-95-9 adiphenine 74-55-5 ethambutol 77-19-0 dicycloverine 77-22-5 caramiphen 77-23-6 pentoxyverine 77-38-3 chlorphenoxamine 77-86-1 trometamol 78-41-1 triparanol 83-98-7 orphenadrine 90-54-0 etafenone 90-86-8 cinnamedrine 92-12-6 phenyltoloxamine 94-23-5 parethoxycaine 102-60-3 edetol 118-23-0 bromazine 299-61-6 ganglefene 302-33-0 proadifen 302-40-9 benactyzine 372-66-7 heptaminol 468-61-1 oxeladin 493-76-5 propanocaine 495-70-5 meprylcaine 509-74-0 acetylmethadol 509-78-4 dimenoxadol 511-46-6 clofenetamine 512-15-2 cyclopentolate 524-99-2 medrylamine 525-66-6 propranolol 532-77-4 hexylcaine 545-90-4 dimepheptanol 576-68-1 mannomustine 604-74-0 bufenadrine 791-35-5 clofedanol 911-45-5 clomifene 1092-46-2 ketocaine 1157-87-5 etoloxamine 1234-71-5 namoxyrate 1477-39-0 noracymethadol 1600-19-7 xyloxemine 1679-75-0 cinnamaverine 1679-76-1 drofenine 2179-37-5 bencyclane 2338-37-6 levopropoxyphene 2933-94-0 toliprolol 3563-01-7 aprofene 3565-72-8 embramine 3572-52-9 xenysalate 3572-74-5 moxastine 3579-62-2 denaverine 3686-78-0 dietifen 3811-25-4 clorprenaline 4148-16-7 ritrosulfan 5051-22-9 dexpropranolol 5632-52-0 clofenciclan 5633-20-5 oxybutynin 5634-42-4 tocamphyl 5668-06-4 mecloxamine 5741-22-0 moprolol 6284-40-8 meglumine 6452-71-7 oxprenolol 6535-03-1 stevaladil 6818-37-7 olaflur 7077-34-1 trolnitrate 7413-36-7 nifenalol 7433-10-5 butidrine 7488-92-8 ketocainol 7617-74-5 laurixamine 7712-50-7 myrtecaine 10540-29-1 tamoxifen 13425-98-4 improsulfan 13445-63-1 itramin tosilate 13479-13-5 pargeverine 13655-52-2 alprenolol 13877-99-1 minepentate 14007-64-8 butetamate 14089-84-0 proxibutene 14556-46-8 bupranolol 14587-50-9 difeterol 14860-49-2 clobutinol 15221-81-5 fludorex 15301-93-6 tofenacin 15301-96-9 tyromedan 15518-87-3 myralact 15585-86-1 cyprodenate 15599-37-8 hexapradol 15639-50-6 safingol 15687-08-8 dextrofemine 15687-23-7 guaiactamine 15690-55-8 zuclomifene 15690-57-0 enclomifene 16112-96-2 indanorex 17199-54-1 alphamethadol 17199-55-2 betamethadol 17199-58-5 alphacetylmethadol 17199-59-6 betacetylmethadol 17780-72-2 clorgiline 18109-80-3 butamirate 18683-91-5 ambroxol 18965-97-4 berlafenone 19179-78-3 xipranolol 20448-86-6 bornaprine 22232-57-1 racefemine 22487-42-9 benaprizine 22664-55-7 metipranolol 23573-66-2 detanosal 23602-78-0 benfluorex 23891-60-3 mepramidil 25314-87-8 elucaine 27325-36-6 procinolol 27581-02-8 idropranolol 27591-01-1 bunolol 27591-97-5 tilorone 31828-71-4 mexiletine 34433-66-4 levacetylmethadol 34616-39-2 fenalcomine 35607-20-6 avridine 36144-08-8 mantabegron 36199-78-7 guafecainol 37148-27-9 clenbuterol 37350-58-6 metoprolol 38363-40-5 penbutolol 39099-98-4 cinamolol 39133-31-8 trimebutine 39563-28-5 cloranolol 41570-61-0 tulobuterol 42050-23-7 nafetolol 42200-33-9 nadolol 47082-97-3 pargolol 47141-42-4 levobunolol 47419-52-3 dexproxibutene 50366-32-0 flunamine 50583-06-7 halonamine 52403-19-7 iproxamine 52742-40-2 alimadol 53076-26-9 moxaprindine 53179-07-0 nisoxetine 53657-16-2 dimepranol 53716-44-2 rociverine 53716-48-6 nexeridine 54063-24-0 amifloverine 54063-25-1 amiterol 54063-36-4 etolorex 54063-53-5 propafenone 54141-87-6 cinfenine 54910-89-3 fluoxetine 55769-65-8 butobendine 55837-19-9 exaprolol 56341-08-3 mabuterol 56433-44-4 oxaprotiline 56481-43-7 setazindol 57526-81-5 prenalterol 58313-74-9 treptilamine 58473-73-7 drobuline 60607-68-3 indenolol 60812-35-3 decominol 63075-47-8 fepradinol 63659-12-1 cicloprolol 63659-18-7 betaxolol 64552-16-5 ecipramidil 64552-17-6 butofilolol 65236-29-5 prenoverine 65429-87-0 spirendolol 66451-06-7 bornaprolol 66722-44-9 bisoprolol 68567-30-6 solpecainol 68876-74-4 zocainone 69429-84-1 cilobamine 69756-53-2 halofantrine 71827-56-0 clemeprol 76496-68-9 levoprotiline 77164-20-6 levomoprolol 77599-17-8 panomifene 80387-96-8 difemerine 81447-80-5 diprafenone 81584-06-7 xibenolol 82101-10-8 flerobuterol 82168-26-1 adafenoxate 82186-77-4 lumefantrine 82413-20-5 droloxifene 83015-26-3 atomoxetine 83480-29-9 voglibose 84057-96-5 flusoxolol 85320-67-8 ericolol 87129-71-3 arnolol 89778-26-7 toremifene 90293-01-9 bifemelane 90845-56-0 trecadrine 93221-48-8 levobetaxolol 96389-68-3 crisnatol 96743-96-3 ramciclane 98774-23-3 tesmilifene 101479-70-3 adaprolol 103598-03-4 esmolol 112922-55-1 cericlamine 119356-77-3 dapoxetine 119618-22-3 esoxybutynin 120444-71-5 deramciclane 123618-00-8 fedotozine 124316-02-5 alprafenone 125926-17-2 sarpogrelate 126924-38-7 seproxetine 129612-87-9 miproxifene 146376-58-1 talibegron 148717-90-2 squalamine 162359-55-9 fingolimod 173324-94-2 temiverine 186139-09-3 trodusquemine 190258-12-9 edronocaine 207916-33-4 xidecaflur 2922 29 00 51-61-6 dopamine 93-30-1 methoxyphenamine 370-14-9 pholedrine 493-75-4 bialamicol 1199-18-4 oxidopamine 1518-86-1 hydroxyamfetamine 3735-45-3 vetrabutine 5585-64-8 aminoxytriphene 15599-45-8 symetine 15686-23-4 trimoxamine 17692-54-5 mitoclomine 18840-47-6 gepefrine 34368-04-2 dobutamine 39951-65-0 lometraline 53648-55-8 dezocine 61661-06-1 levdobutamine 64638-07-9 brolamfetamine 65415-42-1 oxabrexine 66195-31-1 ibopamine 86197-47-9 dopexamine 90060-42-7 nolomirole 103878-96-2 fosopamine 112891-97-1 alentemol 124937-51-5 tolterodine 148717-54-8 tecalcet 175591-23-8 tapentadol 2922 31 00 76-99-3 methadone 90-84-6 amfepramone 467-85-6 normethadone 2922 39 00 125-58-6 levomethadone 466-40-0 isomethadone 6740-88-1 ketamine 15351-09-4 metamfepramone 33643-46-8 esketamine 34662-67-4 cotriptyline 34911-55-2 bupropion 53394-92-6 drinidene 92615-20-8 nafenodone 92629-87-3 dexnafenodone 2922 44 00 20380-58-9 tilidine 2922 49 85 54-30-8 camylofin 56-41-7 alanine 56-84-8 aspartic acid 59-46-1 procaine 60-00-4 edetic acid 60-32-2 aminocaproic acid 61-68-7 mefenamic acid 61-90-5 leucine 62-33-9 sodium calcium edetate 63-91-2 phenylalanine 67-43-6 pentetic acid 70-26-8 ornithine 72-18-4 valine 73-32-5 isoleucine 92-23-9 leucinocaine 94-09-7 benzocaine 94-12-2 risocaine 94-14-4 isobutamben 94-24-6 tetracaine 96-83-3 iopanoic acid 133-16-4 chloroprocaine 136-44-7 lisadimate 148-82-3 melphalan 149-16-6 butacaine 305-03-3 chlorambucil 530-78-9 flufenamic acid 531-76-0 sarcolysin 553-65-1 amoxecaine 644-62-2 meclofenamic acid 1088-80-8 metamelfalan 1134-47-0 baclofen 1197-18-8 tranexamic acid 4295-55-0 clofenamic acid 6582-31-6 dapabutan 7424-00-2 fenclonine 12111-24-9 calcium trisodium pentetate 13710-19-5 tolfenamic acid 13930-34-2 clormecaine 15250-13-2 araprofen 15307-86-5 diclofenac 15708-41-5 sodium feredetate 21245-01-2 padimate 23049-93-6 enfenamic acid 29098-15-5 terofenamate 30544-47-9 etofenamate 32447-90-8 dextilidine 34675-84-8 cetraxate 36499-65-7 dicobalt edetate 39718-89-3 alminoprofen 55986-43-1 cetaben 57574-09-1 amineptine 57775-28-7 prefenamate 59209-97-1 zafuleptine 60142-96-3 gabapentin 60643-86-9 vigabatrin 60719-82-6 alaproclate 63329-53-3 lobenzarit 67037-37-0 eflornithine 67330-25-0 ufenamate 75219-46-4 atrimustine 89796-99-6 aceclofenac 148553-50-8 pregabalin 176199-48-7 eglumetad 198022-65-0 icofungipen 220991-20-8 lumiracoxib 220991-32-2 robenacoxib 2922 50 00 51-31-0 levisoprenaline 56-45-1 serine 59-42-7 phenylephrine 59-92-7 levodopa 60-18-4 tyrosine 67-42-5 egtazic acid 86-43-1 propoxycaine 89-57-6 mesalazine 99-43-4 oxybuprocaine 99-45-6 adrenalone 119-29-9 ambucaine 133-11-9 fenamisal 137-53-1 dextrothyroxine sodium 390-28-3 methoxamine 395-28-8 isoxsuprine 407-41-0 dexfosfoserine 447-41-6 buphenine 487-53-6 hydroxyprocaine 490-98-2 hydroxytetracaine 497-75-6 dioxethedrin 499-67-2 proxymetacaine 530-08-5 isoetarine 536-21-0 norfenefrine 555-30-6 methyldopa 586-06-1 orciprenaline 620-30-4 racemetirosine 646-02-6 aminoethyl nitrate 672-87-7 metirosine 709-55-7 etilefrine 829-74-3 corbadrine 1174-11-4 xenazoic acid 1212-03-9 metiprenaline 2922-20-5 butaxamine 3215-70-1 hexoprenaline 3506-31-8 deterenol 3571-71-9 metaterol 3625-06-7 mebeverine 3703-79-5 bamethan 3818-62-0 betoxycaine 5714-08-9 detrothyronine 7101-51-1 melevodopa 7683-59-2 isoprenaline 10329-60-9 dioxifedrine 13392-18-2 fenoterol 15686-81-4 norbudrine 15687-41-9 oxyfedrine 17365-01-4 etiroxate 18559-94-9 salbutamol 18866-78-9 colterol 18910-65-1 salmefamol 22103-14-6 bufeniode 22950-29-4 dimetofrine 23031-25-6 terbutaline 23651-95-8 droxidopa 27203-92-5 tramadol 30392-40-6 bitolterol 32359-34-5 medifoxamine 32462-30-9 oxfenicine 34391-04-3 levosalbutamol 37178-37-3 etilevodopa 50588-47-1 amafolone 51579-82-9 amfenac 52365-63-6 dipivefrine 53034-85-8 ibuterol 54592-27-7 divabuterol 57558-44-8 secoverine 58882-17-0 roxadimate 59170-23-9 bevantolol 60734-87-4 nisbuterol 62571-87-3 minaxolone 63269-31-8 ciramadol 64862-96-0 ametantrone 65271-80-9 mitoxantrone 66734-12-1 butopamine 67577-23-5 pivenfrine 71771-90-9 denopamine 72973-11-6 forfenimex 75626-99-2 tobuterol 78756-61-3 alifedrine 83200-09-3 dembrexine 85750-39-6 etilefrine pivalate 89365-50-4 salmeterol 90237-04-0 dexsecoverine 91714-94-2 bromfenac 92071-51-7 rotraxate 93047-39-3 etanterol 93047-40-6 naminterol 93413-62-8 desvenlafaxine 93413-69-5 venlafaxine 96346-61-1 onapristone 97747-88-1 lilopristone 97825-25-7 ractopamine 109525-44-2 cliropamine 124478-60-0 aglepristone 128470-16-6 arbutamine 134865-33-1 meluadrine 135306-78-4 caloxetic acid 141993-70-6 eldacimibe 187219-95-0 axomadol 193901-91-6 fosveset 252920-94-8 solabegron 255734-04-4 ritobegron 269079-62-1 isalmadol 286930-03-8 fesoterodine 2923 10 00 507-30-2 choline gluconate 1336-80-7 ferrocholinate 2016-36-6 choline salicylate 28038-04-2 salcolex 28319-77-9 choline alfoscerate 2923 20 00 63-89-8 colfosceril palmitate 2923 90 00 50-10-2 oxyphenonium bromide 51-83-2 carbachol 55-97-0 hexamethonium bromide 57-09-0 cetrimonium bromide 60-31-1 acetylcholine chloride 61-75-6 bretylium tosilate 62-51-1 methacholine chloride 65-29-2 gallamine triethiodide 71-27-2 suxamethonium chloride 71-91-0 tetrylammonium bromide 79-90-3 triclobisonium chloride 116-38-1 edrophonium chloride 121-54-0 benzethonium chloride 122-18-9 cetalkonium chloride 123-47-7 prolonium iodide 125-99-5 tridihexethyl iodide 139-07-1 benzododecinium chloride 139-08-2 miristalkonium chloride 306-53-6 azamethonium bromide 317-52-2 hexafluronium bromide 391-70-8 troxonium tosilate 461-06-3 carnitine 538-71-6 domiphen bromide 541-15-1 levocarnitine 541-20-8 pentamethonium bromide 541-22-0 decamethonium bromide 552-92-1 toloconium metilsulfate 1119-97-7 tetradonium bromide 1794-75-8 laurcetium bromide 2001-81-2 diponium bromide 2218-68-0 cloral betaine 2401-56-1 deditonium bromide 2424-71-7 metocinium iodide 3006-10-8 mecetronium etilsulfate 3166-62-9 methylbenactyzium bromide 3614-30-0 emepronium bromide 3690-61-7 prodeconium bromide 3818-50-6 bephenium hydroxynaphthoate 4304-01-2 truxicurium iodide 4858-60-0 mefenidramium metilsulfate 7002-65-5 oxibetaine 7008-13-1 halopenium chloride 7009-91-8 nitricholine perchlorate 7168-18-5 chlorphenoctium amsonate 7174-23-4 oxydipentonium chloride 7681-78-9 mebezonium iodide 13254-33-6 carpronium chloride 15585-70-3 bibenzonium bromide 15687-13-5 dodeclonium bromide 15687-40-8 octafonium chloride 17088-72-1 penoctonium bromide 19379-90-9 benzoxonium chloride 19486-61-4 lauralkonium chloride 25155-18-4 methylbenzethonium chloride 29546-59-6 ciclonium bromide 30716-01-9 emilium tosilate 42879-47-0 pranolium chloride 54063-57-9 suxethonium chloride 55077-30-0 aclatonium napadisilate 58066-85-6 miltefosine 58158-77-3 amantanium bromide 58703-78-9 cethexonium chloride 68379-03-3 clofilium phosphate 70641-51-9 edelfosine 77257-42-2 stilonium iodide 2924 11 00 57-53-4 meprobamate 2924 19 00 51-79-6 urethane 56-85-9 glutamine 57-08-9 acexamic acid 64-55-1 mebutamate 77-65-6 carbromal 77-66-7 acecarbromal 78-28-4 emylcamate 78-44-4 carisoprodol 95-04-5 ectylurea 99-15-0 acetylleucine 116-52-9 dicloralurea 131-48-6 aceneuramic acid 154-93-8 carmustine 306-41-2 hexcarbacholine bromide 466-14-8 ibrotamide 496-67-3 bromisoval 512-48-1 valdetamide 541-79-7 carbocloral 544-31-0 palmidrol 633-47-6 cropropamide 1188-38-1 carglumic acid 1675-66-7 adelmidrol 1954-79-6 mecloralurea 2430-27-5 valpromide 2490-97-3 aceglutamide 3106-85-2 isospaglumic acid 3342-61-8 deanol aceglumate 4171-13-5 valnoctamide 4213-51-8 bromacrylide 4268-36-4 tybamate 4910-46-7 spaglumic acid 5579-13-5 capuride 5667-70-9 pentabamate 6168-76-9 crotetamide 18679-90-8 hopantenic acid 25269-04-9 nisobamate 26305-03-3 pepstatin 32838-26-9 butoctamide 32954-43-1 pendecamaine 35301-24-7 cedefingol 39825-23-5 bisorcic 52061-73-1 valdipromide 56488-60-9 glutaurine 60784-46-5 elmustine 62304-98-7 thymalfasin 69542-93-4 pivagabine 73105-03-0 neptamustine 76990-56-2 milacemide 77337-76-9 acamprosate 78088-46-7 tabilautide 78512-63-7 pimelautide 92262-58-3 valrocemide 128326-81-8 caldiamide 129009-83-2 versetamide 132787-19-0 tradecamide 138531-07-4 sinapultide 210419-36-6 opratonium iodide 250694-07-6 teglicar 2924 21 00 101-20-2 triclocarban 369-77-7 halocarban 13010-47-4 lomustine 13909-09-6 semustine 34866-47-2 carbuterol 51213-99-1 clanfenur 56980-93-9 celiprolol 57460-41-0 talinolol 71475-35-9 lozilurea 74738-24-2 recainam 75949-61-0 pafenolol 87721-62-8 flestolol 103055-07-8 lufenuron 159910-86-8 droxinavir 2924 24 00 126-52-3 ethinamate 2924 29 10 137-58-6 lidocaine 2924 29 98 50-19-1 oxyfenamate 50-65-7 niclosamide 51-06-9 procainamide 56-94-0 demecarium bromide 60-46-8 dimevamide 62-44-2 phenacetin 63-25-2 carbaril 63-98-9 phenacemide 65-45-2 salicylamide 71-81-8 isopropamide iodide 87-10-5 tribromsalan 87-12-7 dibromsalan 90-49-3 pheneturide 94-35-9 styramate 97-27-8 chlorbetamide 100-95-8 metalkonium chloride 101-71-3 diphenan 114-80-7 neostigmine bromide 115-79-7 ambenonium chloride 118-57-0 acetaminosalol 126-27-2 oxetacaine 126-93-2 oxanamide 129-46-4 suramin sodium 129-57-7 sodium diprotrizoate 129-63-5 sodium acetrizoate 134-62-3 diethyltoluamide 138-56-7 trimethobenzamide 148-01-6 dinitolmide 148-07-2 benzmalecene 304-84-7 etamivan 306-20-7 fenaclon 332-69-4 bromamide 358-52-1 hexapropymate 364-62-5 metoclopramide 440-58-4 iodamide 483-63-6 crotamiton 487-48-9 salacetamide 501-68-8 beclamide 519-88-0 ambucetamide 526-18-1 osalmid 528-96-1 calcium benzamidosalicylate 532-03-6 methocarbamol 552-25-0 diampromide 556-08-1 acedoben 575-74-6 buclosamide 579-38-4 diloxanide 587-49-5 salfluverine 606-17-7 adipiodone 616-68-2 trimecaine 621-42-1 metacetamol 673-31-4 phenprobamate 721-50-6 prilocaine 730-07-4 propetamide 735-52-4 cetofenicol 737-31-5 sodium amidotrizoate 787-93-9 ameltolide 847-20-1 flubanilate 891-60-1 declopramide 938-73-8 ethenzamide 1042-42-8 carcainium chloride 1083-57-4 bucetin 1223-36-5 clofexamide 1227-61-8 mefexamide 1233-53-0 bunamiodyl 1421-14-3 propanidid 1456-52-6 ioprocemic acid 1505-95-9 naftypramide 1693-37-4 parapropamol 2276-90-6 iotalamic acid 2277-92-1 oxyclozanide 2444-46-4 nonivamide 2521-01-9 encyprate 2577-72-2 metabromsalan 2618-25-9 ioglycamic acid 2623-33-8 diacetamate 2901-75-9 afalanine 3011-89-0 aklomide 3115-05-7 iobenzamic acid 3207-50-9 clinolamide 3440-28-6 betamipron 3567-38-2 carfimate 3576-64-5 clefamide 3686-58-6 tolycaine 3734-33-6 denatonium benzoate 3785-21-5 butanilicaine 4093-35-0 bromopride 4551-59-1 fenalamide 4582-18-7 endomide 4663-83-6 buramate 4665-04-7 fenacetinol 4776-06-1 flusalan 5003-48-5 benorilate 5107-49-3 flualamide 5486-77-1 alloclamide 5560-78-1 teclozan 5579-05-5 paxamate 5579-06-6 pentalamide 5579-08-8 propyl docetrizoate 5588-21-6 cintramide 5591-33-3 iosefamic acid 5591-49-1 anilamate 5626-25-5 clodacaine 5714-09-0 ethyl cartrizoate 5749-67-7 carbasalate calcium 5779-54-4 cyclarbamate 6170-69-0 clamidoxic acid 6340-87-0 triclacetamol 6376-26-7 salverine 6620-60-6 proglumide 6673-35-4 practolol 6961-46-2 idrocilamide 7199-29-3 cyheptamide 7225-61-8 sodium metrizoate 7246-21-1 sodium tyropanoate 10087-89-5 enpromate 10397-75-8 iocarmic acid 10423-37-7 citenamide 13311-84-7 flutamide 13912-77-1 octacaine 13931-64-1 procymate 14008-60-7 cresotamide 14261-75-7 cloforex 14417-88-0 melinamide 14437-41-3 clioxanide 14817-09-5 decimemide 15301-50-5 cloponone 15302-15-5 etosalamide 15302-18-8 formetorex 15585-88-3 dicarfen 15686-76-7 bensalan 15687-05-5 cloracetadol 15687-14-6 embutramide 15687-16-8 carbifene 16024-67-2 iotrizoic acid 16034-77-8 iocetamic acid 16231-75-7 atolide 17243-49-1 diclometide 17692-45-4 quatacaine 18699-02-0 actarit 18966-32-0 clocanfamide 19368-18-4 ftaxilide 19863-06-0 ioxotrizoic acid 20788-07-2 resorantel 21434-91-3 capobenic acid 22662-39-1 rafoxanide 22730-86-5 iolixanic acid 22839-47-0 aspartame 24353-45-5 dibusadol 24353-88-6 lorbamate 25287-60-9 etofamide 25451-15-4 felbamate 25827-76-3 iomeglamic acid 26095-59-0 otilonium bromide 26717-47-5 clofibride 26718-25-2 halofenate 26750-81-2 alibendol 26887-04-7 iotranic acid 27736-80-7 fenaftic acid 28179-44-4 ioxitalamic acid 28197-69-5 diacetolol 29122-68-7 atenolol 29541-85-3 oxitriptyline 29619-86-1 moctamide 30531-86-3 colfenamate 30533-89-2 flurantel 30544-61-7 clanobutin 30653-83-9 parsalmide 31127-82-9 iodoxamic acid 31598-07-9 iozomic acid 32421-46-8 bunaftine 32795-44-1 acecainide 34919-98-7 cetamolol 36093-47-7 salantel 36141-82-9 diamfenetide 36637-18-0 etidocaine 36894-69-6 labetalol 37106-97-1 bentiromide 37517-30-9 acebutolol 37723-78-7 iopronic acid 37863-70-0 iosumetic acid 38103-61-6 tolamolol 38647-79-9 urefibrate 39907-68-1 dopamantine 40256-99-3 flucetorex 40912-73-0 brosotamide 41113-86-4 bromoxanide 41708-72-9 tocainide 41859-67-0 bezafibrate 42794-76-3 midodrine 46803-81-0 saletamide 49755-67-1 ioglicic acid 51012-32-9 tiapride 51022-74-3 iotroxic acid 51876-99-4 ioseric acid 53370-90-4 exalamide 53783-83-8 tromantadine 53902-12-8 tranilast 54063-35-3 dofamium chloride 54063-40-0 fenoxedil 54340-61-3 brovanexine 54785-02-3 adamexine 54870-28-9 meglitinide 55837-29-1 tiropramide 56281-36-8 motretinide 56562-79-9 ioglunide 57227-17-5 sevopramide 58338-59-3 dinalin 58473-74-8 cinromide 58493-49-5 olvanil 59017-64-0 ioxaglic acid 59110-35-9 pamatolol 59160-29-1 lidofenin 59179-95-2 lorzafone 60019-19-4 iotetric acid 62666-20-0 progabide 62883-00-5 iopamidol 62992-61-4 etersalate 63245-28-3 etifenin 63941-73-1 ioglucol 63941-74-2 ioglucomide 64379-93-7 cinflumide 65569-29-1 cloxacepride 65617-86-9 avizafone 65646-68-6 fenretinide 65717-97-7 disofenin 66108-95-0 iohexol 66292-52-2 butilfenin 66532-85-2 propacetamol 67346-49-0 arformoterol 67579-24-2 bromadoline 70009-66-4 oxalinast 70541-17-2 oxazafone 70976-76-0 bifepramide 71027-13-9 eclanamine 71119-12-5 dinazafone 73334-07-3 iopromide 73573-87-2 formoterol 74517-78-5 indecainide 75616-02-3 dulozafone 75616-03-4 ciprazafone 75659-07-3 dilevalol 76812-98-1 trigevolol 78266-06-5 mebrofenin 78281-72-8 nepafenac 78649-41-9 iomeprol 79211-10-2 iosimide 79211-34-0 iotriside 79770-24-4 iotrolan 81045-33-2 iodecimol 81732-65-2 bambuterol 82821-47-4 mabuprofen 83435-66-9 delapril 86216-41-3 broxitalamic acid 87071-16-7 arclofenin 87771-40-2 ioversol 88321-09-9 aloxistatin 89797-00-2 iopentol 90895-85-5 ronactolol 92339-11-2 iodixanol 92623-85-3 milnacipran 94497-51-5 tamibarotene 96191-65-0 ioxabrolic acid 97702-82-4 iosarcol 97964-54-0 tomoglumide 97964-56-2 lorglumide 98815-38-4 casokefamide 102670-46-2 batanopride 104775-36-2 ecabapide 105816-04-4 nateglinide 106719-74-8 galtifenin 107097-80-3 loxiglumide 107793-72-6 ioxilan 112522-64-2 tacedinaline 119363-62-1 amiglumide 119817-90-2 dexloxiglumide 122898-67-3 itopride 123122-54-3 candoxatrilat 123122-55-4 candoxatril 123441-03-2 rivastigmine 128298-28-2 remacemide 131179-95-8 efaproxiral 133865-88-0 ralfinamide 133865-89-1 safinamide 136949-58-1 iobitridol 138112-76-2 agomelatine 141660-63-1 iofratol 147362-57-0 loviride 147497-64-1 davasaicin 150812-12-7 retigabine 156740-57-7 axitirome 163000-63-3 neboglamine 172820-23-4 pexiganan 173334-57-1 aliskiren 175385-62-3 lasinavir 175481-36-4 lacosamide 181872-90-2 iosimenol 183990-46-7 salcaprozic acid 188196-22-7 frakefamide 193079-69-5 tabimorelin 196618-13-0 oseltamivir 209394-27-4 ladostigil 220847-86-9 valategrast 228266-40-8 taltobulin 260980-89-0 topilutamide 387825-03-8 salclobuzic acid 441765-98-6 talaglumetad 2925 12 00 77-21-4 glutethimide 2925 19 95 50-35-1 thalidomide 60-45-7 fenimide 64-65-3 bemegride 77-41-8 mesuximide 77-67-8 ethosuximide 86-34-0 phensuximide 125-84-8 aminoglutethimide 1156-05-4 phenglutarimide 1673-06-9 amphotalide 2897-83-8 alonimid 6319-06-8 noreximide 7696-12-0 tetramethrin 10403-51-7 mitindomide 14166-26-8 taglutimide 15518-76-0 ciproximide 21925-88-2 tesicam 22855-57-8 brosuximide 35423-09-7 tesimide 51411-04-2 alrestatin 54824-17-8 mitonafide 69408-81-7 amonafide 129688-50-2 minalrestat 144849-63-8 bisnafide 162706-37-8 elinafide 2925 29 00 55-56-1 chlorhexidine 55-73-2 betanidine 74-79-3 arginine 100-33-4 pentamidine 101-93-9 phenacaine 104-32-5 propamidine 114-86-3 phenformin 135-43-3 lauroguadine 140-59-0 stilbamidine isetionate 459-86-9 mitoguazone 495-99-8 hydroxystilbamidine 496-00-4 dibrompropamidine 500-92-5 proguanil 537-21-3 chlorproguanil 657-24-9 metformin 692-13-7 buformin 886-08-8 norletimol 1221-56-3 sodium iopodate 1729-61-9 renytoline 3459-96-9 amicarbalide 3658-25-1 guanoctine 3748-77-4 bunamidine 3811-75-4 hexamidine 4210-97-3 tiformin 5581-35-1 amfecloral 5879-67-4 oletimol 6443-40-9 xylamidine tosilate 6903-79-3 creatinolfosfate 13050-83-4 guanoxyfen 15339-50-1 ferrotrenine 17035-90-4 tilarginine 22573-93-9 alexidine 22790-84-7 carbantel 29110-47-2 guanfacine 33089-61-1 amitraz 39492-01-8 gabexate 45086-03-1 etoformin 46464-11-3 meobentine 49745-00-8 amidantel 55926-23-3 guanclofine 59721-28-7 camostat 66871-56-5 lidamidine 76631-45-3 napactadine 78718-52-2 benexate 80018-06-0 fengabine 81525-10-2 nafamostat 81907-78-0 batebulast 85125-49-1 biclodil 85465-82-3 thymotrinan 86914-11-6 tolgabide 104317-84-2 gusperimus 137159-92-3 aptiganel 146510-36-3 olanexidine 146978-48-5 moxilubant 149820-74-6 xemilofiban 160677-67-8 tresperimus 170368-04-4 anisperimus 229614-55-5 peramivir 287096-87-1 delmitide 346735-24-8 amelubant 2926 30 00 15686-61-0 fenproporex 2926 90 95 52-53-9 verapamil 77-51-0 isoaminile 137-05-3 mecrilate 1069-55-2 bucrilate 1113-10-6 guancidine 1689-89-0 nitroxinil 5232-99-5 etocrilene 6197-30-4 octocrilene 6606-65-1 enbucrilate 6701-17-3 ocrilate 15599-27-6 etaminile 16662-47-8 gallopamil 17590-01-1 amfetaminil 21702-93-2 cloguanamil 23023-91-8 flucrilate 34915-68-9 bunitrolol 38321-02-7 dexverapamil 53882-12-5 lodoxamide 54239-37-1 cimaterol 57808-65-8 closantel 58503-83-6 penirolol 65655-59-6 pacrinolol 65899-72-1 alozafone 78370-13-5 emopamil 83200-10-6 anipamil 85247-76-3 dagapamil 85247-77-4 ronipamil 86880-51-5 epanolol 92302-55-1 devapamil 101238-51-1 levemopamil 108605-62-5 teriflunomide 111753-73-2 satigrel 123548-56-1 acreozast 130929-57-6 entacapone 136033-49-3 nexopamil 137109-71-8 balazipone 147076-36-6 laflunimus 153259-65-5 cilomilast 202057-76-9 manitimus 220641-11-2 naminidil 2927 00 00 94-10-0 etoxazene 502-98-7 chlorazodin 536-71-0 diminazene 80573-03-1 ipsalazide 80573-04-2 balsalazide 2928 00 90 51-71-8 phenelzine 55-52-7 pheniprazine 65-64-5 mebanazine 70-51-9 deferoxamine 103-03-7 phenicarbazide 127-07-1 hydroxycarbamide 140-87-4 cyacetacide 322-35-0 benserazide 511-41-1 diphoxazide 546-88-3 acetohydroxamic acid 555-65-7 brocresine 671-16-9 procarbazine 2438-72-4 bufexamac 3240-20-8 carbenzide 3362-45-6 noxiptiline 3544-35-2 iproclozide 3583-64-0 bumadizone 3788-16-7 cimemoxin 3818-37-9 fenoxypropazine 4267-81-6 bolazine 4684-87-1 octamoxin 5001-32-1 guanoclor 5051-62-7 guanabenz 5579-27-1 simtrazene 5854-93-3 alanosine 7473-70-3 guanoxabenz 7654-03-7 benmoxin 14816-18-3 phoxim 15256-58-3 beloxamide 15687-37-3 naftazone 20228-27-7 ruvazone 24701-51-7 demexiptiline 25394-78-9 cetoxime 25875-51-8 robenidine 28860-95-9 carbidopa 34297-34-2 anidoxime 38274-54-3 benurestat 46263-35-8 nafomine 53078-44-7 caproxamine 53648-05-8 ibuproxam 54063-51-3 nadoxolol 54739-18-3 fluvoxamine 54739-19-4 clovoxamine 56187-89-4 ximoprofen 57925-64-1 naprodoxime 58832-68-1 cloximate 60070-14-6 mariptiline 76144-81-5 meldonium 78372-27-7 stirocainide 81424-67-1 caracemide 85750-38-5 erocainide 90581-63-8 falintolol 95268-62-5 upenazime 105613-48-7 exametazime 127420-24-0 idrapril 130579-75-8 eplivanserin 141184-34-1 filaminast 141579-54-6 fenleuton 149400-88-4 sardomozide 154039-60-8 marimastat 203737-93-3 istaroxime 352513-83-8 semapimod 2929 90 00 139-05-9 sodium cyclamate 299-86-5 crufomate 1491-41-4 naftalofos 3733-81-1 defosfamide 4075-88-1 oxifentorex 4317-14-0 amitriptylinoxide 15350-99-9 amoxydramine camsilate 52658-53-4 benfosformin 52758-02-8 benzaprinoxide 70788-28-2 flurofamide 70788-29-3 tolfamide 97642-74-5 clomifenoxide 136470-65-0 banoxantrone 166518-60-1 avasimibe 168021-79-2 disufenton sodium 2930 20 00 148-18-5 ditiocarb sodium 3735-90-8 fencarbamide 27877-51-6 tolindate 50838-36-3 tolciclate 2930 30 00 95-05-6 sulfiram 97-77-8 disulfiram 137-26-8 thiram 2930 40 10 63-68-3 methionine 2930 90 13 52-90-4 cysteine 2930 90 16 52-67-5 penicillamine 616-91-1 acetylcysteine 638-23-3 carbocisteine 2485-62-3 mecysteine 5287-46-7 prenisteine 13189-98-5 fudosteine 18725-37-6 dacisteine 42293-72-1 bencisteine 65002-17-7 bucillamine 82009-34-5 cilastatin 86042-50-4 cistinexine 87573-01-1 salnacedin 89163-44-0 cinaproxen 89767-59-9 salmisteine 2930 90 30 583-91-5 desmeninol 2930 90 99 59-52-9 dimercaprol 60-23-1 mercaptamine 67-68-5 dimethyl sulfoxide 77-46-3 acedapsone 80-08-0 dapsone 82-99-5 tifenamil 97-18-7 bithionol 97-24-5 fenticlor 104-06-3 thioacetazone 108-02-1 captamine 109-57-9 allylthiourea 121-55-1 subathizone 127-60-6 acediasulfone sodium 133-65-3 solasulfone 144-75-2 aldesulfone sodium 304-55-2 succimer 305-97-5 anthiolimine 473-32-5 chaulmosulfone 486-17-9 captodiame 500-89-0 thiambutosine 502-55-6 dixanthogen 513-10-0 ecothiopate iodide 539-21-9 ambazone 554-18-7 glucosulfone 584-69-0 ditophal 786-19-6 carbofenotion 790-69-2 loflucarban 844-26-8 bithionoloxide 910-86-1 tiocarlide 926-93-2 metallibure 1166-34-3 cinanserin 1234-30-6 etocarlide 1953-02-2 tiopronin 2398-96-1 tolnaftate 2507-91-7 gloxazone 2924-67-6 fluoresone 3383-96-8 temefos 3569-58-2 oxysonium iodide 3569-59-3 hexasonium iodide 3569-77-5 amidapsone 4044-65-9 bitoscanate 4938-00-5 danosteine 5835-72-3 diprofene 5934-14-5 succisulfone 5964-24-9 sodium timerfonate 5964-62-5 diathymosulfone 5965-40-2 allocupreide sodium 6385-58-6 sodium bitionolate 6964-20-1 tiadenol 7009-79-2 xenthiorate 10433-71-3 tiametonium iodide 10489-23-3 tioctilate 13402-51-2 tibenzate 14433-82-0 thiacetarsamide sodium 15599-39-0 noxytiolin 15686-78-9 tiosalan 16208-51-8 dimesna 19767-45-4 mesna 19881-18-6 nitroscanate 20537-88-6 amifostine 22012-72-2 zilantel 23205-04-1 iosulamide 23233-88-7 brotianide 23288-49-5 probucol 25827-12-7 suloxifen 26328-53-0 amoscanate 26481-51-6 tiprenolol 27025-41-8 oxiglutatione 27450-21-1 osmadizone 29335-92-0 dextiopronin 34914-39-1 ritiometan 35727-72-1 ontianil 38194-50-2 sulindac 38452-29-8 tolmesoxide 39516-21-7 tiopropamine 42461-79-0 sulfonterol 53993-67-2 tiflorex 54063-56-8 suloctidil 54657-98-6 serfibrate 55837-28-0 tiafibrate 58306-30-2 febantel 59973-80-7 exisulind 63547-13-7 adrafinil 66264-77-5 sulfinalol 66516-09-4 mertiatide 66608-32-0 imcarbofos 66960-34-7 metkefamide 68693-11-8 modafinil 69217-67-0 sumacetamol 70895-45-3 tipropidil 71767-13-0 iotasul 74639-40-0 docarpamine 79467-22-4 bipenamol 81045-50-3 pivopril 81110-73-8 racecadotril 82599-22-2 ditiomustine 82964-04-3 tolrestat 83519-04-4 ilmofosine 85053-46-9 suricainide 85754-59-2 ambamustine 87556-66-9 cloticasone 87719-32-2 etarotene 88041-40-1 lemidosul 88255-01-0 netobimin 89987-06-4 tiludronic acid 90357-06-5 bicalutamide 90566-53-3 fluticasone 94055-76-2 suplatast tosilate 101973-77-7 esonarimod 103725-47-9 betiatide 105687-93-2 sumarotene 106854-46-0 argimesna 107023-41-6 pobilukast 112111-43-0 armodafinil 112573-72-5 dexecadotril 112573-73-6 ecadotril 113593-34-3 flosatidil 114568-26-2 patamostat 122575-28-4 naglivan 123955-10-2 almokalant 127304-28-3 linarotene 129731-11-9 tibeglisene 137109-78-5 orazipone 158382-37-7 canfosfamide 159138-80-4 cariporide 179545-77-8 tanomastat 187870-78-6 rimeporide 202340-45-2 eflucimibe 496050-39-6 pemaglitazar 2931 00 99 0-00-0 repagermanium 52-68-6 metrifonate 62-37-3 chlormerodrin 97-44-9 acetarsol 98-50-0 arsanilic acid 98-72-6 nitarsone 116-49-4 glycobiarsol 121-19-7 roxarsone 121-59-5 carbarsone 126-22-7 butonate 306-12-7 oxophenarsine 455-83-4 dichlorophenarsine 457-60-3 neoarsphenamine 492-18-2 mersalyl 498-73-7 mercurobutol 525-30-4 mercuderamide 535-51-3 phenarsone sulfoxylate 554-72-3 tryparsamide 618-82-6 sulfarsphenamine 1984-15-2 medronic acid 2398-95-0 foscolic acid 2430-46-8 tolboxane 2809-21-4 etidronic acid 3639-19-8 difetarsone 5959-10-4 stibosamine 8017-88-7 phenylmercuric borate 10596-23-3 clodronic acid 13237-70-2 fosmenic acid 15468-10-7 oxidronic acid 16543-10-5 fosenazide 17316-67-5 butafosfan 19028-28-5 toliodium chloride 33204-76-1 quadrosilan 40391-99-9 pamidronic acid 51321-79-0 sparfosic acid 51395-42-7 butedronic acid 54870-27-8 fosfonet sodium 57808-64-7 toldimfos 60668-24-8 alafosfalin 63132-38-7 lidadronic acid 63132-39-8 olpadronic acid 63585-09-1 foscarnet sodium 65606-61-3 diciferron 66376-36-1 alendronic acid 68959-20-6 disiquonium chloride 73514-87-1 fosarilate 75018-71-2 tauroselcholic acid 76541-72-5 mifobate 79778-41-9 neridronic acid 92118-27-9 fotemustine 103486-79-9 belfosdil 114084-78-5 ibandronic acid 124351-85-5 incadronic acid 126595-07-1 propagermanium 127502-06-1 tetrofosmin 132236-18-1 zifrosilone 133208-93-2 ibrolipim 2932 19 00 59-87-0 nitrofural 67-28-7 nihydrazone 405-22-1 nidroxyzone 541-64-0 furtrethonium iodide 549-40-6 furostilbestrol 735-64-8 fenamifuril 965-52-6 nifuroxazide 3270-71-1 nifuraldezone 3563-92-6 zylofuramine 3690-58-2 fubrogonium iodide 3776-93-0 furfenorex 4662-17-3 furidarone 5579-89-5 nifursemizone 5579-95-3 nifurmerone 5580-25-6 nifurethazone 6236-05-1 nifuroxime 6673-97-8 spiroxasone 15686-77-8 fursalan 16915-70-1 nifursol 19561-70-7 nifuratrone 28434-01-7 bioresmethrin 31329-57-4 naftidrofuryl 53684-49-4 bufetolol 60653-25-0 orpanoxin 64743-08-4 diclofurime 64743-09-5 nitrafudam 66357-35-5 ranitidine 72420-38-3 acifran 75748-50-4 ancarolol 84845-75-0 niperotidine 93064-63-2 venritidine 142996-66-5 furomine 156722-18-8 rostafuroxin 393101-41-2 milataxel 2932 29 10 77-09-8 phenolphthalein 2932 29 85 52-01-7 spironolactone 56-72-4 coumafos 57-57-8 propiolactone 66-76-2 dicoumarol 76-65-3 amolanone 81-81-2 warfarin 90-33-5 hymecromone 152-72-7 acenocoumarol 321-55-1 haloxon 435-97-2 phenprocoumon 465-39-4 bufogenin 476-66-4 ellagic acid 477-32-7 visnadine 548-00-5 ethyl biscoumacetate 642-83-1 aceglatone 804-10-4 carbocromen 1233-70-1 diarbarone 2908-75-0 esculamine 3258-51-3 valofane 3447-95-8 benfurodil hemisuccinate 3902-71-4 trioxysalen 4366-18-1 coumetarol 15301-80-1 oxamarin 15301-97-0 xylocoumarol 26538-44-3 zeranol 29334-07-4 sulmarin 32449-92-6 glucurolactone 35838-63-2 clocoumarol 42422-68-4 taleranol 52814-39-8 metesculetol 58409-59-9 bucumolol 60986-89-2 clofurac 65776-67-2 afurolol 66898-60-0 talosalate 67268-43-3 giparmen 67696-82-6 acrihellin 68206-94-0 cloricromen 70288-86-7 ivermectin 73573-88-3 mevastatin 75139-06-9 tetronasin 75330-75-5 lovastatin 75992-53-9 moxadolen 79902-63-9 simvastatin 81478-25-3 lomevactone 87810-56-8 fostriecin 91406-11-0 esuprone 96829-58-2 orlistat 109791-32-4 ascorbyl gamolenate 112856-44-7 losigamone 113507-06-5 moxidectin 127943-53-7 disermolide 132100-55-1 dalvastatin 140616-46-2 fluorescein lisicol 150785-53-8 alemcinal 154738-42-8 mitemcinal 161262-29-9 amotosalen 162011-90-7 rofecoxib 165108-07-6 selamectin 189954-96-9 firocoxib 2932 99 00 136-70-9 protokylol 451-77-4 homarylamine 470-43-9 promoxolane 541-66-2 oxapropanium iodide 1344-34-9 stibamine glucoside 1508-45-8 mitopodozide 3416-24-8 glucosamine 3567-40-6 dioxamate 5684-90-2 penthrichloral 12569-38-9 calcium glubionate 18296-45-2 didrovaltrate 18467-77-1 diprogulic acid 22693-65-8 olmidine 25161-41-5 acevaltrate 29041-71-2 ferric fructose 30910-27-1 treloxinate 31112-62-6 metrizamide 33069-62-4 paclitaxel 34753-46-3 ciheptolane 40580-59-4 guanadrel 47254-05-7 spiroxepin 49763-96-4 stiripentol 51372-29-3 dexbudesonide 51497-09-7 tenamfetamine 53341-49-4 ponfibrate 53983-00-9 nibroxane 55102-44-8 bofumustine 56180-94-0 acarbose 56290-94-9 medroxalol 58546-54-6 besigomsin 58994-96-0 ranimustine 61136-12-7 almurtide 61869-07-6 domiodol 61914-43-0 glucuronamide 66112-59-2 temurtide 71963-77-4 artemether 74817-61-1 murabutide 75887-54-6 artemotil 78113-36-7 romurtide 81267-65-4 idronoxil 85443-48-7 bencianol 90733-40-7 edifolone 97240-79-4 topiramate 98383-18-7 ecomustine 105618-02-8 galamustine 114870-03-0 fondaparinux sodium 114977-28-5 docetaxel 116818-99-6 isalsteine 122312-55-4 dosmalfate 123072-45-7 aprosulate sodium 128196-01-0 escitalopram 135038-57-2 fasidotril 137275-81-1 osemozotan 149920-56-9 idraparinux sodium 167256-08-8 enrasentan 171092-39-0 defoslimod 175013-73-7 tidembersat 181296-84-4 omigapil 182824-33-5 artesunate 185955-34-4 eritoran 186040-50-6 paclitaxel ceribate 186348-23-2 ortataxel 196597-26-9 ramelteon 280585-34-4 oxeglitazar 329306-27-6 lirimilast 50-34-0 propantheline bromide 53-46-3 methanthelinium bromide 61-74-5 domoxin 68-90-6 benziodarone 78-34-2 dioxation 82-02-0 khellin 85-90-5 methylchromone 87-33-2 isosorbide dinitrate 119-41-5 efloxate 129-16-8 merbromin 154-23-4 cianidanol 474-58-8 sitogluside 480-17-1 leucocianidol 521-35-7 cannabinol 652-67-5 isosorbide 1165-48-6 dimefline 1477-19-6 benzarone 1668-19-5 doxepin 1951-25-3 amiodarone 1972-08-3 dronabinol 2165-19-7 guanoxan 2455-84-7 ambenoxan 3562-84-3 benzbromarone 3607-18-9 cidoxepin 3611-72-1 cloridarol 4439-67-2 amikhelline 4442-60-8 butamoxane 4730-07-8 pentamoxane 4940-39-0 chromocarb 6538-22-3 dimeprozan 7182-51-6 talopram 13157-90-9 benzquercin 15686-60-9 flavamine 15686-63-2 etabenzarone 16051-77-7 isosorbide mononitrate 16110-51-3 cromoglicic acid 16509-23-2 ethomoxane 18296-44-1 valtrate 19889-45-3 guabenxan 22888-70-6 silibinin 23580-33-8 furacrinic acid 23915-73-3 trebenzomine 26020-55-3 oxetorone 26225-59-2 mecinarone 29782-68-1 silidianin 33459-27-7 xanoxic acid 33889-69-9 silicristin 34887-52-0 fenisorex 35212-22-7 ipriflavone 37456-21-6 terbucromil 37470-13-6 flavodic acid 37855-80-4 iprocrolol 38873-55-1 furobufen 39552-01-7 befunolol 40691-50-7 tixanox 42408-79-7 pirandamine 50465-39-9 tocofibrate 51022-71-0 nabilone 52934-83-5 nanafrocin 54340-62-4 bufuralol 55165-22-5 butocrolol 55286-56-1 doxaminol 55453-87-7 isoxepac 55689-65-1 oxepinac 56689-43-1 canbisol 56983-13-2 furofenac 57009-15-1 isocromil 58012-63-8 furcloprofen 58761-87-8 sudexanox 58805-38-2 ambicromil 59729-33-8 citalopram 60400-92-2 proxicromil 63968-64-9 artemisinin 65350-86-9 meciadanol 66575-29-9 colforsin 67102-87-8 pentomone 67700-30-5 furaprofen 68298-00-0 pirnabin 71316-84-2 fluradoline 72492-12-7 spizofurone 72619-34-2 bermoprofen 74912-19-9 naboctate 76301-19-4 timefurone 77005-28-8 texacromil 77416-65-0 exepanol 78371-66-1 bucromarone 79130-64-6 ansoxetine 79619-31-1 flavodilol 80743-08-4 dioxadilol 81486-22-8 nipradilol 81496-81-3 artenimol 81674-79-5 guaimesal 81703-42-6 bendacalol 87549-36-8 parcetasal 87626-55-9 mitoflaxone 96566-25-5 ablukast 97483-17-5 tifurac 110816-79-0 cromoglicate lisetil 113806-05-6 olopatadine 118457-14-0 nebivolol 123407-36-3 arteflene 128232-14-4 raxofelast 132017-01-7 bervastatin 139110-80-8 zanamivir 149494-37-1 ebalzotan 151581-24-7 iralukast 169758-66-1 robalzotan 175013-84-0 tonabersat 184653-84-7 carabersat 343306-71-8 sugammadex 2933 11 10 479-92-5 propyphenazone 2933 11 90 58-15-1 aminophenazone 60-80-0 phenazone 68-89-3 metamizole sodium 747-30-8 aminophenazone cyclamate 1046-17-9 dibupyrone 3615-24-5 ramifenazone 7077-30-7 butopyrammonium iodide 22881-35-2 famprofazone 55837-24-6 bisfenazone 2933 19 10 50-33-9 phenylbutazone 2933 19 90 57-96-5 sulfinpyrazone 105-20-4 betazole 129-20-4 oxyphenbutazone 853-34-9 kebuzone 2210-63-1 mofebutazone 4023-00-1 praxadine 7125-67-9 metoquizine 7554-65-6 fomepizole 13221-27-7 tribuzone 20170-20-1 difenamizole 23111-34-4 feclobuzone 27470-51-5 suxibuzone 30748-29-9 feprazone 32710-91-1 trifezolac 34427-79-7 proxifezone 50270-32-1 bufezolac 50270-33-2 isofezolac 53808-88-1 lonazolac 55294-15-0 muzolimine 59040-30-1 nafazatrom 60104-29-2 clofezone 70181-03-2 dazopride 71002-09-0 pirazolac 80410-36-2 fezolamine 81528-80-5 dalbraminol 103475-41-8 tepoxalin 115436-73-2 ipazilide 119322-27-9 meribendan 142155-43-9 cizolirtine 2933 21 00 50-12-4 mephenytoin 57-41-0 phenytoin 86-35-1 ethotoin 1317-25-5 alcloxa 5579-81-7 aldioxa 5588-20-5 clodantoin 40828-44-2 clazolimine 56605-16-4 spiromustine 63612-50-0 nilutamide 89391-50-4 imirestat 93390-81-9 fosphenytoin 2933 29 10 50-60-2 phentolamine 2933 29 90 53-73-6 angiotensinamide 56-28-0 triclodazol 59-98-3 tolazoline 60-56-0 thiamazole 71-00-1 histidine 84-22-0 tetryzoline 91-75-8 antazoline 443-48-1 metronidazole 501-62-2 phenamazoline 526-36-3 xylometazoline 551-92-8 dimetridazole 830-89-7 albutoin 835-31-4 naphazoline 1077-93-6 ternidazole 1082-56-0 tefazoline 1082-57-1 tramazoline 1491-59-4 oxymetazoline 3254-93-1 doxenitoin 3366-95-8 secnidazole 4201-22-3 tolonidine 4205-90-7 clonidine 4342-03-4 dacarbazine 4474-91-3 angiotensin II 4548-15-6 flunidazole 4846-91-7 fenoxazoline 5377-20-8 metomidate 5696-06-0 metetoin 5786-71-0 fosfocreatinine 6043-01-2 domazoline 7036-58-0 propoxate 7303-78-8 imidoline 7681-76-7 ronidazole 13551-87-6 misonidazole 14058-90-3 metazamide 14885-29-1 ipronidazole 15037-44-2 etonam 16773-42-5 ornidazole 17230-89-6 nimazone 17692-28-3 clonazoline 19387-91-8 tinidazole 20406-60-4 mipimazole 21721-92-6 nitrefazole 22232-54-8 carbimazole 22668-01-5 etanidazole 22916-47-8 miconazole 22994-85-0 benznidazole 23593-75-1 clotrimazole 23757-42-8 midaflur 25859-76-1 glibutimine 27220-47-9 econazole 27523-40-6 isoconazole 27885-92-3 imidocarb 28125-87-3 flutonidine 30529-16-9 stirimazole 31036-80-3 lofexidine 31478-45-2 bamnidazole 33125-97-2 etomidate 33178-86-8 alinidine 34839-70-8 metiamide 36364-49-5 imidazole salicylate 36740-73-5 flumizole 38083-17-9 climbazole 38349-38-1 metrafazoline 40077-57-4 aviptadil 40507-78-6 indanazoline 40828-45-3 azolimine 41473-09-0 fenmetozole 42116-76-7 carnidazole 51022-76-5 sulnidazole 51481-61-9 cimetidine 51940-78-4 zetidoline 53267-01-9 cibenzoline 53597-28-7 fludazonium chloride 54143-54-3 sepazonium chloride 54533-85-6 nizofenone 55273-05-7 impromidine 56097-80-4 valconazole 57647-79-7 benclonidine 57653-26-6 fenobam 58261-91-9 mefenidil 59729-37-2 fexinidazole 59803-98-4 brimonidine 59939-16-1 cirazoline 60173-73-1 arfalasin 60628-96-8 bifonazole 60628-98-0 lombazole 61318-90-9 sulconazole 62087-96-1 triletide 62882-99-9 tinazoline 62894-89-7 tiflamizole 63824-12-4 aliconazole 63927-95-7 bentemazole 64211-45-6 oxiconazole 64212-22-2 nafimidone 64872-76-0 butoconazole 65571-68-8 lofemizole 65896-16-4 romifidine 66711-21-5 apraclonidine 66778-37-8 orconazole 69539-53-3 etintidine 70161-09-0 democonazole 71097-23-9 zoficonazole 72479-26-6 fenticonazole 73445-46-2 fenflumizol 73790-28-0 enilconazole 73931-96-1 denzimol 74512-12-2 omoconazole 76448-31-2 propenidazole 76631-46-4 detomidine 76894-77-4 dazmegrel 77175-51-0 croconazole 77671-31-9 enoximone 78186-34-2 bisantrene 78218-09-4 dazoxiben 79313-75-0 sopromidine 80614-27-3 midazogrel 81447-78-1 levlofexidine 81447-79-2 dexlofexidine 82571-53-7 ozagrel 83184-43-4 mifentidine 84203-09-8 trifenagrel 84243-58-3 imazodan 84962-75-4 flutomidate 85392-79-6 indanidine 86347-14-0 medetomidine 89371-37-9 imidapril 89371-44-8 imidaprilat 89781-55-5 rolafagrel 89838-96-0 octimibate 90697-56-6 zimidoben 91017-58-2 abunidazole 91524-14-0 napamezole 95668-38-5 idralfidine 96153-56-9 bisfentidine 97901-21-8 nafagrel 99500-54-6 efetozole 103926-64-3 sepimostat 104054-27-5 atipamezole 104902-08-1 cilutazoline 105920-77-2 camonagrel 107429-63-0 lintopride 108894-40-2 brolaconazole 110605-64-6 isaglidole 110883-46-0 giracodazole 113082-98-7 enalkiren 113775-47-6 dexmedetomidine 114798-26-4 losartan 115574-30-6 irtemazole 116002-70-1 ondansetron 116684-92-5 galdansetron 116795-97-2 ledazerol 118072-93-8 zoledronic acid 119006-77-8 flutrimazole 120635-74-7 cilansetron 122830-14-2 deriglidole 125472-02-8 mivazerol 126222-34-2 remikiren 128326-82-9 eberconazole 129805-33-0 eptotermin alfa 130120-57-9 prezatide copper acetate 130726-68-0 neticonazole 130759-56-7 nemazoline 134183-95-2 fampronil 137460-88-9 odalprofen 138402-11-6 irbesartan 141758-74-9 exenatide 144689-24-7 olmesartan 145858-51-1 liarozole 149838-23-3 doranidazole 150586-58-6 fipamezole 154906-40-8 semparatide 158682-68-9 elisartan 159075-60-2 emfilermin 159519-65-0 enfuvirtide 162394-19-6 palifermin 163796-60-9 bifarcept 170105-16-5 imidafenacin 173997-05-2 nepicastat 177563-40-5 carafiban 178823-49-9 tiplimotide 189353-31-9 fadolmidine 200074-80-2 lusupultide 213027-19-1 cipralisant 219527-63-6 repifermin 220712-29-8 tadekinig alfa 246539-15-1 dibotermin alfa 259188-38-0 rebimastat 444069-80-1 dapiclermine 478166-15-3 mecasermin rinfabate 2933 33 00 57-42-1 pethidine 64-39-1 trimeperidine 77-10-1 phencyclidine 113-45-1 methylphenidate 144-14-9 anileridine 302-41-0 piritramide 359-83-1 pentazocine 437-38-7 fentanyl 467-60-7 pipradrol 467-83-4 dipipanone 469-79-4 ketobemidone 562-26-5 phenoperidine 915-30-0 diphenoxylate 1812-30-2 bromazepam 15301-48-1 bezitramide 15686-91-6 propiram 28782-42-5 difenoxin 71195-58-9 alfentanil 2933 39 10 54-92-2 iproniazid 101-26-8 pyridostigmine bromide 2933 39 99 51-12-7 nialamide 52-86-8 haloperidol 53-89-4 benzpiperylone 54-36-4 metyrapone 54-85-3 isoniazid 56-97-3 trimedoxime bromide 59-26-7 nikethamide 59-32-5 chloropyramine 62-97-5 diphemanil metilsulfate 76-90-4 mepenzolate bromide 77-01-0 fenpipramide 77-20-3 alphaprodine 77-39-4 cycrimine 79-55-0 pempidine 82-98-4 piperidolate 86-21-5 pheniramine 86-22-6 brompheniramine 87-21-8 piridocaine 91-81-6 tripelennamine 91-84-9 mepyramine 93-47-0 verazide 94-63-3 pralidoxime iodide 94-78-0 phenazopyridine 97-57-4 tolpronine 100-91-4 eucatropine 101-08-6 diperodon 114-90-9 obidoxime chloride 114-91-0 metyridine 115-46-8 azacyclonol 117-30-6 dipiproverine 123-03-5 cetylpyridinium chloride 125-51-9 pipenzolate bromide 125-60-0 fenpiverinium bromide 127-35-5 phenazocine 129-03-3 cyproheptadine 129-83-9 phenampromide 132-21-8 dexbrompheniramine 132-22-9 chlorphenamine 136-82-3 piperocaine 139-62-8 cyclomethycaine 144-11-6 trihexyphenidyl 144-45-6 spirgetine 147-20-6 diphenylpyraline 149-17-7 ftivazide 300-37-8 diodone 357-66-4 spirilene 382-82-1 dicolinium iodide 468-50-8 betameprodine 468-51-9 alphameprodine 468-56-4 hydroxypethidine 468-59-7 betaprodine 469-21-6 doxylamine 469-80-7 pheneridine 469-82-9 etoxeridine 479-81-2 bietamiverine 486-12-4 triprolidine 486-16-8 carbinoxamine 495-84-1 salinazid 504-03-0 nanofin 510-74-7 spiramide 511-45-5 pridinol 514-65-8 biperiden 534-84-9 pimeclone 536-33-4 ethionamide 546-32-7 oxpheneridine 548-73-2 droperidol 553-69-5 fenyramidol 555-90-8 nicothiazone 561-48-8 norpipanone 561-76-2 properidine 561-77-3 dihexyverine 578-89-2 pimetremide 586-60-7 dyclonine 586-98-1 piconol 587-46-2 benzpyrinium bromide 587-61-1 propyliodone 603-50-9 bisacodyl 728-88-1 tolperisone 749-02-0 spiperone 749-13-3 trifluperidol 807-31-8 aceperone 827-61-2 aceclidine 852-42-6 guaiapate 972-02-1 difenidol 1050-79-9 moperone 1096-72-6 hepzidine 1098-97-1 pyritinol 1219-35-8 primaperone 1463-28-1 guanacline 1508-75-4 tropicamide 1539-39-5 gapicomine 1580-71-8 amiperone 1707-15-9 metazide 1740-22-3 pyrinoline 1841-19-6 fluspirilene 1882-26-4 pyricarbate 1893-33-0 pipamperone 2062-78-4 pimozide 2062-84-2 benperidol 2066-89-9 pasiniazid 2139-47-1 nifenazone 2156-27-6 benproperine 2180-92-9 bupivacaine 2398-81-4 oxiniacic acid 2531-04-6 piperylone 2748-88-1 miripirium chloride 2779-55-7 opiniazide 2804-00-4 roxoperone 2856-74-8 modaline 2971-90-6 clopidol 3099-52-3 nicametate 3425-97-6 dimecolonium iodide 3485-62-9 clidinium bromide 3540-95-2 fenpiprane 3562-55-8 piprocurarium iodide 3565-03-5 pimetine 3569-26-4 indopine 3572-80-3 cyclazocine 3575-80-2 melperone 3626-67-3 hexadiline 3670-68-6 propipocaine 3691-78-9 benzethidine 3696-28-4 dipyrithione 3703-76-2 cloperastine 3731-52-0 picolamine 3734-52-9 metazocine 3737-09-5 disopyramide 3781-28-0 propyperone 3784-99-4 stilbazium iodide 3811-53-8 propinetidine 3964-81-6 azatadine 4354-45-4 oxyclipine 4394-00-7 niflumic acid 4394-04-1 metanixin 4394-05-2 nixylic acid 4546-39-8 pipethanate 4575-34-2 myfadol 4876-45-3 camphotamide 4904-00-1 cyprolidol 4945-47-5 bamipine 4960-10-5 perastine 5005-72-1 leptacline 5205-82-3 bevonium metilsulfate 5322-53-2 oxiperomide 5560-77-0 rotoxamine 5579-92-0 iopydol 5579-93-1 iopydone 5598-52-7 fospirate 5634-41-3 parapenzolate bromide 5636-83-9 dimetindene 5638-76-6 betahistine 5657-61-4 nicoxamat 5789-72-0 trimetamide 5868-05-3 niceritrol 5942-95-0 carpipramine 6184-06-1 sorbinicate 6272-74-8 lapirium chloride 6556-11-2 inositol nicotinate 6621-47-2 perhexiline 6968-72-5 mepiroxol 7007-96-7 crotoniazide 7008-17-5 hydroxypyridine tartrate 7009-54-3 pentapiperide 7009-82-7 trimethidinium methosulfate 7162-37-0 paridocaine 7237-81-2 hepronicate 7528-13-4 carperidine 7681-80-3 pentapiperium metilsulfate 10040-45-6 sodium picosulfate 10447-39-9 quifenadine 10457-90-6 bromperidol 10457-91-7 clofluperol 10571-59-2 nicoclonate 13410-86-1 aconiazide 13422-16-7 triflocin 13447-95-5 methaniazide 13456-08-1 bitipazone 13463-41-7 pyrithione zinc 13495-09-5 piminodine 13752-33-5 panidazole 13862-07-2 difemetorex 13912-80-6 nicoboxil 13958-40-2 oxiramide 14222-60-7 protionamide 14745-50-7 meletimide 14796-24-8 cinperene 15301-88-9 pytamine 15302-05-3 butoxylate 15302-10-0 clibucaine 15378-99-1 anazocine 15387-10-7 niprofazone 15500-66-0 pancuronium bromide 15585-43-0 rivanicline 15599-26-5 droxypropine 15686-68-7 volazocine 15686-87-0 pifenate 15876-67-2 distigmine bromide 16426-83-8 niometacin 16571-59-8 benzindopyrine 16852-81-6 benzoclidine 17692-43-2 picodralazine 17737-65-4 clonixin 17737-68-7 diclonixin 18841-58-2 pipoctanone 20977-50-8 carperone 21221-18-1 flazalone 21228-13-7 dorastine 21686-10-2 flupranone 21755-66-8 picoperine 21829-22-1 clonixeril 21829-25-4 nifedipine 21888-98-2 dexetimide 22150-28-3 ipragratine 22204-91-7 lifibrate 22443-11-4 nepinalone 22609-73-0 niludipine 22632-06-0 bupicomide 22801-44-1 mepivacaine 23210-56-2 ifenprodil 24340-35-0 piridoxilate 24358-84-7 dexivacaine 24558-01-8 levofacetoperane 24671-26-9 benrixate 24678-13-5 lenperone 25384-17-2 allylprodine 25523-97-1 dexchlorpheniramine 26844-12-2 indoramin 26864-56-2 penfluridol 27112-37-4 diamocaine 27115-86-2 dacuronium bromide 27302-90-5 oxisuran 27959-26-8 nicomol 28240-18-8 pinolcaine 29125-56-2 droclidinium bromide 29342-02-7 metipirox 29876-14-0 nicotredole 30652-11-0 deferiprone 30751-05-4 troxipide 30817-43-7 fenclexonium metilsulfate 31224-92-7 pifoxime 31232-26-5 danitracen 31314-38-2 prodipine 31637-97-5 etofibrate 31721-17-2 quinupramine 31932-09-9 ticarbodine 31980-29-7 nicofibrate 32953-89-2 rimiterol 33144-79-5 broperamole 33605-94-6 pirisudanol 34703-49-6 dropempine 35515-77-6 truxipicurium iodide 35620-67-8 pirdonium bromide 36175-05-0 sodium picofosfate 36292-69-0 ketazocine 36504-64-0 nictindole 37087-94-8 tibric acid 37398-31-5 dilmefone 37612-13-8 encainide 38677-81-5 pirbuterol 38677-85-9 flunixin 39123-11-0 pituxate 39537-99-0 micinicate 39562-70-4 nitrendipine 40431-64-9 dexmethylphenidate 42597-57-9 ronifibrate 47029-84-5 dazadrol 47128-12-1 cycliramine 47662-15-7 suxemerid 47739-98-0 clocapramine 47806-92-8 difenoximide 50432-78-5 pemerid 50650-76-5 piroctone 50679-08-8 terfenadine 50700-72-6 vecuronium bromide 51832-87-2 picobenzide 52157-83-2 mindoperone 53179-10-5 fluperamide 53179-11-6 loperamide 53179-12-7 clopimozide 53415-46-6 fepitrizol 53449-58-4 ciclonicate 54063-45-5 fetoxilate 54063-47-7 gemazocine 54063-52-4 pitofenone 54110-25-7 pirozadil 54143-55-4 flecainide 54965-22-9 fluspiperone 55285-35-3 butanixin 55285-45-5 pirifibrate 55313-67-2 pipramadol 55432-15-0 pirinidazole 55837-14-4 butaverine 55837-15-5 butopiprine 55837-21-3 pipoxizine 55837-22-4 pribecaine 55837-26-8 fenperate 55905-53-8 clebopride 55985-32-5 nicardipine 56079-81-3 ropitoin 56383-05-2 zindotrine 56775-88-3 zimeldine 56995-20-1 flupirtine 57021-61-1 isonixin 57237-97-5 timoprazole 57548-79-5 picafibrate 57648-21-2 timiperone 57653-28-8 ibazocine 57653-29-9 cogazocine 57734-69-7 sequifenadine 57808-66-9 domperidone 57982-78-2 budipine 58239-89-7 moxazocine 58754-46-4 iferanserin 59429-50-4 tamitinol 59708-52-0 carfentanil 59729-31-6 lorcainide 59831-64-0 milenperone 59831-65-1 halopemide 59859-58-4 femoxetine 60324-59-6 nomelidine 60560-33-0 pinacidil 60569-19-9 propiverine 60576-13-8 piketoprofen 60662-18-2 eniclobrate 61380-40-3 lofentanil 61764-61-2 cloroperone 62658-88-2 mesudipine 63388-37-4 declenperone 63675-72-9 nisoldipine 63758-79-2 indalpine 64063-57-6 picotrin 64755-06-2 quinuclium bromide 64840-90-0 eperisone 64881-21-6 caricotamide 65141-46-0 nicorandil 66085-59-4 nimodipine 66208-11-5 ifoxetine 66364-73-6 enpiroline 66529-17-7 midaglizole 66564-14-5 cinitapride 66564-15-6 alepride 67765-04-2 enefexine 68252-19-7 pirmenol 68284-69-5 disobutamide 68797-29-5 pipradimadol 68844-77-9 astemizole 69047-39-8 binifibrate 69365-65-7 fenoctimine 70132-50-2 pimonidazole 70260-53-6 mindodilol 70724-25-3 carbazeran 71138-71-1 octapinol 71195-56-7 broclepride 71251-02-0 octenidine 71276-43-2 quadazocine 71461-18-2 tonazocine 71653-63-9 riodipine 71990-00-6 bremazocine 72005-58-4 vadocaine 72432-03-2 miglitol 72599-27-0 miglustat 72808-81-2 tepirindole 73278-54-3 lamtidine 73590-58-6 omeprazole 73590-85-9 ufiprazole 74517-42-3 ditercalinium chloride 75437-14-8 milverine 75444-64-3 flumeridone 75530-68-6 nilvadipine 75755-07-6 piridronic acid 75970-99-9 tecastemizole 75985-31-8 ciamexon 76956-02-0 lavoltidine 77342-26-8 tefenperate 77502-27-3 tolpadol 78090-11-6 picoprazole 78092-65-6 ristianol 78273-80-0 roxatidine 78421-12-2 droxicainide 78997-40-7 prisotinol 79201-85-7 picenadol 79449-98-2 cabastine 79449-99-3 icospiramide 79455-30-4 nicaraven 79516-68-0 levocabastine 79794-75-5 loratadine 79992-71-5 pimetacin 80343-63-1 sufotidine 80349-58-2 panuramine 80614-21-7 nicogrelate 80879-63-6 emiglitate 81098-60-4 cisapride 81329-71-7 modecainide 82227-39-2 pibaxizine 83059-56-7 zabicipril 83799-24-0 fexofenadine 83991-25-7 ambasilide 84057-95-4 ropivacaine 84490-12-0 piroximone 85166-20-7 ciclotropium bromide 85966-89-8 preclamol 86189-69-7 felodipine 86365-92-6 trazolopride 86780-90-7 aranidipine 86811-09-8 litoxetine 86811-58-7 fluazuron 87784-12-1 ofornine 87848-99-5 acrivastine 88150-42-9 amlodipine 88296-62-2 transcainide 88678-31-3 liranaftate 89194-77-4 bisaramil 89419-40-9 mosapramine 89613-77-4 mezacopride 89667-40-3 isbogrel 90103-92-7 zabiciprilat 90182-92-6 zacopride 90729-42-3 carebastine 90729-43-4 ebastine 90961-53-8 tedisamil 92268-40-1 perfomedil 93181-81-8 lodaxaprine 93181-85-2 endixaprine 93277-96-4 altapizone 93821-75-1 butinazocine 95374-52-0 prideperone 96449-05-7 rispenzepine 96487-37-5 nuvenzepine 96513-83-6 pentisomide 96515-73-0 palonidipine 96922-80-4 pantenicate 98323-83-2 carmoxirole 98326-32-0 senazodan 98330-05-3 anpirtoline 99499-40-8 disuprazole 99518-29-3 derpanicate 99522-79-9 pranidipine 100158-38-1 otenzepad 100427-26-7 lercanidipine 100643-71-8 desloratadine 100927-13-7 idaverine 101343-69-5 ocfentanil 101345-71-5 brifentanil 102625-70-7 pantoprazole 103336-05-6 ditekiren 103577-45-3 lansoprazole 103766-25-2 gimeracil 103878-84-8 lazabemide 103890-78-4 lacidipine 103922-33-4 pibutidine 103923-27-9 pirtenidine 104153-37-9 rilopirox 104713-75-9 barnidipine 105462-24-6 risedronic acid 105979-17-7 benidipine 106516-24-9 sertindole 106669-71-0 arpromidine 106686-40-2 gapromidine 106900-12-3 loperamide oxide 107266-06-8 gevotroline 107266-08-0 carvotroline 108687-08-7 teludipine 110140-89-1 ridogrel 110347-85-8 selfotel 112192-04-8 roxindole 112568-12-4 iturelix 112727-80-7 renzapride 113165-32-5 niguldipine 113712-98-4 tenatoprazole 115911-28-9 sampirtine 115972-78-6 olradipine 116078-65-0 bidisomide 117976-89-3 rabeprazole 118248-91-2 fodipir 119141-88-7 esomeprazole 119229-65-1 nerispirdine 119257-34-0 besipirdine 119391-55-8 benzetimide 119431-25-3 eliprodil 119515-38-7 icaridin 120014-06-4 donepezil 120054-86-6 dexniguldipine 120241-31-8 alvameline 120656-74-8 trefentanil 120958-90-9 dalcotidine 121650-80-4 pancopride 121750-57-0 itameline 121840-95-7 rogletimide 122955-18-4 sibopirdine 122957-06-6 modipafant 123524-52-7 azelnidipine 124436-59-5 pirodavir 124858-35-1 nadifloxacin 125602-71-3 bepotastine 125729-29-5 lemildipine 126825-36-3 bertosamil 128075-79-6 lufironil 128420-61-1 minopafant 130641-36-0 picumeterol 132203-70-4 cilnidipine 132373-81-0 vamicamide 132553-86-7 glemanserin 132829-83-5 espatropate 132875-61-7 remifentanil 134234-12-1 traxoprodil 134377-69-8 safironil 134457-28-6 prazarelix 135062-02-1 repaglinide 135354-02-8 xaliproden 137795-35-8 spiroglumide 138530-94-6 dexlansoprazole 138530-95-7 levolansoprazole 138708-32-4 ferpifosate sodium 139886-32-1 milameline 140944-31-6 silperisone 141725-10-2 milacainide 142001-63-6 saredutant 142852-50-4 zanapezil 143257-97-0 sameridine 144035-83-6 piclamilast 144412-49-7 lamifiban 145216-43-9 forasartan 145414-12-6 lirexapride 145599-86-6 cerivastatin 147025-53-4 talsaclidine 147116-64-1 ezlopitant 147116-67-4 maropitant 149488-17-5 trovirdine 149926-91-0 revatropate 149979-74-8 terbogrel 150337-94-3 ecalcidene 150443-71-3 nicanartine 153322-05-5 lanicemine 154413-61-3 ticolubant 154541-72-7 alinastine 155319-91-8 mangafodipir 155415-08-0 inogatran 155418-06-7 nolpitantium besilate 156053-89-3 alvimopan 156137-99-4 rapacuronium bromide 157716-52-4 perifosine 158876-82-5 rupatadine 159776-68-8 linetastine 159912-53-5 sabcomeline 159997-94-1 biricodar 160492-56-8 osanetant 162401-32-3 roflumilast 166181-63-1 ipravacaine 167221-71-8 clevidipine 168266-90-8 vofopitant 168273-06-1 rimonabant 170364-57-5 enzastaurin 170566-84-4 lanepitant 171049-14-2 lotrafiban 171655-91-7 brasofensine 172152-36-2 ilaprazole 172927-65-0 sibrafiban 178979-85-6 capravirine 179033-51-3 timcodar 183305-24-0 fidexaban 188396-77-2 paliroden 188913-58-8 dersalazine 190648-49-8 cipemastat 193153-04-7 otamixaban 193275-84-2 lonafarnib 195875-84-4 tesofensine 198283-73-7 tebanicline 198480-55-6 pipendoxifene 198904-31-3 atazanavir 198958-88-2 elarofiban 201605-51-8 itriglumide 202189-78-4 bilastine 202409-33-4 etoricoxib 202590-69-0 ticalopride 204205-90-3 indibulin 211914-51-1 dabigatran 211915-06-9 dabigatran etexilate 212141-54-3 vatalanib 215529-47-8 bamirastine 221019-25-6 crobenetine 226072-63-5 solimastat 227940-00-3 adekalant 249296-44-4 varenicline 252870-53-4 ispronicline 263562-28-3 barixibat 284461-73-0 sorafenib 288104-79-0 surinabant 289893-25-0 arimoclomol 370893-06-4 ancriviroc 376348-65-1 maraviroc 2933 41 00 77-07-6 levorphanol 2933 49 10 85-79-0 cinchocaine 132-60-5 cinchophen 485-34-7 neocinchophen 485-89-2 oxycinchophen 1698-95-9 proquinolate 5486-03-3 buquinolate 13997-19-8 nequinate 17230-85-2 amquinate 19485-08-6 ciproquinate 127779-20-8 saquinavir 143224-34-4 telinavir 154612-39-2 palinavir 2933 49 30 125-71-3 dextromethorphan 2933 49 90 54-05-7 chloroquine 72-80-0 chlorquinaldol 83-73-8 diiodohydroxyquinoline 86-42-0 amodiaquine 86-75-9 benzoxiquine 86-78-2 pentaquine 86-80-6 quinisocaine 90-34-6 primaquine 118-42-3 hydroxychloroquine 125-70-2 levomethorphan 125-73-5 dextrorphan 130-16-5 cloxiquine 130-26-7 clioquinol 146-37-2 laurolinium acetate 147-27-3 dimoxyline 152-02-3 levallorphan 154-73-4 guanisoquine 297-90-5 racemorphan 468-07-5 phenomorphan 486-47-5 ethaverine 510-53-2 racemethorphan 521-74-4 broxyquinoline 522-51-0 dequalinium chloride 525-61-1 quinocide 548-84-5 pyrvinium chloride 549-68-8 octaverine 550-81-2 amopyroquine 574-77-6 papaveroline 635-05-2 pamaquine 1131-64-2 debrisoquine 1531-12-0 norlevorphanol 1748-43-2 trethinium tosilate 1776-83-6 quintiofos 2154-02-1 metofoline 2545-24-6 niceverine 2545-39-3 clamoxyquine 2768-90-3 quinaldine blue 3176-03-2 drotebanol 3253-60-9 laudexium metilsulfate 3684-46-6 broxaldine 3811-56-1 aminoquinuride 3820-67-5 glafenine 4008-48-4 nitroxoline 4298-15-1 cletoquine 4310-89-8 hedaquinium chloride 5541-67-3 tiliquinol 5714-76-1 quinetalate 7175-09-9 tilbroquinol 7270-12-4 cloquinate 10023-54-8 aminoquinol 10061-32-2 levophenacylmorphan 10351-50-5 leniquinsin 10539-19-2 moxaverine 13007-93-7 cuproxoline 13425-92-8 amiquinsin 13757-97-6 quinprenaline 14009-24-6 drotaverine 15301-40-3 actinoquinol 15599-52-7 broquinaldol 15686-38-1 carbazocine 18429-69-1 memotine 18429-78-2 famotine 18507-89-6 decoquinate 19056-26-9 quindecamine 21738-42-1 oxamniquine 22407-74-5 bisobrin 23779-99-9 floctafenine 23910-07-8 mebiquine 24526-64-5 nomifensine 30418-38-3 tretoquinol 36309-01-0 dimemorfan 37517-33-2 esproquine 40034-42-2 rosoxacin 40692-37-3 tisoquone 42408-82-2 butorphanol 42465-20-3 acequinoline 53230-10-7 mefloquine 53400-67-2 tiquinamide 54063-29-5 cicarperone 54340-63-5 clofeverine 55150-67-9 climiqualine 55299-11-1 iquindamine 56717-18-1 isotiquimide 57695-04-2 sitamaquine 59889-36-0 ciprefadol 61563-18-6 soquinolol 64039-88-9 nicafenine 64228-81-5 atracurium besilate 67165-56-4 diclofensine 72714-74-0 viqualine 72714-75-1 ivoqualine 74129-03-6 tebuquine 76252-06-7 nicainoprol 76568-02-0 flosequinan 77086-21-6 dizocilpine 77472-98-1 pipequaline 79201-80-2 veradoline 79798-39-3 ketorfanol 83863-79-0 florifenine 85441-60-7 quinaprilat 85441-61-8 quinapril 86024-64-8 quinacainol 90402-40-7 abanoquil 90828-99-2 itrocainide 91524-15-1 irloxacin 96187-53-0 brequinar 96946-42-8 cisatracurium besilate 103775-10-6 moexipril 103775-14-0 moexiprilat 105956-97-6 clinafloxacin 106635-80-7 tafenoquine 106819-53-8 doxacurium chloride 106861-44-3 mivacurium chloride 108437-28-1 binfloxacin 110013-21-3 merafloxacin 113079-82-6 terbequinil 120443-16-5 verlukast 127254-12-0 sitafloxacin 127294-70-6 balofloxacin 136668-42-3 quiflapon 139233-53-7 zelandopam 139314-01-5 quilostigmine 141725-88-4 cetefloxacin 143383-65-7 premafloxacin 143664-11-3 elacridar 144506-11-6 alilusem 146362-70-1 meclinertant 147511-69-1 pitavastatin 149759-26-2 pinokalant 151096-09-2 moxifloxacin 158966-92-8 montelukast 159989-64-7 nelfinavir 167887-97-0 olamufloxacin 174636-32-9 talnetant 194804-75-6 garenoxacin 195532-12-8 pradofloxacin 197509-46-9 laniquidar 206873-63-4 tariquidar 213998-46-0 gantacurium chloride 241800-98-6 zoniporide 242478-37-1 solifenacin 257933-82-7 pelitinib 262352-17-0 torcetrapib 540769-28-6 palosuran 2933 53 10 50-06-6 phenobarbital 57-30-7 phenobarbital sodium 57-44-3 barbital 144-02-5 barbital sodium 2933 53 90 52-31-3 cyclobarbital 52-43-7 allobarbital 57-43-2 amobarbital 76-73-3 secobarbital 76-74-4 pentobarbital 77-26-9 butalbital 115-38-8 methylphenobarbital 125-40-6 secbutabarbital 2430-49-1 vinylbital 2933 54 00 50-11-3 metharbital 56-29-1 hexobarbital 76-23-3 tetrabarbital 77-02-1 aprobarbital 115-44-6 talbutal 125-42-8 vinbarbital 143-82-8 probarbital sodium 151-83-7 methohexital 357-67-5 phetharbital 467-36-7 thialbarbital 467-38-9 thiotetrabarbital 467-43-6 methitural 509-86-4 heptabarb 561-83-1 nealbarbital 561-86-4 brallobarbital 744-80-9 benzobarbital 841-73-6 bucolome 960-05-4 carbubarb 2409-26-9 prazitone 2537-29-3 proxibarbal 4388-82-3 barbexaclone 13246-02-1 febarbamate 15687-09-9 difebarbamate 27511-99-5 eterobarb 2933 55 00 72-44-6 methaqualone 340-57-8 mecloqualone 34758-83-3 zipeprol 61197-73-7 loprazolam 2933 59 10 333-41-5 dimpylate 2933 59 95 50-44-2 mercaptopurine 51-21-8 fluorouracil 51-52-5 propylthiouracil 54-91-1 pipobroman 56-04-2 methylthiouracil 58-14-0 pyrimethamine 58-32-2 dipyridamole 59-05-2 methotrexate 65-86-1 orotic acid 66-75-1 uramustine 68-88-2 hydroxyzine 71-73-8 thiopental sodium 82-92-8 cyclizine 82-93-9 chlorcyclizine 82-95-1 buclizine 90-89-1 diethylcarbamazine 91-85-0 thonzylamine 115-63-9 hexocyclium metilsulfate 121-25-5 amprolium 125-53-1 oxyphencyclimine 141-94-6 hexetidine 153-87-7 oxypertine 154-42-7 tioguanine 154-82-5 simetride 298-55-5 clocinizine 298-57-7 cinnarizine 299-48-9 piperamide 299-88-7 bentiamine 299-89-8 acetiamine 315-30-0 allopurinol 315-72-0 opipramol 396-01-0 triamterene 442-03-5 anisopirol 446-86-6 azathioprine 448-34-0 azaprocin 510-90-7 buthalital sodium 522-18-9 chlorbenzoxamine 550-28-7 amisometradine 553-08-2 tonzonium bromide 569-65-3 meclozine 642-44-4 aminometradine 738-70-5 trimethoprim 1243-33-0 mefeclorazine 1480-19-9 fluanisone 1649-18-9 azaperone 1866-43-9 rolodine 1897-89-8 piriqualone 1977-11-3 perlapine 2022-85-7 flucytosine 2208-51-7 pelanserin 2465-59-0 oxipurinol 2608-24-4 piposulfan 2667-89-2 bisbentiamine 2856-81-7 azabuperone 3286-46-2 sulbutiamine 3416-26-0 lidoflazine 3601-19-2 ropizine 3607-24-7 fenyripol 3733-63-9 decloxizine 4004-94-8 zolertine 4015-32-1 quazodine 4052-13-5 cloperidone 4214-72-6 isaxonine 4774-24-7 quipazine 5011-34-7 trimetazidine 5061-22-3 nafiverine 5221-49-8 pyrimitate 5234-86-6 azaquinzole 5334-23-6 tisopurine 5355-16-8 diaveridine 5522-39-4 difluanazine 5581-52-2 tiamiprine 5587-93-9 ampyrimine 5626-36-8 nonapyrimine 5636-92-0 picloxydine 5714-82-9 triclofenol piperazine 5786-21-0 clozapine 5984-97-4 iodothiouracil 6981-18-6 ormetoprim 7008-00-6 dimetholizine 7008-18-6 iminophenimide 7077-33-0 febuverine 7432-25-9 etaqualone 8063-28-3 ribaminol 10001-13-5 pexantel 10402-90-1 eprazinone 12002-30-1 piperazine calcium edetate 13665-88-8 mopidamol 14222-46-9 pyritidium bromide 14728-33-7 teroxalene 15421-84-8 trapidil 15534-05-1 pipratecol 15793-38-1 quinazosin 17692-23-8 bentipimine 17692-31-8 dropropizine 17692-34-1 etodroxizine 18694-40-1 epirizole 19562-30-2 piromidic acid 19794-93-5 trazodone 20326-12-9 mepiprazole 20326-13-0 tolpiprazole 21416-87-5 razoxane 21560-58-7 piquizil 21560-59-8 hoquizil 22457-89-2 benfotiamine 22760-18-5 proquazone 23476-83-7 prospidium chloride 23790-08-1 moxipraquine 23887-41-4 cinepazet 23887-46-9 cinepazide 23887-47-0 cinpropazide 24219-97-4 mianserin 24360-55-2 milipertine 24584-09-6 dexrazoxane 25509-07-3 cloroqualone 26070-23-5 trazitiline 26242-33-1 vintiamol 27076-46-6 alpertine 27315-91-9 pipebuzone 27367-90-4 niaprazine 28610-84-6 rimazolium metilsulfate 28797-61-7 pirenzepine 31729-24-5 enpiprazole 32665-36-4 eprozinol 33453-23-5 ciproquazone 34661-75-1 urapidil 35265-50-0 peraquinsin 35795-16-5 trimazosin 36505-84-7 buspirone 36518-02-2 diproqualone 36531-26-7 oxantel 36590-19-9 amocarzine 37554-40-8 fluquazone 37750-83-7 rimoprogin 37751-39-6 ciclazindol 37762-06-4 zaprinast 38304-91-5 minoxidil 39186-49-7 pirolazamide 39640-15-8 piberaline 39809-25-1 penciclovir 40507-23-1 fluproquazone 41340-39-0 impacarzine 41510-23-0 biriperone 41964-07-2 tolimidone 42061-52-9 pumitepa 42471-28-3 nimustine 50335-55-2 mezilamine 50892-23-4 pirinixic acid 51481-62-0 bucainide 51493-19-7 cinprazole 51940-44-4 pipemidic acid 52128-35-5 trimetrexate 52196-22-2 ketotrexate 52212-02-9 pipecuronium bromide 52395-99-0 belarizine 52468-60-7 flunarizine 52618-67-4 tioperidone 52942-31-1 etoperidone 53131-74-1 ciapilome 53808-87-0 tetroxoprim 54063-23-9 cinepazic acid 54063-30-8 ciltoprazine 54063-38-6 fenaperone 54063-39-7 fenetradil 54063-58-0 toprilidine 54188-38-4 metralindole 54340-64-6 fluciprazine 55149-05-8 pirolate 55268-74-1 praziquantel 55300-29-3 antrafenine 55477-19-5 iprozilamine 55485-20-6 acaprazine 55779-18-5 arprinocid 55837-13-3 piclopastine 55837-17-7 brindoxime 55837-20-2 halofuginone 56066-19-4 aditeren 56066-63-8 aditoprim 56287-74-2 afloqualone 56518-41-3 brodimoprim 56693-13-1 mociprazine 56693-15-3 terciprazine 56739-21-0 nitraquazone 56741-95-8 bropirimine 57132-53-3 proglumetacin 57149-07-2 naftopidil 58602-66-7 aminopterin sodium 59184-78-0 buquineran 59277-89-3 aciclovir 59752-23-7 benderizine 59989-18-3 eniluracil 60104-30-5 orazamide 60607-34-3 oxatomide 60662-19-3 nilprazole 60762-57-4 pirlindole 60763-49-7 cinnarizine clofibrate 61337-67-5 mirtazapine 61337-87-9 esmirtazapine 61422-45-5 carmofur 62052-97-5 bumepidil 62973-76-6 azanidazole 62989-33-7 sapropterin 64019-03-0 doqualast 64204-55-3 esaprazole 65089-17-0 pirinixil 65329-79-5 mobenzoxamine 65950-99-4 pirquinozol 66093-35-4 talmetoprim 66172-75-6 verofylline 67121-76-0 fluperlapine 67227-55-8 primidolol 67254-81-3 peradoxime 67469-69-6 vanoxerine 68475-42-3 anagrelide 68576-86-3 enciprazine 68741-18-4 buterizine 68902-57-8 metioprim 69017-89-6 ipexidine 69372-19-6 pemirolast 69479-26-1 pirepolol 70018-51-8 quazinone 70312-00-4 tolnapersine 70458-92-3 pefloxacin 70458-96-7 norfloxacin 71576-40-4 aptazapine 72141-57-2 losulazine 72444-62-3 perafensine 72732-56-0 piritrexim 72822-12-9 dapiprazole 73090-70-7 epiroprim 74011-58-8 enoxacin 74050-98-9 ketanserin 75184-94-0 fenprinast 75438-57-2 moxonidine 75444-65-4 pirenperone 75558-90-6 amperozide 75689-93-9 imanixil 75859-04-0 rimcazole 76330-71-7 altanserin 76536-74-8 buquiterine 76600-30-1 nosantine 76696-97-4 rofelodine 76716-60-4 fluprazine 77197-48-9 quinezamide 78208-13-6 zolenzepine 78299-53-3 tiacrilast 79467-23-5 mioflazine 79644-90-9 vebufloxacin 79660-72-3 fleroxacin 79781-95-6 rilapine 79855-88-2 trequinsin 80109-27-9 ciladopa 80428-29-1 mafoprazine 80433-71-2 calcium levofolinate 80576-83-6 edatrexate 80680-06-4 tefludazine 80755-51-7 bunazosin 81043-56-3 metrenperone 81523-49-1 vaneprim 82117-51-9 cinuperone 82190-92-9 flotrenizine 82190-93-0 trenizine 82410-32-0 ganciclovir 83366-66-9 nefazodone 83881-51-0 cetirizine 83928-76-1 gepirone 84408-37-7 desciclovir 85418-85-5 sunagrel 85673-87-6 revenast 85721-33-1 ciprofloxacin 86181-42-2 temelastine 86304-28-1 buciclovir 86393-37-5 amifloxacin 86627-15-8 aronixil 86627-50-1 lodinixil 86641-76-1 dibrospidium chloride 86662-54-6 binizolast 86696-88-0 frabuprofen 87051-46-5 butanserin 87611-28-7 melquinast 87729-89-3 seganserin 87760-53-0 tandospirone 88133-11-3 bemitradine 88579-39-9 tasuldine 89303-63-9 atiprosin 90808-12-1 divaplon 92210-43-0 bemarinone 93106-60-6 enrofloxacin 94192-59-3 lixazinone 94386-65-9 pelrinone 95520-81-3 elziverine 95634-82-5 batelapine 95635-55-5 ranolazine 96164-19-1 peraclopone 96478-43-2 irindalone 96604-21-6 ocinaplon 96914-39-5 actisomide 97466-90-5 quinelorane 98079-51-7 lomefloxacin 98105-99-8 sarafloxacin 98106-17-3 difloxacin 98123-83-2 epsiprantel 98207-12-6 lobuprofen 98631-95-9 sobuzoxane 99291-25-5 levodropropizine 100587-52-8 norfloxacin succinil 101197-99-3 acitemate 101477-55-8 lomerizine 102280-35-3 baquiloprim 103024-93-7 tiviciclovir 104227-87-4 famciclovir 104719-71-3 lorcinadol 106400-81-1 lometrexol 106941-25-7 adefovir 107361-33-1 enazadrem 107736-98-1 umespirone 108210-73-7 bifeprofen 108319-06-8 temafloxacin 108436-80-2 rociclovir 108612-45-9 mizolastine 108674-88-0 idenast 108785-69-9 lorpiprazole 109713-79-3 neldazosin 110101-66-1 tirilazad 110629-41-9 elbanizine 110690-43-2 emitefur 110871-86-8 sparfloxacin 111786-07-3 prinoxodan 112398-08-0 danofloxacin 112733-06-9 zenarestat 113617-63-3 orbifloxacin 113852-37-2 cidofovir 114298-18-9 zalospirone 115313-22-9 serazapine 115762-17-9 ruzadolane 116308-55-5 vatanidipine 117414-74-1 midafotel 117827-81-3 delfaprazine 118420-47-6 tagorizine 119514-66-8 lifarizine 119687-33-1 iganidipine 119914-60-2 grepafloxacin 120092-68-4 manidipine 120770-34-5 draflazine 123205-52-7 trelnarizine 124265-89-0 omaciclovir 124832-26-4 valaciclovir 125363-87-3 carsatrin 127266-56-2 adatanserin 127759-89-1 lobucavir 128229-52-7 tamolarizine 129716-58-1 dofequidar 130018-77-8 levocetirizine 130636-43-0 nifekalant 130800-90-7 sipatrigine 131635-06-8 sifaprazine 131881-03-3 sunepitron 132449-46-8 lesopitron 132810-10-7 blonanserin 133432-71-0 peldesine 133718-29-3 revizinone 133804-44-1 caldaret 134208-17-6 mazapertine 135637-46-6 atizoram 136470-78-5 abacavir 136816-75-6 atevirdine 137234-62-9 voriconazole 137281-23-3 pemetrexed 138117-50-7 leteprinim 140945-32-0 mapinastine 141549-75-9 indisetron 142217-69-4 entecavir 143257-98-1 lerisetron 146464-95-1 pralatrexate 147127-20-6 tenofovir 147149-76-6 nolatrexed 147254-64-6 ranirestat 148504-51-2 ripisartan 149950-60-7 emivirine 150378-17-9 indinavir 150756-35-7 efletirizine 151319-34-5 zaleplon 152459-95-5 imatinib 152939-42-9 opanixil 153537-73-6 plevitrexed 153808-85-6 cadrofloxacin 154889-68-6 pibrozelesin 156862-51-0 belaperidone 160738-57-8 gatifloxacin 164150-99-6 fandofloxacin 167354-41-8 zosuquidar 167933-07-5 flibanserin 170912-52-4 donitriptan 171714-84-4 darusentan 175865-60-8 valganciclovir 177036-94-1 ambrisentan 183321-74-6 erlotinib 186692-46-6 seliciclib 187949-02-6 albaconazole 192725-17-0 lopinavir 193681-12-8 alamifovir 195157-34-7 valomaciclovir 196612-93-8 falnidamol 199463-33-7 revaprazan 204267-33-4 feloprentan 204697-65-4 olcegepant 209799-67-7 forodesine 210245-80-0 zonampanel 220984-26-9 detiviciclovir 244767-67-7 dapivirine 259525-01-4 enecadin 269055-15-4 etravirine 290297-26-6 netupitant 324758-66-9 sabiporide 330784-47-9 avanafil 334476-46-9 vestipitant 336113-53-2 ispinesib 338992-00-0 vandetanib 354813-19-7 balicatib 387867-13-2 tandutinib 402595-29-3 etriciguat 443144-26-1 pruvanserin 500287-72-9 rilpivirine 502422-74-4 figopitant 569351-91-3 dasantafil 2933 69 40 100-97-0 methenamine 2933 69 80 51-18-3 tretamine 87-90-1 symclosene 500-42-5 chlorazanil 537-17-7 amanozine 609-78-9 cycloguanil embonate 645-05-6 altretamine 937-13-3 oteracil 2244-21-5 troclosene potassium 3378-93-6 clociguanil 5580-22-3 oxonazine 13957-36-3 meladrazine 15585-71-4 brometenamine 15599-44-7 spirazine 27469-53-0 almitrine 35319-70-1 tiazuril 57381-26-7 irsogladine 63119-27-7 anitrazafen 66215-27-8 cyromazine 68289-14-5 metrazifone 69004-03-1 toltrazuril 69004-04-2 ponazuril 84057-84-1 lamotrigine 92257-40-4 dizatrifone 98410-36-7 palatrigine 101831-36-1 clazuril 101831-37-2 diclazuril 103337-74-2 letrazuril 108258-89-5 sulazuril 128470-15-5 melarsomine 179756-85-5 eptapirone 187393-00-6 bemotrizinol 2933 72 00 125-64-4 methyprylon 22316-47-8 clobazam 2933 79 00 69-25-0 eledoisin 77-04-3 pyrithyldione 98-79-3 pidolic acid 125-13-3 oxyphenisatine 125-33-7 primidone 134-37-2 amphenidone 467-90-3 ethypicone 1910-68-5 metisazone 1980-49-0 felipyrine 2261-94-1 flucarbril 7491-74-9 piracetam 17650-98-5 ceruletide 17692-37-4 fantridone 18356-28-0 rolziracetam 21590-91-0 omidoline 21590-92-1 etomidoline 21766-53-0 iolidonic acid 22136-26-1 amedalin 22365-40-8 triflubazam 26070-78-0 ubisindine 29342-05-0 ciclopirox 31842-01-0 indoprofen 33996-58-6 etiracetam 35115-60-7 teprotide 41729-52-6 dezaguanine 43200-80-2 zopiclone 50516-43-3 nofecainide 51781-06-7 carteolol 53086-13-8 dexindoprofen 53179-13-8 pirfenidone 54063-34-2 cofisatin 54935-03-4 sulisatin 59227-89-3 laurocapram 59776-90-8 dupracetam 60719-84-8 amrinone 61413-54-5 rolipram 62613-82-5 oxiracetam 63610-08-2 indobufen 63958-90-7 nonathymulin 65008-93-7 bometolol 67199-66-0 daniquidone 67542-41-0 imuracetam 67793-71-9 draquinolol 68497-62-1 pramiracetam 68550-75-4 cilostamide 72332-33-3 procaterol 72432-10-1 aniracetam 73725-85-6 lidanserin 73963-72-1 cilostazol 74436-00-3 geclosporin 77191-36-7 nefiracetam 77862-92-1 falipamil 78415-72-2 milrinone 78466-70-3 zomebazam 78466-98-5 razobazam 81377-02-8 seglitide 81840-15-5 vesnarinone 82209-39-0 piraxelate 84088-42-6 roquinimex 84629-61-8 darenzepine 84901-45-1 doliracetam 85136-71-6 tilisolol 85175-67-3 zatebradine 86541-75-5 benazepril 86541-78-8 benazeprilat 88124-26-9 adosopine 88124-27-0 etazepine 88296-61-1 medorinone 91374-21-9 ropinirole 97878-35-8 libenzapril 100510-33-6 adibendan 100643-96-7 indolidan 101193-40-2 quinotolast 102669-89-6 saterinone 102767-28-2 levetiracetam 102791-47-9 nanterinone 103997-59-7 selprazine 104051-20-9 brefonalol 105431-72-9 linopirdine 106730-54-5 olprinone 108310-20-9 pirodomast 109859-78-1 cilobradine 110958-19-5 fasoracetam 111911-87-6 rebamipide 113957-09-8 cebaracetam 114485-92-6 pidolacetamol 116041-13-5 nebracetam 120551-59-9 crilvastatin 122852-42-0 alosetron 126100-97-8 dimiracetam 128326-80-7 nicoracetam 128486-54-4 lurosetron 129300-27-2 fabesetron 129722-12-9 aripiprazole 133737-32-3 pagoclone 134143-28-5 glaspimod 135548-15-1 oxeclosporin 135729-56-5 palonosetron 138506-45-3 pidobenzone 138729-47-2 eszopiclone 142139-60-4 lapisteride 143343-83-3 toborinone 143943-73-1 lirequinil 145733-36-4 tasosartan 147568-66-9 carmoterol 148396-36-5 fradafiban 148905-78-6 bexlosteride 149503-79-7 lefradafiban 155974-00-8 ivabradine 156001-18-2 embusartan 160135-92-2 gemopatrilat 161982-62-3 depreotide 163222-33-1 ezetimibe 163250-90-6 orbofiban 182821-27-8 daglutril 187523-35-9 flindokalner 188968-51-6 cilengitide 191732-72-6 lenalidomide 192185-72-1 tipifarnib 194413-58-6 semaxanib 248281-84-7 laquinimod 254964-60-8 tasquinimod 312753-06-3 indacaterol 357336-20-0 brivaracetam 357336-74-4 seletracetam 503612-47-3 apixaban 557795-19-4 sunitinib 2933 91 10 58-25-3 chlordiazepoxide 2933 91 90 146-22-5 nitrazepam 439-14-5 diazepam 604-75-1 oxazepam 846-49-1 lorazepam 846-50-4 temazepam 848-75-9 lormetazepam 1088-11-5 nordazepam 1622-61-3 clonazepam 1622-62-4 flunitrazepam 2011-67-8 nimetazepam 2894-67-9 delorazepam 2898-12-6 medazepam 2955-38-6 prazepam 3563-49-3 pyrovalerone 3900-31-0 fludiazepam 10379-14-3 tetrazepam 17617-23-1 flurazepam 22232-71-9 mazindol 23092-17-3 halazepam 28911-01-5 triazolam 28981-97-7 alprazolam 29177-84-2 ethyl loflazepate 29975-16-4 estazolam 36104-80-0 camazepam 52463-83-9 pinazepam 59467-70-8 midazolam 2933 99 20 82-88-2 phenindamine 2933 99 80 73-07-4 prazepine 77-15-6 ethoheptazine 298-46-4 carbamazepine 303-54-8 depramine 469-78-3 metheptazine 509-84-2 metethoheptazine 739-71-9 trimipramine 796-29-2 ketimipramine 848-53-3 homochlorcyclizine 963-39-3 demoxepam 1159-93-9 clobenzepam 1232-85-5 elantrine 2898-13-7 sulazepam 3426-08-2 prozapine 4498-32-2 dibenzepin 5571-84-6 potassium nitrazepate 6196-08-3 elanzepine 6829-98-7 imipraminoxide 10171-69-4 clazolam 10321-12-7 propizepine 10379-11-0 nortetrazepam 15351-05-0 buzepide metiodide 15687-07-7 cyprazepam 21730-16-5 metapramine 22345-47-7 tofisopam 23047-25-8 lofepramine 23980-14-5 ethyl dirazepate 25967-29-7 flutoprazepam 26304-61-0 azepindole 26308-28-1 ripazepam 27432-00-4 mezepine 28546-58-9 uldazepam 28721-07-5 oxcarbazepine 28781-64-8 menitrazepam 29176-29-2 lofendazam 29331-92-8 licarbazepine 29442-58-8 motrazepam 31352-82-6 zolazepam 33545-56-1 ciclopramine 34482-99-0 fletazepam 35142-68-8 homopipramol 35322-07-7 fosazepam 36735-22-5 quazepam 37115-32-5 adinazolam 37669-57-1 arfendazam 40762-15-0 doxefazepam 42863-81-0 lopirazepam 47206-15-5 enprazepine 51037-88-8 tuclazepam 52042-01-0 elfazepam 52391-89-6 flutemazepam 52829-30-8 proflazepam 53716-46-4 anilopam 54340-58-8 meptazinol 54663-47-7 tibezonium iodide 55299-10-0 pivoxazepam 56030-50-3 trepipam 57109-90-7 dipotassium clorazepate 57435-86-6 premazepam 57916-70-8 iclazepam 58503-82-5 azipramine 58581-89-8 azelastine 58662-84-3 meclonazepam 59009-93-7 carburazepam 59467-77-5 climazolam 60575-32-8 amezepine 64098-32-4 zapizolam 64294-95-7 setastine 65400-85-3 ethyl carfluzepate 65517-27-3 metaclazepam 66834-24-0 cianopramine 67227-56-9 fenoldopam 68318-20-7 verilopam 69624-60-8 nelezaprine 72522-13-5 eptazocine 75696-02-5 cinolazepam 75991-50-3 dazepinil 78755-81-4 flumazenil 78771-13-8 sarmazenil 80012-43-7 epinastine 82059-50-5 dextofisopam 82230-53-3 girisopam 83166-17-0 tampramine 83275-56-3 tiracizine 83471-41-4 pincainide 84379-13-5 bretazenil 86273-92-9 tolufazepam 87233-61-2 emedastine 87646-83-1 lodazecar 88768-40-5 cilazapril 90139-06-3 cilazaprilat 96645-87-3 erizepine 98374-54-0 siltenzepine 102771-12-0 nerisopam 103420-77-5 devazepide 104746-04-5 eslicarbazepine 112108-01-7 ecopipam 117827-79-9 zilpaterol 129618-40-2 nevirapine 135381-77-0 flezelastine 137332-54-8 tivirapine 137975-06-5 mozavaptan 141374-81-4 tarazepide 144912-63-0 perzinfotel 150408-73-4 pranazepide 150683-30-0 tolvaptan 168079-32-1 lixivaptan 174391-92-5 mozenavir 210101-16-9 conivaptan 50-47-5 desipramine 50-49-7 imipramine 52-24-4 thiotepa 52-62-0 pentolonium tartrate 53-86-1 indometacin 54-95-5 pentetrazol 55-65-2 guanethidine 58-46-8 tetrabenazine 63-12-7 benzquinamide 68-76-8 triaziquone 69-27-2 chlorisondamine chloride 69-81-8 carbazochrome 77-14-5 proheptazine 77-37-2 procyclidine 83-89-6 mepacrine 84-12-8 phanquinone 86-54-4 hydralazine 90-45-9 aminoacridine 92-62-6 proflavine 98-96-4 pyrazinamide 130-81-4 quindonium bromide 147-85-3 proline 300-22-1 medazomide 302-49-8 uredepa 303-49-1 clomipramine 316-15-4 bucricaine 321-64-2 tacrine 363-13-3 benhepazone 389-08-2 nalidixic acid 428-37-5 profadol 436-40-8 inproquone 442-16-0 ethacridine 442-52-4 clemizole 484-23-1 dihydralazine 487-79-6 kainic acid 493-80-1 histapyrrodine 493-92-5 prolintane 496-38-8 midamaline 524-81-2 mebhydrolin 545-80-2 poldine metilsulfate 561-43-3 oxypyrronium bromide 596-51-0 glycopyrronium bromide 621-72-7 bendazol 642-72-8 benzydamine 911-65-9 etonitazene 968-63-8 butinoline 1018-34-4 trepirium iodide 1050-48-2 benzilonium bromide 1222-57-7 zolimidine 1239-45-8 homidium bromide 1661-29-6 meturedepa 1830-32-6 azintamide 1845-11-0 nafoxidine 1980-45-6 benzodepa 2030-63-9 clofazimine 2056-56-6 cinnopentazone 2201-39-0 rolicyclidine 2210-77-7 pyrrocaine 2235-90-7 etryptamine 2423-66-7 quindoxin 2440-22-4 drometrizole 2609-46-3 amiloride 2829-19-8 rolicyprine 3147-75-9 octrizole 3277-59-6 mimbane 3478-15-7 etipirium iodide 3551-18-6 acetryptine 3612-98-4 troxypyrrolium tosilate 3614-47-9 hydracarbazine 3689-76-7 chlormidazole 3734-12-1 hexopyrronium bromide 3734-17-6 prodilidine 3818-88-0 tricyclamol chloride 3861-76-5 clonitazene 3896-11-5 bumetrizole 4350-09-8 oxitriptan 4533-39-5 nitracrine 4630-95-9 prifinium bromide 4755-59-3 clodazon 4757-49-7 monometacrine 4757-55-5 dimetacrine 4774-53-2 botiacrine 5034-76-4 indoxole 5214-29-9 ampyzine 5220-68-8 cloquinozine 5310-55-4 clomacran 5370-41-2 pridefine 5467-78-7 fenamole 5534-95-2 pentagastrin 5560-72-5 iprindole 5633-16-9 leiopyrrole 5980-31-4 hexedine 6187-50-4 tolquinzole 6306-71-4 lobendazole 6503-95-3 triampyzine 6804-07-5 carbadox 7007-92-3 cetohexazine 7008-14-2 hydroxindasate 7008-15-3 hydroxindasol 7009-68-9 pyroxamine 7009-69-0 pyrophendane 7009-76-9 triclazate 7248-21-7 iprazochrome 7527-91-5 acrisorcin 10078-46-3 roletamide 10355-14-3 boxidine 10448-84-7 nitromifene 13523-86-9 pindolol 13539-59-8 azapropazone 13696-15-6 benzopyrronium bromide 14255-87-9 parbendazole 14368-24-2 trocimine 14679-73-3 todralazine 15180-02-6 amfonelic acid 15301-68-5 fenharmane 15301-89-0 quillifoline 15574-49-9 mecarbinate 15599-22-1 cyclopyrronium bromide 15686-51-8 clemastine 15686-97-2 pyrrolifene 15687-33-9 metindizate 15992-13-9 intrazole 15997-76-9 nonaperone 16188-61-7 talastine 16378-21-5 piroheptine 16401-80-2 delmetacin 16506-27-7 bendamustine 16870-37-4 amogastrin 16915-79-0 mequidox 17243-65-1 pirralkonium bromide 17243-68-4 taloximine 17259-75-5 oxdralazine 17289-49-5 tetridamine 17411-19-7 dicarbine 17716-89-1 pranosal 19281-29-9 aptocaine 20168-99-4 cinmetacin 20187-55-7 bendazac 20559-55-1 oxibendazole 21363-18-8 viminol 21626-89-1 diftalone 21919-05-1 tretazicar 22136-27-2 daledalin 23249-97-0 procodazole 23271-63-8 amicibone 23465-76-1 caroverine 23694-81-7 mepindolol 23696-28-8 olaquindox 24279-91-2 carboquone 24622-72-8 amixetrine 25126-32-3 sincalide 25771-23-7 duometacin 25803-14-9 clometacin 26171-23-3 tolmetin 26921-72-2 melizame 27035-30-9 oxametacin 27050-41-5 clenpirin 27314-77-8 drazidox 27314-97-2 tirapazamine 27737-38-8 mixidine 28069-65-0 cuprimyxin 28598-08-5 cinoctramide 30033-10-4 stercuronium iodide 30103-44-7 bumecaine 30578-37-1 amezinium metilsulfate 31386-24-0 amindocate 31386-25-1 indocate 31430-15-6 flubendazole 31431-39-7 mebendazole 31431-43-3 ciclobendazole 31793-07-4 pirprofen 32195-33-8 bisbendazole 32211-97-5 ciclindole 33369-31-2 zomepirac 33996-33-7 oxaceprol 34024-41-4 deboxamet 34061-33-1 taclamine 34301-55-8 isometamidium chloride 34499-96-2 temodox 34966-41-1 cartazolate 35135-01-4 benafentrine 35452-73-4 ciprafamide 35578-20-2 oxarbazole 35710-57-7 trizoxime 35898-87-4 dilazep 36121-13-8 burodiline 36798-79-5 budralazine 38081-67-3 carmantadine 38101-59-6 oglufanide 38609-97-1 cridanimod 38821-80-6 rodocaine 39544-74-6 benzotript 39715-02-1 endralazine 39731-05-0 carpindolol 39862-58-3 strinoline 40173-75-9 tofetridine 40594-09-0 flucindole 40759-33-9 nolinium bromide 41094-88-6 tracazolate 42438-73-3 denpidazone 42779-82-8 clopirac 42835-25-6 flumequine 43210-67-9 fenbendazole 47135-88-6 closiramine 47487-22-9 acridorex 49564-56-9 fazadinium bromide 50264-69-2 lonidamine 50264-78-3 xinidamine 50454-68-7 tolnidamine 50528-97-7 xilobam 50847-11-5 ibudilast 51022-77-6 etazolate 51037-30-0 acipimox 51047-24-6 dimetipirium bromide 51152-91-1 butaclamol 51460-26-5 carbazochrome sodium sulfonate 51987-65-6 desglugastrin 52304-85-5 lotucaine 52340-25-7 dexclamol 52443-21-7 glucametacin 53164-05-9 acemetacin 53583-79-2 sultopride 53597-27-6 fendosal 53716-49-7 carprofen 53716-50-0 oxfendazole 53808-86-9 ritropirronium bromide 53862-80-9 roxolonium metilsulfate 53966-34-0 floxacrine 54029-12-8 albendazole oxide 54063-27-3 biclofibrate 54063-28-4 camiverine 54063-37-5 etoprindole 54063-41-1 fepromide 54063-46-6 fexicaine 54063-49-9 metamfazone 54278-85-2 candocuronium iodide 54824-20-3 pinafide 54867-56-0 bufrolin 54965-21-8 albendazole 55242-77-8 triafungin 55248-23-2 nebidrazine 55837-25-7 buflomedil 55843-86-2 miroprofen 55902-02-8 isamfazone 56463-68-4 isoprazone 56611-65-5 oxagrelate 57262-94-9 setiptiline 57645-05-3 sermetacin 57775-29-8 carazolol 57998-68-2 diaziquone 59010-44-5 prizidilol 59252-59-4 guanazodine 59338-93-1 alizapride 59643-91-3 imexon 59767-12-3 octastine 60662-16-0 binedaline 60719-86-0 imafen 60719-87-1 deximafen 61484-38-6 pareptide 61864-30-0 benolizime 62087-72-3 pentigetide 62228-20-0 butoprozine 62510-56-9 picilorex 62568-57-4 emideltide 62571-86-2 captopril 62625-18-7 pirogliride 62658-63-3 bopindolol 62732-44-9 ipidacrine 62851-43-8 zidometacin 63619-84-1 trioxifene 63667-16-3 dribendazole 64000-73-3 pildralazine 64057-48-3 oxifungin 64118-86-1 azimexon 64241-34-5 cadralazine 64557-97-7 cinoquidox 64706-54-3 bepridil 64779-98-2 irolapride 65222-35-7 pazelliptine 65511-41-3 nantradol 65884-46-0 ciadox 66304-03-8 epicainide 66535-86-2 lotrifen 66608-04-6 rolgamidine 66635-85-6 anirolac 68786-66-3 triclabendazole 68788-56-7 etacepride 69175-77-5 losindole 69635-63-8 amipizone 69907-17-1 indopanolol 70696-66-1 napirimus 70704-03-9 vinconate 70801-02-4 flutroline 70977-46-7 eflumast 71048-87-8 levonantradol 71119-11-4 bucindolol 71195-57-8 bicifadine 71675-85-9 amisulpride 71680-63-2 dametralast 72702-95-5 ponalrestat 72741-87-8 tridolgosir 72956-09-3 carvedilol 73384-60-8 sulmazole 73758-06-2 indorenate 73865-18-6 nardeterol 74103-06-3 ketorolac 74150-27-9 pimobendan 74258-86-9 alacepril 75176-37-3 zofenoprilat 75522-73-5 dazidamine 75847-73-3 enalapril 76002-75-0 dazoquinast 76145-76-1 tomoxiprole 76263-13-3 fluzinamide 76420-72-9 enalaprilat 76530-44-4 azamulin 76547-98-3 lisinopril 76953-65-6 dramedilol 77400-65-8 asocainol 77639-66-8 prinomide 78459-19-5 adimolol 78541-97-6 piquindone 79152-85-5 acodazole 79282-39-6 rilozarone 79286-77-4 esafloxacin 79700-61-1 dopropidil 79700-63-3 fronepidil 80125-14-0 remoxipride 80876-01-3 indolapril 80883-55-2 enviradene 81872-10-8 zofenopril 82059-51-6 levotofisopam 82626-01-5 alpidem 82626-48-0 zolpidem 82834-16-0 perindopril 82924-03-6 pentopril 82989-25-1 tazanolast 83200-08-2 eproxindine 83395-21-5 ridazolol 84225-95-6 raclopride 84226-12-0 eticlopride 85622-93-1 temozolomide 85622-95-3 mitozolomide 85691-74-3 pirmagrel 85760-74-3 quinpirole 85856-54-8 moveltipril 86111-26-4 zindoxifene 86140-10-5 neraminol 86315-52-8 isomazole 86386-73-4 fluconazole 86696-87-9 aganodine 87034-87-5 bamaluzole 87056-78-8 quinagolide 87269-97-4 ramiprilat 87333-19-5 ramipril 87344-06-7 amtolmetin guacil 87679-37-6 trandolapril 87679-71-8 trandolaprilat 87936-75-2 tazadolene 88069-67-4 pilsicainide 88107-10-2 tomelukast 88303-60-0 losoxantrone 88578-07-8 imoxiterol 89622-90-2 brinazarone 90104-48-6 doreptide 90509-02-7 luxabendazole 91077-32-6 dezinamide 91441-23-5 piroxantrone 91441-48-4 teloxantrone 91618-36-9 ibafloxacin 91753-07-0 mitoquidone 93479-96-0 alteconazole 93664-94-9 nemonapride 93957-54-1 fluvastatin 94948-59-1 tasonermin 95104-27-1 tetrazolast 95153-31-4 perindoprilat 95355-10-5 domipizone 95399-71-6 fosinoprilat 96258-13-8 tribendilol 97110-59-3 trazium esilate 97546-74-2 troxolamide 98048-97-6 fosinopril 98116-53-1 sulukast 99011-02-6 imiquimod 99258-56-7 oxamisole 99323-21-4 inaperisone 99591-83-0 siguazodan 99593-25-6 rilmazafone 101246-68-8 eptastigmine 101975-10-4 zardaverine 102676-47-1 fadrozole 103238-56-8 parodilol 103597-45-1 bisoctrizole 103844-77-5 necopidem 103844-86-6 saripidem 104340-86-5 leminoprazole 104485-01-0 trapencaine 104675-35-6 suronacrine 105102-20-3 liroldine 105806-65-3 efegatran 106308-44-5 rufinamide 106344-20-1 stannsoporfin 106498-99-1 vintoperol 107489-37-2 thymoctonan 108138-46-1 tosufloxacin 108391-88-4 orbutopril 108894-41-3 famiraprinium chloride 109623-97-4 gedocarnil 110078-46-1 plerixafor 110230-98-3 talaporfin 110623-33-1 suritozole 111223-26-8 ceronapril 111841-85-1 abecarnil 112809-51-5 letrozole 112964-98-4 velnacrine 114432-13-2 fantofarone 114517-02-1 fosquidone 114560-48-4 apaziquone 114607-46-4 acitazanolast 114856-44-9 oberadilol 115308-98-0 tallimustine 115956-12-2 dolasetron 116057-75-1 idoxifene 116287-14-0 lanperisone 116644-53-2 mibefradil 116861-00-8 isamoltan 117857-45-1 loreclezole 119610-26-3 aloracetam 120081-14-3 goralatide 120511-73-1 anastrozole 121104-96-9 celgosivir 122332-18-7 mivobulin 123018-47-3 atiprimod 125974-72-3 intoplicine 127657-42-5 minodronic acid 128270-60-0 bivalirudin 129497-78-5 verteporfin 129655-21-6 bizelesin 129731-10-8 vorozole 130610-93-4 niravoline 130641-38-2 bindarit 131741-08-7 simendan 132036-88-5 ramosetron 132640-22-3 andolast 132722-73-7 calteridol 134523-00-5 atorvastatin 135779-82-7 bamaquimast 136122-46-8 mipitroban 137862-53-4 valsartan 137882-98-5 abitesartan 139481-59-7 candesartan 140661-97-8 deltibant 141505-33-1 levosimendan 142880-36-2 ilomastat 143322-58-1 eletriptan 144034-80-0 rizatriptan 144510-96-3 pixantrone 144701-48-4 telmisartan 144702-17-0 pomisartan 144875-48-9 resiquimod 145158-71-0 tegaserod 145375-43-5 mitiglinide 147059-72-1 trovafloxacin 149606-27-9 soblidotin 149682-77-9 talabostat 151878-23-8 calcobutrol 153205-46-0 asimadoline 153436-22-7 gavestinel 153438-49-4 dapitant 153504-81-5 licostinel 153804-05-8 pratosartan 154082-13-0 omocianine 156090-17-4 nortopixantrone 156090-18-5 topixantrone 156601-79-5 nepaprazole 156897-06-2 licofelone 157182-32-6 alatrofloxacin 157476-77-2 lagatide 158364-59-1 pumaprazole 158747-02-5 frovatriptan 159776-69-9 cemadotin 159776-70-2 melagatran 160146-17-8 finrozole 160970-54-7 silodosin 162301-05-5 ecenofloxacin 169312-27-0 talviraline 169543-49-1 icrocaptide 172732-68-2 varespladib 173240-15-8 nemifitide 176644-21-6 eniporide 177469-96-4 implitapide 178040-94-3 opaviraline 179120-92-4 altinicline 179324-69-7 bortezomib 179386-43-7 sumanirole 180916-16-9 lasofoxifene 182316-31-0 ataquimast 186392-65-4 ingliforib 188696-80-2 becampanel 189198-30-9 pactimibe 189752-49-6 motexafin 192658-64-3 tasidotin 192939-46-1 ximelagatran 193273-66-4 capromorelin 194798-83-9 fosfluconazole 198481-32-2 bazedoxifene 201530-41-8 deferasirox 203258-60-0 brostallicin 204248-78-2 omiganan 204519-64-2 gemifloxacin 207993-12-2 pumafentrine 215808-49-4 lemuteporfin 219680-11-2 zabofloxacin 244081-42-3 rafabegron 248919-64-4 linaprazan 251562-00-2 tifuvirtide 261944-46-1 soraprazan 274901-16-5 vildagliptin 284041-10-7 rostaporfin 361442-04-8 saxagliptin 396091-73-9 pasireotide 404951-53-7 dacinostat 433922-67-9 edratide 481658-94-0 dirlotapide 533927-56-9 atilmotin 637328-69-9 tanogitran 2934 10 00 61-57-4 niridazole 73-09-6 etozolin 96-50-4 aminothiazole 140-40-9 aminitrozole 148-79-8 tiabendazole 444-27-9 timonacic 473-30-3 thiazosulfone 490-55-1 amiphenazole 500-08-3 forminitrazole 533-45-9 clomethiazole 553-13-9 zolamine 962-02-7 nitrodan 3570-75-0 nifurthiazole 3810-35-3 tenonitrozole 6469-36-9 cloprothiazole 13409-53-5 podilfen 13471-78-8 beclotiamine 15387-18-5 fezatione 17243-64-0 piprozolin 17969-20-9 fenclozic acid 17969-45-8 brofezil 18046-21-4 fentiazac 21817-73-2 bidimazium iodide 24840-59-3 pretamazium iodide 25422-75-7 antazonite 26097-80-3 cambendazole 27826-45-5 libecillide 29952-13-4 peratizole 30097-06-4 tidiacic 30709-69-4 tizoprolic acid 39832-48-9 tazolol 51287-57-1 denotivir 53943-88-7 letosteine 54147-28-3 tebatizole 54657-96-4 nifuralide 55981-09-4 nitazoxanide 56355-17-0 zoliprofen 56784-39-5 ozolinone 60084-10-8 tiazofurine 61990-92-9 benpenolisin 64179-54-0 timofibrate 68377-92-4 arotinolol 69014-14-8 tiotidine 70529-35-0 itazigrel 71079-19-1 timegadine 71119-10-3 lotifazole 71125-38-7 meloxicam 74531-88-7 tioxamast 74604-76-5 enoxamast 74772-77-3 ciglitazone 76824-35-6 famotidine 76963-41-2 nizatidine 77519-25-6 dexetozoline 79069-94-6 fanetizole 79714-31-1 risarestat 80830-42-8 rentiapril 82114-19-0 amflutizole 82159-09-9 epalrestat 84233-61-4 nesosteine 85604-00-8 zaltidine 91257-14-6 tuvatidine 93738-40-0 ralitoline 97322-87-7 troglitazone 100417-09-2 timirdine 101001-34-7 pamicogrel 103181-72-2 guaisteine 104777-03-9 asobamast 105292-70-4 alonacic 105523-37-3 tiprotimod 109229-58-5 englitazone 111025-46-8 pioglitazone 119637-67-1 moguisteine 121808-62-6 pidotimod 122320-73-4 rosiglitazone 122946-43-4 telmesteine 128312-51-6 cinalukast 130112-42-4 mivotilate 136381-85-6 lintitript 136433-51-7 tazofelone 136468-36-5 foropafant 138511-81-6 icoduline 138742-43-5 zankiren 139226-28-1 darbufelone 141200-24-0 darglitazone 144060-53-7 febuxostat 145739-56-6 tetomilast 149079-51-6 cartasteine 153242-02-5 aseripide 155213-67-5 ritonavir 161600-01-7 netoglitazone 182760-06-1 ravuconazole 185106-16-5 acotiamide 185428-18-6 rivoglitazone 199113-98-9 balaglitazone 213411-83-7 edaglitazone 239101-33-8 deferitrin 300832-84-2 ciluprevir 341028-37-3 alagebrium chloride 342026-92-0 sipoglitazar 2934 20 80 95-27-2 dimazole 514-73-8 dithiazanine iodide 1744-22-5 riluzole 15599-36-7 haletazole 26130-02-9 frentizole 32527-55-2 tiaramide 49785-74-2 supidimide 61570-90-9 tioxidazole 70590-58-8 etrabamine 75889-62-2 fostedil 77528-67-7 manozodil 79071-15-1 tazasubrate 85702-89-2 tazeprofen 95847-70-4 ipsapirone 95847-87-3 revospirone 100035-75-4 evandamine 104153-38-0 sabeluzole 104632-26-0 pramipexole 110703-94-1 zopolrestat 144665-07-6 lubeluzole 146939-27-7 ziprasidone 150915-41-6 perospirone 154189-40-9 sibenadet 176975-26-1 izonsteride 245116-90-9 lidorestat 367514-87-2 lurasidone 2934 30 10 50-52-2 thioridazine 1420-55-9 thiethylperazine 2934 30 90 50-53-3 chlorpromazine 58-34-4 thiazinamium metilsulfate 58-37-7 aminopromazine 58-38-8 prochlorperazine 58-39-9 perphenazine 58-40-2 promazine 60-87-7 promethazine 60-89-9 pecazine 60-91-3 diethazine 60-99-1 levomepromazine 61-00-7 acepromazine 61-01-8 methopromazine 61-73-4 methylthioninium chloride 69-23-8 fluphenazine 84-01-5 chlorproethazine 84-04-8 pipamazine 84-06-0 thiopropazate 84-08-2 parathiazine 84-96-8 alimemazine 92-84-2 phenothiazine 117-89-5 trifluoperazine 145-54-0 propyromazine bromide 146-54-3 triflupromazine 362-29-8 propiomazine 388-51-2 metofenazate 477-93-0 dimethoxanate 518-61-6 dacemazine 522-00-9 profenamine 522-24-7 fenethazine 523-54-6 etymemazine 653-03-2 butaperazine 800-22-6 chloracyzine 1759-09-7 levometiomeprazine 1982-37-2 methdilazine 2622-26-6 periciazine 2622-30-2 carfenazine 2622-37-9 trifluomeprazine 2751-68-0 acetophenazine 3546-03-0 cyamemazine 3689-50-7 oxomemazine 3819-00-9 piperacetazine 3833-99-6 homofenazine 5588-33-0 mesoridazine 7009-43-0 methiomeprazine 7220-56-6 flutiazin 7224-08-0 imiclopazine 13093-88-4 perimetazine 13461-01-3 aceprometazine 13799-03-6 protizinic acid 13993-65-2 metiazinic acid 14008-44-7 metopimazine 14759-04-7 oxyridazine 14759-06-9 sulforidazine 15302-12-2 dimelazine 16498-21-8 oxaflumazine 17692-26-1 ciclofenazine 23492-69-5 sopitazine 24527-27-3 spiclomazine 28532-90-3 furomazine 29216-28-2 mequitazine 30223-48-4 fluacizine 31883-05-3 moracizine 33414-30-1 ftormetazine 33414-36-7 ftorpropazine 37561-27-6 fenoverine 47682-41-7 flupimazine 49864-70-2 azaclorzine 54063-26-2 azaftozine 62030-88-0 duoperone 101396-42-3 mequitamium iodide 135003-30-4 apadoline 2934 91 00 134-49-6 phenmetrazine 357-56-2 dextromoramide 634-03-7 phendimetrazine 2152-34-3 pemoline 2207-50-3 aminorex 24143-17-7 oxazolam 24166-13-0 cloxazolam 27223-35-4 ketazolam 33671-46-4 clotiazepam 34262-84-5 mesocarb 56030-54-7 sufentanil 57801-81-7 brotizolam 59128-97-1 haloxazolam 2934 99 60 67-45-8 furazolidone 86-12-4 thenalidine 113-59-7 chlorprothixene 2934 99 90 0-00-0 pitrakinra 50-18-0 cyclophosphamide 50-91-9 floxuridine 53-31-6 medibazine 53-84-9 nadide 54-42-2 idoxuridine 58-63-9 inosine 59-14-3 broxuridine 59-39-2 piperoxan 59-63-2 isocarboxazid 61-19-8 adenosine phosphate 61-80-3 zoxazolamine 67-20-9 nitrofurantoin 68-91-7 trimetaphan camsilate 70-00-8 trifluridine 70-07-5 mephenoxalone 70-10-0 ticlatone 77-12-3 pentacynium chloride 80-77-3 chlormezanone 86-14-6 diethylthiambutene 91-79-2 thenyldiamine 91-80-5 methapyrilene 95-25-0 chlorzoxazone 113-53-1 dosulepin 115-55-9 phenythilone 115-67-3 paramethadione 119-96-0 arsthinol 125-45-1 azatepa 127-48-0 trimethadione 132-89-8 chlorthenoxazine 135-58-0 mesulfen 139-91-3 furaltadone 140-65-8 pramocaine 144-12-7 tiemonium iodide 147-94-4 cytarabine 148-65-2 chloropyrilene 303-69-5 prothipendyl 309-29-5 doxapram 314-03-4 pimethixene 318-23-0 imolamine 320-67-2 azacitidine 339-72-0 levcycloserine 350-12-9 sulbentine 362-74-3 bucladesine 364-98-7 diazoxide 441-61-2 ethylmethylthiambutene 467-84-5 phenadoxone 467-86-7 dioxaphetyl butyrate 469-81-8 morpheridine 477-80-5 cinnofuradione 479-50-5 lucanthone 482-15-5 isothipendyl 493-78-7 methaphenilene 494-14-4 chlordimorine 494-79-1 melarsoprol 524-84-5 dimethylthiambutene 526-35-2 allomethadione 545-59-5 racemoramide 555-84-0 nifuradene 556-12-7 furalazine 611-53-0 ibacitabine 633-90-9 cifostodine 635-41-6 trimetozine 655-05-0 tozalinone 695-53-4 dimethadione 702-54-5 diethadione 720-76-3 fluminorex 721-19-7 methastyridone 748-44-7 acoxatrine 804-30-8 fursultiamine 893-01-6 tenylidone 952-54-5 morinamide 959-14-8 oxolamine 982-24-1 clopenthixol 987-78-0 citicoline 1008-65-7 fenadiazole 1043-21-6 pirenoxine 1054-88-2 spiroxatrine 1088-92-2 nifurtoinol 1195-16-0 citiolone 1219-77-8 bensuldazic acid 1239-29-8 furazabol 1469-07-4 damotepine 1614-20-6 nifurprazine 1665-48-1 metaxalone 1767-88-0 desmethylmoramide 1856-34-4 clotioxone 1900-13-6 nifurvidine 1977-10-2 loxapine 2037-95-8 carsalam 2055-44-9 perisoxal 2058-52-8 clotiapine 2167-85-3 pipazetate 2169-64-4 azaribine 2240-21-3 thiofuradene 2353-33-5 decitabine 2385-81-1 furethidine 2622-24-4 prothixene 2627-69-2 acadesine 2709-56-0 flupentixol 2949-95-3 tixadil 3056-17-5 stavudine 3064-61-7 sodium stibocaptate 3094-09-5 doxifluridine 3105-97-3 hycanthone 3363-58-4 nifurfoline 3424-98-4 telbivudine 3605-01-4 piribedil 3615-74-5 promolate 3731-59-7 moroxydine 3778-73-2 ifosfamide 3780-72-1 morsuximide 3795-88-8 levofuraltadone 3876-10-6 clominorex 4047-34-1 trantelinium bromide 4177-58-6 clotixamide 4291-63-8 cladribine 4295-63-0 meprotixol 4304-40-9 thenium closilate 4378-36-3 fenbutrazate 4397-91-5 nicofurate 4448-96-8 solypertine 4741-41-7 dexoxadrol 4792-18-1 levoxadrol 4936-47-4 nifuratel 4969-02-2 metixene 4991-65-5 tioxolone 5029-05-0 antienite 5036-02-2 tetramisole 5036-03-3 nifurdazil 5053-06-5 fenspiride 5055-20-9 nifurquinazol 5118-17-2 furazolium chloride 5169-78-8 tipepidine 5536-17-4 vidarabine 5571-97-1 dichlormezanone 5578-73-4 sanguinarium chloride 5579-85-1 bromchlorenone 5581-46-4 molinazone 5585-93-3 oxypendyl 5588-29-4 fenmetramide 5617-26-5 difencloxazine 5666-11-5 levomoramide 5696-09-3 proxazole 5696-17-3 epipropidine 5800-19-1 metiapine 5845-26-1 tiazesim 6281-26-1 furmethoxadone 6363-02-6 nitramisole 6495-46-1 dioxadrol 6506-37-2 nimorazole 6536-18-1 morazone 6577-41-9 oxapium iodide 7035-04-3 pyridarone 7125-73-7 flumetramide 7219-91-2 thihexinol methylbromide 7247-57-6 heteronium bromide 7261-97-4 dantrolene 7361-61-7 xylazine 7416-34-4 molindone 7481-89-2 zalcitabine 7489-66-9 tipindole 7696-00-6 mitotenamine 7716-60-1 etisazole 7724-76-7 riboprine 7761-75-3 furterene 9004-04-0 aprotinin 10072-48-7 acefurtiamine 10189-94-3 bepiastine 10202-40-1 flutizenol 13355-00-5 melarsonyl potassium 13411-16-0 nifurpirinol 13445-12-0 iobutoic acid 13448-22-1 clorotepine 13669-70-0 nefopam 14008-66-3 pinoxepin 14008-71-0 xanthiol 14028-44-5 amoxapine 14176-10-4 cetiedil 14176-49-9 tiletamine 14461-91-7 cyclazodone 14504-73-5 tritoqualine 14698-29-4 oxolinic acid 14769-73-4 levamisole 14769-74-5 dexamisole 14785-50-3 tiapirinol 14796-28-2 clodanolene 15176-29-1 edoxudine 15179-96-1 nifurimide 15301-45-8 antafenite 15301-52-7 cyclexanone 15301-69-6 flavoxate 15302-16-6 fenozolone 15311-77-0 cloxypendyl 15351-04-9 becantone 15518-84-0 mobecarb 15574-96-6 pizotifen 15686-72-3 tibrofan 15686-83-6 pyrantel 15687-22-6 folescutol 16485-05-5 oxadimedine 16562-98-4 clantifen 16759-59-4 benoxafos 16781-39-8 etasuline 16985-03-8 nonabine 17176-17-9 ademetionine 17692-22-7 metizoline 17692-24-9 bisoxatin 17692-35-2 etofuradine 17692-39-6 fomocaine 17692-56-7 moxicoumone 17692-63-6 oxitefonium bromide 17692-71-6 vanitiolide 17854-59-0 mepixanox 17902-23-7 tegafur 18053-31-1 fominoben 18464-39-6 caroxazone 18471-20-0 ditazole 18857-59-5 nifurmazole 19216-56-9 prazosin 19388-87-5 taurolidine 19395-58-5 moquizone 19885-51-9 aranotin 20229-30-5 metitepine 20574-50-9 morantel 21256-18-8 oxaprozin 21440-97-1 brofoxine 21489-20-3 talsupram 21500-98-1 tenocyclidine 21512-15-2 citenazone 21679-14-1 fludarabine 21715-46-8 etifoxine 21820-82-6 fenpipalone 22013-23-6 metoxepin 22089-22-1 trofosfamide 22131-35-7 butalamine 22292-91-7 naranol 22293-47-6 feprosidnine 22514-23-4 fopirtoline 22619-35-8 tioclomarol 22661-76-3 amoproxan 23256-30-6 nifurtimox 23271-74-1 fedrilate 23707-33-7 metrifudil 23744-24-3 pipoxolan 23964-58-1 articaine 24237-54-5 tinoridine 24632-47-1 nifurpipone 24886-52-0 pipofezine 25392-50-1 oxazorone 25526-93-6 alovudine 25683-71-0 terizidone 25717-80-0 molsidomine 25905-77-5 minaprine 26058-50-4 dotefonium bromide 26350-39-0 nifurizone 26513-79-1 paraxazone 26513-90-6 letimide 26615-21-4 zotepine 26629-87-8 oxaflozane 26839-75-8 timolol 27060-91-9 flutazolam 27199-40-2 pifexole 27574-24-9 tropatepine 27591-42-0 oxazidione 28189-85-7 etoxadrol 28657-80-9 cinoxacin 28810-23-3 zepastine 28820-28-2 naftoxate 29050-11-1 seclazone 29053-27-8 meseclazone 29218-27-7 toloxatone 29462-18-8 bentazepam 29936-79-6 mofoxime 30271-85-3 razinodil 30516-87-1 zidovudine 30840-27-8 pretiadil 30868-30-5 pirazofurin 30914-89-7 flumexadol 31428-61-2 tiamenidine 31430-18-9 nocodazole 31698-14-3 ancitabine 31848-01-8 morclofone 31868-18-5 mexazolam 33005-95-7 tiaprofenic acid 33588-20-4 clidafidine 33665-90-6 acesulfame 33743-96-3 proroxan 33876-97-0 linsidomine 34042-85-8 sudoxicam 34161-24-5 fipexide 34552-84-6 isoxicam 34580-13-7 ketotifen 34740-13-1 profexalone 34784-64-0 tertatolol 34959-30-3 azaspirium chloride 34976-39-1 tioxacin 35035-05-3 timepidium bromide 35067-47-1 droxacin 35423-51-9 tisocromide 35619-65-9 tritiozine 35843-07-3 morocromen 35846-53-8 maitansine 35943-35-2 triciribine 36067-73-9 azepexole 36322-90-4 piroxicam 36471-39-3 nuclotixene 36505-82-5 prodolic acid 36791-04-5 ribavirin 37065-29-5 miloxacin 37132-72-2 fotretamine 37681-00-8 coumazoline 37753-10-9 sufosfamide 37855-92-8 azanator 37967-98-9 tienopramine 38070-41-6 tiodonium chloride 38373-83-0 romifenone 38668-01-8 taurultam 38955-22-5 pinadoline 38957-41-4 emorfazone 39178-37-5 inicarone 39567-20-9 olpimedone 39577-19-0 picumast 39633-62-0 aclantate 39754-64-8 tifemoxone 39978-42-2 nifurzide 40054-69-1 etizolam 40093-94-5 torcitabine 40180-04-9 tienilic acid 40198-53-6 tioxaprofen 40680-87-3 piprofurol 40828-46-4 suprofen 41152-17-4 morforex 41340-25-4 etodolac 41717-30-0 befuraline 41941-56-4 tocladesine 41992-23-8 spirogermanium 42024-98-6 mazaticol 42110-58-7 metioxate 42228-92-2 acivicin 42239-60-1 tilozepine 42399-41-7 diltiazem 42408-80-0 tandamine 46817-91-8 viloxazine 47420-28-0 trixolane 47543-65-7 prenoxdiazine 50435-25-1 nimidane 50708-95-7 tinabinol 50924-49-7 mizoribine 51022-75-4 cliprofen 51234-28-7 benoxaprofen 51322-75-9 tizanidine 51527-19-6 tianafac 51934-76-0 iomorinic acid 52042-24-7 diproxadol 52279-59-1 moxnidazole 52549-17-4 pranoprofen 52832-91-4 xinomiline 52867-74-0 zoloperone 52867-77-3 fluzoperine 53003-81-9 ivarimod 53123-88-9 sirolimus 53251-94-8 pinaverium bromide 53731-36-5 floredil 53736-51-9 cromitrile 53772-83-1 zuclopenthixol 53813-83-5 suriclone 53910-25-1 pentostatin 54063-50-2 mofloverine 54187-04-1 rilmenidine 54340-59-9 quincarbate 54340-66-8 subendazole 54341-02-5 piflutixol 54376-91-9 tipetropium bromide 54400-59-8 butamisole 55142-85-3 ticlopidine 55694-83-2 pentizidone 55694-98-9 ciclafrine 55726-47-1 enocitabine 55837-23-5 teflutixol 56119-96-1 furodazole 56208-01-6 pifarnine 56391-55-0 octazamide 56969-22-3 oxapadol 57010-31-8 tiapamil 57067-46-6 isamoxole 57083-89-3 peralopride 57474-29-0 nifuroquine 57726-65-5 nufenoxole 58001-44-8 clavulanic acid 58019-65-1 nabazenil 58095-31-1 sulbenox 58416-00-5 protiofate 58433-11-7 tilomisole 58712-69-9 traxanox 58765-21-2 ciclotizolam 59653-74-6 teroxirone 59755-82-7 enolicam 59798-73-1 enilospirone 59804-37-4 tenoxicam 59831-63-9 doconazole 59840-71-0 pitenodil 59937-28-9 malotilate 59985-21-6 diquafosol 60085-78-1 clopipazan 60136-25-6 epervudine 60175-95-3 omonasteine 60207-31-0 azaconazole 60248-23-9 fuprazole 60929-23-9 indeloxazine 60940-34-3 ebselen 61220-69-7 tiopinac 61325-80-2 flumezapine 61400-59-7 parconazole 61477-97-2 dazolicine 61869-08-7 paroxetine 62265-68-3 quinfamide 62380-23-8 cinecromen 62435-42-1 perfosfamide 62473-79-4 teniloxazine 62904-71-6 doxpicomine 63394-05-8 plafibride 63590-64-7 terazosin 63638-91-5 brofaromine 63996-84-9 tibalosin 64224-21-1 oltipraz 64420-40-2 etibendazole 64603-91-4 gaboxadol 64748-79-4 azumolene 64860-67-9 valperinol 65277-42-1 ketoconazole 65509-24-2 maroxepin 65509-66-2 citatepine 65576-45-6 asenapine 65847-85-0 morniflumate 65886-71-7 fazarabine 65899-73-2 tioconazole 66203-00-7 carocainide 66203-94-9 murocainide 66556-74-9 nabitan 66564-16-7 ciclosidomine 66788-41-8 tinofedrine 66898-62-2 talniflumate 66934-18-7 flunoxaprofen 66969-81-1 tiodazosin 66981-73-5 tianeptine 67489-39-8 talmetacin 67915-31-5 terconazole 68020-77-9 carprazidil 68134-81-6 gacyclidine 68302-57-8 amlexanox 68367-52-2 sorbinil 69049-73-6 nedocromil 69118-25-8 cinepaxadil 69123-90-6 fiacitabine 69123-98-4 fialuridine 69304-47-8 brivudine 69425-13-4 prifelone 69655-05-6 didanosine 69815-38-9 proxorphan 70374-39-9 lornoxicam 70384-91-7 lortalamine 70833-07-7 prifuroline 71320-77-9 moclobemide 71620-89-8 reboxetine 71731-58-3 tiquizium bromide 71923-29-0 fludoxopone 71923-34-7 clodoxopone 72324-18-6 stepronin 72444-63-4 lodiperone 72467-44-8 piclonidine 72481-99-3 brocrinat 72803-02-2 darodipine 72822-56-1 azaloxan 72830-39-8 oxmetidine 72895-88-6 eltenac 73080-51-0 repirinast 73815-11-9 cimoxatone 74191-85-8 doxazosin 75358-37-1 linogliride 75458-65-0 tienocarbine 75695-93-1 isradipine 75706-12-6 leflunomide 75841-82-6 mopidralazine 75949-60-9 isoxaprolol 75963-52-9 nuclomedone 76053-16-2 reclazepam 76596-57-1 broxaterol 76732-75-7 picartamide 76743-10-7 lucartamide 77181-69-2 sorivudine 77590-92-2 suproclone 77590-96-6 flordipine 77658-97-0 anaxirone 77695-52-4 ecastolol 78168-92-0 filenadol 78410-57-8 ociltide 78613-35-1 amorolfine 78967-07-4 mofezolac 78994-23-7 levormeloxifene 78994-24-8 ormeloxifene 79253-92-2 taziprinone 79262-46-7 savoxepin 79784-22-8 barucainide 79874-76-3 delmopinol 79944-58-4 idazoxan 80263-73-6 eclazolast 80680-05-3 tivanidazole 80763-86-6 glunicate 80880-90-6 telenzepine 81167-16-0 imiloxan 81382-51-6 pentiapine 81403-80-7 alfuzosin 81656-30-6 tifluadom 81801-12-9 xamoterol 82140-22-5 etolotifen 82239-52-9 moxiraprine 82650-83-7 tenilapine 82857-82-7 ilepcimide 83153-39-3 tiprinast 83380-47-6 ofloxacin 83573-53-9 tizabrin 83602-05-5 spiraprilat 83647-97-6 spirapril 83656-38-6 ipramidil 83784-21-8 menabitan 83903-06-4 lupitidine 84071-15-8 ramixotidine 84145-89-1 almoxatone 84145-90-4 nafoxadol 84449-90-1 raloxifene 84472-85-5 navuridine 84558-93-0 netivudine 84611-23-4 erdosteine 84625-59-2 dotarizine 84625-61-6 itraconazole 84697-21-2 zinoconazole 84697-22-3 tubulozole 85076-06-8 axamozide 85118-42-9 lufuradom 85118-44-1 minocromil 85666-24-6 furegrelate 86048-40-0 quazolast 86433-40-1 terflavoxate 86434-57-3 beperidium iodide 86487-64-1 setoperone 86636-93-3 neflumozide 86696-86-8 tenilsetam 87051-43-2 ritanserin 87151-85-7 spiradoline 87495-31-6 disoxaril 87691-91-6 tiospirone 87940-60-1 eprobemide 88053-05-8 cinoxopazide 88058-88-2 naxagolide 88859-04-5 mafosfamide 89197-32-0 efaroxan 89213-87-6 carperitide 89482-00-8 zaltoprofen 89651-00-3 voxergolide 89875-86-5 tiflucarbine 89943-82-8 cicletanine 90055-97-3 tienoxolol 90101-16-9 droxicam 90243-97-3 spiclamine 90326-85-5 nesapidil 90697-57-7 motapizone 90729-41-2 oxodipine 90779-69-4 atosiban 91833-77-1 rocastine 92569-65-8 aprikalim 92623-83-1 pravadoline 94011-82-2 bazinaprine 94149-41-4 midesteine 94470-67-4 cromakalim 94535-50-9 levcromakalim 94746-78-8 molracetam 95058-70-1 nictiazem 95058-81-4 gemcitabine 95105-77-4 sornidipine 95232-68-1 tenosal 95588-08-2 tipentosin 95896-08-5 anaritide 96125-53-0 clentiazem 96306-34-2 timelotem 97852-72-7 tibenelast 98205-89-1 flesinoxan 98224-03-4 eltoprazine 99156-66-8 barmastine 99248-32-5 donetidine 99453-84-6 neltenexine 99464-64-9 ampiroxicam 99592-32-2 sertaconazole 99755-59-6 rotigotine 99803-72-2 nerbacadol 100927-14-8 befiperide 100986-85-4 levofloxacin 101335-99-3 eprovafen 101363-10-4 rufloxacin 101506-83-6 namirotene 101530-10-3 lanoconazole 101626-70-4 talipexole 102908-59-8 binospirone 103177-37-3 pranlukast 103222-11-3 vapreotide 103255-66-9 pazinaclone 103624-59-5 traboxopine 103946-15-2 elnadipine 103980-45-6 metostilenol 104454-71-9 ipenoxazone 104456-79-3 cisconazole 104987-11-3 tacrolimus 105118-13-6 iprotiazem 105182-45-4 fluparoxan 105219-56-5 apafant 105567-83-7 berefrine 105685-11-8 batoprazine 106073-01-2 taniplon 106100-65-6 fasiplon 106266-06-2 risperidone 106707-51-1 dobupride 106972-33-2 denipride 107233-08-9 cevimeline 107320-86-5 isomolpan 107452-89-1 ziconotide 108001-60-1 troquidazole 108736-35-2 lanreotide 108912-17-0 atliprofen 109543-76-2 romazarit 109683-61-6 utibapril 109683-79-6 utibaprilat 109826-26-8 zaldaride 110143-10-7 lodenosine 110221-53-9 temocaprilat 110299-05-3 selodenoson 110314-48-2 adozelesin 110588-56-2 noberastine 110588-57-3 saperconazole 111011-63-3 efonidipine 111358-88-4 lestaurtinib 111393-84-1 amitivir 111406-87-2 zileuton 111902-57-9 temocapril 111974-69-7 quetiapine 112018-01-6 bemoradan 112362-50-2 dalfopristin 112885-41-3 mosapride 112887-68-0 raltitrexed 112893-26-2 becliconazole 112984-60-8 ulifloxacin 113457-05-9 ledoxantrone 113665-84-2 clopidogrel 113759-50-5 cronidipine 114030-44-3 dexpemedolac 114686-12-3 imitrodast 114716-16-4 pemedolac 114776-28-2 bepafant 114899-77-3 trabectedin 115103-54-3 tiagabine 115464-77-2 elopiprazole 115550-35-1 marbofloxacin 116289-53-3 tulopafant 116476-13-2 semotiadil 116476-16-5 levosemotiadil 116539-59-4 duloxetine 117276-75-2 lanimostim 117279-73-9 israpafant 117523-47-4 mirfentanil 117545-11-6 bimakalim 118288-08-7 lafutidine 118292-40-3 tazarotene 118812-69-4 ularitide 118976-38-8 dabelotine 119302-91-9 rocuronium bromide 119413-55-7 elgodipine 119625-78-4 terlakiren 119719-11-8 ilatreotide 119813-10-4 carzelesin 120210-48-2 tenidap 120313-91-9 thrombomodulin alfa 120685-11-2 midostaurin 120819-70-7 naroparcil 121029-11-6 altoqualine 121032-29-9 nelarabine 121181-53-1 filgrastim 121288-39-9 loxoribine 121617-11-6 saviprazole 121929-20-2 zoniclezole 122254-45-9 glenvastatin 122384-88-7 amlintide 122970-40-5 isatoribine 123040-69-7 azasetron 123318-82-1 clofarabine 123447-62-1 prulifloxacin 124012-42-6 galocitabine 124066-33-7 taurosteine 124378-77-4 enadoline 124423-84-3 panadiplon 124584-08-3 nesiritide 124784-31-2 erbulozole 125372-33-0 dacopafant 125533-88-2 mofarotene 126294-30-2 sagandipine 127045-41-4 pazufloxacin 127214-23-7 camiglibose 127308-82-1 zamifenacin 127625-29-0 fananserin 128620-82-6 limazocic 129029-23-8 ocaperidone 129336-81-8 tenosiprol 129729-66-4 emakalim 130306-02-4 tezacitabine 130308-48-4 icatibant 130370-60-4 batimastat 130403-08-6 soretolide 130782-54-6 beciparcil 131094-16-1 trafermin 131796-63-9 odapipam 131986-45-3 xanomeline 131987-54-7 tazomeline 132014-21-2 rilmakalim 132019-54-6 monatepil 132338-79-5 terikalant 132418-35-0 setipafant 132418-36-1 rocepafant 132539-06-1 olanzapine 132722-74-8 pirsidomine 133040-01-4 eprosartan 133099-04-4 darifenacin 133107-64-9 insulin lispro 133242-30-5 landiolol 133454-47-4 iloperidone 134564-82-2 befloxatone 134678-17-4 lamivudine 135202-79-8 ilonidap 135306-39-7 manifaxine 135459-90-4 ranelic acid 135463-81-9 coluracetam 135928-30-2 beloxepin 136087-85-9 fidarestat 137071-32-0 pimecrolimus 137214-72-3 iliparcil 137215-12-4 odiparcil 137219-37-5 plitidepsin 137500-42-6 darsidomine 138068-37-8 lepirudin 138298-79-0 alnespirone 138661-02-6 pentetreotide 138661-03-7 furnidipine 138778-28-6 siratiazem 139225-22-2 panamesine 139264-17-8 zolmitriptan 141575-50-0 vedaclidine 141790-23-0 fozivudine tidoxil 143248-63-9 sinitrodil 143249-88-1 dexefaroxan 143393-27-5 azalanstat 143443-90-7 ifetroban 143491-57-0 emtricitabine 143631-62-3 ciprokiren 144245-52-3 fomivirsen 144348-08-3 binodenoson 144598-75-4 paliperidone 144689-63-4 olmesartan medoxomil 145508-78-7 icopezil 145514-04-1 amdoxovir 145574-90-9 scopinast 145781-32-4 zolasartan 145918-75-8 troxacitabine 146426-40-6 alvocidib 147432-77-7 ontazolast 147650-57-5 tererstigmine 147817-50-3 siramesine 148031-34-9 eptifibatide 148152-63-0 napitane 148430-28-8 sarakalim 148564-47-0 milfasartan 148998-94-1 trecovirsen 149908-53-2 azimilide 150322-43-3 prasugrel 150490-85-0 berupipam 151126-32-8 pramlintide 151356-08-0 afovirsen 151879-73-1 aprinocarsen 152317-89-0 alniditan 152735-23-4 upidosin 152811-62-6 piboserod 153062-94-3 pumosetrag 153168-05-9 pleconaril 153420-96-3 atibeprone 153507-46-1 bibapcitide 154355-76-7 atreleuton 154361-50-9 capecitabine 154598-52-4 efavirenz 155030-63-0 emodepside 155773-59-4 ensaculin 159098-79-0 tilnoprofen arbamel 159351-69-6 everolimus 161178-07-0 lubazodone 161605-73-8 fanapanel 161832-65-1 talampanel 162635-04-3 temsirolimus 163252-36-6 clevudine 163521-12-8 vilazodone 163706-06-7 cangrelor 164178-54-5 mazokalim 165800-03-3 linezolid 165800-04-4 eperezolid 167305-00-2 omapatrilat 167362-48-3 abetimus 169148-63-4 insulin detemir 169939-94-0 ruboxistaurin 170729-80-3 aprepitant 170861-63-9 reglitazar 170902-47-3 roxifiban 171228-49-2 posaconazole 171596-29-5 tadalafil 171752-56-0 adrogolide 174402-32-5 edotecarin 174638-15-4 fosfluridine tidoxil 176161-24-3 maribavir 176894-09-0 omiloxetine 179474-81-8 prucalopride 179602-65-4 mitratapide 181785-84-2 elvucitabine 182133-25-1 arzoxifene 182167-02-8 acolbifene 182415-09-4 piclozotan 183547-57-1 gantofiban 183747-35-5 nepadutant 183849-43-6 abaperidone 184475-35-2 gefitinib 185229-68-9 alicaforsen 185954-27-2 tofimilast 187164-19-8 luliconazole 188630-14-0 liatermin 189681-70-7 aplindore 189940-24-7 daxalipram 190977-41-4 oblimersen 192314-93-5 iclaprim 192374-14-4 radafaxine 192441-08-0 lomeguatrib 192755-52-5 pralnacasan 193700-51-5 leridistim 195733-43-8 atrasentan 195962-23-3 corifollitropin alfa 196808-45-4 farglitazar 198821-22-6 merimepodib 199685-57-9 onercept 204318-14-9 edotreotide 204512-90-3 tecadenoson 204658-47-9 torapsel 205887-54-3 telbermin 206254-79-7 opebacan 206260-33-5 irampanel 208848-19-5 freselestat 208993-54-8 fiduxosin 209342-40-5 finafloxacin 211448-85-0 denufosol 211735-76-1 farampator 214548-46-6 lusaperidone 215174-50-8 rimacalib 218298-21-6 razaxaban 219846-31-8 radequinil 221241-63-0 fandosentan 222834-30-2 ragaglitazar 223537-30-2 rupintrivir 223661-25-4 bulaquine 231277-92-2 lapatinib 247207-64-3 leconotide 250601-04-8 imiglitazar 250710-65-7 adargileukin alfa 251303-04-5 ertiprotafib 252260-02-9 posizolid 255730-18-8 artemisone 257277-05-7 iseganan 267243-28-7 canertinib 276690-58-5 iroxanadine 279215-43-9 tifenazoxide 282526-98-1 cetilistat 285571-64-4 barusiban 285983-48-4 doramapimod 290296-68-3 befetupitant 292634-27-6 dianicline 304853-42-7 tanaproget 305391-49-5 ardenermin 308240-58-6 talactoferrin alfa 308831-61-0 sufugolix 313348-27-5 regadenoson 325715-02-4 indiplon 328538-04-1 edifoligide 329744-44-7 embeconazole 331741-94-7 muraglitazar 331744-64-0 peliglitazar 333754-36-2 tesetaxel 350992-10-8 bifeprunox 351862-32-3 sarizotan 361343-19-3 elzasonan 366017-09-6 mubritinib 366789-02-8 rivaroxaban 380886-95-3 valtorcitabine 434283-16-6 lecozotan 446022-33-9 pelitrexol 457075-21-7 ganstigmine 457913-93-8 ismomultin alfa 460738-38-9 ecallantide 506433-25-6 depelestat 507453-82-9 mirococept 566906-50-1 beminafil 575458-75-2 radotermin 583057-48-1 arasertaconazole 625095-60-5 pradefovir 640281-90-9 valopicitabine 2935 00 90 54-31-9 furosemide 57-66-9 probenecid 57-67-0 sulfaguanidine 57-68-1 sulfadimidine 58-93-5 hydrochlorothiazide 58-94-6 chlorothiazide 59-40-5 sulfaquinoxaline 59-66-5 acetazolamide 61-56-3 sultiame 63-74-1 sulfanilamide 64-77-7 tolbutamide 68-35-9 sulfadiazine 72-14-0 sulfathiazole 73-48-3 bendroflumethiazide 73-49-4 quinethazone 77-36-1 chlortalidone 80-13-7 halazone 80-32-0 sulfachlorpyridazine 80-34-2 glyprothiazol 80-35-3 sulfamethoxypyridazine 85-73-4 phthalylsulfathiazole 91-33-8 benzthiazide 94-19-9 sulfaethidole 94-20-2 chlorpropamide 96-62-8 dinsed 98-75-9 propazolamide 102-65-8 sulfaclozine 104-22-3 benzylsulfamide 115-68-4 sulfadicramide 116-42-7 sulfaproxyline 116-43-8 succinylsulfathiazole 119-85-7 vanyldisulfamide 120-97-8 diclofenamide 121-64-2 sulocarbilate 122-11-2 sulfadimethoxine 122-16-7 sulfanitran 122-89-4 mesulfamide 127-58-2 sulfamerazine sodium 127-65-1 tosylchloramide sodium 127-69-5 sulfafurazole 127-71-9 sulfabenzamide 127-77-5 sulfabenz 127-79-7 sulfamerazine 128-12-1 sulfadiasulfone sodium 133-67-5 trichlormethiazide 135-07-9 methyclothiazide 135-09-1 hydroflumethiazide 138-39-6 mafenide 138-41-0 carzenide 139-56-0 salazosulfamide 144-80-9 sulfacetamide 144-82-1 sulfamethizole 144-83-2 sulfapyridine 148-56-1 flumethiazide 152-47-6 sulfalene 316-81-4 thioproperazine 339-43-5 carbutamide 346-18-9 polythiazide 451-71-8 glyhexamide 473-42-7 nitrosulfathiazole 485-24-5 phthalylsulfamethizole 485-41-6 sulfachrysoidine 498-78-2 stearylsulfamide 515-49-1 sulfathiourea 515-57-1 maleylsulfathiazole 515-58-2 salazosulfathiazole 515-64-0 sulfisomidine 526-08-9 sulfaphenazole 535-65-9 glybuthiazol 547-32-0 sulfadiazine sodium 547-44-4 sulfacarbamide 554-57-4 methazolamide 565-33-3 metahexamide 599-79-1 sulfasalazine 599-88-2 sulfaperin 631-27-6 glyclopyramide 632-00-8 sulfasomizole 636-54-4 clopamide 651-06-9 sulfametoxydiazine 664-95-9 glycyclamide 671-88-5 disulfamide 671-95-4 clofenamide 723-42-2 ditolamide 723-46-6 sulfamethoxazole 729-99-7 sulfamoxole 742-20-1 cyclopenthiazide 852-19-7 sulfapyrazole 968-81-0 acetohexamide 1027-87-8 tolpentamide 1034-82-8 heptolamide 1038-59-1 glyoctamide 1084-65-7 meticrane 1150-20-5 azabon 1156-19-0 tolazamide 1161-88-2 sulfatolamide 1213-06-5 etebenecid 1220-83-3 sulfamonomethoxine 1228-19-9 glypinamide 1421-68-7 amidefrine mesilate 1492-02-0 glybuzole 1580-83-2 paraflutizide 1764-85-8 epitizide 1766-91-2 penflutizide 1824-52-8 bemetizide 1824-58-4 ethiazide 1984-94-7 sulfasymazine 2043-38-1 butizide 2127-01-7 clorexolone 2259-96-3 cyclothiazide 2315-08-4 salazosulfadimidine 2447-57-6 sulfadoxine 2455-92-7 sulclamide 3074-35-9 glidazamide 3184-59-6 alipamide 3313-26-6 tiotixene 3436-11-1 delfantrine 3459-20-9 glymidine sodium 3563-14-2 sulfasuccinamide 3567-08-6 glysobuzole 3568-00-1 mebutizide 3688-85-5 tiamizide 3692-44-2 thiohexamide 3754-19-6 ambuside 3772-76-7 sulfametomidine 3930-20-9 sotalol 4015-18-3 sulfaclomide 4267-05-4 teclothiazide 5588-16-9 altizide 5588-38-5 tolpyrramide 7007-76-3 glucosulfamide 7007-88-7 butadiazamide 7195-27-9 mefruside 7456-24-8 dimetotiazine 7541-30-2 mesuprine 10238-21-8 glibenclamide 13369-07-8 sulfatrozole 13642-52-9 soterenol 13957-38-5 hydrobentizide 14293-44-8 xipamide 14376-16-0 sulfaloxic acid 15676-16-1 sulpiride 17560-51-9 metolazone 17784-12-2 sulfacitine 20287-37-0 fenquizone 21132-59-2 pazoxide 21187-98-4 gliclazide 21662-79-3 sulfacecole 22736-85-2 diflumidone 22933-72-8 salazodine 23256-23-7 sulfatroxazole 23672-07-3 levosulpiride 24243-89-8 triflumidate 24455-58-1 glicetanile 24477-37-0 glisolamide 25046-79-1 glisoxepide 26807-65-8 indapamide 26944-48-9 glibornuride 27031-08-9 sulfaguanole 27589-33-9 azosemide 28395-03-1 bumetanide 29094-61-9 glipizide 30236-32-9 dexsotalol 30279-49-3 suclofenide 32059-27-1 sumetizide 32295-18-4 tosifen 32797-92-5 glisentide 32909-92-5 sulfametrole 33342-05-1 gliquidone 35273-88-2 gliflumide 36148-38-6 besunide 36980-34-4 glicaramide 37000-20-7 zinterol 37598-94-0 glipalamide 39860-99-6 pipotiazine 42583-55-1 carmetizide 42792-26-7 isosulpride 51264-14-3 amsacrine 51803-78-2 nimesulide 51876-98-3 gliamilide 52157-91-2 galosemide 52406-01-6 uredofos 52430-65-6 glisamuride 52994-25-9 glicondamide 54063-55-7 sulfaclorazole 55837-27-9 piretanide 56211-40-6 torasemide 56302-13-7 satranidazole 56488-58-5 tizolemide 56488-61-0 flubepride 57479-88-6 sulmepride 60200-06-8 clorsulon 61477-95-0 monalazone disodium 63198-97-0 viroxime 64099-44-1 quisultazine 65761-24-2 sulfamazone 66644-81-3 veralipride 68291-97-4 zonisamide 68475-40-1 cipropride 68556-59-2 prosulpride 68677-06-5 lorapride 69387-87-7 tinisulpride 71010-45-2 glisindamide 72131-33-0 sulotroban 72301-78-1 zinviroxime 72301-79-2 enviroxime 73747-20-3 sulverapride 73803-48-2 tripamide 74863-84-6 argatroban 75820-08-5 zidapamide 77989-60-7 metibride 79094-20-5 daltroban 80937-31-1 flosulide 81428-04-8 taltrimide 81982-32-3 alpiropride 82666-62-4 sulosemide 85320-68-9 amosulalol 85977-49-7 tauromustine 87051-13-6 tosulur 90207-12-8 sulicrinat 90992-25-9 besulpamide 93479-97-1 glimepiride 100981-43-9 ebrotidine 101526-83-4 sematilide 103628-46-2 sumatriptan 103745-39-7 fasudil 106133-20-4 tamsulosin 107753-78-6 zafirlukast 108894-39-9 sitalidone 110311-27-8 sulofenur 111974-60-8 ritolukast 112966-96-8 domitroban 115256-11-6 dofetilide 116649-85-5 ramatroban 119905-05-4 delequamine 120279-96-1 dorzolamide 120688-08-6 risotilide 120824-08-0 linotroban 121679-13-8 naratriptan 122647-31-8 ibutilide 123308-22-5 sezolamide 123663-49-0 iguratimod 125279-79-0 ersentilide 127373-66-4 sivelestat 129981-36-8 sampatrilat 133267-19-3 artilide 133276-80-9 samixogrel 136817-59-9 delavirdine 138384-68-6 metesind 138890-62-7 brinzolamide 139133-26-9 lexipafant 139133-27-0 nupafant 139308-65-9 tolafentrine 139755-83-2 sildenafil 140695-21-2 osutidine 141626-36-0 dronedarone 144494-65-5 tirofiban 144980-29-0 repinotan 146623-69-0 saprisartan 147536-97-8 bosentan 149556-49-0 susalimod 150375-75-0 relcovaptan 151140-96-4 avitriptan 154323-57-6 almotriptan 154397-77-0 napsagatran 158751-64-5 clamikalant 159634-47-6 ibutamoren 161814-49-9 amprenavir 165538-40-9 terutroban 165668-41-7 indisulam 169590-41-4 deracoxib 169590-42-5 celecoxib 170858-33-0 sonepiprazole 174484-41-4 tipranavir 180200-68-4 tilmacoxib 180384-56-9 clazosentan 180384-57-0 tezosentan 180918-68-7 trecetilide 181695-72-7 valdecoxib 184036-34-8 sitaxentan 185913-78-4 satavaptan 192329-42-3 prinomastat 195533-53-0 batabulin 198470-84-7 parecoxib 206361-99-1 darunavir 209733-45-9 anatibant 210538-44-6 taprizosin 210891-04-6 edonentan 219311-44-1 dabuzalgron 219757-90-1 sulamserod 224785-90-4 vardenafil 226700-79-4 fosamprenavir 233254-24-5 tomeglovir 254877-67-3 ataciguat 265114-23-6 cimicoxib 266359-83-5 reparixin 268203-93-6 udenafil 287405-51-0 apratastat 287714-41-4 rosuvastatin 290815-26-8 avosentan 321915-31-5 litomeglovir 381683-92-7 ecopladib 381683-94-9 efipladib 403604-85-3 nebentan 2936 21 00 68-26-8 retinol 302-79-4 tretinoin 4759-48-2 isotretinoin 5300-03-8 alitretinoin 2936 22 00 59-43-8 thiamine 59-58-5 prosultiamine 154-87-0 cocarboxylase 532-40-1 monophosphothiamine 2936 23 00 83-88-5 riboflavin 2936 24 00 81-13-0 dexpanthenol 137-08-6 calcium pantothenate 16485-10-2 panthenol 2936 25 00 65-23-6 pyridoxine 2936 26 00 68-19-9 cyanocobalamin 13422-51-0 hydroxocobalamin 13422-55-4 mecobalamin 13870-90-1 cobamamide 2936 27 00 50-81-7 ascorbic acid 134-03-2 sodium ascorbate 2936 28 00 9002-96-4 tocofersolan 40516-48-1 tretinoin tocoferil 61343-44-0 tocofenoxate 2936 29 00 50-14-6 ergocalciferol 58-85-5 biotin 59-30-3 folic acid 59-67-6 nicotinic acid 67-97-0 colecalciferol 84-80-0 phytomenadione 98-92-0 nicotinamide 492-85-3 nicopholine 1492-18-8 calcium folinate 5988-22-7 phytonadiol sodium diphosphate 19356-17-3 calcifediol 32222-06-3 calcitriol 54573-75-0 doxercalciferol 55721-11-4 secalciferol 83805-11-2 falecalcitriol 2936 90 00 137-76-8 cetotiamine 137-86-0 octotiamine 6092-18-8 cycotiamine 41294-56-8 alfacalcidol 2937 11 00 12629-01-5 somatropin 82030-87-3 somatrem 89383-13-1 somidobove 96353-48-9 somagrebove 102733-72-2 sometripor 102744-97-8 sometribove 106282-98-8 somalapor 119693-74-2 somenopor 123212-08-8 somatosalm 126752-39-4 somavubove 129566-95-6 somfasepor 2937 12 00 11061-68-0 insulin, human 2937 19 00 0-00-0 corticorelin 50-56-6 oxytocin 50-57-7 lypressin 56-59-7 felypressin 113-78-0 demoxytocin 113-79-1 argipressin 113-80-4 argiprestocin 1393-25-5 secretin 3397-23-7 ornipressin 9002-60-2 corticotropin 9002-61-3 chorionic gonadotrophin 9002-68-0 follitropin alfa 9002-70-4 serum gonadotrophin 9002-71-5 thyrotrophin 9002-79-3 intermedine 9004-12-0 dalanated insulin 9007-12-9 calcitonin 11000-17-2 vasopressin injection 11091-62-6 insulin defalan 11118-25-5 calcitonin, rat 12279-41-3 seractide 12321-44-7 calcitonin, porcine 14636-12-5 terlipressin 16679-58-6 desmopressin 16941-32-5 glucagon 16960-16-0 tetracosactide 17692-62-5 norleusactide 20282-58-0 tricosactide 21215-62-3 calcitonin, human 22572-04-9 codactide 24305-27-9 protirelin 24870-04-0 giractide 26112-29-8 calcitonin, bovine 33515-09-2 gonadorelin 33605-67-3 cargutocin 34273-10-4 saralasin 34765-96-3 alsactide 37025-55-1 carbetocin 38234-21-8 fertirelin 38916-34-6 somatostatin 47931-80-6 tosactide 47931-85-1 calcitonin, salmon 52232-67-4 teriparatide 53714-56-0 leuprorelin 54017-73-1 murodermin 57014-02-5 calcitonin, eel 57773-63-4 triptorelin 57773-65-6 deslorelin 57982-77-1 buserelin 60731-46-6 elcatonin 62305-86-6 orotirelin 65807-02-5 goserelin 66866-63-5 lutrelin 68562-41-4 mecasermin 68859-20-1 insulin argine 69558-55-0 thymopentin 76712-82-8 histrelin 76932-56-4 nafarelin 77727-10-7 nacartocin 78664-73-0 posatirelin 83150-76-9 octreotide 83930-13-6 somatorelin 85466-18-8 thymocartin 86168-78-7 sermorelin 89662-30-6 detirelix 90243-66-6 montirelin 95729-65-0 azetirelin 97048-13-0 urofollitropin 100016-62-4 calcitonin, chicken 103300-74-9 taltirelin 103451-84-9 avicatonin 105250-86-0 ebiratide 105953-59-1 dumorelin 111212-85-2 ersofermin 116094-23-6 insulin aspart 120287-85-6 cetrorelix 124904-93-4 ganirelix 127932-90-5 ramorelix 140703-49-7 avorelin 140703-51-1 examorelin 144743-92-0 teverelix 144916-42-7 sonermin 146706-68-5 rismorelin 147859-97-0 peforelin 150490-84-9 follitropin beta 152923-57-4 lutropin alfa 157238-32-9 cetermin 158861-67-7 pralmorelin 159768-75-9 labradimil 160337-95-1 insulin glargine 165101-51-9 becaplermin 170851-70-4 ipamorelin 177073-44-8 choriogonadotropin alfa 178535-93-8 abrineurin 182212-66-4 avotermin 183552-38-7 abarelix 186018-45-1 metreleptin 204656-20-2 liraglutide 207748-29-6 insulin glulisine 214766-78-6 degarelix 218620-50-9 pegvisomant 287714-30-1 teduglutide 308079-72-3 thymostimulin 345663-45-8 parathyroid hormone 2937 21 00 50-23-7 hydrocortisone 50-24-8 prednisolone 53-03-2 prednisone 53-06-5 cortisone 2937 22 00 50-02-2 dexamethasone 53-33-8 paramethasone 53-34-9 fluprednisolone 67-73-2 fluocinolone acetonide 124-94-7 triamcinolone 127-31-1 fludrocortisone 152-97-6 fluocortolone 338-95-4 isoflupredone 356-12-7 fluocinonide 378-44-9 betamethasone 382-67-2 desoximetasone 426-13-1 fluorometholone 595-52-8 descinolone 1524-88-5 fludroxycortide 2135-17-3 flumetasone 2193-87-5 fluprednidene 2355-59-1 drocinonide 2557-49-5 diflorasone 2607-06-9 diflucortolone 2825-60-7 formocortal 3093-35-4 halcinonide 3385-03-3 flunisolide 3693-39-8 fluclorolone acetonide 3841-11-0 fluperolone 3924-70-7 amcinafal 4419-39-0 beclometasone 4732-48-3 meclorisone 4828-27-7 clocortolone 4989-94-0 triamcinolone furetonide 5251-34-3 cloprednol 5534-05-4 betamethasone acibutate 5611-51-8 triamcinolone hexacetonide 7008-26-6 dichlorisone 7332-27-6 amcinafide 19705-61-4 cicortonide 21365-49-1 tralonide 23674-86-4 difluprednate 24320-27-2 halocortolone 25092-07-3 dimesone 25122-41-2 clobetasol 26849-57-0 triclonide 28971-58-6 acrocinonide 31002-79-6 triamcinolone benetonide 33124-50-4 fluocortin 35135-68-3 cormetasone 50629-82-8 halometasone 51022-69-6 amcinonide 52080-57-6 chloroprednisone 54063-32-0 clobetasone 57781-15-4 halopredone 58497-00-0 procinonide 58524-83-7 ciprocinonide 59497-39-1 naflocort 60135-22-0 flumoxonide 67452-97-5 alclometasone 74131-77-4 ticabesone 78467-68-2 locicortolone dicibate 83880-70-0 dexamethasone acefurate 85197-77-9 tipredane 87116-72-1 timobesone 98651-66-2 ulobetasol 103466-73-5 icometasone enbutate 105102-22-5 mometasone 106033-96-9 itrocinonide 123013-22-9 amelometasone 199331-40-3 etiprednol dicloacetate 678160-57-1 zoticasone 2937 23 00 50-28-2 estradiol 50-50-0 estradiol benzoate 52-76-6 lynestrenol 53-16-7 estrone 57-63-6 ethinylestradiol 57-83-0 progesterone 67-95-8 quingestrone 68-22-4 norethisterone 68-23-5 noretynodrel 68-96-2 hydroxyprogesterone 72-33-3 mestranol 79-64-1 dimethisterone 152-43-2 quinestrol 152-62-5 dydrogesterone 313-05-3 azacosterol 337-03-1 flugestone 432-60-0 allylestrenol 434-03-7 ethisterone 514-68-1 estriol succinate 520-85-4 medroxyprogesterone 547-81-9 epiestriol 566-48-3 formestane 630-56-8 hydroxyprogesterone caproate 797-63-7 levonorgestrel 809-01-8 edogestrone 848-21-5 norgestrienone 850-52-2 altrenogest 896-71-9 tigestol 965-90-2 ethylestrenol 977-79-7 medrogestone 979-32-8 estradiol valerate 1169-79-5 quinestradol 1231-93-2 etynodiol 1253-28-7 gestonorone caproate 1961-77-9 chlormadinone 2363-58-8 epitiostanol 2740-52-5 anagestone 2998-57-4 estramustine 3124-93-4 ethynerone 3538-57-6 haloprogesterone 3562-63-8 megestrol 3571-53-7 estradiol undecylate 3643-00-3 oxogestone 4140-20-9 estrapronicate 5192-84-7 trengestone 5367-84-0 clomegestone 5630-53-5 tibolone 5633-18-1 melengestrol 5941-36-6 estrazinol 6533-00-2 norgestrel 6795-60-4 norvinisterone 7001-56-1 pentagestrone 7004-98-0 epimestrol 7690-08-6 segesterone 10116-22-0 demegestone 10322-73-3 estrofurate 10448-96-1 almestrone 10592-65-1 quingestanol 13563-60-5 norgesterone 13885-31-9 orestrate 14340-01-3 gestadienol 15262-77-8 delmadinone 16320-04-0 gestrinone 16915-71-2 cingestol 19291-69-1 gestaclone 20047-75-0 clogestone 23163-42-0 metynodiol 23873-85-0 proligestone 25092-41-5 norgestomet 28014-46-2 polyestradiol phosphate 30781-27-2 amadinone 34184-77-5 promegestone 34816-55-2 moxestrol 35189-28-7 norgestimate 39219-28-8 promestriene 39791-20-3 nilestriol 52279-58-0 metogest 54024-22-5 desogestrel 54048-10-1 etonogestrel 54063-31-9 cismadinone 54063-33-1 cloxestradiol 58691-88-6 nomegestrol 60282-87-3 gestodene 65928-58-7 dienogest 74513-62-5 trimegestone 80471-63-2 epostane 105149-04-0 osaterone 110072-15-6 tosagestin 129453-61-8 fulvestrant 139402-18-9 alestramustine 2937 29 00 52-39-1 aldosterone 52-78-8 norethandrolone 53-39-4 oxandrolone 53-43-0 prasterone 58-18-4 methyltestosterone 58-19-5 drostanolone 58-22-0 testosterone 64-85-7 desoxycortone 67-81-2 penmesterol 72-63-9 metandienone 76-43-7 fluoxymesterone 76-47-1 hydrocortamate 83-43-2 methylprednisolone 145-12-0 oxymesterone 145-13-1 pregnenolone 152-58-9 cortodoxone 153-00-4 metenolone 434-07-1 oxymetholone 434-22-0 nandrolone 521-10-8 methandriol 521-11-9 mestanolone 521-18-6 androstanolone 595-77-7 algestone 599-33-7 prednylidene 638-94-8 desonide 797-58-0 norboletone 846-48-0 boldenone 965-93-5 metribolone 968-93-4 testolactone 976-71-6 canrenone 1093-58-9 clostebol 1110-40-3 cortivazol 1247-42-3 meprednisone 1254-35-9 oxabolone cipionate 1424-00-6 mesterolone 1491-81-2 bolmantalate 1605-89-6 bolasterone 2098-66-0 cyproterone 2205-73-4 tiomesterone 2320-86-7 enestebol 2454-11-7 formebolone 2487-63-0 quinbolone 2668-66-8 medrysone 3570-10-3 benorterone 3625-07-8 mebolazine 3638-82-2 propetandrol 3704-09-4 mibolerone 3764-87-2 trestolone 5055-42-5 silandrone 5060-55-9 prednisolone steaglate 5197-58-0 stenbolone 5591-27-5 clometerone 5626-34-6 prednisolamate 5714-75-0 prednazate 5874-98-6 testosterone ketolaurate 6693-90-9 prednazoline 7483-09-2 mesabolone 7753-60-8 anecortave 10161-33-8 trenbolone 10418-03-8 stanozolol 13085-08-0 mazipredone 13583-21-6 norclostebol 13647-35-3 trilostane 14484-47-0 deflazacort 16915-78-9 bolenol 17021-26-0 calusterone 17230-88-5 danazol 17332-61-5 isoprednidene 18118-80-4 oxisopred 19120-01-5 hydroxystenozole 19888-56-3 fluazacort 20423-99-8 deprodone 21362-69-6 mepitiostane 24358-76-7 nivacortol 29069-24-7 prednimustine 33122-60-0 nordinone 33765-68-3 oxendolone 41020-79-5 dicirenone 43169-54-6 mexrenoate potassium 49697-38-3 rimexolone 49847-97-4 prorenoate potassium 50801-44-0 cortisuzol 51333-22-3 budesonide 51354-32-6 nisterime 53016-31-2 norelgestromin 53608-96-1 cloxotestosterone 60023-92-9 roxibolone 60607-35-4 topterone 61951-99-3 tixocortol 63014-96-0 delanterone 65415-41-0 nicocortonide 66877-67-6 domoprednate 67392-87-4 drospirenone 73771-04-7 prednicarbate 74050-20-7 hydrocortisone aceponate 74220-07-8 spirorenone 76675-97-3 resocortol 77016-85-4 plomestane 79243-67-7 rosterolone 83625-35-8 amebucort 84371-65-3 mifepristone 86401-95-8 methylprednisolone aceponate 87952-98-5 mespirenone 89672-11-7 cioteronel 90350-40-6 methylprednisolone suleptanate 91935-26-1 toripristone 96301-34-7 atamestane 98319-26-7 finasteride 105051-87-4 minamestane 107000-34-0 zanoterone 107724-20-9 eplerenone 107868-30-4 exemestane 119169-78-7 epristeride 120815-74-9 butixocort 129260-79-3 loteprednol 137099-09-3 turosteride 141845-82-1 ciclesonide 144459-70-1 rofleponide 154229-19-3 abiraterone 159811-51-5 ulipristal 164656-23-9 dutasteride 199396-76-4 asoprisnil 222732-94-7 asoprisnil ecamate 2937 31 00 51-43-4 epinephrine 2937 39 00 51-41-2 norepinephrine 329-65-7 racepinefrine 2937 40 00 55-03-8 levothyroxine sodium 3130-96-9 rathyronine 6893-02-3 liothyronine 9010-34-8 thyroglobulin 2937 50 00 363-24-6 dinoprostone 551-11-1 dinoprost 745-65-3 alprostadil 33813-84-2 deprostil 35121-78-9 epoprostenol 35700-23-3 carboprost 40665-92-7 cloprostenol 40666-16-8 fluprostenol 51953-95-8 doxaprost 54120-61-5 prostalene 55028-70-1 arbaprostil 56695-65-9 rosaprostol 59122-46-2 misoprostol 59619-81-7 etiproston 60325-46-4 sulprostone 61263-35-2 meteneprost 61557-12-8 penprostene 62524-99-6 delprostenate 62559-74-4 froxiprost 63266-93-3 eganoprost 64318-79-2 gemeprost 67040-53-3 tiprostanide 67110-79-6 luprostiol 69381-94-8 fenprostalene 69648-38-0 butaprost 69648-40-4 oxoprostol 69900-72-7 trimoprostil 70667-26-4 ornoprostil 71097-83-1 nileprost 71116-82-0 tiaprost 73121-56-9 enprostil 73647-73-1 viprostol 73873-87-7 iloprost 74176-31-1 alfaprostol 77287-05-9 rioprostil 79360-43-3 nocloprost 79672-88-1 piriprost 80225-28-1 tilsuprost 81026-63-3 enisoprost 81845-44-5 ciprostene 81846-19-7 treprostinil 83997-19-7 ataprost 85505-64-2 vapiprost 86348-98-3 flunoprost 87269-59-8 naxaprostene 88430-50-6 beraprost 88852-12-4 limaprost 88931-51-5 clinprost 88980-20-5 mexiprostil 90243-98-4 dimoxaprost 90693-76-8 eptaloprost 95722-07-9 cicaprost 105674-77-9 lanproston 108945-35-3 taprostene 110845-89-1 remiprostol 120373-36-6 unoprostone 122946-42-3 spiriprostil 130209-82-4 latanoprost 136892-64-3 ecraprost 139403-31-9 pimilprost 155206-00-1 bimatoprost 209860-87-7 tafluprost 256382-08-8 rivenprost 333963-40-9 lubiprostone 2937 90 00 104-14-3 octopamine 13074-00-5 azastene 83646-97-3 inocoterone 2938 10 00 153-18-4 rutoside 520-27-4 diosmin 7085-55-4 troxerutin 23869-24-1 monoxerutin 30851-76-4 ethoxazorutoside 2938 90 10 71-63-6 digitoxin 1111-39-3 acetyldigitoxin 1405-76-1 gitalin, amorphous 3261-53-8 gitaloxin 7242-04-8 pengitoxin 10176-39-3 gitoformate 17575-22-3 lanatoside C 17598-65-1 deslanoside 20830-75-5 digoxin 30685-43-9 metildigoxin 36983-69-4 actodigin 2938 90 90 466-06-8 proscillaridin 8063-80-7 polisaponin 14144-06-0 disogluside 17226-75-4 khelloside 18719-76-1 keracyanin 29767-20-2 teniposide 33156-28-4 ramnodigin 33396-37-1 meproscillarin 33419-42-0 etoposide 99759-19-0 tiqueside 100345-64-0 siagoside 131129-98-1 mipragoside 150332-35-7 pamaqueside 2939 11 00 76-41-5 oxymorphone 76-42-6 oxycodone 125-28-0 dihydrocodeine 125-29-1 hydrocodone 466-90-0 thebacon 466-99-9 hydromorphone 509-67-1 pholcodine 639-48-5 nicomorphine 14521-96-1 etorphine 52485-79-7 buprenorphine 2939 19 00 62-67-9 nalorphine 128-62-1 noscapine 143-52-2 metopon 427-00-9 desomorphine 465-65-6 naloxone 466-97-7 normorphine 467-15-2 norcodeine 467-18-5 myrophine 509-56-8 methyldihydromorphine 808-24-2 nicodicodine 2183-56-4 hydromorphinol 3688-66-2 nicocodine 4406-22-8 cyprenorphine 7125-76-0 codoxime 14357-78-9 diprenorphine 16008-36-9 methyldesorphine 16549-56-7 homprenorphine 16590-41-3 naltrexone 16676-26-9 nalmexone 20290-10-2 morphine glucuronide 20594-83-6 nalbuphine 23758-80-7 alletorphine 25333-77-1 acetorphine 42281-59-4 oxilorphan 55096-26-9 nalmefene 68616-83-1 pentamorphone 69373-95-1 diproteverine 72060-05-0 conorfone 77287-89-9 xorphanol 88939-40-6 semorphone 152657-84-6 nalfurafine 2939 20 00 84-55-9 viquidil 1301-42-4 euprocin 2939 41 00 90-81-3 racephedrine 2939 42 00 90-82-4 pseudoephedrine 2939 43 00 492-39-7 cathine 2939 49 00 530-54-1 methoxyphedrine 7681-79-0 etafedrine 14838-15-4 phenylpropanolamine 26652-09-5 ritodrine 2939 51 00 3736-08-1 fenetylline 2939 59 00 314-35-2 etamiphylline 317-34-0 aminophylline 437-74-1 xantinol nicotinate 479-18-5 diprophylline 519-30-2 dimethazan 519-37-9 etofylline 523-87-5 dimenhydrinate 603-00-9 proxyphylline 606-90-6 piprinhydrinate 1703-48-6 dimabefylline 2016-63-9 bamifylline 4499-40-5 choline theophyllinate 5634-38-8 guaifylline 6493-05-6 pentoxifylline 10001-43-1 pimefylline 10226-54-7 lomifylline 13460-98-5 theodrenaline 15518-82-8 metescufylline 15766-94-6 theophylline ephedrine 17243-56-0 visnafylline 17243-70-8 triclofylline 17692-30-7 diniprofylline 17693-51-5 promethazine teoclate 18428-63-2 acefylline piperazine 30924-31-3 cafaminol 36921-54-7 xantifibrate 41078-02-8 enprofylline 53403-97-7 pyridofylline 54063-54-6 reproterol 54504-70-0 etofylline clofibrate 55242-55-2 propentofylline 57076-71-8 denbufylline 58166-83-9 cafedrine 65184-10-3 teoprolol 69975-86-6 doxofylline 70788-27-1 acefylline clofibrol 79712-55-3 tazifylline 80288-49-9 furafylline 80294-25-3 mexafylline 81792-35-0 teopranitol 82190-91-8 flufylline 85118-43-0 fluprofylline 90162-60-0 isbufylline 90749-32-9 laprafylline 98204-48-9 spirofylline 98833-92-2 stacofylline 100324-81-0 lisofylline 102144-78-5 tameridone 105102-21-4 torbafylline 107767-55-5 albifylline 110390-84-6 perbufylline 116763-36-1 nestifylline 132210-43-6 cipamfylline 136145-07-8 arofylline 151159-23-8 midaxifylline 151581-23-6 apaxifylline 155270-99-8 istradefylline 166374-49-8 naxifylline 2939 61 00 60-79-7 ergometrine 2939 62 00 113-15-5 ergotamine 2939 69 00 50-37-3 lysergide 113-42-8 methylergometrine 361-37-5 methysergide 511-12-6 dihydroergotamine 3031-48-9 acetergamine 5793-04-4 propisergide 7125-71-5 toquizine 17692-51-2 metergoline 18016-80-3 lisuride 22336-84-1 metergotamine 25614-03-3 bromocriptine 27848-84-6 nicergoline 36945-03-6 lergotrile 37686-84-3 terguride 57935-49-6 tiomergine 59032-40-5 disulergine 59091-65-5 delergotrile 60019-20-7 brazergoline 64795-23-9 etisulergine 64795-35-3 mesulergine 66104-22-1 pergolide 66759-48-6 desocriptine 74627-35-3 cianergoline 77650-95-4 proterguride 81409-90-7 cabergoline 81968-16-3 mergocriptine 83455-48-5 bromerguride 87178-42-5 dosergoside 88660-47-3 epicriptine 107052-56-2 romergoline 108674-86-8 sergolexole 121588-75-8 amesergide 2939 91 00 537-46-2 metamfetamine 2939 99 00 0-00-0 exatecan alideximer 50-39-5 protheobromine 50-55-5 reserpine 52-88-0 atropine methonitrate 53-18-9 bietaserpine 54-49-9 metaraminol 57-22-7 vincristine 57-94-3 tubocurarine chloride 80-49-9 homatropine methylbromide 80-50-2 octatropine methylbromide 84-36-6 syrosingopine 86-13-5 benzatropine 90-39-1 sparteine 90-69-7 lobeline 131-01-1 deserpidine 143-92-0 tropenziline bromide 357-70-0 galantamine 365-26-4 oxilofrine 428-07-9 atromepine 477-30-5 demecolcine 486-56-6 cotinine 495-83-0 tigloidine 511-55-7 xenytropium bromide 520-52-5 psilocybine 522-87-2 yohimbic acid 524-83-4 etybenzatropine 533-08-4 tropigline 546-06-5 conessine 585-14-8 poskine 602-40-4 cyheptropine 602-41-5 thiocolchicoside 604-51-3 deptropine 865-04-3 methoserpidine 865-21-4 vinblastine 865-24-7 vinglycinate 1028-33-7 pentifylline 1178-28-5 metoserpate 1242-69-9 decitropine 1617-90-9 vincamine 2589-47-1 prajmalium bitartrate 3735-85-1 mefeserpine 3784-89-2 phenactropinium chloride 4438-22-6 atropine oxide 4880-88-0 vinburnine 4880-92-6 apovincamine 4914-30-1 dehydroemetine 5610-40-2 securinine 5627-46-3 clobenztropine 5868-06-4 fentonium bromide 7008-24-4 chloroserpidine 7008-42-6 acronine 7009-65-6 prampine 10405-02-4 trospium chloride 15130-91-3 sultroponium 15180-03-7 alcuronium chloride 15228-71-4 vinrosidine 15790-02-0 tropodifene 17127-48-9 glaziovine 19410-02-7 tropirine 19877-89-5 vincanol 22254-24-6 ipratropium bromide 23360-92-1 vinleurosine 24815-24-5 rescinnamine 25573-43-7 eseridine 25775-90-0 zucapsaicin 29025-14-7 butropium bromide 30286-75-0 oxitropium bromide 33335-58-9 dimethyltubocurarinium chloride 40796-97-2 bemesetron 42971-09-5 vinpocetine 47562-08-3 lorajmine 51598-60-8 cimetropium bromide 53643-48-4 vindesine 53862-81-0 detajmium bitartrate 54022-49-0 vinformide 57475-17-9 brovincamine 57694-27-6 vinpoline 58337-35-2 elliptinium acetate 63516-07-4 flutropium bromide 64294-94-6 tropabazate 65285-58-7 vincantril 67699-40-5 vinzolidine 68170-69-4 vinepidine 71031-15-7 cathinone 71486-22-1 vinorelbine 72238-02-9 retelliptine 73573-42-9 rescimetol 74709-54-9 vindeburnol 76352-13-1 tropapride 79467-19-9 sintropium bromide 81571-28-0 vinleucinol 81600-06-8 vintriptol 83482-77-3 vinmegallate 85181-40-4 tropanserin 88199-75-1 sevitropium mesilate 89565-68-4 tropisetron 91421-42-0 rubitecan 97682-44-5 irinotecan 105118-14-7 datelliptium chloride 109889-09-0 granisetron 113932-41-5 tematropium metilsulfate 117086-68-7 ricasetron 123258-84-4 itasetron 123286-00-0 vinfosiltine 123482-22-4 zatosetron 123948-87-8 topotecan 135905-89-4 mirisetron 139404-48-1 tiotropium bromide 149882-10-0 lurtotecan 162652-95-1 vinflunine 171335-80-1 exatecan 203066-49-3 pegamotecan 215604-75-4 afeletecan 220997-97-7 diflomotecan 220998-10-7 elomotecan 256411-32-2 belotecan 292618-32-7 gimatecan 2940 00 00 488-69-7 fosfructose 585-86-4 lactitol 4618-18-2 lactulose 7585-39-9 betadex 10016-20-3 alfadex 10310-32-4 tribenoside 15351-13-0 nicofuranose 15879-93-3 chloralose 29899-95-4 clobenoside 33779-37-2 salprotoside 54182-58-0 sucralfate 55902-93-7 mebenoside 56824-20-5 amiprilose 57680-56-5 sucrosofate 96427-12-2 lactalfate 132682-98-5 glufosfamide 133692-55-4 seprilose 179067-42-6 tafluposide 187269-40-5 bimosiamose 2941 10 00 61-32-5 meticillin 61-33-6 benzylpenicillin 61-72-3 cloxacillin 66-79-5 oxacillin 69-53-4 ampicillin 87-08-1 phenoxymethylpenicillin 87-09-2 almecillin 147-52-4 nafcillin 147-55-7 pheneticillin 525-94-0 adicillin 551-27-9 propicillin 751-84-8 benethamine penicillin 983-85-7 penamecillin 1538-09-6 benzathine benzylpenicillin 1596-63-0 quinacillin 1926-48-3 fenbenicillin 1926-49-4 clometocillin 3116-76-5 dicloxacillin 3485-14-1 ciclacillin 3511-16-8 hetacillin 3736-12-7 levopropicillin 4697-36-3 carbenicillin 4780-24-9 isopropicillin 5250-39-5 flucloxacillin 6011-39-8 clemizole penicillin 6489-97-0 metampicillin 7009-88-3 phenyracillin 10004-67-8 amantocillin 15949-72-1 prazocillin 17243-38-8 azidocillin 22164-94-9 suncillin 26552-51-2 tifencillin 26774-90-3 epicillin 26787-78-0 amoxicillin 27025-49-6 carfecillin 33817-20-8 pivampicillin 34787-01-4 ticarcillin 35531-88-5 carindacillin 37091-66-0 azlocillin 40966-79-8 sarpicillin 41744-40-5 sulbenicillin 47747-56-8 talampicillin 50972-17-3 bacampicillin 51154-48-4 fibracillin 51481-65-3 mezlocillin 53861-02-2 oxetacillin 54340-65-7 furbucillin 55530-41-1 rotamicillin 55975-92-3 pirbenicillin 56211-43-9 tameticillin 61477-96-1 piperacillin 63358-49-6 aspoxicillin 63469-19-2 apalcillin 66148-78-5 temocillin 66327-51-3 fuzlocillin 67337-44-4 sarmoxicillin 69414-41-1 piridicillin 76497-13-7 sultamicillin 78186-33-1 fumoxicillin 82509-56-6 piroxicillin 86273-18-9 lenampicillin 98048-07-8 fomidacillin 151287-22-8 tobicillin 2941 20 80 57-92-1 streptomycin 4480-58-4 streptoniazid 11011-72-6 bluensomycin 94554-99-1 paldimycin 2941 30 00 57-62-5 chlortetracycline 60-54-8 tetracycline 79-57-2 oxytetracycline 127-33-3 demeclocycline 564-25-0 doxycycline 751-97-3 rolitetracycline 808-26-4 sancycline 914-00-1 metacycline 987-02-0 demecycline 992-21-2 lymecycline 1110-80-1 pipacycline 1181-54-0 clomocycline 2013-58-3 meclocycline 4599-60-4 penimepicycline 5585-59-1 nitrocycline 5874-95-3 amicycline 10118-90-8 minocycline 15301-82-3 pecocycline 15590-00-8 etamocycline 15599-51-6 apicycline 16259-34-0 penimocycline 16545-11-2 guamecycline 31770-79-3 meglucycline 58298-92-3 colimecycline 220620-09-7 tigecycline 2941 40 00 56-75-7 chloramphenicol 847-25-6 racefenicol 13838-08-9 azidamfenicol 15318-45-3 thiamphenicol 31342-36-6 cloramfenicol pantotenate, complex 76639-94-6 florfenicol 2941 50 00 114-07-8 erythromycin 527-75-3 berythromycin 53066-26-5 lexithromycin 62013-04-1 dirithromycin 80214-83-1 roxithromycin 81103-11-9 clarithromycin 82664-20-8 flurithromycin 84252-03-9 erythromycin stinoprate 96128-89-1 erythromycin acistrate 110480-13-2 idremcinal 2941 90 00 0-00-0 actagardin 50-07-7 mitomycin 50-59-9 cefaloridine 50-76-0 dactinomycin 53-79-2 puromycin 59-01-8 kanamycin 66-81-9 cicloheximide 68-41-7 cycloserine 113-73-5 gramicidin S 115-02-6 azaserine 119-04-0 framycetin 125-65-5 pleuromulin 126-07-8 griseofulvin 153-61-7 cefalotin 154-21-2 lincomycin 303-81-1 novobiocin 480-49-9 filipin 580-74-5 xantocillin 636-47-5 stallimycin 801-52-5 porfiromycin 859-07-4 cefaloram 1018-71-9 pyrrolnitrin 1066-17-7 colistin 1391-41-9 endomycin 1392-21-8 kitasamycin 1393-87-9 fusafungine 1394-02-1 hachimycin 1397-89-3 amphotericin B 1400-61-9 nystatin 1401-69-0 tylosin 1402-81-9 ambomycin 1402-82-0 amfomycin 1402-84-2 antelmycin 1403-17-4 candicidin 1403-47-0 duazomycin 1403-66-3 gentamicin 1403-71-0 hamycin 1403-99-2 mitogillin 1404-04-2 neomycin 1404-08-6 neutramycin 1404-15-5 nogalamycin 1404-20-2 peliomycin 1404-26-8 polymyxin B 1404-48-4 relomycin 1404-55-3 ristocetin 1404-59-7 rutamycin 1404-64-4 sparsomycin 1404-74-6 streptovarycin 1404-88-2 tyrothricin 1404-90-6 vancomycin 1405-00-1 viridofulvin 1405-52-3 sulfomyxin 1405-87-4 bacitracin 1405-97-6 gramicidin 1407-05-2 methocidin 1695-77-8 spectinomycin 2750-76-7 rifamide 2751-09-9 troleandomycin 3577-01-3 cefaloglycin 3922-90-5 oleandomycin 3930-19-6 rufocromomycin 4117-65-1 aspartocin 4434-05-3 coumamycin 4564-87-8 carbomycin 4696-76-8 bekanamycin 4803-27-4 antramycin 5575-21-3 cefalonium 6990-06-3 fusidic acid 6998-60-3 rifamycin 7542-37-2 paromomycin 7644-67-9 azotomycin 7681-93-8 natamycin 8025-81-8 spiramycin 8052-16-2 cactinomycin 9014-02-2 zinostatin 10118-85-1 lidimycin 10206-21-0 cefacetrile 11003-38-6 capreomycin 11006-70-5 olivomycin 11006-76-1 mikamycin 11006-76-1 ostreogrycin 11006-76-1 pristinamycin 11006-76-1 virginiamycin 11014-70-3 levorin 11015-37-5 bambermycin 11029-70-2 heliomycin 11033-34-4 steffimycin 11043-99-5 mitomalcin 11048-13-8 nebramycin 11048-15-0 kalafungin 11051-71-1 avilamycin 11056-06-7 bleomycin 11056-09-0 ranimycin 11056-11-4 biniramycin 11056-12-5 cirolemycin 11056-14-7 mitocarcin 11056-15-8 mitosper 11056-16-9 nifungin 11096-49-4 partricin 11115-82-5 enramycin 11121-32-7 mepartricin 12650-69-0 mupirocin 12772-35-9 butirosin 13058-67-8 lucimycin 13292-46-1 rifampicin 14289-25-9 diproleandomycin 15686-71-2 cefalexin 16846-24-5 josamycin 17090-79-8 monensin 18323-44-9 clindamycin 18378-89-7 plicamycin 18883-66-4 streptozocin 19504-77-9 pecilocin 20830-81-3 daunorubicin 21102-49-8 volpristin 21593-23-7 cefapirin 22733-60-4 siccanin 23110-15-8 fumagillin 23155-02-4 fosfomycin 23214-92-8 doxorubicin 23477-98-7 sedecamycin 24280-93-1 mycophenolic acid 25546-65-0 ribostamycin 25953-19-9 cefazolin 25999-31-9 lasalocid 26631-90-3 brobactam 26973-24-0 ceftezole 27661-27-4 benaxibine 28022-11-9 megalomicin 30387-39-4 colistimethate sodium 31101-25-4 mirincamycin 32385-11-8 sisomicin 32886-97-8 pivmecillinam 32887-01-7 mecillinam 32986-56-4 tobramycin 32988-50-4 viomycin 33103-22-9 enviomycin 34444-01-4 cefamandole 34493-98-6 dibekacin 35457-80-8 midecamycin 35607-66-0 cefoxitin 35775-82-7 maridomycin 35834-26-5 rosaramicin 36441-41-5 lividomycin 36889-15-3 betamicin 36920-48-6 cefoxazole 37305-75-2 actaplanin 37321-09-8 apramycin 37332-99-3 avoparcin 37517-28-5 amikacin 37717-21-8 flurocitabine 38129-37-2 bicozamycin 38821-53-3 cefradine 39685-31-9 cefuracetime 41952-52-7 cefcanel 47917-41-9 primycin 50370-12-2 cefadroxil 50846-45-2 bacmecillinam 50935-04-1 carubicin 50935-71-2 mocimycin 51025-85-5 arbekacin 51627-14-6 cefatrizine 51627-20-4 cefaparole 51762-05-1 cefroxadine 52093-21-7 micronomicin 52231-20-6 cefrotil 53003-10-4 salinomycin 53228-00-5 cetocycline 53994-73-3 cefaclor 54083-22-6 zorubicin 54182-61-5 vistatolon 54182-65-9 azalomycin 54818-11-0 cefsumide 55134-13-9 narasin 55268-75-2 cefuroxime 55297-95-5 tiamulin 55779-06-1 astromicin 55870-64-9 pentisomicin 56124-62-0 valrubicin 56187-47-4 cefazedone 56283-74-0 laidlomycin 56377-79-8 nosiheptide 56391-56-1 netilmicin 56420-45-2 epirubicin 56592-32-6 efrotomycin 56689-42-0 repromicin 56796-20-4 cefmetazole 57576-44-0 aclarubicin 57847-69-5 cefedrolor 58152-03-7 isepamicin 58665-96-6 cefazaflur 58857-02-6 ambruticin 58944-73-3 sinefungin 58957-92-9 idarubicin 58970-76-6 ubenimex 59733-86-7 butikacin 59794-18-2 paulomycin 59865-13-3 ciclosporin 60925-61-3 ceforanide 61036-62-2 teicoplanin 61270-58-4 cefonicid 61379-65-5 rifapentine 61622-34-2 cefotiam 62107-94-2 plauracin 62587-73-9 cefsulodin 62893-19-0 cefoperazone 63521-85-7 esorubicin 63527-52-6 cefotaxime 64221-86-9 imipenem 64314-52-9 medorubicin 64952-97-2 latamoxef 65052-63-3 cefetamet 65057-90-1 talisomycin 65085-01-0 cefmenoxime 65195-55-3 abamectin 65307-12-2 cefetrizole 66211-92-5 detorubicin 66474-36-0 cefivitril 66508-53-0 fosmidomycin 66887-96-5 propikacin 68247-85-8 peplomycin 68373-14-8 sulbactam 68401-81-0 ceftizoxime 69712-56-7 cefotetan 69739-16-8 cefodizime 70639-48-4 etisomicin 70774-25-3 leurubicin 70797-11-4 cefpiramide 71048-88-9 ceftioxide 71628-96-1 menogaril 72496-41-4 pirarubicin 72558-82-8 ceftazidime 72559-06-9 rifabutin 73384-59-5 ceftriaxone 73684-69-2 mirosamicin 74014-51-0 rokitamycin 75481-73-1 cefminox 76168-82-6 ramoplanin 76470-66-1 loracarbef 76610-84-9 cefbuperazone 77360-52-2 ceftiolene 78110-38-0 aztreonam 79350-37-1 cefixime 79404-91-4 cilofungin 79548-73-5 pirlimycin 80195-36-4 cefdaloxime 80210-62-4 cefpodoxime 80370-57-6 ceftiofur 80621-81-4 rifaximin 82219-78-1 cefuzonam 82547-58-8 cefteram 83905-01-5 azithromycin 84845-57-8 ritipenem 84878-61-5 maduramicin 84880-03-5 cefpimizole 84957-29-9 cefpirome 84957-30-2 cefquinome 87638-04-8 carumonam 87726-17-8 panipenem 88040-23-7 cefepime 88669-04-9 trospectomycin 89786-04-9 tazobactam 90850-05-8 gloximonam 90898-90-1 oximonam 91832-40-5 cefdinir 92665-29-7 cefprozil 94168-98-6 rifametane 96036-03-2 meropenem 96497-67-5 rodorubicin 97068-30-9 elsamitrucin 97275-40-6 cefcanel daloxate 97519-39-6 ceftibuten 99665-00-6 flomoxef 101312-92-9 valnemulin 102130-84-7 nemadectin 102507-71-1 tigemonam 103060-53-3 daptomycin 103238-57-9 cefempidone 104145-95-1 cefditoren 105239-91-6 cefclidin 106560-14-9 faropenem 107452-79-9 cefmepidium chloride 108050-54-0 tilmicosin 108319-07-9 pirazmonam 108852-90-0 nemorubicin 109545-84-8 evernimicin 110267-81-7 amrubicin 113102-19-5 rifamexil 113167-61-6 terdecamycin 113359-04-9 cefozopran 113378-31-7 semduramicin 114451-30-8 ganefromycin 116853-25-9 cefluprenam 117211-03-7 cefetecol 117704-25-3 doramectin 117742-13-9 ardacin 119673-08-4 becatecarin 120138-50-3 quinupristin 120410-24-4 biapenem 120788-07-0 sulopenem 121584-18-7 valspodar 122173-74-4 mideplanin 122841-10-5 cefoselis 123997-26-2 eprinomectin 127785-64-2 basifungin 129639-79-8 abafungin 129791-92-0 rifalazil 135821-54-4 ceftizoxime alapivoxil 135889-00-8 cefcapene 140128-74-1 cefmatilen 140637-86-1 galarubicin 148016-81-3 doripenem 149951-16-6 lenapenem 152044-54-7 patupilone 153832-46-3 ertapenem 156131-91-8 dimadectin 156769-21-0 sanfetrinem 159445-62-2 orientiparcin 161715-24-8 tebipenem pivoxil 162808-62-0 caspofungin 166663-25-8 anidulafungin 171047-47-5 ladirubicin 171099-57-3 oritavancin 171500-79-1 dalbavancin 173838-31-8 telithromycin 193811-33-5 tacapenem 205110-48-1 cethromycin 209467-52-7 ceftobiprole 211100-13-9 sabarubicin 219989-84-1 ixabepilone 224452-66-8 retapamulin 234096-34-5 cefovecin 235114-32-6 micafungin 372151-71-8 telavancin 376653-43-9 ceftobiprole medocaril 400046-53-9 ozogamicin 217500-96-4 tulathromycin A + 280755-12-6 tulath. B tulathromycin 371918-51-3 (component A3), 371918-44-4 (component A4) latidectin 2942 00 00 16037-91-5 sodium stibogluconate 3001 20 10 123774-72-1 sargramostim 134088-74-7 nartograstim 135968-09-1 lenograstim 204565-76-4 pegnartograstim 3001 20 90 83712-60-1 defibrotide 99283-10-0 molgramostim 121547-04-4 mirimostim 127757-91-9 regramostim 3001 90 91 0-00-0 certoparin sodium 0-00-0 livaraparin calcium 0-00-0 minolteparin sodium 0-00-0 nadroparin calcium 0-00-0 parnaparin sodium 0-00-0 reviparin sodium 0-00-0 tinzaparin sodium 9005-49-6 heparin sodium 9041-08-1 ardeparin sodium 9041-08-1 dalteparin sodium 9041-08-1 deligoparin sodium 9041-08-1 enoxaparin sodium 3001 90 98 54182-59-1 sulglicotide 120993-53-5 desirudin 3002 10 9008-11-1 interferon alfa 9008-11-1 interferon beta 9008-11-1 interferon gamma 118390-30-0 interferon alfacon-1 198153-51-4 peginterferon alfa-2a 215647-85-1 peginterferon alfa-2b 3002 10 10 137487-62-8 alvircept sudotox 3002 10 91 0-00-0 anatumomab mafenatox 0-00-0 biciromab 0-00-0 dorlimomab aritox 0-00-0 hemoglobin glutamer 0-00-0 muromonab-CD3 0-00-0 ziralimumab 9000-94-6 antithrombin III, human 117305-33-6 telimomab aritox 126132-83-0 imciromab 127757-92-0 maslimomab 138660-96-5 sevirumab 138660-97-6 tuvirumab 138661-01-5 nebacumab 141410-98-2 edobacomab 141483-72-9 zolimomab aritox 142864-19-5 enlimomab 143653-53-6 abciximab 144058-40-2 satumomab 145832-33-3 detumomab 147191-91-1 priliximab 148189-70-2 votumumab 150631-27-9 nacolomab tafenatox 151763-64-3 capromab 152923-56-3 daclizumab 152981-31-2 inolimomab 153101-26-9 regavirumab 154361-48-5 arcitumomab 156227-98-4 afelimomab 156586-89-9 edrecolomab 156586-90-2 cedelizumab 156586-92-4 altumomab 158318-63-9 bectumomab 159445-64-4 odulimomab 162774-06-3 nerelimomab 166089-32-3 lintuzumab 167747-19-5 sulesomab 167747-20-8 felvizumab 167816-91-3 faralimomab 169802-84-0 enlimomab pegol 170277-31-3 infliximab 171656-50-1 igovomab 174722-30-6 keliximab 174722-31-7 rituximab 179045-86-4 basiliximab 180288-69-1 trastuzumab 182912-58-9 clenoliximab 188039-54-5 palivizumab 189261-10-7 natalizumab 192391-48-3 tositumomab 195158-85-1 vepalimomab 195189-17-4 minretumomab 196078-29-2 mepolizumab 197099-66-4 rovelizumab 197462-97-8 hemoglobin raffimer 202833-07-6 morolimumab 202833-08-7 atorolimumab 205923-56-4 cetuximab 205923-57-5 epratuzumab 206181-63-7 ibritumomab tiuxetan 211323-03-4 erlizumab 213327-37-8 oregovomab 214559-60-1 bivatuzumab 214745-43-4 efalizumab 216503-57-0 alemtuzumab 216503-58-1 mitumomab 216669-97-5 sibrotuzumab 216974-75-3 bevacizumab 219649-07-7 labetuzumab 219685-50-4 eculizumab 219685-93-5 pexelizumab 219716-33-3 visilizumab 220578-59-6 gemtuzumab 220651-94-5 ruplizumab 235428-87-2 taplitumomab paptox 241473-69-8 reslizumab 242138-07-4 omalizumab 244096-20-6 gavilimomab 250242-54-7 lemalesomab 252662-47-8 toralizumab 263547-71-3 epitumomab 263547-71-3 epitumomab cituxetan 267227-08-7 apolizumab 272780-74-2 metelimumab 285985-06-0 lerdelimumab 288392-69-8 siplizumab 292819-64-8 ecromeximab 299423-37-3 teneliximab 326859-36-3 fontolizumab 331243-22-2 pascolizumab 331731-18-1 adalimumab 336801-86-6 vapaliximab 339177-26-3 panitumumab 339186-68-4 matuzumab 347396-82-1 ranibizumab 356547-88-1 belimumab 357613-77-5 galiximab 357613-86-6 lumiliximab 375348-49-5 bertilimumab 375823-41-9 tocilizumab 380610-22-0 talizumab 380610-27-5 pertuzumab 395639-53-9 aselizumab 400010-39-1 cantuzumab mertansine 428863-50-7 certolizumab pegol 468715-71-1 elsilimomab 476181-74-5 golimumab 499212-74-7 pritumumab 502496-16-4 urtoxazumab 503605-66-1 adecatumumab 509077-98-9 catumaxomab 509077-99-0 ertumaxomab 521079-87-8 tefibazumab 537694-98-7 besilesomab 558480-40-3 volociximab 565451-13-0 raxibacumab 569658-79-3 libivirumab 569658-80-6 exbivirumab 595566-61-3 pagibaximab 635715-01-4 inotuzumab ozogamicin 648895-38-9 bapineuzumab 652153-01-0 zanolimumab 658052-09-6 mapatumumab 667901-13-5 zalutumumab 679818-59-8 ofatumumab 3002 10 95 0-00-0 moroctocog alfa 98530-76-8 drotrecogin alfa (activated) 100209-30-1 fibrin, human 102786-61-8 eptacog alfa (activated) 112721-39-8 pifonakin 113478-33-4 nonacog alfa 124146-64-1 mobenakin 137463-76-4 milodistim 139076-62-3 octocog alfa 142261-03-8 hemoglobin crosfumaril 142298-00-8 emoctakin 143090-92-0 anakinra 143631-61-2 atexakin alfa 145941-26-0 oprelvekin 148363-16-0 epoetin omega 148637-05-2 cilmostim 148641-02-5 muplestim 148883-56-1 tifacogin 149824-15-7 ilodecakin 154248-96-1 iroplact 154725-65-2 epoetin epsilon 156679-34-4 lenercept 161753-30-6 daniplestim 163545-26-4 ancestim 166089-33-4 nagrestipen 185243-69-0 etanercept 187348-17-0 edodekin alfa 207137-56-2 binetrakin 209810-58-2 darbepoetin alfa 222535-22-0 alefacept 244130-01-6 mirostipen 246861-96-1 garnocestim 261356-80-3 epoetin delta 332348-12-6 abatacept 465540-87-8 taneptacogin alfa 479198-61-3 iboctadekin 604802-70-2 epoetin zeta 706808-37-9 belatacept 3002 10 99 0-00-0 fibrin, bovine 84720-88-7 antithrombin alfa 141752-91-2 pegaldesleukin 3002 90 90 86596-25-0 tendamistat 223577-45-5 aviscumine 372075-36-0 cintredekin besudotox 3003 20 00 123760-07-6 zinostatin stimalamer 3003 31 00 8049-62-5 compound insulin zinc suspension 8049-62-5 insulin zinc suspension (amorphous) 8049-62-5 insulin zinc suspension (crystalline) 8052-74-2 isophane insulin 8063-29-4 biphasic insulin injection 3003 39 00 0-00-0 plusonermin 8049-55-6 corticotropin zinc hydroxide 3003 40 00 8012-34-8 mercurophylline 8069-64-5 meralluride 60135-06-0 mercumatilin sodium 3003 90 00 0-00-0 fuladectin 5779-59-9 alazanine triclofenate 8002-90-2 chiniofon 8026-10-6 compound solution of sodium chloride 8026-79-7 compound solution of sodium lactate 8031-09-2 sodium morrhuate 9014-67-9 aloxiprin 12040-73-2 sucralox 12182-48-8 glucalox 13051-01-9 carbazochrome salicylate 66813-51-2 alexitol sodium 3004 31 9004-10-8 neutral insulin injection 9004-17-5 protamine zinc insulin injection 9004-21-1 globin zinc insulin injection 3203 00 10 547-17-1 xantofyl palmitate 3204 12 00 3861-73-2 anazolene sodium 15722-48-2 olsalazine 3204 13 00 92-31-9 tolonium chloride 548-62-9 methylrosanilinium chloride 7232-51-1 pararosaniline embonate 3204 19 00 7235-40-7 betacarotene 3204 90 00 1461-15-0 oftasceine 3402 12 00 8001-54-5 benzalkonium chloride 3402 13 00 104-31-4 benzonatate 9002-92-0 lauromacrogol 400 9002-93-1 octoxinol 9003-11-6 poloxalene 9003-11-6 poloxamer 9004-95-9 cetomacrogol 1000 9005-64-5 polysorbate 20 9005-64-5 polysorbate 21 9005-65-6 polysorbate 80 9005-65-6 polysorbate 81 9005-66-7 polysorbate 40 9005-67-8 polysorbate 60 9005-67-8 polysorbate 61 9005-70-3 polysorbate 85 9009-51-2 polysorbate 8 9016-45-9 nonoxinol 9017-37-2 polysorbate 1 57821-32-6 menfegol 154362-61-5 polysorbate 120 3504 00 90 9009-65-8 protamine sulfate 3507 90 90 0-00-0 eufauserase 9000-99-1 brinase 9001-00-7 bromelains 9001-01-8 kallidinogenase 9001-09-6 chymopapain 9001-54-1 hyaluronidase 9001-62-1 rizolipase 9001-74-5 penicillinase 9002-01-1 streptokinase 9002-04-4 thrombin, bovine 9004-07-3 chymotrypsin 9004-09-5 fibrinolysin (human) 9016-01-7 orgotein 9031-11-2 tilactase 9039-53-6 urokinase 9039-61-6 batroxobin 9046-56-4 ancrod 9074-07-1 promelase 9074-87-7 glucarpidase 12211-28-8 sutilains 37312-62-2 serrapeptase 37326-33-3 hyalosidase 37340-82-2 streptodornase 50936-59-9 idursulfase 51899-01-5 ocrase 63551-77-9 sfericase 81669-57-0 anistreplase 99149-95-8 saruplase 99821-44-0 nasaruplase 99821-47-3 urokinase alfa 104138-64-9 agalsidase alfa 104138-64-9 agalsidase beta 105857-23-6 alteplase 110294-55-8 sudismase 120608-46-0 duteplase 130167-69-0 pegaspargase 131081-40-8 silteplase 133652-38-7 reteplase 134774-45-1 rasburicase 136653-69-5 nasaruplase beta 143003-46-7 alglucerase 143831-71-4 dornase alfa 145137-38-8 desmoteplase 149394-67-2 ledismase 151912-11-7 amediplase 151912-42-4 pamiteplase 154248-97-2 imiglucerase 155773-57-2 pegorgotein 156616-23-8 monteplase 159445-63-3 nateplase 191588-94-0 tenecteplase 196488-72-9 ranpirnase 208576-22-1 epafipase 210589-09-6 laronidase 259074-76-5 alfimeprase 420784-05-0 alglucosidase alfa 552858-79-4 galsulfase 3808 94 10 505-86-2 cetrimide 3824 90 64 8063-24-9 acriflavinium chloride 87806-31-3 porfimer sodium 3824 90 97 1338-39-2 sorbitan laurate 1338-41-6 sorbitan stearate 1338-43-8 sorbitan oleate 8007-43-0 sorbitan sesquioleate 26266-57-9 sorbitan palmitate 26658-19-5 sorbitan tristearate 107667-60-7 polaprezinc 3901 90 90 25053-27-4 sodium apolate 3902 90 90 71251-04-2 surfomer 3905 99 90 9003-39-8 crospovidone 9003-39-8 povidone 3906 90 90 9003-97-8 polycarbophil 246527-99-1 mureletecan 3907 10 00 54531-52-1 polybenzarsol 3907 20 9005-71-4 polysorbate 65 3907 20 20 0-00-0 pegaptanib 187139-68-0 pegacaristim 208265-92-3 pegfilgrastim 330988-75-5 pegsunercept 3907 20 99 186638-10-8 pegmusirudin 3907 30 00 9003-23-0 polyetadene 3907 99 26009-03-0 polyglycolic acid 3907 99 90 41706-81-4 poliglecaprone 3908 90 00 263351-82-2 paclitaxel poliglumex 3909 10 00 9011-05-6 polynoxylin 3909 40 00 101418-00-2 policresulen 3911 90 75345-27-6 polidronium chloride 3911 90 19 31512-74-0 polixetonium chloride 95522-45-5 colestilan 3911 90 99 28210-41-5 tolevamer 29535-27-1 maletamer 32289-58-0 polihexanide 41385-14-2 leuciglumer 52757-95-6 sevelamer 54063-44-4 ferropolimaler 56959-18-3 glusoferron 82230-03-3 carbetimer 90409-78-2 polifeprosan 182815-43-6 colesevelam 3912 31 00 9000-11-7 croscarmellose 3912 39 85 0-00-0 celucloral 9004-67-5 methylcellulose 3912 90 10 9004-36-8 cellaburate 9004-38-0 cellacefate 3913 90 00 8063-26-1 dextriferron 9004-54-0 dextran 9012-76-4 poliglusam 9015-56-9 polygeline 9015-73-0 colextran 9050-67-3 sizofiran 37209-31-7 detralfate 39464-87-4 betasizofiran 53973-98-1 poligeenan 56087-11-7 dextranomer 57459-72-0 suleparoid sodium 57680-55-4 gleptoferron 57821-29-1 sulodexide 64440-87-5 cideferron 83513-48-8 danaparoid sodium 110042-95-0 acemannan 140207-93-8 pentosan polysulfate sodium 3914 00 00 11041-12-6 colestyramine 50925-79-6 colestipol 54182-62-6 polacrilin 56227-39-5 polidexide sulfate ANNEX 4 LIST OF PREFIXES AND SUFFIXES WHICH, IN COMBINATION WITH THE INNS OF ANNEX 3, DESCRIBE THE SALTS, ESTERS OR HYDRATES OF INNS; THESE SALTS, ESTERS AND HYDRATES ARE FREE OF DUTY, ON CONDITION THAT THEY ARE CLASSIFIABLE IN THE SAME 6-DIGIT HS-SUBHEADING AS THE CORRESPONDING INN Prefixes and suffixes can be combined (for example, hydrochloride phosphate). They can be preceded by a multiplying prefix such as bi, bis, di, hemi, hepta, hexa, mono, penta, sesqui, tetra, tri, tris, ¦ (for example, diacetate). Synonyms and systematic names can also be used, in the same way. INN means International Nonproprietary Names for pharmaceutical substances, World Health Organisation. INNRG means International Nonproprietary Names (INN) for pharmaceutical substances, names for radicals and groups, comprehensive list 2004. INNCN means chemical or systematic name listed in International Nonproprietary Names (INN) for pharmaceutical substances, names for radicals and groups, comprehensive list 2004. Preferred prefix or suffix Synonyms Systematic name when different acefurate (INNRG) acetate (ester), furan-2-carboxylate (ester) (INNCN) aceglumate (INNRG) rac-hydrogen N-acetylglutamate (INNCN) aceponate (INNRG) acetate (ester), propanoate (ester) (INNCN) acetate acetofenide acetophenide 1-phenylethane-1,1-diylbis(oxy) acetonide (INNRG) propane-2,2-diylbis(oxy) (INNCN) 1-acetoxyethyl 1-(acetyloxy)ethyl aceturate (INNRG) N-acetylglycinate (INNCN) acetylsalicylate 2-(acetyloxy)benzoate acibutate (INNRG) acetate (ester), 2-methylpropanoate (ester) (INNCN) acistrate (INNRG) acetate (ester), octadecanoate (ester) (INNCN) acoxil (INNRG) (acetyloxy)methyl (INNCN) adipate hexanedioate alfoscerate (INNRG) (2R)-2,3-dihydroxypropyl hydrogen phosphate (INNCN) alideximer (INNRG) poly([oxy(2-hydroxyethane-1,1-diyl)]{oxy[1-(hydroxymethyl)ethane-1,2-diyl]}) partly O-etherified with carboxymethyl groups with some carboxy groups amide linked to the tetrapeptide residue (glycylglycyl-L-phenylalanylglycyl) (INNCN) allylbromide allylobromide N-allyl, bromide (salt) allyliodide allyloiodide N-allyl, iodide (salt) allyl prop-2-en-1-yl aluminium 4-aminosalicylate aminosalicylate 2-hydroxy-4-aminobenzoate ammonium amsonate (INNRG) 2,2 ²-ethene-1,2-diylbis (5-aminobenzene-1-sulfonate) (INNCN) anisatil (INNRG) 2-(4-methoxyphenyl)-2-oxoethyl (INNCN) antipyrate arbamel (INNRG) 2-(dimethylamino)-2-oxoethyl (INNCN) argine (INNRG) 30BÃ ±-L-arginine-30BÃ ²-L-arginine (INNCN) arginine (INN) aritox (INNRG) ricin A chain-MAB immunotoxine (INNCN) ascorbate aspart (INNRG) 28B-L-aspartic acid- (INNCN) aspartate axetil (INNRG) rac-1-(acetyloxy)ethyl (INNCN) barbiturate 2,4,6(1H,3H,5H)-pyrimidinetrione benetonide (INNRG) N-benzoyl-2-methyl-Ã ²-alanine (ester), acetonide (INNCN) benzathine N,N ²-dibenzylethylenediammonium benzoacetate benzoate (INNRG) benzyl benzylbromide benzylobromide N-benzyl, bromide (salt) benzyliodide benzyloiodide N-benzyl, iodide (salt) besilate (INNRG) besylate benzenesulfonate (INNCN), benzenesulphonate bezomil (INNRG) (benzoyloxy)methyl (INNCN) bismuth borate bromide (INNRG) buciclate (INNRG) trans-4-butylcyclohexanecarboxylate (INNCN) bunapsilate (INNRG) 3,7-di-tert-butylnaphthalene-1,5-disulfonate (INNCN) buteprate (INNRG) butyrate (ester), propionate (ester) (INNCN) butyl butylbromide butylobromide N-butyl, bromide (salt) tert -butyl t-butyl, tertiary butyl tert -butyl ester t-butyl ester, tertiary butyl ester butyl ester butyrate butylate butanoate calcium camphorate 1,2,2-trimethyl-1,3-cyclopentanedicarboxylate camsilate (INNRG) camsylate, camphorsulfonate, camphorsulphonate, R-camphorsulfonate, R-camphorsulphonate, S-camphorsulfonate, S-camphorsulphonate, camphor-10-sulfonate, camphor-10-sulphonate (7,7-dimethyl-2-oxobicyclo[2.2.1]heptan-1-yl)methanesulfonate (INNCN) caproate (INNRG) hexanoate (INNCN) carbamate carbesilate (INNRG) 4-sulfobenzoate (INNCN) carbonate chloride (INNRG) choline (2-hydroxyethyl)trimethylammonium ciclotate (INNRG) cyclotate 4-methylbicyclo[2.2.2]oct-2-ene-1-carboxylate (INNCN) cilexetil (INNRG) rac-1-{[(cyclohexyloxy)carbonyl]oxy}ethyl (INNCN) cinnamate 3-phenylprop-2-enoate cipionate (INNRG) cypionate, cyclopentanepropionate 3-cyclopentylpropanoate (INNCN), 3-cyclopentylpropionate citrate 2-hydroxypropane-1,2,3-tricarboxylate cituxetan (INNRG) N-(4-{2(RS)-2-[bis(carboxymethyl)amino)]-3-({2-[bis(carboxymethyl)=amino]ethyl}(carboxymethyl)amino)propyl}phenyl)thiocarbamoyl (INNCN) clofibrol (INNRG) 2-(4-chlorophenoxy)-2-methylpropyl (INNCN) closilate (INNRG) closylate, p-chlorobenzenesulfonate, p-chlorobenzenesulphonate 4-chlorobenzene-1-sulfonate (INNCN), 4-chlorobenzenesulfonate crobefate (INNRG) rac-{3-[(3E)-4-methoxybenzylidene]-2-(4-methoxyphenyl)chroman-6-yl phosphate(2-)} (INNCN) cromacate (INNRG) 2-[(6-hydroxy-4-methyl-2-oxo-2H-chromen-7yl)oxy]acetate (INNCN) cromesilate (INNRG) (6,7-dihydroxy-2-oxo-2H-chromen-4-yl)methanesulfonate (INNCN) crosfumaril (INNRG) (2E)-but-2-enedioyl (INNCN) cyclamate (INNRG) N-cyclohexylsulfamate, N-cyclohexylsulphamate cyclohexylsulfamate (INNCN) cyclohexylamine cyclohexylammonium cyclohexylpropionate cyclohexanepropionate cyclohexylpropanoate daloxate (INNRG) L-alaninate (ester), (5-methyl-2-oxo-1,3-dioxol-4-yl)methyl (INNCN) daropate (INNRG) dapropate 3-(dimethylamino)propanoate (INNCN) deanil (INNRG) 2-(dimethylamino)ethyl (INNCN) decanoate decil (INNRG) decyl (INNCN) defalan (INNRG) des-1B-L-phenylalanine-insulin (INNCN) detemir (INNRG) tetradecanoyl (INNCN) dibudinate (INNRG) 2,6-di-tert-butylnaphthalene-1,5-disulfonate (INNCN) dibunate (INNRG) 2,6-di-tert-butylnaphthalene-1-sulfonate (INNCN) dicibate (INNRG) dicyclohexylmethyl carbonate (INNCN) dicyclohexylamine dicyclohexylammonium diethylamine diethylammonium diftitox (INNRG) N-L-methionyl-387-L-histidine-388-L-alanine-1-388-toxin (Corynebacterium diphtheriae strain C7) (388  2 ²)-protein (INNCN) digolil (INNRG) 2-(2-hydroxyethoxy)ethyl (INNCN) dihydroxybenzoate N,N -dimethyl-Ã ²-alanine N,N-dimethyl-beta-alanine dinitrobenzoate diolamine (INNRG) diethanolamine 2,2 ²-azanediyldiethanol (INNCN) disulfide disulphide docosil (INNRG) docosyl (INNCN) dofosfate (INNRG) octadecyl hydrogen phosphate (INNCN) ecamate (INNRG) N-ethylcarbamate (INNCN) edamine (INNRG) ethane-1,2-diamine (INNCN) edisilate (INNRG) edisylate, 1,2-ethanedisulfonate, 1,2-ethanedisulphonate ethane-1,2-disulfonate (INNCN) embonate (INNRG) pamoate, 4,4 ²-methylenebis(3-hydroxy-2-naphthoate) 4,4 ²-methylenebis(3-hydroxynaphthalene-2-carboxylate) (INNCN) enantate (INNRG) enanthate heptanoate (INNCN) enbutate (INNRG) acetate (ester), butanoate (ester) (INNCN) epolamine (INNRG) 1-pyrrolidineethanol 2-(pyrrolidin-1-yl)ethanol (INNCN) erbumine (INNRG) tert-butylamine, t-butylamine, tertiary butylamine 2-methylpropan-2-amine (INNCN) esilate (INNRG) esylate, ethanesulfonate, ethanesulphonate ethanesulfonate (INNCN) estolate (INNRG) propionate dodecyl sulfate, propionate dodecyl sulphate, propionate lauryl sulfate, propionate lauryl sulphate propanoate (ester), dodecyl sulfate (salt) (INNCN) etabonate (INNRG) ethyl carbonate (INNCN) ethyl ethylamine ethylammonium ethylbromide ethobromide N-ethyl, bromide (salt) ethylenantate ethylheptanoate ethylenediamine ethane-1,2-diamine ethyl ester ethylhexanoate ethyliodide ethyloiodide N-ethyl, iodide (salt) ethylsuccinate etilsulfate (INNRG) ethylsulfate ethyl sulfate (INNCN) farnesil (INNRG) (2E,6E)-3,7,11-trimethyldodeca-2,6,10-trien-1-yl (INNCN) fendizoate (INNRG) 2-(6-hydroxybiphenyl-3-carbonyl)benzoate (INNCN) ferrous fluoride fluorosulfonate fluorosulphonate formate fosfatex fostedate (INNRG) tetradecyl hydrogen phosphate (INNCN) fumarate (2E)-but-2-enedioate furetonide (INNRG) 1-benzofurane-2-carboxylate (ester), propane-2,2-diylbis(oxy) (INNCN) furoate furan-2(or 3)-carboxylate fusidate gadolinium gamolenate (INNRG) (6Z,9Z,12Z)-octadeca-6,9,12-trienoate (INNCN) glargine (INNRG) 21A-glycine-30BÃ ±-L-arginine-30BÃ ²-L-arginine (INNCN) glucarate saccharate (2R,3S,4S,5S)-2,3,4,5-tetrahydroxyhexanedioate, D-glucarate gluceptate (INNRG) glucoheptonate D-glycero-D-gulo-heptonate (INNCN) gluconate glucoside glulisine (INNRG) 3B-L-lysine,29B-L-glutamic acid (INNCN) glutamer (INNRG) glutaraldehyde polymer (INNCN) glycolate hydroxyacetate glyoxylate oxoacetate gold guacil (INNRG) 2-methoxyphenyl (INNCN) guanidine hemisuccinate (INNRG) hydrogen succinate hydrogen butanedioate (INNCN) hexacetonide (INNRG) 3,3-dimethylbutanoate (ester), propan-2,2-diylbis(oxy) (INNCN) hibenzate (INNRG) hybenzate 4-(4-hydroxybenzoyl)benzoate (INNCN) hippurate N-Benzoylglycine salt hyclate (INNRG) ethanol  hydrogen chloride  water (0,5/1/0,5) (INNCN) hydrate hydrobromide hydrochloride hydrogen hydroxide hydroxybenzoate 2-(4-hydroxybenzoyl)benzoate o-(4-hydroxybenzoyl)benzoate hydroxynaphtoate (INNRG) hydroxynaphthoate 3-hydroxynaphthalene-2-carboxylate (INNCN) iodide (INNRG) iodine-131 iron chloride isetionate (INNRG) isethionate, 2-hydroxyethansulfonate, 2-hydroxyethansulphonate 2-hydroxyethane-1-sulfonate (INNCN) isobutyrate 2-methylpropanoate isocaproate 4-methylpentanoate isonicotinate pyridine-4-carboxylate isophthalate benzene-1,3-dicarboxylate isopropionate isopropyl propan-2-yl lactate 2-hydroxypropanoate lactobionate 4-O-(Ã ²-D-galactopyranosyl)-D-gluconate laurate (INNRG) dodecanoate (INNCN) lauril (INNRG) lauryl dodecyl (INNCN) laurilsulfate (INNRG) lauril sulfate, lauril sulphate, lauryl sulfate, lauryl sulphate, laurilsulphate, laurylsulfate, laurylsulphate dodecyl sulfate (INNCN) levulinate 4-oxopentanoate lisetil (INNRG) L-lysinate (ester), diethyl (ester) (INNCN) lisicol (INNRG) {N-[(5S)-5-carboxy-5-(3Ã ±,7Ã ±,12Ã ±-trihydroxy-5Ã ²-cholan-24-amido)pentyl]carbamothioyl}amino (INNCN) lispro (INNRG) 28B-L-lysine-29B-L-proline (INNCN) lithium lutetium lysinate lysine (INN) mafenatox (INNRG) enterotoxin A (227-alanine) (Staphylococcus aureus) (INNCN) magnesium malate hydroxybutanedioate maleate (Z)-but-2-enoate malonate propanedioate mandelate 2-hydroxy-2-phenylacetate, Ã ±-hydroxybenzeneacetate medoxomil (INNRG) (5-methyl-2-oxo-1,3-dioxol-4-yl)methyl (INNCN) megallate (INNRG) 3,4,5-trimethoxybenzoate (INNCN) meglumine (INN) N-methylglucamine 1-deoxy-1-methylamino-D-glucitol merpentan (INNRG) {N,N ²-[1-(3-oxopropyl)ethane-1,2-diyl]bis(2-sulfanylacetamidato)}(4-) (INNCN) mertansine (INNRG) tetrakis{(4RS)-4[(3-{[(1S)-2-{[(1S,2R,3S,5S,6S,16E,18E,20R,21S)-11-chloro-21-hydroxy-12,20-dimethoxy-2,5,9,16-tetramethyl-8,23-dioxo-4,24-dioxa-9,22-diazatetracyclo[19.3.1.110,14.03,5]hexacosa-10,12,14(26),16,18-pentaen-6-yl]oxy}-1-methyl-2-oxoethyl]methylamino}-3-oxopropyl)disulfanyl]pentanoyl} (INNCN) mesilate (INNRG) mesylate, methanesulfonate, methanesulphonate methanesulfonate (INNCN) metembonate (INNRG) 4,4 ²-methylenebis(3-methoxynaphthalene-2-carboxylate) (INNCN) methonitrate (INNRG) N-methyl, nitrate (salt) (INNCN) methylbromide (INNRG) methobromide N-methyl, bromide (salt) (INNCN) methylenedisalicylate methylenebis(2-hydroxybenzoate) methyl ester metilsulfate (INNRG) metilsulphate, methylsulfate, methylsulphate methyl sulfate (INNCN) metiodide (INNRG) methyliodide N-methyl, iodide (salt) (INNCN) mofetil (INNRG) 2-(morpholin-4-yl)ethyl (INNCN) mucate galactarate, meso-galactarate 2,3,4,5-tetrahydroxyhexane-1,6-dioate nafate formate sodium formyloxy (ester), sodium (salt) napadisilate (INNRG) napadisylate, 1,5-naphthalenedisulfonate, 1,5-naphthalenedisulphonate naphthalene-1,5-disulfonate (INNCN) napsilate (INNRG) napsylate, 2-naphthalenesulfonate, 2-naphthalenesulphonate naphthalene-2-sulfonate (INNCN) nicotinate (INNRG) pyridine-3-carboxylate (INNCN) nitrate nitrobenzoate octil (INNRG) octyl (INNCN) olamine (INNRG) ethanolamine 2-aminoethanol (INNCN) oleate (INNRG) (9Z)-octadec-9-enoate (INNCN) orotate 1,2,3,6-tetrahydro-2,6-dioxopyrimidine-4-carboxylate oxalate oxide oxoglurate (INNRG) hydrogen 2-oxopentanedioate (INNCN) palmitate (INNRG) hexadecanoate (INNCN) pantothenate N-(2,4-dihydroxy-3,3-dimethyl-1-oxobutyl)-Ã ²-alaninate pegol (INNRG) Ã ±-(2-carboxyethyl)-Ã -methoxypoly(oxyethane-1,2-diyl) (INNCN) pendetide (INN) pentexil (INNRG) pivetil (RS)-1-[(2,2-dimethylpropanoyl)oxy]ethyl (INNCN) perchlorate (INNRG) phenylpropionate phosphate orthophosphate phosphite phthalate benzene-1,2-dicarboxylate picrate 2,4,6-trinitrobenzene-1-olate pivalate (INNRG) trimethylacetate 2,2-dimethylpropanoate (ester) (INNCN) pivoxetil (INNRG) rac-1-[(2-methoxy-2-methylpropanoyl)oxy]ethyl (INNCN) pivoxil (INNRG) (pivaloyloxy)methyl [(2,2-dimethylpropanoyl)oxy]methyl (INNCN) poliglumex (INNRG) [poly(L-glutamic acid)z-(L-glutamate-Ã ³-ester)-poly(L-glutamic acid)y]n (INNCN) potassium (INNRG) potassium (INNCN) propionate propanoate propyl propyl ester proxetil (INNRG) rac-1-{[(propan-2-yloxy)carbonyl]oxy}ethyl (INNCN) pyridylacetate pyridinylacetate quinate 1,3,4,5-tetrahydroxycyclohexanecarboxylate raffimer (INNRG) (2S,4R,6R,8S,11S,13S)-2,4,8,13-tetrakis(hydroxymethyl)-4,6,11-tris(ylomethyl)-3,5,7,10,12-pentaoxatetradecane-1,14-diyl (INNCN) resinate abietate (1R,4aR,4bR,10aR)-1,4a-dimethyl-7-(1-methylethyl)-1,2,3,4,4a,4b,5,6,10,10a-decahydro-1-phenanthrenecarboxylate salicylate (INNRG) 2-hydroxybenzoate (INNCN) salicyloylacetate 2-hydroxybenzoylacetate sesquioleate (INNRG) (9Z)-octadec-9-enoate(1,5) (INNCN) sodium (INNRG) soproxil (INNRG) {[(propan-2-yloxy)carbonyl]oxy}methyl (INNCN) steaglate (INNRG) 2-(octadecanoyloxy)acetate (ester) (INNCN) stearate (INNRG) octadecanoate (INNCN) stinoprate (INNRG) N-acetylcysteinate (salt), propanoate (ester) (INNCN) succinate butanedioate succinil (INNRG) 3-carboxypropanoyl (INNCN) succinyl butanedioyl sudotox (INNRG) 248-L-histidine-249-L-methionine-250-L-alanine-251-L-glutamic acid-248-613-exotoxin A (Pseudomonas aeruginosa reduced) (INNCN) suleptanate (INNRG) 8-[methyl(2-sulfoethyl)amino]-8-oxooctanoate (ester), monosodium salt (INNCN) sulfate (INNRG) sulphate sulfinate sulphinate sulfite sulphite sulfobenzoate sulphobenzoate 3-sulfobenzoate 3-sulphobenzoate sulfosalicylate sulphosalicylate 2-hydroxysulfobenzoate sulfoxylate (INNRG) sulfinomethyl, monosodium salt (INNCN) tafenatox (INNRG) enterotoxin A (Staphylococcus aureus) (INNCN) tannate tartrate (INNRG) L-tartrate (2R,3R)-2,3-dihydroxybutanedioate (INNCN), L-tartarate D-tartrate (2S,3S)-2,3-dihydroxybutanedioate, D-tartarate tebutate (INNRG) tert-butylacetate, t-butyl acetate, tertiary butyl acetate 3,3-dimethylbutanoate (INNCN) tenoate (INNRG) thiophene-2-carboxylate (INNCN) teoclate (INNRG) theoclate, 8-chlorotheophyllinate 8-chloro-1,3-dimethyl-2,6-dioxo-3,6-dihydro-1H-purin-7-(2H)-ide (INNCN) teprosilate (INNRG) 3-(1,3-dimethyl-2,6-dioxo-1,2,3,6-tetrahydro-7H-purin-7-yl)propane-1-sulfonate (INNCN) tetrahydrophthalate cyclohexene-1,2-dicarboxylate tetraxetan (INNRG) [4,7,10-tris(carboxymethyl)-1,4,7,10-tetraazacyclodec-1-yl]acetyl (INNCN) thiocyanate tidoxil (INNRG) rac-2-(decyloxy)-3-(dodecylsulfanyl)propyl (INNCN) tiuxetan (INNRG) N-(4-{(2S)-2-[bis(carboxymethyl)amino]-3-[(2RS)-{2-[bis(carboxymethyl)amino]propyl (carboxymethyl)amino]propyl} phenyl) thiocarbamoyl (INNCN) tocoferil (INNRG) rac-(2R)-2,5,7,8-tetramethyl-2-[(4R,8R)-4,8,12-trimethyltridecyl]chroman-6-yl (INNCN) tofesilate (INNRG) 3-(1,3-dimethyl-2,6-dioxo-1,2,3,6-tetrahydro-7H-purin-7-yl)ethane-1-sulfonate (INNCN) tosilate (INNRG) tosylate, p-toluenesulfonate, p-toluenesulphonate 4-methylbenzene-1-sulfonate (INNCN) triclofenate (INNRG) 2,4,5-trichlorophenolate (INNCN) triflutate (INNRG) trifluoroacetate (INNCN) trioleate (INNRG) tris[(9Z)-octadec-9-enoate] (INNCN) tristearate (INNRG) tris(octadecanoate) (INNCN) trolamine (INNRG) triethanolamine 2,2 ²,2 ³-nitrilotriethanol (INNCN) trometamol (INN) tromethamine 2-amino-2-(hydroxymethyl)propane-1,3-diol, tris(hydroxymethyl)methylamine troxundate (INNRG) [2-(2-ethoxyethoxy)ethoxy]acetate (INNCN) undecylate (INNRG) undecanoate (INNCN) undecylenate (INNRG) undec-10-enoate (INNCN) valerate (INNRG) pentanoate (INNCN) xinafoate (INNRG) 1-hydroxynaphthalene-2-carboxylate (INNCN) zinc ANNEX 5 SALTS, ESTERS AND HYDRATES OF INNS, WHICH ARE NOT CLASSIFIED IN THE SAME HS-HEADING AS THE CORRESPONDING INNS AND WHICH ARE FREE OF DUTY HS code INN Salt, ester or hydrate of INN HS code CAS RN 2925.29 arginine 2922.42 glutamic acid arginine L-glutamate 2925.29 4320-30-3 2918.99 carbenoxolone carbenoxolone, dicholine salt 2923.10 74203-92-2 2909.49 chlorphenesin chlorphenesin carbamate 2924.29 886-74-8 2907.29 dienestrol dienestrol di(acetate) 2915.39 84-19-5 2907.29 diethylstilbestrol diethylstilbestrol dibutyrate 2915.60 74664-03-2 diethylstilbestrol dipropionate 2915.50.00 130-80-3 2918.99 enoxolone enoxolone dihydrogen phosphate 2919.90 18416-35-8 2905.51 ethchlorvynol ethchlorvynol carbamate 2924.19 74283-25-3 2907.29 hexestrol hexestrol dibutyrate 2915.60 36557-18-3 hexestrol dipropionate 2915.50.00 59386-02-6 2934.91 phenmetrazine phenmetrazine teoclate 2939.59 13931-75-4 ANNEX 6 LIST OF PHARMACEUTICAL INTERMEDIATES, I.E. COMPOUNDS USED FOR THE MANUFACTURE OF FINISHED PHARMACEUTICAL PRODUCTS, WHICH ARE FREE OF DUTY CN Code CAS RN Name 2843 30 00 12192-57-3 (alpha-D-glucopyranosylthio)gold 2844 40 30 82407-94-1 1-[4-(2-dimethylaminoethoxy)[14 C]phenyl)]-1,2-diphenylbutan-1-ol 2902 19 00 6746-94-7 ethynylcyclopropane 2903 59 80 7051-34-5 bromomethylcyclopropane 2903 69 90 620-20-2 alpha,3-dichlorotoluene 3312-04-7 1-chloro-4,4-bis(4-fluorophenyl)butane 42074-68-0 1-chloro-2-(chlorodiphenylmethyl)benzene 76283-09-5 alpha,4-dibromo-2-fluorotoluene 2904 90 95 121-17-5 4-chloro-alpha,alpha,alpha-trifluoro-3-nitrotoluene 4714-32-3 1-nitro-4-(1,2,2,2-tetrachloroethyl)benzene 2905 22 00 505-32-8 3,7,11,15-tetramethylhexadec-1-en-3-ol 1113-21-9 (6E,10E,14E)-3,7,11,15-tetramethylhexadeca-1,6,10,14-tetraen-3-ol 7212-44-4 3,7,11-trimethyldodeca-1,6,10-trien-3-ol 2905 29 90 2914-69-4 (S)-but-3-yn-2-ol 173200-56-1 (E)-6,6-dimethylhept-2-en-4-yn-1-ol 2905 49 00 1947-62-2 (2R,3R)-1,4-bis(mesyloxy)butane-2,3-diol 2905 59 98 75-89-8 2,2,2-trifluoroethanol 920-66-1 1,1,1,3,3,3-hexafluoropropan-2-ol 54322-20-2 sodium 4-chloro-1-hydroxybutane-1-sulfonate 57090-45-6 (R)-3-chloropropane-1,2-diol 60827-45-4 (2S)-3-chloropropane-1,2-diol 148043-73-6 4,4,5,5,5-pentafluoropentan-1-ol 2906 29 00 1570-95-2 2-phenylpropane-1,3-diol 104265-58-9 2-[(1S,2R)-6-fluoro-2-hydroxy-1-isopropyl-1,2,3,4-tetrahydro-2-naphthyl]ethyl p-toluenesulfonate 127852-28-2 (1R)-1-[3,5-bis(trifluoromethyl)phenyl]ethan-1-ol 167155-76-2 1,1-difluoro-1,1a,6,10b-tetrahydrodibenzo[a,e]cyclopropa[c][7]annulen-6-ol 2907 19 90 27673-48-9 5,8-dihydro-1-naphthol 2907 29 00 700-13-0 2,3,5-trimethylhydroquinone 2909 30 38 3259-03-8 1-(2-bromoethoxy)-2-ethoxybenzene or 2-bromoethyl 2-ethoxyphenyl ether 5111-65-9 6-bromo-2-naphthyl methyl ether 2909 30 90 3383-72-0 2-chloroethyl 4-nitrophenyl ether 31264-51-4 3-chloropropyl 2,5-xylyl ether 165254-21-7 1,2-bis{2-[2-(2-methoxyethoxy)ethoxy]ethoxy}-4,5-dinitrobenzene 2909 49 80 170277-77-7 (3S)-3-[2-(mesyloxy)ethoxy]-4-(trityloxy)butyl methanesulfonate 2909 50 00 63659-16-5 4-[2-(cyclopropylmethoxy)ethyl]phenol 83682-27-3 sodium 2-hydroxy-1-(4-hydroxy-3-methoxyphenyl)propane-2-sulfonate 2910 30 00 51594-55-9 (R)-1-chloro-2,3-epoxypropane 2910 90 00 56718-70-8 2,3-epoxypropyl 4-(2-methoxyethyl)phenyl ether 129940-50-7 (S)-[(trityloxy)methyl]oxirane 2911 00 00 1132-95-2 1,1-diisopropoxycyclohexane 20627-73-0 alpha,alpha-dimethoxy-2-nitrotoluene 94158-44-8 1,1-dimethoxy-2-(2-methoxyethoxy)ethane 2912 29 00 38849-09-1 3-(9,10-dihydro-9,10-ethanoanthracen-9-yl)acrylaldehyde 2912 49 00 1620-98-0 3,5-di-tert-butyl-4-hydroxybenzaldehyde 2144-08-3 2,3,4-trihydroxybenzaldehyde 3453-33-6 6-methoxy-2-naphthaldehyde 2913 00 00 80565-30-6 4 ²-chlorobiphenyl-4-carbaldehyde 2914 39 00 645-13-6 4-methylvalerophenone 1210-35-1 10,11-dihydro-5H-dibenzo[a,d]cyclohepten-5-one 2222-33-5 5H-dibenzo[a,d]cyclohepten-5-one 2914 40 90 80-75-1 11-alpha-hydroxypregn-4-ene-3,20-dione 85700-75-0 11-alpha,17,21-trihydroxy-16-beta-methylpregna-1,4-diene-3,20-dione 2914 50 00 104-20-1 4-(4-methoxyphenyl)butan-2-one 981-34-0 9-beta,11-beta-epoxy-17-alpha,21-dihydroxy-16-beta-methylenepregna-1,4-diene-3,20-dione 1078-19-9 6-methoxy-1,2,3,4-tetrahydro-1-naphthone 2107-69-9 5,6-dimethoxyindan-1-one 4495-66-3 1-[4-(benzyloxy)phenyl]propan-1-one 17720-60-4 1-(2,4-dihydroxyphenyl)-2-(4-hydroxyphenyl)ethan-1-one 24916-90-3 9-beta,11-beta-epoxy-17,21-dihydroxy-16-alpha-methylpregna-1,4-diene-3,20-dione 28315-93-7 5-hydroxy-1,2,3,4-tetrahydro-1-naphthone 82499-20-5 (1R)-1-hydroxy-1-(3-hydroxyphenyl)acetone 2914 70 00 534-07-6 1,3-dichloroacetone 2196-99-8 2-chloro-1-(4-methoxyphenyl)ethan-1-one 2350-46-1 1-(2,3-dichloro-4-hydroxyphenyl)butan-1-one 3874-54-2 4-chloro-4 ²-fluorobutyrophenone 4252-78-2 2,2 ²,4 ²-trichloroacetophenone 26771-69-7 2-methoxy-1-[4-(trifluoromethyl)phenyl]ethan-1-one 43076-61-5 4 ²-tert-butyl-4-chlorobutyrophenone 43229-01-2 1-[4-(benzyloxy)-3-nitrophenyl]-2-bromoethan-1-one 62932-94-9 2-bromo-1-[4-hydroxy-3-(hydroxymethyl)phenyl]ethan-1-one 79836-44-5 4-(3,4-dichlorophenyl)-3,4-dihydronaphthalen-1(2H)-one 83881-08-7 21-chloro-9-beta,11-beta-epoxy-17-hydroxy-16-alpha-methylpregna-1,4-diene-3,20-dione 124379-29-9 (4S)-4-(3,4-dichlorophenyl)-3,4-dihydronaphthalen-1(2H)-one 135306-45-5 1-(3,5-difluorophenyl)propan-1-one 150587-07-8 21-benzyloxy-9-alpha-fluoro-11-beta,17-alpha-dihydroxy-16-alpha-methylpregna-1,4-diene-3,20-dione 151265-34-8 21-chloro-16-alpha-methylpregna-1,4,9(11)-triene-3,20-dione 153977-22-1 trans-2-chloro-3-[4-(4-chlorophenyl)cyclohexyl]-1,4-naphthoquinone 162548-73-4 4,6-difluoroindan-1-one 190965-45-8 (2-bromo-5-propoxyphenyl)(2-hydroxy-4-methoxyphenyl)methanone 2915 39 00 910-99-6 17-alpha-hydroxy-16-beta-methyl-3,20-dioxopregna-1,4,9(11)-trien-21-yl acetate 979-02-2 20-oxopregna-5,16-dien-3-beta-yl acetate 2243-35-8 2-oxo-2-phenylethyl acetate 7753-60-8 17-alpha-hydroxy-3,20-dioxopregna-4,9(11)-diene-21-yl acetate 10106-41-9 17-hydroxy-16-alpha-methyl-3,20-dioxopregna-1,4,9(11)-trien-21-yl acetate 24085-06-1 2-acetoxy-5-acetylbenzyl acetate 24510-54-1 17-alpha-hydroxy-16-alpha-methyl-3,20-dioxopregna-1,4-dien-21-yl acetate 24510-55-2 17-alpha-hydroxy-16-beta-methyl-3,20-dioxopregna-1,4-dien-21-yl acetate 37413-91-5 3,20-dioxopregna-1,4,9(11),16-tetraen-21-yl acetate 60176-77-4 (1S,4R)-4-hydroxycyclopent-2-en-1-yl acetate 127047-77-2 2-(acetoxymethyl)-4-iodobutyl acetate 131266-10-9 2-(acetoxymethyl)-4-(benzyloxy)butyl acetate 2915 50 00 158894-67-8 1-bromo-2-methylpropyl propionate 2915 90 00 638-41-5 pentyl chloroformate 7693-41-6 4-methoxyphenyl chloroformate 18997-19-8 chloromethyl pivalate 2916 20 00 3721-95-7 cyclobutanecarboxylic acid 122665-97-8 4,4-difluorocyclohexane-1-carboxylic acid 2916 31 00 132294-16-7 (2S,3S)-2,3-bis(benzoyloxymethyl)cyclobutanone 132294-17-8 (1S,2S,3S)-2,3-bis(benzoyloxymethyl)cyclobutanol 2916 39 00 1716-12-7 sodium 4-phenylbutanoate 2417-72-3 methyl 4-(bromomethyl)benzoate 2444-36-2 (2-chlorophenyl)acetic acid 2901-13-5 ethyl 2-methyl-2-phenylpropanoate 4276-85-1 2-(2,4,6-triisopropylphenyl)acetic acid 37742-98-6 4-bromo-2,2-diphenylbutyric acid 49708-81-8 trans-4-(p-chlorophenyl)cyclohexanecarboxylic acid 55332-37-1 (S)-2-(4-fluorophenyl)-3-methylbutyric acid 110877-64-0 2-chloro-4,5-difluorobenzoic acid 114772-40-6 tert-butyl 4 ²-(bromomethyl)biphenyl-2-carboxylate 119916-27-7 4,6-dibromo-3-fluoro-o-toluic acid 141109-25-3 2-bromo-2-(2-chlorophenyl)acetic acid 2917 19 10 0-00-0 magnesium bis(4-nitrobenzyl malonate) dihydrate 2917 19 90 6065-63-0 diethyl dipropylmalonate 28868-76-0 dimethyl chloromalonate 48059-97-8 (E)-oct-4-ene-1,8-dioic acid 71170-82-6 triethyl 3-bromopropane-1,1,1-tricarboxylate 2917 39 95 21601-78-5 phenyl hydrogen phenylmalonate 27932-00-9 indan-5-yl hydrogen phenylmalonate 2918 13 00 2743-38-6 dibenzoyl-L-tartaric acid 2918 16 00 11116-97-5 calcium gluconate lactate 2918 19 98 138-59-0 (3R,4S,5R)-3,4,5-trihydroxycyclohex-1-ene-1-carboxylic acid 611-71-2 D-mandelic acid 3976-69-0 methyl (R)-3-hydroxybutyrate 4335-77-7 cyclohexyl(hydroxy)phenylacetic acid 4358-88-7 ethyl DL-mandelate 20585-34-6 (2S)-cyclohexyl(hydroxy)phenylacetic acid 29169-64-0 (R)-alpha-(chlorocarbonyl)benzyl formate 36394-75-9 (S)-alpha-chloroformylethyl acetate 52950-18-2 (2R)-(2-chlorophenyl)hydroxyacetic acid 56188-04-6 {(1R,3R,5S)-3,5-dihydroxy-2-[(E)-(3S)-3-hydroxyoct-1-enyl]cyclopentyl}acetic acid 77550-67-5 ammonium (3R,5R)-7-{(1S,2S,6R,8S,8aR)-1,2,6,7,8,8a-hexahydro-2,6-dimethyl-8-[(2S)-2-methylbutyryloxy]-1-naphthyl}-3,5-dihydroxyheptanoate 90315-82-5 ethyl (R)-2-hydroxy-4-phenylbutyrate 111969-64-3 (1R,2S,5R)-2-isopropyl-5-methylcyclohexyl dihydroxyacetate or thymol glyoxylate 139893-43-9 ammonium (3R,5R)-7-[(1S,2S,6R,8S,8aR)-8-(2,2-dimethylbutyryloxy)-1,2,6,7,8,8a-hexahydro-2,6-dimethyl-1-naphthyl]-3,5-dihydroxyheptanoate 157604-22-3 disodium (2S,3R)-2-hydroxy-3-isobutylsuccinate 2918 29 00 3943-89-3 ethyl 3,4-dihydroxybenzoate 167678-46-8 3-chloroformyl-o-tolyl acetate 168899-58-9 3-acetoxy-o-toluic acid 2918 30 00 302-97-6 3-oxoandrost-4-ene-17-beta-carboxylic acid 1944-63-4 3-[(3aS,4S,7aS)-7a-methyl-1,5-dioxooctahydro-1H-inden-4-yl]propionic acid 22161-86-0 (RS)-2-(3-benzoylphenyl)propionic acid 39562-16-8 ethyl (E)-2-(3-nitrobenzylidene)-3-oxobutanoate 39562-17-9 methyl 2-(3-nitrobenzylidene)-3-oxobutyrate 39562-22-6 2-methoxyethyl (E)-2-(3-nitrobenzylidene)-3-oxobutanoate 39562-27-1 methyl (2E)-2-(2-nitrobenzylidene)-3-oxobutanoate 56105-81-8 (R)-2-(3-benzoylphenyl)propionic acid 64920-29-2 ethyl 2-oxo-4-phenylbutyrate 78834-75-0 ethyl 7-chloro-2-oxoheptanoate 121873-00-5 ethyl 3-(2-chloro-4,5-difluorophenyl)-3-hydroxyacrylate 134176-18-4 ethyl 2-oxobicyclo[3.1.0]hexane-6-carboxylate 149437-76-3 5-(4-fluorophenyl)-5-oxopentanoic acid 2918 99 90 87-13-8 diethyl ethoxymethylenemalonate 1217-67-0 (4-butyryl-2,3-dichlorophenoxy)acetic acid 13335-71-2 (2,6-dimethylphenoxy)acetic acid 26159-31-9 (RS)-2-(6-methoxy-2-naphthyl)propionic acid 28416-82-2 6-alpha,9-difluoro-11-beta,17-alpha-dihydroxy-16-alpha-methyl-3-oxoandrosta-1,4-diene-17-beta-carboxylic acid 29754-58-3 methyl 5-glyoxyloylsalicylate hydrate 30131-16-9 4-(4-phenylbutoxy)benzoic acid 33924-48-0 methyl 5-chloro-o-anisate 40098-26-8 methyl 7-[(3RS)-3-hydroxy-5-oxocyclopent-1-enyl]heptanoate 70264-94-7 methyl 4-(bromomethyl)-m-anisate 105560-93-8 methyl (2R,3S)-2,3-epoxy-3-(4-methoxyphenyl)propionate 111006-10-1 isobutyl 3,4-epoxybutyrate 150726-89-9 dimethyl (2-methoxyphenoxy)malonate 204254-96-6 ethyl (1S,5R,6S)-5-(1-ethylpropoxy)-7-oxabicyclo[4.1.0]hept-3-ene-3-carboxylate 2920 90 10 16606-55-6 (R)-propylene carbonate 35180-01-9 chloromethyl isopropyl carbonate 80841-78-7 4-(chloromethyl)-5-methyl-1,3-dioxol-2-one 208338-09-4 (4R,5R)-4,5-bis(mesyloxymethyl)-1,3,2-dioxathiolane 2,2-dioxide 2920 90 85 55-91-4 diisopropyl phosphorofluoridate 163133-43-5 4-(nitrooxy)butyl (2S)-2-(6-methoxy-2-naphthyl)propanoate 2921 19 99 4261-68-1 (2-chloroethyl)diisopropylamine hydrochloride 5407-04-5 3-chloropropyldimethylammonium chloride 2921 29 00 100-36-7 2-aminoethyldiethylamine 156886-85-0 N,N ²-bis[3-(ethylamino)propyl]propane-1,3-diamine tetrahydrochloride 2921 30 10 167944-94-7 cyclohexylammonium 1-[(S)-2-(tert-butoxycarbonyl)-3-(2-methoxyethoxy)propyl]cyclopentanecarboxylate 2921 42 00 671-89-6 4-amino-6-chlorobenzene-1,3-di(sulfonyl chloride) 2921 43 00 393-11-3 alpha,alpha,alpha-trifluoro-4-nitro-m-toluidine 2921 49 00 103-67-3 benzyl(methyl)amine 328-93-8 alpha,alpha,alpha,alpha ²,alpha ²,alpha ²-hexafluoro-2,5-xylidine 1614-57-9 3-(5H-dibenzo[a,d]cyclohepten-5-ylpropyl)dimethylammonium chloride 3789-59-1 (1S)-1-phenylpropan-1-amine 33881-72-0 triethylaniline 54396-44-0 alpha ²,alpha ²,alpha ²-trifluoro-2,3-xylidine 69385-30-4 2,6-difluorobenzylamine 79617-99-5 trans-( ±)-4-(3,4-dichlorophenyl)-1,2,3,4-tetrahydro-1-naphthyl(methyl)ammonium chloride 81972-27-2 3-(trichlorovinyl)aniline hydrochloride 84467-54-9 1-[1-(4-chlorophenyl)cyclobutyl]-3-methylbutan-1-amine 129140-12-1 1-ethyl-1,4-diphenylbut-3-enylamine 132173-07-0 (Z)-N-[3-(3-chloro-4-cyclohexylphenyl)prop-2-enyl]-N-ethylcyclohexylamine hydrochloride 166943-39-1 methyl(4 ²-nitrophenethyl)amine hydrochloride 259729-93-6 (1R)-1-[1-(4-chlorophenyl)cyclobutyl]-3-methylbutan-1-amine D-tartarate (1:1) 389056-74-0 (1S)-1-[1-(4-chlorophenyl)cyclobutyl]-3-methylbutan-1-amine D-tartarate (1:1) 2921 59 90 122-75-8 N,N ²-dibenzylethylenediammonium di(acetate) 140-28-3 N, N ²-dibenzylethane-1,2-diamine diacetate 2922 19 85 534-03-2 2-aminopropane-1,3-diol 1159-03-1 5-(3-dimethylaminopropyl)-10,11-dihydrodibenzo[a,d]cyclohepten-5-ol 23323-37-7 1-deoxy-1-(octylamino)-D-glucitol 35320-23-1 (2R)-2-aminopropan-1-ol 38345-66-3 (2S,3R)-4-dimethylamino-3-methyl-1,2-diphenylbutan-2-ol 42142-52-9 3-(methylamino)-1-phenylpropan-1-ol 54527-65-0 2-[benzyl(methyl)amino]ethyl acetoacetate 56796-66-8 4-(benzyloxy)-Ã ±1-[(tert-butylamino)methyl]benzene-1,3-dimethanol 58997-87-8 2-(dimethylamino)-2-phenylbutan-1-ol 68047-07-4 4 ²-[2-(dimethylamino)ethoxy]-2-phenylbutyrophenone 83647-29-4 3-{(Z)-1-[4-(2-dimethylaminoethoxy)phenyl]-2-phenylbut-1-enyl}phenol 114247-09-5 (3R)-N-methyl-3-phenyl-3-[4-(trifluoromethyl)phenoxy]propan-1-amine hydrochloride 115287-37-1 N-methyl-N-(4-nitrophenethyl)-2-(4-nitrophenoxy) ethan-1-amine 126456-43-7 (1S,2R)-1-aminoindan-2-ol 151807-53-3 (1RS,2RS,3SR)-2,3-bis(benzoyloxymethyl)cyclobutylamine 151851-75-1 (R)-2-amino-2-ethylhexan-1-ol 154598-58-0 (S)-2-(2-amino-5-chlorophenyl)-4-cyclopropyl-1,1,1-trifluorobut-3-yn-2-ol 168960-19-8 ((1S,4R)-4-aminocyclopent-2-en-1-yl)methanol hydrochloride 214353-17-0 1-(2-amino-5-chlorophenyl)-2,2,2-trifluoroethane-1,1-diol hydrochloride 467426-34-2 (2S)-2-(2-amino-5-chlorophenyl)-4-cyclopropyl-1,1,1-trifluorobut-3-yn-2-ol methanesulfonate (1:1.5) 2922 29 00 120-20-7 3,4-dimethoxyphenethylamine 55174-61-3 3,4-dimethoxy-beta-methylphenethylamine 115256-13-8 4-(1-{[2-(4-aminophenoxy)ethyl]methylamino}ethyl)aniline 188690-84-8 (2S)-hydroxy(phenyl)acetic acid  (2R)-N-benzyl-1-(4-methoxyphenyl)propan-2-amine (1:1) (salt) 202197-26-0 3-chloro-4-[(3-fluorobenzyl)oxy]aniline 2922 39 00 784-38-3 2-amino-5-chloro-2 ²-fluorobenzophenone 2011-66-7 2-amino-2 ²-chloro-5-nitrobenzophenone 2958-36-3 2-amino-2 ²,5-dichlorobenzophenone 14189-82-3 (2E)-3-(N-methylanilino)acrylaldehyde 156732-13-7 (S)-5-amino-2-(dibenzylamino)-1,6-diphenylhex-4-en-3-one 2922 41 00 113403-10-4 dexibuprofen lysine (INNM) 2922 49 85 56-12-2 4-aminobutyric acid 875-74-1 D-alpha-phenylglycine 949-99-5 3-(4-nitrophenyl)-L-alanine 961-69-3 potassium (R)-N-(3-ethoxy-1-methyl-3-oxoprop-1-enyl)-2-phenylglycine 1118-89-4 diethyl L-glutamate hydrochloride 13291-96-8 sodium (R)-N-(3-methoxy-1-methyl-3-oxoprop-1-enyl)-2-phenylglycinate 14205-39-1 methyl 3-aminocrotonate 20763-30-8 2-cyclohexa-1,4-dienylglycine 26774-89-0 sodium 2-(cyclohexa-1,4-dien-1-yl)-2-[((E)-1-methoxy-1-oxobut-2-en-2-yl)amino]acetate 34582-65-5 potassium (R)-N-(3-methoxy-1-methyl-3-oxoprop-1-enyl)-2-phenylglycinate 35453-19-1 5-amino-2,4,6-triiodoisophthalic acid 37441-29-5 5-amino-2,4,6-triiodoisophthaloyl dichloride 39878-87-0 (-)-alpha-(chloroformyl)benzylammonium chloride 42854-62-6 benzyl L-alaninate p-toluenesulfonic acid (1:1) 54527-73-0 2-(N-methylbenzylamino)ethyl 3-aminobut-2-enoate 67299-45-0 cis-4-(benzyloxycarbonyl)cyclohexylammonium tosylate 81677-60-3 methyl (4-nitrophenyl)-L-alaninate 82717-96-2 (S,S)-N-(1-ethoxycarbonyl-3-phenylpropyl)alanine 119916-05-1 methyl 3-amino-4,6-dibromo-o-toluate 128013-69-4 3-(aminomethyl)-5-methylhexanoic acid 154772-45-9 ethyl (S)-3-aminopent-4-ynoate hydrochloride 209216-09-1 2-aminobicyclo[3.1.0]hexane-2,6-dicarboxylic acid hydrate 223445-75-8 [(3S,4S)-1-(aminomethyl)-3,4-dimethylcyclopentyl]acetic acid 2922 50 00 0-00-0 ethyl 2-(2-chloro-4,5-difluorobenzoyl)-3-(2,4-difluoroanilino)acrylate 7206-70-4 4-amino-5-chloro-2-methoxybenzoic acid 16589-24-5 4-[1-hydroxy-2-(methylamino)ethyl]phenol L-tartaric acid (2:1) 22818-40-2 D-2-(4-hydroxyphenyl)glycine 24085-03-8 2-[benzyl(tert-butyl)amino]-1-(alpha,4-dihydroxy-m-tolyl)ethanol 24085-08-3 benzyl(tert-butyl)(4-hydroxy-3-hydroxymethyl-4-oxophenethyl)ammonium chloride 26787-84-8 sodium (R)-2-(4-hydroxyphenyl)-N-(3-methoxy-1-methyl-3-oxoprop-1-enyl)glycinate 35205-50-6 4 ²-benzyloxy-2-[(1-methyl-2-phenoxyethyl)amino]propiophenone hydrochloride 50293-90-8 4-[(1R)-2-(tert-butylamino)-1-hydroxyethyl]-2-(hydroxymethyl)phenol hydrochloride 59338-84-0 methyl 4-amino-5-nitro-o-anisate 62023-62-5 (2S,3S)-3-amino-2-hydroxy-4-phenylbutanoic acid 69416-61-1 potassium (R)-2-(4-hydroxyphenyl)-N-(3-methoxy-1-methyl-3-oxoprop-1-enyl)glycinate 71786-67-9 2-[benzyl(methyl)amino]-1-(3-hydroxyphenyl)ethan-1-one hydrochloride 79814-47-4 methyl hydrogen (2S,3R)-3-amino-2-[(S)-(1-hydroxyethyl)]glutarate 90005-55-3 3 ²-amino-2 ²-hydroxyacetophenone hydrochloride 96072-82-1 1-[4-(benzyloxy)phenyl]-2-[(4-phenylbutan-2-yl)amino]propan-1-one 121524-09-2 ethyl ((7S)-7-{[(2R)-2-(3-chlorophenyl)-2-hydroxyethyl]amino}-5,6,7,8-tetrahydro-2-naphthyloxy)acetate hydrochloride 174607-68-2 (1R)-1-[4-(benzyloxy)-3-(hydroxymethyl)phenyl]-2-(tert-butylamino)ethan-1-ol 196810-09-0 methyl N-(2-benzoylphenyl)-L-tyrosinate 653574-13-1 methyl N-(benzyloxycarbonyl)valyl-D-alloisoleucylthreonylnorvalinate 2923 20 00 4235-95-4 1,2-dioleoyl-sn-glycero-3-phosphocholine 77286-66-9 2-O-methyl-1-O-octadecyl-sn-glycero-3-phosphocholine 2924 19 00 590-63-6 2-carbamoyloxypropyltrimethylammonium chloride 5422-34-4 N-(2-hydroxyethyl)lactamide 5794-13-8 L-asparagine hydrate 89182-60-5 1-deoxy-1-formamidohexitol 90303-36-9 N-[N-(tert-butoxycarbonyl)-L-alanyl]-L-alanine hydrate 116833-20-6 2-(ethylmethylamino)acetamide 125496-24-4 (S)-3-formamido-2-formyloxypropionic acid 153758-31-7 (2S)-2-amino-3-hydroxy-N-pentylpropionamide oxalic acid (1:1) 162537-11-3 N-(methoxycarbonyl)-3-methyl-L-valine 186193-10-2 (2S)-2-{[3-(tert-butoxycarbonyl)-2,2-dimethylpropanoyl]oxy}-4-methylpentanoic acid 228706-30-7 1,2-dioleoyl-sn-glycero-3-phospho[N-(4-carboxybutanoyl)ethanolamine] 2924 29 98 0-00-0 2-chloro-N-[2-(2-chlorobenzoyl)-4-nitrophenyl]acetamide 121-60-8 N-acetylsulfanilyl chloride 1149-26-4 N-(benzyloxycarbonyl)-L-valine 1584-62-9 2-bromo-4 ²-chloro-2 ²-(2-fluorobenzoyl)acetanilide 1939-27-1 2-methyl-N-(alpha,alpha,alpha-trifluoro-m-tolyl)propionamide 3588-63-4 N-benzyloxycarbonyl-DL-valine 4093-29-2 methyl 4-acetamido-o-anisate 4093-31-6 methyl 4-acetamido-5-chloro-o-anisate 6485-67-2 (2R)-2-amino-2-phenylacetamide 13255-50-0 4-formyl-N-isopropylbenzamide 22871-58-5 3-amino-5-[(2-hydroxyethyl)carbamoyl]-2,4,6-triiodobenzoic acid 24201-13-6 4-acetamido-5-chloro-o-anisic acid 27313-65-1 N-acetyl-3-(3,4-dimethoxyphenyl)-DL-alanine 28197-66-2 N-[3-acetyl-4-(oxiran-2-ylmethoxy)phenyl]butanamide 30566-92-8 5-(N,N-dibenzylglycyl)salicylamide 32981-85-4 methyl (2R,3S)-3-benzamido-2-hydroxy-3-phenylpropionate 35661-39-3 N-[(9H-fluoren-9-ylmethoxy)carbonyl]-L-alanine 35661-60-0 N-[(9H-fluoren-9-ylmethoxy)carbonyl]-L-leucine 40187-51-7 5-acetylsalicylamide 40188-45-2 3 ²-acetyl-4 ²-hydroxybutyranilide 40371-50-4 (2S)-4-{[(benzyloxy)carbonyl]amino}-2-hydroxybutanoic acid 41526-21-0 2 ²-benzoyl-2-bromo-4 ²-chloroacetanilide 41844-71-7 methyl N-(methoxycarbonyl)-L-phenylalaninate 49705-98-8 benzyl ((1S,2R)-1-carbamoyl-2-hydroxypropyl)carbamate 50978-11-5 3,5-diacetamido-2,4,6-triiodobenzoic acid dihydrate 52806-53-8 2-hydroxy-2-methyl-4 ²-nitro-3 ²-(trifluoromethyl)propionanilide 53947-84-5 2-(carboxyacetamido)benzoic acid 65864-22-4 L-phenylalaninamide 71989-14-5 4-tert-butyl N-[(9H-fluoren-9-ylmethoxy)carbonyl]-L-aspartate 71989-18-9 5-tert-butyl N-[(9H-fluoren-9-ylmethoxy)carbonyl]-L-glutamate 71989-20-3 N 2-[(9H-fluoren-9-ylmethoxy)carbonyl]-L-glutamine 71989-23-6 N-[(9H-fluoren-9-ylmethoxy)carbonyl]-L-isoleucine 71989-26-9 N 6-(tert-butoxycarbonyl)-N 2-[(9H-fluoren-9-ylmethoxy)carbonyl]-L-lysine 71989-33-8 O-tert-butyl-N-[(9H-fluoren-9-ylmethoxy)carbonyl]-L-serine 71989-35-0 O-tert-butyl-N-[(9H-fluoren-9-ylmethoxy)carbonyl]-L-threonine 71989-38-3 O-tert-butyl-N-[(9H-fluoren-9-ylmethoxy)carbonyl]-L-tyrosine 75885-58-4 2,2-dimethylcyclopropanecarboxamide 76801-93-9 5-amino-N,N ²-bis(2,3-dihydroxypropyl)-2,4,6-triiodoisophthalamide 80082-51-5 3-amino-2-{[(benzyloxy)carbonyl]amino}-1-methyl-3-oxopropyl methanesulfonate 91558-42-8 benzyl (1-carbamoyl-2-hydroxypropyl)carbamate 98737-29-2 tert-butyl {(S)-alpha-[(S)-oxiranyl]phenethyl}carbamate 98760-08-8 tert-butyl [1-((2S)-oxiran-2-yl)-2-phenylethyl]carbamate 116661-86-0 (2S,3S)-3-(tert-butoxycarbonylamino)-2-hydroxy-4-phenylbutyric acid 125971-96-2 2-[alpha-(4-fluorobenzoyl)benzyl]-4-methyl-3-oxovaleranilide 132327-80-1 N 2-[(9H-fluoren-9-ylmethoxy)carbonyl]-N 5-trityl-L-glutamine 132388-59-1 N 2-[(9H-fluoren-9-ylmethoxy)carbonyl]-N 4-trityl-L-asparagine 136450-06-1 3 ²-acetyl-2 ²-hydroxy-4-(4-phenylbutoxy)benzanilide 137246-21-0 N-(1-ethyl-1,4-diphenylbut-3-enyl)cyclopropanecarboxamide 141862-47-7 5-glyoxyloylsalicylamide hydrate 144163-85-9 tert-butyl [(1S,3S,4S)-4-amino-1-benzyl-3-hydroxy-5-phenylpentyl]carbamate 148051-08-5 5-amino-N,N ²-bis[2-acetoxy-1-(acetoxymethyl)ethyl]-2,4,6-triiodoisophthalamide 149451-80-9 tert-butyl [(1S,2S)-1-benzyl-2,3-dihydroxypropyl]carbamate 153441-77-1 methyl N-(phenoxycarbonyl)-L-valinate 168960-18-7 tert-butyl (1R,4S)-4-(hydroxymethyl)cyclopent-2-enylcarbamate 170361-49-6 N-(3,4-dichlorophenyl)-N-{3-[(2,3-dihydroinden-2-yl)methylamino]propyl}-5,6,7,8-tetrahydronaphthalene-2-carboxamide 176972-62-6 methyl (1S,2S)-1-benzyl-3-chloro-2-hydroxypropylcarbamate 194085-75-1 2-(2-chlorophenyl)-2-hydroxyethyl carbamate 244191-94-4 N-[(9H-fluoren-9-ylmethoxy)carbonyl]-Ã ±-L-glutamyl-N 6-(tert-butoxycarbonyl)-L-lysyl-N-trityl-L-asparaginyl-Ã ±-L-glutamyl-N-trityl-L-glutaminyl-Ã ±-L-glutamyl-L-leucyl-L-leucyl-Ã ±-L-glutamyl-L-leucine, 1,4,6,9-tetra-tert-butyl ester 325715-13-7 N-(3-acetylphenyl)-N-methylacetamide 376348-76-4 ethyl (3S)-3-(4,4-difluorocyclohexane-1-carboxamido)-3-phenylpropanoate 376348-77-5 4,4-difluoro-N-((1S)-3-hydroxy-1-phenylpropyl)cyclohexane-1-carboxamide 376348-78-6 4,4-difluoro-N-((1S)-3-oxo-1-phenylpropyl)cyclohexane-1-carboxamide 481659-97-6 tert-butyl {(1S)-2-[benzyl(methyl)amino]-2-oxo-1-phenylethyl}carbamate hydrochloride 667937-05-5 3-[4-(trifluoromethyl)anilino]pentanamide 2925 19 95 1075-89-4 8-azaspiro[4.5]decane-7,9-dione 84803-46-3 4-(4-chlorophenyl)piperidine-2,6-dione 88784-33-2 1-benzyl hydrogen (S)-4-phthalimidoglutarate 94213-26-0 ethyl (S)-3-{4-[bis(2-chloroethyl)amino]phenyl}-2-phthalimidopropionate hydrochloride 97338-03-9 ethyl (S)-3-(4-aminophenyl)-2-phthalimidopropionate hydrochloride 151860-15-0 meso-N-benzyl-3-nitrocyclopropane-1,2-dicarboximide 2925 29 00 3382-63-6 4-{(E)-[(4-fluorophenyl)imino]methyl}phenol 149177-92-4 4 ²-amidinosuccinanilic acid hydrochloride 249561-98-6 tris{[(2Z)-2-chloro-3-(dimethylamino)prop-2-en-1-ylidene]dimethylammonium} hexafluorophosphate(3-) 2926 90 95 94-05-3 ethyl 2-cyano-3-ethoxyacrylate 13338-63-1 3,4,5-trimethoxyphenylacetonitrile 14818-98-5 L-N-(1-cyano-1-vanillylethyl)acetamide 15760-35-7 3-methylenecyclobutanecarbonitrile 20850-49-1 3-methyl-2-(3,4-dimethoxyphenyl)butyronitrile 28049-61-8 1-(4-chlorophenyl)cyclobutane-1-carbonitrile 31915-40-9 N-[1-cyano-2-(4-hydroxyphenyl)-1-methylethyl]acetamide 32852-95-2 2-(3-phenoxyphenyl)propiononitrile 36622-33-0 3-methyl-2-(3,4,5-trimethoxyphenyl)butyronitrile 39186-58-8 4-bromo-2,2-diphenylbutanenitrile 56326-98-8 1-(4-fluorophenyl)-4-oxocyclohexanecarbonitrile 58311-73-2 (Z)-(2-cyanovinyl)trimethylammonium p-toluenesulfonate 114772-53-1 4 ²-methylbiphenyl-2-carbonitrile 114772-54-2 4 ²-(bromomethyl)biphenyl-2-carbonitrile 123632-23-5 4-(2,2,3,3-tetrafluoropropoxy)cinnamonitrile 133481-10-4 ethyl (1-cyanocyclohexyl)acetate 151338-11-3 N-tert-butyl 3-cyanoandrosta-3,5-diene-17-carboxamide 152630-47-2 1-[3-(cyclopentyloxy)-4-methoxyphenyl]-4-oxocyclohexane-1-carbonitrile 152630-48-3 dimethyl 4-cyano-4-[3-(cyclopentyloxy)-4-methoxyphenyl]heptanedioate 186038-82-4 diethyl (1-cyano-3-methylbutyl)malonate 192869-10-6 2-iodo-3,4-dimethoxy-6-nitrobenzonitrile 192869-24-2 6-amino-2-iodo-3,4-dimethoxybenzonitrile 474645-97-1 (3R)-3-aminopentanenitrile methanesulfonate 604784-44-3 tert-butylammonium (Z)-3-cyano-5-methylhex-3-enoate 2928 00 90 618-26-8 1-methyl-1-phenylhydrazine sulfate (2:1) 16390-07-1 4-chloro-1 ²-(4-methoxyphenyl)benzohydrazide 55819-71-1 (RS)-serinohydrazide hydrochloride 84080-70-6 4-chloro-2-[(Z)-(methoxycarbonyl)methoxyimino]-3-oxobutyric acid 89766-91-6 1-carboxy-1-methylethoxyammonium chloride 94213-23-7 (Z)-[cyano(2,3-dichlorophenyl)methylene]carbazamidine 130580-02-8 trans-2 ²-fluoro-4-hydroxychalcone O-[(Z)-2-(dimethylamino)ethyl]oxime fumaric acid (2:1) 192802-28-1 (S)-O-benzyllactaldehyde-N-(tert-butoxycarbonyl)hydrazone 212631-79-3 2-(2-chloro-4-iodoanilino)-N-(cyclopropylmethoxy)-3,4-difluorobenzamide 253605-31-1 N-hydroxy-2-methylpropan-2-amine acetate (salt) or tert-butylhydroxylamine acetate (salt) 2929 90 00 2188-18-3 N ²-alpha-(tert-butoxycarbonyl)-N ²-omega-nitro-L-arginine 92050-02-7 2,6-diisopropylphenyl sulfamate 139976-34-4 N ²-alpha-(tert-butoxycarbonyl)-N-methoxy-N-methyl-N ²-omega-nitro-L-argininamide 204254-98-8 ethyl (3R,4S,5R)-5-azido-3-(1-ethylpropoxy)-4-hydroxycyclohex-1-ene-1-carboxylate 204255-06-1 ethyl (3R,4R,5S)-4-acetamido-5-azido-3-(1-ethylpropoxy)cyclohex-1-ene-1-carboxylate 2930 90 16 105996-54-1 N,N ²-bis(trifluoroacetyl)-DL-homocystine 159453-24-4 N-(benzyloxycarbonyl)-S-phenyl-L-cysteine 2930 90 99 1134-94-7 2-(phenylthio)aniline 2736-23-4 2,4-dichloro-5-mesylbenzoic acid 3483-12-3 (2R,3S)-1,4-disulfanylbutane-2,3-diol or dithiothreitol 4274-38-8 2-mercapto-5-(trifluoromethyl)anilinium chloride 6320-03-2 o-chlorothiophenol 10191-60-3 dimethyl cyanocarbonimidodithioate 10506-37-3 O-2-naphthyl chlorothioformate 15570-12-4 3-methoxybenzene-1-thiol 16188-55-9 [4-(methylsulfanyl)phenyl]acetic acid 27366-72-9 2-(dimethylaminothio)acetamide hydrochloride 33174-74-2 2,2 ²-dithiodibenzonitrile 40248-84-8 3-sulfanylphenol 49627-27-2 (Z)-5-fluoro-2-methyl-1-(4-methylthiobenzylidene)-1H-inden-3-ylacetic acid 50413-24-6 2-bromo-1-(4-mesylphenyl)ethan-1-one 51458-28-7 (1R,2R)-2-amino-1-(4-methylsulfonylphenyl)propane-1,3-diol 56724-21-1 (1R,2R)-2-amino-1-(4-methylsulfonylphenyl)propane-1,3-diol hydrochloride 61832-41-5 methyl(1-methylthio-2-nitrovinyl)amine 62140-67-4 methyl 5-(ethylsulfonyl)-o-anisate 63484-12-8 methyl 2-methoxy-5-methylsulfonylbenzoate 67305-72-0 N-(2-mercaptoethyl)propionamide 74345-73-6 D-(-)-3-acetylthio-2-methylpropionyl chloride 76497-39-7 D-(-)-3-acetylthio-2-methylpropionic acid 87483-29-2 4-fluorobenzyl 4-(methylthio)phenyl ketone 90536-66-6 (4-mesylphenyl)acetic acid 104458-24-4 2-mesylethan-1-amine hydrochloride 136511-43-8 ethyl N-{2-[(acetylthio)methyl]-3-(o-tolyl)-1-oxopropyl}-L-methionate 148757-89-5 9-bromononyl 4,4,5,5,5-pentafluoropentyl sulfide 153277-33-9 methyl N-[(benzyloxy)carbonyl]-S-phenyl-L-cysteinate 157521-26-1 (S)-2-(acetylthio)-3-phenylpropionic acid dicyclohexylamine (1:1) 159878-02-1 benzyl (1R,2S)-3-chloro-2-hydroxy-1-(phenylthiomethyl)propylcarbamate 162515-68-6 2-[1-(mercaptomethyl)cyclopropyl]acetic acid 182149-25-3 N,N ²-[dithiobis(o-phenylenecarbonyl)]bis-L-isoleucine 225652-11-9 1-(4-chlorophenoxy)-4-(methylsulfanyl)benzene or 4-chlorophenyl 4-(methylsulfanyl)phenyl ether 289717-37-9 N,N-dimethyl-2-[4-(methylsulfanyl)phenoxy]benzylamine hydrochloride 346413-00-1 1-(4-ethoxyphenyl)-2-(4-mesylphenyl)ethan-1-one 364323-64-8 2-[4-(methylsulfanyl)phenoxy]benzaldehyde 2931 00 99 1660-95-3 tetraisopropyl methylenediphosphonate 17814-85-6 (4-carboxybutyl)triphenylphosphonium bromide 27784-76-5 tert-butyl (diethoxyphosphoryl)acetate 31618-90-3 diethyl (tosyloxy)methylphosphonate 35000-38-5 tert-butyl triphenylphosphoranylideneacetate 86552-32-1 (4-phenylbutyl)phosphinic acid 87460-09-1 benzyl hydroxy(4-phenylbutyl)phosphinoylacetate 123599-78-0 [(2-methyl-1-propionyloxypropoxy)(4-phenylbutyl)phosphinoyl]acetic acid 123599-82-6 {[2-methyl-1-(propionyloxy)propoxy](4-phenylbutyl)phosphoryl}acetic acid 128948-01-6 {(S)-[(R)-2-methyl-1-propionyloxypropoxy](4-phenylbutyl)phosphinoyl}acetic acid 649761-22-8 (1R,5S)-5-[dimethyl(phenyl)silyl]-2-(hydroxymethyl)cyclopent-2-ene-1-carboxylic acid  (1R,2R)-2-amino-1-(4-nitrophenyl)propane-1,3-diol (1:1) (salt) 2932 19 00 27329-70-0 (5-formyl-2-furyl)boronic acid 37076-71-4 1,2,3-tri-O-acetyl-5-deoxy-D-ribofuranose 37743-18-3 3,3-diphenyltetrahydrofuran-2-ylidene(dimethyl)ammonium bromide 66356-53-4 5-(2-aminoethylthiomethyl)furfuryldimethylamine 86087-23-2 (S)-tetrahydrofuran-3-ol 87392-07-2 (2S)-tetrahydrofuran-2-carboxylic acid 97148-39-5 ammonium (Z)-2-methoxyimino-2-(2-furyl)acetate 2932 29 85 79-50-5 DL-alpha-hydroxy-beta,beta-dimethyl-gamma-butyrolactone 298-81-7 9-methoxyfuro[3,2-g]chromen-7-one 482-44-0 9-(3-methylbut-2-enyloxy)-7H-furo[3,2-g]chromen-7-one 517-23-7 alpha-acetyl-gamma-butyrolactone 599-04-2 alpha-hydroxy-beta,beta-dimethyl-gamma-butyrolactone 976-70-5 3-oxopregn-4-ene-21,17-alpha-carbolactone 6559-91-7 4 ²-demethylepipodophyllotoxin 23363-33-9 4 ²-(benzyloxycarbonyl)-4 ²-demethylepipodophyllotoxin 39521-49-8 (3aR,4bS,4R,4aS,5aS)-4-(5,5-dimethyl-1,3-dioxolan-2-yl)hexahydrocyclopropa[3,4]cyclopenta[1,2-b]furan-2(3H)-one 39746-01-5 (3aR,4R,5R,6aS)-4-formyl-2-oxohexahydro-2H-cyclopenta[b]furan-5-yl benzoate 51559-36-5 5-methoxy-2H-chromen-2-one 73726-56-4 11-alpha-hydroxy-3-oxopregna-4,6-diene-21,17-alpha-carbolactone 95716-70-4 7Ã ±-(methoxycarbonyl)-3-oxo-17Ã ±-pregna-4,9(11)-diene-21,17-carbolactone 96829-59-3 (1S,3E,6E)-1-[((2S,3S)-3-hexyl-4-oxooxetan-2-yl)methyl]dodeca-3,6-dien-1-yl N-formyl-L-leucinate 104872-06-2 (3S,4S)-3-hexyl-4-[(R)-2-(hydroxytridecyl)]oxetan-2-one 122111-01-7 [(2R)-2-(benzoyloxy)-4,4-difluoro-5-oxotetrahydrofuran-2-yl]methyl benzoate 142680-85-1 (25S)-25-cyclohexyl-25-de(sec-butyl)-5-O-demethyl-22,23-dihydroavermectin A1a 145667-75-0 (3aR,4R,5R,6aS)-5-hydroxy-4-((3R)-3-hydroxy-5-phenylpentyl)hexahydrocyclopenta[b]furan-2-one 192704-56-6 11-alpha-hydroxy-7-alpha-(methoxycarbonyl)-3-oxopregn-4-ene-21,17-alpha-carbolactone 220119-16-4 (25S)-cyclohexyl-25-de(sec-butyl)-5-demethoxy-5-oxo-22,23-dihydroavermectin A1a 221129-55-1 (6R)-4-hydroxy-6-phenethyl-6-propyl-5,6-dihydro-2H-pyran-2-one 2932 99 00 96-82-2 4-O-beta-D-galactopyranosyl-D-gluconic acid 467-55-0 3-beta-hydroxy-5-alpha-spirostan-12-one 533-31-3 3,4-(methylenedioxy)phenol 7512-17-6 2-acetamido-2-deoxy-beta-D-glucopyranose 7772-94-3 2-acetamido-2-deoxy-Ã ²-D-mannopyranose 32981-86-5 10-deacetylbaccatin III 33659-28-8 calcium bis(4-O-(beta-D-galactopyranosyl)-D-gluconate) calcium bromide (1:1) 40591-65-9 2,3,4,6-tetra-O-acetyl-beta-D-glucopyranosyl carbamimidothioate hydrobromide 57999-49-2 2-(3-bromophenoxy)tetrahydropyran 65293-32-5 N-Ã ²-D-glucopyranosylformamide 69999-16-2 (2,3-dihydrobenzofuran-5-yl)acetic acid 79944-37-9 trans-6-amino-2,2-dimethyl-1,3-dioxepan-5-ol 88128-61-4 (3aS,9aS,9bR)-3a-methyl-6-[2-(2,5,5-trimethyl-1,3-dioxan-2-yl)ethyl]-1,2,4,5,8,9,9a,9b-octahydro-3aH-cyclopenta[a]naphthalene-3,7-dione 107188-34-1 2,5,7,8-tetramethyl-2-(4-nitrophenoxymethyl)-4-oxochroman-6-yl acetate 107188-37-4 2-(4-aminophenoxymethyl)-2,5,7,8-tetramethyl-4-oxochroman-6-yl acetate 110638-68-1 calcium bis(4-O-(beta-D-galactopyranosyl)-D-gluconate) dihydrate 115437-18-8 (2Ã ±,4Ã ±,5Ã ²,7Ã ²,10Ã ²,13Ã ²)-4-acetoxy-1,10,13-trihydroxy-9-oxo-7-[(triethylsilyl)oxy]-5,20-epoxytax-11-en-2-yl benzoate 115437-21-3 (4Ã ±)-4,10-diacetoxy-1,13-dihydroxy-9-oxo-7-[(triethylsilyl)oxy]-5,20-epoxytax-11-en-2-yl benzoate 124655-09-0 tert-butyl [(4R,6S)-6-(hydroxymethyl)-2,2-dimethyl-1,3-dioxan-4-yl]acetate 125971-94-0 tert-butyl [(4R,6R)-6-(cyanomethyl)-2,2-dimethyl-1,3-dioxolan-4-yl]acetate 130064-21-0 1-{2-hydroxy-4-[(tetrahydropyran-2-yl)oxy]phenyl}-2-{4-[(tetrahydropyran-2-yl)oxy]phenyl}ethan-1-one 130525-58-5 methyl 5-acetamido-7,8,9-O-triacetyl-2,6-anhydro-4-azido-3,4,5-trideoxy-D-glycero-D-galacto-non-2-enonate 130525-62-1 (4S,5R,6R)-5-acetamido-4-amino-6-[(1R,2R)-1,2,3-trihydroxypropyl]-5,6-dihydropyran-2-carboxylic acid 149107-93-7 (2Ã ±,4Ã ±,5Ã ²,7Ã ²,10Ã ²,13Ã ±)-4,10-diacetoxy-13-{[(2R,3S)-3-benzamido-2-(1-methoxy-1-methylethoxy)-3-phenylpropanoyl]oxy}-1-hydroxy-9-oxo-7-[(triethylsilyl)oxy]-5,20-epoxytax-11-en-2-yl benzoate 157518-70-2 (2R)-2-[(S)-2,2-dimethyl-5-oxo-1,3-dioxolan-4-yl]-4-methylvaleric acid 167256-05-5 methyl (1S,2S)-1-(1,3-benzodioxol-5-yl)-3-(2-hydroxy-4-methoxyphenyl)-5-propoxyindane-2-carboxylate 170242-34-9 (S)-2-amino-5-(1,3-dioxolan-4-yl)valeric acid 191106-49-7 methyl (1S,2S)-1-(1,3-benzodioxol-5-yl)-3-[2-(benzyloxy)-4-methoxyphenyl]-5-propoxyindane-2-carboxylate 192201-93-7 2-({3-[5-(6-methoxy-1-naphthyl)-1,3-dioxan-2-yl]propyl}methylamino)-N-methylacetamide 196303-01-2 (7S)-7-methyl-5-(4-nitrophenyl)-7,8-dihydro-5H-[1,3]dioxolo[4,5-g]isochromene 199796-52-6 (2Ã ±,4Ã ±,7Ã ²,10Ã ²,13Ã ±)-4,10-diacetoxy-13-({(2R,3S)-3-benzamido-2-[((4Z,7Z,10Z,13Z,16Z,19Z)-docosa-4,7,10,13,16,19-hexaenoyl)oxy]-3-phenylpropanoyl}oxy)-1,7-dihydroxy-9-oxo-5,20-epoxytax-11-en-2-yl benzoate 2933 11 90 6150-97-6 magnesium bis[(2,3-dihydro-1,5-dimethyl-3-oxo-2-phenyl-1H-pyrazol-4-yl)methylamino]methanesulfonate 2933 19 90 3736-92-3 1,2-diphenyl-4-(2-phenylthioethyl)pyrazolidine-3,5-dione 4023-02-3 pyrazole-1-carboxamidine hydrochloride 27511-79-1 3-aminopyrazole-4-carboxamide hemisulfate 59194-35-3 N ²1-methyl-1H-pyrazole-1-carboxamidine hydrochloride 139756-01-7 1-methyl-4-nitro-3-propylpyrazole-5-carboxamide 334828-10-3 4-amino-5-ethyl-1-(2-methoxyethyl)pyrazole-3-carboxamide 2933 21 00 186462-71-5 (1R,2R,5S,6R)-2 ²,5 ²-dioxospiro[bicyclo[3.1.0]hexane-2,4 ²-imidazolidine]-6-carboxylic acid 2933 29 90 696-23-1 2-methyl-4-nitroimidazole 822-36-6 4-methylimidazole 4897-25-0 5-chloro-1-methyl-4-nitroimidazole 24155-42-8 1-(2,4-dichlorophenyl)-2-imidazol-1-ylethanol 68282-49-5 2-butylimidazole-5-carbaldehyde 68283-19-2 (2-butylimidazol-5-yl)methanol 83857-96-9 2-butyl-5-chloro-1H-imidazole-4-carbaldehyde 99614-02-5 1,2,3,4-tetrahydro-9-methyl-3-(2-methyl-1H-imidazol-1-ylmethyl)carbazol-4-one 109425-51-6 N 2-[(9H-fluoren-9-ylmethoxy)carbonyl]-N-trityl-L-histidine 130804-35-2 1-[5-(4,5-diphenylimidazol-2-ylthio)pentyl]-1-heptyl-3-(2,4-difluorophenyl)urea 133909-99-6 2-butyl-4-chloro-1-[2 ²-(2-trityl-2H-tetrazol-5-yl)biphenyl-4-ylmethyl]-1H-imidazol-5-ylmethanol 138401-24-8 4 ²-[(2-butyl-4-oxo-1,3-diazaspiro[4.4]non-1-en-3-yl)methyl]biphenyl-2-carbonitrile 150097-92-0 methyl 5-pentafluoroethyl-2-propylimidazole-4-carboxylate 151012-31-6 3-(4-bromobenzyl)-2-butyl-4-chloro-1H-imidazol-5-ylmethanol 151257-01-1 2-butyl-1,3-diazaspiro[4.4]non-1-en-4-one hydrochloride 152146-59-3 4-(2-butyl-5-formylimidazol-1-ylmethyl)benzoic acid 178982-67-7 2-[(benzyloxy)methyl]-4-isopropylimidazole 244191-88-6 N-acetyl-O-tert-butyl-L-tyrosyl-O-tert-butyl-L-threonyl-O-tert-butyl-L-seryl-L-leucyl-L-isoleucyl-N 1-trityl-L-histidyl-O-tert-butyl-L-seryl-L-leucyl-L-isoleucyl-Ã ±-L-glutamyl-Ã ±-L-glutamyl-O-tert-butyl-L-seryl-N-trityl-L-glutaminyl-N-trityl-L-asparaginyl-N-trityl-L-glutaminyl-L-glutamine, 10,11-di-tert-butyl ester 244244-26-6 N-acetyl-O-tert-butyl-L-tyrosyl-O-tert-butyl-L-threonyl-O-tert-butyl-L-seryl-L-leucyl-L-isoleucyl-N 1-trityl-L-histidyl-O-tert-butyl-L-seryl-L-leucyl-L-isoleucyl-Ã ±-L-glutamyl-Ã ±-L-glutamyl-O-tert-butyl-L-seryl-N-trityl-L-glutaminyl-N-trityl-L-asparaginyl-N-trityl-L-glutaminyl-L-glutaminyl-Ã ±-L-glutamyl-N 6-(tert-butoxycarbonyl)-L-lysyl-N-trityl-L-asparaginyl-Ã ±-L-glutamyl-N-trityl-L-glutaminyl-Ã ±-L-glutamyl-L-leucyl-L-leucyl-Ã ±-L-glutamyl-L-leucyl-Ã ±-L-aspartyl-N 6-(tert-butoxycarbonyl)-L-lysyl-N 1-(tert-butoxycarbonyl)-L-tryptophyl-L-alanyl-O-tert-butyl-L-seryl-L-leucyl-N 1-(tert-butoxycarbonyl)-L-tryptophyl-N-trityl-L-asparaginyl-N 1-(tert-butoxycarbonyl)-L-tryptophyl-L-phenylalaninamide, hepta-tert-butyl ester 2933 39 99 0-00-0 11-ethyl-5-methyl-8-{2-[(1-oxo-1Ã »4-quinolin-4-yl)oxy]ethyl}-11H-dipyrido[3,2-b:2 ²,3 ²-e][1,4]diazepin-6(5H)-one 0-00-0 4-(4-fluorobenzoyl)pyridinium p-toluenesulfonate 100-76-5 quinuclidine 875-35-4 2,6-dichloro-4-methylnicotinonitrile 1452-94-4 ethyl 2-chloronicotinate 1609-66-1 N-phenyl-N-(4-piperidyl)propionamide 1619-34-7 quinuclidin-3-ol 2008-75-5 1-(2-chloroethyl)piperidinium chloride 2147-83-3 1-(1,2,3,6-tetrahydro-4-pyridyl)-1H-benzimidazol-2(3H)-one 2942-59-8 2-chloronicotinic acid 4021-07-2 3-methylpyridine-2-carboxylic acid 4046-24-6 5-(1-methyl-4-piperidyl)-5H-dibenzo[a,d]cyclohepten-5-ol hydrochloride 4783-86-2 4-phenoxypyridine 5005-36-7 2-phenyl-2-pyridylacetonitrile 5006-66-6 6-hydroxynicotinic acid 5223-06-3 2-(5-ethyl-2-pyridyl)ethanol 5326-23-8 6-chloronicotinic acid 5382-23-0 4-chloro-1-methylpiperidine hydrochloride 5424-11-3 2,2-diphenyl-4-piperidinovaleronitrile 5435-54-1 3-nitro-4-pyridone 6298-19-7 2-chloro-3-pyridylamine 6622-91-9 4-pyridylacetic acid hydrochloride 6935-27-9 benzyl(2-pyridyl)amine 7379-35-3 4-chloropyridine hydrochloride 19395-39-2 2-phenyl-2-piperidin-2-ylacetamide 19395-41-6 2-phenyl-2-(2-piperidyl)acetic acid 20662-53-7 1-(4-piperidyl)-1H-benzimidazol-2(3H)-one 21472-89-9 ( ±)-1-azabicyclo[2.2.1]heptan-3-one 22065-85-6 1-benzylpiperidine-4-carbaldehyde 25333-42-0 (3R)-quinuclidin-3-ol 26815-04-3 4-(2-piperidin-1-ylethoxy)benzaldehyde 29976-53-2 ethyl 4-oxopiperidine-1-carboxylate 31255-57-9 3-[2-(3-chlorophenyl)ethyl]pyridine-2-carbonitrile 32998-95-1 N-(tert-butyl)-3-methylpyridine-2-carboxamide 35794-11-7 3,5-dimethylpiperidine 37699-43-7 2,3-dimethyl-4-nitropyridine 1-oxide 38092-89-6 8-chloro-6,11-dihydro-11-(1-methyl-4-piperidylidene)-5H-benzo[5,6]cyclohepta[1,2-b]pyridine 39512-49-7 4-(4-chlorophenyl)piperidin-4-ol 40807-61-2 4-phenylpiperidin-4-ol 43076-30-8 1-(4-tert-butylphenyl)-4-[4-(alpha-hydroxybenzhydryl)piperidino]butan-1-one 43200-82-4 6-(5-chloropyridin-2-yl)-5H-pyrrolo[3,4-b]pyrazine-5,7(6H)-dione 49608-01-7 ethyl 6-chloronicotinate 53786-28-0 5-chloro-1-(4-piperidyl)-1H-benzimidazol-2(3H)-one 53786-45-1 ethyl 4-(2-amino-4-chloroanilino)piperidine-1-carboxylate 53786-46-2 ethyl 4-(5-chloro-2,3-dihydro-2-oxo-1H-benzimidazol-2-yl)piperidine-1-carboxylate 56488-00-7 3-(cyanoimino)-3-piperidinopropiononitrile 57988-58-6 4-(4-bromophenyl)piperidin-4-ol 58859-46-4 ethyl 4-aminopiperidine-1-carboxylate 61380-02-7 1-benzyl-4-(methoxymethyl)-N-phenyl-4-piperidylamine 65326-33-2 2-amino-3-pyridyl methyl ketone 70708-28-0 1-(2-pyridyl)-3-(pyrrolidin-1-yl)-1-(p-tolyl)propan-1-ol 77145-61-0 1-(6-chloro-2-pyridyl)-4-piperidylamine hydrochloride 78750-68-2 4-[(3-aminopyridin-2-yl)amino]phenol 82671-06-5 2,6-dichloro-5-fluoronicotinic acid 83556-85-8 1-(3-chloropropyl)-2,6-dimethylpiperidinium chloride 83949-32-0 4-carboxy-4-phenylpiperidinium p-toluenesulfonate 84196-16-7 N-[4-(methoxymethyl)-4-piperidyl]-N-phenylpropionamide hydrochloride 84449-80-9 1-[2-(4-carboxyphenoxy)ethyl]piperidinium chloride 84449-81-0 4-(2-piperidin-1-ylethoxy)benzoyl chloride hydrochloride 84501-68-8 ethyl 4-[1-(4-fluorobenzyl)-1H-benzimidazol-2-ylamino]piperidine-1-carboxylate 86604-78-6 4-methoxy-3,5-dimethyl-2-pyridylmethanol 87848-95-1 6-bromo-2-pyridyl p-tolyl ketone 100238-42-4 4-(2-piperidin-1-ylethoxy)phenol 101904-56-7 4-(5H-dibenzo[a,d]cyclohepten-5-yl)piperidine 103094-30-0 3-ethyl 5-methyl ( ±)-4-(2-chlorophenyl)-1,4-dihydro-2-[2-(1,3-dioxoisoindolin-2-yl)ethoxymethyl]pyridine-3,5-dicarboxylate 103129-82-4 3-ethyl 5-methyl 2-[(2-aminoethoxy)methyl]-4-(2-chlorophenyl)-6-methyl-1,4-dihydropyridine-3,5-dicarboxylate 103577-66-8 3-methyl-4-(2,2,2-trifluoroethoxy)-2-pyridylmethanol 104860-26-6 cis-1-[3-(4-fluorophenoxy)propyl]-3-methoxy-4-piperidylamine 104860-73-3 4-amino-5-chloro-N-{1-[3-(4-fluorophenoxy)propyl]-3-methoxy-4-piperidyl}-2-methoxybenzamide 107256-31-5 3-[2-(3-chlorophenyl)ethyl]-2-pyridyl 1-methyl-4-piperidyl ketone hydrochloride 108555-25-5 1-[2-(4-methoxyphenyl)ethyl]-4-piperidylamine dihydrochloride 118175-10-3 [4-(3-methoxypropoxy)-3-methyl-2-pyridyl]methanol 120014-07-5 2-[(1-benzyl-4-piperidyl)methylene]-5,6-dimethoxyindan-1-one 127293-57-6 (1R)-1-(4-chlorophenyl)-2-[4-(4-fluorobenzyl)piperidin-1-yl]ethan-1-ol 139781-09-2 5,5-bis(4-pyridylmethyl)-5H-cyclopenta[2,1-b:3,4-b ²]dipyridine hydrate 139886-04-7 1-methyl-1,2,5,6-tetrahydropyridine-3-carbaldehyde (E)-O-methyloxime hydrochloride 142034-92-2 (1S,3S,4S)-1-azabicyclo[2.2.1]heptan-3-ol 142034-97-7 (1R,4S)-1-azabicyclo[2.2.1]heptan-3-one 142057-79-2 (RS)-2-[(1-benzyl-4-piperidyl)methyl]-5,6-dimethoxyindan-1-one 153050-21-6 (S)-1-{2-[3-(3,4-dichlorophenyl)-1-(3-isopropoxyphenacyl)-3-piperidyl]ethyl}-4-phenyl-1-azoniabicyclo[2.2.2]octane chloride 157688-46-5 2-[1-(tert-butoxycarbonyl)-4-piperidyl]acetic acid 158878-47-8 (3R,5R)-3-{(E)-2-[4-(4-fluorophenyl)-2,6-diisopropyl-5-(methoxymethyl)pyridin-3-yl]vinyl}-5-hydroxycyclohexan-1-one 159813-78-2 (3R,5S,6E)-7-[4-(4-fluorophenyl)-2,6-diisopropyl-5-(methoxymethyl)pyridin-3-yl]-3,5-dihydroxyhept-6-enoic acid 160588-45-4 10,10-bis[(2-fluoro-4-pyridyl)methyl]anthrone 161417-03-4 2-methyl-3-((2S)-pyrrolidin-2-ylmethoxy)pyridine 171764-07-1 (S)-2-amino-3,3-dimethyl-N-2-pyridylbutyramide 173050-51-6 (R)-N-(1-{3-[1-benzoyl-3-(3,4-dichlorophenyl)-3-piperidyl]propyl}-4-phenyl-4-piperidyl)-N-methylacetamide hydrochloride 176381-97-8 (S)-N-[4-(4-acetamido-4-phenyl-1-piperidyl)-2-(3,4-dichlorophenyl)butyl]-N-methylbenzamide-fumaric acid (1:1) 177964-68-0 3-[4-(4-fluorophenyl)-2,6-diisopropyl-5-(methoxymethyl)pyridin-3-yl]acrylaldehyde 178460-82-7 (1R)-1-(4-chlorophenyl)-2-[4-(4-fluorobenzyl)piperidin-1-yl]ethan-1-ol hydrochloride 178981-89-0 {5-[(3,5-dichlorophenyl)sulfanyl]-4-isopropyl-1-(pyridin-4-ylmethyl)imidazol-2-yl}methanol 179024-48-7 N-[(R)-9-methyl-4-oxo-1-phenyl-3,4,6,7-tetrahydro[1,4]diazepino[6,7,1-hi]indol-3-yl]isonicotinamide 180050-34-4 (1S,4R)-1-azabicyclo[2.2.1]heptan-3-one O-[(Z)-(3-methoxyphenyl)ethynyl]oxime maleic acid (1:1) 180250-77-5 (2S,3S)-3-amino-2-ethoxy-N-nitropiperidine-1-carboxamidine hydrochloride 188396-54-5 1-(2-biphenyl-4-ylethyl)-4-[3-(trifluoromethyl)phenyl]-1,2,3,6-tetrahydropyridine hydrochloride 188591-61-9 1-(4-benzyloxyphenyl)-2-(4-hydroxy-4-phenyl-1-piperidyl)propan-1-one 189894-57-3 1-[(1S,2S)-2-hydroxy-2-(4-hydroxyphenyl)-1-methylethyl]-4-phenylpiperidin-4-ol methanesulfonate trihydrate 192329-80-9 4-(4-pyridyloxy)benzenesulfonic acid 192330-49-7 4-(4-pyridyloxy)benzenesulfonyl chloride hydrochloride 193275-85-3 4-{4-[(11S)-3,10-dibromo-8-chloro-5,6-dihydro-11H-benzo[5,6]cyclohepta[1,2-b]pyridin-11-yl] piperidinocarbonylmethyl}piperidine-1-carboxamide 198904-85-7 tert-butyl 2-(4-pyridin-2-ylbenzyl)hydrazine-1-carboxylate 198904-86-8 tert-butyl 2-{(2S,3S)-3-[(tert-butoxycarbonyl)amino]-2-hydroxy-4-phenylbutyl}-2-[4-(pyridin-2-yl)benzyl]hydrazine-1-carboxylate 213839-64-6 N-{2-[5-(aminoiminomethyl)-2-hydroxyphenoxy]-3,5-difluoro-6-[3-(1-methyl-4,5-dihydroimidazol-2-yl)phenoxy]pyridin-4-yl]-N-methyglycine dihydrochloride 221180-26-3 4-amino-5-chloro-2-methoxy-N-(3-methoxypiperidin-4-yl)benzamide 221615-75-4 2-(4-mesylphenyl)-1-(6-methylpyridin-3-yl)- ethan-1-one 230615-52-8 2,3,4,5-tetrahydro-1H-1,5-methano-3-benzazepine hydrochloride 230615-59-5 7,8-dinitro-3-(trifluoroacetyl)-2,3,4,5-tetrahydro-1H-1,5-methano-3-benzazepine 280129-82-0 4-({2-[(benzyloxy)methyl]-4-isopropylimidazol-1-yl}methyl)pyridine oxalate (1:2) 319460-85-0 N-methyl-2-{[3-((E)-2-pyridin-2-ylvinyl)-1H-indazol-6-yl]sulfanyl}benzamide 319460-94-1 N-(2-fluoro-5-{[3-((E)-2-pyridin-2-ylvinyl)-1H-indazol-6-yl]amino}phenyl)-1,3-dimethylpyrazole-5-carboxamide 423165-13-3 8-benzyl-3-exo-(3-isopropyl-5-methyl-4H-1,2,4-triazol-4-yl)-8-azabicyclo[3.2.1]octane 429659-01-8 ethyl N-[4-(methylamino)-3-nitrobenzoyl]-N-pyridin-2-yl-Ã -alaninate 440634-25-3 tert-butyl 4-{2-[4-(mesyloxy)piperidin-1-yl]-2-oxoethyl}piperidine-1-carboxylate 2933 49 10 68077-26-9 7-chloro-1-ethyl-6-fluoro-1,4-dihydro-4-oxoquinoline-3-carboxylic acid 86393-33-1 7-chloro-1-cyclopropyl-6-fluoro-4-oxo-1,4-dihydroquinoline-3-carboxylic acid 93107-30-3 1-cyclopropyl-6,7-difluoro-1,4-dihydro-4-oxoquinoline-3-carboxylic acid 98105-79-4 7-chloro-6-fluoro-1-(4-fluorophenyl)-1,4-dihydro-4-oxoquinoline-3-carboxylic acid 98349-25-8 ethyl 1-cyclopropyl-6,7-difluoro-4-oxo-1,4-dihydroquinoline-3-carboxylate 100501-62-0 ethyl 1-ethyl-6,7,8-trifluoro-1,4-dihydro-4-oxoquinoline-3-carboxylate 103995-01-3 1-(2,4-difluorophenyl)-6,7-difluoro-1,4-dihydro-4-oxoquinoline-3-carboxylic acid 105956-96-5 7-[3-(tert-butoxycarbonylamino)pyrrolidin-1-yl]-8-chloro-1-cyclopropyl-6-fluoro-4-oxo-1,4-dihydroquinoline-3-carboxylic acid 112811-72-0 1-cyclopropyl-6,7-difluoro-8-methoxy-4-oxo-1,4-dihydroquinoline-3-carboxylic acid 119916-34-6 7-bromo-1-cyclopropyl-6-fluoro-5-methyl-4-oxo-1,4-dihydroquinoline-3-carboxylic acid 136465-98-0 N-(2-quinolylcarbonyl)-L-asparagine 170143-39-2 3-methyl hydrogen 7-chloro-1,4-dihydro-4-oxoquinoline-2,3-dicarboxylate 2933 49 90 0-00-0 2-(ethylamino)-5-[2-(quinolin-4-yloxy)ethyl]nicotinic acid 1087-69-0 (9S,13S,14S)-3-methoxymorphinan hydrochloride 4965-33-7 7-chloro-2-methylquinoline 6340-55-2 2,6-dimethoxy-4-methylquinoline 10500-57-9 5,6,7,8-tetrahydroquinoline 22982-78-1 1,2,3,4-tetrahydro-2-isopropylaminomethyl-6-methyl-7-nitroquinoline methanesulfonate 64228-78-0 pentamethylene bis{3-[1-(3,4-dimethoxybenzyl)-6,7-dimethoxy-1,2,3,4-tetrahydro-2-isoquinolyl]propionate} oxalic acid (1:2) 74163-81-8 (S)-1,2,3,4-tetrahydroisoquinoline-3-carboxylic acid 77497-97-3 (S)-3-benzyloxycarbonyl-1,2,3,4-tetrahydroisoquinolinium p-toluenesulfonate 79276-06-5 tert-butyl (3S)-1,2,3,4-tetrahydroisoquinoline-3-carboxylate 4-methylbenzenesulfonate 106635-86-3 2,6-dimethoxy-4-methyl-5-[3-(trifluoromethyl)phenoxy]quinolin-8-amine 118864-75-8 (1S)-1-phenyl-1,2,3,4-tetrahydroisoquinoline 120578-03-2 3-[(E)-2-(7-chloro-2-quinolyl)vinyl]benzaldehyde 136465-81-1 (3S,4aS,8aS)-N-tert-butyldecahydroisoquinoline-3-carboxamide 136465-99-1 N-(2-quinolylcarbonyloxy)succinimide 136522-17-3 (3S,4aS,8aS)-2-[(2R,3S)-3-amino-2-hydroxy-4-phenylbutyl]-N-tert-butyldecahydroisoquinoline-3-carboxamide 142522-81-4 sodium (R)-1-[(1-{3-[2-(7-chloro-2-quinolyl)vinyl]phenyl}-3-[2-(1-hydroxy-1-methylethyl)phenyl]propyl)thiomethyl]cyclopropylacetate 149057-17-0 (S)-N-tert-butyl-1,2,3,4-tetrahydroisoquinoline-3-carboxamide hydrochloride 149182-72-9 (S)-N-tert-butyl-1,2,3,4-tetrahydroisoquinoline-3-carboxamide 149968-11-6 methyl 2-(3-{(E)-3-[2-(7-chloro-2-quinolyl)vinyl]phenyl}-3-oxopropyl)benzoate 159878-04-3 benzyl (1S,2S)-3-[(3S,4aS,8aS)-3-tert-butylcarbamoylperhydro-2-isoquinolyl]-2-hydroxy-1-(phenylthiomethyl)propylcarbamate 159989-65-8 (3S,4aS,8aS)-N-(tert-butyl)-2-[(2S,3S)-2-hydroxy-3-(3-hydroxy-2-methylbenzamido)-4-(phenylthio)butyl]perhydroisoquinoline-3-carboxamide-methanesulfonic acid (1:1) 172649-40-0 3-[(4S)-5-oxo-2-(trifluoromethyl)-1,4,5,6,7,8-hexahydroquinolin-4-yl]benzonitrile 178680-13-2 methyl {(1S,2R)-1-benzyl-3-[(3S,4aS,8aS)-3-(tert-butylcarbamoyl)decahydro-2-isoquinolyl]-2-hydroxypropyl}carbamate 181139-72-0 methyl 2-[(S)-3-{(E)-3-[2-(7-chloro-2-quinolyl)vinyl]phenyl}-3-hydroxypropyl]benzoate 186537-30-4 (S)-N-tert-butyl-1,2,3,4-tetrahydroisoquinoline-3-carboxamide sulfate 189279-58-1 1-(6-amino-3,5-difluoropyridin-2-yl)-8-chloro-6-fluoro-7-(3-hydroxyazetidin-1-yl)-4-oxo-1,4-dihydroquinoline-3-carboxylic acid 189746-15-4 2,6-dimethoxy-4-methyl-8-nitro-5-[3-(trifluoromethyl)phenoxy]quinoline 189746-19-8 5-chloro-2,6-dimethoxy-4-methylquinoline 189746-21-2 5-chloro-2,6-dimethoxy-4-methyl-8-nitroquinoline 194804-45-0 ethyl 1-cyclopropyl-8-(difluoromethoxy)-7-((1R)-1-methyl-2-tritylisoindolin-5-yl)-4-oxo-1,4-dihydroquinoline-3-carboxylate 194805-07-7 ethyl 7-bromo-1-cyclopropyl-8-(difluoromethoxy)-4-oxo-1,4-dihydroquinoline-3-carboxylate 209909-03-5 (2-chloro-6,7-difluoroquinolin-3-yl)methanol 220998-08-3 {2,7-dichloro-6-methyl-4-[(4-methylpiperidin-1-yl)methyl]quinolin-3-yl}methanol 287930-77-2 (1S)-1-{3-[(E)-2-(7-chloroquinolin-2-yl)vinyl]phenyl}-3-[2-(1-hydroxy-1-methylethyl)phenyl]propan-1-ol 287930-78-3 methyl 2-((3S)-3-{3-[(E)-2-(7-chloroquinolin-2-yl)vinyl]phenyl}-3-hydroxypropyl)benzoate hydrate 474645-93-7 methyl [2-ethyl-6-(trifluoromethyl)-1,2,3,4-tetrahydroquinolin-4-yl]carbamate 2933 59 95 56-06-4 2,6-diaminopyrimidin-4-ol 65-71-4 5-methyluracil 66-22-8 uracil 68-94-0 purin-6(1H)-one 71-30-7 cytosine 487-21-8 pteridine-2,4(1H,3H)-dione 696-07-1 5-iodouracil 707-99-3 6-amino-9H-purin-9-ylethanol 841-77-0 1-benzhydrylpiperazine 2210-93-7 1-phenylpiperazinium chloride 3056-33-5 N-(9-acetyl-6-oxo-6,9-dihydro-1H-purin-2-yl)acetamide 5018-45-1 5,6-dimethoxypyrimidin-4-ylamine 5081-87-8 3-(2-chloroethyl)quinazoline-2,4(1H,3H)-dione 5464-78-8 1-(2-methoxyphenyl)piperazine hydrochloride 6928-85-4 4-methylpiperazin-1-ylamine 7139-02-8 2,6-dichloro-4,8-dipiperidinopyrimido[5,4-d]pyrimidine 7280-37-7 estropipate 7597-60-6 6-amino-5-formamido-1,3-dimethyluracil 10310-21-1 2-amino-6-chloropurine 13078-15-4 1-(3-chlorophenyl)piperazine hydrochloride 13889-98-0 1-acetylpiperazine 14047-28-0 (R)-2-(6-amino-9H-purin-9-yl)-1-methylethanol 14080-23-0 pyrimidine-2-carbonitrile 16064-08-7 6-iodoquinazolin-4(1H)-one 19690-23-4 6-iodo-1H-purin-2-ylamine 19916-73-5 6-(benzyloxy)-9H-purin-2-amine 20535-83-5 6-methoxy-1H-purin-2-ylamine 20980-22-7 2-(piperazin-1-yl)pyrimidine 23680-84-4 4-amino-2-chloro-6,7-dimethoxyquinazoline 27469-60-9 1-(4,4 ²-difluorobenzhydryl)piperazine 28888-44-0 6,7-dimethoxyquinazoline-2,4(1H,3H)-dione 35386-24-4 1-(2-methoxyphenyl)piperazine 41078-70-0 3-(2-chloroethyl)-2-methyl-4H-pyrido[1,2-a]pyrimidin-4-one 41202-32-8 1-(2-chlorophenyl)piperazine hydrochloride 41202-77-1 1-(2,3-dichlorophenyl)piperazine hydrochloride 52605-52-4 1-(3-chlorophenyl)-4-(3-chloropropyl)piperazine hydrochloride 56177-80-1 2-ethoxy-5-fluoropyrimidin-4(1H)-one 57061-71-9 1-(2-chloroethyl)-4-[3-(trifluoromethyl)phenyl]piperazine dihydrochloride 59703-00-3 4-ethyl-2,3-dioxopiperazine-1-carbonyl chloride 59878-63-6 6-(5-chloropyridin-2-yl)-7-oxo-6,7-dihydro-5H-pyrrolo[3,4-b]pyrazin-5-yl piperazine-1-carboxylate 64090-19-3 1-(4-fluorophenyl)piperazine dihydrochloride 67914-60-7 4-(4-acetylpiperazin-4-yl)phenol 67914-97-0 4-(4-isopropylpiperazin-1-yl)phenol 70849-60-4 1-(o-tolyl)piperazine hydrochloride 75128-73-3 2-[(2-acetamido-6-oxo-6,9-dihydro-1H-purin-9-yl)methoxy]ethyl acetate 93076-03-0 3-(2-chloroethyl)-6,7,8,9-tetrahydro-2-methyl-4H-pyrido[1,2-a]pyrimidin-4-one hydrochloride 94021-22-4 2-piperazin-1-ylpyrimidine dihydrochloride 97845-60-8 2-(acetoxymethyl)-4-(2-amino-6-chloropurin-9-yl)butyl acetate 106461-41-0 2-sec-butyl-4-{4-[4-(4-hydroxyphenyl)piperazin-1-yl]phenyl}-2H-1,2,4-triazol-3(4H)-one 111641-17-9 4-(piperazin-1-yl)-2,6-bis(pyrrolidin-1-yl)pyrimidine 112733-28-5 ethyl [3-(4-bromo-2-fluorobenzyl)-7-chloro-2,4-dioxo-1,2,3,4-tetrahydroquinazolin-1-yl]acetate 112733-45-6 ethyl (7-chloro-2,4-dioxo-1,2,3,4-tetrahydroquinazolin-1-yl)acetate 119532-26-2 1-(2,3-dichlorophenyl)piperazine 124832-31-1 2-[(2-amino-6-oxo-1,6-dihydro-9H-purin-9-yl)methoxy]ethyl N-(benzyloxycarbonyl)-L-valinate 125224-62-6 (1S)-2-methyl-2,5-diazabicyclo[2.2.1]heptane dihydrobromide 132961-05-8 (Z)-3-{2-[4-(2,4-difluoro-alpha-hydroxyiminobenzyl)piperidino]ethyl}-6,7,8,9-tetrahydro-2-methyl-4H-pyrido[1,2-a]pyrimidin-4-one 137234-74-3 4-chloro-6-ethyl-5-fluoropyrimidine 137234-87-8 6-ethyl-5-fluoropyrimidin-4(1H)-one 137281-39-1 4-[2-(2-amino-4-oxo-4,7-dihydro-3H-pyrrolo[2,3-d]pyrimidin-5-yl)ethyl]benzoic acid 140373-09-7 4-{[(3-{[(2,2-dimethylpropanoyl)oxy]methyl}-2,7-dimethyl-4-oxo-3,4-dihydroquinazolin-6-yl)methyl](prop-2-yn-1-yl)amino}-2-fluorobenzoic acid 145012-50-6 (7RS,9aRS)-perhydropyrido[1,2-a]pyrazin-7-ylmethanol 147149-89-1 2-amino-5-bromo-6-methylquinazolin-4(1H)-one 147539-21-7 isopropyl[2-(piperazin-1-yl)-3-pyridyl]amine 149062-75-9 1,3-dichloro-6,7,8,9,10,12-hexahydroazepino[2,1-b]quinazoline hydrochloride 150323-35-6 (3S)-1-(tert-butoxycarbonyl)-3-(tert-butylcarbamoyl)piperazine 150728-13-5 4,6-dichloro-5-(2-methoxyphenoxy)-2,2 ²-bipyrimidinyl 156126-48-6 tetrabutylammonium (6-iodo-1H-purin-2-yl)amide 156126-53-3 (1R,2R,3S)-2-amino-9-[2,3-bis(benzoyloxymethyl)cyclobutyl]-9H-purin-6-one 156126-83-9 (1R,2R,3S)-9-[2,3-bis(benzoyloxymethyl)cyclobutyl]-6-iodo-9H-purin-2-ylamine 157810-81-6 (2R,4S)-2-benzyl-5-[2-(tert-butylcarbamoyl)-4-(3-pyridylmethyl)piperazin-1-yl]-4-hydroxy-N-[(1S,2R)-2-hydroxyindan-1-yl]valeramide sulfate 160009-37-0 methyl 4-(4-fluorophenyl)-6-isopropyl-2-(N-methylmethanesulfonamido)]pyrimidine-5-carboxylate 167465-36-3 (2R)-1-[4-((1aR,10bS)-1,1-difluoro-1,1a,6,10b-tetrahydrodibenzo[a,e]cyclopropa[c][7]annulen-6-yl)piperazin-1-yl]-3-[(quinolin-5-yl)oxy]propan-2-ol trihydrochloride 171887-03-9 N-(2-amino-4,6-dichloropyrimidin-5-yl)formamide 172015-79-1 [(1S,4R)-4-(2-amino-6-chloro-9H-purin-9-yl)cyclopent-2-enyl]methanol hydrochloride 179688-29-0 6,7-bis(2-methoxyethoxy)quinazolin-4(1H)-one 183319-69-9 (3-ethynylphenyl)[6,7-bis(2-methoxyethoxy)quinazolin-4-yl]amine hydrochloride 184177-81-9 phenyl {4-[4-(4-hydroxyphenyl)piperazin-1-yl]phenyl}carbamate 188416-20-8 3-(6-chloro-5-fluoropyrimidin-4-yl)-2-(2,4-difluorophenyl)-1-(1H-1,2,4-triazol-1-yl)butan-2-ol hydrochloride 188416-28-6 4-(1-bromoethyl)-6-chloro-5-fluoropyrimidine 188416-34-4 (2RS,3SR)-2-(2,4-difluorophenyl)-3-(5-fluoropyrimidin-4-yl)-1-(1H-1,2,4-triazol-1-yl)butan-2-ol (1R,4S)-2-oxobornane-10-sulfonic acid (1:1) 192725-50-1 (2S)-3-methyl-2-(2-oxohexahydropyrimidin-1-yl)butanoic acid 192726-06-0 (2S)-N-[(1S,3S,4S)-4-amino-1-benzyl-3-hydroxy-5-phenylpentyl]-3-methyl-2-(2-oxotetrahydropyrimidin-1(2H)-yl)butanamide  5-oxopyrrolidine-2-carboxylic acid (1:1) (salt) 202138-50-9 bis[(isopropyloxycarbonyloxy)methyl [(R)-2-(6-amino-9H-purin-9-yl)-1-methylethoxy]methylphosphonate fumaric acid (1:1) 214287-88-4 (4S)-6-chloro-4-(2-cyclopropylethynyl)-4-(trifluoromethyl)-3,4-dihydroquinazolin-2(1H)-one 214287-99-7 (4S)-6-chloro-4-((E)-2-cyclopropylvinyl)-4-(trifluoromethyl)-3,4-dihydroquinazolin-2(1H)-one 225916-82-5 8-chloro-5-((4Z,7Z,10Z,13Z,16Z,19Z)-docosa-4,7,10,13,16,19-hexaenoyl)-11-(4-methylpiperazin-1-yl)-5H-dibenzo[b,e][1,4]diazepine 231278-20-9 N-{3-chloro-4-[(3-fluorobenzyl)oxy]phenyl}-6-iodoquinazolin-4-amine 247565-04-4 (4S)-6-chloro-4-(cyclopropylethynyl)-3-((R)-1-phenylethyl)-4-(trifluoromethyl)-3,4-dihydroquinazolin-2(1H)-one 345217-02-9 1-[(1S,2S)-2-(benzyloxy)-1-ethylpropyl]-N-{4-[4-(4-hydroxyphenyl)piperazin-1-yl]phenyl}hydrazine-1-carboxamide 518048-03-8 2-(1-amino-1-methylethyl)-N-(4-fluorobenzyl)-5-hydroxy-1-methyl-6-oxo-1,6-dihydropyrimidine-4-carboxamide 599179-03-0 1-(4,6-dimethylpyrimidine-5-carbonyl)- 4-((3S)-4-{(1R)-2-methoxy-1-[4-(trifluoromethyl)phenyl]ethyl}-3-methylpiperazin-1-yl)-4-methylpiperidine maleate (1:1) 612494-10-7 1-{(1R)-2-methoxy-1-[4-(trifluoromethyl)phenyl]ethyl}-2-methylpiperazine D-tartarate (1:1) 612543-01-8 1-(4,6-dimethylpyrimidine-5-carbonyl)piperidin-4-one 649761-23-9 (1S,2S,3S,5S)-5-[2-amino-6-(benzyloxy)-9H-purin-9-yl]-2-[(benzyloxy)methyl]-3-[dimethyl(phenyl)silyl]-1-(hydroxymethyl)cyclopentan-1-ol 649761-24-0 2-amino-9-{(1S,3R,4S)-3-[(benzyloxy)methyl]-4-[dimethyl(phenyl)silyl]-2-methylidenecyclopentyl}-9H-purin-6(1H)-one 654671-77-9 (2R)-4-oxo-4-[3-(trifluoromethyl)-5,6,7,8-tetrahydro[1,2,4]triazolo[4,3-a]pyrazin-7-yl]-1-(2,4,5-trifluorophenyl)butan-2-amine phosphate (1:1) hydrate 2933 69 80 58909-39-0 tetrahydro-2-methyl-3-thioxo-1,2,4-triazine-5,6-dione 2933 79 00 3197-25-9 2-(4-oxopentyl)-1H-isoindole-1,3(2H)-dione 5342-23-4 6-methoxy-4-methylquinolin-2(1H)-one 15362-40-0 1-(2,6-dichlorophenyl)indolin-2-one 17630-75-0 5-chloroindolin-2-one 20096-03-1 3,3-diethyl-5-(hydroxymethyl)pyridine-2,4(1H,3H)-dione 43200-81-3 6-(5-chloropyridin-2-yl)-7-hydroxy-6,7-dihydro-5H-pyrrolo[3,4-b]pyrazin-5-one 56341-37-8 6-chloroindol-2(3H)-one 61516-73-2 ethyl 2-oxopyrrolidin-2-ylacetate 61865-48-3 ( ±)-2-azabicyclo[2.2.1]hept-5-en-3-one 71107-19-2 2-oxo-5-vinylpyrrolidine-3-carboxamide 75363-99-4 p-nitrobenzyl (2R,5R,6S)-6-[(R)-1-hydroxyethyl]-3,7-dioxo-1-azabicyclo[3.2.0]heptane-2-carboxylate 76855-69-1 (3S,4R)-4-acetoxy-3-[(R)-1-(tert-butyldimethylsilyloxy)ethyl]azetidin-2-one 79200-56-9 (1R,4S)-2-azabicyclo[2.2.1]hept-5-en-3-one 80082-62-8 tetrabutylammonium (2S,3S)-3-{[(benzyloxy)carbonyl]amino}-2-methyl-4-oxoazetidine-1-sulfonate 80082-65-1 (2S,3S)-3-amino-2-methyl-4-oxoazetidine-1-sulfonic acid 90776-59-3 4-nitrobenzyl (4R,5R,6S)-3-(diphenoxyphosphoryloxy)-6-[(R)-1-hydroxyethyl]-4-methyl-7-oxo-1-azabicyclo[3.2.0]hept-2-ene-2-carboxylate 103335-41-7 methyl 3-oxo-4-aza-5-alpha-androst-1-ene-17-beta-carboxylate 103335-54-2 3-oxo-4-azaandrost-5-ene-17-beta-carboxylic acid 103335-55-3 3-oxo-4-aza-5-alpha-androstane-17-beta-carboxylic acid 105318-28-3 ((2S,3S)-2-{(1R)-2-[(4-chlorophenyl)sulfanyl]-1-methyl-2-oxoethyl}-3-((1R)-1-hydroxyethyl)-4-oxoazetidin-1-yl)acetic acid 118289-55-7 6-chloro-5-(2-chloroethyl)indol-2(3H)-one 122852-75-9 5-methyl-2,3,4,5-tetrahydro-1H-pyrido[4,3-b]indol-1-one 132127-34-5 (3R,4S)-3-hydroxy-4-phenylazetidin-2-one 133066-59-8 (3R,4S)-2-oxo-4-phenylazetidin-3-yl acetate 135297-22-2 (3S,4R)-3-[(R)-1-(tert-butyldimethylsilyloxy)ethyl]-4-[(1R,3S)-3-methoxy-2-oxocyclohexyl]azetidin-2-one 139122-76-2 4-(2-methyl-2-phenylhydrazino)-5,6-dihydro-2-pyridone 141316-45-2 potassium 1-(1-hydroxyethyl)-5-methoxy-2-oxo-1,2,5,6,7,8,8a,8b-octahydroazeto[2,1-a]isoindole-4-carboxylate 141646-08-4 1-{[(cyclohexyloxy)carbonyl]oxy}ethyl 1-(1-hydroxyethyl)-5-methoxy-2-oxo-1,2,5,6,7,8,8a,8b-octahydroazeto[2,1-a]isoindole-4-carboxylate 148776-18-5 (2-oxo-1-phenylpyrrolidin-3-yl)triphenylphosphonium bromide 149107-92-6 1-benzoyl-3-(1-methoxy-1-methylethoxy)-4-phenylazetidin-2-one 159593-17-6 4-tert-butylbenzyl 2-{(2R,3S)-3-[(R)-1-(tert-butyldimethylsilyloxy)ethyl]-2-[(1R,3S)-3-methoxy-2-oxocyclohexyl]-4-oxoazetidin-1-yl}-2-oxoacetate 162142-14-5 1-cyclopentyl-3-ethyl-1,4,5,6-tetrahydro-7H-pyrazolo[3,4-c]pyridin-7-one 175873-08-2 4-[(S)-3-amino-2-oxopyrrolidin-1-yl)benzonitrile hydrochloride 175873-10-6 ethyl 3-(3-{(S)-1-[4-(N ²2-hydroxyamidino)phenyl]-2-oxopyrrolidin-3-yl}ureido)propionate 198213-15-9 sodium 3-(methoxycarbonyl)-2-oxo-1,2,5,6-tetrahydropyridin-4-olate 205881-86-3 6-fluoro-9-methyl-2-phenyl-4-(pyrrolidine-1-carbonyl)-9H-pyrido[3,4-b]indol-1(2H)-one 244080-24-8 1-ethyl-9-methoxy-2,6,7,12-tetrahydroindolo[2,3-a]quinolizin-4(3H)-one 283173-50-2 8-fluoro-2-{4-[(methylamino)methyl]phenyl}-1,3,4,5-tetrahydro-6H-azepino[5,4,3-cd]indol-6-one 303752-13-8 1-cyclopentyl-3-ethyl-6-(4-methoxybenzyl)-1,4,5,6-tetrahydro-7H-pyrazolo[3,4-c]pyridin-7-one 4-methylbenzene-1-sulfonate 341031-54-7 N-[2-(diethylamino)ethyl]-5-[(Z)-(5-fluoro-2-oxo-1,2-dihydro-3H-indol-3-ylidene)methyl]-2,4-dimethylpyrrole-3-carboxamide L-malate (1:1) 2933 99 80 0-00-0 1,4,7,10-tetraazacyclododecane-1,4,7-triacetic acid sulfate 256-96-2 5H-dibenz[b,f]azepine 494-19-9 10,11-dihydro-5H-dibenz[b,f]azepine 1458-18-0 methyl 3-amino-5,6-dichloropyrazine-2-carboxylate 2380-94-1 4-hydroxyindole 2886-65-9 7-chloro-5-(2-fluorophenyl)-1H-1,4-benzodiazepin-2(3H)-one 3641-08-5 1H-1,2,4-triazole-3-carboxamide 4928-87-4 1H-1,2,4-triazole-3-carboxylic acid 4928-88-5 methyl 1H-1,2,4-triazole-3-carboxylate 5424-01-1 3-aminopyrazine-2-carboxylic acid 5521-55-1 5-methylpyrazine-2-carboxylic acid 6548-09-0 5-bromotryptophan 6969-71-7 1,2,4-triazolo[4,3-a]pyridin-3(2H)-one 7250-67-1 N-(2-chloroethyl)pyrrolidine hydrochloride 13183-79-4 1-methyltetrazole-5-thiol 13485-59-1 L-alanyl-L-proline 14907-27-8 methyl D-tryptophanate hydrochloride 16298-03-6 methyl 3-aminopyrazine-2-carboxylate 21732-17-2 1H-tetrazol-1-ylacetic acid 26116-12-1 1-ethylpyrrolidin-2-ylmethylamine 27387-31-1 1,2,3,4-tetrahydro-9-methylcarbazol-4-one 31251-41-9 8-chloro-5,6-dihydro-11H-benzo[5,6]cyclohepta[1,2-b]pyridin-11-one 31560-19-7 N-benzoyl-4-hydroxyproline 31560-20-0 methyl N-benzoyl-4-hydroxyprolinate 32065-66-0 2-(dimethoxymethyl)quinoxaline 1,4-dioxide 36916-19-5 5-chloro-2-(3-methyl-4H-1,2,4-triazol-4-yl)benzophenone 37052-78-1 5-methoxybenzimidazole-2-thiol 38150-27-5 5-chloro-2-[3-(hydroxymethyl)-5-methyl-4H-1,2,4-triazol-4-yl]benzophenone 39968-33-7 3H-[1,2,3]triazolo[4,5-b]pyridin-3-ol 41340-36-7 2-(7-ethyl-1H-indol-3-yl)ethanol 51856-79-2 methyl 1-methylpyrrol-2-ylacetate 52099-72-6 1-isopropenyl-1H-benzimidazol-2(3H)-one 54196-61-1 2 ²,5-dichloro-2-(3-methyl-4H-1,2,4-triazol-4-yl)benzophenone 54196-62-2 2 ²,5-dichloro-2-[3-(hydroxymethyl)-5-methyl-4H-1,2,4-triazol-4-yl]benzophenone 55408-10-1 ethyl tetrazole-5-carboxylate 59032-27-8 sodium 1,2,3-triazole-5-thiolate 59467-63-9 7-chloro-5-(2-fluorophenyl)-2-(nitromethylene)-2,3-dihydro-1H-1,4-benzodiazepine 59467-64-0 [7-chloro-5-(2-fluorophenyl)-2,3-dihydro-1H-1,4-benzodiazepin-2-yl]methylamine 59467-69-5 8-chloro-6-(2-fluorophenyl)-1-methyl-3a,4-dihydro-3H-imidazo[1,5-a][1,4]benzodiazepine 59468-44-9 8-chloro-6-(2-fluorophenyl)-1-methyl-4H-imidazo[1,5-a][1,4]benzodiazepine-3-carboxylic acid 59469-29-3 [7-chloro-5-(2-fluorophenyl)-2,3-dihydro-1H-1,4-benzodiazepin-2-ylmethyl]ammonium bis(maleate) 59469-63-5 7-chloro-5-(2-fluorophenyl)-3-methyl-2-(nitromethylene)-2,3-dihydro-1H-1,4-benzodiazepine 4-oxide 61607-68-9 1-[2-(dimethylamino)ethyl]-4,5-dihydro-1H-tetrazole-5-thione 62893-24-7 (6-ethyl-4,5-dioxohexahydropyridazine-3-carboxamido)(4-hydroxyphenyl)acetic acid 64137-52-6 [3-(1H-benzimidazol-2-yl)propyl]methylamine 64838-55-7 1-[(S)-3-(acetylthio)-2-methylpropionyl]-L-proline 65632-62-4 (S)-1-(benzyloxycarbonyl)hexahydropyridazine-3-carboxylic acid 66242-82-8 disodium 2,5-dihydro-5-thiooxo-1H-tetrazol-1-ylmethanesulfonate 66635-71-0 isopropyl 2,3-dihydro-1H-pyrrolizine-1-carboxylate 69048-98-2 1-ethyl-1,2-dihydro-5H-tetrazol-5-one 70890-50-5 3-amino-7-methyl-5-phenyl-1H-1,4-benzodiazepin-2(3H)-one 71056-57-0 ethyl 1-methyl-5-nitroindole-2-carboxylate 71208-55-4 diethyl (6-chloro-9H-carbazol-2-yl)methylmalonate 75302-98-6 2-tert-butoxy-2-oxoethyl [1-(4-chlorobenzoyl)-5-methoxy-2-methylindol-3-yl]acetate 83783-69-1 4-fluorobenzyl-1H-benzimidazol-2-ylamine 84946-20-3 2-chloro-1-(4-fluorobenzyl)benzimidazole hydrochloride 85440-79-5 2-methyl-1-nitrosoindoline 86386-75-6 2,4 ²-difluoro-2-(1H-1,2,4-triazol-1-yl)acetophenone hydrochloride 86404-63-9 1-(2,4-difluorophenyl)-2-(1H-1,2,4-triazol-1-yl)ethan-1-one 90657-55-9 trans-4-cyclohexyl-2-proline hydrochloride 92992-17-1 1-(methoxycarbonyl)-2,3-dihydro-1H-pyrrolizine-7-carboxylic acid 95885-13-5 5-ethyl-4-(2-phenoxyethyl)-4H-1,2,4-triazol-3(2H)-one 96034-57-0 trans-4-hydroxy-1-(4-nitrobenzyloxycarbonyl)-L-proline 96107-94-7 ethyl 1H-tetrazole-5-carboxylate, sodium salt 96314-26-0 (4S)-4-phenyl-L-proline 100361-18-0 7-chloro-1-cyclopropyl-6-fluoro-4-oxo-1,4-dihydro-1,8-naphthyridine-3-carboxylic acid 100491-29-0 ethyl 7-chloro-1-(2,4-difluorophenyl)-6-fluoro-1,4-dihydro-4-oxonaphthyridine-3-carboxylate 103201-78-1 4-cyclohexylproline 103300-89-6 N ²6-trifluoroacetyl-L-lysyl-L-proline 103300-91-0 1-{N ²2-[(S)-1-ethoxycarbonyl-3-phenylpropyl]-N ²6-trifluoroacetyllysyl}proline 103831-11-4 pyrrolidin-3-ylamine dihydrochloride 105641-23-4 N ²6-trifluoroacetyl-L-lysyl-L-proline p-toluenesulfonate 106928-72-7 tert-butyl (1S,9S)-6,10-dioxo-9-phthalimidooctahydropyridazo[1,2-a][1,2]diazepine-1-carboxylate 112193-77-8 1,4,7,10-tetraazoniacyclododecane bis(sulfate) 113963-68-1 3,4-di(indol-3-yl)-1-methylpyrrole-2,5-dione 114873-37-9 1,4,7,10-tetraazacyclododecane-1,4,7-triyltriacetic acid 119192-10-8 4-[(1H-1,2,4-triazol-1-yl)methyl]aniline 120807-02-5 (4S)-N-benzoyl-4-(mesyloxy)-L-proline 120851-71-0 trans-1-benzoyl-4-phenyl-L-proline 122536-48-5 3-[(S)-3-(L-alanylamino)pyrrolidin-1-yl]-1-cyclopropyl-6-fluoro-4-oxo-1,4-dihydro-1,8-naphthyridine-3-carboxylic acid hydrochloride 122536-66-7 tert-butyl {(S)-1-methyl-2-oxo-2-[(S)-pyrrolidin-3-ylamino]ethyl}carbamate 122536-91-8 7-{(S)-3-[(S)-2-(tert-butoxycarbonylamino)-1-oxopropylamino]pyrrolidin-1-yl}-1-cyclopropyl-6-fluoro-4-oxo-1,4-dihydro-1,8-naphthyridine-3-carboxylic acid 122665-86-5 ethyl [3-(cyanomethyl)-4-oxo-3,4-dihydrophthalazin-1-yl]acetate 123631-92-5 2-(2,4-difluorophenyl)-1,3-bis(1H-1,2,4-triazol-1-yl)propan-2-ol 124750-53-4 5-(4 ²-methylbiphenyl-2-yl)-1-trityl-1H-tetrazole 127105-49-1 methyl (S)-2-amino-4-(1H-tetrazol-5-yl)butyrate 130404-91-0 N-[(R)-2-({(R)-2-[(2-adamantyloxycarbonyl)amino]-3-(1H-indol-3-yl)-2-methyl-1-oxopropyl}amino)-1-phenylethyl]succinamic acid 1-deoxy-1-methylamino-D-glucitol (1:1) 132026-12-1 4-(2-methyl-1H-imidazo[4,5-c]pyridin-1-yl)benzoic acid 132659-89-3 3-dimethylaminomethyl-1,2,3,4-tetrahydro-9-methylcarbazol-4-one 134575-17-0 tert-butyl meso-3-azabicyclo[3.1.0]hex-6-ylcarbamate 137733-33-6 N ²,N ²-diethyl-2-methyl-N-(6-phenyl-5-propylpyridazin-3-yl)propane-1,2-diamine fumaric acid (2:3) 139592-99-7 (Z)-1-[3-(3-chloro-4-cyclohexylphenyl)prop-2-enyl]hexahydro-1H-azepine hydrochloride 140629-77-2 tert-butyl [(RS)-pyrrolidin-3-yl]carbamate 141113-28-2 (E)-(+)-2-(2,4-difluorophenyl)-1-{3-[4-(2,2,3,3-tetrafluoropropoxy)styryl]-1H-1,2,4-triazol-1-yl}-3-(1H-1,2,4-triazol-1-yl)propan-2-ol 141113-41-9 (R)-2-(2,4-difluorophenyl)-3-(1H-1,2,4-triazol-1-yl)propane-1,2-diol 143322-57-0 5-bromo-3-[(R)-1-methylpyrrolidin-2-ylmethyl]indole 143722-25-2 2-(2-trityl-2H-tetrazol-5-yl)phenylboronic acid 143824-78-6 N 1-(tert-butoxycarbonyl)-N-[(9H-fluoren-9-ylmethoxy)carbonyl]-L-tryptophan 149365-59-3 dibenzyl 5,5 ²-[(3,4-diethylpyrrole-2,5-diyl)bis(methylene)]bis[4-(3-methoxy-3-oxopropyl)-3-methylpyrrole-2-carboxylate] 149365-62-8 5,5 ²-[(3,4-diethylpyrrole-2,5-diyl)bis(methylene)]bis[4-(3-hydroxypropyl)-3-methylpyrrole-2-carbaldehyde] 151860-16-1 meso-3-benzyl-6-nitro-3-azabicyclo[3.1.0]hexane 152628-02-9 1,4 ²-dimethyl-2 ²-propyl-1H,1 ²H-2,6 ²-bibenzimidazole 152628-03-0 4-methyl-2-propylbenzimidazole-6-carboxylic acid 153435-96-2 ethyl 4,6-dichloro-3-formylindole-2-carboxylate 155322-92-2 (3R)-3-[(S)-1-(methylamino)ethyl]pyrrolidine 160194-26-3 2-iodo-4-(1H-1,2,4-triazol-1-ylmethyl)aniline 160194-39-8 2-{5-[(1H-1,2,4-triazol-1-yl)methyl]indol-3-yl}ethan-1-ol 170142-29-7 7-chloro-2-(4-methoxy-2-methylphenyl)-2,3-dihydro-5H-pyridazino[4,5-b]quinoline-1,4,10-trione, sodium salt 171964-73-1 [N-(4-methoxybenzoyl)-L-valyl]-N-[(1S)-3,3,3-trifluoro-1-isopropyl-2-oxopropyl]-L-prolinamide 172733-42-5 sodium [(1-benzyl-2-ethyl-3-oxamoylindol-4-yl)oxy]acetate 176161-55-0 (5,6-dichloro-1H-benzimidazol-2-yl)isopropylamine 177932-89-7 (4R,5S,6S,7R)-4,7-dibenzyl-1,3-bis(3-aminobenzyl)-5,6-dihydroxyhexahydro-2H-1,3-diazepin-2-one dimethanesulfonate 178619-89-1 6,7-dichloro-2,3-dimethoxyquinoxalin-5-ylamine 179528-39-3 N-(biphenyl-2-yl)-4-[(2-methyl-4,5-dihydro-1H-imidazo[4,5-d][1]benzazepin-6-yl)carbonyl]benzamide 180637-89-2 3-[((2R)-1-methylpyrrolidin-2-yl)methyl]-5-[(E)-2-(phenylsulfonyl)vinyl]indole 180915-94-0 1-{2-[4-(6-methoxy-3,4-dihydro-1-naphthyl)phenoxy]ethyl}pyrrolidine 180915-95-1 1-{2-[4-(2-bromo-6-methoxy-3,4-dihydro-1-naphthyl)phenoxy]ethyl}pyrrolidine 181827-47-4 [N-(methoxycarbonyl)-L-valyl]-L-proline 182073-77-4 N ²-[N-methoxycarbonyl-L-valyl]-N-[(S)-3,3,3-trifluoro-1-isopropyl-2-oxopropyl]-L-prolinamide 185453-89-8 7-ethyl-3-[2-(trimethylsilyloxy)ethyl]indole 188113-71-5 1-acetyl-3-[((2R)-1-methylpyrrolidin-2-yl)methyl]-5-[(E)-2-(phenylsulfonyl)vinyl]indole 188978-02-1 (4R,5S,6S,7R)-1-[(3-amino-1H-indazol-5-yl)methyl]-4,7-dibenzyl-3-butyl-5,6-dihydroxyhexahydro-2H-1,3-diazepin-2-one 190791-29-8 (5R,6S)-6-phenyl-5-[4-(2-pyrrolidinoethoxy)phenyl]-5,6,7,8-tetrahydro-2-naphthol-(-)-tartaric acid (1:1) 193077-87-1 [(2S)-7-(2-methoxy-2-oxoethyl)-4-methyl-3-oxo-2,3,4,5-tetrahydro-1H-1,4-benzodiazepin-2-yl]acetic acid 193274-37-2 3a-benzyl-2-methyl-2,3a,4,5,6,7-hexahydro-3H-pyrazolo[4,3-c]pyridin-3-one L-tartarate 194602-25-0 dibenzyl 1-(2,4-difluorophenyl)-2-(1H-1,2,4-triazol-1-yl)-1-(1H-1,2,4-triazol-1-ylmethyl)ethyl phosphate 194602-27-2 diphenyl[(S)-pyrrolidin-3-yl]acetonitrile hydrobromide 197143-35-4 (3Z)-4-(aminomethyl)pyrrolidin-3-one O-methyloxime dihydrochloride 204255-02-7 ethyl (1R,5R,6R)-5-(1-ethylpropoxy)-7-azabicyclo[4.1.0]hept-3-ene-3-carboxylate 210288-67-8 [(2S)-7-iodo-4-methyl-3-oxo-2,3,4,5-tetrahydro-1H-1,4-benzodiazepin-2-yl]acetic acid 210558-66-0 (1R,2S)-1-phenyl-2-pyrrolidin-1-ylpropan-1-ol hydrochloride 219909-83-8 3-((4S)-4-sulfanyl-L-prolinamidol)benzoic acid hydrochloride 221030-56-4 2-(4-fluorophenyl)-4-(3-hydroxy-3-methylbutoxy)-5-(4-mesylphenyl)pyridazin-3(2H)-one 221148-46-5 2-(4-ethoxyphenyl)-3-(4-mesylphenyl)pyrazolo[1,5-b]pyridazine 227025-33-4 1-benzyl-4H-imidazo[4,5,1-ij]quinolin-2(1H)-one 235106-62-4 2,2 ²-[(4-hydroxyphenyl)methylene]bis(4-{(E)-[(5-methyl-1H-tetrazol-1-yl)imino]methyl}phenol) 244191-95-5 Ã ±-L-aspartyl-N 6-(tert-butoxycarbonyl)-L-lysyl-N 1-(tert-butoxycarbonyl)-L-tryptophyl-L-alanyl-O-tert-butyl-L-seryl-L-leucyl-N 1-(tert-butoxycarbonyl)-L-tryptophyl-N-trityl-L-asparaginyl-N 1-(tert-butoxycarbonyl)-L-tryptophyl-L-phenylalaninamide, tert-butyl ester 244191-96-6 N-[(9H-fluoren-9-ylmethoxy)carbonyl]-Ã ±-L-aspartyl-N 6-(tert-butoxycarbonyl)-L-lysyl-N 1-(tert-butoxycarbonyl)-L-tryptophyl-L-alanyl-O-tert-butyl-L-seryl-L-leucyl-N 1-(tert-butoxycarbonyl)-L-tryptophyl-N-trityl-L-asparaginyl-N 1-(tert-butoxycarbonyl)-L-tryptophan, 1-tert-butyl ester 244244-29-9 N-[(9H-fluoren-9-ylmethoxy)carbonyl]-Ã ±-L-glutamyl-N 6-(tert-butoxycarbonyl)-L-lysyl-N-trityl-L-asparaginyl-Ã ±-L-glutamyl-N-trityl-L-glutaminyl-Ã ±-L-glutamyl-L-leucyl-L-leucyl-Ã ±-L-glutamyl-L-leucyl-Ã ±-L-aspartyl-N 6-(tert-butoxycarbonyl)-L-lysyl-N 1-(tert-butoxycarbonyl)-L-tryptophyl-L-alanyl-O-tert-butyl-L-seryl-L-leucyl-N 1-(tert-butoxycarbonyl)-L-tryptophyl-N-trityl-L-asparaginyl-N 1-(tert-butoxycarbonyl)-L-tryptophyl-L-phenylalaninamide, penta-tert-butyl ester 244244-31-3 Ã ±-L-glutamyl-N 6-(tert-butoxycarbonyl)-L-lysyl-N-trityl-L-asparaginyl-Ã ±-L-glutamyl-N-trityl-L-glutaminyl-Ã ±-L-glutamyl-L-leucyl-L-leucyl-Ã ±-L-glutamyl-L-leucyl-Ã ±-L-aspartyl-N 6-(tert-butoxycarbonyl)-L-lysyl-N 1-(tert-butoxycarbonyl)-L-tryptophyl-L-alanyl-O-tert-butyl-L-seryl-L-leucyl-N 1-(tert-butoxycarbonyl)-L-tryptophyl-N-trityl-L-asparaginyl-N 1-(tert-butoxycarbonyl)-L-tryptophyl-L-phenylalaninamide, penta-tert-butyl ester monohydrochloride 251579-55-2 (N-acetyl-N-methylglycyl)glycylvalyl-D-alloisoleucylthreonylnorvalylisoleucylarginyl(N-ethylprolinamide) monoacetate (salt) 252742-72-6 5-(chloromethyl)-1,2-dihydro-3H-1,2,4-triazol-3-one 269731-84-2 (5R,6R)-1-benzyl-5-hydroxy-6-(methylamino)-5,6-dihydro-4H-imidazo[4,5,1-ij]quinolin-2(1H)-one 272107-22-9 3,10-dibromo-8-chloro-5,6-dihydro-11H-benzo[5,6]cyclohepta[1,2-b]pyridine 346412-97-3 1-aminopyridazinium hexafluorophosphate(1-) 442526-89-8 isoleucylarginyl(N-ethylprolinamide) dihydrochloride 481659-93-2 ethyl 1-methyl-5-[4 ²-(trifluoromethyl)biphenyl-2-carboxamido]indole-2-carboxylate 481659-96-5 potassium 1-methyl-5-[4 ²-(trifluoromethyl)biphenyl-2-carboxamido]indole-2-carboxylate 2934 10 00 556-90-1 2-imino-1,3-thiazol-4-one 2295-31-0 thiazolidine-2,4-dione 29676-71-9 (2-amino-1,3-thiazol-4-yl)acetic acid 34272-64-5 (4-methyl-2-sulfanyl-1,3-thiazol-5-yl)acetic acid 38585-74-9 thiazol-5-ylmethanol 64485-82-1 ethyl 2-(2-amino-1,3-thiazol-4-yl)-2-hydroxyiminoacetate 64485-88-7 ethyl (Z)-2-(2-aminothiazol-4-yl)-2-(methoxyimino)acetate 64486-18-6 (Z)-2-[2-(chloroacetamido)thiazol-4-yl]-2-(methoxyimino)acetic acid 64987-03-7 ethyl (2-formamido-1,3-thiazol-4-yl)glyoxylate 64987-06-0 (2-formamido-1,3-thiazol-4-yl)glyoxylic acid 65872-41-5 (Z)-2-(2-aminothiazol-4-yl)-2-methoxyiminoacetic acid 65872-43-7 2-(2-formamido-1,3-thiazol-4-yl)-2-methoxyiminoacetic acid 66215-71-2 (Z)-2-methoxyimino-2-[2-(tritylamino)thiazol-4-yl]acetic acid 66339-00-2 ethyl 2-(hydroxyimino)-2-[2-(tritylamino)thiazol-4-yl]acetate hydrochloride 76823-93-3 1-{4-[(2-cyanoethyl)thiomethyl]thiazol-2-yl}guanidine 88023-65-8 potassium 3-[(2-formamido-1,3-thiazol-4-yl)oxoacetamido]-2-methyl-4-oxoazetidine-1-sulfonate 88046-01-9 2-guanidinothiazol-4-ylmethyl carbamimidothioate dihydrochloride 105889-80-3 pivaloyloxymethyl 7-{(Z)-2-[2-(tert-butoxycarbonylamino)thiazol-4-yl]pent-2-enamido}-3-(carbamoyloxymethyl)-3-cephem-4-carboxylate 115065-79-7 (2E)-2-(2-{[(benzyloxy)carbonyl]amino}-1,3-thiazol-4-yl)-5-[(3-methylbut-2-en-1-yl)oxy]-5-oxopent-2-enoic acid 119154-86-8 (Z)-2-(2-amino-1,3-thiazol-4-yl)-2-methoxyiminoacetyl chloride hydrochloride 136401-69-9 (Z)-5-{4-[2-(5-ethylpyridin-2-yl)ethoxy]benzylidene}-1,3-thiazolidine-2,4-dione 139340-56-0 {5-[(Z)-3,5-di(tert-butyl)-4-hydroxybenzylidene]-4-oxo-4,5-dihydrothiazol-2-yl}ammonium methanesulfonate 154212-59-6 4-nitrophenyl thiazol-5-ylmethyl carbonate hydrochloride 154212-61-0 N-[2-isopropylthiazol-4-ylmethyl(methyl)carbamoyl]-L-valine 161798-03-4 ethyl 2-(3-formyl-4-isobutoxyphenyl)-4-methylthiazole-5-carboxylate 162208-27-7 O-[2-(2-amino-1,3-thiazol-4-yl)-2-((Z)-methoxyimino)acetyl] O,O-diethyl phosphorothioate 162208-28-8 O-(2-(2-aminothiazol-4-yl)-2-{[1-(tert-butoxycarbonyl)-1-methylethoxy]imino}acetyl) O ²,O ² ²-diethyl phosphorothioate 171485-87-3 2-[4-(2-amino-4-oxo-4,5-dihydrothiazol-5-ylmethyl)phenoxymethyl]-2,5,7,8-tetramethylchroman-6-yl acetate 174761-17-2 benzhydryl 7-{(Z)-2-[2-(tert-butoxycarbonylamino)thiazol-4-yl]-4-(3-methylbut-2-enyloxycarbonyl)but-2- enamido}-3-cephem-4-carboxylate 179258-52-7 tert-butyl (7Z)-7-(2-amino-1,3-thiazol-5-yl)-4-ethoxy-10,10-dimethyl-6-oxo-3,5,9-trioxa-8-aza-4-phosphaundec-7-en-11-oate 4-oxide 180144-61-0 3-{[4-(4-amidinophenyl)thiazol-2-yl][1-(carboxymethyl)-4-piperidyl]amino}propionic acid 186538-00-1 3-[(2S,3S)-2-hydroxy-3-(3-hydroxy-2-methylbenzamido)-4-phenylbutanoyl]-5,5-dimethyl-N-(2-methylbenzyl)-1,3-thiazolidine-4-carboxamide 189448-35-9 (7R)-7-[(2E)-2-(2-amino-5-chloro-1,3-thiazol-4-yl)-2-(hydroxyimino)acetamido]-3-[(3-{[(2-aminoethyl)sulfanyl]methyl}pyridin-4-yl)sulfanyl]-3,4-didehydrocepham-4-carboxylic acid 190841-79-3 ethyl 3-({4-[4-(N-ethoxycarbonylamidino)phenyl]thiazol-2-yl}[1-(ethoxycarbonylmethyl)-4-piperidyl]amino) propionate 213252-19-8 5-[(2,4-dioxo-1,3-thiazolidin-5-yl)methyl]-2-methoxy-N-[4-(trifluoromethyl)benzyl]benzamide 221671-63-2 potassium (2-{N-[4-(4-chloro-2,5-dimethoxyphenyl)-5-(2-cyclohexylethyl)-1,3-thiazol-2-yl]carbamoyl}-5,7-dimethylindolin-1-yl)acetate 224631-15-6 2,5-dioxopyrrolidin-1-yl N-{N-[(2-isopropyl-1,3-thiazol-4-yl)methyl]-N-methylcarbamoyl}-L-valinate 302962-49-8 N-(2-chloro-6-methylphenyl)-2-({6-[4-(2-hydroxyethyl)piperazin-1-yl]-2-methylpyrimidin-4-yl}amino)thiazole-5-carboxamide or dasatanib (proposed INN) 478410-84-3 (4R)-N-allyl-3-[(2S,3S)-2-hydroxy-3-(3-hydroxy-2-methylbenzamido)-4-phenylbutanoyl]-5,5-dimethylthiazolidine-4-carboxamide 2934 20 80 80756-85-0 S-(benzothiazol-2-yl) (Z)-2-(2-aminothiazol-4-yl)-2-methoxyiminothioacetate 87691-88-1 1-(1,2-benzisothiazol-3-yl)piperazine hydrochloride 89604-92-2 tert-butyl 2-{[1-(2-aminothiazol-4-yl)-2-(benzisothiazol-2-ylthio)-2-oxoethylidene]aminooxy}-2-methylpropionate 177785-47-6 (2S,3S)-3-methyl-2-(3-oxo-2,3-dihydro-1,2-benzisothiazol-2-yl)valeric acid 2934 30 90 92-39-7 2-chlorophenothiazine 6631-94-3 2-acetylphenothiazine 32338-15-1 phenothiazin-2-ylamine 2934 99 60 957-68-6 7-aminocephalosporanic acid 2934 99 90 0-00-0 (1R,2S,3S,6R)-[(S)-1-phenylethyl]-3,6-epoxytetrahydrophthalimide 0-00-0 (4S,5S)-5-benzyl-2-oxo-1,3-oxazolidin-4-ylmethyl 4-nitrobenzenesulfonate 0-00-0 potassium 5-methyl-1,3,4-oxadiazole-2-carboxylate 50-89-5 thymidine 58-61-7 adenosine 63-37-6 cytidine 5 ²-(dihydrogen phosphate) 98-03-3 thiophene-2-carbaldehyde 551-16-6 6-aminopenicillanic acid 1463-10-1 5-methyluridine 3083-77-0 1-(beta-D-arabinofuranosyl)pyrimidine-2,4(1H,3H)-dione 3158-91-6 2-chlorodibenz[b,f][1,4]oxazepin-11(10H)-one 3206-73-3 DL-5-(1,2-dithiolan-3-yl)valeramide 4097-22-7 2 ²,3 ²-dideoxyadenosine 4295-65-2 2-chloro-9-(3-dimethylaminopropyl)-9H-thioxanthen-9-ol 4462-55-9 3-(2,6-dichlorophenyl)-5-methylisoxazole-4-carbonyl chloride 4691-65-0 inosine 5 ²-disodium phosphate 5271-67-0 thiophene-2-carbonyl chloride 7481-90-5 1-(3,5-anhydro-2-deoxy-Ã ²-D-threo-pentofuranosyl)-5-methylpyrimidine-2,4(1H,3H)-dione 13062-59-4 4-morpholin-2-ylpyrocatechol hydrochloride 13636-02-7 (RS)-3-(dimethylamino)-1-(2-thienyl)propan-1-ol 14282-76-9 2-bromo-3-methylthiophene 16883-16-2 5-methyl-3-phenylisoxazole-4-carbonyl chloride 18686-82-3 1,3,4-thiadiazole-2-thiol 20893-30-5 2-thienylacetonitrile 21080-92-2 3-thienylmalonic acid 22252-43-3 7-amino-3-methyl-3-cephem-4-carboxylic acid 22720-75-8 2-acetylbenzo[b]thiophene 24209-38-9 7-amino-3-(1-methyltetrazol-5-ylthiomethyl)-3-cephem-4-carboxylic acid 24209-43-6 (7R)-7-amino-3-[2-(1,3,4-thiadiazol-2-ylsulfanyl)ethyl]-3,4-didehydrocepham-4-carboxylic acid 24683-26-9 ethyl 4-hydroxy-2-methyl-2H-1,2-benzothiazine-3-carboxylate 1,1-dioxide 24701-69-7 7-amino-3-methoxymethyl-3-cephem-4-carboxylic acid 25229-97-4 2-cyano-3-morpholinoacrylamide 25629-50-9 3-(2-chlorophenyl)-5-methylisoxazole-4-carbonyl chloride 25954-21-6 5-methyluridine hemihydrate 27255-72-7 3-methyl-7-(phenylacetamido)-3-cephem-4-carboxylic acid 28092-62-8 (3aS,6aR)-1,3-dibenzyl-2,3,3a,4,6,6a-hexahydro-1H-furo[3,4-d]imidazole-2,4-dione 28657-79-6 1-ethyl-1,4-dihydro-4-oxo-1,3-dioxolo[4,5-g]cinnoline-3-carbonitrile 28783-41-7 4,5,6,7-tetrahydrothieno[3,2-c]pyridine hydrochloride 29490-19-5 5-methyl-1,3,4-thiadiazole-2-thiol 29706-84-1 3 ²-azido-3 ²-deoxy-5 ²-O-tritylthymidine 29707-62-8 4-nitrobenzyl 6-(2-phenoxyacetamido)penicillanate 1-oxide 30165-96-9 4-(4-chloro-1,2,5-thiadiazol-3-yl)morpholine 30246-33-4 7-amino-3-[(5-methyl-1,3,4-thiadiazol-2-yl)thiomethyl]-3-cephem-4-carboxylic acid 32231-06-4 1-piperonylpiperazine 36923-17-8 (7R)-7-amino-3,4-didehydrocepham-4-carboxylic acid 37539-03-0 (7R)-7-amino-3-[(1H-1,2,3-triazol-4-ylsulfanyl)methyl]-3,4-didehydrocepham-4-carboxylic acid 38313-48-3 3 ²,5 ²-anhydrothymidine 39098-97-0 2-thienylacetyl chloride 39754-02-4 7-[(R)-amino(phenyl)acetamido]-3-methyl-3-cephem-4-carboxylic acid dimethylformamide (2:1) 39925-10-5 methyl 1-(2,3,5-tri-O-acetyl-beta-D-ribofuranosyl)-1H-1,2,4-triazole-3-carboxylate 40172-95-0 1-(2-furoyl)piperazine 42399-49-5 (2S,3S)-3-hydroxy-2-(4-methoxyphenyl)-2,3-dihydro-1,5-benzothiazepin-4(5H)-one 51762-51-7 benzhydryl 3-hydroxy-7-(phenylacetamido)cepham-4-carboxylate 51818-85-0 7-[(D)-mandelamido]cephalosporanic acid 53994-69-7 (7R)-7-amino-3-chloro-3,4-didehydrocepham-4-carboxylic acid 53994-83-5 4-nitrobenzyl 7-amino-3-chloro-3-cephem-4-carboxylate 55612-11-8 5 ²-O-tritylthymidine 59804-25-0 methyl 4-hydroxy-2-methyl-2H-thieno[2,3-e][1,2]thiazine-3-carboxylate 1,1-dioxide 61807-78-1 7-(bromoacetamido)-7-methoxy-3-{[(1-methyl-1H-tetrazol-5-yl)lsulfanyl]methyl}-3,4-didehydrocepham-4-carboxylic acid 63074-07-7 1-(tetrahydro-2-furoyl)piperazine 63427-57-6 4-nitrobenzyl 3-methylene-7-(phenoxyacetamido)cepham-4-carboxylate 5-oxide 63457-21-6 diphenylmethyl 2-(3-benzyl-7-oxo-4-thia-2,6-diazabicyclo[3.2.0]hept-2-en-6-yl)-3-methylbut-3-enoate 63675-74-1 6-methoxy-2-(4-methoxyphenyl)benzo[b]thiophene 63877-96-3 2-(4-fluorobenzyl)thiophene 67914-85-6 cis-2-(2,4-dichlorophenyl)-2-(1H-1,2,4-triazol-1-ylmethyl)-1,3-dioxolan-4-ylmethanol 68350-02-7 (7R)-7-amino-3-{[(1-methyl-1H-tetrazol-5-yl)sulfanyl]methyl}-3,4-didehydrocepham-4-carboxylic acid hydrochloride 69399-79-7 3-(2-chloro-6-fluorophenyl)-5-methylisoxazole-4-carbonyl chloride 70035-75-5 diphenylmethyl (7S)-7-(bromoacetamido)-7-methoxy-3-{[(1-methyl-1H-tetrazol-5-yl)sulfanyl]methyl}-3,4-didehydrocepham-4-carboxylate 70918-74-0 1-(2,3-dihydro-1,4-benzodioxin-2-ylcarbonyl)piperazine hydrochloride 71420-85-4 7-amino-3-[1-(sulfomethyl)-1H-tetrazol-5-ylthiomethyl]-3-cephem-4-carboxylic acid, sodium salt 75776-79-3 1,4-dithia-7-azaspiro[4.4]nonane-8-carboxylic acid hydrobromide 76247-39-7 iodomethyl penicillanate 1,1-dioxide 76646-91-8 (3S)-6,6-dibromo-2,2-dimethylpenam-3-carboxylic acid 1,1-dioxide 76801-85-9 (2R,3S,4R,5R,8R,10R,11R,12S,13S,14R)-13-[(2,6-dideoxy-3-C-methyl-3-O-methyl-Ã ±-L-ribo-hexopyranosyl)oxy]-2-ethyl-3,4,10-trihydroxy-3,5,8,10,12,14-hexamethyl-11-{[3,4,6-trideoxy-3-(dimethylamino)-Ã ²-D-xylo-hexopyranosyl]oxy}-1-oxa-6-azacyclopentadecan-15-one 77887-68-4 benzhydryl 6-(4-methylbenzamido)penicillanate 4-oxide 78850-37-0 methyl (3aR,4R,7aR)-2-methyl-4-[(1S,2R)-1,2,3-triacetoxypropyl]-3a,7a-dihydro-4H-pyrano[3,4-d]oxazole-6-carboxylate 79349-82-9 trans-(7R)-7-amino-3-vinyl-3,4-didehydrocepham-4-carboxylic acid 80370-59-8 7-amino-3-(2-furoylthiomethyl)-3-cephem-4-carboxylic acid 84682-23-5 2-(2,4-dichlorophenyl)-2-(1H-imidazol-1-ylmethyl)-1,3-dioxolan-4-ylmethanol 84793-24-8 ethyl (S)-2-[(S)-4-methyl-2,5-dioxo-1,3-oxazolidin-3-yl]-4-phenylbutyrate 84915-43-5 (3S)-2,2-dimethyl-1,4-thiazinane-3-carboxylic acid 86639-52-3 (4S)-4,11-diethyl-4,9-dihydroxy-1H,12H-pyrano[3 ²,4 ²:6,7]indolizino[1,2-b]quinoline-3,14(4H,12H)-dione 87932-78-3 3-acetoxymethyl-7-[(R)-2-formyloxy-2-phenylacetamido]-3-cephem-4-carboxylic acid 92096-37-2 diphenylmethyl (7R)-3-(mesyloxy)-7-(phenylacetamido)-3,4-didehydrocepham-4-carboxylate 93183-15-4 2 ²-deoxy-5 ²-O-(4,4 ²-dimethoxytrityl)-N 2-isobutyrylguanosine 3 ²-(2-cyanoethyl diisopropylphosphoramidite) 94732-98-6 1-(1-{3-[2-(4-fluorophenyl)-1,3-dioxolan-2-yl]propyl}-4-piperidyl)-2,3-dihydro-1H-benzimidazole-2-thione 96219-87-3 (3-aminopyrazol-4-yl)(2-thienyl)methanone 98796-51-1 2 ²-deoxy-5 ²-O-(4,4 ²-dimethoxytrityl)thymidine 3 ²-(2-cyanoethyl diisopropylphosphoramidite) 98796-53-3 N 6-benzoyl-2 ²-deoxy-5 ²-O-(4,4 ²-dimethoxytrityl)adenosine 3 ²-(2-cyanoethyl diisopropylphosphoramidite) 98819-76-2 (2S)-2-[(S)-(2-ethoxyphenoxy)phenylmethyl]morpholine 100988-63-4 1-[((7R)-7-amino-4-carboxy-3,4-didehydrocepham-3-yl)methyl]pyridinium iodide 102212-98-6 N 4-benzoyl-2 ²-deoxy-5 ²-O-(4,4 ²-dimethoxytrityl)cytidine 3 ²-(2-cyanoethyl diisopropylphosphoramidite) 103788-59-6 4-[2-(5-methyl-2-phenyl-1,3-oxazol-4-yl)ethoxy]benzaldehyde 103788-65-4 2-(5-methyl-2-phenyl-1,3-oxazol-4-yl)ethan-1-ol 104146-10-3 4-methoxybenzyl 3-chloromethyl-7-(2-phenylacetamido)-3-cephem-4-carboxylate 104218-44-2 3 ²-O-mesyl-5 ²-O-tritylthymidine 104795-66-6 3-isopropoxy-5-methoxy-N-(1H-tetrazol-5-yl)benzo[b]thiophene-2-carboxamide 104795-67-7 3-isopropoxy-5-methoxy-N-(1H-tetrazol-5-yl)benzo[b]thiophene-2-carboxamide-1H-imidazole (1:1) 104795-68-8 3-isopropoxy-5-methoxy-N-(1H-tetrazol-5-yl)benzo[b]thiophene-2-carboxamide, sodium salt 106447-44-3 7-amino-3-[(Z)-prop-1-enyl]-3-cephem-4-carboxylic acid 108895-45-0 3 ²-azido-2 ²,3 ²-dideoxy-5-methylcytidine hydrochloride 110314-42-6 5-[(benzofuran-2-ylcarbonyl)amino]indole-2-carboxylic acid 110351-94-5 (S)-4-ethyl-4-hydroxy-7,8-dihydro-1H-pyrano[3,4-f]indolizine-3,6,10(4H)-trione 110483-43-7 2 ²-bromo-2 ²-deoxy-5-methyluridine 3 ²,5 ²-diacetate 113891-01-3 diphenylmethyl (2S,5R)-6,6-dibromo-3,3-dimethyl-7-oxo-4-thia-1-azabicyclo[3.2.0]heptane-2-carboxylate 4-oxide 114341-88-7 3-(2-bromopropanoyl)-4,4-dimethyl-1,3-oxazolidin-2-one 115787-67-2 2-(2-amino-5-nitro-6-oxo-1,6-dihydropyrimidin-4-yl)-3-(3-thienyl)propiononitrile 116539-55-0 (1S)-3-(methylamino)-1-(2-thienyl)propan-1-ol 116833-10-4 (Z)-2-(5-amino-1,2,4-thiadiazol-3-yl)-2-[(fluoromethoxy)imino]acetic acid 117829-20-6 2-amino-7-thenyl-1,7-dihydro-4H-pyrrolo[2,3-d]pyrimidin-4-one hydrochloride 119221-49-7 5-[(2-aminoethyl)amino]-2-(2-diethylaminoethyl)-2H-[1]benzothiopyrano[4,3,2-cd]indazol-8-ol 122567-97-9 5 ²-benzoyl-2 ²,3 ²-didehydro-3 ²-deoxythymidine 124492-04-2 (S)-1,4-dithia-7-azaspiro[4.4]nonane-8-carboxylic acid 125995-03-1 (4R,6R)-6-{2-[2-(4-fluorophenyl)-5-isopropyl-3-phenyl-4-(phenylcarbamoyl)pyrrol-1-yl]ethyl}-4-hydroxytetrahydro-2H-pyran-2-one 126429-09-2 2-(dichloromethyl)-4,5-dihydro-5-(4-mesylphenyl)oxazol-4-ylmethanol 126813-11-4 (4R,5R)-2-(dichloromethyl)-4,5-dihydro-5-(4-mesylphenyl)oxazol-4-ylmethanol 127111-98-2 diphenylmethyl (7R)-7-amino-3-(mesyloxy)-3,4-didehydrocepham-4-carboxylate hydrochloride 130209-90-4 methyl 2-(2-chlorophenyl)-2-(4,5,6,7-tetrahydrothieno[3,2-c]pyridin-5-yl)acetate hydrochloride 130800-76-9 5-(3-chloropropyl)-3-methylisoxazole 131986-28-2 3-(4-chloro-1,2,5-thiadiazol-3-yl)pyridine 131988-19-7 3-(4-hexyloxy-1,2,5-thiadiazol-3-yl)-1-methylpyridinium iodide 134379-77-4 4-amino-5-fluoro-1-[(2R,5S)-5-(hydroxymethyl)-2,5-dihydrofuran-2-yl]pyrimidin-2(1H)-one 135790-89-5 [(2,2-dimethylpropanoyl)oxy]methyl (7R)-7-[(2Z)-2-(2-{(2S)-2-[(tert-butoxycarbonyl)amino]propanamido}-1,3-thiazol-4-yl)-2-(methoxyimino)acetamido]-3,4-didehydrocepham-4-carboxylate 138564-59-7 5-methyl-2-(2-nitroanilino)thiophene-3-carbonitrile 140128-37-6 diphenylmethyl (7R)-7-(2-{2-[(tert-butoxycarbonyl)amino]-1,3-thiazol-4-yl}-2- [(trityloxy)imino]acetamido)-3-({[(1H-1,2,3-triazol-4-yl)sulfanyl]methyl}sulfanyl)-3,4-didehydrocepham-4-carboxylate 140841-32-3 6-[3-fluoro-5-(4-methoxytetrahydropyran-4-yl)phenoxymethyl]-1-methyl-2-quinolone 143468-96-6 ethyl hydrogen (2-thienylmethyl)malonate 143491-57-0 (2R,5S)-4-amino-5-fluoro-1-[2-(hydroxymethyl)-1,3-oxathiolan-5-yl]pyrimidin-2(1H)-one 147027-10-9 (1R,2S,5R)-menthyl (2R,5S)-5-(4-amino-2-oxo-1,2-dihydropyrimidin-1-yl)-1,3-oxathiolane-2-carboxylate 147086-81-5 (4S,6S)-5,6-dihydro-6-methyl-4H-thieno[2,3-b]thiopyran-4-ol 7,7-dioxide 147086-83-7 N-[(4S,6S)-6-methyl-7,7-dioxo-5,6-dihydro-4H-thieno[2,3-b]thiopyran-4-yl]acetamide 147126-62-3 (1R,2S,5R)-menthyl (2R,5R)-5-hydroxy-1,3-oxathiolane-2-carboxylate 152305-23-2 (S)-4-(4-aminobenzyl)oxazolidin-2-one 155990-20-8 N-[(1-{[2-(diethylamino)ethyl]amino}-7-methoxy-9-oxo-9H-thioxanthen-4-yl)methyl]formamide 157341-41-8 (2S)-N-[(R)-1-(1,3-benzodioxol-5-yl)butyl]-3,3-diethyl-2-{4-[(4-methylpiperazin-1-yl)carbonyl]phenoxy}-4-oxoazetidine-1-carboxamide 158512-24-4 (3aS,8aR)-3-[(2R,4S)-2-benzyl-4,5-epoxyvaleryl]-2,2-dimethyl-3,3a,8,8a-tetrahydro-2H-indeno[1,2-d]oxazole 158878-46-7 6-{(E)-2-[4-(4-fluorophenyl)-2,6-diisopropyl-5-(methoxymethyl)pyridin-3-yl]vinyl}-4-hydroxytetrahydro-2H-pyran-2-one 160115-08-2 {(E)-3-[(6R,7R)-7-amino-2-carboxylato-8-oxo-5-thia-1-azabicyclo[4.2.0]oct-2-en-3-yl]allyl}(carbamoylmethyl)(ethyl)methylammonium 161005-84-1 (S)-N,N-dimethyl-[3-(2-thienyl)-3-(1-naphthyloxy)propyl]amine phosphoric acid (1:1) 164015-32-1 N-methyl-3-(1-naphthyloxy)-2-(2-thienyl)propan-1-amine phosphate 167304-98-5 methyl (4S,7S,10aS)-4-amino-5-oxooctahydro-7H-pyrido[2,1-b][1,3]thiazepine-7-carboxylate 168828-81-7 benzyl (3-fluoro-4-morpholinophenyl)carbamate 170985-86-1 1-[(2S,3S)-2-(benzyloxy)pentan-3-yl]-4-(4-{4-[4-({(3R,5R)-5-(2,4-difluorophenyl)-5-[(1H-1,2,4-triazol-1-yl)methyl]tetrahydrofuran-3-yl}methoxy)phenyl]piperazin-1-yl}phenyl)-1H-1,2,4-triazol-5(4H)-one 171482-05-6 (2R,3S)-2-{(1R)-1-[3,5-bis(trifluoromethyl)phenyl]ethoxy}-3-(4-fluorophenyl)morpholine hydrochloride 175712-02-4 [(3S,5S)-5-(2,4-difluorophenyl)-5-(1H-1,2,4-triazol-1-ylmethyl)tetrahydrofuran-3-yl]methyl 4-chlorobenzenesulfonate 176773-87-8 (3R)-3-(methoxymethyl)-7-(4,4,4-trifluorobutoxy)-3,3a,4,5-tetrahydro[1,3]oxazolo[3,4-a]quinolin-1-one 177575-17-6 (S)-N-{5-[2-(2-amino-4-oxo-4,6,7,8-tetrahydro-1H-pyrimido[5,4-b][1,4]thiazin-6-yl)ethyl}-2-thenoyl]-L-glutamic acid 177575-19-8 diethyl N-{5-[2-((6S)-2-amino-4-oxo-4,6,7,8-tetrahydro-3H-pyrimido[5,4-b][1,4]thiazin-6-yl)ethyl]-2-thenoyl}-L-glutamate 177587-08-5 N-{5-[2-((6S)-2-amino-4-oxo-3,4,5,6,7,8-hexahydropyrido[2,3-d]pyrimidin-6-yl)ethyl]-4-methylthiophene-2-carbonyl}-L-glutamic acid 178357-37-4 (5aR,11bS)-9,10-dimethoxy-2-propyl-4,5,5a,6,7,11b-hexahydrobenzo[f]thieno[2,3-c]quinoline hydrochloride 181640-09-5 3-(1-{2-[4-benzoyl-2-(3,4-difluorophenyl)morpholin-2-yl]ethyl}-4-phenylpiperidin-4-yl)-1,1-dimethylurea hydrochloride 181696-73-1 5-methyl-3,4-diphenyl-4,5-dihydroisoxazol-5-ol 182133-09-1 6-(benzyloxy)-3-bromo-2-(4-methoxyphenyl)-1-benzothiophene 1-oxide 183433-66-1 [6-chloro-4-(2-ethyl-1,3-dioxolan-2-yl)-2-methoxypyridin-3-yl]methanol 183434-04-0 tert-butyl (4S)-4-ethyl-4,6-dihydroxy-3,10-dioxo-3,4,8,10-tetrahydro-1H-pyrano[3,4-f]indolizine-7-carboxylate 185835-97-6 (5S)-5-(methoxymethyl)-3-[6-(4,4,4-trifluorobutoxy)-1,2-benzoxazol-3-yl]-1,3-oxazolidin-2-one 186348-69-6 7-chloro-8-[((2R)-1,4-diazabicyclo[2.2.2]octan-2-yl)methylamino]-2,3-dihydro-1,4-benzodioxine-5-carboxamide 186521-38-0 ethyl 5-[(3R)-4-(tert-butoxycarbonylamino)-3-hydroxybutyl]thiophene-2-carboxylate 186521-39-1 ethyl 5-[(3R)-4-(tert-butoxycarbonylamino)-3-(mesyloxy)butyl]thiophene-2-carboxylate 186521-40-4 ethyl 5-[(3S)-3-(acetylthio)-4-(tert-butoxycarbonylamino)butyl]thiophene-2-carboxylate 186521-41-5 dimethyl 2-[(S)-1-(tert-butoxycarbonylaminomethyl)-2-(5-ethoxycarbonyl-2-thienyl)propylthio]malonate 186521-42-6 methyl (S)-6-{2-[5-ethoxycarbonyl)-2-thienyl]ethyl}-3-oxo-1,4-thiazinane-2-carboxylate 186521-44-8 ethyl (6S)-5-[2-(2-amino-4-oxo-4,6,7,8-tetrahydro-3H-pyrimido[5,4-b][1,4]thiazin-6-yl)ethyl]thiophene-2-carboxylate 186521-45-9 (6S)-5-[2-(2-amino-4-oxo-4,6,7,8-tetrahydro-3H-pyrimido[5,4-b][1,4]thiazin-6-yl)ethyl]thiophene-2-carboxylic acid 188016-51-5 methyl N-(butoxycarbonyl)-3-{[(5R)-3-(4-cyanophenyl)-4,5-dihydroisoxazol-5-yl]acetamido}-L-alaninate 189003-92-7 2-{7-fluoro-2-oxo-4-[2-(4-thieno[3,2-c]pyridin-4-ylpiperazin-1-yl)ethyl]quinolin-1(2H)-yl}acetamide 189028-95-3 (4S)-3-[(5R)-5-(4-fluorophenyl)-5-hydroxypentanoyl]-4-phenyl-1,3-oxazolidin-2-one 191023-43-5 5-(8-amino-7-chloro-2,3-dihydro-1,4-benzodioxin-5-yl)-3-(1-phenethylpiperidin-4-yl)-1,3,4-oxadiazol-2(3H)-one 192049-49-3 4-nitrobenzyl 2-((1R,5R)-3-benzyl-7-oxo-4-thia-2,6-diazabicyclo[3.2.0]hept-2-en-6-yl)-3-methylbut-2-enoate 194861-99-9 ((5S)-3-tert-butyl-2-phenyl-1,3-oxazolidin-5-yl)methanol 195708-14-6 (2R,3R,4S)-4-(1,3-benzodioxol-5-yl)-3-(ethoxycarbonyl)-2-(4-methoxyphenyl)pyrrolidinium (2S)-hydroxy(phenyl)acetate 197897-11-3 1-[((7R)-7-amino-4-carboxy-3,4-didehydrocepham-3-yl)methyl]-1H-imidazo[1,2-b]pyridazin-4-ium iodide 199327-61-2 7-methoxy-6-(3-morpholinopropoxy)quinazolin-4(3H)-one 204990-60-3 (3S,10R,13Z,16S)-10-(3-chloro-4-methoxybenzyl)-3-isobutyl-6,6-dimethyl-16-[(1S)-1-((2R,3R)-3-phenyloxiran-2-yl)ethyl]-1,4-dioxa-8,11-diazacyclohexadec-13-ene-2,5,9,12-tetrone 208337-82-0 ethyl 5-(but-3-enyl)thiophene-2-carboxylate 208337-83-1 ethyl 5-[(3R)-3,4-dihydroxybutyl]thiophene-2-carboxylate 208337-84-2 ethyl 5-[(3R)-4-amino-3-hydroxybutyl]thiophene-2-carboxylate 220997-99-9 (5R)-9-chloro-5-ethyl-5-hydroxy-10-methyl-12-[(4-methylpiperidin-1-yl)methyl]-1,4,5,13-tetrahydro-3H,15H-oxepino[3 ²,4 ²:6,7]indolizino[1,2-b]quinoline-3,15-dione hydrochloride 221054-70-2 (5R)-5-ethyl-5-hydroxy-1,4,5,8-tetrahydrooxepino[3,4-c]pyridine-3,9-dione 223570-85-2 8-methyl-8-azabicyclo[3.2.1]octan-3-yl 2,3-dihydropyrazolo[1,5,4-de][1,4]benzoxazine-6-carboxylate 223595-20-8 (1R)-5-(1,3,6,2-dioxazaborocan-2-yl)-1-methyl-2-tritylisoindoline 227029-27-8 2-(5-methyl-2-phenyl-1,3-oxazol-4-yl)ethyl methanesulfonate 227625-35-6 3-{[2-(aminomethyl)cyclohexyl]methyl}-1,2,4-oxadiazol-5(4H)-one 227626-65-5 tert-butyl N-methyl-N-{2-[(5-oxo-4,5-dihydro-1,2,4-oxadiazol-3-yl)methyl]cyclohexyl}carbamate 227626-75-7 3-{[2-(aminomethyl)cyclohexyl]methyl}-1,2,4-oxadiazol-5(4H)-one hydrochloride 229336-92-9 3-chloro-N-{4-chloro-2-[(5-chloropyridin-2-yl)carbamoyl]-6-methoxyphenyl}-4-{[2-(methylamino)imidazol-1-yl]methyl}thiophene-2-carboxamide 229340-73-2 3-chloro-N-{4-chloro-2-[(5-chloropyridin-2-yl)carbamoyl]-6-methoxyphenyl}-4-{[2-(methylamino)imidazol-1-yl]methyl}thiophene-2-carboxamide trifluoroacetate 252317-48-9 {(3S)-1-[1-(2,3-dihydro-1-benzofuran-5-yl)ethyl]pyrrolidin-3-yl}diphenylacetonitrile 253450-09-8 6-({2-[4-(4-fluorobenzyl)piperidin-1-yl]ethyl}sulfinyl)-1,3-benzoxazol-2(3H)-one 253450-12-3 6-{[2-(4-benzylpiperidin-1-yl)ethyl]sulfinyl}-1,3-benzoxazol-2(3H)-one 287737-72-8 (2S)-hydroxy(phenyl)acetic acid  (1S)-3-(dimethylamino)-1-(2-thienyl)propan-1-ol (1:1) (salt) 287930-73-8 4-benzyl-2-hydroxymorpholin-3-one 287930-75-0 (2R)-4-benzyl-2-{(1R)-1-[3,5-bis(trifluoromethyl)phenyl]ethoxy}morpholin-3-one 345217-03-0 2-[(2S,3S)-2-(benzyloxy)pentan-3-yl]-4-(4-{4-[4-({(3R,5R)-5-(2,4-difluorophenyl)-5-[(1H-1,2,4-triazol-1-yl)methyl]tetrahydrofuran-3-yl}methoxy)phenyl]piperazin-1-yl}phenyl)semicarbazide 362543-73-5 DNA, d(P-thio) (C-T-A-G-A-T-T-T-C-C-C-G-C-G), tridecasodium salt 377727-87-2 2-(2-furyl)-7-(2-{4-[4-(2-methoxyethoxy)phenyl]piperazin-1-yl}ethyl)-7H-pyrazolo[4,3-e][1,2,4]triazolo[2,3-c]pyrimidin-5-amine 475479-34-6 (2S)-2-methoxy-3-{4-[2-(5-methyl-2-phenyl-1,3-oxazol-4-yl)ethoxy]-1-benzothiophen-7-yl}propanoic acid 475480-88-7 4-[2-(5-methyl-2-phenyl-1,3-oxazol-4-yl)ethoxy]-1-benzothiophene-7-carbaldehyde 518048-05-0 potassium 4-[N-(2-fluorobenzyl)carbamoyl]-1-methyl-2-[1-methyl-1-(5-methyl-1,3,4-oxadiazole-2-carboxamido)ethyl]-6-oxo-1,6-dihydropyrimidine-5-olate 521266-46-6 (2S)-1-{N-[2-(5-methyl-2-phenyl-1,3-oxazol-4-yl)ethyl]glycyl}pyrrolidine-2-carbonitrile 635724-55-9 (2S)-2-[(S)-(2-ethoxyphenoxy)phenylmethyl]morpholine succinate 649761-25-1 methyl N-{4-[2-(5-methyl-2-phenyl-1,3-oxazol-4-yl)ethoxy]benzyl}glycinate hydrochloride 655233-39-9 4-nitrobenzyl (7R)-7-amino-3-((2S)-tetrahydrofuran-2-yl)-3,4-didehydrocepham-4-carboxylate hydrochloride 663603-70-1 (2Z)-3-(methylamino)-1-(2-thienyl)prop-2-en-1-one 744239-10-9 DNA, d(P-thio) (G-A-T-C-C-G-C-G-G-G-A-A-A-T), tridecasodium salt 872728-82-0 N-[4-(5-oxo-4,5-dihydro-1,2,4-oxadiazol-3-yl)phenyl]glycine 2935 00 90 121-30-2 4-amino-6-chlorobenzene-1,3-disulfonamide 6292-59-7 4-tert-butylbenzenesulfonamide 16673-34-0 N-(2-(4-sulfamoyl)phenyl)ethyl-5-chloro-2-methoxybenzamide 17852-52-7 4-hydrazonobenzenesulfonamide hydrochloride 22663-37-2 1-(4-chlorobenzenesulfonyl)urea 33045-52-2 methyl 5-sulfamoyl-o-anisate 33288-71-0 5-methyl-N-[4-(sulfamoyl)phenethyl]pyrazine-2-carboxamide 66644-80-2 3-methoxy-5-sulfamoyl-o-anisic acid 81880-96-8 N-(4-hydrazinobenzyl)methanesulfonamide hydrochloride 84522-34-9 sodium 4-[2-(5-methylpyrazine-2-carboxamido)ethyl]benzenesulfonamide 88918-84-7 4-aminobenzyl-N-methylmethanesulfonamide hydrochloride 88919-22-6 3-(2-aminoethyl)-N-methylindol-5-ylmethanesulfonamide 88933-16-8 1-(4-hydrazinophenyl)-N-methylmethanesulfonamide hydrochloride 100632-57-3 4-[(4-mesylamino)phenyl]-4-oxobutyric acid 105951-31-3 5,6-dihydro-4-oxo-4H-thieno[2,3-b]thiine-2-sulfonamide 105951-35-7 5,6-dihydro-4-oxo-4H-thieno[2,3-b]thiine-2-sulfonamide 7,7-dioxide 106820-63-7 methyl 3-[(methoxycarbonylmethyl)sulfamoyl]thiophene-2-carboxylate 112101-81-2 5-[(R)-(2-aminopropyl)]-2-methoxybenzenesulfonamide 120298-38-6 N-(5,6-dihydro-6-methyl-2-sulfamoyl-4H-thieno[2,3-b]thiopyran-4-yl)acetamide 7,7-dioxide 137431-02-8 N-[3-(2-amino-1-hydroxyethyl)-4-fluorophenyl]methanesulfonamide 141430-65-1 N-[2-(4-hydroxyanilino)pyridin-3-yl]-4-methoxybenzene-1-sulfonamide 147200-03-1 N-[(4S,6S)-6-methyl-7,7-dioxo-2-sulfamoyl-5,6-dihydro-4H-thieno[2,3-b]thiopyran-4-yl]acetamide 149490-60-8 N-(butane-1-sulfonyl)-L-tyrosine 149490-61-9 N-(butane-1-sulfonyl)-O-(4-pyridin-4-ylbutyl)-L-tyrosine 150975-95-4 5-methanesulfonamidoindole-2-carboxylic acid 151140-66-8 (4-amino-3-iodophenyl)-N-methylmethanesulfonamide 160231-69-6 (3S)-tetrahydrofuran-3-yl N-[(2S,3R)-3-hydroxy-4-(N-isobutyl-4-nitrobenzene-1-sulfonamido)-1-phenylbutan-2-yl]carbamate 169280-56-2 4-amino-N-[(2R,3S)-3-amino-2-hydroxy-4-phenylbutyl]-N-isobutylbenzene-1-sulfonamide 170569-88-7 4-[5-(4-fluorophenyl)-3-(trifluoromethyl)pyrazol-1-yl]benzene-1-sulfonamide 179524-67-5 (S)-2-{3-[(2-fluorobenzyl)sulfonylamino]-2-oxo-2,3-dihydro-1-pyridyl}-N-(1-formyl-4-guanidinobutyl)acetamide 183556-68-5 (S)-N-{(1S,2R)-3-[(1,3-benzodioxol-5-ylsulfonyl)(isobutyl)amino]-1-benzyl-2-hydroxypropyl}-3,3-dimethyl-2-(sarcosylamino)butyramide 186497-07-4 N-(3-methoxy-5-methylpyrazin-2-yl)-2-[4-(1,3,4-oxadiazol-2-yl)phenyl]pyridine-3-sulfonamide 189814-01-5 3-(2-amino-1-hydroxyethyl)-4-methoxybenzene-1-sulfonamide 192329-83-2 (3S)-2,2-dimethyl-4-[4-(4-pyridyloxy)phenylsulfonyl]-1,4-thiazinane-3-carboxylic acid 194602-23-8 2-ethoxy-5-[(4-methylpiperazin-1-yl)sulfonyl]benzoic acid 198470-85-8 N-[4-(5-methyl-3-phenylisoxazol-4-yl)phenylsulfonyl]propionamide, sodium salt 200575-15-1 4-[2-ethoxy-5-(4-methylpiperazine-1-sulfonyl)benzamido]-1-methyl-3-propylpyrazole-5-carboxamide 210538-75-3 N-(1,2,3,4-tetrahydroisoquinolin-5-yl)methanesulfonamide hydrochloride 244634-31-9 N-((2R,3S)-3-amino-2-hydroxy-4-phenylbutyl)-N-isobutyl-4-nitrobenzene-1-sulfonamide hydrochloride 247582-73-6 2-ethoxy-5-(4-ethylpiperazine-1-sulfonyl]nicotinic acid 289042-12-2 (4R,6S)-6-((E)-2-{4-(4-fluorophenyl)-6-isopropyl-2-[mesyl(methyl)amino]pyrimidin-5-yl}vinyl)-2,2-dimethyl-1,3-dioxan-4-yl 3,3-dimethylbutanoate 334826-98-1 5-[2-ethoxy-5-(4-ethylpiperazine-1-sulfonyl)pyridin-3-yl]-3-ethyl-2-(2-methoxyethyl)-2,3,4,5,6,7-hexahydropyrazolo[4,3-d]pyrimidin-7-one 334827-99-5 5-[2-ethoxy-5-(4-ethylpiperazine-1-sulfonyl)pyridin-3-yl]-3-ethyl-2-(2-methoxyethyl)-2,3,4,5,6,7-hexahydropyrazolo[4,3-d]pyrimidin-7-one 4-methylbenzene-1-sulfonate 334828-19-2 N-[3-carbamoyl-5-ethyl-1-(2-methoxyethyl)pyrazol-4-yl]-2-ethoxy-5-[(4-ethylpiperazin-1-yl)sulfonyl]nicotinamide 364321-71-1 3-[(dimethylamino)methyl]-4-[4-(methylsulfanyl)phenoxy]benzene-1-sulfonamide 364323-49-9 3-[(dimethylamino)methyl]-4-[4-(methylsulfanyl)phenoxy]benzene-1-sulfonamide L-tartarate (1:1) 2938 90 10 5511-98-8 acetyldigoxin 2938 90 90 81-27-6 sennoside A 128-57-4 sennoside B 517-43-1 mixture of sennoside A and B 8024-48-4 casanthranol 52730-36-6 sennoside A, calcium salt 52730-37-7 sennoside B, calcium salt 104443-57-4 1-O-[O-2-acetamido-2-deoxy-beta-D-galactopyranosyl-(1,4)-O-(N-acetyl-alpha-neuraminosyl)-(2,3)-O-beta-D-galactopyranosyl-(1,4)-beta-D-glucopyranosyl]ceramide 104443-62-1 1-O-[O-(N-acetyl-alpha-neuraminosyl)-(2,3)-O-[O-beta-D-galactopyranosyl-(1,3)-2-acetamido-2-deoxy-beta-D-galactopyranosyl-(1,4)]-O-beta-D-galactopyranosyl-(1,4)-beta-D-glucopyranosyl]ceramide 196085-62-8 N-{[(1R,2R)-1-[O-(N-acetyl-alpha-neuraminosyl)-(2,3)-O-2-acetamido-2-deoxy-beta-D-galactopyranosyl-(1,4)-O-beta-D-galactopyranosyl-(1,4)-beta-D-glucopyranosyloxymethyl]-2-hydroxy-3-formylpropyl}stearamide 52730-36-6, 52730-37-7 mixture of sennoside A and B, calcium salts 2939 11 00 41444-62-6 codeine phosphate hemihydrate 2939 19 00 58-00-4 (6aR)-6-methyl-5,6,6a,7-tetrahydro-4H-dibenzo[de,g]quinoline-10,11-diol or apomorphine 54417-53-7 (R)-1,2,3,4-tetrahydropapaverine hydrochloride 66820-84-6 (RS)-tetrahydropapaverine hydrochloride 2939 20 00 123599-79-1 [(2-methyl-1-propionyloxypropoxy)(4-phenylbutyl)phosphinoyl]acetic acid-cinchonidine (1:1) 467430-13-3 2-[2-methyl-1-(propionyloxy)propoxy]-2-[(4-phenylbutyl)phosphinoyl]acetic acid, (9R)-cinchonan-9-ol salt (1:1) 2939 99 00 51-55-8 atropine 92-13-7 pilocarpine 2940 00 00 50-69-1 D-ribose 533-67-5 2-deoxy-D-erythropentose 4132-28-9 2,3,4,6-tetra-O-benzyl-D-glucose 6564-72-3 2,3,4,6-tetra-O-benzyl-D-glucopyranose 13035-61-5 1,2,3,5-tetraacetyl-beta-D-ribofuranose 24259-59-4 L-ribose 80312-55-6 2,3,4,6-tetra-O-benzyl-1-O-(trimethylsilyl)-beta-D-glucose 182410-00-0 beta-cyclodextrin sulfobutyl ethers, sodium salts 270071-40-4 benzyl 2,6-dimethoxy-4-{(5R,5aR,8aR,9S)-6-oxo-9-[(2,3,4,6-tetra-O-benzyl-Ã ²-D-glucopyranosyl)oxy]-5,5a,6,8,8a,9-hexahydrofuro[3 ²,4 ²:6,7]naphtho[2,3-d][1,3]dioxol-5-yl}phenyl carbonate 471863-88-4 2,3-di-O-benzyl-4,6-O-((1R)-ethylidene)-D-xylo-hexopyranose 473799-30-3 (5S,5aS,9S)-9-(4-hydroxy-3,5-dimethoxyphenyl)-8-oxo-5,5a,6,8,8a,9-hexahydrofuro[3 ²,4 ²:6,7]naphtho[2,3-d][1,3]dioxol-5-yl 2,3-di-O-benzyl-4,6-O-[(1R)-ethylidene]-Ã ²-D-glucopyranoside 2941 90 00 13292-22-3 3-formylrifamycin 14487-05-9 rifamycin O 19130-96-2 (2S,3S,4R,5R)-2-(hydroxymethyl)piperidine-3,4,5-triol 54122-50-8 dicyclohexylammmonium (7R)-3-(acetoxymethyl)-7-[2-({(3R)-3-[(tert-butoxycarbonyl)amino]-3-carboxypropyl}amino)-2-oxoethyl]-3,4-didehydrocepham-4-carboxylate or cephalosporin D dicyclohexylamine salt 3002 10 95 42617-41-4 Blood-coagulation factor XIVa 116638-33-6 SC-59735 3003 90 141256-04-4 1-(28-{O-D-apio-beta-D-furanosyl-(1,3)-O-beta-D-xylopyranosyl-(1,4)-O-6-deoxy-alpha-L-mannopyranosyl)-(1,2)-4-O-[5-(5-alpha-L-arabinofuranosyloxy-3-hydroxy-6-methyloctanoyloxy)-3-hydroxy-6-methyloctanoyl]-6-deoxy-beta-D-galactopyranosyloxy}-16-alpha-hydroxy-23-beta,28-dioxoolean-12-en-3-beta-yl)-O-beta-D-galactopyranosyl-(1,2)-O-beta-D-xylopyranosyl-(1,3)-beta-D-glucopyranosiduronic acid 195993-11-4 hemocyanins, megathura crenulata, reaction products with 1-O-[O-2-acetamido-2-deoxy-beta-D-galactopyranosyl-(1,4)-O-(N-acetyl-alpha-neuraminosyl)-(2,3)-O-beta-D-galactopyranosyl-(1,4)-beta-D-glucopyranose 3006 30 00 155773-56-1 ferristene 3507 90 90 0-00-0 fibrinuclease, powder 9001-63-2 lysozyme 9002-12-4 urate oxidase 9003-98-9 deoxyribonuclease 3824 90 0-00-0 4-(2-aminoethylthiomethyl)-1,3-thiazol-2-ylmethyl(dimethyl)amine, in the form of a solution in toluene 0-00-0 alpha-(6-fluoro-2-methylinden-3-yl)-p-tolyl methyl sulfide, in the form of a solution in toluene 3824 90 64 0-00-0 Intermediate concentrate obtained from a genetically modified E. coli fermentation medium, containing human granulocyte-macrophage colony-stimulating factor; for use in the manufacture of medicaments of HS heading 3002 0-00-0 Intermediate concentrate obtained from a genetically modified E. coli fermentation medium, containing human interferon alpha-2b; for use in the manufacture of medicaments of HS heading 3002 0-00-0 Intermediate concentrates obtained from a Micromonospora inyoensis fermentation medium used for the manufacture of the antibiotics sisomicin (INN) and netilmicin (INN) 0-00-0 Intermediate concentrates obtained from a Micromonospora purpurea fermentation medium used for the manufacture of the antibiotics gentamicin sulfate (INNM) and isepamicin (INN) 0-00-0 potassium clavulanate microcrystalline cellulose (1:1) 0-00-0 potassium clavulanate silicon dioxide (1:1) 0-00-0 potassium clavulanate sucrose (1:1) 330-95-0 1,3-bis(4-nitrophenyl)urea-4,6-dimethylpyrimidin-2-ol (1:1) 104832-01-1 (R)-6,7-dimethoxy-2-methyl-1-(3,4,5-trimethoxybenzyl)-1,2,3,4-tetrahydroisoquinoline-dibenzoyl-L-tartaric acid (1:1) 3824 90 97 0-00-0 ethyl 7-chloro-2-oxoheptanoate, in the form of a solution in toluene 30165-96-9 4-(4-chloro-1,2,5-thiadiazol-3-yl)morpholine, toluene solution 38345-66-3 (2S,3R)-4-(dimethylamino)-3-methyl-1,2-diphenylbutan-2-ol, toluene solution 84449-81-0 4-[2-(piperidin-1-yl)ethoxy]benzoyl chloride hydrochloride, 1,2-dichloroethane solution 127852-28-2 (1R)-1-[3,5-bis(trifluoromethyl)phenyl]ethan-1-ol, acetonitrile solution 170277-77-7 (3S)-3-[2-(mesyloxy)ethoxy]-4-(trityloxy)butyl methanesulfonate, dimethylformamide solution 3911 90 162430-94-6 1,6-hexanediamine, polymer with 1,10-dibromodecane SECTION III QUOTAS ANNEX 7 WTO TARIFF QUOTAS TO BE OPENED BY THE COMPETENT COMMUNITY AUTHORITIES Qualification for these quotas is subject to conditions laid down in the relevant Community provisions Order No CN code Description Quota quantity Rate of duty (%) Other terms and conditions 1 2 3 4 5 6 1 0102 90 05 0102 90 29 0102 90 49 0102 90 59 0102 90 69 Heifers and cows (other than for slaughter) of the following mountain breeds: grey, brown, yellow, spotted Simmental and Pinzgau 710 head 6 2 0102 90 05 0102 90 29 0102 90 49 0102 90 59 0102 90 69 0102 90 79 Bulls, cows and heifers (other than for slaughter) of the following mountain breeds: spotted Simmental, Schwyz and Fribourg 711 head 4 Animals must be covered by the following documents:  bulls: pedigree certificate  cows and heifers: pedigree certificate or herd book entry certificate attesting to the purity of the breed 3 0102 90 05 0102 90 29 0102 90 49 Live young male bovine animals of a weight not exceeding 300 kg intended for fattening 24 070 head 16 + 582  ¬/1 000 kg/net 4 0104 10 30 0104 10 80 0104 20 90 Live sheep and goats 5 676 t 10 Allocated to supplying countries as follows:  Romania 1 010 t  Bulgaria 4 255 t  Former Yugoslav Republic of Macedonia 215 t  Other 196 t 5 0201 10 00 to 0201 30 00 0202 10 00 to 0202 30 90 0206 10 95 0206 29 91 High-quality meat of bovine animals, fresh, chilled or frozen, meeting the following definition: Carcases or any cuts obtained from bovine animals not over 30 months of age which have been fed for 100 days or more on nutritionally balanced, high-energy-content rations containing not less than 70 % grain and comprising at least 20 pounds total feed per day. Beef graded choice  or prime  in accordance with the USDA (United States Department of Agriculture) standards automatically meets the above definition. Meat graded Canada A , Canada AA , Canada AAA , Canada Choice  and Canada Prime , A1 , A2  and A3 , according to the Canadian Food Inspection Agency  Government of Canada, corresponds to this definition 11 500 t (product weight) 20 Supplying countries: USA/Canada 6 0201 20 90 0201 30 00 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 High-quality meat of bovine animals, fresh, chilled or frozen, meeting the following definition: Selected cuts obtained from steer or heifer carcases which have been classified under one of the following official categories: Y , YS , YG , YGS , YP  and YPS , as defined by AUS-MEAT Australia. Beef colour must conform to AUS-MEAT meat colour reference standards 1 B to 4, fat colour to AUS-MEAT fat colour reference standards 0 to 4 and fat depth (measured at the P8 site) to AUS-MEAT fat classes 2 to 5 7 150 t (product weight) 20 Supplying country: Australia 7 0201 20 90 0201 30 00 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 High-quality meat of bovine animals, chilled or frozen, meeting the following definition: Selected chilled or frozen premium beef cuts derived from exclusively pasture-grazed bovine animals which do not have more than four permanent incisor teeth in wear, the carcases of which have a dressed weight of not more than 325 kilograms, a compact appearance with a good eye, of meat of light and uniform colour and adequate but not excessive fat cover. All cuts must be vacuum packaged and referred to as high-quality beef  1 300 t (product weight) 20 Supplying country: New Zealand 8 0201 30 00 0202 30 90 Boneless high-quality meat of bovine animals, fresh, chilled or frozen, meeting the following definition: fillet (lomito), striploin and/or Cube roll (lomo), rump (rabadilla), topside (carnaza negra) obtained from selected crossbred animals with less than 50 % of breeds of the zebÃ º type and having been exclusively fed with pasture grass or hay. The slaughtered animals must be steers or heifers falling under category V  of the VACUNO carcase-grading system producing carcases not exceeding 260 kg 1 000 t 20 Supplying country: Paraguay 9 0201 30 00 0206 10 95 Boneless high-quality meat of bovine animals, fresh or chilled, meeting with the following definition: Selected beef cuts obtained from steers, young steers or heifers having been exclusively fed through pasture-grazing since their weaning. The steer carcases shall be classified as JJ , J , U  or U2 , young steer and heifer carcases shall be classified as AA , A , or B , in accordance with the official beef classification established by the Secretariat of Agriculture, Livestock, Fisheries and Food in Argentina (SecretarÃ ­a de Agricultura, GanaderÃ ­a, Pesca y Alimentos  SAGPyA) 28 000 t 20 Supplying country: Argentina 10 0201 30 00 0202 30 90 0206 10 95 0206 29 91 Boneless high-quality meat of bovine animals, fresh, chilled or frozen, meeting the following definition: Selected cuts obtained from steers or heifers having been exclusively fed with pasture grass since their weaning. The carcases shall be classified as B  with fat cover 2  or 3 , in accordance with the official beef carcase classification established by the Ministry of Agriculture, Livestock and Supply in Brazil (MinistÃ ©rio da Agricultura, PecuÃ ¡ria e Abastecimento) 10 000 t 20 Supplying country: Brazil 11 0201 30 00 0206 10 95 Boneless high-quality meat of bovine animals, fresh or chilled, meeting the following definition: Selected beef cuts obtained from steers (novillo) or heifers (vaquillona) as defined in the official carcase classification of bovine meat established by the National Institute of Meat of Uruguay (Instituto Nacional de Carnes  INAC). The eligible animals for production of High Quality Beef have been exclusively fed through pasture-grazing since their weaning. The carcases shall be classified as I , N  or A , with fat cover 1 , 2  or 3 , in accordance with the aforementioned classification 6 300 t 20 Supplying country: Uruguay 12 0202 10 00 to 0202 30 90 Meat of bovine animals, frozen 53 000 t (boneless weight) 20 0206 29 91 Thick skirt and thin skirt, frozen 13 0202 30 90 Boneless buffalo meat, frozen 2 250 t 20 Supplying country: Australia 14 0202 20 30 Unseparated or separated forequarters of bovine animals, frozen 63 703 t (bone-in weight) 20 (*) 20 + 994,5  ¬/1 000 kg/net (**) The meat imported shall be used for processing (*) When the meat is intended for the manufacture of preserved food which does not contain characteristic components other than beef and jelly (**) When the meat is intended for the manufacture of products other than the preserved food referred to above The quantity may according to Community provisions be converted into an equivalent quantity of high quality meat 0202 30 10 Forequarters, whole or cut into a maximum of five pieces, each quarter being in a single block; compensated quarters in two blocks, one of which contains the forequarter, whole or cut into a maximum of five pieces, and the other, the hindquarter, excluding the tenderloin, in one piece 20 (*) 20 + 1 554,3  ¬/1 000 kg/net (**) 0202 30 50 Crop, chuck and blade and brisket cuts 20 (*) 20 + 1 554,3  ¬/1 000 kg/net (**) 0202 30 90 Other 20 (*) 20 + 2 138,4  ¬/1 000 kg/net (**) 0206 29 91 Thick skirt and thin skirt, frozen 20 (*) 20 + 2 138,4  ¬/1 000 kg/net (**) 15 0203 11 10 0203 21 10 Carcases and half-carcases of domestic swine, fresh, chilled or frozen 15 067 t 268  ¬/1 000 kg/net Import under the Europe Agreements may be taken into account when implementing this quota 16 Cuts of domestic swine, fresh, chilled or frozen, with or without bone, excluding tenderloin presented separately 5 535 t Import under the Europe Agreements may be taken into account when implementing this quota 0203 12 11 389  ¬/1 000 kg/net 0203 12 19 300  ¬/1 000 kg/net 0203 19 11 300  ¬/1 000 kg/net 0203 19 13 434  ¬/1 000 kg/net 0203 19 15 233  ¬/1 000 kg/net 0203 19 55 434  ¬/1 000 kg/net 0203 19 59 434  ¬/1 000 kg/net 0203 22 11 389  ¬/1 000 kg/net 0203 22 19 300  ¬/1 000 kg/net 0203 29 11 300  ¬/1 000 kg/net 0203 29 13 434  ¬/1 000 kg/net 0203 29 15 233  ¬/1 000 kg/net 0203 29 55 434  ¬/1 000 kg/net 0203 29 59 434  ¬/1 000 kg/net 17 Cuts of domestic swine, fresh, chilled or frozen, with or without bone, excluding tenderloin presented separately 4 624 t Supplying country: Canada 0203 12 11 389  ¬/1 000 kg/net 0203 12 19 300  ¬/1 000 kg/net 0203 19 11 300  ¬/1 000 kg/net 0203 19 13 434  ¬/1 000 kg/net 0203 19 15 233  ¬/1 000 kg/net 0203 19 55 434  ¬/1 000 kg/net 0203 19 59 434  ¬/1 000 kg/net 0203 22 11 389  ¬/1 000 kg/net 0203 22 19 300  ¬/1 000 kg/net 0203 29 11 300  ¬/1 000 kg/net 0203 29 13 434  ¬/1 000 kg/net 0203 29 15 233  ¬/1 000 kg/net 0203 29 55 434  ¬/1 000 kg/net 0203 29 59 434  ¬/1 000 kg/net 18 0203 19 13 Loins of domestic swine and cuts thereof, with bone in, fresh or chilled 7 000 t 0 0203 29 15 Bellies (streaky) of domestic swine and cuts thereof, frozen 19 0203 19 55 0203 29 55 Boneless loins and hams of domestic swine, fresh, chilled or frozen 35 265 t 250  ¬/1 000 kg/net Import under the Europe Agreements may be taken into account when implementing this quota 20 0203 19 55 0203 29 55 Tenderloins of domestic swine, fresh, chilled or frozen 5 000 t 300  ¬/1 000 kg/net Import under the Europe Agreements may be taken into account when implementing this quota 21 0203 19 55 0203 29 55 Boneless loins and hams of domestic swine, fresh, chilled or frozen 4 722 t 250  ¬/1 000 kg/net Allocated to the United States of America 22 0204 Meat of sheep or goats, fresh, chilled or frozen 283 715 t (carcase weight) 0 Allocated to supplying countries as follows:  Argentina 23 000 t  Australia 18 786 t  Chile 3 000 t  New Zealand 227 854 t  Uruguay 5 800 t  Iceland 600 t  Romania 75 t  Bulgaria 1 250 t  Bosnia Herzegovina 850 t  Croatia 450 t  Former Yugoslav Republic of Macedonia 1 750 t  Greenland 100 t  Other 200 t 23 (128) 0206 29 91 Thin skirt, whole, frozen, of bovine animals 1 500 t 4 Allocated to supplying countries as follows:  Argentina 700 t  Other 800 t 24 Poultry 16 665 t Allocated to the United States of America 0207 11 10 131  ¬/1 000 kg/net 0207 11 30 149  ¬/1 000 kg/net 0207 11 90 162  ¬/1 000 kg/net 0207 12 10 149  ¬/1 000 kg/net 0207 12 90 162  ¬/1 000 kg/net 0207 13 10 512  ¬/1 000 kg/net 0207 13 20 179  ¬/1 000 kg/net 0207 13 30 134  ¬/1 000 kg/net 0207 13 40 93  ¬/1 000 kg/net 0207 13 50 301  ¬/1 000 kg/net 0207 13 60 231  ¬/1 000 kg/net 0207 13 70 504  ¬/1 000 kg/net 0207 14 10 795  ¬/1 000 kg/net 0207 14 20 179  ¬/1 000 kg/net 0207 14 30 134  ¬/1 000 kg/net 0207 14 40 93  ¬/1 000 kg/net 0207 14 50 0 0207 14 60 231  ¬/1 000 kg/net 0207 14 70 0 0207 24 10 170  ¬/1 000 kg/net 0207 24 90 186  ¬/1 000 kg/net 0207 25 10 170  ¬/1 000 kg/net 0207 25 90 186  ¬/1 000 kg/net 0207 26 10 425  ¬/1 000 kg/net 0207 26 20 205  ¬/1 000 kg/net 0207 26 30 134  ¬/1 000 kg/net 0207 26 40 93  ¬/1 000 kg/net 0207 26 50 339  ¬/1 000 kg/net 0207 26 60 127  ¬/1 000 kg/net 0207 26 70 230  ¬/1 000 kg/net 0207 26 80 415  ¬/1 000 kg/net 0207 27 10 0 0207 27 20 0 0207 27 30 134  ¬/1 000 kg/net 0207 27 40 93  ¬/1 000 kg/net 0207 27 50 339  ¬/1 000 kg/net 0207 27 60 127  ¬/1 000 kg/net 0207 27 70 230  ¬/1 000 kg/net 0207 27 80 0 25 Chicken carcases, fresh, chilled or frozen 6 249 t Import under the Europe Agreements may be taken into account when implementing this quota 0207 11 10 131  ¬/1 000 kg/net 0207 11 30 149  ¬/1 000 kg/net 0207 11 90 162  ¬/1 000 kg/net 0207 12 10 149  ¬/1 000 kg/net 0207 12 90 162  ¬/1 000 kg/net 26 Chicken cuts, fresh, chilled or frozen 8 070 t Import under the Europe Agreements may be taken into account when implementing this quota 0207 13 10 512  ¬/1 000 kg/net 0207 13 20 179  ¬/1 000 kg/net 0207 13 30 134  ¬/1 000 kg/net 0207 13 40 93  ¬/1 000 kg/net 0207 13 50 301  ¬/1 000 kg/net 0207 13 60 231  ¬/1 000 kg/net 0207 13 70 504  ¬/1 000 kg/net 0207 14 20 179  ¬/1 000 kg/net 0207 14 30 134  ¬/1 000 kg/net 0207 14 40 93  ¬/1 000 kg/net 0207 14 60 231  ¬/1 000 kg/net 27 0207 14 10 Boneless cuts of fowls of the species Gallus domesticus, frozen 2 305 t 795  ¬/1 000 kg/net 28 Cuts of fowls of the species Gallus domesticus, frozen: 18 000 t 0 Allocated to supplying countries as follows:  Brazil 9 600 t  Thailand 5 100 t  Other 3 300 t 0207 14 10 Boneless 0207 14 50 Breasts and cuts thereof 0207 14 70 Other 29 0207 14 10 0207 14 50 0207 14 70 Cuts of fowls of the species Gallus domesticus, frozen 2 332 t 0 Allocated to Brazil 30 Turkey meat, fresh, chilled or frozen 1 201 t Import under the Europe Agreements may be taken into account when implementing this quota 0207 24 10 170  ¬/1 000 kg/net 0207 24 90 186  ¬/1 000 kg/net 0207 25 10 170  ¬/1 000 kg/net 0207 25 90 186  ¬/1 000 kg/net 0207 26 10 425  ¬/1 000 kg/net 0207 26 20 205  ¬/1 000 kg/net 0207 26 30 134  ¬/1 000 kg/net 0207 26 40 93  ¬/1 000 kg/net 0207 26 50 339  ¬/1 000 kg/net 0207 26 60 127  ¬/1 000 kg/net 0207 26 70 230  ¬/1 000 kg/net 0207 26 80 415  ¬/1 000 kg/net 0207 27 30 134  ¬/1 000 kg/net 0207 27 40 93  ¬/1 000 kg/net 0207 27 50 339  ¬/1 000 kg/net 0207 27 60 127  ¬/1 000 kg/net 0207 27 70 230  ¬/1 000 kg/net 31 Cuts of turkeys, frozen: 7 485 t 0 Allocated to supplying countries as follows:  Brazil 4 300 t  Other 3 185 t 0207 27 10 Boneless 0207 27 20 Halves or quarters 0207 27 80 Other 32 0210 99 39 Salted poultrymeat 264 245 t 15,4 Allocated to supplying countries as follows:  Brazil 170 807 t  Thailand 92 610 t  Other 828 t 33 0302 31 10 to 0302 39 90 0302 69 21 0302 69 25 0303 41 10 to 0303 49 80 0303 79 20 0303 79 31 Tunas (of the genus Thunnus) and fish of the genus Euthynnus 17 250 t 0 The fish shall be intended for the canning industry Subject to compliance with the reference price 34 0302 40 00 0303 51 00 0304 19 97 0304 19 99 0304 99 23 Herrings 34 000 t 0 Subject to compliance with the reference price 35 0302 69 68 0303 78 19 Silver hake (Merluccius bilinearis) 2 000 t 8 36 0303 29 00 Fish of the genus Coregonus 1 000 t 5,5 37 0304 29 99 Fish of the genus Allocyttus and of the species Pseudocyttus maculatus 200 t 0 38 0305 51 10 0305 51 90 0305 62 00 Cod of the species Gadus morhua and Gadus ogac 25 000 t 0 0305 59 10 0305 69 10 Fish of the species Boreogadus saida 39 0402 10 19 Skimmed-milk powder 68 537 t 475  ¬/1 000 kg/net Import under the Europe Agreements may be taken into account when implementing this quota 40 0405 10 11 0405 10 19 0405 10 30 0405 10 50 0405 10 90 0405 90 10 0405 90 90 Butter and other fats and oils derived from milk 11 360 t (in butter equivalent) 948  ¬/1 000 kg/net Import under the Europe Agreements may be taken into account when implementing this quota 41 0405 10 11 0405 10 19 Butter, at least six weeks old, of a fat content by weight of not less than 80 % but less than 85 %, manufactured directly from milk or cream without the use of stored materials, in a single, self-contained and uninterrupted process 74 693 t 70  ¬/100 kg/net Butter of New Zealand origin 0405 10 30 Butter, at least six weeks old, of a fat content by weight of not less than 80 % but less than 85 %, manufactured directly from milk or cream without the use of stored materials, in a single, self-contained and uninterrupted process which may involve the cream passing through a stage where the butterfat is concentrated and/or fractionated (the processes referred to as Ammix and Spreadable) 42 0406 10 20 0406 10 80 Pizza cheese, frozen, cut into pieces each weighing not more than 1 g, in containers with a net content of 5 kg or more, of a water content, by weight, of 52 % or more, and a fat content, by weight, in the dry matter of 38 % or more 5 360 t 130  ¬/1 000 kg/net Import under the Europe Agreements may be taken into account when implementing this quota 43 0406 30 10 Processed Emmentaler 18 438 t 719  ¬/1 000 kg/net Import under the Europe Agreements may be taken into account when implementing this quota 0406 90 13 Emmentaler 858  ¬/1 000 kg/net 44 0406 30 10 Processed GruyÃ ¨re 5 413 t 719  ¬/1 000 kg/net Import under the Europe Agreements may be taken into account when implementing this quota 0406 90 15 GruyÃ ¨re, Sbrinz 858  ¬/1 000 kg/net 45 0406 90 01 Cheese for processing 20 007 t 835  ¬/1 000 kg/net Import under the Europe Agreements may be taken into account when implementing this quota 46 0406 90 01 Cheese for processing 4 500 t 17,06  ¬/100 kg/net Allocated to supplying countries as follows:  New Zealand 4 000 t  Australia 500 t 47 0406 90 21 Cheddar 15 005 t 210  ¬/1 000 kg/net Import under the Europe Agreements may be taken into account when implementing this quota 48 0406 90 21 Whole Cheddar cheeses (of the conventional flat cylindrical shape of a net weight of not less than 33 kg but not more than 44 kg and cheeses of the conventional flat cylindrical shape or cheeses in parallelepiped shape, of a net weight of 10 kg or more) of a fat content of 50 % or more by weight in the dry matter, matured for at least three months 10 711 t 17,06  ¬/100 kg/net Allocated to supplying countries as follows:  New Zealand 7 000 t  Australia 3 711 t 49 0406 90 21 Cheddar made from unpasteurised milk, of a fat content of 50 % or more, by weight, in the dry matter, matured for at least nine months, of a free-at-frontier value per 100 kg net, of not less than:  334,20  ¬ in standard whole sizes  354,83  ¬ for cheeses of a net weight of not less than 500 g  368,58  ¬ for cheeses of a weight less than 500 g The expression standard whole sizes shall be taken to apply to cheeses of the  conventional flat cylindrical shape of a net weight of not less than 33 kg but not more than 44 kg  conventional flat cylindrical shape or parallelepiped shape, of a net weight of 10 kg or more 4 000 t 13,75  ¬/100 kg/net Allocated to Canada as supplying country 50 0406 10 20 Fresh (unripened or uncured) cheese including whey cheese, and curd, other than pizza cheese of order No 42 19 525 t 926  ¬/1 000 kg/net Import under the Europe Agreements may be taken into account when implementing this quota 0406 10 80 1 064  ¬/1 000 kg/net 0406 20 90 Other grated or powdered cheese 941  ¬/1 000 kg/net 0406 30 31 Other processed cheese 690  ¬/1 000 kg/net 0406 30 39 719  ¬/1 000 kg/net 0406 30 90 1 029  ¬/1 000 kg/net 0406 40 10 0406 40 50 0406 40 90 Blue-veined cheese 704  ¬/1 000 kg/net 0406 90 17 BergkÃ ¤se and Appenzell 858  ¬/1 000 kg/net 0406 90 18 Fromage fribourgeois, Vacherin Mont d'Or and TÃ ªte de Moine 755  ¬/1 000 kg/net 0406 90 23 Edam 755  ¬/1 000 kg/net 0406 90 25 Tilsit 0406 90 27 ButterkÃ ¤se 0406 90 29 Kashkaval 0406 90 32 Feta 0406 90 35 Kefalotyri 0406 90 37 Finlandia 0406 90 39 Jarlsberg 0406 90 50 Cheese of sheep's milk or buffalo milk 0406 90 63 Pecorino 941  ¬/1 000 kg/net 0406 90 69 Other 0406 90 73 Provolone 755  ¬/1 000 kg/net 0406 90 75 Caciocavallo 0406 90 76 Danbo, Fontal, Fynbo, Havarti, Maribo, SamsÃ ¸ 0406 90 78 Gouda 0406 90 79 Esrom, Italico, Kernhem, Saint Paulin 0406 90 81 Cheshire, Wensleydale, Lancashire, Double Gloucester, Blarney, Colby, Monterey 755  ¬/1 000 kg/net 0406 90 82 Camembert 0406 90 84 Brie 0406 90 86 Exceeding 47 % but not exceeding 52 % 0406 90 87 Exceeding 52 % but not exceeding 62 % 0406 90 88 Exceeding 62 % but not exceeding 72 % 0406 90 93 Exceeding 72 % 926  ¬/1 000 kg/net 0406 90 99 Other 1 064  ¬/1 000 kg/net 51 0407 00 30 Other poultry eggs 135 000 t 152  ¬/1 000 kg/net Import under the Europe Agreements may be taken into account when implementing this quota 52 0408 11 80 Egg yolks 7 000 t (shell egg equivalent) 711  ¬/1 000 kg/net Import under the Europe Agreements may be taken into account when implementing this quota 0408 19 81 310  ¬/1 000 kg/net 0408 19 89 331  ¬/1 000 kg/net 0408 91 80 Birds' eggs, not in shell 687  ¬/1 000 kg/net 0408 99 80 176  ¬/1 000 kg/net 53 0701 90 50 Potatoes, from 1 January to 15 May 4 295 t 3 54 0702 00 00 Tomatoes 472 t 12 55 0703 20 00 Garlic 58 870 t 9,6 Allocated to supplying countries as follows:  Argentina 19 147 t  China 33 700 t  Other 6 023 t 56 0706 10 00 Carrots and turnips 1 244 t 7 57 0707 00 05 Cucumbers, from 1 November to 15 May 1 134 t Ad valorem duty reduced to 2,5 58 0709 60 10 Sweet peppers 500 t 1,5 0711 See order No 107 59 0712 20 00 Dried onions 12 000 t 10 60 0714 10 91 0714 10 98 Manioc 5 500 000 t 6 Within maximum quantity of 21 million t over each four-year period Allocated to Thailand as supplying country 61 0714 10 91 0714 10 98 Manioc 1 352 590 t 6 Allocated to supplying countries as follows:  Indonesia 825 000 t  Other GATT countries, other than Thailand, China and Indonesia 145 590 t  China 350 000 t  Non-GATT countries 32 000 t (*) (*) of which 2 000 t shall be reserved for the importation of products falling within CN codes 0714 10 91 and 0714 90 11 0714 90 11 0714 90 19 Arrowroot, salep and similar roots and tubers with high starch content 62 0714 20 90 Sweet potatoes, other than for human consumption 600 000 t 0 Allocated to China 63 0714 20 90 Sweet potatoes, other than for human consumption 5 000 t 0 Allocated to countries other than China 64 0802 11 90 0802 12 90 Almonds 90 000 t 2 65 0805 10 20 High quality oranges 20 000 t 10 During the period 1 February to 30 April 66 0805 20 90 Minneolas 15 000 t 2 During the period 1 February to 30 April 67 0805 50 10 Lemons 10 000 t 6 During the period 15 January to 14 June 68 0806 10 10 Table grapes, fresh, from 21 July to 31 October 1 500 t Ad valorem duty reduced to 9 69 0808 10 80 Apples, fresh, from 1 April to 31 July 696 t Ad valorem duty reduced to 0 70 0808 20 50 Pears, fresh, from 1 August to 31 December 1 000 t Ad valorem duty reduced to 5 71 0809 10 00 Apricots, fresh, from 1 August to 31 May 500 t 10 72 0809 10 00 Apricots, fresh, from 1 June to 31 July 2 500 t Ad valorem duty reduced to 10 73 0809 20 95 Fresh (sweet) cherries, from 21 May to 15 July 800 t Ad valorem duty reduced to 4 74 1001 10 00 Durum wheat (with a minimum vitreous kernel content of 73 %) 50 000 t 0 75 1001 10 00 1001 90 99 Quality wheat 300 000 t 0 76 1001 90 99 Common wheat of a quality other than high quality 2 989 240 t 12  ¬/t Allocated to supplying countries as follows:  United States of America 572 000 t  Canada 38 853 t  Other 2 378 387 t 77 1003 00 10 1003 00 90 Barley 306 215 t 16  ¬/t 78 1003 00 10 1003 00 90 Malting barley 50 000 t 8  ¬/t 79 1005 10 90 1005 90 00 Maize 242 074 t 0 80 1005 90 00 Other maize 500 000 t MAX 50  ¬/1 000 kg/net To be imported into Portugal 81 1005 90 00 Other maize 2 000 000 t (129) To be imported into Spain In addition, the quota quantity is reduced by quantities of imports into Spain from third countries of maize gluten feed, brewer's grains and citrus pulp 1007 00 90 Other grain sorghum 300 000 t (129) 82 1006 10 10 to 1006 10 98 Paddy rice 7 t 15 83 1006 20 11 to 1006 20 98 Husked rice 1 634 t 15 84 1006 30 21 to 1006 30 98 Semi-milled or wholly milled rice 88 516 t Free 85 1006 30 21 to 1006 30 98 Semi-milled or wholly milled rice 1 200 t 0 Allocated to Thailand 86 1006 40 00 Broken rice, intended for the production of foodstuffs of subheading 1901 10 00 1 000 t 0 87 1006 40 00 Broken rice 31 788 t 0 88 1008 20 00 Millet 1 300 t 7  ¬/1 000 kg/net 89 1104 22 98 Other worked oats 10 000 t 0 90 1601 00 91 Sausages, dry or for spreading, uncooked 3 002 t 747  ¬/1 000 kg/net Import under the Europe Agreements may be taken into account when implementing this quota 1601 00 99 Other 502  ¬/1 000 kg/net 91 1602 31 Prepared turkeymeat 103 896 t 8,5 Allocated to supplying countries as follows:  Brazil 92 300 t  Other 11 596 t 92 1602 32 19 Cooked meat of fowls of the species Gallus domesticus 250 953 t 8 Allocated to supplying countries as follows:  Brazil 79 477 t  Thailand 160 033 t  Other 11 443 t 93 Preserved meat of domestic swine 6 161 t Import under the Europe Agreements may be taken into account when implementing this quota 1602 41 10 784  ¬/1 000 kg/net 1602 42 10 646  ¬/1 000 kg/net 1602 49 11 784  ¬/1 000 kg/net 1602 49 13 646  ¬/1 000 kg/net 1602 49 15 646  ¬/1 000 kg/net 1602 49 19 428  ¬/1 000 kg/net 1602 49 30 375  ¬/1 000 kg/net 1602 49 50 271  ¬/1 000 kg/net 94 1604 20 50 Prepared or preserved fish (excl. whole or in pieces): of sardines, bonito, mackerel of the species Scomber scombrus and Scomber japonicus, fish of the species Orcynopsis unicolor 865 t 0 95 1604 20 50 Prepared or preserved fish (excl. whole or in pieces): of sardines, bonito, mackerel of the species Scomber scombrus and Scomber japonicus, fish of the species Orcynopsis unicolor 1 410 t 0 Allocated to Thailand 96 1604 20 70 Prepared or preserved fish (excl. whole or in pieces): of tunas, skipjack or other fish of the genus Euthynnus 742 t 0 97 1604 20 70 Prepared or preserved fish (excl. whole or in pieces): of tunas, skipjack or other fish of the genus Euthynnus 1 816 t 0 Allocated to Thailand 98 1605 20 10 1605 20 91 1605 20 99 Shrimps of the species Pandalus borealis, shelled, boiled, frozen, but not further prepared 500 t 0 99 1605 40 00 Freshwater crayfish, cooked in dill, frozen 3 000 t 0 100 1701 11 10 Raw cane sugar, for refining 725 894 t 98  ¬/1 000 kg/net (*) (*) This rate applies to raw sugar with a yield of 92 % See also additional note 2 to Chapter 17 Allocated to supplying countries as follows:  Australia 9 925 t  Brazil 310 124 t  Cuba 68 969 t  Other 336 876 t 101 1701 11 10 to 1701 99 90 Cane or beet sugar 1 304 700 t (white sugar equivalent) 0 Allocated to supplying countries as follows:  India 10 000 t  ACP countries 1 294 700 t in accordance with the provisions of the LomÃ © Convention 102 1702 50 00 Chemically pure fructose 4 504 t 16 103 1702 50 00 Chemically pure fructose 1 253 t 20 104 1806 10 15 to 1806 90 90 Chocolate 107 t 43 105 1901 90 99 1904 30 00 1904 90 80 1905 90 20 Food preparations with cereals 191 t 33 106 1902 11 00 to 1902 19 90 1902 20 91 to 1902 40 90 Pasta 532 t 11 107 Mushrooms of the genus Agaricus: 28 780 t Quantity expressed in drained weight 2003 10 20 2003 10 30 Prepared or preserved 23 0711 51 00 Provisionally preserved 12 108 Mushrooms of the genus Agaricus: 5 200 t Quantity expressed in drained weight Allocated to China 2003 10 20 2003 10 30 Prepared or preserved 23 0711 51 00 Provisionally preserved 12 109 2008 20 11 to 2008 20 39 2008 20 71 2008 30 11 to 2008 30 39 2008 30 79 2008 40 11 to 2008 40 39 2008 50 11 to 2008 50 59 2008 50 71 2008 60 11 to 2008 60 39 2008 60 60 2008 70 11 to 2008 70 59 2008 80 11 to 2008 80 39 2008 80 70 Preserved pineapples, citrus fruit, pears, apricots, cherries, peaches and strawberries 2 838 t 20 110 2009 11 11 2009 11 19 2009 19 11 2009 19 19 2009 29 11 2009 29 19 2009 39 11 2009 39 19 2009 49 11 2009 49 19 2009 79 11 2009 79 19 2009 80 11 to 2009 80 38 2009 90 11 to 2009 90 29 Fruit juices 7 044 t 20 111 2009 11 99 Frozen concentrated orange juice, without added sugar, of a Brix value not exceeding 50, in containers of two litres or less, not containing blood orange juice 1 500 t 13 112  Grape juice (including grape must): 14 029 t The products imported will be used for the production of grape juice or non wine sector products such as vinegar, non-alcoholic drinks, jams and sauces. 2009 61   Of a Brix value not exceeding 30: 2009 61 90    Of a value not exceeding 18  ¬/100 kg net weight 22,4 2009 69   Other:    Of a Brix value exceeding 67: 2009 69 11     Of a value not exceeding 22  ¬/100 kg net weight 40 + 20,6  ¬/100 kg/net 2009 69 19     Other 40    Of a Brix value exceeding 30 but not exceeding 67:     Of a value exceeding 18  ¬/100 kg net weight: 2009 69 51      Concentrated 22,4     Of a value not exceeding 18  ¬/100 kg net weight: 2009 69 90      Other 22,4 113 2106 90 98 Food preparations 921 t 18 114 2204 21 93 to 2204 21 98 Wine of an actual alcoholic strength by volume not exceeding 13 % vol 40 000 hl 10  ¬/hl 115 2204 29 93 to 2204 29 98 Wine of an actual alcoholic strength by volume not exceeding 13 % vol 20 000 hl 8  ¬/hl 116 2205 90 10 Vermouth 13 810 hl 7  ¬/hl 117 Bran, sharps and other residues, whether or not in the form of pellets derived from the sifting, milling or other working of cereals: 475 000 t 2302 30 10  Of wheat 30,6  ¬/1 000 kg/net 2302 30 90 62,25  ¬/1 000 kg/net 2302 40 10  Of other cereals 30,6  ¬/1 000 kg/net 2302 40 90 62,25  ¬/1 000 kg/net 118 2303 10 11 Corn gluten 10 000 t 16 Allocated to the United States of America 119 2309 10 13 to 2309 10 19 2309 10 33 to 2309 10 70 Dog and cat food 2 058 t 7 120 2309 90 31 Preparations consisting of a mixture of malt sprouts and of barley screenings before the malting process (possibly including other seeds) with barley cleanings after the malting process, and containing, by weight, 12,5 % or more of protein 20 000 t 0 2309 90 41 Preparations consisting of a mixture of malt sprouts and of barley screenings before the malting process (possibly including other seeds) with barley cleanings after the malting process, and containing, by weight, 12,5 % or more of protein and not more than 28 % of starch 121 2309 90 31 Preparations consisting of a mixture of malt sprouts and of barley screenings before the malting process (possibly including other seeds) with barley cleanings after the malting process, and containing, by weight, 15,5 % or more of protein 100 000 t 0 2309 90 41 Preparations consisting of a mixture of malt sprouts and of barley screenings before the malting process (possibly including other seeds) with barley cleanings after the malting process, and containing, by weight, 15,5 % or more of protein and not more than 23 % of starch 122 Preparations of a kind used in animal feeding:  Other:      Containing no milk products or containing less than 10 % by weight of such products: 2 800 t 7 2309 90 31       Containing no starch or containing 10 % or less by weight of starch 2309 90 41       Containing more than 10 % but not more than 30 % by weight of starch 2309 90 51       Containing more than 30 % by weight of starch 123 2309 90 31 Preparations of a kind used in animal feeding 2 700 t 7 2309 90 41 2309 90 51 2309 90 95 2309 90 99 124 3201 90 90 Eucalyptus tanning extracts 250 t 3,2 125 3502 11 90 Other egg albumin 15 500 t (shell egg equivalent) 617  ¬/1 000 kg/net Import under the Europe Agreements may be taken into account when implementing this quota 3502 19 90 83  ¬/1 000 kg/net 126 4412 39 00 4412 99 85 Plywood of coniferous species, without the addition of other substances:  of which the faces are not further prepared than the peeling process, of a thickness greater than 8,5 mm, or  sanded, of a thickness greater than 18,5 mm 650 000 m3 0 127 5306 10 10 5306 10 30 Unbleached flax yarn (other than tow yarn) measuring 333,3 decitex or more (not exceeding 30 metric number) 400 t 1,8 The products shall be used for the manufacture of multiple or cabled yarn for the footwear industry or for whipping cables 128 7018 10 90 Glass beads, imitation precious and semi-precious stones and similar glass smallwares 52 t 0 129 7202 21 00 7202 29 10 7202 29 90 Ferro-silicon 12 600 t 0 130 7202 30 00 Ferro-silico-manganese 18 550 t 0 131 7202 49 10 7202 49 50 Ferro-chromium containing not more than 0,10 % by weight of carbon, and more than 30 % but not more than 90 % of chromium 2 950 t 0 SECTION IV FAVOURAÃ LE TARIFF TREATMENT Ã Y REASON OF THE NATURE OF THE GOODS ANNEX 8 GOODS UNFIT FOR CONSUMPTION ANNEX 8 GOODS UNFIT FOR CONSUMPTION (List of denaturants) Denaturation of goods unfit, rendered unfit or denatured under a CN code making reference to the present provisions shall be done by means of one of the denaturants referred to in column 4, used in the quantities indicated in column 5. Order No CN code Description Denaturant Name Minimum quantity to be used (in g) per 100 kg of denatured product (1) (2) (3) (4) (5) 1 0408 Birds eggs, not in shell, and egg yolks, fresh, dried, cooked by steaming or by boiling in water, moulded, frozen or otherwise preserved, whether or not containing added sugar or other sweetening matter Spirit of turpentine 500 Essence of lavender 100 Oil of rosemary 150 Birch oil 100  Egg yolks: 0408 11   Dried: Fish meal of subheading 2301 20 00 of the Combined Nomenclature, having a characteristic odour and containing by weight in the dry matter at least:  62,5 % crude protein and  6 % crude lipids (fatty matter) 5 000 0408 11 20    Unfit for human consumption 0408 19   Other: 0408 19 20    Unfit for human consumption  Other: 0408 91   Dried: 0408 91 20    Unfit for human consumption 0408 99   Other: 0408 99 20    Unfit for human consumption 2 1106 Flour, meal and powder of the dried leguminous vegetables of heading 0713, of sago or of roots or tubers of heading 0714, or of the products of Chapter 8: Fish oil or fish liver oil, filtered but not deodorised or decolorised, with no additives 1 000 1106 20  Of sago or of roots or tubers of heading 0714: Fish meal of subheading 2301 20 00, having a characteristic odour and containing by weight in the dry matter at least: 5 000 1106 20 10   Denatured  62,5 % crude protein and  6 % crude lipids (fatty matter) Order No CN code Description Denaturant Name Minimum quantity to be used (in g) per 100 kg of denatured product Chemical name or description Common name Colour index (130) (1) (2) (3) (4) (4) (4) (5) 3 2501 00 Salt (including table salt and denatured salt) and pure sodium chloride, whether or not in aqueous solution or containing added anti-caking or free-flowing agents; sea water: Sodium salt of 4-sulphobenzeneazo-resorcinol, or 2,4-dihydroxyazobenzene-4-sulphonic acid (colour: yellow) Chrysoine S 14270 6  Common salt (including table salt and denatured salt) and pure sodium chloride, whether or not in aqueous solution or containing added anti-caking or free-flowing agents: Disodium salt of 1-(4-sulph-1-phenylazo)-4-aminobenzene-5-sulphonic acid (colour: yellow) Fast yellow AB 13015 6   Other: 2501 00 51    Denatured or for industrial uses (including refining) other than the preservation or preparation of foodstuffs for human or animal consumption Tetrasodium salt of 1-(4-sulpho-1-naphthylazo)-2-naphtol-3,6,8-trisulphonic acid (colour: red) Ponceau 6 R 16290 1 Tetrabromofluorescein (colour: fluorescent yellow) Eosine 45380 0,5 Naphthalene Naphthalene  250 Powdered soap Powdered soap  1 000 Sodium or potassium dichromate Sodium or potassium dichromate  30 Iron oxide containing not less than 50 % of Fe2O3 by weight. The iron oxide should be dark red to brown and should take the form of a fine powder of which at least 90 % passes through a sieve having a mesh of 0,10 mm Iron oxide  250 Sodium hypochlorite Sodium hypochlorite 3 000 Order No CN code Description Denaturant Name Minimum quantity to be used (in g) per 100 kg of denatured product (1) (2) (3) (4) (5) 4 3 502 Albumins (including concentrates of two or more whey proteins, containing by weight more than 80 % whey proteins, calculated on the dry matter), albuminates and other albumin derivatives: Oil of rosemary (for liquid albumins only) 150 Crude oil of camphor (for liquid and solid albumins) 2 000 White oil of camphor (for liquid and solid albumins) 2 000 Sodium azide (for liquid and solid albumins) 100 Diethanolamine (for solid albumins only) 6 000  Egg albumin: 3502 11   Dried: 3502 11 10    Unfit, or to be rendered unfit, for human consumption 3502 19   Other: 3502 19 10    Unfit, or to be rendered unfit, for human consumption 3502 20  Milk albumin, including concentrates of two or more whey proteins: 3502 20 10   Unfit, or to be rendered unfit, for human consumption 3502 90  Other:   Albumins, other than egg albumin and milk albumin (lactalbumin): 3502 90 20    Unfit, or to be rendered unfit, for human consumption ANNEX 9 CERTIFICATES ANNEX 9 CERTIFICATES 1. General provisions Provided that a certificate reproduced in this Annex is presented, favourable tariff treatment by reason of their nature, quality or authenticity of goods shall be granted for the following products:  fresh table grapes of heading 0806,  tobacco of heading 2401,  nitrate of headings 3102 and 3105. 2. Provisions concerning certificates Layout of the certificates The certificates shall correspond to the specimens reproduced in this Annex. The certificates shall be printed and completed in one of the official languages of the European Union and, where appropriate, in an official language of the exporting country. Certificates measure approximately 210 Ã  297 millimetres, the paper used shall be white paper weighing at least 40 g/m2. Endorsement and issuing of certificates Certificates must be duly endorsed by showing the place and date of issue and by bearing the stamp of the issuing body of the exporting country and the signature of the person or persons empowered to sign it. Certificates shall be issued by one of the bodies listed in the table below provided that this body:  is recognised as such by the exporting country,  undertakes to verify the particulars shown in certificates,  undertakes to provide the Commission and Member States, on request, with all appropriate information to enable an assessment to be made of the particulars shown in the certificates. The exporting country shall send the Commission specimens of the stamps used by their issuing body or bodies and authorised offices. The Commission shall communicate this information to the customs authorities of the Member States. Validity of certificates The period of validity of the certificate is 10 months and in the case of tobacco 24 months, running from the date of issue Split consignment Where a consignment is split, the original certificate shall be photocopied for each part of the consignment. The photocopies and the original certificate shall be presented to the competent customs office. Each photocopy shall indicate the name and address of the consignee and be marked in red Extract valid for ¦ kg (in figures and letters) together with the place and date of the splitting. These statements shall be authenticated by the customs office stamp and the signature of the customs official responsible. Particulars relating to the splitting of the consignment shall be entered on the original certificate, which shall be retained by the customs office concerned. List of bodies which may endorse certificates (131) CN code Exporting country Issuing body Place where established 0806 United States of America Arizona Department of Agriculture Arizona Department of Agriculture Shipping Point Inspection Phoenix, CA California Department of Food and Agriculturale California Department of Food and Agriculturale, Division of Inspection Services, Shipping Point Inspection Sacramento, CA 2401 United States of America Tobacco Association of the United States or its authorised offices Raleigh, North Carolina Canada Canadian Food Inspection Agency, or its authorised offices Ottawa Argentina CÃ ¡mara del Tabaco de Salta, or its authorised offices Salta CÃ ¡mara del Tabaco de Jujuy, or its authorised offices San Salvador de Jujuy CÃ ¡mara de Comercio Exterior de Misiones or its authorised offices Posadas Bangladesh Ministry of Agriculture, Department of Agriculture Extension, Cash Crop Division or its authorised offices Dacca Brazil Secretariat do commercio exterior Rio de Janeiro FederaÃ §Ã £o das indÃ ºstrias do Estado do Rio Grande do Sul Porto Alegre FederaÃ §Ã £o das indÃ ºstrias do Estado do ParanÃ ¡ Curitiba FederaÃ §Ã £o das indÃ ºstrias do Estado de Santa Catarina or their authorised offices FlorianÃ ³polis Banco do Brasil SA and its authorised offices: 1690  AgÃ ªncia NÃ ©gocios Internacionais Porto Alegre (RS) 2682  AgÃ ªncia NÃ ©gocios Internacionais Caxias do Sul (RS) 0180  AgÃ ªncia NÃ ©gocios Internacionais Santa Cruz do Sul (RS) 2309  AgÃ ªncia NÃ ©gocios Internacionais Blumenau (SC) 2978-5  AgÃ ªncia NÃ ©gocios Internacionais Salvador (BA) China Entry-Exit Inspection Quarantine Bureau, Shanghai, or its authorised offices Shanghai Entry-Exit Inspection Quarantine Bureau, Shandong, or its authorised offices Qingdao Entry-Exit Inspection Quarantine Bureau, Hubei, or its authorised offices Hankou Entry-Exit Inspection Quarantine Bureau, Guangdong, or its authorised offices Guangzhou Entry-Exit Inspection Quarantine Bureau, Liaoning, or its authorised offices Dalian Entry-Exit Inspection Quarantine Bureau, Yunnan, or its authorised offices Kunming Entry-Exit Inspection Quarantine Bureau, Hainan, or its authorised offices Haikou Entry-Exit Inspection Quarantine Bureau, Inner Mongolia, or its authorised offices Huhhot Entry-Exit Inspection Quarantine Bureau, Anhui, or its authorised offices Hefei Entry-Exit Inspection Quarantine Bureau Beijing, or its authorised offices Beijing Entry-Exit Inspection Quarantine Bureau Chongqing, or its authorised offices Chongqing Entry-Exit Inspection Quarantine Bureau, Fujian, or its authorised offices Fuzhou Entry-Exit Inspection Quarantine Bureau, Gansu, or its authorised offices Lanzhou Entry-Exit Inspection Quarantine Bureau, Guangxi, or its authorised offices Nanning Entry-Exit Inspection Quarantine Bureau, Guizhou, or its authorised offices Guiyang Entry-Exit Inspection Quarantine Bureau, Hebei, or its authorised offices Shijiazhuang Entry-Exit Inspection Quarantine Bureau, Henan, or its authorised offices Zhengzhou Entry-Exit Inspection Quarantine Bureau Hunan, or its authorised offices Changsha Entry-Exit Inspection Quarantine Bureau, Jiangsu, or its authorised offices Nanjing Entry-Exit Inspection Quarantine Bureau, Jiangxi, or its authorised offices Nanchang Entry-Exit Inspection Quarantine Bureau, Jilin, or its authorised offices Changchun Entry-Exit Inspection Quarantine Bureau, Zhejiang, or its authorised offices Ningbo Entry-Exit Inspection Quarantine Bureau, Ningxia, or its authorised offices Yinchuan Entry-Exit Inspection Quarantine Bureau, Qinghai, or its authorised offices Xining Entry-Exit Inspection Quarantine Bureau, Shaanxi, or its authorised offices Xi'an Entry-Exit Inspection Quarantine Bureau, Shanxi, or its authorised offices Taiyuan Entry-Exit Inspection Quarantine, Bureau Guangdong, or its authorised offices Shenzhen Entry-Exit Inspection Quarantine Bureau, Sichuan, or its authorised offices Chengdu Entry-Exit Inspection Quarantine Bureau, Tianjin, or its authorised offices Tianjin Entry-Exit Inspection Quarantine Bureau, Tibet, or its authorised offices Lhasa Entry-Exit Inspection Quarantine Bureau, Fujian, or its authorised offices Xiamen Entry-Exit Inspection Quarantine Bureau, Xinjiang, or its authorised offices Urumqi Entry-Exit Inspection Quarantine Bureau, Zhejiang, or its authorised offices Hangzhou Entry-Exit Inspection Quarantine Bureau, Zhuhai Guangdong, or its authorised offices Zhuhai Entry-Exit Inspection Quarantine Bureau, Heilongjiang, or its authorised offices Harbin Columbia Superintendencia de Industria y Comercio  DivisiÃ ³n de Control de Normas y Calidades or its authorised offices Bogota Cuba Empresa Cubana del Tabaco, Cubatabaco or its authorised offices Havana Guatemala DirecciÃ ³n de Comercio Interior y Exterior del Ministerio de EconomÃ ­a, or its authorised offices Guatemala City India Tobacco Board, or its authorised offices Guntur Indonesia Balai Pengujian Sertifikasi Mutu Barang (BPSMB) Dan Lembaga Tembakau Surabaya Surabaya Balai Pengujian Sertifikasi Mutu Barang (BPSMB) Dan Lembaga Tembakau Jember Jember Lembaga Tembakau Cabang Surakarta Surakarta Lembaga Tembakau Cabang Medan Medan Mexico Secretaria de Economia (DirecciÃ ³n General de Comercio Exterior), or its authorised offices Mexico City Philippines Republic of Philippines Department of Agriculture National Tobacco Administration Quezon City South Korea Korea Tobacco and Ginseng Corporation or its authorised offices Taejon Sri Lanka Department of Commerce, or its authorised offices Colombo Switzerland EidgenÃ ¶ssische Zollverwaltung EZV  Oberzolldirektion  Sektion Tabak- und Bierbesteuerung Administration fÃ ©dÃ ©rale des douanes AFD  Direction gÃ ©nÃ ©rale des douanes  Section Imposition du tabac et de la biÃ ¨re Amministrazione federale delle dogane AFD  Direzione generale delle dogane  Sezione Imposizione del tabacco e della birra Swiss Customs Administration  Directorate-General  Tobacco and beer taxation section Berne Thailand Bureau of Foreign Trade Services Nonthaburi Office Foreign trade Region 1 (Chiangmai) Chiangmai Office Foreign trade Region 2 (Hatyai) Hatyai Office Foreign Trade Region 3 (Chonburi) Chhonburi Office Foreign trade Region 4 (Srakaew) Srakaew Office Foreign trade Region 5 (NongKhai) NongKai Office Foreign trade Region 6 (Chiangrai) Chiangrai ex 3102 3105 Chile Servicio Nacional de Geologia y Mineria Santiago List of certificates Certificate 1: CERTIFICATE OF AUTHENTICITY (EMPEROR TABLE GRAPES) Certificate 2: CERTIFICATE OF AUTHENTICITY (TOBACCO) Certificate 3: CERTIFICATE OF QUALITY (NITRATE FROM CHILE) (1) The terms packing materials and packing containers mean any external or internal containers, holders, wrappings or supports other than transport devices (e.g. transport containers), tarpaulins, tackle or ancillary transport equipment. The term packing containers does not cover the containers referred to in general rule 5(a). (2) OJ L 139, 11.5.1998, p. 1. (3) OJ L 302, 19.10.1992, p. 1. (4) OJ L 324, 10.12.2009, p. 23. (5) The subheadings concerned are: 0408 11 20, 0408 19 20, 0408 91 20, 0408 99 20, 0701 10 00, 0712 90 11, 0806 10 10, 1001 90 10, 1005 10 11, 1005 10 13, 1005 10 15, 1005 10 19, 1006 10 10, 1007 00 10, 1106 20 10, 1201 00 10, 1202 10 10, 1204 00 10, 1205 10 10, 1206 00 10, 1207 20 10, 1207 40 10, 1207 50 10, 1207 91 10, 1207 99 15, 2401 10 35, 2401 10 85, 2401 10 95, 2401 20 35, 2401 20 85, 2401 20 95, 2501 00 51, 3102 50 10, 3105 90 10, 3502 11 10, 3502 19 10, 3502 20 10, 3502 90 20, 5911 20 00. (6) OJ 125, 11.7.1966, p. 2309. (7) OJ L 193, 20.7.2002, p. 60. (8) OJ L 193, 20.7.2002, p. 74. (9) Carrying capacity in tonnes (ct/l) means the carrying capacity of a vessel expressed in tonnes, not including ships stores (fuel, equipment, food supplies, etc.). Persons carried on board (crew and passengers) and their baggage are also excluded. (10) WTO tariff quota: see Annex 7. (11) Entry under this subheading is subject to the conditions laid down in the relevant Community provisions (see Council Directive 94/28/EC (OJ L 178, 12.7.1994, p. 66); Commission Regulation (EC) No 504/2008 (OJ L 149, 7.6.2008, p. 3)). (12) Entry under this subheading is subject to the conditions laid down in the relevant Community provisions (see Articles 291 to 300 of Commission Regulation (EEC) No 2454/93 (OJ L 253, 11.10.1993, p. 1)). (13) Entry under this subheading is subject to the conditions laid down in the relevant Community provisions (see Council Directive 77/504/EEC (OJ L 206, 12.8.1977, p. 8); Commission Regulation (EEC) No 2342/92 (OJ L 227, 11.8.1992, p. 12); Council Directive 94/28/EC (OJ L 178, 12.7.1994, p. 66); Commission Decision 96/510/EC (OJ L 210, 20.8.1996, p. 53)). (14) Entry under this subheading is subject to the conditions laid down in the relevant Community provisions (see Council Directive 88/661/EEC (OJ L 382, 31.12.1988, p. 36); Council Directive 94/28/EC (OJ L 178, 12.7.1994, p. 66); Commission Decision 96/510/EC (OJ L 210, 20.8.1996, p. 53)). (15) Entry under this subheading is subject to the conditions laid down in the relevant Community provisions (see Council Directive 89/361/EEC (OJ L 153, 6.6.1989, p. 30); Council Directive 94/28/EC (OJ L 178, 12.7.1994, p. 66); Commission Regulation (EC) No 874/96 (OJ L 118, 15.5.1996, p. 12); Commission Decision 96/510/EC (OJ L 210, 20.8.1996, p. 53)). (16) Entry under this subheading is subject to the presentation of a certificate of authenticity issued in accordance with the conditions laid down in Commission Regulation (EEC) No 139/81 (OJ L 15, 17.1.1981, p. 4). (17) Autonomous rate of duty: Free. (18)  From 1 January to 14 February and from 16 June to 31 December: 15. WTO tariff quota: see Annex 7,  From 15 February to 15 June: Free. (19)  From 1 January to 14 February and from 16 June to 31 December: 13,  From 15 February to 15 June: Free. (20)  From 1 January to 14 February and from 16 June to 31 December: 20,  From 15 February to 15 June: Free. (21)  From 1 January to 14 February and from 16 June to 31 December: 10.  from 15 February to 15 June: Free. (22) See Annex 1. (23) The duty on 100 kg of product is equal to the sum of the following: (a) the amount per kilogram shown, multiplied by the weight of lactic matter contained in 100 kg of product; and (b) the other amount indicated. (24) The duty on 100 kg of product is equal to the amount per kilogram shown, multiplied by the weight of the dry lactic matter contained in 100 kg of product. (25) The duty on 100 kg of product is equal to the sum of the following: (a) the amount per kilogram shown, multiplied by the weight of dry lactic matter contained in 100 kg of product; and (b) the other amount indicated. (26) Entry under this subheading is subject to the conditions laid down in the relevant Community provisions (see Article 4 of Commission Regulation (EC) No 2535/2001 (OJ L 341, 22.12.2001, p. 29); see also Articles 291 to 300 of Commission Regulation (EEC) No 2454/93 (OJ L 253, 11.10.1993, p. 1)). (27) Entry under this subheading is subject to the conditions laid down in the relevant Community provisions (see Article 4 of Commission Regulation (EC) No 2535/2001 (OJ L 341, 22.12.2001, p. 29)). (28) Entry under this subheading is subject to the conditions laid down in the relevant Community provisions (see Council Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1)). (29) Entry under this subheading is subject to the conditions laid down in section II, paragraph F, of the preliminary provisions. (30) Straw (corresponds to the quantity needed for an insemination). (31)  From 1 January to 31 May: 8,5,  from 1 June to 31 October: 12,  from 1 November to 31 December: 8,5. (32) Autonomous rate of duty: 3. (33) See Annex 2. (34) The specific amount is charged, as an autonomous measure, on the net drained weight. (35)  From 1 January to 15 May: 9,6. WTO tariff quota: see Annex 7,  from 16 May to 30 June: 13,4. (36)  From 1 January to 14 April: 9,6 MIN 1,1  ¬/100 kg/net,  from 15 April to 30 November: 13,6 MIN 1,6  ¬/100 kg/net,  from 1 to 31 December: 9,6 MIN 1,1  ¬/100 kg/net. (37)  From 1 January to 31 March: 10,4 MIN 1,3  ¬/100 kg/br,  from 1 April to 30 November: 12 MIN 2  ¬/100 kg/br,  from 1 to 31 December: 10,4 MIN 1,3  ¬/100 kg/br. (38)  From 1 January to 30 April: 13,6,  from 1 May to 30 September: 10,4,  from 1 October to 31 December: 13,6. (39)  From 1 January to 31 May: 8,  from 1 June to 31 August: 13,6,  from 1 September to 31 December: 8. (40)  From 1 January to 30 June: 10,4 MIN 1,6  ¬/100 kg/net,  from 1 July to 30 September: 13,6 MIN 1,6  ¬/100 kg/net,  from 1 October to 31 December: 10,4 MIN 1,6  ¬/100 kg/net. (41) Entry under this subheading is subject to the conditions laid down in the relevant Community provisions (see Commission Regulation (EC) No 2402/96 (OJ L 327, 18.12.1996, p. 14)). (42)  From 1 January to 31 May: 4,  from 1 June to 30 November: 5,1,  from 1 to 31 December: 4. (43)  From 1 January to 31 March: 16,  from 1 April to 15 October: 12,  from 16 October to 31 December: 16. (44)  From 1 January to 30 April: 1,5,  from 1 May to 31 October: 2,4,  from 1 November to 31 December: 1,5. (45)  From 1 January to 14 July: 14,4,  from 15 July to 31 October: 17,6,  from 1 November to 31 December: 14,4. (46)  From 1 January to 30 April: 11,2,  from 1 May to 31 July: 12,8 MIN 2,4  ¬/100 kg/net,  from 1 August to 31 December: 11,2. (47)  From 1 January to 14 May: 8,8,  from 15 May to 15 November: 8,  from 16 November to 31 December: 8,8. (48) Autonomous rate of duty: 2. (49) The Community undertakes, in respect of cereals of headings:  ex 1001 wheat,  1002 rye,  ex 1005 maize, except hybrid seed, and  ex 1007 sorghum, except hybrids for sowing, to apply a duty at a level and in a manner so that the duty-paid import price for such cereals will not be greater than the effective intervention price (or in the event of a modification of the current system, the effective support price) increased by 55 %. The duty applied shall in no case exceed the duty shown in column 3. (50) The Community undertakes, in respect of husked rice of subheadings 1006 20 11 to 1006 20 98, to apply a duty at a level and in a manner so that the duty-paid import price will not be greater than the effective intervention price (or in the event of a modification of the current system, the effective support price) increased by:  88 % for Japonica rice, and  80 % for Indica rice. In respect of milled rice, the percentages referred to above will be increased according to the existing method of calculation of the threshold price for milled rice. The duty applied shall in no case exceed the duty shown in column 3. (51)  ¤ 0,2 for oil of heading 1509. (52)  ¤ 0,2 for the oils of heading 1510. (53) Requirement not valid for virgin lampante oil (subheading 1509 10 10) or for crude olive-residue oil (subheading 1510 00 10). (54) Delta-5,23-stigmastadienol + chlerosterol + betasitosterol + sitostanol + delta-5-avenasterol + delta-5,24-stigmastadienol. (55) Delta-5,23-stigmastadienol + chlerosterol + betasitosterol + sitostanol + delta-5-avenasterol + delta-5,24-stigmastadienol. (56) For the purposes of determining the percentage weight of poultry meat, the weight of any bones is to be disregarded. (57) The duty applicable to sausages imported in containers which also contain preservative liquid is collected on the net weight, after deduction of the weight of the liquid. (58) This rate applies to raw sugar with a yield of 92 %. (59) Per 1 % by weight of sucrose. (60) Autonomous rate of duty: 17. (61) The collection of the specific duty is suspended, on an autonomous basis, for an indefinite period. (62) Unless otherwise stated, the term method means the latest version of the determination methods laid down by the ComitÃ © europÃ ©en de normalisation (CEN), the International Standardisation Organisation (ISO), or the American Society for Testing and Materials (ASTM). (63) See additional note 6 (CN). (64) Measured at a temperature of 15 °C. (65) Duty rate suspended, on an autonomous basis, for an indefinite period for gas oil having a sulphur content not exceeding 0,2 % by weight. (66) At a pressure of 1 013 mbar and at a temperature of 15 °C. (67) Ad valorem duty rate reduced to 9 % (autonomous suspension) for an indefinite period. (68) Ad valorem duty rate reduced to 3 % (suspension) for an indefinite period, on an autonomous basis. (69) Autonomous rate of duty: 2,3. (70) Autonomous rate of duty: 5  ¬/100 m. (71) Autonomous rate of duty: 3,5  ¬/100 m. (72) A door or window with or without its frame or threshold is considered as one piece. (73) Customs duty autonomously suspended, for an indefinite period, for sheath contraceptives of polyurethane (TARIC code 3926909760). (74) Autonomous rate of duty: 2,5. (75) A window or French window with or without its frame is considered as one piece. (76) Autonomous rate of duty: 3. (77) A door with or without its frame or threshold is considered as one piece. (78) Autonomous rate of duty: 3,8. (79) Entry under this subheading of bolting cloth, not made up, is subject to the conditions laid down in section II, paragraph F, of the preliminary provisions. (80) Other elements are, for example, Al, Be, Co, Fe, Mn, Ni, Si. (81) Other elements are, for example, Cr, Cu, Mg, Mn, Ni, Zn. (82) Copper is permitted in a proportion greater than 0,1 % but not more than 0,2 %, provided that neither the chromium nor manganese content exceeds 0,05 %. (83) Customs duty autonomously suspended, for an indefinite period, for lead for refining, containing 0,02 % or more by weight of silver (bullion lead) (TARIC code 7801910010). Entry under this subheading is subject to the conditions laid down in the relevant Community provisions (see Articles 291 to 300 of Commission Regulation (EEC) No 2454/93 (OJ L 253, 11.10.1993, p. 1)). (84) Duty temporarily suspended, on an autonomous basis, in respect of goods intended to be fitted in heavier-than-air aircraft imported duty-free or built within the Community. This suspension is subject to compliance with the formalities and conditions laid down in the relevant Community provisions (see Articles 291 to 300 of Commission Regulation (EEC) No 2454/93 (OJ L 253, 11.10.1993, p. 1)). (85) Customs duty autonomously suspended, for an indefinite period, for aircraft ground maintenance simulators, for civil use (TARIC code 9023008010). Entry under this subheading is subject to the conditions laid down in the relevant Community provisions (see Articles 291 to 300 of Commission Regulation (EEC) No 2454/93 (OJ L 253, 11.10.1993, p. 1)). (86) OJ L 343, 19.11.2004, p. 3. (87) OJ L 37, 10.2.2010, p. 1. (88) The rules for the application of the entry price for fruit and vegetables are laid down in Regulation (EC) No 1580/2007 (OJ L 350, 31.12.2007, p. 1). (89) Starch/glucose The content of the goods (as presented) in starch, its degradation products, i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch: 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) and/or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. (90) Sucrose/invert sugar/isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the arithmetical sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) and/or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. (91) Milk proteins Caseins and/or caseinates forming part of goods shall not be regarded as milk proteins if the goods do not have any other constituent of lactic origin. Milkfat contained in the goods at less than 1 %, and lactose at less than 1 %, by weight, are not considered as other constituents of lactic origin. When customs formalities are completed, the person concerned must include in the appropriate declaration: only milk ingredient: casein/caseinate, if such is the case. (92) Entry price fixed on an autonomous basis. (93) Autonomous rate of duty: 12,8. (94) Autonomous rate of duty: 12,8 + 0,7  ¬/100 kg/net. (95) Autonomous rate of duty: 12,8 + 1,4  ¬/100 kg/net. (96) Autonomous rate of duty: 12,8 + 2,1  ¬/100 kg/net. (97) Autonomous rate of duty: 12,8 + 2,8  ¬/100 kg/net. (98) Autonomous rate of duty: 16. (99) Autonomous rate of duty: 16 + 0,7  ¬/100 kg/net. (100) Autonomous rate of duty: 16 + 1,4  ¬/100 kg/net. (101) Autonomous rate of duty: 16 + 2,1  ¬/100 kg/net. (102) Autonomous rate of duty: 16 + 2,8  ¬/100 kg/net. (103) Autonomous rate of duty: 3 + 1,1  ¬/100 kg/net. (104) Autonomous rate of duty: 3 + 2,3  ¬/100 kg/net. (105) Autonomous rate of duty: 3 + 3,4  ¬/100 kg/net. (106) Autonomous rate of duty: 3 + 4,5  ¬/100 kg/net. (107) Autonomous rate of duty: 3 + 5,7  ¬/100 kg/net. (108) Autonomous rate of duty: 3 + 6,8  ¬/100 kg/net. (109) Autonomous rate of duty: 3 + 8  ¬/100 kg/net. (110) Autonomous rate of duty: 3 + 23,8  ¬/100 kg/net. (111) Autonomous rate of duty: 2,5 + 1  ¬/100 kg/net. (112) Autonomous rate of duty: 2,5 + 2  ¬/100 kg/net. (113) Autonomous rate of duty: 2,5 + 3,1  ¬/100 kg/net. (114) Autonomous rate of duty: 2,5 + 4,1  ¬/100 kg/net. (115) Autonomous rate of duty: 2,5 + 5,1  ¬/100 kg/net. (116) Autonomous rate of duty: 2,5 + 6,1  ¬/100 kg/net. (117) Autonomous rate of duty: 2,5 + 7,1  ¬/100 kg/net. (118) Autonomous rate of duty: 2,5 + 23,8  ¬/100 kg/net. (119) Autonomous rate of duty: 12. (120) Autonomous rate of duty: 12 + 1,0  ¬/100 kg/net. (121) Autonomous rate of duty: 12 + 2,0  ¬/100 kg/net. (122) Autonomous rate of duty: 12 + 3,0  ¬/100 kg/net. (123) Autonomous rate of duty: 12 + 4,1  ¬/100 kg/net. (124) Autonomous rate of duty: 12 + 0,9  ¬/100 kg/net. (125) Autonomous rate of duty: 12 + 1,8  ¬/100 kg/net. (126) Autonomous rate of duty: 12 + 2,8  ¬/100 kg/net. (127) Autonomous rate of duty: 12 + 3,7  ¬/100 kg/net. (128) For other quotas within heading 0206, see order Nos 5 to 7, 9 to 12, and 14. (129) The rate shall be fixed by the competent Community authorities, so as to ensure that the quota is filled. (130) This column contains the numbers corresponding to the Rewe Colour Index, third edition 1971, Bradford, England. (131) The modifications to be made to this list during the year will be carried out via publication in the Official Journal of the European Union, Series C. (132) Customs duty autonomously suspended, for an indefinite period, on products destined for undergoing a specific process (TARIC code 2710990010). This suspension of customs duty is subject to the conditions laid down in the relevant Community provisions being met (see Articles 291 to 300 of Commission Regulation (EEC) No 2454/93 (OJ L 253, 11.10.1993, p. 1)). (133) Favourable tariff treatment for light air-cured Burley type (including Burley hybrids) and light air-cured Maryland type tobaccos: 18,4 MIN 22  ¬ MAX 24  ¬/100 kg/net. This favourable tariff treatment is subject to compliance with the formalities and conditions laid down in section II, paragraph F, of the preliminary provisions. (134) Favourable tariff treatment for flue-cured Virginia type tobacco: 18,4 MIN 22  ¬ MAX 24  ¬/100 kg/net. This favourable tariff treatment is subject to compliance with the formalities and conditions laid down in section II, paragraph F, of the preliminary provisions. (135) Favourable tariff treatment for fire-cured tobacco: 18,4 MIN 22  ¬ MAX 24  ¬/100 kg/net. This favourable tariff treatment is subject to compliance with the formalities and conditions laid down in section II, paragraph F, of the preliminary provisions. (136) Of an actual alcoholic strength by volume not exceeding 13 % vol: 13,1  ¬/hl. Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol: 15,4  ¬/hl. (137) Of an actual alcoholic strength by volume not exceeding 13 % vol: 14,8  ¬/hl. Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol: 15,8  ¬/hl. (138) Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 18 % vol: 18,6  ¬/hl. Of an actual alcoholic strength by volume exceeding 18 % vol but not exceeding 22 % vol: 20,9  ¬/hl. (139) Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 18 % vol: 14,8  ¬/hl. Of an actual alcoholic strength by volume exceeding 18 % vol but not exceeding 22 % vol: 15,8  ¬/hl. (140) Of an actual alcoholic strength by volume not exceeding 13 % vol: 13,1  ¬/hl. Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol: 15,4  ¬/hl. Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 18 % vol: 18,6  ¬/hl. Of an actual alcoholic strength by volume exceeding 18 % vol but not exceeding 22 % vol: 20,9  ¬/hl. Of an actual alcoholic strength by volume exceeding 22 % vol: 1,75  ¬/% vol/hl. (141) Of an actual alcoholic strength by volume not exceeding 13 % vol: 13,1  ¬/hl. Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol: 14,2  ¬/hl. (142) Of an actual alcoholic strength by volume not exceeding 13 % vol: 9,9  ¬/hl. Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol: 12,1  ¬/hl. (143) Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 18 % vol: 15,4  ¬/hl. Of an actual alcoholic strength by volume exceeding 18 % vol but not exceeding 22 % vol: 20,9  ¬/hl. (144) Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 18 % vol: 12,1  ¬/hl. Of an actual alcoholic strength by volume exceeding 18 % vol but not exceeding 22 % vol: 13,1  ¬/hl. (145) Of an actual alcoholic strength by volume not exceeding 13 % vol: 9,9  ¬/hl. Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol: 12,1  ¬/hl. Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 18 % vol: 15,4  ¬/hl. Of an actual alcoholic strength by volume exceeding 18 % vol but not exceeding 22 % vol: 20,9  ¬/hl. Of an actual alcoholic strength by volume exceeding 22 % vol: 1,75  ¬/% vol/hl.